



                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                     DEPOSITOR


                                      WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                      TRUSTEE


                                                        and


                                             EMC MORTGAGE CORPORATION
                                           SERVICER, SPONSOR AND COMPANY


                                       _______________________________________

                                          POOLING AND SERVICING AGREEMENT

                                             Dated as of July 1, 2006

                                       _______________________________________

                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                   Bear Stearns Mortgage Funding Trust 2006-AR1,
                                Mortgage Pass-Through Certificates, Series 2006-AR1





--------------------------------------------------------------------------------





ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................64

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................64
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................66
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................68
         Section 2.04.         Substitution of Mortgage Loans...................................................69
         Section 2.05.         Issuance of Certificates.........................................................70
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................71
         Section 2.07.         Reserved.........................................................................72
         Section 2.08.         Purposes and Powers of the Trust.................................................72

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................74

         Section 3.01.         Servicer to Act as Servicer......................................................74
         Section 3.02.         REMIC-Related Covenants..........................................................76
         Section 3.03.         Monitoring of Subservicers.......................................................76
         Section 3.04.         Fidelity Bond....................................................................77
         Section 3.05.         Power to Act; Procedures.........................................................77
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................78
         Section 3.07.         Release of Mortgage Files........................................................79
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be Held for
                               Trustee..........................................................................80
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................80
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................81
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................82
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents.........82
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................82
         Section 3.14.         Compensation for the Servicer....................................................83
         Section 3.15.         REO Property.....................................................................83
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................85
         Section 3.17.         Assessments of Compliance and Attestation Reports................................86
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................88
         Section 3.19.         UCC..............................................................................94
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................94
         Section 3.21.         Books and Records................................................................95
         Section 3.22.         Intention of the Parties and Interpretation......................................95

ARTICLE IV            ACCOUNTS..................................................................................96

         Section 4.01.         Custodial Account................................................................96
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account...................97
         Section 4.03.         Distribution Account.............................................................98
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account................98
         Section 4.05.         Reserved........................................................................100
         Section 4.06.         Statements to the Trustee.......................................................100
         Section 4.07.         Reserved........................................................................101
         Section 4.08.         Reserve Fund....................................................................101
         Section 4.09.         Class XP Reserve Account........................................................102
         Section 4.10.         Final Maturity Reserve Account..................................................102

ARTICLE V             CERTIFICATES.............................................................................104

         Section 5.01.         Certificates....................................................................104
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................112
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................115
         Section 5.04.         Persons Deemed Owners...........................................................115
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................116
         Section 5.06.         Restrictions on Transferability of Certificates.................................117
         Section 5.07.         ERISA Restrictions..............................................................117
         Section 5.08.         Rule 144A Information...........................................................118

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................119

         Section 6.01.         Distributions on the Certificates...............................................119
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................126
         Section 6.03.         Payments........................................................................127
         Section 6.04.         Statements to Certificateholders................................................127
         Section 6.05.         Monthly Advances................................................................130
         Section 6.06.         Compensating Interest Payments..................................................130
         Section 6.07.         Distributions on REMIC Regular Interests........................................131

ARTICLE VII           THE SERVICER.............................................................................132

         Section 7.01.         Liabilities of the Servicer.....................................................132
         Section 7.02.         Merger or Consolidation of the Servicer.........................................132
         Section 7.03.         Indemnification of the Trustee..................................................132
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................133
         Section 7.05.         Servicer Not to Resign..........................................................134
         Section 7.06.         Successor Servicer..............................................................134
         Section 7.07.         Sale and Assignment of Servicing................................................134

ARTICLE VIII          DEFAULT..................................................................................135

         Section 8.01.         Events of Default...............................................................135
         Section 8.02.         Trustee to Act; Appointment of Successor........................................136
         Section 8.03.         Notification to Certificateholders..............................................138
         Section 8.04.         Waiver of Defaults..............................................................138
         Section 8.05.         List of Certificateholders......................................................138

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................139

         Section 9.01.         Duties of Trustee...............................................................139
         Section 9.02.         Certain Matters Affecting the Trustee...........................................141
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................142
         Section 9.04.         Trustee May Own Certificates....................................................143
         Section 9.05.         Trustee's Fees and Expenses.....................................................143
         Section 9.06.         Eligibility Requirements for Trustee............................................143
         Section 9.07.         Insurance.......................................................................143
         Section 9.08.         Resignation and Removal of the Trustee..........................................144
         Section 9.09.         Successor Trustee...............................................................144
         Section 9.10.         Merger or Consolidation of Trustee..............................................145
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................145
         Section 9.12.         Federal Information Returns and Reports to Certificateholders; REMIC
                               Administration..................................................................146

ARTICLE X             TERMINATION..............................................................................149

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................149
         Section 10.02.        Additional Termination Requirements.............................................151

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................153

         Section 11.01.        Intent of Parties...............................................................153
         Section 11.02.        Amendment.......................................................................153
         Section 11.03.        Recordation of Agreement........................................................154
         Section 11.04.        Limitation on Rights of Certificateholders......................................154
         Section 11.05.        Acts of Certificateholders......................................................155
         Section 11.06.        Governing Law...................................................................156
         Section 11.07.        Notices.........................................................................156
         Section 11.08.        Severability of Provisions......................................................157
         Section 11.09.        Successors and Assigns..........................................................157
         Section 11.10.        Article and Section Headings....................................................157
         Section 11.11.        Counterparts....................................................................157
         Section 11.12.        Notice to Rating Agencies.......................................................157
         Section 11.13.        Use of Subservicers and Subcontractors..........................................158




                                                     EXHIBITS

Exhibit A-1                -        Form of Class A Certificates
Exhibit A-2                -        [Reserved]
Exhibit A-3                -        Form of Class B Certificates
Exhibit A-4                -        Form of Class B-IO Certificates
Exhibit A-5                -        Form of Class R Certificates
Exhibit A-6                -        Form of Class R-X Certificate
Exhibit A-7                -        Form of Class X Certificate
Exhibit A-8                -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        [Reserved]
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        [Reserved]
Exhibit N                  -        Form of Cap Contracts
Exhibit O                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit P-1                -        Form of Servicer Back-Up Certification
Exhibit P-2                -        Form of Trustee Back-Up Certification
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information
Exhibit S                  -        Form of Servicer Certification


                                                     SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule





--------------------------------------------------------------------------------





                                          POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of July 1, 2006, among Structured Asset Mortgage  Investments II
Inc., a Delaware corporation,  as depositor (the "Depositor"),  Wells Fargo Bank, National  Association,  a banking
association  organized  under the laws of the United States,  not in its individual  capacity but solely as trustee
(the "Trustee") and EMC Mortgage Corporation,  as servicer (in such capacity, the "Servicer"),  as company (in such
capacity, the "Company" or "EMC") and, as sponsor (in such capacity, the "Sponsor").

                                               PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired  the Mortgage  Loans from the Sponsor.  On the
Closing Date,  the Depositor  will sell the Mortgage Loans and certain other property to the Trust Fund and receive
in consideration therefor Certificates evidencing the entire beneficial ownership interest in the Trust Fund.

         The  Trustee on behalf of the Trust  shall make an  election  for the  assets  constituting  REMIC I to be
treated for federal  income tax  purposes as a REMIC.  On the Startup Day,  the REMIC I Regular  Interests  will be
designated "regular interests" in such REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC II to be
treated for federal  income tax purposes as a REMIC.  On the Startup Day,  the REMIC II Regular  Interests  will be
designated "regular interests" in such REMIC.

         The  Trustee on behalf of the Trust  shall make an election  for the assets  constituting  REMIC III to be
treated for federal  income tax purposes as a REMIC.  On the Startup Day, the REMIC III Regular  Interests  will be
designated "regular interests" in such REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the assets  constituting  REMIC IV to be
treated for federal  income tax purposes as a REMIC.  On the Startup Day,  the REMIC IV Regular  Interests  will be
designated "regular interests" in such REMIC.

         The  Trustee on behalf of the Trust  shall make an  election  for the  assets  constituting  REMIC V to be
treated for federal  income tax  purposes as a REMIC.  On the Startup Day,  the REMIC V Regular  Interests  will be
designated the "regular interests" in such REMIC.

         The Class R  Certificates  will evidence  ownership of the  "residual  interest" in each of REMIC I, REMIC
II,  REMIC III and REMIC IV. The Class R-X  Certificates  will  evidence  ownership of the  "residual  interest" in
REMIC V.

         The Group I Mortgage  Loans will have an  Outstanding  Principal  Balance as of the  Cut-off  Date,  after
deducting all Scheduled  Principal  due on or before the Cut-off  Date, of  $480,298,324.25.  The Group II Mortgage
Loans will have an Outstanding  Principal  Balance as of the Cut-off Date, after deducting all Scheduled  Principal
due on or before the Cut-off Date, of $514,209,230.08.

         In consideration of the mutual  agreements  herein contained,  the Depositor,  the Servicer,  the Sponsor,
the Company and the Trustee agree as follows:

                                                     ARTICLE I

                                                    Definitions

         Whenever used in this Agreement,  the following words and phrases,  unless otherwise expressly provided or
unless the context otherwise requires, shall have the meanings specified in this Article.

         2006-AR1 REMIC: Any of REMIC I, REMIC II, REMIC III, REMIC IV and REMIC V.

         Accepted  Servicing  Practices:  The  procedures,  including  prudent  collection and loan  administration
procedures,  and the standard of care (i) employed by prudent  mortgage  servicers which service  mortgage loans of
the same type as the Mortgage Loans in the  jurisdictions in which the related  Mortgage  Properties are located or
(ii) in  accordance  with the Fannie  Mae Guide or Freddie  Mac Guide,  subject to any  variances  negotiated  with
Fannie Mae or Freddie Mac and subject to the express  provisions  of this  Agreement.  Such  standard of care shall
not be lower than that the  Servicer  customarily  employs and  exercises in servicing  and  administering  similar
mortgage  loans for its own  account  and shall be in full  compliance  with all  federal,  state,  and local laws,
ordinances, rules and regulations.

         Account:  The Custodial Account,  the Distribution  Account,  the Reserve Fund, the Final Maturity Reserve
Account or the Class XP Reserve Account as the context may require.

         Actual  Monthly  Payments:  For any  Mortgage  Loan and each Due Period,  the actual  monthly  payments of
principal and interest received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjusted  Rate Cap: With respect to the Class I-A  Certificates,  each  Distribution  Date and the related
Due  Period,  the sum of (i) the  Scheduled  Payments  owed on the Group I Mortgage  Loans for such Due Period less
the related  Servicing  Fees and (ii) the  related  Actual  Monthly  Payments  received in excess of the  Scheduled
Payments,  expressed as a per annum rate calculated on the basis of the aggregate Stated  Principal  Balance of the
Group I Mortgage Loans for such Due Period and further  reflecting the accrual of interest on an actual/360  basis,
minus the sum of (a) the interest  payable to the Class I-X  Certificates  and (b) the Coupon Strip with respect to
Loan Group I, if any,  payable to the Final  Maturity  Reserve  Account  with  respect to such  Distribution  Date,
expressed as a per annum rate.

                  With respect to the Class I-B  Certificates,  each  Distribution Date and the related Due Period,
the sum of (i) the  Scheduled  Payments  owed on the Group I Mortgage  Loans for such Due Period  less the  related
Servicing  Fees and (ii) the  related  Actual  Monthly  Payments  received  in  excess of the  Scheduled  Payments,
expressed as a per annum rate  calculated on the basis of the  aggregate  Stated  Principal  Balance of the Group I
Mortgage  Loans for such Due Period and further  reflecting the accrual of interest on an actual/360  basis,  minus
the Coupon Strip with respect to Loan Group I, if any,  payable to the Final Maturity  Reserve Account with respect
to such Distribution Date, expressed as a per annum rate.

                  With respect to the Group II  Certificates,  each  Distribution  Date and the related Due Period,
the sum of (i) the  Scheduled  Payments  owed on the Group II  Mortgage  Loans for such Due Period less the related
Servicing  Fees and (ii) the  related  Actual  Monthly  Payments  received  in  excess of the  Scheduled  Payments,
expressed as a per annum rate  calculated on the basis of the aggregate  Stated  Principal  Balance of the Group II
Mortgage Loans for such Due Period and further reflecting the accrual of interest on an actual/360 basis.

         Affiliate:  As to any Person,  any other Person  controlling,  controlled by or under common  control with
such Person.  "Control" means the power to direct the management and policies of a Person,  directly or indirectly,
whether through  ownership of voting  securities,  by contract or otherwise.  "Controlled" and  "Controlling"  have
meanings  correlative to the foregoing.  The Trustee may conclusively  presume that a Person is not an Affiliate of
another Person unless a Responsible Officer of the Trustee has actual knowledge to the contrary.

         Agreement:  This Pooling and Servicing Agreement and all amendments hereof and supplements hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable Credit Rating:  For any long-term deposit or security,  a credit rating of "AAA" in the case of
S&P or "Aaa" in the case of Moody's (or with respect to  investments  in money  market  funds,  a credit  rating of
"AAAm" or "AAAm-G" in the case of S&P and the highest  rating  given by Moody's for money  market funds in the case
of Moody's).  For any short-term deposit or security,  or a rating of "A-l+" in the case of S&P or "Prime-1" in the
case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(d),  the Applicable State Law shall be (a) the law of
the State of New York and (b) such other state law whose  applicability  shall have been  brought to the  attention
of the Trustee by either (i) an  Opinion of Counsel  reasonably  acceptable  to the Trustee  delivered to it by the
Servicer or the Depositor,  or (ii) written  notice from the appropriate  taxing authority as to the  applicability
of such state law.

         Applied Realized Loss Amount:  With respect to any Distribution  Date and a Class of Offered  Certificates
(other than the Class X  Certificates)  and the Class  II-B-5  Certificates,  the sum of the  Realized  Losses with
respect to the  Mortgage  Loans in the related  Loan  Group,  which are to be applied in  reduction  of the Current
Principal  Amount of such Class of  Certificates  pursuant to this  Agreement in an amount equal to the amount,  if
any, by which,  (i) the aggregate  Current  Principal  Amount of all of the  Certificates in the related Loan Group
(after all  distributions  of principal on such  Distribution  Date)  exceeds (ii) the aggregate  Stated  Principal
Balance of all of the Mortgage Loans in the related Loan Group for such  Distribution  Date.  The Applied  Realized
Loss Amount with respect to the Group I Mortgage  Loans shall be allocated  first to the Class I-B-7,  Class I-B-6,
Class I-B-5,  Class I-B-4, Class I-B-3,  Class I-B-2 and Class I-B-1  Certificates,  sequentially in that order, in
each case until the Current  Principal  Amount of such Class has been reduced to zero.  Thereafter,  the  principal
portion of Realized  Losses on the Group I Mortgage Loans will be allocated on any  Distribution  Date to the Class
I-A-3,  Class I-A-2, and Class I-A-1  Certificates,  sequentially in that order, until the Current Principal Amount
of each such Class has been  reduced  to zero.  The  Applied  Realized  Loss  Amount  with  respect to the Group II
Mortgage Loans shall be allocated  first to the Class II-B-5,  Class II-B-4,  Class II-B-3,  Class II-B-2 and Class
II-B-1  Certificates,  sequentially  in that order,  in each case until the Current  Principal  Amount of each such
Class has been  reduced to zero.  Thereafter,  the  principal  portion of Realized  Losses on the Group II Mortgage
Loans will be allocated on any Distribution Date to the Class II-B-3,  Class II-A-2 and Class II-A-1  Certificates,
sequentially in that order, until the Current Principal Amount of each such Class has been reduced to zero.

         Appraised  Value:  For any  Mortgaged  Property  related to a Mortgage  Loan,  the amount set forth as the
appraised  value of such  Mortgaged  Property in an appraisal made for the mortgage  originator in connection  with
its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to each  Distribution  Date,  the aggregate  Principal  Funds and Interest
Funds for such Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy Code:  The United States Bankruptcy Code, as amended as codified in 11 U.S.C. §§ 101-1330.

         Bankruptcy  Loss: Any loss resulting from a bankruptcy  court,  in connection  with a personal  bankruptcy
of a  mortgagor,  (1)  establishing  the  value of a  mortgaged  property  at an amount  less than the  Outstanding
Principal  Balance of the  Mortgage  Loan  secured by such  mortgaged  property or (2)  reducing  the amount of the
Monthly Payment on the related Mortgage Loan.

         Basis Risk Shortfall:  On the Distribution Date, if any, of:


         1.       the  amount of Current  Interest  that such Class  would  have been  entitled  to receive on such
                  Distribution  Date had the  applicable  Pass-Through  Rate been  calculated  at a per annum  rate
                  equal to One-Month LIBOR plus the related Margin and (ii) 10.50% per annum, over


         2.       the amount of Current Interest on such Class  calculated  using a Pass-Through  Rate equal to the
                  related Net Rate Cap for such Distribution Date.

         Basis Risk  Shortfall  Carry  Forward  Amount:  With  respect  to any  Distribution  Date and the  Offered
Certificates  (other than the Class X Certificates)  and the Class II-B-5  Certificates,  the sum of the Basis Risk
Shortfall  for such  Distribution  Date and the Basis  Risk  Shortfalls  for all  previous  Distribution  Dates not
previously paid from any source  including the Excess Cashflow and payments under the Cap Contracts,  together with
interest  thereon  at a rate  equal  to the  related  Pass-Through  Rate for such  Class of  Certificates  for such
Distribution Date.

         Book-Entry  Certificates:  Initially,  all Classes of Certificates other than the Private Certificates and
the Residual Certificates.

         Business  Day:  Any day other than (i) a  Saturday or a Sunday,  or (ii) a day on which the New York Stock
Exchange or Federal Reserve is closed or on which banking  institutions  in any  jurisdiction in which the Trustee,
the Custodian or the Servicer are authorized or obligated by law or executive order to be closed.

         Cap Contract:  With respect to any of the Offered  Certificates  (other than the Class X Certificates) and
the Class II-B-5  Certificates,  the respective cap contracts,  dated as of July 31, 2006, between the Trustee,  on
behalf  of the  Trust  for the  benefit  of the  Holders  of the  Offered  Certificates  (other  than  the  Class X
Certificates)  and the Class  II-B-5  Certificates,  as the case may be, and the  Counterparty,  together  with any
scheduling, confirmations or other agreements related thereto, attached hereto as Exhibit N.

         Cap  Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the amounts
received from such Cap Contract, if any, on such Distribution Date.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial  ownership  interest in the
Trust Fund signed and  countersigned  by the Trustee in  substantially  the forms  annexed  hereto as Exhibits A-1,
A-3, A-4, A-5, A-6 and A-7 with the blanks therein appropriately completed.

         Certificate  Group:  With  respect to Loan  Group I, the Group I  Certificates,  and with  respect to Loan
Group II, the Group II Certificates.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a  Certificate  registered in the name of
the Depository or its nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class: With respect to the Certificates,  any of Class I-A-1,  Class I-A-2,  Class I-A-3, Class I-X, Class
I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,  Class I-B-6, Class I-B-7, Class R, Class R-X, Class
I-XP, Class I-B-IO,  Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-B-1,  Class II-B-2,  Class II-B-3, Class
II-B-4, Class II-B-5, Class II-XP and Class II-B-IO Certificates.

         Class I-A Certificates: The Class I-A-1, Class I-A-2 and Class I-A-3 Certificates.

         Class I-A Principal  Distribution  Amount: For any Distribution Date on or after the related Stepdown Date
on which a Group I Trigger  Event is not in effect,  an amount  equal to the  excess (if any) of (x) the  aggregate
Current  Principal Amount of the Class I-A Certificates  immediately  prior to such  Distribution Date over (y) the
lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the
last day of the related Due Period (after  reduction  for Realized  Losses on the Group I Mortgage  Loans  incurred
during the related  Prepayment  Period) over (b) the  aggregate  Stated  Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses on the Group I Mortgage
Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in July
2012,  26.875% and (ii) on or after the  Distribution  Date in July 2012,  21.500%,  and (II) the excess of (a) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related  Due Period
(after reduction for Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
over (b) 0.500% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B Certificates:  The Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6
and Class I-B-7 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related Stepdown
Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any) of (x) the Current
Principal Amount of the Class I-B-1  Certificates  immediately  prior to such Distribution Date over (y) the lesser
of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as of the last day
of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during the
related  Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking  into  account  the payment of the Class I-A  Principal  Distribution  Amount for such
Distribution  Date) and (2) the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during
the related  Prepayment  Period) multiplied by (i) prior to the Distribution Date in July 2012, 19.750% and (ii) on
or after the  Distribution  Date in July 2012,  15.800%,  and (II) the excess of (a) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.500% of the Stated
Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related Stepdown
Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any) of (x) the Current
Principal Amount of the Class I-B-2  Certificates  immediately  prior to such Distribution Date over (y) the lesser
of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as of the last day
of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during the
related  Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking  into  account  the payment of the Class I-A  Principal  Distribution  Amount for such
Distribution  Date), (2) the aggregate Current Principal Amount of the Class I-B-1 Certificates  (after taking into
account the payment of the Class  I-B-1  Principal  Distribution  Amounts for such  Distribution  Date) and (3) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses on the Group I  Mortgage  Loans  incurred  during the  related  Prepayment
Period)  multiplied  by (i)  prior  to the  Distribution  Date in July  2012,  15.000%  and  (ii) on or  after  the
Distribution  Date in July 2012,  12.000%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Realized  Losses on
the Group I Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related Stepdown
Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any) of (x) the Current
Principal Amount of the Class I-B-3  Certificates  immediately  prior to such Distribution Date over (y) the lesser
of (I) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during
the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current  Principal  Amount of the Class I-A
Certificates  (after  taking  into  account  the payment of the Class I-A  Principal  Distribution  Amount for such
Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates  (after taking
into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the
aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the
Class I-B-2 Principal  Distribution  Amounts for such  Distribution  Date) and (4) the aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Realized
Losses on the Group I Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the Distribution Date in July 2012, 13.250% and (ii) on or after the Distribution Date in July 2012,  10.600%,  and
(II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day
of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during the
related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the
Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related Stepdown
Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any) of (x) the Current
Principal Amount of the Class I-B-4  Certificates  immediately  prior to such Distribution Date over (y) the lesser
of (I) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during
the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current  Principal  Amount of the Class I-A
Certificates  (after  taking  into  account  the payment of the Class I-A  Principal  Distribution  Amount for such
Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates  (after taking
into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the
aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the
Class I-B-2  Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal
Amount of the Class  I-B-3  Certificates  (after  taking into  account  the  payment of the Class  I-B-3  Principal
Distribution  Amounts for such  Distribution  Date) and (5) the aggregate Stated  Principal  Balance of the Group I
Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Realized  Losses on the Group I
Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date
in July 2012,  9.875% and (ii) on or after the Distribution Date in July 2012,  7.900%,  and (II) the excess of (a)
the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day of the related Due Period
(after reduction for Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)
over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-5 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related Stepdown
Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any) of (x) the Current
Principal Amount of the Class I-B-5  Certificates  immediately  prior to such Distribution Date over (y) the lesser
of (I) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during
the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current  Principal  Amount of the Class I-A
Certificates  (after  taking  into  account  the payment of the Class I-A  Principal  Distribution  Amount for such
Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates  (after taking
into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the
aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the
Class I-B-2  Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal
Amount of the Class  I-B-3  Certificates  (after  taking into  account  the  payment of the Class  I-B-3  Principal
Distribution  Amounts for such  Distribution  Date), (5) the aggregate  Current Principal Amount of the Class I-B-4
Certificates  (after  taking into account the payment of the Class I-B-4  Principal  Distribution  Amounts for such
Distribution  Date) and (6) the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during
the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in July 2012, 8.125% and (ii) on
or after the  Distribution  Date in July 2012,  6.500%,  and (II) the excess of (a) the aggregate  Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related Stepdown
Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any) of (x) the Current
Principal Amount of the Class I-B-6  Certificates  immediately  prior to such Distribution Date over (y) the lesser
of (I) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during
the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current  Principal  Amount of the Class I-A
Certificates  (after  taking  into  account  the payment of the Class I-A  Principal  Distribution  Amount for such
Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates  (after taking
into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the
aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the
Class I-B-2  Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal
Amount of the Class  I-B-3  Certificates  (after  taking into  account  the  payment of the Class  I-B-3  Principal
Distribution  Amounts for such  Distribution  Date), (5) the aggregate  Current Principal Amount of the Class I-B-4
Certificates  (after  taking into account the payment of the Class I-B-4  Principal  Distribution  Amounts for such
Distribution  Date), (6) the aggregate Current Principal Amount of the Class I-B-5 Certificates  (after taking into
account the payment of the Class  I-B-5  Principal  Distribution  Amounts for such  Distribution  Date) and (7) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses on the Group I  Mortgage  Loans  incurred  during the  related  Prepayment
Period)  multiplied  by (i)  prior  to the  Distribution  Date in July  2012,  4.625%  and  (ii)  on or  after  the
Distribution  Date in July 2012,  3.700%,  and (II) the excess of (a) the aggregate Stated Principal Balance of the
Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction  for Realized  Losses on the
Group I Mortgage  Loans  incurred  during the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-7 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related Stepdown
Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any) of (x) the Current
Principal Amount of the Class I-B-7  Certificates  immediately  prior to such Distribution Date over (y) the lesser
of (I) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last
day of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during
the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current  Principal  Amount of the Class I-A
Certificates  (after  taking  into  account  the payment of the Class I-A  Principal  Distribution  Amount for such
Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates  (after taking
into account the payment of the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the
aggregate  Current Principal Amount of the Class I-B-2  Certificates  (after taking into account the payment of the
Class I-B-2  Principal  Distribution  Amounts for such  Distribution  Date),  (4) the aggregate  Current  Principal
Amount of the Class  I-B-3  Certificates  (after  taking into  account  the  payment of the Class  I-B-3  Principal
Distribution  Amounts for such  Distribution  Date), (5) the aggregate  Current Principal Amount of the Class I-B-4
Certificates  (after  taking into account the payment of the Class I-B-4  Principal  Distribution  Amounts for such
Distribution  Date), (6) the aggregate Current Principal Amount of the Class I-B-5 Certificates  (after taking into
account  the  payment of the Class I-B-5  Principal  Distribution  Amounts  for such  Distribution  Date),  (7) the
aggregate  Current  Principal  Amount of the Class B-6  Certificates  (after taking into account the payment of the
Class B-6  Principal  Distribution  Amounts for such  Distribution  Date) and (8) the  aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Realized
Losses on the Group I Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the Distribution  Date in July 2012, 3.375% and (ii) on or after the Distribution  Date in July 2012,  2.700%,  and
(II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day
of the related Due Period (after  reduction for Realized  Losses on the Group I Mortgage Loans incurred  during the
related  Prepayment  Period) over (b) 0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the
Cut-off Date.

         Class I-B-IO  Distribution  Amount:  With respect to any  Distribution  Date, the Current Interest for the
Class I-B-IO  Certificates for such  Distribution  Date (which shall be deemed  distributable by REMIC III to REMIC
IV on account of REMIC III Regular Interest  I-B-IO-I,  and from REMIC IV to REMIC V on account of REMIC IV Regular
Interest  I-B-IO-I);  provided,  however,  that on and after the Distribution  Date on which the aggregate  Current
Principal  Amount  of the  Class  I-A or  Class  I-B  Certificates  has been  reduced  to zero,  the  Class  I-B-IO
Distribution Amount shall include the Group I  Overcollateralization  Amount (which shall be deemed  distributable,
first,  by REMIC III to REMIC IV on account of REMIC III Regular  Interest  I-B-IO-I,  and from REMIC IV to REMIC V
on account of REMIC IV Regular  Interest  I-B-IO-I,  in respect of accrued and unpaid  interest  thereon until such
accrued and unpaid  interest shall have been reduced to zero and,  thereafter,  by REMIC III to REMIC IV on account
of REMIC III  Regular  Interest  I-B-IO-P,  and from REMIC IV to REMIC V on  account  of REMIC IV Regular  Interest
I-B-IO-P, in respect of the principal balance thereof).

         Class I-B-IO Notional  Amount:  With respect to any Distribution  Date and the Class I-B-IO  Certificates,
the aggregate of the Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class  I-B-IO  Pass-Through  Rate:  With  respect  to the Class  I-B-IO  Certificates,  REMIC III  Regular
Interest I-B-IO-I or REMIC IV Regular Interest  I-B-IO-I,  and any Distribution Date, a per annum rate equal to the
sum of (a) the Maximum  Coupon Strip Rate and (b) the percentage  equivalent of a fraction,  the numerator of which
is the sum of the amounts  calculated  pursuant to clauses (i) through (iii) below, and the denominator of which is
the aggregate  Uncertificated  Principal Balance of the REMIC I Regular Interests.  For purposes of calculating the
Pass-Through  Rate  for the  Class  I-B-IO  Certificates,  the  numerator  is  equal  to the  sum of the  following
components:

                  (i) the  Uncertificated  Pass-Through Rate for REMIC I Regular Interest LT1 minus the related Marker Rate,  applied
                  to a notional amount equal to the  Uncertificated  Principal  Balance of REMIC I Regular Interest
                  LT1;

                  (ii) the  Uncertificated  Pass-Through Rate for REMIC I Regular Interest LT2 minus the related Marker Rate, applied
                  to a notional amount equal to the  Uncertificated  Principal  Balance of REMIC I Regular Interest
                  LT2; and

                  (iii) the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT4 minus twice the related Marker Rate,
                  applied to a notional  amount equal to the  Uncertificated  Principal  Balance of REMIC I Regular
                  Interest LT4.

         Class I-X Notional  Amount:  With respect to any  Distribution  Date and the Class I-X  Certificates,  the
aggregate Current Principal Amount of the Class I-A-1, Class I-A-2 and Class I-A-3 Certificates.

         Class II-A Certificates:  The Class II-A-1, Class II-A-2, and Class II-A-3 Certificates.

         Class II-A Principal  Distribution  Amount:  For any  Distribution  Date on or after the related  Stepdown
Date on  which a Group II  Trigger  Event is not in  effect,  an  amount  equal to the  excess  (if any) of (x) the
aggregate  Current  Principal Amount of the Class II-A  Certificates  immediately  prior to such  Distribution Date
over (y) the lesser of (I) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage
Loans as of the last day of the related Due Period (after  reduction  for Realized  Losses on the Group II Mortgage
Loans incurred during the related  Prepayment  Period) over (b) the aggregate Stated Principal Balance of the Group
II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized  Losses on the Group
II Mortgage Loans incurred during the related  Prepayment  Period) multiplied by (i) prior to the Distribution Date
in July 2012,  27.000% and (ii) on or after the  Distribution  Date in July 2012,  21.600%,  and (II) the excess of
(a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Realized Losses on the Group II Mortgage Loans incurred during the related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B  Certificates:  The Class  II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 and Class II-B-5
Certificates.

         Class II-B-1 Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown
Date on  which a Group II  Trigger  Event is not in  effect,  an  amount  equal to the  excess  (if any) of (x) the
Current  Principal Amount of the Class II-B-1  Certificates  immediately  prior to such  Distribution Date over (y)
the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of
the last day of the  related  Due Period  (after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred during the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current Principal Amount of
the Class II-A  Certificates  (after  taking  into  account the  payment of the Class II-A  Principal  Distribution
Amount for such  Distribution  Date) and (2) the aggregate Stated Principal  Balance of the Group II Mortgage Loans
as of the last day of the related Due Period (after  reduction for Realized  Losses on the Group II Mortgage  Loans
incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in July 2012,
17.875%  and (ii) on or after  the  Distribution  Date in July  2012,  14.300%,  and  (II)  the  excess  of (a) the
aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the related Due Period
(after  reduction  for  Realized  Losses on the Group II Mortgage  Loans  incurred  during the  related  Prepayment
Period) over (b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown
Date on  which a Group II  Trigger  Event is not in  effect,  an  amount  equal to the  excess  (if any) of (x) the
Current  Principal Amount of the Class II-B-2  Certificates  immediately  prior to such  Distribution Date over (y)
the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of
the last day of the  related  Due Period  (after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred during the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current Principal Amount of
the Class II-A  Certificates  (after  taking  into  account the  payment of the Class II-A  Principal  Distribution
Amount for such Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class II-B-1  Certificates
(after taking into account the payment of the Class II-B-1  Principal  Distribution  Amounts for such  Distribution
Date) and (3) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the
related Due Period  (after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans  incurred  during the
related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in July 2012, 12.250% and (ii) on or
after the  Distribution  Date in July 2012,  9.800%,  and (II) the  excess of (a) the  aggregate  Stated  Principal
Balance of the Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown
Date on  which a Group II  Trigger  Event is not in  effect,  an  amount  equal to the  excess  (if any) of (x) the
Current  Principal Amount of the Class II-B-3  Certificates  immediately  prior to such  Distribution Date over (y)
the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of
the last day of the  related  Due Period  (after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred during the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current Principal Amount of
the Class II-A  Certificates  (after  taking  into  account the  payment of the Class II-A  Principal  Distribution
Amount for such Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class II-B-1  Certificates
(after taking into account the payment of the Class II-B-1  Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate Current Principal Amount of the Class II-B-2  Certificates  (after taking into account the
payment of the Class  II-B-2  Principal  Distribution  Amounts for such  Distribution  Date) and (4) the  aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction  for  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment  Period)
multiplied by (i) prior to the Distribution  Date in July 2012,  8.625% and (ii) on or after the Distribution  Date
in July 2012,  6.900%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group II Mortgage
Loans as of the last day of the related Due Period (after  reduction  for Realized  Losses on the Group II Mortgage
Loans incurred during the related  Prepayment  Period) over (b) 0.50% of the Stated Principal  Balance of the Group
II Mortgage Loans as of the Cut-off Date.

         Class II-B-4 Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown
Date on  which a Group II  Trigger  Event is not in  effect,  an  amount  equal to the  excess  (if any) of (x) the
Current  Principal Amount of the Class II-B-4  Certificates  immediately  prior to such  Distribution Date over (y)
the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of
the last day of the  related  Due Period  (after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred during the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current Principal Amount of
the Class II-A  Certificates  (after  taking  into  account the  payment of the Class II-A  Principal  Distribution
Amount for such Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class II-B-1  Certificates
(after taking into account the payment of the Class II-B-1  Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate Current Principal Amount of the Class II-B-2  Certificates  (after taking into account the
payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution Date), (4) the aggregate Current
Principal  Amount of the Class  II-B-3  Certificates  (after  taking into  account the payment of the Class  II-B-3
Principal  Distribution  Amounts for such Distribution  Date) and (5) the aggregate Stated Principal Balance of the
Group II Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized  Losses on the
Group  II  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  multiplied  by  (i)  prior  to the
Distribution Date in July 2012, 7.250% and (ii) on or after the Distribution  Date in July 2012,  5.800%,  and (II)
the excess of (a) the  aggregate  Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of
the related Due Period (after  reduction for Realized  Losses on the Group II Mortgage  Loans  incurred  during the
related  Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off Date.

         Class II-B-5 Principal  Distribution  Amount:  For any Distribution  Date on or after the related Stepdown
Date on  which a Group II  Trigger  Event is not in  effect,  an  amount  equal to the  excess  (if any) of (x) the
Current  Principal Amount of the Class II-B-5  Certificates  immediately  prior to such  Distribution Date over (y)
the lesser of (I) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of
the last day of the  related  Due Period  (after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred during the related  Prepayment  Period) over (b) the sum of (1) the aggregate  Current Principal Amount of
the Class II-A  Certificates  (after  taking  into  account the  payment of the Class II-A  Principal  Distribution
Amount for such Distribution  Date), (2) the aggregate  Current  Principal Amount of the Class II-B-1  Certificates
(after taking into account the payment of the Class II-B-1  Principal  Distribution  Amounts for such  Distribution
Date), (3) the aggregate Current Principal Amount of the Class II-B-2  Certificates  (after taking into account the
payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution Date), (4) the aggregate Current
Principal  Amount of the Class  II-B-3  Certificates  (after  taking into  account the payment of the Class  II-B-3
Principal  Distribution  Amounts for such  Distribution  Date), (5) the aggregate  Current  Principal Amount of the
Class  II-B-4  Certificates  (after  taking into  account the payment of the Class  II-B-4  Principal  Distribution
Amounts for such  Distribution  Date) and (6) the aggregate Stated Principal Balance of the Group II Mortgage Loans
as of the last day of the related Due Period (after  reduction for Realized  Losses on the Group II Mortgage  Loans
incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in July 2012,
3.125% and (ii) on or after the Distribution  Date in July 2012,  2.500%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Realized  Losses on the Group II Mortgage Loans incurred during the related  Prepayment  Period) over
(b) 0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Advances:  As defined in Section 6.01(d).

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class II-B-IO  Distribution  Amount:  With respect to any Distribution  Date, the Current Interest for the
Class II-B-IO  Certificates for such Distribution  Date (which shall be deemed  distributable by REMIC III to REMIC
IV on  account  of REMIC III  Regular  Interest  II-B-IO-I,  and from  REMIC IV to REMIC V on  account  of REMIC IV
Regular Interest  II-B-IO-I);  provided,  however,  that on and after the Distribution  Date on which the aggregate
Current  Principal Amount of the Class II-A or Class II-B  Certificates has been reduced to zero, the Class II-B-IO
Distribution Amount shall include the Group II  Overcollateralization  Amount (which shall be deemed distributable,
first, by REMIC III to REMIC IV on account of REMIC III Regular  Interest  II-B-IO-I,  and from REMIC IV to REMIC V
on account of REMIC IV Regular  Interest  II-B-IO-I,  in respect of accrued and unpaid interest  thereon until such
accrued and unpaid  interest shall have been reduced to zero and,  thereafter,  by REMIC III to REMIC IV on account
of REMIC III  Regular  Interest  II-B-IO-P,  and from REMIC IV to REMIC V on  account of REMIC IV Regular  Interest
II-B-IO-P, in respect of the principal balance thereof).

         Class II-B-IO Notional Amount:  With respect to any Distribution Date and the Class II-B-IO  Certificates,
the aggregate of the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class  II-B-IO  Pass-Through  Rate:  With respect to the Class  II-B-IO  Certificates,  REMIC III  Regular
Interest  II-B-IO-I or REMIC IV Regular Interest  II-B-IO-I,  and any Distribution  Date, a per annum rate equal to
the percentage  equivalent of a fraction,  the numerator of which is the sum of the amounts calculated  pursuant to
clauses (i) through (iii) below,  and the denominator of which is the aggregate  Uncertificated  Principal  Balance
of the REMIC II  Regular  Interests.  For  purposes of  calculating  the  Pass-Through  Rate for the Class  II-B-IO
Certificates, the numerator is equal to the sum of the following components:

                  (i) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT5 minus the related Marker Rate, applied
                  to a notional amount equal to the  Uncertificated  Principal Balance of REMIC II Regular Interest
                  LT5;

                  (ii) the Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT6 minus the related Marker Rate, applied
                  to a notional amount equal to the  Uncertificated  Principal Balance of REMIC II Regular Interest
                  LT6; and

                  (iii) the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the related Marker Rate,
                  applied to a notional amount equal to the  Uncertificated  Principal  Balance of REMIC II Regular
                  Interest LT8.

         Class B-IO Certificates: The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificate:  Any one of the Class R  Certificates  substantially  in the form annexed  hereto as
Exhibit A-5 and evidencing ownership of interests designated as "residual  interests" in REMIC I,  REMIC II,  REMIC
III and REMIC IV for purposes of the REMIC  Provisions.  Component I of the Class R  Certificates  is designated as
the sole class of "residual  interest" in REMIC I,  Component II  of the Class R Certificates  is designated as the
sole class of "residual  interest" in REMIC II,  Component III  of the Class R  Certificates  is  designated as the
sole class of "residual  interest" in REMIC III and  Component IV  of the Class R Certificates is designated as the
sole class of "residual interest" in REMIC IV.

         Class R-X  Certificates:  Any of the Class R-X  Certificates  substantially  in the form annexed hereto as
Exhibit A-6 and evidencing ownership of the "residual interest" in REMIC V for purposes of the REMIC Provisions.

         Class X Certificates:  The Class I-X Certificates.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve Account:  The account  established and maintained by the Trustee pursuant to Section 4.09
hereof.

         Closing Date:  July 31, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated office of the Trustee,  where at any particular time its corporate
trust  business  with  respect  to this  Agreement  shall be  administered.  For the  purpose of  registration  and
transfer  and  exchange  only,  the  Corporate  Trust  Office of the Trustee  shall be located at Sixth  Street and
Marquette Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate Trust Group, Bear Stearns Mortgage Funding
2006-AR1.  The Corporate  Trust Office of the Trustee at the date of the execution of this  Agreement for all other
purposes is located at 9062 Old Annapolis Road, Columbia,  Maryland 21045,  Attention:  Corporate Trust Group, Bear
Stearns Mortgage Funding 2006-AR1.

         Counterparty: Wachovia Bank, N.A.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the  product
of (i) 1.00%,  (ii) the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans with original terms to
maturity  in  excess of 30 years as of the Due Date  occurring  in the month  prior to such  Distribution  Date and
(iii)  one-twelfth and (b) the excess of (i) the Final Maturity Reserve Account Target for such  Distribution  Date
over (ii) the amount on deposit in the Final Maturity Reserve Account immediately prior to such Distribution Date.

         Coupon Strip Rate:  With respect to Loan Group I, shall equal the related  Coupon Strip,  if any,  payable
to the Final Maturity  Reserve Account on any  Distribution  Date,  expressed as a per annum rate calculated on the
basis of the aggregate Stated Principal Balance of the Group I Mortgage Loans as of such Distribution Date.

         Credit Enhancement  Percentage:  For any Distribution Date is the percentage  obtained by dividing (x) the
aggregate  Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group  (including  the
related  Overcollateralization  Amount) thereto by (y) the aggregate Principal Balance of the Mortgage Loans in the
related Loan Group,  calculated after taking into account  distributions of principal on the related Mortgage Loans
and distribution of the Principal  Distribution  Amounts to the holders of the related  Certificates  then entitled
to distributions of principal on such Distribution Date.

         Cumulative  Loss Test  Violation:  The Group I Cumulative  Loss Test  Violation or the Group II Cumulative
Loss Test Violation, as applicable.

         Current  Interest:  As of any  Distribution  Date, with respect to each Class of Offered  Certificates and
the Class II-B-5  Certificates,  (i) the interest accrued on the Current Principal Amount or Notional Amount during
the related  Interest Accrual Period at the applicable  Pass-Through  Rate plus any amount  previously  distributed
with respect to interest for such  Certificate  that has been  recovered as a voidable  preference  by a trustee in
bankruptcy minus (ii) the sum of (a) any Prepayment  Interest  Shortfall for such Distribution  Date, to the extent
not covered by Compensating  Interest Payments and (b) any shortfalls  resulting from the application of the Relief
Act during the related Due Period;  provided,  however,  that for purposes of calculating  Current Interest for any
such  Class,  amounts  specified  in clauses  (ii)(a) and (ii)(b)  hereof for any such  Distribution  Date shall be
allocated  first to the related  Class B-IO  Certificates  and the related  Residual  Certificates  in reduction of
amounts  otherwise  distributable  to such  Certificates  on such  Distribution  Date and then any excess  shall be
allocated to each other Class of  Certificates  in the related Loan Group pro rata based on the respective  amounts
of  interest  accrued  pursuant  to clause (i) hereof for each such Class on such  Distribution  Date,  (c) any Net
Deferred  Interest  allocated  to such Class and (d) the  interest  portion of any  Realized  Losses on the related
Mortgage Loans allocated to such Class in the manner as described herein.

         Current  Principal  Amount:  With  respect to any Class of Offered  Certificates  (other  than the Class X
Certificates) and the Class II-B-5  Certificates as of any Distribution  Date, the initial principal amount of such
Certificate plus the amount of any Net Deferred  Interest  allocated  thereto on the related  Distribution Date and
all previous  Distribution  Dates plus, in the case of the  Subordinate  Certificates,  any  Subsequent  Recoveries
added to the Current  Principal  Amount of such  Certificates  pursuant to Section 6.02(h)  hereof,  and reduced by
(i) all  amounts  distributed  on previous  Distribution  Dates on such  Certificate  with respect to principal and
(ii) any  Applied Realized Loss Amounts  allocated to such Class on previous  Distribution  Dates.  With respect to
any Class of  Certificates,  the Current  Principal  Amount  thereof  will equal the sum of the  Current  Principal
Amounts of all  Certificates  in such Class.  The initial Current  Principal  Amount for each Class of Certificates
is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal Prepayment made by a Mortgagor which is not a Principal Prepayment in full.

         Custodial  Account:  The trust  account or accounts  created and  maintained  by the Servicer  pursuant to
Section 4.01,  which shall be  denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of
Structured  Asset  Mortgage   Investments  II  Inc.,  Bear  Stearns  Mortgage  Funding  Trust  2006-AR1,   Mortgage
Pass-Through  Certificates,  Series  2006-AR1,  Custodial  Account."  The  Custodial  Account  shall be an Eligible
Account.

         Custodial Agreement:  An agreement,  dated as of the Closing Date among the Depositor,  the Servicer,  the
Trustee and the Custodian in substantially the form of Exhibit G hereto.

         Custodian:  Wells Fargo Bank, National  Association,  or any successor custodian appointed pursuant to the
provisions hereof and of the Custodial Agreement.

         Cut-off Date:  July 1, 2006.

         Cut-off Date Balance:  $994,507,554.33.

         Deferred  Interest:  The  amount of  accrued  interest  on the  Mortgage  Loans,  the  payment of which is
deferred and added to the  Outstanding  Principal  Balance of a Mortgage Loan due to negative  amortization on such
Mortgage Loan.

         Deficient  Valuation:  A  Bankruptcy  Loss  that  results  if a  court,  in  connection  with  a  personal
bankruptcy  of a  Mortgagor,  establishes  the value of a  Mortgaged  Property  at an amount  less than the  unpaid
principal balance of the Mortgage Loan secured by such Mortgaged Property.

         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that defines the proper
means of reporting  delinquency  status when a loan is  determined  to be delinquent if the payment is not received
by the end of the day immediately preceding the loan's next due date..

         Delinquency  Test  Violation:  A  Group I  Delinquency  Test  Violation  or a Group  II  Delinquency  Test
Violation, as applicable.

         Delinquent:  A Mortgage  Loan is  "Delinquent"  if any  payment  due  thereon is not made  pursuant to the
terms of such  Mortgage  Loan by the close of business on the day such  payment is  scheduled to be due. A Mortgage
Loan is "30 days  delinquent"  if such  payment  has not been  received by the close of business on the last day of
the month  immediately  succeeding  the month in which such payment was due. For  example,  a Mortgage  Loan with a
payment due on December 1 that  remained  unpaid as of the close of business on January 31 would then be considered
to be 30 to 59 days delinquent. Similarly for "60 days delinquent," "90 days delinquent" and so on.

         Depositor:  Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  or its successors in
interest.

         Depository:  The Depository Trust Company, the nominee of which is Cede & Co., or any successor thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person for whom
from time to time the  Depository  effects  book-entry  transfers  and  pledges of  securities  deposited  with the
Depository.

         Designated  Depository  Institution:  A depository  institution  (commercial  bank,  federal savings bank,
mutual  savings  bank or savings and loan  association)  or trust  company  (which may include  the  Trustee),  the
deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  The  15th  day  (or if  such  15th  day is not a  Business  Day,  the  Business  Day
immediately preceding such 15th day) of the month of the Distribution Date.

         Disqualified  Organization:  Any  of  the  following:  (i) the  United  States,  any  State  or  political
subdivision  thereof,  any  possession  of the  United  States,  or any  agency  or  instrumentality  of any of the
foregoing  (other than an  instrumentality  which is a corporation if all of its activities are subject to tax and,
except for the Freddie Mac or any successor  thereto,  a majority of its board of directors is not selected by such
governmental unit), (ii) any foreign government, any international  organization,  or any agency or instrumentality
of  any  of  the  foregoing,  (iii) any  organization  (other  than  certain  farmers'  cooperatives  described  in
Section 521  of the Code) which is exempt from the tax imposed by Chapter 1 of the Code  (including the tax imposed
by Section 511 of the Code on unrelated  business taxable income),  (iv) rural electric and telephone  cooperatives
described in  Section 1381(a)(2)(C)  of the Code or (v) any other Person so designated by the Trustee based upon an
Opinion of Counsel that the holding of an  ownership  interest in a Residual  Certificate  by such Person may cause
any 2006-AR1 REMIC  contained in the Trust or any Person having an ownership  interest in the Residual  Certificate
(other than such Person) to incur a liability  for any federal tax imposed  under the Code that would not otherwise
be imposed but for the  transfer of an  ownership  interest in a Residual  Certificate  to such  Person.  The terms
"United States," "State" and "international  organization" shall have the meanings set forth in Section 7701 of the
Code or successor provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained by the Trustee  pursuant to
Section 4.03,  which shall be  denominated  "Wells Fargo Bank,  National  Association,  as Trustee f/b/o holders of
Structured  Asset  Mortgage   Investments  II  Inc.,  Bear  Stearns  Mortgage  Funding  Trust  2006-AR1,   Mortgage
Pass-Through  Certificates,  Series  2006-AR1  -  Distribution  Account."  The  Distribution  Account  shall  be an
Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the month of
the Closing Date, or, if such 25th day is not a Business Day, the Business Day immediately following.

         Distribution  Report: The Asset-Backed  Issuer  Distribution Report pursuant to Section 13 or 15(d) of the
Exchange Act.

         DTC  Custodian:  Wells Fargo Bank,  National  Association,  or its successors in interest as custodian for
the Depository.

         Due Date:  With respect to each Mortgage  Loan,  the date in each month on which its Scheduled  Payment is
due if such due date is the  first  day of a month and  otherwise  is  deemed to be the first day of the  following
month.

         Due Period:  With respect to any  Distribution  Date and each Mortgage Loan, the period  commencing on the
second day of the month  preceding  the  calendar  month in which the  Distribution  Date  occurs and ending at the
close of business on the first day of the month in which the Distribution Date occurs.

         Eligible  Account:  Any  of  (i) a  segregated  account  maintained  with a  federal  or  state  chartered
depository  institution  (A) the  short-term  obligations of which are rated A-1 or better by Standard & Poor's and
P-1 by Moody's at the time of any  deposit  therein or (B) insured by the FDIC (to the limits  established  by such
Corporation),  the uninsured  deposits in which account are otherwise secured such that, as evidenced by an Opinion
of Counsel  (obtained by the Person  requesting  that the account be held pursuant to this clause (i)) delivered to
the Trustee prior to the establishment of such account,  the  Certificateholders  will have a claim with respect to
the funds in such account and a perfected first priority  security  interest against any collateral (which shall be
limited  to  Permitted  Investments,  each of which  shall  mature  not later  than the  Business  Day  immediately
preceding the Distribution  Date next following the date of investment in such collateral or the Distribution  Date
if such  Permitted  Investment  is an obligation  of the  institution  that  maintains  the  Distribution  Account)
securing  such funds that is superior to claims of any other  depositors  or general  creditors  of the  depository
institution with which such account is maintained,  (ii) a  segregated trust account or accounts  maintained with a
federal or state  chartered  depository  institution  or trust  company with trust powers  acting in its  fiduciary
capacity or (iii) a  segregated account or accounts of a depository  institution  acceptable to the Rating Agencies
(as evidenced in writing by the Rating Agencies that use of any such account as the  Distribution  Account will not
have an adverse  effect on the  then-current  ratings  assigned  to the Classes of  Certificates  then rated by the
Rating Agencies).  Eligible Accounts may bear interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With respect to any  Distribution  Date and each Loan Group,  the sum of (i)  Remaining
Excess Spread for such Loan Group and such  Distribution  Date and (ii)  Overcollateralization  Release  Amount for
such Loan Group and for such Distribution Date.

         Excess  Liquidation  Proceeds:  To the extent  that such  amount is not  required by law to be paid to the
related  Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated  Mortgage Loan
exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued but unpaid interest at
the  related  Mortgage  Interest  Rate  through  the last day of the month in which the  related  Liquidation  Date
occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With respect to any Distribution  Date and each Loan Group, the excess, if
any,  of the  Overcollateralization  Amount for such Loan Group over the  Overcollateralization  Target  Amount for
such Loan Group.

         Excess  Spread:  With respect to any  Distribution  Date and each Loan Group,  the excess,  if any, of the
related  Interest Funds for such  Distribution  Date over the sum (i) with respect to Loan Group I only, the Coupon
Strip,  if  applicable,  (ii) the  Current  Interest  on the  related  Offered  Certificates  and the Class  II-B-5
Certificates and (iii) any Interest Carry Forward Amounts on the related Senior  Certificates on such  Distribution
Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act  Reports:  Any  reports  required to be filed  pursuant  to  Sections  3.17 and 3.18 of this
Agreement.

         Extra  Principal  Distribution  Amount:  With respect to any  Distribution  Date and each Loan Group,  the
lesser of (i) the excess,  if any,  of the Loan Group and such  Overcollateralization  Target  Amount for such Loan
Group and such  Distribution Date over the  Overcollateralization  Amount for such Loan Group and such Distribution
Date and (ii) the Excess Spread for such Loan Group and such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie Mae Guide:  The Fannie Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments
or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the form of  Exhibit Three  to the  Custodial
Agreement.

         Final Maturity  Reserve Account:  The separate account  established and maintained by the Trustee pursuant
to Section  4.10  hereof.  Amounts on deposit in the Final  Maturity  Reserve  Account  will not be an asset of any
REMIC.

         Final Maturity Reserve Account Target:  For any Distribution  Date beginning with the Distribution Date in
July 2016,  the lesser of (a) the  product of (i) the  aggregate  principal  balance of the Group I Mortgage  Loans
with  original  terms to  maturity  in excess of 30 years as of the Due Date  occurring  in the month prior to such
Distribution  Date and (ii) the fraction,  the numerator of which is 1.00 and the denominator of which is 0.85, and
(b) $16,797,143.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31,  June 1 through
August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided  Interest:  With  respect  to any  Class of  Certificates  (other  than the Class XP
Certificates),  the fractional  undivided  interest  evidenced by any  Certificate  of such Class the  numerator of
which is the Current  Principal  Amount of such  Certificate and the denominator of which is the Current  Principal
Amount of such Class.  With respect to the Class XP  Certificates,  the percentage  interest stated  thereon.  With
respect to the  Certificates in the aggregate,  the fractional  undivided  interest  evidenced by (i) the  Residual
Certificates  will be deemed to equal 1.0% and (ii) a Certificate of any other  Class will be deemed to equal 99.0%
multiplied  by a fraction,  the  numerator of which is the Current  Principal  Amount of such  Certificate  and the
denominator of which is the aggregate Current Principal Amount of all the Certificates of such Class.

         Freddie  Mac:  Freddie  Mac,  formerly  the Federal  Home Loan  Mortgage  Corporation,  and any  successor
thereto.

         Freddie  Mac  Guide:  The  Freddie  Mac  Selling  Guide  and  the  Freddie  Mac  Servicing  Guide  and all
amendments or additions thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its nominee,
beneficial  interests  in  which  are  reflected  on the  books  of the  Depository  or on the  books  of a  Person
maintaining an account with such  Depository  (directly or as an indirect  participant in accordance with the rules
of such depository).

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage Note and
indicated  on the  Mortgage  Loan  Schedule  which  percentage  is added  to the  related  Index  on each  Interest
Adjustment  Date to  determine  (subject  to  rounding,  the minimum and  maximum  Mortgage  Interest  Rate and the
Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of Realized
Losses on the Group I Mortgage  Loans  incurred  since the  Cut-off  Date  through  the last day of the related Due
Period  divided by the  aggregate  Principal  Balance of the Group I Mortgage  Loans as of the Cut-off Date exceeds
the applicable percentages set forth below with respect to such Distribution Date:

Distribution Date Occurring in                 Percentage
____________________________________________________________

August 2008 through July 2009                  0.20%

August 2009 through July 2010                  0.45%

August 2010 through July 2011                  0.50%

August 2011 through July 2012                  1.15%

August 2012 through July 2013                  1.55%

August 2013 and thereafter                     1.70%

         Group I Delinquency Test Violation:  If on any Distribution Date, the percentage  obtained by dividing (x)
the aggregate  Outstanding  Principal Balance of Group I Mortgage Loans Delinquent 60 days or more (including Group
I Mortgage Loans that are in  foreclosure,  have been converted to REO Properties or have been discharged by reason
of bankruptcy) by (y) the aggregate  Outstanding  Principal Balance of the Group I Mortgage Loans, in each case, as
of the last day of the previous  calendar month,  exceeds (i) prior to the Distribution  Date in July 2012,  26.05%
of the Credit Enhancement Percentage and (ii) on or after the Distribution Date in July 2012, 32.56%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Offered  Certificates:  The Class I-A-1, Class I-A-2, Class I-A-3, Class I-X,  Class I-B-1,  Class
I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6 and Class I-B-7 Certificates.

         Group I  Overcollateralization  Amount:  With respect to any Distribution Date, the excess, if any, of (i)
the aggregate  principal  balance of the Group I Mortgage Loans as of the last day of the related Due Period (after
giving  effect to scheduled  payments of  principal  due during the related Due Period,  to the extent  received or
advanced,  and  unscheduled  collections of principal  received  during the related  Prepayment  Period,  and after
reduction for Realized  Losses on the Group I Mortgage Loans incurred  during the related Due Period) over (ii) the
aggregate  Current  Principal  Amount of the Class I-A  Certificates  and the Class I-B  Certificates,  taking into
account the distributions of principal, less Net Deferred Interest, to be made on such Distribution Date.

         Group I  Overcollateralization  Release Amount: With respect to Loan Group I and any Distribution Date for
which the  related  Excess  Overcollateralization  Amount is, or would be,  after  taking  into  account  all other
distributions  to be made on that  Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the
related Excess  Overcollateralization  Amount for such  Distribution Date and (ii) related Principal Funds for that
Distribution Date.

         Group I  Overcollateralization  Target  Amount:  With respect to Loan Group I and any  Distribution  Date,
(i) prior  to the  Stepdown  Date,  an amount  equal to 1.35% of the  aggregate  principal  balance  of the Group I
Mortgage  Loans as of the Cut-off  Date,  (ii) on or after the  related  Stepdown  Date  provided a Group I Trigger
Event is not in effect,  the  greater of (x) (1) prior to the  Distribution  Date in July 2012,  3.375% of the then
current  aggregate  outstanding  Principal  Balance of the Group I Mortgage Loans as of the last day of the related
Due Period  (after  giving  effect to  scheduled  payments of principal  due during the related Due Period,  to the
extent  received or advanced,  and  unscheduled  collections of principal  received  during the related  Prepayment
Period,  and after  reduction for Realized  Losses on the Group I Mortgage  Loans  incurred  during the related Due
Period) and (2) on or after the Distribution Date in July 2012,  2.700% of the then current  aggregate  Outstanding
Principal  Balance of the Group I Mortgage  Loans as of the last day of the related Due Period (after giving effect
to  scheduled  payments of principal  due during the related Due Period,  to the extent  received or advanced,  and
unscheduled  collections  of principal  received  during the related  Prepayment  Period,  and after  reduction for
Realized  Losses on the Group I  Mortgage  Loans  incurred  during the  related  Due  Period)  and (y) 0.50% of the
aggregate  principal  balance of the Group I Mortgage Loans as of the Cut-Off Date  ($2,401,491.62)  or (iii) on or
after the related  Stepdown  Date and if a Group I Trigger  Event is in effect,  the Group I  Overcollateralization
Target Amount for the immediately preceding Distribution Date.

         Group I  Principal  Distribution  Amount:  With  respect to each  Distribution  Date,  an amount  equal to
(i) the  Principal Funds for Loan Group I for such  Distribution  Date, plus (ii) any Extra Principal  Distribution
Amount with respect to Loan Group I for such  Distribution  Date,  minus  (iii) any  Group I  Overcollateralization
Release Amount for such Distribution Date.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with Item 1115
of Regulation AB, shall be an amount  determined  based on the reasonable  good-faith  estimate by the Depositor of
the aggregate maximum probable exposure of the outstanding Group I Certificates to the related Cap Contract.

         Group I Significance  Percentage:  With respect to any Distribution Date, and in accordance with Item 1115
of  Regulation  AB, shall be an  percentage  equal to the Group I  Significance  Estimate  divided by the aggregate
outstanding  Certificate  Principal  Balance of the Group I Certificates,  prior to the distribution of the related
Principal Distribution Amount on such Distribution Date.

         Group II Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group I  Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation  or a Group I
Cumulative Loss Test Violation.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of Realized
Losses on the Group II  Mortgage  Loans  incurred  since the Cut-off  Date  through the last day of the related Due
Period  divided by the aggregate  Principal  Balance of the Group II Mortgage  Loans as of the Cut-off Date exceeds
the applicable percentages set forth below with respect to such Distribution Date:

Distribution Date Occurring in              Percentage
__________________________________________________________

August 2008 through July 2009                 0.15%

August 2009 through July 2010                 0.35%

August 2010 through July 2011                 0.65%

August 2011 through July 2012                 0.95%

August 2012 through July 2013                 1.30%

August 2013 and thereafter                    1.40%

         Group II Delinquency  Test Violation:  If on any  Distribution  Date, the percentage  obtained by dividing
(x) the aggregate  Outstanding  Principal  Balance of Group II Mortgage Loans Delinquent 60 days or more (including
Group II Mortgage Loans that are in  foreclosure,  have been converted to REO Properties or have been discharged by
reason of bankruptcy) by (y) the aggregate  Outstanding  Principal  Balance of the Group II Mortgage Loans, in each
case, as of the last day of the previous  calendar month,  exceeds (i) prior to the Distribution Date in July 2012,
25.93% of the Credit Enhancement Percentage and (ii) on or after the Distribution Date in July 2012, 32.41%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered  Certificates:  The Class  II-A-1,  Class  II-A-2,  Class  II-A-3,  Class  II-B-1,  Class
II-B-2, Class II-B-3 and Class II-B-4 Certificates.

         Group II  Overcollateralization  Amount: With respect to any Distribution Date, the excess, if any, of (i)
the  aggregate  principal  balance  of the Group II  Mortgage  Loans as of the last day of the  related  Due Period
(after giving effect to scheduled  payments of principal due during the related Due Period,  to the extent received
or advanced,  and unscheduled  collections of principal  received during the related  Prepayment  Period, and after
reduction  for Realized  Losses on the Group II Mortgage  Loans  incurred  during the related Due Period) over (ii)
the aggregate  Current  Principal  Amount of the Class II-A  Certificates  and the Class II-B  Certificates,  after
taking into account the  distributions of principal,  less Net Deferred  Interest,  to be made on such Distribution
Date.

         Group II  Overcollateralization  Release Amount:  With respect to Loan Group II and any Distribution  Date
for which the related  Excess  Overcollateralization  Amount is, or would be,  after  taking into account all other
distributions  to be made on that  Distribution  Date,  greater than zero, an amount equal to the lesser of (i) the
related Excess  Overcollateralization  Amount for that  Distribution Date and (ii) related Principal Funds for that
Distribution Date.

         Group II  Overcollateralization  Target Amount:  With respect to any Distribution  Date,  (i) prior to the
related Stepdown Date, an amount equal to 1.25% of the aggregate  principal  balance of the Group II Mortgage Loans
as of the Cut-off  Date,  (ii) on or after the related  Stepdown  Date  provided a Group II Trigger Event is not in
effect,  the greater of (x) (1) prior to the Distribution  Date in July 2012,  3.125% of the then current aggregate
outstanding  Principal  Balance  of the  Group II  Mortgage  Loans as of the last  day of the  related  Due  Period
(after giving effect to scheduled  payments of principal due during the related Due Period,  to the extent received
or advanced,  and unscheduled  collections of principal  received during the related  Prepayment  Period, and after
reduction for Realized  Losses on the Group II Mortgage  Loans  incurred  during the related Due Period) and (2) on
or after the Distribution  Date in July 2012, 2.500% of the then current  aggregate  Outstanding  Principal Balance
of the Group II Mortgage  Loans as of the last day of the  related Due Period  (after  giving  effect to  scheduled
payments of  principal  due during the related Due Period,  to the extent  received or  advanced,  and  unscheduled
collections of principal  received during the related  Prepayment  Period,  and after reduction for Realized Losses
on the Group II Mortgage  Loans  incurred  during the related Due Period) and (y) 0.50% of the aggregate  principal
balance of the Group II Mortgage  Loans as of the  Cut-Off  Date  ($2,571,046.15)  or (iii) on or after the related
Stepdown  Date and if a Trigger  Event is in  effect,  the Group II  Overcollateralization  Target  Amount  for the
immediately preceding Distribution Date.

         Group II  Principal  Distribution  Amount:  With  respect to each  Distribution  Date,  an amount equal to
(i) the  Principal Funds for Loan Group II for such Distribution  Date, plus (ii) any Extra Principal  Distribution
Amount with respect to Loan Group II for such  Distribution  Date,  minus (iii) any Group II  Overcollateralization
Release Amount for such Distribution Date.

         Group II Significance  Estimate:  With respect to any Distribution  Date, and in accordance with Item 1115
of Regulation AB, shall be an amount  determined  based on the reasonable  good-faith  estimate by the Depositor of
the aggregate maximum probable exposure of the outstanding Group II Certificates to the related Cap Contract.

         Group II  Significance  Percentage:  With respect to any  Distribution  Date, and in accordance  with Item
1115 of  Regulation  AB,  shall  be an  percentage  equal to the  Group II  Significance  Estimate  divided  by the
aggregate  outstanding  Certificate  Principal  Balance of the Group II Certificates,  prior to the distribution of
the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The  occurrence of either a Group II  Delinquency  Test  Violation or a Group II
Cumulative Loss Test Violation.

         Holder:  The Person in whose name a Certificate is registered in the  Certificate  Register,  except that,
subject to  Sections  11.02(b)  and  11.05(e),  solely  for the  purpose of giving  any  consent  pursuant  to this
Agreement,  any Certificate  registered in the name of the Depositor,  the Servicer or the Trustee or any Affiliate
thereof shall be deemed not to be outstanding and the Fractional  Undivided  Interest  evidenced  thereby shall not
be taken into account in determining whether the requisite  percentage of Fractional  Undivided Interests necessary
to effect any such consent has been obtained.

         Indemnified  Persons:  The Trustee and the Custodian and their officers,  directors,  agents and employees
and, with respect to the Trustee, any separate co-trustee and its officers, directors, agents and employees.

         Independent:  When used with respect to any specified  Person,  this term means that such Person (a) is in
fact  independent of the Depositor or the Servicer and of any Affiliate of the Depositor or the Servicer,  (b) does
not have any direct  financial  interest  or any  material  indirect  financial  interest in the  Depositor  or the
Servicer or any  Affiliate of the  Depositor or the Servicer  and (c) is not  connected  with the  Depositor or the
Servicer or any Affiliate as an officer,  employee,  promoter,  underwriter,  trustee,  partner, director or person
performing similar functions.

         Index:  The index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related  Mortgage
Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other than the
Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the form of  Exhibit One  to the  Custodial
Agreement.

         Institutional  Accredited  Investor:  Any Person meeting the requirements of  Rule 501(a)(l),  (2), (3) or
(7) of  Regulation  D under the  Securities  Act or any entity all of the equity  holders in which come within such
paragraphs.

         Insurance  Policy:  With respect to any  Mortgage  Loan,  any  standard  hazard  insurance  policy,  flood
insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts paid by the insurer  under any Insurance  Policy  covering any Mortgage Loan
or Mortgaged  Property other than amounts required to be paid over to the Mortgagor  pursuant to law or the related
Mortgage Note or Security  Instrument  and other than amounts used to repair or restore the  Mortgaged  Property or
to reimburse  insured  expenses,  including the related  Servicer's costs and expenses  incurred in connection with
presenting claims under the related Insurance Policies.

         Interest Accrual Period:  For each of the Offered  Certificates  (other than the Class X Certificates) and
the Class II-B-5  Certificates and for any  Distribution  Date, the period  commencing on the Distribution  Date in
the month  preceding the month in which a  Distribution  Date occurs (or the Closing Date, in the case of the first
Interest  Accrual  Period)  and ending on the day  immediately  prior to such  Distribution  Date.  For each of the
Class X  Certificates  and for any  Distribution  Date,  the  one-month  period  preceding  the month in which such
Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan,  the date, if any,  specified in the related
Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest Carry Forward  Amount:  With respect to each Class of Offered  Certificates  and the Class II-B-5
Certificates and as of the first  Distribution  Date, zero, and for each Distribution  Date thereafter,  the sum of
(i) the excess of (a) the Current  Interest  for such Class with respect to prior  Distribution  Dates over (b) the
amount  actually  distributed  to such  Class of  Certificates  with  respect  to  interest  on or after such prior
Distribution  Dates,  and  (ii)  interest  on such  excess  (to the  extent  permitted  by  applicable  law) at the
applicable  Pass-Through  Rate for such Class for the  related  Interest  Accrual  Period  including  the  Interest
Accrual Period relating to such Distribution Date.

         Interest  Funds:  With  respect  to each  Loan  Group  and any  Distribution  Date,  (i) the sum,  without
duplication,  of (a) all scheduled  interest  collected in respect to the related Mortgage Loans during the related
Due Period less the related  Servicing  Fee and any related  amounts to be  reimbursed  to EMC, the  Servicer,  the
Trustee and the Custodian as provided  herein,  (b) all Monthly  Advances  relating to interest with respect to the
related  Mortgage Loans made on or prior to the related  Distribution  Account  Deposit Date, (c) all  Compensating
Interest  Payments with respect to the related Mortgage Loans and required to be remitted by the Servicer  pursuant
to this Agreement with respect to such  Distribution  Date, (d)  Liquidation  Proceeds with respect to the Mortgage
Loans  collected  during the  related  Prepayment  Period  (or, in the case of  Subsequent  Recoveries,  during the
related Due Period), to the extent such Liquidation Proceeds relate to interest,  less all Nonrecoverable  Advances
relating to interest and certain  expenses,  in each case,  with respect to the Mortgage  Loans in the Related Loan
Group,  (e) all  amounts  relating  to  interest  with  respect to each  Mortgage  Loan in the  related  Loan Group
purchased  by the  Depositor  pursuant  to  Sections  2.02,  2.03 or 3.21  during the  related  Due Period less all
Non-Recoverable  Advances  relating  to  interest,  (f) all amounts in respect of  interest  paid by the  Depositor
pursuant  to Section  10.01  allocated  to the  related  Loan  Group,  in each case to the extent  remitted  by the
Servicer to the  Distribution  Account  pursuant to this Agreement and (g) the amount of any Principal  Prepayments
in full, partial Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase  Proceeds and scheduled  principal
payments,  in that order,  allocated to the related Loan Group,  included in Available Funds for such  Distribution
Date that are applied in connection  with any Deferred  Interest in accordance  with the definition of Net Deferred
Interest to EMC,  the  Depositor,  the Servicer or the Trustee,  minus (ii) all amounts  required to be  reimbursed
pursuant to Sections  4.01,  4.03,  4.04 and 4.05 and allocated to the related Loan Group or as otherwise set forth
in this Agreement.

         Interest  Shortfall:  With  respect  to any  Distribution  Date and each  Mortgage  Loan that  during  the
related  Prepayment Period was the subject of a Principal  Prepayment or constitutes a Relief Act Mortgage Loan, an
amount determined as follows:

         (a) Partial principal  prepayments  (other than any collections on REO Property treated as a
Curtailment  pursuant to Section 3.15(b)) received during the relevant  Prepayment  Period:  The difference between
(i) one  month's  interest at the  applicable  Net Rate on the amount of such  prepayment  and  (ii) the  amount of
interest for the calendar  month of such  prepayment  (adjusted to the applicable Net Rate) received at the time of
such prepayment;

         (b) Principal  prepayments in full received  during the relevant  Prepayment  Period:  The difference
between (i) one month's interest at the applicable Net Rate on the Stated  Principal  Balance of such Mortgage Loan
immediately  prior to such  prepayment and (ii) the  amount of interest for the calendar  month of such  prepayment
(adjusted to the applicable Net Rate) received at the time of such prepayment; and

         (c) Relief Act  Mortgage  Loans:  As to any  Relief Act  Mortgage  Loan,  the excess of (i) 30  days'
interest (or, in the case of a principal  prepayment  in full,  interest to the date of  prepayment)  on the Stated
Principal  Balance  thereof (or, in the case of a principal  prepayment  in part,  on the amount so prepaid) at the
related Net Rate over (ii) 30 days'  interest (or, in the case of a principal  prepayment in full,  interest to the
date of prepayment)  on such Stated  Principal  Balance (or, in the case of a Principal  Prepayment in part, on the
amount so prepaid) at the annual  interest rate required to be paid by the Mortgagor as limited by  application  of
the Relief Act.

         Interest-Only Certificates: The Class X Certificates and the Class B-IO Certificates.

         Interim  Certification:  The  certification  substantially  in the form of  Exhibit Two  to the  Custodial
Agreement.

         Investment Letter: The letter to be furnished by each  Institutional  Accredited  Investor which purchases
any of the  Private  Certificates  in  connection  with  such  purchase,  substantially  in the form  set  forth as
Exhibit F-1 hereto.

         LIBOR  Business Day: Any day other than a Saturday or a Sunday or a day on which banking  institutions  in
the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first Interest
Accrual  Period,  July 28,  2006.  With  respect  to each  Class  of  Offered  Certificates  and the  Class  II-B-5
Certificates and any Interest Accrual Period  thereafter,  the second LIBOR Business Day preceding the commencement
of such Interest Accrual Period.

         Liquidated  Mortgage  Loan: Any defaulted  Mortgage Loan as to which the Servicer has determined  that all
amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With  respect to any  Liquidated  Mortgage  Loan,  the date on which the  Servicer has
certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses  paid or
incurred by or for the account of the Servicer in  connection  with the  liquidation  of such Mortgage Loan and the
related  Mortgaged  Property,  such  expenses  including  (a) property  protection  expenses,  (b)  property  sales
expenses,  (c) foreclosure and sale costs,  including court costs and reasonable  attorneys'  fees, and (d) similar
expenses reasonably paid or incurred in connection with liquidation.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation  of a defaulted  Mortgage Loan,
whether through  trustee's sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation  proceeds or otherwise and
Subsequent Recoveries.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan Group I: The group of Mortgage  Loans  designated  as belonging to Loan Group I on the Mortgage  Loan
Schedule.

         Loan Group II: The group of  Mortgage  Loans  designated  as  belonging  to Loan Group II on the  Mortgage
Loan Schedule.

         Loan-to-Value  Ratio:  With respect to any Mortgage  Loan,  the fraction,  expressed as a percentage,  the
numerator of which is the original  principal  balance of the related Mortgage Loan and the denominator of which is
the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c) hereof.

         Lost Notes:  The original Mortgage Notes that have been lost, as indicated on the Mortgage Loan Schedule.

         Margin:  With respect to any Distribution Date on or prior to the first possible  Optional  Termation Date
for the related Loan Group and the Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1, Class I-B-2, Class I-B-3,
Class I-B-4,  Class I-B-5,  Class I-B-6 and Class I-B-7, Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-B-1,
Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5 Certificates,  0.210%,  0.250%,  0.300%,  0.380%, 0.400%,
0.430%,  0.550%,  0.600%,  1.450%,  2.100%,  0.220%, 0.260%, 0.320%, 0.400%, 0.600%, 1.450%, 2.150% and 2.150%, per
annum,  respectively,  provided that, after the first possible Optional Termination Date for the related Loan Group
and the Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-B-1,  Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5,
Class I-B-6 and Class I-B-7, Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-B-1, Class II-B-2, Class II-B-3,
Class  II-B-4 and Class II-B-5  Certificates  will be 0.420%,  0.500%,  0.600%,  0.570%,  0.600%,  0.645%,  0.825%,
0.900%,   2.175%,  3.150%,  0.440%,  0.520%,  0.640%,  0.600%,  0.900%,  2.175%,  3.225%  and  3.225%,  per  annum,
respectively.

         Marker  Rate:  With respect to the Class  I-B-IO  Certificates,  REMIC III  Regular  Interest  I-B-IO-I or
REMIC IV  Regular  Interest  I-B-IO-I  and any  Distribution  Date,  a per  annum  rate  equal to two (2) times the
weighted  average of the  Uncertificated  REMIC I Pass-Through  Rates for REMIC I Regular  Interest LT2 and REMIC I
Regular  Interest LT3. With respect to the Class II-B-IO  Certificates,  REMIC III  Regular  Interest  II-B-IO-I or
REMIC IV  Regular  Interest  II-B-IO-I  and any  Distribution  Date,  a per annum  rate  equal to two (2) times the
weighted average of the  Uncertificated  REMIC II Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II
Regular Interest LT7.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With  respect  to Loan  Group I,  shall be an  amount  equal  to the  product  of
(i) 1.00%,  (ii) the aggregate  Stated  Principal  Balance of the Group I  Mortgage Loans  with  original  terms to
maturity  in  excess of 30 years as of the Due Date  occurring  in the month  prior to  such Distribution Date  and
(iii) one-twelfth.

         Maximum Coupon Strip Rate: On any  Distribution  Date  occurring in or after July  2016, the  Coupon Strip
Rate modified by replacing  the term "Coupon  Strip" with the term  "Maximum  Coupon Strip"  wherever it appears in
the definition of "Coupon Strip Rate."

         Maximum  Lifetime  Mortgage  Rate:  The  maximum  level to which a  Mortgage  Interest  Rate can adjust in
accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the
laws of the State of Delaware, or any successor thereto.

         MERS® System:  The system of recording transfers of Mortgage Loans electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for Mortgage Loans registered with MERS on the MERS® System.

         Minimum  Lifetime  Mortgage  Rate:  The  minimum  level to which a  Mortgage  Interest  Rate can adjust in
accordance with its terms, regardless of changes in the applicable Index.

         Modified  Net Rate Cap: For any  Distribution  Date and Loan Group I, the related Net Rate Cap modified by
replacing  the term  "Coupon  Strip Rate" with the term  "Maximum  Coupon  Strip  Rate"  wherever it appears in the
definition of "Net Rate Cap" with respect to Loan Group I.

         MOM Loan:  With respect to any Mortgage Loan,  MERS acting as the mortgagee of such Mortgage Loan,  solely
as nominee for the originator of such Mortgage Loan and its successors and assigns, at the origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the Servicer or the Trustee as successor
servicer pursuant to Section 6.05.

         Monthly  Payments:  For any  Mortgage  Loan and any month,  the minimum  scheduled  payment or payments of
principal  and interest due during such month on such  Mortgage Loan which either is payable by a Mortgagor in such
month under the related  Mortgage Note or in the case of any Mortgaged  Property  acquired  through  foreclosure or
deed in lieu of foreclosure, would otherwise have been payable under the related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other  instrument  creating a first  priority lien on an estate
in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining to a particular  Mortgage
Loan and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage  Interest  Rate:  The annual rate at which  interest  accrues  from time to time on any  Mortgage
Loan pursuant to the related  Mortgage  Note,  which rate is initially  equal to the "Mortgage  Interest  Rate" set
forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred  and assigned to the Trust pursuant to  Section 2.01  and held
as a part  of the  Trust  Fund,  as  identified  in the  Mortgage  Loan  Schedule  (which  shall  include,  without
limitation,  with respect to each Mortgage Loan,  each related  Mortgage  Note,  Mortgage and Mortgage File and all
rights appertaining thereto), including a mortgage loan the property securing which has become an REO Property.

         Mortgage  Loan  Purchase  Agreement:  The  Mortgage  Loan  Purchase  Agreement  dated as of July 31, 2006,
between EMC, as mortgage loan seller,  and  Structured  Asset Mortgage  Investments II Inc., as purchaser,  and all
amendments thereof and supplements thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage Loan Schedule:  The schedule,  attached  hereto as Exhibit B with respect to the Mortgage  Loans,
as amended  from time to time to reflect  the  repurchase  or  substitution  of  Mortgage  Loans  pursuant  to this
Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage Note: The originally  executed note or other evidence of the  indebtedness  of a Mortgagor  under
the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness  of a Mortgagor under the related
Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred  Interest:  On any Distribution  Date for each Loan Group,  Deferred Interest on the Mortgage
Loans in the related  Loan Group  during the  related  Due Period net of  Principal  Prepayments  in full,  partial
Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase  Proceeds and Stated  Principal  Balances,  in that
order, included in Available Funds for such Distribution Date and available to make principal  distributions on the
Certificates  on that  Distribution  Date.  With respect to any Class A Certificates  or Class B Certificates as of
any  Distribution  Date,  an amount  equal to the product of (1) the excess of, if any, (a) the  Pass-Through  Rate
ofor such Class on such Distribution  Date over (b) the related Adjusted Rate Cap for such  Distribution  Date, (2)
the Current  Principal Amount of the Certificate  immediately  prior to such  Distribution  Date and (3) the actual
number of days in such Interest Accrual Period divided by 360.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any, for such
Distribution Date net of Compensating Interest Payments made with respect to such Distribution Date.

         Net  Liquidation   Proceeds:   As  to  any  Liquidated   Mortgage  Loan,   Liquidation   Proceeds  net  of
(i) Liquidation  Expenses  which are payable  therefrom  to the  Servicer in  accordance  with this  Agreement  and
(ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest  Rate in effect from time to time
less the Servicing Fee Rate, expressed as a per annum rate.

         Net Rate Cap:  For any  Distribution  Date,  (A) with respect to the Group I Offered  Certificates  (other
than the Class X  Certificates),  is equal to the weighted  average of the Net Rates of the Group I Mortgage  Loans
(less the Coupon Strip Rate, if applicable,  and with respect to the Class I-A  Certificate,  less the Pass-Through
Rate on the Class X Certificates)  and (B) with respect to the Group II Offered  Certificates  and the Class II-B-5
Certificates,  is equal to the weighted  average of the Net Rates of the Group II Mortgage  Loans,  in each case as
adjusted to an effective rate reflecting the accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM Securities:  Any debt securities  issued by the NIM Issuer and secured or otherwise  backed by some or
all of the Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered Certificates:  The Class II-B-5, Class XP, Class B-IO and Residual Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which was previously made or is proposed to
be made by the Servicer or the Trustee (as successor  Servicer) and  (ii) which,  in the good faith judgment of the
Servicer  or the  Trustee,  will not or, in the case of a  proposed  advance  or Monthly  Advance,  would  not,  be
ultimately  recoverable  by the  Servicer  or the  Trustee  (as  successor  Servicer)  from  Liquidation  Proceeds,
Insurance  Proceeds or future  payments on the Mortgage Loan for which such advance or Monthly  Advance was made or
is proposed to be made.

         Notional  Amount:  The Class I-X Notional  Amount,  the Class I-B-IO  Notional Amount or the Class II-B-IO
Notional Amount, as applicable.

         Offered  Certificates:  The Class I-A-1,  Class I-A-2,  Class I-A-3,  Class I-X, Class I-B-1, Class I-B-2,
Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class II-A-1,  Class II-A-2,  Class II-A-3,  Class
II-B-1, Class II-B-2, Class II-B-3 and Class II-B-4 Certificates.

         Officer's  Certificate:  A  certificate  signed by the  Chairman  of the Board,  the Vice  Chairman of the
Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of the Servicer
or the Depositor, as applicable, and delivered to the Trustee, as required by this Agreement.

         One-Month LIBOR:  With respect to any Interest  Accrual Period,  the rate determined by the Trustee on the
related LIBOR  Determination  Date on the basis of the rate for U.S.  dollar deposits for one month that appears on
Telerate  Screen Page 3750 as of 11:00 a.m.  (London  time) on such LIBOR  Determination  Date;  provided  that the
parties  hereto  acknowledge  that  One-Month  LIBOR  for the  first  Interest  Accrual  Period  shall  be the rate
determined  by the Trustee two Business  Days prior to the Closing  Date. If such rate does not appear on such page
(or such other page as may replace that page on that service,  or if such service is no longer offered,  such other
service  for  displaying  One-Month  LIBOR or  comparable  rates as may be  reasonably  selected  by the  Trustee),
One-Month LIBOR for the applicable  Interest  Accrual Period will be the Reference Bank Rate. If no such quotations
can be obtained by the Trustee and no Reference  Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR
applicable  to the preceding  Interest  Accrual  Period.  The Trustee's  determination  of One-Month  LIBOR and the
Pass-Through  Rate for each Class of  Certificates,  if applicable,  for any Interest  Accrual Period shall, in the
absence of manifest error, be final and binding.

         Opinion of  Counsel:  A written  opinion of  counsel  who is or are  acceptable  to the  Trustee  and who,
unless required to be Independent (an "Opinion of Independent  Counsel"),  may be internal counsel for the Company,
the Servicer or the Depositor.

         Optional  Termination  Date:  With respect to Loan Group I, the  Distribution  Date on which the aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans is less than 10% of the Cut-off  Date  Balance,  and with
respect to Loan Group II, the Distribution  Date on which the aggregate  Stated  Principal  Balance of the Group II
Mortgage Loans is less than 10% of the Cut-off Date Balance.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the sales price of a Mortgaged  Property
at the  time of  origination  of a  Mortgage  Loan,  except  in  instances  where  either  clauses  (i) or  (ii) is
unavailable,  the  other  may be used  to  determine  the  Original  Value,  or if both  clauses  (i) and  (ii) are
unavailable, Original Value may be determined from other sources reasonably acceptable to the Depositor.

         Outstanding  Mortgage Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such Due Date,
was not the  subject of a Principal  Prepayment  in full,  did not become a  Liquidated  Mortgage  Loan and was not
purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a Mortgage
Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO  Property,  the  principal  balance of the
related  Mortgage  Loan  remaining to be paid by the  Mortgagor at the time such property was acquired by the Trust
Fund less any Net Liquidation Proceeds with respect thereto to the extent applied to principal.

         Overcollateralization   Amount:   The   Group   I   Overcollateralization   Amount   or   the   Group   II
Overcollateralization Amount, as applicable.

         Overcollateralization  Release Amount:  The Group I  Overcollateralization  Release Amount or the Group II
Overcollateralization Release Amount, as applicable.

         Overcollateralization  Target  Amount:  The Group I  Overcollateralization  Target  Amount or the Group II
Overcollateralization Target Amount, as applicable.

         Pass-Through  Rate:  As to each Class of  Certificates,  the rate of interest  determined as provided with
respect thereto in Section 5.01(c).

         Paying Agent:  The Trustee.

         Periodic Rate Cap:  With respect to each Mortgage  Loan,  the maximum  adjustment  that can be made to the
Mortgage  Interest Rate on each Interest  Adjustment  Date in accordance  with its terms,  regardless of changes in
the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations  or securities  held in the name of
the Trustee for the benefit of the Certificateholders:

                  (i)      direct   obligations  of,  and  obligations  the  timely  payment  of  which  are  fully
guaranteed  by the United  States of America or any agency or  instrumentality  of the United States of America the
obligations of which are backed by the full faith and credit of the United States of America;

                  (ii)     (a)  demand  or time  deposits,  federal  funds or  bankers'  acceptances  issued by any
depository  institution or trust company  incorporated  under the laws of the United States of America or any state
thereof  (including  the  Trustee or its  Affiliates  acting in its  commercial  banking  capacity)  and subject to
supervision  and  examination  by federal  and/or state banking  authorities,  provided that the  commercial  paper
and/or the short-term debt rating and/or the long-term  unsecured debt  obligations of such depository  institution
or trust company at the time of such  investment or contractual  commitment  providing for such investment have the
Applicable  Credit  Rating  or  better  from each  Rating  Agency  and (b) any  other  demand  or time  deposit  or
certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any security  described in clause (i) above
or (b) any other  security  issued or guaranteed by an agency or  instrumentality  of the United States of America,
the  obligations  of which are backed by the full faith and credit of the United States of America,  in either case
entered into with a depository  institution  or trust  company  (acting as principal)  described in clause  (ii)(a)
above where the Trustee holds the security therefor;

                  (iv)     securities  bearing interest or sold at a discount issued by any corporation  (including
the Trustee or the Servicer or their  Affiliates)  incorporated  under the laws of the United  States of America or
any state  thereof that have the  Applicable  Credit  Rating or better from each Rating  Agency at the time of such
investment or contractual  commitment providing for such investment;  provided,  however, that securities issued by
any particular  corporation  will not be Permitted  Investments to the extent that  investments  therein will cause
the then  outstanding  principal  amount of securities  issued by such corporation and held as part of the Trust to
exceed 10% of the aggregate  Outstanding  Principal  Balances of all the Mortgage  Loans and Permitted  Investments
held as part of the Trust;

                  (v)      commercial  paper  (including  both   non-interest-bearing   discount   obligations  and
interest-bearing  obligations  payable  on demand or on a  specified  date not more than one year after the date of
issuance  thereof)  having the  Applicable  Credit  Rating or better  from each  Rating  Agency at the time of such
investment;

                  (vi)     a Reinvestment  Agreement issued by any bank,  insurance company or other corporation or
entity;

                  (vii)    any other demand,  money market or time deposit,  obligation,  security or investment as
may be acceptable to each Rating Agency as evidenced in writing by each Rating Agency to the Trustee;

                  (viii)   any money  market or common  trust fund having the  Applicable  Credit  Rating or better
from each Rating  Agency,  including any such fund for which the Trustee or the  Servicer,  or any affiliate of the
Trustee or the Servicer, acts as a manager or an advisor;  provided,  however, that no instrument or security shall
be a Permitted  Investment if such instrument or security  evidences a right to receive only interest payments with
respect to the obligations  underlying  such instrument or if such security  provides for payment of both principal
and interest  with a yield to maturity in excess of 120% of the yield to maturity at par or if such  instrument  or
security is purchased at a price greater than par; and

                  (ix)     interests  in any money market fund  (including  any such fund managed or advised by the
Trustee or the Servicer or any affiliate  thereof)  which at the date of  acquisition of the interests in such fund
and throughout the time such  interests are held in such fund has the highest  applicable  long term rating by each
Rating  Agency or such  lower  rating as will not result in the  downgrading  or  withdrawal  of the  ratings  then
assigned to the Certificates by each Rating Agency.

         Permitted  Transferee:   Any  Person  other  than  a  Disqualified  Organization  or  an  "electing  large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,  joint  venture,  association,  limited  liability
company,  joint-stock  company,  trust,  unincorporated  organization  or  government  or any  agency or  political
subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Prepayment  Charge:  With  respect  to any  Mortgage  Loan,  the  charges  or  premiums,  if  any,  due in
connection with a Principal Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge  Loan:  Any Mortgage  Loan for which a  Prepayment  Charge may be assessed and to which
such Prepayment Charge the related Class XP Certificates are entitled, as indicated on the Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any Distribution  Date, for each Mortgage Loan that was
the subject of a Principal  Prepayment  or that became a  Liquidated  Mortgage  Loan during the related  Prepayment
Period,  (other than a Principal  Prepayment  in full  resulting  from the purchase of a Mortgage  Loan pursuant to
Section  2.02,  2.03,  3.21 or 10.01  hereof),  the  amount,  if any,  by which  (i) one  month's  interest  at the
applicable Net Rate on the Stated  Principal  Balance  immediately  prior to such prepayment (or liquidation) or in
the case of a partial  Principal  Prepayment on the amount of such  prepayment (or  liquidation  proceeds)  exceeds
(ii) the amount of interest  paid or collected in connection  with such  Principal  Prepayment or such  Liquidation
Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date,  the period from the  sixteenth  day of the
calendar month  preceding the calendar month in which such  Distribution  Date occurs through the close of business
on the fifteenth day of the calendar month in which such Distribution Date occurs.

         Primary Mortgage  Insurance Policy:  Any primary mortgage  guaranty  insurance policy issued in connection
with a Mortgage Loan which provides  compensation  to a Mortgage Note holder in the event of default by the obligor
under such Mortgage Note or the related  Security  Instrument,  if any or any replacement  policy therefor  through
the related Interest Accrual Period for such Class relating to a Distribution Date.

         Prime Rate:  The prime rate of U.S.  money center banks as published  from time to time in The Wall Street
Journal.

         Principal  Distribution  Amount:  The Group I  Principal  Distribution  Amount  or the Group II  Principal
Distribution Amount, as applicable.

         Principal Funds: With respect to each Loan Group and each  Distribution  Date, (i) the greater of zero and
the sum, without  duplication,  of (a) all scheduled  principal collected on the Mortgage Loans in the related Loan
Group during the related Due Period,  (b) all Monthly Advances  relating to principal made on the Mortgage Loans in
the related Loan Group on or before the  Distribution  Account  Deposit  Date,  (c)  Principal  Prepayments  on the
Mortgage Loans in the related Loan Group,  exclusive of Prepayment  Charges collected during the related Prepayment
Period,  (d) the Stated  Principal  Balance of each Mortgage Loan in the related Loan Group that was repurchased by
the Sponsor  pursuant to Section  2.02,  2.03 or 3.21 during the  related  Due  Period,  (e) the  aggregate  of all
Substitution  Adjustment  Amounts in connection  with the  substitution of Mortgage Loans in the related Loan Group
pursuant to Section 2.04 during the related Due Period,  (f) amounts in respect of principal  paid by the Depositor
pursuant to Section 10.01 allocated to the related Loan Group,  (g) all Liquidation  Proceeds  collected during the
related  Prepayment  Period  (or,  in the case of  Subsequent  Recoveries,  during the  related  Due Period) on the
Mortgage Loans in the related Loan Group,  to the extent such  Liquidation  Proceeds  relate to principal,  in each
case to the extent  remitted by the Servicer to the  Distribution  Account  pursuant to this  Agreement and (h) the
principal  portions of the amounts,  if any,  transferred from the Final Maturity Reserve Account allocated to Loan
Group I on such Distribution  Date minus (ii) (a) all amounts required to be reimbursed  pursuant to Sections 4.01,
4.03 and 4.05 or as otherwise  set forth in this  Agreement,  and (b) the amount of any  Principal  Prepayments  in
full,  partial  Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase  Proceeds and payments of Scheduled
Principal,  in that order,  included in Available Funds  allocated to the related Loan Group for such  Distribution
Date that are applied as Interest Funds in connection with any Deferred  Interest in accordance with the definition
of Net Deferred Interest.

         Principal  Prepayment:  Any  payment  (whether  partial  or full)  or other  recovery  of  principal  on a
Mortgage Loan which is received in advance of its scheduled  Due Date to the extent that it is not  accompanied  by
an  amount  as to  interest  representing  scheduled  interest  due on any  date or dates  in any  month or  months
subsequent to the month of prepayment,  including  Insurance  Proceeds and Repurchase  Proceeds,  but excluding the
principal portion of Net Liquidation  Proceeds  received at the time a Mortgage Loan becomes a Liquidated  Mortgage
Loan.

         Private Certificates:  The Residual Certificates, the Class XP and the Class B-IO Certificates.

         Prospectus:  The  prospectus,  dated March 28, 2006, as supplemented  by the prospectus  supplement  dated
July  28,  2006  (as the  same  may be  amended  from  time to  time),  relating  to the  offering  of the  Offered
Certificates.

         QIB:  A Qualified Institutional Buyer as defined in Rule 144A promulgated under the Securities Act.

         Qualified  Insurer:  Any  insurance  company duly  qualified as such under the laws of the state or states
in which the related  Mortgaged  Property or Mortgaged  Properties is or are located,  duly authorized and licensed
in such state or states to  transact  the type of  insurance  business  in which it is engaged  and  approved as an
insurer by the  Servicer,  so long as the claims paying  ability of which is acceptable to the Rating  Agencies for
pass-through  certificates  having  the same  rating as the  Certificates  rated by the Rating  Agencies  as of the
Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized Loss: Any  (i) Bankruptcy  Loss or (ii) as to any Liquidated  Mortgage Loan, (x) the  Outstanding
Principal  Balance of such  Liquidated  Mortgage  Loan plus  accrued and unpaid  interest  thereon at the  Mortgage
Interest Rate through the last day of the month of such  liquidation,  less (y) the Net  Liquidation  Proceeds with
respect to such  Mortgage  Loan and the  related  Mortgaged  Property.  In  addition,  to the  extent the  Servicer
receives  Subsequent  Recoveries with respect to any Mortgage Loan, the amount of the Realized Loss with respect to
that  Mortgage  Loan will be reduced to the extent such  recoveries  are  applied to reduce the  Current  Principal
Amount of any Class of  Certificates  (other than the Class XP, Class X, Class B-IO and Residual  Certificates)  on
any  Distribution  Date.  As to any  Mortgage  Loan which has become the subject of a Deficient  Valuation,  if the
principal  amount due under the related  Mortgage Note has been reduced,  then  "Realized  Loss" is the  difference
between the principal balance of such Mortgage Loan outstanding  immediately prior to such Deficient  Valuation and
the principal balance of such Mortgage Loan as reduced by the Deficient Valuation.

         Record Date: For each Class of Offered  Certificates  (other than the Class X Certificates)  and the Class
II-B-5  Certificates  and for any  Distribution  Date,  the close of  business  on the  Business  Day prior to such
Distribution  Date.  For the Class X  Certificates  and for any  Distribution  Date,  the last  Business Day of the
prior calendar month.

         Reference  Bank: A leading  bank  selected by the Trustee that is engaged in  transactions  in  Eurodollar
deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded upwards,
if necessary,  to the nearest whole  multiple of 0.03125%,  of the offered rates for United States dollar  deposits
for one  month  that are  quoted by the  Reference  Banks as of 11:00  a.m.,  New York City  time,  on the  related
interest  determination  date to prime  banks in the London  interbank  market for a period of one month in amounts
approximately  equal to the  aggregate  Current  Principal  Amount of the Offered  Certificates  for such  Interest
Accrual  Period,  provided  that at least two such  Reference  Banks  provide such rate.  If fewer than two offered
rates appear,  the Reference Bank Rate will be the arithmetic mean, rounded upwards,  if necessary,  to the nearest
whole  multiple  of  0.03125%,  of the rates  quoted by one or more major  banks in New York City,  selected by the
Trustee,  as of 11:00 a.m.,  New York City time, on such date for loans in U.S.  dollars to leading  European banks
for a period of one month in amounts  approximately  equal to the aggregate Current Principal Amount of the Offered
Certificates.

         Regulation   AB:   Subpart   229.1100   -   Asset   Backed   Securities   (Regulation   AB),   17   C.F.R.
§§229.1100-229.1123,  as  such  may  be  amended  from  time  to  time,  and  subject  to  such  clarification  and
interpretation  as  have  been  provided  by the  Commission  in the  adopting  release  (Asset-Backed  Securities,
Securities Act Release No. 33-8518,  70 Fed. Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the Commission,
or as may be provided by the Commission or its staff from time to time.

         Reinvestment Agreements:  One or more reinvestment  agreements,  acceptable to the Rating Agencies, from a
bank, insurance company or other corporation or entity (including the Trustee).

         Related  Certificates:  For each REMIC III Regular  Interest,  the Class or Classes of  Certificates  show
opposite the name of such REMIC III Regular Interest in the following table:

                REMIC III Regular Interest                                   Classes of Certificates
 __________________________________________________________________________________________________________________
                          I-A-123                                            I-A-1, I-A-2, I-A-3, I-X
                           I-B-1                                                      I-B-1
                           I-B-2                                                      I-B-2
                           I-B-3                                                      I-B-3
                           I-B-4                                                      I-B-4
                           I-B-5                                                      I-B-5
                           I-B-6                                                      I-B-6
                           I-B-7                                                      I-B-7
                   I-B-IO-I and I-B-IO-P                                              I-B-IO
                          II-A-1                                                      II-A-1
                          II-A-2                                                      II-A-2
                          II-A-3                                                      II-A-3
                          II-B-1                                                      II-B-1
                          II-B-2                                                      II-B-2
                          II-B-3                                                      II-B-3
                          II-B-4                                                      II-B-4
                          II-B-5                                                      II-B-5
                  II-B-IO-I and II-B-IO-P                                            II-B-IO

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan:  Any Mortgage Loan as to which the Scheduled  Payment  thereof has been reduced
due to the application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date and each Loan Group, the related Excess
Spread remaining after distribution of any related Extra Principal Distribution Amount for such Distribution Date.

         REMIC: A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC  Administrator:  The  Trustee;  provided  that if the  REMIC  Administrator  is  found by a court of
competent  jurisdiction  to no  longer  be able to  fulfill  its  obligations  as REMIC  Administrator  under  this
Agreement  the  Servicer  shall  appoint a  successor  REMIC  Administrator,  subject  to  assumption  of the REMIC
Administrator obligations under this Agreement.

         REMIC  Opinion:  An Opinion of  Independent  Counsel,  to the effect that the  proposed  action  described
therein would not,  under the REMIC  Provisions,  (i) cause any 2006-AR1  REMIC to fail to qualify as a REMIC while
any regular interest in such 2006-AR1 REMIC is outstanding,  (ii) result in a tax on prohibited  transactions  with
respect to any 2006-AR1 REMIC or  (iii) constitute  a taxable  contribution to any 2006-AR1 REMIC after the Startup
Day.

         REMIC  Provisions:  The  provisions  of the federal  income tax law  relating to REMICs,  which  appear at
Sections 860A through 860G of the Code,  and related  provisions and  regulations  promulgated  thereunder,  as the
foregoing may be in effect from time to time.

         REMIC Regular  Interest:  Any of the REMIC I Regular  Interests,  REMIC II  Regular  Interests,  REMIC III
Regular Interests, REMIC IV Regular Interests and REMIC V Regular Interests.

         REMIC I:  The segregated  pool of assets,  with respect to which a REMIC election is made pursuant to this
Agreement, exclusive of any assets held in the Final Maturity Reserve Account, consisting of:

         (a)      the Group I Mortgage Loans and the related  Mortgage Files and collateral  securing such Mortgage
Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage  Loans due after the Cut-off
Date as  shall  be on  deposit  in the  Custodial  Account  or in the  Distribution  Account  (other  than  amounts
representing  Prepayment  Charges in respect of Prepayment  Charge Loans) and  identified as belonging to the Trust
Fund,

         (c)      property  that secured a Group I Mortgage  Loan and that has been acquired for the benefit of the
Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available  Distribution  Amount:  For any  Distribution  Date, the Available Funds with respect to
Loan Group I.

         REMIC I Distribution  Amount: On each  Distribution  Date, the REMIC I Available  Distribution  Amount, in
the following  order of priority,  shall be  distributed  by REMIC I to REMIC III on account of the REMIC I Regular
Interests and to the Holders of the Class R Certificates in respect of Component I thereof:

                           (i)      to REMIC  III as the  holder  of REMIC I Regular  Interests,  pro  rata,  in an
         amount equal to (A) the  Uncertificated  Accrued  Interest for each such REMIC I Regular Interest for such
         Distribution Date reduced,  in each case, by any Net Deferred  Interest  allocated to such REMIC I Regular
         Interest  for such  Distribution  Date,  plus (B) any  amounts in respect  thereof  remaining  unpaid from
         previous Distribution Dates;

                           (ii)             to REMIC III as the holder of REMIC I Regular  Interests  LT1, LT2, LT3
         and LT4, in an amount  equal to the  remainder  of the REMIC I  Available  Distribution  Amount  after the
         distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect  of REMIC I  Regular  Interests  LT2,  LT3 and  LT4,  their
                           respective Principal Distribution Amounts;

                           (B)      in  respect  of  REMIC  I  Regular   Interest  LT1  any  remainder   until  the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect  of each of REMIC I Regular  Interests  (other  than
                           REMIC  I  Regular  Interests  LT1  and  W),  pro  rata  according  to  their  respective
                           Uncertificated  Principal Balances as reduced by the distributions  deemed made pursuant
                           to (A) above,  until their respective  Uncertificated  Principal Balances are reduced to
                           zero; and

                           (iii)            any  remaining  amounts to the Holders of the Class R  Certificates  in
         respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net Deferred  Interest:  Net Deferred  Interest for Loan Group I for any  Distribution  Date shall
be allocated to REMIC I Regular  Interest LT1 in reduction of the portion of the  Uncertificated  Accrued  Interest
thereon  distributable  on the related  Distribution  Date and shall  result in an  increase in the  Uncertificated
Principal Balance thereof to the extent of such reduction.

         REMIC I Principal  Reduction  Amounts:  For any Distribution Date, the amounts by which the Uncertificated
Principal  Balances of the REMIC I Regular  Interests will be reduced on such  Distribution  Date by the allocation
of REMIC I Realized  Losses and REMIC I Net Deferred  Interest and the  distribution  of  principal,  determined as
follows:

                  For purposes of the succeeding  formulas the following  symbols shall have the meanings set forth
below:

                  Y1 =the  Uncertificated  Principal  Balance of REMIC I Regular  Interest LT1 after  distributions
and the allocation of REMIC I Net Deferred Interest and REMIC I Realized Losses on the prior Distribution Date.

                  Y2 =the  Uncertificated  Principal  Balance of REMIC I Regular  Interest LT2 after  distributions
and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the   Uncertificated   Principal   Balance  of  REMIC I   Regular   Interest  LT3  after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =the  Uncertificated  Principal  Balance of REMIC I Regular  Interest LT4 after  distributions
and the allocation of REMIC I Realized Losses on the prior Distribution Date (note:  Y3 = Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =the  aggregate  Uncertificated  Principal  Balance  of the  REMIC I Regular  Interests  after
distributions  and the  allocation  of REMIC I  Realized  Losses  and REMIC I Net  Deferred  Interest  on the prior
Distribution Date.

                  P1 =the  aggregate  Uncertificated  Principal  Balance  of the  REMIC I Regular  Interests  after
distributions  and the allocation of REMIC I Realized  Losses and REMIC I Net Deferred  Interest to be made on such
Distribution Date.

                  ΔP =P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the  aggregate of the REMIC I Net Deferred  Interest and  principal  portions of REMIC I
Realized  Losses to be allocated to, and the principal  distributions  to be made on, the Group I  Certificates  on
such  Distribution  Date (including  distributions of accrued and unpaid interest on the Class I-X and Class I-B-IO
Certificates for prior Distributions Dates).

                  R0 =     the weighted  average  (stated as a monthly rate) of the Net Rates on the Mortgage Loans
in Loan Group I after giving  effect to amounts  distributed  and REMIC I Realized  Losses and REMIC I Net Deferred
Interest allocated on the prior Distribution Date.

                  R1 =     the  weighted  average  (stated  as a  monthly  rate) of the Net  Rates on the  Mortgage
Loans in Loan Group I after  giving  effect to amounts to be  distributed  and REMIC I Realized  Losses and REMIC I
Net Deferred Interest to be allocated on such Distribution Date.

                  α =(Y2 + Y3)/P0.  The initial  value of α on the Closing  Date for use on the first  Distribution
Date shall be 0.0001.

                  γ0 =     the  lesser  of (A) the sum for all  Classes  of Group I  Certificates  (other  than the
Class  I-B-IO  Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the
Modified Net Rate Cap, if applicable) for such Class applicable for  distributions to be made on such  Distribution
Date and (ii) the aggregate  Current  Principal  Amount for such Class after  distributions  and the  allocation of
REMIC I Realized Losses and REMIC I Net Deferred Interest on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the  lesser  of (A) the sum for all  Classes  of Group I  Certificates  (other  than the
Class  I-B-IO  Certificates)  of the  product for each Class of (i) the  monthly  interest  rate (as limited by the
Modified  Net Rate  Cap,  if  applicable)  for  such  Class  applicable  for  distributions  to be made on the next
succeeding  Distribution Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions
and the  allocation of REMIC I Realized  Losses and REMIC I Net Deferred  Interest to be made on such  Distribution
Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any  Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group I
for the related Due Period shall be allocated to REMIC I Regular  Interests  LT1, LT2, LT3 and LT4 as follows:  The
interest portion of such Realized Losses,  if any, shall be allocated to such REMIC I Regular  Interests,  pro rata
according to the amount of interest  accrued but unpaid  thereon,  in reduction  thereof.  Any interest  portion of
such Realized  Losses in excess of the amount  allocated  pursuant to the preceding  sentence shall be treated as a
principal portion of Realized Losses not attributable to any specific  Mortgage Loan and allocated  pursuant to the
succeeding  sentences.  The principal  portion of such  Realized  Losses shall be allocated to such REMIC I Regular
Interests  as follows:  (1) first,  to REMIC I Regular  Interests  LT2,  LT3 and LT4,  pro rata  according to their
respective REMIC I Principal  Reduction  Amounts,  provided that such allocation to such REMIC I Regular  Interests
shall not exceed their respective REMIC I Principal  Reduction Amounts for such Distribution  Date, and (2) second,
any Realized  Losses not  allocated to such REMIC I Regular  Interests  pursuant to the proviso of clause (1) above
shall be allocated to REMIC I Regular Interest LT1.

         REMIC I Regular Interest: Any of the separate  non-certificated  beneficial ownership interests in REMIC I
set forth in  Section 5.01(c)  and issued  hereunder  and  designated  as a "regular  interest"  in  REMIC I.  Each
REMIC I Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate specified for such REMIC I
Regular Interest in  Section 5.01(c),  and shall be entitled to  distributions  of principal,  subject to the terms
and conditions  hereof, in an aggregate amount equal to its initial  Uncertificated  Principal Balance as set forth
in   Section 5.01(c).   The  designations  for  the  respective   REMIC I  Regular   Interests  are  set  forth  in
Section 5.01(c).

         REMIC I Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT1 Principal  Reduction Amount for such  Distribution  Date over the REMIC I
Realized Losses and REMIC I Net Deferred  Interest  allocated to REMIC I Regular Interest LT1 on such  Distribution
Date.

         REMIC I Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT2 Principal  Reduction Amount for such  Distribution  Date over the REMIC I
Realized Losses allocated to REMIC I Regular Interest LT2 on such Distribution Date.

         REMIC I Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT3 Principal  Reduction Amount for such  Distribution  Date over the REMIC I
Realized Losses allocated to REMIC I Regular Interest LT3 on such Distribution Date.

         REMIC I Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if
any, of the REMIC I Regular  Interest LT4 Principal  Reduction Amount for such  Distribution  Date over the REMIC I
Realized Losses allocated to REMIC I Regular Interest LT4 on such Distribution Date.

         REMIC II:  The  segregated  pool of assets,  with  respect to which a REMIC  election is made  pursuant to
this Agreement, consisting of:

         (a)      the  Group II  Mortgage  Loans  and the  related  Mortgage  Files and  collateral  securing  such
Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group II Mortgage Loans due after the Cut-off
Date as  shall  be on  deposit  in the  Custodial  Account  or in the  Distribution  Account  (other  than  amounts
representing  Prepayment  Charges in respect of Prepayment  Charge Loans) and  identified as belonging to the Trust
Fund,

         (c)      property  that  secured a Group II Mortgage  Loan and that has been  acquired  for the benefit of
the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available  Distribution  Amount:  For any Distribution  Date, the Available Funds with respect to
Loan Group II.

         REMIC II Distribution  Amount: On each Distribution Date, the REMIC II Available  Distribution  Amount, in
the following  order of priority,  shall be distributed by REMIC II to REMIC III on account of the REMIC II Regular
Interests and to the Holders of the Class R Certificates in respect of Component II thereof:

                            (i)  to REMIC III as the holder of the REMIC II Regular  Interests,  pro rata, in an
         amount equal to (A) the  Uncertificated  Accrued Interest for each such REMIC II Regular Interest for such
         Distribution Date reduced,  in each case, by any Net Deferred Interest  allocated to such REMIC II Regular
         Interest  for such  Distribution  Date,  plus (B) any  amounts in respect  thereof  remaining  unpaid from
         previous Distribution Dates;

                           (ii) to REMIC III as the  holder of the REMIC II  Regular  Interests,  in an
         amount equal to the remainder of the REMIC II Available  Distribution  Amount after the distributions made
         pursuant to clause (i) above, allocated as follows:

                           (A) in  respect  of REMIC II  Regular  Interests  LT6,  LT7 and LT8,  their
                           respective Principal Distribution Amounts;

                           (B) in  respect  of  REMIC  II  Regular   Interest  LT5  any  remainder  until  the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C) any remainder in respect of each of the REMIC II Regular  Interests (other than
                           REMIC II Regular  Interest LT5), pro rata according to their  respective  Uncertificated
                           Principal  Balances as reduced by the  distributions  deemed made pursuant to (A) above,
                           until their respective Uncertificated Principal Balances are reduced to zero; and

                           (iii) any  remaining  amounts to the Holders of the Class R  Certificates  in
         respect of Component II thereof.

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net Deferred  Interest:  Net Deferred  Interest for Loan Group II for any Distribution Date shall
be allocated to REMIC II Regular  Interest LT5 in reduction of the portion of the  Uncertificated  Accrued Interest
thereon  distributable  on the related  Distribution  Date and shall  result in an  increase in the  Uncertificated
Principal Balance thereof to the extent of such reduction.

         REMIC II Principal  Reduction Amounts:  For any Distribution Date, the amounts by which the Uncertificated
Principal  Balances of the REMIC II Regular  Interests will be reduced on such  Distribution Date by the allocation
of REMIC II Realized Losses and REMIC II Net Deferred  Interest and the  distribution  of principal,  determined as
follows:

                  For purposes of the succeeding  formulas the following  symbols shall have the meanings set forth
below:

                  Y5 =the  Uncertificated  Principal  Balance of REMIC II Regular Interest LT5 after  distributions
and the allocation of REMIC II Net Deferred Interest and REMIC II Realized Losses on the prior Distribution Date.

                  Y6 =the  Uncertificated  Principal  Balance of REMIC II Regular Interest LT6 after  distributions
and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y7 =the  Uncertificated  Principal  Balance of REMIC II Regular Interest LT7 after  distributions
and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y8 =the  Uncertificated  Principal  Balance of REMIC II Regular Interest LT8 after  distributions
and the allocation of REMIC II Realized Losses on the prior Distribution Date. (note:  Y7 = Y8).

                  ΔY5 =    the REMIC II Regular Interest LT5 Principal Reduction Amount.

                  ΔY6 =    the REMIC II Regular Interest LT6 Principal Reduction Amount.

                  ΔY7 =    the REMIC II Regular Interest LT7 Principal Reduction Amount.

                  ΔY8 =    the REMIC II Regular Interest LT8 Principal Reduction Amount.

                  Q0 =the  aggregate  Uncertificated  Principal  Balance  of the REMIC II Regular  Interests  after
distributions  and the  allocation  of REMIC II  Realized  Losses and REMIC II Net  Deferred  Interest on the prior
Distribution Date.

                  Q1 =the  aggregate  Uncertificated  Principal  Balance  of the REMIC II Regular  Interests  after
distributions  and the  allocation  of REMIC II Realized  Losses and REMIC II Net  Deferred  Interest to be made on
such Distribution Date.

                  ΔQ =Q0 - Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

                  =the  aggregate  of the  REMIC  II Net  Deferred  Interest  and  principal  portions  of REMIC II
Realized  Losses to be allocated to, and the principal  distributions  to be made on, the Group II  Certificates on
such  Distribution Date (including  distributions of accrued and unpaid interest on the Class II-B-IO  Certificates
for prior Distribution Dates).

                  S0 =     the weighted  average  (stated as a monthly rate) of the Net Rates on the Mortgage Loans
in Loan  Group II after  giving  effect to  amounts  distributed  and  REMIC II  Realized  Losses  and REMIC II Net
Deferred Interest allocated on the prior Distribution Date.

                  S1 =     the  weighted  average  (stated  as a  monthly  rate) of the Net  Rates on the  Mortgage
Loans in Loan Group II after giving effect to amounts to be distributed  and REMIC II Realized  Losses and REMIC II
Net Deferred Interest to be allocated on such Distribution Date.

                  β =(Y6 + Y7)/Q0.  The initial  value of β on the Closing  Date for use on the first  Distribution
Date shall be 0.0001.

                  Γ0 =     the  lesser of (A) the sum for all  Classes  of Group II  Certificates  (other  than the
Class II-B-IO  Certificates)  of the product for each Class of (i) the monthly interest rate (as limited by the Net
Rate Cap for Loan  Group  II,  if  applicable)  for such  Class  applicable  for  distributions  to be made on such
Distribution  Date and (ii) the  aggregate  Current  Principal  Amount for such Class after  distributions  and the
allocation of REMIC II Realized Losses and REMIC II Net Deferred  Interest on the prior  Distribution  Date and (B)
S0*Q0.

                  Γ1  =    the  lesser of (A) the sum for all  Classes  of Group II  Certificates  (other  than the
Class II-B-IO  Certificates)  of the product for each Class of (i) the monthly interest rate (as limited by the Net
Rate Cap for Loan Group II, if  applicable)  for such Class  applicable  for  distributions  to be made on the next
succeeding  Distribution Date and (ii) the aggregate  Current  Principal Amount for such Class after  distributions
and the allocation of REMIC II Realized Losses and REMIC II Net Deferred  Interest to be made on such  Distribution
Date and (B) S1*Q1.

                  Then, based on the foregoing definitions:

                  ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

                  ΔY6 =    (β/2){(Γ0S1 - Γ1S0)/S0S1};

                  ΔY7 =    βΔQ - ΔY6; and

                  ΔY8 =    ΔY7.

                  if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

                  (1)If ΔY6, as so determined, is negative, then

                  ΔY6 = 0;

                  ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

                  (2)If ΔY7, as so determined, is negative, then

                  ΔY7 = 0;

                  ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II Realized Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan Group II
for the related Due Period  shall be  allocated  to REMIC II Regular  Interests  LT5,  LT6, LT7 and LT8 as follows:
The interest portion of such Realized Losses,  if any, shall be allocated to such REMIC II Regular  Interests,  pro
rata according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof.  Any interest portion
of such Realized Losses in excess of the amount  allocated  pursuant to the preceding  sentence shall be treated as
a principal  portion of Realized Losses not  attributable to any specific  Mortgage Loan and allocated  pursuant to
the  succeeding  sentences.  The  principal  portion of such  Realized  Losses  shall be allocated to such REMIC II
Regular  Interests as follows:  (1) first,  to REMIC II Regular  Interests  LT6, LT7 and LT8, pro rata according to
their  respective  REMIC II Principal  Reduction  Amounts,  provided that such  allocation to such REMIC II Regular
Interests shall not exceed their respective REMIC II Principal  Reduction Amounts for such  Distribution  Date, and
(2)  second,  any  Realized  Losses not  allocated  to such REMIC II Regular  Interests  pursuant to the proviso of
clause (1) above shall be allocated to REMIC II Regular Interest LT5.

         REMIC II  Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in
REMIC II set forth in  Section 5.01(c)  and issued  hereunder and  designated as a "regular  interest" in REMIC II.
Each REMIC II Regular  Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate specified for such
REMIC II Regular Interest in Section 5.01(c),  and shall be entitled to distributions of principal,  subject to the
terms and conditions  hereof, in an aggregate amount equal to its initial  Uncertificated  Principal Balance as set
forth in  Section 5.01(c).  The  designations  for the  respective  REMIC II  Regular  Interests  are set  forth in
Section 5.01(c).

         REMIC II Regular Interest LT5 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular  Interest LT5 Principal  Reduction  Amount for such  Distribution  Date over the REMIC
II  Realized  Losses  and  REMIC II Net  Deferred  Interest  allocated  to REMIC II  Regular  Interest  LT5 on such
Distribution Date.

         REMIC II Regular Interest LT6 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular Interest LT6 Principal  Reduction Amount for such  Distribution Date over the REMIC II
Realized Losses allocated to REMIC II Regular Interest LT6 on such Distribution Date.

         REMIC II Regular Interest LT7 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular Interest LT7 Principal  Reduction Amount for such  Distribution Date over the REMIC II
Realized Losses allocated to REMIC II Regular Interest LT7 on such Distribution Date.

         REMIC II Regular Interest LT8 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if
any, of the REMIC II Regular Interest LT8 Principal  Reduction Amount for such  Distribution Date over the REMIC II
Realized Losses allocated to REMIC II Regular Interest LT8 on such Distribution Date.

         REMIC III:  That group of assets  contained  in the Trust Fund  designated  as a REMIC  consisting  of the
REMIC I Regular Interests and the REMIC II Regular Interests and any proceeds thereof.

         REMIC III Available  Distribution  Amount:  For any Distribution Date, the amounts deemed distributed with
respect to the REMIC I Regular Interests and the REMIC II Regular Interests pursuant to Section 6.07.

         REMIC III Distribution  Amount:  For any Distribution  Date, the REMIC III Available  Distribution  Amount
shall be  distributed  by REMIC III to REMIC IV on account of the REMIC III  Regular  Interests  and to the Class R
Certificates  in respect of Component  III thereof,  as follows:  to each REMIC III Regular  Interest in respect of
Uncertificated  Accrued Interest thereon and the Uncertificated  Principal Balance thereof,  the amount distributed
in respect of interest and  principal on the Related  Class or Classes of  Certificates  (with such amounts  having
the same  character  as  interest or  principal  with  respect to the REMIC III Regular  Interest as they have with
respect to the Related  Certificate or Certificates),  except that (1) no amount paid to any Certificate in respect
of any Basis Risk  Shortfall  or Basis Risk  Shortfall  Carry  Forward  Amount or, in the case of the Class I-A and
Class I-B  Certificates,  in respect of interest accrued at a Pass-Through  Rate in excess of the Modified Net Rate
Cap,  shall be included in the amount paid in respect of the related REMIC III Regular  Interest and (2) any amount
paid in respect of Basis Risk Shortfalls,  Basis Risk Shortfall  Carryforward Amounts and, in the case of the Class
I-A and Class I-B  Certificates,  interest  accrued at a Pass-Through  Rate in excess of the Modified Net Rate Cap,
shall be deemed paid with respect to REMIC III Regular Interest  I-B-IO-I or REMIC III Regular Interest  II-B-IO-I,
as  applicable,  in  respect  of  accrued  and  unpaid  interest  thereon.  Any  remaining  amount of the REMIC III
Available  Distribution  Amount  shall be  distributed  to the  holders of the Class R  Certificates  in respect of
Component III thereof.

         REMIC III Interests:  The REMIC III Regular Interests and Component III of the Class R Certificates.

         REMIC III Net Deferred  Interest:  Net Deferred  Interest for any Distribution  Date shall be allocated to
the REMIC III Regular  Interests  to the same extent that Net Deferred  Interest is allocated to the Related  Class
or Classes of Certificates,  except that any Net Deferred  Interest  allocated to a Class of Class I-A or Class I-B
Certificates  in respect of interest  accrued  thereon at a  Pass-Through  Rate in excess of the  Modified Net Rate
Cap, if applicable, shall instead be allocated to REMIC III Regular Interest I-B-IO-I.

         REMIC III Regular  Interest:  Any of the  separate  non-certificated  beneficial  ownership  interests  in
REMIC III set forth in  Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in REMIC III.
Each REMIC III  Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate specified for such
REMIC III Interest in  Section 5.01(c),  and shall be entitled to distributions of principal,  subject to the terms
and conditions  hereof, in an aggregate amount equal to its initial  Uncertificated  Principal Balance as set forth
in  Section 5.01(c).   The  designations  for  the  respective   REMIC III  Regular  Interests  are  set  forth  in
Section 5.01(c).

         REMIC IV:  That  group of assets  contained  in the Trust Fund  designated  as a REMIC  consisting  of the
REMIC III Regular Interests and any proceeds thereof.

         REMIC IV Available  Distribution  Amount:  For any Distribution  Date, the amounts deemed distributed with
respect to the REMIC III Regular Interests pursuant to Section 6.07.

         REMIC IV  Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution  Amount
shall be deemed  distributed  by REMIC IV to the  holders of the  Certificates  (other than the Class R, Class R-X,
Class B-IO and Class XP  Certificates)  on account of the REMIC IV Regular  Interests  (other than REMIC IV Regular
Interests I-B-IO, I-B-IO-P,  II-B-IO and II-B-IO-P),  to REMIC V on account of REMIC IV Regular Interests I-B-IO-I,
I-B-IO-P,  II-B-IO-I and II-B-IO-P and to the holders of Class R  Certificates  in respect of Component IV thereof,
as  follows:  to each REMIC IV Regular  Interest  in respect of  Uncertificated  Accrued  Interest  thereon and the
Uncertificated  Principal  Balance  thereof,  the amount  distributed  in respect of interest and  principal on the
Class or Classes of  Certificates  bearing the same  designation  (with such amounts  having the same  character as
interest  or  principal  with  respect  to the  REMIC  IV  Regular  Interest  as they  have  with  respect  to such
Certificates),  except that (1) no amount paid to any  Certificate  in respect of any Basis Risk Shortfall or Basis
Risk  Shortfall  Carry  Forward  Amount or, in the case of the Class I-A or Class I-B  Certificates,  in respect of
interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate Cap,  shall be included in the amount
paid in  respect  of the  related  REMIC IV  Regular  Interest  and (2) any  amount  paid in  respect of Basis Risk
Shortfalls,  Basis  Risk  Shortfall  Carryforward  Amounts  and,  in the  case  of the  Class  I-A  and  Class  I-B
Certificates,  interest  accrued at a  Pass-Through  Rate in excess of the Modified  Net Rate Cap,  shall be deemed
paid with respect to REMIC IV Regular Interest I-B-IO-I or REMIC IV Regular Interest II-B-IO-I,  as applicable,  in
respect of accrued  and unpaid  interest  thereon.  Any  remaining  amount of the REMIC IV  Available  Distribution
Amount shall be distributed to the holders of the Class R Certificates in respect of Component IV thereof.

         REMIC IV Interests:  The REMIC IV Regular Interests and Component IV of the Class R Certificates.

         REMIC IV Net Deferred  Interest:  Net Deferred  Interest for any  Distribution  Date shall be allocated to
the REMIC IV  Regular  Interests  to the same  extent  that Net  Deferred  Interest  is  allocated  to the Class of
Certificates  bearing the same  designation,  except that any Net Deferred  Interest  allocated to a Class of Class
I-A or Class I-B  Certificates  in respect of  interest  accrued  thereon at a  Pass-Through  Rate in excess of the
Modified Net Rate Cap, if applicable, shall instead be allocated to REMIC IV Regular Interest I-B-IO-I.

         REMIC IV Regular Interest:  Any of the separate  beneficial  ownership  interests in REMIC IV set forth in
Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC IV.  Each REMIC IV  Regular
Interest  (other  than REMIC IV Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P)  shall  accrue
interest  at the  Pass-Through  Rate for the  Class of  Certificates  bearing  the same  designation  specified  in
Section 5.01(c),  modified as provided in the  footnotes  of the REMIC IV table,  if  applicable.  REMIC IV Regular
Interest  I-B-IO-I  shall  accrue  interest  at the Class  I-B-IO  Pass-Through  Rate.  REMIC IV  Regular  Interest
II-B-IO-I shall accrue interest at the Class II-B-IO  Pass-Through  Rate. REMIC IV Regular  Interests  I-B-IO-P and
II-B-IO-P  shall  accrue no  interest.  Each  REMIC IV Regular  Interest  (other  than  REMIC IV Regular  Interests
I-B-IO-I and  II-B-IO-I)  shall be entitled to  distributions  of  principal,  subject to the terms and  conditions
hereof,  in an aggregate  amount equal to the Current  Principal  Amount of the Class of  Certificates  bearing the
same designation as set forth in  Section 5.01(c).  The designations for the respective  REMIC IV Regular Interests
are set forth in Section 5.01(c).

         REMIC V: That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting of REMIC IV
Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC V Available  Distribution  Amount:  For any Distribution  Date, the amounts deemed  distributed with
respect to REMIC IV Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P pursuant to Section 6.07.

         REMIC V Distribution  Amount: For any Distribution Date, the REMIC V Available  Distribution  Amount shall
be deemed  distributed by REMIC V to the holders of the Class I-B-IO  Certificates  the amounts deemed  distributed
with  respect  to REMIC IV  Regular  Interests  I-B-IO-I  and  I-B-IO-P  and to the  holders  of the Class  II-B-IO
Certificates the amounts deemed distributed with respect to REMIC IV Regular Interests II-B-IO-I and II-B-IO-P.

         REMIC V Interests:  The REMIC V Regular Interests and the Class R-X Certificates.

         REMIC V Regular Interests:  The separate  non-certificated  beneficial  ownership interests in REMIC V set
forth in  Section 5.01(c)  and issued  hereunder  and  designated as "regular  interests"  in REMIC V.  The REMIC V
Regular Interests shall accrue interest at the  Uncertificated  Pass-Through Rate specified for the REMIC V Regular
Interests  in   Section 5.01(c).   The   designations   for  the  REMIC V  Regular   Interests  are  set  forth  in
Section 5.01(c).

         REO  Acquisition:  The  acquisition  by the  Servicer  on behalf of the  Trustee  for the  benefit  of the
Certificateholders of any REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO  Property,  a  determination  by the  Servicer  that it has  received all
Insurance Proceeds,  Liquidation Proceeds,  REO Proceeds and other payments and recoveries (including proceeds of a
final sale) which the Servicer  expects to be finally  recoverable  from the sale or other  disposition  of the REO
Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO  Property:   A  Mortgaged   Property   acquired  in  the  name  of  the  Trust,  for  the  benefit  of
Certificateholders, by foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any property  acquired  with respect  thereto)
required to be  repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or Article II of this
Agreement,  an amount equal to the excess of (i) the sum of (a) 100% of the Outstanding  Principal  Balance of such
Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with  respect
thereto,  100% of the  Outstanding  Principal  Balance  at the date of the  acquisition),  (b)  accrued  but unpaid
interest on the Outstanding  Principal  Balance at the related  Mortgage  Interest Rate,  through and including the
last day of the month of  repurchase,  and (c) any  costs and damages (if any)  incurred by the Trust in connection
with any  violation of such  Mortgage  Loan of any  predatory or abusive  lending laws over (ii) any portion of the
Servicing Compensation, Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The  Repurchase  Price in connection  with any repurchase of a Mortgage Loan by the
Sponsor and any cash deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance policy which is required to
be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate trust account  created and maintained by the Trustee  pursuant to Section 4.08
hereof.

         Residual Certificates:  The Class R and Class R-X Certificates.

         Responsible  Officer:  Any  officer  assigned  to the  Corporate  Trust  Office  of the  Trustee  (or  any
successor  thereto),  including  any Vice  President,  Assistant  Vice  President,  Trust  Officer,  any  Assistant
Secretary,  any trust  officer or any other  officer of the Trustee  customarily  performing  functions  similar to
those performed by any of the above designated  officers and having direct  responsibility  for the  administration
of this Agreement, and any other officer of the Trustee to whom a matter arising hereunder may be referred.

         Rule 144A  Certificate:  The  certificate  to be  furnished  by each  purchaser  of a Private  Certificate
(which is also a  Physical  Certificate)  which is a  Qualified  Institutional  Buyer as  defined  under  Rule 144A
promulgated under the Securities Act, substantially in the form set forth as Exhibit F-2 hereto.

         S&P:  Standard & Poor's, a division of The McGraw-Hill Companies, Inc., and its successors in interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of 2002 and the rules  and  regulations  of the  Commission
promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With  respect to any  Mortgage  Loan and any Due  Period,  the  scheduled  payment or
payments of principal  and interest due during such Due Period on such  Mortgage  Loan which either is payable by a
Mortgagor in such Due Period  under the related  Mortgage  Note or, in the case of REO  Property,  would  otherwise
have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS. THE HOLDER HEREOF,  BY PURCHASING
THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER  APPLICABLE  JURISDICTION.  THIS CERTIFICATE MAY
NOT BE  ACQUIRED  DIRECTLY  OR  INDIRECTLY  BY,  OR ON BEHALF  OF, AN  EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT
ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS
AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING
"PLAN  ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE
BENEFIT OF THE TRUSTEE AND THE  SERVICER AND ON WHICH THEY MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE
PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR
SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written instrument creating a valid first lien on a Mortgaged Property securing a
Mortgage Note, which may be any applicable form of mortgage,  deed of trust,  deed to secure debt or security deed,
including any riders or addenda thereto.

         Senior Certificates:  The Class A Certificates.

         Servicer:  As of the Closing Date, EMC Mortgage  Corporation and,  thereafter,  its respective  successors
in interest that meet the qualifications of this Agreement.

         Servicing  Criteria:  The "servicing  criteria" set forth in Item 1122(d) of Regulation AB, as such may be
amended from time to time.

         Servicing  Fee: As to any Mortgage  Loan and a  Distribution  Date,  an amount equal to the product of (i)
the Stated  Principal  Amount of such  Mortgage  Loan as of the Due Date in the month  preceding the month in which
such  Distribution  Date occurs and (ii) the Servicing  Fee Rate,  or, in the event of any payment of interest that
accompanies a Principal  Prepayment in full during the related Due Period made by the Mortgagor  immediately  prior
to such  prepayment,  interest at the related  Servicing Fee Rate on the Stated  Principal  Amount of such Mortgage
Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The President or a Vice  President or Assistant  Vice  President or other  authorized
officer of the Servicer  having direct  responsibility  for the  administration  of this  Agreement,  and any other
authorized officer of the Servicer to whom a matter arising hereunder may be referred.

         Significance  Estimate:  Each  of the  Group  I  Significance  Estimate  and  the  Group  II  Significance
Estimate, as applicable.

         Significance  Percentage:  Each of the  Group I  Significance  Percentage  and the  Group II  Significance
Percentage, as applicable.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  July 31, 2006.

         Stated Principal  Balance:  With respect to any Mortgage Loan or related REO Property and any Distribution
Date, the Outstanding  Principal  Balance  thereof as of the Cut-off Date (taking account of the Principal  Payment
to be made on such Due Date and  irrespective of any delinquency in its payment),  as specified in the amortization
schedule  at the time  relating  thereto  (before any  adjustment  to such  amortization  schedule by reason of any
bankruptcy  or similar  proceeding  occurring  after the Cut-Off  Date (other  than a Deficient  Valuation)  or any
moratorium  or similar  waiver or grace  period) plus any amount by which the  Principal  Balance  thereof has been
increased  for  Deferred  Interest  pursuant  to the  terms  of the  related  Mortgage  Note  on or  prior  to such
Distribution  Date, minus the sum of (i) the principal  portion of the Scheduled  Payments due with respect to such
Mortgage Loan during each Due Period ending prior to such  Distribution  Date (and  irrespective of any delinquency
in their payment),  (ii) all Principal  Prepayments  with respect to such Mortgage Loan received prior to or during
the related  Prepayment  Period,  and all Liquidation  Proceeds to the extent applied by the Servicer as recoveries
of principal in  accordance  with this  Agreement  with respect to such  Mortgage  Loan,  that were received by the
Servicer as of the close of business on the last day of the preceding month related to such  Distribution  Date and
(iii) any Realized  Losses on such Mortgage Loan incurred  prior to or during the  preceding  calendar  month.  The
Stated Principal Balance of a Liquidated Mortgage Loan equals zero.

         Stepdown  Date:  (a) With  respect to Loan Group I, the earlier to occur of (i) the  Distribution  Date on
which the aggregate  Current  Principal  Amount of the Class I-A Certificates has been reduced to zero and (ii) the
later to occur of (x) the  Distribution  Date  occurring  in August  2009 and (y) the first  Distribution  Date for
which the aggregate Current  Principal Amount of the Subordinate  Certificates in the Loan Group I plus the Group I
Overcollateralization  Amount divided by the aggregate Stated  Principal  Balance of the Group I Mortgage Loans for
such  Distribution  Date is greater than or equal to (i) prior to the Distribution  Date in July 2012,  26.875% and
(ii) on or after the  Distribution  Date in July 2012,  21.500%;  (b) with respect to Loan Group II, the earlier to
occur of (i) the Distribution  Date on which the aggregate  Current Principal Amount of the Class II-A Certificates
has been  reduced to zero and (ii) the later to occur of (x) the  Distribution  Date  occurring  in August 2009 and
(y) the first  Distribution Date for which the aggregate  Current Principal Amount of the Subordinate  Certificates
in the Loan Group II plus the Group II  Overcollateralization  Amount  divided by the  aggregate  Stated  Principal
Balance of the Group II  Mortgage  Loans for such  Distribution  Date is greater  than or equal to (i) prior to the
Distribution Date in July 2012, 27.000% and (ii) on or after the Distribution Date in July 2012, 21.600%.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the  overall
servicing (as  "servicing" is commonly  understood by  participants in the  mortgage-backed  securities  market) of
Mortgage  Loans but performs one or more  discrete  functions  identified  in Item  1122(d) of  Regulation  AB with
respect to Mortgage Loans under the direction or authority of the Servicer or a Subservicer.

         Subordinate Certificates:  With respect to Loan Group I, the Class I-B Certificates,  with respect to Loan
Group II, the Class II-B Certificates, as applicable.

         Subsequent  Recoveries:  As of any  Distribution  Date,  amounts received during the related Due Period by
the Servicer (net of any related expenses  permitted to be reimbursed  pursuant to Section 4.02) or surplus amounts
held by the Servicer to cover  estimated  expenses  (including,  but not limited to,  recoveries  in respect of the
representations and warranties made by the Sponsor pursuant to the Mortgage Loan Purchase  Agreement)  specifically
related to a  Liquidated  Mortgage  Loan or the  disposition  of an REO  Property  prior to the related  Prepayment
Period that resulted in a Realized Loss, after liquidation or disposition of such Mortgage Loan.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any Subservicer and is
responsible for the performance  (whether  directly or through  Subservicers  or  Subcontractors)  of a substantial
portion of the material  servicing  functions  required to be performed by the Servicer under this Agreement or any
Reconstitution Agreement that are identified in Item 1122(d) of Regulation AB.

         Substitute  Mortgage  Loan: A mortgage loan  tendered to the Trust  pursuant to the Mortgage Loan Purchase
Agreement or Section 2.04 of this Agreement,  as applicable,  in each case, (i) which has an Outstanding  Principal
Balance not greater nor materially  less than the Mortgage Loan for which it is to be  substituted;  (ii) which has
a Mortgage  Interest  Rate and Net Rate not less  than,  and not  materially  greater  than,  such  Mortgage  Loan;
(iii) which  has a maturity  date not  materially  earlier or later than such  Mortgage Loan and not later than the
latest  maturity date of any Mortgage  Loan;  (iv) which is of the same  property  type and occupancy  type as such
Mortgage  Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the  Loan-to-Value  Ratio of such  Mortgage
Loan;  (vi) which  is current in payment of  principal  and  interest as of the date of  substitution;  (vii) as to
which the payment  terms do not vary in any material  respect from the payment terms of the Mortgage Loan for which
it is to be substituted,  (viii) which has a Gross Margin,  Periodic Rate Cap and Maximum Lifetime Mortgage Rate no
less than those of such Mortgage Loan, has the same Index and interval  between  Interest  Adjustment Dates as such
Mortgage  Loan,  and a Minimum  Lifetime  Mortgage  Rate no lower  than that of such  Mortgage  Loan and (ix) has a
negative amortization cap of no more than 110%.

         Substitution  Adjustment  Amount:  The amount,  if any,  required to be paid by the Sponsor to the Trustee
for  deposit in the  Distribution  Account  pursuant  to Section  2.04 in  connection  with the  substitution  of a
Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any successor  thereto or assignee  thereof
shall  serve as tax  administrator  hereunder  and as agent for the Tax Matters  Person.  The Holder of the largest
percentage  interest of each Class of Residual  Certificates shall be the Tax Matters Person for the related REMIC,
as more particularly set forth in Section 9.12 hereof.

         Termination  Purchase  Price:  The  price,  calculated  as set  forth  in  Section 10.01,  to be  paid  in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust  Fund or Trust:  The corpus of the trust  created  by this  Agreement,  consisting  of the  Mortgage
Loans and the other assets described in Section 2.01(a).

         Trustee:  Wells Fargo Bank, National  Association,  or its successor in interest, or any successor trustee
appointed as herein provided.

         Trustee Fee:  As defined in Section 9.05.

         Trustee Fee Rate: 0.0025% per annum.

         Uncertificated   Accrued  Interest:   With  respect  to  any  Uncertificated   Regular  Interest  for  any
Distribution  Date, one month's  interest at the related  Uncertificated  Pass-Through  Rate for such  Distribution
Date, accrued on the Uncertificated  Principal Balance immediately prior to such Distribution Date.  Uncertificated
Accrued Interest for the  Uncertificated  Regular  Interests shall accrue on the basis of a 360-day year consisting
of twelve  30-day  months  except  as  otherwise  indicated  in the  definition  of the  applicable  Uncertificated
Pass-Through  Rate.  For purposes of  calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC I
Regular  Interests  and the  REMIC  II  Regular  Interests  for any  Distribution  Date,  any  Prepayment  Interest
Shortfalls  and Relief Act  Shortfalls  (to the extent not  covered by  Compensating  Interest  Payments)  shall be
allocated among the REMIC I Regular  Interests and the REMIC II Regular  Interests,  respectively,  pro rata, based
on, and to the extent of,  Uncertificated  Accrued Interest,  as calculated  without  application of this sentence.
For purposes of calculating the amount of  Uncertificated  Accrued Interest for the REMIC III Regular Interests for
any Distribution Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not covered by
Compensating  Interest  Payments)  shall be  allocated  among REMIC III Regular  Interests  to the same extent such
amounts  are  allocated  to the  Related  Class  of  Certificates.  For  purposes  of  calculating  the  amount  of
Uncertificated  Accrued  Interest for the REMIC IV Regular  Interests for any  Distribution  Date,  any  Prepayment
Interest  Shortfalls and Relief Act Shortfalls (to the extent not covered by Compensating  Interest Payments) shall
be allocated  among the REMIC IV Regular  Interests  to the same extent such amounts are  allocated to the Class of
Certificates bearing the same designation.

         Uncertificated  Pass-Through Rate: The Uncertificated  REMIC I Pass-Through Rate, the Uncertificated REMIC
II Pass-Through  Rate, the Uncertificated  REMIC III Pass-Through  Rate, the  Uncertificated  REMIC IV Pass-Through
Rate or the  Uncertificated  REMIC V  Pass-Through  Rate as  applicable.  Any monthly  calculation of interest at a
stated rate for the REMIC I Regular  Interests,  the REMIC II Regular  Interests,  the REMIC III Regular Interests,
REMIC IV Regular Interest  I-B-IO-I,  REMIC IV Regular Interest II-B-IO-I or the REMIC V Regular Interests shall be
based upon annual interest at such rate divided by twelve.

         Uncertificated   Principal  Balance:   The  principal  amount  of  any  Uncertificated   Regular  Interest
outstanding as of any date of determination.  The  Uncertificated  Principal Balance of each REMIC Regular Interest
shall never be less than zero.

         Uncertificated  Regular  Interests:  The REMIC I Regular Interests,  the REMIC II Regular  Interests,  the
REMIC III Regular Interests and REMIC IV Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P

         Uncertificated  REMIC I  Pass-Through  Rate:  With  respect  to any  Distribution  Date  and:  (i) REMIC I
Regular  Interests  LT1 and LT2,  the  weighted  average  of the Net Rates on the  Mortgage  Loans in Loan Group I,
reduced by the Maximum Coupon Strip Rate,  (ii) REMIC I Regular  Interest LT3, zero (0.00%),  (iii) REMIC I Regular
Interest LT4,  twice the weighted  average of the Net Rates on the Mortgage Loans in Loan Group I, reduced by twice
the Maximum Coupon Strip Rate, and (iv) REMIC I Regular Interest W, the Maximum Coupon Strip Rate.

         Uncertificated  REMIC II  Pass-Through  Rate:  With  respect to any  Distribution  Date and:  (i) REMIC II
Regular  Interests LT5 and LT6, the weighted  average of the Net Rates on the Mortgage Loans in Loan Group II, (ii)
REMIC II Regular  Interest LT7, zero (0.00%),  and (iii) REMIC II Regular  Interest LT8, twice the weighted average
of the Net Rates on the Mortgage Loans in Loan Group II.

         Uncertificated  REMIC III  Pass-Through  Rate:  With respect to any  Distribution  Date and: (A) REMIC III
Regular  Interest  I-A-123,  the rate on REMIC IV Regular  Interests  I-A-1,  I-A-2 and I-A-3,  increased by 0.250%
converted  from a rate  stated in terms of a year of 360 days with 12 30-day  months to a rate  stated on the basis
of a year of 360 days and  accruing on the basis of the actual  number of days in each  accrual  period;  (B) REMIC
III Regular Interest I-B-IO-I,  the Class I-B-IO Pass-Through Rate; (C) REMIC III Regular Interest  II-B-IO-I,  the
Class II-B-IO  Pass-Through  Rate;  (D) REMIC III Regular  Interests  I-B-IO-P and II-B-IO-P,  0.00%;  and (E) each
other  REMIC III  Regular  Interest,  the  respective  rates on the REMIC IV  Regular  Interests  bearing  the same
designation.

         Uninsured  Cause:  Any cause of damage to a  Mortgaged  Property  or related  REO  Property  such that the
complete  restoration of such Mortgaged  Property or related REO Property is not fully  reimbursable  by the hazard
insurance  policies  required to be maintained  pursuant to this  Agreement,  without regard to whether or not such
policy is maintained.

         United  States  Person:  A citizen  or  resident  of the  United  States,  a  corporation  or  partnership
(including  an entity  treated  as a  corporation  or  partnership  for  federal  income tax  purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the District of Columbia  (except,
in the case of a partnership,  to the extent  provided in  regulations),  provided that, for purposes solely of the
Class R  Certificates,  no partnership  or other entity  treated as a partnership  for United States federal income
tax  purposes  shall be  treated  as a United  States  Person  unless  all  persons  that own an  interest  in such
partnership  either  directly or through any entity that is not a corporation  for United States federal income tax
purposes  are United  States  Persons,  or an estate whose income is subject to United  States  federal  income tax
regardless of its source,  or a trust if a court within the United States is able to exercise  primary  supervision
over the  administration  of the trust and one or more such United States Persons have the authority to control all
substantial  decisions of the trust.  To the extent  prescribed  in  regulations  by the Secretary of the Treasury,
which have not yet been issued,  a trust which was in existence on  August 20,  1996 (other than a trust treated as
owned by the grantor  under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated
as a United  States  person on  August 20,  1996 may elect to  continue  to be  treated as a United  States  person
notwithstanding the previous sentence.

         Unpaid Realized Loss Amount:  With respect to any  Distribution  Date and any Class of Class A and Class B
Certificates,  the excess of (i) Applied  Realized  Loss  Amounts  allocated to such Class over (ii) the sum of all
distributions  to such Class in  reduction  of such Applied  Realized  Loss  Amounts on all  previous  Distribution
Dates.  Any amounts  distributed to a Class of  Certificates in respect of any Unpaid Realized Loss Amount will not
be applied to reduce the Current Principal Amount of such Class.

                                                    ARTICLE II

                                           Conveyance of Mortgage Loans;
                                         Original Issuance of Certificates

Section 2.01. Conveyance of Mortgage  Loans to Trustee.  (a)  The  Depositor,  concurrently  with the execution and
delivery of this Agreement,  sells,  transfers and assigns to the Trust without  recourse all its right,  title and
interest in and to (i) the  Mortgage  Loans  identified in the Mortgage Loan  Schedule,  including all interest due
and  principal  received  with respect to the Mortgage  Loans after the Cut-off Date but  excluding any payments of
interest  due on or prior to the  Cut-off  Date;  (ii) such  assets as shall from time to time be  credited  or are
required by the terms of this  Agreement to be credited to the Custodial  Account,  (iii) such  assets  relating to
the  Mortgage  Loans as from time to time may be held by the  Trustee in the  Distribution  Account and the Reserve
Fund for the  benefit  of the  Offered  Certificates  (other  than the  Class X  Certificates),  the  Class  II-B-5
Certificates  and the related  Class B-IO  Certificates,  (iv) such assets  relating to the Mortgage  Loans as from
time to time may be held by the Trustee in the Final  Maturity  Reserve  Account,  (v) any REO  Property,  (vi) the
Required  Insurance  Policies and any amounts  paid or payable by the insurer  under any  Insurance  Policy (to the
extent the mortgagee has a claim  thereto),  (vii) the  Mortgage Loan Purchase  Agreement to the extent provided in
Section  2.03(a),  (viii) such  assets as shall from time to time be credited or are  required by the terms of this
Agreement  to be  credited  to any of the  Accounts  and (ix) any  proceeds  of the  foregoing.  Although it is the
intent of the parties to this  Agreement that the conveyance of the  Depositor's  right,  title and interest in and
to the Mortgage  Loans and other assets in the Trust Fund pursuant to this  Agreement  shall  constitute a purchase
and sale and not a loan,  in the  event  that such  conveyance  is  deemed  to be a loan,  it is the  intent of the
parties to this  Agreement  that the  Depositor  shall be deemed to have  granted to the  Trustee a first  priority
perfected  security  interest in all of the  Depositor's  right,  title and  interest in, to and under the Mortgage
Loans and other assets in the Trust Fund,  and that this  Agreement  shall  constitute a security  agreement  under
applicable law.

(b) In connection  with the above  transfer and  assignment,  the Sponsor  hereby  deposits with the Trustee or the
Custodian, as its agent, with respect to each Mortgage Loan:

(i) the original  Mortgage Note,  endorsed without recourse (A) to the order of the Trustee or (B) in the case of a
Mortgage Loan registered on the MERS system,  in blank,  and in each case showing an unbroken chain of endorsements
from the  originator  thereof to the Person  endorsing it to the Trustee,  or lost note  affidavit  together with a
copy of the related Mortgage Note,

(ii) the original  Mortgage  and, if the related  Mortgage  Loan is a MOM Loan,  noting the presence of the MIN and
language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have been recorded (or if the original is
not available,  a copy),  with evidence of such recording  indicated thereon (or if clause (w) in the proviso below
applies, shall be in recordable form),

(iii) unless the Mortgage  Loan is a MOM Loan, a certified  copy of the  assignment  (which may be in the form of a
blanket  assignment if permitted in the  jurisdiction  in which the Mortgaged  Property is located) to "Wells Fargo
Bank,  National  Association,  as Trustee",  with  evidence of recording  with respect to each Mortgage Loan in the
name of the Trustee  thereon (or if clause (w) in the proviso below  applies or for Mortgage  Loans with respect to
which the  related  Mortgaged  Property  is located in a state  other than  Maryland,  Tennessee,  South  Carolina,
Mississippi  and Florida,  or an Opinion of Counsel has been provided as set forth in this  Section 2.01(b),  shall
be in recordable form),

(iv) all intervening assignments of the Security Instrument,  if applicable and only to the extent available to the
Depositor with evidence of recording thereon,

(v) the original or a copy of the policy or  certificate  of primary  mortgage  guaranty  insurance,  to the extent
available, if any,

(vi) the original policy of title  insurance or mortgagee's  certificate of title insurance or commitment or binder
for title insurance, and

(vii) originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the foregoing,  the Depositor may deliver the following  documents,  under the
circumstances  set forth below:  (w) in lieu of the original  Security  Instrument,  assignments  to the Trustee or
intervening  assignments thereof which have been delivered,  are being delivered or will, upon receipt of recording
information  relating to the  Security  Instrument  required to be included  thereon,  be  delivered  to  recording
offices for recording  and have not been  returned to the  Depositor in time to permit their  delivery as specified
above,  the Depositor may deliver a true copy thereof with a  certification  by the Depositor,  on the face of such
copy,  substantially  as  follows:  "Certified  to be a true  and  correct  copy of the  original,  which  has been
transmitted  for  recording";  (x) in lieu of the Security  Instrument,  assignment  to the Trustee or  intervening
assignments  thereof,  if the  applicable  jurisdiction  retains the originals of such documents (as evidenced by a
certification  from the  Depositor  to such  effect)  the  Depositor  may  deliver  photocopies  of such  documents
containing an original  certification by the judicial or other  governmental  authority of the  jurisdiction  where
such documents were recorded;  and (y) the Depositor  shall not be required to deliver  intervening  assignments or
Mortgage Note endorsements  between the Sponsor and the Depositor,  and between the Depositor and the Trustee;  and
provided,  further,  however,  that in the case of Mortgage Loans which have been prepaid in full after the Cut-off
Date and prior to the Closing Date, the Depositor,  in lieu of delivering the above  documents,  may deliver to the
Trustee or the  Custodian,  as its agent,  a  certification  to such effect and shall  deposit all amounts  paid in
respect of such Mortgage  Loans in the  Custodial  Account on the Closing  Date.  The Depositor  shall deliver such
original  documents  (including any original  documents as to which certified copies had previously been delivered)
to the Trustee or the  Custodian,  as its agent,  promptly after they are received.  The Depositor  shall cause the
Sponsor,  at its expense,  to cause each  assignment  of the Security  Instrument to the Trustee to be recorded not
later than 180 days after the Closing Date,  unless (a) such  recordation is not required by the Rating Agencies or
an Opinion of Counsel  addressed  to the Trustee has been  provided to the Trustee  (with a copy to the  Custodian)
which  states that  recordation  of such  Security  Instrument  is not  required to protect  the  interests  of the
Certificateholders  in the  related  Mortgage  Loans or (b) MERS is  identified  on the  Mortgage  or on a properly
recorded  assignment  of the  Mortgage  as the  mortgagee  of record  solely as  nominee  for the  Sponsor  and its
successor and assigns;  provided,  however, that each assignment shall be submitted for recording by the Sponsor in
the manner  described  above,  at no expense to the Trust or the Trustee or the Custodian,  as its agent,  upon the
earliest to occur of:  (i) reasonable  direction by the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less than 25% of the  Trust,  (ii) the  occurrence  of an Event of  Default,  (iii) the
occurrence  of a  bankruptcy,  insolvency  or  foreclosure  relating to the Sponsor  and (iv) the  occurrence  of a
servicing  transfer as described in Section 8.02  hereof.  Notwithstanding  the foregoing,  if the Sponsor fails to
pay the cost of  recording  the  assignments,  such  expense  will be paid by the Trustee and the Trustee  shall be
reimbursed for such expenses by the Trust in accordance with Section 9.05.

Section 2.02. Acceptance of Mortgage Loans by Trustee.  (a) The Trustee (on behalf of the Trust)  acknowledges  the
sale,  transfer and  assignment of the Trust Fund to it by the Depositor and receipt of,  subject to further review
and the exceptions  which may be noted pursuant to the procedures  described below, and declares that it holds, the
documents (or certified copies thereof) delivered to it or the Custodian,  as its agent,  pursuant to Section 2.01,
and  declares  that it will  continue to hold those  documents  and any  amendments,  replacements  or  supplements
thereto and all other  assets of the Trust Fund  delivered to it as Trustee in trust for the use and benefit of all
present and future  Holders of the  Certificates.  On the Closing  Date,  with respect to the Mortgage  Loans,  the
Custodian shall  acknowledge  with respect to each Mortgage Loan by delivery to the Depositor and the Trustee of an
Initial  Certification  receipt of the Mortgage  File,  but without  review of such  Mortgage  File,  except to the
extent  necessary to confirm that such  Mortgage File  contains the related  Mortgage Note or lost note  affidavit.
No later than 90 days after the  Closing  Date (or with  respect  to any  Substitute  Mortgage  Loan,  within  five
Business Days after the receipt by the Trustee or Custodian  thereof),  the Trustee agrees,  for the benefit of the
Certificateholders,  to  review or cause to be  reviewed  by the  Custodian  on its  behalf  (under  the  Custodial
Agreement),  each Mortgage File delivered to it and to execute and deliver,  or cause to be executed and delivered,
to the Depositor and the Trustee an Interim  Certification.  In  conducting  such review,  the Trustee or Custodian
will  ascertain  whether all required  documents  have been executed and  received,  and based on the Mortgage Loan
Schedule,  whether  those  documents  relate,  determined on the basis of the Mortgagor  name,  original  principal
balance and loan number,  to the Mortgage Loans it has received,  as identified in the Mortgage Loan  Schedule.  In
performing any such review,  the Trustee or the Custodian,  as its agent,  may  conclusively  rely on the purported
due execution and genuineness of any such document and on the purported  genuineness of any signature  thereon.  If
the Trustee or the  Custodian,  as its agent,  finds any document  constituting  part of the Mortgage  File has not
been executed or received,  or to be unrelated,  determined on the basis of the Mortgagor name,  original principal
balance and loan number,  to the Mortgage  Loans  identified  in Exhibit B,  or to appear  defective on its face (a
"Material  Defect"),  the Trustee or the Custodian,  as its agent, shall promptly notify the Sponsor. In accordance
with the Mortgage  Loan  Purchase  Agreement  the Sponsor  shall correct or cure any such defect within ninety (90)
days from the date of notice  from the  Trustee or the  Custodian,  as its agent,  of the defect and if the Sponsor
fails to correct or cure the defect  within such  period,  and such defect  materially  and  adversely  affects the
interests of the  Certificateholders  in the related  Mortgage Loan,  the Trustee or the  Custodian,  as its agent,
shall enforce the Sponsor's  obligation  pursuant to the Mortgage Loan Purchase  Agreement  within 90 days from the
Trustee's or the Custodian's  notification,  to purchase such Mortgage Loan at the Repurchase Price; provided that,
if  such  defect  would  cause  the  Mortgage  Loan  to  be  other  than  a  "qualified  mortgage"  as  defined  in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9),
without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3) or Treasury  Regulation Section
1.860G-2(f)(2)  or any other  provision  that would allow a Mortgage  Loan to be treated as a "qualified  mortgage"
notwithstanding  its failure to meet the requirements of Section  860G(a)(3)(A) of the Code and Treasury Regulation
Section  1.860G-2(a)(1),  (2), (4),  (5),  (6), (7) and (9), any such cure or repurchase  must occur within 90 days
from the date such breach was discovered;  provided,  however,  that if such defect relates solely to the inability
of the Sponsor to deliver the original  Security  Instrument or  intervening  assignments  thereof,  or a certified
copy  because the  originals  of such  documents,  or a  certified  copy have not been  returned by the  applicable
jurisdiction,  the Sponsor  shall not be  required to purchase  such  Mortgage  Loan if the Sponsor  delivers  such
original  documents or certified copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the Sponsor  cannot  deliver  such
original or copy of any document  submitted for recording to the  appropriate  recording  office in the  applicable
jurisdiction  because such document has not been  returned by such office;  provided that the Sponsor shall instead
deliver a  recording  receipt  of such  recording  office  or, if such  receipt  is not  available,  a  certificate
confirming that such documents have been accepted for recording,  and delivery to the Trustee or the Custodian,  as
its agent, shall be effected by the Sponsor within thirty days of its receipt of the original recorded document.

(b) No later than 180 days after the Closing Date (or with respect to any  Substitute  Mortgage  Loan,  within five
Business  Days after the receipt by the Trustee or the Custodian  thereof),  the Trustee or the  Custodian,  as its
agent,  will  review,  for the benefit of the  Certificateholders,  the  Mortgage  Files  delivered  to it and will
execute  and  deliver  or  cause  to  be  executed  and  delivered  to  the  Depositor  and  the  Trustee  a  Final
Certification.  In conducting such review,  the Trustee or the Custodian,  as its agent,  will ascertain whether an
original of each document  required to be recorded has been  returned  from the  recording  office with evidence of
recording  thereon  or a  certified  copy has been  obtained  from the  recording  office.  If the  Trustee  or the
Custodian,  as its agent,  finds a Material  Defect,  the Trustee or the  Custodian,  as its agent,  shall promptly
notify the Sponsor  (provided,  however,  that with respect to those documents  described in Sections  2.01(b)(iv),
(v) and (vii), the Trustee's and Custodian's  obligations shall extend only to the documents  actually delivered to
the  Trustee  or the  Custodian  pursuant  to such  Sections).  In  accordance  with  the  Mortgage  Loan  Purchase
Agreement,  the  Sponsor  shall  correct or cure any such  defect  within 90 days from the date of notice  from the
Trustee or the  Custodian,  as its agent,  of the Material  Defect and if the Sponsor is unable to cure such defect
within such period,  and if such defect  materially and adversely  affects the interests of the  Certificateholders
in the related  Mortgage Loan, the Trustee shall enforce the Sponsor's  obligation under the Mortgage Loan Purchase
Agreement  to provide a  Substitute  Mortgage  Loan (if  within two years of the  Closing  Date) or  purchase  such
Mortgage Loan at the Repurchase Price;  provided,  however, that if such defect would cause the Mortgage Loan to be
other than a "qualified mortgage" as defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6), (7) and (9),  without  reliance on the  provisions  of Treasury  Regulation
Section  1.860G-2(a)(3)  or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision that would allow a
Mortgage  Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of
Section  860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9), any such cure,  repurchase or substitution must occur within 90 days from the date such breach was discovered;
provided,  further,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the original
Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,  because the  originals of such
documents or a certified  copy,  have not been returned by the  applicable  jurisdiction,  the Sponsor shall not be
required to purchase  such  Mortgage  Loan,  if the Sponsor  delivers  such  original  documents or certified  copy
promptly  upon  receipt,  but in no event  later than 360 days after the Closing  Date.  The  foregoing  repurchase
obligation  shall not apply in the event that the Sponsor  cannot  deliver  such  original or copy of any  document
submitted for recording to the appropriate  recording office in the applicable  jurisdiction  because such document
has not been returned by such office;  provided that the Sponsor shall instead deliver a recording  receipt of such
recording  office or, if such receipt is not  available,  a certificate  confirming  that such  documents have been
accepted  for  recording,  and  delivery to the Trustee or the  Custodian,  as its agent,  shall be effected by the
Sponsor within thirty days of its receipt of the original recorded document.

(c) In the event that a Mortgage  Loan is  purchased  by the Sponsor in  accordance  with  Sections  2.02(a) or (b)
above,  the Sponsor shall remit to the Servicer the Repurchase  Price for deposit in the Custodial  Account and the
Sponsor shall provide to the Trustee written  notification  detailing the components of the Repurchase  Price. Upon
deposit  of the  Repurchase  Price in the  Custodial  Account,  the  Depositor  shall  notify the  Trustee  and the
Custodian,  as agent of the  Trustee  (upon  receipt of a Request  for  Release in the form of  Exhibit D  attached
hereto with  respect to such  Mortgage  Loan),  shall  release to the Sponsor  the  related  Mortgage  File and the
Trustee shall execute and deliver all instruments of transfer or assignment,  without  recourse,  representation or
warranty,  furnished to it by the Sponsor,  as are  necessary to vest in the Sponsor  title to and rights under the
Mortgage  Loan.  Such  purchase  shall be deemed to have  occurred  on the date on which  the  Repurchase  Price in
available  funds is received by the  Trustee.  The  Servicer  shall amend the  Mortgage  Loan  Schedule,  which was
previously  delivered  to it by the  Depositor  in a form  agreed to between the  Depositor  and the  Servicer,  to
reflect such  repurchase  and shall  promptly  notify the Trustee of such  amendment and the Trustee shall promptly
notify the Rating  Agencies and the Servicer of such  amendment.  The  obligation of the Sponsor to repurchase  any
Mortgage Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such
defect available to the Certificateholders or to the Trustee on their behalf.

Section 2.03. Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The  Depositor  hereby  assigns to the Trustee,  on behalf of Trust for the benefit of the  Certificateholders,
all of its right,  title and interest in the Mortgage Loan Purchase  Agreement.  The  obligations of the Sponsor to
substitute or repurchase,  as applicable,  a Mortgage Loan shall be the Trustee's and the Certificateholders'  sole
remedy for any breach  thereof.  At the request of the  Trustee,  the  Depositor  shall take such actions as may be
necessary  to enforce the above  right,  title and  interest on behalf of the Trust and the  Certificateholders  or
shall  execute  such  further  documents  as the Trustee may  reasonably  require in order to enable the Trustee to
carry out such enforcement.

(b) If the Depositor,  the Servicer or the Trustee discovers a breach of any of the  representations and warranties
set forth in the Mortgage Loan Purchase  Agreement,  which breach materially and adversely affects the value of the
interests of  Certificateholders  or the Trustee in the related  Mortgage  Loan, the party  discovering  the breach
shall  give  prompt  written  notice  of the  breach  to the  other  parties.  The  Sponsor,  within 90 days of its
discovery or receipt of notice that such breach has occurred  (whichever occurs earlier),  shall cure the breach in
all material  respects or, subject to the Mortgage Loan Purchase  Agreement or Section 2.04  of this Agreement,  as
applicable,  shall  purchase  the  Mortgage  Loan or any property  acquired  with  respect  thereto from the Trust;
provided,  however,  that if there is a breach  of any  representation  set  forth in the  Mortgage  Loan  Purchase
Agreement  or  Section 2.04  of this  Agreement,  as  applicable,  and the  Mortgage  Loan or the related  property
acquired with respect  thereto has been sold,  then the Sponsor  shall pay, in lieu of the  Repurchase  Price,  any
excess of the Repurchase  Price over the Net Liquidation  Proceeds  received upon such sale. If the Net Liquidation
Proceeds  exceed the  Repurchase  Price,  any excess shall be paid to the Sponsor to the extent not required by law
to be paid to the  borrower.  Any such  purchase by the Sponsor  shall be made by  providing an amount equal to the
Repurchase  Price to the Servicer  for deposit in the  Custodial  Account and written  notification  detailing  the
components  of such  Repurchase  Price.  The  Sponsor  shall  notify the  Trustee  and submit to the Trustee or the
Custodian,  as its agent,  a Request for Release,  and the Trustee  shall  release,  or the Trustee shall cause the
Custodian  to  release,  to the Sponsor the related  Mortgage  File and the Trustee  shall  execute and deliver all
instruments  of  transfer or  assignment  furnished  to it by the  Sponsor,  without  recourse,  representation  or
warranty as are  necessary  to vest in the Sponsor  title to and rights  under the  Mortgage  Loan or any  property
acquired  with  respect  thereto.  Such  purchase  shall be  deemed  to have  occurred  on the  date on  which  the
Repurchase  Price in  available  funds is  received by the  Trustee.  The Sponsor  shall  amend the  Mortgage  Loan
Schedule  to reflect  such  repurchase  and shall  promptly  notify the  Trustee  and the Rating  Agencies  of such
amendment.  Enforcement  of the  obligation  of the Sponsor to purchase (or  substitute a Substitute  Mortgage Loan
for) any Mortgage Loan or any property  acquired with respect thereto (or pay the Repurchase  Price as set forth in
the  above  proviso)  as to  which a breach  has  occurred  and is  continuing  shall  constitute  the sole  remedy
respecting such breach available to the Certificateholders or the Trustee on their behalf.

         (c)      In  connection  with  any  repurchase  of  a  Mortgage  Loan  or  the  cure  of  a  breach  of  a
representation  or warranty  pursuant to this Section 2.03,  the Sponsor shall  promptly  furnish to the Trustee an
officer's  certificate,  signed by a duly  authorized  officer of the Sponsor to the effect that such repurchase or
cure  has been  made in  accordance  with the  terms  and  conditions  of this  Agreement  and that all  conditions
precedent to such repurchase or cure have been  satisfied,  including the delivery to the Trustee of the Repurchase
Price for deposit into the  Distribution  Account,  together  with copies of any Opinion of Counsel  required to be
delivered  pursuant to this Agreement and the related  Request for Release,  in which the Trustee may rely.  Solely
for  purposes of the Trustee  providing an  Assessment  of  Compliance,  upon  receipt of such  documentation,  the
Trustee shall approve such  repurchase or cure and which approval shall consist solely of the Trustee's  receipt of
such documentation and deposits.

Section 2.04. Substitution of Mortgage Loans. (a)  Notwithstanding  anything to the contrary in this Agreement,  in
lieu of purchasing a Mortgage  Loan  pursuant to the Mortgage  Loan Purchase  Agreement or Sections 2.02 or 2.03 of
this  Agreement,  the Sponsor may, no later than the date by which such purchase by the Sponsor would  otherwise be
required,  tender to the Trustee (on behalf of the Trust) a Substitute  Mortgage Loan  accompanied by a certificate
of an authorized  officer of the Sponsor that such Substitute  Mortgage Loan conforms to the requirements set forth
in the  definition of  "Substitute  Mortgage Loan" in the Mortgage Loan Purchase  Agreement or this  Agreement,  as
applicable;  provided,  however, that substitution pursuant to the Mortgage Loan Purchase Agreement or Section 2.04
of this  Agreement,  as  applicable,  in lieu of  purchase  shall not be  permitted  after the  termination  of the
two-year period beginning on the Startup Day; provided,  further,  that if the breach would cause the Mortgage Loan
to be other than a "qualified  mortgage" as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation
Section  1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the  provisions  of  Treasury
Regulation Section  1.860G-2(a)(3) or Treasury Regulation Section  1.860G-2(f)(2) or any other provision that would
allow  a  Mortgage  Loan  to be  treated  as a  "qualified  mortgage"  notwithstanding  its  failure  to  meet  the
requirements of Section  860G(a)(3)(A) of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5),
(6),  (7) and (9),  any such  cure or  substitution  must  occur  within  90 days  from  the  date the  breach  was
discovered.  The Trustee or the  Custodian,  as its agent,  shall  examine  the  Mortgage  File for any  Substitute
Mortgage Loan in the manner set forth in  Section 2.02(a)  and the Trustee or the  Custodian,  as its agent,  shall
notify the Sponsor, in writing,  within five Business Days after receipt,  whether or not the documents relating to
the  Substitute  Mortgage  Loan satisfy the  requirements  of the fourth  sentence of Section  2.02(a).  Within two
Business Days after such  notification,  the Sponsor  shall provide to the Trustee for deposit in the  Distribution
Account the amount,  if any, by which the  Outstanding  Principal  Balance as of the next preceding Due Date of the
Mortgage Loan for which  substitution  is being made,  after giving  effect to the Scheduled  Principal due on such
date,  exceeds the  Outstanding  Principal  Balance as of such date of the Substitute  Mortgage Loan,  after giving
effect to Scheduled  Principal due on such date,  which amount shall be treated for the purposes of this  Agreement
as if it were the  payment by the  Sponsor  of the  Repurchase  Price for the  purchase  of a Mortgage  Loan by the
Sponsor.  After such  notification  to the Sponsor and, if any such excess  exists,  upon receipt of such  deposit,
the Trustee  shall accept such  Substitute  Mortgage  Loan which shall  thereafter  be deemed to be a Mortgage Loan
hereunder.  In the event of such a  substitution,  accrued  interest on the Substitute  Mortgage Loan for the month
in which the  substitution  occurs and any  Principal  Prepayments  made  thereon  during  such month  shall be the
property of the Trust Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is
made and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Sponsor.  The
Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of  substitution  shall be the
property of the Sponsor and the  Scheduled  Principal on the Mortgage Loan for which the  substitution  is made due
on such Due Date shall be the property of the Trust Fund.  Upon  acceptance  of the  Substitute  Mortgage Loan (and
delivery to the Trustee or the  Custodian  as agent of the  Trustee,  as  applicable,  of a Request for Release for
such  Mortgage  Loan),  the Trustee or the  Custodian,  as agent for the Trustee,  shall release to the Sponsor the
related  Mortgage File related to any Mortgage Loan  released  pursuant to the Mortgage Loan Purchase  Agreement or
Section 2.04  of this  Agreement,  as  applicable,  and shall  execute and deliver all  instruments  of transfer or
assignment,  without  recourse,  representation  or warranty in form as provided to it as are  necessary to vest in
the Sponsor title to and rights under any Mortgage Loan released  pursuant to the Mortgage Loan Purchase  Agreement
or  Section 2.04  of this  Agreement,  as  applicable.  The  Sponsor  shall  deliver the  documents  related to the
Substitute  Mortgage Loan in  accordance  with the  provisions of the Mortgage Loan Purchase  Agreement or Sections
2.01(b) and 2.02(b) of this Agreement,  as applicable,  with the date of acceptance of the Substitute Mortgage Loan
deemed to be the Closing  Date for purposes of the time periods set forth in those  Sections.  The  representations
and warranties set forth in the Mortgage Loan Purchase  Agreement  shall be deemed to have been made by the Sponsor
with respect to each  Substitute  Mortgage  Loan as of the date of  acceptance of such Mortgage Loan by the Trustee
(on behalf of the Trust).  The Sponsor  shall amend the Mortgage  Loan  Schedule to reflect such  substitution  and
shall provide a copy of such amended  Mortgage  Loan  Schedule to the Trustee,  who shall then deliver such amended
Mortgage Loan Schedule to the Rating Agencies.

         (b)      In  connection  with  any  substitution  of  a  Mortgage  Loan  or  the  cure  of a  breach  of a
representation  or warranty  pursuant to this Section 2.04,  the Sponsor shall  promptly  furnish to the Trustee an
officer's  certificate,  signed by a duly authorized officer of the Sponsor to the effect that such substitution or
cure  has been  made in  accordance  with the  terms  and  conditions  of this  Agreement  and that all  conditions
precedent  to such  substitution  or cure have  been  satisfied,  including  the  delivery  to the  Trustee  of the
Substitution Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with copies of
any Opinion of Counsel  required to be delivered  pursuant to this  Agreement and the related  Request for Release,
in which the Trustee may rely.  Solely for purposes of the Trustee  providing an  Assessment  of  Compliance,  upon
receipt of such  documentation,  the Trustee shall approve such  substitution  or cure,  as  applicable,  and which
approval shall consist solely of the Trustee's receipt of such documentation and deposits.

Section 2.05. Issuance of Certificates.

(a) The Trustee  acknowledges  the  assignment  to it (on behalf of the Trust) of the Mortgage  Loans and the other
assets comprising the Trust Fund and,  concurrently  therewith,  has signed, and countersigned and delivered to the
Depositor,  in exchange  therefor,  Certificates  in such  authorized  denominations  representing  such Fractional
Undivided  Interests as the Depositor has  requested.  The Trustee  agrees that it will hold the Mortgage Loans and
such other assets as may from time to time be delivered to it  segregated  on the books of the Trustee in trust for
the benefit of the Certificateholders.

(b) The Depositor,  concurrently with the execution and delivery hereof, does hereby transfer, assign, set over and
otherwise  convey in trust to the Trustee  without  recourse all the right,  title and interest of the Depositor in
and to the REMIC I Regular  Interests  and REMIC II  Regular  Interests  and the other  assets of REMIC III for the
benefit of the holders of the REMIC III  Interests,  the REMIC III Regular  Interests and the other assets of REMIC
IV for the  benefit  of the  holders of the REMIC IV  Interests,  REMIC IV Regular  Interests  I-B-IO-I,  I-B-IO-P,
II-B-IO-I  and  II-B-IO-P  and the other assets of REMIC V for the benefit of the holders of the REMIC V Interests.
The Trustee  acknowledges  receipt of such Uncertficated  Regular Interests and such other assets and declares that
it holds  and will  hold the same in trust  for the  exclusive  use and  benefit  of the  holders  of the REMIC III
Interests, REMIC IV Interests and REMIC V Interests, as applicable.

Section 2.06. Representations  and  Warranties  Concerning  the  Depositor.  The Depositor  hereby  represents  and
warrants to the Servicer and the Trustee as follows:

(a) the Depositor (a) is a corporation duly organized,  validly existing and in good standing under the laws of the
State of  Delaware  and (b) is  qualified  and in good  standing  as a foreign  corporation  to do business in each
jurisdiction  where such  qualification  is necessary,  except where the failure so to qualify would not reasonably
be  expected  to have a material  adverse  effect on the  Depositor's  business as  presently  conducted  or on the
Depositor's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

(b) the Depositor has full  corporate  power to own its property,  to carry on its business as presently  conducted
and to enter into and perform its obligations under this Agreement;

(c) the  execution  and delivery by the  Depositor of this  Agreement  have been duly  authorized  by all necessary
corporate  action on the part of the Depositor;  and neither the execution and delivery of this Agreement,  nor the
consummation of the transactions  herein  contemplated,  nor compliance with the provisions  hereof,  will conflict
with or result in a breach of, or  constitute  a default  under,  any of the  provisions  of any law,  governmental
rule,  regulation,  judgment,  decree or order  binding on the  Depositor  or its  properties  or the  articles  of
incorporation  or  by-laws  of the  Depositor,  except  those  conflicts,  breaches  or  defaults  which  would not
reasonably be expected to have a material  adverse effect on the  Depositor's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

(d) the  execution,  delivery and  performance  by the  Depositor of this  Agreement  and the  consummation  of the
transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to, the
registration  with,  or the taking of any other  action in respect  of,  any state,  federal or other  governmental
authority or agency,  except those consents,  approvals,  notices,  registrations  or other actions as have already
been obtained, given or made;

(e) this  Agreement  has been duly  executed  and  delivered by the  Depositor  and,  assuming  due  authorization,
execution and delivery by the other  parties  hereto,  constitutes a valid and binding  obligation of the Depositor
enforceable  against it in accordance  with its terms (subject to applicable  bankruptcy  and  insolvency  laws and
other similar laws affecting the enforcement of the rights of creditors generally);

(f) there are no actions,  suits or proceedings  pending or, to the knowledge of the Depositor,  threatened against
the Depositor,  before or by any court,  administrative agency, arbitrator or governmental body (i) with respect to
any of the  transactions  contemplated  by this  Agreement  or  (ii) with  respect to any other matter which in the
judgment of the  Depositor  will be determined  adversely to the Depositor and will if determined  adversely to the
Depositor  materially  and adversely  affect the  Depositor's  ability to enter into this  Agreement or perform its
obligations  under this  Agreement;  and the  Depositor  is not in default  with respect to any order of any court,
administrative  agency,  arbitrator or governmental  body so as to materially and adversely affect the transactions
contemplated by this Agreement; and

(g) immediately  prior to the transfer and  assignment to the Trust,  each Mortgage Note and each Mortgage were not
subject to an assignment  or pledge,  and the  Depositor  had good and  marketable  title to and was the sole owner
thereof  and had  full  right  to  transfer  and sell  such  Mortgage  Loan to the  Trustee  free and  clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest.

Section 2.07. [Reserved].

Section 2.08. Purposes and Powers of the Trust.

         The purpose of the common law trust, as created hereunder, is to engage in the following activities:

         (a)      acquire  and hold the  Mortgage  Loans and the other  assets of the Trust  Fund and the  proceeds
therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities  that are  necessary,  suitable or convenient  to  accomplish  the
foregoing or are incidental thereto or connected therewith; and

         (e)      subject  to  compliance  with  this  Agreement,  to  engage in such  other  activities  as may be
required  in  connection  with   conservation  of  the  Trust  Fund  and  the  making  of   distributions   to  the
Certificateholders.

         The Trust is hereby  authorized  to engage in the  foregoing  activities.  The Trustee shall not cause the
Trust to  engage in any  activity  other  than in  connection  with the  foregoing  or other  than as  required  or
authorized by the terms of this Agreement while any  Certificate is  outstanding,  and this Section 2.08 may not be
amended,  without the consent of the  Certificateholders  evidencing 51% or more of the aggregate  voting rights of
the Certificates.

                                                ARTICLE III

                                  Administration and Servicing of Mortgage Loans

Section 3.01. Servicer to Act as  Servicer.  The  Servicer  shall  service and  administer  the  Mortgage  Loans in
accordance  with this  Agreement and with  Accepted  Servicing  Practices and shall have full power and  authority,
acting alone,  to do or cause to be done any and all things in connection  with such  servicing and  administration
which the  Servicer may deem  necessary  or desirable  and  consistent  with the terms of this  Agreement  and with
Accepted  Servicing  Practices and shall  exercise the same care that it  customarily  employs for its own account.
In addition,  the Servicer shall furnish  information  regarding the borrower credit files related to such Mortgage
Loan to credit  reporting  agencies in  compliance  with the  provisions  of the Fair Credit  Reporting Act and the
applicable  implementing  regulations.  Except as set forth in this  Agreement,  the  Servicer  shall  service  the
Mortgage Loans in accordance with Accepted Servicing  Practices in compliance with the servicing  provisions of the
Fannie Mae Guide,  which include,  but are not limited to, provisions  regarding the liquidation of Mortgage Loans,
the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the  maintenance of
hazard  insurance with a Qualified  Insurer,  the maintenance of fidelity bond and errors and omissions  insurance,
inspections,  the  restoration of Mortgaged  Property,  the  maintenance of Primary  Mortgage  Insurance  Policies,
insurance  claims,  and title  insurance,  management of REO Property,  permitted  withdrawals  with respect to REO
Property,  liquidation  reports,  and reports of foreclosures and abandonments of Mortgaged Property,  the transfer
of Mortgaged Property,  the release of Mortgage Loan Documents,  annual statements,  and examination of records and
facilities.  In the event of any conflict,  inconsistency  or discrepancy  between any of the servicing  provisions
of this  Agreement and any of the servicing  provisions of the Fannie Mae Guide,  the  provisions of this Agreement
shall control and be binding upon the Depositor and the Servicer.

         In  instances  in which a  Mortgage  Loan is in  default or if  default  is  reasonably  foreseeable,  the
Servicer  may engage,  either  directly or through  Subservicers,  in a wide variety of loss  mitigation  practices
including waivers,  modifications,  payment  forbearances,  partial  forgiveness,  entering into repayment schedule
arrangements,  and  capitalization  of arrearages  rather than  proceeding  with  foreclosure or  repossession,  if
applicable.  In  making  that  determination,  the  estimated  Realized  Loss  that  might  result if the loan were
liquidated  would be taken into account.  In addition,  if the Mortgage Loan is not in default or if default is not
reasonably  foreseeable,  the Servicer may modify the Mortgage Loan only to the extent set forth  herein;  provided
that, such modification  will not result in the imposition of taxes on any REMIC or otherwise  adversely affect the
REMIC status of the trust.  Any modified  Mortgage Loan may remain in the Trust,  and the reduction in  collections
resulting from a modification  may result in reduced  distributions  of interest or principal on, or may extend the
final maturity of, one or more Classes of Certificates.

         The  Servicer  shall  provide to each  Mortgagor  of a Mortgage  Loan all  payment  options  listed in the
related  Mortgage  Note that are available to such  Mortgagor  with respect to such  payment,  notwithstanding  any
provision in the related  Mortgage Note that  explicitly  states or implies that providing such options is optional
for the servicer of such Mortgage Loan or the owner or holder of the related Mortgage Note.

         Notwithstanding  the  foregoing,  the  Servicer  shall not permit  any  modification  with  respect to any
Mortgage  Loan that  would  both  constitute  a sale or  exchange  of such  Mortgage  Loan  within  the  meaning of
Section 1001 of the Code and any proposed,  temporary or final  regulations  promulgated  thereunder (other than in
connection  with a  proposed  conveyance  or  assumption  of such  Mortgage  Loan that is  treated  as a  Principal
Prepayment  in Full) and cause any REMIC  formed  under this  Agreement  to fail to  qualify  as a REMIC  under the
Code.  Upon  request,  the Trustee shall furnish the Servicer  with any powers of attorney,  in  substantially  the
form  attached  hereto as Exhibit I, and other  documents  in form as provided to it necessary  or  appropriate  to
enable the Servicer to service and administer the related Mortgage Loans and REO Property.

         The Trustee shall provide access to the records and  documentation in possession of the Trustee  regarding
the related  Mortgage  Loans and REO Property and the servicing  thereof to the  Certificateholders,  the FDIC, and
the supervisory  agents and examiners of the FDIC,  such access being afforded only upon  reasonable  prior written
request and during normal business hours at the office of the Trustee;  provided,  however,  that, unless otherwise
required by law,  the Trustee  shall not be required to provide  access to such  records and  documentation  if the
provision  thereof  would  violate  the  legal  right  to  privacy  of  any  Mortgagor.  The  Trustee  shall  allow
representatives  of the above  entities  to  photocopy  any of the  records  and  documentation  and shall  provide
equipment for that purpose at a charge that covers the Trustee's actual costs.

         The Trustee shall  execute and deliver to the Servicer any court  pleadings,  requests for trustee's  sale
or other  documents  prepared by the Servicer as necessary or desirable to (i) the  foreclosure  or trustee's  sale
with respect to a Mortgaged  Property;  (ii) any legal action brought to obtain  judgment  against any Mortgagor on
the Mortgage  Note or Security  Instrument;  (iii) obtain  a deficiency  judgment  against the  Mortgagor;  or (iv)
enforce any other rights or remedies  provided by the Mortgage Note or Security  Instrument or otherwise  available
at law or equity.

         The Servicer  shall not waive any  Prepayment  Charge unless:  (i) the  enforceability  thereof shall have
been limited by  bankruptcy,  insolvency,  moratorium,  receivership  and other similar laws relating to creditors'
rights generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal agency has threatened
legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has been  accelerated  in connection
with a  foreclosure  or other  involuntary  payment or (iv) such  waiver is standard  and  customary  in  servicing
similar  Mortgage Loans and relates to a default or a reasonably  foreseeable  default and would, in the reasonable
judgment of the Servicer,  maximize  recovery of total  proceeds  taking into account the value of such  Prepayment
Charge  and the  related  Mortgage  Loan.  If a  Prepayment  Charge  is  waived,  but does  not meet the  standards
described  above,  then the  Servicer is required to pay the amount of such waived  Prepayment  Charge by remitting
such amount to the Depositor by the Distribution Account Deposit Date.

Section 3.02. REMIC-Related  Covenants.  For as long as each 2006-AR1  REMIC shall exist,  the Trustee shall act in
accordance  herewith to assure  continuing  treatment  of such  2006-AR1  REMIC as a REMIC,  and the Trustee  shall
comply with any  directions of the Depositor or the Servicer to assure such  continuing  treatment.  In particular,
the  Trustee  shall  not (a)  sell or  permit  the  sale of all or any  portion  of the  Mortgage  Loans  or of any
investment  of  deposits  in an Account  unless  such sale is as a result of a  repurchase  of the  Mortgage  Loans
pursuant to this  Agreement or the Trustee has received a REMIC  Opinion  addressed to the Trustee  prepared at the
expense of the Trust  Fund;  and (b) other than with  respect  to a  substitution  pursuant  to the  Mortgage  Loan
Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,  accept any  contribution to any 2006-AR1
REMIC after the Startup Day without receipt of a REMIC Opinion addressed to the Trustee.

Section 3.03. Monitoring of  Subservicers.  (a) The  Servicer  shall perform all of its servicing  responsibilities
hereunder or may cause a subservicer to perform any such servicing  responsibilities  on its behalf, but the use by
the  Servicer of a  subservicer  shall not release  the  Servicer  from any of its  obligations  hereunder  and the
Servicer  shall remain  responsible  hereunder for all acts and omissions of each  subservicer  as fully as if such
acts  and  omissions  were  those  of  the  Servicer.   Any  such   subservicer  must  be  a  Fannie  Mae  approved
seller/servicer or a Freddie Mac  seller/servicer in good standing and no event shall have occurred,  including but
not  limited  to, a change in  insurance  coverage,  which  would  make it unable  to comply  with the  eligibility
requirements  for lenders  imposed by Fannie Mae or for  seller/servicers  by Freddie  Mac, or which would  require
notification  to Fannie Mae or Freddie Mac. The Servicer shall pay all fees and expenses of each  subservicer  from
its own funds, and a subservicer's fee shall not exceed the Servicing Fee.

(b) At the cost and expense of the Servicer,  without any right of reimbursement  from the Custodial  Account,  the
Servicer  shall be entitled to  terminate  the rights and  responsibilities  of a  subservicer  and arrange for any
servicing  responsibilities  to be performed by a successor  subservicer  meeting the requirements in the preceding
paragraph,  provided,  however,  that nothing contained herein shall be deemed to prevent or prohibit the Servicer,
at the  Servicer's  option,  from  electing to service the related  Mortgage  Loans  itself.  In the event that the
Servicer's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section  7.07,  8.01 or
10.01,  and if requested to do so by the Depositor,  the Servicer  shall at its own cost and expense  terminate the
rights and  responsibilities  of each  subservicer  effective as of the date of  termination  of the Servicer.  The
Servicer   shall  pay  all  fees,   expenses  or  penalties   necessary  in  order  to  terminate  the  rights  and
responsibilities of each subservicer from the Servicer's own funds without reimbursement from the Depositor.

(c) Notwithstanding  any of the provisions of this  Agreement  relating to agreements or  arrangements  between the
Servicer and a subservicer  or any  reference  herein to actions  taken  through a  subservicer  or otherwise,  the
Servicer  shall not be relieved of its  obligations  to the Depositor and shall be obligated to the same extent and
under the same terms and  conditions  as if it alone were  servicing  and  administering  the Mortgage  Loans.  The
Servicer shall be entitled to enter into an agreement  with a subservicer  for  indemnification  of the Servicer by
the subservicer and nothing contained in this Agreement shall be deemed to limit or modify such indemnification.

(d) Any subservicing  agreement and any other  transactions or services  relating to the Mortgage Loans involving a
subservicer  shall be deemed to be between such  subservicer  and Servicer  alone,  and the Depositor shall have no
obligations,  duties or liabilities with respect to such Subservicer including no obligation,  duty or liability of
Depositor  to pay such  subservicer's  fees and  expenses.  For  purposes  of  distributions  and  advances  by the
Servicer  pursuant to this  Agreement,  the Servicer  shall be deemed to have received a payment on a Mortgage Loan
when a subservicer has received such payment.

Section 3.04. Fidelity Bond.  The Servicer,  at its expense,  shall maintain in effect a blanket  fidelity bond and
an errors and omissions  insurance policy,  affording coverage with respect to all directors,  officers,  employees
and other Persons  acting on the Servicer's  behalf,  and covering  errors and omissions in the  performance of the
Servicer's  obligations  hereunder.  The errors and  omissions  insurance  policy and the fidelity bond shall be in
such form and amount generally acceptable for entities serving as servicers.

Section 3.05. Power to Act;  Procedures.  The Servicer  shall service the Mortgage  Loans and shall have full power
and authority,  subject to the REMIC  Provisions  and the provisions of Article X hereof,  to do any and all things
that it may deem  necessary  or desirable in  connection  with the  servicing  and  administration  of the Mortgage
Loans,  including  but not  limited  to the  power and  authority  (i) to  execute  and  deliver,  on behalf of the
Certificateholders  and the Trustee,  customary  consents or waivers and other  instruments and documents,  (ii) to
consent to transfers  of any  Mortgaged  Property and  assumptions  of the  Mortgage  Notes and related  Mortgages,
(iii) to  collect any Insurance  Proceeds and  Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other
conversion  of the  ownership of the  Mortgaged  Property  securing any Mortgage  Loan, in each case, in accordance
with the  provisions  of this  Agreement,  as  applicable;  provided,  however,  that the  Servicer  shall not (and
consistent with its  responsibilities  under 3.03,  shall not permit any subservicer to) knowingly or intentionally
take any action,  or fail to take (or fail to cause to be taken) any action  reasonably  within its control and the
scope of duties more  specifically set forth herein,  that, under the REMIC  Provisions,  if taken or not taken, as
the case may be,  would cause any  2006-AR1  REMIC to fail to qualify as a REMIC or result in the  imposition  of a
tax  upon  the  Trust  Fund  (including  but not  limited  to the tax on  prohibited  transactions  as  defined  in
Section 860F(a)(2)  of the Code and the tax on contributions to a REMIC set forth in  Section 860G(d)  of the Code)
unless the  Servicer  has  received an Opinion of Counsel  (but not at the expense of the  Servicer)  to the effect
that the  contemplated  action  would not cause any  2006-AR1  REMIC to fail to qualify as a REMIC or result in the
imposition of a tax upon any 2006-AR1  REMIC.  The Trustee shall furnish the Servicer,  with any powers of attorney
empowering the Servicer to execute and deliver  instruments of satisfaction or cancellation,  or of partial or full
release or discharge,  and to foreclose upon or otherwise liquidate Mortgaged  Property,  and to appeal,  prosecute
or defend in any court action  relating to the Mortgage Loans or the Mortgaged  Property,  in accordance  with this
Agreement,  and the Trustee shall execute and deliver such other documents,  as the Servicer may request, to enable
the Servicer to service and  administer  the  Mortgage  Loans and carry out its duties  hereunder,  in each case in
accordance  with  Accepted  Servicing  Practices  (and the Trustee  shall have no liability  for misuse of any such
powers of attorney by the  Servicer).  If the  Servicer or the Trustee has been  advised that it is likely that the
laws of the state in which action is to be taken  prohibit  such action if taken in the name of the Trustee or that
the Trustee  would be  adversely  affected  under the "doing  business" or tax laws of such state if such action is
taken in its name,  the  Servicer  shall join with the  Trustee in the  appointment  of a  co-trustee  pursuant  to
Section 9.11  hereof. In the performance of its duties hereunder,  the Servicer shall be an independent  contractor
and shall not,  except in those  instances  where it is taking  action in the name of the Trustee,  be deemed to be
the agent of the Trustee.

Section 3.06. Due-on-Sale Clauses; Assumption Agreements.

(a) When any  Mortgaged  Property is conveyed by a  Mortgagor,  the Servicer or  subservicer,  to the extent it has
knowledge of such conveyance,  shall enforce any due-on-sale clause contained in any Mortgage Note or Mortgage,  to
the  extent  permitted  under  applicable  law and  governmental  regulations,  but only to the  extent  that  such
enforcement  will not  adversely  affect or  jeopardize  coverage  under any  Primary  Mortgage  Insurance  Policy.
Notwithstanding  the  foregoing,  the Servicer is not  required to exercise  such rights with respect to a Mortgage
Loan if the  Person to whom the  related  Mortgaged  Property  has been  conveyed  or is  proposed  to be  conveyed
satisfies the terms and conditions  contained in the Mortgage Note and Mortgage  related thereto and the consent of
the  mortgagee  under such  Mortgage  Note or Mortgage is not  otherwise so required  under such  Mortgage  Note or
Mortgage as a condition to such  transfer.  In the event that the Servicer is prohibited by law from  enforcing any
such due-on-sale  clause, or if coverage under any Primary Mortgage  Insurance Policy would be adversely  affected,
or if nonenforcement is otherwise permitted hereunder, the Servicer is authorized,  subject to Section 3.06(b),  to
take or enter into an  assumption  and  modification  agreement  from or with the person to whom such  property has
been or is about to be conveyed,  pursuant to which such person becomes liable under the Mortgage Note and,  unless
prohibited by applicable  state law, the Mortgagor  remains liable  thereon,  provided that the Mortgage Loan shall
continue  to be covered (if so covered  before the  Servicer  enters  such  agreement)  by the  applicable  Primary
Mortgage Insurance Policy.  The Servicer,  subject to  Section 3.06(b),  is also authorized with the prior approval
of the insurers under any Primary  Mortgage  Insurance  Policy to enter into a substitution of liability  agreement
with such  Person,  pursuant  to which the  original  Mortgagor  is  released  from  liability  and such  Person is
substituted as Mortgagor and becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the Servicer
shall not be deemed  to be in  default  under  this  Section by  reason of any  transfer  or  assumption  which the
Servicer reasonably believes it is restricted by law from preventing, for any reason whatsoever.

(b) Subject to the Servicer's  duty to enforce any due-on-sale  clause to the extent set forth in  Section 3.06(a),
in any case in which a  Mortgaged  Property is to be  conveyed  to a Person by a  Mortgagor,  and such Person is to
enter into an assumption or  modification  agreement or supplement to the Mortgage Note or Mortgage  which requires
the  signature of the Trustee,  or if an  instrument  of release  signed by the Trustee is required  releasing  the
Mortgagor  from liability on the Mortgage Loan,  the Servicer is  authorized,  subject to the  requirements  of the
sentence next  following,  to execute and deliver,  on behalf of the Trustee,  the  assumption  agreement  with the
Person to whom the  Mortgaged  Property is to be conveyed  and such  modification  agreement or  supplement  to the
Mortgage  Note or  Mortgage or other  instruments  as are  reasonable  or  necessary  to carry out the terms of the
Mortgage Note or Mortgage or otherwise to comply with any  applicable  laws  regarding  assumptions or the transfer
of the Mortgaged  Property to such Person;  provided,  however,  that in connection  with any such  assumption,  no
material term of the Mortgage Note may be changed.  Upon receipt of appropriate  instructions  from the Servicer in
accordance  with the  foregoing,  the Trustee  shall  execute any  necessary  instruments  for such  assumption  or
substitution  of liability  delivered to it by the  Servicer and as directed in writing by the  Servicer.  Upon the
closing of the  transactions  contemplated  by such  documents,  the Servicer shall cause the originals or true and
correct  copies of the  assumption  agreement,  the release (if any),  or the  modification  or  supplement  to the
Mortgage  Note or Mortgage to be delivered to the Trustee or the  Custodian  and  deposited  with the Mortgage File
for such  Mortgage  Loan.  Any fee  collected  by the  Servicer or such related  subservicer  for entering  into an
assumption  or  substitution  of  liability  agreement  will be retained by the  Servicer  or such  subservicer  as
additional servicing compensation.

Section 3.07. Release of Mortgage  Files.  (a) Upon  becoming aware of the payment in full of any Mortgage Loan, or
the receipt by the Servicer of a  notification  that payment in full has been  escrowed in a manner  customary  for
such purposes for payment to  Certificateholders  on the next  Distribution  Date,  the Servicer  will,  (or if the
Servicer does not, the Trustee may), promptly furnish to the Custodian,  on behalf of the Trustee,  two copies of a
certification  substantially  in the form of  Exhibit D  hereto  signed by a  Servicing  Officer  or in a  mutually
agreeable  electronic  format which will, in lieu of a signature on its face,  originate  from a Servicing  Officer
(which  certification  shall include a statement to the effect that all amounts  received in  connection  with such
payment  that are  required to be  deposited  in the  Custodial  Account  maintained  by the  Servicer  pursuant to
Section 4.01  have been or will be so deposited)  and shall request that the  Custodian,  on behalf of the Trustee,
deliver  to the  Servicer  the  related  Mortgage  File.  Upon  receipt  of such  certification  and  request,  the
Custodian,  on behalf of the Trustee,  shall  promptly  release the related  Mortgage  File to the Servicer and the
Trustee and  Custodian  shall have no further  responsibility  with  regard to such  Mortgage  File.  Upon any such
payment in full,  the  Servicer is  authorized,  to give,  as agent for the  Trustee,  as the  mortgagee  under the
Mortgage  that secured the Mortgage  Loan,  an  instrument  of  satisfaction  (or  assignment  of mortgage  without
recourse)  regarding  the  Mortgaged  Property  subject  to the  Mortgage,  which  instrument  of  satisfaction  or
assignment,  as the case may be, shall be  delivered  to the Person or Persons  entitled  thereto  against  receipt
therefor  of such  payment,  it being  understood  and agreed that no expenses  incurred  in  connection  with such
instrument of satisfaction or assignment, as the case may be, shall be chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without  having  obtained  payment in full of
the indebtedness secured by the Mortgage or should it otherwise prejudice any right the  Certificateholders  or the
Depositor may have under the Mortgage Loan  Documents,  the Servicer,  upon written  demand by the Depositor or the
Trustee,  shall remit within one Business Day the then outstanding  principal  balance of the related Mortgage Loan
by deposit thereof in the Custodial Account.

(b) From time to time and as  appropriate  for the servicing or foreclosure of any Mortgage Loan, the Trustee shall
execute  such  documents as shall be prepared  and  furnished to the Trustee by the Servicer (in a form  reasonably
acceptable to the Trustee) and as are necessary to the  prosecution  of any such  proceedings.  The  Custodian,  on
behalf of the Trustee,  shall,  upon the request of the Servicer,  and delivery to the Custodian,  on behalf of the
Trustee,  of two  copies of a request  for  release  signed by a  Servicing  Officer  substantially  in the form of
Exhibit D (or in a mutually agreeable  electronic format which will, in lieu of a signature on its face,  originate
from a Servicing  Officer),  release the related  Mortgage File held in its  possession or control to the Servicer.
Such trust  receipt  shall  obligate  the Servicer to return the  Mortgage  File to the  Custodian on behalf of the
Trustee,  when the need therefor by the Servicer no longer exists unless the Mortgage Loan shall be liquidated,  in
which case,  upon receipt of a  certificate  of a Servicing  Officer  similar to that  hereinabove  specified,  the
Mortgage File shall be released by the Custodian, on behalf of the Trustee or to the Servicer.

Section 3.08. Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

(a) The  Servicer  shall  transmit to the Trustee or  Custodian  such  documents  and  instruments  coming into the
possession of the Servicer  from time to time as are required by the terms  hereof,  to be delivered to the Trustee
or  Custodian.  Any funds  received  by the  Servicer  in  respect  of any  Mortgage  Loan or which  otherwise  are
collected by the Servicer as  Liquidation  Proceeds or Insurance  Proceeds in respect of any Mortgage Loan shall be
held for the  benefit  of the  Trustee  and the  Certificateholders  subject to the  Servicer's  right to retain or
withdraw  from the  Custodial  Account the  Servicing  Fee and other  amounts as provided  in this  Agreement.  The
Servicer shall provide access to information  and  documentation  regarding the Mortgage Loans to the Trustee,  its
agents  and  accountants  at  any  time  upon  reasonable   request  and  during  normal  business  hours,  and  to
Certificateholders  that are savings and loan  associations,  banks or  insurance  companies,  the Office of Thrift
Supervision,  the FDIC and the supervisory  agents and examiners of such Office and Corporation or examiners of any
other federal or state banking or insurance  regulatory  authority if so required by applicable  regulations of the
Office of Thrift  Supervision or other  regulatory  authority,  such access to be afforded  without charge but only
upon reasonable  request in writing and during normal  business hours at the offices of the Servicer  designated by
it. In fulfilling  such a request the Servicer shall not be responsible  for  determining  the  sufficiency of such
information.

(b) All Mortgage  Files and funds  collected or held by, or under the control of, the  Servicer,  in respect of any
Mortgage  Loans,  whether from the collection of principal and interest  payments or from  Liquidation  Proceeds or
Insurance Proceeds,  shall be held by the Servicer for and on behalf of the Trustee and the  Certificateholders and
shall be and remain the sole and exclusive  property of the Trust;  provided,  however,  that the Servicer shall be
entitled to setoff  against,  and deduct from,  any such funds any amounts that are properly due and payable to the
Servicer under this Agreement.

Section 3.09. Standard Hazard Insurance and Flood Insurance Policies.

(a) The Servicer  shall cause to be  maintained  for each  Mortgage  Loan fire and hazard  insurance  with extended
coverage as is  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to the
lesser of (i) the maximum  insurable value of the  improvements  securing such Mortgage Loan or (ii) the greater of
(a) the outstanding  principal  balance of the Mortgage Loan, and (b) the percentage such that the proceeds thereof
shall be  sufficient to prevent the Mortgagor  and/or the  Mortgagee  from becoming a co-insurer.  If the Mortgaged
Property is in an area identified in the Federal  Register by the Federal  Emergency  Management  Agency as being a
special flood hazard area that has federally-mandated  flood insurance requirements,  the Servicer will cause to be
maintained a flood insurance  policy meeting the  requirements of the current  guidelines of the Federal  Insurance
Administration with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not less than
the least of (i) the outstanding  principal  balance of the Mortgage Loan, (ii) the maximum  insurable value of the
improvements  securing  such Mortgage Loan or (iii) the maximum  amount of insurance  which is available  under the
Flood  Disaster  Protection  Act of 1973, as amended.  The Servicer  shall also maintain on the REO Property,  fire
and hazard  insurance with extended  coverage in an amount which is at least equal to the maximum  insurable  value
of the  improvements  which are a part of such  property,  liability  insurance  and,  to the extent  required  and
available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in an amount as provided
above.  It is  understood  and agreed that no other  additional  insurance  need be required by the Servicer or the
Mortgagor or maintained on property  acquired in respect of the Mortgage  Loans,  other than pursuant to the Fannie
Mae Guide or such  applicable  state or federal laws and  regulations as shall at any time be in force and as shall
require such additional  insurance.  All such policies shall be endorsed with standard  mortgagee clauses with loss
payable to the  Servicer  and its  successors  and/or  assigns  and shall  provide  for at least  thirty days prior
written notice of any  cancellation,  reduction in the amount or material  change in coverage to the Servicer.  The
Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting a insurance  carrier or agent,
provided,  however,  that the Servicer shall not accept any such insurance policies from insurance companies unless
such  companies  currently  reflect a General  Policy  Rating in Best's Key Rating Guide  currently  acceptable  to
Fannie Mae and are licensed to do business in the state wherein the property subject to the policy is located.

(b) If the Servicer shall obtain and maintain a blanket hazard  insurance  policy with extended  coverage  insuring
against  hazard  losses on all of the  Mortgage  Loans,  it shall  conclusively  be deemed  to have  satisfied  its
obligations  as set forth in the first  sentence  of  Section 3.09(a),  it being  understood  and agreed  that such
policy may contain a deductible  clause,  in which case the Servicer  shall, in the event that there shall not have
been maintained on the related  Mortgaged  Property a policy  complying with the first sentence of  Section 3.09(a)
and there shall have been a loss which would have been covered by such  policy,  deposit in the  Custodial  Account
the amount not otherwise payable under the blanket policy because of such deductible clause.

(c) Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under any insurance  policies  (other than
amounts to be applied to the  restoration  or repair of the  property  subject to the  related  Mortgage)  shall be
deposited  into the Custodial  Account,  subject to withdrawal  pursuant to Section 4.02.  Any cost incurred by the
Servicer in maintaining  any such insurance if the Mortgagor  defaults in its obligation to do so shall be added to
the amount owing under the Mortgage Loan where the terms of the Mortgage Loan so permit;  provided,  however,  that
the addition of any such cost shall not be taken into account for purposes of calculating the  distributions  to be
made to Certificateholders and shall be recoverable by the Servicer pursuant to Section 4.02.

Section 3.10. Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare and present on behalf
of the  Trustee  and the  Certificateholders  all  claims  under  the  Insurance  Policies  and take  such  actions
(including the  negotiation,  settlement,  compromise or enforcement of the insured's  claim) as shall be necessary
to realize  recovery  under such  policies.  Any proceeds  disbursed  to the Servicer in respect of such  policies,
bonds or contracts  shall be promptly  deposited in the  Custodial  Account upon  receipt,  except that any amounts
realized  that are to be applied to the repair or  restoration  of the  related  Mortgaged  Property as a condition
precedent  to the  presentation  of  claims on the  related  Mortgage  Loan to the  insurer  under  any  applicable
Insurance Policy need not be so deposited (or remitted).

Section 3.11. Maintenance of the Primary Mortgage Insurance Policies.

(a) The Servicer  shall not take, or permit any  subservicer  to take,  any action that would result in noncoverage
under any applicable  Primary  Mortgage  Insurance Policy of any loss which, but for the actions of the Servicer or
such  subservicer,  would have been covered  thereunder.  The  Servicer  shall cause to be kept in force and effect
(to the extent that the  Mortgage  Loan  requires the  Mortgagor  to maintain  such  insurance),  primary  mortgage
insurance  applicable  to each  Mortgage Loan in accordance  with the  provisions of this  Agreement.  The Servicer
shall not, and shall not permit any subservicer to, cancel or refuse to renew any such Primary  Mortgage  Insurance
Policy that is in effect at the date of the initial  issuance  of the  Mortgage  Note and is required to be kept in
force hereunder  except in accordance with the provisions of this Agreement.  Any such primary  mortgage  insurance
policies shall be issued by a Qualified Insurer.

(b) The  Servicer  agrees to present,  or to cause each  subservicer  to present,  on behalf of the Trustee and the
Certificateholders,  claims to the insurer under any Primary Mortgage  Insurance  Policies and, in this regard,  to
take such  reasonable  action as shall be  necessary  to permit  recovery  under  any  Primary  Mortgage  Insurance
Policies  respecting  defaulted  Mortgage Loans.  Pursuant to Section 4.01,  any amounts  collected by the Servicer
under any Primary Mortgage Insurance  Policies shall be deposited in the Custodial  Account,  subject to withdrawal
pursuant to Section 4.02.

Section 3.12. Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the  Custodian,  as directed by the Trustee),  shall retain  possession and custody of the
originals (to the extent  available) of any Primary  Mortgage  Insurance  Policies,  or certificate of insurance if
applicable,  and  any  certificates  of  renewal  as to the  foregoing  as may be  issued  from  time  to  time  as
contemplated  by this  Agreement.  Until  all  amounts  distributable  in  respect  of the  Certificates  have been
distributed in full and the Servicer  otherwise has fulfilled its  obligations  under this  Agreement,  the Trustee
(or its Custodian,  if any, as directed by the Trustee)  shall also retain  possession and custody of each Mortgage
File in accordance  with and subject to the terms and  conditions of this  Agreement.  The Servicer  shall promptly
deliver  or cause to be  delivered  to the  Trustee  (or the  Custodian,  as  directed  by the  Trustee),  upon the
execution  or receipt  thereof the  originals of any Primary  Mortgage  Insurance  Policies,  any  certificates  of
renewal,  and such other documents or instruments that constitute  portions of the Mortgage File that come into the
possession of the Servicer from time to time.

Section 3.13. Realization  Upon  Defaulted  Mortgage  Loans.  The  Servicer  shall  use  its  reasonable   efforts,
consistent  with the  procedures  that the  Servicer  would  use in  servicing  loans for its own  account  and the
requirements  of the  Fannie Mae Guide,  to  foreclose  upon or  otherwise  comparably  convert  the  ownership  of
Mortgaged  Properties  securing such of the Mortgage  Loans as come into and continue in default and as to which no
satisfactory  arrangements  can be made for  collection  of  delinquent  payments  pursuant  to  Section  4.01.  In
determining the delinquency  status of any Mortgage Loan, the Servicer will use  Delinquency  Recognition  Policies
as described to and approved by the  Depositor,  and shall revise these policies as requested by the Depositor from
time to time.  The Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such
manner as will maximize the receipt of principal and interest by the  Depositor,  taking into account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the  provisions  that, in any case in
which  Mortgaged  Property shall have suffered  damage,  the Servicer shall not be required to expend its own funds
toward the  restoration of such property  unless it shall  determine in its  discretion  (i) that such  restoration
will increase the proceeds of  liquidation of the related  Mortgage Loan to the Depositor  after  reimbursement  to
itself for such  expenses,  and (ii) that such  expenses  will be  recoverable  by the Servicer  through  Insurance
Proceeds or  Liquidation  Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section  4.02.  The
Servicer shall be  responsible  for all costs and expenses  incurred by it in any such  proceedings or functions as
advances;  provided,  however,  that it shall be entitled to  reimbursement  therefor as provided in Section  4.02.
Notwithstanding  anything to the contrary  contained  herein,  in connection  with a foreclosure or acceptance of a
deed in lieu of foreclosure,  in the event the Servicer has reasonable  cause to believe that a Mortgaged  Property
is contaminated by hazardous or toxic substances or wastes, or if the Trustee  otherwise  requests an environmental
inspection  or review of such  Mortgaged  Property,  such an inspection or review is to be conducted by a qualified
inspector.  Upon  completion of the inspection,  the Servicer shall promptly  provide the Depositor and the Trustee
with a written report of the environmental inspection.

Section 3.14. Compensation for the Servicer.  The Servicer will be entitled to the Servicing Fee and all income and
gain realized from any investment of funds in the Custodial  Account,  pursuant to Article IV, for the  performance
of its  activities  hereunder.  Servicing  compensation  in the  form of  assumption  fees,  if any,  late  payment
charges,  as collected,  if any, or otherwise (but not including any  Prepayment  Charges) shall be retained by the
Servicer  and shall not be  deposited  in the  Custodial  Account.  The  Servicer  will be entitled  to retain,  as
additional  compensation,  any interest incurred in connection with a Principal  Prepayment in full or otherwise in
excess of amounts  required to be remitted to the  Distribution  Account  (such  amounts  together with the amounts
specified in the first  sentence of this Section 3.14,  the "Servicing  Compensation")  and any Excess  Liquidation
Proceeds.  The Servicer  shall be required to pay all expenses  incurred by it in  connection  with its  activities
hereunder and shall not be entitled to reimbursement therefor except as provided in this Agreement.

Section 3.15. REO Property.

(a) In the event the Trust Fund  acquires  ownership of any REO Property in respect of any related  Mortgage  Loan,
the deed or  certificate  of sale  shall be issued to the  Trustee,  or to its  nominee,  on behalf of the  related
Certificateholders.  The Servicer  shall ensure that the title to such REO Property  references  this Agreement and
the  Trustee's  capacity  hereunder  (and not in its  individual  capacity).  The Servicer,  however,  shall not be
required  to expend its own funds or incur  other  reimbursable  charges in  connection  with any  foreclosure,  or
attempted  foreclosure  which is not  completed,  or  towards  the  restoration  of any  property  unless  it shall
determine  (i) that such restoration  and/or  foreclosure will increase the proceeds of liquidation of the Mortgage
Loan to Holders of Certificates of one or more Classes after  reimbursement  to itself for such expenses or charges
and (ii)  that such  expenses  or  charges  will be  recoverable  to it  through  Liquidation  Proceeds,  Insurance
Proceeds,  or REO Proceeds  (respecting which it shall have priority for purposes of withdrawals from the Custodial
Account  pursuant to Section 4.02,  whether or not such expenses and charges are actually  recoverable from related
Liquidation  Proceeds,  Insurance  Proceeds or REO Proceeds).  In the event of such a determination by the Servicer
pursuant to this  Section 3.15(a),  the Servicer  shall be entitled to  reimbursement  of such amounts  pursuant to
Section 4.02.  If the  Servicer  has  knowledge  that a Mortgaged  Property  which the  Servicer  is  contemplating
acquiring in  foreclosure  or by deed in lieu of  foreclosure  is located  within a one (1) mile radius of any site
listed  in the  Expenditure  Plan  for the  Hazardous  Substance  Clean  Up Bond  Act of 1984 or  other  site  with
environmental  or hazardous waste risks known to the Servicer,  the Servicer will, prior to acquiring the Mortgaged
Property,  consider  such  risks and only take  action in  accordance  with its  established  environmental  review
procedures.

         The  Servicer  shall,  either  itself or through an agent  selected  by the  Servicer,  manage,  conserve,
protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own account,  and in the same manner that similar property in the same locality as the
REO Property is managed,  including in accordance  with the REMIC  Provisions  and in a manner that does not result
in a tax on "net income from  foreclosure  property"  (unless such result would maximize the Trust Fund's after-tax
return on such  property)  or cause  such REO  Property  to fail to qualify as  "foreclosure  property"  within the
meaning of Section  860G(a)(8) of the Code.  Each  disposition of REO Property shall be carried out by the Servicer
at such  price  and upon  such  terms  and  conditions  as the  Servicer  deems to be in the best  interest  of the
Certificateholders.  The Servicer shall deposit all funds  collected and received in connection  with the operation
of any REO Property in the Custodial Account pursuant to Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following the deposit in the Custodial
Account of all  Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries  referred to in the
definition  of "Cash  Liquidation"  or "REO  Disposition,"  as  applicable,  upon receipt by the Trustee of written
notification  of such deposit  signed by a Servicing  Officer,  the Trustee or any  Custodian,  as the case may be,
shall  release  to the  Servicer  the  related  Mortgage  File and the  Trustee  shall  execute  and  deliver  such
instruments  of transfer or  assignment  prepared  by the  Servicer,  in each case  without  recourse,  as shall be
necessary to vest in the Servicer or its designee,  as the case may be, the related  Mortgage  Loan, and thereafter
such Mortgage Loan shall not be part of the Trust Fund.

(b) If title to any Mortgaged  Property is acquired by the Trust Fund as an REO Property by  foreclosure or by deed
in lieu of  foreclosure,  the deed or  certificate  of sale  shall be issued to the  Trustee  or to its  nominee on
behalf of  Certificateholders.  Notwithstanding  any such  acquisition  of title and  cancellation  of the  related
Mortgage  Loan,  such REO Property  shall (except as otherwise  expressly  provided  herein) be considered to be an
Outstanding  Mortgage  Loan held in the Trust Fund until such time as the REO  Property  shall be sold.  Consistent
with the foregoing for purposes of all  calculations  hereunder so long as such REO Property shall be considered to
be an Outstanding Mortgage Loan it shall be assumed that,  notwithstanding  that the indebtedness  evidenced by the
related  Mortgage Note shall have been  discharged,  such Mortgage  Note and the related  amortization  schedule in
effect at the time of any such  acquisition of title (after giving effect to any previous  Curtailments  and before
any  adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any moratorium or similar waiver or
grace period)  remain in effect.  To the extent the net income  received  during any calendar month is in excess of
the amount  attributable to amortizing  principal and accrued  interest at the related Mortgage Rate on the related
Mortgage  Loan for such  calendar  month,  such  excess  shall be  considered  to be a  Curtailment  of the related
Mortgage Loan.

(c) If the Trust Fund acquires any REO Property as aforesaid or otherwise in connection  with a default or imminent
default on a Mortgage  Loan,  the Servicer on behalf of the Trust Fund shall  dispose of such REO  Property  within
three full years after the taxable year of its  acquisition  by the Trust Fund for  purposes of  Section 860G(a)(8)
of the Code (or such shorter period as may be necessary under  applicable  state (including any state in which such
property  is  located)  law to  maintain  the  status  of any  portion  of the  applicable  REMIC as a REMIC  under
applicable  state law and avoid  taxes  resulting  from such  property  failing to be  foreclosure  property  under
applicable  state law) or, at the  expense of the Trust  Fund,  request,  more than 60 days before the day on which
such grace period would  otherwise  expire,  an extension of such grace period unless the Servicer  obtains for the
Trustee an Opinion of Counsel,  addressed  to the Trustee and the  Servicer,  to the effect that the holding by the
Trust  Fund of such  REO  Property  subsequent  to such  period  will  not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code or cause the applicable REMIC to fail to qualify
as a REMIC (for federal (or any applicable  State or local) income tax purposes) at any time that any  Certificates
are  outstanding,  in which case the Trust Fund may continue to hold such REO Property  (subject to any  conditions
contained  in such  Opinion of  Counsel).  The  Servicer  shall be entitled  to be  reimbursed  from the  Custodial
Account  for  any  costs   incurred  in  obtaining   such  Opinion  of  Counsel,   as  provided  in   Section 4.02.
Notwithstanding  any other provision of this Agreement,  no REO Property acquired by the Trust Fund shall be rented
(or  allowed to  continue  to be rented)  or  otherwise  used by or on behalf of the Trust Fund in such a manner or
pursuant to any terms that would (i) cause such REO Property to fail to qualify as  "foreclosure  property"  within
the  meaning of  Section 860G(a)(8)  of the Code or (ii)  subject the Trust Fund to the  imposition  of any federal
income  taxes  on  the  income  earned  from  such  REO  Property,   including  any  taxes  imposed  by  reason  of
Section 860G(c)  of the Code,  unless the Servicer has agreed to  indemnify  and hold  harmless the Trust Fund with
respect to the imposition of any such taxes.

Section 3.16. Annual Statement as to Compliance; Annual Certification.

(a) The Servicer and the Trustee  shall  deliver to the  Depositor,  not later than March 15 of each  calendar year
beginning in 2007, an Officer's  Certificate (an "Annual  Statement of Compliance")  stating,  as to each signatory
thereof,  that (i) a review of the  activities  of each such party during the  preceding  calendar  year and of its
performance  under  this  Agreement  has been made under such  officer's  supervision  and (ii) to the best of such
officer's  knowledge,  based on such  review,  each such  party has  fulfilled  all of its  obligations  under this
Agreement  in all  material  respects  throughout  such year,  or, if there has been a failure to fulfill  any such
obligation in any material  respect,  specifying  each such failure known to such officer and the nature and status
of cure provisions  thereof.  Such Annual  Statement of Compliance  shall contain no restrictions or limitations on
its use.  In the event  that the  Servicer  has  delegated  any  servicing  responsibilities  with  respect  to the
Mortgage Loans to a Subservicer or  Subcontractor,  the Servicer shall cause such  Subservicer or  Subcontractor to
deliver a similar  Annual  Statement of Compliance by that  Subservicer or  Subcontractor  to the Depositor and the
Trustee as described above as and when required with respect to the Servicer.

(b) With respect to the Mortgage  Loans,  by March 15th of each calendar year  beginning in 2007, an officer of the
Servicer shall execute and deliver an officer's  certificate (an "Annual  Certification")  to the Depositor for the
benefit of the Depositor and the  Depositor's  affiliates  and the officers,  directors and agents of the Depositor
and the  Depositor's  affiliates,  in the form  attached  hereto as Exhibit S. In the event that the  Servicer  has
delegated any servicing  responsibilities  with respect to the Mortgage  Loans to a Subservicer  or  Subcontractor,
the Servicer shall deliver an Annual  Certification  of the Subservicer as described  above as to each  Subservicer
as and when required with respect to the Servicer.

(c) Failure of the Servicer to comply with this Section 3.16 (including with respect to the timeframes  required in
this Section) shall be deemed an Event of Default,  and the Trustee,  at the direction of the Depositor,  shall, in
addition  to  whatever  rights  the  Trustee  may have  under this  Agreement  and at law or equity or to  damages,
including  injunctive  relief and  specific  performance,  upon  notice  immediately  terminate  all the rights and
obligations  of the  Servicer  under this  Agreement  and in and to the  Mortgage  Loans and the  proceeds  thereof
without  compensating  the  Servicer  for the same.  Failure  of the  Trustee  to comply  with  this  Section  3.16
(including  with respect to the timeframes  required in this Section) which failure  results in a failure to timely
file the Form 10-K  shall be deemed a default  which may  result in the  termination  of the  Trustee  pursuant  to
Section 9.08 of this Agreement and the Depositor  may, in addition to whatever  rights the Depositor may have under
this  Agreement and at law or equity or to damages,  including  injunctive  relief and specific  performance,  upon
notice  immediately  terminate all the rights and obligations of the Trustee under this Agreement and in and to the
Mortgage  Loans and the proceeds  thereof  without  compensating  the Trustee for the same.  This  paragraph  shall
supercede any other provision in this Agreement or any other agreement to the contrary.

Section 3.17. Assessments  of Compliance  and  Attestation  Reports.  The Servicer shall service and administer the
Mortgage  Loans in  accordance  with all  applicable  requirements  of the  Servicing  Criteria.  Pursuant to Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation  AB, the Servicer,  the Trustee and the Custodian
(each, an "Attesting  Party") shall deliver to the Trustee,  the Servicer and the Depositor on or before March 15th
of each calendar year beginning in 2007, a report  regarding such  Attesting  Party's  assessment of compliance (an
"Assessment  of  Compliance")  with the Servicing  Criteria  during the preceding  calendar year. The Assessment of
Compliance, as set forth in Regulation AB, must contain the following:

(a) A statement by an  authorized  officer of such  Attesting  Party of its authority  and its  responsibility  for
assessing compliance with the Servicing Criteria applicable to the related Attesting Party;

(b) A statement by such  officer,  attached as Exhibit S, that such  Attesting  Party used the  Servicing  Criteria
attached  as  Exhibit O  hereto,  and which  will also be  attached  to the  Assessment  of  Compliance,  to assess
compliance with the Servicing Criteria applicable to the related Attesting Party;

(c) An  assessment  by such officer of the related  Attesting  Party's  compliance  with the  applicable  Servicing
Criteria for the period consisting of the preceding  calendar year,  including  disclosure of any material instance
of  noncompliance  with respect thereto during such period,  which assessment shall be based on the activities such
Attesting  Party  performs with respect to  asset-backed  securities  transactions  taken as a whole  involving the
related Attesting Party, that are backed by the same asset type as the Mortgage Loans;

(d) A statement that a registered public accounting firm has issued an attestation  report on the related Attesting
Party's Assessment of Compliance for the period consisting of the preceding calendar year; and

(e) A statement as to which of the Servicing  Criteria,  if any, are not applicable to such Attesting Party,  which
statement shall be based on the activities  such Attesting  Party performs with respect to asset-backed  securities
transactions  taken as a whole  involving  such  Attesting  Party,  that are  backed by the same  asset type as the
Mortgage Loans.

         Such report at a minimum shall address each of the Servicing  Criteria  specified on Exhibit O hereto that
are indicated as applicable to the related Attesting Party.

         On or before March 15th of each calendar year  beginning in 2007,  each  Attesting  Party shall furnish to
the Servicer,  the Depositor and the Trustee a report (an "Attestation  Report") by a registered  public accounting
firm that  attests to, and reports on, the  Assessment  of  Compliance  made by the  related  Attesting  Party,  as
required by Rules  13a-18 and 15d-18 of the  Exchange Act and Item  1122(b) of  Regulation  AB,  which  Attestation
Report must be made in accordance  with standards for  attestation  reports issued or adopted by the Public Company
Accounting Oversight Board.

         The Servicer shall cause any subservicer and each  subcontractor  determined by it to be "participating in
the servicing  function" within the meaning of Item 1122 of Regulation AB, to deliver to the Trustee,  the Servicer
and the  Depositor an  Assessment of Compliance  and  Attestation  Report as and when provided  above along with an
indication of what Servicing Criteria are addressed in such assessment.

         Such  Assessment of Compliance,  as to any  subservicer,  shall at a minimum address each of the Servicing
Criteria  specified on Exhibit O hereto which are indicated as applicable  to any "primary  servicer."  The Trustee
shall confirm that each of the  Assessments of Compliance  delivered to it address the Servicing  Criteria for each
party as set forth on Exhibit O and notify the Depositor of any exceptions.  Notwithstanding  the foregoing,  as to
any  Subcontractor,  an Assessment of Compliance is not required to be delivered unless it is required as part of a
Form 10-K with respect to the Trust Fund.

         Failure of the  Servicer  to comply with this  Section  3.17  (including  with  respect to the  timeframes
required in this  Section)  shall be deemed an Event of Default,  and the Trustee at the direction of the Depositor
shall,  in  addition  to  whatever  rights the  Trustee  may have under this  Agreement  and at law or equity or to
damages,  including injunctive relief and specific  performance,  upon notice immediately  terminate all the rights
and  obligations of the Servicer  under this  Agreement and in and to the Mortgage  Loans and the proceeds  thereof
without  compensating  the  Servicer for the same.  This  paragraph  shall  supercede  any other  provision in this
Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and  Attestation  Report,  as and when provided
above,  which shall at a minimum  address each of the  Servicing  Criteria  specified on Exhibit O hereto which are
indicated as  applicable  to the  "trustee."  In addition,  the Trustee shall cause the Custodian to deliver to the
Trustee,  the Servicer and the Depositor an Assessment of Compliance and Attestation  Report,  as and when provided
above,  which shall at a minimum  address each of the  Servicing  Criteria  specified on Exhibit O hereto which are
indicated as applicable to a "custodian."  Notwithstanding the foregoing,  as to the Trustee and any Custodian,  an
Assessment  of  Compliance  is not  required  to be  delivered  unless it is  required  as part of a Form 10-K with
respect to the Trust Fund.

Section 3.18. Reports Filed with Securities and Exchange Commission.

(a) (i)                    Within 15 days after each  Distribution  Date,  the Trustee  shall,  in accordance  with
industry  standards,  file with the Commission via the Electronic Data Gathering and Retrieval System ("EDGAR"),  a
Distribution  Report on Form 10-D, signed by the Servicer,  with a copy of the Monthly Statement to be furnished by
the Trustee to the  Certificateholders  for such Distribution  Date;  provided that the Trustee shall have received
no later than five (5) calendar days after the related  Distribution Date, all information  required to be provided
to the Trustee as described in clause  (a)(iv) below.  Any disclosure in addition to the Monthly  Statement that is
required  to be included on Form 10-D  ("Additional  Form 10-D  Disclosure")  shall be,  pursuant to the  paragraph
immediately  below,  reported by the parties set forth on Exhibit Q to the Trustee and the  Depositor  and approved
by the  Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine  or
prepare any  Additional  Form 10-D  Disclosure  absent such  reporting  (other than with  respect to when it is the
reporting  party as set forth in Exhibit Q) or prepare any Additional  Form 10-D  Disclosure  absent such reporting
and approval.

(ii) (A) Within five (5) calendar days after the related  Distribution  Date,  (i) the parties set forth in Exhibit
Q shall be required to provide,  pursuant to section  3.18(a)(v)  below,  to the Trustee and the Depositor,  to the
extent known, in  EDGAR-compatible  format,  or in such other form as otherwise  agreed upon by the Trustee and the
Depositor and such party,  the form and substance of any Additional Form 10-D Disclosure,  if applicable,  and (ii)
the Depositor  will approve,  as to form and  substance,  or  disapprove,  as the case may be, the inclusion of the
Additional  Form 10-D  Disclosure on Form 10-D.  The Depositor  will be  responsible  for any  reasonable  fees and
expenses  assessed or incurred by the Trustee in connection  with including any Additional  Form 10-D Disclosure on
Form 10-D pursuant to this Section.

(B) After  preparing  the Form  10-D,  the  Trustee  shall  forward  electronically  a copy of the Form 10-D to the
Servicer,  and in the case that such Form 10-D contains  Additional Form 10-D  Disclosure,  to the Servicer and the
Depositor,  for  review.  No later than two (2)  Business  Days prior to the 15th  calendar  day after the  related
Distribution  Date, a senior  officer of the Servicer in charge of the servicing  function shall sign the Form 10-D
and return an  electronic  or fax copy of such signed Form 10-D (with an original  executed  hard copy to follow by
overnight  mail) to the Trustee.  If a Form 10-D cannot be filed on time or if a  previously  filed Form 10-D needs
to be amended,  the Trustee will follow the  procedures  set forth in Section  3.18(a)(vi).  Promptly (but no later
than one (1)  Business  Day) after  filing with the  Commission,  the Trustee  will make  available on its internet
website  identified  in Section  6.04 a final  executed  copy of each Form 10-D filed by the  Trustee.  The signing
party at the  Servicer  can be  contacted  at  972-444-2828.  Form 10-D  requires  the  registrant  to indicate (by
checking  "yes" or "no")  that it "(1) has filed all  reports  required  to be filed by  Section 13 or 15(d) of the
Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant  was required to file
such reports),  and (2) has been subject to such filing  requirements  for the past 90 days.  The Depositor  hereby
represents to the Trustee that the Depositor  has filed all such  required  reports  during the preceding 12 months
and that it has been  subject to such filing  requirement  for the past 90 days.  The  Depositor  shall  notify the
Trustee in writing,  no later than the fifth calendar day after the related  Distribution  Date with respect to the
filing of a report on Form 10-D,  if the answer to either  question  should be "no." The Trustee  shall be entitled
to rely on such  representations  in  preparing,  executing  and/or  filing any such  report.  The  parties to this
Agreement  acknowledge  that the  performance  by the  Trustee of its duties  under  Sections  3.18(a)(i)  and (vi)
related to the timely  preparation,  execution  and filing of Form 10-D is  contingent  upon such parties  strictly
observing  all  applicable  deadlines in the  performance  of their duties under such  Sections.  The Trustee shall
have no  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect  to any  failure  to
properly  prepare,  execute  and/or  timely file such Form 10-D,  where such  failure  results  from the  Trustee's
inability  or failure to  receive,  on a timely  basis,  any  information  from any other  party  hereto  needed to
prepare,  arrange  for  execution  or file such Form 10-D,  not  resulting  from its own  negligence,  bad faith or
willful misconduct.

(iii) (A)                  Within four (4) Business Days after the occurrence of an event  requiring  disclosure on
Form 8-K (each such event,  a  "Reportable  Event"),  the Trustee  shall  prepare and file, at the direction of the
Depositor,  on behalf of the Trust,  any Form 8-K, as required by the Exchange Act;  provided  that,  the Depositor
shall  file  the  initial  Form  8-K in  connection  with the  issuance  of the  Certificates.  Any  disclosure  or
information  related to a  Reportable  Event or that is  otherwise  required  to be included on Form 8-K ("Form 8-K
Disclosure  Information") shall be, pursuant to the paragraph  immediately below, reported by the parties set forth
on Exhibit Q to the Trustee and the Depositor and approved by the  Depositor,  and the Trustee will have no duty or
liability  for any failure  hereunder  to  determine  or prepare any  Additional  Form 8-K  Disclosure  absent such
reporting  (other  than with  respect to when it is the  reporting  party as set forth in Exhibit Q) or prepare any
Additional Form 8-K Disclosure absent such reporting and approval.

(B) For so long as the Trust is subject to the Exchange  Act  reporting  requirements,  no later than 5:00 p.m. New
York City time on the 2nd Business  Day after the  occurrence  of a  Reportable  Event (i) the parties set forth in
Exhibit Q shall be required  pursuant to Section  3.18(a)(v) below to provide to the Trustee and the Depositor,  to
the extent known by a responsible officer thereof,  in EDGAR-compatible  format, or in such other form as otherwise
agreed upon by the Trustee and the  Depositor  and such party,  the form and  substance of any Form 8-K  Disclosure
Information,  if applicable,  and (ii) the Depositor will approve, as to form and substance, or disapprove,  as the
case may be, the inclusion of the Form 8-K  Disclosure  Information  on Form 8-K. The Depositor will be responsible
for any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with  including any Form
8-K Disclosure Information on Form 8-K pursuant to this Section.

(C) After preparing the Form 8-K, the Trustee shall forward  electronically a copy of the Form 8-K to the Depositor
and the  Servicer  for  review.  No later  than  12:00 p.m.  New York City time on the 4th  Business  Day after the
Reportable  Event,  a senior  officer of the Servicer  shall sign the Form 8-K and return an electronic or fax copy
of such signed Form 8-K (with an original  executed  hard copy to follow by overnight  mail) to the  Trustee.  If a
Form 8-K cannot be filed on time or if a  previously  filed Form 8-K needs to be amended,  the Trustee  will follow
the  procedures  set forth in Section  3.18(a)(vi).  Promptly (but no later than one (1) Business Day) after filing
with the Commission,  the Trustee will make available on its internet website,  identified in Section 6.04, a final
executed  copy of each Form 8-K filed by the  Trustee.  The  signing  party at the  Servicer  can be  contacted  at
972-444-2828.  The parties to this Agreement  acknowledge  that the  performance by the Trustee of its duties under
this  Section  3.18(a)(iii)  related  to the timely  preparation  and  filing of Form 8-K is  contingent  upon such
parties  strictly  observing  all  applicable  deadlines  in the  performance  of their  duties  under this Section
3.18(a)(iii).  The Trustee  shall have no liability  for any loss,  expense,  damage,  claim arising out of or with
respect to any failure to properly  prepare,  execute and/or timely file such Form 8-K, where such failure  results
from the  Trustee's  inability  or failure to receive,  on a timely  basis,  any  information  from any other party
hereto needed to prepare,  arrange for execution or file such Form 8-K, not resulting from its own negligence,  bad
faith or willful misconduct.

(iv) (A)                   Within 90 days after the end of each  fiscal year of the Trust or such  earlier  date as
may be required by the Exchange  Act (the "10-K Filing  Deadline")  (it being  understood  that the fiscal year for
the Trust ends on December  31st of each year),  commencing  in March 2007,  the Trustee  shall prepare and file on
behalf of the Trust a Form 10-K,  in form and  substance  as  required  by the  Exchange  Act.  Each such Form 10-K
shall include the following  items,  in each case to the extent they have been  delivered to the Trustee within the
applicable  timeframes set forth in this  Agreement,  (I) an annual  compliance  statement for the Servicer and any
Subservicer,  as described  under  Section  3.18,  (II)(A) the annual  reports on  assessment  of  compliance  with
Servicing Criteria for the Servicer,  each Subservicer and Subcontractor  participating in the Servicing  Function,
the Trustee and the Custodian,  as described  under Section 3.17, and (B) if the  Servicer's,  the Trustee's or the
Custodian's  report on assessment of compliance  with servicing  criteria  described  under Section 3.17 identifies
any  material  instance  of  noncompliance,  disclosure  identifying  such  instance  of  noncompliance,  or if the
Servicer's,  the Trustee's or the Custodian's  report on assessment of compliance with Servicing Criteria described
under  Section  3.17 is not included as an exhibit to such Form 10-K,  disclosure  that such report is not included
and an explanation why such report is not included,  (III)(A) the registered  public  accounting  firm  attestation
report  for the  Servicer,  the  Trustee  and the  Custodian,  as  described  under  Section  3.17,  and (B) if any
registered  public  accounting  firm  attestation  report  described  under  Section 3.17  identifies  any material
instance of  noncompliance,  disclosure  identifying  such  instance of  noncompliance,  or if any such  registered
public  accounting firm  attestation  report is not included as an exhibit to such Form 10-K,  disclosure that such
report  is  not  included  and an  explanation  why  such  report  is  not  included,  and  (IV)  a  Sarbanes-Oxley
Certification  ("Sarbanes-Oxley  Certification") as described in this Section  3.18(a)(iv)(D) below. Any disclosure
or  information  in addition to (I)  through  (IV) above that is required to be included on Form 10-K  ("Additional
Form 10-K Disclosure")  shall be, pursuant to the paragraph  immediately  below,  reported by the parties set forth
on Exhibit Q to the Trustee and the Depositor and approved by the  Depositor,  and the Trustee will have no duty or
liability  for any failure  hereunder to  determine  or prepare any  Additional  Form 10-K  Disclosure  absent such
reporting  (other  than with  respect to when it is the  reporting  party as set forth in Exhibit Q) or prepare any
Additional Form 10-K Disclosure absent such reporting and approval.

(B) No later than March 15th of each year that the Trust is subject to the  Exchange  Act  reporting  requirements,
commencing  in 2007,  (i) the  parties  set forth in Exhibit Q shall be  required  to provide  pursuant  to Section
3.18(a)(v)  below to the Trustee and the Depositor,  to the extent known, in  EDGAR-compatible  format,  or in such
other form as otherwise  agreed upon by the Trustee and the  Depositor  and such party,  the form and  substance of
any  Additional  Form  10-K  Disclosure,  if  applicable,  and  (ii) the  Depositor  will  approve,  as to form and
substance,  or disapprove,  as the case may be, the inclusion of the Additional  Form 10-K Disclosure on Form 10-K.
The Depositor  will be  responsible  for any  reasonable  fees and expenses  assessed or incurred by the Trustee in
connection with including any Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

(C) After  preparing the Form 10-K, the Trustee shall forward  electronically  a draft copy of the Form 10-K to the
Depositor  and the Servicer  for review.  No later than 12:00 p.m. New York City time on the 4th Business Day prior
to the 10-K Filing  Deadline,  a senior officer of the Servicer in charge of the servicing  function shall sign the
Form 10-K and return an  electronic  or fax copy of such signed Form 10-K (with an original  executed  hard copy to
follow by  overnight  mail) to the Trustee.  If a Form 10-K cannot be filed on time or if a  previously  filed Form
10-K needs to be amended,  the Trustee will follow the procedures set forth in Section  3.18(a)(vi).  Promptly (but
no later than one (1)  Business  Day) after  filing with the  Commission,  the Trustee  will make  available on its
internet  website  identified  in Section 6.04 a final  executed  copy of each Form 10-K filed by the Trustee.  The
signing party at the Servicer can be contacted at  972-444-2828.  Form 10-K requires the registrant to indicate (by
checking  "yes" or "no")  that it "(1) has filed all  reports  required  to be filed by  Section 13 or 15(d) of the
Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant  was required to file
such reports),  and (2) has been subject to such filing  requirements  for the past 90 days.  The Depositor  hereby
represents to the Trustee that the Depositor  has filed all such  required  reports  during the preceding 12 months
and that it has been  subject to such filing  requirement  for the past 90 days.  The  Depositor  shall  notify the
Trustee in  writing,  no later than March 15th with  respect to the filing of a report on Form 10-K,  if the answer
to either  question  should be "no." The Trustee  shall be entitled to rely on such  representations  in preparing,
executing  and/or filing any such report.  The parties to this Agreement  acknowledge  that the  performance by the
Trustee of its duties  under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form 10-K is
contingent upon such parties strictly  observing all applicable  deadlines in the performance of their duties under
such Sections,  Section 3.16 and Section 3.17. The Trustee shall have no liability for any loss,  expense,  damage,
claim arising out of or with respect to any failure to properly  prepare  and/or timely file such Form 10-K,  where
such failure results from the Trustee's  inability or failure to receive,  on a timely basis,  any information from
any other party hereto  needed to prepare,  arrange for execution or file such Form 10-K,  not  resulting  from its
own  negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the Trustee has no duty under this
Agreement  to monitor or enforce the  performance  by the other  parties  listed on Exhibit Q of their duties under
this  paragraph  or to  proactively  solicit or procure  from such  parties  any  Additional  Form 10-K  Disclosure
information.

(D) Each Form 10-K shall  include a  certification  (the  "Sarbanes-Oxley  Certification")  required to be included
therewith  pursuant to the  Sarbanes-Oxley  Act. The Trustee shall, and the Servicer shall cause any subservicer or
subcontractor  engaged by it to, provide to the Person who signs the Sarbanes-Oxley  Certification (the "Certifying
Person"),  by March 10 of each year in which the Trust is subject to the  reporting  requirements  of the  Exchange
Act  and  otherwise  within  a  reasonable  period  of  time  upon  request,  a  certification  (each,  a  "Back-Up
Certification"),  in the form  attached  hereto as  Exhibit  P-1 or  Exhibit  P-2,  as  applicable,  upon which the
Certifying  Person,  the entity for which the  Certifying  Person acts as an officer,  and such entity's  officers,
directors and Affiliates  (collectively with the Certifying Person,  "Certification  Parties") can reasonably rely.
The senior  officer of the Servicer in charge of the servicing  function  shall serve as the  Certifying  Person on
behalf of the Trust.  Such officer of the Certifying Person can be contacted at 972-444-2828.

(v) With  respect  to any  Additional  Form  10-D  Disclosure,  Additional  Form  10-K  Disclosure  or any Form 8-K
Disclosure  Information  (collectively,  the  "Additional  Disclosure")  relating  to the  Trust  Fund in the  form
attached  hereto as Exhibit R, the Trustee's  obligation to include such  Additional  Information in the applicable
Exchange Act report is subject to receipt from the entity that is indicated in Exhibit Q as the  responsible  party
for  providing  that  information,  if other  than the  Trustee,  as and when  required  as  described  in  Section
3.18(a)(i) through (iv) above. Each of the Servicer,  Sponsor,  and Depositor hereby agree to notify and provide to
the extent  known to the Trustee and the  Depositor  all  Additional  Disclosure  relating to the Trust Fund,  with
respect to which such party is indicated in Exhibit Q as the  responsible  party for  providing  that  information.
Within five  Business  Days of each  Distribution  Date of each year that the Trust is subject to the  Exchange Act
reporting  requirements,  the Depositor shall make available to the Trustee the related  Significance  Estimate and
the Trustee  shall use such  information  to calculate the related  Significance  Percentage.  If the  Significance
Percentage  meets either of the threshold  levels  detailed in Item  1115(b)(1) or 1115(b)(2) of Regulation AB, the
Trustee shall  deliver  written  notification  to the Depositor  and the  Counterparty  that effect.  The Depositor
shall request from the Counterparty  any information  required under Regulation AB to the extent required under the
related Cap Contract  Agreement.  The Depositor  will be obligated  pursuant to the related Cap Contract  Agreement
to provide to the Trustee any  information  that may be required to be included in any Form 10-D,  Form 8-K or Form
10-K or written  notification  instructing the Trustee that such Additional  Disclosure  regarding the Counterparty
is not  necessary  for  such  Distribution  Date.  The  Servicer  shall be  responsible  for  determining  the pool
concentration applicable to any subservicer or originator at any time.

(vi) (A)                   On or prior to  January  30 of the  first  year in which  the  Trustee  is able to do so
under  applicable  law,  the Trustee  shall  prepare and file a Form 15 relating  to the  automatic  suspension  of
reporting in respect of the Trust under the Exchange Act.

(b) In the event that the Trustee is unable to timely file with the Commission  all or any required  portion of any
Form 8-K, 10-D or 10-K required to be filed by this Agreement  because required  disclosure  information was either
not delivered to it or delivered to it after the delivery  deadlines  set forth in this  Agreement or for any other
reason,  the Trustee will  immediately  notify the Depositor  and the Servicer.  In the case of Form 10-D and 10-K,
the  Depositor,  Servicer  and Trustee  will  cooperate  to prepare and file a Form 12b-25 and a 10-DA and 10-KA as
applicable,  pursuant to Rule 12b-25 of the Exchange Act. In the case of Form 8-K, the Trustee  will,  upon receipt
of all required  Form 8-K  Disclosure  Information  and upon the approval and direction of the  Depositor,  include
such  disclosure  information on the next Form 10-D. In the event that any previously  filed Form 8-K, 10-D or 10-K
needs to be amended  due to any  Additional  Disclosure  items,  the  Trustee  will  notify the  Depositor  and the
Servicer and such parties will cooperate to prepare any necessary  8-KA,  10-DA or 10-KA.  Any Form 15, Form 12b-25
or any  amendment  to Form 8-K,  10-D or 10-K shall be signed by a senior  officer of the Servicer in charge of the
servicing  function.  The  Depositor and Servicer  acknowledge  that the  performance  by the Trustee of its duties
under this Section 3.18(a)(vi)  related to the timely  preparation,  execution and filing of Form 15, a Form 12b-25
or any  amendment to Form 8-K, 10-D or 10-K is contingent  upon the Servicer and the  Depositor  timely  performing
their  duties  under this  Section.  The Trustee  shall have no liability  for any loss,  expense,  damage or claim
arising out of or with respect to any failure to properly  prepare,  execute  and/or  timely file any such Form 15,
Form 12b-25 or any amendments to Forms 8-K, 10-D or 10-K,  where such failure results from the Trustee's  inability
or failure to receive,  on a timely basis, any information  from any other party hereto needed to prepare,  arrange
for execution or file such Form 15, Form 12b-25 or any  amendments to Forms 8-K, 10-D or 10-K,  not resulting  from
its own negligence, bad faith or willful misconduct.

                  The Depositor  agrees to promptly  furnish to the Trustee,  from time to time upon request,  such
further information,  reports and financial  statements within its control related to this Agreement,  the Mortgage
Loans as the Trustee  reasonably deems  appropriate to prepare and file all necessary  reports with the Commission.
The  Trustee  shall have no  responsibility  to file any items other than those  specified  in this  Section  3.18;
provided,  however,  the Trustee will cooperate with the Depositor in connection  with any additional  filings with
respect to the Trust Fund as the Depositor deems  necessary  under the Exchange Act. Fees and expenses  incurred by
the Trustee in connection with this Section 3.18 shall not be reimbursable from the Trust Fund.

(c) In connection  with the filing of any Form 10-K hereunder,  the Trustee shall sign a certification  (a "Form of
Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form attached hereto as Exhibit P-2) for
the Depositor regarding certain aspects of the Form 10-K certification signed by the Servicer,  provided,  however,
that the Trustee shall not be required to undertake an analysis of any  accountant's  report attached as an exhibit
to the Form 10-K.

(d) The Trustee shall  indemnify and hold  harmless the Depositor and the Servicer and their  respective  officers,
directors and  affiliates  from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable and
necessary  legal fees and related  costs,  judgments  and other costs and  expenses  arising out of or based upon a
breach of the Trustee's obligations under Section 3.17 and Section 3.18 or the Trustee's  negligence,  bad faith or
willful misconduct in connection therewith.
         The  Depositor  shall  indemnify  and hold  harmless  the Trustee and the  Servicer  and their  respective
officers,  directors  and  affiliates  from  and  against  any  losses,  damages,  penalties,  fines,  forfeitures,
reasonable  and necessary  legal fees and related costs,  judgments and other costs and expenses  arising out of or
based upon a breach of the  obligations of the Depositor  under Section 3.16,  Section 3.17 and Section 3.18 or the
Depositor's negligence, bad faith or willful misconduct in connection therewith.

         The  Servicer  shall  indemnify  and hold  harmless  the Trustee and the  Depositor  and their  respective
officers,  directors  and  affiliates  from  and  against  any  losses,  damages,  penalties,  fines,  forfeitures,
reasonable  and necessary  legal fees and related costs,  judgments and other costs and expenses  arising out of or
based upon a breach of the  obligations of the Servicer under this Section 3.18 or the Servicer's  negligence,  bad
faith or willful misconduct in connection therewith.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the Trustee,
the Depositor or the  Servicer,  as  applicable,  then the  defaulting  party,  in connection  with a breach of its
respective  obligations under this Section 3.18 or its respective  negligence,  bad faith or willful  misconduct in
connection  therewith,  agrees that it shall  contribute  to the amount  paid or payable by the other  parties as a
result of the losses,  claims,  damages or liabilities  of the other party in such  proportion as is appropriate to
reflect the relative fault and the relative benefit of the respective parties.

(e) Nothing  shall be  construed  from the  foregoing  subsections  (a),  (b) and (c) to require the Trustee or any
officer,   director  or  Affiliate  thereof  to  sign  any  Form  10-K  or  any  certification  contained  therein.
Furthermore,  the inability of the Trustee to file a Form 10-K as a result of the lack of required  information  as
set forth in Section  3.16(a) or  required  signatures  on such Form 10-K or any  certification  contained  therein
shall not be regarded as a breach by the Trustee of any obligation under this Agreement.

         Failure of the  Servicer  to comply with this  Section  3.18  (including  with  respect to the  timeframes
required in this  Section)  shall be deemed an Event of Default,  and the Trustee at the direction of the Depositor
shall,  in  addition  to  whatever  rights the  Trustee  may have under this  Agreement  and at law or equity or to
damages,  including injunctive relief and specific  performance,  upon notice immediately  terminate all the rights
and  obligations of the Servicer  under this  Agreement and in and to the Mortgage  Loans and the proceeds  thereof
without  compensating  the  Servicer for the same.  This  paragraph  shall  supercede  any other  provision in this
Agreement or any other agreement to the contrary.

(f) Notwithstanding  the provisions of Section 11.02,  this Section 3.18 may be amended  without the consent of the
Certificateholders.

Section 3.19. UCC. The  Depositor  shall  inform the Trustee in writing of any Uniform  Commercial  Code  financing
statements  that were filed on the Closing Date in connection  with the Trust with stamped  recorded copies of such
financing  statements to be delivered to the Trustee  promptly upon receipt by the  Depositor.  The Trustee  agrees
to monitor and notify the Depositor if any  continuation  statements  for such Uniform  Commercial  Code  financing
statements  need  to be  filed.  If  directed  by the  Depositor  in  writing,  the  Trustee  will  file  any  such
continuation  statements  solely  at the  expense  of  the  Depositor.  The  Depositor  shall  file  any  financing
statements or amendments thereto required by any change in the Uniform Commercial Code.

Section 3.20. Optional Purchase of Defaulted Mortgage Loans.

(a) With respect to any Mortgage Loan which as of the first day of a Fiscal  Quarter is delinquent in payment by 90
days or more or is an REO  Property,  the Company  shall have the right to  purchase  such  Mortgage  Loan from the
Trust at a price equal to the Repurchase  Price;  provided  however (i) that such Mortgage Loan is still 90 days or
more  delinquent  or is an REO  Property as of the date of such  purchase and  (ii) this  purchase  option,  if not
theretofore  exercised,  shall  terminate  on the date prior to the last day of the related  Fiscal  Quarter.  This
purchase  option,  if not exercised,  shall not be thereafter  reinstated  unless the  delinquency is cured and the
Mortgage Loan  thereafter  again becomes 90 days or more  delinquent or becomes an REO Property,  in which case the
option shall again become exercisable as of the first day of the related Fiscal Quarter.

(b) If at any time the Company  deposits,  or remits to the  Servicer  (to the extent it is not the  Servicer)  for
deposit,  in the Custodial  Account the amount of the Repurchase Price for a Mortgage Loan and the Company provides
to the Trustee a  certification  signed by a Servicing  Officer  stating  that the amount of such  payment has been
deposited in the Custodial  Account,  then the Trustee  shall  execute the  assignment of such Mortgage Loan to the
Company at the request of the Company without  recourse,  representation  or warranty and the Company shall succeed
to all of the  Trustee's  right,  title and interest in and to such Mortgage  Loan,  and all security and documents
relative  thereto.  Such  assignment  shall be an  assignment  outright  and not for  security.  The  Company  will
thereupon own such  Mortgage,  and all such security and documents,  free of any further  obligation to the Trustee
or the Certificateholders with respect thereto.

Section 3.21. Books and Records.

(a) The Servicer shall be responsible for maintaining,  and shall maintain, a complete set of books and records for
the Mortgage Loans which shall be  appropriately  identified in the Servicer's  computer  system to clearly reflect
the ownership of the Mortgage  Loans by the Trust.  In particular,  the Servicer shall maintain in its  possession,
available for inspection by the Trustee and shall deliver to the Trustee upon demand,  evidence of compliance  with
all federal,  state and local laws, rules and regulations.  To the extent that original  documents are not required
for purposes of realization of Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer
may be in the form of microfilm or  microfiche  or such other  reliable  means of  recreating  original  documents,
including,  but not limited to, optical imagery  techniques so long as the Servicer  complies with the requirements
of Accepted Servicing Practices.

(b) The Servicer  shall  maintain with respect to each Mortgage Loan and shall make available for inspection by the
Trustee the related  servicing  file during the time such Mortgage Loan is subject to this Agreement and thereafter
in accordance with applicable law.

(c) Payments on the Mortgage Loans,  including any payoffs,  made in accordance with the related Mortgage File will
be  entered  in the  Servicer's  set of books  and  records  no more  than two  Business  Days  after  receipt  and
identification, and allocated to principal or interest as specified in the related Mortgage File.

Section 3.22. Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the  purpose of  Sections  3.16,  3.17 and 3.18 of this
Agreement is to  facilitate  compliance  by the  Sponsor,  the Trustee and the  Depositor  with the  provisions  of
Regulation AB.  Therefore,  each of the parties agrees that (a) the  obligations of the parties  hereunder shall be
interpreted  in such a manner as to  accomplish  that  purpose,  (b) the  parties'  obligations  hereunder  will be
supplemented  and  modified  in  writing,  as agreed to and  executed by the parties  hereto,  as  necessary  to be
consistent  with any such  amendments,  interpretive  advice or  guidance,  convention  or  consensus  among active
participants  in  the  asset-backed  securities  markets,  advice  of  counsel,  or  otherwise  in  respect  of the
requirements  of Regulation  AB, (c) the parties  shall comply with  reasonable  requests made by the Sponsor,  the
Trustee or the Depositor for delivery of additional  or different  information  as the Sponsor,  the Trustee or the
Depositor  may  determine in good faith is necessary to comply with the  provisions  of  Regulation  AB, and (d) no
amendment  of this  Agreement  shall be  required to effect any such  changes in the  parties'  obligations  as are
necessary to accommodate evolving interpretations of the provisions of Regulation AB.

                                                    ARTICLE IV

                                                     Accounts

Section 4.01. Custodial  Account.  (a) The  Servicer  shall  segregate  and hold all funds  collected  and received
pursuant  to each  Mortgage  Loan  separate  and  apart  from any of its own  funds and  general  assets  and shall
establish and maintain one or more  Custodial  Accounts held in trust for the  Certificateholders.  Each  Custodial
Account  shall be an  Eligible  Account.  The  Custodial  Account  shall be  maintained  as a  segregated  account,
separate and apart from trust funds created for mortgage  pass-through  certificates of other series, and the other
accounts of the Servicer.

         Within two  Business  Days of receipt,  except as otherwise  specifically  provided  herein,  the Servicer
shall  deposit or cause to be  deposited  the  following  payments  and  collections  remitted by  subservicers  or
received  by it in  respect  of the  Mortgage  Loans  subsequent  to the  Cut-off  Date  (other  than in respect of
principal  and  interest  due on such  Mortgage  Loans on or before the  Cut-off  Date) and the  following  amounts
required to be deposited hereunder:

(i) Scheduled  Payments on the Mortgage  Loans  received or any related  portion  thereof  advanced by the Servicer
which were due during or before the related Due Period, net of the amount thereof comprising the Servicing Fee;

(ii) Full Principal  Prepayments and any Liquidation Proceeds received by the Servicer with respect to the Mortgage
Loans in the related Prepayment Period (or, in the case of Subsequent  Recoveries,  during the related Due Period),
with interest to the date of prepayment or liquidation, net of the amount thereof comprising the Servicing Fee;

(iii) Partial  Principal  Prepayments  received by the Servicer for the  Mortgage  Loans in the related  Prepayment
Period;

(iv) Any Monthly Advance and any Compensating Interest Payments;

(v) Any Insurance Proceeds or Net Liquidation Proceeds received by or on behalf of the Servicer;

(vi) The  Repurchase  Price with respect to any Mortgage  Loans  purchased by the Sponsor  pursuant to the Mortgage
Loan  Purchase  Agreement  or  Sections  2.02 or 2.03  hereof,  any  amounts  which are to be treated  pursuant  to
Section 2.04  of this Agreement as the payment of a Repurchase  Price in connection with the tender of a Substitute
Mortgage  Loan by the  Sponsor,  the  Repurchase  Price with respect to any Mortgage  Loans  purchased  pursuant to
Section 3.20,  and all proceeds of any Mortgage Loans or property acquired with respect thereto  repurchased by the
Depositor or its designee pursuant to Section 10.01;

(vii) Any amounts required to be deposited with respect to losses on investments of deposits in an Account;

(viii) Any amounts  received by the Servicer in connection  with any  Prepayment  Charge on the  Prepayment  Charge
Loans; and

(ix) Any other  amounts  received by or on behalf of the Servicer  and  required to be  deposited in the  Custodial
Account pursuant to this Agreement.

(b) All amounts  deposited  to the  Custodial  Account  shall be held by the Servicer in the name of the Trustee in
trust for the benefit of the  Certificateholders  in accordance  with the terms and  provisions of this  Agreement.
The  requirements  for crediting the Custodial  Account or the  Distribution  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of (i) late
payment charges or assumption, tax service, statement account or payoff,  substitution,  satisfaction,  release and
other like fees and charges and (ii) the items  enumerated  in Sections  4.04(a)(i)  through  (iv) and (vi) through
(xi) with  respect to the  Trustee and the  Servicer,  need not be  credited  by the  Servicer to the  Distribution
Account or the Custodial  Account,  as applicable.  Amounts  received by the Servicer in connection with Prepayment
Charges on the  Prepayment  Charge  Loans  shall be remitted by the  Servicer to the Trustee and  deposited  by the
Trustee into the Class XP Reserve  Account upon receipt  thereof.  In the event that the Servicer  shall deposit or
cause to be deposited to the  Distribution  Account any amount not  required to be credited  thereto,  the Trustee,
upon receipt of a written request therefor signed by a Servicing  Officer of the Servicer,  shall promptly transfer
such amount to the Servicer, any provision herein to the contrary notwithstanding.

(c) The amount at any time credited to the Custodial  Account may be invested,  in the name of the Trustee,  or its
nominee,  for the benefit of the  Certificateholders,  in Permitted  Investments  as directed by the Servicer.  All
Permitted  Investments  shall mature or be subject to  redemption  or  withdrawal  on or before,  and shall be held
until,  the next  succeeding  Distribution  Account  Deposit Date.  Any and all  investment  earnings on amounts on
deposit in the  Custodial  Account from time to time shall be for the account of the  Servicer.  The Servicer  from
time to time shall be permitted to withdraw or receive  distribution  of any and all  investment  earnings from the
Custodial  Account.  The risk of loss of moneys  required to be  distributed  to the  Certificateholders  resulting
from such  investments  shall be borne by and be the risk of the  Servicer.  The Servicer  shall deposit the amount
of any such loss in the  Custodial  Account  within two Business Days of receipt of  notification  of such loss but
not  later  than the  second  Business  Day prior to the  Distribution  Date on which the  moneys so  invested  are
required to be distributed to the Certificateholders.

Section 4.02. Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer will,  from time to time on demand of the Trustee,  make or cause to be made such  withdrawals or
transfers from the Custodial  Account as the Servicer has  designated  for such transfer or withdrawal  pursuant to
this Agreement.  The Servicer may clear and terminate the Custodial  Account pursuant to  Section 10.01  and remove
amounts from time to time deposited in error.

(b) On an ongoing basis,  the Servicer shall withdraw from the Custodial  Account (i) any  expenses  recoverable by
the Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any  amounts payable
to the Servicer as set forth in Section 3.14.

(c) In  addition,  on or before  each  Distribution  Account  Deposit  Date,  the  Servicer  shall  deposit  in the
Distribution  Account (or remit to the Trustee for deposit  therein)  any Monthly  Advances  required to be made by
the Servicer with respect to the Mortgage Loans.

(d) No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit Date,  the Servicer will transfer
all  Available  Funds on deposit in the  Custodial  Account  with respect to the related  Distribution  Date to the
Trustee for deposit in the Distribution Account.

(e) With respect to any remittance  received by the Trustee after the  Distribution  Account  Deposit Date on which
such  payment was due, the  Servicer  shall pay to the Trustee  interest on any such late payment at an annual rate
equal to the Prime Rate,  adjusted as of the date of each change of the Prime  Rate,  plus two  percentage  points,
but in no event greater than the maximum  amount  permitted by applicable  law. Such interest  shall be remitted to
the Trustee by the Servicer on the date such late payment is made and shall cover the period  commencing  with such
Distribution  Account  Deposit  Date and  ending  with  the  Business  Day on  which  such  payment  is made,  both
inclusive.  The payment by the Servicer of any such  interest  shall not be deemed an extension of time for payment
or a waiver of any Event of Default by the Servicer.

Section 4.03. Distribution  Account.  (a) The Trustee shall establish and maintain in the name of the Trustee,  for
the benefit of the  Certificateholders,  the Distribution  Account as a segregated  trust account or accounts.  The
Trustee shall deposit into the  Distribution  Account all amounts in respect to Available Funds received by it from
the Servicer.

(b) All amounts deposited to the Distribution  Account shall be held by the Trustee in trust for the benefit of the
Certificateholders in accordance with the terms and provisions of this Agreement.

(c) The  Distribution  Account shall  constitute a trust  account of the Trust Fund  segregated on the books of the
Trustee  and held by the Trustee in trust in its  Corporate  Trust  Office,  and the  Distribution  Account and the
funds deposited  therein shall not be subject to, and shall be protected from, all claims,  liens, and encumbrances
of any creditors or  depositors  of the Trustee  (whether  made  directly,  or  indirectly  through a liquidator or
receiver  of the  Trustee).  The  Distribution  Account  shall  be an  Eligible  Account.  The  amount  at any time
credited to the Distribution  Account may be invested in the name of the Trustee in Permitted  Investments selected
by the Trustee.  All  Permitted  Investments  shall mature or be subject to  redemption or withdrawal on or before,
and shall be held until,  the next  succeeding  Distribution  Date if the obligor for such Permitted  Investment is
the Trustee or, if such obligor is any other  Person,  the Business  Day  preceding  such  Distribution  Date.  All
investment  earnings on amounts on deposit in the  Distribution  Account or benefit from funds  uninvested  therein
from time to time shall be for the account of the  Trustee.  The Trustee  shall be permitted to withdraw or receive
distribution  of any and all  investment  earnings  from the  Distribution  Account on each  Distribution  Date. If
there is any loss on a Permitted  Investment,  the Trustee shall deposit the amount of such loss for deposit in the
Distribution  Account.  With  respect to the  Distribution  Account and the funds  deposited  therein,  the Trustee
shall  take such  action as may be  necessary  to  ensure  that the  Certificateholders  shall be  entitled  to the
priorities  afforded  to such a trust  account  (in  addition  to a claim  against  the estate of the  Trustee)  as
provided by 12 U.S.C. § 92a(e),  and applicable  regulations  pursuant  thereto,  if applicable,  or any applicable
comparable state statute applicable to state chartered banking corporations.

Section 4.04. Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee will,  from time to time on demand of the Servicer,  make or cause to be made such  withdrawals or
transfers from the  Distribution  Account as the Servicer has  designated for such transfer or withdrawal  pursuant
to this  Agreement or as the Trustee deems  necessary for the  following  purposes  (limited in the case of amounts
due the  Servicer  to  those  not  withdrawn  from the  Custodial  Account  in  accordance  with the  terms of this
Agreement):

(i) to reimburse  itself or the Servicer for any Monthly Advance of its own funds,  the right of the Trustee or the
Servicer to  reimbursement  pursuant  to this  subclause  (i) being  limited to amounts  received  on a  particular
Mortgage Loan  (including,  for this purpose,  the Repurchase  Price therefor,  Insurance  Proceeds and Liquidation
Proceeds)  which  represent  late payments or recoveries of the principal of or interest on such Mortgage Loan with
respect to which such Monthly Advance was made;

(ii) to reimburse the Servicer from Insurance  Proceeds or Liquidation  Proceeds relating to a particular  Mortgage
Loan for  amounts  expended  by the  Servicer  in good faith in  connection  with the  restoration  of the  related
Mortgaged  Property which was damaged by an Uninsured  Cause or in connection with the liquidation of such Mortgage
Loan;

(iii) to  reimburse  the Servicer  from  Insurance  Proceeds  relating to a  particular  Mortgage  Loan for insured
expenses  incurred with respect to such Mortgage Loan and to reimburse the Servicer from Liquidation  Proceeds from
a particular  Mortgage Loan for  Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that
the Servicer shall not be entitled to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage Loan to
the extent that  (i) any  amounts  with  respect to such  Mortgage  Loan were paid as Excess  Liquidation  Proceeds
pursuant to clause  (x) of this Section  4.04(a) to the  Servicer;  and  (ii) such  Liquidation  Expenses  were not
included in the computation of such Excess Liquidation Proceeds;

(iv) to pay the  Servicer,  from  Liquidation  Proceeds  or  Insurance  Proceeds  received in  connection  with the
liquidation  of any Mortgage  Loan,  the amount which the Servicer would have been entitled to receive under clause
(ix) of this Section  4.04(a) as servicing  compensation  on account of each  defaulted  scheduled  payment on such
Mortgage Loan if paid in a timely manner by the related Mortgagor;

(v) to pay the Servicer from the  Repurchase  Price for any Mortgage Loan, the amount which the Servicer would have
been entitled to receive under clause (ix) of this Section 4.04(a) as servicing compensation;

(vi) to  reimburse  the Servicer  for  advances of funds  (other than  Monthly  Advances)  made with respect to the
Mortgage Loans,  and the right to  reimbursement  pursuant to this clause being limited to amounts  received on the
related  Mortgage  Loan  (including,  for this purpose,  the  Repurchase  Price  therefor,  Insurance  Proceeds and
Liquidation Proceeds) which represent late recoveries of the payments for which such advances were made;

(vii) to  reimburse  the  Trustee or the  Servicer  for any  Nonrecoverable  Advance  that has not been  reimbursed
pursuant to clauses (i) and (vi);

(viii) to pay the Servicer as set forth in Section 3.14;

(ix) to reimburse the Servicer for expenses,  costs and liabilities  incurred by and reimbursable to it pursuant to
Sections 3.03, 7.04(c) and (d);

(x) to pay to the Servicer, as additional servicing compensation, any Excess Liquidation Proceeds;

(xi) to reimburse the Trustee or the Custodian for expenses,  costs and liabilities  incurred by or reimbursable to
it pursuant to this Agreement;

(xii) to pay itself the Trustee Fee set forth in Section 9.05;

(xiii) to remove amounts deposited in error; and

(xiv) to clear and terminate the Distribution Account pursuant to Section 10.01.

(b) The Servicer shall keep and maintain separate  accounting,  on a Mortgage Loan by Mortgage Loan basis and shall
provide a copy to the Trustee,  for the purpose of accounting for any reimbursement  from the Distribution  Account
pursuant to clauses (i) through (vi) and (vii) or with  respect to any such  amounts  which would have been covered
by such  clauses had the amounts not been  retained by the Servicer  without  being  deposited in the  Distribution
Account under Section  4.01(b).  Reimbursements  made  pursuant to clauses  (vii),  (ix) and (xi) will be allocated
between the Loan Groups pro rata based on the aggregate  Stated  Principal  Balances of the Mortgage  Loans in each
Loan Group.

(c) On each  Distribution  Date, the Trustee shall  distribute the Available  Funds to the extent on deposit in the
Distribution Account to the Holders of the related Certificates in accordance with Section 6.01.

Section 4.05. Reserved.

Section 4.06. Statements to the Trustee

         The Servicer shall furnish to the Trustee an individual  Mortgage Loan accounting report (a "Report"),  as
of the last Business Day of each month,  in the  Servicer's  assigned  loan number order to document  Mortgage Loan
payment activity on an individual  Mortgage Loan basis.  With respect to each month,  such Report shall be received
by the Trustee no later than the 10th  calendar  day of the month of the related  Distribution  Date (or August 10,
2006,  in the case of the  initial  Report) a report in an Excel (or  compatible)  electronic  format  (that can be
downloaded  into a Sybase  database),  in such  format as may be  mutually  agreed upon by both the Trustee and the
Servicer, and in hard copy, which Report shall contain the following:

(i) with respect to each Monthly  Payment  received or advanced  during the related Due Period,  the amount of such
remittance  allocable to interest and to principal;  the amount of Principal  Prepayments and prepayment  penalties
received during the related Prepayment Period;

(ii) the amount of Servicing Compensation received by the Servicer during the prior Due Period;

(iii) the aggregate Stated Principal Balance of the Mortgage Loans;

(iv) the number and aggregate  outstanding  principal  balances of Mortgage Loans (a) Delinquent (1) 30 to 59 days,
(2) 60 to 89 days,  (3) 90 days or  more;  (b) as to  which  foreclosure  has  commenced;  and (c) as to which  REO
Property has been acquired; and

(v) such  other  data  as may  reasonably  be  required  by the  Trustee  in  order  to make  distributions  to the
Certificateholders on such Distribution Date.

                  The Servicer  shall also provide with each such Report a trial  balance,  sorted in the Trustee's
assigned loan number order,  and such other loan level  information as described on Exhibits K and L, in electronic
tape form.

                  The  Servicer  shall  prepare  and  file any and all  information  statements  or  other  filings
required to be delivered to any  governmental  taxing  authority or to the Trustee  pursuant to any  applicable law
with respect to the Mortgage  Loans and the  transactions  contemplated  hereby.  In addition,  the Servicer  shall
provide  the Trustee  with such  information  concerning  the  Mortgage  Loans as is  necessary  for the Trustee to
prepare the Trust's income tax returns as the Trustee may reasonably request from time to time.

Section 4.07. Reserved.

Section 4.08. Reserve Fund.

(a) On or before the Closing Date, the Trustee shall establish one or more segregated  trust accounts (the "Reserve
Fund") on behalf of the Holders of the Group I Offered  Certificates  (other than the Class X Certificates),  Class
I-B-IO Certificates,  Group II Offered Certificates,  Class II-B-5 Certificates and Class II-B-IO Certificates. The
Reserve Fund must be an Eligible  Account.  The Reserve  Fund shall be entitled  "Reserve  Fund,  Wells Fargo Bank,
National  Association  as Trustee f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns
Mortgage Funding Trust 2006-AR1,  Mortgage  Pass-Through  Certificates,  Series 2006-AR1." The Trustee shall demand
payment of all money  payable  by the  Counterparty  under the Cap  Contracts.  The  Trustee  shall  deposit in the
Reserve  Fund all  payments  received by it from the  Counterparty  pursuant  to the Cap  Contracts  and,  prior to
distribution of such amounts  pursuant to Sections  6.01(a) and 6.01(b),  all payments  described under the Twelfth
and  Thirteenth  clauses of Section  6.01(a) and the Ninth and Tenth clauses of Section  6.01(b).  All Cap Contract
Payment  Amounts  received from Cap Contracts  benefiting  the Group I Offered  Certificateholders  (other than the
Holders of the Class X  Certificates)  and the amounts  described in the Twelfth and Thirteenth  clauses of Section
6.01(a)  deposited  to the  Reserve  Fund shall be held by the  Trustee  on behalf of the  Trust,  in trust for the
benefit  of the Group I Offered  Certificateholders  (other  than the  Holders  of the  Class X  Certificates),  as
applicable,  and the  Class  I-B-IO  Certificateholders  in  accordance  with  the  terms  and  provisions  of this
Agreement.  On each Distribution  Date, the Trustee shall distribute  amounts on deposit in the Reserve Fund to the
Group  I  Certificateholders  (other  than  the  Holders  of  the  Class  X  Certificates)  and  the  Class  I-B-IO
Certificateholders  in accordance with the Twelfth,  Thirteenth and Fourteenth clauses of Section 6.01(a).  All Cap
Contract Payment Amounts  received from Cap Contracts  benefiting the Group II Offered  Certificateholders  and the
Class  II-B-5  Certificateholders  and the  amounts  described  in the Ninth and Tenth  clauses of Section  6.01(b)
deposited  to the  Reserve  Fund shall be held by the  Trustee on behalf of the Trust,  in trust for the benefit of
the Group II Offered  Certificateholders  and the Class II-B-5  Certificateholders,  as  applicable,  and the Class
II-B-IO  Certificateholders  in accordance  with the terms and provisions of this Agreement.  On each  Distribution
Date,  the Trustee shall  distribute  amounts on deposit in the Reserve Fund to the Group II Offered,  Class II-B-5
and Class II-B-IO Certificateholders in accordance with the Ninth, Tenth and Eleventh clauses of Section 6.01(b).

         (b) The  Reserve  Fund  is  an  "outside   reserve  fund"  within  the  meaning  of  Treasury   Regulation
Section 1.860G-2(h)  and shall be an asset of the Trust Fund but not an asset of any  2006-AR1  REMIC.  The Trustee
on behalf of the Trust shall be the nominal owner of the Reserve Fund. For federal  income tax purposes,  the Class
B-IO Certificateholders  shall be the  beneficial  owners of the Reserve Fund,  subject to the power of the Trustee
to distribute amounts under the Twelfth and Thirteenth  clauses of Section 6.01(a)  and the Ninth and Tenth clauses
of  Section 6.01(b)  and shall  report items of income,  deduction,  gain or loss  arising  therefrom.  For federal
income tax purposes,  (i) amounts distributed to Certificateholders  pursuant to the Twelfth and Thirteenth clauses
of Section 6.01(a)  will be treated as first distributed to the Class I-B-IO  Certificateholders  and and then paid
from the Class I-B-IO  Certificateholders to the Group I Offered  Certificateholders  and (ii) amounts  distributed
to  Certificateholders  pursuant  to the  Ninth and Tenth  clauses  of  Section 6.01(b)  will be  treated  as first
distributed  to the Class II-B-IO  Certificateholders  and and then paid from the Class II-B-IO  Certificateholders
to the Group II Offered  Certificateholders  and the Class II-B-5  Certificateholders.  Amounts in the Reserve Fund
held in trust for the  benefit of the Group I Offered  Certificateholders  (other  than the  Holders of the Class X
Certificates)  and  Class  I-B-IO   Certificateholders  shall,  at  the  written  direction  of  the  Class  I-B-IO
Certificateholders,  be invested in Permitted  Investments  that mature no later than the Business Day prior to the
next  succeeding  Distribution  Date.  Amounts in the  Reserve  Fund held in trust for the  benefit of the Group II
Offered,  Class  II-B-5 and  II-B-IO  Certificateholders  shall,  at the  written  direction  of the Class  II-B-IO
Certificateholders,  be invested in Permitted  Investments  that mature no later than the Business Day prior to the
next  succeeding  Distribution  Date.  If no written  direction is received,  the amounts in the Reserve Fund shall
remain  uninvested.  Any losses on the related  Permitted  Investments  shall not in any case be a liability of the
Trustee,  but an amount equal to such losses  shall be given by the related  Class B-IO  Certificateholders  to the
Trustee out of such  Certificateholders'  own funds  immediately  as realized,  for deposit by the Trustee into the
Reserve  Fund.  To the extent that the related  Class B-IO  Certificateholders  have provided the Trustee with such
written  direction to invest such funds in  Permitted  Investments,  on each  Distribution  Date the Trustee  shall
distribute  all net  income  and gain from such  Permitted  Investments  in the  Reserve  Fund to such  Class  B-IO
Certificateholders,  not as a distribution in respect of any interest in any 2006-AR1  REMIC.  All monies earned on
amounts on deposit  in the  Reserve  Fund held in trust for the  benefit  of the Group I Offered  and Class  I-B-IO
Certificateholders  shall be  taxable  to the Class  I-B-IO  Certificateholders.  All  monies  earned on amounts on
deposit in the Reserve Fund held in trust for the benefit of the Group II Offered,  Class II-B-5 and Class  II-B-IO
Certificateholders shall be taxable to the Class II-B-IO Certificateholders.

Section 4.09. Class XP Reserve  Account.  (a) The Paying Agent shall establish and maintain with itself a separate,
segregated trust account,  which shall be an Eligible Account,  titled "Reserve Account, Wells Fargo Bank, National
Association,  as Trustee for the benefit of holders of Structured Asset Mortgage  Investments II Inc., Bear Stearns
Mortgage Funding Trust 2006-AR1,  Mortgage Pass-Through Certificates,  Series 2006-AR1, Class XP." Funds on deposit
in the Class XP  Reserve  Account  shall be held in trust by the  Trustee  for the holder of the  related  Class XP
Certificates.  The Class XP Reserve Account will not represent an interest in any 2006-AR1 REMIC.

(b) Any amount on deposit in the Class XP Reserve  Account shall be held  uninvested.  On the Business Day prior to
each  Distribution  Date, the Trustee shall withdraw the amount then on deposit in the Class XP Reserve Account and
deposit  such amount  into the  Distribution  Account to be  distributed  to the  Holders of the  related  Class XP
Certificates  in  accordance  with Section  6.01(e).  In addition,  on the earlier of (x) the Business Day prior to
the  Distribution  Date on which all the assets of the related Loan Group are  repurchased  as described in Section
10.01(a),  and (y) the Business  Day prior to the  Distribution  Date  occurring  in June 2012,  the Trustee  shall
withdraw  the amount on deposit in the Class XP Reserve  Account  and deposit  such  amount  into the  Distribution
Account  and pay such  amount to the  related  Class XP  Certificates  in  accordance  with  Section  6.01(e),  and
following such withdrawal the Class XP Reserve Account shall be closed.

Section 4.10. Final Maturity Reserve Account.

         No later than the Closing Date,  the Paying Agent shall  establish and maintain in the name of the Holders
of the Group I Certificates,  the Final Maturity  Reserve Account as a segregated  trust account.  The Paying Agent
shall keep records that accurately reflect the funds on deposit in the Final Maturity Reserve Account.

         The Paying Agent will invest  funds  deposited in the Final  Maturity  Reserve  Account as directed by the
Class  I-B-IO  Certificateholders  in  writing in  Permitted  Investments  with a  maturity  date no later than the
Business  Day  immediately  preceding  the date on which such funds are  required  to be  withdrawn  from the Final
Maturity  Reserve  Account  pursuant to this  Agreement.  If no written  direction  with respect to such  Permitted
Investment  shall be  received  by the Paying  Agent from the Class  I-B-IO  Certificateholders,  then funds in the
Final  Maturity  Reserve  Account  shall be invested in the Wells Fargo Prime  Advantage  Money  Market  Fund.  All
income and gain realized from  investment of funds  deposited in the Final  Maturity  Reserve  Account shall be for
the sole and exclusive benefit of the Class I-B-IO Certificateholders.

         If, on the  Distribution  Date occurring in July 2016, or on any Distribution  Date thereafter,  up to and
including  the  Distribution  Date  for  the  Group I  Offered  Certificates  in July  2036,  any  Group I  Offered
Certificates  are  outstanding  and the  aggregate  Stated  Principal  Balance of the Group I  Mortgage  Loans with
original  terms to  maturity  in  excess of 30 years is  greater  than the  applicable  scheduled  amount  for such
Distribution  Date set forth in Schedule A hereto,  then the Trustee shall deposit into the Final Maturity  Reserve
Account,  from Interest Funds with respect to such Distribution  Date, the Coupon Strip for such Distribution Date,
in accordance  with the payment  priority set forth in Section  6.01(a)(first),  until the amount on deposit in the
Final Maturity Reserve Account is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any amounts on deposit in the Final Maturity  Reserve  Account exceed the
lesser of (i) the aggregate  Current  Principal  Amount of the Group I Offered  Certificates  as of such date,  and
(ii) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans with  original  terms to maturity in
excess of 30 years as of such date,  an amount  equal to such excess shall be shall be  distributed  by the Trustee
to the Class I-B-IO Certificates on such Distribution Date as a part of the Class I-B-IO Distribution Amount.

         On the earlier of (i) the Distribution  Date in occurring in July 2016 and (ii) the  Distribution  Date on
which the final  distribution  of  payments  from the Group I Mortgage  Loans and the other  assets in the trust is
expected  to be  made,  funds  on  deposit  in the  Final  Maturity  Reserve  Account  will be  distributed  to the
Certificates in the following  order of priority  (provided,  however,  if the Group I Mortgage Loans are purchased
on the related Optional  Termination  Date, the funds on deposit in the Final Maturity Reserve Account will be used
to make  payments  in  accordance  with  priorities  fourth and fifth below after  application  of the  Termination
Purchase Price):

         first,  to the Class I-A-1,  Class I-A-2 and Class I-A-3  Certificates,  pro rata,  in accordance
         with their respective  outstanding  Current  Principal Amounts until the Current Principal Amounts thereof
         have been reduced to zero;

         second,  sequentially,  to the Class I-B-1,  Class I-B-2,  Class I-B-3, Class I-B-4, Class I-B-5,
         Class I-B-6 and Class I-B-7  Certificates,  in that order, after giving effect to principal  distributions
         on such Distribution Date, until the Current Principal Amounts thereof have been reduced to zero;

         third,  to each Class of Group I Offered  Certificates,  any Current  Interest and Interest Carry
         Forward  Amount for each such Class  remaining  unpaid after giving  effect to interest  distributions  on
         such Distribution Date in accordance with payment priorities set forth in Section 6.01(a);

         fourth,  to each Class of Group I Offered  Certificates,  any Basis Risk Shortfall  Carry-forward
         Amount  for  each  such  Class  remaining  unpaid  after  giving  effect  to  the  distributions  on  such
         Distribution Date in accordance with payment priorities set forth in Section 6.01(a) and

         fifth, to the Class I-B-IO Certificates, any remaining amount.

         The  forgoing  distributions  will  be  treated  as an  amount  paid by the  holder  of the  Class  I-B-IO
Certificates  to purchase the  outstanding  Offered  Certificates  and will be deemed made  pursuant to a mandatory
purchase of the Offered Certificates by the holder of the Class I-B-IO Certificates.

                                                    ARTICLE V

                                                   Certificates

Section 5.01. Certificates.  (a) The  Depository,  the  Depositor  and the Trustee  have  entered into a Depository
Agreement dated as of the Closing Date (the  "Depository  Agreement").  Except for the Residual  Certificates,  the
Private  Certificates and the Individual  Certificates and as provided in Section 5.01(b),  the Certificates  shall
at all times remain  registered  in the name of the  Depository  or its nominee and at all times:  (i) registration
of  such  Certificates  may  not  be  transferred  by  the  Trustee  except  to  a  successor  to  the  Depository;
(ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall be governed
by applicable rules established by the Depository;  (iii) the  Depository may collect its usual and customary fees,
charges  and  expenses  from its  Depository  Participants;  (iv) the  Trustee  shall deal with the  Depository  as
representative of such Certificate  Owners of the respective  Class of  Certificates for purposes of exercising the
rights  of  Certificateholders   under  this  Agreement,  and  requests  and  directions  for  and  votes  of  such
representative  shall not be deemed to be  inconsistent  if they are made with  respect  to  different  Certificate
Owners;  and (v) the Trustee may rely and shall be fully  protected  in relying upon  information  furnished by the
Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private  Certificates are initially  Physical  Certificates.  If at any
time the  Holders of all of the  Certificates  of one or more such  Classes  request  that the  Trustee  cause such
Class to  become  Global  Certificates,  the Trustee and the  Depositor  will take such action as may be reasonably
required to cause the Depository to accept such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate Owners of such respective  Classes of Book-Entry  Certificates and any Global
Certificates  shall  be made in  accordance  with the  procedures  established  by the  Depository  Participant  or
brokerage firm representing such Certificate  Owners.  Each Depository  Participant shall only transfer  Book-Entry
Certificates  of  Certificate  Owners it represents or of brokerage  firms for which it acts as agent in accordance
with the Depository's normal procedures.

(b) If (i)(A) the  Depositor  advises the Trustee in writing that the  Depository  is no longer  willing or able to
properly  discharge  its  responsibilities  as  Depository  and (B) the  Depositor  is unable to locate a qualified
successor  within 30 days or (ii) the  Depositor  at its option  advises  the Trustee in writing  that it elects to
terminate the book-entry  system through the Depository,  the Trustee shall request that the Depository  notify all
Certificate  Owners of the occurrence of any such event and of the  availability  of definitive,  fully  registered
Certificates to Certificate  Owners  requesting the same. Upon surrender to the Trustee of the  Certificates by the
Depository,  accompanied by  registration  instructions  from the Depository  for  registration,  the Trustee shall
issue the definitive Certificates.

         In addition,  if an Event of Default has occurred and is continuing,  each  Certificate  Owner  materially
adversely affected thereby may at its option request a definitive  Certificate  evidencing such Certificate Owner's
interest in the related  Class of  Certificates.  In order to make such  request,  such  Certificate  Owner  shall,
subject  to the  rules  and  procedures  of the  Depository,  provide  the  Depository  or the  related  Depository
Participant  with directions for the Trustee to exchange or cause the exchange of the Certificate  Owner's interest
in such Class of  Certificates  for an equivalent  interest in fully  registered  definitive  form. Upon receipt by
the Trustee of instructions  from the Depository  directing the Trustee to effect such exchange (such  instructions
to contain  information  regarding the Class of Certificates and the Current Principal Amount being exchanged,  the
Depository  Participant  account  to  be  debited  with  the  decrease,  the  registered  holder  of  and  delivery
instructions for the definitive  Certificate,  and any other information  reasonably required by the Trustee),  (i)
the Trustee shall instruct the Depository to reduce the related Depository  Participant's  account by the aggregate
Current Principal Amount of the definitive  Certificate,  (ii) the Trustee shall execute and deliver, in accordance
with the registration and delivery instructions  provided by the Depository,  a Definitive  Certificate  evidencing
such  Certificate  Owner's  interest  in such  Class of  Certificates  and (iii) the  Trustee  shall  execute a new
Book-Entry  Certificate  reflecting  the  reduction  in the  aggregate  Current  Principal  Amount of such Class of
Certificates by the amount of the definitive Certificates.

         Neither the Depositor  nor the Trustee  shall be liable for any delay in the delivery of any  instructions
required  pursuant to this  Section  5.01(b) and may  conclusively  rely on, and shall be  protected in relying on,
such instructions.

(c) (i)           As provided herein,  the REMIC  Administrator  will make an election to treat the segregated pool
of assets  consisting of the Group I Mortgage  Loans and certain other related  assets subject to this Agreement as
a REMIC for federal  income tax  purposes,  and such  segregated  pool of assets will be  designated  as "REMIC I."
Component I of the Class R  Certificates  will  represent  the sole  Class of  "residual  interests" in REMIC I for
purposes  of the  REMIC  Provisions  (as  defined  herein)  under  federal  income  tax law.  The  following  table
irrevocably sets forth the designation,  pass-through  rate (the  "Uncertificated  REMIC I Pass-Through  Rate") and
initial  Uncertificated  Principal  Balance for each of the "regular  interests" in REMIC I (the  "REMIC I  Regular
Interests").  None of the REMIC I Regular Interests will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
   Class Designation for each REMIC I Interest              Rate              Principal Balance
______________________________________________________________________________________________________________
W                                                           (1)                               $0.00
LT1                                                     Variable(1)                         $[____]
LT2                                                     Variable(1)                         $[____]
LT3                                                        0.00%                            $[____]
LT4                                                     Variable(1)                         $[____]
Component I of the Class R                                  N/A                               $0.00
_________________________________________
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(ii) As provided  herein,  the REMIC  Administrator  will make an election to treat the  segregated  pool of assets
consisting of the Group II Mortgage  Loans and certain other related  assets  subject to this  Agreement as a REMIC
for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will  be  designated  as  "REMIC II."
Component II  of the Class R  Certificates  will represent the sole Class of  "residual  interests" in REMIC II for
purposes of the REMIC  Provisions  under federal  income tax law. The following  table  irrevocably  sets forth the
designation,  pass-through  rate (the  "Uncertificated  REMIC II  Pass-Through  Rate") and  initial  Uncertificated
Principal  Balance for each of the "regular  interests" in REMIC II (the  "REMIC II  Regular  Interests").  None of
the REMIC II Regular Interests will be certificated.


  Class Designation for each REMIC II     Uncertificated REMIC II Pass-Through          Initial Uncertificated
                Interest                                  Rate                             Principal Balance
_________________________________________________________________________________________________________________________
LT5                                                    Variable(1)                                             $[____]
LT6                                                    Variable(1)                                             $[____]
LT7                                                       0.00%                                                $[____]
LT8                                                    Variable(1)                                             $[____]
Component II of the Class R                                N/A                                                   $0.00

(1)               Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.

(iii) As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated  pool of assets
consisting of the REMIC I Regular  Interests  REMIC II Regular  Interests  and any proceeds  thereof as a REMIC for
federal income tax purposes,  and such segregated  pool of assets will be designated as "REMIC III."  Component III
of the Class R  Certificates  will  represent the sole Class of  "residual  interests" in REMIC III for purposes of
the REMIC  Provisions  under federal income tax law. The following table  irrevocably  sets forth the  designation,
pass-through rate (the "Uncertificated  REMIC III Pass-Through Rate") and initial Uncertificated  Principal Balance
for each of the "regular  interests"  in REMIC III  (the  "REMIC III  Regular  Interests").  None of the  REMIC III
Regular Interests will be certificated.




  Class Designation for each REMIC III          Uncertificated REMIC III                Initial Uncertificated
                Interest                            Pass-Through Rate                      Principal Balance
__________________________________________________________________________________________________________________________
 I-A-123                                               Variable(1)                                     $428,666,000.00
 I-B-1                                                 Variable(1)                                      $13,689,000.00
 I-B-2                                                 Variable(1)                                       $9,126,000.00
 I-B-3                                                 Variable(1)                                       $3,362,000.00
 I-B-4                                                 Variable(1)                                       $6,484,000.00
 I-B-5                                                 Variable(1)                                       $3,362,000.00
 I-B-6                                                 Variable(1)                                       $6,724,000.00
 I-B-7                                                 Variable (1)                                      $2,401,000.00
 II-A-1                                                Variable(1)                                     $275,205,000.00
 II-A-2                                                Variable(1)                                     $137,603,000.00
 II-A-3                                                Variable(1)                                      $45,867,000.00
 II-B-1                                                Variable(1)                                      $18,769,000.00
 II-B-2                                                Variable(1)                                      $11,570,000.00
 II-B-3                                                Variable(1)                                       $7,456,000.00
 II-B-4                                                Variable(1)                                       $2,828,000.00
 II-B-5                                                Variable(1)                                       $8,485,000.00
 I-B-IO-I and I-B-IO-P                                 (2)                                               $6,484,324.25
 II-B-IO-I and II-B-IO-P                               (3)                                               $6,426,230.08
 Component III of the Class R                          N/A                                                       $0.00

(1)  Calculated as provided in the definition of Uncertificated REMIC III Pass-Through Rate.
(2)  The Class I-B-IO Certificates will bear interest at a per annum rate equal to the Class I-B-IO Pass-Through
     Rate on its Notional Amount.  Amounts paid, or deemed paid, to the Class I-B-IO Certificates shall be deemed
     to first be paid to REMIC III Regular Interest I-B-IO-I in reduction of accrued and unpaid interest thereon
     until such accrued and unpaid interest shall have been reduced to zero and shall then be deemed paid to
     REMIC III Regular Interest I-B-IO-P in reduction of the principal balance thereof.
(3)  The Class II-B-IO Certificates will bear interest at a per annum rate equal to the Class II-B-IO
     Pass-Through Rate on its Notional Amount.  Amounts paid, or deemed paid, to the Class II-B-IO Certificates
     shall be deemed to first be paid to REMIC III Regular Interest II-B-IO-I in reduction of accrued and unpaid
     interest thereon until such accrued and unpaid interest shall have been reduced to zero and shall then be
     deemed paid to REMIC III Regular Interest II-B-IO-P in reduction of the principal balance thereof.

(iv) As provided  herein,  the REMIC  Administrator  will make an election to treat the  segregated  pool of assets
consisting  of the  REMIC III  Regular  Interests  and any  proceeds  thereof  as a REMIC for  federal  income  tax
purposes,  and such  segregated  pool of assets  will be  designated  as  "REMIC IV."  Component IV  of the Class R
Certificates  will  represent  the sole  class of  "residual  interests"  in  REMIC IV  for  purposes  of the REMIC
Provisions  under  federal  income  tax law.  The  following  table  irrevocably  sets forth the  designation,  the
Pass-Through  Rate for the Class of Certificates  bearing the same designation  (which is, with the substitution of
the  Modified  Net Rate Cap in each place  where the Net Rate Cap occurs in the case of the Class I-A and Class I-B
Certificates,  the  Uncertificated  REMIC IV  Pass-Through  Rate) and initial  principal  amount or  Uncertificated
Principal  Balance for each of the  "regular  interests"  in  REMIC IV  (the  "REMIC IV  Regular  Interests").  For
federal income tax purposes,  payment of (i) any Basis Risk Shortfall or Basis Risk Shortfall  Carry Forward Amount
to any Class of Certificates,  (ii) in the case of the Class I-A or Class I-B  Certificates,  interest accrued at a
Pass-Through  Rate in excess of the  Modified Net Rate Cap, and (iii) any amounts to the Class I-XP and Class II-XP
Certificates  (which shall not be treated as an interest in any REMIC, but as a pass-through  interest in the Trust
entitled to any  prepayment  penalties  payable  with  respect to the Group I Mortgage  Loans and Group II Mortgage
Loans,  respectively)  shall be treated as paid outside of any REMIC formed under this  Agreement  and shall not be
part of the  entitlement  of the REMIC IV Regular  Interest the ownership of which is  represented  by the Class of
Certificates receiving such payment.  REMIC IV Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P will
not be certificated.

         The Classes of the  Certificates  shall have the following  designations,  initial  principal  amounts and
Pass-Through Rates:

           Designation                           Initial Principal          Pass-Through Rate
___________________________________________________________________________________________________
I-A-1                                              $257,200,000.00                (1)
I-A-2                                              $128,600,000.00                (1)
I-A-3                                               $42,866,000.00                (1)
I-X                                                       Notional                (2)
I-B-1                                               $13,689,000.00                (1)
I-B-2                                                $9,126,000.00                (1)
I-B-3                                                $3,362,000.00                (1)
I-B-4                                                $6,484,000.00                (1)
I-B-5                                                $3,362,000.00                (1)
I-B-6                                                $6,724,000.00                (1)
I-B-7                                                $2,401,000.00                (1)
II-A-1                                             $275,205,000.00                (1)
II-A-2                                             $137,603,000.00                (1)
II-A-3                                              $45,867,000.00                (1)
II-B-1                                              $18,769,000.00                (1)
II-B-2                                              $11,570,000.00                (1)
II-B-3                                               $7,456,000.00                (1)
II-B-4                                               $2,828,000.00                (1)
II-B-5                                               $8,485,000.00                (1)
I-XP                                                           N/A                (3)
II-XP                                                          N/A                (3)
I-B-IO                                               $6,484,324.25                (4)
II-B-IO                                              $6,426,230.08                (5)
Component IV of the Class R                                  $0.00                N/A
____________________________

(1)  The Class I-A-1, Class I-A-2, Class I-A-3, Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5,
     Class I-B-6, Class I-B-7, Class II-A-1, Class II-A-2, Class II-A-3, Class II-B-1, Class II-B-2, Class
     II-B-3, Class II-B-4 and Class II-B-5 Certificates will bear interest at a pass-through rate equal to the
     least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum and (iii) the related Net Rate
     Cap. With respect to the Group I Certificates on any Distribution Date occurring in or after July 2016, in
     which an amount is payable to the Final Maturity Reserve Account pursuant to Section 4.10, if the Maximum
     Coupon Strip Rate exceeds the Coupon Strip Rate, for federal income tax purposes, each REMIC IV Regular
     Interest, the ownership of which is represented by the Class I-A and Class I-B Certificates, will bear
     interest at a Pass-Through Rate equal to the least of (i) One-Month LIBOR plus the related Margin, (ii)
     10.50% per annum and (iii) the Modified Net Rate Cap.  The entitlements of holders of the Class I-A and
     Class I-B Certificates to receive interest in excess of this modified Pass-Through Rate shall be treated as
     paid outside of any REMIC formed under this Agreement and shall not be part of the entitlement of the REMIC
     IV Regular Interest the ownership of which is represented by the Class of Certificates receiving such
     payment, instead such amount shall be deemed to have been paid from amounts distributable in respect of REMIC
     V Regular Interest I-B-IO.
(2)  The Class I-X Certificates will bear interest at a fixed pass-through rate equal to 0.250% per annum.
(3)  The Class XP Certificates will not bear any interest.  The Class XP Certificates will be entitled to receive
     Prepayment Charges collected with respect to the Prepayment Charge Loans in the related Loan Group.  The
     Class XP Certificates will not represent an interest in any REMIC, they will instead represent an interest
     in the Trust constituted by this Agreement that is a strip of Prepayment Charges associated with the
     Prepayment Charge Loans.
(4)  The Class I-B-IO Certificates will bear interest at a per annum rate equal to the Class I-B-IO Pass-Through
     Rate on its Notional Amount.  Amounts paid, or deemed paid, to the Class I-B-IO Certificates shall be deemed
     to first be paid to REMIC IV Regular Interest I-B-IO-I in reduction of accrued and unpaid interest thereon
     until such accrued and unpaid interest shall have been reduced to zero and shall then be deemed paid to
     REMIC IV Regular Interest I-B-IO-P in reduction of the principal balance thereof.
(5)  The Class II-B-IO Certificates will bear interest at a per annum rate equal to the Class II-B-IO
     Pass-Through Rate on its Notional Amount.  Amounts paid, or deemed paid, to the Class II-B-IO Certificates
     shall be deemed to first be paid to REMIC IV Regular Interest II-B-IO-I in reduction of accrued and unpaid
     interest thereon until such accrued and unpaid interest shall have been reduced to zero and shall then be
     deemed paid to REMIC IV Regular Interest II-B-IO-P in reduction of the principal balance thereof.

(v) As provided  herein,  the REMIC  Administrator  will make an election  to treat the  segregated  pool of assets
consisting of REMIC IV Regular Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and any proceeds thereof as
a REMIC for federal income tax purposes,  and such  segregated  pool of assets will be designated as "REMIC V." The
Class R-X Certificates will represent the sole Class of  "residual  interests" in REMIC V for purposes of the REMIC
Provisions   under  federal  income  tax  law.  The  following  table   irrevocably  sets  forth  the  designation,
Uncertificated  Pass-Through Rate and initial Uncertificated  Principal Balance for both of the "regular interests"
in REMIC V (the "REMIC V Regular Interests").


 Class Designation for each REMIC V         Uncertificated REMIC V             Initial Uncertificated
              Interest                        Pass-Through Rate                   Principal Balance
_________________________________________________________________________________________________________________
 I-B-IO                                                              (1)                      $6,484,324.25
 II-B-IO                                                             (2)                      $6,426,230.08
 Class R-X                                                           N/A                              $0.00

(1)  The Class I-B-IO Certificates will bear interest at a per annum rate equal to the Class I-B-IO Pass-Through
     Rate on its Notional Amount. REMIC V Regular Interest I-B-IO will not have an Uncertificated Pass-Through
     Rate, but will be entitled to 100% of all amounts distributed or deemed distributed on REMIC IV Regular
     Interests I-B-IO-I and I-B-IO-P.
(2)  The Class II-B-IO Certificates will bear interest at a per annum rate equal to the Class II-B-IO
     Pass-Through Rate on its Notional Amount.  REMIC V Regular Interest II-B-IO will not have an Uncertificated
     Pass-Through Rate, but will be entitled to 100% of all amounts distributed or deemed distributed on REMIC IV
     Regular Interests II-B-IO-I and II-B-IO-P.

(d) Solely  for  purposes  of  Section 1.860G-1(a)(4)(iii) of  the  Treasury  regulations,  the  Distribution  Date
immediately  following the maturity date for the Mortgage Loan with the latest  maturity date in the Trust Fund has
been  designated  as the  "latest  possible  maturity  date" for the REMIC I Regular  Interests,  REMIC II  Regular
Interests,  REMIC  III  Regular  Interests,  REMIC  IV  Regular  Interests,  REMIC  V  Regular  Interests  and  the
Certificates.

(e) With respect to each  Distribution  Date, each Class of  Certificates  shall accrue interest during the related
Interest  Accrual Period.  With respect to each  Distribution  Date and each Class of Group I Offered  Certificates
(other than the Class X  Certificates)  and the Group II Offered  Certificates  and the Class II-B-5  Certificates,
interest  shall be calculated  on the basis of a 360-day year and the actual number of days elapsed,  in each case,
based upon the respective  Pass-Through Rate set forth, or determined as provided,  above and the Current Principal
Amount of such  Class applicable  to such  Distribution  Date. With respect to each  Distribution  Date and Class X
Certificates, interest shall be calculated on the basis of a 360-day year consisting of 30-day months.

(f) The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-3, A-4, A-5, A-6 and A-7.
On  original  issuance,  the  Trustee  shall sign,  countersign  and shall  deliver  them at the  direction  of the
Depositor.  Pending the preparation of definitive  Certificates of any Class,  the Trustee may sign and countersign
temporary  Certificates  that  are  printed,   lithographed  or  typewritten,   in  authorized   denominations  for
Certificates  of such Class,  substantially  of the tenor of the definitive  Certificates in lieu of which they are
issued and with such  appropriate  insertions,  omissions,  substitutions  and other  variations as the officers or
authorized  signatories  executing  such  Certificates  may  determine,  as  evidenced  by their  execution of such
Certificates.  If temporary  Certificates  are issued,  the  Depositor  will cause  definitive  Certificates  to be
prepared  without   unreasonable   delay.  After  the  preparation  of  definitive   Certificates,   the  temporary
Certificates  shall be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at
the office of the  Trustee,  without  charge to the Holder.  Upon  surrender  for  cancellation  of any one or more
temporary  Certificates,  the Trustee shall sign and countersign and deliver in exchange  therefor a like aggregate
principal  amount,  in  authorized  denominations  for such Class,  of definitive  Certificates  of the same Class.
Until so  exchanged,  such  temporary  Certificates  shall in all  respects  be  entitled  to the same  benefits as
definitive Certificates.

(g) Each  Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of such  Class held by a
nominee of the Depository or the DTC  Custodian,  and  beneficial  interests will be held by investors  through the
book-entry  facilities of the  Depository  in minimum  denominations  of, in the case of the Offered  Certificates,
$25,000 and  increments of $1.00 in excess  thereof,  except that one  Certificate of each such Class may be issued
in a different  amount so that the sum of the  denominations  of all outstanding  Certificates of such  Class shall
equal the Current  Principal  Amount of such  Class on the Closing  Date.  On the Closing  Date,  the Trustee shall
execute and countersign  Physical  Certificates  all in an aggregate  principal amount that shall equal the Current
Principal  Amount  of  such  Class on  the  Closing  Date.  The  Private  Certificates  (other  than  the  Residual
Certificates)  shall be issued in certificated  fully-registered  form in minimum dollar  denominations  of $25,000
and  integral  multiples  of $1.00 in excess  thereof,  except that one Private  Certificate  of each  Class may be
issued in a different amount so that the sum of the denominations of all outstanding  Private  Certificates of such
Class shall  equal the Current  Principal  Amount of such  Class on the Closing  Date.  The  Residual  Certificates
shall each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall be
issued in fully  registered  form in minimum  dollar  denominations  of $50,000 and integral  multiples of $1.00 in
excess  thereof,  except that one  Certificate of each Class may be in a different  denomination so that the sum of
the  denominations of all outstanding  Certificates of such Class shall  equal the Current Principal Amount of such
Class on the Closing  Date.  On the Closing Date,  the Trustee  shall  execute and  countersign  (i) in the case of
each Class of  Offered  Certificates,  the  Certificate  in the entire Current  Principal  Amount of the respective
Class and  (ii) in the case of each Class of  Private  Certificates,  Individual  Certificates  all in an aggregate
principal  amount  that shall equal the  Current  Principal  Amount of each such  respective  Class on  the Closing
Date.  The  Certificates  referred  to in clause  (i) and if at any time there are to be Global  Certificates,  the
Global  Certificates  shall be  delivered  by the  Depositor  to the  Depository  or pursuant  to the  Depository's
instructions,  shall be  delivered by the  Depositor  on behalf of the  Depository  to and  deposited  with the DTC
Custodian.  The Trustee  shall sign the  Certificates  by facsimile or manual  signature  and  countersign  them by
manual  signature  on  behalf  of the  Trustee  by one or  more  authorized  signatories,  each of  whom  shall  be
Responsible  Officers of the Trustee or its agent.  A Certificate  bearing the manual and  facsimile  signatures of
individuals  who were the  authorized  signatories  of the Trustee or its agent at the time of issuance  shall bind
the Trustee,  notwithstanding  that such individuals or any of them have ceased to hold such positions prior to the
delivery of such Certificate.

(h) No  Certificate  shall be entitled to any benefit  under this  Agreement,  or be valid for any purpose,  unless
there appears on such  Certificate the manually  executed  countersignature  of the Trustee or its agent,  and such
countersignature  upon any Certificate shall be conclusive evidence,  and the only evidence,  that such Certificate
has been duly  executed and delivered  hereunder.  All  Certificates  issued on the Closing Date shall be dated the
Closing Date.  All Certificates issued thereafter shall be dated the date of their countersignature.

(i) The Closing  Date is hereby  designated  as the  "startup"  day of each  2006-AR1  REMIC  within the meaning of
Section 860G(a)(9) of the Code.

(j) For federal  income tax purposes,  each 2006-AR1  REMIC shall have a tax year that is a calendar year and shall
report income on an accrual basis.

(k) The  Trustee on behalf of the Trust shall cause each  2006-AR1  REMIC to timely  elect to be treated as a REMIC
under  Section 860D of the Code. Any  inconsistencies  or ambiguities in this Agreement or in the administration of
any Trust established hereby shall be resolved in a manner that preserves the validity of such elections.

(l) The  following  legend shall be placed on the Residual  Certificates,  whether upon  original  issuance or upon
issuance of any other Certificate of any such Class in exchange therefor or upon transfer thereof:

         ANY  RESALE,  TRANSFER  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  MAY BE MADE  ONLY  IF THE  PROPOSED
         TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT
         (A) THE UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,
         OR ANY  AGENCY OR  INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN AN  INSTRUMENTALITY  WHICH IS A
         CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
         BOARD  OF  DIRECTORS  IS  NOT  SELECTED  BY  SUCH  GOVERNMENTAL  UNIT),  (B)  A  FOREIGN  GOVERNMENT,  ANY
         INTERNATIONAL  ORGANIZATION,  OR ANY  AGENCY  OR  INSTRUMENTALITY  OF  EITHER  OF THE  FOREGOING,  (C) ANY
         ORGANIZATION  (OTHER THAN  CERTAIN  FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF THE CODE) WHICH IS
         EXEMPT  FROM THE TAX  IMPOSED  BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
         IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE CODE ON  UNRELATED
         BUSINESS  TAXABLE  INCOME),   (D)  RURAL  ELECTRIC  AND  TELEPHONE   COOPERATIVES   DESCRIBED  IN  SECTION
         1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
         PERSON  DESCRIBED IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR (E) BEING  HEREIN  REFERRED TO AS A
         "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO  PURPOSE OF SUCH
         TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR  COLLECTION  OF TAX AND (3) SUCH  TRANSFEREE  SATISFIES  CERTAIN
         ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
         THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
         CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
         SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
         CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
         ON THIS  CERTIFICATE.  EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE DEEMED
         TO HAVE CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

Section 5.02. Registration  of Transfer  and  Exchange  of  Certificates.  (a) The  Trustee  shall  maintain at its
Corporate  Trust  Office a  Certificate  Register  in  which,  subject  to such  reasonable  regulations  as it may
prescribe,  the Trustee  shall  provide for the  registration  of  Certificates  and of transfers  and exchanges of
Certificates as herein provided.

(b) Subject to Section  5.01(a)  and,  in the case of any  Global  Certificate  or  Physical  Certificate  upon the
satisfaction of the conditions set forth below,  upon surrender for  registration of transfer of any Certificate at
any office or agency of the Trustee  maintained  for such purpose,  the Trustee shall sign,  countersign  and shall
deliver, in the name of the designated  transferee or transferees,  a new Certificate of a like Class and aggregate
Fractional Undivided Interest, but bearing a different number.

(c) By acceptance of a Private Certificate or a Residual Certificate,  whether upon original issuance or subsequent
transfer,  each holder of such  Certificate  acknowledges  the restrictions on the transfer of such Certificate set
forth in the  Securities  Legend and agrees that it will transfer such a Certificate  only as provided  herein.  In
addition  to the  provisions  of Section  5.02(h),  the  following  restrictions  shall  apply with  respect to the
transfer and  registration  of transfer of an Private  Certificate or a Residual  Certificate to a transferee  that
takes delivery in the form of an Individual Certificate:

(i) The Trustee shall register the transfer of an Individual  Certificate  if the requested  transfer is being made
to a transferee  who has provided the Trustee with a Rule 144A  Certificate  or  comparable  evidence as to its QIB
status.

(ii) The Trustee shall  register the transfer of any  Individual  Certificate if (x) the transferor has advised the
Trustee in writing that the Certificate is being  transferred to an  Institutional  Accredited  Investor along with
facts  surrounding  the transfer as set forth in Exhibit F-1 hereto;  and (y) prior to the transfer the  transferee
furnishes to the Trustee an  Investment  Letter (and the Trustee  shall be fully  protected in so doing),  provided
that,  if based upon an Opinion of Counsel  addressed to the Trustee to the effect that the delivery of (x) and (y)
above are not sufficient to confirm that the proposed  transfer is being made pursuant to an exemption  from, or in
a transaction not subject to, the  registration  requirements of the Securities Act and other  applicable laws, the
Trustee  shall as a condition of the  registration  of any such  transfer  require the  transferor  to furnish such
other  certifications,  legal  opinions or other  information  prior to  registering  the transfer of an Individual
Certificate as shall be set forth in such Opinion of Counsel.

(d) So long as a Global  Certificate of such Class is  outstanding  and is held by or on behalf of the  Depository,
transfers of beneficial  interests in such Global Certificate,  or transfers by holders of Individual  Certificates
of such Class to  transferees  that take delivery in the form of  beneficial  interests in the Global  Certificate,
may be made only in accordance with Section 5.02(h), the rules of the Depository and the following:

(i) In the  case  of a  beneficial  interest  in the  Global  Certificate  being  transferred  to an  Institutional
Accredited  Investor,  such transferee shall be required to take delivery in the form of an Individual  Certificate
or  Certificates  and the Trustee shall register such transfer only upon  compliance with the provisions of Section
5.02(c)(ii).

(ii) In the case of a beneficial  interest in a Class of Global Certificates being transferred to a transferee that
takes  delivery in the form of an Individual  Certificate  or  Certificates  of such Class,  except as set forth in
clause  (i) above,  the Trustee shall  register such transfer only upon  compliance  with the provisions of Section
5.02(c)(i).

(iii) In the case of an Individual Certificate of a Class being  transferred to a transferee that takes delivery in
the form of a beneficial  interest in a Global  Certificate of such Class, the Trustee shall register such transfer
if the  transferee  has provided  the Trustee with a Rule 144A  Certificate  or  comparable  evidence as to its QIB
status.

(iv) No restrictions shall apply with respect to the transfer or registration of transfer of a beneficial  interest
in the Global  Certificate of a Class to a transferee  that takes delivery in the form of a beneficial  interest in
the  Global  Certificate  of such  Class;  provided  that  each such  transferee  shall be deemed to have made such
representations  and warranties  contained in the Rule 144A Certificate as are sufficient to establish that it is a
QIB.

(e) Subject to Section  5.02(h),  an exchange of a beneficial  interest in a Global  Certificate  of a Class for an
Individual  Certificate or Certificates of such Class, an exchange of an Individual  Certificate or Certificates of
a  Class for a  beneficial  interest  in the Global  Certificate  of such  Class and  an exchange of an  Individual
Certificate or Certificates of a Class for  another  Individual  Certificate or Certificates of such Class (in each
case, whether or not such exchange is made in anticipation of subsequent  transfer,  and, in the case of the Global
Certificate  of such  Class,  so long  as  such  Certificate  is  outstanding  and is held by or on  behalf  of the
Depository) may be made only in accordance with Section 5.02(h), the rules of the Depository and the following:

(i) A holder of a beneficial  interest in a Global  Certificate of a Class may at any time exchange such beneficial
interest for an Individual Certificate or Certificates of such Class.

(ii) A  holder  of  an  Individual  Certificate  or  Certificates  of a  Class may  exchange  such  Certificate  or
Certificates  for a beneficial  interest in the Global  Certificate  of such Class if such holder  furnishes to the
Trustee a Rule 144A Certificate or comparable evidence as to its QIB status.

(iii) A holder of an  Individual  Certificate  of a Class may  exchange  such  Certificate  for an equal  aggregate
principal  amount of  Individual  Certificates  of such Class in  different  authorized  denominations  without any
certification.

(f) (i) Upon acceptance for exchange or transfer of an Individual  Certificate of a Class for a beneficial interest
in a Global  Certificate of such Class as  provided  herein,  the Trustee shall cancel such Individual  Certificate
and shall (or  shall  request  the  Depository  to)  endorse  on the  schedule  affixed  to the  applicable  Global
Certificate  (or on a continuation of such schedule  affixed to the Global  Certificate and made a part thereof) or
otherwise  make in its books and records an appropriate  notation  evidencing the date of such exchange or transfer
and an increase in the  certificate  balance of the Global  Certificate  equal to the  certificate  balance of such
Individual Certificate exchanged or transferred therefor.

(ii) Upon  acceptance for exchange or transfer of a beneficial  interest in a Global  Certificate of a Class for an
Individual  Certificate of such Class as  provided  herein,  the Trustee shall (or shall request the Depository to)
endorse on the schedule  affixed to such Global  Certificate (or on a continuation of such schedule affixed to such
Global  Certificate  and made a part thereof) or otherwise  make in its books and records an  appropriate  notation
evidencing  the date of such  exchange  or  transfer  and a decrease  in the  certificate  balance  of such  Global
Certificate  equal to the certificate  balance of such Individual  Certificate  issued in exchange therefor or upon
transfer thereof.

(g) The Securities Legend shall be placed on any Individual  Certificate issued in exchange for or upon transfer of
another Individual Certificate or of a beneficial interest in a Global Certificate.

(h) Subject  to the  restrictions  on  transfer  and  exchange  set forth in this  Section 5.02,  the holder of any
Individual  Certificate  may transfer or exchange the same in whole or in part (in an initial  certificate  balance
equal to the minimum  authorized  denomination set forth in  Section 5.01(g)  or any integral  multiple of $1.00 in
excess thereof) by  surrendering  such  Certificate at the Corporate Trust Office of the Trustee,  or at the office
of any transfer  agent,  together with an executed  instrument of assignment and transfer  satisfactory in form and
substance  to the Trustee in the case of transfer and a written  request for exchange in the case of exchange.  The
holder  of a  beneficial  interest  in a Global  Certificate  may,  subject  to the  rules  and  procedures  of the
Depository,  cause the  Depository  (or its  nominee) to notify the Trustee in writing of a request for transfer or
exchange of such  beneficial  interest for an Individual  Certificate or  Certificates.  Following a proper request
for  transfer or exchange,  the Trustee  shall,  within five  Business  Days of such request made at the  Corporate
Trust Office of the Trustee,  sign,  countersign and deliver at the Corporate  Trust Office of the Trustee,  to the
transferee  (in the case of  transfer)  or holder (in the case of exchange) or send by first class mail at the risk
of the  transferee  (in the case of transfer) or holder (in the case of exchange) to such address as the transferee
or holder, as applicable,  may request, an Individual  Certificate or Certificates,  as the case may require, for a
like aggregate  Fractional  Undivided  Interest and in such  authorized  denomination  or  denominations  as may be
requested.  The  presentation  for  transfer or exchange of any  Individual  Certificate  shall not be valid unless
made at the  Corporate  Trust Office of the Trustee by the  registered  holder in person,  or by a duly  authorized
attorney-in-fact.

(i) At the option of the  Certificateholders,  Certificates  may be exchanged for other  Certificates of authorized
denominations of a like Class and aggregate  Fractional  Undivided Interest,  upon surrender of the Certificates to
be  exchanged  at the  Corporate  Trust  Office of the  Trustee;  provided,  however,  that no  Certificate  may be
exchanged for new  Certificates  unless the original  Fractional  Undivided  Interest  represented by each such new
Certificate  (i) is at least equal to the minimum  authorized  denomination or (ii) is  acceptable to the Depositor
as indicated to the Trustee in writing.  Whenever any  Certificates  are so surrendered  for exchange,  the Trustee
shall sign and countersign and the Trustee shall deliver the Certificates  which the  Certificateholder  making the
exchange is entitled to receive.

(j) If the Trustee so requires,  every Certificate  presented or surrendered for transfer or exchange shall be duly
endorsed  by,  or be  accompanied  by a  written  instrument  of  transfer,  with a  signature  guarantee,  in form
satisfactory  to the  Trustee,  duly  executed by the holder  thereof or his or her  attorney  duly  authorized  in
writing.

(k) No service  charge  shall be made for any  transfer or exchange  of  Certificates,  but the Trustee may require
payment of a sum  sufficient to cover any tax or  governmental  charge that may be imposed in  connection  with any
transfer or exchange of Certificates.

(l) The  Trustee  shall  cancel all  Certificates  surrendered  for  transfer  or  exchange  but shall  retain such
Certificates  in  accordance  with its  standard  retention  policy or for such  further time as is required by the
record retention  requirements of the Securities Exchange Act of 1934, as amended,  and thereafter may destroy such
Certificates.

Section 5.03. Mutilated,  Destroyed,  Lost  or  Stolen  Certificates.  (a)  If  (i) any  mutilated  Certificate  is
surrendered to the Trustee,  or the Trustee  receives  evidence to its  satisfaction  of the  destruction,  loss or
theft of any  Certificate,  and (ii) there is delivered to the Trustee such security or indemnity as it may require
to save it harmless,  and (iii) the  Trustee has not received  notice that such  Certificate has been acquired by a
third Person,  the Trustee shall sign,  countersign and deliver,  in exchange for or in lieu of any such mutilated,
destroyed,  lost or stolen  Certificate,  a new Certificate of like tenor and Fractional  Undivided Interest but in
each case bearing a different  number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be
canceled of record by the Trustee and shall be of no further effect and evidence no rights.

(b) Upon the issuance of any new Certificate under this Section 5.03,  the Trustee may require the payment of a sum
sufficient  to cover any tax or other  governmental  charge that may be imposed in  relation  thereto and any other
expenses  (including the fees and expenses of the Trustee) connected  therewith.  Any duplicate  Certificate issued
pursuant to this Section 5.03 shall constitute  complete and indefeasible  evidence of ownership in the Trust Fund,
as if originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time.

Section 5.04. Persons Deemed Owners.  Prior to due presentation of a Certificate for registration of transfer,  the
Depositor,  the Trustee (with respect to the Insured  Certificates for the Term of the Policy) and any agent of the
Depositor  or the Trustee may treat the Person in whose name any  Certificate  is  registered  as the owner of such
Certificate  for the  purpose of  receiving  distributions  pursuant  to  Section 6.01  and for all other  purposes
whatsoever.  Neither the  Depositor,  the Trustee nor any agent of the  Depositor or the Trustee  shall be affected
by notice to the contrary.  No Certificate  shall be deemed duly  presented for a transfer  effective on any Record
Date  unless the  Certificate  to be  transferred  is  presented  no later than the close of  business on the third
Business Day preceding such Record Date.

Section 5.05. Transfer  Restrictions on Residual  Certificates.  (a) Residual  Certificates,  or interests therein,
may not be transferred  without the prior express written consent of the Tax Matters Person and the Sponsor,  which
cannot be unreasonably  withheld.  As a prerequisite to such consent,  the proposed transferee must provide the Tax
Matters  Person,  the  Sponsor  and the Trustee  with an  affidavit  that the  proposed  transferee  is a Permitted
Transferee  (and,  unless the Tax Matters  Person and the Sponsor  consent to the transfer to a person who is not a
U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

(b) No transfer,  sale or other disposition of a Residual Certificate (including a beneficial interest therein) may
be made  unless,  prior  to the  transfer,  sale or other  disposition  of a  Residual  Certificate,  the  proposed
transferee  (including the initial  purchasers  thereof)  delivers to the Tax Matters  Person,  the Trustee and the
Depositor an affidavit in the form attached hereto as Exhibit E  stating,  among other things,  that as of the date
of such transfer  (i) such  transferee is a Permitted  Transferee  and that  (ii) such  transferee is not acquiring
such  Residual  Certificate  for the  account of any  person who is not a  Permitted  Transferee.  The Tax  Matters
Person shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge  that any  statement
made in the affidavit issued pursuant to the preceding  sentence is not true.  Notwithstanding  any transfer,  sale
or other  disposition  of a Residual  Certificate to any Person who is not a Permitted  Transferee,  such transfer,
sale or other  disposition  shall be deemed to be of no legal force or effect  whatsoever and such Person shall not
be deemed to be a Holder of a Residual  Certificate for any purpose hereunder,  including,  but not limited to, the
receipt of  distributions  thereon.  If any  purported  transfer  shall be in violation of the  provisions  of this
Section  5.05(b),  then the  prior  Holder  thereof  shall,  upon  discovery  that the  transfer  of such  Residual
Certificate  was not in fact  permitted  by this  Section  5.05(b),  be restored to all rights as a Holder  thereof
retroactive  to the date of the purported  transfer.  None of the Trustee,  the Tax Matters Person or the Depositor
shall be under any liability to any Person for any  registration or transfer of a Residual  Certificate that is not
permitted  by this  Section  5.05(b) or for making  payments  due on such  Residual  Certificate  to the  purported
Holder  thereof or taking any other  action with respect to such  purported  Holder  under the  provisions  of this
Agreement so long as the written  affidavit  referred to above was received with respect to such transfer,  and the
Tax Matters Person,  the Trustee and the Depositor,  as applicable,  had no knowledge that it was untrue. The prior
Holder  shall be entitled to recover from any  purported  Holder of a Residual  Certificate  that was in fact not a
permitted  transferee  under  this  Section  5.05(b)  at the  time it  became a Holder  all  payments  made on such
Residual  Certificate.  Each  Holder of a Residual  Certificate,  by  acceptance  thereof,  shall be deemed for all
purposes to have  consented to the  provisions  of this  Section  5.05(b) and to any  amendment  of this  Agreement
deemed  necessary  (whether as a result of new  legislation  or otherwise) by counsel of the Tax Matters  Person or
the Depositor to ensure that the Residual  Certificates  are not  transferred  to any Person who is not a Permitted
Transferee  and that any transfer of such  Residual  Certificates  will not cause the  imposition of a tax upon the
Trust or cause any 2006-AR1 REMIC to fail to qualify as a REMIC.

(c) The Class R-X Certificates  (including a beneficial  interest therein) and, unless the Tax Matters Person shall
have consented in writing (which consent may be withheld in the Tax Matters  Person's sole  discretion),  the Class
R Certificates  (including a beneficial  interest therein) may not be purchased by or transferred to any person who
is not a United States Person.

(d) By accepting a Residual  Certificate,  the  purchaser  thereof  agrees to be a Tax Matters  Person if it is the
Holder of the largest  percentage  interest of such Certificate,  and appoints the Trustee to act as its agent with
respect to all matters concerning the tax obligations of the Trust.

Section 5.06. Restrictions on  Transferability of Certificates.  (a) No offer, sale,  transfer or other disposition
(including  pledge) of any Certificate  shall be made by any Holder thereof unless  registered under the Securities
Act, or an exemption from the  registration  requirements of the Securities Act and any applicable state securities
or "Blue Sky" laws is available.  Except with respect to (i) the initial  transfer of the Class XP  Certificates or
Class R-X  Certificates  on the Closing Date,  (ii) the transfer of the NIM Securities to the NIM Issuer or the NIM
Trustee,  or (iii) a  transfer  of the Class XP  Certificate  or Class R-X  Certificates  to the  Depositor  or any
Affiliate of the  Depositor,  in the event that a transfer of a Certificate  which is a Physical  Certificate is to
be made in reliance upon an exemption from the Securities Act and  applicable  state  securities  laws, in order to
assure  compliance  with  the  Securities  Act and  such  laws,  and the  prospective  transferee  (other  than the
Depositor) of such  Certificate  signs and delivers to the Trustee an Investment  Letter,  if the  transferee is an
Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if
the  transferee  is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding  the  provisions  of the
immediately  preceding  sentence,  no  restrictions  shall apply with  respect to the transfer or  registration  of
transfer of a beneficial  interest in any Certificate that is a Global  Certificate of a Class to a transferee that
takes  delivery in the form of a beneficial  interest in the Global  Certificate of such  Class provided  that each
such  transferee  shall be deemed  to have made such  representations  and  warranties  contained  in the Rule 144A
Certificate  as are  sufficient  to  establish  that  it is a QIB.  In  the  case  of a  proposed  transfer  of any
Certificate  to a  transferee  other than a QIB,  the Trustee may  require an Opinion of Counsel  addressed  to the
Trustee that such  transaction is exempt from the  registration  requirements  of the  Securities  Act. The cost of
such opinion shall not be an expense of the Trustee or the Trust Fund.

(b) The Private Certificates shall each bear a Securities Legend.

Section 5.07. ERISA  Restrictions.  (a) Subject to the provisions of subsection  (b), no Residual  Certificates  or
Private  Certificates  may be acquired  directly or  indirectly  by, or on behalf of, an employee  benefit  plan or
other retirement  arrangement  that is subject to Title I of ERISA or Section 4975 of the Code (a "Plan"),  or by a
person using "plan  assets" of a Plan,  unless the  proposed  transferee  provides the Trustee,  with an Opinion of
Counsel  addressed to the Servicer and the Trustee (upon which they may rely) that is  satisfactory to the Trustee,
which  opinion will not be at the expense of the Servicer or the  Trustee,  that the purchase of such  Certificates
by or on behalf of such Plan is  permissible  under  applicable  law, will not  constitute or result in a nonexempt
prohibited  transaction  under ERISA or Section 4975  of the Code and will not subject the Depositor,  the Servicer
or the Trustee to any obligation in addition to those undertaken in this Agreement.

(b) Unless such Person has provided an Opinion of Counsel in accordance with Section 5.07(a),  any Person acquiring
an interest in a Global Certificate which is a Private  Certificate,  by acquisition of such Certificate,  shall be
deemed to have  represented  to the  Trustee,  and any Person  acquiring  an interest in a Private  Certificate  in
definitive  form  shall  represent  in  writing  to the  Trustee,  that it is not  acquiring  an  interest  in such
Certificate directly or indirectly by, or on behalf of, or with "plan assets" of, any Plan.

(c) Each  beneficial  owner of a Class B-1,  Class B-2,  Class B-3,  Class B-4,  Class B-5,  Class B-6 or Class B-7
Certificate or any interest  therein shall be deemed to have  represented,  by virtue of its acquisition or holding
of that  certificate or any interest therein shall be deemed to have  represented,  by virtue of its acquisition or
holding of that certificate or interest  therein,  that either (i) such Certificate is rated at least "BBB-" or its
equivalent by Fitch,  S&P or Moody's,  (ii) such beneficial  owner is not a Plan or investing with "plan assets" of
any  Plan,  or  (iii)  (1) it is an  insurance  company,  (2) the  source  of  funds  used to  acquire  or hold the
certificate or interest  therein is an "insurance  company general  account," as such term is defined in Prohibited
Transaction  Class Exemption  ("PTCE") 95-60,  and (3) the conditions in Sections I and III of PTCE 95-60 have been
satisfied.

(d) Neither the Servicer nor the Trustee will be required to monitor,  determine or inquire as to  compliance  with
the transfer  restrictions  with respect to the Global  Certificates.  Any  attempted or purported  transfer of any
Certificate  in  violation  of the  provisions  of Section s (a), (b) or (c) above shall be void ab initio and such
Certificate  shall be considered  to have been held  continuously  by the prior  permitted  Certificateholder.  Any
transferor of any  Certificate in violation of such  provisions,  shall indemnify and hold harmless the Trustee and
the Servicer from and against any and all  liabilities,  claims,  costs or expenses  incurred by the Trustee or the
Servicer as a result of such  attempted or purported  transfer.  The Trustee  shall have no liability  for transfer
of any such  Global  Certificates  in or  through  book-entry  facilities  of any  Depository  or  between or among
Depository Participants or Certificate Owners made in violation of the transfer restrictions set forth herein.

Section 5.08. Rule 144A  Information.  For so long as any Private  Certificates  are  outstanding,  (1) the Sponsor
will  provide or cause to be provided to any holder of such  Private  Certificates  and any  prospective  purchaser
thereof  designated by such a holder,  upon the request of such holder or prospective  purchaser,  the  information
required to be provided to such holder or prospective  purchaser by Rule  144A(d)(4)  under the Securities Act; and
(2) the  Sponsor  shall  update  such  information  from time to time in order to  prevent  such  information  from
becoming  false and  misleading  and will take such other  actions as are  necessary to ensure that the safe harbor
exemption  from the  registration  requirements  of the Securities Act under Rule 144A is and will be available for
resales of such Private Certificates conducted in accordance with Rule 144A.

                                                   ARTICLE VI

                                          Payments to Certificateholders

Section 6.01. Distributions on the  Certificates.  (a) On each  Distribution  Date, an amount equal to the Interest
Funds and  Principal  Funds with  respect  to Loan Group I for such  Distribution  Date shall be  withdrawn  by the
Trustee  from the  Distribution  Account to the extent of funds on deposit with respect to Loan Group I therein and
distributed for such Distribution Date, in the following order of priority:

         First,  from Interest Funds,  from Loan Group I, on each  Distribution  Date on and after the Distribution
Date in July 2016, if applicable,  to the Final Maturity Reserve  Account,  an amount equal to the Coupon Strip for
such Distribution Date.

         Second,  from  Interest  Funds,  from Loan Group I, to pay any accrued and unpaid  interest on the Group I
Offered Certificates in the following order of priority:

         1. to each Class of Class I-A  Certificates  and the Class I-X  Certificates,  the  Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current  Interest and Interest
         Carry Forward Amount due to each such Class;

         2. to the Class  I-B-1,  Class  I-B-2,  Class  I-B-3,  Class  I-B-4,  Class  I-B-5,  Class  I-B-6  and Class  I-B-7
         Certificates, sequentially, in that order, the Current Interest for each such Class of Certificates;

         3. any Excess Spread with respect to Loan Group I to the extent necessary to meet a level of  overcollateralization
         equal to the Group I  Overcollateralization  Target Amount will be the Extra Principal Distribution Amount
         with  respect to Loan Group I and will be included as part of the Group I  Principal  Distribution  Amount
         and distributed in accordance with Third (A) and (B) below; and

         4. any remaining  Excess  Spread with respect to Loan Group I will be the  Remaining  Excess Spread with respect to
         Loan Group I and will be applied,  together  with the Group I  Overcollateralization  Release  Amount,  as
         Excess Cashflow for Loan Group I pursuant to clauses Fourth through Fifteenth below.

         Third,  to pay as principal on the Class I-A  Certificates  and Class I-B  Certificates,  in the following
order of priority:

         (A)      For each  Distribution  Date (i) prior to the  related  Stepdown  Date or (ii) on which a Group I
         Trigger Event is in effect, the Group I Principal  Distribution  Amount for such Distribution Date will be
         distributed as follows:

         1. to each Class of Class I-A  Certificates  on a pro rata basis  until the Current  Principal  Amount of each such
         Class is reduced to zero;

         2. to the Class  I-B-1  Certificates,  any  remaining  Group I  Principal  Distribution  Amount  until the  Current
         Principal Amount thereof is reduced to zero;

         3. to the Class  I-B-2  Certificates,  any  remaining  Group I  Principal  Distribution  Amount  until the  Current
         Principal Amount thereof is reduced to zero;

         4. to the Class  I-B-3  Certificates,  any  remaining  Group I  Principal  Distribution  Amount  until the  Current
         Principal Amount thereof is reduced to zero;

         5. to the Class  I-B-4  Certificates,  any  remaining  Group I  Principal  Distribution  Amount  until the  Current
         Principal Amount thereof is reduced to zero;

         6. to the Class  I-B-5  Certificates,  any  remaining  Group I  Principal  Distribution  Amount  until the  Current
         Principal Amount thereof is reduced to zero;

         7. to the Class  I-B-6  Certificates,  any  remaining  Group I  Principal  Distribution  Amount  until the  Current
         Principal Amount thereof is reduced to zero; and

         8. to the Class  I-B-7  Certificates,  any  remaining  Group I  Principal  Distribution  Amount  until the  Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related  Stepdown Date, so long as a Group I Trigger
         Event is not in effect,  the Group I  Principal  Distribution  Amount for such  Distribution  Date will be
         distributed as follows:

         1. to the Class I-A Certificates,  from the Group I Principal Distribution Amount, an amount equal to the Class I-A
         Principal  Distribution  Amount will be distributed to each Class of Class I-A  Certificates on a pro rata
         basis until the Current Principal Amount of each such Class is reduced to zero;

         2. to the Class I-B-1  Certificates,  from any remaining  Group I Principal  Distribution  Amount,  the Class I-B-1
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         3. to the Class I-B-2  Certificates,  from any remaining  Group I Principal  Distribution  Amount,  the Class I-B-2
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         4. to the Class I-B-3  Certificates,  from any remaining  Group I Principal  Distribution  Amount,  the Class I-B-3
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         5. to the Class I-B-4  Certificates,  from any remaining  Group I Principal  Distribution  Amount,  the Class I-B-4
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         6. to the Class I-B-5  Certificates,  from any remaining  Group I Principal  Distribution  Amount,  the Class I-B-5
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         7. to the Class I-B-6  Certificates,  from any remaining  Group I Principal  Distribution  Amount,  the Class I-B-6
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

         8. to the Class I-B-7  Certificates,  from any remaining  Group I Principal  Distribution  Amount,  the Class I-B-7
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow with respect to Loan Group I, to the Class I-A  Certificates,  pro rata
in accordance with the respective  amounts owed to each such Class,  an amount equal to (a) any remaining  Interest
Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fifth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-1  Certificates,
an amount equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such
Class for such Distribution Date;

         Sixth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-2  Certificates,
an amount equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such
Class for such Distribution Date;

         Seventh,  from  any  remaining  Excess  Cashflow  with  respect  to  Loan  Group  I,  to the  Class  I-B-3
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Eighth,  from  any  remaining  Excess  Cashflow  with  respect  to  Loan  Group  I,  to  the  Class  I-B-4
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-5  Certificates,
an amount equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such
Class for such Distribution Date;

         Tenth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-B-6  Certificates,
an amount equal to (a) any Interest  Carry Forward  Amount,  and then (b) any Unpaid  Realized Loss Amount for such
Class for such Distribution Date;

         Eleventh,  from  any  remaining  Excess  Cashflow  with  respect  to  Loan  Group  I, to the  Class  I-B-7
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Twelfth,  from any remaining Excess Cashflow with respect to Loan Group I, to the Class I-A  Certificates,
any  Basis  Risk  Shortfall  and any  Basis  Risk  Shortfall  Carry-forward  Amount  for each  such  Class for such
Distribution Date, pro rata, based on the Basis Risk Shortfall and Basis Risk Shortfall  Carry-forward  Amount owed
to each such Class;

         Thirteenth,  from any remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-1,  Class
I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5,  Class I-B-6 and Class I-B-7  Certificates,  sequentially,  in that
order,  any Basis Risk Shortfall and any Basis Risk  Shortfall  Carry-forward  Amount,  in each case for such Class
for such Distribution Date;

         Fourteenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan  Group I, to the  Class  I-B-IO
Certificates, the Class I-B-IO Distribution Amount for such Distribution Date; and

         Fifteenth, any remaining amounts with respect to Loan Group I to the Class R Certificates.

         All payments of amounts in respect of Basis Risk Shortfall or Basis Risk Shortfall  Carry Forward  Amounts
made pursuant to the  provisions of this paragraph (a) shall,  for federal  income tax purposes,  be deemed to have
been  distributed  from  REMIC IV to the  holder of the Class  I-B-IO  Certificates  and then paid  outside  of any
2006-AR1  REMIC  to the  recipients  thereof  pursuant  to an  interest  rate  cap  contract.  By  accepting  their
Certificates  the holders of the  Certificates  agree so to treat such payments for purposes of filing their income
tax returns.

         For federal income tax purposes,  payment of any interest accrued at a Pass-Through  Rate in excess of the
Modified Net Rate Cap, to the Class I-A Certificates  and Class I-B  Certificates  shall be treated as paid outside
of any 2006-AR1 REMIC and shall not be part of the  entitlement  of the REMIC IV Regular  Interest the ownership of
which is represented by such Class of Certificates receiving such payment.

(b) On each  Distribution  Date,  an amount equal to the Interest  Funds and  Principal  Funds with respect to Loan
Group II for such Distribution  Date shall be withdrawn by the Trustee from the Distribution  Account to the extent
of funds on deposit  with  respect to Loan Group II therein and  distributed  for such  Distribution  Date,  in the
following order of priority:

         First,  from Interest  Funds with respect to Loan Group II, to pay any accrued and unpaid  interest on the
Group II Offered Certificates and the Class II-B-5 Certificates in the following order of priority:

         1. to each Class of Class II-A  Certificates,  the Current  Interest and then any Interest Carry Forward Amount for
         each such Class,  pro rata,  based on the Current  Interest and Interest  Carry Forward Amount due to each
         such Class;

         2. to the Class II-B-1, Class II-B-2, Class II-B-3,  Class II-B-4 and Class II-B-5 Certificates,  sequentially,  in
         that order, the Current Interest for each such Class of Certificates;

         3. any  Excess   Spread   with   respect  to  Loan  Group  II  to  the  extent   necessary   to  meet  a  level  of
         overcollateralization  equal  to the  Group  II  Overcollateralization  Target  Amount  will be the  Extra
         Principal  Distribution  Amount with respect to Loan Group II and will be included as part of the Group II
         Principal Distribution Amount and distributed in accordance with Second (A) and (B) below; and

         4. any remaining  Excess  Spread with respect to Loan Group II will be the Remaining  Excess Spread with respect to
         Loan Group II and will be applied,  together with the Group II  Overcollateralization  Release Amount,  as
         Excess Cashflow pursuant to clauses Third through Twelfth below.

         Second, to pay as principal on the Class II-A Certificates and Class II-B  Certificates,  in the following
order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a Group II
         Trigger Event is in effect, from the Group II Principal Distribution Amount for such Distribution Date:

         1. to each Class of Class II-A  Certificates  on a pro rata basis until the Current  Principal  Amount of each such
         Class is reduced to zero;

         2. to the Class  II-B-1  Certificates,  any  remaining  Group II  Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

         3. to the Class  II-B-2  Certificates,  any  remaining  Group II  Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

         4. to the Class  II-B-3  Certificates,  any  remaining  Group II  Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero;

         5. to the Class  II-B-4  Certificates,  any  remaining  Group II  Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero; and

         6. to the Class  II-B-5  Certificates,  any  remaining  Group II  Principal  Distribution  Amount until the Current
         Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related Stepdown Date, so long as a Group II Trigger
         Event is not in effect,  the Group II  Principal  Distribution  Amount  with  respect to Loan Group II for
         such Distribution Date will be distributed as follows:

         1. to the Class II-A Certificates,  from the Group II Principal  Distribution  Amount, an amount equal to the Class
         II-A Principal  Distribution  Amount will be distributed to each Class of Class II-A Certificates on a pro
         rata basis until the Current Principal Amount of each such Class is reduced to zero;

         2. to the Class II-B-1  Certificates,  from any remaining Group II Principal  Distribution Amount, the Class II-B-1
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         3. to the Class II-B-2  Certificates,  from any remaining Group II Principal  Distribution Amount, the Class II-B-2
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         4. to the Class II-B-3  Certificates,  from any remaining Group II Principal  Distribution Amount, the Class II-B-3
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero;

         5. to the Class II-B-4  Certificates,  from any remaining Group II Principal  Distribution Amount, the Class II-B-4
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero; and

         6. to the Class II-B-5  Certificates,  from any remaining Group II Principal  Distribution Amount, the Class II-B-5
         Principal Distribution Amount, until the Current Principal Amount thereof is reduced to zero.

         Third,  from any Excess Cashflow with respect to Loan Group II, to the Class II-A  Certificates,  pro rata
in accordance  with the  respective  amounts owed to each such Class an amount equal to (a) any remaining  Interest
Carry Forward Amount, and then (b) any Unpaid Realized Loss Amount for such Class for such Distribution Date;

         Fourth,  from  any  remaining  Excess  Cashflow  with  respect  to Loan  Group  II,  to the  Class  II-B-1
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Fifth,  from  any  remaining  Excess  Cashflow  with  respect  to  Loan  Group  II,  to the  Class  II-B-2
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Sixth,  from  any  remaining  Excess  Cashflow  with  respect  to  Loan  Group  II,  to the  Class  II-B-3
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Seventh,  from any  remaining  Excess  Cashflow  with  respect  to Loan  Group  II,  to the  Class  II-B-4
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Eighth,  from  any  remaining  Excess  Cashflow  with  respect  to Loan  Group  II,  to the  Class  II-B-5
Certificates,  an amount equal to (a) any Interest  Carry  Forward  Amount,  and then (b) any Unpaid  Realized Loss
Amount for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow with respect to Loan Group II, to the Class II-A  Certificates,
any  Basis  Risk  Shortfall  and any  Basis  Risk  Shortfall  Carry-forward  Amount  for each  such  Class for such
Distribution Date, pro rata, based on the Basis Risk Shortfall and Basis Risk Shortfall  Carry-forward  Amount owed
to each such Class;

         Tenth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class  II-B-1,  Class
II-B-2,  Class II-B-3,  Class II-B-4 and Class II-B-5  Certificates,  sequentially,  in that order,  any Basis Risk
Shortfall and any Basis Risk  Shortfall  Carry-forward  Amount,  in each case for such Class for such  Distribution
Date;

         Eleventh,  from any  remaining  Excess  Cashflow  with  respect  to Loan  Group II,  to the Class  II-B-IO
Certificates, the Class II-B-IO Distribution Amount for such Distribution Date; and

         Twelfth, any remaining amounts with respect to Loan Group II to the Class R Certificates.

         All payments of amounts in respect of Basis Risk Shortfall or Basis Risk Shortfall  Carry Forward  Amounts
made pursuant to the  provisions of this paragraph (b) shall,  for federal  income tax purposes,  be deemed to have
been  distributed  from  REMIC IV to the  holder of the Class  II-B-IO  Certificates  and then paid  outside of any
2006-AR1  REMIC  to the  recipients  thereof  pursuant  to an  interest  rate  cap  contract.  By  accepting  their
Certificates  the holders of the  Certificates  agree so to treat such payments for purposes of filing their income
tax returns.

(c) On each  Distribution  Date,  amounts  received  under each Cap  Contract  with  respect to the Group I Offered
Certificates  (other than the Class I-X  Certificates) and with respect to such Distribution Date will be allocated
in the following order of priority:

         First,  to the  holders of the related  Class of  Certificates,  the  payment of any Basis Risk  Shortfall
Carry-forward  Amount for such  Distribution  Date,  to the extent not covered by the related  Excess  Cashflow for
such Distribution Date;

         Second,  from any remaining amounts,  to the holders of the related Class of Certificates,  the payment of
any  Current  Interest  and  Interest  Carry  Forward  Amount for such  Class to the extent not  covered by related
Interest Funds or related Excess Cashflow on such Distribution Date;

         Third,  from  any  excess  amounts  available  from  the Cap  Contract  relating  to the  Group I  Offered
Certificates  (other than the Class I-X  Certificates),  to the Class I-B-1,  the Class I-B-2, the Class I-B-3, the
Class I-B-4,  the Class I-B-5, the Class I-B-6 and the Class I-B-7  Certificates,  in that order, to the extent not
paid pursuant to clauses first or second above; and

         Fourth, from any remaining amounts,  for deposit into the Reserve Fund,  allocated as further described in
Section 4.08.

(d) On each  Distribution  Date,  amounts  received  under each Cap  Contract  with respect to the Group II Offered
Certificates  and the Class II-B-5  Certificates  and with respect to such  Distribution  Date will be allocated in
the following order of priority:

         First,  to the  holders of the related  class of  Certificates,  the  payment of any Basis Risk  Shortfall
Carry-forward  Amount for such  Distribution  Date,  to the extent not covered by the related  Excess  Cashflow for
such Distribution Date;

         Second,  from any remaining amounts,  to the holders of the related Class of Certificates,  the payment of
any Current  Interest and Interest  Carry Forward Amount for such class to the extent not covered by Interest Funds
or Excess Cashflow on such Distribution Date;

         Third,  from any  excess  amounts  available  from  the Cap  Contract  relating  to the  Group II  Offered
Certificates  and the Class II-B-5  Certificates,  to the Class  II-B-1,  the Class II-B-2,  the Class II-B-3,  the
Class II-B-4 and the Class I-B-5  Certificates,  in that order, to the extent not paid pursuant to clauses first or
second above; and

         Fourth, from any remaining amounts,  for deposit into the Reserve Fund,  allocated as further described in
Section 4.08.

         All Cap  Contract  Payment  Amounts  made with respect to Current  Interest  and  Interest  Carry  Forward
Amounts will be treated,  for federal income tax purposes,  as reimbursable  advances  ("Class B-IO Advances") made
from the holder of the related  Class B-IO  Certificates.  Such Class B-IO Advances will be paid back to the holder
of the related Class B-IO Certificates pursuant to Section 6.01(a) or Section 6.01(b), as applicable.

(e) On each Distribution Date, all amounts  transferred from the Class XP Reserve Account  representing  Prepayment
Charges  in respect  of the  Prepayment  Charge  Loans in the  related  Loan  Group  received  during  the  related
Prepayment  Period will be withdrawn from the  Distribution  Account and  distributed by the Trustee to the related
Class  XP  Certificates  and  shall  not be  available  for  distribution  to the  holders  of any  other  Class of
Certificates.

(f) The  expenses  and fees of the Trust  shall be paid by each of the  2006-AR1  REMICs,  to the extent  that such
expenses relate to the assets of each of such respective  2006-AR1  REMICs,  and all other expenses and fees of the
Trust shall be paid pro rata by each of the 2006-AR1 REMICs.

Section 6.02. Allocation of Losses and  Subsequent  Recoveries.  (a) On or prior to each  Determination  Date,  the
Servicer  shall  determine the amount of any Realized  Loss in respect of each  Mortgage Loan that occurred  during
the immediately  preceding  calendar month. Any Realized Losses with respect to the Mortgage Loans shall be applied
on the  Distribution  Date in the month following the month in which such loss was incurred and, in the case of the
principal portion thereof,  after giving effect to distributions  made on such  Distribution  Date, as provided for
in Section  6.01,  in  reduction of the Current  Principal  Amount of the Class or Classes of  Certificates  in the
related Loan Group to the extent provided in the definition of Applied Realized Loss Amount.

(b) In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the Servicer shall deposit
such funds into the  Custodial  Account  pursuant  to Section  4.01(a)(ii).  If,  after  taking into  account  such
Subsequent  Recoveries,  the  amount  of a  Realized  Loss is  reduced,  the  amount of such  remaining  Subsequent
Recoveries  will be applied to increase the Current  Principal  Amount of the Class of Subordinate  Certificates in
the  related  Loan Group with the highest  payment  priority  to which  Applied  Realized  Loss  Amounts  have been
allocated,  but not by more than the amount of Applied Realized Loss Amounts previously  allocated to that Class of
Subordinate  Certificates.  The amount of any  remaining  Subsequent  Recoveries  will be  applied to  sequentially
increase the Current  Principal  Amount of the Subordinate  Certificates in the related Loan Group,  beginning with
the Class of Subordinate  Certificates  with the next highest  payment  priority,  up to the amount of such Applied
Realized  Loss  Amounts  previously  allocated  to  such  Class  or  Classes  of  Certificates.   Holders  of  such
Certificates  will not be entitled to any payments in respect of Current  Interest on the amount of such  increases
for any  Interest  Accrual  Period  preceding  the  Distribution  Date on  which  such  increase  occurs.  Any such
increases  shall be  applied to the  Current  Principal  Amount of each  Subordinate  Certificate  of such Class in
accordance with its respective Fractional Undivided Interest.

Section 6.03. Payments.  (a) On each Distribution  Date, other than the final  Distribution Date, the Trustee shall
distribute   to  each   Certificateholder   of   record  as  of  the   immediately   preceding   Record   Date  the
Certificateholder's  pro rata share of its Class (based on the aggregate  Fractional Undivided Interest represented
by such  Holder's  Certificates)  of all  amounts  required to be  distributed  on such  Distribution  Date to such
Class.  The Trustee shall  calculate the amount to be distributed  to each  Class and,  based on such amounts,  the
Trustee shall  determine the amount to be  distributed to each  Certificateholder.  The Trustee's  calculations  of
payments  shall be based solely on  information  provided to the Trustee by the Servicer.  The Trustee shall not be
required to confirm,  verify or recompute any such  information but shall be entitled to rely  conclusively on such
information.

(b) Payment  of  the  above  amounts  to  each  Certificateholder  shall  be  made  (i) by  check  mailed  to  each
Certificateholder  entitled thereto at the address  appearing in the Certificate  Register or (ii) upon  receipt by
the  Trustee  on or before  the fifth  Business  Day  preceding  the Record  Date of  written  instructions  from a
Certificateholder  by wire transfer to a United States dollar account  maintained by the payee at any United States
depository  institution with appropriate  facilities for receiving such a wire transfer;  provided,  however,  that
the final payment in respect of each Class of  Certificates  will be made only upon  presentation  and surrender of
such respective  Certificates at the office or agency of the Trustee specified in the notice to  Certificateholders
of such final payment.

Section 6.04. Statements  to   Certificateholders.   (a)  On  each  Distribution   Date,   concurrently  with  each
distribution   to   Certificateholders,   the  Trustee  shall  make  available  to  the  parties  hereto  and  each
Certificateholder  via the Trustee's  internet  website as set forth below,  the following  information,  expressed
with respect to clauses (i) through (vii) in the aggregate and as a Fractional  Undivided Interest  representing an
initial Current Principal Amount of $25,000,  or in the case of the Class B-IO  Certificates,  a Notional Amount of
$25,000:

(b) the Current  Principal  Amount or Notional  Amount of each Class after giving  effect (i) to all  distributions
allocable to principal on such  Distribution  Date and (ii) the allocation of any Applied Realized Loss Amounts for
such Distribution Date;

(c) the amount of the related distribution to Holders of each Class allocable to principal,  separately identifying
(A) the  aggregate  amount of any  Principal  Prepayments  included  therein,  (B) the  aggregate of all  scheduled
payments of principal included therein and (C) the Extra Principal Distribution Amount (if any);

(d) the  Pass-Through  Rate for each applicable  Class of Certificates  with respect to the current Accrual Period,
and, if applicable, whether such Pass-Through Rate was limited by applicable the Net Rate Cap;

(e) the amount of such distribution to Holders of each Class allocable to interest;

(f) the applicable accrual periods dates for calculating distributions and general Distribution Dates;

(g) with respect to each Loan Group, the total cash flows received and the general sources thereof;

(h) the amount of any Cap Contract Payment Amount payable to the Trustee;

(i) with respect to each Loan Group,  the amount of such  distribution  to each  Certificate  allocable to interest
and, with respect to the Group I Certificates, the portion thereof, if any, provided by the Cap Contract.

(j) with respect to each Loan Group, the amount of such distribution to each Certificate allocable to interest;

(k) the  Interest  Carry  Forward  Amount  and any Basis  Risk  Shortfall  Carry  Forward  Amount for each Class of
Certificates;

(l) with respect to each Loan Group,  the aggregate of the Stated  Principal  Balance of all of the Mortgage  Loans
for the following Distribution Date;
(m) the number and  Outstanding  Principal  Balance of the Mortgage  Loans that were  Delinquent  (exclusive of any
Mortgage  Loan in  foreclosure)  in  respect  of  which  using  the OTS  method  of  calculation  (A) are  30 to 59
days Delinquent,  (B)  are 60  to 89  days  Delinquent,  (C)  are 90 or more days  Delinquent  and (D)  foreclosure
proceedings  have been  commenced,  in each case as of the close of business on the last day of the calendar  month
preceding such  Distribution  Date and separately  identifying  such  information for the first lien Mortgage Loans
and second lien Mortgage Loans;

(n) with  respect  to each Loan  Group,  the  amount of  Monthly  Advances  included  in the  distribution  on such
Distribution Date (including the general purpose of such Monthly Advances);

(o) with respect to each Loan Group, the cumulative amount of Applied Realized Loss Amounts to date;

(p) if  applicable,  material  modifications,  extensions  or waivers to Mortgage  Loan terms,  fees,  penalties or
payments during the preceding calendar month or that have become material over time;

(q) with respect to each Loan Group and with respect to any Mortgage Loan that was liquidated  during the preceding
calendar  month,  the loan number and aggregate  Stated  Principal  Balance of, and Realized Loss on, such Mortgage
Loan as of the close of business on the Determination Date preceding such Distribution Date;

(r) with  respect to each Loan  Group,  the total  number and  principal  balance of any real  estate  owned or REO
Properties as of the last day of the calendar month preceding such Distribution Date;

(s) with respect to each Loan Group, the three month rolling average of the percent  equivalent of a fraction,  the
numerator  of which is the  aggregate  Stated  Principal  Balance  of the  Mortgage  Loans that are 60 days or more
Delinquent  or are in  bankruptcy  or  foreclosure  or are REO  Properties,  and the  denominator  of  which is the
aggregate  Stated  Principal  Balance of all of the Mortgage  Loans in each case as of the close of business on the
last day of the calendar month preceding such  Distribution  Date and separately  identifying  such information for
the first lien Mortgage Loans;

(t) with respect to each Loan Group, the Realized Losses during the related Due Period and the cumulative  Realized
Losses through the end of the preceding month;

(u) with respect to each Loan Group, whether a Trigger Event exists;

(v) updated pool  composition  data including the following:  weighted  average  mortgage rate and weighted average
remaining term;

(w) with respect to each Loan Group,  information regarding any new issuance of securities backed by the same asset
pool, any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund, if applicable;

(x) any material changes in the solicitation,  credit-granting,  underwriting, origination, acquisition or Mortgage
Loan selection criteria or procedures, as applicable,  used to originate,  acquire or select Mortgage Loans for the
Trust Fund;

(y) the special hazard amount, fraud loss amount and bankruptcy amount, if applicable,  as of the close of business
on the applicable Distribution Date and a description of any change in the calculation of these amounts; and

(z) the amount of the  distribution  made on such  Distribution  Date to the  Holders of the Class XP  Certificates
allocable to Prepayment Charges.

         The  Depositor  covenants  that if  there  is a  material  change  in the  solicitation,  credit-granting,
underwriting,  origination,  acquisition or Mortgage Loan selection criteria or procedures, as applicable,  used to
originate,  acquire or select  Mortgage  Loans for the Trust Fund it will notify the  Trustee  five  calendar  days
before each  Distribution  Date, and if no such notification  occurs,  the Trustee has no obligation to report with
respect to (w). The  Depositor  covenants to the Trustee  that there will be no new issuance of  securities  backed
by the same  asset  pool,  so the  Trustee  will only be  responsible  in (v) above for  reporting  any pool  asset
changes, such as additions or removals of Mortgage Loans from the Trust Fund

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the Trustee,
based  solely on, and to the extent of,  information  provided  to the  Trustee by the  Servicer.  The  Trustee may
conclusively  rely on such  information  and shall not be  required  to  confirm,  verify or  recalculate  any such
information.

         The  Trustee  may  make  available  each  month,  to  any  interested  party,  the  monthly  statement  to
Certificateholders  via the  Trustee's  website  initially  located at  "www.ctslink.com."  Assistance in using the
website  can be obtained by calling  the  Trustee's  customer  service  desk at (301)  815-6600.  Parties  that are
unable to use the above  distribution  option are entitled to have a paper copy mailed to them via first class mail
by calling the Trustee's  customer  service desk and  indicating  such.  The Trustee shall have the right to change
the way such reports are distributed in order to make such  distribution  more convenient and/or more accessible to
the parties,  and the Trustee  shall provide  timely and adequate  notification  to all parties  regarding any such
change.

         Within a reasonable  period of time after the end of the preceding  calendar year  beginning in 2006,  the
Trustee  will furnish  upon  request a report to each Holder of the  Certificates  of record at any time during the
prior calendar year as to the aggregate of amounts  reported  pursuant to subclauses  (a)(i) and (a)(ii) above with
respect to the Certificates,  plus information with respect to the amount of servicing  compensation and such other
customary  information as the Trustee may determine to be necessary  and/or to be required by the Internal  Revenue
Service or by a federal or state law or rules or  regulations  to enable such Holders to prepare  their tax returns
for such calendar year. Such  obligations  shall be deemed to have been satisfied to the extent that  substantially
comparable information shall be provided by the Trustee pursuant to the requirements of the Code.

Section 6.05. Monthly  Advances.  If the interest portion of the Scheduled  Payment on a Mortgage Loan that was due
on a related  Due Date is  delinquent  other than as a result of  application  of the Relief  Act and  exceeds  the
amount  deposited in the Custodial  Account  which will be used for an advance with respect to such Mortgage  Loan,
the  Servicer  will  deposit  in the  Custodial  Account  not later  than the  Distribution  Account  Deposit  Date
immediately  preceding the related  Distribution Date an amount equal to such deficiency,  net of the Servicing Fee
for such  Mortgage  Loan,  except to the extent the Servicer  determines  any such  advance to be a  Nonrecoverable
Advance.  If the Servicer deems an advance to be a  Nonrecoverable  Advance,  on the  Distribution  Account Deposit
Date, the Servicer shall present an Officer's  Certificate to the Trustee  (i) stating that the Servicer elects not
to make a  Monthly  Advance  in a stated  amount  and  (ii) detailing  the  reason  it deems  the  advance  to be a
Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the amount of such  deposit may be reduced by the Amount Held for Future
Distribution  (as  defined  below)  then on deposit in the  Custodial  Account.  Any portion of the Amount Held for
Future  Distribution  used to pay Monthly  Advances shall be replaced by the Servicer by deposit into the Custodial
Account on any future  Distribution  Account  Deposit  Date to the extent that the funds that are  available in the
Custodial  Account on such  Distribution  Account Deposit Date are less than the amount of payments  required to be
made by the Servicer on such Distribution Account Deposit Date.

         The "Amount Held for Future  Distribution" as to any Distribution  Account Deposit Date shall be the total
of the amounts held in the  Custodial  Account at the close of business on the preceding  Determination  Date which
were received after the Cut-off Date on account of (i)  Liquidation  Proceeds,  Insurance  Proceeds,  and Principal
Prepayments  received or made in the month of such  Distribution  Account  Deposit Date,  and (ii)  payments  which
represent  early  receipt of scheduled  payments of interest due on a date or dates  subsequent  to the related Due
Date.

Section 6.06. Compensating  Interest  Payments.  The Servicer shall deposit in the Custodial Account not later than
each  Distribution  Account  Deposit  Date an amount  equal to the lesser of (i) the sum of the  aggregate  amounts
required to be paid by the Servicer  under this  Agreement with respect to subclauses (a) and (b) of the definition
of Interest  Shortfall with respect to the Mortgage Loans for the related  Distribution Date and (ii) the Servicing
Fee for such  Distribution  Date (such amount,  the  "Compensating  Interest  Payment").  The Servicer shall not be
entitled to any  reimbursement  of any  Compensating  Interest  Payment.  Compensating  Interest  Payments  will be
allocated to each Loan Group,  on a pro rata basis,  based on the  respective  amounts  determined by clause (i) of
this Section 6.06.

Section 6.07. Distributions on REMIC Regular Interests.

(a) On each  Distribution  Date,  the Trustee shall be deemed to distribute to itself on behalf of REMIC III as the
holder  of the  REMIC I Regular  Interests  and the  REMIC II  Regular  Interests,  those  portions  of the REMIC I
Distribution  Amount not designated to Component I of the Class R  Certificates  and those portions of the REMIC II
Distribution  Amount not designated to Component II of the Class R  Certificates,  in the amounts and in accordance
with the priorities set forth in the definitions of REMIC I Distribution  Amount and REMIC II Distribution  Amount,
respectively.

(b) On each  Distribution  Date,  the Trustee  shall be deemed to distribute to itself on behalf of REMIC IV as the
holder of the REMIC III Regular  Interests,  those portions of the REMIC III Distribution  Amount not designated to
Component III of the Class R  Certificates,  in the amounts and in accordance  with the priorities set forth in the
definition of REMIC III Distribution Amount.

(c) On each  Distribution  Date the Trustee shall be deemed to distribute the REMIC IV Distribution  Amount to: (i)
the  holders  of each  Class of  Certificates  (other  than  the  Class  R,  Class  R-X,  Class  B-IO and  Class XP
Certificates),  as the holders of the REMIC IV Regular Interests (other than REMIC IV Regular  Interests  I-B-IO-I,
I-B-IO-P,  II-B-IO-I  and  II-B-IO-P)  and (ii) to itself on behalf of REMIC V, as the  holder of REMIC IV  Regular
Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P,  in the amounts and in accordance with the priorities set
forth in the definition of REMIC IV Distribution Amount.

(d) On each  Distribution  Date,  the Trustee  shall be deemed to  distribute  to the  holders of the Class  I-B-IO
Certificates and the Class II-B-IO  Certificates,  as the holders of REMIC V Regular  Interests I-B-IO and II-B-IO,
respectively, the amounts set forth in the definition of REMIC V Distribution Amount.

(e) Notwithstanding  the deemed  distributions  on the REMIC  Regular  Interests  described in this  Section  6.07,
distributions of funds from the Certificate Account shall be made only in accordance with Section 6.01.

                                                   ARTICLE VII

                                                   The Servicer

Section 7.01. Liabilities of the Servicer.  The Servicer shall be liable in accordance  herewith only to the extent
of the obligations specifically imposed upon and undertaken by it herein.

Section 7.02. Merger or Consolidation of the Servicer.

(a) The Servicer will keep in full force and effect its  existence,  rights and  franchises as a corporation  under
the laws of the state of its  incorporation,  and will obtain and  preserve its  qualification  to do business as a
foreign  corporation  in each  jurisdiction  in which such  qualification  is or shall be  necessary to protect the
validity and  enforceability  of this Agreement,  the  Certificates or any of the Mortgage Loans and to perform its
duties under this Agreement.

(b) Any Person into which the Servicer may be merged or consolidated,  or any corporation resulting from any merger
or  consolidation  to which  the  Servicer  shall be a party,  or any  Person  succeeding  to the  business  of the
Servicer,  shall be the  successor  of the  Servicer  hereunder,  without the  execution  or filing of any paper or
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

Section 7.03. Indemnification of the Trustee.

(a) The Servicer  agrees to indemnify the  Indemnified  Persons for, and to hold them harmless  against,  any loss,
liability or expense  (including  reasonable legal fees and  disbursements of counsel)  incurred on their part that
may be sustained in  connection  with,  arising out of, or relating  to, any claim or legal action  (including  any
pending or  threatened  claim or legal  action)  relating to this  Agreement or the  Certificates  or the powers of
attorney  delivered  by the  Trustee  hereunder  (i) related  to the  Servicer's  failure to perform  its duties in
compliance  with this  Agreement  (except as any such loss,  liability or expense  shall be otherwise  reimbursable
pursuant to this Agreement) or (ii) incurred by reason of the Servicer's  willful  misfeasance,  bad faith or gross
negligence in the  performance of duties  hereunder or by reason of reckless  disregard of  obligations  and duties
hereunder,  provided,  in each case,  that with respect to any such claim or legal action (or pending or threatened
claim or legal  action),  the  Indemnified  Person shall have given the Servicer and the Depositor  written  notice
thereof  promptly  after the  Indemnified  Person shall have with  respect to such claim or legal action  knowledge
thereof.  The  Trustee's  failure  to give any such  notice  shall not  affect the  Indemnified  Person's  right to
indemnification  hereunder,  except to the extent the  Servicer is  materially  prejudiced  by such failure to give
notice.  This  indemnity  shall  survive  the  resignation  or  removal  of the  Servicer  or the  Trustee  and the
termination of this Agreement.

(b) The Depositor  will  indemnify any  Indemnified  Person for any loss,  liability or expense of any  Indemnified
Person not otherwise covered by the Servicer's indemnification pursuant to Section  7.03(a).

Section 7.04. Limitations  on Liability of the Servicer and Others.  Subject to the  obligation  of the Servicer to
indemnify the Indemnified Persons pursuant to Section 7.03:

(a) Neither the Servicer nor any of the  directors,  officers,  employees or agents of the Servicer  shall be under
any liability to the Indemnified Persons, the Depositor,  the Trust Fund or the  Certificateholders  for taking any
action or for  refraining  from  taking any  action in good  faith  pursuant  to this  Agreement,  or for errors in
judgment;  provided,  however,  that this  provision  shall not protect the Servicer or any such Person against any
breach of warranties or  representations  made herein or any liability  which would  otherwise be imposed by reason
of such Person's  willful  misfeasance,  bad faith or gross negligence in the performance of duties or by reason of
reckless disregard of obligations and duties hereunder.

(b) The  Servicer  and any  director,  officer,  employee  or agent of the  Servicer  may rely in good faith on any
document of any kind prima facie  properly  executed and  submitted by any Person  respecting  any matters  arising
hereunder.

(c) The  Servicer,  the Custodian  and any  director,  officer,  employee or agent of the Servicer or the Custodian
shall be  indemnified  by the Trust and held harmless  thereby  against any loss,  liability or expense  (including
reasonable  legal fees and  disbursements  of counsel)  incurred on their part that may be sustained in  connection
with,  arising out of, or related to, any claim or legal  action  (including  any  pending or  threatened  claim or
legal action) relating to this Agreement or the  Certificates,  other than (i) any such loss,  liability or expense
related to the  Servicer's  failure to perform its duties in  compliance  with this  Agreement  (except as any such
loss,  liability or expense shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the  Custodian's
failure to perform its duties under the Custodial  Agreement,  respectively,  or (ii) any  such loss,  liability or
expense  incurred  by  reason  of the  Servicer's  or the  Custodian's  willful  misfeasance,  bad  faith  or gross
negligence in the performance of duties  hereunder or under the Custodial  Agreement,  as applicable,  or by reason
of reckless disregard of obligations and duties hereunder or under the Custodial Agreement, as applicable.

(d) The Servicer shall not be under any  obligation to appear in,  prosecute or defend any legal action that is not
incidental  to its duties under this  Agreement and that in its opinion may involve it in any expense or liability;
provided,  however,  the Servicer may in its  discretion,  with the consent of the Trustee (which consent shall not
be  unreasonably  withheld),  undertake  any such action which it may deem  necessary or desirable  with respect to
this  Agreement  and the rights and  duties of the  parties  hereto  and the  interests  of the  Certificateholders
hereunder.  In such event,  the legal  expenses  and costs of such  action and any  liability  resulting  therefrom
shall be expenses,  costs and  liabilities  of the Trust Fund,  and the Servicer shall be entitled to be reimbursed
therefor out of the Custodial  Account as provided by  Section 4.02.  Nothing in this Section  7.04(d) shall affect
the Servicer's obligation to service and administer the Mortgage Loans in accordance with this Agreement.

(e) In taking or recommending any course of action pursuant to this Agreement,  unless specifically  required to do
so  pursuant  to this  Agreement,  the  Servicer  shall not be  required  to  investigate  or make  recommendations
concerning  potential  liabilities  which the Trust  might  incur as a result of such course of action by reason of
the condition of the Mortgaged  Properties  but shall give notice to the Trustee if it has notice of such potential
liabilities.

Section 7.05. Servicer Not to Resign.  Except as provided in  Section 7.07,  the Servicer shall not resign from the
obligations  and duties  hereby  imposed on it except upon a  determination  that any such duties  hereunder are no
longer  permissible  under  applicable  law and such  impermissibility  cannot  be  cured.  Any such  determination
permitting the  resignation of the Servicer  shall be evidenced by an Opinion of Independent  Counsel  addressed to
the Trustee to such effect  delivered to the Trustee.  No such  resignation by the Servicer shall become  effective
until the Trustee or a successor  to the Servicer  reasonably  satisfactory  to the Trustee  shall have assumed the
responsibilities  and  obligations  of the Servicer in  accordance  with  Section 8.02  hereof.  The Trustee  shall
notify the Rating Agencies upon notice of the resignation of the Servicer.

Section 7.06. Successor  Servicer.  In connection with the appointment of any successor  servicer or the assumption
of the duties of the Servicer,  the Depositor or the Trustee may make such  arrangements  for the  compensation  of
such  successor  servicer out of payments on the Mortgage  Loans as the Depositor or the Trustee and such successor
servicer  shall  agree.  If the  successor  servicer  does not agree that such market  value is a fair price,  such
successor  servicer  shall  obtain  two  quotations  of market  value from third  parties  actively  engaged in the
servicing  of  single-family  mortgage  loans.  Notwithstanding  the  foregoing,  the  compensation  payable  to  a
successor  servicer may not exceed the  compensation  which the Servicer  would have been entitled to retain if the
Servicer had continued to act as Servicer hereunder.

Section 7.07. Sale and  Assignment  of  Servicing.  The  Servicer  may sell and assign its rights and  delegate its
duties and  obligations  in its entirety as Servicer  under this  Agreement  and the  Depositor  may  terminate the
Servicer  without  cause and select a new  Servicer;  provided,  however,  that:  (i) the  purchaser or  transferee
accepting such  assignment and delegation (a) shall be a Person which shall be qualified to service  mortgage loans
for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than $10,000,000  (unless otherwise  approved
by each Rating  Agency  pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory  to the Trustee (as
evidenced in a writing  signed by the Trustee);  and (d) shall execute and deliver to the Trustee an agreement,  in
form and substance reasonably  satisfactory to the Trustee,  which contains an assumption by such Person of the due
and  punctual  performance  and  observance  of each  covenant  and  condition to be performed or observed by it as
servicer  under this  Agreement,  any  custodial  agreement  from and after the effective  date of such  agreement;
(ii) each  Rating  Agency shall be given prior  written  notice of the  identity of the  proposed  successor to the
Servicer and each Rating Agency's rating of the Certificates in effect  immediately prior to such assignment,  sale
and  delegation  will  not be  downgraded,  qualified  or  withdrawn  as a  result  of such  assignment,  sale  and
delegation,  as evidenced by a letter to such effect delivered to the Servicer and the Trustee;  (iii) the Servicer
assigning  and selling  the  servicing  shall  deliver to the Trustee an  Officer's  Certificate  and an Opinion of
Independent  Counsel  addressed to the Trustee,  each  stating that all  conditions  precedent to such action under
this Agreement  have been completed and such action is permitted by and complies with the terms of this  Agreement;
and (iv) in the event the Servicer is  terminated  without  cause by the  Depositor,  the  Depositor  shall pay the
terminated  Servicer a termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage
Loans  at the time  the  servicing  of the  Mortgage  Loans  is  transferred  to the  successor  Servicer.  No such
assignment or delegation  shall affect any rights or liability of the Servicer  arising prior to the effective date
thereof.

                                                   ARTICLE VIII

                                                      Default

Section 8.01. Events of Default.  "Event of Default,"  wherever used herein,  means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary or  involuntary  or be effected by
operation of law or pursuant to any  judgment,  decree or order of any court or any order,  rule or  regulation  of
any administrative or governmental body) and only with respect to the defaulting Servicer:

(i) The Servicer fails to cause to be deposited in the Distribution  Account any amount so required to be deposited
pursuant to this Agreement (other than a Monthly Advance),  and such failure  continues  unremedied for a period of
three  Business Days after the date upon which written  notice of such failure,  requiring the same to be remedied,
shall have been given to the Servicer; or

(ii) The Servicer fails to observe or perform in any material  respect any other material  covenants and agreements
set forth in this Agreement to be performed by it, which covenants and agreements  materially  affect the rights of
Certificateholders,  and such failure continues  unremedied for a period of 60 days after the date on which written
notice of such failure,  properly  requiring the same to be remedied,  shall have been given to the Servicer by the
Trustee  or to the  Servicer  and the  Trustee by the  Holders  of  Certificates  evidencing  Fractional  Undivided
Interests aggregating not less than 25% of the Trust Fund; or

(iii) There is entered against the Servicer a decree or order by a court or agency or supervisory  authority having
jurisdiction  in the premises for the  appointment  of a  conservator,  receiver or liquidator  in any  insolvency,
readjustment  of debt,  marshaling  of assets and  liabilities  or similar  proceedings,  or for the  winding up or
liquidation  of its  affairs,  and the  continuance  of any such  decree or order is  unstayed  and in effect for a
period of 60  consecutive  days, or an  involuntary  case is commenced  against the Servicer  under any  applicable
insolvency or  reorganization  statute and the petition is not dismissed  within 60 days after the  commencement of
the case; or

(iv) The Servicer  consents to the  appointment  of a  conservator  or receiver or  liquidator  in any  insolvency,
readjustment of debt,  marshaling of assets and  liabilities or similar  proceedings of or relating to the Servicer
or  substantially  all of its property;  or the Servicer admits in writing its inability to pay its debts generally
as they become due,  files a petition to take  advantage of any applicable  insolvency or  reorganization  statute,
makes an assignment for the benefit of its creditors, or voluntarily suspends payment of its obligations;

(v) The Servicer  assigns or delegates its duties or rights under this Agreement in contravention of the provisions
permitting such assignment or delegation under Sections 7.05 or 7.07;

(vi) The Servicer  fails to cause to be deposited in the  Distribution  Account any Monthly  Advance  (other than a
Nonrecoverable Advance) by 5:00 p.m. New York City time on the Distribution Account Deposit Date; or

(vii) The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every such  case,  so long as such Event of Default  with  respect to the  Servicer  shall not
have been remedied,  either the Trustee or the Holders of Certificates  evidencing  Fractional  Undivided Interests
aggregating  not less than 51% of the  principal of the Trust Fund,  by notice in writing to the  Servicer  (and to
the Trustee if given by such  Certificateholders),  with a copy to the Rating Agencies, and with the consent of the
Company,  may terminate all of the rights and  obligations  (but not the  liabilities)  of the Servicer  under this
Agreement  and in and to the  Mortgage  Loans  and/or the REO  Property  serviced by the  Servicer and the proceeds
thereof.  Upon the receipt by the Servicer of the written  notice,  all authority  and power of the Servicer  under
this  Agreement,  whether with respect to the  Certificates,  the Mortgage  Loans,  REO Property or under any other
related  agreements (but only to the extent that such other agreements  relate to the Mortgage Loans or related REO
Property)  shall,  subject to Section 8.02,  automatically  and without further action pass to and be vested in the
Trustee pursuant to this Section 8.01;  and, without limitation,  the Trustee is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer as  attorney--n-fact  or otherwise,  any and all documents and other
instruments  and to do or accomplish  all other acts or things  necessary or  appropriate to effect the purposes of
such notice of  termination,  whether to complete the transfer and  endorsement or assignment of the Mortgage Loans
and  related  documents,  or  otherwise.  The  Servicer  agrees to  cooperate  with the  Trustee in  effecting  the
termination of the Servicer's rights and obligations  hereunder,  including,  without  limitation,  the transfer to
the  Trustee of (i) the  property  and  amounts  which are then or should be part of the Trust or which  thereafter
become part of the Trust; and  (ii) originals  or copies of all documents of the Servicer  reasonably  requested by
the Trustee to enable it to assume the  Servicer's  duties  thereunder.  In addition to any other amounts which are
then,  or,  notwithstanding  the  termination  of its activities  under this  Agreement,  may become payable to the
Servicer under this  Agreement,  the Servicer shall be entitled to receive,  out of any amount  received on account
of a Mortgage  Loan or  related  REO  Property,  that  portion of such  payments  which it would have  received  as
reimbursement  under this  Agreement if notice of  termination  had not been given.  The  termination of the rights
and  obligations  of the  Servicer  shall  not  affect  any  obligations  incurred  by the  Servicer  prior to such
termination.

         Notwithstanding  the  foregoing,  if an Event of Default  described in clause  (vi) of  this  Section 8.01
shall  occur,  the  Trustee  shall,  by notice in writing to the  Servicer,  which may be  delivered  by  telecopy,
immediately  terminate all of the rights and obligations of the Servicer  thereafter  arising under this Agreement,
but without  prejudice to any rights it may have as a  Certificateholder  or to  reimbursement  of Monthly Advances
and other  advances of its own funds,  and the  Trustee  shall act as  provided  in  Section 8.02  to carry out the
duties of the Servicer,  including the obligation to make any Monthly  Advance the nonpayment of which was an Event
of Default  described in clause  (vi) of this  Section 8.01.  Any such action taken by the Trustee must be prior to
the distribution on the relevant Distribution Date.

Section 8.02. Trustee  to Act;  Appointment  of  Successor.  (a) Upon the  receipt by the  Servicer  of a notice of
termination  pursuant to Section 8.01 or an Opinion of Independent  Counsel  pursuant to Section 7.05 to the effect
that the  Servicer is legally  unable to act or to delegate  its duties to a Person  which is legally  able to act,
the Trustee shall  automatically  become the  successor in all respects to the Servicer in its capacity  under this
Agreement  and the  transactions  set forth or  provided  for  herein  and shall  thereafter  be subject to all the
responsibilities,  duties,  liabilities and limitations on liabilities  relating  thereto placed on the Servicer by
the terms and provisions hereof;  provided,  however,  it is understood and acknowledged by the parties hereto that
there will be a period of  transition  (not to exceed 90 days) before the actual  servicing  functions can be fully
transferred to the Trustee or any other  successor  Servicer;  and provided,  further,  that the Trustee shall have
the right to select a successor  Servicer;  provided  further,  however,  that the Trustee shall have no obligation
whatsoever  with  respect to any  liability  (other than  advances  deemed  recoverable  and not  previously  made)
incurred  by the  Servicer  at or prior to the time of  termination.  As  compensation  therefor,  but  subject  to
Section 7.06,  the Trustee shall be entitled to compensation  which the Servicer would have been entitled to retain
if the  Servicer  had  continued  to act  hereunder,  except for those  amounts due the  Servicer as  reimbursement
permitted under this Agreement for advances  previously made or expenses previously  incurred.  Notwithstanding the
above,  the Trustee may, if it shall be unwilling so to act, or shall,  if it is legally unable so to act,  appoint
or petition a court of competent  jurisdiction  to appoint,  any established  housing and home finance  institution
which is a Fannie Mae- or Freddie  Mac-approved  Servicer,  and with respect to a successor  to the Servicer  only,
having a net worth of not less than  $10,000,000,  as the successor to the Servicer  hereunder in the assumption of
all or any part of the  responsibilities,  duties or  liabilities  of the Servicer  hereunder;  provided,  that the
Trustee shall obtain a letter from each Rating Agency that the ratings,  if any, on each of the  Certificates  will
not be lowered as a result of the selection of the successor to the Servicer.  Pending  appointment  of a successor
to the Servicer  hereunder,  the Trustee shall act in such capacity as  hereinabove  provided.  In connection  with
such  appointment and assumption,  the Trustee may make such  arrangements  for the  compensation of such successor
out of  payments  on the  Mortgage  Loans  as it and  such  successor  shall  agree;  provided,  however,  that the
provisions of Section 7.06  shall apply, the  compensation  shall not be in excess of that which the Servicer would
have been entitled to if the Servicer had continued to act hereunder,  and that such successor  shall undertake and
assume the  obligations  of the Trustee to pay  compensation  to any third Person acting as an agent or independent
contractor in the performance of servicing  responsibilities  hereunder.  The Trustee and such successor shall take
such action, consistent with this Agreement, as shall be necessary to effectuate any such succession.

(b) If the Trustee shall succeed to any duties of the Servicer  respecting the Mortgage  Loans as provided  herein,
it shall do so in a separate  capacity and not in its  capacity as Trustee  and,  accordingly,  the  provisions  of
Article IX shall be  inapplicable  to the Trustee in its duties as the  successor to the Servicer in the  servicing
of the  Mortgage  Loans  (although  such  provisions  shall  continue  to apply to the  Trustee in its  capacity as
Trustee); the provisions of Article VII, however, shall apply to it in its capacity as successor servicer.

(c) To the  extent  that the  costs and  expenses  of the  Trustee  related  to any  termination  of the  Servicer,
appointment  of a successor  Servicer or the  transfer and  assumption  of servicing by the Trustee with respect to
this Agreement  (including,  without  limitation,  (i) all legal costs and expenses and all due diligence costs and
expenses  associated  with an evaluation of the  potential  termination  of the Servicer as a result of an event of
default by the Servicer  and  (ii) all  costs and expenses  associated  with the  complete  transfer of  servicing,
including,  but not limited to, all  servicing  files and all  servicing  data and the  completion,  correction  or
manipulation  of such  servicing  data as may be  required  by the  successor  servicer  to  correct  any errors or
insufficiencies  in the servicing data or otherwise to enable the successor  servicer to service the Mortgage Loans
in accordance  with this  Agreement) are not fully and timely  reimbursed by the terminated  Servicer,  the Trustee
shall be entitled to reimbursement of such costs and expenses from the Distribution Account.

Section 8.03. Notification  to  Certificateholders.  Upon any  termination  or  appointment  of a successor  to the
Servicer,  the Trustee shall give prompt  written  notice  thereof to the  Certificateholders  at their  respective
addresses appearing in the Certificate Register and to the Rating Agencies.

Section 8.04. Waiver of Defaults.  The Trustee shall give prompt written notice thereof to all  Certificateholders,
within 60 days  after the  occurrence  of any Event of  Default  actually  known to a  Responsible  Officer  of the
Trustee,  unless  such Event of Default  shall have been cured,  notice of each such Event of Default.  The Holders
of Certificates  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund may, on
behalf of all  Certificateholders,  waive  any  default  by the  Servicer  in the  performance  of its  obligations
hereunder and the  consequences  thereof,  except a default in the making of or the causing to be made any required
distribution  on the  Certificates,  which  default  may only be  waived  by  Holders  of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating 100% of the Trust Fund. Upon any such waiver of a past default,  such
default  shall be deemed to cease to exist,  and any Event of  Default  arising  therefrom  shall be deemed to have
been timely  remedied for every purpose of this  Agreement.  No such waiver shall extend to any subsequent or other
default or impair any right  consequent  thereon except to the extent  expressly so waived.  The Trustee shall give
notice of any such waiver to the Rating Agencies.

Section 8.05. List of Certificateholders.  Upon written request of three or more  Certificateholders of record, for
purposes of  communicating  with other  Certificateholders  with respect to their rights under this Agreement,  the
Trustee  will  afford  such   Certificateholders   access  during  business  hours  to  the  most  recent  list  of
Certificateholders held by the Trustee.

                                                   ARTICLE IX

                                              Concerning the Trustee

Section 9.01. Duties of Trustee.

(a) The  Trustee,  prior to the  occurrence  of an Event of Default and after the curing or waiver of all Events of
Default which may have  occurred,  undertakes to perform such duties and only such duties as are  specifically  set
forth in this  Agreement  as duties of the  Trustee.  If an Event of Default has occurred and has not been cured or
waived,  the Trustee shall  exercise such of the rights and powers vested in it by this  Agreement,  and subject to
Section 8.02(b)  use the same degree of care and skill in their exercise,  as a prudent person would exercise under
the circumstances in the conduct of his own affairs.

(b) Upon receipt of all  resolutions,  certificates,  statements,  opinions,  reports,  documents,  orders or other
instruments  which are  specifically  required to be  furnished  to the Trustee  pursuant to any  provision of this
Agreement,  the Trustee  shall examine them to determine  whether they are in the form required by this  Agreement;
provided,  however,  that the Trustee  shall not be  responsible  for the  accuracy  or content of any  resolution,
certificate,  statement,  opinion,  report,  document,  order or other instrument  furnished  hereunder;  provided,
further,  that the Trustee shall not be responsible for the accuracy or  verification  of any calculation  provided
to it pursuant to this Agreement.

(c) On each  Distribution  Date, the Trustee shall make monthly  distributions  and the final  distribution  to the
Certificateholders from funds in the Distribution Account as provided in Sections 6.01 and 10.01 herein.

(d) No provision of this  Agreement  shall be construed to relieve the Trustee from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct; provided, however, that:

(i) Prior to the  occurrence  of an Event of Default,  and after the curing or waiver of all such Events of Default
which may have  occurred,  the duties and  obligations  of the Trustee  shall be  determined  solely by the express
provisions  of this  Agreement,  the  Trustee  shall not be liable  except  for the  performance  of its duties and
obligations as are  specifically  set forth in this Agreement,  no implied  covenants or obligations  shall be read
into this  Agreement  against the Trustee and, in the absence of bad faith on the part of the Trustee,  the Trustee
may  conclusively  rely, as to the truth of the statements and the correctness of the opinions  expressed  therein,
upon any certificates or opinions furnished to the Trustee and conforming to the requirements of this Agreement;

(ii) The Trustee  shall not be liable in its  individual  capacity for an error of judgment made in good faith by a
Responsible  Officer or  Responsible  Officers  of the  Trustee,  unless it shall be proved  that the  Trustee  was
negligent in ascertaining the pertinent facts;

(iii) The Trustee  shall not be liable with respect to any action  taken,  suffered or omitted to be taken by it in
good faith in  accordance  with the  directions  of the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating  not less than 25% of the Trust  Fund,  if such  action or  non-action  relates to the time,
method and place of conducting any  proceeding  for any remedy  available to the Trustee or exercising any trust or
other power conferred upon the Trustee under this Agreement;

(iv) The Trustee  shall not be required to take notice or be deemed to have notice or  knowledge  of any default or
Event of Default unless a Responsible  Officer of the Trustee's  Corporate Trust Office shall have actual knowledge
thereof.  In the absence of such notice,  the Trustee may conclusively  assume there is no such default or Event of
Default;

(v) The Trustee  shall not in any way be liable by reason of any  insufficiency  in any  Account  held by or in the
name of Trustee unless it is determined by a court of competent  jurisdiction  that the Trustee's gross  negligence
or willful  misconduct  was the  primary  cause of such  insufficiency  (except to the extent  that the  Trustee is
obligor and has defaulted thereon);

(vi) The Trustee shall not in any way be liable by reason of any  insufficiency  in any Account held by the Trustee
or any Account held in the name of the Trustee  unless it is determined by a court of competent  jurisdiction  that
the Trustee's gross  negligence or willful  misconduct was the primary cause of such  insufficiency  (except to the
extent that the Trustee is obligor and has defaulted thereon);

(vii) Anything  in this  Agreement  to the  contrary  notwithstanding,  in no event shall the Trustee be liable for
special,  indirect  or  consequential  loss or damage of any kind  whatsoever  (including  but not  limited to lost
profits),  even if the Trustee has been  advised of the  likelihood  of such loss or damage and  regardless  of the
form of action;

(viii) None of the Trustee,  the  Servicer,  the Depositor or the Custodian  shall be  responsible  for the acts or
omissions of the other,  it being  understood  that this Agreement  shall not be construed to render them partners,
joint venturers or agents of one another and

(ix) The Trustee shall not be required to expend or risk its own funds or otherwise  incur  financial  liability in
the  performance  of any of its duties  hereunder,  or in the exercise of any of its rights or powers,  if there is
reasonable  ground for  believing  that the  repayment  of such funds or adequate  indemnity  against  such risk or
liability is not  reasonably  assured to it, and none of the provisions  contained in this  Agreement  shall in any
event require the Trustee to perform,  or be responsible  for the manner of performance  of, any of the obligations
of the Servicer  under this  Agreement,  except during such time, if any, as the Trustee shall be the successor to,
and be vested with the rights,  duties,  powers and  privileges  of, the Servicer in  accordance  with the terms of
this Agreement.

(e) All funds  received by the Servicer and the Trustee and required to be deposited  into any Account  pursuant to
this Agreement will be promptly so deposited by the Servicer or the Trustee, as applicable.

(f) Except for those  actions  that the  Trustee is  required to take  hereunder,  the  Trustee  shall not have any
obligation  or  liability  to take any action or to refrain  from  taking any action  hereunder  in the  absence of
written direction as provided hereunder.

Section 9.02. Certain Matters Affecting the Trustee.  Except as otherwise provided in Section 9.01:

(a) The Trustee may rely and shall be protected in acting or refraining  from acting in reliance on any resolution,
certificate  of the  Depositor  or the  Servicer,  certificate  of  auditors or any other  certificate,  statement,
instrument,  opinion, report, notice, request,  consent, order, appraisal, bond or other paper or document believed
by it to be genuine and to have been signed or presented by the proper party or parties;

(b) The Trustee may consult  with  counsel and any advice of such  counsel or any Opinion of Counsel  shall be full
and complete  authorization  and protection with respect to any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

(c) The Trustee  shall not be under any  obligation  to exercise  any of the trusts or powers  vested in it by this
Agreement,  other than its  obligation to give notices  pursuant to this  Agreement,  or to  institute,  conduct or
defend  any  litigation  hereunder  or in  relation  hereto  at  the  request,  order  or  direction  of any of the
Certificateholders  pursuant  to the  provisions  of this  Agreement,  unless  such  Certificateholders  shall have
offered to the Trustee  reasonable  security or indemnity against the costs,  expenses and liabilities which may be
incurred  therein or thereby.  Nothing  contained  herein shall,  however,  relieve the Trustee of the  obligation,
upon the  occurrence  of an Event of Default of which a  Responsible  Officer of the Trustee  has actual  knowledge
(which has not been cured or waived),  to exercise  such of the rights and powers  vested in it by this  Agreement,
and to use the same  degree of care and skill in their  exercise,  as a prudent  person  would  exercise  under the
circumstances in the conduct of his own affairs;

(d) Prior to the  occurrence  of an Event of  Default  hereunder  and after the  curing or waiver of all  Events of
Default which may have occurred,  the Trustee shall not be liable in its individual  capacity for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized  or within the  discretion or rights or
powers conferred upon it by this Agreement;

(e) The Trustee shall not be bound to make any  investigation  into the facts or matters stated in any  resolution,
certificate,  statement,  instrument,  opinion,  report, notice,  request,  consent, order, approval, bond or other
paper or  document,  unless  requested  in  writing  to do so by  Holders  of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less than 25% of the  Trust  Fund and  provided  that the  payment  within a
reasonable time to the Trustee of the costs,  expenses or liabilities  likely to be incurred by it in the making of
such investigation is, in the opinion of the Trustee,  reasonably assured to the Trustee,  by the security afforded
to it by the terms of this  Agreement.  The  Trustee may  require  reasonable  indemnity  against  such  expense or
liability as a condition to taking any such  action.  The  reasonable  expense of every such  examination  shall be
paid by the Certificateholders requesting the investigation;

(f) The Trustee may execute any of the trusts or powers  hereunder or perform any duties  hereunder either directly
or through Affiliates,  agents or attorneys;  provided,  however, that the Trustee may not appoint any agent (other
than the  Custodian)  to perform  its  custodial  functions  with  respect to the  Mortgage  Files or paying  agent
functions  under this  Agreement  without the express  written  consent of the Servicer,  which consent will not be
unreasonably  withheld.  The Trustee  shall not be liable or  responsible  for (i) the  misconduct or negligence of
any of the  Trustee's  agents or attorneys or a custodian or paying agent  appointed  hereunder by the Trustee with
due care and,  when  required,  with the consent of the  Servicer  or (ii) any acts or  omissions  of the  Servicer
(unless the Trustee has assumed the obligations of the Servicer pursuant to the provision of this Agreement);

(g) Should the Trustee deem the nature of any action required on its part,  other than a payment or transfer by the
Trustee  under  Section  4.02,  to be unclear,  the Trustee may require prior to such action that it be provided by
the Depositor with reasonable further instructions;

(h) The right of the Trustee to perform any  discretionary  act enumerated in this Agreement shall not be construed
as a duty,  and the Trustee shall not be  accountable  for other than its  negligence or willful  misconduct in the
performance of any such act;

(i) The  Trustee  shall not be  required  to give any bond or surety  with  respect to the  execution  of the trust
created hereby or the powers granted hereunder, except as provided in Section  9.07; and

(j) Neither the Trustee nor the Servicer  shall have any duty to conduct any  affirmative  investigation  as to the
occurrence  of any  condition  requiring  the  repurchase  of any  Mortgage  Loan by the  Sponsor  pursuant to this
Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any Mortgage  Loan for purposes of this
Agreement.

Section 9.03. Trustee Not Liable for  Certificates  or Mortgage  Loans.  The recitals  contained  herein and in the
Certificates  (other than the signature and  countersignature of the Trustee on the Certificates) shall be taken as
the statements of the  Depositor,  and the Trustee shall not have any  responsibility  for their  correctness.  The
Trustee makes no  representation  as to the validity or sufficiency of the  Certificates  (other than the signature
and  countersignature  of the Trustee on the Certificates) or of any Mortgage Loan except as expressly  provided in
Sections  2.02 and 2.05  hereof;  provided,  however,  that the  foregoing  shall not  relieve  the  Trustee of the
obligation  to review  the  Mortgage  Files  pursuant  to  Sections  2.02 and 2.04.  The  Trustee's  signature  and
countersignature  (or  countersignature  of its  agent) on the  Certificates  shall be solely  in its  capacity  as
Trustee  and shall not  constitute  the  Certificates  an  obligation  of the  Trustee in any other  capacity.  The
Trustee shall not be accountable  for the use or application by the Depositor of any of the  Certificates or of the
proceeds of such  Certificates,  or for the use or  application  of any funds paid to the Depositor with respect to
the Mortgage  Loans.  Subject to the  provisions  of  Section 2.05,  the Trustee shall not be  responsible  for the
legality or validity of this Agreement or any document or instrument  relating to this  Agreement,  the validity of
the execution of this Agreement or of any supplement  hereto or instrument of further  assurance,  or the validity,
priority,  perfection  or  sufficiency  of the security  for the  Certificates  issued  hereunder or intended to be
issued  hereunder.  The Trustee shall not at any time have any  responsibility  or liability for or with respect to
the legality,  validity and  enforceability of any Mortgage or any Mortgage Loan, or the perfection and priority of
any Mortgage or the maintenance of any such  perfection and priority,  or for or with respect to the sufficiency of
the Trust Fund or its  ability to  generate  the  payments  to be  distributed  to  Certificateholders,  under this
Agreement.  The Trustee shall not have any  responsibility  for filing any financing or  continuation  statement in
any public office at any time or to otherwise  perfect or maintain the perfection of any security  interest or lien
granted to it hereunder or to record this Agreement  other than any  continuation  statements  filed by the Trustee
pursuant to Section 3.19.

Section 9.04. Trustee May Own  Certificates.  The Trustee in its individual  capacity or in any capacity other than
as Trustee  hereunder may become the owner or pledgee of any Certificates  with the same rights it would have if it
were not the Trustee and may otherwise deal with the parties hereto.

Section 9.05. Trustee's  Fees  and  Expenses.  The  Trustee  will be  entitled  to a fee  (the  "Trustee  Fee")  as
compensation  for the  performance of its activities  hereunder equal to 1/12 of the Trustee Fee Rate multiplied by
the Stated  Principal  Balance of each  Mortgage  Loan as of the first day of the related  Due Period.  The Trustee
will also be entitled to all income and gain realized from any  investment  of funds in the  Distribution  Account,
pursuant  to Article IV, for the  performance  of its  activities  hereunder.  In  addition,  the  Trustee  will be
entitled to recover from the Distribution Account pursuant to Section 4.04 all reasonable  out-of-pocket  expenses,
disbursements  and advances and the expenses of the Trustee in connection with any Event of Default,  any breach of
this Agreement or any claim or legal action  (including any pending or threatened  claim or legal action)  incurred
or made by or against the Trustee or in connection with the  administration  of the trusts hereunder by the Trustee
(including  the  reasonable  compensation,  expenses and  disbursements  of its counsel)  except any such  expense,
disbursement or advance as may arise from its negligence or intentional  misconduct or which is the  responsibility
of the  Certificateholders.  If funds in the  Distribution  Account are  insufficient  therefor,  the Trustee shall
recover such expenses from the Depositor.  Such compensation and  reimbursement  obligation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express trust.

Section 9.06. Eligibility  Requirements for Trustee.  The Trustee and any successor Trustee shall during the entire
duration of this Agreement be a state bank or trust company or a national banking  association  organized and doing
business  under the laws of such state or the United  States of  America,  authorized  under such laws to  exercise
corporate trust powers,  having a combined  capital and surplus and undivided  profits of at least  $40,000,000 or,
in the case of a  successor  Trustee,  $50,000,000,  subject  to  supervision  or  examination  by federal or state
authority  and, in the case of the  Trustee,  rated "BBB" or higher by S&P with respect to their  long-term  rating
and rated  "BBB" or  higher by S&P and  "Baa2" or higher by  Moody's  with  respect  to any  outstanding  long-term
unsecured  unsubordinated  debt, and, in the case of a successor  Trustee or successor  Trustee other than pursuant
to  Section 9.10,  rated in one of the two highest  long-term debt categories of, or otherwise  acceptable to, each
of the Rating  Agencies.  If the Trustee  publishes  reports of condition at least annually,  pursuant to law or to
the requirements of the aforesaid  supervising or examining  authority,  then for the purposes of this Section 9.06
the  combined  capital and surplus of such  corporation  shall be deemed to be its total equity  capital  (combined
capital and  surplus) as set forth in its most recent  report of condition  so  published.  In case at any time the
Trustee  shall cease to be eligible in  accordance  with the  provisions  of this  Section 9.06,  the Trustee shall
resign immediately in the manner and with the effect specified in Section 9.08.

Section 9.07. Insurance.  The Trustee,  at its own expense,  shall at all times maintain and keep in full force and
effect:  (i) fidelity  insurance,  (ii) theft of documents  insurance  and  (iii) forgery  insurance  (which may be
collectively  satisfied by a "Financial  Institution  Bond" and/or a "Bankers'  Blanket Bond").  All such insurance
shall be in amounts,  with standard coverage and subject to deductibles,  as are customary for insurance  typically
maintained by banks or their  affiliates which act as custodians for  investor-owned  mortgage pools. A certificate
of an officer of the Trustee as to the  Trustee's  compliance  with this  Section 9.07  shall be  furnished  to any
Certificateholder upon reasonable written request.

Section 9.08. Resignation and Removal of the Trustee.

(a) The Trustee may at any time resign and be discharged  from the Trust hereby  created by giving  written  notice
thereof to the  Depositor and the  Servicer,  with a copy to the Rating  Agencies.  Upon  receiving  such notice of
resignation,  the Depositor shall promptly appoint a successor Trustee, by written instrument,  in triplicate,  one
copy of which instrument shall be delivered to the resigning  Trustee.  If no successor  Trustee shall have been so
appointed  and have  accepted  appointment  within 30 days  after the  giving of such  notice of  resignation,  the
resigning Trustee may petition any court of competent jurisdiction for the appointment of a successor Trustee.

(b) If at any time the Trustee shall cease to be eligible in accordance  with the  provisions of  Section 9.06  and
shall fail to resign after  written  request  therefor by the  Depositor or if at any time the Trustee shall become
incapable  of acting,  or shall be  adjudged a  bankrupt  or  insolvent,  or a  receiver  of the  Trustee or of its
property  shall be appointed,  or any public officer shall take charge or control of the Trustee or of its property
or affairs for the purpose of  rehabilitation,  conservation  or  liquidation,  then the Depositor  shall  promptly
remove the  Trustee  and  appoint a  successor  Trustee by written  instrument,  in  triplicate,  one copy of which
instrument shall be delivered to the Trustee so removed, the successor Trustee.

(c) The Holders of Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the
Trust  Fund may at any time  remove  the  Trustee  and  appoint  a  successor  Trustee  by  written  instrument  or
instruments,  in quintuplicate,  signed by such Holders or their  attorneys-in-fact  duly authorized,  one complete
set of which  instruments  shall be  delivered  to the  Depositor,  the Servicer and the Trustee so removed and the
successor so appointed.  In the event that the Trustee  removed by the Holders of  Certificates  in accordance with
this  Section 9.08(c),  the Holders of such Certificates  shall be responsible for paying any compensation  payable
hereunder to a successor Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

(d) No  resignation  or removal of the  Trustee  and  appointment  of a  successor  Trustee  pursuant to any of the
provisions  of this  Section 9.08  shall  become  effective  except  upon  appointment  of and  acceptance  of such
appointment by the successor Trustee as provided in Section 9.09.

Section 9.09. Successor Trustee.

(a) Any successor  Trustee  appointed as provided in  Section 9.08  shall execute,  acknowledge  and deliver to the
Depositor and to its predecessor  Trustee an instrument  accepting such appointment  hereunder.  The resignation or
removal of the  predecessor  Trustee shall then become  effective and such successor  Trustee,  without any further
act, deed or  conveyance,  shall become fully vested with all the rights,  powers,  duties and  obligations  of its
predecessor  hereunder,  with like effect as if originally named as Trustee herein. The predecessor  Trustee shall,
after its  receipt  of payment in full of its  outstanding  fees and  expenses  promptly  deliver to the  successor
Trustee all assets and records of the Trust held by it hereunder,  and the Depositor  and the  predecessor  Trustee
shall execute and deliver such  instruments  and do such other things as may  reasonably be required for more fully
and certainly vesting and confirming in the successor Trustee all such rights, powers, duties and obligations.

(b) No successor  Trustee  shall accept  appointment  as provided in this  Section 9.09  unless at the time of such
acceptance such successor Trustee shall be eligible under the provisions of Section 9.06.

(c) Upon acceptance of appointment by a successor Trustee as provided in this  Section 9.09,  the successor Trustee
shall mail notice of the  succession  of such Trustee  hereunder to all  Certificateholders  at their  addresses as
shown in the  Certificate  Register and to the Rating  Agencies.  The Company  shall pay the cost of any mailing by
the successor Trustee.

Section 9.10. Merger or Consolidation of Trustee.  Any state bank or trust company or national banking  association
into which the Trustee may be merged or converted or with which it may be  consolidated  or any state bank or trust
company or national  banking  association  resulting  from any merger,  conversion  or  consolidation  to which the
Trustee shall be a party, or any state bank or trust company or national banking  association  succeeding to all or
substantially  all of the corporate trust business of the Trustee shall be the successor of the Trustee  hereunder,
provided such state bank or trust company or national  banking  association  shall be eligible under the provisions
of Section 9.06.  Such succession  shall be valid without the execution,  delivery of notice or filing of any paper
or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

Section 9.11. Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding  any other provisions hereof, at any time, for the purpose of meeting any legal requirements of
any jurisdiction in which any part of the Trust or property  constituting the same may at the time be located,  the
Depositor and the Trustee  acting  jointly shall have the power and shall  execute and deliver all  instruments  to
appoint one or more  Persons  approved  by the  Trustee and the  Depositor  to act as  co-trustee  or  co-trustees,
jointly with the Trustee,  or separate trustee or separate  trustees,  of all or any part of the Trust, and to vest
in such Person or Persons,  in such capacity,  such title to the Trust,  or any part thereof,  and,  subject to the
other provisions of this Section 9.11,  such powers,  duties,  obligations,  rights and trusts as the Depositor and
the Trustee may consider necessary or desirable.

(b) If the Depositor shall not have joined in such appointment  within 15 days after the receipt by it of a written
request so to do, the Trustee shall have the power to make such appointment without the Depositor.

(c) No co-trustee or separate  trustee  hereunder shall be required to meet the terms of eligibility as a successor
Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of the appointment of co-trustee(s) or
separate trustee(s) shall be required under Section 9.08 hereof.

(d) In the case of any appointment of a co-trustee or separate trustee pursuant to this  Section 9.11,  all rights,
powers,  duties and  obligations  conferred  or imposed  upon the Trustee  and  required  to be  conferred  on such
co-trustee  shall be conferred or imposed upon and exercised or performed by the Trustee and such separate  trustee
or co-trustee  jointly,  except to the extent that under any law of any jurisdiction in which any particular act or
acts are to be performed  (whether as Trustee  hereunder or as  successor to the Servicer  hereunder),  the Trustee
shall be incompetent or  unqualified  to perform such act or acts, in which event such rights,  powers,  duties and
obligations  (including the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall
be exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

(e) Any notice,  request or other  writing  given to the Trustee  shall be deemed to have been given to each of the
then separate  trustees and co-trustees,  as effectively as if given to each of them.  Every instrument  appointing
any separate  trustee or  co-trustee  shall refer to this  Agreement  and the  conditions  of this Article IX. Each
separate trustee and co-trustee,  upon its acceptance of the trusts conferred,  shall be vested with the estates or
property  specified in its instrument of  appointment,  either  jointly with the Trustee or  separately,  as may be
provided therein,  subject to all the provisions of this Agreement,  specifically including every provision of this
Agreement  relating to the conduct of, affecting the liability of, or affording  protection to, the Trustee.  Every
such instrument shall be filed with the Trustee.

(f) To the extent not prohibited by law, any separate trustee or co-trustee may, at any time,  request the Trustee,
its agent or  attorney-in-fact,  with full power and authority,  to do any lawful act under or with respect to this
Agreement on its behalf and in its name.  If any separate  trustee or  co-trustee  shall die,  become  incapable of
acting,  resign or be removed,  all of its  estates,  properties  rights,  remedies and trusts shall vest in and be
exercised by the Trustee, to the extent permitted by law, without the appointment of a new or successor Trustee.

(g) No trustee under this Agreement shall be personally  liable by reason of any act or omission of another trustee
under this  Agreement.  The Depositor and the Trustee acting  jointly may at any time accept the  resignation of or
remove any separate trustee or co-trustee.

Section 9.12. Federal Information Returns and Reports to Certificateholders; REMIC Administration.

(a) For federal  income tax  purposes,  the taxable year of each  2006-AR1  REMIC shall be a calendar  year and the
Trustee shall  maintain or cause the  maintenance of the books of each such 2006-AR1 REMIC on the accrual method of
accounting.

(b) The Trustee  shall  prepare and file or cause to be filed with the Internal  Revenue  Service,  and the Trustee
shall upon the written  instruction of the Trustee sign,  Federal tax information  returns or elections required to
be made  hereunder  with respect to each  2006-AR1  REMIC,  the Trust Fund,  if  applicable,  and the  Certificates
containing  such  information  and at the times  and in the  manner as may be  required  by the Code or  applicable
Treasury  regulations,  and the  Trustee  shall  furnish  to each  Holder of  Certificates  at any time  during the
calendar  year for which such returns or reports are made such  statements or  information  at the times and in the
manner as may be required thereby,  including,  without limitation,  reports relating to mortgaged property that is
abandoned  or  foreclosed,  receipt  of  mortgage  interests  in kind in a trade or  business,  a  cancellation  of
indebtedness,  interest,  original  issue  discount  and market  discount or premium  (using a constant  prepayment
assumption  of 25% CPR).  The  Trustee  will apply for an  Employee  Identification  Number from the IRS under Form
SS-4 or any other  acceptable  method for all tax entities.  In connection  with the  foregoing,  the Trustee shall
timely  prepare and file,  and the Trustee shall upon the written  instruction  of the Trustee sign, IRS Form 8811,
which shall  provide the name and address of the person who can be contacted to obtain  information  required to be
reported to the holders of regular  interests in each 2006-AR1  REMIC (the "REMIC  Reporting  Agent").  The Trustee
shall make  elections to treat each 2006-AR1  REMIC as a REMIC (which  elections  shall apply to the taxable period
ending  December 31,  2006 and each calendar  year  thereafter)  in such manner as the Code or applicable  Treasury
regulations  may prescribe,  and as described by the Trustee.  The Trustee shall sign all tax  information  returns
filed  pursuant to this  Section and  any other  returns as may be required by the Code.  The Holder of the largest
percentage  interest in the Class R  Certificates  is hereby  designated  as the "Tax Matters  Person"  (within the
meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I,  REMIC II,  REMIC III and REMIC IV. The Holder of the
largest  percentage  interest in the  Class R-X  Certificates  is hereby  designated  as the "Tax  Matters  Person"
(within the meaning of Treas.  Reg.  §§1.860F-4(d))  for REMIC V. The Trustee is hereby  designated  and  appointed
as the agent of each such Tax Matters  Person.  Any Holder of a Residual  Certificate  will by  acceptance  thereof
appoint  the  Trustee  as agent and  attorney-in-fact  for the  purpose  of acting as Tax  Matters  Person for each
2006-AR1  REMIC during such time as the Trustee does not own any such Residual  Certificate.  In the event that the
Code or  applicable  Treasury  regulations  prohibit the Trustee from signing tax or  information  returns or other
statements,  or the Trustee  from  acting as agent for the Tax Matters  Person,  the  Trustee  shall take  whatever
action that in its sole good faith judgment is necessary for the proper filing of such  information  returns or for
the provision of a tax matters person,  including  designation of the Holder of the largest percentage  interest in
a Residual  Certificate to sign such returns or act as tax matters  person.  Each Holder of a Residual  Certificate
shall be bound by this Section.

(c) The Trustee shall provide upon request and receipt of reasonable compensation,  such information as required in
Section 860D(a)(6)(B)  of the Code to the  Internal  Revenue  Service,  to any  Person  purporting  to  transfer  a
Residual  Certificate  to a Person  other than a  transferee  permitted by  Section 5.05(b),  and to any  regulated
investment  company,  real estate investment trust, common trust fund,  partnership,  trust,  estate,  organization
described  in  Section 1381  of the Code,  or nominee  holding an interest in a  pass-through  entity  described in
Section 860E(e)(6)  of the Code, any record holder of which is not a transferee  permitted by  Section 5.05(b)  (or
which is deemed by statute to be an entity with a disqualified member).

(d) The Trustee  shall  prepare and file or cause to be filed,  and the Trustee  shall sign,  any state  income tax
returns required under Applicable State Law with respect to each 2006- AR1 REMIC or the Trust Fund.

(e) Notwithstanding  any other provision of this Agreement,  the Trustee shall comply with all federal  withholding
requirements  respecting  payments to  Certificateholders  of interest or original  issue  discount on the Mortgage
Loans,  that the Trustee  reasonably  believes are  applicable  under the Code.  The consent of  Certificateholders
shall not be  required  for such  withholding.  In the event the  Trustee  withholds  any amount  from  interest or
original issue  discount  payments or advances  thereof to any  Certificateholder  pursuant to federal  withholding
requirements,  the Trustee  shall,  together  with its monthly  report to such  Certificateholders,  indicate  such
amount withheld.

(f) The Trustee  agrees to indemnify the Trust Fund and the Depositor  for any taxes and costs  including,  without
limitation,  any  reasonable  attorneys  fees  imposed on or  incurred  by the Trust  Fund,  the  Depositor  or the
Servicer, as a result of a breach of the Trustee's covenants set forth in this Section 9.12.

                                                     ARTICLE X

                                                    Termination

Section 10.01. Termination Upon Repurchase by the Depositor or its Designee or Liquidation of the Mortgage Loans.

(a) Subject to Section 10.02,  the respective  obligations and  responsibilities of the Depositor,  the Trustee and
the Servicer  created hereby,  other than the obligation of the Trustee to make payments to  Certificateholders  as
hereinafter set forth, shall terminate upon:

(i) the  repurchase by or at the direction of the Depositor or its designee of all of the Mortgage Loans in each of
Loan Group I and Loan Group II (which  repurchase  of the Group I Mortgage  Loans and the Group II  Mortgage  Loans
may occur on separate  dates) and all  related REO  Property  remaining  in the Trust at a price (the  "Termination
Purchase  Price") equal to the sum of (a) 100% of the Outstanding  Principal  Balance of each Mortgage Loan in such
Loan  Group  (other  than a  Mortgage  Loan  related  to REO  Property)  as of the date of  repurchase,  net of the
principal  portion of any  unreimbursed  Monthly  Advances on the Mortgage Loans unpaid to, but not including,  the
first day of the month of  repurchase,  (b) the appraised  value of any related REO  Property,  less the good faith
estimate of the Depositor of liquidation  expenses to be incurred in connection with its disposal  thereof (but not
more  than the  Outstanding  Principal  Balance  of the  related  Mortgage  Loan,  together  with  interest  at the
applicable  Mortgage  Interest Rate accrued on that balance but unpaid to, but not including,  the first day of the
month of  repurchase),  such appraisal to be calculated by an appraiser  mutually  agreed upon by the Depositor and
the Trustee at the expense of the  Depositor,  (c)  unreimbursed  out-of  pocket costs of the  Servicer,  including
unreimbursed  servicing  advances  and the  interest  portion of any  unreimbursed  Monthly  Advances,  made on the
related  Mortgage Loans prior to the exercise of such repurchase  right,  (d) any costs and damages incurred by the
Trust in connection  with any violation of any predatory or abusive  lending laws with respect to a Mortgage  Loan,
and (e) any  unreimbursed  costs and expenses of the Servicer,  the Custodian and the Trustee  payable  pursuant to
Section 9.05 or Section 7.04(c);

(ii) the later of the making of the final payment or other  liquidation,  or any advance with respect  thereto,  of
the last Mortgage Loan,  remaining in the Trust Fund or the  disposition  of all property  acquired with respect to
any Mortgage Loan; provided,  however,  that in the event that an advance has been made, but not yet recovered,  at
the time of such  termination,  the Person having made such advance  shall be entitled to receive,  notwithstanding
such termination, any payments received subsequent thereto with respect to which such advance was made; or

(iii) the payment to the Certificateholders of all amounts required to be paid to them pursuant to this Agreement.

(b) In no event, however,  shall the Trust created hereby continue beyond the expiration of 21 years from the death
of the last  survivor of the  descendants  of Joseph P.  Kennedy,  the late  Ambassador of the United States to the
Court of St. James's, living on the date of this Agreement.

(c) (i) The  right of the  Depositor  or its  designee to  repurchase  all the assets of a Loan Group  described in
Section  10.01(a)(i)  above shall be exercisable only if (i) the Stated Principal  Balance of the Mortgage Loans in
such Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off Date Balance of such  Mortgage
Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the  Trustee has
determined  that the REMIC status of any 2006-AR1  REMIC has been lost or that a substantial  risk exists that such
REMIC status will be lost for the  then-current  taxable year. At any time  thereafter,  in the case of (i) or (ii)
above,  the Depositor may elect to terminate any 2006-AR1 REMIC at any time, and upon such election,  the Depositor
or its designee, shall purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

(d) The Trustee shall give notice of any  termination  to the  Certificateholders,  with a copy to the Servicer and
the Rating  Agencies,  upon which the  Certificateholders  shall  surrender  their  Certificates to the Trustee for
payment of the final  distribution  and  cancellation.  Such  notice  shall be given by letter,  mailed not earlier
than  the  15th  day and not  later  than  the  25th day of the  month  next  preceding  the  month  of such  final
distribution,  and shall specify (i) the  Distribution  Date upon which final payment of the  Certificates  will be
made upon  presentation  and surrender of the  Certificates  at the Corporate  Trust Office of the Trustee  therein
designated,  (ii) the amount of any such final payment and (iii) that the Record Date otherwise  applicable to such
Distribution  Date is not applicable,  payments being made only upon presentation and surrender of the Certificates
at the Corporate Trust Office of the Trustee therein specified.

(e) If the option of the Depositor to  repurchase  or cause the  repurchase of all the Group I Mortgage Loan or the
Group II  Mortgage  Loans and the  related  assets of such Loan Group  described  in Section  10.01(a)(i)  above is
exercised,  the  Depositor  and/or its  designee  shall  deliver to the  Trustee  for  deposit in the  Distribution
Account,  by the  Business  Day prior to the  applicable  Distribution  Date,  an amount  equal to the  Termination
Purchase Price.  Upon  presentation  and surrender of the related  Certificates by the related  Certificateholders,
the Trustee shall distribute to such  Certificateholders  from amounts then on deposit in the Distribution  Account
an amount  determined  as follows:  with  respect to each  related  Certificate  (other  than the related  Residual
Certificates and the related Class XP Certificates),  the outstanding  Current Principal Amount,  plus with respect
to each such  Certificate  (other than the related Residual  Certificates  and the related Class XP  Certificates),
one month's  interest  thereon at the  applicable  Pass-Through  Rate;  and with  respect to the  related  Residual
Certificates and the related Class XP Certificates,  the percentage  interest  evidenced thereby  multiplied by the
difference,  if any,  between the above described  repurchase  price and the aggregate  amount to be distributed to
the  Holders  of the  Certificates  (other  than  the  related  Residual  Certificates  and the  related  Class  XP
Certificates).  If the proceeds  with respect to the Mortgage  Loans are not  sufficient  to pay all of the related
Certificates in full (other than the related  Residual  Certificates  and the related Class XP  Certificates),  any
such deficiency will be allocated  first, to the related Class B Certificates,  in inverse order of their numerical
designation,  and then to the related  Senior  Certificates,  on a pro rata  basis.  Upon  deposit of the  required
repurchase  price and  following  such final  Distribution  Date for the related  Certificates,  the Trustee  shall
release  promptly (or cause the Custodian to release) to Depositor  and/or its designee the Mortgage  Files for the
remaining  applicable  Mortgage  Loans,  and the Accounts  with respect  thereto  shall  terminate,  subject to the
Trustee's obligation to hold any amounts payable to the  Certificateholders in trust without interest pending final
distributions  pursuant  to Section  10.01(g).  Any other  amounts  remaining  in the  Accounts  will belong to the
Depositor.

(f) In the event that this  Agreement is terminated by reason of the payment or  liquidation  of all Mortgage Loans
or the  disposition of all property  acquired with respect to all Mortgage Loans under Section  10.01(a)(ii) above,
the  Servicer  shall  deliver to the Trustee  for deposit in the  Distribution  Account all  distributable  amounts
remaining in the Custodial  Account.  Upon the  presentation and surrender of the  Certificates,  the Trustee shall
distribute to the remaining  Certificateholders,  in accordance with their respective interests,  all distributable
amounts remaining in the Distribution  Account.  Upon deposit by the Servicer of such  distributable  amounts,  and
following such final  Distribution  Date,  the Trustee shall release  promptly to the Depositor or its designee the
Mortgage Files for the remaining  Mortgage  Loans,  and the Custodial  Account and the  Distribution  Account shall
terminate,  subject to the Trustee's  obligation  to hold any amounts  payable to the  Certificateholders  in trust
without interest pending final distributions pursuant to this Section  10.01(f).

(g) If not all of the  Certificateholders  shall surrender their  Certificates for  cancellation  within six months
after the time specified in the  above-mentioned  written notice, the Trustee shall give a second written notice to
the  remaining  Certificateholders  to  surrender  their  Certificates  for  cancellation  and  receive  the  final
distribution  with respect thereto.  If within six months after the second notice,  not all the Certificates  shall
have been  surrendered  for  cancellation,  the Trustee may take  appropriate  steps,  or appoint any agent to take
appropriate steps, to contact the remaining  Certificateholders  concerning  surrender of their  Certificates,  and
the cost thereof shall be paid out of the funds and other assets which remain subject to this Agreement.

(h) The designee of the Depositor,  if it is not an affiliate of the  Depositor,  shall be deemed to represent that
one of the  following  will be true and correct:  (i) the exercise of the optional  termination  right set forth in
Section 10.01 shall not result in a non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code or
(ii)  such  designee  is (A) not a party in  interest  with  respect  to any Plan  and (B) is not a  "benefit  plan
investor"  (other than a plan  sponsored  or  maintained  by the  Depositor or such  designee,  as the case may be,
provided that no assets of such plan are invested or deemed to be invested in the  Certificates).  If the holder of
the optional  termination  right is unable to exercise  such option by reason of the preceding  sentence,  then the
Depositor may exercise such option.

Section 10.02. Additional  Termination  Requirements.  (a) If  the  option  of  the  Depositor  to  repurchase  the
Mortgage Loans under Section  10.01(a)(i)  above is exercised with respect to all of the Mortgage Loans,  the Trust
Fund and each 2006-AR1 REMIC shall be terminated in accordance with the following additional  requirements,  unless
the Trustee has been furnished  with an Opinion of Counsel  addressed to the Trustee (which opinion shall not be at
the expense of the  Trustee) to the effect  that the failure of the Trust to comply with the  requirements  of this
Section 10.02 will not (i) result in the  imposition of taxes on  "prohibited  transactions"  as defined in Section
860F of the Code on each  2006-AR1  REMIC or (ii) cause any 2006-AR1  REMIC to fail to qualify as a 2006-AR1  REMIC
at any time that any Certificates are outstanding:

(i) within 90 days prior to the final  Distribution  Date, at the written direction of Depositor,  the Trustee,  as
agent for the respective  Tax Matters  Persons,  shall adopt a plan of complete  liquidation of each 2006-AR1 REMIC
in the case of a  termination  under  Section  10.01(a)(i).  Such plan,  which  shall be provided to the Trustee by
Depositor,  shall  meet the  requirements  of a  "qualified  liquidation"  under  Section  860F of the Code and any
regulations thereunder.

(ii) the Depositor shall notify the Trustee at the commencement of such 90-day  liquidation period and, at or prior
to the time of making of the final  payment on the  Certificates,  the Trustee  shall sell or otherwise  dispose of
all of the remaining assets of the Trust Fund in accordance with the terms hereof; and

(iii) at or after the time of adoption  of such a plan of  complete  liquidation  of any  2006-AR1  REMIC and at or
prior to the final  Distribution  Date, the Trustee shall sell for cash all of the assets of the Trust to or at the
direction of the Depositor, and each 2006-AR1 REMIC, shall terminate at such time.

(b) By their acceptance of the Residual Certificates,  the Holders thereof hereby (i) agree to adopt such a plan of
complete  liquidation  of the related  2006-AR1 REMIC upon the written  request of the Depositor,  and to take such
action in connection  therewith as may be reasonably  requested by the Depositor and  (ii) appoint the Depositor as
their  attorney-in-fact,  with full  power of  substitution,  for  purposes  of  adopting  such a plan of  complete
liquidation.  The Trustee shall adopt such plan of  liquidation  by filing the  appropriate  statement on the final
tax return of each 2006-AR1  REMIC.  Upon complete  liquidation or final  distribution  of all of the assets of the
Trust Fund, the Trust Fund and each 2006-AR1 REMIC shall terminate.

                                                    ARTICLE XI

                                             Miscellaneous Provisions

Section 11.01. Intent of Parties.  The  parties  intend  that each  2006-AR1  REMIC shall be treated as a REMIC for
federal income tax purposes and that the  provisions of this  Agreement  should be construed in furtherance of this
intent.  Notwithstanding  any other express or implied agreement to the contrary,  the Sponsor,  the Servicer,  the
Trustee, the Depositor,  each recipient of the related Prospectus  Supplement and, by its acceptance thereof,  each
holder of a  Certificate,  agrees and  acknowledges  that each party  hereto has agreed that each of them and their
employees,  representatives  and other agents may disclose,  immediately upon  commencement of discussions,  to any
and all persons the tax treatment and tax structure of the Certificates  and the 2006-AR1 REMICs,  the transactions
described  herein and all materials of any kind  (including  opinions and other tax analyses)  that are provided to
any of them relating to such tax treatment and tax structure except where  confidentiality is reasonably  necessary
to comply with the securities laws of any applicable  jurisdiction.  For purposes of this paragraph, the terms "tax
treatment"  and  "tax  structure"  have the  meanings  set  forth  in  Treasury  Regulation  Sections  1.6011-4(c),
301.6111-2(c) and 301.6112-1(d).

Section 11.02. Amendment.

(a) This Agreement may be amended from time to time by the Company,  the  Depositor,  the Servicer and the Trustee,
without  notice to or the  consent of any of the  Certificateholders  to (i) cure any  ambiguity,  (ii)  correct or
supplement any provisions  herein that may be defective or inconsistent  with any other  provisions  herein,  (iii)
conform  any  provisions  herein to the  provisions  in the  Prospectus,  (iv) comply with any changes in the Code,
(v) to revise or correct any provisions to reflect the  obligations of the parties to this Agreement as they relate
to  Regulation  AB or (iv) make any other  provisions  with  respect  to matters or  questions  arising  under this
Agreement  which shall not be  inconsistent  with the provisions of this Agreement;  provided,  however,  that with
respect to clauses  (iv) and (vi) of this  Section  11.02(a),  such action shall not, as evidenced by an Opinion of
Independent  Counsel,  addressed to the Trustee,  adversely  affect in any  material  respect the  interests of any
Certificateholder;  provided,  further,  that with respect to clauses (iv) and (vi) of this Section  11.02(a),  the
Trustee may request an Opinion of  Independent  Counsel,  addressed  to the Trustee  (but not at the expense of the
Trustee),  to the effect that such  amendment  will not cause any REMIC  created  under this  Agreement  to fail to
qualify as a REMIC at any time that any Certificate is outstanding.

(b) This  Agreement  may also be amended from time to time by the Company,  the  Servicer,  the  Depositor  and the
Trustee,  with the consent of the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating
not less than 51% of the Trust Fund or of the  applicable  Class or Classes,  if such  amendment  affects only such
Class or  Classes,  for the purpose of adding any provisions to or changing in any manner or eliminating any of the
provisions  of this  Agreement  or of  modifying  in any  manner the  rights of the  Certificateholders;  provided,
however,  that no such  amendment  shall  (i) reduce in any manner the amount of, or delay the timing of,  payments
received on Mortgage  Loans which are  required to be  distributed  on any  Certificate  without the consent of the
Holder of such  Certificate,  (ii) reduce  the  aforesaid  percentage  of  Certificates  the  Holders  of which are
required  to  consent  to any  such  amendment,  without  the  consent  of the  Holders  of all  Certificates  then
outstanding,  or (iii) cause  any 2006-AR1 REMIC to fail to qualify as a REMIC for federal income tax purposes,  as
evidenced by an Opinion of  Independent  Counsel  addressed  to the Trustee  which shall be provided to the Trustee
other than at the Trustee's  expense.  Notwithstanding  any other provision of this Agreement,  for purposes of the
giving or  withholding of consents  pursuant to this  Section 11.02(b),  Certificates  registered in the name of or
held for the benefit of the  Depositor,  the Servicer or the Trustee or any Affiliate  thereof shall be entitled to
vote their Fractional Undivided Interests with respect to matters affecting such Certificates.

(c) Promptly  after the execution of any such  amendment,  the Trustee  shall  furnish a copy of such  amendment or
written  notification  of the  substance of such  amendment  to each  Certificateholder  and the  Trustee,  and the
Trustee shall provide a copy of such amendment or notice to the Rating Agencies.

(d) In the case of an amendment under Section 11.02(b) above, it shall not be necessary for the  Certificateholders
to approve the  particular  form of such an amendment.  Rather,  it shall be  sufficient if the  Certificateholders
approve  the  substance  of  the  amendment.   The  manner  of  obtaining  such  consents  and  of  evidencing  the
authorization of the execution  thereof by  Certificateholders  shall be subject to such reasonable  regulations as
the Trustee may prescribe.

(e) Prior to the  execution of any amendment to this  Agreement,  the Trustee shall be entitled to receive and rely
upon an Opinion of Counsel  addressed to the Trustee  stating that the execution of such amendment is authorized or
permitted by this  Agreement.  The Trustee may, but shall not be obligated to, enter into any such amendment  which
affects the Trustee's rights, duties or immunities under this Agreement.

Section 11.03. Recordation of Agreement.  To the extent  permitted by applicable  law, this Agreement is subject to
recordation in all  appropriate  public offices for real property  records in all the counties or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public
recording office or elsewhere.  The Depositor shall effect such  recordation,  at the expense of the Trust upon the
request in writing of a  Certificateholder,  but only if such  direction  is  accompanied  by an Opinion of Counsel
(provided  at the expense of the  Certificateholder  requesting  recordation)  to the effect that such  recordation
would materially and beneficially affect the interests of the Certificateholders or is required by law.

Section 11.04. Limitation on Rights of Certificateholders.

(a) The death or incapacity of any  Certificateholder  shall not terminate this Agreement or the Trust, nor entitle
such  Certificateholder's  legal  representatives  or  heirs  to  claim an  accounting  or to take  any  action  or
proceeding in any court for a partition or winding up of the Trust,  nor otherwise  affect the rights,  obligations
and liabilities of the parties hereto or any of them.

(b) Except as expressly provided in this Agreement,  no  Certificateholders  shall have any right to vote or in any
manner otherwise  control the operation and management of the Trust, or the obligations of the parties hereto,  nor
shall anything  herein set forth,  or contained in the terms of the  Certificates,  be construed so as to establish
the   Certificateholders   from  time  to  time  as  partners  or  members  of  an   association;   nor  shall  any
Certificateholders  be under any  liability  to any third  Person by reason of any action  taken by the  parties to
this Agreement pursuant to any provision hereof.

(c) No  Certificateholder  shall have any right by virtue of any provision of this Agreement to institute any suit,
action or proceeding in equity or at law upon, under or with respect to this Agreement  against the Depositor,  the
Trustee,  the Servicer or any successor to any such parties  unless  (i) such  Certificateholder  previously  shall
have given to the  Trustee a written  notice of a  continuing  default,  as herein  provided,  (ii) the  Holders of
Certificates  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund shall have
made written  request upon the Trustee to institute  such  action,  suit or  proceeding  in its own name as Trustee
hereunder and shall have offered to the Trustee such  reasonable  indemnity as it may require against the costs and
expenses and liabilities to be incurred therein or thereby,  and (iii) the  Trustee,  for 60 days after its receipt
of such notice,  request and offer of  indemnity,  shall have  neglected  or refused to institute  any such action,
suit or proceeding.

(d) No one or more  Certificateholders  shall have any right by virtue of any provision of this Agreement to affect
the rights of any other  Certificateholders  or to obtain or seek to obtain  priority or preference  over any other
such  Certificateholder,  or to enforce any right under this  Agreement,  except in the manner herein  provided and
for the equal,  ratable and common benefit of all  Certificateholders.  For the  protection and  enforcement of the
provisions  of this  Section 11.04,  each and every  Certificateholder  and the  Trustee  shall be entitled to such
relief as can be given either at law or in equity.

Section 11.05. Acts of Certificateholders.

(a) Any request,  demand,  authorization,  direction,  notice,  consent,  waiver or other  action  provided by this
Agreement to be given or taken by  Certificateholders  may be embodied in and evidenced by one or more  instruments
of  substantially  similar  tenor  signed by such  Certificateholders  in person or by an agent duly  appointed  in
writing.  Except as herein otherwise  expressly  provided,  such action shall become effective when such instrument
or  instruments  are  delivered to the Trustee and,  where it is expressly  required,  to the  Depositor.  Proof of
execution of any such  instrument or of a writing  appointing any such agent shall be sufficient for any purpose of
this  Agreement and conclusive in favor of the Trustee and the  Depositor,  if made in the manner  provided in this
Section 11.05.

(b) The fact and date of the  execution  by any  Person  of any such  instrument  or  writing  may be proved by the
affidavit of a witness of such  execution or by a certificate  of a notary  public or other  officer  authorized by
law to take  acknowledgments  of  deeds,  certifying  that  the  individual  signing  such  instrument  or  writing
acknowledged  to him the execution  thereof.  Where such  execution is by a signer acting in a capacity  other than
his or her individual  capacity,  such  certificate or affidavit shall also constitute  sufficient  proof of his or
her  authority.  The fact and date of the  execution of any such  instrument  or writing,  or the  authority of the
individual executing the same, may also be proved in any other manner which the Trustee deems sufficient.

(c) The  ownership  of  Certificates   (notwithstanding  any  notation  of  ownership  or  other  writing  on  such
Certificates,  except an endorsement in accordance with Section 5.02 made on a Certificate  presented in accordance
with  Section 5.04)  shall be proved by the  Certificate  Register,  and none of the Trustee,  the  Depositor,  the
Servicer nor any successor to any such parties shall be affected by any notice to the contrary.

(d) Any request,  demand,  authorization,  direction,  notice, consent, waiver or other action of the holder of any
Certificate  shall bind every future  holder of the same  Certificate  and the holder of every  Certificate  issued
upon the registration of transfer or exchange thereof,  if applicable,  or in lieu thereof with respect to anything
done,  omitted or suffered to be done by the Trustee,  the  Depositor,  the  Servicer or any  successor to any such
party in reliance thereon, whether or not notation of such action is made upon such Certificates.

(e) In determining whether the Holders of the requisite percentage of Certificates  evidencing Fractional Undivided
Interests  have  given any  request,  demand,  authorization,  direction,  notice,  consent  or  waiver  hereunder,
Certificates  owned by the Trustee,  the  Depositor,  the Servicer or any Affiliate  thereof shall be  disregarded,
except as otherwise  provided in  Section 11.02(b)  and except that,  in  determining  whether the Trustee shall be
protected in relying upon any such request,  demand,  authorization,  direction,  notice,  consent or waiver,  only
Certificates  which a Responsible  Officer of the Trustee  actually  knows to be so owned shall be so  disregarded.
Certificates  which have been pledged in good faith to the Trustee,  the  Depositor,  the Servicer or any Affiliate
thereof  may be  regarded  as  outstanding  if the  pledgor  establishes  to the  satisfaction  of the  Trustee the
pledgor's right to act with respect to such  Certificates  and that the pledgor is not an Affiliate of the Trustee,
the Depositor, or the Servicer, as the case may be.

Section 11.06. Governing Law. THIS AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS
OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICT  OF LAWS RULES  (OTHER  THAN  SECTION  5-1401 OF THE
GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING
LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS  AND  REMEDIES  OF THE  PARTIES  HEREUNDER  SHALL BE  DETERMINED  IN
ACCORDANCE WITH SUCH LAWS.

Section 11.07. Notices.  All  demands  and notices  hereunder  shall be in writing  and shall be deemed  given when
delivered at (including  delivery by facsimile) or mailed by registered  mail,  return receipt  requested,  postage
prepaid,  or by recognized  overnight courier,  to (i) in the case of the Depositor,  383 Madison Avenue, New York,
New  York  10179,  Attention:  Vice  President-Servicing,  telecopier  number:  (212)  272-5591,  or to such  other
address as may hereafter be furnished to the other parties hereto in writing;  (ii) in the case of the Trustee,  at
its  Corporate  Trust Office,  or such other  address as may hereafter be furnished to the other parties  hereto in
writing;  (iii) in  the case of the  Company,  383  Madison  Avenue,  New York,  New York  10179,  Attention:  Vice
President-Servicing,  telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished
to the other parties hereto in writing; (iv) in the case of the Servicer, P Mac Arthur Ridge II,          909
Hidden Ridge Drive, Suite 200,      Irving,  Texas  75038,  Attention:  Bear  Stearns  Mortgage  Funding  2006-AR1,
facsimile  no.:  (972)  831-2997,  or such other address as may hereafter be furnished to the other parties  hereto
in writing;  or (v) in the case of the Rating Agencies,  Moody's  Investors  Service,  Inc., 99 Church Street,  New
York, New York 10007 and Standard & Poor's,  a division of The McGraw-Hill  Companies,  Inc., 55 Water Street,  New
York, New York 10041,  or such other address or telecopy  number as may be furnished to the other parties hereto in
writing.  Any notice  delivered  to the  Depositor,  the  Servicer or the  Trustee  under this  Agreement  shall be
effective  only upon  receipt.  Any  notice  required  or  permitted  to be mailed to a  Certificateholder,  unless
otherwise  provided  herein,  shall  be  given  by  first-class  mail,  postage  prepaid,  at the  address  of such
Certificateholder  as shown in the  Certificate  Register.  Any notice so mailed within the time prescribed in this
Agreement   shall  be   conclusively   presumed  to  have  been  duly  given  when  mailed,   whether  or  not  the
Certificateholder receives such notice.

Section 11.08. Severability  of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms
of this Agreement shall be for any reason whatsoever held invalid, then such covenants,  agreements,  provisions or
terms shall be deemed severed from the remaining covenants,  agreements,  provisions or terms of this Agreement and
shall in no way  affect  the  validity  or  enforceability  of the other  provisions  of this  Agreement  or of the
Certificates or the rights of the holders thereof.

Section 11.09. Successors  and Assigns.  The  provisions of this  Agreement  shall be binding upon and inure to the
benefit of the respective successors and assigns of the parties hereto.

Section 11.10. Article  and  Section Headings.  The  article and section  headings  herein are for  convenience  of
reference only, and shall not limit or otherwise affect the meaning hereof.

Section 11.11. Counterparts.  This  Agreement  may be  executed in two or more  counterparts  each of which when so
executed  and  delivered  shall  be an  original  but all of  which  together  shall  constitute  one and the  same
instrument.

Section 11.12. Notice  to Rating  Agencies.  The  article  and  section  headings  herein  are for  convenience  of
reference only, and shall not limited or otherwise  affect the meaning hereof.  The Trustee shall promptly  provide
notice to each Rating Agency with respect to each of the  following of which a  Responsible  Officer of the Trustee
has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

Section 11.13. Use of Subservicers and Subcontractors.

(a) The  Servicer  shall not hire or  otherwise  utilize  the  services  of any  Subservicer  to fulfill any of the
obligations of the Servicer as servicer under this  Agreement  unless the Servicer  complies with the provisions of
paragraph  (b)  of  this  Section.  The  Servicer  shall  not  hire  or  otherwise  utilize  the  services  of  any
Subcontractor,  and  shall  not  permit  any  Subservicer  to  hire  or  otherwise  utilize  the  services  of  any
Subcontractor,  to fulfill any of the  obligations  of the  Servicer as servicer  under this  Agreement  unless the
Servicer complies with the provisions of paragraph (d) of this Section.

(b) The Servicer shall cause any Subservicer  used by the Servicer (or by any  Subservicer)  for the benefit of the
Depositor to comply with the  provisions of this Section and with  Sections 3.16 and 3.17 of this  Agreement to the
same extent as if such  Subservicer  were the Depositor.  The Servicer shall be responsible for obtaining from each
Subservicer  and  delivering to the Depositor any Annual  Statement of Compliance  required to be delivered by such
Subservicer under Section 3.16(a),  any Assessment of Compliance and Attestation Report required to be delivered by
such  Subservicer  under  Section 3.17 and any Annual  Certification  required  under  Section  3.16(b) as and when
required to be delivered.

(c) The Servicer  shall promptly upon request  provide to the Depositor (or any designee of the Depositor,  such as
an  administrator)  a written  description  (in form and substance  satisfactory  to the Depositor) of the role and
function of each  Subcontractor  utilized by the Servicer or any  Subservicer,  specifying (i) the identity of each
such  Subcontractor,  (ii) which (if any) of such  Subcontractors  are  "participating  in the servicing  function"
within the meaning of Item 1122 of  Regulation  AB, and (iii)  which  elements of the  Servicing  Criteria  will be
addressed in assessments of compliance  provided by each Subcontractor  identified  pursuant to clause (ii) of this
paragraph.

(d) As a condition to the  utilization  of any  Subcontractor  determined  to be  "participating  in the  servicing
function"  within the meaning of Item 1122 of Regulation AB, the Servicer shall cause any such  Subcontractor  used
by the  Servicer  (or by any  Subservicer)  for the  benefit of the  Depositor  to comply  with the  provisions  of
Sections 3.01 of this Agreement to the same extent as if such Subcontractor  were the Servicer.  The Servicer shall
be responsible for obtaining from each  Subcontractor  and delivering to the Depositor any Assessment of Compliance
and Attestation Report and other  certificates  required to be delivered by such Subservicer and such Subcontractor
under Section 3.17, in each case as and when required to be delivered.




         IN WITNESS WHEREOF,  the Depositor,  the Trustee,  the Servicer and the Trustee have caused their names to
be signed  hereto by their  respective  officers  thereunto  duly  authorized  as of the day and year  first  above
written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                              Depositor


                                                              By:    /s/ Baron Silverstein                
                                                                 Name:   Baron Silverstein
                                                                 Title:  Vice President



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee


                                                               By:   /s/ Stacey Taylor                     
                                                                 Name:   Stacey Taylor
                                                                 Title:  Vice President

                                                              EMC MORTGAGE CORPORATION, as Servicer and Company


                                                              By:    /s/ Debbie Pratt                      
                                                                 Name:   Debbie Pratt
                                                                 Title:  Senior Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:    /s/ Sue Stepanek                       
   Name:   Sue Stepanek
   Title:  Executive Vice President





--------------------------------------------------------------------------------





STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 31st day of July,  2006  before  me, a notary  public in and for said  State,  personally  appeared
Baron  Silverstein,  known to me to be a Vice  President of Structured  Asset  Mortgage  Investments  II Inc.,  the
corporation  that executed the within  instrument,  and also known to me to be the person who executed it on behalf
of said corporation, and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this
certificate first above written.

                                                              _____________________________________________________
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF MARYLAND                   )

CITY OF BALTIMORE                   )


         On the 31st of July,  2006 before me, a notary public in and for said State,  personally  appeared  Darron
C. Woodus,  known to me to be an Assistant Vice  President of Wells Fargo Bank,  National  Association,  the entity
that  executed  the within  instrument,  and also known to me to be the  person who  executed  it on behalf of said
entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this
certificate first above written.

                                                              _____________________________________________________
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 31st day of July,  2006  before  me, a notary  public in and for said  State,  personally  appeared
______________,  known to me to be ____________________ of EMC Mortgage Corporation,  the corporation that executed
the within  instrument,  and also known to me to be the person who executed it on behalf of said  corporation,  and
acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this
certificate first above written.

                                                              _____________________________________________________
                                                              Notary Public





--------------------------------------------------------------------------------





[Notarial Seal]


STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 31st day of July,  2006  before  me, a notary  public in and for said  State,  personally  appeared
_________________,  known to me to be  ____________________  of EMC  Mortgage  Corporation,  the  corporation  that
executed  the  within  instrument,  and  also  known to me to be the  person  who  executed  it on  behalf  of said
corporation, and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my official  seal the day and year in this
certificate first above written.

                                                              _____________________________________________________
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------










                                                                                                        EXHIBIT A-1

                                        FORM OF CLASS [I][II]-A CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO THE EXTENT OF NET DEFERRED  INTEREST  ALLOCATED HERETO
AS SET FORTH IN THE  AGREEMENT.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT
PRINCIPAL AMOUNT OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED
IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST  COMPANY  AND ANY  PAYMENT IS MADE TO CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE & CO., HAS AN INTEREST
HEREIN.





--------------------------------------------------------------------------------





Certificate No. 1                                          Adjustable Pass-Through Rate



Class [I][II] -A-[1][2][3]
[Super][Senior][Support]



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
July 1, 2006                                               $___________



First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
August 25, 2006                                            of the Cut-off Date: $____________



Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation



Assumed Final Distribution Date:
[July][August] 25, 2036



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR1

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-A-[1][2][3]  Certificates with respect to a Trust Fund consisting  primarily of a pool of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to  four-family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if
any) required to be distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed by the Trustee for that purpose and  designated  in such notice.  The initial  Current  Principal
Amount of this  Certificate is set forth above.  The Current  Principal Amount hereof will be reduced to the extent
of  distributions  allocable to principal  hereon and Realized Losses allocated hereto and will be increased to the
extent of Net Deferred Interest allocated thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: July 31, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  [I][II]-A-[1][2][3]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed



                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-2

                                            [Reserved]





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-3

                                            FORM OF CLASS B CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS  [I][II]-A  [AND CLASS I-X]
CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE PRINCIPAL  PAYMENTS
HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO THE EXTENT OF NET DEFERRED  INTEREST  ALLOCATED HERETO
AS SET FORTH IN THE  AGREEMENT.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE OF THE  CERTIFICATES,  THE CURRENT
PRINCIPAL AMOUNT OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS
CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS  CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST
COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED
IS  REGISTERED  IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE
DEPOSITORY  TRUST  COMPANY  AND ANY  PAYMENT IS MADE TO CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  CEDE & CO., HAS AN INTEREST
HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS  [I][II]-B-[1][2][3][4][5][6][7]  CERTIFICATE  OR ANY INTEREST  THEREIN
SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND MOODY'S,
(II) IT IS NOT A PLAN OR INVESTING WITH "PLAN ASSETS"?  OF ANY PLAN, (III) (1) IT IS AN INSURANCE COMPANY,  (2) THE
SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN IS AN  "INSURANCE  COMPANY  GENERAL
ACCOUNT,"  AS SUCH  TERM  IS  DEFINED  IN  PROHIBITED  TRANSACTION  CLASS  EXEMPTION  ("PTCE")  95-60,  AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.





--------------------------------------------------------------------------------





Certificate No.1                                           Adjustable Pass-Through Rate



Class [I][II]-B-[1][2][3][4][5][6][7] Subordinate



                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
July 1, 2006                                               $______________



First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
August 25, 2006                                            of the Cut-off Date:     $_____________



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
[July][August] 25, 2036



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR1

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-B-[1][2][3][4][5][6][7]  Certificates  with respect to a Trust Fund consisting  primarily
         of a pool  of  adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on one- to
         four-family  residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the  Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount  required to be
distributed to the Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution
Date is the Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the Current  Principal  Amount of this Class of Certificates  will be reduced
to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed by the Trustee for that purpose and  designated  in such notice.  The initial  Current  Principal
Amount of this  Certificate is set forth above.  The Current  Principal Amount hereof will be reduced to the extent
of  distributions  allocable to principal  hereon and Realized Losses allocated hereto and will be increased to the
extent of Net Deferred Interest allocated thereto, in each case, as set forth in the Agreement.

                  Each  beneficial  owner of a Class  [I][II]-B-[1][2][3][4][5][6][7]  Certificate  or any interest
therein  shall be deemed to have  represented,  by virtue of its  acquisition  or  holding of that  Certificate  or
interest  therein,  that either (i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a Plan or investing with "plan assets" of any Plan,  (iii)(1) it is an insurance  company,
(2) the source of funds used to  acquire or hold the  Certificate  or  interest  therein is an  "insurance  company
general  account," as such term is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: July 31, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  [I][II]-B-[1][2][3][4][5][6][7]  Certificates  referred  to in the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory





                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-4

                                      FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS  [I][II]-A  [AND] THE CLASS
[I][II]-B [AND THE CLASS [I]-X] CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE  TRUSTEE  AND ON WHICH IT MAY RELY WHICH IS  SATISFACTORY  TO THE
TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974,
AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.





--------------------------------------------------------------------------------





Certificate No.1                                           Variable Pass-Through Rate



Class [I][II]-B-IO Subordinate



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
July 1, 2006                                               as of the Cut-off Date:
                                                           $_____________



                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
August 25, 2006                                            $______________



Servicer:
EMC Mortgage Corporation



Assumed Final Distribution Date:                           CUSIP: ____________
[July][August] 25, 2036



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR1

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-B-IO  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to  four-family
         residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates  or any other  person.  None of SAMI II, the  Servicer,  the  Trustee or any of
their  affiliates  will have any  obligation  with respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate mortgage
loans secured by first liens on one- to four- family residential  properties  (collectively,  the "Mortgage Loans")
sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as
servicer of the Mortgage  Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  EMC and Wells Fargo
Bank, National Association,  as trustee (the "Trustee"),  a summary of certain of the pertinent provisions of which
is set forth  hereafter.  To the extent not defined  herein,  capitalized  terms used herein shall have the meaning
ascribed to them in the Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions and
conditions of the Agreement,  to which Agreement the Holder of this Certificate by virtue of its acceptance  hereof
assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the calendar month  immediately  preceding such
Distribution  Date (as  hereinafter  defined)  on the  Notional  Amount  hereof  at a per annum  rate  equal to the
Pass-Through Rate as set forth in the Agreement.  The Securities  Administrator  will distribute on the 25th day of
each  month,  or, if such  25th day is not a  Business  Day,  the  immediately  following  Business  Day  (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered at the close of business on the last  Business Day of the month  immediately  preceding
the month of the related  Distribution  Date, an amount equal to the product of the Fractional  Undivided  Interest
evidenced  by  this  Certificate  and  the  amount  of  interest  required  to be  distributed  to the  Holders  of
Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed  by the  Trustee  for  that  purpose  and  designated  in such  notice.  The  Class  [I][II]-B-IO
Certificates have no Current Principal Amount. The Initial Notional Amount of this Certificate is set forth above.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller,  the Trustee or the Servicer in their respective  capacities as such),  together with copies
of the  written  certification(s)  of the Holder of the  Certificate  desiring to effect the  transfer  and/or such
Holder's  prospective  transferee upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on the face
hereof  under the 1933 Act or any other  securities  law or to take any action  not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder desiring
to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller and the Servicer
against  any  liability  that may result if the  transfer is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the  Trust  Fund for  payment  hereunder  and that  neither  the  Trustee  nor the  Servicer  is  liable  to the
Certificateholders  for any  amount  payable  under this  Certificate  or the  Agreement  or,  except as  expressly
provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for  registration  of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an authorized  signatory of the  Securities
Administrator by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or
be valid for any purpose.




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: July 31, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  [I][II]-B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-5

                                        FORM OF CLASS [I][II]-R CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR
INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS
ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY
SUCH  GOVERNMENTAL  UNIT),  (B)  A  FOREIGN  GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.





--------------------------------------------------------------------------------





Certificate No.1                                           Percentage Interest: 100%



Class [I][II]-R



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
July 1, 2006                                               Certificate as of the Cut-off Date:
                                                           $_______



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
August 25, 2006                                            $_______



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
[July][August] 25, 2036



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR1

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-R  Certificates  with  respect  to  a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on one- to  four-  family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above  (the  "Agreement"),  among  SAMI II, as  depositor  (the  "Seller"),  EMC and  Wells  Fargo  Bank,  National
Association,  as trustee (the  "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth
hereafter.  To the extent not defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to
them in the Agreement.  This Certificate is issued under and is subject to the terms,  provisions and conditions of
the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents and
by which such Holder is bound.

                  Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the Agreement to the effect that (i) each person  holding or acquiring any ownership  interest in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the  delivery to the Trustee of, among other  things,  an
affidavit  to the effect  that it is a United  States  Person and  Permitted  Transferee,  (iii) any  attempted  or
purported  transfer of any  ownership  interest in this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,  and (iv) if any person other than a
United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate in violation
of such  restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required  to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the above,  the final  distribution on this Certificate will be made after due notice by Trustee of the pendency of
such  distribution  and only upon  presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies of the written
certification(s)  of the  Holder  of  the  Certificate  desiring  to  effect  the  transfer  and/or  such  Holder's
prospective  transferee  upon  which  such  Opinion of  Counsel  is based.  Neither  the Seller nor the  Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify  the Trustee and the Seller  against any  liability  that may result if
the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No  transfer of this Class  [I][II]-R  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: July 31, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By:__________________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    Above,    or
________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-6

                                       FORM OF CLASS [I][II]-R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A
"REAL ESTATE MORTGAGE  INVESTMENT CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED STATES, ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES, OR ANY AGENCY OR
INSTRUMENTALITY  OF ANY OF THE  FOREGOING  (OTHER  THAN AN  INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS
ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY
SUCH  GOVERNMENTAL  UNIT),  (B)  A  FOREIGN  GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
INSTRUMENTALITY  OF EITHER OF THE  FOREGOING,  (C) ANY  ORGANIZATION  (OTHER  THAN  CERTAIN  FARMERS'  COOPERATIVES
DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION  IS SUBJECT TO THE TAX  IMPOSED BY SECTION 511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511
OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH
PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS A  "DISQUALIFIED
ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE
FINANCIAL CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE REGISTRATION IN THE CERTIFICATE  REGISTER OR
ANY TRANSFER,  SALE OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN AGENT OF A
DISQUALIFIED  ORGANIZATION,  SUCH  REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED
TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.





--------------------------------------------------------------------------------





Certificate No.1                                           Percentage Interest: 100%



Class [I][II]-R-X



Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
July 1, 2006                                               Certificate as of the Cut-off Date:
                                                           $_______



                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
August 25, 2006                                            $_______



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
[July][August] 25, 2036



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR1
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR1

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool  of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to  four-family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above  (the  "Agreement"),  among  SAMI II, as  depositor  (the  "Seller"),  EMC and  Wells  Fargo  Bank,  National
Association,  as trustee (the  "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth
hereafter.  To the extent not defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to
them in the Agreement.  This Certificate is issued under and is subject to the terms,  provisions and conditions of
the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its acceptance  hereof assents and
by which such Holder is bound.

                  Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the Agreement to the effect that (i) each person  holding or acquiring any ownership  interest in this
Certificate  must be a United  States  Person  and a  Permitted  Transferee,  (ii) the  transfer  of any  ownership
interest in this  Certificate  will be  conditioned  upon the  delivery to the Trustee of, among other  things,  an
affidavit  to the effect  that it is a United  States  Person and  Permitted  Transferee,  (iii) any  attempted  or
purported  transfer of any  ownership  interest in this  Certificate  in  violation  of such  restrictions  will be
absolutely null and void and will vest no rights in the purported  transferee,  and (iv) if any person other than a
United States Person and a Permitted  Transferee  acquires any ownership  interest in this Certificate in violation
of such  restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may
be the Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required  to be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed
Final  Distribution Date is the Distribution Date in the month following the latest scheduled  maturity date of any
Mortgage  Loan  and is not  likely  to be the  date  on  which  the  Current  Principal  Amount  of this  Class  of
Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the above,  the final  distribution on this Certificate will be made after due notice by Trustee of the pendency of
such  distribution  and only upon  presentation and surrender of this Certificate at the office or agency appointed
by the Trustee for that purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies of the written
certification(s)  of the  Holder  of  the  Certificate  desiring  to  effect  the  transfer  and/or  such  Holder's
prospective  transferee  upon  which  such  Opinion of  Counsel  is based.  Neither  the Seller nor the  Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify  the Trustee and the Seller  against any  liability  that may result if
the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class  [I][II]-R-X  Certificate  will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: July 31, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee

                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-7

                                          FORM OF CLASS [I]-X CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST" IN A
"REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  EACH  BENEFICIAL  OWNER OF A CLASS I-X  CERTIFICATE  OR ANY INTEREST  THEREIN  SHALL BE DEEMED TO
HAVE  REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER
(I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY'S,  (II) IT IS NOT A PLAN
OR INVESTING WITH "PLAN ASSETS"?  OF ANY PLAN, (III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED
TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED.





--------------------------------------------------------------------------------





Certificate No.1                                           Adjustable Pass-Through Rate



Class I-X Senior



                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
July 1, 2006                                               $__________




First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
August 25, 2006                                            of the Cut-off Date:
                                                           $__________



                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
July 25, 2036



                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR1

         evidencing  a  fractional  undivided  interest in the  distributions  allocable  to the Class I-X
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest
         rate mortgage loans secured by first liens on one- to four- family  residential  properties  (the
         "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation of or an interest in Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"), the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies  that Cede & Co. is the registered  owner of the  Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates of the same Class as this Certificate in a
trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold
by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"
which term  includes any  successors  thereto under the  Agreement  referred to below).  The Trust Fund was created
pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above (the  "Agreement"),
among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee  (the
"Trustee"),  a summary of certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not
defined  herein,  capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This
Certificate  is issued under and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof assents and by which such Holder is
bound.

                  Interest on this  Certificate  will accrue  during the period from and  including  the  preceding
Distribution Date (as hereinafter  defined) (or in the case of the first  Distribution Date, from the Closing Date)
to and including the day prior to the current  Distribution  Date on the Current  Principal  Amount hereof at a per
annum rate equal to the Pass-Through  Rate set forth in the Agreement.  The Trustee will distribute on the 25th day
of each  month,  or, if such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a
"Distribution  Date"),  commencing on the first Distribution Date specified above, to the Person in whose name this
Certificate  is  registered  at the close of  business  on the  Business  Day  immediately  preceding  the  related
Distribution Date so long as such Certificate  remains in book-entry form (and otherwise,  the close of business on
the last Business Day of the month immediately  preceding the month of such Distribution  Date), an amount equal to
the product of the  Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount  required to be
distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency  appointed  by the Trustee for that purpose and  designated  in such  notice.  Each of the initial  Notional
Amount of this  Certificate and the initial  principal  balance of the principal  component of this  Certificate is
set forth above.  The  principal  balance of the  principal  component of this  Certificate  will be reduced to the
extent of distributions  allocable to principal hereon and any Realized Losses allocable  hereto. In the event that
interest  accrued on the  Notional  Amount of this  Certificate  is reduced  as a result of the  allocation  of Net
Deferred  Interest on the related  Mortgage  Loans,  as described in the  Agreement,  the principal  balance of the
principal component of this Certificate will increase by the amount of such reduction.

                  Each  beneficial  owner of a Class I-X  Certificate  or any interest  therein  shall be deemed to
have  represented,  by virtue of its acquisition or holding of that  Certificate or interest  therein,  that either
(i) such  Certificate is rated at least "BBB-" or its equivalent by Fitch,  S&P and Moody's,  (ii) it is not a Plan
or investing with "plan assets" of any Plan,  (iii)(1) it is an insurance company,  (2) the source of funds used to
acquire or hold the  Certificate or interest  therein is an "insurance  company  general  account," as such term is
defined in Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and III of
PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by the Seller,  the Servicer and the Trustee,  and (ii)
the amendment  thereof by the Servicer and the Trustee with the consent of the Holders of Certificates,  evidencing
Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,  Holders of
Certificates of affected Classes evidencing such percentage of the Fractional  Undivided  Interests  thereof).  Any
such consent by the Holder of this  Certificate  shall be conclusive and binding on such Holder and upon all future
Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or
not notation of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in
certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation  (or Advance  with  respect
thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and  disposition  of all property  acquired  upon
foreclosure  or deed in lieu of  foreclosure of any Mortgage Loan and (B) the remittance of all funds due under the
Agreement,  or (ii) the optional  repurchase  by the party named in the  Agreement  of all the  Mortgage  Loans and
other assets of the Trust Fund in  accordance  with the terms of the  Agreement.  Such optional  repurchase  may be
made  only if (i) the  Stated  Principal  Balance  of the  Mortgage  Loans in a Loan  Group at the time of any such
repurchase is less than 10% of the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon
an Opinion of Counsel  addressed  to the  Depositor  and the Trustee has  determined  that the REMIC  status of any
REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the  then-current  taxable year. The exercise of such right will effect the early  retirement of the  Certificates.
In no event,  however,  will the Trust Fund created by the  Agreement  continue  beyond the  expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.
Dated: July 31, 2006                                          WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as
its agent.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT A-8

                                       FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY  PURCHASING  THIS
CERTIFICATE,  AGREES THAT THIS  CERTIFICATE  MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND  OTHER  APPLICABLE  LAWS AND ONLY (1)  PURSUANT  TO RULE  144A  UNDER THE
SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED  INSTITUTIONAL  BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB  PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN THE
MEANING  THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS  PURCHASING NOT FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM PROVIDED IN THE AGREEMENT AND (B)
THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,  RESALE,  PLEDGE OR
TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH
ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED
(THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE
WITH AN OPINION OF COUNSEL  FOR THE BENEFIT OF THE  TRUSTEE  AND THE  SERVICER  AND ON WHICH THEY MAY RELY WHICH IS
SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO
ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.





--------------------------------------------------------------------------------





Certificate No.1                                           Aggregate Initial Current Notional Amount of the Class
                                                           [I][II]-XP Certificates as of the Cut-off Date:
                                                           $__________



Class [I][II]-XP Certificate



Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          _____%
July 1, 2006



First Distribution Date:
August 25, 2006



Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation



Assumed Final Distribution Date:
[July][August] 25, 2036



                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR1
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR1

         evidencing  a  fractional  undivided  interest  in  the  distributions  allocable  to  the  Class
         [I][II]-XP  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on one- to  four-  family
         residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage  Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an
obligation  of or interest in  Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  the Servicer or the
Trustee  referred  to below or any of their  affiliates  or any other  person.  Neither  this  Certificate  nor the
underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by SAMI II, the Servicer or the
Trustee or any of their  affiliates or any other person.  None of SAMI II, the Servicer or any of their  affiliates
will have any obligation  with respect to any certificate or other  obligation  secured by or payable from payments
on the Certificates.

                  This  certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional
Undivided  Interest  evidenced  hereby in the beneficial  ownership  interest of  Certificates of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of the Mortgage  Loans sold by SAMI II. The
Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage
Loans (the  "Servicer,"  which term includes any  successors  thereto under the Agreement  referred to below).  The
Trust Fund was created  pursuant to the Pooling and  Servicing  Agreement  dated as of the Cut-off  Date  specified
above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo,  National  Association,
as trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To
the extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning  ascribed to them in the
Agreement.  This  Certificate  is issued  under and is subject  to the  terms,  provisions  and  conditions  of the
Agreement,  to which  Agreement the Holder of this  Certificate by virtue of its  acceptance  hereof assents and by
which such Holder is bound.

                  The  Trustee  will  distribute  on the  25th day of each  month,  or,  if such  25th day is not a
Business  Day, the  immediately  following  Business Day (each,  a  "Distribution  Date"),  commencing on the first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the close of
business on the last Business Day of the month immediately  preceding the month of the related  Distribution  Date,
an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of
the Person entitled  thereto as such name and address shall appear on the  Certificate  Register or, if such Person
so requests by notifying the Trustee in writing as specified in the Agreement,  by wire  transfer.  Notwithstanding
the  above,  the final  distribution  on this  Certificate  will be made  after due  notice by the  Trustee  of the
pendency of such  distribution  and only upon  presentation  and  surrender  of this  Certificate  at the office or
agency appointed by the Trustee for that purpose and designated in such notice.

                  No  transfer  of this  Certificate  shall be made  unless the  transfer  is made  pursuant  to an
effective  registration  statement under the Securities Act of 1933, as amended (the "1933 Act"),  and an effective
registration or  qualification  under  applicable  state securities laws, or is made in a transaction that does not
require such  registration or  qualification.  In the event that such a transfer of this  Certificate is to be made
without  registration  or  qualification,  the Trustee shall require receipt of (i) if such transfer is purportedly
being made (a) in  reliance  upon Rule 144A  under the 1933 Act or (b) to a  transferee  that is an  "Institutional
Accredited  Investor"  within the meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,
written  certifications from the Holder of the Certificate desiring to effect the transfer,  and from such Holder's
prospective  transferee,  substantially  in the  forms  attached  to the  Agreement  as  Exhibit  F-1  or  F-2,  as
applicable,  and (ii) if requested by the Trustee, an Opinion of Counsel  satisfactory to it that such transfer may
be made without such  registration or qualification  (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Seller,  the Trustee or the Servicer in their respective  capacities as such),  together with copies
of the  written  certification(s)  of the Holder of the  Certificate  desiring to effect the  transfer  and/or such
Holder's  prospective  transferee upon which such Opinion of Counsel is based. None of the Seller or the Trustee is
obligated to register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any
other  securities  law or to take any action not otherwise  required  under the Agreement to permit the transfer of
such  Certificates  without  registration  or  qualification.  Any Holder  desiring  to effect a  transfer  of this
Certificate  shall be required to indemnify the Trustee,  the Seller and the Servicer  against any  liability  that
may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class  [I][II]-XP  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely which is
satisfactory  to the Trustee  that the  purchase  of this  certificate  is  permissible  under local law,  will not
constitute or result in a non-exempt  prohibited  transaction  under Section 406 of the Employee  Retirement Income
Security  Act of 1974,  as amended  ("ERISA"),  and Section  4975 of the  Internal  Revenue  Code,  as amended (the
"Code") and will not  subject the  Servicer or the  Trustee to any  obligation  or  liability  in addition to those
undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly
or indirectly  by, or on behalf of, an employee  benefit plan or other  retirement  arrangement  (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set forth on
the face  hereof  (the  "Certificates").  The  Certificates,  in the  aggregate,  evidence  the  entire  beneficial
ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The  Certificateholder,  by its acceptance of this  Certificate,  agrees that it will look solely
to the Trust Fund for  payment  hereunder  and that the  Trustee is not  liable to the  Certificateholders  for any
amount payable under this Certificate or the Agreement or, except as expressly  provided in the Agreement,  subject
to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the
Agreement for the interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby,
and the rights, duties and immunities of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and
the  modification of the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the
Certificateholders  under the  Agreement  from time to time by EMC, the Seller,  the Servicer and the Trustee,  and
(ii) the  amendment  thereof by the  Servicer  and the Trustee  with the  consent of the  Holders of  Certificates,
evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of  Certificates of affected  Classes  evidencing  such  percentage of the Fractional  Undivided  Interests
thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such Holder and
upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the transfer  hereof or in lieu
hereof  whether or not  notation of such  consent is made upon this  Certificate.  The  Agreement  also permits the
amendment thereof in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer
of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate  for  registration of
transfer at the offices or agencies  maintained by the Trustee for such purposes,  duly endorsed by, or accompanied
by a written  instrument  of transfer in form  satisfactory  to the Trustee duly  executed by the Holder  hereof or
such Holder's  attorney  duly  authorized in writing,  and  thereupon  one or more new  Certificates  in authorized
denominations  representing  a like  aggregate  Fractional  Undivided  Interest  will be issued  to the  designated
transferee.

                  The  Certificates  are issuable only as registered  Certificates  without  coupons in the Classes
and  denominations  specified in the  Agreement.  As provided in the Agreement  and subject to certain  limitations
therein set forth,  this  Certificate is exchangeable  for one or more new  Certificates  evidencing the same Class
and in the same aggregate Fractional Undivided Interest, as requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer,
but the Trustee may require  payment of a sum sufficient to cover any tax or other  governmental  charge payable in
connection  therewith.  The Seller, the Servicer,  the Trustee and any agent of any of them may treat the Person in
whose name this  Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the Seller,  the
Servicer, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other than the
obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the  Agreement)  shall
terminate  upon the earlier of (i) the later of the mailing of the final payment or other  liquidation  (or Advance
with respect  thereto) of the last Mortgage  Loan  remaining in the Trust Fund or the  disposition  of all property
acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan, or (ii) the optional  repurchase by
the party named in the Agreement of all the Mortgage  Loans and all related REO Property  remaining in the Trust in
accordance with the terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal
Balance of the Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the
Depositor  and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has been lost or
that a  substantial  risk  exists  that such REMIC  status  will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however, will the Trust
Fund  created by the  Agreement  continue  beyond the  expiration  of 21 years  after the death of certain  persons
identified in the Agreement.

                  Unless this  Certificate  has been  countersigned  by an  authorized  signatory of the Trustee by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for any
purpose.



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: July [  ], 2006                                        WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-XP Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells Fargo Bank,  National
                                                              Association,  not  in  its  individual  capacity  but
                                                              solely as Trustee


                                                              By:__________________________________________________
                                                                                Authorized Signatory


                                                    ASSIGNMENT

                  FOR  VALUE  RECEIVED,   the  undersigned   hereby   sell(s),   assign(s)  and  transfer(s)   unto
__________________________________  (Please  print or  typewrite  name and  address  including  postal  zip code of
assignee) a Fractional  Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby
authorizes  the transfer of  registration  of such  interest to assignee on the  Certificate  Register of the Trust
Fund.

                  I  (We)  further  direct  the  Certificate  Registrar  to  issue  a  new  Certificate  of a  like
denomination and Class, to the above named assignee and deliver such Certificate to the following address:




Dated:
                                                              ____________________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________________
                                                              Signature Guaranteed




                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in immediately  available  funds to
_________________________________  for the account of _________________________  account number _____________,  or,
if   mailed   by   check,   to   ______________________________.   Applicable   statements   should  be  mailed  to
_____________________________________________.

                  This information is provided by    __________________,    the   assignee    named    above,    or
________________________, as its agent.





--------------------------------------------------------------------------------






                                                                                                          EXHIBIT B

                                              MORTGAGE LOAN SCHEDULE





                         LOAN_SEQ Group                   DEAL_INFO                                                CURRENT_BALANCE
______________________________________________________________________________________________________________________________________
1                        16147873 1: MTA                  GR3. 3YR HARD                                                  160355.77
2                        16147876 1: MTA                  GR3. 3YR HARD                                                  440906.27
3                        16147910 1: MTA                  GR3. 3YR HARD                                                  650413.17
4                        16147937 1: MTA                  GR3. 3YR HARD                                                  660337.65
5                        16221045 1: MTA                  GR3. 3YR HARD                                                  402275.22
6                        16221051 1: MTA                  GR3. 3YR HARD                                                  598570.16
7                        16220991 1: MTA                  GR3. 3YR HARD                                                  219627.05
8                        16220863 1: MTA                  GR3. 3YR HARD                                                     543200
9                        16220968 1: MTA                  GR3. 3YR HARD                                                     400000
10                       16214311 1: MTA                  GR3. 3YR HARD                                                    1000000
11                       16214314 1: MTA                  GR3. 3YR HARD                                                     500000
12                       16214318 1: MTA                  GR3. 3YR HARD                                                     334400
13                       16214325 1: MTA                  GR2. 1YR HARD                                                     340000
14                       16214328 1: MTA                  GR2. 1YR HARD                                                     836000
15                       16220508 1: MTA                  GR3. 3YR HARD                                                     576000
16                       16220759 1: MTA                  GR3. 3YR HARD                                                     408000
17                       16210908 1: MTA                  GR2. 1YR HARD                                                     412000
18                       16214030 1: MTA                  GR3. 3YR HARD                                                     448000
19                       16210337 1: MTA                  GR3. 3YR HARD                                                     456000
20                       16209319 1: MTA                  GR3. 3YR HARD                                                   263464.2
21                       16210721 1: MTA                  GR3. 3YR HARD                                                     436000
22                       16209339 1: MTA                  GR3. 3YR HARD                                                  590996.42
23                       16209349 1: MTA                  GR3. 3YR HARD                                                     300000
24                       16209353 1: MTA                  GR3. 3YR HARD                                                     420000
25                       16209360 1: MTA                  GR3. 3YR HARD                                                     259800
26                       16209422 1: MTA                  GR3. 3YR HARD                                                     632000
27                       16209424 1: MTA                  GR3. 3YR HARD                                                  459220.19
28                       16209426 1: MTA                  GR3. 3YR HARD                                                     452000
29                       16209429 1: MTA                  GR3. 3YR HARD                                                     573485
30                       16209430 1: MTA                  GR3. 3YR HARD                                                     560000
31                       16209168 1: MTA                  GR3. 3YR HARD                                                     359120
32                       16208963 1: MTA                  GR3. 3YR HARD                                                  558165.49
33                       16208884 1: MTA                  GR3. 3YR HARD                                                  283649.95
34                       16232005 1: MTA                  GR3. 3YR HARD                                                     255000
35                       16232009 1: MTA                  GR3. 3YR HARD                                                     640000
36                       16232015 1: MTA                  GR3. 3YR HARD                                                     187500
37                       16232026 1: MTA                  GR2. 1YR HARD                                                   359142.1
38                       16232045 1: MTA                  GR3. 3YR HARD                                                  471199.85
39                       16207454 1: MTA                  GR3. 3YR HARD                                                  762179.34
40                       16207490 1: MTA                  GR3. 3YR HARD                                                     316000
41                       16207538 1: MTA                  GR3. 3YR HARD                                                     357600
42                       16207633 1: MTA                  GR3. 3YR HARD                                                     408000
43                       16301045 1: MTA                  GR3. 3YR HARD                                                     436000
44                       16231895 1: MTA                  GR3. 3YR HARD                                                  354992.01
45                       16231981 1: MTA                  GR3. 3YR HARD                                                     620000
46                       16206127 1: MTA                  GR3. 3YR HARD                                                     704040
47                       16206419 1: MTA                  GR3. 3YR HARD                                                     552000
48                       16206515 1: MTA                  GR3. 3YR HARD                                                     584000
49                       16201443 1: MTA                  GR3. 3YR HARD                                                  245891.68
50                       16201447 1: MTA                  GR3. 3YR HARD                                                  217203.85
51                       16201240 1: MTA                  GR3. 3YR HARD                                                  646455.78
52                       16201542 1: MTA                  GR3. 3YR HARD                                                     304000
53                       16201272 1: MTA                  GR3. 3YR HARD                                                   530299.5
54                       16205538 1: MTA                  GR3. 3YR HARD                                                     650000
55                       16205548 1: MTA                  GR3. 3YR HARD                                                  499152.39
56                       16205557 1: MTA                  GR3. 3YR HARD                                                  320594.18
57                       16205590 1: MTA                  GR3. 3YR HARD                                                     512000
58                       16205670 1: MTA                  GR3. 3YR HARD                                                     252000
59                       16199456 1: MTA                  GR3. 3YR HARD                                                     425161
60                       16199198 1: MTA                  GR3. 3YR HARD                                                  299285.08
61                       16199214 1: MTA                  GR3. 3YR HARD                                                  127694.97
62                       16201065 1: MTA                  GR3. 3YR HARD                                                     568000
63                       16199257 1: MTA                  GR3. 3YR HARD                                                  431515.46
64                       16199294 1: MTA                  GR3. 3YR HARD                                                   383084.9
65                       16201074 1: MTA                  GR2. 1YR HARD                                                     500000
66                       16201099 1: MTA                  GR3. 3YR HARD                                                  159618.71
67                       16201101 1: MTA                  GR3. 3YR HARD                                                     324000
68                       16201107 1: MTA                  GR3. 3YR HARD                                                  168431.08
69                       16201128 1: MTA                  GR3. 3YR HARD                                                     588000
70                       16195563 1: MTA                  GR3. 3YR HARD                                                  297720.02
71                       16195570 1: MTA                  GR3. 3YR HARD                                                  363132.56
72                       16195586 1: MTA                  GR3. 3YR HARD                                                     480000
73                       16195590 1: MTA                  GR3. 3YR HARD                                                  562655.95
74                       16195594 1: MTA                  GR3. 3YR HARD                                                  551064.23
75                       16196368 1: MTA                  GR3. 3YR HARD                                                  575023.55
76                       16195399 1: MTA                  GR3. 3YR HARD                                                  217386.72
77                       16195452 1: MTA                  GR3. 3YR HARD                                                  331208.83
78                       16196478 1: MTA                  GR3. 3YR HARD                                                     548000
79                       16196493 1: MTA                  GR3. 3YR HARD                                                     112000
80                       16196521 1: MTA                  GR3. 3YR HARD                                                     455200
81                       16196523 1: MTA                  GR2. 1YR HARD                                                     328000
82                       16196708 1: MTA                  GR3. 3YR HARD                                                     228000
83                       16196847 1: MTA                  GR3. 3YR HARD                                                     650000
84                       16196857 1: MTA                  GR3. 3YR HARD                                                  498808.47
85                       16196861 1: MTA                  GR3. 3YR HARD                                                     269450
86                       16196864 1: MTA                  GR3. 3YR HARD                                                  450922.86
87                       16196870 1: MTA                  GR3. 3YR HARD                                                     619200
88                       16198814 1: MTA                  GR3. 3YR HARD                                                     546400
89                       16198841 1: MTA                  GR3. 3YR HARD                                                     600000
90                       16198850 1: MTA                  GR3. 3YR HARD                                                  490827.53
91                       16198862 1: MTA                  GR3. 3YR HARD                                                     351050
92                       16198864 1: MTA                  GR3. 3YR HARD                                                  482746.59
93                       16198869 1: MTA                  GR3. 3YR HARD                                                     516000
94                       16198874 1: MTA                  GR3. 3YR HARD                                                  458903.79
95                       16198908 1: MTA                  GR3. 3YR HARD                                                   506789.4
96                       16198973 1: MTA                  GR3. 3YR HARD                                                     400000
97                       16194843 1: MTA                  GR3. 3YR HARD                                                  348708.78
98                       16195146 1: MTA                  GR3. 3YR HARD                                                  566646.42
99                       16194794 1: MTA                  GR3. 3YR HARD                                                  460499.98
100                      16235166 1: MTA                  GR3. 3YR HARD                                                     392000
101                      16235277 1: MTA                  GR3. 3YR HARD                                                     378400
102                      16235290 1: MTA                  GR3. 3YR HARD                                                     500000
103                      16235394 1: MTA                  GR3. 3YR HARD                                                     552710
104                      16235401 1: MTA                  GR3. 3YR HARD                                                     280000
105                      16235611 1: MTA                  GR3. 3YR HARD                                                     430000
106                      16235626 1: MTA                  GR3. 3YR HARD                                                     504000
107                      16233955 1: MTA                  GR3. 3YR HARD                                                     459976
108                      16234008 1: MTA                  GR3. 3YR HARD                                                  648898.11
109                      16234012 1: MTA                  GR2. 1YR HARD                                                     650000
110                      16234018 1: MTA                  GR3. 3YR HARD                                                     544000
111                      16234020 1: MTA                  GR2. 1YR HARD                                                     388000
112                      16234031 1: MTA                  GR3. 3YR HARD                                                  391335.47
113                      16234044 1: MTA                  GR3. 3YR HARD                                                     650000
114                      16234048 1: MTA                  GR3. 3YR HARD                                                     420000
115                      16233726 1: MTA                  GR3. 3YR HARD                                                  345812.78
116                      16233766 1: MTA                  GR3. 3YR HARD                                                     360000
117                      16233612 1: MTA                  GR2. 1YR HARD                                                     500000
118                      16233598 1: MTA                  GR3. 3YR HARD                                                     608000
119                      16232361 1: MTA                  GR3. 3YR HARD                                                     636800
120                      16232369 1: MTA                  GR3. 3YR HARD                                                     600000
121                      16232376 1: MTA                  GR3. 3YR HARD                                                     352000
122                      16232378 1: MTA                  GR3. 3YR HARD                                                  246997.69
123                      16233395 1: MTA                  GR3. 3YR HARD                                                     432000
124                      16233475 1: MTA                  GR3. 3YR HARD                                                     150000
125                      16231816 1: MTA                  GR3. 3YR HARD                                                  394058.69
126                      16231630 1: MTA                  GR3. 3YR HARD                                                     460000
127                      16231721 1: MTA                  GR3. 3YR HARD                                                  440547.64
128                      16231775 1: MTA                  GR2. 1YR HARD                                                  648451.01
129                      16230880 1: MTA                  GR2. 1YR HARD                                                     412000
130                      16230884 1: MTA                  GR3. 3YR HARD                                                     260000
131                      16230894 1: MTA                  GR3. 3YR HARD                                                  648451.01
132                      16230898 1: MTA                  GR3. 3YR HARD                                                     372000
133                      16230907 1: MTA                  GR3. 3YR HARD                                                     344000
134                      16230908 1: MTA                  GR3. 3YR HARD                                                     283200
135                      16230312 1: MTA                  GR3. 3YR HARD                                                     460000
136                      16230317 1: MTA                  GR3. 3YR HARD                                                  303383.03
137                      16230327 1: MTA                  GR3. 3YR HARD                                                     480000
138                      16230342 1: MTA                  GR3. 3YR HARD                                                     396000
139                      16230387 1: MTA                  GR3. 3YR HARD                                                     423200
140                      16230445 1: MTA                  GR3. 3YR HARD                                                  395056.31
141                      16230481 1: MTA                  GR3. 3YR HARD                                                     343200
142                      16230490 1: MTA                  GR2. 1YR HARD                                                     648000
143                      16230493 1: MTA                  GR2. 1YR HARD                                                     500000
144                      16228514 1: MTA                  GR3. 3YR HARD                                                  263027.12
145                      16228305 1: MTA                  GR3. 3YR HARD                                                     464000
146                      16228325 1: MTA                  GR3. 3YR HARD                                                     308400
147                      16228463 1: MTA                  GR3. 3YR HARD                                                     308000
148                      16228031 1: MTA                  GR3. 3YR HARD                                                  502798.94
149                      16228036 1: MTA                  GR2. 1YR HARD                                                     516000
150                      16228049 1: MTA                  GR3. 3YR HARD                                                     364000
151                      16228062 1: MTA                  GR2. 1YR HARD                                                     528000
152                      16228087 1: MTA                  GR3. 3YR HARD                                                  283323.21
153                      16226641 1: MTA                  GR3. 3YR HARD                                                     222400
154                      16226736 1: MTA                  GR3. 3YR HARD                                                     287380
155                      16226738 1: MTA                  GR3. 3YR HARD                                                     382400
156                      16226491 1: MTA                  GR3. 3YR HARD                                                     352000
157                      16224572 1: MTA                  GR3. 3YR HARD                                                   712378.6
158                      16224617 1: MTA                  GR3. 3YR HARD                                                     396000
159                      16224626 1: MTA                  GR3. 3YR HARD                                                  367123.04
160                      16224627 1: MTA                  GR3. 3YR HARD                                                  525881.05
161                      16224631 1: MTA                  GR3. 3YR HARD                                                  387075.37
162                      16224690 1: MTA                  GR3. 3YR HARD                                                  382286.81
163                      16224708 1: MTA                  GR3. 3YR HARD                                                     776000
164                      16224714 1: MTA                  GR3. 3YR HARD                                                     650000
165                      16225932 1: MTA                  GR3. 3YR HARD                                                     631200
166                      16225945 1: MTA                  GR3. 3YR HARD                                                     650000
167                      16222680 1: MTA                  GR3. 3YR HARD                                                     316000
168                      16222812 1: MTA                  GR3. 3YR HARD                                                     340000
169                      16224107 1: MTA                  GR3. 3YR HARD                                                  267361.34
170                      16224174 1: MTA                  GR3. 3YR HARD                                                     280000
171                      16224208 1: MTA                  GR3. 3YR HARD                                                     552000
172                      16224290 1: MTA                  GR3. 3YR HARD                                                     296000
173                      16224299 1: MTA                  GR3. 3YR HARD                                                     272000
174                      16224354 1: MTA                  GR3. 3YR HARD                                                     295200
175                      16222587 1: MTA                  GR3. 3YR HARD                                                     328000
176                      16176914 1: MTA                  GR3. 3YR HARD                                                   581412.7
177                      16180797 1: MTA                  GR3. 3YR HARD                                                  462893.67
178                      16222432 1: MTA                  GR3. 3YR HARD                                                     355800
179                      16222448 1: MTA                  GR3. 3YR HARD                                                    1680000
180                      16176855 1: MTA                  GR3. 3YR HARD                                                  343531.61
181                      16222511 1: MTA                  GR3. 3YR HARD                                                     271920
182                      16326282 1: MTA                  GR3. 3YR HARD                                                     458000
183                      16323572 1: MTA                  GR2. 1YR HARD                                                     492000
184                      16323575 1: MTA                  GR3. 3YR HARD                                                     640000
185                      16323576 1: MTA                  GR2. 1YR HARD                                                     540000
186                      16323577 1: MTA                  GR3. 3YR HARD                                                     170400
187                      16323581 1: MTA                  GR3. 3YR HARD                                                     600000
188                      16323549 1: MTA                  GR3. 3YR HARD                                                     608000
189                      16323395 1: MTA                  GR3. 3YR HARD                                                     272000
190                      16222258 1: MTA                  GR3. 3YR HARD                                                  239428.07
191                      16222260 1: MTA                  GR3. 3YR HARD                                                     460000
192                      16222287 1: MTA                  GR3. 3YR HARD                                                     408000
193                      16222293 1: MTA                  GR3. 3YR HARD                                                     500800
194                      16222312 1: MTA                  GR3. 3YR HARD                                                     368000
195                      16222345 1: MTA                  GR3. 3YR HARD                                                  398032.67
196                      16222350 1: MTA                  GR3. 3YR HARD                                                     644800
197                      16115855 1: MTA                  GR3. 3YR HARD                                                   185157.7
198                      16115872 1: MTA                  GR3. 3YR HARD                                                  440886.87
199                      16115809 1: MTA                  GR3. 3YR HARD                                                  379094.44
200                      16118134 1: MTA                  GR3. 3YR HARD                                                  166789.51
201                      16118071 1: MTA                  GR3. 3YR HARD                                                  495159.09
202                      16112932 1: MTA                  GR3. 3YR HARD                                                  391907.13
203                      16112964 2: Secure Opt Arms      GR1. NOPP                                                      342565.94
204                      16112941 1: MTA                  GR3. 3YR HARD                                                     419288
205                      16112949 1: MTA                  GR3. 3YR HARD                                                  182828.18
206                      16112977 1: MTA                  GR3. 3YR HARD                                                  307557.73
207                      16112899 1: MTA                  GR3. 3YR HARD                                                  267361.33
208                      16115804 1: MTA                  GR3. 3YR HARD                                                  418999.11
209                      16115852 1: MTA                  GR3. 3YR HARD                                                  373405.21
210                      16099676 1: MTA                  GR3. 3YR HARD                                                  244517.18
211                      16099685 1: MTA                  GR3. 3YR HARD                                                  323325.38
212                      16099695 1: MTA                  GR3. 3YR HARD                                                  106147.42
213                      16101419 1: MTA                  GR3. 3YR HARD                                                  262784.13
214                      16101460 1: MTA                  GR3. 3YR HARD                                                  176278.86
215                      16101463 1: MTA                  GR3. 3YR HARD                                                  607509.53
216                      16101445 1: MTA                  GR3. 3YR HARD                                                  179072.71
217                      16101466 1: MTA                  GR3. 3YR HARD                                                  187939.84
218                      16101388 1: MTA                  GR3. 3YR HARD                                                  252685.03
219                      16101390 1: MTA                  GR3. 3YR HARD                                                  205908.13
220                      16101393 2: Secure Opt Arms      GR3. 1YRHARD                                                      324019
221                      16103496 1: MTA                  GR3. 3YR HARD                                                  176354.75
222                      16103524 1: MTA                  GR3. 3YR HARD                                                   89507.59
223                      16103555 1: MTA                  GR3. 3YR HARD                                                   527067.5
224                      16103514 1: MTA                  GR3. 3YR HARD                                                  201462.21
225                      16107214 1: MTA                  GR3. 3YR HARD                                                  208153.81
226                      16107192 1: MTA                  GR3. 3YR HARD                                                  648884.57
227                      16107184 1: MTA                  GR3. 3YR HARD                                                  139921.69
228                      16112875 1: MTA                  GR3. 3YR HARD                                                  533924.59
229                      16112907 1: MTA                  GR3. 3YR HARD                                                   87723.01
230                      16047019 1: MTA                  GR3. 3YR HARD                                                  299998.55
231                      16048200 1: MTA                  GR3. 3YR HARD                                                   236249.4
232                      16048136 2: Secure Opt Arms      GR3. 1YRHARD                                                      527716
233                      16050198 1: MTA                  GR3. 3YR HARD                                                  376431.64
234                      16057577 1: MTA                  GR3. 3YR HARD                                                  401519.76
235                      16059954 1: MTA                  GR3. 3YR HARD                                                   350037.2
236                      16059921 1: MTA                  GR3. 3YR HARD                                                  246527.74
237                      16059944 1: MTA                  GR3. 3YR HARD                                                  401410.97
238                      16061434 1: MTA                  GR3. 3YR HARD                                                  473481.68
239                      16062784 1: MTA                  GR3. 3YR HARD                                                  392249.17
240                      16064409 1: MTA                  GR3. 3YR HARD                                                  361359.86
241                      16071517 1: MTA                  GR3. 3YR HARD                                                  384164.27
242                      16092414 1: MTA                  GR3. 3YR HARD                                                  125074.95
243                      16064375 1: MTA                  GR3. 3YR HARD                                                  196184.29
244                      16094536 1: MTA                  GR3. 3YR HARD                                                  192725.27
245                      16094546 1: MTA                  GR3. 3YR HARD                                                  112655.64
246                      16066087 1: MTA                  GR3. 3YR HARD                                                  318397.33
247                      16066198 1: MTA                  GR3. 3YR HARD                                                   389274.8
248                      16066200 1: MTA                  GR3. 3YR HARD                                                  280254.66
249                      16067415 1: MTA                  GR3. 3YR HARD                                                  346819.17
250                      16067465 1: MTA                  GR3. 3YR HARD                                                  160202.87
251                      16067473 1: MTA                  GR3. 3YR HARD                                                  285779.07
252                      16068659 1: MTA                  GR3. 3YR HARD                                                  331655.31
253                      16300627 1: MTA                  GR3. 3YR HARD                                                     556000
254                      16300630 1: MTA                  GR3. 3YR HARD                                                     396500
255                      16300677 1: MTA                  GR3. 3YR HARD                                                     444000
256                      16300730 1: MTA                  GR3. 3YR HARD                                                     516000
257                      16300734 1: MTA                  GR3. 3YR HARD                                                     366000
258                      16300218 1: MTA                  GR3. 3YR HARD                                                  245183.66
259                      16300417 1: MTA                  GR2. 1YR HARD                                                     540000
260                      16300490 1: MTA                  GR3. 3YR HARD                                                     191200
261                      16300510 1: MTA                  GR2. 1YR HARD                                                  289308.92
262                      16247579 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              468800
263                      16247580 1: MTA                  GR1. NOPP                                                         548000
264                      16247582 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              216000
265                      16247583 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              332000
266                      16247586 1: MTA                  GR3. 3YR HARD                                                     520000
267                      16247587 1: MTA                  GR3. 3YR HARD                                                     208000
268                      16247588 2: Secure Opt Arms      GR3. 1YRHARD                                                      256648
269                      16247590 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              193600
270                      16247592 2: Secure Opt Arms      GR3. 1YRHARD                                                      258776
271                      16247594 1: MTA                  GR3. 3YR HARD                                                     572000
272                      16247611 2: Secure Opt Arms      GR3. 1YRHARD                                                      464000
273                      16247613 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              316000
274                      16247733 1: MTA                  GR3. 3YR HARD                                                     400000
275                      16290336 1: MTA                  GR3. 3YR HARD                                                     333600
276                      16290339 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              308000
277                      16290340 1: MTA                  GR3. 3YR HARD                                                     220000
278                      16290341 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              308000
279                      16290350 2: Secure Opt Arms      GR1. NOPP                                                         479600
280                      16290352 1: MTA                  GR3. 3YR HARD                                                     154400
281                      16290360 2: Secure Opt Arms      GR3. 1YRHARD                                                      511200
282                      16290364 2: Secure Opt Arms      GR3. 1YRHARD                                                      236400
283                      16290370 2: Secure Opt Arms      GR3. 1YRHARD                                                      332000
284                      16290378 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              500000
285                      16290380 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              201600
286                      16290384 1: MTA                  GR3. 3YR HARD                                                     632896
287                      16290392 2: Secure Opt Arms      GR1. NOPP                                                         498400
288                      16290397 1: MTA                  GR3. 3YR HARD                                                     128560
289                      16290399 2: Secure Opt Arms      GR3. 1YRHARD                                                      280000
290                      16290313 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              327500
291                      16290404 2: Secure Opt Arms      GR3. 1YRHARD                                                      210000
292                      16290314 1: MTA                  GR3. 3YR HARD                                                     347920
293                      16290410 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              626250
294                      16290412 1: MTA                  GR3. 3YR HARD                                                     420000
295                      16290413 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              288000
296                      16290414 1: MTA                  GR2. 1YR HARD                                                     999000
297                      16290420 2: Secure Opt Arms      GR3. 1YRHARD                                                      356000
298                      16290422 2: Secure Opt Arms      GR1. NOPP                                                         179920
299                      16290424 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              319999
300                      16290426 2: Secure Opt Arms      GR3. 1YRHARD                                                      469847
301                      16290427 1: MTA                  GR3. 3YR HARD                                                     484000
302                      16290433 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              316000
303                      16290435 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           320791.98
304                      16290445 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              320000
305                      16290317 1: MTA                  GR3. 3YR HARD                                                     343200
306                      16290450 2: Secure Opt Arms      GR1. NOPP                                                         237793
307                      16290318 1: MTA                  GR3. 3YR HARD                                                     286131
308                      16290463 2: Secure Opt Arms      GR3. 1YRHARD                                                      484000
309                      16290474 2: Secure Opt Arms      GR3. 1YRHARD                                                      438400
310                      16290479 1: MTA                  GR2. 1YR HARD                                                     155350
311                      16290483 2: Secure Opt Arms      GR1. NOPP                                                         164000
312                      16290485 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              180400
313                      16290487 1: MTA                  GR2. 1YR HARD                                                     328000
314                      16290489 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              456000
315                      16290493 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              444000
316                      16290506 1: MTA                  GR2. 1YR HARD                                                     411200
317                      16292905 1: MTA                  GR3. 3YR HARD                                                     372000
318                      16292907 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              280000
319                      16292908 1: MTA                  GR3. 3YR HARD                                                     198400
320                      16296826 1: MTA                  GR3. 3YR HARD                                                     548000
321                      16296832 1: MTA                  GR3. 3YR HARD                                                     412000
322                      16247626 1: MTA                  GR3. 3YR HARD                                                     480000
323                      16247627 2: Secure Opt Arms      GR1. NOPP                                                         232800
324                      16247631 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              300000
325                      16247639 1: MTA                  GR3. 3YR HARD                                                     540000
326                      16247643 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              376800
327                      16247647 1: MTA                  GR3. 3YR HARD                                                     566250
328                      16247648 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              156000
329                      16247550 2: Secure Opt Arms      GR2. SOFTPP                                                       104000
330                      16247651 2: Secure Opt Arms      GR1. NOPP                                                         319200
331                      16247656 2: Secure Opt Arms      GR3. 1YRHARD                                                      408000
332                      16247658 2: Secure Opt Arms      GR1. NOPP                                                         252000
333                      16247665 2: Secure Opt Arms      GR1. NOPP                                                         588000
334                      16247555 2: Secure Opt Arms      GR3. 1YRHARD                                                      492800
335                      16247673 2: Secure Opt Arms      GR3. 1YRHARD                                                      210000
336                      16247675 2: Secure Opt Arms      GR2. SOFTPP                                                       169040
337                      16247681 1: MTA                  GR3. 3YR HARD                                                     612000
338                      16247687 2: Secure Opt Arms      GR1. NOPP                                                         403560
339                      16247688 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              704000
340                      16247693 1: MTA                  GR3. 3YR HARD                                                     470000
341                      16247695 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            84209.99
342                      16247697 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              191920
343                      16247698 2: Secure Opt Arms      GR3. 1YRHARD                                                      251992
344                      16247699 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              504000
345                      16247711 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              300000
346                      16247715 1: MTA                  GR3. 3YR HARD                                                     344000
347                      16247717 2: Secure Opt Arms      GR3. 1YRHARD                                                      293600
348                      16247719 1: MTA                  GR3. 3YR HARD                                                     300000
349                      16247726 2: Secure Opt Arms      GR3. 1YRHARD                                                      748000
350                      16296909 1: MTA                  GR3. 3YR HARD                                                     191000
351                      16297034 1: MTA                  GR3. 3YR HARD                                                     504000
352                      16297070 1: MTA                  GR3. 3YR HARD                                                     228000
353                      16297219 1: MTA                  GR3. 3YR HARD                                                     336000
354                      16297228 1: MTA                  GR3. 3YR HARD                                                     608000
355                      16297237 1: MTA                  GR3. 3YR HARD                                                     494400
356                      16300137 1: MTA                  GR3. 3YR HARD                                                     260000
357                      16300199 1: MTA                  GR3. 3YR HARD                                                     508000
358                      16233245 2: Secure Opt Arms      GR3. 1YRHARD                                                      637364
359                      16233251 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              195920
360                      16233252 2: Secure Opt Arms      GR1. NOPP                                                      300749.99
361                      16233257 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              241600
362                      16233260 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              348760
363                      16233267 2: Secure Opt Arms      GR3. 1YRHARD                                                      248000
364                      16233270 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              188000
365                      16233279 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           230975.99
366                      16233282 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           203387.19
367                      16233289 1: MTA                  GR3. 3YR HARD                                                     158800
368                      16233108 1: MTA                  GR3. 3YR HARD                                                     391200
369                      16233295 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              235600
370                      16234744 1: MTA                  GR3. 3YR HARD                                                     428000
371                      16234747 2: Secure Opt Arms      GR3. 1YRHARD                                                      650000
372                      16234748 1: MTA                  GR3. 3YR HARD                                                  409721.36
373                      16234749 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              300000
374                      16234757 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              520000
375                      16234758 1: MTA                  GR3. 3YR HARD                                                     342400
376                      16234760 1: MTA                  GR3. 3YR HARD                                                  176429.35
377                      16234761 1: MTA                  GR3. 3YR HARD                                                     224000
378                      16234762 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              352000
379                      16234764 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              132800
380                      16234772 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              492000
381                      16234775 2: Secure Opt Arms      GR3. 1YRHARD                                                      699200
382                      16234781 1: MTA                  GR3. 3YR HARD                                                     220000
383                      16234785 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              148000
384                      16243579 2: Secure Opt Arms      GR3. 1YRHARD                                                      304000
385                      16243584 2: Secure Opt Arms      GR3. 1YRHARD                                                      676800
386                      16243585 2: Secure Opt Arms      GR1. NOPP                                                      256639.99
387                      16243587 2: Secure Opt Arms      GR1. NOPP                                                         447900
388                      16243589 1: MTA                  GR3. 3YR HARD                                                     472000
389                      16243592 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              398400
390                      16243598 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              203632
391                      16243601 2: Secure Opt Arms      GR1. NOPP                                                         129600
392                      16243603 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              192000
393                      16243604 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              272000
394                      16243606 2: Secure Opt Arms      GR3. 1YRHARD                                                      385600
395                      16243619 2: Secure Opt Arms      GR3. 1YRHARD                                                      256000
396                      16243621 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              472000
397                      16243625 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              500000
398                      16243633 2: Secure Opt Arms      GR1. NOPP                                                         608000
399                      16234789 2: Secure Opt Arms      GR3. 1YRHARD                                                      500000
400                      16234794 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              222400
401                      16234800 2: Secure Opt Arms      GR1. NOPP                                                         284000
402                      16234806 2: Secure Opt Arms      GR3. 1YRHARD                                                      191250
403                      16234808 2: Secure Opt Arms      GR3. 1YRHARD                                                      316000
404                      16234810 2: Secure Opt Arms      GR1. NOPP                                                         181600
405                      16234813 2: Secure Opt Arms      GR3. 1YRHARD                                                      452000
406                      16234816 2: Secure Opt Arms      GR1. NOPP                                                         200800
407                      16234820 2: Secure Opt Arms      GR3. 1YRHARD                                                      380000
408                      16234828 2: Secure Opt Arms      GR2. SOFTPP                                                       172800
409                      16234829 1: MTA                  GR3. 3YR HARD                                                  224463.81
410                      16234836 2: Secure Opt Arms      GR3. 1YRHARD                                                      488000
411                      16234837 2: Secure Opt Arms      GR1. NOPP                                                         292000
412                      16234840 2: Secure Opt Arms      GR1. NOPP                                                         264000
413                      16234844 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           237893.24
414                      16234859 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              192000
415                      16234860 2: Secure Opt Arms      GR2. SOFTPP                                                     168285.6
416                      16234864 2: Secure Opt Arms      GR3. 1YRHARD                                                      279748
417                      16234736 1: MTA                  GR3. 3YR HARD                                                     492750
418                      16234874 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           368719.49
419                      16234876 2: Secure Opt Arms      GR3. 1YRHARD                                                      278240
420                      16234879 1: MTA                  GR3. 3YR HARD                                                  241024.24
421                      16234889 2: Secure Opt Arms      GR3. 1YRHARD                                                      215000
422                      16234894 2: Secure Opt Arms      GR3. 1YRHARD                                                   200499.99
423                      16234898 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              284000
424                      16234901 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              477192
425                      16234907 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              160000
426                      16234908 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              165040
427                      16234911 2: Secure Opt Arms      GR1. NOPP                                                         380000
428                      16234914 2: Secure Opt Arms      GR3. 1YRHARD                                                      332000
429                      16234743 1: MTA                  GR3. 3YR HARD                                                     493800
430                      16239628 2: Secure Opt Arms      GR2. SOFTPP                                                       304000
431                      16239663 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           204509.99
432                      16239667 2: Secure Opt Arms      GR1. NOPP                                                         304000
433                      16239670 1: MTA                  GR3. 3YR HARD                                                     693750
434                      16239672 2: Secure Opt Arms      GR1. NOPP                                                         719960
435                      16239680 2: Secure Opt Arms      GR1. NOPP                                                       521299.6
436                      16239683 2: Secure Opt Arms      GR2. SOFTPP                                                       443520
437                      16239684 1: MTA                  GR3. 3YR HARD                                                     176000
438                      16239686 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              252000
439                      16239695 2: Secure Opt Arms      GR3. 1YRHARD                                                      372000
440                      16239698 2: Secure Opt Arms      GR2. SOFTPP                                                       166320
441                      16239699 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              520000
442                      16239703 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                               95000
443                      16239707 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              480000
444                      16239710 2: Secure Opt Arms      GR3. 1YRHARD                                                      319200
445                      16239636 1: MTA                  GR1. NOPP                                                      535091.36
446                      16239637 1: MTA                  GR3. 3YR HARD                                                     463920
447                      16239715 1: MTA                  GR3. 3YR HARD                                                     342400
448                      16239717 2: Secure Opt Arms      GR1. NOPP                                                         200000
449                      16239720 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              478400
450                      16239721 2: Secure Opt Arms      GR3. 1YRHARD                                                   283105.99
451                      16239732 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              168000
452                      16239740 2: Secure Opt Arms      GR1. NOPP                                                         530000
453                      16239744 1: MTA                  GR3. 3YR HARD                                                     480000
454                      16239645 1: MTA                  GR3. 3YR HARD                                                  658427.18
455                      16239752 2: Secure Opt Arms      GR1. NOPP                                                         292000
456                      16239761 2: Secure Opt Arms      GR1. NOPP                                                         338051
457                      16239763 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              274400
458                      16239651 1: MTA                  GR3. 3YR HARD                                                     240000
459                      16239652 1: MTA                  GR3. 3YR HARD                                                     425000
460                      16243636 2: Secure Opt Arms      GR3. 1YRHARD                                                      480000
461                      16243638 1: MTA                  GR3. 3YR HARD                                                     284000
462                      16243641 2: Secure Opt Arms      GR1. NOPP                                                         648750
463                      16246022 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              150000
464                      16246025 2: Secure Opt Arms      GR1. NOPP                                                         284800
465                      16246027 1: MTA                  GR3. 3YR HARD                                                     560000
466                      16246029 1: MTA                  GR3. 3YR HARD                                                     328000
467                      16246037 2: Secure Opt Arms      GR1. NOPP                                                      445109.99
468                      16246040 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              276000
469                      16246046 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              284308
470                      16246052 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              212000
471                      16246053 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
472                      16245984 1: MTA                  GR3. 3YR HARD                                                     463200
473                      16246061 2: Secure Opt Arms      GR3. 1YRHARD                                                      280000
474                      16245990 1: MTA                  GR3. 3YR HARD                                                     412000
475                      16246069 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              220400
476                      16246073 1: MTA                  GR2. 1YR HARD                                                     383960
477                      16245992 2: Secure Opt Arms      GR1. NOPP                                                         343200
478                      16239777 2: Secure Opt Arms      GR3. 1YRHARD                                                      197145
479                      16239778 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           249421.99
480                      16239788 2: Secure Opt Arms      GR1. NOPP                                                         358400
481                      16239796 2: Secure Opt Arms      GR2. SOFTPP                                                       200800
482                      16240510 1: MTA                  GR3. 3YR HARD                                                     440000
483                      16240512 1: MTA                  GR3. 3YR HARD                                                     440000
484                      16243467 2: Secure Opt Arms      GR1. NOPP                                                         376000
485                      16243473 2: Secure Opt Arms      GR1. NOPP                                                         255838
486                      16243481 1: MTA                  GR3. 3YR HARD                                                  355151.63
487                      16243485 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              251040
488                      16243491 2: Secure Opt Arms      GR3. 1YRHARD                                                      273600
489                      16243495 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              514800
490                      16243502 2: Secure Opt Arms      GR3. 1YRHARD                                                      268000
491                      16243506 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              228000
492                      16243511 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              293000
493                      16243512 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              246400
494                      16243514 2: Secure Opt Arms      GR1. NOPP                                                         282000
495                      16243519 2: Secure Opt Arms      GR3. 1YRHARD                                                      428800
496                      16243520 2: Secure Opt Arms      GR3. 1YRHARD                                                      296000
497                      16243530 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              265600
498                      16246076 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              394400
499                      16246077 1: MTA                  GR3. 3YR HARD                                                     120000
500                      16246078 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              375000
501                      16246081 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              319200
502                      16246084 2: Secure Opt Arms      GR1. NOPP                                                         126400
503                      16246094 1: MTA                  GR3. 3YR HARD                                                     443000
504                      16246095 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              375920
505                      16246102 2: Secure Opt Arms      GR3. 1YRHARD                                                      549600
506                      16246104 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              408000
507                      16246116 2: Secure Opt Arms      GR3. 1YRHARD                                                      321500
508                      16246001 1: MTA                  GR2. 1YR HARD                                                  361636.14
509                      16246120 2: Secure Opt Arms      GR2. SOFTPP                                                       352000
510                      16246126 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              215920
511                      16246128 2: Secure Opt Arms      GR3. 1YRHARD                                                      285000
512                      16246135 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
513                      16246138 1: MTA                  GR3. 3YR HARD                                                     323200
514                      16246143 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              116800
515                      16246144 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              185500
516                      16246146 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              680000
517                      16246151 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              547500
518                      16243449 1: MTA                  GR3. 3YR HARD                                                     357200
519                      16243556 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              340000
520                      16243569 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              537600
521                      16243577 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              220000
522                      16246154 1: MTA                  GR3. 3YR HARD                                                     576000
523                      16246161 2: Secure Opt Arms      GR3. 1YRHARD                                                   296659.79
524                      16246167 2: Secure Opt Arms      GR1. NOPP                                                         892500
525                      16246172 1: MTA                  GR3. 3YR HARD                                                     440000
526                      16246175 2: Secure Opt Arms      GR3. 1YRHARD                                                      462000
527                      16246176 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              207200
528                      16246183 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              212720
529                      16246190 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              251000
530                      16246191 2: Secure Opt Arms      GR3. 1YRHARD                                                      280000
531                      16246193 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              168160
532                      16246198 2: Secure Opt Arms      GR3. 1YRHARD                                                      648000
533                      16246201 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              190000
534                      16246202 2: Secure Opt Arms      GR3. 1YRHARD                                                      191320
535                      16246204 2: Secure Opt Arms      GR2. SOFTPP                                                       237600
536                      16246210 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              520000
537                      16246211 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              210000
538                      16246219 2: Secure Opt Arms      GR3. 1YRHARD                                                      296000
539                      16247576 2: Secure Opt Arms      GR1. NOPP                                                         161000
540                      16247577 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              188000
541                      16223855 1: MTA                  GR3. 3YR HARD                                                     356000
542                      16223861 2: Secure Opt Arms      GR1. NOPP                                                         252630
543                      16223863 2: Secure Opt Arms      GR3. 1YRHARD                                                   195499.99
544                      16223865 2: Secure Opt Arms      GR3. 1YRHARD                                                      332830
545                      16223783 1: MTA                  GR3. 3YR HARD                                                     346000
546                      16223874 2: Secure Opt Arms      GR1. NOPP                                                         516000
547                      16223877 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              397600
548                      16223889 1: MTA                  GR3. 3YR HARD                                                  243418.52
549                      16223891 2: Secure Opt Arms      GR3. 1YRHARD                                                      288000
550                      16223895 1: MTA                  GR3. 3YR HARD                                                  373267.12
551                      16223896 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
552                      16223898 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              292000
553                      16223900 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              234750
554                      16223902 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              115600
555                      16223904 1: MTA                  GR3. 3YR HARD                                                     285000
556                      16223907 1: MTA                  GR3. 3YR HARD                                                     304000
557                      16223908 2: Secure Opt Arms      GR1. NOPP                                                         285600
558                      16208581 2: Secure Opt Arms      GR3. 1YRHARD                                                      620000
559                      16208584 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              452000
560                      16208587 2: Secure Opt Arms      GR3. 1YRHARD                                                      231600
561                      16208588 2: Secure Opt Arms      GR3. 1YRHARD                                                      226400
562                      16208589 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              380000
563                      16208590 2: Secure Opt Arms      GR3. 1YRHARD                                                      580000
564                      16208594 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              664000
565                      16208595 2: Secure Opt Arms      GR3. 1YRHARD                                                      302400
566                      16208530 1: MTA                  GR3. 3YR HARD                                                     268000
567                      16208605 2: Secure Opt Arms      GR1. NOPP                                                         280000
568                      16208607 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              581500
569                      16208609 1: MTA                  GR3. 3YR HARD                                                     225000
570                      16208613 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              214000
571                      16208614 2: Secure Opt Arms      GR3. 1YRHARD                                                      207317
572                      16208616 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              210000
573                      16208618 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              421600
574                      16223910 2: Secure Opt Arms      GR3. 1YRHARD                                                      340000
575                      16223913 1: MTA                  GR2. 1YR HARD                                                     404800
576                      16223916 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              213200
577                      16223920 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              144000
578                      16223925 2: Secure Opt Arms      GR2. SOFTPP                                                    353445.41
579                      16223932 2: Secure Opt Arms      GR1. NOPP                                                         344000
580                      16223939 2: Secure Opt Arms      GR3. 1YRHARD                                                      295200
581                      16223950 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              260000
582                      16223957 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              278400
583                      16223959 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              636000
584                      16223965 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              148000
585                      16223977 1: MTA                  GR3. 3YR HARD                                                  628532.68
586                      16208628 2: Secure Opt Arms      GR3. 1YRHARD                                                      511920
587                      16208630 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              276000
588                      16208631 2: Secure Opt Arms      GR1. NOPP                                                         313600
589                      16208637 2: Secure Opt Arms      GR3. 1YRHARD                                                      344000
590                      16208641 1: MTA                  GR3. 3YR HARD                                                     306750
591                      16208533 2: Secure Opt Arms      GR3. 1YRHARD                                                      292000
592                      16208652 2: Secure Opt Arms      GR3. 1YRHARD                                                      191920
593                      16208660 2: Secure Opt Arms      GR1. NOPP                                                         284710
594                      16208662 2: Secure Opt Arms      GR1. NOPP                                                      497239.99
595                      16208663 1: MTA                  GR3. 3YR HARD                                                     136000
596                      16208664 2: Secure Opt Arms      GR1. NOPP                                                         335920
597                      16208668 2: Secure Opt Arms      GR3. 1YRHARD                                                      180000
598                      16208674 2: Secure Opt Arms      GR1. NOPP                                                         232368
599                      16208676 2: Secure Opt Arms      GR1. NOPP                                                         532000
600                      16208680 2: Secure Opt Arms      GR3. 1YRHARD                                                      420000
601                      16208682 2: Secure Opt Arms      GR1. NOPP                                                         448000
602                      16208683 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              379200
603                      16208684 1: MTA                  GR3. 3YR HARD                                                  447240.53
604                      16208692 2: Secure Opt Arms      GR3. 1YRHARD                                                      388000
605                      16208693 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              236000
606                      16208695 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              198000
607                      16208696 2: Secure Opt Arms      GR3. 1YRHARD                                                      215200
608                      16208703 2: Secure Opt Arms      GR1. NOPP                                                         385600
609                      16210125 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              539300
610                      16210126 2: Secure Opt Arms      GR1. NOPP                                                         394320
611                      16210092 1: MTA                  GR3. 3YR HARD                                                  285717.49
612                      16210127 1: MTA                  GR3. 3YR HARD                                                     428000
613                      16210139 2: Secure Opt Arms      GR3. 1YRHARD                                                      316000
614                      16223796 1: MTA                  GR3. 3YR HARD                                                  458903.79
615                      16223979 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              368800
616                      16223980 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              464000
617                      16223986 1: MTA                  GR3. 3YR HARD                                                     184000
618                      16223988 2: Secure Opt Arms      GR1. NOPP                                                         675500
619                      16223991 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              380000
620                      16223992 2: Secure Opt Arms      GR1. NOPP                                                         276720
621                      16223999 2: Secure Opt Arms      GR1. NOPP                                                         222400
622                      16224002 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              624000
623                      16224007 2: Secure Opt Arms      GR1. NOPP                                                         228000
624                      16224012 2: Secure Opt Arms      GR3. 1YRHARD                                                      188000
625                      16224014 2: Secure Opt Arms      GR2. SOFTPP                                                    518530.27
626                      16224015 1: MTA                  GR3. 3YR HARD                                                  317242.18
627                      16224019 1: MTA                  GR3. 3YR HARD                                                     240000
628                      16224023 2: Secure Opt Arms      GR2. SOFTPP                                                       215200
629                      16224728 2: Secure Opt Arms      GR1. NOPP                                                         256000
630                      16225702 1: MTA                  GR3. 3YR HARD                                                  634484.37
631                      16210143 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              344000
632                      16210146 2: Secure Opt Arms      GR3. 1YRHARD                                                      552000
633                      16210147 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              239920
634                      16210151 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              255036
635                      16210155 1: MTA                  GR3. 3YR HARD                                                     367000
636                      16210156 1: MTA                  GR2. 1YR HARD                                                     476800
637                      16210157 2: Secure Opt Arms      GR3. 1YRHARD                                                      397500
638                      16210158 2: Secure Opt Arms      GR1. NOPP                                                         290725
639                      16210164 2: Secure Opt Arms      GR3. 1YRHARD                                                      205600
640                      16210171 2: Secure Opt Arms      GR1. NOPP                                                         248620
641                      16210176 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            576437.5
642                      16210180 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              584000
643                      16210183 2: Secure Opt Arms      GR3. 1YRHARD                                                      252000
644                      16225704 2: Secure Opt Arms      GR1. NOPP                                                         660000
645                      16225707 2: Secure Opt Arms      GR1. NOPP                                                         324000
646                      16225710 2: Secure Opt Arms      GR3. 1YRHARD                                                      544000
647                      16225712 2: Secure Opt Arms      GR3. 1YRHARD                                                      314984
648                      16225715 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           360899.99
649                      16225722 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              322360
650                      16225725 2: Secure Opt Arms      GR3. 1YRHARD                                                   971422.49
651                      16225738 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              364910
652                      16225748 2: Secure Opt Arms      GR1. NOPP                                                         528000
653                      16225759 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              249820
654                      16225762 2: Secure Opt Arms      GR2. SOFTPP                                                       232000
655                      16225763 2: Secure Opt Arms      GR1. NOPP                                                         216000
656                      16225767 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              189600
657                      16225769 1: MTA                  GR3. 3YR HARD                                                     171000
658                      16225771 2: Secure Opt Arms      GR1. NOPP                                                         356000
659                      16225773 2: Secure Opt Arms      GR1. NOPP                                                         516000
660                      16225776 1: MTA                  GR3. 3YR HARD                                                     388000
661                      16225777 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              446216
662                      16225785 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              296000
663                      16225788 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           200498.99
664                      16225692 1: MTA                  GR1. NOPP                                                      548689.31
665                      16225801 2: Secure Opt Arms      GR3. 1YRHARD                                                      231992
666                      16225807 2: Secure Opt Arms      GR1. NOPP                                                         244610
667                      16225827 2: Secure Opt Arms      GR1. NOPP                                                      172429.99
668                      16225831 1: MTA                  GR2. 1YR HARD                                                     476000
669                      16225835 2: Secure Opt Arms      GR1. NOPP                                                      344836.98
670                      16225837 1: MTA                  GR3. 3YR HARD                                                     242000
671                      16225843 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              380000
672                      16225849 1: MTA                  GR3. 3YR HARD                                                     240800
673                      16225850 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           448973.33
674                      16225854 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              504000
675                      16210193 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              244000
676                      16210195 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           457139.99
677                      16210206 2: Secure Opt Arms      GR1. NOPP                                                         250000
678                      16210213 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              511275
679                      16210214 2: Secure Opt Arms      GR3. 1YRHARD                                                      306400
680                      16210220 2: Secure Opt Arms      GR1. NOPP                                                         415000
681                      16210222 1: MTA                  GR3. 3YR HARD                                                     176000
682                      16210223 2: Secure Opt Arms      GR1. NOPP                                                         368000
683                      16210226 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              387200
684                      16210116 1: MTA                  GR3. 3YR HARD                                                     228800
685                      16210233 2: Secure Opt Arms      GR1. NOPP                                                         344000
686                      16210236 2: Secure Opt Arms      GR2. SOFTPP                                                       184000
687                      16210238 1: MTA                  GR3. 3YR HARD                                                     212000
688                      16210239 1: MTA                  GR3. 3YR HARD                                                     192000
689                      16210243 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              264000
690                      16210245 2: Secure Opt Arms      GR3. 1YRHARD                                                      368000
691                      16210247 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              199200
692                      16210252 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           278293.99
693                      16210254 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              254400
694                      16210257 1: MTA                  GR3. 3YR HARD                                                     264000
695                      16213448 1: MTA                  GR3. 3YR HARD                                                   315464.3
696                      16213450 1: MTA                  GR3. 3YR HARD                                                  255389.93
697                      16213451 2: Secure Opt Arms      GR1. NOPP                                                         294800
698                      16213452 2: Secure Opt Arms      GR1. NOPP                                                         304000
699                      16213462 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              200000
700                      16213480 1: MTA                  GR3. 3YR HARD                                                     376000
701                      16213487 2: Secure Opt Arms      GR3. 1YRHARD                                                   292729.99
702                      16213488 2: Secure Opt Arms      GR1. NOPP                                                         288000
703                      16213489 2: Secure Opt Arms      GR2. SOFTPP                                                       199028
704                      16213503 2: Secure Opt Arms      GR3. 1YRHARD                                                      472000
705                      16213508 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            400919.8
706                      16213516 1: MTA                  GR1. NOPP                                                         461600
707                      16213520 2: Secure Opt Arms      GR2. SOFTPP                                                       143200
708                      16213537 2: Secure Opt Arms      GR3. 1YRHARD                                                      332000
709                      16213541 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              253600
710                      16213547 1: MTA                  GR3. 3YR HARD                                                     212000
711                      16213554 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              340000
712                      16213436 1: MTA                  GR3. 3YR HARD                                                     240000
713                      16213563 2: Secure Opt Arms      GR1. NOPP                                                         462400
714                      16213564 1: MTA                  GR3. 3YR HARD                                                     522400
715                      16213569 2: Secure Opt Arms      GR1. NOPP                                                         192000
716                      16213580 2: Secure Opt Arms      GR3. 1YRHARD                                                      363520
717                      16213582 2: Secure Opt Arms      GR2. SOFTPP                                                       204720
718                      16213584 1: MTA                  GR3. 3YR HARD                                                     223200
719                      16213587 2: Secure Opt Arms      GR3. 1YRHARD                                                      203200
720                      16213588 2: Secure Opt Arms      GR3. 1YRHARD                                                      257600
721                      16213593 1: MTA                  GR3. 3YR HARD                                                     346750
722                      16213595 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              480000
723                      16213596 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              386400
724                      16220275 1: MTA                  GR3. 3YR HARD                                                   292503.3
725                      16220279 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              530400
726                      16220282 2: Secure Opt Arms      GR1. NOPP                                                         200500
727                      16220284 1: MTA                  GR3. 3YR HARD                                                     153600
728                      16220290 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              208520
729                      16227732 1: MTA                  GR3. 3YR HARD                                                     400000
730                      16227764 1: MTA                  GR3. 3YR HARD                                                     364000
731                      16227773 2: Secure Opt Arms      GR3. 1YRHARD                                                      508000
732                      16227776 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           590282.52
733                      16227782 1: MTA                  GR3. 3YR HARD                                                  255389.93
734                      16227785 1: MTA                  GR3. 3YR HARD                                                     295200
735                      16227787 1: MTA                  GR3. 3YR HARD                                                     240000
736                      16227791 2: Secure Opt Arms      GR1. NOPP                                                         292000
737                      16227797 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              975000
738                      16227798 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              304000
739                      16227799 2: Secure Opt Arms      GR3. 1YRHARD                                                      320000
740                      16227800 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              280000
741                      16227805 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              153600
742                      16227809 2: Secure Opt Arms      GR1. NOPP                                                         284000
743                      16227813 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              508000
744                      16227814 2: Secure Opt Arms      GR1. NOPP                                                         298400
745                      16227823 1: MTA                  GR3. 3YR HARD                                                     294240
746                      16227826 2: Secure Opt Arms      GR3. 1YRHARD                                                      180000
747                      16227828 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              364000
748                      16227832 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              139200
749                      16227738 1: MTA                  GR3. 3YR HARD                                                  343100.42
750                      16227839 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              482000
751                      16227842 2: Secure Opt Arms      GR1. NOPP                                                         325000
752                      16227844 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              184000
753                      16227848 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              401500
754                      16227854 2: Secure Opt Arms      GR3. 1YRHARD                                                      255000
755                      16227855 2: Secure Opt Arms      GR2. SOFTPP                                                    248539.79
756                      16227861 2: Secure Opt Arms      GR1. NOPP                                                         183600
757                      16227866 2: Secure Opt Arms      GR1. NOPP                                                         296520
758                      16227869 1: MTA                  GR3. 3YR HARD                                                  321482.05
759                      16227870 1: MTA                  GR1. NOPP                                                        1100000
760                      16227877 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              612000
761                      16227879 1: MTA                  GR3. 3YR HARD                                                     266400
762                      16227881 1: MTA                  GR3. 3YR HARD                                                     415000
763                      16227885 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              184000
764                      16227886 2: Secure Opt Arms      GR2. SOFTPP                                                        92440
765                      16227896 1: MTA                  GR3. 3YR HARD                                                     280800
766                      16227898 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              367584
767                      16227899 2: Secure Opt Arms      GR3. 1YRHARD                                                      300000
768                      16227905 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              324000
769                      16227912 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           418601.67
770                      16227913 2: Secure Opt Arms      GR3. 1YRHARD                                                   395987.49
771                      16227924 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              176000
772                      16227926 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              349600
773                      16227930 2: Secure Opt Arms      GR1. NOPP                                                         164730
774                      16227933 2: Secure Opt Arms      GR1. NOPP                                                         324000
775                      16227934 2: Secure Opt Arms      GR3. 1YRHARD                                                   176439.99
776                      16227755 1: MTA                  GR3. 3YR HARD                                                     430400
777                      16227944 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              445600
778                      16227949 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              388000
779                      16227950 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              500000
780                      16227954 2: Secure Opt Arms      GR2. SOFTPP                                                       648000
781                      16229921 2: Secure Opt Arms      GR1. NOPP                                                         600000
782                      16229927 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              229600
783                      16229929 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           214284.37
784                      16229930 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              400000
785                      16229934 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              160000
786                      16229943 2: Secure Opt Arms      GR3. 1YRHARD                                                      479960
787                      16229946 2: Secure Opt Arms      GR1. NOPP                                                         326323
788                      16229949 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              640000
789                      16229952 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              347750
790                      16229904 1: MTA                  GR3. 3YR HARD                                                  339423.62
791                      16229958 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           450996.51
792                      16229962 1: MTA                  GR1. NOPP                                                         310800
793                      16229974 2: Secure Opt Arms      GR1. NOPP                                                      198506.72
794                      16229976 2: Secure Opt Arms      GR1. NOPP                                                         493290
795                      16229985 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              144000
796                      16229986 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              130400
797                      16229988 2: Secure Opt Arms      GR2. SOFTPP                                                       376000
798                      16229997 1: MTA                  GR3. 3YR HARD                                                  275532.11
799                      16230000 2: Secure Opt Arms      GR3. 1YRHARD                                                   381890.54
800                      16230005 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              224792
801                      16230009 2: Secure Opt Arms      GR3. 1YRHARD                                                      332000
802                      16230014 1: MTA                  GR3. 3YR HARD                                                     238400
803                      16230015 1: MTA                  GR3. 3YR HARD                                                  590916.56
804                      16230018 2: Secure Opt Arms      GR1. NOPP                                                      317591.99
805                      16230021 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           221552.49
806                      16230026 2: Secure Opt Arms      GR1. NOPP                                                         204000
807                      16230027 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              252000
808                      16230031 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              463000
809                      16230033 2: Secure Opt Arms      GR1. NOPP                                                         136000
810                      16230036 1: MTA                  GR3. 3YR HARD                                                     319200
811                      16230039 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              184000
812                      16230044 2: Secure Opt Arms      GR3. 1YRHARD                                                      392000
813                      16230049 1: MTA                  GR1. NOPP                                                         560000
814                      16230051 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              189560
815                      16230053 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              197600
816                      16230057 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           303683.54
817                      16230059 2: Secure Opt Arms      GR1. NOPP                                                         308000
818                      16230061 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              228000
819                      16230068 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              260000
820                      16230069 2: Secure Opt Arms      GR1. NOPP                                                       259498.4
821                      16230074 2: Secure Opt Arms      GR3. 1YRHARD                                                      268720
822                      16230078 2: Secure Opt Arms      GR1. NOPP                                                         252000
823                      16230082 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              332800
824                      16230088 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           238193.99
825                      16230090 2: Secure Opt Arms      GR2. SOFTPP                                                       147120
826                      16231351 2: Secure Opt Arms      GR1. NOPP                                                         530400
827                      16231363 2: Secure Opt Arms      GR1. NOPP                                                         308000
828                      16231365 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              500000
829                      16220292 2: Secure Opt Arms      GR1. NOPP                                                         468640
830                      16220297 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              244000
831                      16220300 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              255036
832                      16220308 2: Secure Opt Arms      GR1. NOPP                                                      222955.99
833                      16220311 1: MTA                  GR3. 3YR HARD                                                     650000
834                      16220241 1: MTA                  GR3. 3YR HARD                                                     292000
835                      16220321 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              164000
836                      16220324 2: Secure Opt Arms      GR3. 1YRHARD                                                      478000
837                      16220329 2: Secure Opt Arms      GR1. NOPP                                                         308770
838                      16220331 1: MTA                  GR3. 3YR HARD                                                  415008.64
839                      16220332 1: MTA                  GR3. 3YR HARD                                                  438951.45
840                      16220333 1: MTA                  GR3. 3YR HARD                                                     204000
841                      16220340 2: Secure Opt Arms      GR1. NOPP                                                         417000
842                      16220344 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              740000
843                      16220347 2: Secure Opt Arms      GR2. SOFTPP                                                       198800
844                      16220352 1: MTA                  GR3. 3YR HARD                                                     588000
845                      16220362 2: Secure Opt Arms      GR1. NOPP                                                         439600
846                      16220363 2: Secure Opt Arms      GR1. NOPP                                                      391971.94
847                      16220364 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              284000
848                      16220370 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              320000
849                      16220253 1: MTA                  GR3. 3YR HARD                                                     168750
850                      16220377 1: MTA                  GR2. 1YR HARD                                                     408000
851                      16220378 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              199200
852                      16220379 1: MTA                  GR3. 3YR HARD                                                     324800
853                      16220385 1: MTA                  GR3. 3YR HARD                                                  226339.33
854                      16220388 2: Secure Opt Arms      GR1. NOPP                                                         294000
855                      16220394 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              376000
856                      16220400 1: MTA                  GR3. 3YR HARD                                                     300000
857                      16220405 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              364000
858                      16220406 2: Secure Opt Arms      GR3. 1YRHARD                                                      324000
859                      16231369 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           228569.99
860                      16231372 2: Secure Opt Arms      GR1. NOPP                                                         684000
861                      16231387 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              142400
862                      16231397 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              272000
863                      16231408 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              308720
864                      16231410 1: MTA                  GR3. 3YR HARD                                                     400000
865                      16231416 2: Secure Opt Arms      GR1. NOPP                                                      162003.99
866                      16231417 2: Secure Opt Arms      GR1. NOPP                                                         300000
867                      16231418 2: Secure Opt Arms      GR3. 1YRHARD                                                      227920
868                      16231419 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              406000
869                      16231315 1: MTA                  GR3. 3YR HARD                                                   335430.4
870                      16231429 2: Secure Opt Arms      GR1. NOPP                                                         370000
871                      16231316 1: MTA                  GR3. 3YR HARD                                                     682500
872                      16231434 2: Secure Opt Arms      GR3. 1YRHARD                                                      137600
873                      16231439 2: Secure Opt Arms      GR2. SOFTPP                                                     219547.2
874                      16231321 1: MTA                  GR3. 3YR HARD                                                     448000
875                      16231450 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              440683
876                      16220408 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           337842.49
877                      16220410 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           263857.99
878                      16220411 2: Secure Opt Arms      GR2. SOFTPP                                                    318609.53
879                      16220261 1: MTA                  GR3. 3YR HARD                                                  299285.08
880                      16220415 2: Secure Opt Arms      GR3. 1YRHARD                                                   256639.99
881                      16220416 2: Secure Opt Arms      GR1. NOPP                                                         440000
882                      16220418 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              346000
883                      16220267 1: MTA                  GR3. 3YR HARD                                                     408000
884                      16220421 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           304759.99
885                      16220422 2: Secure Opt Arms      GR3. 1YRHARD                                                    360342.6
886                      16220424 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           268669.99
887                      16220437 2: Secure Opt Arms      GR3. 1YRHARD                                                      232000
888                      16220441 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           159119.78
889                      16221841 2: Secure Opt Arms      GR2. SOFTPP                                                       288000
890                      16231455 2: Secure Opt Arms      GR3. 1YRHARD                                                      536000
891                      16231456 2: Secure Opt Arms      GR2. SOFTPP                                                       332000
892                      16231457 2: Secure Opt Arms      GR1. NOPP                                                         312000
893                      16231459 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              352000
894                      16231461 2: Secure Opt Arms      GR3. 1YRHARD                                                      416990
895                      16231465 1: MTA                  GR3. 3YR HARD                                                     196000
896                      16231467 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              259000
897                      16231468 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              232000
898                      16231470 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            293813.6
899                      16231331 1: MTA                  GR3. 3YR HARD                                                     216000
900                      16231472 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              138000
901                      16231476 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                            454653.8
902                      16231336 1: MTA                  GR3. 3YR HARD                                                     468000
903                      16231485 2: Secure Opt Arms      GR1. NOPP                                                         260000
904                      16231340 1: MTA                  GR3. 3YR HARD                                                     470400
905                      16231491 2: Secure Opt Arms      GR3. 1YRHARD                                                      372000
906                      16231497 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              396000
907                      16231498 2: Secure Opt Arms      GR1. NOPP                                                         294400
908                      16231501 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              207920
909                      16231502 2: Secure Opt Arms      GR1. NOPP                                                         672000
910                      16231506 2: Secure Opt Arms      GR1. NOPP                                                         560000
911                      16231510 2: Secure Opt Arms      GR1. NOPP                                                         148000
912                      16231513 1: MTA                  GR3. 3YR HARD                                                     182080
913                      16231514 1: MTA                  GR3. 3YR HARD                                                      59300
914                      16231515 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              211200
915                      16231518 2: Secure Opt Arms      GR3. 1YRHARD                                                      376000
916                      16231522 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              364000
917                      16231523 2: Secure Opt Arms      GR3. 1YRHARD                                                   196319.71
918                      16231526 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              492000
919                      16231538 2: Secure Opt Arms      GR1. NOPP                                                         788000
920                      16231542 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              592000
921                      16231548 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              224000
922                      16231563 1: MTA                  GR3. 3YR HARD                                                     560000
923                      16231567 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              350000
924                      16231569 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              354400
925                      16233118 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              444000
926                      16233121 2: Secure Opt Arms      GR1. NOPP                                                         544000
927                      16233129 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              207200
928                      16233131 2: Secure Opt Arms      GR3. 1YRHARD                                                   263055.99
929                      16233137 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              423000
930                      16233138 2: Secure Opt Arms      GR1. NOPP                                                         584000
931                      16233142 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              226400
932                      16233149 1: MTA                  GR3. 3YR HARD                                                     468000
933                      16233155 2: Secure Opt Arms      GR1. NOPP                                                         157600
934                      16233157 1: MTA                  GR2. 1YR HARD                                                    3000000
935                      16233168 2: Secure Opt Arms      GR1. NOPP                                                         248000
936                      16233173 1: MTA                  GR3. 3YR HARD                                                     437600
937                      16233176 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              184460
938                      16221843 2: Secure Opt Arms      GR1. NOPP                                                         360000
939                      16221845 2: Secure Opt Arms      GR1. NOPP                                                         153600
940                      16221852 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              379900
941                      16221857 2: Secure Opt Arms      GR1. NOPP                                                         242000
942                      16221861 2: Secure Opt Arms      GR1. NOPP                                                         221813
943                      16221868 2: Secure Opt Arms      GR1. NOPP                                                         420000
944                      16221873 2: Secure Opt Arms      GR1. NOPP                                                         252000
945                      16221877 2: Secure Opt Arms      GR3. 1YRHARD                                                      672000
946                      16221879 2: Secure Opt Arms      GR2. SOFTPP                                                       333632
947                      16221884 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            104099.6
948                      16221888 1: MTA                  GR3. 3YR HARD                                                  634309.43
949                      16221891 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              380000
950                      16221895 2: Secure Opt Arms      GR3. 1YRHARD                                                      140000
951                      16221897 2: Secure Opt Arms      GR2. SOFTPP                                                       178400
952                      16221903 2: Secure Opt Arms      GR3. 1YRHARD                                                      852125
953                      16221904 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              408000
954                      16221910 2: Secure Opt Arms      GR1. NOPP                                                         561801
955                      16221912 2: Secure Opt Arms      GR3. 1YRHARD                                                      340000
956                      16221914 1: MTA                  GR3. 3YR HARD                                                     328000
957                      16221916 2: Secure Opt Arms      GR1. NOPP                                                      405009.99
958                      16221923 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              568000
959                      16221926 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           358894.99
960                      16221930 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              864000
961                      16221931 1: MTA                  GR3. 3YR HARD                                                     215200
962                      16221936 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              162790
963                      16221824 1: MTA                  GR3. 3YR HARD                                                  450922.86
964                      16221941 1: MTA                  GR3. 3YR HARD                                                     411176
965                      16221945 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           198249.03
966                      16233178 1: MTA                  GR3. 3YR HARD                                                     510400
967                      16233181 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              360000
968                      16233186 2: Secure Opt Arms      GR1. NOPP                                                         376000
969                      16233192 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              459032
970                      16233196 1: MTA                  GR3. 3YR HARD                                                     510400
971                      16233206 2: Secure Opt Arms      GR1. NOPP                                                         134000
972                      16233209 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              245600
973                      16233210 2: Secure Opt Arms      GR1. NOPP                                                         500000
974                      16233213 2: Secure Opt Arms      GR1. NOPP                                                         312000
975                      16233095 1: MTA                  GR3. 3YR HARD                                                     647500
976                      16233096 1: MTA                  GR3. 3YR HARD                                                     176000
977                      16233217 1: MTA                  GR2. 1YR HARD                                                     560000
978                      16233218 2: Secure Opt Arms      GR2. SOFTPP                                                       319200
979                      16233223 2: Secure Opt Arms      GR1. NOPP                                                         236000
980                      16233224 1: MTA                  GR3. 3YR HARD                                                     538400
981                      16233226 2: Secure Opt Arms      GR1. NOPP                                                      380949.99
982                      16233229 2: Secure Opt Arms      GR1. NOPP                                                         318500
983                      16233231 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              440000
984                      16221947 1: MTA                  GR3. 3YR HARD                                                     650000
985                      16221954 1: MTA                  GR3. 3YR HARD                                                     599920
986                      16221956 2: Secure Opt Arms      GR3. 1YRHARD                                                      511000
987                      16221964 2: Secure Opt Arms      GR2. SOFTPP                                                       185200
988                      16221966 2: Secure Opt Arms      GR3. 1YRHARD                                                    190795.8
989                      16221970 2: Secure Opt Arms      GR1. NOPP                                                         386616
990                      16221977 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           256639.99
991                      16221830 1: MTA                  GR3. 3YR HARD                                                     424000
992                      16221980 2: Secure Opt Arms      GR1. NOPP                                                       181853.5
993                      16221986 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              196000
994                      16221987 1: MTA                  GR3. 3YR HARD                                                     300000
995                      16221991 1: MTA                  GR3. 3YR HARD                                                   382286.8
996                      16221996 2: Secure Opt Arms      GR3. 1YRHARD                                                      364000
997                      16222004 2: Secure Opt Arms      GR1. NOPP                                                         391200
998                      16223803 2: Secure Opt Arms      GR1. NOPP                                                         311920
999                      16223804 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              183200
1000                     16223811 1: MTA                  GR3. 3YR HARD                                                     376000
1001                     16223812 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           175637.99
1002                     16223815 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              244000
1003                     16223819 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              198000
1004                     16223820 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              241200
1005                     16223824 2: Secure Opt Arms      GR3. 1YRHARD                                                      280000
1006                     16223827 1: MTA                  GR3. 3YR HARD                                                     351920
1007                     16223838 2: Secure Opt Arms      GR3. 1YRHARD                                                      268000
1008                     16223840 2: Secure Opt Arms      GR3. 1YRHARD                                                      659840
1009                     16223843 1: MTA                  GR1. NOPP                                                         624000
1010                     16223848 1: MTA                  GR3. 3YR HARD                                                  379094.43
1011                     16184589 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           317348.39
1012                     16184591 1: MTA                  GR3. 3YR HARD                                                  328016.44
1013                     16184597 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              480000
1014                     16184604 1: MTA                  GR3. 3YR HARD                                                  295498.21
1015                     16184606 2: Secure Opt Arms      GR3. 1YRHARD                                                      452000
1016                     16184612 2: Secure Opt Arms      GR1. NOPP                                                         459960
1017                     16184614 2: Secure Opt Arms      GR1. NOPP                                                      260649.99
1018                     16184615 1: MTA                  GR3. 3YR HARD                                                     260000
1019                     16184617 2: Secure Opt Arms      GR3. 1YRHARD                                                      684000
1020                     16184622 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              330000
1021                     16184633 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              500000
1022                     16184640 2: Secure Opt Arms      GR3. 1YRHARD                                                      385100
1023                     16184643 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           239797.99
1024                     16184653 2: Secure Opt Arms      GR3. 1YRHARD                                                      103000
1025                     16184660 2: Secure Opt Arms      GR3. 1YRHARD                                                      185700
1026                     16184661 2: Secure Opt Arms      GR1. NOPP                                                         251920
1027                     16184673 2: Secure Opt Arms      GR3. 1YRHARD                                                      358494
1028                     16184674 2: Secure Opt Arms      GR3. 1YRHARD                                                   478388.16
1029                     16184676 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              575034
1030                     16184677 1: MTA                  GR3. 3YR HARD                                                     496000
1031                     16184679 2: Secure Opt Arms      GR2. SOFTPP                                                    148119.37
1032                     16184690 1: MTA                  GR3. 3YR HARD                                                     268000
1033                     16184693 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           381906.13
1034                     16184697 2: Secure Opt Arms      GR2. SOFTPP                                                     137663.3
1035                     16185909 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              445110
1036                     16185912 2: Secure Opt Arms      GR1. NOPP                                                         350000
1037                     16185919 2: Secure Opt Arms      GR2. SOFTPP                                                     124390.2
1038                     16185921 2: Secure Opt Arms      GR2. SOFTPP                                                       196490
1039                     16185924 2: Secure Opt Arms      GR1. NOPP                                                      333358.55
1040                     16185935 1: MTA                  GR3. 3YR HARD                                                     359280
1041                     16185937 2: Secure Opt Arms      GR3. 1YRHARD                                                      344000
1042                     16185940 2: Secure Opt Arms      GR1. NOPP                                                      121222.29
1043                     16185952 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           171862.45
1044                     16185954 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           376903.22
1045                     16185963 2: Secure Opt Arms      GR3. 1YRHARD                                                    345822.4
1046                     16185967 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              279886
1047                     16185976 2: Secure Opt Arms      GR3. 1YRHARD                                                      372000
1048                     16185985 2: Secure Opt Arms      GR3. 1YRHARD                                                   553379.99
1049                     16185998 1: MTA                  GR3. 3YR HARD                                                  447253.35
1050                     16186008 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              256000
1051                     16186011 2: Secure Opt Arms      GR3. 1YRHARD                                                      296164
1052                     16186019 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              105000
1053                     16186025 2: Secure Opt Arms      GR1. NOPP                                                         209600
1054                     16186027 2: Secure Opt Arms      GR3. 1YRHARD                                                   405009.99
1055                     16185898 1: MTA                  GR3. 3YR HARD                                                  237033.78
1056                     16186031 2: Secure Opt Arms      GR3. 1YRHARD                                                      190400
1057                     16186034 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              409822
1058                     16186035 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              277600
1059                     16186042 2: Secure Opt Arms      GR3. 1YRHARD                                                      416950
1060                     16186053 2: Secure Opt Arms      GR3. 1YRHARD                                                   244609.99
1061                     16187167 1: MTA                  GR3. 3YR HARD                                                  459220.19
1062                     16187197 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            112199.8
1063                     16187198 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           160399.99
1064                     16187199 1: MTA                  GR3. 3YR HARD                                                     872000
1065                     16187204 2: Secure Opt Arms      GR1. NOPP                                                      964906.25
1066                     16187206 2: Secure Opt Arms      GR2. SOFTPP                                                       171628
1067                     16187208 2: Secure Opt Arms      GR1. NOPP                                                      349745.78
1068                     16187211 2: Secure Opt Arms      GR3. 1YRHARD                                                      382416
1069                     16187213 2: Secure Opt Arms      GR3. 1YRHARD                                                      277000
1070                     16187214 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              324000
1071                     16187218 2: Secure Opt Arms      GR3. 1YRHARD                                                      231750
1072                     16187235 1: MTA                  GR3. 3YR HARD                                                  140202.95
1073                     16187238 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              428000
1074                     16187242 2: Secure Opt Arms      GR3. 1YRHARD                                                    784957.5
1075                     16187243 2: Secure Opt Arms      GR1. NOPP                                                      223757.99
1076                     16187249 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              106265
1077                     16187266 1: MTA                  GR3. 3YR HARD                                                  464490.44
1078                     16187267 2: Secure Opt Arms      GR1. NOPP                                                         160000
1079                     16187272 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           217083.69
1080                     16187274 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           197612.79
1081                     16187276 1: MTA                  GR3. 3YR HARD                                                     238400
1082                     16187284 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              311200
1083                     16187285 2: Secure Opt Arms      GR3. 1YRHARD                                                      892000
1084                     16187288 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              321600
1085                     16188273 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           214935.99
1086                     16188246 1: MTA                  GR3. 3YR HARD                                                  216940.22
1087                     16188276 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           245612.49
1088                     16188277 1: MTA                  GR3. 3YR HARD                                                     388000
1089                     16188282 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              472779
1090                     16188291 2: Secure Opt Arms      GR1. NOPP                                                         192000
1091                     16188294 1: MTA                  GR3. 3YR HARD                                                  150094.76
1092                     16188299 1: MTA                  GR3. 3YR HARD                                                  347968.73
1093                     16188302 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           793177.67
1094                     16188303 2: Secure Opt Arms      GR3. 1YRHARD                                                   344859.99
1095                     16188307 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              471575
1096                     16188311 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           216539.99
1097                     16188315 1: MTA                  GR3. 3YR HARD                                                     248000
1098                     16188328 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              295938
1099                     16188335 2: Secure Opt Arms      GR2. SOFTPP                                                       376000
1100                     16188338 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              295200
1101                     16188342 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              162806
1102                     16188352 2: Secure Opt Arms      GR1. NOPP                                                         284000
1103                     16188354 2: Secure Opt Arms      GR3. 1YRHARD                                                      286314
1104                     16188357 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              305000
1105                     16188358 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              272000
1106                     16188364 2: Secure Opt Arms      GR2. SOFTPP                                                    176439.99
1107                     16188365 1: MTA                  GR3. 3YR HARD                                                  299285.08
1108                     16188370 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              208520
1109                     16188380 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              960000
1110                     16188392 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           368919.99
1111                     16188398 2: Secure Opt Arms      GR3. 1YRHARD                                                      478665
1112                     16188400 1: MTA                  GR3. 3YR HARD                                                  397894.05
1113                     16188269 1: MTA                  GR3. 3YR HARD                                                   569040.7
1114                     16188271 1: MTA                  GR3. 3YR HARD                                                     494818
1115                     16188407 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            248619.1
1116                     16188408 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              442000
1117                     16191712 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           268669.99
1118                     16191717 2: Secure Opt Arms      GR1. NOPP                                                         472000
1119                     16191719 2: Secure Opt Arms      GR3. 1YRHARD                                                    416037.5
1120                     16191723 1: MTA                  GR3. 3YR HARD                                                     256000
1121                     16191729 2: Secure Opt Arms      GR1. NOPP                                                         376000
1122                     16191739 2: Secure Opt Arms      GR1. NOPP                                                         235360
1123                     16191749 2: Secure Opt Arms      GR1. NOPP                                                      332027.99
1124                     16191692 1: MTA                  GR3. 3YR HARD                                                  303275.55
1125                     16191762 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              163000
1126                     16191765 1: MTA                  GR3. 3YR HARD                                                     693750
1127                     16175970 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           494031.99
1128                     16175982 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           303941.17
1129                     16175985 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              333000
1130                     16175988 1: MTA                  GR3. 3YR HARD                                                     495000
1131                     16175993 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              360000
1132                     16176004 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           337457.53
1133                     16180647 1: MTA                  GR3. 3YR HARD                                                  311256.48
1134                     16191775 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              126160
1135                     16191778 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              396000
1136                     16191779 2: Secure Opt Arms      GR1. NOPP                                                         267000
1137                     16191783 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            125312.5
1138                     16191785 2: Secure Opt Arms      GR3. 1YRHARD                                                      420000
1139                     16191786 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           260649.99
1140                     16191787 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              314384
1141                     16191702 1: MTA                  GR3. 3YR HARD                                                     479920
1142                     16191806 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              510000
1143                     16191812 2: Secure Opt Arms      GR1. NOPP                                                         268000
1144                     16191813 2: Secure Opt Arms      GR3. 1YRHARD                                                   501249.99
1145                     16191818 2: Secure Opt Arms      GR3. 1YRHARD                                                      182250
1146                     16191828 2: Secure Opt Arms      GR3. 1YRHARD                                                      425600
1147                     16191832 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              220550
1148                     16191833 2: Secure Opt Arms      GR1. NOPP                                                         440000
1149                     16191837 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              264660
1150                     16191706 1: MTA                  GR3. 3YR HARD                                                     275000
1151                     16191842 2: Secure Opt Arms      GR1. NOPP                                                         332000
1152                     16191846 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           403656.62
1153                     16191847 1: MTA                  GR3. 3YR HARD                                                     378400
1154                     16191851 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              136000
1155                     16191853 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              168000
1156                     16191866 2: Secure Opt Arms      GR2. SOFTPP                                                    200499.99
1157                     16191869 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              113250
1158                     16194603 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           265324.47
1159                     16194605 1: MTA                  GR3. 3YR HARD                                                     438750
1160                     16194606 2: Secure Opt Arms      GR2. SOFTPP                                                       156390
1161                     16194612 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              384800
1162                     16194618 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              325000
1163                     16194622 2: Secure Opt Arms      GR3. 1YRHARD                                                     1000000
1164                     16194656 1: MTA                  GR3. 3YR HARD                                                     344000
1165                     16194661 2: Secure Opt Arms      GR1. NOPP                                                         377600
1166                     16194670 2: Secure Opt Arms      GR1. NOPP                                                         279960
1167                     16194686 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              314400
1168                     16194689 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              335000
1169                     16194691 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           177943.75
1170                     16194696 2: Secure Opt Arms      GR1. NOPP                                                         160000
1171                     16194703 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              540000
1172                     16194705 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              604000
1173                     16194591 1: MTA                  GR3. 3YR HARD                                                  351153.33
1174                     16194712 2: Secure Opt Arms      GR1. NOPP                                                         256000
1175                     16194592 1: MTA                  GR3. 3YR HARD                                                  119714.03
1176                     16194714 2: Secure Opt Arms      GR1. NOPP                                                         328000
1177                     16194719 2: Secure Opt Arms      GR1. NOPP                                                         277000
1178                     16194724 2: Secure Opt Arms      GR3. 1YRHARD                                                   329621.99
1179                     16180656 1: MTA                  GR3. 3YR HARD                                                     372500
1180                     16180658 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              212500
1181                     16180662 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           693729.99
1182                     16180666 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           137041.99
1183                     16180675 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           400919.79
1184                     16180676 2: Secure Opt Arms      GR1. NOPP                                                         309000
1185                     16180634 1: MTA                  GR3. 3YR HARD                                                  206014.41
1186                     16180689 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           313565.34
1187                     16180692 1: MTA                  GR3. 3YR HARD                                                  590849.72
1188                     16194730 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              572000
1189                     16194737 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              792000
1190                     16195981 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           215737.99
1191                     16195985 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              148370
1192                     16195992 2: Secure Opt Arms      GR3. 1YRHARD                                                   203707.99
1193                     16195999 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           240033.59
1194                     16196000 1: MTA                  GR3. 3YR HARD                                                     352000
1195                     16196003 1: MTA                  GR3. 3YR HARD                                                  363132.56
1196                     16196007 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           372929.99
1197                     16196008 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                               88220
1198                     16196016 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           263857.99
1199                     16196017 2: Secure Opt Arms      GR1. NOPP                                                         284710
1200                     16196025 2: Secure Opt Arms      GR3. 1YRHARD                                                   300749.99
1201                     16196031 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              484000
1202                     16196035 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              432000
1203                     16196040 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                             1200000
1204                     16196044 2: Secure Opt Arms      GR1. NOPP                                                         800000
1205                     16196059 2: Secure Opt Arms      GR2. SOFTPP                                                    332428.99
1206                     16196061 1: MTA                  GR3. 3YR HARD                                                     404000
1207                     16196067 2: Secure Opt Arms      GR1. NOPP                                                         100250
1208                     16196075 2: Secure Opt Arms      GR3. 1YRHARD                                                   210524.99
1209                     16196080 1: MTA                  GR3. 3YR HARD                                                     527200
1210                     16196083 1: MTA                  GR3. 3YR HARD                                                     271200
1211                     16196094 2: Secure Opt Arms      GR3. 1YRHARD                                                   390403.57
1212                     16196097 2: Secure Opt Arms      GR1. NOPP                                                         773930
1213                     16196103 2: Secure Opt Arms      GR3. 1YRHARD                                                      543900
1214                     16196115 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              344860
1215                     16196126 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              372000
1216                     16196127 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              155968
1217                     16196133 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              452000
1218                     16196134 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              422030
1219                     16196135 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              372000
1220                     16196145 2: Secure Opt Arms      GR3. 1YRHARD                                                      258000
1221                     16196149 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              444000
1222                     16196151 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              286400
1223                     16196881 2: Secure Opt Arms      GR3. 1YRHARD                                                      480000
1224                     16198637 2: Secure Opt Arms      GR1. NOPP                                                         324000
1225                     16198644 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              736000
1226                     16198601 1: MTA                  GR3. 3YR HARD                                                  327217.36
1227                     16198652 2: Secure Opt Arms      GR2. SOFTPP                                                    204509.99
1228                     16198653 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              165600
1229                     16198655 2: Secure Opt Arms      GR3. 1YRHARD                                                   497239.99
1230                     16198658 2: Secure Opt Arms      GR1. NOPP                                                         132500
1231                     16198659 2: Secure Opt Arms      GR3. 1YRHARD                                                   295135.99
1232                     16198672 1: MTA                  GR3. 3YR HARD                                                     278400
1233                     16198682 2: Secure Opt Arms      GR3. 1YRHARD                                                   182053.17
1234                     16198686 2: Secure Opt Arms      GR3. 1YRHARD                                                      880000
1235                     16198691 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              191920
1236                     16198607 1: MTA                  GR3. 3YR HARD                                                  389070.61
1237                     16198698 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              278400
1238                     16198701 2: Secure Opt Arms      GR3. 1YRHARD                                                      311920
1239                     16198706 2: Secure Opt Arms      GR1. NOPP                                                         328000
1240                     16198707 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           248619.99
1241                     16198613 1: MTA                  GR3. 3YR HARD                                                     408000
1242                     16198720 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           455535.99
1243                     16198727 2: Secure Opt Arms      GR3. 1YRHARD                                                      232000
1244                     16198735 2: Secure Opt Arms      GR3. 1YRHARD                                                   218043.74
1245                     16198747 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           240599.99
1246                     16180708 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           348067.99
1247                     16180710 2: Secure Opt Arms      GR3. 1YRHARD                                                      560000
1248                     16180718 2: Secure Opt Arms      GR3. 1YRHARD                                                      257696
1249                     16180720 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           449119.99
1250                     16180723 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           157993.99
1251                     16180726 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           174033.99
1252                     16180637 1: MTA                  GR3. 3YR HARD                                                     344000
1253                     16180731 2: Secure Opt Arms      GR2. SOFTPP                                                       175000
1254                     16180732 1: MTA                  GR3. 3YR HARD                                                  598570.16
1255                     16180733 1: MTA                  GR3. 3YR HARD                                                     326400
1256                     16180737 2: Secure Opt Arms      GR1. NOPP                                                         166000
1257                     16180739 2: Secure Opt Arms      GR1. NOPP                                                         164000
1258                     16180742 2: Secure Opt Arms      GR1. NOPP                                                      392979.99
1259                     16180745 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              548000
1260                     16180639 1: MTA                  GR3. 3YR HARD                                                  234874.73
1261                     16180750 2: Secure Opt Arms      GR2. SOFTPP                                                       198852
1262                     16180752 2: Secure Opt Arms      GR3. 1YRHARD                                                      548000
1263                     16180753 2: Secure Opt Arms      GR3. 1YRHARD                                                   341743.99
1264                     16198753 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              344000
1265                     16198759 1: MTA                  GR3. 3YR HARD                                                  363382.93
1266                     16198760 2: Secure Opt Arms      GR3. 1YRHARD                                                      399920
1267                     16198771 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              164800
1268                     16198772 2: Secure Opt Arms      GR1. NOPP                                                         191200
1269                     16198775 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              204000
1270                     16198778 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              260000
1271                     16198783 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
1272                     16200864 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              364800
1273                     16200865 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              456000
1274                     16200868 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              396000
1275                     16200880 2: Secure Opt Arms      GR1. NOPP                                                         208000
1276                     16200881 2: Secure Opt Arms      GR3. 1YRHARD                                                      220000
1277                     16200888 2: Secure Opt Arms      GR3. 1YRHARD                                                      375200
1278                     16200890 2: Secure Opt Arms      GR1. NOPP                                                         260000
1279                     16200895 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              206436
1280                     16200901 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              232000
1281                     16200903 2: Secure Opt Arms      GR1. NOPP                                                      148369.99
1282                     16200909 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           259045.99
1283                     16200912 2: Secure Opt Arms      GR1. NOPP                                                         260650
1284                     16200917 2: Secure Opt Arms      GR3. 1YRHARD                                                   396187.99
1285                     16200832 1: MTA                  GR3. 3YR HARD                                                     384000
1286                     16200924 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              266320
1287                     16200925 2: Secure Opt Arms      GR3. 1YRHARD                                                      584000
1288                     16200929 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              490000
1289                     16200931 2: Secure Opt Arms      GR3. 1YRHARD                                                   707531.91
1290                     16200934 2: Secure Opt Arms      GR1. NOPP                                                          96000
1291                     16200940 2: Secure Opt Arms      GR2. SOFTPP                                                    323411.99
1292                     16200952 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              265680
1293                     16200958 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              312000
1294                     16200959 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              148370
1295                     16200963 2: Secure Opt Arms      GR1. NOPP                                                      199697.99
1296                     16200966 2: Secure Opt Arms      GR3. 1YRHARD                                                      280000
1297                     16200971 2: Secure Opt Arms      GR1. NOPP                                                         577000
1298                     16200972 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              245000
1299                     16200976 1: MTA                  GR3. 3YR HARD                                                     284000
1300                     16200983 1: MTA                  GR3. 3YR HARD                                                  235521.02
1301                     16200989 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              416000
1302                     16200997 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              252792
1303                     16200849 1: MTA                  GR3. 3YR HARD                                                  426980.05
1304                     16201005 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              604708
1305                     16201007 1: MTA                  GR3. 3YR HARD                                                     405600
1306                     16201009 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           242323.29
1307                     16201010 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              455200
1308                     16201018 2: Secure Opt Arms      GR1. NOPP                                                         142800
1309                     16200859 1: MTA                  GR3. 3YR HARD                                                     194000
1310                     16201023 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            280619.8
1311                     16201033 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              379747
1312                     16201038 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              650000
1313                     16201040 2: Secure Opt Arms      GR1. NOPP                                                         569050
1314                     16201045 2: Secure Opt Arms      GR1. NOPP                                                         200000
1315                     16201050 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              426400
1316                     16205346 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              188000
1317                     16205348 2: Secure Opt Arms      GR1. NOPP                                                       174234.5
1318                     16205358 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           158793.28
1319                     16205316 1: MTA                  GR3. 3YR HARD                                                     556200
1320                     16205360 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            365912.5
1321                     16205365 1: MTA                  GR3. 3YR HARD                                                     212800
1322                     16205370 2: Secure Opt Arms      GR1. NOPP                                                      330824.11
1323                     16205372 2: Secure Opt Arms      GR2. SOFTPP                                                       221920
1324                     16205377 2: Secure Opt Arms      GR2. SOFTPP                                                    163878.29
1325                     16205391 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              672000
1326                     16205396 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              280700
1327                     16205398 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              264000
1328                     16205402 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              228000
1329                     16205406 2: Secure Opt Arms      GR2. SOFTPP                                                       320000
1330                     16205415 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              272000
1331                     16205417 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              220000
1332                     16205321 1: MTA                  GR3. 3YR HARD                                                     392000
1333                     16205420 2: Secure Opt Arms      GR2. SOFTPP                                                       360000
1334                     16205432 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              364000
1335                     16205439 2: Secure Opt Arms      GR1. NOPP                                                      204910.99
1336                     16205441 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              272000
1337                     16205444 2: Secure Opt Arms      GR2. SOFTPP                                                       115000
1338                     16205331 1: MTA                  GR3. 3YR HARD                                                  623032.97
1339                     16205445 2: Secure Opt Arms      GR2. SOFTPP                                                    134735.99
1340                     16205460 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              368000
1341                     16205469 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              308000
1342                     16205477 2: Secure Opt Arms      GR1. NOPP                                                         476800
1343                     16205487 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              806000
1344                     16205494 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              480000
1345                     16206831 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              251200
1346                     16206841 2: Secure Opt Arms      GR1. NOPP                                                         257320
1347                     16206851 1: MTA                  GR3. 3YR HARD                                                     590353
1348                     16206854 1: MTA                  GR3. 3YR HARD                                                  200461.95
1349                     16206855 2: Secure Opt Arms      GR1. NOPP                                                         280000
1350                     16206859 2: Secure Opt Arms      GR3. 1YRHARD                                                      568000
1351                     16206868 2: Secure Opt Arms      GR3. 1YRHARD                                                      394400
1352                     16206869 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              197520
1353                     16206874 1: MTA                  GR3. 3YR HARD                                                  298486.98
1354                     16206882 1: MTA                  GR3. 3YR HARD                                                     224000
1355                     16206809 1: MTA                  GR3. 3YR HARD                                                     392000
1356                     16206887 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              800000
1357                     16206893 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              388970
1358                     16206895 1: MTA                  GR3. 3YR HARD                                                     208000
1359                     16206896 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              221600
1360                     16206897 2: Secure Opt Arms      GR1. NOPP                                                         130000
1361                     16206898 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              356000
1362                     16206905 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              391376
1363                     16206906 1: MTA                  GR3. 3YR HARD                                                  279525.33
1364                     16206922 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              350000
1365                     16206923 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              552000
1366                     16206927 2: Secure Opt Arms      GR2. SOFTPP                                                    352879.99
1367                     16206933 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           275887.99
1368                     16206937 1: MTA                  GR3. 3YR HARD                                                  213889.07
1369                     16206938 2: Secure Opt Arms      GR2. SOFTPP                                                    300749.99
1370                     16206939 2: Secure Opt Arms      GR3. 1YRHARD                                                      240000
1371                     16206950 2: Secure Opt Arms      GR2. SOFTPP                                                       224560
1372                     16206954 2: Secure Opt Arms      GR1. NOPP                                                      711971.48
1373                     16206956 1: MTA                  GR3. 3YR HARD                                                     428000
1374                     16206959 1: MTA                  GR3. 3YR HARD                                                  458903.78
1375                     16206961 2: Secure Opt Arms      GR2. SOFTPP                                                       388000
1376                     16206970 2: Secure Opt Arms      GR2. SOFTPP                                                    195055.13
1377                     16206974 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              256000
1378                     16206975 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              360000
1379                     16206978 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              232580
1380                     16206979 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              208000
1381                     16208021 2: Secure Opt Arms      GR2. SOFTPP                                                       348800
1382                     16208547 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              251427
1383                     16208551 1: MTA                  GR3. 3YR HARD                                                     260000
1384                     16208552 2: Secure Opt Arms      GR3. 1YRHARD                                                      504000
1385                     16208555 1: MTA                  GR3. 3YR HARD                                                     324000
1386                     16208556 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              356000
1387                     16208557 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              160400
1388                     16208559 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              546000
1389                     16208569 2: Secure Opt Arms      GR3. 1YRHARD                                                   226615.62
1390                     16208572 2: Secure Opt Arms      GR1. NOPP                                                         516800
1391                     16180766 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              360000
1392                     16180775 2: Secure Opt Arms      GR3. 1YRHARD                                                      198500
1393                     16180643 1: MTA                  GR3. 3YR HARD                                                     340800
1394                     16180781 2: Secure Opt Arms      GR3. 1YRHARD                                                   400800.54
1395                     16180782 1: MTA                  GR3. 3YR HARD                                                  479377.11
1396                     16180646 1: MTA                  GR3. 3YR HARD                                                  550265.59
1397                     16180790 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
1398                     16184517 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           199187.49
1399                     16184518 2: Secure Opt Arms      GR1. NOPP                                                         240000
1400                     16184523 2: Secure Opt Arms      GR1. NOPP                                                         134000
1401                     16184535 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              148850
1402                     16184539 2: Secure Opt Arms      GR1. NOPP                                                        1232175
1403                     16184555 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              232000
1404                     16184560 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              320000
1405                     16184565 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            83790.09
1406                     16184568 2: Secure Opt Arms      GR3. 1YRHARD                                                   191416.22
1407                     16184574 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           673679.99
1408                     16184581 2: Secure Opt Arms      GR1. NOPP                                                      143960.01
1409                     16296414 1: MTA                  GR2. 1YR HARD                                                     261119
1410                     16296418 2: Secure Opt Arms      GR3. 1YRHARD                                                      790000
1411                     16297663 2: Secure Opt Arms      GR1. NOPP                                                         612000
1412                     16297667 2: Secure Opt Arms      GR3. 1YRHARD                                                      440000
1413                     16297669 1: MTA                  GR3. 3YR HARD                                                     472000
1414                     16297674 1: MTA                  GR3. 3YR HARD                                                     251200
1415                     16297680 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              308800
1416                     16297688 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              164000
1417                     16297695 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
1418                     16297699 1: MTA                  GR3. 3YR HARD                                                     460000
1419                     16297704 2: Secure Opt Arms      GR3. 1YRHARD                                                      292000
1420                     16297708 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              193957
1421                     16297727 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              268000
1422                     16297741 2: Secure Opt Arms      GR3. 1YRHARD                                                      414950
1423                     16297744 2: Secure Opt Arms      GR1. NOPP                                                         206400
1424                     16297745 1: MTA                  GR1. NOPP                                                         213000
1425                     16297748 1: MTA                  GR3. 3YR HARD                                                  157224.42
1426                     16297759 1: MTA                  GR3. 3YR HARD                                                     420000
1427                     16297760 2: Secure Opt Arms      GR3. 1YRHARD                                                      316000
1428                     16303469 1: MTA                  GR3. 3YR HARD                                                     232000
1429                     16303471 2: Secure Opt Arms      GR3. 1YRHARD                                                      203200
1430                     16303474 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              394400
1431                     16303356 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              225600
1432                     16303363 2: Secure Opt Arms      GR3. 1YRHARD                                                      487116
1433                     16303501 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              417000
1434                     16303516 2: Secure Opt Arms      GR2. SOFTPP                                                       211920
1435                     16303520 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              352000
1436                     16303528 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              448000
1437                     16303535 2: Secure Opt Arms      GR2. SOFTPP                                                       176000
1438                     16304384 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              295000
1439                     16297770 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              324000
1440                     16297777 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              301200
1441                     16297785 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              372000
1442                     16297797 2: Secure Opt Arms      GR1. NOPP                                                         532000
1443                     16297805 2: Secure Opt Arms      GR3. 1YRHARD                                                      333000
1444                     16297810 1: MTA                  GR3. 3YR HARD                                                     232768
1445                     16297812 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              280000
1446                     16297645 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              440000
1447                     16297832 1: MTA                  GR3. 3YR HARD                                                     192000
1448                     16297650 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              432000
1449                     16297837 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              216800
1450                     16297652 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              524000
1451                     16297846 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              356000
1452                     16297849 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              192000
1453                     16297851 2: Secure Opt Arms      GR1. NOPP                                                         452000
1454                     16297854 2: Secure Opt Arms      GR1. NOPP                                                         331200
1455                     16297858 2: Secure Opt Arms      GR3. 1YRHARD                                                      329600
1456                     16297870 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              376000
1457                     16302024 2: Secure Opt Arms      GR3. 1YRHARD                                                      636000
1458                     16302026 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              280000
1459                     16302029 2: Secure Opt Arms      GR1. NOPP                                                         354400
1460                     16302036 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              680000
1461                     16302038 1: MTA                  GR3. 3YR HARD                                                     352000
1462                     16302039 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              452000
1463                     16302042 2: Secure Opt Arms      GR1. NOPP                                                         398850
1464                     16302047 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              364800
1465                     16301987 1: MTA                  GR3. 3YR HARD                                                     338000
1466                     16302057 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              352000
1467                     16302065 1: MTA                  GR2. 1YR HARD                                                     412000
1468                     16316359 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              328000
1469                     16302071 2: Secure Opt Arms      GR2. SOFTPP                                                       149600
1470                     16302072 1: MTA                  GR3. 3YR HARD                                                     308000
1471                     16302077 2: Secure Opt Arms      GR1. NOPP                                                         303920
1472                     16302080 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              544000
1473                     16302086 1: MTA                  GR3. 3YR HARD                                                     168000
1474                     16302088 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              475550
1475                     16302091 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              430800
1476                     16301997 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              527200
1477                     16302103 2: Secure Opt Arms      GR1. NOPP                                                         312000
1478                     16302121 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              192000
1479                     16302123 2: Secure Opt Arms      GR3. 1YRHARD                                                      395200
1480                     16302160 2: Secure Opt Arms      GR1. NOPP                                                         188000
1481                     16302167 2: Secure Opt Arms      GR3. 1YRHARD                                                      588000
1482                     16302170 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              420000
1483                     16302171 1: MTA                  GR3. 3YR HARD                                                     305000
1484                     16302176 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              268800
1485                     16302185 2: Secure Opt Arms      GR3. 1YRHARD                                                      413150
1486                     16302188 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              405600
1487                     16302193 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              376000
1488                     16302200 1: MTA                  GR3. 3YR HARD                                                     492550
1489                     16302205 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              320000
1490                     16302211 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              427904
1491                     16303382 2: Secure Opt Arms      GR3. 1YRHARD                                                      723937
1492                     16303386 2: Secure Opt Arms      GR3. 1YRHARD                                                      315000
1493                     16303387 2: Secure Opt Arms      GR1. NOPP                                                         273992
1494                     16303395 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              304000
1495                     16303397 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              420000
1496                     16303405 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              383000
1497                     16303407 2: Secure Opt Arms      GR3. 1YRHARD                                                      370000
1498                     16303419 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              315000
1499                     16303420 2: Secure Opt Arms      GR3. 1YRHARD                                                      311950
1500                     16303426 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              404000
1501                     16303432 1: MTA                  GR3. 3YR HARD                                                     272000
1502                     16303435 2: Secure Opt Arms      GR3. 1YRHARD                                                     1000000
1503                     16303442 2: Secure Opt Arms      GR3. 1YRHARD                                                      254800
1504                     16303443 2: Secure Opt Arms      GR1. NOPP                                                         152000
1505                     16303450 1: MTA                  GR3. 3YR HARD                                                     192000
1506                     16303458 2: Secure Opt Arms      GR3. 1YRHARD                                                      272000
1507                     16303462 1: MTA                  GR3. 3YR HARD                                                     188000
1508                     16157385 2: Secure Opt Arms      GR3. 1YRHARD                                                   320799.43
1509                     16157393 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           586416.27
1510                     16159870 1: MTA                  GR3. 3YR HARD                                                  180381.51
1511                     16159873 1: MTA                  GR3. 3YR HARD                                                  284601.95
1512                     16159877 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           136339.99
1513                     16159880 2: Secure Opt Arms      GR1. NOPP                                                         172400
1514                     16159886 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              495200
1515                     16159893 2: Secure Opt Arms      GR2. SOFTPP                                                    198494.99
1516                     16159902 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              164800
1517                     16159916 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           174033.99
1518                     16159921 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           712361.46
1519                     16159932 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            393966.1
1520                     16159866 1: MTA                  GR3. 3YR HARD                                                     440000
1521                     16171570 1: MTA                  GR3. 3YR HARD                                                  319237.42
1522                     16171571 1: MTA                  GR3. 3YR HARD                                                     189600
1523                     16171575 1: MTA                  GR3. 3YR HARD                                                   530732.2
1524                     16171579 2: Secure Opt Arms      GR2. SOFTPP                                                    218881.83
1525                     16171580 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           213063.42
1526                     16171581 2: Secure Opt Arms      GR3. 1YRHARD                                                   380147.99
1527                     16171582 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           210524.99
1528                     16171585 1: MTA                  GR3. 3YR HARD                                                  234090.81
1529                     16171505 1: MTA                  GR3. 3YR HARD                                                  478856.13
1530                     16171586 2: Secure Opt Arms      GR2. SOFTPP                                                    205023.29
1531                     16171590 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              447920
1532                     16171592 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              272000
1533                     16171608 2: Secure Opt Arms      GR3. 1YRHARD                                                   180449.99
1534                     16159942 1: MTA                  GR3. 3YR HARD                                                  411018.17
1535                     16159868 1: MTA                  GR3. 3YR HARD                                                     575000
1536                     16159953 2: Secure Opt Arms      GR1. NOPP                                                      156389.99
1537                     16159957 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              227768
1538                     16159963 2: Secure Opt Arms      GR2. SOFTPP                                                    172243.62
1539                     16159970 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              505250
1540                     16159979 1: MTA                  GR3. 3YR HARD                                                   222956.5
1541                     16159981 1: MTA                  GR3. 3YR HARD                                                  462096.16
1542                     16163526 1: MTA                  GR3. 3YR HARD                                                  324824.07
1543                     16163533 2: Secure Opt Arms      GR1. NOPP                                                         441902
1544                     16163539 2: Secure Opt Arms      GR1. NOPP                                                      250223.99
1545                     16163542 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           382875.67
1546                     16163549 2: Secure Opt Arms      GR1. NOPP                                                      218143.99
1547                     16163551 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              401000
1548                     16163556 1: MTA                  GR3. 3YR HARD                                                  240177.49
1549                     16163571 2: Secure Opt Arms      GR1. NOPP                                                      577439.99
1550                     16163580 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              299029
1551                     16163588 2: Secure Opt Arms      GR3. 1YRHARD                                                      410624
1552                     16163501 1: MTA                  GR3. 3YR HARD                                                  849202.58
1553                     16163598 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           128319.99
1554                     16163602 2: Secure Opt Arms      GR3. 1YRHARD                                                   238594.08
1555                     16163603 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              214936
1556                     16163606 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           340849.99
1557                     16163612 2: Secure Opt Arms      GR3. 1YRHARD                                                   309491.79
1558                     16163615 2: Secure Opt Arms      GR3. 1YRHARD                                                   271877.99
1559                     16163502 1: MTA                  GR3. 3YR HARD                                                   210696.7
1560                     16163618 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           205715.54
1561                     16163624 2: Secure Opt Arms      GR3. 1YRHARD                                                      576000
1562                     16163505 1: MTA                  GR3. 3YR HARD                                                   335430.4
1563                     16163628 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              445110
1564                     16163629 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              352000
1565                     16171629 2: Secure Opt Arms      GR1. NOPP                                                         137600
1566                     16171640 1: MTA                  GR3. 3YR HARD                                                     248000
1567                     16171647 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              560000
1568                     16171663 2: Secure Opt Arms      GR1. NOPP                                                         386212
1569                     16171665 2: Secure Opt Arms      GR1. NOPP                                                         288000
1570                     16175893 2: Secure Opt Arms      GR2. SOFTPP                                                    183292.61
1571                     16175897 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              258244
1572                     16175900 1: MTA                  GR3. 3YR HARD                                                     212000
1573                     16175901 2: Secure Opt Arms      GR3. 1YRHARD                                                      320000
1574                     16175902 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            192963.1
1575                     16175907 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           253632.49
1576                     16175912 2: Secure Opt Arms      GR3. 1YRHARD                                                      387920
1577                     16175914 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              228000
1578                     16175919 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              401000
1579                     16175922 2: Secure Opt Arms      GR1. NOPP                                                         460000
1580                     16175923 2: Secure Opt Arms      GR3. 1YRHARD                                                   240802.04
1581                     16175925 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           202103.99
1582                     16175928 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           453434.97
1583                     16175933 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              274400
1584                     16175942 2: Secure Opt Arms      GR3. 1YRHARD                                                      348000
1585                     16175946 2: Secure Opt Arms      GR3. 1YRHARD                                                      443120
1586                     16175951 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           495635.99
1587                     16175953 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           164409.99
1588                     16175957 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           243607.49
1589                     16175958 2: Secure Opt Arms      GR3. 1YRHARD                                                      648000
1590                     16175963 2: Secure Opt Arms      GR1. NOPP                                                         175000
1591                     16163633 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           296739.99
1592                     16163635 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              272000
1593                     16163636 2: Secure Opt Arms      GR3. 1YRHARD                                                      200000
1594                     16163644 1: MTA                  GR3. 3YR HARD                                                     482400
1595                     16163651 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            449039.8
1596                     16163665 2: Secure Opt Arms      GR1. NOPP                                                         392800
1597                     16165177 2: Secure Opt Arms      GR1. NOPP                                                         224560
1598                     16165182 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              392579
1599                     16165190 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           336839.99
1600                     16165192 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              366000
1601                     16165200 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              204000
1602                     16165208 2: Secure Opt Arms      GR2. SOFTPP                                                    185261.99
1603                     16165210 2: Secure Opt Arms      GR3. 1YRHARD                                                   184922.67
1604                     16165211 2: Secure Opt Arms      GR1. NOPP                                                         225600
1605                     16165216 2: Secure Opt Arms      GR3. 1YRHARD                                                      351200
1606                     16165163 1: MTA                  GR3. 3YR HARD                                                  175701.64
1607                     16165229 1: MTA                  GR3. 3YR HARD                                                  337593.57
1608                     16165238 2: Secure Opt Arms      GR2. SOFTPP                                                    196489.99
1609                     16165244 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              247016
1610                     16165246 1: MTA                  GR3. 3YR HARD                                                     452000
1611                     16165252 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              238996
1612                     16165262 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           405009.99
1613                     16165265 1: MTA                  GR3. 3YR HARD                                                     274400
1614                     16165266 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           318754.37
1615                     16165267 1: MTA                  GR3. 3YR HARD                                                     252000
1616                     16165269 1: MTA                  GR3. 3YR HARD                                                     152000
1617                     16165271 2: Secure Opt Arms      GR3. 1YRHARD                                                   651521.32
1618                     16165275 1: MTA                  GR3. 3YR HARD                                                     528000
1619                     16165277 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              464000
1620                     16165278 2: Secure Opt Arms      GR1. NOPP                                                      261451.99
1621                     16165285 2: Secure Opt Arms      GR1. NOPP                                                         190876
1622                     16165292 2: Secure Opt Arms      GR1. NOPP                                                         183200
1623                     16165301 1: MTA                  GR3. 3YR HARD                                                  280207.06
1624                     16168538 1: MTA                  GR3. 3YR HARD                                                  316045.04
1625                     16168540 1: MTA                  GR3. 3YR HARD                                                  400295.82
1626                     16168541 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           324554.87
1627                     16168542 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           256639.99
1628                     16168555 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           378789.26
1629                     16168502 1: MTA                  GR3. 3YR HARD                                                  459859.76
1630                     16168556 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              182772
1631                     16168559 2: Secure Opt Arms      GR1. NOPP                                                          89250
1632                     16168503 1: MTA                  GR3. 3YR HARD                                                  219216.77
1633                     16168504 1: MTA                  GR3. 3YR HARD                                                  192340.55
1634                     16168567 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           307165.99
1635                     16168568 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            441099.5
1636                     16168572 1: MTA                  GR3. 3YR HARD                                                  463173.47
1637                     16168580 2: Secure Opt Arms      GR3. 1YRHARD                                                      273600
1638                     16168586 2: Secure Opt Arms      GR1. NOPP                                                      261142.47
1639                     16168594 2: Secure Opt Arms      GR1. NOPP                                                         265000
1640                     16168595 1: MTA                  GR3. 3YR HARD                                                  208575.82
1641                     16168602 1: MTA                  GR3. 3YR HARD                                                     296000
1642                     16168605 1: MTA                  GR3. 3YR HARD                                                  349091.67
1643                     16168511 1: MTA                  GR3. 3YR HARD                                                  391065.84
1644                     16168621 1: MTA                  GR3. 3YR HARD                                                  275089.38
1645                     16168628 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              320000
1646                     16168633 2: Secure Opt Arms      GR3. 1YRHARD                                                      552750
1647                     16168635 2: Secure Opt Arms      GR1. NOPP                                                      500901.33
1648                     16168636 1: MTA                  GR3. 3YR HARD                                                   210155.3
1649                     16168638 2: Secure Opt Arms      GR3. 1YRHARD                                                   391736.97
1650                     16168640 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              220000
1651                     16168647 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              318500
1652                     16168653 2: Secure Opt Arms      GR1. NOPP                                                         376940
1653                     16168666 2: Secure Opt Arms      GR1. NOPP                                                       283707.5
1654                     16168668 2: Secure Opt Arms      GR2. SOFTPP                                                     549450.2
1655                     16168675 2: Secure Opt Arms      GR1. NOPP                                                      164275.61
1656                     16168678 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            452608.7
1657                     16168679 2: Secure Opt Arms      GR1. NOPP                                                       286233.8
1658                     16168533 1: MTA                  GR3. 3YR HARD                                                     500000
1659                     16168693 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           148742.46
1660                     16168699 1: MTA                  GR3. 3YR HARD                                                     650000
1661                     16171524 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              438750
1662                     16171525 1: MTA                  GR3. 3YR HARD                                                  164921.86
1663                     16171531 2: Secure Opt Arms      GR3. 1YRHARD                                                   417039.99
1664                     16171538 2: Secure Opt Arms      GR3. 1YRHARD                                                   576637.99
1665                     16171543 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           164409.99
1666                     16171553 1: MTA                  GR3. 3YR HARD                                                  252197.56
1667                     16171557 2: Secure Opt Arms      GR1. NOPP                                                         424000
1668                     16171497 1: MTA                  GR3. 3YR HARD                                                     468000
1669                     16171560 2: Secure Opt Arms      GR2. SOFTPP                                                     125833.8
1670                     16171562 2: Secure Opt Arms      GR3. 1YRHARD                                                   134897.28
1671                     16157277 1: MTA                  GR3. 3YR HARD                                                  275452.24
1672                     16157286 1: MTA                  GR3. 3YR HARD                                                  183546.72
1673                     16157259 1: MTA                  GR3. 3YR HARD                                                  344254.41
1674                     16157320 2: Secure Opt Arms      GR2. SOFTPP                                                       200000
1675                     16157332 2: Secure Opt Arms      GR1. NOPP                                                      144319.89
1676                     16157264 1: MTA                  GR3. 3YR HARD                                                  234398.08
1677                     16157335 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           369041.93
1678                     16157340 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              165616
1679                     16157342 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           501249.99
1680                     16157362 2: Secure Opt Arms      GR2. SOFTPP                                                    172429.99
1681                     16157267 1: MTA                  GR3. 3YR HARD                                                  119796.57
1682                     16157365 2: Secure Opt Arms      GR3. 1YRHARD                                                      200099
1683                     16157366 2: Secure Opt Arms      GR3. 1YRHARD                                                      313500
1684                     16157376 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           260649.99
1685                     16294921 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              136000
1686                     16294925 1: MTA                  GR3. 3YR HARD                                                     192000
1687                     16294926 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              160000
1688                     16294868 1: MTA                  GR3. 3YR HARD                                                     420800
1689                     16294934 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              151960
1690                     16294936 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              150750
1691                     16294938 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              148000
1692                     16294942 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              452000
1693                     16294951 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              200000
1694                     16294952 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              180000
1695                     16294958 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              111000
1696                     16294959 2: Secure Opt Arms      GR1. NOPP                                                         397600
1697                     16294967 1: MTA                  GR3. 3YR HARD                                                     304000
1698                     16294976 2: Secure Opt Arms      GR3. 1YRHARD                                                      366316
1699                     16294874 1: MTA                  GR3. 3YR HARD                                                  145253.02
1700                     16294994 2: Secure Opt Arms      GR1. NOPP                                                         600000
1701                     16295001 2: Secure Opt Arms      GR1. NOPP                                                         188800
1702                     16294879 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              397000
1703                     16153929 1: MTA                  GR3. 3YR HARD                                                  109029.73
1704                     16153931 2: Secure Opt Arms      GR2. SOFTPP                                                    299947.99
1705                     16153942 1: MTA                  GR3. 3YR HARD                                                  551064.23
1706                     16153955 2: Secure Opt Arms      GR2. SOFTPP                                                       312780
1707                     16153962 2: Secure Opt Arms      GR2. SOFTPP                                                    182511.06
1708                     16153984 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              204436
1709                     16153998 1: MTA                  GR3. 3YR HARD                                                  288610.44
1710                     16154000 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              268670
1711                     16154003 2: Secure Opt Arms      GR1. NOPP                                                      162404.99
1712                     16154009 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           320799.99
1713                     16154012 2: Secure Opt Arms      GR3. 1YRHARD                                                   185181.79
1714                     16154015 1: MTA                  GR3. 3YR HARD                                                  459220.19
1715                     16154017 2: Secure Opt Arms      GR3. 1YRHARD                                                   382889.27
1716                     16154025 1: MTA                  GR3. 3YR HARD                                                  275543.62
1717                     16155895 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           359394.33
1718                     16155861 1: MTA                  GR3. 3YR HARD                                                  279332.74
1719                     16155907 2: Secure Opt Arms      GR1. NOPP                                                         192480
1720                     16155910 2: Secure Opt Arms      GR3. 1YRHARD                                                   861800.66
1721                     16155912 2: Secure Opt Arms      GR3. 1YRHARD                                                      348000
1722                     16295004 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              244000
1723                     16295006 2: Secure Opt Arms      GR1. NOPP                                                         255000
1724                     16294880 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              184800
1725                     16294882 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              535200
1726                     16295010 1: MTA                  GR1. NOPP                                                         362000
1727                     16295011 2: Secure Opt Arms      GR3. 1YRHARD                                                      400000
1728                     16295019 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              356000
1729                     16295021 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              429600
1730                     16295028 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              448800
1731                     16295030 2: Secure Opt Arms      GR3. 1YRHARD                                                       96800
1732                     16295032 2: Secure Opt Arms      GR1. NOPP                                                         260000
1733                     16295035 2: Secure Opt Arms      GR3. 1YRHARD                                                      600000
1734                     16295039 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              280000
1735                     16295041 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              440000
1736                     16295042 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              367174
1737                     16295046 2: Secure Opt Arms      GR1. NOPP                                                         329500
1738                     16295048 2: Secure Opt Arms      GR3. 1YRHARD                                                      344000
1739                     16294891 1: MTA                  GR3. 3YR HARD                                                     309200
1740                     16295068 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              146000
1741                     16155928 2: Secure Opt Arms      GR3. 1YRHARD                                                   481199.99
1742                     16155935 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                            493149.8
1743                     16155965 1: MTA                  GR3. 3YR HARD                                                  245003.78
1744                     16155975 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           453129.99
1745                     16155978 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            498814.4
1746                     16155980 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           405009.99
1747                     16296274 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              392000
1748                     16296283 1: MTA                  GR2. 1YR HARD                                                     576000
1749                     16296247 1: MTA                  GR3. 3YR HARD                                                     260000
1750                     16296288 2: Secure Opt Arms      GR3. 1YRHARD                                                      204000
1751                     16296295 2: Secure Opt Arms      GR1. NOPP                                                         457500
1752                     16296296 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              464000
1753                     16296298 2: Secure Opt Arms      GR2. SOFTPP                                                       690000
1754                     16296299 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240700
1755                     16296315 1: MTA                  GR3. 3YR HARD                                                     225600
1756                     16296317 2: Secure Opt Arms      GR2. SOFTPP                                                        91120
1757                     16296319 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              143200
1758                     16296321 1: MTA                  GR3. 3YR HARD                                                     467000
1759                     16296325 2: Secure Opt Arms      GR3. 1YRHARD                                                      472000
1760                     16296331 1: MTA                  GR3. 3YR HARD                                                     214400
1761                     16296335 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              499200
1762                     16296257 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              415000
1763                     16296337 2: Secure Opt Arms      GR1. NOPP                                                         495440
1764                     16296353 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              220000
1765                     16296355 2: Secure Opt Arms      GR3. 1YRHARD                                                      424000
1766                     16296360 1: MTA                  GR3. 3YR HARD                                                     480000
1767                     16296365 1: MTA                  GR3. 3YR HARD                                                     287920
1768                     16296367 2: Secure Opt Arms      GR1. NOPP                                                         238400
1769                     16296368 1: MTA                  GR3. 3YR HARD                                                     271200
1770                     16296376 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              114500
1771                     16296378 1: MTA                  GR3. 3YR HARD                                                     396000
1772                     16296380 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              247110
1773                     16296382 2: Secure Opt Arms      GR3. 1YRHARD                                                      650000
1774                     16296384 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              622400
1775                     16296393 2: Secure Opt Arms      GR1. NOPP                                                         528000
1776                     16296400 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              384800
1777                     16296413 2: Secure Opt Arms      GR2. SOFTPP                                                       175600
1778                     16153892 1: MTA                  GR3. 3YR HARD                                                  267545.67
1779                     16153895 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              140350
1780                     16153899 2: Secure Opt Arms      GR3. 1YRHARD                                                      408000
1781                     16153908 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           309900.01
1782                     16153910 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              152000
1783                     16153913 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              308770
1784                     16155993 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           447082.92
1785                     16156008 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           196982.89
1786                     16156012 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           247389.38
1787                     16156014 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           216539.99
1788                     16156018 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           763811.66
1789                     16156020 2: Secure Opt Arms      GR1. NOPP                                                         212000
1790                     16156038 2: Secure Opt Arms      GR3. 1YRHARD                                                   249244.05
1791                     16156039 1: MTA                  GR3. 3YR HARD                                                     388000
1792                     16156046 2: Secure Opt Arms      GR3. 1YRHARD                                                      226966
1793                     16157270 1: MTA                  GR3. 3YR HARD                                                  172573.79
1794                     16157271 1: MTA                  GR3. 3YR HARD                                                  406788.28
1795                     16292975 2: Secure Opt Arms      GR3. 1YRHARD                                                      340000
1796                     16292977 1: MTA                  GR3. 3YR HARD                                                     348000
1797                     16292981 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              198400
1798                     16292984 1: MTA                  GR3. 3YR HARD                                                     630000
1799                     16292985 2: Secure Opt Arms      GR3. 1YRHARD                                                      560000
1800                     16292986 2: Secure Opt Arms      GR1. NOPP                                                         480000
1801                     16292990 2: Secure Opt Arms      GR2. SOFTPP                                                       252000
1802                     16293000 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              135999
1803                     16293003 1: MTA                  GR2. 1YR HARD                                                     188000
1804                     16293009 1: MTA                  GR3. 3YR HARD                                                     472000
1805                     16292880 2: Secure Opt Arms      GR1. NOPP                                                         192000
1806                     16293013 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              492700
1807                     16293015 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              360000
1808                     16292886 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              560000
1809                     16293025 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           421049.99
1810                     16293029 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              387600
1811                     16293032 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              468000
1812                     16292892 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              312000
1813                     16293043 2: Secure Opt Arms      GR3. 1YRHARD                                                      364000
1814                     16293047 2: Secure Opt Arms      GR1. NOPP                                                         483000
1815                     16293048 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
1816                     16293053 2: Secure Opt Arms      GR3. 1YRHARD                                                      432000
1817                     16293055 1: MTA                  GR3. 3YR HARD                                                     315000
1818                     16293061 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              328000
1819                     16293066 1: MTA                  GR3. 3YR HARD                                                     404000
1820                     16293070 2: Secure Opt Arms      GR3. 1YRHARD                                                      204000
1821                     16293073 2: Secure Opt Arms      GR1. NOPP                                                      312699.79
1822                     16293080 2: Secure Opt Arms      GR1. NOPP                                                         280000
1823                     16293089 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              280000
1824                     16293090 1: MTA                  GR3. 3YR HARD                                                     508000
1825                     16293093 2: Secure Opt Arms      GR3. 1YRHARD                                                      352000
1826                     16293098 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              337600
1827                     16293099 2: Secure Opt Arms      GR3. 1YRHARD                                                      305000
1828                     16294906 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              148000
1829                     16294913 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              197600
1830                     16294914 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              328000
1831                     16294916 1: MTA                  GR2. 1YR HARD                                                     336000
1832                     16294917 1: MTA                  GR3. 3YR HARD                                                     344000
1833                     16294920 1: MTA                  GR3. 3YR HARD                                                     372000
1834                     16292957 2: Secure Opt Arms      GR3. 1YRHARD                                                      289600
1835                     16292958 1: MTA                  GR1. NOPP                                                         448000
1836                     16292869 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              718191
1837                     16134457 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           439596.25
1838                     16138240 2: Secure Opt Arms      GR1. NOPP                                                      223089.99
1839                     16138245 2: Secure Opt Arms      GR1. NOPP                                                         174836
1840                     16138247 2: Secure Opt Arms      GR1. NOPP                                                      368418.75
1841                     16138252 1: MTA                  GR3. 3YR HARD                                                  252534.14
1842                     16138254 1: MTA                  GR3. 3YR HARD                                                  319157.61
1843                     16138261 2: Secure Opt Arms      GR1. NOPP                                                      705759.99
1844                     16138267 1: MTA                  GR3. 3YR HARD                                                     280000
1845                     16138269 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           194083.99
1846                     16138278 1: MTA                  GR3. 3YR HARD                                                  570636.89
1847                     16138290 2: Secure Opt Arms      GR2. SOFTPP                                                    603010.16
1848                     16138296 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           142572.53
1849                     16138300 1: MTA                  GR3. 3YR HARD                                                   480215.7
1850                     16138305 1: MTA                  GR3. 3YR HARD                                                  228168.62
1851                     16138318 1: MTA                  GR3. 3YR HARD                                                  320236.66
1852                     16138321 2: Secure Opt Arms      GR3. 1YRHARD                                                   644114.33
1853                     16143145 2: Secure Opt Arms      GR3. 1YRHARD                                                      121102
1854                     16143147 1: MTA                  GR3. 3YR HARD                                                   266657.7
1855                     16143148 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            273364.3
1856                     16143150 2: Secure Opt Arms      GR1. NOPP                                                      316789.99
1857                     16143154 1: MTA                  GR3. 3YR HARD                                                  163609.18
1858                     16143160 2: Secure Opt Arms      GR1. NOPP                                                      324520.22
1859                     16143165 1: MTA                  GR3. 3YR HARD                                                   215874.1
1860                     16143166 1: MTA                  GR3. 3YR HARD                                                  677772.59
1861                     16143169 1: MTA                  GR3. 3YR HARD                                                  288212.98
1862                     16143175 1: MTA                  GR3. 3YR HARD                                                  291304.14
1863                     16143177 1: MTA                  GR3. 3YR HARD                                                     348000
1864                     16143188 2: Secure Opt Arms      GR1. NOPP                                                      122209.74
1865                     16143116 1: MTA                  GR3. 3YR HARD                                                  460927.18
1866                     16143195 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           321167.91
1867                     16143198 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           220147.27
1868                     16143204 1: MTA                  GR3. 3YR HARD                                                  249699.33
1869                     16143214 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            393965.9
1870                     16143129 1: MTA                  GR3. 3YR HARD                                                  425345.27
1871                     16143217 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           188469.99
1872                     16143134 1: MTA                  GR3. 3YR HARD                                                     348000
1873                     16143223 2: Secure Opt Arms      GR1. NOPP                                                      218043.75
1874                     16143225 1: MTA                  GR3. 3YR HARD                                                  200064.78
1875                     16143235 2: Secure Opt Arms      GR3. 1YRHARD                                                   189341.24
1876                     16143243 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           526312.49
1877                     16143250 2: Secure Opt Arms      GR3. 1YRHARD                                                   429069.99
1878                     16143256 1: MTA                  GR3. 3YR HARD                                                  330183.57
1879                     16143138 1: MTA                  GR3. 3YR HARD                                                   317164.4
1880                     16143263 1: MTA                  GR3. 3YR HARD                                                  167634.93
1881                     16143265 2: Secure Opt Arms      GR3. 1YRHARD                                                      288720
1882                     16146893 2: Secure Opt Arms      GR1. NOPP                                                         476800
1883                     16146894 2: Secure Opt Arms      GR3. 1YRHARD                                                      287918
1884                     16146907 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           280699.99
1885                     16146914 1: MTA                  GR3. 3YR HARD                                                  396925.97
1886                     16146918 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           307534.28
1887                     16146921 1: MTA                  GR3. 3YR HARD                                                  319237.42
1888                     16146870 1: MTA                  GR3. 3YR HARD                                                  489231.35
1889                     16146929 1: MTA                  GR3. 3YR HARD                                                     588000
1890                     16146937 1: MTA                  GR3. 3YR HARD                                                  418999.11
1891                     16146938 1: MTA                  GR3. 3YR HARD                                                  621714.87
1892                     16146948 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           167334.88
1893                     16146952 1: MTA                  GR3. 3YR HARD                                                  203308.03
1894                     16146960 2: Secure Opt Arms      GR3. 1YRHARD                                                   501249.99
1895                     16146978 2: Secure Opt Arms      GR3. 1YRHARD                                                   169377.32
1896                     16146989 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           453129.99
1897                     16146991 1: MTA                  GR3. 3YR HARD                                                   424027.1
1898                     16146997 1: MTA                  GR3. 3YR HARD                                                     285600
1899                     16146998 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              698600
1900                     16147000 2: Secure Opt Arms      GR3. 1YRHARD                                                      240000
1901                     16296729 1: MTA                  GR3. 3YR HARD                                                     333600
1902                     16296736 1: MTA                  GR3. 3YR HARD                                                     478400
1903                     16296753 1: MTA                  GR3. 3YR HARD                                                     352000
1904                     16292911 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              260000
1905                     16292913 2: Secure Opt Arms      GR3. 1YRHARD                                                      448000
1906                     16292914 2: Secure Opt Arms      GR3. 1YRHARD                                                      384000
1907                     16292919 2: Secure Opt Arms      GR2. SOFTPP                                                    285156.25
1908                     16292924 1: MTA                  GR3. 3YR HARD                                                     480000
1909                     16292932 1: MTA                  GR3. 3YR HARD                                                     496000
1910                     16292934 2: Secure Opt Arms      GR3. 1YRHARD                                                      294400
1911                     16292937 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              518400
1912                     16292952 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              191920
1913                     16296645 1: MTA                  GR3. 3YR HARD                                                     452000
1914                     16295891 1: MTA                  GR2. 1YR HARD                                                     512000
1915                     16295896 1: MTA                  GR3. 3YR HARD                                                     292760
1916                     16295903 1: MTA                  GR3. 3YR HARD                                                     328500
1917                     16295909 1: MTA                  GR3. 3YR HARD                                                     247000
1918                     16295911 1: MTA                  GR3. 3YR HARD                                                     416000
1919                     16295915 1: MTA                  GR3. 3YR HARD                                                     731250
1920                     16295884 1: MTA                  GR2. 1YR HARD                                                     516000
1921                     16134436 1: MTA                  GR3. 3YR HARD                                                  185285.36
1922                     16134441 2: Secure Opt Arms      GR2. SOFTPP                                                    147335.48
1923                     16295866 1: MTA                  GR2. 1YR HARD                                                     892500
1924                     16295876 1: MTA                  GR3. 3YR HARD                                                     361000
1925                     16291155 1: MTA                  GR3. 3YR HARD                                                     452000
1926                     16291058 1: MTA                  GR3. 3YR HARD                                                     304800
1927                     16291093 1: MTA                  GR2. 1YR HARD                                                     732000
1928                     16291125 1: MTA                  GR3. 3YR HARD                                                     236000
1929                     16291021 1: MTA                  GR3. 3YR HARD                                                     400000
1930                     16291032 1: MTA                  GR3. 3YR HARD                                                     288000
1931                     16236141 1: MTA                  GR3. 3YR HARD                                                  648451.01
1932                     16239808 1: MTA                  GR2. 1YR HARD                                                     630400
1933                     16239825 1: MTA                  GR2. 1YR HARD                                                     382577
1934                     16239996 1: MTA                  GR3. 3YR HARD                                                     650000
1935                     16240007 1: MTA                  GR3. 3YR HARD                                                     180000
1936                     16240012 1: MTA                  GR3. 3YR HARD                                                     320000
1937                     16240041 1: MTA                  GR2. 1YR HARD                                                  486837.07
1938                     16236080 1: MTA                  GR2. 1YR HARD                                                     500000
1939                     16236127 1: MTA                  GR3. 3YR HARD                                                     495200
1940                     16236128 1: MTA                  GR3. 3YR HARD                                                     650000
1941                     16236134 1: MTA                  GR3. 3YR HARD                                                   439400.9
1942                     16240240 1: MTA                  GR2. 1YR HARD                                                     303000
1943                     16172008 1: MTA                  GR3. 3YR HARD                                                  558566.67
1944                     16172122 1: MTA                  GR3. 3YR HARD                                                     188000
1945                     16371710 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              205600
1946                     16357905 2: Secure Opt Arms      GR2. SOFTPP                                                       263680
1947                     16360746 2: Secure Opt Arms      GR3. 1YRHARD                                                      335200
1948                     16365383 2: Secure Opt Arms      GR3. 1YRHARD                                                      332000
1949                     16345657 2: Secure Opt Arms      GR2. SOFTPP                                                       496000
1950                     16345659 2: Secure Opt Arms      GR1. NOPP                                                         392000
1951                     16345667 2: Secure Opt Arms      GR2. SOFTPP                                                       148800
1952                     16345689 1: MTA                  GR3. 3YR HARD                                                     208000
1953                     16345705 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              129200
1954                     16345739 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              231920
1955                     16345760 1: MTA                  GR3. 3YR HARD                                                     195120
1956                     16347194 1: MTA                  GR3. 3YR HARD                                                     195600
1957                     16347214 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              162000
1958                     16349087 1: MTA                  GR3. 3YR HARD                                                     114400
1959                     16349123 2: Secure Opt Arms      GR2. SOFTPP                                                       177200
1960                     16349168 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              252800
1961                     16349195 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              419960
1962                     16349226 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              363920
1963                     16357775 2: Secure Opt Arms      GR3. 1YRHARD                                                      360000
1964                     16357814 2: Secure Opt Arms      GR1. NOPP                                                         248800
1965                     16342636 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              152800
1966                     16342648 1: MTA                  GR1. NOPP                                                         276000
1967                     16342649 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              368000
1968                     16342697 1: MTA                  GR2. 1YR HARD                                                     300000
1969                     16342698 2: Secure Opt Arms      GR1. NOPP                                                         319200
1970                     16342708 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                               95200
1971                     16342714 1: MTA                  GR3. 3YR HARD                                                     208650
1972                     16342610 1: MTA                  GR3. 3YR HARD                                                     375840
1973                     16342745 2: Secure Opt Arms      GR1. NOPP                                                         332000
1974                     16342757 1: MTA                  GR3. 3YR HARD                                                     354200
1975                     16342765 2: Secure Opt Arms      GR3. 1YRHARD                                                      480000
1976                     16342794 1: MTA                  GR3. 3YR HARD                                                     631950
1977                     16343510 2: Secure Opt Arms      GR1. NOPP                                                         292520
1978                     16343518 2: Secure Opt Arms      GR1. NOPP                                                         189600
1979                     16343523 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              112800
1980                     16343528 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              232000
1981                     16343544 2: Secure Opt Arms      GR3. 1YRHARD                                                      280000
1982                     16343548 1: MTA                  GR3. 3YR HARD                                                     391000
1983                     16343555 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              439200
1984                     16343558 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              118320
1985                     16343567 2: Secure Opt Arms      GR3. 1YRHARD                                                      408000
1986                     16343587 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              480800
1987                     16343590 1: MTA                  GR2. 1YR HARD                                                     408000
1988                     16343591 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              460000
1989                     16343636 2: Secure Opt Arms      GR1. NOPP                                                         498000
1990                     16343657 1: MTA                  GR3. 3YR HARD                                                     200000
1991                     16343659 1: MTA                  GR3. 3YR HARD                                                     256000
1992                     16343660 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              108500
1993                     16343661 1: MTA                  GR2. 1YR HARD                                                     410400
1994                     16343674 2: Secure Opt Arms      GR1. NOPP                                                         604000
1995                     16344769 2: Secure Opt Arms      GR1. NOPP                                                         128000
1996                     16345634 2: Secure Opt Arms      GR1. NOPP                                                         649600
1997                     16345639 2: Secure Opt Arms      GR3. 1YRHARD                                                   263156.25
1998                     16345640 2: Secure Opt Arms      GR2. SOFTPP                                                       126100
1999                     16327014 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              256000
2000                     16327032 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              405000
2001                     16327042 1: MTA                  GR3. 3YR HARD                                                     456000
2002                     16327044 2: Secure Opt Arms      GR3. 1YRHARD                                                      500000
2003                     16327070 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              224000
2004                     16327073 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              159200
2005                     16327081 2: Secure Opt Arms      GR3. 1YRHARD                                                      428000
2006                     16327084 1: MTA                  GR3. 3YR HARD                                                     268000
2007                     16327090 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              519000
2008                     16327092 1: MTA                  GR3. 3YR HARD                                                     331600
2009                     16327105 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              500000
2010                     16327117 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              336000
2011                     16327130 2: Secure Opt Arms      GR1. NOPP                                                         352800
2012                     16329497 2: Secure Opt Arms      GR2. SOFTPP                                                       148560
2013                     16329498 2: Secure Opt Arms      GR1. NOPP                                                         343000
2014                     16329499 2: Secure Opt Arms      GR3. 1YRHARD                                                      271000
2015                     16329505 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              326250
2016                     16329506 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              344000
2017                     16329512 1: MTA                  GR3. 3YR HARD                                                     256000
2018                     16329514 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              576000
2019                     16329515 2: Secure Opt Arms      GR1. NOPP                                                         157500
2020                     16329516 1: MTA                  GR2. 1YR HARD                                                     424000
2021                     16329523 2: Secure Opt Arms      GR1. NOPP                                                         504492
2022                     16329524 2: Secure Opt Arms      GR3. 1YRHARD                                                      350400
2023                     16329525 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              580000
2024                     16329529 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              108000
2025                     16329540 2: Secure Opt Arms      GR1. NOPP                                                         354400
2026                     16329550 2: Secure Opt Arms      GR3. 1YRHARD                                                      260000
2027                     16329557 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              508000
2028                     16329559 2: Secure Opt Arms      GR3. 1YRHARD                                                      112000
2029                     16329565 1: MTA                  GR3. 3YR HARD                                                     276000
2030                     16329567 2: Secure Opt Arms      GR3. 1YRHARD                                                      348000
2031                     16329577 1: MTA                  GR1. NOPP                                                         436000
2032                     16329580 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              181600
2033                     16329594 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              240000
2034                     16329596 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              198000
2035                     16329597 1: MTA                  GR3. 3YR HARD                                                     264000
2036                     16329601 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              148000
2037                     16329602 2: Secure Opt Arms      GR3. 1YRHARD                                                      406400
2038                     16329629 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              322097
2039                     16329634 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              177600
2040                     16329645 1: MTA                  GR3. 3YR HARD                                                     319200
2041                     16329649 2: Secure Opt Arms      GR2. SOFTPP                                                       140000
2042                     16331191 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              252000
2043                     16331192 1: MTA                  GR3. 3YR HARD                                                     260000
2044                     16331196 2: Secure Opt Arms      GR1. NOPP                                                         216500
2045                     16331201 1: MTA                  GR3. 3YR HARD                                                     174400
2046                     16331214 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              192000
2047                     16331227 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              568000
2048                     16331237 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              178620
2049                     16331246 1: MTA                  GR3. 3YR HARD                                                     471608
2050                     16331261 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              588750
2051                     16331272 2: Secure Opt Arms      GR1. NOPP                                                         181600
2052                     16331274 2: Secure Opt Arms      GR1. NOPP                                                         262960
2053                     16331280 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              180000
2054                     16331286 2: Secure Opt Arms      GR3. 1YRHARD                                                      210000
2055                     16331289 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              160000
2056                     16331307 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              455920
2057                     16335746 2: Secure Opt Arms      GR2. SOFTPP                                                       104000
2058                     16335780 1: MTA                  GR3. 3YR HARD                                                     420000
2059                     16335783 2: Secure Opt Arms      GR2. SOFTPP                                                       241874
2060                     16335748 1: MTA                  GR1. NOPP                                                         577750
2061                     16335811 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              284000
2062                     16335817 2: Secure Opt Arms      GR3. 1YRHARD                                                      272000
2063                     16335819 2: Secure Opt Arms      GR1. NOPP                                                         439920
2064                     16335847 1: MTA                  GR3. 3YR HARD                                                     156000
2065                     16335882 1: MTA                  GR3. 3YR HARD                                                     367150
2066                     16335893 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              182400
2067                     16335901 1: MTA                  GR3. 3YR HARD                                                     435200
2068                     16335931 2: Secure Opt Arms      GR1. NOPP                                                         340100
2069                     16335944 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              223200
2070                     16339974 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              217600
2071                     16339976 2: Secure Opt Arms      GR2. SOFTPP                                                       151920
2072                     16339979 1: MTA                  GR2. 1YR HARD                                                     260000
2073                     16339981 2: Secure Opt Arms      GR3. 1YRHARD                                                      443150
2074                     16340007 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              129600
2075                     16340016 2: Secure Opt Arms      GR1. NOPP                                                         244000
2076                     16340018 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              205200
2077                     16340019 1: MTA                  GR3. 3YR HARD                                                     363600
2078                     16340025 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              383920
2079                     16340056 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              130000
2080                     16340060 2: Secure Opt Arms      GR2. SOFTPP                                                       142400
2081                     16340077 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              300000
2082                     16340082 2: Secure Opt Arms      GR3. 1YRHARD                                                      292000
2083                     16340087 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              345600
2084                     16340093 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              288000
2085                     16340109 2: Secure Opt Arms      GR3. 1YRHARD                                                      176000
2086                     16340112 1: MTA                  GR3. 3YR HARD                                                     240000
2087                     16342625 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              316000
2088                     16342626 1: MTA                  GR3. 3YR HARD                                                     352000
2089                     16316429 1: MTA                  GR1. NOPP                                                         612000
2090                     16316433 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              360000
2091                     16316434 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              292000
2092                     16316438 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              359920
2093                     16316443 1: MTA                  GR3. 3YR HARD                                                     338400
2094                     16316448 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              192000
2095                     16316449 2: Secure Opt Arms      GR3. 1YRHARD                                                      519200
2096                     16316458 2: Secure Opt Arms      GR3. 1YRHARD                                                      179200
2097                     16316463 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              480000
2098                     16316465 1: MTA                  GR3. 3YR HARD                                                     266400
2099                     16316471 2: Secure Opt Arms      GR1. NOPP                                                         210667
2100                     16316473 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              359200
2101                     16316480 2: Secure Opt Arms      GR3. 1YRHARD                                                      476000
2102                     16316485 2: Secure Opt Arms      GR1. NOPP                                                         663000
2103                     16316495 1: MTA                  GR3. 3YR HARD                                                     316000
2104                     16316498 1: MTA                  GR3. 3YR HARD                                                     248000
2105                     16316503 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              568800
2106                     16316509 2: Secure Opt Arms      GR1. NOPP                                                         285600
2107                     16316514 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              322400
2108                     16316519 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              480000
2109                     16316524 1: MTA                  GR1. NOPP                                                         993750
2110                     16316541 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              396000
2111                     16318807 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              180000
2112                     16318815 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              337500
2113                     16318819 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              480000
2114                     16318827 2: Secure Opt Arms      GR1. NOPP                                                         308000
2115                     16318831 1: MTA                  GR3. 3YR HARD                                                     240000
2116                     16318833 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              788000
2117                     16318841 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                             1000000
2118                     16318845 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                             1000000
2119                     16318865 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              235800
2120                     16318867 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              199900
2121                     16318882 2: Secure Opt Arms      GR1. NOPP                                                         125600
2122                     16318890 1: MTA                  GR3. 3YR HARD                                                     443876
2123                     16318893 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              364000
2124                     16318897 2: Secure Opt Arms      GR2. SOFTPP                                                       246400
2125                     16318899 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              756000
2126                     16318908 1: MTA                  GR3. 3YR HARD                                                     225600
2127                     16318913 1: MTA                  GR3. 3YR HARD                                                  299430.79
2128                     16318915 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              691100
2129                     16318918 1: MTA                  GR3. 3YR HARD                                                     310400
2130                     16318928 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              161600
2131                     16318929 2: Secure Opt Arms      GR3. 1YRHARD                                                      498400
2132                     16318930 2: Secure Opt Arms      GR3. 1YRHARD                                                      224000
2133                     16318931 2: Secure Opt Arms      GR1. NOPP                                                         310500
2134                     16318934 2: Secure Opt Arms      GR1. NOPP                                                         278000
2135                     16318936 1: MTA                  GR2. 1YR HARD                                                     384000
2136                     16318943 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              640000
2137                     16318948 2: Secure Opt Arms      GR3. 1YRHARD                                                      232800
2138                     16318952 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              497600
2139                     16318787 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              380000
2140                     16318956 1: MTA                  GR2. 1YR HARD                                                     280000
2141                     16318957 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              420000
2142                     16318961 2: Secure Opt Arms      GR3. 1YRHARD                                                      202400
2143                     16318968 2: Secure Opt Arms      GR3. 1YRHARD                                                      271920
2144                     16318973 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              268850
2145                     16318979 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              477600
2146                     16318982 2: Secure Opt Arms      GR3. 1YRHARD                                                      500000
2147                     16318983 1: MTA                  GR3. 3YR HARD                                                     360000
2148                     16318986 2: Secure Opt Arms      GR1. NOPP                                                         376000
2149                     16321637 2: Secure Opt Arms      GR3. 1YRHARD                                                      329600
2150                     16321638 2: Secure Opt Arms      GR1. NOPP                                                         408000
2151                     16321639 2: Secure Opt Arms      GR1. NOPP                                                         379200
2152                     16321643 2: Secure Opt Arms      GR3. 1YRHARD                                                      404000
2153                     16321644 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              388000
2154                     16321652 1: MTA                  GR3. 3YR HARD                                                     175500
2155                     16321666 2: Secure Opt Arms      GR1. NOPP                                                         251200
2156                     16320979 1: MTA                  GR3. 3YR HARD                                                     446400
2157                     16321676 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              400000
2158                     16321679 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              131960
2159                     16321682 1: MTA                  GR3. 3YR HARD                                                     441696
2160                     16321683 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              328000
2161                     16321690 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              191359
2162                     16321713 2: Secure Opt Arms      GR1. NOPP                                                         375120
2163                     16321715 1: MTA                  GR2. 1YR HARD                                                     420000
2164                     16321717 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              343920
2165                     16321727 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              165000
2166                     16321731 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              367920
2167                     16321739 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              216000
2168                     16321742 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           109071.99
2169                     16321756 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              500000
2170                     16321757 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              266910
2171                     16321759 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              264000
2172                     16321765 2: Secure Opt Arms      GR3. 1YRHARD                                                      688000
2173                     16321766 2: Secure Opt Arms      GR2. SOFTPP                                                       218800
2174                     16321772 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              196760
2175                     16321780 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              384000
2176                     16321796 2: Secure Opt Arms      GR3. 1YRHARD                                                      288000
2177                     16321807 2: Secure Opt Arms      GR3. 1YRHARD                                                      264000
2178                     16321814 1: MTA                  GR2. 1YR HARD                                                     711750
2179                     16321824 1: MTA                  GR3. 3YR HARD                                                     272000
2180                     16321826 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              184800
2181                     16321833 2: Secure Opt Arms      GR3. 1YRHARD                                                      410312
2182                     16323742 1: MTA                  GR3. 3YR HARD                                                     327200
2183                     16323755 1: MTA                  GR3. 3YR HARD                                                     630000
2184                     16323766 2: Secure Opt Arms      GR3. 1YRHARD                                                      284000
2185                     16323772 2: Secure Opt Arms      GR1. NOPP                                                         189600
2186                     16323777 1: MTA                  GR3. 3YR HARD                                                     442737
2187                     16323784 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              104000
2188                     16323805 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              244800
2189                     16323809 2: Secure Opt Arms      GR3. 1YRHARD                                                      500000
2190                     16323818 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              426400
2191                     16323820 2: Secure Opt Arms      GR3. 1YRHARD                                                    499635.2
2192                     16323822 2: Secure Opt Arms      GR3. 1YRHARD                                                      272000
2193                     16323825 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              128000
2194                     16323713 1: MTA                  GR3. 3YR HARD                                                     276800
2195                     16323830 2: Secure Opt Arms      GR3. 1YRHARD                                                      312000
2196                     16323836 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              252000
2197                     16323843 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              204000
2198                     16323849 2: Secure Opt Arms      GR3. 1YRHARD                                                      308000
2199                     16323850 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              492000
2200                     16323878 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              199200
2201                     16323885 2: Secure Opt Arms      GR3. 1YRHARD                                                      295920
2202                     16323730 1: MTA                  GR2. 1YR HARD                                                     450400
2203                     16323890 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              268000
2204                     16323900 1: MTA                  GR2. 1YR HARD                                                     183200
2205                     16323915 1: MTA                  GR3. 3YR HARD                                                     504000
2206                     16326991 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              201600
2207                     16326995 1: MTA                  GR2. 1YR HARD                                                     228000
2208                     16327001 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              192800
2209                     16327007 2: Secure Opt Arms      GR3. 1YRHARD                                                      330579
2210                     16327011 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              528000
2211                     16307522 1: MTA                  GR3. 3YR HARD                                                     530400
2212                     16307488 1: MTA                  GR3. 3YR HARD                                                     328000
2213                     16307544 1: MTA                  GR3. 3YR HARD                                                     716250
2214                     16307545 2: Secure Opt Arms      GR3. 1YRHARD                                                      268000
2215                     16307553 2: Secure Opt Arms      GR3. 1YRHARD                                                      391200
2216                     16307555 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              340800
2217                     16307556 2: Secure Opt Arms      GR3. 1YRHARD                                                      364000
2218                     16307562 1: MTA                  GR3. 3YR HARD                                                     364000
2219                     16307570 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              600000
2220                     16307573 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              222480
2221                     16307575 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              284000
2222                     16307578 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                             1000000
2223                     16307581 2: Secure Opt Arms      GR3. 1YRHARD                                                      384000
2224                     16307590 2: Secure Opt Arms      GR3. 1YRHARD                                                      109500
2225                     16307596 1: MTA                  GR2. 1YR HARD                                                     552000
2226                     16307605 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              468000
2227                     16307610 1: MTA                  GR3. 3YR HARD                                                     276000
2228                     16307629 2: Secure Opt Arms      GR3. 1YRHARD                                                      206800
2229                     16307650 2: Secure Opt Arms      GR2. SOFTPP                                                       258400
2230                     16307508 1: MTA                  GR2. 1YR HARD                                                     341600
2231                     16316364 2: Secure Opt Arms      GR1. NOPP                                                         256000
2232                     16316369 2: Secure Opt Arms      GR3. 1YRHARD                                                      132000
2233                     16316390 2: Secure Opt Arms      GR1. NOPP                                                         222000
2234                     16316391 2: Secure Opt Arms      GR3. 1YRHARD                                                      409449
2235                     16316399 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              216000
2236                     16316408 2: Secure Opt Arms      GR1. NOPP                                                         181280
2237                     16316414 2: Secure Opt Arms      GR1. NOPP                                                         436000
2238                     16316418 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              176000
2239                     16305757 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              308000
2240                     16305759 2: Secure Opt Arms      GR1. NOPP                                                         240000
2241                     16305764 2: Secure Opt Arms      GR2. SOFTPP                                                       125600
2242                     16305766 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              181200
2243                     16305778 1: MTA                  GR3. 3YR HARD                                                     550000
2244                     16305780 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              239120
2245                     16305783 2: Secure Opt Arms      GR1. NOPP                                                         417000
2246                     16305785 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              185000
2247                     16305787 1: MTA                  GR3. 3YR HARD                                                     520000
2248                     16305801 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              320000
2249                     16305810 2: Secure Opt Arms      GR3. 1YRHARD                                                      320000
2250                     16305812 1: MTA                  GR2. 1YR HARD                                                    1000000
2251                     16305834 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              160000
2252                     16305836 2: Secure Opt Arms      GR2. SOFTPP                                                       184000
2253                     16305841 2: Secure Opt Arms      GR2. SOFTPP                                                       548000
2254                     16305845 1: MTA                  GR2. 1YR HARD                                                     635988
2255                     16305846 2: Secure Opt Arms      GR3. 1YRHARD                                                      188700
2256                     16305850 2: Secure Opt Arms      GR2. SOFTPP                                                       324000
2257                     16305855 2: Secure Opt Arms      GR1. NOPP                                                         417000
2258                     16305860 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              284000
2259                     16305862 1: MTA                  GR3. 3YR HARD                                                     311200
2260                     16305864 2: Secure Opt Arms      GR1. NOPP                                                         292000
2261                     16305867 2: Secure Opt Arms      GR3. 1YRHARD                                                      528000
2262                     16305869 2: Secure Opt Arms      GR1. NOPP                                                         238500
2263                     16305895 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              184000
2264                     16305898 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              444000
2265                     16305900 2: Secure Opt Arms      GR3. 1YRHARD                                                      220000
2266                     16305903 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              400000
2267                     16305906 2: Secure Opt Arms      GR1. NOPP                                                         202500
2268                     16305910 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              444000
2269                     16305915 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              248000
2270                     16305930 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                               90720
2271                     16305937 2: Secure Opt Arms      GR3. 1YRHARD                                                      212700
2272                     16305946 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              460000
2273                     16305952 2: Secure Opt Arms      GR3. 1YRHARD                                                      315200
2274                     16305960 2: Secure Opt Arms      GR1. NOPP                                                         308000
2275                     16305961 2: Secure Opt Arms      GR3. 1YRHARD                                                      236000
2276                     16305964 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              290079
2277                     16305969 1: MTA                  GR3. 3YR HARD                                                     316000
2278                     16305967 1: MTA                  GR3. 3YR HARD                                                     408000
2279                     16307516 1: MTA                  GR3. 3YR HARD                                                     168000
2280                     16307520 2: Secure Opt Arms      GR1. NOPP                                                         247200
2281                     16359815 1: MTA                  GR2. 1YR HARD                                                     476000
2282                     16361467 1: MTA                  GR2. 1YR HARD                                                     397500
2283                     16361575 1: MTA                  GR2. 1YR HARD                                                     480000
2284                     16360220 1: MTA                  GR3. 3YR HARD                                                     481000
2285                     16360223 1: MTA                  GR3. 3YR HARD                                                     269600
2286                     16360283 1: MTA                  GR3. 3YR HARD                                                     268000
2287                     16361003 1: MTA                  GR2. 1YR HARD                                                     440000
2288                     16361016 1: MTA                  GR2. 1YR HARD                                                     319500
2289                     16361053 1: MTA                  GR3. 3YR HARD                                                     480000
2290                     16349452 1: MTA                  GR3. 3YR HARD                                                     440000
2291                     16349489 1: MTA                  GR3. 3YR HARD                                                     516000
2292                     16349679 1: MTA                  GR2. 1YR HARD                                                     203820
2293                     16349716 1: MTA                  GR2. 1YR HARD                                                     440000
2294                     16349777 1: MTA                  GR2. 1YR HARD                                                     439920
2295                     16349876 1: MTA                  GR2. 1YR HARD                                                     394000
2296                     16349948 1: MTA                  GR2. 1YR HARD                                                     459000
2297                     16357984 1: MTA                  GR3. 3YR HARD                                                     254800
2298                     16358945 1: MTA                  GR2. 1YR HARD                                                     148000
2299                     16358067 1: MTA                  GR3. 3YR HARD                                                     360000
2300                     16358263 1: MTA                  GR2. 1YR HARD                                                     240550
2301                     16346333 1: MTA                  GR3. 3YR HARD                                                     201000
2302                     16346346 1: MTA                  GR3. 3YR HARD                                                     388000
2303                     16346396 1: MTA                  GR2. 1YR HARD                                                     640000
2304                     16346405 1: MTA                  GR3. 3YR HARD                                                     252000
2305                     16346411 1: MTA                  GR3. 3YR HARD                                                     508000
2306                     16346497 1: MTA                  GR3. 3YR HARD                                                     400800
2307                     16346001 1: MTA                  GR3. 3YR HARD                                                     316000
2308                     16347673 1: MTA                  GR2. 1YR HARD                                                     560000
2309                     16347677 1: MTA                  GR3. 3YR HARD                                                     124000
2310                     16347870 1: MTA                  GR3. 3YR HARD                                                     532000
2311                     16343952 1: MTA                  GR2. 1YR HARD                                                     945000
2312                     16343957 1: MTA                  GR3. 3YR HARD                                                     352000
2313                     16344108 1: MTA                  GR2. 1YR HARD                                                     308840
2314                     16344157 1: MTA                  GR3. 3YR HARD                                                     564000
2315                     16344571 1: MTA                  GR2. 1YR HARD                                                     436000
2316                     16344645 1: MTA                  GR3. 3YR HARD                                                     367873
2317                     16344673 1: MTA                  GR2. 1YR HARD                                                     200000
2318                     16344699 1: MTA                  GR3. 3YR HARD                                                     444000
2319                     16344701 1: MTA                  GR3. 3YR HARD                                                     215920
2320                     16344705 1: MTA                  GR3. 3YR HARD                                                     592000
2321                     16344709 1: MTA                  GR3. 3YR HARD                                                     639999
2322                     16344720 1: MTA                  GR2. 1YR HARD                                                     701600
2323                     16344725 1: MTA                  GR3. 3YR HARD                                                     592000
2324                     16344728 1: MTA                  GR3. 3YR HARD                                                     612000
2325                     16345819 1: MTA                  GR3. 3YR HARD                                                     424000
2326                     16345828 1: MTA                  GR3. 3YR HARD                                                     650000
2327                     16345829 1: MTA                  GR3. 3YR HARD                                                     572000
2328                     16345871 1: MTA                  GR3. 3YR HARD                                                     620000
2329                     16345894 1: MTA                  GR3. 3YR HARD                                                     376000
2330                     16339583 1: MTA                  GR3. 3YR HARD                                                     168000
2331                     16339778 1: MTA                  GR3. 3YR HARD                                                     731250
2332                     16339800 1: MTA                  GR3. 3YR HARD                                                     236000
2333                     16339826 1: MTA                  GR3. 3YR HARD                                                     252800
2334                     16342066 1: MTA                  GR3. 3YR HARD                                                     408000
2335                     16342091 1: MTA                  GR3. 3YR HARD                                                     508800
2336                     16342119 1: MTA                  GR3. 3YR HARD                                                     272000
2337                     16342164 1: MTA                  GR1. NOPP                                                         249000
2338                     16335235 1: MTA                  GR3. 3YR HARD                                                     326250
2339                     16335252 1: MTA                  GR3. 3YR HARD                                                     331600
2340                     16331943 1: MTA                  GR3. 3YR HARD                                                     184000
2341                     16335460 1: MTA                  GR3. 3YR HARD                                                     492000
2342                     16335477 1: MTA                  GR3. 3YR HARD                                                     373500
2343                     16335488 1: MTA                  GR3. 3YR HARD                                                     228000
2344                     16335622 1: MTA                  GR3. 3YR HARD                                                     544000
2345                     16335684 1: MTA                  GR3. 3YR HARD                                                     335250
2346                     16335697 1: MTA                  GR3. 3YR HARD                                                     494400
2347                     16339227 1: MTA                  GR3. 3YR HARD                                                     607200
2348                     16330188 1: MTA                  GR3. 3YR HARD                                                     453750
2349                     16330194 1: MTA                  GR3. 3YR HARD                                                     363000
2350                     16330235 1: MTA                  GR2. 1YR HARD                                                     590000
2351                     16331558 1: MTA                  GR2. 1YR HARD                                                     324000
2352                     16331561 1: MTA                  GR3. 3YR HARD                                                     384000
2353                     16331572 1: MTA                  GR3. 3YR HARD                                                     253550
2354                     16331660 1: MTA                  GR3. 3YR HARD                                                     370000
2355                     16331714 1: MTA                  GR3. 3YR HARD                                                     392000
2356                     16331719 1: MTA                  GR3. 3YR HARD                                                     405000
2357                     16331723 1: MTA                  GR2. 1YR HARD                                                     496000
2358                     16329984 1: MTA                  GR3. 3YR HARD                                                     316000
2359                     16329991 1: MTA                  GR3. 3YR HARD                                                     356000
2360                     16330013 1: MTA                  GR3. 3YR HARD                                                     713250
2361                     16330080 1: MTA                  GR3. 3YR HARD                                                     328000
2362                     16323361 1: MTA                  GR3. 3YR HARD                                                     337600
2363                     16323148 1: MTA                  GR3. 3YR HARD                                                     155000
2364                     16323164 1: MTA                  GR3. 3YR HARD                                                     187000
2365                     16323223 1: MTA                  GR3. 3YR HARD                                                     444000
2366                     16322948 1: MTA                  GR3. 3YR HARD                                                     127500
2367                     16323052 1: MTA                  GR3. 3YR HARD                                                     344000
2368                     16321190 1: MTA                  GR3. 3YR HARD                                                     455000
2369                     16321201 1: MTA                  GR3. 3YR HARD                                                     562500
2370                     16321208 1: MTA                  GR3. 3YR HARD                                                     325000
2371                     16321210 1: MTA                  GR3. 3YR HARD                                                     402000
2372                     16321232 1: MTA                  GR1. NOPP                                                         345000
2373                     16321472 1: MTA                  GR3. 3YR HARD                                                     650000
2374                     16321602 1: MTA                  GR3. 3YR HARD                                                     592000
2375                     16321618 1: MTA                  GR3. 3YR HARD                                                     512000
2376                     16321624 1: MTA                  GR3. 3YR HARD                                                     271200
2377                     16322741 1: MTA                  GR3. 3YR HARD                                                     472000
2378                     16322743 1: MTA                  GR3. 3YR HARD                                                     226500
2379                     16318366 1: MTA                  GR3. 3YR HARD                                                     444000
2380                     16318374 1: MTA                  GR3. 3YR HARD                                                     130320
2381                     16318448 1: MTA                  GR3. 3YR HARD                                                     525000
2382                     16318493 1: MTA                  GR3. 3YR HARD                                                     336000
2383                     16318537 1: MTA                  GR3. 3YR HARD                                                     418500
2384                     16321139 1: MTA                  GR3. 3YR HARD                                                     388000
2385                     16318682 1: MTA                  GR3. 3YR HARD                                                     500000
2386                     16318711 1: MTA                  GR3. 3YR HARD                                                     300000
2387                     16318742 1: MTA                  GR3. 3YR HARD                                                     560000
2388                     16318752 1: MTA                  GR3. 3YR HARD                                                     448000
2389                     16318754 1: MTA                  GR2. 1YR HARD                                                     650000
2390                     16318761 1: MTA                  GR3. 3YR HARD                                                     472000
2391                     16315162 1: MTA                  GR3. 3YR HARD                                                     300000
2392                     16315180 1: MTA                  GR2. 1YR HARD                                                     458000
2393                     16315184 1: MTA                  GR2. 1YR HARD                                                     515500
2394                     16315186 1: MTA                  GR3. 3YR HARD                                                     331000
2395                     16315189 1: MTA                  GR3. 3YR HARD                                                     380000
2396                     16315203 1: MTA                  GR3. 3YR HARD                                                    1000000
2397                     16315208 1: MTA                  GR3. 3YR HARD                                                     494730
2398                     16315220 1: MTA                  GR3. 3YR HARD                                                     436000
2399                     16318149 1: MTA                  GR3. 3YR HARD                                                     239200
2400                     16318212 1: MTA                  GR3. 3YR HARD                                                  263640.54
2401                     16318274 1: MTA                  GR3. 3YR HARD                                                     212000
2402                     16308195 1: MTA                  GR2. 1YR HARD                                                     400000
2403                     16308264 1: MTA                  GR3. 3YR HARD                                                     368000
2404                     16308270 1: MTA                  GR2. 1YR HARD                                                     424000
2405                     16308272 1: MTA                  GR3. 3YR HARD                                                     464000
2406                     16308278 1: MTA                  GR3. 3YR HARD                                                     285600
2407                     16314501 1: MTA                  GR3. 3YR HARD                                                     161250
2408                     16314540 1: MTA                  GR3. 3YR HARD                                                     575800
2409                     16314558 1: MTA                  GR3. 3YR HARD                                                     260000
2410                     16314668 1: MTA                  GR2. 1YR HARD                                                     472000
2411                     16314695 1: MTA                  GR3. 3YR HARD                                                     414400
2412                     16314716 1: MTA                  GR3. 3YR HARD                                                     499400
2413                     16314783 1: MTA                  GR2. 1YR HARD                                                     650000
2414                     16306670 1: MTA                  GR3. 3YR HARD                                                     267750
2415                     16306762 1: MTA                  GR2. 1YR HARD                                                     552000
2416                     16306767 1: MTA                  GR3. 3YR HARD                                                     548000
2417                     16306775 1: MTA                  GR3. 3YR HARD                                                     340800
2418                     16306784 1: MTA                  GR3. 3YR HARD                                                     384000
2419                     16306790 1: MTA                  GR2. 1YR HARD                                                     416000
2420                     16307712 1: MTA                  GR3. 3YR HARD                                                     320250
2421                     16307859 1: MTA                  GR3. 3YR HARD                                                     348750
2422                     16307932 1: MTA                  GR3. 3YR HARD                                                     504000
2423                     16307954 1: MTA                  GR3. 3YR HARD                                                    1000000
2424                     16307968 1: MTA                  GR3. 3YR HARD                                                     478400
2425                     16308086 1: MTA                  GR3. 3YR HARD                                                     495300
2426                     16308131 1: MTA                  GR3. 3YR HARD                                                     106500
2427                     16304331 1: MTA                  GR3. 3YR HARD                                                     508800
2428                     16304340 1: MTA                  GR2. 1YR HARD                                                     428000
2429                     16304353 1: MTA                  GR3. 3YR HARD                                                     900000
2430                     16304356 1: MTA                  GR3. 3YR HARD                                                     247000
2431                     16304360 1: MTA                  GR3. 3YR HARD                                                     425000
2432                     16306191 1: MTA                  GR3. 3YR HARD                                                     348750
2433                     16306218 1: MTA                  GR3. 3YR HARD                                                     307500
2434                     16306409 1: MTA                  GR3. 3YR HARD                                                     250000
2435                     16306542 1: MTA                  GR3. 3YR HARD                                                     280800
2436                     16306621 1: MTA                  GR3. 3YR HARD                                                     560000
2437                     16304078 1: MTA                  GR3. 3YR HARD                                                     468750
2438                     16304086 1: MTA                  GR3. 3YR HARD                                                     364000
2439                     16304105 1: MTA                  GR3. 3YR HARD                                                     396800
2440                     16304177 1: MTA                  GR2. 1YR HARD                                                     632000
2441                     16304305 1: MTA                  GR3. 3YR HARD                                                    1000000
2442                     16304319 1: MTA                  GR3. 3YR HARD                                                     500000
2443                     16304327 1: MTA                  GR3. 3YR HARD                                                     428000
2444                     16303814 1: MTA                  GR2. 1YR HARD                                                     537600
2445                     16303822 1: MTA                  GR3. 3YR HARD                                                     508000
2446                     16303808 1: MTA                  GR3. 3YR HARD                                                     471200
2447                     16301538 1: MTA                  GR1. NOPP                                                         335820
2448                     16301858 1: MTA                  GR3. 3YR HARD                                                     272000
2449                     16301907 1: MTA                  GR3. 3YR HARD                                                     320000
2450                     16301909 1: MTA                  GR1. NOPP                                                         300000
2451                     16301927 1: MTA                  GR2. 1YR HARD                                                     880000
2452                     16301930 1: MTA                  GR3. 3YR HARD                                                     452000
2453                     16301965 1: MTA                  GR2. 1YR HARD                                                     600000
2454                     16303644 1: MTA                  GR3. 3YR HARD                                                     363200
2455                     16303666 1: MTA                  GR3. 3YR HARD                                                     381000
2456                     16303721 1: MTA                  GR3. 3YR HARD                                                     328800
2457                     16303726 1: MTA                  GR3. 3YR HARD                                                     520000
2458                     16303748 1: MTA                  GR3. 3YR HARD                                                     195200
2459                     16301621 1: MTA                  GR3. 3YR HARD                                                  644236.01
2460                     16301639 1: MTA                  GR3. 3YR HARD                                                     460000
2461                     16301640 1: MTA                  GR3. 3YR HARD                                                     580000
2462                     16301230 1: MTA                  GR3. 3YR HARD                                                      95200
2463                     16301236 1: MTA                  GR3. 3YR HARD                                                     227500
2464                     16301307 1: MTA                  GR3. 3YR HARD                                                     339000
2465                     16295234 1: MTA                  GR3. 3YR HARD                                                     404000
2466                     16295255 1: MTA                  GR3. 3YR HARD                                                     305200
2467                     16295273 1: MTA                  GR3. 3YR HARD                                                     568000
2468                     16295345 1: MTA                  GR3. 3YR HARD                                                     304000
2469                     16295363 1: MTA                  GR3. 3YR HARD                                                  237931.64
2470                     16295408 1: MTA                  GR3. 3YR HARD                                                     980000
2471                     16295453 1: MTA                  GR2. 1YR HARD                                                     492000
2472                     16329760 1: MTA                  GR3. 3YR HARD                                                     544000
2473                     16329851 1: MTA                  GR3. 3YR HARD                                                     616000
2474                     16329858 1: MTA                  GR3. 3YR HARD                                                     203920
2475                     16293978 1: MTA                  GR3. 3YR HARD                                                     310500
2476                     16293991 1: MTA                  GR3. 3YR HARD                                                  385479.18
2477                     16293995 1: MTA                  GR3. 3YR HARD                                                     200000
2478                     16294012 1: MTA                  GR3. 3YR HARD                                                     528000
2479                     16294033 1: MTA                  GR3. 3YR HARD                                                    1918100
2480                     16294045 1: MTA                  GR3. 3YR HARD                                                     650000
2481                     16294049 1: MTA                  GR3. 3YR HARD                                                     360000
2482                     16294057 1: MTA                  GR3. 3YR HARD                                                     488000
2483                     16294079 1: MTA                  GR1. NOPP                                                        1000000
2484                     16294082 1: MTA                  GR3. 3YR HARD                                                     520000
2485                     16294094 1: MTA                  GR3. 3YR HARD                                                     348000
2486                     16294097 1: MTA                  GR2. 1YR HARD                                                     480000
2487                     16294103 1: MTA                  GR3. 3YR HARD                                                     343200
2488                     16293654 1: MTA                  GR3. 3YR HARD                                                  243318.77
2489                     16293688 1: MTA                  GR3. 3YR HARD                                                     280000
2490                     16293698 1: MTA                  GR3. 3YR HARD                                                     267200
2491                     16293700 1: MTA                  GR2. 1YR HARD                                                     672000
2492                     16293706 1: MTA                  GR2. 1YR HARD                                                     288000
2493                     16293783 1: MTA                  GR3. 3YR HARD                                                     588000
2494                     16293860 1: MTA                  GR2. 1YR HARD                                                  347410.06
2495                     16293866 1: MTA                  GR2. 1YR HARD                                                     200000
2496                     16293887 1: MTA                  GR3. 3YR HARD                                                    1000000
2497                     16293910 1: MTA                  GR2. 1YR HARD                                                     473652
2498                     16293949 1: MTA                  GR3. 3YR HARD                                                     320000
2499                     16293552 1: MTA                  GR3. 3YR HARD                                                     380000
2500                     16291278 1: MTA                  GR3. 3YR HARD                                                     464000
2501                     16291279 1: MTA                  GR3. 3YR HARD                                                     456000
2502                     16291284 1: MTA                  GR2. 1YR HARD                                                     456000
2503                     16291285 1: MTA                  GR2. 1YR HARD                                                     592000
2504                     16291288 1: MTA                  GR3. 3YR HARD                                                     500000
2505                     16291216 1: MTA                  GR2. 1YR HARD                                                     252000
2506                     16291227 1: MTA                  GR3. 3YR HARD                                                     516000
2507                     16291246 1: MTA                  GR3. 3YR HARD                                                     310000
2508                     16236040 1: MTA                  GR3. 3YR HARD                                                     423200
2509                     16118074 1: MTA                  GR3. 3YR HARD                                                  407308.34
2510                     16118094 1: MTA                  GR3. 3YR HARD                                                  280378.32
2511                     16118149 1: MTA                  GR3. 3YR HARD                                                  351860.49
2512                     16118125 1: MTA                  GR3. 3YR HARD                                                  407027.71
2513                     16118999 1: MTA                  GR3. 3YR HARD                                                   284121.3
2514                     16119046 1: MTA                  GR3. 3YR HARD                                                  358709.48
2515                     16119015 1: MTA                  GR3. 3YR HARD                                                  276175.43
2516                     16119036 1: MTA                  GR3. 3YR HARD                                                  638915.05
2517                     16118983 1: MTA                  GR3. 3YR HARD                                                  377858.35
2518                     16120453 1: MTA                  GR3. 3YR HARD                                                  490827.53
2519                     16120448 1: MTA                  GR3. 3YR HARD                                                   231606.7
2520                     16120470 1: MTA                  GR3. 3YR HARD                                                  173305.71
2521                     16122083 1: MTA                  GR3. 3YR HARD                                                  354681.01
2522                     16122124 1: MTA                  GR3. 3YR HARD                                                   492837.9
2523                     16122143 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           190144.14
2524                     16122073 1: MTA                  GR3. 3YR HARD                                                  794635.15
2525                     16122068 1: MTA                  GR3. 3YR HARD                                                  239593.15
2526                     16122080 1: MTA                  GR3. 3YR HARD                                                   92749.02
2527                     16122134 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           554768.32
2528                     16127606 1: MTA                  GR3. 3YR HARD                                                  272201.16
2529                     16127631 1: MTA                  GR3. 3YR HARD                                                  373475.85
2530                     16127633 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           601499.99
2531                     16127618 1: MTA                  GR3. 3YR HARD                                                  110935.62
2532                     16127664 1: MTA                  GR3. 3YR HARD                                                  219475.72
2533                     16127681 1: MTA                  GR3. 3YR HARD                                                  115402.42
2534                     16127643 1: MTA                  GR3. 3YR HARD                                                  215505.67
2535                     16127665 1: MTA                  GR3. 3YR HARD                                                  271397.69
2536                     16127668 1: MTA                  GR3. 3YR HARD                                                  323118.79
2537                     16127686 1: MTA                  GR3. 3YR HARD                                                  418530.55
2538                     16129127 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           207434.11
2539                     16129206 2: Secure Opt Arms      GR1. NOPP                                                      599240.56
2540                     16129118 1: MTA                  GR3. 3YR HARD                                                  618169.28
2541                     16129148 2: Secure Opt Arms      GR3. 1YRHARD                                                      316790
2542                     16129152 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           162875.97
2543                     16129157 1: MTA                  GR3. 3YR HARD                                                  495159.16
2544                     16129186 1: MTA                  GR3. 3YR HARD                                                  407444.47
2545                     16129189 1: MTA                  GR3. 3YR HARD                                                   344690.3
2546                     16129191 1: MTA                  GR3. 3YR HARD                                                  179970.09
2547                     16129223 2: Secure Opt Arms      GR3. 1YRHARD                                                   324819.75
2548                     16129131 2: Secure Opt Arms      GR1. NOPP                                                         186064
2549                     16129156 1: MTA                  GR3. 3YR HARD                                                  399046.77
2550                     16129166 1: MTA                  GR3. 3YR HARD                                                  223303.08
2551                     16129230 1: MTA                  GR3. 3YR HARD                                                  458903.78
2552                     16129178 1: MTA                  GR3. 3YR HARD                                                  269356.57
2553                     16131079 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           466327.23
2554                     16131044 1: MTA                  GR3. 3YR HARD                                                  418999.11
2555                     16131081 2: Secure Opt Arms      GR1. NOPP                                                      204509.79
2556                     16131049 1: MTA                  GR3. 3YR HARD                                                  371981.29
2557                     16131050 1: MTA                  GR3. 3YR HARD                                                  339189.76
2558                     16131091 2: Secure Opt Arms      GR1. NOPP                                                         446250
2559                     16131093 1: MTA                  GR3. 3YR HARD                                                  244180.43
2560                     16131096 2: Secure Opt Arms      GR1. NOPP                                                         207033
2561                     16131098 2: Secure Opt Arms      GR1. NOPP                                                      254871.88
2562                     16131106 2: Secure Opt Arms      GR2. SOFTPP                                                    439289.42
2563                     16131109 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           482407.75
2564                     16131061 1: MTA                  GR3. 3YR HARD                                                  672201.75
2565                     16131121 1: MTA                  GR3. 3YR HARD                                                   283861.3
2566                     16131127 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           249243.73
2567                     16131129 2: Secure Opt Arms      GR3. 1YRHARD                                                   410623.99
2568                     16131131 1: MTA                  GR3. 3YR HARD                                                  559050.67
2569                     16131138 2: Secure Opt Arms      GR2. SOFTPP                                                    188903.91
2570                     16131143 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              465000
2571                     16131146 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            466162.5
2572                     16131155 2: Secure Opt Arms      GR1. NOPP                                                      175437.49
2573                     16131167 2: Secure Opt Arms      GR3. 1YRHARD                                                      280700
2574                     16131168 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           380949.99
2575                     16131175 2: Secure Opt Arms      GR3. 1YRHARD                                                      489220
2576                     16131177 2: Secure Opt Arms      GR1. NOPP                                                      419091.62
2577                     16131180 1: MTA                  GR3. 3YR HARD                                                  499152.38
2578                     16131188 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                              420000
2579                     16132783 1: MTA                  GR3. 3YR HARD                                                  207515.64
2580                     16132786 1: MTA                  GR3. 3YR HARD                                                  114925.47
2581                     16132793 2: Secure Opt Arms      GR3. 1YRHARD                                                   481113.27
2582                     16132795 1: MTA                  GR3. 3YR HARD                                                  228121.23
2583                     16132799 1: MTA                  GR3. 3YR HARD                                                  291294.19
2584                     16132808 2: Secure Opt Arms      GR3. 1YRHARD                                                   579407.31
2585                     16132811 1: MTA                  GR3. 3YR HARD                                                     352000
2586                     16132822 2: Secure Opt Arms      GR1. NOPP                                                      229947.91
2587                     16132828 2: Secure Opt Arms      GR2. SOFTPP                                                    226651.36
2588                     16132833 1: MTA                  GR3. 3YR HARD                                                  323450.74
2589                     16132845 1: MTA                  GR3. 3YR HARD                                                  145253.02
2590                     16132852 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           292729.99
2591                     16132854 2: Secure Opt Arms      GR3. 1YRHARD                                                   208519.99
2592                     16132871 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                           164822.33
2593                     16132875 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           470347.19
2594                     16132883 1: MTA                  GR3. 3YR HARD                                                  363382.93
2595                     16132891 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           325624.87
2596                     16132895 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                            164209.5
2597                     16132899 2: Secure Opt Arms      GR3. 1YRHARD                                                    258881.6
2598                     16132904 2: Secure Opt Arms      GR3. 1YRHARD                                                      133934
2599                     16134394 1: MTA                  GR3. 3YR HARD                                                  347170.69
2600                     16134395 1: MTA                  GR3. 3YR HARD                                                  398148.68
2601                     16134408 2: Secure Opt Arms      GR3. 1YRHARD                                                   287115.99
2602                     16134415 2: Secure Opt Arms      GR5. 1YRHARD/2YRSOFT                                           376839.75
2603                     16134434 1: MTA                  GR3. 3YR HARD                                                  257225.09
2604                     16134435 2: Secure Opt Arms      GR4. 1YRHARD/1YRSOFT                                              301600
2605                     16169660 1: MTA                  GR3. 3YR HARD                                                  407027.71
2606                     16169698 1: MTA                  GR3. 3YR HARD                                                   432319.5
2607                     16169705 1: MTA                  GR3. 3YR HARD                                                  471199.85
2608                     16169535 1: MTA                  GR3. 3YR HARD                                                  462891.26
2609                     16165866 1: MTA                  GR3. 3YR HARD                                                  263370.87
2610                     16168701 1: MTA                  GR3. 3YR HARD                                                     435000
2611                     16165787 1: MTA                  GR3. 3YR HARD                                                  349165.93
2612                     16165792 1: MTA                  GR3. 3YR HARD                                                     208000
2613                     16165444 1: MTA                  GR3. 3YR HARD                                                     650000
2614                     16165561 1: MTA                  GR3. 3YR HARD                                                   307374.9
2615                     16164369 1: MTA                  GR3. 3YR HARD                                                  339189.76
2616                     16164373 1: MTA                  GR3. 3YR HARD                                                  570231.69
2617                     16164407 1: MTA                  GR3. 3YR HARD                                                     358800
2618                     16187299 1: MTA                  GR3. 3YR HARD                                                  320744.83
2619                     16186884 1: MTA                  GR3. 3YR HARD                                                  446932.38
2620                     16164096 1: MTA                  GR3. 3YR HARD                                                  371245.02
2621                     16160463 1: MTA                  GR3. 3YR HARD                                                  367123.04
2622                     16160493 1: MTA                  GR3. 3YR HARD                                                  538713.14
2623                     16158104 1: MTA                  GR3. 3YR HARD                                                  638739.45
2624                     16160364 1: MTA                  GR3. 3YR HARD                                                  235599.93
2625                     16186374 1: MTA                  GR3. 3YR HARD                                                  415507.45
2626                     16185570 1: MTA                  GR3. 3YR HARD                                                  602560.63
2627                     16185661 1: MTA                  GR3. 3YR HARD                                                  334401.19
2628                     16185666 1: MTA                  GR3. 3YR HARD                                                     372120
2629                     16185686 1: MTA                  GR3. 3YR HARD                                                     650000
2630                     16181401 1: MTA                  GR3. 3YR HARD                                                  498785.23
2631                     16181479 1: MTA                  GR3. 3YR HARD                                                  519118.48
2632                     16181259 1: MTA                  GR3. 3YR HARD                                                  530732.21
2633                     16014410 1: MTA                  GR3. 3YR HARD                                                     400000
2634                     16029257 1: MTA                  GR3. 3YR HARD                                                  505100.79
2635                     16295656 1: MTA                  GR3. 3YR HARD                                                     572000
2636                     16295674 1: MTA                  GR3. 3YR HARD                                                     464800
2637                     16295682 1: MTA                  GR3. 3YR HARD                                                     580000
2638                     16295755 1: MTA                  GR2. 1YR HARD                                                  518759.81
2639                     16326892 1: MTA                  GR3. 3YR HARD                                                     420000
2640                     16326953 1: MTA                  GR3. 3YR HARD                                                     528000
2641                     16329704 1: MTA                  GR3. 3YR HARD                                                     172000
2642                     16329741 1: MTA                  GR3. 3YR HARD                                                     600000
2643                     16326763 1: MTA                  GR3. 3YR HARD                                                     175000
2644                     16326806 1: MTA                  GR2. 1YR HARD                                                     937500
2645                     16295580 1: MTA                  GR2. 1YR HARD                                                     416000
2646                     16326348 1: MTA                  GR3. 3YR HARD                                                     500000
2647                     16326528 1: MTA                  GR2. 1YR HARD                                                    1102500
2648                     16326418 1: MTA                  GR3. 3YR HARD                                                     600000
2649                     16326550 1: MTA                  GR2. 1YR HARD                                                     512000
2650                     16290820 1: MTA                  GR3. 3YR HARD                                                     685750
2651                     16290824 1: MTA                  GR1. NOPP                                                         635000
2652                     16290839 1: MTA                  GR3. 3YR HARD                                                  938257.75
2653                     16290853 1: MTA                  GR3. 3YR HARD                                                     444000
2654                     16290859 1: MTA                  GR2. 1YR HARD                                                     293712
2655                     16290864 1: MTA                  GR3. 3YR HARD                                                     686000
2656                     16290961 1: MTA                  GR3. 3YR HARD                                                     125000
2657                     16290967 1: MTA                  GR3. 3YR HARD                                                     428000
2658                     16290678 1: MTA                  GR3. 3YR HARD                                                     260800
2659                     16290682 1: MTA                  GR3. 3YR HARD                                                  397192.24
2660                     16290685 1: MTA                  GR3. 3YR HARD                                                     340000
2661                     16290707 1: MTA                  GR3. 3YR HARD                                                  291802.95
2662                     16248443 1: MTA                  GR3. 3YR HARD                                                     208000
2663                     16248356 1: MTA                  GR3. 3YR HARD                                                     300000
2664                     16248412 1: MTA                  GR3. 3YR HARD                                                     608000
2665                     16248424 1: MTA                  GR2. 1YR HARD                                                     560000
2666                     16248429 1: MTA                  GR2. 1YR HARD                                                     344800
2667                     16248072 1: MTA                  GR3. 3YR HARD                                                  498186.86
2668                     16248077 1: MTA                  GR3. 3YR HARD                                                     168750
2669                     16248082 1: MTA                  GR3. 3YR HARD                                                     555200
2670                     16248089 1: MTA                  GR3. 3YR HARD                                                     432000
2671                     16248094 1: MTA                  GR3. 3YR HARD                                                     650000
2672                     16248095 1: MTA                  GR3. 3YR HARD                                                     650000
2673                     16248099 1: MTA                  GR3. 3YR HARD                                                  335199.29
2674                     16248115 1: MTA                  GR3. 3YR HARD                                                     444000
2675                     16247828 1: MTA                  GR3. 3YR HARD                                                  392582.21
2676                     16247878 1: MTA                  GR3. 3YR HARD                                                     420000
2677                     16247883 1: MTA                  GR3. 3YR HARD                                                     260000
2678                     16247957 1: MTA                  GR3. 3YR HARD                                                     616000
2679                     16247969 1: MTA                  GR3. 3YR HARD                                                  224463.81
2680                     16245924 1: MTA                  GR3. 3YR HARD                                                     272000
2681                     16245938 1: MTA                  GR3. 3YR HARD                                                     404000
2682                     16245954 1: MTA                  GR1. NOPP                                                         116000
2683                     16245960 1: MTA                  GR3. 3YR HARD                                                     360000
2684                     16245964 1: MTA                  GR3. 3YR HARD                                                     468000
2685                     16245966 1: MTA                  GR3. 3YR HARD                                                  638915.05
2686                     16245967 1: MTA                  GR3. 3YR HARD                                                     428000
2687                     16245968 1: MTA                  GR2. 1YR HARD                                                     296000
2688                     16245976 1: MTA                  GR3. 3YR HARD                                                     145000
2689                     16245752 1: MTA                  GR3. 3YR HARD                                                     336000
2690                     16245777 1: MTA                  GR3. 3YR HARD                                                     444800
2691                     16245789 1: MTA                  GR3. 3YR HARD                                                  420994.35
2692                     16245808 1: MTA                  GR3. 3YR HARD                                                     499200
2693                     16245722 1: MTA                  GR3. 3YR HARD                                                  438951.45
2694                     16245740 1: MTA                  GR2. 1YR HARD                                                     466885
2695                     16245505 1: MTA                  GR3. 3YR HARD                                                     424000
2696                     16243386 1: MTA                  GR3. 3YR HARD                                                     266400
2697                     16243389 1: MTA                  GR3. 3YR HARD                                                     482080
2698                     16243390 1: MTA                  GR2. 1YR HARD                                                     511200
2699                     16243392 1: MTA                  GR3. 3YR HARD                                                     259012
2700                     16243398 1: MTA                  GR3. 3YR HARD                                                     964500
2701                     16243399 1: MTA                  GR3. 3YR HARD                                                     336000
2702                     16243400 1: MTA                  GR3. 3YR HARD                                                     552000
2703                     16243408 1: MTA                  GR3. 3YR HARD                                                     416000
2704                     16243409 1: MTA                  GR3. 3YR HARD                                                     650000
2705                     16243414 1: MTA                  GR3. 3YR HARD                                                     416250
2706                     16243428 1: MTA                  GR3. 3YR HARD                                                     650000
2707                     16245545 1: MTA                  GR3. 3YR HARD                                                  997616.93
2708                     16245382 1: MTA                  GR3. 3YR HARD                                                   975164.6
2709                     16242678 1: MTA                  GR3. 3YR HARD                                                  275342.27
2710                     16242693 1: MTA                  GR3. 3YR HARD                                                     245000
2711                     16243090 1: MTA                  GR3. 3YR HARD                                                     352000
2712                     16243139 1: MTA                  GR3. 3YR HARD                                                     292000
2713                     16242879 1: MTA                  GR3. 3YR HARD                                                     454000
2714                     16242981 1: MTA                  GR3. 3YR HARD                                                     522000
2715                     16242989 1: MTA                  GR3. 3YR HARD                                                   271538.9
2716                     16242991 1: MTA                  GR2. 1YR HARD                                                     620000
2717                     16243028 1: MTA                  GR3. 3YR HARD                                                     560000
2718                     16243080 1: MTA                  GR2. 1YR HARD                                                     351200
2719                     16221883 2: Secure Opt Arms      GR3. 1YRHARD                                                      359920
2720                     16193033 1: MTA                  GR3. 3YR HARD                                                  431267.66
2721                     16193224 1: MTA                  GR3. 3YR HARD                                                     350000
2722                     16193274 1: MTA                  GR3. 3YR HARD                                                  336781.25
2723                     16192547 1: MTA                  GR3. 3YR HARD                                                  394058.69
2724                     16192575 1: MTA                  GR3. 3YR HARD                                                  299491.43
2725                     16189437 1: MTA                  GR3. 3YR HARD                                                  402381.69
2726                     16188842 1: MTA                  GR3. 3YR HARD                                                  534646.67
2727                     16188868 1: MTA                  GR3. 3YR HARD                                                  563340.37
2728                     16188870 1: MTA                  GR3. 3YR HARD                                                  246497.69
2729                     16188874 1: MTA                  GR3. 3YR HARD                                                     572000
2730                     16188918 1: MTA                  GR2. 1YR HARD                                                     647717
2731                     16188957 1: MTA                  GR3. 3YR HARD                                                    1000000
2732                     16189381 1: MTA                  GR3. 3YR HARD                                                     553600
2733                     16189412 1: MTA                  GR3. 3YR HARD                                                  626435.39
2734                     16189415 1: MTA                  GR3. 3YR HARD                                                  630526.67
2735                     16189419 1: MTA                  GR3. 3YR HARD                                                  287313.68
2736                     16189210 1: MTA                  GR3. 3YR HARD                                                  339189.76
2737                     16189233 1: MTA                  GR3. 3YR HARD                                                  310572.44
2738                     16189250 1: MTA                  GR3. 3YR HARD                                                  542703.61
2739                     16188603 1: MTA                  GR3. 3YR HARD                                                  176441.18
2740                     16188619 1: MTA                  GR3. 3YR HARD                                                  411516.99
2741                     16188426 1: MTA                  GR3. 3YR HARD                                                     546750
2742                     15795824 2: Secure Opt Arms      GR1. NOPP                                                         280700
2743                     15930960 1: MTA                  GR3. 3YR HARD                                                  269461.62
2744                     16172731 1: MTA                  GR3. 3YR HARD                                                  375103.97
2745                     16172755 1: MTA                  GR3. 3YR HARD                                                     400000
2746                     16172880 1: MTA                  GR3. 3YR HARD                                                  522751.28





--------------------------------------------------------------------------------




                      PAYMENT                STATED_ORIGINAL_TERM               STATED_REM_TERM                 CURRENT_NET_COUPON
____________________________________________________________________________________________________________________________________
1                      404.57                                 480                           477                             7.6225
2                     1332.43                                 480                           477                             7.6225
3                     2090.66                                 360                           357                             7.3725
4                     2439.49                                 360                           357                             7.3725
5                     1493.26                                 360                           358                             7.6225
6                     1929.84                                 360                           358                             7.1225
7                      556.28                                 480                           478                             7.6225
8                     1747.15                                 360                           359                             7.6225
9                     1011.42                                 480                           479                             6.8725
10                    2528.56                                 480                           479                             7.6225
11                     1848.1                                 360                           359                             7.6225
12                    1236.01                                 360                           359                             7.6225
13                     859.71                                 480                           479                             7.3725
14                    2688.91                                 360                           359                             7.3725
15                    2129.01                                 360                           359                             7.6225
16                    1312.29                                 360                           359                             7.6225
17                    1325.15                                 360                           359                             7.3725
18                    1440.95                                 360                           359                             7.1225
19                    1153.02                                 480                           479                             7.6225
20                      975.8                                 360                           359                             7.6225
21                    1102.45                                 480                           479                             7.6225
22                    1496.91                                 480                           479                             7.6225
23                     758.57                                 480                           479                             7.6225
24                    1350.89                                 360                           359                             7.3725
25                     960.27                                 360                           359                             7.6225
26                    2032.76                                 360                           359                             7.3725
27                    1163.14                                 480                           479                             7.6225
28                    1453.81                                 360                           359                             7.6225
29                    1844.55                                 360                           359                             6.9975
30                    1415.99                                 480                           480                             0.6225
31                    1155.07                                 360                           359                             7.6225
32                    1801.18                                 360                           359                             7.6225
33                     913.46                                 360                           358                             7.6225
34                     942.53                                 360                           359                             7.6225
35                    2058.49                                 360                           359                             7.6225
36                     693.04                                 360                           359                             7.3725
37                     1157.9                                 480                           479                             7.3725
38                    1193.48                                 480                           479                             7.6225
39                    2457.33                                 360                           359                             7.3725
40                    1016.38                                 360                           359                             7.6225
41                    1150.18                                 360                           359                             7.6225
42                    1312.29                                 360                           359                             7.6225
43                    1611.54                                 360                           360                             1.6225
44                    1144.52                                 360                           359                             7.6225
45                    1567.71                                 480                           480                             0.6225
46                    1790.22                                 480                           478                             7.6225
47                    1775.45                                 360                           359                             7.6225
48                    1878.37                                 360                           360                             0.6225
49                     620.76                                 480                           478                             7.1225
50                     658.65                                 480                           478                             7.6225
51                    2084.22                                 360                           359                             7.6225
52                     977.78                                 360                           359                             7.4975
53                    1343.17                                 480                           479                             7.6225
54                    1643.56                                 480                           479                             7.1225
55                    1264.28                                 480                           479                             7.6225
56                    1033.62                                 360                           359                             7.6225
57                    1646.79                                 360                           359                             7.6225
58                     810.53                                 360                           359                             7.6225
59                    1367.49                                 360                           359                             7.2475
60                     964.92                                 360                           359                             7.3725
61                     323.66                                 480                           479                             7.6225
62                    1826.91                                 360                           359                             7.6225
63                    1593.98                                 360                           358                             7.3725
64                     1235.1                                 360                           358                             7.6225
65                     1608.2                                 360                           359                             7.3725
66                     514.62                                 360                           359                             7.6225
67                    1042.11                                 360                           359                             7.6225
68                     543.57                                 360                           358                             7.6225
69                    1486.79                                 480                           479                             7.6225
70                     956.88                                 360                           358                             7.3725
71                    1170.77                                 360                           358                             7.3725
72                    1774.17                                 360                           359                             7.6225
73                    1814.05                                 360                           358                             7.6225
74                    1395.77                                 480                           478                             7.3725
75                    1456.45                                 480                           478                             7.6225
76                     700.87                                 360                           358                             7.6225
77                    1067.84                                 360                           358                             7.1225
78                    1762.58                                 360                           359                             7.3725
79                     339.16                                 480                           479                             7.6225
80                       1151                                 480                           479                             7.6225
81                     829.37                                 480                           480                             0.6225
82                     733.34                                 360                           359                             7.3725
83                    1643.56                                 480                           479                             7.6225
84                     1608.2                                 360                           358                             7.1225
85                     997.97                                 360                           358                             7.6225
86                    1453.81                                 360                           358                             7.4975
87                    1991.59                                 360                           359                             7.6225
88                    1757.44                                 360                           360                             0.6225
89                    1929.84                                 360                           359                             7.6225
90                    1582.47                                 360                           358                             7.1225
91                    1297.55                                 360                           359                             7.6225
92                    1556.74                                 360                           359                             7.3725
93                    1659.66                                 360                           360                             0.6225
94                    1479.54                                 360                           359                             7.6225
95                    1633.93                                 360                           358                             7.6225
96                    1286.56                                 360                           359                             7.2475
97                    1124.59                                 360                           358                             7.2475
98                    1826.91                                 360                           358                             7.6225
99                    1484.69                                 360                           358                             7.3725
100                   1260.83                                 360                           359                             7.2475
101                   1398.64                                 360                           360                             1.6225
102                   1264.28                                 480                           479                             7.3725
103                   1777.73                                 360                           359                             7.6225
104                   1034.93                                 360                           359                             7.6225
105                   1383.05                                 360                           359                             6.1225
106                   1621.06                                 360                           360                             0.6225
107                   1479.46                                 360                           360                             0.6225
108                   1643.56                                 480                           479                             7.6225
109                   1643.56                                 480                           480                             0.6225
110                   1749.72                                 360                           359                             7.6225
111                   1247.96                                 360                           359                             7.3725
112                     991.2                                 480                           479                             7.6225
113                   2090.66                                 360                           359                             7.6225
114                      1062                                 480                           479                             7.6225
115                    875.89                                 480                           479                             7.6225
116                    910.28                                 480                           479                             6.6225
117                   1514.13                                 480                           479                             7.3725
118                   1955.57                                 360                           359                             7.1225
119                    2048.2                                 360                           359                             7.4975
120                   1929.84                                 360                           359                             7.6225
121                   1065.95                                 480                           479                             7.3725
122                    914.81                                 360                           359                             7.4975
123                   1308.21                                 480                           479                             7.6225
124                    554.43                                 360                           359                             7.3725
125                   1270.48                                 360                           359                             7.2475
126                   1163.14                                 480                           479                             7.6225
127                   1420.36                                 360                           359                             7.6225
128                   2090.66                                 360                           359                             7.3725
129                   1325.15                                 360                           360                             0.6225
130                    836.26                                 360                           359                             7.6225
131                   2090.66                                 360                           359                             7.6225
132                   1374.98                                 360                           360                             1.6225
133                    869.82                                 480                           480                             0.6225
134                   1046.76                                 360                           359                             7.4975
135                   1479.54                                 360                           359                             7.3725
136                   1123.64                                 360                           359                             7.6225
137                   1213.71                                 480                           479                             7.6225
138                   1273.69                                 360                           359                             7.3725
139                   1564.23                                 360                           359                             7.6225
140                   1273.69                                 360                           359                             7.6225
141                   1103.87                                 360                           359                             7.1225
142                   1638.51                                 480                           480                             0.6225
143                   1264.28                                 480                           479                             7.3725
144                    849.13                                 360                           359                             7.3725
145                   1492.41                                 360                           359                             7.4975
146                   1139.91                                 360                           359                             7.6225
147                     778.8                                 480                           479                             7.6225
148                   1621.06                                 360                           359                             7.3725
149                   1659.66                                 360                           359                             7.2475
150                   1345.41                                 360                           359                             7.6225
151                   1698.26                                 360                           359                             7.3725
152                    913.46                                 360                           359                             7.6225
153                    562.35                                 480                           479                             7.2475
154                    1064.5                                 360                           359                             7.6225
155                   1229.95                                 360                           359                             7.2475
156                   1132.17                                 360                           359                             6.9975
157                   2290.07                                 360                           358                             7.1225
158                   1273.69                                 360                           359                             6.4975
159                   1183.63                                 360                           358                             6.7475
160                   1695.68                                 360                           359                             7.3725
161                   1247.96                                 360                           359                             7.6225
162                   1232.52                                 360                           359                             7.3725
163                   1962.16                                 480                           479                             7.6225
164                   2090.66                                 360                           359                             7.6225
165                   1596.03                                 480                           479                             7.2475
166                   2090.66                                 360                           359                             7.6225
167                   1016.38                                 360                           359                             7.6225
168                   1093.57                                 360                           359                             7.1225
169                    861.99                                 360                           359                             7.3725
170                       708                                 480                           479                             7.2475
171                   1775.45                                 360                           359                             7.1225
172                    748.45                                 480                           479                             7.3725
173                    687.77                                 480                           479                             7.6225
174                   1091.12                                 360                           359                             7.6225
175                    829.37                                 480                           479                             7.6225
176                   1472.63                                 480                           478                             7.6225
177                   1492.41                                 360                           358                             7.4975
178                   1144.39                                 360                           360                             0.6225
179                    4656.5                                 480                           479                             7.2475
180                   1041.72                                 480                           478                             7.6225
181                     874.6                                 360                           359                             7.1225
182                   1692.86                                 360                           360                             1.6225
183                   1582.47                                 360                           360                             0.6225
184                   2058.49                                 360                           360                             0.6225
185                   1736.85                                 360                           360                             0.6225
186                    548.07                                 360                           360                             0.6225
187                   1517.14                                 480                           480                             0.6225
188                   1955.57                                 360                           360                             0.6225
189                   1005.36                                 360                           360                             1.6225
190                    771.93                                 360                           359                             7.2475
191                   1479.54                                 360                           359                             7.4975
192                   1312.29                                 360                           359                             7.2475
193                    1266.3                                 480                           480                             0.6225
194                   1183.63                                 360                           359                             7.1225
195                    1009.4                                 480                           479                             7.3725
196                   1630.42                                 480                           479                             7.6225
197                    596.97                                 360                           358                             7.3725
198                   1112.57                                 480                           477                             7.3725
199                   1222.23                                 360                           357                             7.3725
200                    537.79                                 360                           358                             7.3725
201                   1254.17                                 480                           478                             7.3725
202                    989.18                                 480                           478                             6.9975
203                   1275.01                                 360                           357                             7.1225
204                      1062                                 480                           478                             7.3725
205                    677.15                                 360                           358                             6.3725
206                       779                                 480                           478                             7.3725
207                       862                                 360                           358                             7.2475
208                   1350.89                                 360                           358                             7.3725
209                    1196.5                                 360                           357                             7.3725
210                    616.97                                 480                           478                             7.3725
211                   1039.29                                 360                           357                             7.3725
212                     341.2                                 360                           357                             7.3725
213                     846.3                                 360                           357                             7.3725
214                    568.34                                 360                           357                             6.7475
215                   1533.32                                 480                           478                             7.1225
216                    578.96                                 360                           358                             7.2475
217                    604.69                                 360                           357                             7.3725
218                    813.02                                 360                           357                             7.1225
219                    663.87                                 360                           358                             7.3725
220                   1046.32                                 360                           359                             6.4975
221                    445.03                                 480                           477                             7.3725
222                    227.58                                 480                           478                             7.3725
223                   1324.97                                 480                           477                             7.3725
224                    648.43                                 360                           358                             6.8725
225                    669.02                                 360                           358                             7.3725
226                   2740.43                                 360                           358                             6.7475
227                    450.04                                 360                           358                             6.4975
228                   1721.41                                 360                           358                             7.1225
229                    283.05                                 360                           358                             7.1225
230                   1264.82                                 360                           357                             6.9975
231                    759.72                                 360                           357                             7.3725
232                   2083.67                                 360                           358                             7.3725
233                   1209.36                                 360                           357                             7.2475
234                   1478.48                                 360                           357                             7.7475
235                    879.94                                 480                           477                             7.3725
236                    789.95                                 360                           357                             7.3725
237                   1286.56                                 360                           357                             7.3725
238                   1518.14                                 360                           357                             7.3725
239                   1260.83                                 360                           357                             7.3725
240                   1157.91                                 360                           357                             7.3725
241                    1235.1                                 360                           357                             7.1225
242                    462.03                                 360                           357                             6.6225
243                    632.99                                 360                           357                             7.3725
244                    617.55                                 360                           357                             7.3725
245                     283.2                                 480                           477                             7.3725
246                   1022.36                                 360                           357                             6.1225
247                   1131.52                                 480                           477                             7.3725
248                    898.02                                 360                           357                             7.3725
249                   1111.31                                 360                           357                             7.3725
250                    513.34                                 360                           357                             7.3725
251                    916.68                                 360                           357                             6.7475
252                   1221.23                                 360                           357                             7.7475
253                   1788.32                                 360                           360                             0.6225
254                   1671.66                                 360                           360                             2.6225
255                   1428.08                                 360                           359                             7.3725
256                   1907.24                                 360                           360                             1.6225
257                   1352.81                                 360                           360                             1.6225
258                    621.01                                 480                           479                             7.6225
259                   1736.85                                 360                           359                             7.2475
260                    706.71                                 360                           360                             1.6225
261                    932.75                                 360                           359                             7.1225
262                   1660.34                                 360                           360                             6.8725
263                   1385.66                                 480                           480                             0.6225
264                       990                                 360                           360                             8.1225
265                   1245.01                                 360                           360                             7.1225
266                   1672.53                                 360                           360                             0.6225
267                    669.02                                 360                           360                             0.6225
268                   1069.37                                 360                           360                             7.6225
269                    746.17                                 360                           360                             7.2475
270                   1186.06                                 360                           360                             8.1225
271                   1839.78                                 360                           360                             0.6225
272                   2126.67                                 360                           360                             8.1225
273                   1283.76                                 360                           360                             7.4975
274                   1286.56                                 360                           360                             0.6225
275                   1072.99                                 360                           360                             0.6225
276                   1347.51                                 360                           360                             7.8725
277                    813.17                                 360                           360                             1.6225
278                   1219.17                                 360                           360                             7.3725
279                   2198.17                                 360                           360                             8.1225
280                    467.57                                 480                           480                             1.6225
281                   2076.76                                 360                           360                             7.4975
282                    911.13                                 360                           360                             7.2475
283                   1141.26                                 360                           360                             6.7475
284                   2031.26                                 360                           360                             7.4975
285                       924                                 360                           360                             8.1225
286                   2035.65                                 360                           360                             0.6225
287                   2284.34                                 360                           360                             8.1225
288                     413.5                                 360                           359                             7.3725
289                   1079.17                                 360                           360                             7.2475
290                   1501.04                                 360                           360                             8.1225
291                    831.25                                 360                           360                             7.3725
292                   1119.05                                 360                           360                             0.6225
293                   2478.91                                 360                           360                             7.3725
294                   1350.89                                 360                           360                             0.6225
295                      1320                                 360                           360                             8.1225
296                   3213.18                                 360                           360                             0.6225
297                   1483.34                                 360                           360                             7.6225
298                    693.45                                 360                           360                             7.2475
299                   1466.67                                 360                           360                             8.1225
300                   1810.87                                 360                           360                             7.2475
301                   1556.74                                 360                           360                             0.6225
302                   1250.84                                 360                           360                             7.3725
303                   1466.63                                 360                           359                             8.1225
304                   1233.34                                 360                           360                             7.2475
305                   1103.87                                 360                           360                             0.6225
306                    765.96                                 360                           359                             6.4975
307                    920.31                                 360                           359                             7.3725
308                   1815.01                                 360                           360                             7.1225
309                   1644.01                                 360                           360                             7.1225
310                    499.67                                 360                           360                             0.6225
311                    683.34                                 360                           360                             7.6225
312                    826.84                                 360                           360                             8.1225
313                   1054.98                                 360                           360                             0.6225
314                      2090                                 360                           360                             8.1225
315                   1850.01                                 360                           360                             7.6225
316                   1039.75                                 480                           480                             0.6225
317                    1196.5                                 360                           360                             0.6225
318                   1050.01                                 360                           360                             7.1225
319                    638.14                                 360                           360                             0.6225
320                   1762.58                                 360                           360                             0.6225
321                   1325.15                                 360                           359                             7.6225
322                   1543.87                                 360                           360                             0.6225
323                     921.5                                 360                           360                             7.3725
324                   1218.76                                 360                           360                             7.4975
325                   1736.86                                 360                           360                             0.6225
326                    1491.5                                 360                           360                             7.3725
327                   2092.98                                 360                           360                             1.6225
328                    536.26                                 360                           360                             6.7475
329                     422.5                                 360                           359                             7.4975
330                   1197.01                                 360                           360                             7.1225
331                   1317.51                                 360                           360                             6.4975
332                     997.5                                 360                           360                             7.3725
333                   2572.51                                 360                           360                             7.8725
334                   2104.67                                 360                           360                             7.7475
335                    743.76                                 360                           359                             6.8725
336                    739.56                                 360                           360                             7.8725
337                   1968.44                                 360                           360                             0.6225
338                   1849.65                                 360                           360                             8.1225
339                   2860.01                                 360                           360                             7.4975
340                   1511.71                                 360                           360                             0.6225
341                    341.26                                 360                           359                             7.4975
342                    899.63                                 360                           360                             8.2475
343                    866.23                                 360                           359                             6.7475
344                   2047.51                                 360                           360                             7.4975
345                   1031.26                                 360                           360                             6.7475
346                    869.83                                 480                           480                             0.6225
347                   1009.26                                 360                           360                             6.7475
348                    964.92                                 360                           360                             0.6225
349                   3428.34                                 360                           360                             8.1225
350                     578.4                                 480                           480                             1.6225
351                   1621.06                                 360                           360                             0.6225
352                    733.34                                 360                           360                             0.6225
353                     849.6                                 480                           479                             7.6225
354                   1955.57                                 360                           360                             0.6225
355                   1590.19                                 360                           359                             7.1225
356                   1096.17                                 360                           360                             2.6225
357                   1284.51                                 480                           479                             7.6225
358                    2589.3                                 360                           359                             7.4975
359                    897.97                                 360                           360                             8.1225
360                   1156.26                                 360                           359                             7.2475
361                   1107.34                                 360                           360                             8.1225
362                   1307.86                                 360                           359                             7.1225
363                    904.17                                 360                           360                             6.9975
364                    705.01                                 360                           359                             7.1225
365                   1032.01                                 360                           359                             7.9975
366                    908.74                                 360                           359                             7.9975
367                    510.77                                 360                           360                             0.6225
368                   1184.65                                 480                           480                             1.6225
369                    932.59                                 360                           360                             7.3725
370                   1376.62                                 360                           359                             7.3725
371                   2572.92                                 360                           359                             7.3725
372                   1242.44                                 480                           479                             6.7475
373                   1125.01                                 360                           359                             7.1225
374                   2383.34                                 360                           359                             8.1225
375                    1101.3                                 360                           359                             7.3725
376                    449.08                                 480                           479                             7.2475
377                    720.48                                 360                           359                             7.2475
378                   1466.67                                 360                           359                             7.6225
379                    442.67                                 360                           360                             6.6225
380                   1998.76                                 360                           360                             7.4975
381                   2913.34                                 360                           359                             7.6225
382                    813.17                                 360                           360                             1.6225
383                    678.34                                 360                           360                             8.1225
384                   1393.34                                 360                           359                             8.1225
385                   2749.51                                 360                           360                             7.4975
386                   1173.34                                 360                           359                             8.1225
387                   1679.63                                 360                           359                             7.1225
388                   1518.14                                 360                           360                             0.6225
389                      1826                                 360                           359                             8.1225
390                    806.05                                 360                           360                             7.3725
391                    499.51                                 360                           360                             7.2475
392                       640                                 360                           360                             6.6225
393                   1105.01                                 360                           360                             7.4975
394                   1687.01                                 360                           360                             7.8725
395                    960.01                                 360                           359                             7.1225
396                   2114.17                                 360                           360                             7.9975
397                   1718.76                                 360                           360                             6.7475
398                   2596.67                                 360                           360                             7.7475
399                   2135.42                                 360                           360                             7.7475
400                    810.84                                 360                           360                             6.9975
401                   1153.76                                 360                           360                             7.4975
402                    876.57                                 360                           360                             8.1225
403                   1119.17                                 360                           360                             6.8725
404                    756.67                                 360                           360                             7.6225
405                   1883.34                                 360                           360                             7.6225
406                    815.76                                 360                           360                             7.4975
407                   1622.92                                 360                           359                             7.7475
408                    648.01                                 360                           359                             7.1225
409                    723.69                                 360                           359                             6.9975
410                   2236.67                                 360                           360                             8.1225
411                   1338.34                                 360                           359                             8.1225
412                      1210                                 360                           359                             8.1225
413                    988.76                                 360                           360                             7.6225
414                    800.01                                 360                           360                             7.6225
415                    631.08                                 360                           360                             7.1225
416                    903.36                                 360                           360                             6.4975
417                   1492.17                                 480                           480                             1.6225
418                   1455.88                                 360                           359                             7.3725
419                   1217.31                                 360                           360                             7.8725
420                    777.09                                 360                           359                             7.3725
421                    940.63                                 360                           359                             7.8725
422                    708.34                                 360                           359                             6.8725
423                   1124.17                                 360                           359                             7.3725
424                    1938.6                                 360                           359                             7.4975
425                    650.01                                 360                           359                             7.4975
426                    756.44                                 360                           359                             8.1225
427                   1425.01                                 360                           359                             7.1225
428                   1245.01                                 360                           360                             7.1225
429                   1495.35                                 480                           480                             1.6225
430                   1393.33                                 360                           360                             8.1225
431                    828.76                                 360                           359                             7.4975
432                   1393.34                                 360                           359                             8.1225
433                   2231.38                                 360                           360                             0.6225
434                   3299.82                                 360                           359                             8.1225
435                   1841.67                                 360                           359                             6.8725
436                   1524.61                                 360                           360                             6.7475
437                    566.09                                 360                           360                             0.6225
438                      1155                                 360                           360                             8.1225
439                   1511.26                                 360                           359                             7.4975
440                    675.68                                 360                           359                             7.4975
441                   1950.01                                 360                           360                             7.1225
442                    346.36                                 360                           360                             6.9975
443                   1950.01                                 360                           359                             7.4975
444                   1163.75                                 360                           359                             6.9975
445                   1355.31                                 480                           479                             7.1225
446                   1492.15                                 360                           360                             0.6225
447                    865.78                                 480                           480                             0.6225
448                    729.17                                 360                           360                             6.9975
449                   2192.67                                 360                           360                             8.1225
450                   1059.01                                 360                           359                             7.1225
451                    630.01                                 360                           360                             7.1225
452                   1987.51                                 360                           360                             7.1225
453                   1213.71                                 480                           480                             0.6225
454                   2122.82                                 360                           359                             0.6225
455                   1186.26                                 360                           360                             7.4975
456                   1549.41                                 360                           360                             8.1225
457                   1114.76                                 360                           359                             7.4975
458                    606.85                                 480                           480                             0.6225
459                   1366.97                                 360                           359                             7.3725
460                   2000.01                                 360                           360                             7.6225
461                   1049.72                                 360                           360                             1.6225
462                    2500.4                                 360                           359                             7.2475
463                    671.88                                 360                           360                             7.9975
464                   1157.01                                 360                           360                             7.4975
465                      1416                                 480                           480                             0.6225
466                    829.37                                 480                           480                             0.6225
467                   1850.01                                 360                           359                             7.6225
468                      1265                                 360                           360                             8.1225
469                   1036.54                                 360                           360                             6.9975
470                    861.26                                 360                           359                             7.4975
471                    850.01                                 360                           360                             6.8725
472                   1489.83                                 360                           359                             7.3725
473                    991.67                                 360                           359                             6.8725
474                   1041.77                                 480                           480                             0.6225
475                    849.46                                 360                           360                             7.2475
476                    970.87                                 480                           480                             0.6225
477                      1287                                 360                           360                             7.1225
478                    883.05                                 360                           360                             7.9975
479                   1010.76                                 360                           359                             7.4975
480                   1306.67                                 360                           360                             6.9975
481                    732.09                                 360                           360                             6.9975
482                   1575.14                                 480                           480                             2.6225
483                   1575.14                                 480                           480                             2.6225
484                   1723.34                                 360                           360                             8.1225
485                   1169.67                                 360                           359                             8.1225
486                   1145.04                                 360                           359                             6.9975
487                    862.96                                 360                           360                             6.7475
488                   1111.51                                 360                           359                             7.4975
489                   1823.26                                 360                           360                             6.8725
490                   1032.92                                 360                           359                             7.2475
491                     902.5                                 360                           360                             7.3725
492                   1190.32                                 360                           360                             7.4975
493                    975.33                                 360                           360                             7.3725
494                   1175.01                                 360                           360                             7.6225
495                   1608.01                                 360                           359                             7.1225
496                   1140.84                                 360                           360                             7.2475
497                    996.01                                 360                           360                             7.1225
498                   1561.17                                 360                           359                             7.3725
499                    443.55                                 360                           360                             1.6225
500                   1523.44                                 360                           360                             7.4975
501                   1296.76                                 360                           360                             7.4975
502                    579.34                                 360                           360                             8.1225
503                   1424.87                                 360                           360                             0.6225
504                   1566.34                                 360                           360                             7.6225
505                   1946.51                                 360                           360                             6.8725
506                   1785.01                                 360                           359                             7.8725
507                    1306.1                                 360                           360                             7.4975
508                   1165.94                                 360                           360                             0.6225
509                   1393.34                                 360                           360                             7.3725
510                    764.72                                 360                           360                             6.8725
511                   1068.76                                 360                           360                             7.1225
512                       950                                 360                           360                             7.3725
513                   1039.54                                 360                           359                             6.8725
514                    425.84                                 360                           360                             6.9975
515                    714.95                                 360                           360                             7.2475
516                   2833.34                                 360                           360                             7.6225
517                   2281.26                                 360                           360                             7.6225
518                     903.2                                 480                           480                             0.6225
519                   1168.76                                 360                           360                             6.7475
520                      2464                                 360                           360                             8.1225
521                    802.09                                 360                           360                             6.9975
522                   1456.46                                 480                           480                             0.6225
523                   1109.71                                 360                           359                             7.1225
524                   4276.57                                 360                           360                             8.3725
525                   1415.22                                 360                           360                             0.6225
526                   1636.26                                 360                           360                             6.8725
527                    949.67                                 360                           360                             8.1225
528                    974.97                                 360                           360                             8.1225
529                    941.26                                 360                           360                             7.1225
530                    991.67                                 360                           360                             6.8725
531                    683.16                                 360                           360                             7.4975
532                      2970                                 360                           360                             8.1225
533                    653.13                                 360                           360                             6.7475
534                    697.53                                 360                           359                             6.9975
535                      1089                                 360                           359                             8.1225
536                   1950.01                                 360                           360                             7.1225
537                    853.13                                 360                           360                             7.4975
538                   1202.51                                 360                           360                             7.4975
539                    570.21                                 360                           360                             6.8725
540                    861.67                                 360                           360                             8.1225
541                   1145.04                                 360                           360                             0.6225
542                      1155                                 360                           359                             8.1225
543                    812.51                                 360                           359                             7.4975
544                   1210.42                                 360                           359                             6.9975
545                   1278.88                                 360                           359                             6.6225
546                   2096.26                                 360                           359                             7.4975
547                   1739.51                                 360                           359                             7.8725
548                    784.81                                 360                           359                             6.6225
549                   1290.01                                 360                           359                             7.9975
550                    1206.8                                 360                           359                             7.3725
551                   1000.01                                 360                           360                             7.6225
552                   1064.59                                 360                           359                             6.9975
553                    904.77                                 360                           359                             7.2475
554                    469.63                                 360                           360                             7.4975
555                    916.68                                 360                           359                             6.8725
556                    920.59                                 480                           479                             6.7475
557                      1309                                 360                           359                             8.1225
558                   2583.34                                 360                           359                             7.6225
559                   1647.92                                 360                           359                             6.9975
560                    940.88                                 360                           359                             7.4975
561                    943.34                                 360                           359                             7.6225
562                   1504.17                                 360                           359                             7.3725
563                   2356.26                                 360                           359                             7.4975
564                   2766.67                                 360                           359                             7.6225
565                    1291.5                                 360                           359                             7.7475
566                    677.65                                 480                           479                             7.3725
567                   1225.01                                 360                           359                             7.8725
568                   2301.78                                 360                           360                             7.3725
569                    723.69                                 360                           359                             6.7475
570                     824.8                                 360                           359                             7.2475
571                    710.88                                 360                           359                             6.7475
572                    809.38                                 360                           359                             7.2475
573                   1932.34                                 360                           359                             8.1225
574                   1381.26                                 360                           360                             7.4975
575                      1302                                 360                           360                             0.6225
576                    888.34                                 360                           359                             7.6225
577                    540.01                                 360                           359                             7.1225
578                   1138.49                                 360                           359                             6.4975
579                   1325.84                                 360                           359                             7.2475
580                   1045.51                                 360                           360                             6.8725
581                   1029.17                                 360                           359                             7.3725
582                    986.01                                 360                           360                             6.8725
583                   2650.01                                 360                           359                             7.6225
584                    508.76                                 360                           360                             6.7475
585                   1591.99                                 480                           479                             7.3725
586                   1973.03                                 360                           359                             7.2475
587                      1265                                 360                           359                             8.1225
588                   1372.01                                 360                           359                             7.8725
589                   1469.17                                 360                           360                             7.7475
590                   1133.81                                 360                           359                             6.3725
591                   1003.76                                 360                           359                             6.7475
592                    699.71                                 360                           359                             6.9975
593                   1301.67                                 360                           359                             8.1225
594                   2273.34                                 360                           359                             8.1225
595                    502.69                                 360                           359                             6.8725
596                   1504.65                                 360                           359                             7.9975
597                    750.01                                 360                           359                             7.6225
598                   1065.02                                 360                           359                             8.1225
599                   2050.42                                 360                           359                             7.2475
600                   1706.26                                 360                           359                             7.4975
601                   2006.67                                 360                           359                             7.9975
602                   1422.01                                 360                           359                             7.1225
603                    1132.8                                 480                           479                             7.3725
604                   1576.26                                 360                           359                             7.4975
605                    934.17                                 360                           359                             7.3725
606                    825.01                                 360                           359                             7.6225
607                    874.26                                 360                           360                             7.4975
608                   1566.51                                 360                           359                             7.4975
609                   1910.03                                 360                           360                             6.8725
610                    1807.3                                 360                           359                             8.1225
611                    921.18                                 360                           359                             7.3725
612                   1082.23                                 480                           480                             0.6225
613                   1349.59                                 360                           359                             7.7475
614                   1479.54                                 360                           360                             0.6225
615                   1383.01                                 360                           360                             7.1225
616                   1885.01                                 360                           360                             7.4975
617                     557.2                                 480                           479                             6.7475
618                   3096.05                                 360                           359                             8.1225
619                   1543.76                                 360                           359                             7.4975
620                   1124.18                                 360                           359                             7.4975
621                   1019.34                                 360                           359                             8.1225
622                      2860                                 360                           359                             8.1225
623                    926.26                                 360                           360                             7.4975
624                    744.17                                 360                           359                             7.3725
625                   2275.01                                 360                           359                             7.8725
626                   1022.82                                 360                           359                             7.3725
627                    771.94                                 360                           359                             7.3725
628                    851.84                                 360                           359                             7.3725
629                   1066.67                                 360                           360                             7.6225
630                   2045.63                                 360                           359                             7.3725
631                   1325.84                                 360                           359                             7.2475
632                      2530                                 360                           360                             8.1225
633                    874.71                                 360                           359                             6.9975
634                      1166                                 360                           359                             8.1225
635                   1180.42                                 360                           359                             6.3725
636                   1533.58                                 360                           360                             0.6225
637                   1614.85                                 360                           359                             7.4975
638                    996.88                                 360                           359                             6.7475
639                    706.76                                 360                           359                             6.7475
640                    981.67                                 360                           359                             7.3725
641                   2635.42                                 360                           359                             8.1225
642                   2615.84                                 360                           360                             7.9975
643                   1023.76                                 360                           359                             7.4975
644                   2475.01                                 360                           359                             7.1225
645                   1215.01                                 360                           360                             7.1225
646                   2493.34                                 360                           360                             8.1225
647                    1181.2                                 360                           359                             7.1225
648                   1462.51                                 360                           359                             7.4975
649                   1309.59                                 360                           359                             7.4975
650                   3633.76                                 360                           359                             7.1225
651                   1516.67                                 360                           359                             7.6225
652                      1925                                 360                           359                             6.9975
653                    1014.9                                 360                           359                             7.4975
654                    870.01                                 360                           360                             7.1225
655                       990                                 360                           360                             8.1225
656                       869                                 360                           359                             8.1225
657                    550.01                                 360                           359                             6.9975
658                   1223.76                                 360                           359                             6.7475
659                   2096.26                                 360                           360                             7.4975
660                   1247.97                                 360                           360                             0.6225
661                   1580.35                                 360                           360                             6.8725
662                   1233.34                                 360                           359                             7.6225
663                       750                                 360                           359                             7.1225
664                   1769.02                                 360                           359                             6.6225
665                    918.31                                 360                           359                             7.3725
666                    940.42                                 360                           359                             7.2475
667                    680.84                                 360                           359                             7.3725
668                    1203.6                                 480                           480                             0.6225
669                   1290.01                                 360                           359                             7.1225
670                    611.92                                 480                           480                             0.6225
671                   1860.42                                 360                           360                             8.4975
672                    774.51                                 360                           360                             0.6225
673                   2053.34                                 360                           359                             8.1225
674                      1995                                 360                           360                             7.3725
675                   1042.09                                 360                           359                             7.7475
676                   1757.51                                 360                           359                             7.2475
677                    989.59                                 360                           359                             7.3725
678                   1965.63                                 360                           359                             7.2475
679                   1212.84                                 360                           359                             7.3725
680                   1340.11                                 360                           359                             6.4975
681                    532.98                                 480                           479                             7.2475
682                   1188.34                                 360                           359                             6.4975
683                   1411.67                                 360                           359                             6.9975
684                    735.91                                 360                           359                             7.3725
685                   1254.17                                 360                           359                             6.9975
686                    728.34                                 360                           359                             7.3725
687                     783.6                                 360                           359                             7.1225
688                    617.55                                 360                           359                             7.3725
689                   1017.51                                 360                           359                             7.2475
690                   1341.67                                 360                           359                             6.9975
691                       913                                 360                           359                             8.1225
692                   1041.01                                 360                           359                             7.1225
693                    954.01                                 360                           360                             7.1225
694                     975.8                                 360                           359                             6.9975
695                    799.03                                 480                           479                             7.2475
696                     823.4                                 360                           359                             7.3725
697                   1044.09                                 360                           359                             6.8725
698                   1171.67                                 360                           360                             7.2475
699                    812.51                                 360                           359                             7.4975
700                   1209.37                                 360                           359                             7.3725
701                   1155.84                                 360                           359                             7.3725
702                      1320                                 360                           359                             8.1225
703                    725.63                                 360                           359                             6.9975
704                   1770.01                                 360                           360                             7.1225
705                   1832.97                                 360                           359                             8.1225
706                   1167.19                                 480                           480                             0.6225
707                    596.67                                 360                           359                             7.6225
708                   1279.59                                 360                           359                             7.2475
709                   1162.34                                 360                           359                             8.1225
710                     783.6                                 360                           359                             6.4975
711                   1275.01                                 360                           359                             7.1225
712                    771.93                                 360                           359                             7.3725
713                   2071.17                                 360                           360                             7.9975
714                   1320.92                                 480                           479                             7.3725
715                    840.01                                 360                           359                             7.8725
716                   1476.81                                 360                           359                             7.4975
717                    746.38                                 360                           359                             6.9975
718                    675.91                                 480                           479                             7.2475
719                    740.84                                 360                           359                             6.9975
720                   1046.51                                 360                           359                             7.4975
721                   1115.29                                 360                           359                             7.3725
722                      1900                                 360                           359                             7.3725
723                   1851.51                                 360                           360                             8.3725
724                    740.87                                 480                           479                             7.2475
725                    2099.5                                 360                           359                             7.3725
726                    916.67                                 360                           359                             8.1225
727                    567.74                                 360                           360                             1.6225
728                    801.67                                 360                           359                             7.2475
729                   1011.42                                 480                           480                             0.6225
730                   1170.77                                 360                           359                             7.3725
731                   2116.67                                 360                           359                             7.6225
732                   2713.34                                 360                           359                             8.1225
733                     823.4                                 360                           359                             7.3725
734                    949.48                                 360                           359                             7.3725
735                    771.94                                 360                           359                             7.3725
736                   1216.67                                 360                           360                             7.6225
737                   4468.75                                 360                           360                             8.1225
738                   1140.01                                 360                           359                             7.1225
739                   1300.01                                 360                           359                             7.4975
740                   1137.51                                 360                           359                             7.4975
741                       704                                 360                           360                             8.1225
742                   1065.01                                 360                           360                             7.1225
743                   1905.01                                 360                           359                             7.1225
744                   1056.84                                 360                           360                             6.8725
745                    744.01                                 480                           480                             0.6225
746                     712.5                                 360                           359                             7.3725
747                   1668.34                                 360                           360                             8.1225
748                     507.5                                 360                           360                             6.9975
749                   1106.18                                 360                           359                             7.3725
750                   1907.92                                 360                           360                             7.3725
751                   1286.46                                 360                           360                             7.3725
752                    728.34                                 360                           359                             7.3725
753                   1840.21                                 360                           360                             8.1225
754                   1089.07                                 360                           359                             7.7475
755                    903.88                                 360                           359                             6.9975
756                     841.5                                 360                           360                             8.1225
757                   1204.62                                 360                           360                             7.4975
758                   1036.49                                 360                           359                             7.2475
759                   3929.68                                 360                           360                             1.3725
760                   2358.76                                 360                           359                             7.2475
761                    856.85                                 360                           360                             0.6225
762                   1334.81                                 360                           359                             7.2475
763                    709.17                                 360                           360                             7.2475
764                    414.06                                 360                           359                             7.9975
765                    903.17                                 360                           360                             0.6225
766                   1263.58                                 360                           360                             6.7475
767                   1343.76                                 360                           359                             7.9975
768                   1350.01                                 360                           360                             7.6225
769                   1566.01                                 360                           359                             7.1225
770                   1645.84                                 360                           359                             7.6225
771                    733.34                                 360                           360                             7.6225
772                   1420.26                                 360                           360                             7.4975
773                    669.22                                 360                           359                             7.4975
774                   1046.26                                 360                           360                             6.4975
775                    660.01                                 360                           359                             7.1225
776                   1384.34                                 360                           359                             7.3725
777                   1624.59                                 360                           359                             6.9975
778                   1455.01                                 360                           359                             7.1225
779                   2031.26                                 360                           359                             7.4975
780                    2362.5                                 360                           360                             6.9975
781                   2687.51                                 360                           360                             7.9975
782                    813.17                                 360                           359                             6.8725
783                    868.36                                 360                           359                             7.4975
784                   1500.01                                 360                           360                             7.1225
785                    516.67                                 360                           360                             6.4975
786                   1999.84                                 360                           359                             7.6225
787                   1325.69                                 360                           359                             7.4975
788                   2266.67                                 360                           360                             6.8725
789                   1231.62                                 360                           360                             6.8725
790                    859.71                                 480                           479                             7.1225
791                   1640.63                                 360                           359                             6.9975
792                    785.88                                 480                           480                             0.6225
793                    827.67                                 360                           359                             7.6225
794                      2004                                 360                           359                             7.4975
795                    600.01                                 360                           359                             7.6225
796                    611.26                                 360                           360                             8.2475
797                   1488.34                                 360                           359                             7.3725
798                    697.89                                 480                           479                             7.3725
799                   1516.05                                 360                           359                             7.3725
800                    866.39                                 360                           360                             7.2475
801                   1245.01                                 360                           360                             7.1225
802                    881.18                                 360                           359                             7.3725
803                   1496.71                                 480                           479                             7.3725
804                   1023.01                                 360                           359                             6.4975
805                    897.82                                 360                           359                             7.4975
806                       935                                 360                           360                             8.1225
807                      1155                                 360                           359                             8.1225
808                   2122.09                                 360                           360                             8.1225
809                    623.34                                 360                           359                             8.1225
810                    807.12                                 480                           480                             0.6225
811                    690.01                                 360                           360                             7.1225
812                   1470.01                                 360                           360                             7.1225
813                      1416                                 480                           480                             0.6225
814                    849.08                                 360                           360                             7.9975
815                    761.59                                 360                           360                             7.2475
816                   1204.99                                 360                           359                             7.3725
817                   1411.67                                 360                           360                             8.1225
818                    926.26                                 360                           359                             7.4975
819                    947.92                                 360                           359                             6.9975
820                   1054.22                                 360                           359                             7.4975
821                   1231.64                                 360                           360                             8.1225
822                   1023.76                                 360                           360                             7.4975
823                   1456.01                                 360                           360                             7.8725
824                    965.26                                 360                           359                             7.4975
825                    613.01                                 360                           359                             7.6225
826                   2154.76                                 360                           360                             7.4975
827                   1155.01                                 360                           359                             7.1225
828                   1979.17                                 360                           359                             7.3725
829                   2001.49                                 360                           360                             7.7475
830                    991.26                                 360                           359                             7.4975
831                      1007                                 360                           359                             7.3725
832                   1019.34                                 360                           359                             8.1225
833                   1643.57                                 480                           480                             0.6225
834                    738.34                                 480                           479                             6.7475
835                    666.26                                 360                           359                             7.4975
836                   1692.92                                 360                           359                             6.8725
837                   1315.42                                 360                           359                             7.7475
838                   1338.03                                 360                           359                             7.3725
839                   1415.22                                 360                           359                             7.3725
840                    617.77                                 480                           480                             1.6225
841                   1911.25                                 360                           359                             8.1225
842                   3006.26                                 360                           359                             7.4975
843                    786.92                                 360                           359                             7.3725
844                   1891.25                                 360                           360                             0.6225
845                   2014.84                                 360                           359                             8.1225
846                   1592.51                                 360                           359                             7.4975
847                   1094.59                                 360                           360                             7.2475
848                   1166.67                                 360                           359                             6.9975
849                    623.73                                 360                           359                             6.4975
850                   1031.66                                 480                           480                             0.6225
851                    809.26                                 360                           359                             7.4975
852                   1044.69                                 360                           359                             7.3725
853                    729.74                                 360                           359                             7.3725
854                   1255.63                                 360                           359                             7.7475
855                   1449.17                                 360                           359                             7.2475
856                    758.57                                 480                           479                             6.9975
857                   1478.76                                 360                           359                             7.4975
858                   1316.26                                 360                           359                             7.4975
859                    997.51                                 360                           359                             7.8725
860                   2636.26                                 360                           359                             7.2475
861                    652.67                                 360                           360                             8.1225
862                   1246.67                                 360                           360                             8.1225
863                   1414.97                                 360                           359                             8.1225
864                   1286.56                                 360                           359                             7.3725
865                    707.01                                 360                           359                             7.8725
866                   1218.76                                 360                           360                             7.4975
867                    854.71                                 360                           360                             7.1225
868                    1564.8                                 360                           360                             7.2475
869                     849.6                                 480                           480                             0.6225
870                   1503.13                                 360                           359                             7.4975
871                   1725.74                                 480                           480                             0.6225
872                    630.67                                 360                           360                             8.1225
873                    798.44                                 360                           359                             6.9975
874                   1440.95                                 360                           359                             7.3725
875                    2019.8                                 360                           360                             8.1225
876                   1544.59                                 360                           359                             8.1225
877                   1151.51                                 360                           359                             7.8725
878                   1000.01                                 360                           359                             6.3725
879                    964.92                                 360                           359                             7.3725
880                   1013.34                                 360                           359                             7.3725
881                   1879.17                                 360                           359                             7.7475
882                   1261.46                                 360                           359                             6.9975
883                   1312.29                                 360                           360                             0.6225
884                   1235.01                                 360                           359                             7.4975
885                   1273.04                                 360                           359                             6.8725
886                   1088.76                                 360                           359                             7.4975
887                   1015.01                                 360                           359                             7.8725
888                    696.16                                 360                           359                             7.8725
889                      1320                                 360                           359                             8.1225
890                   2177.51                                 360                           359                             7.4975
891                   1175.84                                 360                           359                             6.8725
892                      1430                                 360                           359                             8.1225
893                   1430.01                                 360                           360                             7.4975
894                   1476.84                                 360                           359                             6.8725
895                     495.6                                 480                           479                             7.3725
896                   1025.21                                 360                           359                             7.3725
897                    942.51                                 360                           359                             7.4975
898                   1224.23                                 360                           360                             7.6225
899                    694.74                                 360                           360                             0.6225
900                    531.88                                 360                           360                             7.2475
901                   1653.46                                 360                           359                             6.9975
902                   1505.27                                 360                           359                             6.8725
903                   1029.17                                 360                           360                             7.3725
904                   1189.43                                 480                           480                             0.6225
905                   1550.01                                 360                           360                             7.6225
906                   1608.76                                 360                           360                             7.4975
907                   1042.67                                 360                           359                             6.8725
908                    736.39                                 360                           359                             6.8725
909                   2590.01                                 360                           359                             7.2475
910                   2275.01                                 360                           360                             7.4975
911                    678.34                                 360                           360                             8.1225
912                    585.65                                 360                           360                             0.6225
913                    219.19                                 360                           360                             1.6225
914                       836                                 360                           359                             7.3725
915                   1331.67                                 360                           359                             6.8725
916                   1289.17                                 360                           360                             6.8725
917                    898.34                                 360                           359                             8.1225
918                   1998.76                                 360                           359                             7.4975
919                   3365.42                                 360                           359                             7.7475
920                   2281.67                                 360                           359                             7.2475
921                    910.01                                 360                           360                             7.4975
922                   1801.19                                 360                           359                             7.1225
923                   1458.34                                 360                           360                             7.6225
924                   1329.01                                 360                           360                             7.1225
925                      2035                                 360                           360                             8.1225
926                   2323.34                                 360                           359                             7.7475
927                    928.09                                 360                           359                             7.9975
928                   1011.34                                 360                           359                             7.2475
929                   1630.32                                 360                           359                             7.2475
930                   2311.67                                 360                           360                             7.3725
931                   1037.67                                 360                           360                             8.1225
932                   1183.37                                 480                           480                             0.6225
933                    623.84                                 360                           360                             7.3725
934                   8315.18                                 480                           480                             1.1225
935                   1007.51                                 360                           360                             7.4975
936                   1617.46                                 360                           360                             1.6225
937                    709.17                                 360                           359                             7.2475
938                   1575.01                                 360                           360                             7.8725
939                       704                                 360                           359                             8.1225
940                   1424.63                                 360                           359                             7.1225
941                   1008.34                                 360                           360                             7.6225
942                    924.23                                 360                           359                             7.6225
943                   1706.26                                 360                           359                             7.4975
944                   1076.25                                 360                           359                             7.7475
945                   2940.01                                 360                           359                             7.8725
946                   1490.67                                 360                           359                             7.9975
947                    432.67                                 360                           359                             7.6225
948                    1610.7                                 480                           479                             7.2475
949                   1543.76                                 360                           360                             7.4975
950                    627.09                                 360                           360                             7.9975
951                    761.92                                 360                           359                             7.7475
952                   3453.13                                 360                           359                             7.4975
953                   1572.51                                 360                           360                             7.2475
954                   2510.13                                 360                           359                             7.9975
955                   1345.84                                 360                           360                             7.3725
956                   1054.98                                 360                           360                             0.6225
957                   1683.34                                 360                           359                             7.6225
958                   2485.01                                 360                           359                             7.8725
959                   1566.26                                 360                           359                             7.8725
960                   3060.01                                 360                           359                             6.8725
961                    795.43                                 360                           359                             7.1225
962                    746.13                                 360                           360                             8.1225
963                   1453.81                                 360                           359                             7.3725
964                   1322.51                                 360                           359                             6.8725
965                    723.34                                 360                           359                             6.9975
966                   1641.65                                 360                           360                             0.6225
967                   1275.01                                 360                           360                             6.8725
968                   1410.01                                 360                           360                             7.1225
969                   1864.82                                 360                           359                             7.4975
970                   1641.65                                 360                           360                             0.6225
971                    614.17                                 360                           360                             8.1225
972                   1125.67                                 360                           360                             8.1225
973                   2291.67                                 360                           359                             8.1225
974                   1202.51                                 360                           359                             7.2475
975                   2729.89                                 360                           360                             2.6225
976                    566.09                                 360                           360                             0.6225
977                      1416                                 480                           480                             0.6225
978                   1396.51                                 360                           359                             7.8725
979                    885.01                                 360                           359                             7.1225
980                   1361.38                                 480                           480                             0.6225
981                   1425.01                                 360                           359                             7.1225
982                   1293.91                                 360                           360                             7.4975
983                   2016.67                                 360                           359                             8.1225
984                   1643.57                                 480                           480                             0.6225
985                   1929.58                                 360                           359                             7.3725
986                    1809.8                                 360                           359                             6.8725
987                    752.38                                 360                           359                             7.4975
988                    773.18                                 360                           359                             7.4975
989                   1731.72                                 360                           360                             7.9975
990                   1013.34                                 360                           359                             7.3725
991                   1363.75                                 360                           360                             0.6225
992                    736.94                                 360                           359                             7.4975
993                    755.42                                 360                           359                             7.2475
994                    964.92                                 360                           359                             7.3725
995                   1232.53                                 360                           359                             7.3725
996                   1478.76                                 360                           359                             7.4975
997                   1752.26                                 360                           359                             7.9975
998                   1072.23                                 360                           359                             6.7475
999                    839.67                                 360                           359                             8.1225
1000                   950.74                                 480                           480                             0.6225
1001                   675.26                                 360                           359                             7.2475
1002                   991.26                                 360                           360                             7.4975
1003                   783.75                                 360                           359                             7.3725
1004                   929.63                                 360                           359                             7.2475
1005                  1137.51                                 360                           360                             7.4975
1006                  1131.92                                 360                           359                             7.3725
1007                  1088.76                                 360                           360                             7.4975
1008                  2818.07                                 360                           359                             7.7475
1009                  1577.83                                 480                           480                             0.6225
1010                  1222.24                                 360                           359                             7.3725
1011                  1187.09                                 360                           358                             7.1225
1012                  1057.56                                 360                           358                             7.3725
1013                  1550.01                                 360                           359                             6.4975
1014                   748.46                                 480                           478                             7.3725
1015                  1742.09                                 360                           359                             7.2475
1016                  1868.59                                 360                           359                             7.4975
1017                  1056.26                                 360                           358                             7.4975
1018                   961.02                                 360                           359                             6.7475
1019                   2707.5                                 360                           359                             7.3725
1020                  1168.76                                 360                           359                             6.8725
1021                  2187.51                                 360                           359                             7.8725
1022                  1444.13                                 360                           359                             7.1225
1023                   897.01                                 360                           358                             7.1225
1024                   418.44                                 360                           359                             7.4975
1025                   657.69                                 360                           359                             6.8725
1026                   997.19                                 360                           359                             7.3725
1027                     1639                                 360                           358                             8.1225
1028                  2082.51                                 360                           358                             7.8725
1029                   2270.5                                 360                           358                             7.3725
1030                  1254.17                                 480                           480                             0.6225
1031                    507.9                                 360                           358                             6.7475
1032                   990.59                                 360                           359                             6.7475
1033                  1504.17                                 360                           358                             7.3725
1034                   543.56                                 360                           358                             7.3725
1035                  1896.25                                 360                           358                             7.7475
1036                  1276.05                                 360                           359                             6.9975
1037                   478.23                                 360                           358                             7.2475
1038                   816.67                                 360                           358                             7.6225
1039                  1285.76                                 360                           358                             7.2475
1040                  1155.59                                 360                           359                             7.2475
1041                  1505.01                                 360                           359                             7.8725
1042                   453.46                                 360                           359                             7.1225
1043                   591.26                                 360                           359                             6.7475
1044                  1527.51                                 360                           359                             7.4975
1045                  1257.67                                 360                           358                             6.9975
1046                   932.96                                 360                           359                             6.6225
1047                   1472.5                                 360                           359                             7.3725
1048                  2127.51                                 360                           359                             7.2475
1049                  1128.75                                 480                           478                             7.1225
1050                  1093.34                                 360                           359                             7.7475
1051                  1110.62                                 360                           359                             7.1225
1052                   437.51                                 360                           359                             7.6225
1053                   786.01                                 360                           359                             7.1225
1054                  1515.01                                 360                           358                             7.1225
1055                   764.22                                 360                           359                             7.3725
1056                   614.84                                 360                           359                             6.4975
1057                  1745.92                                 360                           358                             7.7475
1058                  1098.84                                 360                           360                             7.3725
1059                  1520.14                                 360                           359                             6.9975
1060                   991.26                                 360                           358                             7.4975
1061                  1163.14                                 480                           479                             7.3725
1062                   431.36                                 360                           358                             7.2475
1063                   733.34                                 360                           358                             8.1225
1064                   2804.7                                 360                           359                             7.1225
1065                  4110.68                                 360                           358                             7.7475
1066                   731.17                                 360                           359                             7.7475
1067                  1450.01                                 360                           358                             7.6225
1068                  1513.73                                 360                           359                             7.3725
1069                   865.63                                 360                           359                             6.3725
1070                  1215.01                                 360                           359                             7.1225
1071                   870.01                                 360                           359                             7.1225
1072                      354                                 480                           478                             7.3725
1073                  1382.09                                 360                           359                             6.4975
1074                  3180.94                                 360                           358                             7.4975
1075                   930.01                                 360                           358                             7.6225
1076                   386.46                                 360                           359                             6.9975
1077                  1497.56                                 360                           359                             7.3725
1078                   600.01                                 360                           359                             7.1225
1079                   945.01                                 360                           358                             7.8725
1080                   862.41                                 360                           359                             7.8725
1081                   766.79                                 360                           359                             7.1225
1082                  1296.67                                 360                           360                             7.6225
1083                  3716.67                                 360                           360                             7.6225
1084                  1340.01                                 360                           359                             7.6225
1085                   871.01                                 360                           359                             7.4975
1086                   699.89                                 360                           359                             7.3725
1087                   944.28                                 360                           358                             7.2475
1088                  1247.97                                 360                           359                             7.1225
1089                  1915.88                                 360                           358                             7.4975
1090                      880                                 360                           359                             8.1225
1091                   555.91                                 360                           358                             6.6225
1092                  1121.88                                 360                           359                             7.3725
1093                  2884.59                                 360                           358                             6.9975
1094                  1290.01                                 360                           359                             7.1225
1095                  1764.01                                 360                           358                             7.1225
1096                   810.01                                 360                           359                             7.1225
1097                   627.09                                 480                           479                             7.3725
1098                  1076.25                                 360                           359                             6.9975
1099                  1292.51                                 360                           359                             6.7475
1100                      984                                 360                           359                             6.6225
1101                   676.67                                 360                           359                             7.6225
1102                  1301.67                                 360                           359                             8.1225
1103                     1309                                 360                           359                             8.1225
1104                  1080.21                                 360                           359                             6.8725
1105                   991.67                                 360                           359                             6.9975
1106                   770.01                                 360                           359                             7.8725
1107                   964.92                                 360                           359                             7.3725
1108                   801.67                                 360                           359                             7.2475
1109                     3500                                 360                           359                             6.9975
1110                  1495.01                                 360                           358                             7.4975
1111                  1994.44                                 360                           359                             7.6225
1112                  1278.84                                 360                           358                             7.3725
1113                  1834.63                                 360                           359                             7.3725
1114                  1595.33                                 360                           359                             7.3725
1115                   930.01                                 360                           358                             7.1225
1116                  1565.42                                 360                           359                             6.8725
1117                   977.09                                 360                           358                             6.9975
1118                  2065.01                                 360                           359                             7.8725
1119                  1599.48                                 360                           359                             7.2475
1120                   647.32                                 480                           479                             7.3725
1121                  1723.34                                 360                           359                             8.1225
1122                   784.54                                 360                           360                             6.6225
1123                  1449.01                                 360                           358                             7.8725
1124                   768.68                                 480                           480                             0.6225
1125                   645.21                                 360                           359                             7.3725
1126                  1754.19                                 480                           479                             7.3725
1127                  1848.01                                 360                           358                             7.1225
1128                  1200.17                                 360                           358                             7.3725
1129                  1318.13                                 360                           359                             7.3725
1130                  2086.94                                 360                           359                             7.1225
1131                  1462.51                                 360                           359                             7.4975
1132                  1367.51                                 360                           358                             7.4975
1133                  1003.52                                 360                           358                             7.1225
1134                   486.25                                 360                           359                             7.2475
1135                  1650.01                                 360                           359                             7.6225
1136                  1168.13                                 360                           359                             7.8725
1137                   442.71                                 360                           359                             6.8725
1138                  1706.26                                 360                           359                             7.4975
1139                   975.01                                 360                           359                             7.1225
1140                   914.67                                 360                           359                             6.1225
1141                  1543.61                                 360                           359                             7.1225
1142                  2018.75                                 360                           359                             7.3725
1143                   865.42                                 360                           359                             6.4975
1144                  2031.26                                 360                           359                             7.4975
1145                   683.44                                 360                           359                             7.1225
1146                  1640.34                                 360                           360                             7.2475
1147                   985.42                                 360                           359                             7.9975
1148                  1833.34                                 360                           359                             7.6225
1149                    962.5                                 360                           359                             6.9975
1150                   884.51                                 360                           359                             7.3725
1151                  1487.09                                 360                           359                             7.9975
1152                  1677.71                                 360                           359                             7.6225
1153                   956.81                                 480                           480                             0.6225
1154                   552.51                                 360                           359                             7.4975
1155                      665                                 360                           359                             7.3725
1156                   770.84                                 360                           358                             7.2475
1157                   424.69                                 360                           359                             7.1225
1158                   1127.5                                 360                           358                             7.7475
1159                  1109.41                                 480                           479                             7.3725
1160                      715                                 360                           358                             8.1225
1161                  1322.76                                 360                           359                             6.7475
1162                   1184.9                                 360                           359                             6.9975
1163                  3854.17                                 360                           359                             7.2475
1164                   869.83                                 480                           479                             7.3725
1165                  1062.01                                 360                           359                             5.9975
1166                  1079.02                                 360                           359                             7.2475
1167                  1179.01                                 360                           359                             7.1225
1168                  1081.78                                 360                           359                             6.4975
1169                   554.69                                 360                           359                             6.3725
1170                   600.01                                 360                           360                             7.1225
1171                  1968.75                                 360                           359                             6.9975
1172                  2265.01                                 360                           359                             7.1225
1173                  1132.17                                 360                           359                             7.1225
1174                   906.67                                 360                           359                             6.8725
1175                   385.97                                 360                           359                             7.3725
1176                  1264.17                                 360                           359                             7.2475
1177                  1125.32                                 360                           359                             7.4975
1178                  1233.01                                 360                           359                             7.1225
1179                  1128.03                                 480                           479                             6.9975
1180                   752.61                                 360                           359                             6.8725
1181                  3027.51                                 360                           358                             7.8725
1182                   513.01                                 360                           358                             7.1225
1183                     1708                                 360                           358                             7.7475
1184                  1223.13                                 360                           359                             7.3725
1185                   519.87                                 480                           478                             7.2475
1186                  1365.01                                 360                           358                             7.8725
1187                  1490.84                                 480                           478                             7.3725
1188                  2085.42                                 360                           359                             6.9975
1189                     3630                                 360                           359                             8.1225
1190                   784.59                                 360                           359                             6.9975
1191                   570.42                                 360                           358                             7.2475
1192                   698.51                                 360                           359                             6.7475
1193                  1072.47                                 360                           359                             7.9975
1194                  1132.18                                 360                           360                             0.6225
1195                  1170.77                                 360                           358                             7.3725
1196                  1395.01                                 360                           358                             7.1225
1197                   339.17                                 360                           359                             7.2475
1198                  1233.76                                 360                           359                             8.2475
1199                  1124.17                                 360                           358                             7.3725
1200                  1156.26                                 360                           359                             7.2475
1201                  1865.42                                 360                           359                             7.2475
1202                     1980                                 360                           359                             8.1225
1203                  4625.01                                 360                           359                             7.2475
1204                  3666.67                                 360                           359                             8.1225
1205                  1243.51                                 360                           359                             7.1225
1206                  1299.43                                 360                           359                             7.3725
1207                   416.67                                 360                           359                             7.6225
1208                   896.88                                 360                           358                             7.7475
1209                  1695.69                                 360                           359                             7.3725
1210                   872.29                                 360                           360                             0.6225
1211                  1460.37                                 360                           359                             7.1225
1212                  3216.67                                 360                           359                             7.6225
1213                  1926.32                                 360                           360                             6.8725
1214                  1146.67                                 360                           359                             6.6225
1215                  1511.26                                 360                           360                             7.4975
1216                   568.64                                 360                           359                             6.9975
1217                  1836.26                                 360                           359                             7.4975
1218                  1758.46                                 360                           360                             7.6225
1219                  1395.01                                 360                           359                             7.1225
1220                   1182.5                                 360                           360                             8.1225
1221                  1711.26                                 360                           359                             7.2475
1222                   984.51                                 360                           359                             6.7475
1223                     2200                                 360                           359                             8.1225
1224                  1350.01                                 360                           359                             7.6225
1225                  3066.67                                 360                           359                             7.6225
1226                  1054.97                                 360                           359                             7.3725
1227                   828.76                                 360                           358                             7.4975
1228                   672.76                                 360                           359                             7.4975
1229                  2015.01                                 360                           358                             7.4975
1230                   483.08                                 360                           360                             6.9975
1231                  1196.01                                 360                           359                             7.4975
1232                   703.96                                 480                           480                             0.6225
1233                   643.17                                 360                           358                             6.8725
1234                  3391.67                                 360                           359                             7.2475
1235                   779.68                                 360                           360                             7.4975
1236                  1254.39                                 360                           360                             0.6225
1237                  1160.01                                 360                           359                             7.6225
1238                   1202.2                                 360                           359                             7.2475
1239                  1503.34                                 360                           359                             8.1225
1240                   878.34                                 360                           358                             6.8725
1241                  1031.65                                 480                           479                             7.3725
1242                  1893.34                                 360                           359                             7.6225
1243                   918.34                                 360                           359                             7.3725
1244                   838.29                                 360                           359                             7.2475
1245                   975.01                                 360                           359                             7.4975
1246                  1482.84                                 360                           358                             7.7475
1247                  2508.34                                 360                           359                             7.9975
1248                   939.52                                 360                           360                             6.9975
1249                  1820.01                                 360                           359                             7.4975
1250                   541.76                                 360                           359                             6.7475
1251                   560.59                                 360                           358                             6.4975
1252                  1106.44                                 360                           359                             7.3725
1253                   656.26                                 360                           359                             7.1225
1254                  1929.84                                 360                           358                             7.3725
1255                  1049.84                                 360                           359                             7.1225
1256                   657.09                                 360                           359                             7.3725
1257                   649.17                                 360                           360                             7.3725
1258                  1510.84                                 360                           359                             7.2475
1259                  2112.09                                 360                           359                             7.2475
1260                   759.07                                 360                           358                             6.8725
1261                   806.01                                 360                           358                             7.4975
1262                  2226.26                                 360                           359                             7.4975
1263                  1136.67                                 360                           359                             6.6225
1264                  1146.67                                 360                           359                             6.6225
1265                    920.4                                 480                           479                             7.3725
1266                  1666.34                                 360                           359                             7.6225
1267                   583.67                                 360                           359                             6.8725
1268                   876.34                                 360                           359                             8.1225
1269                      680                                 360                           359                             6.6225
1270                   975.01                                 360                           359                             7.1225
1271                      875                                 360                           359                             6.9975
1272                  1634.01                                 360                           359                             7.9975
1273                  1615.01                                 360                           359                             6.8725
1274                   1567.5                                 360                           360                             7.3725
1275                   866.67                                 360                           359                             7.6225
1276                   916.67                                 360                           359                             7.6225
1277                  1367.92                                 360                           359                             6.9975
1278                  1083.34                                 360                           359                             7.6225
1279                   946.17                                 360                           359                             8.1225
1280                   990.84                                 360                           359                             7.7475
1281                   678.34                                 360                           359                             8.1225
1282                  1022.84                                 360                           359                             7.3725
1283                  1191.67                                 360                           359                             8.1225
1284                  1482.01                                 360                           359                             7.1225
1285                   1235.1                                 360                           359                             7.3725
1286                  1026.45                                 360                           359                             7.2475
1287                  2311.67                                 360                           360                             7.3725
1288                  2041.67                                 360                           359                             7.6225
1289                  3006.67                                 360                           358                             7.7475
1290                      380                                 360                           359                             7.3725
1291                  1319.51                                 360                           358                             7.4975
1292                   940.96                                 360                           360                             6.8725
1293                  1267.51                                 360                           360                             7.4975
1294                   524.17                                 360                           358                             6.8725
1295                   933.76                                 360                           358                             8.2475
1296                  1079.17                                 360                           359                             7.2475
1297                  2043.55                                 360                           359                             6.8725
1298                   918.76                                 360                           359                             7.1225
1299                   718.12                                 480                           479                             7.3725
1300                   872.31                                 360                           359                             7.3725
1301                  1820.01                                 360                           359                             7.8725
1302                   895.31                                 360                           359                             6.8725
1303                  1376.62                                 360                           360                             0.6225
1304                  2387.67                                 360                           359                             7.3725
1305                  1025.59                                 480                           479                             7.2475
1306                   906.45                                 360                           359                             7.1225
1307                  1896.67                                 360                           359                             7.6225
1308                   580.13                                 360                           359                             7.4975
1309                   623.98                                 360                           359                             7.3725
1310                  1137.18                                 360                           359                             7.4975
1311                  1538.88                                 360                           359                             7.4975
1312                  2776.05                                 360                           359                             7.7475
1313                  2608.15                                 360                           360                             8.1225
1314                   666.67                                 360                           359                             6.6225
1315                  1554.59                                 360                           359                             6.9975
1316                   763.76                                 360                           359                             7.4975
1317                   814.69                                 360                           359                             8.2475
1318                   709.51                                 360                           359                             7.9975
1319                  1406.39                                 480                           479                             7.2475
1320                  1216.67                                 360                           359                             6.6225
1321                   897.18                                 360                           360                             2.6225
1322                  1134.38                                 360                           359                             6.7475
1323                   901.56                                 360                           360                             7.4975
1324                   615.01                                 360                           359                             7.1225
1325                  2520.01                                 360                           359                             7.1225
1326                   991.67                                 360                           359                             6.8725
1327                   990.01                                 360                           359                             7.1225
1328                    902.5                                 360                           359                             7.3725
1329                  1300.01                                 360                           359                             7.4975
1330                  1105.01                                 360                           359                             7.4975
1331                   893.76                                 360                           359                             7.4975
1332                    991.2                                 480                           480                             0.6225
1333                  1387.51                                 360                           359                             7.2475
1334                  1327.09                                 360                           359                             6.9975
1335                   766.51                                 360                           359                             7.1225
1336                  1105.01                                 360                           359                             7.4975
1337                   491.15                                 360                           359                             7.7475
1338                  2306.43                                 360                           360                             1.6225
1339                   504.01                                 360                           359                             7.1225
1340                  1380.01                                 360                           359                             7.1225
1341                  1187.09                                 360                           359                             7.2475
1342                  1539.67                                 360                           359                             6.4975
1343                  2938.55                                 360                           359                             6.9975
1344                  1950.01                                 360                           359                             7.4975
1345                  1151.34                                 360                           359                             8.1225
1346                  1125.78                                 360                           359                             7.8725
1347                  1492.75                                 480                           479                             7.3725
1348                   648.11                                 360                           359                             6.4975
1349                  1108.34                                 360                           359                             7.3725
1350                  2603.34                                 360                           359                             8.1225
1351                  1561.17                                 360                           359                             7.3725
1352                   823.01                                 360                           359                             7.6225
1353                   962.35                                 360                           359                             6.9975
1354                   720.48                                 360                           359                             7.3725
1355                  1260.83                                 360                           359                             7.3725
1356                  3416.67                                 360                           359                             7.7475
1357                  1495.42                                 360                           359                             7.2475
1358                   525.95                                 480                           479                             7.2475
1359                   877.17                                 360                           359                             7.3725
1360                    419.8                                 360                           360                             6.4975
1361                  1446.26                                 360                           360                             7.4975
1362                  1504.67                                 360                           359                             7.2475
1363                      708                                 480                           479                             6.7475
1364                  1385.42                                 360                           359                             7.3725
1365                   2012.5                                 360                           359                             6.9975
1366                  1393.34                                 360                           359                             7.3725
1367                  1032.01                                 360                           359                             7.1225
1368                    689.6                                 360                           359                             6.9975
1369                  1406.26                                 360                           359                             8.2475
1370                      950                                 360                           359                             7.3725
1371                  1026.67                                 360                           359                             8.1225
1372                  2885.18                                 360                           359                             7.4975
1373                  1082.23                                 480                           479                             6.7475
1374                  1479.55                                 360                           359                             7.1225
1375                  1657.09                                 360                           359                             7.7475
1376                   732.01                                 360                           359                             7.1225
1377                  1146.67                                 360                           360                             7.9975
1378                  1500.01                                 360                           359                             7.6225
1379                  1039.17                                 360                           359                             7.9975
1380                   975.01                                 360                           359                             8.2475
1381                  1489.67                                 360                           359                             7.7475
1382                   966.63                                 360                           359                             7.2475
1383                   961.02                                 360                           359                             6.9975
1384                  1890.01                                 360                           359                             7.1225
1385                  1042.12                                 360                           359                             6.6225
1386                  1483.34                                 360                           359                             7.6225
1387                   616.67                                 360                           359                             7.2475
1388                  2161.25                                 360                           359                             7.3725
1389                   872.01                                 360                           359                             7.2475
1390                  2368.67                                 360                           359                             8.1225
1391                     1425                                 360                           359                             7.3725
1392                   744.38                                 360                           359                             7.1225
1393                   861.73                                 480                           479                             7.1225
1394                  1620.13                                 360                           358                             7.4975
1395                  1775.48                                 360                           358                             6.7475
1396                  1393.74                                 480                           479                             7.2475
1397                   900.01                                 360                           359                             7.1225
1398                   812.51                                 360                           359                             7.4975
1399                   925.01                                 360                           359                             7.2475
1400                   614.17                                 360                           359                             8.1225
1401                    573.7                                 360                           360                             7.2475
1402                  5005.72                                 360                           359                             7.4975
1403                   676.67                                 360                           359                             6.1225
1404                  1233.34                                 360                           359                             7.2475
1405                   271.26                                 360                           359                             6.4975
1406                   775.94                                 360                           358                             7.4975
1407                  2520.01                                 360                           358                             7.1225
1408                   645.01                                 360                           359                             7.9975
1409                   839.87                                 360                           360                             0.6225
1410                  3291.67                                 360                           360                             7.6225
1411                     2805                                 360                           360                             8.1225
1412                  1741.67                                 360                           360                             7.3725
1413                  1989.98                                 360                           360                             2.6225
1414                   807.96                                 360                           360                             0.6225
1415                  1415.34                                 360                           360                             8.1225
1416                   580.84                                 360                           360                             6.8725
1417                   925.01                                 360                           360                             7.2475
1418                  1479.55                                 360                           360                             0.6225
1419                  1125.42                                 360                           360                             7.2475
1420                   767.75                                 360                           360                             7.3725
1421                  1032.92                                 360                           359                             7.2475
1422                  1728.96                                 360                           360                             7.6225
1423                   903.01                                 360                           360                             7.8725
1424                    685.1                                 360                           360                             0.6225
1425                   506.91                                 360                           359                             7.3725
1426                  1350.89                                 360                           360                             0.6225
1427                  1217.92                                 360                           360                             7.2475
1428                   746.21                                 360                           360                             0.6225
1429                   846.67                                 360                           360                             7.6225
1430                  1602.26                                 360                           360                             7.4975
1431                      893                                 360                           360                             7.3725
1432                  2232.62                                 360                           360                             8.1225
1433                  1476.88                                 360                           360                             6.8725
1434                   794.71                                 360                           360                             7.1225
1435                  1430.01                                 360                           360                             7.4975
1436                  2100.01                                 360                           360                             8.2475
1437                   696.67                                 360                           360                             7.3725
1438                  1198.44                                 360                           360                             7.4975
1439                   1282.5                                 360                           360                             7.3725
1440                  1192.25                                 360                           360                             7.3725
1441                  1395.01                                 360                           360                             7.1225
1442                  2438.34                                 360                           360                             8.1225
1443                  1352.82                                 360                           360                             7.4975
1444                   748.68                                 360                           360                             0.6225
1445                  1137.51                                 360                           360                             7.4975
1446                  2016.67                                 360                           360                             8.1225
1447                   485.49                                 480                           480                             0.6225
1448                     1800                                 360                           360                             7.6225
1449                   858.17                                 360                           360                             7.3725
1450                   2292.5                                 360                           360                             7.8725
1451                  1149.59                                 360                           360                             6.4975
1452                   720.01                                 360                           360                             7.1225
1453                  1977.51                                 360                           360                             7.8725
1454                  1380.01                                 360                           360                             7.6225
1455                  1373.34                                 360                           360                             7.6225
1456                  1410.01                                 360                           360                             7.1225
1457                  2583.76                                 360                           360                             7.4975
1458                  1195.84                                 360                           360                             7.7475
1459                  1329.01                                 360                           360                             7.1225
1460                  2833.34                                 360                           360                             7.6225
1461                  1132.18                                 360                           360                             0.6225
1462                  1930.42                                 360                           360                             7.7475
1463                  1661.88                                 360                           360                             7.6225
1464                  1520.01                                 360                           360                             7.6225
1465                  1087.14                                 360                           360                             0.6225
1466                  1503.34                                 360                           360                             7.7475
1467                  1325.16                                 360                           360                             0.6225
1468                  1230.01                                 360                           360                             7.1225
1469                   685.67                                 360                           360                             8.1225
1470                   990.65                                 360                           360                             0.6225
1471                  1203.02                                 360                           360                             7.3725
1472                  2153.34                                 360                           360                             7.3725
1473                   540.36                                 360                           360                             0.6225
1474                     2031                                 360                           360                             7.7475
1475                  1795.01                                 360                           360                             7.6225
1476                  2196.67                                 360                           360                             7.6225
1477                     1235                                 360                           360                             7.3725
1478                   840.01                                 360                           360                             7.8725
1479                  1852.51                                 360                           360                             8.2475
1480                   763.76                                 360                           360                             7.4975
1481                  2633.76                                 360                           360                             7.9975
1482                  1706.26                                 360                           360                             7.4975
1483                   981.01                                 360                           360                             0.6225
1484                     1232                                 360                           360                             8.1225
1485                  1721.46                                 360                           360                             7.6225
1486                   1605.5                                 360                           360                             7.3725
1487                  1527.51                                 360                           360                             7.4975
1488                  1245.45                                 480                           480                             0.6225
1489                  1100.01                                 360                           360                             6.7475
1490                  1693.79                                 360                           360                             7.3725
1491                  3318.05                                 360                           360                             8.1225
1492                  1312.51                                 360                           360                             7.6225
1493                  1170.18                                 360                           360                             7.7475
1494                  1393.34                                 360                           360                             8.1225
1495                  1575.01                                 360                           360                             7.1225
1496                  1516.05                                 360                           360                             7.3725
1497                  1387.51                                 360                           360                             7.1225
1498                  1115.63                                 360                           360                             6.8725
1499                  1234.81                                 360                           360                             7.3725
1500                  1557.09                                 360                           360                             7.2475
1501                   874.86                                 360                           360                             0.6225
1502                  4270.84                                 360                           360                             7.7475
1503                  1220.92                                 360                           360                             8.3725
1504                   696.67                                 360                           360                             8.1225
1505                   485.49                                 480                           480                             0.6225
1506                  1133.34                                 360                           360                             7.6225
1507                   694.89                                 360                           360                             1.6225
1508                  1233.34                                 360                           358                             7.2475
1509                  2376.38                                 360                           358                             7.4975
1510                   455.15                                 480                           478                             7.3725
1511                   718.12                                 480                           478                             7.3725
1512                   510.01                                 360                           358                             7.1225
1513                   682.42                                 360                           359                             7.3725
1514                  1702.26                                 360                           359                             6.7475
1515                   721.88                                 360                           358                             6.9975
1516                   583.67                                 360                           359                             6.8725
1517                   777.59                                 360                           358                             7.9975
1518                  2442.64                                 360                           358                             6.7475
1519                  1470.01                                 360                           358                             7.1225
1520                  1415.21                                 360                           359                             6.7475
1521                  1029.25                                 360                           358                             7.3725
1522                   479.42                                 480                           479                             7.2475
1523                  1711.13                                 360                           359                             7.3725
1524                   773.28                                 360                           358                             6.8725
1525                   839.17                                 360                           358                             7.3725
1526                  1303.51                                 360                           358                             6.7475
1527                   656.26                                 360                           358                             6.3725
1528                   754.73                                 360                           358                             7.3725
1529                  1543.87                                 360                           358                             7.3725
1530                    807.5                                 360                           358                             7.3725
1531                  1773.02                                 360                           359                             7.3725
1532                  1105.01                                 360                           359                             7.4975
1533                   675.01                                 360                           358                             7.1225
1534                  1325.16                                 360                           359                             7.2475
1535                  2125.31                                 360                           359                             6.6225
1536                   698.76                                 360                           359                             7.9975
1537                   946.67                                 360                           358                             7.6225
1538                   660.55                                 360                           358                             7.2475
1539                     1995                                 360                           358                             7.3725
1540                   720.48                                 360                           359                             6.7475
1541                  1489.84                                 360                           358                             7.3725
1542                  1047.26                                 360                           358                             7.3725
1543                  1561.17                                 360                           358                             6.8725
1544                  1092.01                                 360                           358                             7.8725
1545                  1388.94                                 360                           358                             6.9975
1546                   952.01                                 360                           358                             7.8725
1547                  1666.67                                 360                           359                             7.6225
1548                   771.94                                 360                           358                             7.3725
1549                  2400.01                                 360                           358                             7.6225
1550                  1087.92                                 360                           358                             6.9975
1551                  1322.67                                 360                           358                             6.4975
1552                  2158.38                                 480                           478                             6.2475
1553                   520.01                                 360                           358                             7.4975
1554                   942.09                                 360                           358                             7.3725
1555                   982.67                                 360                           358                             8.1225
1556                  1275.01                                 360                           358                             7.1225
1557                  1286.34                                 360                           359                             7.6225
1558                  1017.01                                 360                           358                             7.1225
1559                    679.3                                 360                           358                             7.3725
1560                   836.88                                 360                           358                             7.4975
1561                     2280                                 360                           359                             7.3725
1562                    849.6                                 480                           478                             7.3725
1563                     2035                                 360                           358                             8.1225
1564                  1210.01                                 360                           359                             6.7475
1565                   516.01                                 360                           360                             7.1225
1566                   797.67                                 360                           359                             7.3725
1567                  2333.34                                 360                           359                             7.6225
1568                  1287.38                                 360                           359                             6.6225
1569                  1110.01                                 360                           359                             7.2475
1570                   589.01                                 360                           358                             6.4975
1571                  1180.67                                 360                           359                             8.1225
1572                   681.88                                 360                           359                             7.2475
1573                  1166.67                                 360                           359                             6.9975
1574                      760                                 360                           358                             7.3725
1575                   948.76                                 360                           358                             7.1225
1576                  1575.93                                 360                           359                             7.4975
1577                      760                                 360                           358                             6.6225
1578                  1416.67                                 360                           358                             6.8725
1579                  2108.34                                 360                           358                             8.1225
1580                   1023.3                                 360                           358                             7.7475
1581                   756.01                                 360                           359                             7.1225
1582                  1852.51                                 360                           359                             7.4975
1583                  1114.76                                 360                           359                             7.4975
1584                  1341.26                                 360                           359                             7.2475
1585                  1523.23                                 360                           359                             6.7475
1586                  1854.01                                 360                           359                             7.1225
1587                   666.26                                 360                           358                             7.4975
1588                   911.26                                 360                           359                             7.1225
1589                  2430.01                                 360                           359                             7.1225
1590                   692.71                                 360                           359                             7.3725
1591                  1048.34                                 360                           358                             6.8725
1592                  1133.34                                 360                           359                             7.6225
1593                   791.67                                 360                           359                             7.3725
1594                  1551.59                                 360                           359                             7.3725
1595                  1773.02                                 360                           359                             7.3725
1596                  1513.92                                 360                           358                             7.2475
1597                   886.67                                 360                           358                             7.3725
1598                  1427.71                                 360                           358                             6.9975
1599                  1190.01                                 360                           358                             6.8725
1600                  1639.38                                 360                           359                             7.9975
1601                   850.01                                 360                           359                             7.6225
1602                   770.01                                 360                           358                             7.6225
1603                   613.34                                 360                           358                             6.6225
1604                     1034                                 360                           359                             8.1225
1605                  1390.17                                 360                           358                             7.3725
1606                   445.03                                 480                           479                             7.1225
1607                  1088.43                                 360                           358                             7.3725
1608                   775.84                                 360                           358                             7.3725
1609                  1026.67                                 360                           358                             7.6225
1610                  1142.91                                 480                           480                             0.6225
1611                   794.67                                 360                           359                             6.6225
1612                  1515.01                                 360                           358                             7.1225
1613                  1156.89                                 360                           359                             7.2475
1614                  1159.38                                 360                           358                             6.9975
1615                   810.54                                 360                           360                             0.6225
1616                    488.9                                 360                           359                             7.3725
1617                  2437.51                                 360                           358                             7.1225
1618                  1335.08                                 480                           480                             0.6225
1619                  1836.67                                 360                           359                             7.3725
1620                   978.01                                 360                           358                             7.1225
1621                   872.67                                 360                           358                             8.1225
1622                   839.67                                 360                           359                             8.1225
1623                    900.6                                 360                           358                             7.3725
1624                  1018.96                                 360                           358                             7.3725
1625                  1286.56                                 360                           358                             7.3725
1626                  1147.51                                 360                           358                             6.8725
1627                  1093.34                                 360                           359                             7.7475
1628                  1263.67                                 360                           358                             6.6225
1629                  1164.91                                 480                           478                             7.3725
1630                   590.21                                 360                           359                             6.4975
1631                   343.99                                 360                           359                             7.2475
1632                   706.32                                 360                           358                             7.1225
1633                   620.12                                 360                           358                             7.3725
1634                  1053.26                                 360                           358                             6.7475
1635                  1512.51                                 360                           358                             6.7475
1636                  1173.16                                 480                           478                             7.3725
1637                  1111.51                                 360                           360                             7.4975
1638                   1005.9                                 360                           358                             7.2475
1639                  1104.17                                 360                           359                             7.6225
1640                   772.51                                 360                           358                             7.2475
1641                   952.06                                 360                           359                             7.3725
1642                  1125.74                                 360                           358                             7.3725
1643                  1260.83                                 360                           358                             7.3725
1644                   887.73                                 360                           358                             7.3725
1645                  1200.01                                 360                           359                             7.1225
1646                  2072.82                                 360                           359                             7.1225
1647                  1822.92                                 360                           358                             6.9975
1648                   675.45                                 360                           358                             7.3725
1649                  1633.34                                 360                           358                             7.6225
1650                   779.17                                 360                           360                             6.8725
1651                   995.32                                 360                           359                             6.3725
1652                  1449.17                                 360                           358                             7.2475
1653                  1120.21                                 360                           359                             7.3725
1654                  1598.57                                 360                           359                             6.1225
1655                   616.51                                 360                           358                             7.1225
1656                  1834.14                                 360                           358                             7.4975
1657                  1040.96                                 360                           358                             6.9975
1658                  2041.21                                 360                           359                             6.7475
1659                   616.67                                 360                           358                             7.6225
1660                  1643.57                                 480                           480                             0.6225
1661                  1736.72                                 360                           359                             7.3725
1662                   530.07                                 360                           358                             7.3725
1663                  1603.34                                 360                           358                             7.2475
1664                  2157.01                                 360                           358                             7.1225
1665                   666.26                                 360                           358                             7.4975
1666                   813.11                                 360                           358                             7.3725
1667                  1899.17                                 360                           359                             7.9975
1668                  1505.27                                 360                           359                             7.3725
1669                   509.93                                 360                           358                             7.4975
1670                   492.19                                 360                           359                             6.9975
1671                   697.69                                 480                           478                             7.3725
1672                   679.81                                 360                           359                             6.7475
1673                  1106.44                                 360                           358                             7.3725
1674                   875.01                                 360                           359                             7.8725
1675                   599.84                                 360                           358                             7.6225
1676                   866.39                                 360                           358                             6.6225
1677                   1453.5                                 360                           358                             7.3725
1678                   672.82                                 360                           359                             7.4975
1679                  1614.59                                 360                           358                             6.4975
1680                   788.34                                 360                           358                             8.1225
1681                   303.43                                 480                           478                             7.3725
1682                   831.67                                 360                           358                             7.6225
1683                   947.04                                 360                           359                             6.2475
1684                  1056.26                                 360                           358                             7.4975
1685                   580.84                                 360                           360                             7.7475
1686                   617.55                                 360                           360                             0.6225
1687                   666.67                                 360                           360                             7.6225
1688                  1353.46                                 360                           360                             0.6225
1689                   664.83                                 360                           360                             7.8725
1690                   675.24                                 360                           360                             7.9975
1691                   647.51                                 360                           360                             7.8725
1692                  1836.26                                 360                           360                             7.4975
1693                   750.01                                 360                           360                             7.1225
1694                   675.01                                 360                           360                             7.1225
1695                   416.26                                 360                           360                             7.1225
1696                  1822.34                                 360                           360                             8.1225
1697                   977.79                                 360                           360                             0.6225
1698                  1450.01                                 360                           360                             7.3725
1699                   468.31                                 360                           360                             0.6225
1700                   2562.5                                 360                           360                             7.7475
1701                   845.67                                 360                           360                             7.9975
1702                  1571.46                                 360                           360                             7.3725
1703                   275.11                                 480                           478                             7.3725
1704                   997.34                                 360                           358                             6.6225
1705                  1395.77                                 480                           478                             6.3725
1706                   1332.5                                 360                           358                             7.7475
1707                   775.59                                 360                           358                             7.7475
1708                   851.82                                 360                           359                             7.6225
1709                   728.23                                 480                           478                             7.3725
1710                  1032.92                                 360                           358                             7.2475
1711                   675.01                                 360                           358                             7.6225
1712                  1233.34                                 360                           358                             7.2475
1713                   692.71                                 360                           358                             7.1225
1714                  1163.14                                 480                           478                             7.2475
1715                  1356.46                                 360                           358                             6.8725
1716                   885.61                                 360                           358                             7.3725
1717                     1639                                 360                           358                             8.1225
1718                   900.59                                 360                           358                             7.3725
1719                      640                                 360                           359                             6.6225
1720                  3126.31                                 360                           358                             6.9975
1721                   1377.5                                 360                           359                             7.3725
1722                   965.84                                 360                           360                             7.3725
1723                   929.69                                 360                           360                             6.9975
1724                   673.75                                 360                           360                             6.9975
1725                     2007                                 360                           360                             7.1225
1726                  1164.34                                 360                           360                             0.6225
1727                  1666.67                                 360                           359                             7.6225
1728                  1409.17                                 360                           360                             7.3725
1729                  1879.51                                 360                           360                             7.8725
1730                  1683.01                                 360                           360                             7.1225
1731                   443.67                                 360                           360                             8.1225
1732                  1191.67                                 360                           360                             8.1225
1733                  2625.01                                 360                           360                             7.8725
1734                  1166.67                                 360                           360                             7.6225
1735                  1650.01                                 360                           360                             7.1225
1736                   1453.4                                 360                           360                             7.3725
1737                  1235.63                                 360                           360                             7.1225
1738                  1361.67                                 360                           360                             7.3725
1739                   994.51                                 360                           360                             0.6225
1740                   608.34                                 360                           359                             7.6225
1741                  2000.01                                 360                           358                             7.6225
1742                  1998.43                                 360                           358                             7.4975
1743                   620.82                                 480                           478                             7.3725
1744                  1836.26                                 360                           358                             7.4975
1745                  1862.26                                 360                           358                             7.1225
1746                  1430.84                                 360                           359                             6.8725
1747                  1796.67                                 360                           359                             8.1225
1748                  1852.65                                 360                           360                             0.6225
1749                   836.26                                 360                           360                             0.6225
1750                      935                                 360                           360                             8.1225
1751                  2049.22                                 360                           360                             7.9975
1752                  1836.67                                 360                           360                             7.3725
1753                  2946.88                                 360                           360                             7.7475
1754                   952.78                                 360                           360                             7.3725
1755                   725.62                                 360                           360                             0.6225
1756                   360.69                                 360                           360                             7.3725
1757                   581.76                                 360                           359                             7.4975
1758                  1180.84                                 480                           480                             0.6225
1759                  1966.67                                 360                           360                             7.6225
1760                   542.13                                 480                           480                             0.6225
1761                     1820                                 360                           360                             6.9975
1762                  1599.48                                 360                           360                             7.2475
1763                  2373.99                                 360                           360                             8.3725
1764                   802.09                                 360                           360                             6.9975
1765                  1810.84                                 360                           360                             7.7475
1766                  1543.87                                 360                           360                             0.6225
1767                  1064.21                                 360                           360                             1.6225
1768                  1092.67                                 360                           360                             8.1225
1769                   821.27                                 480                           480                             1.6225
1770                   381.67                                 360                           360                             6.6225
1771                   1273.7                                 360                           360                             0.6225
1772                   900.93                                 360                           360                             6.9975
1773                  2640.63                                 360                           360                             7.4975
1774                  2009.84                                 360                           360                             6.4975
1775                     2090                                 360                           360                             7.3725
1776                  1443.01                                 360                           360                             7.1225
1777                   841.42                                 360                           360                             8.3725
1778                   677.66                                 480                           478                             7.3725
1779                   554.17                                 360                           358                             7.3725
1780                  1530.01                                 360                           359                             7.1225
1781                  1130.21                                 360                           358                             6.9975
1782                   649.17                                 360                           358                             7.7475
1783                  1219.17                                 360                           358                             7.3725
1784                  2044.02                                 360                           358                             8.1225
1785                   673.76                                 360                           358                             6.7475
1786                   771.88                                 360                           358                             6.3725
1787                   877.51                                 360                           359                             7.4975
1788                  2770.84                                 360                           358                             6.9975
1789                   750.84                                 360                           359                             6.8725
1790                  1007.51                                 360                           358                             7.4975
1791                   981.09                                 480                           479                             7.3725
1792                   896.17                                 360                           358                             7.3725
1793                   554.83                                 360                           358                             6.9975
1794                  1311.52                                 360                           358                             7.3725
1795                  1275.01                                 360                           360                             7.1225
1796                  1119.31                                 360                           360                             0.6225
1797                   868.01                                 360                           360                             7.8725
1798                  2026.33                                 360                           360                             0.6225
1799                  2391.67                                 360                           360                             7.7475
1800                  2100.01                                 360                           359                             7.8725
1801                  1128.76                                 360                           360                             7.9975
1802                   481.67                                 360                           360                             6.8725
1803                   604.69                                 360                           360                             0.6225
1804                  1518.14                                 360                           360                             0.6225
1805                      800                                 360                           360                             7.6225
1806                  1950.28                                 360                           360                             7.3725
1807                  1500.01                                 360                           360                             7.6225
1808                  2566.67                                 360                           360                             8.1225
1809                  1487.51                                 360                           359                             6.8725
1810                  1534.25                                 360                           360                             7.3725
1811                  1803.76                                 360                           360                             7.2475
1812                     1430                                 360                           359                             8.1225
1813                  1327.09                                 360                           360                             6.9975
1814                  2012.51                                 360                           360                             7.6225
1815                      875                                 360                           360                             6.9975
1816                  1890.01                                 360                           360                             7.8725
1817                  1013.17                                 360                           360                             0.6225
1818                  1264.17                                 360                           360                             7.2475
1819                  1021.54                                 480                           480                             0.6225
1820                   786.26                                 360                           360                             7.2475
1821                   1202.2                                 360                           359                             7.2475
1822                  1166.67                                 360                           359                             7.6225
1823                  1079.17                                 360                           360                             7.2475
1824                  1633.93                                 360                           360                             0.6225
1825                  1430.01                                 360                           360                             7.4975
1826                  1547.34                                 360                           360                             8.1225
1827                  1239.07                                 360                           360                             7.4975
1828                   555.01                                 360                           360                             7.1225
1829                   823.34                                 360                           360                             7.6225
1830                  1332.51                                 360                           360                             7.4975
1831                  1080.71                                 360                           360                             0.6225
1832                   869.83                                 480                           479                             7.3725
1833                   940.63                                 480                           480                             0.6225
1834                  1236.84                                 360                           360                             7.7475
1835                  1440.95                                 360                           360                             0.6225
1836                  3208.88                                 360                           359                             7.9975
1837                  1461.67                                 360                           359                             6.6225
1838                   910.01                                 360                           358                             7.4975
1839                   781.17                                 360                           358                             7.9975
1840                  1378.13                                 360                           358                             7.1225
1841                    637.2                                 480                           478                             7.3725
1842                  1028.99                                 360                           358                             7.3725
1843                  2640.01                                 360                           358                             7.1225
1844                    900.6                                 360                           359                             7.3725
1845                   705.84                                 360                           358                             6.9975
1846                  1839.78                                 360                           358                             7.3725
1847                   2562.5                                 360                           358                             7.7475
1848                   592.58                                 360                           358                             7.6225
1849                  1211.69                                 480                           478                             7.3725
1850                   733.34                                 360                           358                             7.3725
1851                  1029.25                                 360                           358                             7.3725
1852                  2336.62                                 360                           357                             6.9975
1853                   553.67                                 360                           358                             8.1225
1854                   987.63                                 360                           358                             6.7475
1855                  1048.34                                 360                           357                             7.2475
1856                  1250.84                                 360                           358                             7.3725
1857                   527.49                                 360                           358                             7.3725
1858                  1479.96                                 360                           357                             8.1225
1859                   771.82                                 480                           478                             6.8725
1860                  1967.25                                 480                           478                             7.3725
1861                   926.33                                 360                           358                             7.3725
1862                   939.19                                 360                           358                             7.3725
1863                   879.94                                 480                           479                             7.3725
1864                   392.67                                 360                           358                             6.4975
1865                  1163.14                                 480                           477                             7.3725
1866                  1401.61                                 360                           358                             7.8725
1867                   710.42                                 360                           358                             6.4975
1868                    804.1                                 360                           358                             7.2475
1869                  1388.34                                 360                           358                             6.8725
1870                  1567.19                                 360                           357                             7.3725
1871                   763.76                                 360                           358                             7.4975
1872                  1119.31                                 360                           359                             7.1225
1873                   815.63                                 360                           358                             7.1225
1874                   643.28                                 360                           358                             6.8725
1875                   669.38                                 360                           358                             6.8725
1876                  1695.32                                 360                           358                             6.4975
1877                  1515.84                                 360                           358                             6.8725
1878                   839.49                                 480                           478                             7.3725
1879                  1019.37                                 360                           358                             7.3725
1880                    424.6                                 480                           478                             7.3725
1881                      870                                 360                           358                             6.2475
1882                  1986.67                                 360                           359                             7.6225
1883                  1286.42                                 360                           358                             7.9975
1884                  1050.01                                 360                           358                             7.1225
1885                  1005.36                                 480                           478                             7.3725
1886                   956.26                                 360                           358                             6.3725
1887                  1029.25                                 360                           358                             7.3725
1888                  1577.32                                 360                           358                             7.3725
1889                  1891.25                                 360                           359                             7.3725
1890                  1350.89                                 360                           358                             7.2475
1891                  2004.46                                 360                           358                             7.3725
1892                   537.66                                 360                           358                             6.4975
1893                   653.58                                 360                           358                             7.1225
1894                  2187.51                                 360                           358                             7.8725
1895                   653.29                                 360                           358                             7.2475
1896                  1836.26                                 360                           358                             7.4975
1897                   1367.1                                 360                           358                             7.1225
1898                   918.61                                 360                           359                             7.3725
1899                   2765.3                                 360                           359                             7.3725
1900                  1000.01                                 360                           359                             7.6225
1901                  1072.99                                 360                           359                             6.8725
1902                  1538.72                                 360                           359                             7.2475
1903                  1301.06                                 360                           360                             1.6225
1904                  1191.67                                 360                           360                             8.1225
1905                  1820.01                                 360                           360                             7.4975
1906                     1400                                 360                           360                             6.9975
1907                  1066.81                                 360                           360                             7.1225
1908                  1543.87                                 360                           360                             0.6225
1909                  1254.17                                 480                           480                             0.6225
1910                  1165.34                                 360                           360                             7.3725
1911                     2052                                 360                           360                             7.3725
1912                   819.66                                 360                           360                             7.7475
1913                  1453.81                                 360                           359                             7.6225
1914                  1646.79                                 360                           360                             0.6225
1915                   941.63                                 360                           360                             0.6225
1916                  1056.59                                 360                           359                             7.3725
1917                   912.96                                 360                           359                             7.2475
1918                  1338.02                                 360                           360                             0.6225
1919                  1849.01                                 480                           480                             0.6225
1920                  1659.66                                 360                           360                             0.6225
1921                   469.31                                 480                           478                             7.3725
1922                   474.69                                 360                           358                             6.4975
1923                  2256.74                                 480                           479                             7.3725
1924                  1334.33                                 360                           360                             1.6225
1925                  1142.91                                 480                           480                             0.6225
1926                   1126.6                                 360                           360                             1.6225
1927                   2354.4                                 360                           360                             0.6225
1928                   596.74                                 480                           479                             6.9975
1929                  1286.56                                 360                           359                             7.2475
1930                   1064.5                                 360                           360                             1.6225
1931                  2090.66                                 360                           359                             7.6225
1932                  2027.62                                 360                           360                             0.6225
1933                  1230.52                                 360                           359                             7.3725
1934                  2090.66                                 360                           359                             7.4975
1935                   665.32                                 360                           360                             1.6225
1936                  1029.25                                 360                           360                             0.6225
1937                   1569.6                                 360                           359                             7.3725
1938                   1848.1                                 360                           359                             7.3725
1939                  1592.76                                 360                           360                             0.6225
1940                  1643.56                                 480                           479                             7.6225
1941                  1332.43                                 480                           479                             7.6225
1942                   974.57                                 360                           359                             7.3725
1943                  1801.18                                 360                           358                             7.6225
1944                   604.68                                 360                           359                             7.2475
1945                   856.67                                 360                           360                             7.6225
1946                  1126.14                                 360                           360                             7.7475
1947                  1361.76                                 360                           360                             7.4975
1948                  1245.01                                 360                           360                             7.1225
1949                  2376.67                                 360                           360                             8.3725
1950                  1878.34                                 360                           360                             8.3725
1951                      682                                 360                           360                             8.1225
1952                   669.02                                 360                           360                             0.6225
1953                   511.42                                 360                           360                             7.3725
1954                  1111.29                                 360                           360                             8.3725
1955                   627.59                                 360                           360                             0.6225
1956                   629.13                                 360                           360                             0.6225
1957                   776.26                                 360                           360                             8.3725
1958                   367.96                                 360                           360                             0.6225
1959                   738.34                                 360                           360                             7.6225
1960                  1106.01                                 360                           360                             7.8725
1961                  1662.35                                 360                           360                             7.3725
1962                  1440.52                                 360                           360                             7.3725
1963                  1462.51                                 360                           360                             7.4975
1964                  1088.51                                 360                           360                             7.8725
1965                   700.34                                 360                           360                             8.1225
1966                   697.89                                 480                           480                             0.6225
1967                  1456.67                                 360                           360                             7.3725
1968                   964.92                                 360                           360                             0.6225
1969                  1529.51                                 360                           360                             8.3725
1970                   366.92                                 360                           360                             7.2475
1971                   671.11                                 360                           360                             0.6225
1972                  1208.85                                 360                           360                             0.6225
1973                  1487.09                                 360                           360                             7.9975
1974                  1139.25                                 360                           360                             0.6225
1975                     2200                                 360                           360                             8.1225
1976                  2032.61                                 360                           360                             0.6225
1977                  1401.66                                 360                           360                             8.3725
1978                   790.01                                 360                           360                             7.6225
1979                   505.26                                 360                           360                             7.9975
1980                   942.51                                 360                           360                             7.4975
1981                  1283.34                                 360                           360                             8.1225
1982                   988.67                                 480                           480                             0.6225
1983                   1738.5                                 360                           360                             7.3725
1984                    542.3                                 360                           360                             8.1225
1985                   1487.5                                 360                           360                             6.9975
1986                  2003.34                                 360                           360                             7.6225
1987                  1031.66                                 480                           480                             0.6225
1988                  2204.17                                 360                           360                             8.3725
1989                  2386.26                                 360                           360                             8.3725
1990                   505.72                                 480                           480                             0.6225
1991                    823.4                                 360                           360                             0.6225
1992                   418.18                                 360                           360                             7.2475
1993                  1320.01                                 360                           360                             0.6225
1994                  2894.17                                 360                           360                             8.3725
1995                   613.34                                 360                           360                             8.3725
1996                  3112.67                                 360                           360                             8.3725
1997                   984.38                                 360                           360                             7.1225
1998                   512.29                                 360                           360                             7.4975
1999                   986.67                                 360                           360                             7.2475
2000                  1560.94                                 360                           360                             7.2475
2001                  1466.68                                 360                           360                             0.6225
2002                  2083.34                                 360                           360                             7.6225
2003                  1026.67                                 360                           360                             8.1225
2004                   713.09                                 360                           360                             7.9975
2005                  1872.51                                 360                           360                             7.8725
2006                      862                                 360                           360                             0.6225
2007                  1946.26                                 360                           360                             7.1225
2008                   838.48                                 480                           480                             0.6225
2009                  2031.26                                 360                           360                             7.4975
2010                  1400.01                                 360                           360                             7.6225
2011                  1543.51                                 360                           360                             7.8725
2012                   541.63                                 360                           360                             6.9975
2013                  1536.36                                 360                           360                             7.9975
2014                  1072.71                                 360                           360                             7.3725
2015                  1291.41                                 360                           360                             7.3725
2016                  1469.17                                 360                           360                             7.7475
2017                    823.4                                 360                           360                             0.6225
2018                     2280                                 360                           360                             7.3725
2019                   574.22                                 360                           360                             6.9975
2020                  1072.11                                 480                           480                             0.6225
2021                  2364.81                                 360                           360                             8.2475
2022                  1204.51                                 360                           360                             6.7475
2023                  2114.59                                 360                           360                             6.9975
2024                   405.01                                 360                           360                             7.1225
2025                  1439.76                                 360                           360                             7.4975
2026                  1056.26                                 360                           360                             7.4975
2027                  2010.84                                 360                           360                             7.3725
2028                   443.34                                 360                           360                             7.3725
2029                   887.73                                 360                           360                             0.6225
2030                  1413.76                                 360                           360                             7.4975
2031                  1102.46                                 480                           480                             0.6225
2032                   870.17                                 360                           360                             8.3725
2033                   975.01                                 360                           360                             7.4975
2034                   866.26                                 360                           360                             7.8725
2035                   849.13                                 360                           360                             0.6225
2036                   570.42                                 360                           360                             7.2475
2037                  1439.34                                 360                           360                             6.8725
2038                  1308.52                                 360                           360                             7.4975
2039                   740.01                                 360                           360                             7.6225
2040                  1026.68                                 360                           360                             0.6225
2041                   554.17                                 360                           360                             7.3725
2042                  1050.01                                 360                           360                             7.6225
2043                   836.27                                 360                           360                             0.6225
2044                   856.98                                 360                           360                             7.3725
2045                   560.94                                 360                           360                             0.6225
2046                   900.01                                 360                           360                             8.2475
2047                  2425.84                                 360                           360                             7.7475
2048                   632.62                                 360                           360                             6.8725
2049                  1192.49                                 480                           480                             0.6225
2050                  2514.46                                 360                           360                             7.7475
2051                   832.34                                 360                           360                             8.1225
2052                  1095.67                                 360                           360                             7.6225
2053                   843.76                                 360                           360                             8.2475
2054                   853.13                                 360                           360                             7.4975
2055                   750.01                                 360                           360                             8.2475
2056                   1757.2                                 360                           360                             7.2475
2057                      325                                 360                           360                             6.3725
2058                     1062                                 480                           480                             0.6225
2059                   932.23                                 360                           360                             7.2475
2060                  1858.27                                 360                           360                             0.6225
2061                  1360.84                                 360                           360                             8.3725
2062                  1133.34                                 360                           360                             7.6225
2063                  1878.83                                 360                           360                             7.7475
2064                   394.46                                 480                           480                             0.6225
2065                   1180.9                                 360                           360                             0.6225
2066                      779                                 360                           360                             7.7475
2067                  1100.43                                 480                           480                             0.6225
2068                  1239.95                                 360                           360                             6.9975
2069                   976.51                                 360                           360                             7.8725
2070                   884.01                                 360                           360                             7.4975
2071                   585.53                                 360                           360                             7.2475
2072                   836.27                                 360                           360                             0.6225
2073                  1938.79                                 360                           360                             7.8725
2074                    553.5                                 360                           360                             7.7475
2075                  1118.34                                 360                           360                             8.1225
2076                    940.5                                 360                           360                             8.1225
2077                   919.39                                 480                           480                             0.6225
2078                  1439.71                                 360                           360                             7.1225
2079                   514.59                                 360                           360                             7.3725
2080                   593.34                                 360                           360                             7.6225
2081                  1343.76                                 360                           360                             7.9975
2082                  1186.26                                 360                           360                             7.4975
2083                  1296.01                                 360                           360                             7.1225
2084                     1320                                 360                           360                             8.1225
2085                   733.34                                 360                           360                             7.6225
2086                   771.94                                 360                           360                             0.6225
2087                  1316.67                                 360                           360                             7.6225
2088                   890.06                                 480                           480                             0.6225
2089                  1968.44                                 360                           360                             0.6225
2090                  1237.51                                 360                           360                             6.7475
2091                  1307.92                                 360                           360                             7.9975
2092                  1612.15                                 360                           360                             7.9975
2093                   855.67                                 480                           480                             0.6225
2094                   680.01                                 360                           360                             6.8725
2095                  2379.67                                 360                           360                             8.1225
2096                   802.67                                 360                           360                             7.9975
2097                  2000.01                                 360                           360                             7.6225
2098                   856.85                                 360                           360                             0.6225
2099                   965.56                                 360                           360                             8.1225
2100                  1534.09                                 360                           360                             7.7475
2101                  1884.17                                 360                           360                             7.3725
2102                  2624.38                                 360                           360                             7.3725
2103                  1016.39                                 360                           360                             0.6225
2104                   797.67                                 360                           360                             0.6225
2105                  2133.01                                 360                           360                             7.1225
2106                  1100.76                                 360                           360                             7.2475
2107                  1276.17                                 360                           360                             7.3725
2108                     2200                                 360                           360                             8.1225
2109                   3196.3                                 360                           360                             0.6225
2110                  1691.25                                 360                           360                             7.7475
2111                   862.51                                 360                           360                             8.3725
2112                  1265.63                                 360                           360                             7.1225
2113                  1800.01                                 360                           360                             7.1225
2114                  1475.84                                 360                           360                             8.3725
2115                   606.86                                 480                           480                             0.6225
2116                  3201.26                                 360                           360                             7.4975
2117                  3541.67                                 360                           360                             6.8725
2118                  3854.17                                 360                           360                             7.2475
2119                   982.51                                 360                           360                             7.6225
2120                   832.92                                 360                           360                             7.6225
2121                   457.92                                 360                           360                             6.9975
2122                  1344.18                                 480                           480                             1.6225
2123                  1668.34                                 360                           360                             8.1225
2124                  1129.34                                 360                           360                             8.1225
2125                  2913.76                                 360                           360                             7.2475
2126                   570.45                                 480                           480                             0.6225
2127                  1111.82                                 360                           360                             1.6225
2128                  2663.62                                 360                           360                             7.2475
2129                   998.37                                 360                           360                             0.6225
2130                   690.17                                 360                           360                             7.7475
2131                  2024.76                                 360                           360                             7.4975
2132                  1026.67                                 360                           360                             8.1225
2133                  1455.47                                 360                           360                             8.2475
2134                  1100.42                                 360                           360                             7.3725
2135                   1235.1                                 360                           360                             0.6225
2136                  2866.67                                 360                           360                             7.9975
2137                   873.01                                 360                           360                             7.1225
2138                  1762.34                                 360                           360                             6.8725
2139                  1464.58                                 360                           360                             7.2475
2140                      708                                 480                           480                             0.6225
2141                  1575.01                                 360                           360                             7.1225
2142                   822.26                                 360                           360                             7.4975
2143                   991.38                                 360                           360                             6.9975
2144                   1064.2                                 360                           360                             7.3725
2145                  2238.76                                 360                           360                             8.2475
2146                  2135.42                                 360                           360                             7.7475
2147                  1157.91                                 360                           360                             0.6225
2148                  1488.34                                 360                           360                             7.3725
2149                  1373.34                                 360                           360                             7.6225
2150                  1572.51                                 360                           360                             7.2475
2151                  1580.01                                 360                           360                             7.6225
2152                  1641.26                                 360                           360                             7.4975
2153                  1616.67                                 360                           360                             7.6225
2154                   564.48                                 360                           360                             0.6225
2155                  1020.51                                 360                           360                             7.4975
2156                   1435.8                                 360                           360                             0.6225
2157                  1916.67                                 360                           360                             8.3725
2158                   563.58                                 360                           360                             7.7475
2159                  1420.67                                 360                           360                             0.6225
2160                  1127.51                                 360                           360                             6.7475
2161                   737.53                                 360                           360                             7.2475
2162                   1719.3                                 360                           360                             8.1225
2163                  1350.89                                 360                           360                             0.6225
2164                  1397.18                                 360                           360                             7.4975
2165                   687.51                                 360                           360                             7.6225
2166                  1418.03                                 360                           360                             7.2475
2167                   832.51                                 360                           360                             7.2475
2168                   419.34                                 360                           360                             7.2475
2169                  2291.67                                 360                           360                             8.1225
2170                  1139.93                                 360                           360                             7.7475
2171                   1127.5                                 360                           360                             7.7475
2172                  3010.01                                 360                           360                             7.8725
2173                   797.71                                 360                           360                             6.9975
2174                   655.87                                 360                           360                             6.6225
2175                     1640                                 360                           360                             7.7475
2176                  1170.01                                 360                           360                             7.4975
2177                  1072.51                                 360                           360                             7.4975
2178                  1799.71                                 480                           480                             0.6225
2179                   823.69                                 480                           480                             1.6225
2180                   750.76                                 360                           360                             7.4975
2181                  1624.16                                 360                           360                             7.3725
2182                  1168.91                                 360                           360                             1.3725
2183                  2026.33                                 360                           360                             0.6225
2184                  1272.09                                 360                           360                             7.9975
2185                   790.01                                 360                           360                             7.6225
2186                  1424.02                                 360                           360                             0.6225
2187                   465.84                                 360                           360                             7.9975
2188                  1071.01                                 360                           360                             7.8725
2189                  1822.92                                 360                           360                             6.9975
2190                  1687.84                                 360                           360                             7.3725
2191                     2290                                 360                           360                             8.1225
2192                  1105.01                                 360                           360                             7.4975
2193                   493.34                                 360                           360                             7.2475
2194                   699.91                                 480                           480                             0.6225
2195                  1267.51                                 360                           360                             7.4975
2196                     1155                                 360                           360                             8.1225
2197                   850.01                                 360                           360                             7.6225
2198                  1219.17                                 360                           360                             7.3725
2199                  1845.01                                 360                           360                             7.1225
2200                      913                                 360                           360                             8.1225
2201                  1263.83                                 360                           360                             7.7475
2202                  1448.66                                 360                           360                             0.6225
2203                  1200.42                                 360                           360                             7.9975
2204                   589.25                                 360                           360                             0.6225
2205                  1621.07                                 360                           360                             0.6225
2206                      798                                 360                           360                             7.3725
2207                   733.34                                 360                           360                             0.6225
2208                   823.42                                 360                           360                             7.7475
2209                  1446.29                                 360                           360                             7.8725
2210                  2145.01                                 360                           360                             7.4975
2211                  1705.98                                 360                           360                             0.6225
2212                  1054.98                                 360                           360                             0.6225
2213                  2303.75                                 360                           360                             0.6225
2214                  1088.76                                 360                           360                             7.4975
2215                  1630.01                                 360                           360                             7.6225
2216                     1349                                 360                           360                             7.3725
2217                  1289.17                                 360                           360                             6.8725
2218                  1303.07                                 480                           480                             2.6225
2219                   2562.5                                 360                           360                             7.7475
2220                   903.83                                 360                           360                             7.4975
2221                  1124.17                                 360                           360                             7.3725
2222                  4166.67                                 360                           360                             7.6225
2223                     1520                                 360                           360                             7.3725
2224                   422.04                                 360                           360                             7.2475
2225                  1775.46                                 360                           360                             0.6225
2226                  1998.75                                 360                           360                             7.7475
2227                   697.89                                 480                           480                             0.6225
2228                   840.13                                 360                           360                             7.4975
2229                  1076.67                                 360                           360                             7.6225
2230                   863.76                                 480                           480                             0.6225
2231                  1013.34                                 360                           360                             7.3725
2232                   536.26                                 360                           360                             7.4975
2233                   832.51                                 360                           360                             7.1225
2234                  1620.74                                 360                           360                             7.3725
2235                      990                                 360                           360                             8.1225
2236                   830.87                                 360                           360                             8.1225
2237                  1907.51                                 360                           360                             7.8725
2238                   513.34                                 360                           360                             6.1225
2239                  1411.67                                 360                           360                             8.1225
2240                  1000.01                                 360                           360                             7.6225
2241                   575.67                                 360                           360                             8.1225
2242                   698.38                                 360                           360                             7.2475
2243                  1390.71                                 480                           480                             0.6225
2244                   996.34                                 360                           360                             7.6225
2245                  1911.25                                 360                           360                             8.1225
2246                   674.48                                 360                           360                             6.9975
2247                  1672.53                                 360                           360                             0.6225
2248                  1166.67                                 360                           360                             6.9975
2249                  1266.67                                 360                           360                             7.3725
2250                  2528.57                                 480                           480                             0.6225
2251                   733.34                                 360                           360                             8.1225
2252                   709.17                                 360                           360                             7.2475
2253                  2454.59                                 360                           360                             7.9975
2254                  2045.59                                 360                           360                             0.6225
2255                    766.6                                 360                           360                             7.4975
2256                  1113.76                                 360                           360                             6.7475
2257                  1954.69                                 360                           360                             8.2475
2258                   917.09                                 360                           360                             6.4975
2259                  1000.95                                 360                           360                             0.6225
2260                  1338.34                                 360                           360                             8.1225
2261                     2420                                 360                           360                             8.1225
2262                   919.22                                 360                           360                             7.2475
2263                   613.34                                 360                           360                             6.6225
2264                     2035                                 360                           360                             8.1225
2265                   779.17                                 360                           360                             6.8725
2266                  1833.34                                 360                           360                             8.1225
2267                   928.13                                 360                           360                             8.1225
2268                  1850.01                                 360                           360                             7.6225
2269                  1136.67                                 360                           360                             8.1225
2270                   387.45                                 360                           360                             7.7475
2271                   886.26                                 360                           360                             7.6225
2272                  2108.34                                 360                           360                             8.1225
2273                  1083.51                                 360                           360                             6.7475
2274                  1443.76                                 360                           360                             8.2475
2275                  1057.09                                 360                           360                             7.9975
2276                  1178.45                                 360                           360                             7.4975
2277                  1016.39                                 360                           360                             0.6225
2278                  1312.29                                 360                           360                             0.6225
2279                   540.36                                 360                           360                             0.6225
2280                     1133                                 360                           360                             8.1225
2281                     1531                                 360                           360                             0.6225
2282                  1469.24                                 360                           360                             1.6225
2283                  1543.87                                 360                           360                             0.6225
2284                  1547.09                                 360                           360                             0.6225
2285                    681.7                                 480                           480                             0.6225
2286                   861.99                                 360                           360                             0.6225
2287                  1415.21                                 360                           360                             0.6225
2288                  1027.64                                 360                           360                             0.6225
2289                  1543.87                                 360                           360                             0.6225
2290                  1112.57                                 480                           480                             0.6225
2291                  1659.66                                 360                           360                             0.6225
2292                   753.36                                 360                           360                             1.6225
2293                  1415.21                                 360                           360                             0.6225
2294                  1414.96                                 360                           360                             0.6225
2295                  1267.26                                 360                           360                             0.6225
2296                  1160.61                                 480                           480                             0.6225
2297                   644.28                                 480                           480                             0.6225
2298                   476.03                                 360                           360                             0.6225
2299                   910.28                                 480                           480                             0.6225
2300                    773.7                                 360                           360                             0.6225
2301                   508.24                                 480                           480                             0.6225
2302                  1247.96                                 360                           360                             0.6225
2303                  1618.28                                 480                           480                             0.6225
2304                   763.12                                 480                           480                             1.6225
2305                  1284.51                                 480                           480                             0.6225
2306                  1289.13                                 360                           360                             0.6225
2307                   799.03                                 480                           480                             0.6225
2308                  1801.18                                 360                           360                             0.6225
2309                   398.83                                 360                           360                             0.6225
2310                   1345.2                                 480                           480                             0.6225
2311                  3039.49                                 360                           360                             0.6225
2312                  1065.95                                 480                           480                             1.6225
2313                   993.35                                 360                           360                             0.6225
2314                  1814.05                                 360                           360                             0.6225
2315                  1102.45                                 480                           480                             0.6225
2316                  1183.22                                 360                           359                             7.6225
2317                   505.71                                 480                           480                             0.6225
2318                  1428.08                                 360                           360                             0.6225
2319                   545.97                                 480                           480                             0.6225
2320                  1496.91                                 480                           480                             0.6225
2321                  1618.28                                 480                           480                             0.6225
2322                  2256.62                                 360                           360                             0.6225
2323                  1496.91                                 480                           480                             0.6225
2324                  1547.48                                 480                           480                             0.6225
2325                  1072.11                                 480                           480                             0.6225
2326                  1643.56                                 480                           480                             0.6225
2327                  1839.78                                 360                           360                             0.6225
2328                  1994.17                                 360                           360                             0.6225
2329                  1209.36                                 360                           360                             0.6225
2330                   540.35                                 360                           360                             0.6225
2331                  2702.84                                 360                           360                             1.6225
2332                   759.07                                 360                           360                             0.6225
2333                    813.1                                 360                           360                             0.6225
2334                  1031.65                                 480                           480                             0.6225
2335                   1636.5                                 360                           360                             0.6225
2336                  1005.36                                 360                           360                             1.6225
2337                   800.88                                 360                           360                             0.6225
2338                   987.97                                 480                           480                             1.6225
2339                  1066.56                                 360                           360                             0.6225
2340                   591.82                                 360                           360                             0.6225
2341                  1582.47                                 360                           360                             0.6225
2342                  1380.53                                 360                           360                             1.6225
2343                   733.34                                 360                           360                             0.6225
2344                  1375.54                                 480                           480                             0.6225
2345                   1078.3                                 360                           360                             0.6225
2346                  1250.12                                 480                           480                             0.6225
2347                     1953                                 360                           360                             0.6225
2348                  1147.33                                 480                           480                             0.6225
2349                   917.87                                 480                           480                             0.6225
2350                  1491.85                                 480                           480                             0.6225
2351                  1042.11                                 360                           360                             0.6225
2352                   1235.1                                 360                           360                             0.6225
2353                   937.18                                 360                           360                             1.6225
2354                  1367.59                                 360                           360                             1.6225
2355                  1260.83                                 360                           360                             0.6225
2356                  1226.44                                 480                           480                             1.6225
2357                  1254.17                                 480                           480                             0.6225
2358                  1016.38                                 360                           360                             0.6225
2359                  1145.04                                 360                           360                             0.6225
2360                   1803.5                                 480                           480                             0.6225
2361                  1212.36                                 360                           360                             1.6225
2362                   853.64                                 480                           480                             0.6225
2363                   498.54                                 360                           360                             0.6225
2364                   691.19                                 360                           360                             1.6225
2365                  1122.68                                 480                           480                             0.6225
2366                   471.27                                 360                           360                             1.6225
2367                   869.82                                 480                           480                             0.6225
2368                  1681.77                                 360                           360                             1.6225
2369                  1422.32                                 480                           480                             0.6225
2370                  1045.33                                 360                           360                             0.6225
2371                  1016.48                                 480                           480                             0.6225
2372                  1109.66                                 360                           359                             7.3725
2373                  2090.66                                 360                           360                             0.6225
2374                  1904.11                                 360                           360                             0.6225
2375                  1646.79                                 360                           360                             0.6225
2376                   821.26                                 480                           480                             1.6225
2377                  1193.48                                 480                           480                             0.6225
2378                   728.51                                 360                           360                             0.6225
2379                  1122.68                                 480                           480                             0.6225
2380                   419.16                                 360                           360                             0.6225
2381                   1940.5                                 360                           360                             1.6225
2382                  1080.71                                 360                           360                             0.6225
2383                  1346.06                                 360                           360                             0.6225
2384                  1174.96                                 480                           479                             7.6225
2385                   1848.1                                 360                           360                             1.6225
2386                   964.92                                 360                           360                             0.6225
2387                  1415.99                                 480                           480                             0.6225
2388                  1440.95                                 360                           360                             0.6225
2389                  2090.66                                 360                           360                             0.6225
2390                  1193.48                                 480                           480                             0.6225
2391                  1108.86                                 360                           360                             1.6225
2392                  1473.11                                 360                           359                             7.3725
2393                  1658.06                                 360                           359                             7.3725
2394                  1064.63                                 360                           359                             7.2475
2395                  1222.23                                 360                           360                             0.6225
2396                  2528.56                                 480                           480                             0.6225
2397                  1250.95                                 480                           480                             0.6225
2398                  1402.35                                 360                           360                             0.6225
2399                   769.36                                 360                           360                             0.6225
2400                   799.46                                 480                           479                             7.6225
2401                   681.88                                 360                           360                             0.6225
2402                  1011.42                                 480                           480                             0.6225
2403                  1183.63                                 360                           360                             0.6225
2404                  1363.75                                 360                           360                             0.6225
2405                  1492.41                                 360                           360                             0.6225
2406                    918.6                                 360                           360                             0.6225
2407                   518.64                                 360                           360                             0.6225
2408                     1852                                 360                           360                             0.6225
2409                   836.26                                 360                           360                             0.6225
2410                  1518.14                                 360                           359                             7.3725
2411                  1047.84                                 480                           480                             0.6225
2412                  1845.88                                 360                           360                             1.6225
2413                  2090.66                                 360                           360                             0.6225
2414                   989.66                                 360                           360                             1.6225
2415                  1775.45                                 360                           360                             0.6225
2416                  1762.58                                 360                           360                             0.6225
2417                  1096.15                                 360                           360                             0.6225
2418                   1235.1                                 360                           360                             0.6225
2419                  1051.88                                 480                           480                             0.6225
2420                  1183.71                                 360                           359                             7.6225
2421                  1121.72                                 360                           360                             0.6225
2422                  1274.39                                 480                           480                             0.6225
2423                  2528.56                                 480                           480                             0.6225
2424                  1209.66                                 480                           480                             0.6225
2425                  1593.08                                 360                           360                             0.6225
2426                   393.64                                 360                           359                             7.4975
2427                  1286.53                                 480                           480                             0.6225
2428                  1082.22                                 480                           480                             0.6225
2429                  3326.58                                 360                           360                             1.6225
2430                   794.45                                 360                           360                             0.6225
2431                  1074.64                                 480                           480                             0.6225
2432                  1289.05                                 360                           360                             1.6225
2433                  1136.58                                 360                           360                             1.6225
2434                    804.1                                 360                           360                             0.6225
2435                   903.17                                 360                           360                             0.6225
2436                  1415.99                                 480                           480                             0.6225
2437                  1779.85                                 360                           359                            7.35416
2438                  1131.23                                 480                           479                            7.55416
2439                  1446.89                                 360                           359                            7.40416
2440                  1598.05                                 480                           480                             0.6225
2441                  2528.56                                 480                           480                             0.6225
2442                   1848.1                                 360                           360                             1.6225
2443                  1376.62                                 360                           360                             0.6225
2444                  1359.35                                 480                           479                             7.2475
2445                  1633.93                                 360                           360                             0.6225
2446                  1741.65                                 360                           359                             6.7475
2447                  1080.13                                 360                           360                             0.6225
2448                   687.77                                 480                           480                             0.6225
2449                  1029.25                                 360                           359                             7.6225
2450                  1108.86                                 360                           359                             7.3725
2451                  2830.43                                 360                           360                             0.6225
2452                  1453.81                                 360                           360                             0.6225
2453                  1929.84                                 360                           360                             0.6225
2454                  1168.19                                 360                           360                             0.6225
2455                  1225.45                                 360                           360                             0.6225
2456                   831.39                                 480                           479                             7.6225
2457                  1672.53                                 360                           360                             0.6225
2458                   627.85                                 360                           360                             0.6225
2459                  1631.76                                 480                           479                             6.1225
2460                  1700.25                                 360                           360                             1.6225
2461                  1865.51                                 360                           360                             0.6225
2462                   288.29                                 480                           480                             1.6225
2463                   688.93                                 480                           480                             1.6225
2464                  1026.58                                 480                           480                             1.6225
2465                  1021.54                                 480                           480                             0.6225
2466                   981.64                                 360                           360                             0.6225
2467                  1826.91                                 360                           360                             0.6225
2468                   768.68                                 480                           479                             7.6225
2469                   767.11                                 360                           359                             7.2475
2470                  3152.07                                 360                           359                             7.3725
2471                  1582.47                                 360                           360                             0.6225
2472                  1375.54                                 480                           480                             0.6225
2473                   1981.3                                 360                           360                             0.6225
2474                   515.62                                 480                           480                             0.6225
2475                   940.27                                 480                           480                             1.6225
2476                  1242.82                                 360                           359                             7.6225
2477                   643.28                                 360                           359                            7.65416
2478                  1698.26                                 360                           359                             7.6225
2479                  6619.75                                 360                           359                             7.1225
2480                  1643.56                                 480                           480                             0.6225
2481                   1157.9                                 360                           360                             0.6225
2482                  1233.94                                 480                           480                             0.6225
2483                   3216.4                                 360                           360                             0.6225
2484                  1672.53                                 360                           360                             0.6225
2485                   879.94                                 480                           480                             0.6225
2486                  1543.87                                 360                           360                             0.6225
2487                  1103.87                                 360                           360                             0.6225
2488                   784.48                                 360                           359                             7.6225
2489                      708                                 480                           479                             7.6225
2490                   675.63                                 480                           479                             7.6225
2491                  1699.19                                 480                           479                             7.3725
2492                   926.32                                 360                           359                             7.3725
2493                  1891.24                                 360                           359                             7.4975
2494                   879.94                                 480                           479                             7.2475
2495                   643.28                                 360                           359                             7.3725
2496                   3216.4                                 360                           360                             0.6225
2497                  1523.45                                 360                           359                             7.3725
2498                  1029.25                                 360                           360                             0.6225
2499                  1222.23                                 360                           360                             0.6225
2500                  1492.41                                 360                           360                             0.6225
2501                  1466.68                                 360                           360                             0.6225
2502                  1153.02                                 480                           479                             7.3725
2503                  1904.11                                 360                           360                             0.6225
2504                  1514.13                                 480                           480                             1.6225
2505                   810.53                                 360                           359                             7.3725
2506                  1659.66                                 360                           359                             7.6225
2507                   997.08                                 360                           359                             7.2475
2508                  1361.18                                 360                           359                             7.3725
2509                  1031.66                                 480                           478                             7.3725
2510                      708                                 480                           477                             7.3725
2511                  1134.43                                 360                           358                             7.2475
2512                  1312.29                                 360                           358                             7.3725
2513                   916.03                                 360                           358                             7.3725
2514                  1149.56                                 360                           357                             7.3725
2515                   887.73                                 360                           357                             7.3725
2516                  1618.28                                 480                           478                             6.7475
2517                   957.07                                 480                           478                             7.3725
2518                  1582.47                                 360                           358                             7.3725
2519                   586.63                                 480                           478                             6.7475
2520                   438.96                                 480                           478                             7.3725
2521                  1145.04                                 360                           358                             6.8725
2522                  1595.34                                 360                           358                             7.3725
2523                   766.68                                 360                           357                             7.4975
2524                   2569.1                                 360                           358                             6.8725
2525                   606.85                                 480                           478                             7.3725
2526                    297.2                                 360                           357                             7.3725
2527                  1955.01                                 360                           357                             6.8725
2528                   874.86                                 360                           358                             7.3725
2529                  1204.12                                 360                           358                             7.3725
2530                  1937.51                                 360                           358                             6.4975
2531                   280.98                                 480                           478                             6.6225
2532                   707.61                                 360                           358                             7.3725
2533                   373.11                                 360                           359                             7.3725
2534                    653.5                                 480                           478                             6.8725
2535                  1005.37                                 360                           358                             6.7475
2536                  1038.51                                 360                           358                             7.3725
2537                  1767.58                                 360                           358                             7.1225
2538                   666.51                                 360                           357                             6.4975
2539                  2235.94                                 360                           357                             7.1225
2540                  1565.74                                 480                           478                             7.3725
2541                  1217.92                                 360                           358                             7.2475
2542                   594.28                                 360                           359                             6.9975
2543                  1254.17                                 480                           478                             7.3725
2544                  1235.53                                 480                           478                             6.8725
2545                   997.03                                 480                           478                             7.3725
2546                   580.24                                 360                           358                             7.3725
2547                  1212.01                                 360                           358                             7.1225
2548                   676.67                                 360                           358                             6.9975
2549                  1286.56                                 360                           358                             7.2475
2550                   720.48                                 360                           358                             7.3725
2551                  1479.55                                 360                           358                             7.2475
2552                   868.43                                 360                           358                             7.3725
2553                  1740.01                                 360                           357                             7.1225
2554                  1350.89                                 360                           358                             7.3725
2555                   616.25                                 360                           357                             6.2475
2556                  1518.66                                 360                           358                             6.7475
2557                  1093.57                                 360                           358                             7.3725
2558                  1766.41                                 360                           359                             7.3725
2559                   784.81                                 360                           358                             7.3725
2560                   686.67                                 360                           357                             6.6225
2561                   924.59                                 360                           357                             6.9975
2562                  1498.76                                 360                           357                             6.7475
2563                     1900                                 360                           358                             7.3725
2564                  2156.27                                 360                           357                             6.7475
2565                   913.46                                 360                           358                             6.7475
2566                   878.34                                 360                           357                             6.8725
2567                  1408.01                                 360                           358                             6.7475
2568                     1416                                 480                           478                             7.3725
2569                   670.09                                 360                           357                             6.8725
2570                  1598.44                                 360                           358                             6.7475
2571                  1598.44                                 360                           358                             6.7475
2572                   638.03                                 360                           358                             6.9975
2573                   991.67                                 360                           358                             6.8725
2574                  1543.76                                 360                           358                             7.4975
2575                  1931.67                                 360                           358                             7.3725
2576                  1607.19                                 360                           358                             7.2475
2577                  1264.29                                 480                           479                             6.8725
2578                  1881.26                                 360                           359                             7.9975
2579                   768.81                                 360                           358                             6.7475
2580                   370.53                                 360                           358                             7.3725
2581                  1894.91                                 360                           357                             7.3725
2582                   733.34                                 360                           358                             7.1225
2583                   939.19                                 360                           358                             7.3725
2584                  2235.42                                 360                           359                             7.2475
2585                   890.06                                 480                           479                             7.3725
2586                  1001.01                                 360                           358                             7.8725
2587                   939.67                                 360                           358                             7.6225
2588                   819.26                                 480                           478                             7.3725
2589                   468.31                                 360                           358                             6.9975
2590                  1186.26                                 360                           358                             7.4975
2591                   845.01                                 360                           358                             7.4975
2592                   529.59                                 360                           357                             6.4975
2593                  1706.25                                 360                           358                             6.9975
2594                    920.4                                 480                           478                             7.2475
2595                  1147.51                                 360                           358                             6.8725
2596                   597.19                                 360                           358                             6.9975
2597                   968.38                                 360                           357                             7.1225
2598                   598.42                                 360                           358                             7.9975
2599                  1119.31                                 360                           358                             7.3725
2600                  1283.99                                 360                           358                             7.1225
2601                  1074.01                                 360                           358                             7.1225
2602                  1370.47                                 360                           358                             6.9975
2603                   829.83                                 360                           358                             7.3725
2604                  1225.26                                 360                           359                             7.4975
2605                  1312.29                                 360                           358                             7.6225
2606                  1389.48                                 360                           358                             7.3725
2607                  1193.48                                 480                           478                             7.4975
2608                  1492.41                                 360                           358                             7.2475
2609                   849.13                                 360                           358                             6.8725
2610                  1607.84                                 360                           359                             7.3725
2611                  1125.74                                 360                           358                             7.6225
2612                   629.88                                 480                           479                             7.6225
2613                  2090.66                                 360                           359                             7.3725
2614                  1138.43                                 360                           358                             7.6225
2615                  1093.57                                 360                           358                             7.3725
2616                  1444.31                                 480                           478                             7.4975
2617                   1157.9                                 360                           358                             7.2475
2618                   809.14                                 480                           478                             7.6225
2619                  1440.95                                 360                           358                             6.9975
2620                  1374.98                                 360                           358                             7.6225
2621                  1183.63                                 360                           358                             7.6225
2622                  1736.85                                 360                           358                             7.6225
2623                  2053.35                                 360                           358                             7.1225
2624                   596.74                                 480                           478                             7.1225
2625                  1339.63                                 360                           358                             7.2475
2626                   1942.7                                 360                           358                             7.3725
2627                  1078.14                                 360                           358                             7.6225
2628                  1196.88                                 360                           359                             6.9975
2629                  2090.66                                 360                           359                             7.6225
2630                   1848.1                                 360                           358                             7.6225
2631                  1314.85                                 480                           478                             7.6225
2632                  1711.12                                 360                           358                             7.6225
2633                  1011.43                                 480                           479                             7.1225
2634                   1618.5                                 360                           357                             7.3725
2635                  1839.78                                 360                           360                             0.6225
2636                  1494.98                                 360                           360                             0.6225
2637                  1865.51                                 360                           360                             0.6225
2638                  1672.52                                 360                           359                             7.3725
2639                  1350.89                                 360                           360                             0.6225
2640                  1698.26                                 360                           360                             0.6225
2641                   635.75                                 360                           360                             1.6225
2642                  1929.84                                 360                           360                             0.6225
2643                   646.83                                 360                           360                             1.6225
2644                  3015.37                                 360                           360                             0.6225
2645                  1338.02                                 360                           359                             7.3725
2646                   1608.2                                 360                           360                             0.6225
2647                  2787.74                                 480                           480                             0.6225
2648                  1517.14                                 480                           480                             0.6225
2649                  1646.79                                 360                           360                             0.6225
2650                  2205.64                                 360                           359                             6.1225
2651                  2042.41                                 360                           360                             0.6225
2652                  3025.02                                 360                           359                             7.2475
2653                  1428.08                                 360                           359                             7.3725
2654                   944.69                                 360                           359                             7.3725
2655                  2206.45                                 360                           359                             7.6225
2656                   402.05                                 360                           360                             0.6225
2657                  1082.22                                 480                           479                             7.6225
2658                   838.84                                 360                           359                             7.6225
2659                  1471.09                                 360                           359                             7.6225
2660                   859.71                                 480                           479                             7.6225
2661                    940.8                                 360                           359                             7.6225
2662                   669.01                                 360                           360                             0.6225
2663                   758.57                                 480                           479                             7.6225
2664                  1955.57                                 360                           360                             0.6225
2665                  1801.18                                 360                           360                             0.6225
2666                  1109.01                                 360                           359                             7.3725
2667                  1845.14                                 360                           359                             7.6225
2668                   511.02                                 480                           479                             7.6225
2669                  1785.74                                 360                           360                             0.6225
2670                  1389.48                                 360                           359                             7.6225
2671                  1643.56                                 480                           479                             7.4975
2672                  2090.66                                 360                           359                             7.6225
2673                  1080.71                                 360                           359                             7.2475
2674                  1122.68                                 480                           479                             7.4975
2675                  1265.72                                 360                           358                             7.3725
2676                  1350.89                                 360                           359                             7.3725
2677                   961.01                                 360                           359                             6.1225
2678                   1981.3                                 360                           359                             7.6225
2679                   723.69                                 360                           359                             7.1225
2680                  1005.36                                 360                           359                             7.3725
2681                  1299.42                                 360                           359                             7.2475
2682                    373.1                                 360                           359                             7.3725
2683                   910.28                                 480                           480                             0.6225
2684                  1505.27                                 360                           360                             0.6225
2685                  1618.28                                 480                           479                             7.6225
2686                  1376.62                                 360                           359                             7.3725
2687                   952.05                                 360                           360                             0.6225
2688                   535.95                                 360                           360                             1.6225
2689                  1080.71                                 360                           359                             7.6225
2690                  1430.65                                 360                           360                             0.6225
2691                  1357.32                                 360                           359                             7.6225
2692                  1605.62                                 360                           359                             7.1225
2693                  1415.22                                 360                           359                             7.6225
2694                  1501.69                                 360                           360                             0.6225
2695                  1567.19                                 360                           360                             1.6225
2696                   856.85                                 360                           359                             7.6225
2697                  1218.97                                 480                           480                             0.6225
2698                  1644.22                                 360                           359                             7.3725
2699                   833.08                                 360                           360                             0.6225
2700                   2438.8                                 480                           480                             0.6225
2701                    849.6                                 480                           480                             0.6225
2702                  1775.45                                 360                           359                             7.6225
2703                  1051.88                                 480                           480                             0.6225
2704                  2402.53                                 360                           360                             1.6225
2705                  1260.51                                 480                           479                             7.6225
2706                  2090.66                                 360                           359                             7.6225
2707                   3216.4                                 360                           359                             7.1225
2708                  3152.07                                 360                           359                             6.9975
2709                   887.73                                 360                           359                             7.6225
2710                   788.02                                 360                           360                             0.6225
2711                  1132.17                                 360                           359                             7.3725
2712                   939.19                                 360                           359                             7.3725
2713                  1678.07                                 360                           359                             7.3725
2714                  1319.91                                 480                           480                             0.6225
2715                   687.77                                 480                           479                             7.6225
2716                  1994.17                                 360                           359                             7.3725
2717                  1801.18                                 360                           359                             7.6225
2718                   1129.6                                 360                           359                             7.3725
2719                  1424.69                                 360                           359                             5.6225
2720                  1092.34                                 480                           478                             7.6225
2721                      885                                 480                           479                             7.6225
2722                   853.39                                 480                           478                             7.6225
2723                  1270.48                                 360                           358                             6.7475
2724                   758.57                                 480                           478                             7.6225
2725                  1490.31                                 360                           358                             7.6225
2726                  1723.99                                 360                           358                             7.4975
2727                  1817.26                                 360                           358                             7.6225
2728                   914.81                                 360                           358                             7.6225
2729                  1839.78                                 360                           359                             7.6225
2730                  1637.79                                 480                           479                             7.3725
2731                   3216.4                                 360                           359                             6.9975
2732                   1780.6                                 360                           359                             7.6225
2733                  1587.94                                 480                           478                             7.6225
2734                  1598.05                                 480                           478                             7.4975
2735                   926.32                                 360                           358                             7.6225
2736                  1093.57                                 360                           358                             7.3725
2737                   786.89                                 480                           478                             7.3725
2738                  1749.72                                 360                           359                             7.3725
2739                   653.49                                 360                           358                             7.6225
2740                  1326.76                                 360                           358                             7.6225
2741                  1758.56                                 360                           359                             7.4975
2742                  1166.67                                 360                           358                             7.6225
2743                   667.54                                 480                           474                             7.3725
2744                  1209.36                                 360                           358                             7.6225
2745                  1286.56                                 360                           359                             7.4975
2746                  1685.39                                 360                           358                             7.3725




--------------------------------------------------------------------------------




                      TRUSTFEE         LPMI      MSERV         SERV_FEE
__________________________________________________________________________
1                       0.0025         0             0            0.375
2                       0.0025         0             0            0.375
3                       0.0025         0             0            0.375
4                       0.0025         0             0            0.375
5                       0.0025         0             0            0.375
6                       0.0025         0             0            0.375
7                       0.0025         0             0            0.375
8                       0.0025         0             0            0.375
9                       0.0025         0             0            0.375
10                      0.0025         0             0            0.375
11                      0.0025         0             0            0.375
12                      0.0025         0             0            0.375
13                      0.0025         0             0            0.375
14                      0.0025         0             0            0.375
15                      0.0025         0             0            0.375
16                      0.0025         0             0            0.375
17                      0.0025         0             0            0.375
18                      0.0025         0             0            0.375
19                      0.0025         0             0            0.375
20                      0.0025         0             0            0.375
21                      0.0025         0             0            0.375
22                      0.0025         0             0            0.375
23                      0.0025         0             0            0.375
24                      0.0025         0             0            0.375
25                      0.0025         0             0            0.375
26                      0.0025         0             0            0.375
27                      0.0025         0             0            0.375
28                      0.0025         0             0            0.375
29                      0.0025         0             0            0.375
30                      0.0025         0             0            0.375
31                      0.0025         0             0            0.375
32                      0.0025         0             0            0.375
33                      0.0025         0             0            0.375
34                      0.0025         0             0            0.375
35                      0.0025         0             0            0.375
36                      0.0025         0             0            0.375
37                      0.0025         0             0            0.375
38                      0.0025         0             0            0.375
39                      0.0025         0             0            0.375
40                      0.0025         0             0            0.375
41                      0.0025         0             0            0.375
42                      0.0025         0             0            0.375
43                      0.0025         0             0            0.375
44                      0.0025         0             0            0.375
45                      0.0025         0             0            0.375
46                      0.0025         0             0            0.375
47                      0.0025         0             0            0.375
48                      0.0025         0             0            0.375
49                      0.0025         0             0            0.375
50                      0.0025         0             0            0.375
51                      0.0025         0             0            0.375
52                      0.0025         0             0            0.375
53                      0.0025         0             0            0.375
54                      0.0025         0             0            0.375
55                      0.0025         0             0            0.375
56                      0.0025         0             0            0.375
57                      0.0025         0             0            0.375
58                      0.0025         0             0            0.375
59                      0.0025         0             0            0.375
60                      0.0025         0             0            0.375
61                      0.0025         0             0            0.375
62                      0.0025         0             0            0.375
63                      0.0025         0             0            0.375
64                      0.0025         0             0            0.375
65                      0.0025         0             0            0.375
66                      0.0025         0             0            0.375
67                      0.0025         0             0            0.375
68                      0.0025         0             0            0.375
69                      0.0025         0             0            0.375
70                      0.0025         0             0            0.375
71                      0.0025         0             0            0.375
72                      0.0025         0             0            0.375
73                      0.0025         0             0            0.375
74                      0.0025         0             0            0.375
75                      0.0025         0             0            0.375
76                      0.0025         0             0            0.375
77                      0.0025         0             0            0.375
78                      0.0025         0             0            0.375
79                      0.0025         0             0            0.375
80                      0.0025         0             0            0.375
81                      0.0025         0             0            0.375
82                      0.0025         0             0            0.375
83                      0.0025         0             0            0.375
84                      0.0025         0             0            0.375
85                      0.0025         0             0            0.375
86                      0.0025         0             0            0.375
87                      0.0025         0             0            0.375
88                      0.0025         0             0            0.375
89                      0.0025         0             0            0.375
90                      0.0025         0             0            0.375
91                      0.0025         0             0            0.375
92                      0.0025         0             0            0.375
93                      0.0025         0             0            0.375
94                      0.0025         0             0            0.375
95                      0.0025         0             0            0.375
96                      0.0025         0             0            0.375
97                      0.0025         0             0            0.375
98                      0.0025         0             0            0.375
99                      0.0025         0             0            0.375
100                     0.0025         0             0            0.375
101                     0.0025         0             0            0.375
102                     0.0025         0             0            0.375
103                     0.0025         0             0            0.375
104                     0.0025         0             0            0.375
105                     0.0025         0             0            0.375
106                     0.0025         0             0            0.375
107                     0.0025         0             0            0.375
108                     0.0025         0             0            0.375
109                     0.0025         0             0            0.375
110                     0.0025         0             0            0.375
111                     0.0025         0             0            0.375
112                     0.0025         0             0            0.375
113                     0.0025         0             0            0.375
114                     0.0025         0             0            0.375
115                     0.0025         0             0            0.375
116                     0.0025         0             0            0.375
117                     0.0025         0             0            0.375
118                     0.0025         0             0            0.375
119                     0.0025         0             0            0.375
120                     0.0025         0             0            0.375
121                     0.0025         0             0            0.375
122                     0.0025         0             0            0.375
123                     0.0025         0             0            0.375
124                     0.0025         0             0            0.375
125                     0.0025         0             0            0.375
126                     0.0025         0             0            0.375
127                     0.0025         0             0            0.375
128                     0.0025         0             0            0.375
129                     0.0025         0             0            0.375
130                     0.0025         0             0            0.375
131                     0.0025         0             0            0.375
132                     0.0025         0             0            0.375
133                     0.0025         0             0            0.375
134                     0.0025         0             0            0.375
135                     0.0025         0             0            0.375
136                     0.0025         0             0            0.375
137                     0.0025         0             0            0.375
138                     0.0025         0             0            0.375
139                     0.0025         0             0            0.375
140                     0.0025         0             0            0.375
141                     0.0025         0             0            0.375
142                     0.0025         0             0            0.375
143                     0.0025         0             0            0.375
144                     0.0025         0             0            0.375
145                     0.0025         0             0            0.375
146                     0.0025         0             0            0.375
147                     0.0025         0             0            0.375
148                     0.0025         0             0            0.375
149                     0.0025         0             0            0.375
150                     0.0025         0             0            0.375
151                     0.0025         0             0            0.375
152                     0.0025         0             0            0.375
153                     0.0025         0             0            0.375
154                     0.0025         0             0            0.375
155                     0.0025         0             0            0.375
156                     0.0025         0             0            0.375
157                     0.0025         0             0            0.375
158                     0.0025         0             0            0.375
159                     0.0025         0             0            0.375
160                     0.0025         0             0            0.375
161                     0.0025         0             0            0.375
162                     0.0025         0             0            0.375
163                     0.0025         0             0            0.375
164                     0.0025         0             0            0.375
165                     0.0025         0             0            0.375
166                     0.0025         0             0            0.375
167                     0.0025         0             0            0.375
168                     0.0025         0             0            0.375
169                     0.0025         0             0            0.375
170                     0.0025         0             0            0.375
171                     0.0025         0             0            0.375
172                     0.0025         0             0            0.375
173                     0.0025         0             0            0.375
174                     0.0025         0             0            0.375
175                     0.0025         0             0            0.375
176                     0.0025         0             0            0.375
177                     0.0025         0             0            0.375
178                     0.0025         0             0            0.375
179                     0.0025         0             0            0.375
180                     0.0025         0             0            0.375
181                     0.0025         0             0            0.375
182                     0.0025         0             0            0.375
183                     0.0025         0             0            0.375
184                     0.0025         0             0            0.375
185                     0.0025         0             0            0.375
186                     0.0025         0             0            0.375
187                     0.0025         0             0            0.375
188                     0.0025         0             0            0.375
189                     0.0025         0             0            0.375
190                     0.0025         0             0            0.375
191                     0.0025         0             0            0.375
192                     0.0025         0             0            0.375
193                     0.0025         0             0            0.375
194                     0.0025         0             0            0.375
195                     0.0025         0             0            0.375
196                     0.0025         0             0            0.375
197                     0.0025         0             0            0.375
198                     0.0025         0             0            0.375
199                     0.0025         0             0            0.375
200                     0.0025         0             0            0.375
201                     0.0025         0             0            0.375
202                     0.0025         0             0            0.375
203                     0.0025         0             0            0.375
204                     0.0025         0             0            0.375
205                     0.0025         0             0            0.375
206                     0.0025         0             0            0.375
207                     0.0025         0             0            0.375
208                     0.0025         0             0            0.375
209                     0.0025         0             0            0.375
210                     0.0025         0             0            0.375
211                     0.0025         0             0            0.375
212                     0.0025         0             0            0.375
213                     0.0025         0             0            0.375
214                     0.0025         0             0            0.375
215                     0.0025         0             0            0.375
216                     0.0025         0             0            0.375
217                     0.0025         0             0            0.375
218                     0.0025         0             0            0.375
219                     0.0025         0             0            0.375
220                     0.0025         0             0            0.375
221                     0.0025         0             0            0.375
222                     0.0025         0             0            0.375
223                     0.0025         0             0            0.375
224                     0.0025         0             0            0.375
225                     0.0025         0             0            0.375
226                     0.0025         0             0            0.375
227                     0.0025         0             0            0.375
228                     0.0025         0             0            0.375
229                     0.0025         0             0            0.375
230                     0.0025         0             0            0.375
231                     0.0025         0             0            0.375
232                     0.0025         0             0            0.375
233                     0.0025         0             0            0.375
234                     0.0025         0             0            0.375
235                     0.0025         0             0            0.375
236                     0.0025         0             0            0.375
237                     0.0025         0             0            0.375
238                     0.0025         0             0            0.375
239                     0.0025         0             0            0.375
240                     0.0025         0             0            0.375
241                     0.0025         0             0            0.375
242                     0.0025         0             0            0.375
243                     0.0025         0             0            0.375
244                     0.0025         0             0            0.375
245                     0.0025         0             0            0.375
246                     0.0025         0             0            0.375
247                     0.0025         0             0            0.375
248                     0.0025         0             0            0.375
249                     0.0025         0             0            0.375
250                     0.0025         0             0            0.375
251                     0.0025         0             0            0.375
252                     0.0025         0             0            0.375
253                     0.0025         0             0            0.375
254                     0.0025         0             0            0.375
255                     0.0025         0             0            0.375
256                     0.0025         0             0            0.375
257                     0.0025         0             0            0.375
258                     0.0025         0             0            0.375
259                     0.0025         0             0            0.375
260                     0.0025         0             0            0.375
261                     0.0025         0             0            0.375
262                     0.0025         0             0            0.375
263                     0.0025         0             0            0.375
264                     0.0025         0             0            0.375
265                     0.0025         0             0            0.375
266                     0.0025         0             0            0.375
267                     0.0025         0             0            0.375
268                     0.0025         0             0            0.375
269                     0.0025         0             0            0.375
270                     0.0025         0             0            0.375
271                     0.0025         0             0            0.375
272                     0.0025         0             0            0.375
273                     0.0025         0             0            0.375
274                     0.0025         0             0            0.375
275                     0.0025         0             0            0.375
276                     0.0025         0             0            0.375
277                     0.0025         0             0            0.375
278                     0.0025         0             0            0.375
279                     0.0025         0             0            0.375
280                     0.0025         0             0            0.375
281                     0.0025         0             0            0.375
282                     0.0025         0             0            0.375
283                     0.0025         0             0            0.375
284                     0.0025         0             0            0.375
285                     0.0025         0             0            0.375
286                     0.0025         0             0            0.375
287                     0.0025         0             0            0.375
288                     0.0025         0             0            0.375
289                     0.0025         0             0            0.375
290                     0.0025         0             0            0.375
291                     0.0025         0             0            0.375
292                     0.0025         0             0            0.375
293                     0.0025         0             0            0.375
294                     0.0025         0             0            0.375
295                     0.0025         0             0            0.375
296                     0.0025         0             0            0.375
297                     0.0025         0             0            0.375
298                     0.0025         0             0            0.375
299                     0.0025         0             0            0.375
300                     0.0025         0             0            0.375
301                     0.0025         0             0            0.375
302                     0.0025         0             0            0.375
303                     0.0025         0             0            0.375
304                     0.0025         0             0            0.375
305                     0.0025         0             0            0.375
306                     0.0025         0             0            0.375
307                     0.0025         0             0            0.375
308                     0.0025         0             0            0.375
309                     0.0025         0             0            0.375
310                     0.0025         0             0            0.375
311                     0.0025         0             0            0.375
312                     0.0025         0             0            0.375
313                     0.0025         0             0            0.375
314                     0.0025         0             0            0.375
315                     0.0025         0             0            0.375
316                     0.0025         0             0            0.375
317                     0.0025         0             0            0.375
318                     0.0025         0             0            0.375
319                     0.0025         0             0            0.375
320                     0.0025         0             0            0.375
321                     0.0025         0             0            0.375
322                     0.0025         0             0            0.375
323                     0.0025         0             0            0.375
324                     0.0025         0             0            0.375
325                     0.0025         0             0            0.375
326                     0.0025         0             0            0.375
327                     0.0025         0             0            0.375
328                     0.0025         0             0            0.375
329                     0.0025         0             0            0.375
330                     0.0025         0             0            0.375
331                     0.0025         0             0            0.375
332                     0.0025         0             0            0.375
333                     0.0025         0             0            0.375
334                     0.0025         0             0            0.375
335                     0.0025         0             0            0.375
336                     0.0025         0             0            0.375
337                     0.0025         0             0            0.375
338                     0.0025         0             0            0.375
339                     0.0025         0             0            0.375
340                     0.0025         0             0            0.375
341                     0.0025         0             0            0.375
342                     0.0025         0             0            0.375
343                     0.0025         0             0            0.375
344                     0.0025         0             0            0.375
345                     0.0025         0             0            0.375
346                     0.0025         0             0            0.375
347                     0.0025         0             0            0.375
348                     0.0025         0             0            0.375
349                     0.0025         0             0            0.375
350                     0.0025         0             0            0.375
351                     0.0025         0             0            0.375
352                     0.0025         0             0            0.375
353                     0.0025         0             0            0.375
354                     0.0025         0             0            0.375
355                     0.0025         0             0            0.375
356                     0.0025         0             0            0.375
357                     0.0025         0             0            0.375
358                     0.0025         0             0            0.375
359                     0.0025         0             0            0.375
360                     0.0025         0             0            0.375
361                     0.0025         0             0            0.375
362                     0.0025         0             0            0.375
363                     0.0025         0             0            0.375
364                     0.0025         0             0            0.375
365                     0.0025         0             0            0.375
366                     0.0025         0             0            0.375
367                     0.0025         0             0            0.375
368                     0.0025         0             0            0.375
369                     0.0025         0             0            0.375
370                     0.0025         0             0            0.375
371                     0.0025         0             0            0.375
372                     0.0025         0             0            0.375
373                     0.0025         0             0            0.375
374                     0.0025         0             0            0.375
375                     0.0025         0             0            0.375
376                     0.0025         0             0            0.375
377                     0.0025         0             0            0.375
378                     0.0025         0             0            0.375
379                     0.0025         0             0            0.375
380                     0.0025         0             0            0.375
381                     0.0025         0             0            0.375
382                     0.0025         0             0            0.375
383                     0.0025         0             0            0.375
384                     0.0025         0             0            0.375
385                     0.0025         0             0            0.375
386                     0.0025         0             0            0.375
387                     0.0025         0             0            0.375
388                     0.0025         0             0            0.375
389                     0.0025         0             0            0.375
390                     0.0025         0             0            0.375
391                     0.0025         0             0            0.375
392                     0.0025         0             0            0.375
393                     0.0025         0             0            0.375
394                     0.0025         0             0            0.375
395                     0.0025         0             0            0.375
396                     0.0025         0             0            0.375
397                     0.0025         0             0            0.375
398                     0.0025         0             0            0.375
399                     0.0025         0             0            0.375
400                     0.0025         0             0            0.375
401                     0.0025         0             0            0.375
402                     0.0025         0             0            0.375
403                     0.0025         0             0            0.375
404                     0.0025         0             0            0.375
405                     0.0025         0             0            0.375
406                     0.0025         0             0            0.375
407                     0.0025         0             0            0.375
408                     0.0025         0             0            0.375
409                     0.0025         0             0            0.375
410                     0.0025         0             0            0.375
411                     0.0025         0             0            0.375
412                     0.0025         0             0            0.375
413                     0.0025         0             0            0.375
414                     0.0025         0             0            0.375
415                     0.0025         0             0            0.375
416                     0.0025         0             0            0.375
417                     0.0025         0             0            0.375
418                     0.0025         0             0            0.375
419                     0.0025         0             0            0.375
420                     0.0025         0             0            0.375
421                     0.0025         0             0            0.375
422                     0.0025         0             0            0.375
423                     0.0025         0             0            0.375
424                     0.0025         0             0            0.375
425                     0.0025         0             0            0.375
426                     0.0025         0             0            0.375
427                     0.0025         0             0            0.375
428                     0.0025         0             0            0.375
429                     0.0025         0             0            0.375
430                     0.0025         0             0            0.375
431                     0.0025         0             0            0.375
432                     0.0025         0             0            0.375
433                     0.0025         0             0            0.375
434                     0.0025         0             0            0.375
435                     0.0025         0             0            0.375
436                     0.0025         0             0            0.375
437                     0.0025         0             0            0.375
438                     0.0025         0             0            0.375
439                     0.0025         0             0            0.375
440                     0.0025         0             0            0.375
441                     0.0025         0             0            0.375
442                     0.0025         0             0            0.375
443                     0.0025         0             0            0.375
444                     0.0025         0             0            0.375
445                     0.0025         0             0            0.375
446                     0.0025         0             0            0.375
447                     0.0025         0             0            0.375
448                     0.0025         0             0            0.375
449                     0.0025         0             0            0.375
450                     0.0025         0             0            0.375
451                     0.0025         0             0            0.375
452                     0.0025         0             0            0.375
453                     0.0025         0             0            0.375
454                     0.0025         0             0            0.375
455                     0.0025         0             0            0.375
456                     0.0025         0             0            0.375
457                     0.0025         0             0            0.375
458                     0.0025         0             0            0.375
459                     0.0025         0             0            0.375
460                     0.0025         0             0            0.375
461                     0.0025         0             0            0.375
462                     0.0025         0             0            0.375
463                     0.0025         0             0            0.375
464                     0.0025         0             0            0.375
465                     0.0025         0             0            0.375
466                     0.0025         0             0            0.375
467                     0.0025         0             0            0.375
468                     0.0025         0             0            0.375
469                     0.0025         0             0            0.375
470                     0.0025         0             0            0.375
471                     0.0025         0             0            0.375
472                     0.0025         0             0            0.375
473                     0.0025         0             0            0.375
474                     0.0025         0             0            0.375
475                     0.0025         0             0            0.375
476                     0.0025         0             0            0.375
477                     0.0025         0             0            0.375
478                     0.0025         0             0            0.375
479                     0.0025         0             0            0.375
480                     0.0025         0             0            0.375
481                     0.0025         0             0            0.375
482                     0.0025         0             0            0.375
483                     0.0025         0             0            0.375
484                     0.0025         0             0            0.375
485                     0.0025         0             0            0.375
486                     0.0025         0             0            0.375
487                     0.0025         0             0            0.375
488                     0.0025         0             0            0.375
489                     0.0025         0             0            0.375
490                     0.0025         0             0            0.375
491                     0.0025         0             0            0.375
492                     0.0025         0             0            0.375
493                     0.0025         0             0            0.375
494                     0.0025         0             0            0.375
495                     0.0025         0             0            0.375
496                     0.0025         0             0            0.375
497                     0.0025         0             0            0.375
498                     0.0025         0             0            0.375
499                     0.0025         0             0            0.375
500                     0.0025         0             0            0.375
501                     0.0025         0             0            0.375
502                     0.0025         0             0            0.375
503                     0.0025         0             0            0.375
504                     0.0025         0             0            0.375
505                     0.0025         0             0            0.375
506                     0.0025         0             0            0.375
507                     0.0025         0             0            0.375
508                     0.0025         0             0            0.375
509                     0.0025         0             0            0.375
510                     0.0025         0             0            0.375
511                     0.0025         0             0            0.375
512                     0.0025         0             0            0.375
513                     0.0025         0             0            0.375
514                     0.0025         0             0            0.375
515                     0.0025         0             0            0.375
516                     0.0025         0             0            0.375
517                     0.0025         0             0            0.375
518                     0.0025         0             0            0.375
519                     0.0025         0             0            0.375
520                     0.0025         0             0            0.375
521                     0.0025         0             0            0.375
522                     0.0025         0             0            0.375
523                     0.0025         0             0            0.375
524                     0.0025         0             0            0.375
525                     0.0025         0             0            0.375
526                     0.0025         0             0            0.375
527                     0.0025         0             0            0.375
528                     0.0025         0             0            0.375
529                     0.0025         0             0            0.375
530                     0.0025         0             0            0.375
531                     0.0025         0             0            0.375
532                     0.0025         0             0            0.375
533                     0.0025         0             0            0.375
534                     0.0025         0             0            0.375
535                     0.0025         0             0            0.375
536                     0.0025         0             0            0.375
537                     0.0025         0             0            0.375
538                     0.0025         0             0            0.375
539                     0.0025         0             0            0.375
540                     0.0025         0             0            0.375
541                     0.0025         0             0            0.375
542                     0.0025         0             0            0.375
543                     0.0025         0             0            0.375
544                     0.0025         0             0            0.375
545                     0.0025         0             0            0.375
546                     0.0025         0             0            0.375
547                     0.0025         0             0            0.375
548                     0.0025         0             0            0.375
549                     0.0025         0             0            0.375
550                     0.0025         0             0            0.375
551                     0.0025         0             0            0.375
552                     0.0025         0             0            0.375
553                     0.0025         0             0            0.375
554                     0.0025         0             0            0.375
555                     0.0025         0             0            0.375
556                     0.0025         0             0            0.375
557                     0.0025         0             0            0.375
558                     0.0025         0             0            0.375
559                     0.0025         0             0            0.375
560                     0.0025         0             0            0.375
561                     0.0025         0             0            0.375
562                     0.0025         0             0            0.375
563                     0.0025         0             0            0.375
564                     0.0025         0             0            0.375
565                     0.0025         0             0            0.375
566                     0.0025         0             0            0.375
567                     0.0025         0             0            0.375
568                     0.0025         0             0            0.375
569                     0.0025         0             0            0.375
570                     0.0025         0             0            0.375
571                     0.0025         0             0            0.375
572                     0.0025         0             0            0.375
573                     0.0025         0             0            0.375
574                     0.0025         0             0            0.375
575                     0.0025         0             0            0.375
576                     0.0025         0             0            0.375
577                     0.0025         0             0            0.375
578                     0.0025         0             0            0.375
579                     0.0025         0             0            0.375
580                     0.0025         0             0            0.375
581                     0.0025         0             0            0.375
582                     0.0025         0             0            0.375
583                     0.0025         0             0            0.375
584                     0.0025         0             0            0.375
585                     0.0025         0             0            0.375
586                     0.0025         0             0            0.375
587                     0.0025         0             0            0.375
588                     0.0025         0             0            0.375
589                     0.0025         0             0            0.375
590                     0.0025         0             0            0.375
591                     0.0025         0             0            0.375
592                     0.0025         0             0            0.375
593                     0.0025         0             0            0.375
594                     0.0025         0             0            0.375
595                     0.0025         0             0            0.375
596                     0.0025         0             0            0.375
597                     0.0025         0             0            0.375
598                     0.0025         0             0            0.375
599                     0.0025         0             0            0.375
600                     0.0025         0             0            0.375
601                     0.0025         0             0            0.375
602                     0.0025         0             0            0.375
603                     0.0025         0             0            0.375
604                     0.0025         0             0            0.375
605                     0.0025         0             0            0.375
606                     0.0025         0             0            0.375
607                     0.0025         0             0            0.375
608                     0.0025         0             0            0.375
609                     0.0025         0             0            0.375
610                     0.0025         0             0            0.375
611                     0.0025         0             0            0.375
612                     0.0025         0             0            0.375
613                     0.0025         0             0            0.375
614                     0.0025         0             0            0.375
615                     0.0025         0             0            0.375
616                     0.0025         0             0            0.375
617                     0.0025         0             0            0.375
618                     0.0025         0             0            0.375
619                     0.0025         0             0            0.375
620                     0.0025         0             0            0.375
621                     0.0025         0             0            0.375
622                     0.0025         0             0            0.375
623                     0.0025         0             0            0.375
624                     0.0025         0             0            0.375
625                     0.0025         0             0            0.375
626                     0.0025         0             0            0.375
627                     0.0025         0             0            0.375
628                     0.0025         0             0            0.375
629                     0.0025         0             0            0.375
630                     0.0025         0             0            0.375
631                     0.0025         0             0            0.375
632                     0.0025         0             0            0.375
633                     0.0025         0             0            0.375
634                     0.0025         0             0            0.375
635                     0.0025         0             0            0.375
636                     0.0025         0             0            0.375
637                     0.0025         0             0            0.375
638                     0.0025         0             0            0.375
639                     0.0025         0             0            0.375
640                     0.0025         0             0            0.375
641                     0.0025         0             0            0.375
642                     0.0025         0             0            0.375
643                     0.0025         0             0            0.375
644                     0.0025         0             0            0.375
645                     0.0025         0             0            0.375
646                     0.0025         0             0            0.375
647                     0.0025         0             0            0.375
648                     0.0025         0             0            0.375
649                     0.0025         0             0            0.375
650                     0.0025         0             0            0.375
651                     0.0025         0             0            0.375
652                     0.0025         0             0            0.375
653                     0.0025         0             0            0.375
654                     0.0025         0             0            0.375
655                     0.0025         0             0            0.375
656                     0.0025         0             0            0.375
657                     0.0025         0             0            0.375
658                     0.0025         0             0            0.375
659                     0.0025         0             0            0.375
660                     0.0025         0             0            0.375
661                     0.0025         0             0            0.375
662                     0.0025         0             0            0.375
663                     0.0025         0             0            0.375
664                     0.0025         0             0            0.375
665                     0.0025         0             0            0.375
666                     0.0025         0             0            0.375
667                     0.0025         0             0            0.375
668                     0.0025         0             0            0.375
669                     0.0025         0             0            0.375
670                     0.0025         0             0            0.375
671                     0.0025         0             0            0.375
672                     0.0025         0             0            0.375
673                     0.0025         0             0            0.375
674                     0.0025         0             0            0.375
675                     0.0025         0             0            0.375
676                     0.0025         0             0            0.375
677                     0.0025         0             0            0.375
678                     0.0025         0             0            0.375
679                     0.0025         0             0            0.375
680                     0.0025         0             0            0.375
681                     0.0025         0             0            0.375
682                     0.0025         0             0            0.375
683                     0.0025         0             0            0.375
684                     0.0025         0             0            0.375
685                     0.0025         0             0            0.375
686                     0.0025         0             0            0.375
687                     0.0025         0             0            0.375
688                     0.0025         0             0            0.375
689                     0.0025         0             0            0.375
690                     0.0025         0             0            0.375
691                     0.0025         0             0            0.375
692                     0.0025         0             0            0.375
693                     0.0025         0             0            0.375
694                     0.0025         0             0            0.375
695                     0.0025         0             0            0.375
696                     0.0025         0             0            0.375
697                     0.0025         0             0            0.375
698                     0.0025         0             0            0.375
699                     0.0025         0             0            0.375
700                     0.0025         0             0            0.375
701                     0.0025         0             0            0.375
702                     0.0025         0             0            0.375
703                     0.0025         0             0            0.375
704                     0.0025         0             0            0.375
705                     0.0025         0             0            0.375
706                     0.0025         0             0            0.375
707                     0.0025         0             0            0.375
708                     0.0025         0             0            0.375
709                     0.0025         0             0            0.375
710                     0.0025         0             0            0.375
711                     0.0025         0             0            0.375
712                     0.0025         0             0            0.375
713                     0.0025         0             0            0.375
714                     0.0025         0             0            0.375
715                     0.0025         0             0            0.375
716                     0.0025         0             0            0.375
717                     0.0025         0             0            0.375
718                     0.0025         0             0            0.375
719                     0.0025         0             0            0.375
720                     0.0025         0             0            0.375
721                     0.0025         0             0            0.375
722                     0.0025         0             0            0.375
723                     0.0025         0             0            0.375
724                     0.0025         0             0            0.375
725                     0.0025         0             0            0.375
726                     0.0025         0             0            0.375
727                     0.0025         0             0            0.375
728                     0.0025         0             0            0.375
729                     0.0025         0             0            0.375
730                     0.0025         0             0            0.375
731                     0.0025         0             0            0.375
732                     0.0025         0             0            0.375
733                     0.0025         0             0            0.375
734                     0.0025         0             0            0.375
735                     0.0025         0             0            0.375
736                     0.0025         0             0            0.375
737                     0.0025         0             0            0.375
738                     0.0025         0             0            0.375
739                     0.0025         0             0            0.375
740                     0.0025         0             0            0.375
741                     0.0025         0             0            0.375
742                     0.0025         0             0            0.375
743                     0.0025         0             0            0.375
744                     0.0025         0             0            0.375
745                     0.0025         0             0            0.375
746                     0.0025         0             0            0.375
747                     0.0025         0             0            0.375
748                     0.0025         0             0            0.375
749                     0.0025         0             0            0.375
750                     0.0025         0             0            0.375
751                     0.0025         0             0            0.375
752                     0.0025         0             0            0.375
753                     0.0025         0             0            0.375
754                     0.0025         0             0            0.375
755                     0.0025         0             0            0.375
756                     0.0025         0             0            0.375
757                     0.0025         0             0            0.375
758                     0.0025         0             0            0.375
759                     0.0025         0             0            0.375
760                     0.0025         0             0            0.375
761                     0.0025         0             0            0.375
762                     0.0025         0             0            0.375
763                     0.0025         0             0            0.375
764                     0.0025         0             0            0.375
765                     0.0025         0             0            0.375
766                     0.0025         0             0            0.375
767                     0.0025         0             0            0.375
768                     0.0025         0             0            0.375
769                     0.0025         0             0            0.375
770                     0.0025         0             0            0.375
771                     0.0025         0             0            0.375
772                     0.0025         0             0            0.375
773                     0.0025         0             0            0.375
774                     0.0025         0             0            0.375
775                     0.0025         0             0            0.375
776                     0.0025         0             0            0.375
777                     0.0025         0             0            0.375
778                     0.0025         0             0            0.375
779                     0.0025         0             0            0.375
780                     0.0025         0             0            0.375
781                     0.0025         0             0            0.375
782                     0.0025         0             0            0.375
783                     0.0025         0             0            0.375
784                     0.0025         0             0            0.375
785                     0.0025         0             0            0.375
786                     0.0025         0             0            0.375
787                     0.0025         0             0            0.375
788                     0.0025         0             0            0.375
789                     0.0025         0             0            0.375
790                     0.0025         0             0            0.375
791                     0.0025         0             0            0.375
792                     0.0025         0             0            0.375
793                     0.0025         0             0            0.375
794                     0.0025         0             0            0.375
795                     0.0025         0             0            0.375
796                     0.0025         0             0            0.375
797                     0.0025         0             0            0.375
798                     0.0025         0             0            0.375
799                     0.0025         0             0            0.375
800                     0.0025         0             0            0.375
801                     0.0025         0             0            0.375
802                     0.0025         0             0            0.375
803                     0.0025         0             0            0.375
804                     0.0025         0             0            0.375
805                     0.0025         0             0            0.375
806                     0.0025         0             0            0.375
807                     0.0025         0             0            0.375
808                     0.0025         0             0            0.375
809                     0.0025         0             0            0.375
810                     0.0025         0             0            0.375
811                     0.0025         0             0            0.375
812                     0.0025         0             0            0.375
813                     0.0025         0             0            0.375
814                     0.0025         0             0            0.375
815                     0.0025         0             0            0.375
816                     0.0025         0             0            0.375
817                     0.0025         0             0            0.375
818                     0.0025         0             0            0.375
819                     0.0025         0             0            0.375
820                     0.0025         0             0            0.375
821                     0.0025         0             0            0.375
822                     0.0025         0             0            0.375
823                     0.0025         0             0            0.375
824                     0.0025         0             0            0.375
825                     0.0025         0             0            0.375
826                     0.0025         0             0            0.375
827                     0.0025         0             0            0.375
828                     0.0025         0             0            0.375
829                     0.0025         0             0            0.375
830                     0.0025         0             0            0.375
831                     0.0025         0             0            0.375
832                     0.0025         0             0            0.375
833                     0.0025         0             0            0.375
834                     0.0025         0             0            0.375
835                     0.0025         0             0            0.375
836                     0.0025         0             0            0.375
837                     0.0025         0             0            0.375
838                     0.0025         0             0            0.375
839                     0.0025         0             0            0.375
840                     0.0025         0             0            0.375
841                     0.0025         0             0            0.375
842                     0.0025         0             0            0.375
843                     0.0025         0             0            0.375
844                     0.0025         0             0            0.375
845                     0.0025         0             0            0.375
846                     0.0025         0             0            0.375
847                     0.0025         0             0            0.375
848                     0.0025         0             0            0.375
849                     0.0025         0             0            0.375
850                     0.0025         0             0            0.375
851                     0.0025         0             0            0.375
852                     0.0025         0             0            0.375
853                     0.0025         0             0            0.375
854                     0.0025         0             0            0.375
855                     0.0025         0             0            0.375
856                     0.0025         0             0            0.375
857                     0.0025         0             0            0.375
858                     0.0025         0             0            0.375
859                     0.0025         0             0            0.375
860                     0.0025         0             0            0.375
861                     0.0025         0             0            0.375
862                     0.0025         0             0            0.375
863                     0.0025         0             0            0.375
864                     0.0025         0             0            0.375
865                     0.0025         0             0            0.375
866                     0.0025         0             0            0.375
867                     0.0025         0             0            0.375
868                     0.0025         0             0            0.375
869                     0.0025         0             0            0.375
870                     0.0025         0             0            0.375
871                     0.0025         0             0            0.375
872                     0.0025         0             0            0.375
873                     0.0025         0             0            0.375
874                     0.0025         0             0            0.375
875                     0.0025         0             0            0.375
876                     0.0025         0             0            0.375
877                     0.0025         0             0            0.375
878                     0.0025         0             0            0.375
879                     0.0025         0             0            0.375
880                     0.0025         0             0            0.375
881                     0.0025         0             0            0.375
882                     0.0025         0             0            0.375
883                     0.0025         0             0            0.375
884                     0.0025         0             0            0.375
885                     0.0025         0             0            0.375
886                     0.0025         0             0            0.375
887                     0.0025         0             0            0.375
888                     0.0025         0             0            0.375
889                     0.0025         0             0            0.375
890                     0.0025         0             0            0.375
891                     0.0025         0             0            0.375
892                     0.0025         0             0            0.375
893                     0.0025         0             0            0.375
894                     0.0025         0             0            0.375
895                     0.0025         0             0            0.375
896                     0.0025         0             0            0.375
897                     0.0025         0             0            0.375
898                     0.0025         0             0            0.375
899                     0.0025         0             0            0.375
900                     0.0025         0             0            0.375
901                     0.0025         0             0            0.375
902                     0.0025         0             0            0.375
903                     0.0025         0             0            0.375
904                     0.0025         0             0            0.375
905                     0.0025         0             0            0.375
906                     0.0025         0             0            0.375
907                     0.0025         0             0            0.375
908                     0.0025         0             0            0.375
909                     0.0025         0             0            0.375
910                     0.0025         0             0            0.375
911                     0.0025         0             0            0.375
912                     0.0025         0             0            0.375
913                     0.0025         0             0            0.375
914                     0.0025         0             0            0.375
915                     0.0025         0             0            0.375
916                     0.0025         0             0            0.375
917                     0.0025         0             0            0.375
918                     0.0025         0             0            0.375
919                     0.0025         0             0            0.375
920                     0.0025         0             0            0.375
921                     0.0025         0             0            0.375
922                     0.0025         0             0            0.375
923                     0.0025         0             0            0.375
924                     0.0025         0             0            0.375
925                     0.0025         0             0            0.375
926                     0.0025         0             0            0.375
927                     0.0025         0             0            0.375
928                     0.0025         0             0            0.375
929                     0.0025         0             0            0.375
930                     0.0025         0             0            0.375
931                     0.0025         0             0            0.375
932                     0.0025         0             0            0.375
933                     0.0025         0             0            0.375
934                     0.0025         0             0            0.375
935                     0.0025         0             0            0.375
936                     0.0025         0             0            0.375
937                     0.0025         0             0            0.375
938                     0.0025         0             0            0.375
939                     0.0025         0             0            0.375
940                     0.0025         0             0            0.375
941                     0.0025         0             0            0.375
942                     0.0025         0             0            0.375
943                     0.0025         0             0            0.375
944                     0.0025         0             0            0.375
945                     0.0025         0             0            0.375
946                     0.0025         0             0            0.375
947                     0.0025         0             0            0.375
948                     0.0025         0             0            0.375
949                     0.0025         0             0            0.375
950                     0.0025         0             0            0.375
951                     0.0025         0             0            0.375
952                     0.0025         0             0            0.375
953                     0.0025         0             0            0.375
954                     0.0025         0             0            0.375
955                     0.0025         0             0            0.375
956                     0.0025         0             0            0.375
957                     0.0025         0             0            0.375
958                     0.0025         0             0            0.375
959                     0.0025         0             0            0.375
960                     0.0025         0             0            0.375
961                     0.0025         0             0            0.375
962                     0.0025         0             0            0.375
963                     0.0025         0             0            0.375
964                     0.0025         0             0            0.375
965                     0.0025         0             0            0.375
966                     0.0025         0             0            0.375
967                     0.0025         0             0            0.375
968                     0.0025         0             0            0.375
969                     0.0025         0             0            0.375
970                     0.0025         0             0            0.375
971                     0.0025         0             0            0.375
972                     0.0025         0             0            0.375
973                     0.0025         0             0            0.375
974                     0.0025         0             0            0.375
975                     0.0025         0             0            0.375
976                     0.0025         0             0            0.375
977                     0.0025         0             0            0.375
978                     0.0025         0             0            0.375
979                     0.0025         0             0            0.375
980                     0.0025         0             0            0.375
981                     0.0025         0             0            0.375
982                     0.0025         0             0            0.375
983                     0.0025         0             0            0.375
984                     0.0025         0             0            0.375
985                     0.0025         0             0            0.375
986                     0.0025         0             0            0.375
987                     0.0025         0             0            0.375
988                     0.0025         0             0            0.375
989                     0.0025         0             0            0.375
990                     0.0025         0             0            0.375
991                     0.0025         0             0            0.375
992                     0.0025         0             0            0.375
993                     0.0025         0             0            0.375
994                     0.0025         0             0            0.375
995                     0.0025         0             0            0.375
996                     0.0025         0             0            0.375
997                     0.0025         0             0            0.375
998                     0.0025         0             0            0.375
999                     0.0025         0             0            0.375
1000                    0.0025         0             0            0.375
1001                    0.0025         0             0            0.375
1002                    0.0025         0             0            0.375
1003                    0.0025         0             0            0.375
1004                    0.0025         0             0            0.375
1005                    0.0025         0             0            0.375
1006                    0.0025         0             0            0.375
1007                    0.0025         0             0            0.375
1008                    0.0025         0             0            0.375
1009                    0.0025         0             0            0.375
1010                    0.0025         0             0            0.375
1011                    0.0025         0             0            0.375
1012                    0.0025         0             0            0.375
1013                    0.0025         0             0            0.375
1014                    0.0025         0             0            0.375
1015                    0.0025         0             0            0.375
1016                    0.0025         0             0            0.375
1017                    0.0025         0             0            0.375
1018                    0.0025         0             0            0.375
1019                    0.0025         0             0            0.375
1020                    0.0025         0             0            0.375
1021                    0.0025         0             0            0.375
1022                    0.0025         0             0            0.375
1023                    0.0025         0             0            0.375
1024                    0.0025         0             0            0.375
1025                    0.0025         0             0            0.375
1026                    0.0025         0             0            0.375
1027                    0.0025         0             0            0.375
1028                    0.0025         0             0            0.375
1029                    0.0025         0             0            0.375
1030                    0.0025         0             0            0.375
1031                    0.0025         0             0            0.375
1032                    0.0025         0             0            0.375
1033                    0.0025         0             0            0.375
1034                    0.0025         0             0            0.375
1035                    0.0025         0             0            0.375
1036                    0.0025         0             0            0.375
1037                    0.0025         0             0            0.375
1038                    0.0025         0             0            0.375
1039                    0.0025         0             0            0.375
1040                    0.0025         0             0            0.375
1041                    0.0025         0             0            0.375
1042                    0.0025         0             0            0.375
1043                    0.0025         0             0            0.375
1044                    0.0025         0             0            0.375
1045                    0.0025         0             0            0.375
1046                    0.0025         0             0            0.375
1047                    0.0025         0             0            0.375
1048                    0.0025         0             0            0.375
1049                    0.0025         0             0            0.375
1050                    0.0025         0             0            0.375
1051                    0.0025         0             0            0.375
1052                    0.0025         0             0            0.375
1053                    0.0025         0             0            0.375
1054                    0.0025         0             0            0.375
1055                    0.0025         0             0            0.375
1056                    0.0025         0             0            0.375
1057                    0.0025         0             0            0.375
1058                    0.0025         0             0            0.375
1059                    0.0025         0             0            0.375
1060                    0.0025         0             0            0.375
1061                    0.0025         0             0            0.375
1062                    0.0025         0             0            0.375
1063                    0.0025         0             0            0.375
1064                    0.0025         0             0            0.375
1065                    0.0025         0             0            0.375
1066                    0.0025         0             0            0.375
1067                    0.0025         0             0            0.375
1068                    0.0025         0             0            0.375
1069                    0.0025         0             0            0.375
1070                    0.0025         0             0            0.375
1071                    0.0025         0             0            0.375
1072                    0.0025         0             0            0.375
1073                    0.0025         0             0            0.375
1074                    0.0025         0             0            0.375
1075                    0.0025         0             0            0.375
1076                    0.0025         0             0            0.375
1077                    0.0025         0             0            0.375
1078                    0.0025         0             0            0.375
1079                    0.0025         0             0            0.375
1080                    0.0025         0             0            0.375
1081                    0.0025         0             0            0.375
1082                    0.0025         0             0            0.375
1083                    0.0025         0             0            0.375
1084                    0.0025         0             0            0.375
1085                    0.0025         0             0            0.375
1086                    0.0025         0             0            0.375
1087                    0.0025         0             0            0.375
1088                    0.0025         0             0            0.375
1089                    0.0025         0             0            0.375
1090                    0.0025         0             0            0.375
1091                    0.0025         0             0            0.375
1092                    0.0025         0             0            0.375
1093                    0.0025         0             0            0.375
1094                    0.0025         0             0            0.375
1095                    0.0025         0             0            0.375
1096                    0.0025         0             0            0.375
1097                    0.0025         0             0            0.375
1098                    0.0025         0             0            0.375
1099                    0.0025         0             0            0.375
1100                    0.0025         0             0            0.375
1101                    0.0025         0             0            0.375
1102                    0.0025         0             0            0.375
1103                    0.0025         0             0            0.375
1104                    0.0025         0             0            0.375
1105                    0.0025         0             0            0.375
1106                    0.0025         0             0            0.375
1107                    0.0025         0             0            0.375
1108                    0.0025         0             0            0.375
1109                    0.0025         0             0            0.375
1110                    0.0025         0             0            0.375
1111                    0.0025         0             0            0.375
1112                    0.0025         0             0            0.375
1113                    0.0025         0             0            0.375
1114                    0.0025         0             0            0.375
1115                    0.0025         0             0            0.375
1116                    0.0025         0             0            0.375
1117                    0.0025         0             0            0.375
1118                    0.0025         0             0            0.375
1119                    0.0025         0             0            0.375
1120                    0.0025         0             0            0.375
1121                    0.0025         0             0            0.375
1122                    0.0025         0             0            0.375
1123                    0.0025         0             0            0.375
1124                    0.0025         0             0            0.375
1125                    0.0025         0             0            0.375
1126                    0.0025         0             0            0.375
1127                    0.0025         0             0            0.375
1128                    0.0025         0             0            0.375
1129                    0.0025         0             0            0.375
1130                    0.0025         0             0            0.375
1131                    0.0025         0             0            0.375
1132                    0.0025         0             0            0.375
1133                    0.0025         0             0            0.375
1134                    0.0025         0             0            0.375
1135                    0.0025         0             0            0.375
1136                    0.0025         0             0            0.375
1137                    0.0025         0             0            0.375
1138                    0.0025         0             0            0.375
1139                    0.0025         0             0            0.375
1140                    0.0025         0             0            0.375
1141                    0.0025         0             0            0.375
1142                    0.0025         0             0            0.375
1143                    0.0025         0             0            0.375
1144                    0.0025         0             0            0.375
1145                    0.0025         0             0            0.375
1146                    0.0025         0             0            0.375
1147                    0.0025         0             0            0.375
1148                    0.0025         0             0            0.375
1149                    0.0025         0             0            0.375
1150                    0.0025         0             0            0.375
1151                    0.0025         0             0            0.375
1152                    0.0025         0             0            0.375
1153                    0.0025         0             0            0.375
1154                    0.0025         0             0            0.375
1155                    0.0025         0             0            0.375
1156                    0.0025         0             0            0.375
1157                    0.0025         0             0            0.375
1158                    0.0025         0             0            0.375
1159                    0.0025         0             0            0.375
1160                    0.0025         0             0            0.375
1161                    0.0025         0             0            0.375
1162                    0.0025         0             0            0.375
1163                    0.0025         0             0            0.375
1164                    0.0025         0             0            0.375
1165                    0.0025         0             0            0.375
1166                    0.0025         0             0            0.375
1167                    0.0025         0             0            0.375
1168                    0.0025         0             0            0.375
1169                    0.0025         0             0            0.375
1170                    0.0025         0             0            0.375
1171                    0.0025         0             0            0.375
1172                    0.0025         0             0            0.375
1173                    0.0025         0             0            0.375
1174                    0.0025         0             0            0.375
1175                    0.0025         0             0            0.375
1176                    0.0025         0             0            0.375
1177                    0.0025         0             0            0.375
1178                    0.0025         0             0            0.375
1179                    0.0025         0             0            0.375
1180                    0.0025         0             0            0.375
1181                    0.0025         0             0            0.375
1182                    0.0025         0             0            0.375
1183                    0.0025         0             0            0.375
1184                    0.0025         0             0            0.375
1185                    0.0025         0             0            0.375
1186                    0.0025         0             0            0.375
1187                    0.0025         0             0            0.375
1188                    0.0025         0             0            0.375
1189                    0.0025         0             0            0.375
1190                    0.0025         0             0            0.375
1191                    0.0025         0             0            0.375
1192                    0.0025         0             0            0.375
1193                    0.0025         0             0            0.375
1194                    0.0025         0             0            0.375
1195                    0.0025         0             0            0.375
1196                    0.0025         0             0            0.375
1197                    0.0025         0             0            0.375
1198                    0.0025         0             0            0.375
1199                    0.0025         0             0            0.375
1200                    0.0025         0             0            0.375
1201                    0.0025         0             0            0.375
1202                    0.0025         0             0            0.375
1203                    0.0025         0             0            0.375
1204                    0.0025         0             0            0.375
1205                    0.0025         0             0            0.375
1206                    0.0025         0             0            0.375
1207                    0.0025         0             0            0.375
1208                    0.0025         0             0            0.375
1209                    0.0025         0             0            0.375
1210                    0.0025         0             0            0.375
1211                    0.0025         0             0            0.375
1212                    0.0025         0             0            0.375
1213                    0.0025         0             0            0.375
1214                    0.0025         0             0            0.375
1215                    0.0025         0             0            0.375
1216                    0.0025         0             0            0.375
1217                    0.0025         0             0            0.375
1218                    0.0025         0             0            0.375
1219                    0.0025         0             0            0.375
1220                    0.0025         0             0            0.375
1221                    0.0025         0             0            0.375
1222                    0.0025         0             0            0.375
1223                    0.0025         0             0            0.375
1224                    0.0025         0             0            0.375
1225                    0.0025         0             0            0.375
1226                    0.0025         0             0            0.375
1227                    0.0025         0             0            0.375
1228                    0.0025         0             0            0.375
1229                    0.0025         0             0            0.375
1230                    0.0025         0             0            0.375
1231                    0.0025         0             0            0.375
1232                    0.0025         0             0            0.375
1233                    0.0025         0             0            0.375
1234                    0.0025         0             0            0.375
1235                    0.0025         0             0            0.375
1236                    0.0025         0             0            0.375
1237                    0.0025         0             0            0.375
1238                    0.0025         0             0            0.375
1239                    0.0025         0             0            0.375
1240                    0.0025         0             0            0.375
1241                    0.0025         0             0            0.375
1242                    0.0025         0             0            0.375
1243                    0.0025         0             0            0.375
1244                    0.0025         0             0            0.375
1245                    0.0025         0             0            0.375
1246                    0.0025         0             0            0.375
1247                    0.0025         0             0            0.375
1248                    0.0025         0             0            0.375
1249                    0.0025         0             0            0.375
1250                    0.0025         0             0            0.375
1251                    0.0025         0             0            0.375
1252                    0.0025         0             0            0.375
1253                    0.0025         0             0            0.375
1254                    0.0025         0             0            0.375
1255                    0.0025         0             0            0.375
1256                    0.0025         0             0            0.375
1257                    0.0025         0             0            0.375
1258                    0.0025         0             0            0.375
1259                    0.0025         0             0            0.375
1260                    0.0025         0             0            0.375
1261                    0.0025         0             0            0.375
1262                    0.0025         0             0            0.375
1263                    0.0025         0             0            0.375
1264                    0.0025         0             0            0.375
1265                    0.0025         0             0            0.375
1266                    0.0025         0             0            0.375
1267                    0.0025         0             0            0.375
1268                    0.0025         0             0            0.375
1269                    0.0025         0             0            0.375
1270                    0.0025         0             0            0.375
1271                    0.0025         0             0            0.375
1272                    0.0025         0             0            0.375
1273                    0.0025         0             0            0.375
1274                    0.0025         0             0            0.375
1275                    0.0025         0             0            0.375
1276                    0.0025         0             0            0.375
1277                    0.0025         0             0            0.375
1278                    0.0025         0             0            0.375
1279                    0.0025         0             0            0.375
1280                    0.0025         0             0            0.375
1281                    0.0025         0             0            0.375
1282                    0.0025         0             0            0.375
1283                    0.0025         0             0            0.375
1284                    0.0025         0             0            0.375
1285                    0.0025         0             0            0.375
1286                    0.0025         0             0            0.375
1287                    0.0025         0             0            0.375
1288                    0.0025         0             0            0.375
1289                    0.0025         0             0            0.375
1290                    0.0025         0             0            0.375
1291                    0.0025         0             0            0.375
1292                    0.0025         0             0            0.375
1293                    0.0025         0             0            0.375
1294                    0.0025         0             0            0.375
1295                    0.0025         0             0            0.375
1296                    0.0025         0             0            0.375
1297                    0.0025         0             0            0.375
1298                    0.0025         0             0            0.375
1299                    0.0025         0             0            0.375
1300                    0.0025         0             0            0.375
1301                    0.0025         0             0            0.375
1302                    0.0025         0             0            0.375
1303                    0.0025         0             0            0.375
1304                    0.0025         0             0            0.375
1305                    0.0025         0             0            0.375
1306                    0.0025         0             0            0.375
1307                    0.0025         0             0            0.375
1308                    0.0025         0             0            0.375
1309                    0.0025         0             0            0.375
1310                    0.0025         0             0            0.375
1311                    0.0025         0             0            0.375
1312                    0.0025         0             0            0.375
1313                    0.0025         0             0            0.375
1314                    0.0025         0             0            0.375
1315                    0.0025         0             0            0.375
1316                    0.0025         0             0            0.375
1317                    0.0025         0             0            0.375
1318                    0.0025         0             0            0.375
1319                    0.0025         0             0            0.375
1320                    0.0025         0             0            0.375
1321                    0.0025         0             0            0.375
1322                    0.0025         0             0            0.375
1323                    0.0025         0             0            0.375
1324                    0.0025         0             0            0.375
1325                    0.0025         0             0            0.375
1326                    0.0025         0             0            0.375
1327                    0.0025         0             0            0.375
1328                    0.0025         0             0            0.375
1329                    0.0025         0             0            0.375
1330                    0.0025         0             0            0.375
1331                    0.0025         0             0            0.375
1332                    0.0025         0             0            0.375
1333                    0.0025         0             0            0.375
1334                    0.0025         0             0            0.375
1335                    0.0025         0             0            0.375
1336                    0.0025         0             0            0.375
1337                    0.0025         0             0            0.375
1338                    0.0025         0             0            0.375
1339                    0.0025         0             0            0.375
1340                    0.0025         0             0            0.375
1341                    0.0025         0             0            0.375
1342                    0.0025         0             0            0.375
1343                    0.0025         0             0            0.375
1344                    0.0025         0             0            0.375
1345                    0.0025         0             0            0.375
1346                    0.0025         0             0            0.375
1347                    0.0025         0             0            0.375
1348                    0.0025         0             0            0.375
1349                    0.0025         0             0            0.375
1350                    0.0025         0             0            0.375
1351                    0.0025         0             0            0.375
1352                    0.0025         0             0            0.375
1353                    0.0025         0             0            0.375
1354                    0.0025         0             0            0.375
1355                    0.0025         0             0            0.375
1356                    0.0025         0             0            0.375
1357                    0.0025         0             0            0.375
1358                    0.0025         0             0            0.375
1359                    0.0025         0             0            0.375
1360                    0.0025         0             0            0.375
1361                    0.0025         0             0            0.375
1362                    0.0025         0             0            0.375
1363                    0.0025         0             0            0.375
1364                    0.0025         0             0            0.375
1365                    0.0025         0             0            0.375
1366                    0.0025         0             0            0.375
1367                    0.0025         0             0            0.375
1368                    0.0025         0             0            0.375
1369                    0.0025         0             0            0.375
1370                    0.0025         0             0            0.375
1371                    0.0025         0             0            0.375
1372                    0.0025         0             0            0.375
1373                    0.0025         0             0            0.375
1374                    0.0025         0             0            0.375
1375                    0.0025         0             0            0.375
1376                    0.0025         0             0            0.375
1377                    0.0025         0             0            0.375
1378                    0.0025         0             0            0.375
1379                    0.0025         0             0            0.375
1380                    0.0025         0             0            0.375
1381                    0.0025         0             0            0.375
1382                    0.0025         0             0            0.375
1383                    0.0025         0             0            0.375
1384                    0.0025         0             0            0.375
1385                    0.0025         0             0            0.375
1386                    0.0025         0             0            0.375
1387                    0.0025         0             0            0.375
1388                    0.0025         0             0            0.375
1389                    0.0025         0             0            0.375
1390                    0.0025         0             0            0.375
1391                    0.0025         0             0            0.375
1392                    0.0025         0             0            0.375
1393                    0.0025         0             0            0.375
1394                    0.0025         0             0            0.375
1395                    0.0025         0             0            0.375
1396                    0.0025         0             0            0.375
1397                    0.0025         0             0            0.375
1398                    0.0025         0             0            0.375
1399                    0.0025         0             0            0.375
1400                    0.0025         0             0            0.375
1401                    0.0025         0             0            0.375
1402                    0.0025         0             0            0.375
1403                    0.0025         0             0            0.375
1404                    0.0025         0             0            0.375
1405                    0.0025         0             0            0.375
1406                    0.0025         0             0            0.375
1407                    0.0025         0             0            0.375
1408                    0.0025         0             0            0.375
1409                    0.0025         0             0            0.375
1410                    0.0025         0             0            0.375
1411                    0.0025         0             0            0.375
1412                    0.0025         0             0            0.375
1413                    0.0025         0             0            0.375
1414                    0.0025         0             0            0.375
1415                    0.0025         0             0            0.375
1416                    0.0025         0             0            0.375
1417                    0.0025         0             0            0.375
1418                    0.0025         0             0            0.375
1419                    0.0025         0             0            0.375
1420                    0.0025         0             0            0.375
1421                    0.0025         0             0            0.375
1422                    0.0025         0             0            0.375
1423                    0.0025         0             0            0.375
1424                    0.0025         0             0            0.375
1425                    0.0025         0             0            0.375
1426                    0.0025         0             0            0.375
1427                    0.0025         0             0            0.375
1428                    0.0025         0             0            0.375
1429                    0.0025         0             0            0.375
1430                    0.0025         0             0            0.375
1431                    0.0025         0             0            0.375
1432                    0.0025         0             0            0.375
1433                    0.0025         0             0            0.375
1434                    0.0025         0             0            0.375
1435                    0.0025         0             0            0.375
1436                    0.0025         0             0            0.375
1437                    0.0025         0             0            0.375
1438                    0.0025         0             0            0.375
1439                    0.0025         0             0            0.375
1440                    0.0025         0             0            0.375
1441                    0.0025         0             0            0.375
1442                    0.0025         0             0            0.375
1443                    0.0025         0             0            0.375
1444                    0.0025         0             0            0.375
1445                    0.0025         0             0            0.375
1446                    0.0025         0             0            0.375
1447                    0.0025         0             0            0.375
1448                    0.0025         0             0            0.375
1449                    0.0025         0             0            0.375
1450                    0.0025         0             0            0.375
1451                    0.0025         0             0            0.375
1452                    0.0025         0             0            0.375
1453                    0.0025         0             0            0.375
1454                    0.0025         0             0            0.375
1455                    0.0025         0             0            0.375
1456                    0.0025         0             0            0.375
1457                    0.0025         0             0            0.375
1458                    0.0025         0             0            0.375
1459                    0.0025         0             0            0.375
1460                    0.0025         0             0            0.375
1461                    0.0025         0             0            0.375
1462                    0.0025         0             0            0.375
1463                    0.0025         0             0            0.375
1464                    0.0025         0             0            0.375
1465                    0.0025         0             0            0.375
1466                    0.0025         0             0            0.375
1467                    0.0025         0             0            0.375
1468                    0.0025         0             0            0.375
1469                    0.0025         0             0            0.375
1470                    0.0025         0             0            0.375
1471                    0.0025         0             0            0.375
1472                    0.0025         0             0            0.375
1473                    0.0025         0             0            0.375
1474                    0.0025         0             0            0.375
1475                    0.0025         0             0            0.375
1476                    0.0025         0             0            0.375
1477                    0.0025         0             0            0.375
1478                    0.0025         0             0            0.375
1479                    0.0025         0             0            0.375
1480                    0.0025         0             0            0.375
1481                    0.0025         0             0            0.375
1482                    0.0025         0             0            0.375
1483                    0.0025         0             0            0.375
1484                    0.0025         0             0            0.375
1485                    0.0025         0             0            0.375
1486                    0.0025         0             0            0.375
1487                    0.0025         0             0            0.375
1488                    0.0025         0             0            0.375
1489                    0.0025         0             0            0.375
1490                    0.0025         0             0            0.375
1491                    0.0025         0             0            0.375
1492                    0.0025         0             0            0.375
1493                    0.0025         0             0            0.375
1494                    0.0025         0             0            0.375
1495                    0.0025         0             0            0.375
1496                    0.0025         0             0            0.375
1497                    0.0025         0             0            0.375
1498                    0.0025         0             0            0.375
1499                    0.0025         0             0            0.375
1500                    0.0025         0             0            0.375
1501                    0.0025         0             0            0.375
1502                    0.0025         0             0            0.375
1503                    0.0025         0             0            0.375
1504                    0.0025         0             0            0.375
1505                    0.0025         0             0            0.375
1506                    0.0025         0             0            0.375
1507                    0.0025         0             0            0.375
1508                    0.0025         0             0            0.375
1509                    0.0025         0             0            0.375
1510                    0.0025         0             0            0.375
1511                    0.0025         0             0            0.375
1512                    0.0025         0             0            0.375
1513                    0.0025         0             0            0.375
1514                    0.0025         0             0            0.375
1515                    0.0025         0             0            0.375
1516                    0.0025         0             0            0.375
1517                    0.0025         0             0            0.375
1518                    0.0025         0             0            0.375
1519                    0.0025         0             0            0.375
1520                    0.0025         0             0            0.375
1521                    0.0025         0             0            0.375
1522                    0.0025         0             0            0.375
1523                    0.0025         0             0            0.375
1524                    0.0025         0             0            0.375
1525                    0.0025         0             0            0.375
1526                    0.0025         0             0            0.375
1527                    0.0025         0             0            0.375
1528                    0.0025         0             0            0.375
1529                    0.0025         0             0            0.375
1530                    0.0025         0             0            0.375
1531                    0.0025         0             0            0.375
1532                    0.0025         0             0            0.375
1533                    0.0025         0             0            0.375
1534                    0.0025         0             0            0.375
1535                    0.0025         0             0            0.375
1536                    0.0025         0             0            0.375
1537                    0.0025         0             0            0.375
1538                    0.0025         0             0            0.375
1539                    0.0025         0             0            0.375
1540                    0.0025         0             0            0.375
1541                    0.0025         0             0            0.375
1542                    0.0025         0             0            0.375
1543                    0.0025         0             0            0.375
1544                    0.0025         0             0            0.375
1545                    0.0025         0             0            0.375
1546                    0.0025         0             0            0.375
1547                    0.0025         0             0            0.375
1548                    0.0025         0             0            0.375
1549                    0.0025         0             0            0.375
1550                    0.0025         0             0            0.375
1551                    0.0025         0             0            0.375
1552                    0.0025         0             0            0.375
1553                    0.0025         0             0            0.375
1554                    0.0025         0             0            0.375
1555                    0.0025         0             0            0.375
1556                    0.0025         0             0            0.375
1557                    0.0025         0             0            0.375
1558                    0.0025         0             0            0.375
1559                    0.0025         0             0            0.375
1560                    0.0025         0             0            0.375
1561                    0.0025         0             0            0.375
1562                    0.0025         0             0            0.375
1563                    0.0025         0             0            0.375
1564                    0.0025         0             0            0.375
1565                    0.0025         0             0            0.375
1566                    0.0025         0             0            0.375
1567                    0.0025         0             0            0.375
1568                    0.0025         0             0            0.375
1569                    0.0025         0             0            0.375
1570                    0.0025         0             0            0.375
1571                    0.0025         0             0            0.375
1572                    0.0025         0             0            0.375
1573                    0.0025         0             0            0.375
1574                    0.0025         0             0            0.375
1575                    0.0025         0             0            0.375
1576                    0.0025         0             0            0.375
1577                    0.0025         0             0            0.375
1578                    0.0025         0             0            0.375
1579                    0.0025         0             0            0.375
1580                    0.0025         0             0            0.375
1581                    0.0025         0             0            0.375
1582                    0.0025         0             0            0.375
1583                    0.0025         0             0            0.375
1584                    0.0025         0             0            0.375
1585                    0.0025         0             0            0.375
1586                    0.0025         0             0            0.375
1587                    0.0025         0             0            0.375
1588                    0.0025         0             0            0.375
1589                    0.0025         0             0            0.375
1590                    0.0025         0             0            0.375
1591                    0.0025         0             0            0.375
1592                    0.0025         0             0            0.375
1593                    0.0025         0             0            0.375
1594                    0.0025         0             0            0.375
1595                    0.0025         0             0            0.375
1596                    0.0025         0             0            0.375
1597                    0.0025         0             0            0.375
1598                    0.0025         0             0            0.375
1599                    0.0025         0             0            0.375
1600                    0.0025         0             0            0.375
1601                    0.0025         0             0            0.375
1602                    0.0025         0             0            0.375
1603                    0.0025         0             0            0.375
1604                    0.0025         0             0            0.375
1605                    0.0025         0             0            0.375
1606                    0.0025         0             0            0.375
1607                    0.0025         0             0            0.375
1608                    0.0025         0             0            0.375
1609                    0.0025         0             0            0.375
1610                    0.0025         0             0            0.375
1611                    0.0025         0             0            0.375
1612                    0.0025         0             0            0.375
1613                    0.0025         0             0            0.375
1614                    0.0025         0             0            0.375
1615                    0.0025         0             0            0.375
1616                    0.0025         0             0            0.375
1617                    0.0025         0             0            0.375
1618                    0.0025         0             0            0.375
1619                    0.0025         0             0            0.375
1620                    0.0025         0             0            0.375
1621                    0.0025         0             0            0.375
1622                    0.0025         0             0            0.375
1623                    0.0025         0             0            0.375
1624                    0.0025         0             0            0.375
1625                    0.0025         0             0            0.375
1626                    0.0025         0             0            0.375
1627                    0.0025         0             0            0.375
1628                    0.0025         0             0            0.375
1629                    0.0025         0             0            0.375
1630                    0.0025         0             0            0.375
1631                    0.0025         0             0            0.375
1632                    0.0025         0             0            0.375
1633                    0.0025         0             0            0.375
1634                    0.0025         0             0            0.375
1635                    0.0025         0             0            0.375
1636                    0.0025         0             0            0.375
1637                    0.0025         0             0            0.375
1638                    0.0025         0             0            0.375
1639                    0.0025         0             0            0.375
1640                    0.0025         0             0            0.375
1641                    0.0025         0             0            0.375
1642                    0.0025         0             0            0.375
1643                    0.0025         0             0            0.375
1644                    0.0025         0             0            0.375
1645                    0.0025         0             0            0.375
1646                    0.0025         0             0            0.375
1647                    0.0025         0             0            0.375
1648                    0.0025         0             0            0.375
1649                    0.0025         0             0            0.375
1650                    0.0025         0             0            0.375
1651                    0.0025         0             0            0.375
1652                    0.0025         0             0            0.375
1653                    0.0025         0             0            0.375
1654                    0.0025         0             0            0.375
1655                    0.0025         0             0            0.375
1656                    0.0025         0             0            0.375
1657                    0.0025         0             0            0.375
1658                    0.0025         0             0            0.375
1659                    0.0025         0             0            0.375
1660                    0.0025         0             0            0.375
1661                    0.0025         0             0            0.375
1662                    0.0025         0             0            0.375
1663                    0.0025         0             0            0.375
1664                    0.0025         0             0            0.375
1665                    0.0025         0             0            0.375
1666                    0.0025         0             0            0.375
1667                    0.0025         0             0            0.375
1668                    0.0025         0             0            0.375
1669                    0.0025         0             0            0.375
1670                    0.0025         0             0            0.375
1671                    0.0025         0             0            0.375
1672                    0.0025         0             0            0.375
1673                    0.0025         0             0            0.375
1674                    0.0025         0             0            0.375
1675                    0.0025         0             0            0.375
1676                    0.0025         0             0            0.375
1677                    0.0025         0             0            0.375
1678                    0.0025         0             0            0.375
1679                    0.0025         0             0            0.375
1680                    0.0025         0             0            0.375
1681                    0.0025         0             0            0.375
1682                    0.0025         0             0            0.375
1683                    0.0025         0             0            0.375
1684                    0.0025         0             0            0.375
1685                    0.0025         0             0            0.375
1686                    0.0025         0             0            0.375
1687                    0.0025         0             0            0.375
1688                    0.0025         0             0            0.375
1689                    0.0025         0             0            0.375
1690                    0.0025         0             0            0.375
1691                    0.0025         0             0            0.375
1692                    0.0025         0             0            0.375
1693                    0.0025         0             0            0.375
1694                    0.0025         0             0            0.375
1695                    0.0025         0             0            0.375
1696                    0.0025         0             0            0.375
1697                    0.0025         0             0            0.375
1698                    0.0025         0             0            0.375
1699                    0.0025         0             0            0.375
1700                    0.0025         0             0            0.375
1701                    0.0025         0             0            0.375
1702                    0.0025         0             0            0.375
1703                    0.0025         0             0            0.375
1704                    0.0025         0             0            0.375
1705                    0.0025         0             0            0.375
1706                    0.0025         0             0            0.375
1707                    0.0025         0             0            0.375
1708                    0.0025         0             0            0.375
1709                    0.0025         0             0            0.375
1710                    0.0025         0             0            0.375
1711                    0.0025         0             0            0.375
1712                    0.0025         0             0            0.375
1713                    0.0025         0             0            0.375
1714                    0.0025         0             0            0.375
1715                    0.0025         0             0            0.375
1716                    0.0025         0             0            0.375
1717                    0.0025         0             0            0.375
1718                    0.0025         0             0            0.375
1719                    0.0025         0             0            0.375
1720                    0.0025         0             0            0.375
1721                    0.0025         0             0            0.375
1722                    0.0025         0             0            0.375
1723                    0.0025         0             0            0.375
1724                    0.0025         0             0            0.375
1725                    0.0025         0             0            0.375
1726                    0.0025         0             0            0.375
1727                    0.0025         0             0            0.375
1728                    0.0025         0             0            0.375
1729                    0.0025         0             0            0.375
1730                    0.0025         0             0            0.375
1731                    0.0025         0             0            0.375
1732                    0.0025         0             0            0.375
1733                    0.0025         0             0            0.375
1734                    0.0025         0             0            0.375
1735                    0.0025         0             0            0.375
1736                    0.0025         0             0            0.375
1737                    0.0025         0             0            0.375
1738                    0.0025         0             0            0.375
1739                    0.0025         0             0            0.375
1740                    0.0025         0             0            0.375
1741                    0.0025         0             0            0.375
1742                    0.0025         0             0            0.375
1743                    0.0025         0             0            0.375
1744                    0.0025         0             0            0.375
1745                    0.0025         0             0            0.375
1746                    0.0025         0             0            0.375
1747                    0.0025         0             0            0.375
1748                    0.0025         0             0            0.375
1749                    0.0025         0             0            0.375
1750                    0.0025         0             0            0.375
1751                    0.0025         0             0            0.375
1752                    0.0025         0             0            0.375
1753                    0.0025         0             0            0.375
1754                    0.0025         0             0            0.375
1755                    0.0025         0             0            0.375
1756                    0.0025         0             0            0.375
1757                    0.0025         0             0            0.375
1758                    0.0025         0             0            0.375
1759                    0.0025         0             0            0.375
1760                    0.0025         0             0            0.375
1761                    0.0025         0             0            0.375
1762                    0.0025         0             0            0.375
1763                    0.0025         0             0            0.375
1764                    0.0025         0             0            0.375
1765                    0.0025         0             0            0.375
1766                    0.0025         0             0            0.375
1767                    0.0025         0             0            0.375
1768                    0.0025         0             0            0.375
1769                    0.0025         0             0            0.375
1770                    0.0025         0             0            0.375
1771                    0.0025         0             0            0.375
1772                    0.0025         0             0            0.375
1773                    0.0025         0             0            0.375
1774                    0.0025         0             0            0.375
1775                    0.0025         0             0            0.375
1776                    0.0025         0             0            0.375
1777                    0.0025         0             0            0.375
1778                    0.0025         0             0            0.375
1779                    0.0025         0             0            0.375
1780                    0.0025         0             0            0.375
1781                    0.0025         0             0            0.375
1782                    0.0025         0             0            0.375
1783                    0.0025         0             0            0.375
1784                    0.0025         0             0            0.375
1785                    0.0025         0             0            0.375
1786                    0.0025         0             0            0.375
1787                    0.0025         0             0            0.375
1788                    0.0025         0             0            0.375
1789                    0.0025         0             0            0.375
1790                    0.0025         0             0            0.375
1791                    0.0025         0             0            0.375
1792                    0.0025         0             0            0.375
1793                    0.0025         0             0            0.375
1794                    0.0025         0             0            0.375
1795                    0.0025         0             0            0.375
1796                    0.0025         0             0            0.375
1797                    0.0025         0             0            0.375
1798                    0.0025         0             0            0.375
1799                    0.0025         0             0            0.375
1800                    0.0025         0             0            0.375
1801                    0.0025         0             0            0.375
1802                    0.0025         0             0            0.375
1803                    0.0025         0             0            0.375
1804                    0.0025         0             0            0.375
1805                    0.0025         0             0            0.375
1806                    0.0025         0             0            0.375
1807                    0.0025         0             0            0.375
1808                    0.0025         0             0            0.375
1809                    0.0025         0             0            0.375
1810                    0.0025         0             0            0.375
1811                    0.0025         0             0            0.375
1812                    0.0025         0             0            0.375
1813                    0.0025         0             0            0.375
1814                    0.0025         0             0            0.375
1815                    0.0025         0             0            0.375
1816                    0.0025         0             0            0.375
1817                    0.0025         0             0            0.375
1818                    0.0025         0             0            0.375
1819                    0.0025         0             0            0.375
1820                    0.0025         0             0            0.375
1821                    0.0025         0             0            0.375
1822                    0.0025         0             0            0.375
1823                    0.0025         0             0            0.375
1824                    0.0025         0             0            0.375
1825                    0.0025         0             0            0.375
1826                    0.0025         0             0            0.375
1827                    0.0025         0             0            0.375
1828                    0.0025         0             0            0.375
1829                    0.0025         0             0            0.375
1830                    0.0025         0             0            0.375
1831                    0.0025         0             0            0.375
1832                    0.0025         0             0            0.375
1833                    0.0025         0             0            0.375
1834                    0.0025         0             0            0.375
1835                    0.0025         0             0            0.375
1836                    0.0025         0             0            0.375
1837                    0.0025         0             0            0.375
1838                    0.0025         0             0            0.375
1839                    0.0025         0             0            0.375
1840                    0.0025         0             0            0.375
1841                    0.0025         0             0            0.375
1842                    0.0025         0             0            0.375
1843                    0.0025         0             0            0.375
1844                    0.0025         0             0            0.375
1845                    0.0025         0             0            0.375
1846                    0.0025         0             0            0.375
1847                    0.0025         0             0            0.375
1848                    0.0025         0             0            0.375
1849                    0.0025         0             0            0.375
1850                    0.0025         0             0            0.375
1851                    0.0025         0             0            0.375
1852                    0.0025         0             0            0.375
1853                    0.0025         0             0            0.375
1854                    0.0025         0             0            0.375
1855                    0.0025         0             0            0.375
1856                    0.0025         0             0            0.375
1857                    0.0025         0             0            0.375
1858                    0.0025         0             0            0.375
1859                    0.0025         0             0            0.375
1860                    0.0025         0             0            0.375
1861                    0.0025         0             0            0.375
1862                    0.0025         0             0            0.375
1863                    0.0025         0             0            0.375
1864                    0.0025         0             0            0.375
1865                    0.0025         0             0            0.375
1866                    0.0025         0             0            0.375
1867                    0.0025         0             0            0.375
1868                    0.0025         0             0            0.375
1869                    0.0025         0             0            0.375
1870                    0.0025         0             0            0.375
1871                    0.0025         0             0            0.375
1872                    0.0025         0             0            0.375
1873                    0.0025         0             0            0.375
1874                    0.0025         0             0            0.375
1875                    0.0025         0             0            0.375
1876                    0.0025         0             0            0.375
1877                    0.0025         0             0            0.375
1878                    0.0025         0             0            0.375
1879                    0.0025         0             0            0.375
1880                    0.0025         0             0            0.375
1881                    0.0025         0             0            0.375
1882                    0.0025         0             0            0.375
1883                    0.0025         0             0            0.375
1884                    0.0025         0             0            0.375
1885                    0.0025         0             0            0.375
1886                    0.0025         0             0            0.375
1887                    0.0025         0             0            0.375
1888                    0.0025         0             0            0.375
1889                    0.0025         0             0            0.375
1890                    0.0025         0             0            0.375
1891                    0.0025         0             0            0.375
1892                    0.0025         0             0            0.375
1893                    0.0025         0             0            0.375
1894                    0.0025         0             0            0.375
1895                    0.0025         0             0            0.375
1896                    0.0025         0             0            0.375
1897                    0.0025         0             0            0.375
1898                    0.0025         0             0            0.375
1899                    0.0025         0             0            0.375
1900                    0.0025         0             0            0.375
1901                    0.0025         0             0            0.375
1902                    0.0025         0             0            0.375
1903                    0.0025         0             0            0.375
1904                    0.0025         0             0            0.375
1905                    0.0025         0             0            0.375
1906                    0.0025         0             0            0.375
1907                    0.0025         0             0            0.375
1908                    0.0025         0             0            0.375
1909                    0.0025         0             0            0.375
1910                    0.0025         0             0            0.375
1911                    0.0025         0             0            0.375
1912                    0.0025         0             0            0.375
1913                    0.0025         0             0            0.375
1914                    0.0025         0             0            0.375
1915                    0.0025         0             0            0.375
1916                    0.0025         0             0            0.375
1917                    0.0025         0             0            0.375
1918                    0.0025         0             0            0.375
1919                    0.0025         0             0            0.375
1920                    0.0025         0             0            0.375
1921                    0.0025         0             0            0.375
1922                    0.0025         0             0            0.375
1923                    0.0025         0             0            0.375
1924                    0.0025         0             0            0.375
1925                    0.0025         0             0            0.375
1926                    0.0025         0             0            0.375
1927                    0.0025         0             0            0.375
1928                    0.0025         0             0            0.375
1929                    0.0025         0             0            0.375
1930                    0.0025         0             0            0.375
1931                    0.0025         0             0            0.375
1932                    0.0025         0             0            0.375
1933                    0.0025         0             0            0.375
1934                    0.0025         0             0            0.375
1935                    0.0025         0             0            0.375
1936                    0.0025         0             0            0.375
1937                    0.0025         0             0            0.375
1938                    0.0025         0             0            0.375
1939                    0.0025         0             0            0.375
1940                    0.0025         0             0            0.375
1941                    0.0025         0             0            0.375
1942                    0.0025         0             0            0.375
1943                    0.0025         0             0            0.375
1944                    0.0025         0             0            0.375
1945                    0.0025         0             0            0.375
1946                    0.0025         0             0            0.375
1947                    0.0025         0             0            0.375
1948                    0.0025         0             0            0.375
1949                    0.0025         0             0            0.375
1950                    0.0025         0             0            0.375
1951                    0.0025         0             0            0.375
1952                    0.0025         0             0            0.375
1953                    0.0025         0             0            0.375
1954                    0.0025         0             0            0.375
1955                    0.0025         0             0            0.375
1956                    0.0025         0             0            0.375
1957                    0.0025         0             0            0.375
1958                    0.0025         0             0            0.375
1959                    0.0025         0             0            0.375
1960                    0.0025         0             0            0.375
1961                    0.0025         0             0            0.375
1962                    0.0025         0             0            0.375
1963                    0.0025         0             0            0.375
1964                    0.0025         0             0            0.375
1965                    0.0025         0             0            0.375
1966                    0.0025         0             0            0.375
1967                    0.0025         0             0            0.375
1968                    0.0025         0             0            0.375
1969                    0.0025         0             0            0.375
1970                    0.0025         0             0            0.375
1971                    0.0025         0             0            0.375
1972                    0.0025         0             0            0.375
1973                    0.0025         0             0            0.375
1974                    0.0025         0             0            0.375
1975                    0.0025         0             0            0.375
1976                    0.0025         0             0            0.375
1977                    0.0025         0             0            0.375
1978                    0.0025         0             0            0.375
1979                    0.0025         0             0            0.375
1980                    0.0025         0             0            0.375
1981                    0.0025         0             0            0.375
1982                    0.0025         0             0            0.375
1983                    0.0025         0             0            0.375
1984                    0.0025         0             0            0.375
1985                    0.0025         0             0            0.375
1986                    0.0025         0             0            0.375
1987                    0.0025         0             0            0.375
1988                    0.0025         0             0            0.375
1989                    0.0025         0             0            0.375
1990                    0.0025         0             0            0.375
1991                    0.0025         0             0            0.375
1992                    0.0025         0             0            0.375
1993                    0.0025         0             0            0.375
1994                    0.0025         0             0            0.375
1995                    0.0025         0             0            0.375
1996                    0.0025         0             0            0.375
1997                    0.0025         0             0            0.375
1998                    0.0025         0             0            0.375
1999                    0.0025         0             0            0.375
2000                    0.0025         0             0            0.375
2001                    0.0025         0             0            0.375
2002                    0.0025         0             0            0.375
2003                    0.0025         0             0            0.375
2004                    0.0025         0             0            0.375
2005                    0.0025         0             0            0.375
2006                    0.0025         0             0            0.375
2007                    0.0025         0             0            0.375
2008                    0.0025         0             0            0.375
2009                    0.0025         0             0            0.375
2010                    0.0025         0             0            0.375
2011                    0.0025         0             0            0.375
2012                    0.0025         0             0            0.375
2013                    0.0025         0             0            0.375
2014                    0.0025         0             0            0.375
2015                    0.0025         0             0            0.375
2016                    0.0025         0             0            0.375
2017                    0.0025         0             0            0.375
2018                    0.0025         0             0            0.375
2019                    0.0025         0             0            0.375
2020                    0.0025         0             0            0.375
2021                    0.0025         0             0            0.375
2022                    0.0025         0             0            0.375
2023                    0.0025         0             0            0.375
2024                    0.0025         0             0            0.375
2025                    0.0025         0             0            0.375
2026                    0.0025         0             0            0.375
2027                    0.0025         0             0            0.375
2028                    0.0025         0             0            0.375
2029                    0.0025         0             0            0.375
2030                    0.0025         0             0            0.375
2031                    0.0025         0             0            0.375
2032                    0.0025         0             0            0.375
2033                    0.0025         0             0            0.375
2034                    0.0025         0             0            0.375
2035                    0.0025         0             0            0.375
2036                    0.0025         0             0            0.375
2037                    0.0025         0             0            0.375
2038                    0.0025         0             0            0.375
2039                    0.0025         0             0            0.375
2040                    0.0025         0             0            0.375
2041                    0.0025         0             0            0.375
2042                    0.0025         0             0            0.375
2043                    0.0025         0             0            0.375
2044                    0.0025         0             0            0.375
2045                    0.0025         0             0            0.375
2046                    0.0025         0             0            0.375
2047                    0.0025         0             0            0.375
2048                    0.0025         0             0            0.375
2049                    0.0025         0             0            0.375
2050                    0.0025         0             0            0.375
2051                    0.0025         0             0            0.375
2052                    0.0025         0             0            0.375
2053                    0.0025         0             0            0.375
2054                    0.0025         0             0            0.375
2055                    0.0025         0             0            0.375
2056                    0.0025         0             0            0.375
2057                    0.0025         0             0            0.375
2058                    0.0025         0             0            0.375
2059                    0.0025         0             0            0.375
2060                    0.0025         0             0            0.375
2061                    0.0025         0             0            0.375
2062                    0.0025         0             0            0.375
2063                    0.0025         0             0            0.375
2064                    0.0025         0             0            0.375
2065                    0.0025         0             0            0.375
2066                    0.0025         0             0            0.375
2067                    0.0025         0             0            0.375
2068                    0.0025         0             0            0.375
2069                    0.0025         0             0            0.375
2070                    0.0025         0             0            0.375
2071                    0.0025         0             0            0.375
2072                    0.0025         0             0            0.375
2073                    0.0025         0             0            0.375
2074                    0.0025         0             0            0.375
2075                    0.0025         0             0            0.375
2076                    0.0025         0             0            0.375
2077                    0.0025         0             0            0.375
2078                    0.0025         0             0            0.375
2079                    0.0025         0             0            0.375
2080                    0.0025         0             0            0.375
2081                    0.0025         0             0            0.375
2082                    0.0025         0             0            0.375
2083                    0.0025         0             0            0.375
2084                    0.0025         0             0            0.375
2085                    0.0025         0             0            0.375
2086                    0.0025         0             0            0.375
2087                    0.0025         0             0            0.375
2088                    0.0025         0             0            0.375
2089                    0.0025         0             0            0.375
2090                    0.0025         0             0            0.375
2091                    0.0025         0             0            0.375
2092                    0.0025         0             0            0.375
2093                    0.0025         0             0            0.375
2094                    0.0025         0             0            0.375
2095                    0.0025         0             0            0.375
2096                    0.0025         0             0            0.375
2097                    0.0025         0             0            0.375
2098                    0.0025         0             0            0.375
2099                    0.0025         0             0            0.375
2100                    0.0025         0             0            0.375
2101                    0.0025         0             0            0.375
2102                    0.0025         0             0            0.375
2103                    0.0025         0             0            0.375
2104                    0.0025         0             0            0.375
2105                    0.0025         0             0            0.375
2106                    0.0025         0             0            0.375
2107                    0.0025         0             0            0.375
2108                    0.0025         0             0            0.375
2109                    0.0025         0             0            0.375
2110                    0.0025         0             0            0.375
2111                    0.0025         0             0            0.375
2112                    0.0025         0             0            0.375
2113                    0.0025         0             0            0.375
2114                    0.0025         0             0            0.375
2115                    0.0025         0             0            0.375
2116                    0.0025         0             0            0.375
2117                    0.0025         0             0            0.375
2118                    0.0025         0             0            0.375
2119                    0.0025         0             0            0.375
2120                    0.0025         0             0            0.375
2121                    0.0025         0             0            0.375
2122                    0.0025         0             0            0.375
2123                    0.0025         0             0            0.375
2124                    0.0025         0             0            0.375
2125                    0.0025         0             0            0.375
2126                    0.0025         0             0            0.375
2127                    0.0025         0             0            0.375
2128                    0.0025         0             0            0.375
2129                    0.0025         0             0            0.375
2130                    0.0025         0             0            0.375
2131                    0.0025         0             0            0.375
2132                    0.0025         0             0            0.375
2133                    0.0025         0             0            0.375
2134                    0.0025         0             0            0.375
2135                    0.0025         0             0            0.375
2136                    0.0025         0             0            0.375
2137                    0.0025         0             0            0.375
2138                    0.0025         0             0            0.375
2139                    0.0025         0             0            0.375
2140                    0.0025         0             0            0.375
2141                    0.0025         0             0            0.375
2142                    0.0025         0             0            0.375
2143                    0.0025         0             0            0.375
2144                    0.0025         0             0            0.375
2145                    0.0025         0             0            0.375
2146                    0.0025         0             0            0.375
2147                    0.0025         0             0            0.375
2148                    0.0025         0             0            0.375
2149                    0.0025         0             0            0.375
2150                    0.0025         0             0            0.375
2151                    0.0025         0             0            0.375
2152                    0.0025         0             0            0.375
2153                    0.0025         0             0            0.375
2154                    0.0025         0             0            0.375
2155                    0.0025         0             0            0.375
2156                    0.0025         0             0            0.375
2157                    0.0025         0             0            0.375
2158                    0.0025         0             0            0.375
2159                    0.0025         0             0            0.375
2160                    0.0025         0             0            0.375
2161                    0.0025         0             0            0.375
2162                    0.0025         0             0            0.375
2163                    0.0025         0             0            0.375
2164                    0.0025         0             0            0.375
2165                    0.0025         0             0            0.375
2166                    0.0025         0             0            0.375
2167                    0.0025         0             0            0.375
2168                    0.0025         0             0            0.375
2169                    0.0025         0             0            0.375
2170                    0.0025         0             0            0.375
2171                    0.0025         0             0            0.375
2172                    0.0025         0             0            0.375
2173                    0.0025         0             0            0.375
2174                    0.0025         0             0            0.375
2175                    0.0025         0             0            0.375
2176                    0.0025         0             0            0.375
2177                    0.0025         0             0            0.375
2178                    0.0025         0             0            0.375
2179                    0.0025         0             0            0.375
2180                    0.0025         0             0            0.375
2181                    0.0025         0             0            0.375
2182                    0.0025         0             0            0.375
2183                    0.0025         0             0            0.375
2184                    0.0025         0             0            0.375
2185                    0.0025         0             0            0.375
2186                    0.0025         0             0            0.375
2187                    0.0025         0             0            0.375
2188                    0.0025         0             0            0.375
2189                    0.0025         0             0            0.375
2190                    0.0025         0             0            0.375
2191                    0.0025         0             0            0.375
2192                    0.0025         0             0            0.375
2193                    0.0025         0             0            0.375
2194                    0.0025         0             0            0.375
2195                    0.0025         0             0            0.375
2196                    0.0025         0             0            0.375
2197                    0.0025         0             0            0.375
2198                    0.0025         0             0            0.375
2199                    0.0025         0             0            0.375
2200                    0.0025         0             0            0.375
2201                    0.0025         0             0            0.375
2202                    0.0025         0             0            0.375
2203                    0.0025         0             0            0.375
2204                    0.0025         0             0            0.375
2205                    0.0025         0             0            0.375
2206                    0.0025         0             0            0.375
2207                    0.0025         0             0            0.375
2208                    0.0025         0             0            0.375
2209                    0.0025         0             0            0.375
2210                    0.0025         0             0            0.375
2211                    0.0025         0             0            0.375
2212                    0.0025         0             0            0.375
2213                    0.0025         0             0            0.375
2214                    0.0025         0             0            0.375
2215                    0.0025         0             0            0.375
2216                    0.0025         0             0            0.375
2217                    0.0025         0             0            0.375
2218                    0.0025         0             0            0.375
2219                    0.0025         0             0            0.375
2220                    0.0025         0             0            0.375
2221                    0.0025         0             0            0.375
2222                    0.0025         0             0            0.375
2223                    0.0025         0             0            0.375
2224                    0.0025         0             0            0.375
2225                    0.0025         0             0            0.375
2226                    0.0025         0             0            0.375
2227                    0.0025         0             0            0.375
2228                    0.0025         0             0            0.375
2229                    0.0025         0             0            0.375
2230                    0.0025         0             0            0.375
2231                    0.0025         0             0            0.375
2232                    0.0025         0             0            0.375
2233                    0.0025         0             0            0.375
2234                    0.0025         0             0            0.375
2235                    0.0025         0             0            0.375
2236                    0.0025         0             0            0.375
2237                    0.0025         0             0            0.375
2238                    0.0025         0             0            0.375
2239                    0.0025         0             0            0.375
2240                    0.0025         0             0            0.375
2241                    0.0025         0             0            0.375
2242                    0.0025         0             0            0.375
2243                    0.0025         0             0            0.375
2244                    0.0025         0             0            0.375
2245                    0.0025         0             0            0.375
2246                    0.0025         0             0            0.375
2247                    0.0025         0             0            0.375
2248                    0.0025         0             0            0.375
2249                    0.0025         0             0            0.375
2250                    0.0025         0             0            0.375
2251                    0.0025         0             0            0.375
2252                    0.0025         0             0            0.375
2253                    0.0025         0             0            0.375
2254                    0.0025         0             0            0.375
2255                    0.0025         0             0            0.375
2256                    0.0025         0             0            0.375
2257                    0.0025         0             0            0.375
2258                    0.0025         0             0            0.375
2259                    0.0025         0             0            0.375
2260                    0.0025         0             0            0.375
2261                    0.0025         0             0            0.375
2262                    0.0025         0             0            0.375
2263                    0.0025         0             0            0.375
2264                    0.0025         0             0            0.375
2265                    0.0025         0             0            0.375
2266                    0.0025         0             0            0.375
2267                    0.0025         0             0            0.375
2268                    0.0025         0             0            0.375
2269                    0.0025         0             0            0.375
2270                    0.0025         0             0            0.375
2271                    0.0025         0             0            0.375
2272                    0.0025         0             0            0.375
2273                    0.0025         0             0            0.375
2274                    0.0025         0             0            0.375
2275                    0.0025         0             0            0.375
2276                    0.0025         0             0            0.375
2277                    0.0025         0             0            0.375
2278                    0.0025         0             0            0.375
2279                    0.0025         0             0            0.375
2280                    0.0025         0             0            0.375
2281                    0.0025         0             0            0.375
2282                    0.0025         0             0            0.375
2283                    0.0025         0             0            0.375
2284                    0.0025         0             0            0.375
2285                    0.0025         0             0            0.375
2286                    0.0025         0             0            0.375
2287                    0.0025         0             0            0.375
2288                    0.0025         0             0            0.375
2289                    0.0025         0             0            0.375
2290                    0.0025         0             0            0.375
2291                    0.0025         0             0            0.375
2292                    0.0025         0             0            0.375
2293                    0.0025         0             0            0.375
2294                    0.0025         0             0            0.375
2295                    0.0025         0             0            0.375
2296                    0.0025         0             0            0.375
2297                    0.0025         0             0            0.375
2298                    0.0025         0             0            0.375
2299                    0.0025         0             0            0.375
2300                    0.0025         0             0            0.375
2301                    0.0025         0             0            0.375
2302                    0.0025         0             0            0.375
2303                    0.0025         0             0            0.375
2304                    0.0025         0             0            0.375
2305                    0.0025         0             0            0.375
2306                    0.0025         0             0            0.375
2307                    0.0025         0             0            0.375
2308                    0.0025         0             0            0.375
2309                    0.0025         0             0            0.375
2310                    0.0025         0             0            0.375
2311                    0.0025         0             0            0.375
2312                    0.0025         0             0            0.375
2313                    0.0025         0             0            0.375
2314                    0.0025         0             0            0.375
2315                    0.0025         0             0            0.375
2316                    0.0025         0             0            0.375
2317                    0.0025         0             0            0.375
2318                    0.0025         0             0            0.375
2319                    0.0025         0             0            0.375
2320                    0.0025         0             0            0.375
2321                    0.0025         0             0            0.375
2322                    0.0025         0             0            0.375
2323                    0.0025         0             0            0.375
2324                    0.0025         0             0            0.375
2325                    0.0025         0             0            0.375
2326                    0.0025         0             0            0.375
2327                    0.0025         0             0            0.375
2328                    0.0025         0             0            0.375
2329                    0.0025         0             0            0.375
2330                    0.0025         0             0            0.375
2331                    0.0025         0             0            0.375
2332                    0.0025         0             0            0.375
2333                    0.0025         0             0            0.375
2334                    0.0025         0             0            0.375
2335                    0.0025         0             0            0.375
2336                    0.0025         0             0            0.375
2337                    0.0025         0             0            0.375
2338                    0.0025         0             0            0.375
2339                    0.0025         0             0            0.375
2340                    0.0025         0             0            0.375
2341                    0.0025         0             0            0.375
2342                    0.0025         0             0            0.375
2343                    0.0025         0             0            0.375
2344                    0.0025         0             0            0.375
2345                    0.0025         0             0            0.375
2346                    0.0025         0             0            0.375
2347                    0.0025         0             0            0.375
2348                    0.0025         0             0            0.375
2349                    0.0025         0             0            0.375
2350                    0.0025         0             0            0.375
2351                    0.0025         0             0            0.375
2352                    0.0025         0             0            0.375
2353                    0.0025         0             0            0.375
2354                    0.0025         0             0            0.375
2355                    0.0025         0             0            0.375
2356                    0.0025         0             0            0.375
2357                    0.0025         0             0            0.375
2358                    0.0025         0             0            0.375
2359                    0.0025         0             0            0.375
2360                    0.0025         0             0            0.375
2361                    0.0025         0             0            0.375
2362                    0.0025         0             0            0.375
2363                    0.0025         0             0            0.375
2364                    0.0025         0             0            0.375
2365                    0.0025         0             0            0.375
2366                    0.0025         0             0            0.375
2367                    0.0025         0             0            0.375
2368                    0.0025         0             0            0.375
2369                    0.0025         0             0            0.375
2370                    0.0025         0             0            0.375
2371                    0.0025         0             0            0.375
2372                    0.0025         0             0            0.375
2373                    0.0025         0             0            0.375
2374                    0.0025         0             0            0.375
2375                    0.0025         0             0            0.375
2376                    0.0025         0             0            0.375
2377                    0.0025         0             0            0.375
2378                    0.0025         0             0            0.375
2379                    0.0025         0             0            0.375
2380                    0.0025         0             0            0.375
2381                    0.0025         0             0            0.375
2382                    0.0025         0             0            0.375
2383                    0.0025         0             0            0.375
2384                    0.0025         0             0            0.375
2385                    0.0025         0             0            0.375
2386                    0.0025         0             0            0.375
2387                    0.0025         0             0            0.375
2388                    0.0025         0             0            0.375
2389                    0.0025         0             0            0.375
2390                    0.0025         0             0            0.375
2391                    0.0025         0             0            0.375
2392                    0.0025         0             0            0.375
2393                    0.0025         0             0            0.375
2394                    0.0025         0             0            0.375
2395                    0.0025         0             0            0.375
2396                    0.0025         0             0            0.375
2397                    0.0025         0             0            0.375
2398                    0.0025         0             0            0.375
2399                    0.0025         0             0            0.375
2400                    0.0025         0             0            0.375
2401                    0.0025         0             0            0.375
2402                    0.0025         0             0            0.375
2403                    0.0025         0             0            0.375
2404                    0.0025         0             0            0.375
2405                    0.0025         0             0            0.375
2406                    0.0025         0             0            0.375
2407                    0.0025         0             0            0.375
2408                    0.0025         0             0            0.375
2409                    0.0025         0             0            0.375
2410                    0.0025         0             0            0.375
2411                    0.0025         0             0            0.375
2412                    0.0025         0             0            0.375
2413                    0.0025         0             0            0.375
2414                    0.0025         0             0            0.375
2415                    0.0025         0             0            0.375
2416                    0.0025         0             0            0.375
2417                    0.0025         0             0            0.375
2418                    0.0025         0             0            0.375
2419                    0.0025         0             0            0.375
2420                    0.0025         0             0            0.375
2421                    0.0025         0             0            0.375
2422                    0.0025         0             0            0.375
2423                    0.0025         0             0            0.375
2424                    0.0025         0             0            0.375
2425                    0.0025         0             0            0.375
2426                    0.0025         0             0            0.375
2427                    0.0025         0             0            0.375
2428                    0.0025         0             0            0.375
2429                    0.0025         0             0            0.375
2430                    0.0025         0             0            0.375
2431                    0.0025         0             0            0.375
2432                    0.0025         0             0            0.375
2433                    0.0025         0             0            0.375
2434                    0.0025         0             0            0.375
2435                    0.0025         0             0            0.375
2436                    0.0025         0             0            0.375
2437                    0.0025         0             0            0.375
2438                    0.0025         0             0            0.375
2439                    0.0025         0             0            0.375
2440                    0.0025         0             0            0.375
2441                    0.0025         0             0            0.375
2442                    0.0025         0             0            0.375
2443                    0.0025         0             0            0.375
2444                    0.0025         0             0            0.375
2445                    0.0025         0             0            0.375
2446                    0.0025         0             0            0.375
2447                    0.0025         0             0            0.375
2448                    0.0025         0             0            0.375
2449                    0.0025         0             0            0.375
2450                    0.0025         0             0            0.375
2451                    0.0025         0             0            0.375
2452                    0.0025         0             0            0.375
2453                    0.0025         0             0            0.375
2454                    0.0025         0             0            0.375
2455                    0.0025         0             0            0.375
2456                    0.0025         0             0            0.375
2457                    0.0025         0             0            0.375
2458                    0.0025         0             0            0.375
2459                    0.0025         0             0            0.375
2460                    0.0025         0             0            0.375
2461                    0.0025         0             0            0.375
2462                    0.0025         0             0            0.375
2463                    0.0025         0             0            0.375
2464                    0.0025         0             0            0.375
2465                    0.0025         0             0            0.375
2466                    0.0025         0             0            0.375
2467                    0.0025         0             0            0.375
2468                    0.0025         0             0            0.375
2469                    0.0025         0             0            0.375
2470                    0.0025         0             0            0.375
2471                    0.0025         0             0            0.375
2472                    0.0025         0             0            0.375
2473                    0.0025         0             0            0.375
2474                    0.0025         0             0            0.375
2475                    0.0025         0             0            0.375
2476                    0.0025         0             0            0.375
2477                    0.0025         0             0            0.375
2478                    0.0025         0             0            0.375
2479                    0.0025         0             0            0.375
2480                    0.0025         0             0            0.375
2481                    0.0025         0             0            0.375
2482                    0.0025         0             0            0.375
2483                    0.0025         0             0            0.375
2484                    0.0025         0             0            0.375
2485                    0.0025         0             0            0.375
2486                    0.0025         0             0            0.375
2487                    0.0025         0             0            0.375
2488                    0.0025         0             0            0.375
2489                    0.0025         0             0            0.375
2490                    0.0025         0             0            0.375
2491                    0.0025         0             0            0.375
2492                    0.0025         0             0            0.375
2493                    0.0025         0             0            0.375
2494                    0.0025         0             0            0.375
2495                    0.0025         0             0            0.375
2496                    0.0025         0             0            0.375
2497                    0.0025         0             0            0.375
2498                    0.0025         0             0            0.375
2499                    0.0025         0             0            0.375
2500                    0.0025         0             0            0.375
2501                    0.0025         0             0            0.375
2502                    0.0025         0             0            0.375
2503                    0.0025         0             0            0.375
2504                    0.0025         0             0            0.375
2505                    0.0025         0             0            0.375
2506                    0.0025         0             0            0.375
2507                    0.0025         0             0            0.375
2508                    0.0025         0             0            0.375
2509                    0.0025         0             0            0.375
2510                    0.0025         0             0            0.375
2511                    0.0025         0             0            0.375
2512                    0.0025         0             0            0.375
2513                    0.0025         0             0            0.375
2514                    0.0025         0             0            0.375
2515                    0.0025         0             0            0.375
2516                    0.0025         0             0            0.375
2517                    0.0025         0             0            0.375
2518                    0.0025         0             0            0.375
2519                    0.0025         0             0            0.375
2520                    0.0025         0             0            0.375
2521                    0.0025         0             0            0.375
2522                    0.0025         0             0            0.375
2523                    0.0025         0             0            0.375
2524                    0.0025         0             0            0.375
2525                    0.0025         0             0            0.375
2526                    0.0025         0             0            0.375
2527                    0.0025         0             0            0.375
2528                    0.0025         0             0            0.375
2529                    0.0025         0             0            0.375
2530                    0.0025         0             0            0.375
2531                    0.0025         0             0            0.375
2532                    0.0025         0             0            0.375
2533                    0.0025         0             0            0.375
2534                    0.0025         0             0            0.375
2535                    0.0025         0             0            0.375
2536                    0.0025         0             0            0.375
2537                    0.0025         0             0            0.375
2538                    0.0025         0             0            0.375
2539                    0.0025         0             0            0.375
2540                    0.0025         0             0            0.375
2541                    0.0025         0             0            0.375
2542                    0.0025         0             0            0.375
2543                    0.0025         0             0            0.375
2544                    0.0025         0             0            0.375
2545                    0.0025         0             0            0.375
2546                    0.0025         0             0            0.375
2547                    0.0025         0             0            0.375
2548                    0.0025         0             0            0.375
2549                    0.0025         0             0            0.375
2550                    0.0025         0             0            0.375
2551                    0.0025         0             0            0.375
2552                    0.0025         0             0            0.375
2553                    0.0025         0             0            0.375
2554                    0.0025         0             0            0.375
2555                    0.0025         0             0            0.375
2556                    0.0025         0             0            0.375
2557                    0.0025         0             0            0.375
2558                    0.0025         0             0            0.375
2559                    0.0025         0             0            0.375
2560                    0.0025         0             0            0.375
2561                    0.0025         0             0            0.375
2562                    0.0025         0             0            0.375
2563                    0.0025         0             0            0.375
2564                    0.0025         0             0            0.375
2565                    0.0025         0             0            0.375
2566                    0.0025         0             0            0.375
2567                    0.0025         0             0            0.375
2568                    0.0025         0             0            0.375
2569                    0.0025         0             0            0.375
2570                    0.0025         0             0            0.375
2571                    0.0025         0             0            0.375
2572                    0.0025         0             0            0.375
2573                    0.0025         0             0            0.375
2574                    0.0025         0             0            0.375
2575                    0.0025         0             0            0.375
2576                    0.0025         0             0            0.375
2577                    0.0025         0             0            0.375
2578                    0.0025         0             0            0.375
2579                    0.0025         0             0            0.375
2580                    0.0025         0             0            0.375
2581                    0.0025         0             0            0.375
2582                    0.0025         0             0            0.375
2583                    0.0025         0             0            0.375
2584                    0.0025         0             0            0.375
2585                    0.0025         0             0            0.375
2586                    0.0025         0             0            0.375
2587                    0.0025         0             0            0.375
2588                    0.0025         0             0            0.375
2589                    0.0025         0             0            0.375
2590                    0.0025         0             0            0.375
2591                    0.0025         0             0            0.375
2592                    0.0025         0             0            0.375
2593                    0.0025         0             0            0.375
2594                    0.0025         0             0            0.375
2595                    0.0025         0             0            0.375
2596                    0.0025         0             0            0.375
2597                    0.0025         0             0            0.375
2598                    0.0025         0             0            0.375
2599                    0.0025         0             0            0.375
2600                    0.0025         0             0            0.375
2601                    0.0025         0             0            0.375
2602                    0.0025         0             0            0.375
2603                    0.0025         0             0            0.375
2604                    0.0025         0             0            0.375
2605                    0.0025         0             0            0.375
2606                    0.0025         0             0            0.375
2607                    0.0025         0             0            0.375
2608                    0.0025         0             0            0.375
2609                    0.0025         0             0            0.375
2610                    0.0025         0             0            0.375
2611                    0.0025         0             0            0.375
2612                    0.0025         0             0            0.375
2613                    0.0025         0             0            0.375
2614                    0.0025         0             0            0.375
2615                    0.0025         0             0            0.375
2616                    0.0025         0             0            0.375
2617                    0.0025         0             0            0.375
2618                    0.0025         0             0            0.375
2619                    0.0025         0             0            0.375
2620                    0.0025         0             0            0.375
2621                    0.0025         0             0            0.375
2622                    0.0025         0             0            0.375
2623                    0.0025         0             0            0.375
2624                    0.0025         0             0            0.375
2625                    0.0025         0             0            0.375
2626                    0.0025         0             0            0.375
2627                    0.0025         0             0            0.375
2628                    0.0025         0             0            0.375
2629                    0.0025         0             0            0.375
2630                    0.0025         0             0            0.375
2631                    0.0025         0             0            0.375
2632                    0.0025         0             0            0.375
2633                    0.0025         0             0            0.375
2634                    0.0025         0             0            0.375
2635                    0.0025         0             0            0.375
2636                    0.0025         0             0            0.375
2637                    0.0025         0             0            0.375
2638                    0.0025         0             0            0.375
2639                    0.0025         0             0            0.375
2640                    0.0025         0             0            0.375
2641                    0.0025         0             0            0.375
2642                    0.0025         0             0            0.375
2643                    0.0025         0             0            0.375
2644                    0.0025         0             0            0.375
2645                    0.0025         0             0            0.375
2646                    0.0025         0             0            0.375
2647                    0.0025         0             0            0.375
2648                    0.0025         0             0            0.375
2649                    0.0025         0             0            0.375
2650                    0.0025         0             0            0.375
2651                    0.0025         0             0            0.375
2652                    0.0025         0             0            0.375
2653                    0.0025         0             0            0.375
2654                    0.0025         0             0            0.375
2655                    0.0025         0             0            0.375
2656                    0.0025         0             0            0.375
2657                    0.0025         0             0            0.375
2658                    0.0025         0             0            0.375
2659                    0.0025         0             0            0.375
2660                    0.0025         0             0            0.375
2661                    0.0025         0             0            0.375
2662                    0.0025         0             0            0.375
2663                    0.0025         0             0            0.375
2664                    0.0025         0             0            0.375
2665                    0.0025         0             0            0.375
2666                    0.0025         0             0            0.375
2667                    0.0025         0             0            0.375
2668                    0.0025         0             0            0.375
2669                    0.0025         0             0            0.375
2670                    0.0025         0             0            0.375
2671                    0.0025         0             0            0.375
2672                    0.0025         0             0            0.375
2673                    0.0025         0             0            0.375
2674                    0.0025         0             0            0.375
2675                    0.0025         0             0            0.375
2676                    0.0025         0             0            0.375
2677                    0.0025         0             0            0.375
2678                    0.0025         0             0            0.375
2679                    0.0025         0             0            0.375
2680                    0.0025         0             0            0.375
2681                    0.0025         0             0            0.375
2682                    0.0025         0             0            0.375
2683                    0.0025         0             0            0.375
2684                    0.0025         0             0            0.375
2685                    0.0025         0             0            0.375
2686                    0.0025         0             0            0.375
2687                    0.0025         0             0            0.375
2688                    0.0025         0             0            0.375
2689                    0.0025         0             0            0.375
2690                    0.0025         0             0            0.375
2691                    0.0025         0             0            0.375
2692                    0.0025         0             0            0.375
2693                    0.0025         0             0            0.375
2694                    0.0025         0             0            0.375
2695                    0.0025         0             0            0.375
2696                    0.0025         0             0            0.375
2697                    0.0025         0             0            0.375
2698                    0.0025         0             0            0.375
2699                    0.0025         0             0            0.375
2700                    0.0025         0             0            0.375
2701                    0.0025         0             0            0.375
2702                    0.0025         0             0            0.375
2703                    0.0025         0             0            0.375
2704                    0.0025         0             0            0.375
2705                    0.0025         0             0            0.375
2706                    0.0025         0             0            0.375
2707                    0.0025         0             0            0.375
2708                    0.0025         0             0            0.375
2709                    0.0025         0             0            0.375
2710                    0.0025         0             0            0.375
2711                    0.0025         0             0            0.375
2712                    0.0025         0             0            0.375
2713                    0.0025         0             0            0.375
2714                    0.0025         0             0            0.375
2715                    0.0025         0             0            0.375
2716                    0.0025         0             0            0.375
2717                    0.0025         0             0            0.375
2718                    0.0025         0             0            0.375
2719                    0.0025         0             0            0.375
2720                    0.0025         0             0            0.375
2721                    0.0025         0             0            0.375
2722                    0.0025         0             0            0.375
2723                    0.0025         0             0            0.375
2724                    0.0025         0             0            0.375
2725                    0.0025         0             0            0.375
2726                    0.0025         0             0            0.375
2727                    0.0025         0             0            0.375
2728                    0.0025         0             0            0.375
2729                    0.0025         0             0            0.375
2730                    0.0025         0             0            0.375
2731                    0.0025         0             0            0.375
2732                    0.0025         0             0            0.375
2733                    0.0025         0             0            0.375
2734                    0.0025         0             0            0.375
2735                    0.0025         0             0            0.375
2736                    0.0025         0             0            0.375
2737                    0.0025         0             0            0.375
2738                    0.0025         0             0            0.375
2739                    0.0025         0             0            0.375
2740                    0.0025         0             0            0.375
2741                    0.0025         0             0            0.375
2742                    0.0025         0             0            0.375
2743                    0.0025         0             0            0.375
2744                    0.0025         0             0            0.375
2745                    0.0025         0             0            0.375
2746                    0.0025         0             0            0.375




--------------------------------------------------------------------------------




                                CURRENT_GROSS_COUPON CITY1                              STATE               ZIP_CODE
______________________________________________________________________________________________________________________
1                                                  8 Santa Rosa                         CA                     95401
2                                                  8 Santa Rosa                         CA                     95401
3                                               7.75 Daly City                          CA                     94015
4                                               7.75 San Bruno                          CA                     94066
5                                                  8 Carson                             CA                     90745
6                                                7.5 Chula Vista                        CA                     91911
7                                                  8 Redding                            CA                     96001
8                                                  8 Clovis                             CA                     93619
9                                               7.25 Chula Vista                        CA                     91911
10                                                 8 San Jose                           CA                     95135
11                                                 8 Newark                             CA                     94560
12                                                 8 Oakland                            CA                     94603
13                                              7.75 Stockton                           CA                     95209
14                                              7.75 Union City                         CA                     94587
15                                                 8 Hobe Sound                         FL                     33455
16                                                 8 Los Angeles                        CA                     90049
17                                              7.75 Santa Rosa                         CA                     95401
18                                               7.5 Morgan Hill                        CA                     95037
19                                                 8 Carson                             CA                     90746
20                                                 8 Ceres                              CA                     95307
21                                                 8 Henderson                          NV                     89015
22                                                 8 Morgan Hill                        CA                     95037
23                                                 8 Sacramento                         CA                     95833
24                                              7.75 Castro Valley                      CA                     94546
25                                                 8 COMPTON                            CA                     90220
26                                              7.75 Union City                         CA                     94587
27                                                 8 Hercules                           CA                     94547
28                                                 8 Patterson                          CA                     95363
29                                             7.375 Fremont                            CA                     94539
30                                                 1 San Jose                           CA                     95111
31                                                 8 MIRAMAR                            FL                     33029
32                                                 8 Newark                             CA                     94560
33                                                 8 Fontana                            CA                     92335
34                                                 8 San Bernardino                     CA                     92410
35                                                 8 Escondido                          CA                     92029
36                                              7.75 Portland                           OR                     97211
37                                              7.75 Reno                               NV                     89521
38                                                 8 Hayward                            CA                     94544
39                                              7.75 Hayward                            CA                     94545
40                                                 8 Los Angeles                        CA                     90061
41                                                 8 Manteca                            CA                     95337
42                                                 8 Oakland                            CA                     94605
43                                                 2 Fairfield                          CA                     94533
44                                                 8 Rocklin                            CA                     95765
45                                                 1 Santa Rosa                         CA                     95403
46                                                 8 Vacaville                          CA                     95687
47                                                 8 Novato                             CA                     94947
48                                                 1 San Jose                           CA                     95148
49                                               7.5 San Diego                          CA                     92102
50                                                 8 Borrego Springs                    CA                     92004
51                                                 8 Fountain Valley                    CA                     97708
52                                             7.875 Lancaster                          CA                     93536
53                                                 8 Gilroy                             CA                     95020
54                                               7.5 Daly City                          CA                     94015
55                                                 8 Daly City                          CA                     94014
56                                                 8 Fairfield                          CA                     94533
57                                                 8 Vallejo                            CA                     94591
58                                                 8 Atwater                            CA                     95301
59                                             7.625 Lathrop                            CA                     95330
60                                              7.75 Sacramento                         CA                     95825
61                                                 8 TiptoN                             CA                     95403
62                                                 8 Sunnyvale                          CA                     94085
63                                              7.75 Stockton                           CA                     95212
64                                                 8 Lynwood                            CA                     90262
65                                              7.75 Santa Rosa                         CA                     95403
66                                                 8 Fresno                             CA                     93727
67                                                 8 Los Banos                          CA                     93635
68                                                 8 Stockton                           CA                     95205
69                                                 8 Calistoga                          CA                     94515
70                                              7.75 Lake Almanor                       CA                     96137
71                                              7.75 Delhi                              CA                     95315
72                                                 8 Napa                               CA                     94558
73                                                 8 Palo Alto                          CA                     94303
74                                              7.75 Tracy                              CA                     95377
75                                                 8 Monterey                           CA                     93940
76                                                 8 Madera                             CA                     93638
77                                               7.5 Elk Grove                          CA                     95758
78                                              7.75 San Jose                           CA                     95128
79                                                 8 Las Vegas                          NV                     89108
80                                                 8 Concord                            CA                     94521
81                                                 1 Menifee                            CA                     92584
82                                              7.75 Ione                               CA                     95640
83                                                 8 San Bruno                          CA                     94066
84                                               7.5 Montery                            CA                     91940
85                                                 8 Oakland                            CA                     94601
86                                             7.875 Hayward                            CA                     94541
87                                                 8 Palo Alto                          CA                     94303
88                                                 1 Fremont                            CA                     94538
89                                                 8 San Jose                           CA                     95139
90                                               7.5 Forestville                        CA                     95436
91                                                 8 Fairfield                          CA                     94533
92                                              7.75 Windsor                            CA                     95492
93                                                 1 Woodland                           CA                     95695
94                                                 8 Hayward                            CA                     94545
95                                                 8 San Jose                           CA                     95122
96                                             7.625 Stockton                           CA                     95206
97                                             7.625 Plumas Lake                        CA                     95961
98                                                 8 Fremont                            CA                     94538
99                                              7.75 Santa Fe Springs                   CA                     90670
100                                            7.625 San Diego                          CA                     92139
101                                                2 Lathrop                            CA                     95330
102                                             7.75 Los Angeles                        CA                     90044
103                                                8 San Jose                           CA                     95125
104                                                8 Rancho Cucamonga                   CA                     91730
105                                              6.5 Frederick                          MD                     21704
106                                                1 Annandale                          VA                     22003
107                                                1 Los Banos                          CA                     93635
108                                                8 Santa Rosa                         CA                     95405
109                                                1 Salinas                            CA                     93906
110                                                8 Sacramento                         CA                     95834
111                                             7.75 Pittsburg                          CA                     94565
112                                                8 San Pablo                          CA                     94806
113                                                8 Garden Grove                       CA                     92841
114                                                8 San Jose                           CA                     95132
115                                                8 Turlock                            CA                     95382
116                                                7 Escondido                          CA                     92027
117                                             7.75 RICHMOND                           CA                     94803
118                                              7.5 Half Moon Bay                      CA                     94019
119                                            7.875 Daly City                          CA                     94015
120                                                8 Daly City                          CA                     94015
121                                             7.75 SQUAW VALLEY                       CA                     93675
122                                            7.875 Stockton                           CA                     95205
123                                                8 Sacramento                         CA                     95831
124                                             7.75 San Jacinto                        CA                     92582
125                                            7.625 San Leandro                        CA                     94578
126                                                8 Salinas                            CA                     93905
127                                                8 Chula Vista                        CA                     91911
128                                             7.75 Jamul                              CA                     91935
129                                                1 Boulder Creek                      CA                     95006
130                                                8 Sacramento                         CA                     95821
131                                                8 Novato                             CA                     94949
132                                                2 Riverbank                          CA                     95367
133                                                1 Tracy                              CA                     95376
134                                            7.875 Sacramento                         CA                     95834
135                                             7.75 Bay Point                          CA                     94565
136                                                8 Pittsburg                          CA                     94565
137                                                8 Livermore                          CA                     94551
138                                             7.75 Pittsburg                          CA                     94565
139                                                8 San Lorenzo                        CA                     94580
140                                                8 Sunnyvale                          CA                     94089
141                                              7.5 Oakley                             CA                     94561
142                                                1 Aliso Viejo                        CA                     92656
143                                             7.75 Durango                            CO                     81301
144                                             7.75 Diamond Bar                        CA                     91765
145                                            7.875 Rancho Cucamonga                   CA                     91730
146                                                8 Lemon Grove                        CA                     91945
147                                                8 Foresthill                         CA                     95631
148                                             7.75 Fremont                            CA                     94538
149                                            7.625 Santa Rosa                         CA                     95407
150                                                8 Antioch                            CA                     94509
151                                             7.75 San Jose                           CA                     95121
152                                                8 Hesperia                           CA                     92345
153                                            7.625 Sacramento                         CA                     95842
154                                                8 Union City                         CA                     94587
155                                            7.625 Fremont                            CA                     94536
156                                            7.375 San Diego                          CA                     92114
157                                              7.5 Glendale                           CA                     91201
158                                            6.875 Gig Harbor                         WA                     98332
159                                            7.125 La Puente                          CA                     91744
160                                             7.75 Granada Hills                      CA                     91344
161                                                8 San Diego                          CA                     92139
162                                             7.75 Tracy                              CA                     95376
163                                                8 San Jose                           CA                     95132
164                                                8 Daly City                          CA                     94015
165                                            7.625 Windsor                            CA                     95492
166                                                8 Union City                         CA                     94587
167                                                8 Lathrop                            CA                     95330
168                                              7.5 Los Banos                          CA                     93635
169                                             7.75 Ventura                            CA                     93003
170                                            7.625 San Diego                          CA                     92108
171                                              7.5 Santa Ana                          CA                     92703
172                                             7.75 Stockton                           CA                     95205
173                                                8 Modesto                            CA                     95350
174                                                8 Moraga                             CA                     94556
175                                                8 Tracy                              CA                     95377
176                                                8 San Jose                           CA                     95122
177                                            7.875 Redwood City                       CA                     94063
178                                                1 Goodyear                           AZ                     85338
179                                            7.625 La Canada Flintridge               CA                     91011
180                                                8 Stockton                           CA                     95204
181                                              7.5 Victorville                        CA                     92394
182                                                2 Hayward                            CA                     94544
183                                                1 Newark                             CA                     94560
184                                                1 Mission Viejo                      CA                     92692
185                                                1 Fremont                            CA                     94538
186                                                1 Lake Havasu City                   AZ                     86406
187                                                1 San Francisco                      CA                     94112
188                                                1 San Jose                           CA                     95132
189                                                2 Silver Spring                      MD                     20910
190                                            7.625 Sacramento                         CA                     95823
191                                            7.875 Santa Rosa                         CA                     95405
192                                            7.625 Richmond                           CA                     94804
193                                                1 Pittsburg                          CA                     94565
194                                              7.5 Tracy                              CA                     95376
195                                             7.75 Tracy                              CA                     95376
196                                                8 San Jose                           CA                     95116
197                                             7.75 Yuba City                          CA                     95991
198                                             7.75 Alexandria                         VA                     22310
199                                             7.75 Vallejo                            CA                     94589
200                                             7.75 Midlothian                         VA                     23112
201                                             7.75 North Las Vegas                    NV                     89084
202                                            7.375 Rancho Cucamonga                   CA                     91739
203                                              7.5 Malden                             MA                      2148
204                                             7.75 Laguna Hills                       CA                     92653
205                                             6.75 Hesperia                           CA                     92345
206                                             7.75 Glendale                           AZ                     85303
207                                            7.625 Hesperia                           CA                     92345
208                                             7.75 Fontana                            CA                     92337
209                                             7.75 Fairfax                            VA                     22033
210                                             7.75 Sacramento                         CA                     95835
211                                             7.75 PORT SAINT LUCIE                   FL                     34987
212                                             7.75 FORT WORTH                         TX                     76052
213                                             7.75 RESTON                             VA                     20190
214                                            7.125 POTTSTOWN                          PA                     19464
215                                              7.5 Falls Church                       VA                     22041
216                                            7.625 Las Vegas                          NV                     89118
217                                             7.75 VERO BEACH                         FL                     32967
218                                              7.5 Lake Elsinore                      CA                     92530
219                                             7.75 Laurel                             MD                     20724
220                                            6.875 Gilbert                            AZ                     85297
221                                             7.75 Chino                              CA                     91710
222                                             7.75 Santa Ana                          CA                     92703
223                                             7.75 SAN DIEGO                          CA                     92126
224                                             7.25 Buckingham                         PA                     18912
225                                             7.75 Vacaville                          CA                     95688
226                                            7.125 Orange                             CA                     92866
227                                            6.875 San Antonio                        TX                     78245
228                                              7.5 Riverside                          CA                     92508
229                                              7.5 Tukwila                            WA                     98168
230                                            7.375 Las Vegas                          NV                     89115
231                                             7.75 Norfolk                            VA                     23503
232                                             7.75 Cornville                          AZ                     86325
233                                            7.625 Henderson                          NV                     89015
234                                            8.125 Beaumont                           CA                     92223
235                                             7.75 HERCULES                           CA                     94547
236                                             7.75 LAS VEGAS                          NV                     89130
237                                             7.75 TORRANCE                           CA                     90502
238                                             7.75 LOS BANOS                          CA                     93635
239                                             7.75 TUSTIN                             CA                     92780
240                                             7.75 Richmond                           CA                     94803
241                                              7.5 Sunland                            CA                     91040
242                                                7 SPOTSYLVANIA                       VA                     22553
243                                             7.75 GLENDALE                           AZ                     85302
244                                             7.75 Las Vegas                          NV                     89142
245                                             7.75 Sandston                           VA                     23150
246                                              6.5 Henderson                          NV                     89015
247                                             7.75 SANTA ANA                          CA                     92703
248                                             7.75 N LAS VEGAS                        NV                     89081
249                                             7.75 North Las Vegas                    NV                     89084
250                                             7.75 CASA GRANDE                        AZ                     85222
251                                            7.125 CULPEPER                           VA                     22701
252                                            8.125 LAS VEGAS                          NV                     89108
253                                                1 Fort Lauderdale                    FL                     33324
254                                                3 Washington                         DC                     20002
255                                             7.75 Inglewood                          CA                     90304
256                                                2 San Lorenzo                        CA                     94580
257                                                2 Sacramento                         CA                     95822
258                                                8 Las Vegas                          NV                     89142
259                                            7.625 Rancho Cucamonga                   CA                     91737
260                                                2 Lehigh Acres                       FL                     33971
261                                              7.5 Billerica                          MA                      1821
262                                             7.25 Calistoga                          CA                     94515
263                                                1 Lawndale                           CA                     90260
264                                              8.5 Banning                            CA                     92220
265                                              7.5 Los Angeles                        CA                     90065
266                                                1 North Hills Area (Los Ang          CA                     91343
267                                                1 Las Vegas                          NV                     89107
268                                                8 Davenport                          FL                     33837
269                                            7.625 Midlothian                         VA                     23114
270                                              8.5 Davenport                          FL                     33896
271                                                1 Mercer Island                      WA                     98040
272                                              8.5 Vienna                             VA                     22181
273                                            7.875 Los Angeles                        CA                     90016
274                                                1 Tracy                              CA                     95376
275                                                1 Upper Marlboro                     MD                     20774
276                                             8.25 Bellflower                         CA                     90706
277                                                2 Tucson                             AZ                     85718
278                                             7.75 Los Angeles                        CA                     90016
279                                              8.5 Ramona                             CA                     92065
280                                                2 Chandler                           AZ                     85225
281                                            7.875 Benicia                            CA                     94510
282                                            7.625 Mesa                               AZ                     85203
283                                            7.125 Moreno Valley                      CA                     92553
284                                            7.875 Garden Grove                       CA                     92841
285                                              8.5 Pomona                             CA                     91767
286                                                1 Manteca                            CA                     95337
287                                              8.5 Tustin                             CA                     92780
288                                             7.75 Miami                              FL                     33157
289                                            7.625 Compton area                       CA                     90222
290                                              8.5 Nipomo                             CA                     93444
291                                             7.75 West Palm Beach                    FL                     33415
292                                                1 Rancho Cucamonga                   CA                     91730
293                                             7.75 San Francisco                      CA                     94133
294                                                1 San Dimas                          CA                     91773
295                                              8.5 Fredericksburg                     VA                     22407
296                                                1 Carlsbad                           CA                     92009
297                                                8 La Puente                          CA                     91744
298                                            7.625 Somerset                           WI                     54025
299                                              8.5 Moreno Valley                      CA                     92553
300                                            7.625 Fontana                            CA                     92336
301                                                1 Rohnert Park                       CA                     94928
302                                             7.75 Riverside                          CA                     92503
303                                              8.5 Seattle                            WA                     98146
304                                            7.625 Torrance                           CA                     90502
305                                                1 Las Vegas                          NV                     89122
306                                            6.875 Portland                           OR                     97239
307                                             7.75 Surprise                           AZ                     85388
308                                              7.5 Carson                             CA                     90746
309                                              7.5 Ashburn                            VA                     20148
310                                                1 Charlotte                          NC                     28278
311                                                8 Phoenix                            AZ                     85006
312                                              8.5 Houston                            TX                     77004
313                                                1 Tustin                             CA                     92780
314                                              8.5 Reseda area Los Angeles            CA                     91335
315                                                8 Anaheim                            CA                     92804
316                                                1 Carson                             CA                     90745
317                                                1 Huntington Beach                   CA                     92649
318                                              7.5 Bakersfield                        CA                     93311
319                                                1 Henderson                          NV                     89015
320                                                1 Culver City                        CA                     90232
321                                                8 Inglewood                          CA                     90301
322                                                1 Sanger                             CA                     93657
323                                             7.75 Everett                            WA                     98205
324                                            7.875 Phelan                             CA                     92371
325                                                1 Wildomar                           CA                     92595
326                                             7.75 Boston                             MA                      2126
327                                                2 San Diego                          CA                     92116
328                                            7.125 Grand Junction                     CO                     81504
329                                            7.875 Fulda                              MN                     56131
330                                              7.5 Prior Lake                         MN                     55372
331                                            6.875 Ventura                            CA                     93003
332                                             7.75 Phoenix                            AZ                     85022
333                                             8.25 Toms River                         NJ                      8755
334                                            8.125 Downey                             CA                     90241
335                                             7.25 Gilbert                            AZ                     85233
336                                             8.25 Saint Paul                         MN                     55101
337                                                1 San Jose                           CA                     95130
338                                              8.5 Chandler                           AZ                     85249
339                                            7.875 Las Vegas                          NV                     89139
340                                                1 Cotati                             CA                     94931
341                                            7.875 Mesa                               AZ                     85202
342                                            8.625 Port Saint Lucie                   FL                     34953
343                                            7.125 Puyallup                           WA                     98375
344                                            7.875 Buena Park                         CA                     90620
345                                            7.125 Norwalk                            CA                     90650
346                                                1 Stanton                            CA                     90680
347                                            7.125 Concord                            CA                     94520
348                                                1 North Hills                        CA                     91343
349                                              8.5 Rancho Palos Verdes                CA                     90275
350                                                2 Gilbert                            AZ                     85296
351                                                1 Elk Grove                          CA                     95758
352                                                1 GERMANTOWN                         MD                     20874
353                                                8 Winter Park                        FL                     32789
354                                                1 Mission Viejo                      CA                     92691
355                                              7.5 La Verne                           CA                     91750
356                                                3 Washington                         DC                     20019
357                                                8 Chula Vista                        CA                     91910
358                                            7.875 Gilbert                            AZ                     85297
359                                              8.5 Surprise                           AZ                     85379
360                                            7.625 Wayzata                            MN                     55391
361                                              8.5 Plantation                         FL                     33324
362                                              7.5 Orting                             WA                     98360
363                                            7.375 Conyers                            GA                     30013
364                                              7.5 Glen Allen                         VA                     23060
365                                            8.375 Hialeah                            FL                     33015
366                                            8.375 Port St Lucie                      FL                     34986
367                                                1 Tucson                             AZ                     85745
368                                                2 Riverside                          CA                     92505
369                                             7.75 Hemet                              CA                     92544
370                                             7.75 Vienna                             VA                     22180
371                                             7.75 Triangle                           VA                     22172
372                                            7.125 Palm City                          FL                     34990
373                                              7.5 Springfield                        VA                     22153
374                                              8.5 Fremont                            CA                     94536
375                                             7.75 Lynnwood                           WA                     98087
376                                            7.625 York                               PA                     17403
377                                            7.625 Norristown                         PA                     19403
378                                                8 San Diego                          CA                     92114
379                                                7 Las Vegas                          NV                     89103
380                                            7.875 Santa Ana                          CA                     92707
381                                                8 San Rafael                         CA                     94903
382                                                2 Glendale                           AZ                     85303
383                                              8.5 Royal Palm Beach                   FL                     33411
384                                              8.5 Manchester                         NH                      3104
385                                            7.875 Point Richmond                     CA                     94801
386                                              8.5 Mount Olive                        NJ                      7828
387                                              7.5 Hawthorne                          CA                     90250
388                                                1 Placerville                        CA                     95667
389                                              8.5 Springfield                        VA                     22150
390                                             7.75 North Las Vegas                    NV                     89031
391                                            7.625 Phoenix                            AZ                     85037
392                                                7 Miami                              FL                     33186
393                                            7.875 Oxon Hill                          MD                     20745
394                                             8.25 Manassas                           VA                     20110
395                                              7.5 North Las Vegas                    NV                     89081
396                                            8.375 Antelope                           CA                     95843
397                                            7.125 Wellington                         FL                     33414
398                                            8.125 Long Beach                         CA                     90814
399                                            8.125 West Hollywood                     CA                     90046
400                                            7.375 Mesa                               AZ                     85202
401                                            7.875 Santee                             CA                     92071
402                                              8.5 Maricopa                           AZ                     85239
403                                             7.25 Chesapeake                         VA                     23323
404                                                8 Catonsville                        MD                     21228
405                                                8 Fairfax                            VA                     22030
406                                            7.875 Everett                            WA                     98201
407                                            8.125 Glen Allen                         VA                     23059
408                                              7.5 Blaine                             MN                     55014
409                                            7.375 Orlando                            FL                     32837
410                                              8.5 Santa Clarita                      CA                     91350
411                                              8.5 Nanuet                             NY                     10954
412                                              8.5 North Plainfield                   NJ                      7060
413                                                8 Dewey                              AZ                     86327
414                                                8 Ballwin                            MO                     63011
415                                              7.5 Brooklyn Park                      MN                     55444
416                                            6.875 Winchester                         CA                     92596
417                                                2 Carson                             CA                     90746
418                                             7.75 Bothell                            WA                     98011
419                                             8.25 Lynnwood                           WA                     98037
420                                             7.75 Lake Forest                        CA                     92630
421                                             8.25 Cape Coral                         FL                     33990
422                                             7.25 Tolleson                           AZ                     85353
423                                             7.75 Miami                              FL                     33157
424                                            7.875 Gainesville                        VA                     20155
425                                            7.875 Mesa                               AZ                     85209
426                                              8.5 Boca Raton                         FL                     33433
427                                              7.5 Moreno Valley                      CA                     92555
428                                              7.5 Phoenix                            AZ                     85050
429                                                2 Washington                         DC                     20001
430                                              8.5 Rochester                          MN                     55901
431                                            7.875 Phoenix                            AZ                     85037
432                                              8.5 East Orange                        NJ                      7017
433                                                1 Rancho Cucamonga                   CA                     91739
434                                              8.5 Calabasas                          CA                     91302
435                                             7.25 Lakeville                          MN                     55044
436                                            7.125 Eden Prairie                       MN                     55347
437                                                1 Fort Lauderdale                    FL                     33319
438                                              8.5 Flagstaff                          AZ                     86004
439                                            7.875 Corona                             CA                     92880
440                                            7.875 Circle Pines                       MN                     55014
441                                              7.5 Hercules                           CA                     94547
442                                            7.375 Phoenix                            AZ                     85019
443                                            7.875 Fort Washington                    MD                     20744
444                                            7.375 WOODBRIDGE                         VA                     22193
445                                              7.5 Cloverdale                         CA                     95425
446                                                1 Tustin                             CA                     92782
447                                                1 Renton                             WA                     98056
448                                            7.375 Mesa                               AZ                     85208
449                                              8.5 Fremont                            CA                     94536
450                                              7.5 Woodbridge                         VA                     22192
451                                              7.5 Mesa                               AZ                     85202
452                                              7.5 Santa Rosa                         CA                     95403
453                                                1 Kirkland                           WA                     98034
454                                                1 Las Vegas                          NV                     89131
455                                            7.875 Morrisville                        PA                     19067
456                                              8.5 Avondale                           AZ                     85323
457                                            7.875 Sterling                           VA                     20164
458                                                1 Cathedral City                     CA                     92235
459                                             7.75 San Diego                          CA                     92120
460                                                8 Burbank                            CA                     91504
461                                                2 Ocoee                              FL                     34761
462                                            7.625 Glendale                           CA                     91201
463                                            8.375 Philadelphia                       PA                     19143
464                                            7.875 New Brunswick                      NJ                      8901
465                                                1 Scottsdale                         AZ                     85258
466                                                1 Kirkland                           WA                     98034
467                                                8 Concord                            CA                     94519
468                                              8.5 Miami                              FL                     33194
469                                            7.375 Parker                             CO                     80134
470                                            7.875 Orlando                            FL                     32812
471                                             7.25 Seattle                            WA                     98133
472                                             7.75 Whittier                           CA                     90603
473                                             7.25 Glendale                           AZ                     85310
474                                                1 Bellflower                         CA                     90706
475                                            7.625 Banning                            CA                     92220
476                                                1 Glen Allen                         VA                     23059
477                                              7.5 SYLMAR                             CA                     91342
478                                            8.375 Mesa                               AZ                     85206
479                                            7.875 Chula Vista                        CA                     91911
480                                            7.375 Puyallup                           WA                     98371
481                                            7.375 Minneapolis                        MN                     55418
482                                                3 San Bernardino                     CA                     92408
483                                                3 San Bernardino                     CA                     92408
484                                              8.5 Englewood                          NJ                      7631
485                                              8.5 Hackensack                         NJ                      7601
486                                            7.375 Centreville                        VA                     20121
487                                            7.125 North Las Vegas                    NV                     89031
488                                            7.875 Vienna                             VA                     22181
489                                             7.25 San Diego                          CA                     92107
490                                            7.625 Sumner                             WA                     98390
491                                             7.75 North Las Vegas                    NV                     89081
492                                            7.875 Deerfield Beach                    FL                     33442
493                                             7.75 Marysville                         WA                     98270
494                                                8 Sedona                             AZ                     86336
495                                              7.5 Vallejo                            CA                     94591
496                                            7.625 Stockton                           CA                     95209
497                                              7.5 Rancho Cucamonga                   CA                     91730
498                                             7.75 Alexandria                         VA                     22306
499                                                2 Lancaster                          CA                     93535
500                                            7.875 Fontana                            CA                     92336
501                                            7.875 Mesa                               AZ                     85212
502                                              8.5 Kissimmee                          FL                     34741
503                                                1 Bowie                              MD                     20721
504                                                8 Fontana                            CA                     92336
505                                             7.25 Santa Clarita                      CA                     91354
506                                             8.25 Phoenix                            AZ                     85050
507                                            7.875 Escondido                          CA                     92027
508                                                1 Van Nuys                           CA                     91406
509                                             7.75 Golden Valley                      MN                     55422
510                                             7.25 Virginia Beach                     VA                     23462
511                                              7.5 Indio                              CA                     92201
512                                             7.75 Haymarket                          VA                     20169
513                                             7.25 Woodbridge                         VA                     22192
514                                            7.375 Riverdale                          GA                     30274
515                                            7.625 Puyallup                           WA                     98371
516                                                8 Antioch                            CA                     94531
517                                                8 Los Angeles                        CA                     90045
518                                                1 San Diego                          CA                     92114
519                                            7.125 Fairfield                          CA                     94533
520                                              8.5 Santa Rosa                         CA                     95403
521                                            7.375 Stockton                           CA                     95204
522                                                1 Lakewood                           CA                     90713
523                                              7.5 Burien                             WA                     98148
524                                             8.75 Scottsdale                         AZ                     85255
525                                                1 Fresno                             CA                     93711
526                                             7.25 Chula Vista                        CA                     91910
527                                              8.5 Aurora                             CO                     80013
528                                              8.5 Orlando                            FL                     32811
529                                              7.5 Orlando                            FL                     32825
530                                             7.25 San Diego                          CA                     92117
531                                            7.875 Everett                            WA                     98204
532                                              8.5 San Bruno                          CA                     94066
533                                            7.125 Davenport                          FL                     33897
534                                            7.375 Las Vegas                          NV                     89149
535                                              8.5 Savage                             MN                     55378
536                                              7.5 Fairfield                          CA                     94534
537                                            7.875 Los Angeles                        CA                     90023
538                                            7.875 Daly City                          CA                     94015
539                                             7.25 Scottsdale                         AZ                     85250
540                                              8.5 Tempe                              AZ                     85281
541                                                1 Sterling                           VA                     20166
542                                              8.5 Cottonwood                         AZ                     86326
543                                            7.875 Miami                              FL                     33177
544                                            7.375 Napa                               CA                     94558
545                                                7 Santa Maria                        CA                     93458
546                                            7.875 Woodbridge                         VA                     22192
547                                             8.25 Surprise                           AZ                     85374
548                                                7 Cape Coral                         FL                     33914
549                                            8.375 Miami                              FL                     33178
550                                             7.75 Pacoima                            CA                     91331
551                                                8 San Jacinto                        CA                     92583
552                                            7.375 Puyallup                           WA                     98371
553                                            7.625 Federal Way                        WA                     98003
554                                            7.875 Mesa                               AZ                     85202
555                                             7.25 Manassas                           VA                     20111
556                                            7.125 Pittsburg                          CA                     94565
557                                              8.5 Cheltenham                         MD                     20623
558                                                8 American Canyon                    CA                     94503
559                                            7.375 Napa                               CA                     94558
560                                            7.875 Jacksonville                       FL                     32259
561                                                8 Bullhead City                      AZ                     86442
562                                             7.75 Suisun City                        CA                     94585
563                                            7.875 Los Angeles                        CA                     91356
564                                                8 Delray Beach                       FL                     33445
565                                            8.125 Temecula                           CA                     92592
566                                             7.75 Skokie                             IL                     60076
567                                             8.25 Bayville                           NJ                      8721
568                                             7.75 Delray Beach                       FL                     33445
569                                            7.125 Denver                             CO                     80231
570                                            7.625 Peoria                             AZ                     85345
571                                            7.125 Peoria                             AZ                     85345
572                                            7.625 Glendale                           AZ                     85302
573                                              8.5 San Pedro                          CA                     90731
574                                            7.875 Elmont                             NY                     11003
575                                                1 Stevenson Ranch                    CA                     91381
576                                                8 Richmond                           VA                     23231
577                                              7.5 Orlando                            FL                     32835
578                                            6.875 Minneapolis                        MN                     55443
579                                            7.625 Glendale                           CA                     91206
580                                             7.25 Redlands                           CA                     92373
581                                             7.75 Bellingham                         WA                     98226
582                                             7.25 Chula Vista                        CA                     91911
583                                                8 Camarillo                          CA                     93010
584                                            7.125 Fayetteville                       GA                     30215
585                                             7.75 Long Beach                         CA                     90807
586                                            7.625 Bristow                            VA                     20136
587                                              8.5 Dorchester                         MA                      2125
588                                             8.25 Oakland Park                       FL                     33334
589                                            8.125 Bloomington                        CA                     92316
590                                             6.75 Palmdale                           CA                     93551
591                                            7.125 Palmdale                           CA                     93591
592                                            7.375 Mesa                               AZ                     85204
593                                              8.5 South Amboy                        NJ                      8879
594                                              8.5 Cave Creek                         AZ                     85331
595                                             7.25 Moses Lake                         WA                     98837
596                                            8.375 Newark                             NJ                      7112
597                                                8 Orlando                            FL                     32825
598                                              8.5 Linden                             NJ                      7036
599                                            7.625 Beverly Hills                      CA                     90210
600                                            7.875 San Leandro                        CA                     94577
601                                            8.375 Chandler                           AZ                     85225
602                                              7.5 Rancho Cucamonga                   CA                     91701
603                                             7.75 Chino                              CA                     91710
604                                            7.875 Escondido                          CA                     92027
605                                             7.75 Kissimmee                          FL                     34743
606                                                8 Phoenix                            AZ                     85037
607                                            7.875 Washington                         DC                     20002
608                                            7.875 Dumfries                           VA                     22026
609                                             7.25 Valley Center                      CA                     92082
610                                              8.5 West Orange                        NJ                      7052
611                                             7.75 Hercules                           CA                     94547
612                                                1 San Diego                          CA                     92126
613                                            8.125 Orlando                            FL                     32828
614                                                1 Fullerton                          CA                     92835
615                                              7.5 Los Angeles                        CA                     90032
616                                            7.875 Garden Grove                       CA                     92844
617                                            7.125 Phoenix                            AZ                     85051
618                                              8.5 Chandler                           AZ                     85249
619                                            7.875 Los Angeles                        CA                     90033
620                                            7.875 Anaheim                            CA                     92807
621                                              8.5 Galloway Township                  NJ                      8205
622                                              8.5 Chino Hills                        CA                     91709
623                                            7.875 Groveland                          FL                     34736
624                                             7.75 Mesa                               AZ                     85201
625                                             8.25 Rochester                          MN                     55902
626                                             7.75 Las Vegas                          NV                     89146
627                                             7.75 Queen Creek                        AZ                     85243
628                                             7.75 Hugo                               MN                     55038
629                                                8 Livermore                          CA                     94550
630                                             7.75 San Clemente                       CA                     92672
631                                            7.625 Compton                            CA                     90220
632                                              8.5 Canoga Park                        CA                     91304
633                                            7.375 Peoria                             AZ                     85382
634                                              8.5 Newhall                            CA                     91321
635                                             6.75 Denver                             CO                     80210
636                                                1 Atascadero                         CA                     93422
637                                            7.875 Reseda                             CA                     91335
638                                            7.125 W Melbourne                        FL                     32904
639                                            7.125 Glendale                           AZ                     85308
640                                             7.75 Maricopa                           AZ                     85239
641                                              8.5 Oxnard                             CA                     93030
642                                            8.375 Concord                            CA                     94519
643                                            7.875 Indio                              CA                     92201
644                                              7.5 San Marcos                         CA                     92078
645                                              7.5 Norwalk                            CA                     90650
646                                              8.5 Fallbrook                          CA                     92028
647                                              7.5 Sparks                             NV                     89436
648                                            7.875 Santa Ana                          CA                     92704
649                                            7.875 Orange                             CA                     92868
650                                              7.5 Malibu                             CA                     90265
651                                                8 Pomona                             CA                     91766
652                                            7.375 San Diego                          CA                     92120
653                                            7.875 Richmond                           VA                     23234
654                                              7.5 Eden Prairie                       MN                     55346
655                                              8.5 Waretown                           NJ                      8758
656                                              8.5 Richmond                           VA                     23235
657                                            7.375 Tucson                             AZ                     85712
658                                            7.125 San Diego                          CA                     92139
659                                            7.875 Brandywine                         MD                     20613
660                                                1 Rockville                          MD                     20852
661                                             7.25 San Bernardino                     CA                     92407
662                                                8 Queen Creek                        AZ                     85242
663                                              7.5 Glendale                           AZ                     85302
664                                                7 Oakland                            CA                     94602
665                                             7.75 Queen Creek                        AZ                     85243
666                                            7.625 Manassas                           VA                     20111
667                                             7.75 Brooklyn Park                      MN                     55443
668                                                1 Lynnwood                           WA                     98037
669                                              7.5 Mesa                               AZ                     85215
670                                                1 San Diego                          CA                     92108
671                                            8.875 Shingle Springs                    CA                     95682
672                                                1 Methuen                            MA                      1844
673                                              8.5 Van Nuys                           CA                     91406
674                                             7.75 Santa Ana                          CA                     92704
675                                            8.125 Phoenix                            AZ                     85021
676                                            7.625 Area of Northridge  City           CA                     91325
677                                             7.75 Chandler                           AZ                     85249
678                                            7.625 Huntington Beach                   CA                     92648
679                                             7.75 Perris                             CA                     92571
680                                            6.875 Huntington Beach                   CA                     92646
681                                            7.625 Centennial                         CO                     80122
682                                            6.875 Windsor                            CA                     95492
683                                            7.375 San Diego                          CA                     92113
684                                             7.75 Santa Ana                          CA                     92707
685                                            7.375 Chino                              CA                     91710
686                                             7.75 Saint Paul                         MN                     55119
687                                              7.5 Naples                             FL                     34104
688                                             7.75 Brawley                            CA                     92227
689                                            7.625 Phelan                             CA                     92371
690                                            7.375 San Diego                          CA                     92128
691                                              8.5 Hollywood                          FL                     33020
692                                              7.5 Gilbert                            AZ                     85233
693                                              7.5 Los Angeles                        CA                     90020
694                                            7.375 Peoria                             AZ                     85383
695                                            7.625 Anthem                             AZ                     85086
696                                             7.75 Las Vegas                          NV                     89148
697                                             7.25 Scottsdale                         AZ                     85259
698                                            7.625 Big Bear Lake                      CA                     92315
699                                            7.875 Apple Valley                       CA                     92308
700                                             7.75 Carson                             CA                     90745
701                                             7.75 Laurel                             MD                     20708
702                                              8.5 Pownal                             ME                      4069
703                                            7.375 Saint Paul                         MN                     55107
704                                              7.5 Corona                             CA                     92880
705                                              8.5 Murrieta                           CA                     92563
706                                                1 Berlin                             MD                     21811
707                                                8 Robbinsdale                        MN                     55422
708                                            7.625 Hollywood                          FL                     33024
709                                              8.5 Mesa                               AZ                     85203
710                                            6.875 Gilbert                            AZ                     85233
711                                              7.5 Riverside                          CA                     92504
712                                             7.75 Lancaster                          CA                     93535
713                                            8.375 Bellflower                         CA                     90706
714                                             7.75 Stafford                           VA                     22554
715                                             8.25 Delmar                             MD                     21875
716                                            7.875 Rancho Cucamonga                   CA                     91739
717                                            7.375 Zimmerman                          MN                     55398
718                                            7.625 Burien                             WA                     98166
719                                            7.375 Winslow                            AZ                     86047
720                                            7.875 Gardner                            MA                      1440
721                                             7.75 La Quinta                          CA                     92253
722                                             7.75 Stanton                            CA                     90680
723                                             8.75 Rancho Cordova                     CA                     95742
724                                            7.625 Hollister                          CA                     95023
725                                             7.75 Windermere                         FL                     34786
726                                              8.5 Egg Harbor Township                NJ                      8234
727                                                2 Dover                              DE                     19901
728                                            7.625 Annandale                          VA                     22003
729                                                1 Suisun City                        CA                     95606
730                                             7.75 Los Angeles                        CA                     91402
731                                                8 Los Angeles                        CA                     91335
732                                              8.5 Altadena                           CA                     91001
733                                             7.75 Desert Hot Springs                 CA                     92240
734                                             7.75 Queen Creek                        AZ                     85242
735                                             7.75 Henderson                          NV                     89014
736                                                8 Clifton                            NJ                      7013
737                                              8.5 La Crescenta                       CA                     91214
738                                              7.5 Phoenix                            AZ                     85018
739                                            7.875 Leesburg                           VA                     20176
740                                            7.875 Chandler                           AZ                     85249
741                                              8.5 Tamarac                            FL                     33319
742                                              7.5 Tucson                             AZ                     85747
743                                              7.5 Imperial Beach                     CA                     91932
744                                             7.25 Chandler                           AZ                     85248
745                                                1 Carrollton                         VA                     23314
746                                             7.75 Miami                              FL                     33175
747                                              8.5 Los Angeles                        CA                     90032
748                                            7.375 Grand Junction                     CO                     81504
749                                             7.75 Chino                              CA                     91710
750                                             7.75 West Palm Beach                    FL                     33418
751                                             7.75 Silver Spring                      MD                     20906
752                                             7.75 Las Vegas                          NV                     89121
753                                              8.5 West Palm Beach                    FL                     33406
754                                            8.125 Trinity                            FL                     34655
755                                            7.375 Saint Michael                      MN                     55376
756                                              8.5 WINDSOR MILL                       MD                     21244
757                                            7.875 Adelanto                           CA                     92301
758                                            7.625 Marysville                         WA                     98270
759                                             1.75 San Diego                          CA                     92103
760                                            7.625 Huntington Beach                   CA                     92647
761                                                1 Moreno Valley                      CA                     92553
762                                            7.625 Pico Rivera                        CA                     90660
763                                            7.625 Hesperia                           CA                     92345
764                                            8.375 Rochester                          MN                     55904
765                                                1 Moreno Valley                      CA                     92553
766                                            7.125 Moreno Valley                      CA                     92555
767                                            8.375 Albemarle                          NC                     28001
768                                                8 Diamond Bar                        CA                     91765
769                                              7.5 Winchester                         CA                     92596
770                                                8 Encino                             CA                     91316
771                                                8 Santa Ana                          CA                     92706
772                                            7.875 Yucaipa                            CA                     92399
773                                            7.875 Baltimore                          MD                     21211
774                                            6.875 Bothell                            WA                     98012
775                                              7.5 Queen Creek                        AZ                     85243
776                                             7.75 Glendora                           CA                     91740
777                                            7.375 Long Beach                         CA                     90810
778                                              7.5 San Diego                          CA                     92114
779                                            7.875 Murrieta                           CA                     92563
780                                            7.375 Prior Lake                         MN                     55372
781                                            8.375 West Palm Beach                    FL                     33411
782                                             7.25 Tucson                             AZ                     85748
783                                            7.875 Glendale                           AZ                     85302
784                                              7.5 Fullerton                          CA                     92831
785                                            6.875 Peoria                             AZ                     85345
786                                                8 Arleta                             CA                     91331
787                                            7.875 Buckeye                            AZ                     85326
788                                             7.25 Howard Beach                       NY                     11414
789                                             7.25 Perris                             CA                     92571
790                                              7.5 Lancaster                          CA                     93535
791                                            7.375 Cave Creek                         AZ                     85331
792                                                1 Phoenix                            AZ                     85045
793                                                8 Surprise                           AZ                     85374
794                                            7.875 Irvine                             CA                     92602
795                                                8 Phoenix                            AZ                     85021
796                                            8.625 Broken Arrow                       OK                     74012
797                                             7.75 Albertville                        MN                     55301
798                                             7.75 Falls Church                       VA                     22041
799                                             7.75 LA (Area of Pacoima)               CA                     91331
800                                            7.625 Heber                              CA                     92249
801                                              7.5 Los Angeles                        CA                     90042
802                                             7.75 Buckeye                            AZ                     85326
803                                             7.75 Burbank                            CA                     91506
804                                            6.875 Woodinville                        WA                     98072
805                                            7.875 Arlington                          VA                     22206
806                                              8.5 Brick                              NJ                      8724
807                                              8.5 Avondale                           AZ                     85323
808                                              8.5 Peoria                             AZ                     85383
809                                              8.5 Pleasantville                      NJ                      8232
810                                                1 Whittier                           CA                     90601
811                                              7.5 Pittsburgh                         PA                     15232
812                                              7.5 Chandler                           AZ                     85248
813                                                1 Triangle                           VA                     22172
814                                            8.375 Tacoma                             WA                     98445
815                                            7.625 Marysville                         WA                     98270
816                                             7.75 Sterling                           VA                     20166
817                                              8.5 Mount Airy                         MD                     21771
818                                            7.875 Stuart                             FL                     34997
819                                            7.375 Richmond                           VA                     23223
820                                            7.875 Adelanto                           CA                     92301
821                                              8.5 Lancaster                          CA                     93536
822                                            7.875 Desert Hot Springs                 CA                     92240
823                                             8.25 Las Vegas                          NV                     89123
824                                            7.875 Henderson                          NV                     89015
825                                                8 Saint Paul                         MN                     55101
826                                            7.875 Richmond                           CA                     94803
827                                              7.5 Newark                             NJ                      7105
828                                             7.75 Bristow                            VA                     20136
829                                            8.125 Marlboro                           NJ                      7746
830                                            7.875 District Heights                   MD                     20747
831                                             7.75 Manassas                           VA                     20110
832                                              8.5 Union City                         NJ                      7087
833                                                1 Los Angeles                        CA                     90043
834                                            7.125 San Jacinto                        CA                     92583
835                                            7.875 Lynden                             WA                     98264
836                                             7.25 La Verne                           CA                     91750
837                                            8.125 Antelope                           CA                     95843
838                                             7.75 Springfield                        VA                     22150
839                                             7.75 N Hollywood                        CA                     91606
840                                                2 Queen Creek                        AZ                     85243
841                                              8.5 Palmdale                           CA                     93551
842                                            7.875 Santa Ynez                         CA                     93460
843                                             7.75 Maplewood                          MN                     55119
844                                                1 Temecula                           CA                     92591
845                                              8.5 Bellevue                           WA                     98008
846                                            7.875 Los Angeles                        CA                     90043
847                                            7.625 North Las Vegas                    NV                     89086
848                                            7.375 Fresno                             CA                     93720
849                                            6.875 Cottonwood                         AZ                     86326
850                                                1 Lake Elsinore                      CA                     92532
851                                            7.875 Scottsdale                         AZ                     85250
852                                             7.75 Woodbridge                         VA                     22191
853                                             7.75 Phoenix                            AZ                     85032
854                                            8.125 San Diego                          CA                     92128
855                                            7.625 Corona                             CA                     92882
856                                            7.375 Glendale                           AZ                     85306
857                                            7.875 Pico Rivera                        CA                     90660
858                                            7.875 Denver                             CO                     80210
859                                             8.25 Orlando                            FL                     32837
860                                            7.625 Petaluma                           CA                     94954
861                                              8.5 Green Acres                        FL                     33463
862                                              8.5 Dracut                             MA                      1826
863                                              8.5 Ontario                            CA                     91764
864                                             7.75 Fairfax                            VA                     22033
865                                             8.25 Monticello                         MN                     55362
866                                            7.875 Fort Washington                    MD                     20744
867                                              7.5 El Cajon                           CA                     92021
868                                            7.625 Torrance                           CA                     90504
869                                                1 Sacramento                         CA                     95816
870                                            7.875 Fort Washington                    MD                     20744
871                                                1 San Jose                           CA                     95135
872                                              8.5 Prescott Valley                    AZ                     86314
873                                            7.375 Farmington                         MN                     55024
874                                             7.75 Los Angeles                        CA                     90031
875                                              8.5 San Bernardino                     CA                     92407
876                                              8.5 Compton                            CA                     90221
877                                             8.25 Henderson                          NV                     89015
878                                             6.75 Rosemount                          MN                     55068
879                                             7.75 Reno                               NV                     89503
880                                             7.75 Mountlake Terrace                  WA                     98043
881                                            8.125 San Diego                          CA                     92127
882                                            7.375 Temecula                           CA                     92592
883                                                1 Norwalk                            CA                     90650
884                                            7.875 Temecula                           CA                     92591
885                                             7.25 Perris                             CA                     92571
886                                            7.875 Fontana                            CA                     92335
887                                             8.25 Tulare                             CA                     93274
888                                             8.25 Las Vegas                          NV                     89081
889                                              8.5 Apple Valley                       MN                     55124
890                                            7.875 Rancho Cucamonga                   CA                     91730
891                                             7.25 Rosemount                          MN                     55068
892                                              8.5 Orlando                            FL                     32825
893                                            7.875 Fairburn                           GA                     30213
894                                             7.25 Riverside                          CA                     92503
895                                             7.75 Phoenix                            AZ                     85037
896                                             7.75 Lynwood                            WA                     98036
897                                            7.875 Woodbridge                         VA                     22191
898                                                8 Ellenton                           FL                     34222
899                                                1 Las Vegas                          NV                     89121
900                                            7.625 Scottsdale                         AZ                     85258
901                                            7.375 Napa                               CA                     94559
902                                             7.25 Panorama City                      CA                     91402
903                                             7.75 Beltsville                         MD                     20705
904                                                1 West Hills                         CA                     91304
905                                                8 San Diego                          CA                     92101
906                                            7.875 Phoenix                            AZ                     85086
907                                             7.25 Marysville                         WA                     98270
908                                             7.25 Bellingham                         WA                     98229
909                                            7.625 San Diego                          CA                     92103
910                                            7.875 Fairfax                            VA                     22030
911                                              8.5 Overgaard                          AZ                     85933
912                                                1 Lake Montezuma                     AZ                     86342
913                                                2 Norman                             OK                     73069
914                                             7.75 Kissimmee                          FL                     34744
915                                             7.25 Napa                               CA                     94559
916                                             7.25 San Jose                           CA                     95136
917                                              8.5 Las Vegas                          NV                     89122
918                                            7.875 Elk Grove                          CA                     95758
919                                            8.125 Rancho Santa Fe                    CA                     92091
920                                            7.625 Lake Forest                        CA                     92630
921                                            7.875 Windermere                         FL                     34786
922                                              7.5 Corona                             CA                     92882
923                                                8 Huntington Beach                   CA                     92646
924                                              7.5 Rancho Santa Margarita             CA                     92688
925                                              8.5 Redding                            CT                      6896
926                                            8.125 Pacifica                           CA                     94044
927                                            8.375 Mesa                               AZ                     85205
928                                            7.625 Cathedral City                     CA                     92234
929                                            7.625 Las Vegas                          NV                     89179
930                                             7.75 Daly City                          CA                     94015
931                                              8.5 Thornton                           CO                     80602
932                                                1 Parker                             CO                     80134
933                                             7.75 Pennsauken                         NJ                      8109
934                                              1.5 Aspen                              CO                     81611
935                                            7.875 Silver Spring                      MD                     20904
936                                                2 Annapolis                          MD                     21403
937                                            7.625 West Palm Beach                    FL                     33415
938                                             8.25 Toms River                         NJ                      8757
939                                              8.5 Beltsville                         MD                     20705
940                                              7.5 Whittier                           CA                     90601
941                                                8 Old Bridge                         NJ                      8857
942                                                8 Puyallup                           WA                     98374
943                                            7.875 Woodbury                           MN                     55125
944                                            8.125 Dunellen                           NJ                      8812
945                                             8.25 Palo Alto                          CA                     94301
946                                            8.375 Lakeville                          MN                     55044
947                                                8 Holiday                            FL                     34690
948                                            7.625 San Mateo                          CA                     94401
949                                            7.875 Perris                             CA                     92571
950                                            8.375 Bonita Springs                     FL                     34135
951                                            8.125 Circle Pines                       MN                     55014
952                                            7.875 San Carlos                         CA                     94070
953                                            7.625 Lakewood                           CA                     90715
954                                            8.375 Ramsey                             NJ                      7446
955                                             7.75 National City                      CA                     91950
956                                                1 Temecula                           CA                     92592
957                                                8 Kissimmee                          FL                     34744
958                                             8.25 Woodland                           CA                     95695
959                                             8.25 Peoria                             AZ                     85383
960                                             7.25 Rancho Santa Margarita             CA                     92688
961                                              7.5 Laurel                             MD                     20724
962                                              8.5 North Lauderdale                   FL                     33068
963                                             7.75 Ventura                            CA                     93003
964                                             7.25 Washington                         DC                     20009
965                                            7.375 Tucson                             AZ                     85710
966                                                1 North Las Vegas                    NV                     89032
967                                             7.25 Menifee                            CA                     92584
968                                              7.5 Los Angeles                        CA                     90016
969                                            7.875 Gainesville                        VA                     20155
970                                                1 Dublin                             CA                     94568
971                                              8.5 Arnold                             MO                     63010
972                                              8.5 Las Vegas                          NV                     89120
973                                              8.5 Emerson                            NJ                      7630
974                                            7.625 North Plainfield                   NJ                      7060
975                                                3 Anaheim                            CA                     92801
976                                                1 Scottsdale                         AZ                     85257
977                                                1 Fremont                            CA                     94538
978                                             8.25 Shakopee                           MN                     55379
979                                              7.5 Edmonds                            WA                     98026
980                                                1 Trabuco Canyon                     CA                     92679
981                                              7.5 New Smyrna Beach                   FL                     32169
982                                            7.875 Colorado Springs                   CO                     80922
983                                              8.5 Hayward                            CA                     94541
984                                                1 Walnut                             CA                     91789
985                                             7.75 Triangle                           VA                     22172
986                                             7.25 Culpeper                           VA                     22701
987                                            7.875 Minneapolis                        MN                     55448
988                                            7.875 Port Saint Lucie                   FL                     34983
989                                            8.375 Palmdale                           CA                     93551
990                                             7.75 Lehigh Acres                       FL                     33971
991                                                1 Hollywood                          FL                     33019
992                                            7.875 Mcminnville                        OR                     97128
993                                            7.625 El Mirage                          AZ                     85335
994                                             7.75 Northridge                         CA                     91326
995                                             7.75 Hyattsville                        MD                     20783
996                                            7.875 Woodbridge                         VA                     22193
997                                            8.375 Long Branch                        NJ                      7740
998                                            7.125 Upper Marlboro                     MD                     20772
999                                              8.5 Deerfield Beach                    FL                     33441
1000                                               1 Los Angeles                        CA                     90061
1001                                           7.625 Phoenix                            AZ                     85037
1002                                           7.875 Adelanto                           CA                     92301
1003                                            7.75 Mesa                               AZ                     85208
1004                                           7.625 Palm Harbor                        FL                     34684
1005                                           7.875 Rancho Santa Margarita             CA                     92688
1006                                            7.75 Aliso Viejo                        CA                     92656
1007                                           7.875 Oceanside                          CA                     92056
1008                                           8.125 San Francisco                      CA                     94124
1009                                               1 Manassas                           VA                     20112
1010                                            7.75 Hemet                              CA                     92544
1011                                             7.5 Henderson                          NV                     89015
1012                                            7.75 San Bernardino                     CA                     92404
1013                                           6.875 Riverside                          CA                     92503
1014                                            7.75 Gainesville                        VA                     20155
1015                                           7.625 Inglewood                          CA                     90305
1016                                           7.875 Simi Valley                        CA                     93065
1017                                           7.875 Burlington                         WA                     98233
1018                                           7.125 Riverside                          CA                     92504
1019                                            7.75 Windsor                            CA                     95492
1020                                            7.25 Glenn Dale                         MD                     20769
1021                                            8.25 Rocklin                            CA                     95765
1022                                             7.5 Indio                              CA                     92203
1023                                             7.5 Woodbridge                         VA                     22193
1024                                           7.875 Orlando                            FL                     32811
1025                                            7.25 Mesa                               AZ                     85212
1026                                            7.75 Columbia                           MD                     21045
1027                                             8.5 Rancho Cucamonga                   CA                     91730
1028                                            8.25 Brentwood                          CA                     94513
1029                                            7.75 Issaquah                           WA                     98027
1030                                               1 San Marcos                         CA                     92069
1031                                           7.125 Minneapolis                        MN                     55407
1032                                           7.125 Fountain Valley                    CA                     92708
1033                                            7.75 Loma Linda                         CA                     92354
1034                                            7.75 Shakopee                           MN                     55379
1035                                           8.125 San Diego                          CA                     92119
1036                                           7.375 Huntington Park                    CA                     90255
1037                                           7.625 Minneapolis                        MN                     55403
1038                                               8 Long Lake                          MN                     55356
1039                                           7.625 Upper Marlboro                     MD                     20774
1040                                           7.625 Ashburn                            VA                     20147
1041                                            8.25 Perris                             CA                     92571
1042                                             7.5 Phoenix                            AZ                     85028
1043                                           7.125 Greenwood Village                  CO                     80111
1044                                           7.875 San Francisco                      CA                     94111
1045                                           7.375 Washington                         DC                     20002
1046                                               7 Orlando                            FL                     32824
1047                                            7.75 Glenn Dale                         MD                     20769
1048                                           7.625 Daly City                          CA                     94015
1049                                             7.5 Springfield                        VA                     22150
1050                                           8.125 Winter Springs                     FL                     32708
1051                                             7.5 Hesperia                           CA                     92344
1052                                               8 Redding                            CA                     96002
1053                                             7.5 Mesa                               AZ                     85209
1054                                             7.5 Santa Rosa                         CA                     95403
1055                                            7.75 Bakersfield                        CA                     93306
1056                                           6.875 Fresno                             CA                     93726
1057                                           8.125 Oakland                            CA                     94602
1058                                            7.75 Everett                            MA                      2149
1059                                           7.375 Santa Rosa                         CA                     95403
1060                                           7.875 Apple Valley                       CA                     92308
1061                                            7.75 Vista                              CA                     92083
1062                                           7.625 Senoia                             GA                     30276
1063                                             8.5 Miami                              FL                     33174
1064                                             7.5 Glendale                           CA                     91207
1065                                           8.125 Corona                             CA                     92883
1066                                           8.125 Arden Hills                        MN                     55126
1067                                               8 Scottsdale                         AZ                     85254
1068                                            7.75 Windermere                         FL                     34786
1069                                            6.75 Pacoima                            CA                     91331
1070                                             7.5 Fairfax                            VA                     22032
1071                                             7.5 Lake Worth                         FL                     33463
1072                                            7.75 Sierra Vista                       AZ                     85635
1073                                           6.875 Fullerton                          CA                     92831
1074                                           7.875 Buena Park                         CA                     90620
1075                                               8 Gilbert                            AZ                     85233
1076                                           7.375 Palm Bay                           FL                     32905
1077                                            7.75 Las Vegas                          NV                     89129
1078                                             7.5 Yelm                               WA                     98597
1079                                            8.25 Las Vegas                          NV                     89142
1080                                            8.25 Mesa                               AZ                     85204
1081                                             7.5 Las Vegas                          NV                     89129
1082                                               8 Rialto                             CA                     92377
1083                                               8 Pacifica                           CA                     94044
1084                                               8 Lake Elsinore                      CA                     92530
1085                                           7.875 Mesa                               AZ                     85207
1086                                            7.75 Reno                               NV                     89523
1087                                           7.625 Lancaster                          CA                     93536
1088                                             7.5 Alta Loma                          CA                     91701
1089                                           7.875 Glendora                           CA                     91741
1090                                             8.5 Kenilworth                         NJ                      7033
1091                                               7 Bowie                              MD                     20715
1092                                            7.75 Burke                              VA                     22015
1093                                           7.375 Henderson                          NV                     89052
1094                                             7.5 Corona                             CA                     92879
1095                                             7.5 Lakewood                           CA                     90713
1096                                             7.5 Prescott Valley                    AZ                     86314
1097                                            7.75 Centennial                         CO                     80015
1098                                           7.375 Victorville                        CA                     92394
1099                                           7.125 Burnsville                         MN                     55337
1100                                               7 Redlands                           CA                     92373
1101                                               8 Florence                           AZ                     85232
1102                                             8.5 Gilbert                            AZ                     85297
1103                                             8.5 Gilbert                            AZ                     85297
1104                                            7.25 Manassas                           VA                     20110
1105                                           7.375 Palmdale                           CA                     93551
1106                                            8.25 Brooklyn Park                      MN                     55444
1107                                            7.75 Manassas                           VA                     20110
1108                                           7.625 Saint Cloud                        FL                     34772
1109                                           7.375 Boulder                            CO                     80305
1110                                           7.875 Las Vegas                          NV                     89141
1111                                               8 Scottsdale                         AZ                     85255
1112                                            7.75 Anaheim                            CA                     92808
1113                                            7.75 Chula Vista                        CA                     91913
1114                                            7.75 Watsonville                        CA                     95076
1115                                             7.5 Tempe                              AZ                     85281
1116                                            7.25 Santa Rosa                         CA                     95403
1117                                           7.375 Rancho Cucamonga                   CA                     91730
1118                                            8.25 Indian Head                        MD                     20640
1119                                           7.625 Norco                              CA                     92860
1120                                            7.75 Stafford                           VA                     22554
1121                                             8.5 Chelsea                            MA                      2150
1122                                               7 Adelanto                           CA                     92301
1123                                            8.25 Farmington                         MN                     55024
1124                                               1 Los Angeles                        CA                     90044
1125                                            7.75 Valrico                            FL                     33594
1126                                            7.75 Las Vegas                          NV                     89109
1127                                             7.5 West Covina                        CA                     91791
1128                                            7.75 San Diego                          CA                     92111
1129                                            7.75 Compton                            CA                     90221
1130                                             7.5 Harbor City                        CA                     90710
1131                                           7.875 Ontario                            CA                     91766
1132                                           7.875 Chula Vista                        CA                     91915
1133                                             7.5 Woodbridge                         VA                     22193
1134                                           7.625 Cypress                            TX                     77429
1135                                               8 Rancho Cucamonga                   CA                     91739
1136                                            8.25 Elizabeth                          NJ                      7206
1137                                            7.25 Gold Hill                          OR                     97525
1138                                           7.875 Alexandria                         VA                     22309
1139                                             7.5 Chino                              CA                     91710
1140                                             6.5 Chesterfield                       VA                     23832
1141                                             7.5 Canoga Park                        CA                     91304
1142                                            7.75 Chula Vista                        CA                     91914
1143                                           6.875 Wells                              ME                      4090
1144                                           7.875 Henderson                          NV                     89015
1145                                             7.5 Eugene                             OR                     97404
1146                                           7.625 Potomac Falls                      VA                     20165
1147                                           8.375 Glendale                           AZ                     85302
1148                                               8 Woodinville                        WA                     98077
1149                                           7.375 Apple Valley                       CA                     92308
1150                                            7.75 Los Angeles                        CA                     90044
1151                                           8.375 Fair Lawn                          NJ                      7410
1152                                               8 Buckeye                            AZ                     85396
1153                                               1 Pueblo West                        CO                     81007
1154                                           7.875 Orlando                            FL                     32807
1155                                            7.75 Blaine                             WA                     98230
1156                                           7.625 Blaine                             MN                     55014
1157                                             7.5 Tempe                              AZ                     85283
1158                                           8.125 Woodbridge                         VA                     22192
1159                                            7.75 Anaheim                            CA                     92804
1160                                             8.5 Chanhassen                         MN                     55317
1161                                           7.125 Victorville                        CA                     92392
1162                                           7.375 Anaheim                            CA                     92801
1163                                           7.625 Ladera Ranch                       CA                     92694
1164                                            7.75 Moreno Valley                      CA                     92555
1165                                           6.375 Norwalk                            CA                     90650
1166                                           7.625 Rancho Cordova                     CA                     95742
1167                                             7.5 Takoma Park                        MD                     20912
1168                                           6.875 Whittier                           CA                     90604
1169                                            6.75 Rancho Cucamonga                   CA                     91730
1170                                             7.5 Washington                         DC                     20002
1171                                           7.375 Costa Mesa                         CA                     92626
1172                                             7.5 Orange                             CA                     92867
1173                                             7.5 Compton                            CA                     90222
1174                                            7.25 Phoenix                            AZ                     85085
1175                                            7.75 Port Charlotte                     FL                     33952
1176                                           7.625 Las Vegas                          NV                     89123
1177                                           7.875 Hillsborough                       NJ                      8844
1178                                             7.5 San Diego                          CA                     92102
1179                                           7.375 Long Beach                         CA                     90803
1180                                            7.25 Riverdale                          MD                     20737
1181                                            8.25 Santa Ana                          CA                     92703
1182                                             7.5 Orlando                            FL                     32811
1183                                           8.125 Annandale                          VA                     22003
1184                                            7.75 Elizabeth                          NJ                      7206
1185                                           7.625 Gladstone                          OR                     97027
1186                                            8.25 Rancho Cucamonga                   CA                     91730
1187                                            7.75 Carlsbad                           CA                     92009
1188                                           7.375 Hercules                           CA                     94547
1189                                             8.5 Elk Grove                          CA                     95624
1190                                           7.375 Avondale                           AZ                     85323
1191                                           7.625 Oxon Hill                          MD                     20745
1192                                           7.125 Apache Junction                    AZ                     85220
1193                                           8.375 Peoria                             AZ                     85345
1194                                               1 Laguna Niguel                      CA                     92677
1195                                            7.75 Springfield                        VA                     22150
1196                                             7.5 Chino                              CA                     91710
1197                                           7.625 Deland                             FL                     32724
1198                                           8.625 Diamond Bar                        CA                     91765
1199                                            7.75 Miami                              FL                     33145
1200                                           7.625 Dover                              FL                     33527
1201                                           7.625 Concord                            CA                     94521
1202                                             8.5 San Diego                          CA                     92115
1203                                           7.625 Henderson                          NV                     89052
1204                                             8.5 San Francisco                      CA                     94117
1205                                             7.5 Howard Lake                        MN                     55349
1206                                            7.75 Antelope                           CA                     95843
1207                                               8 Scottsdale                         AZ                     85251
1208                                           8.125 Phoenix                            AZ                     85022
1209                                            7.75 Leesburg                           VA                     20176
1210                                               1 Roseville                          CA                     95747
1211                                             7.5 Hemet                              CA                     92545
1212                                               8 Rancho Cucamonga                   CA                     91739
1213                                            7.25 National City                      CA                     91950
1214                                               7 Dumfries                           VA                     22026
1215                                           7.875 Vallejo                            CA                     94589
1216                                           7.375 Tucson                             AZ                     85706
1217                                           7.875 Fort Washington                    MD                     20744
1218                                               8 North Las Vegas                    NV                     89031
1219                                             7.5 Westminster                        CA                     92683
1220                                             8.5 Manassas                           VA                     20110
1221                                           7.625 Jacksonville                       FL                     32210
1222                                           7.125 Glendale                           AZ                     85308
1223                                             8.5 Napa                               CA                     94558
1224                                               8 Red Bank                           NJ                      7701
1225                                               8 San Diego                          CA                     92128
1226                                            7.75 Fontana                            CA                     92336
1227                                           7.875 Hugo                               MN                     55038
1228                                           7.875 Glen Burnie                        MD                     21061
1229                                           7.875 San Bernardino                     CA                     92407
1230                                           7.375 Hyattsville                        MD                     20782
1231                                           7.875 San Diego                          CA                     92127
1232                                               1 Surprise                           AZ                     85379
1233                                            7.25 Valrico                            FL                     33594
1234                                           7.625 FAIRFAX                            VA                     22031
1235                                           7.875 Orlando                            FL                     32811
1236                                               1 Pasadena                           CA                     91103
1237                                               8 Orlando                            FL                     32824
1238                                           7.625 Woodbridge                         VA                     22193
1239                                             8.5 Paterson                           NJ                      7503
1240                                            7.25 Glendale                           AZ                     85308
1241                                            7.75 Los Angeles                        CA                     90002
1242                                               8 Huntington Park                    CA                     90255
1243                                            7.75 Rancho Santa Margarita             CA                     92688
1244                                           7.625 Chandler                           AZ                     85225
1245                                           7.875 Orlando                            FL                     32837
1246                                           8.125 Temecula                           CA                     92592
1247                                           8.375 FALLS CHURCH                       VA                     22041
1248                                           7.375 Midlothian                         VA                     23114
1249                                           7.875 San Diego                          CA                     92126
1250                                           7.125 Sedro Woolley                      WA                     98284
1251                                           6.875 Bellingham                         WA                     98225
1252                                            7.75 Anaheim                            CA                     92801
1253                                             7.5 Minneapolis                        MN                     55407
1254                                            7.75 Fullerton                          CA                     92832
1255                                             7.5 Seattle                            WA                     98118
1256                                            7.75 Mount Laurel                       NJ                      8054
1257                                            7.75 Baltimore                          MD                     21207
1258                                           7.625 Edmonds                            WA                     98026
1259                                           7.625 San Jose                           CA                     95118
1260                                            7.25 Prescott                           AZ                     86303
1261                                           7.875 Golden Valley                      MN                     55427
1262                                           7.875 San Diego                          CA                     92104
1263                                               7 San Diego                          CA                     92126
1264                                               7 Long Beach                         CA                     90805
1265                                            7.75 San Diego                          CA                     92123
1266                                               8 Springfield                        VA                     22152
1267                                            7.25 Ferndale                           WA                     98248
1268                                             8.5 Manchester                         NH                      3103
1269                                               7 Tracy                              CA                     95377
1270                                             7.5 Stockton                           CA                     95207
1271                                           7.375 North Las Vegas                    NV                     89031
1272                                           8.375 Lancaster                          CA                     93536
1273                                            7.25 Moreno Valley                      CA                     92557
1274                                            7.75 South Gate                         CA                     90280
1275                                               8 Atlanta                            GA                     30319
1276                                               8 Kissimmee                          FL                     34741
1277                                           7.375 San Diego                          CA                     92122
1278                                               8 Eagan                              MN                     55123
1279                                             8.5 Kissimmee                          FL                     34759
1280                                           8.125 Henderson                          NV                     89074
1281                                             8.5 Paterson                           NJ                      7501
1282                                            7.75 Henderson                          NV                     89015
1283                                             8.5 Linden                             NJ                      7036
1284                                             7.5 Silver Spring                      MD                     20906
1285                                            7.75 Los Angeles                        CA                     90065
1286                                           7.625 Tempe                              AZ                     85283
1287                                            7.75 Redondo Beach                      CA                     90278
1288                                               8 Fullerton                          CA                     92831
1289                                           8.125 Arden                              NC                     28704
1290                                            7.75 Spring                             TX                     77373
1291                                           7.875 Eagan                              MN                     55123
1292                                            7.25 Beverly Hills                      FL                     34465
1293                                           7.875 Woodbridge                         VA                     22193
1294                                            7.25 Oxon Hill                          MD                     20745
1295                                           8.625 Irvington                          NJ                      7111
1296                                           7.625 Manassas                           VA                     20109
1297                                            7.25 Avon By The Sea                    NJ                      7717
1298                                             7.5 Provincetown                       MA                      2657
1299                                            7.75 Pinole                             CA                     94564
1300                                            7.75 Victorville                        CA                     92392
1301                                            8.25 Middletown                         DE                     19709
1302                                            7.25 Hemet                              CA                     92543
1303                                               1 Wilmington                         CA                     90744
1304                                            7.75 San Francisco                      CA                     94112
1305                                           7.625 Vallejo                            CA                     94591
1306                                             7.5 Cape Coral                         FL                     33993
1307                                               8 LOS ANGELES                        CA                     91042
1308                                           7.875 Lynnwood                           WA                     98087
1309                                            7.75 Portland                           OR                     97211
1310                                           7.875 Placentia                          CA                     92870
1311                                           7.875 Lake Elsinore                      CA                     92530
1312                                           8.125 Northridge                         CA                     91325
1313                                             8.5 Scottsdale                         AZ                     85259
1314                                               7 Oakdale                            MN                     55128
1315                                           7.375 North Hollywood                    CA                     91605
1316                                           7.875 Panama City                        FL                     32407
1317                                           8.625 Newark                             NJ                      7712
1318                                           8.375 Davie                              FL                     33328
1319                                           7.625 Alameda                            CA                     94501
1320                                               7 Templeton                          CA                     93465
1321                                               3 Phoenix                            AZ                     85007
1322                                           7.125 Mesa                               AZ                     85212
1323                                           7.875 Rosemount                          MN                     55068
1324                                             7.5 Shakopee                           MN                     55379
1325                                             7.5 Cypress                            CA                     90630
1326                                            7.25 Carlsbad                           CA                     92009
1327                                             7.5 Paramount                          CA                     90723
1328                                            7.75 Dumfries                           VA                     22026
1329                                           7.875 Minneapolis                        MN                     55406
1330                                           7.875 Clinton                            MD                     20735
1331                                           7.875 Las Vegas                          NV                     89121
1332                                               1 Covina                             CA                     91724
1333                                           7.625 Victoria                           MN                     55386
1334                                           7.375 Cornville                          AZ                     86325
1335                                             7.5 Saint Cloud                        FL                     34771
1336                                           7.875 Sacramento                         CA                     95823
1337                                           8.125 Little Falls                       MN                     56345
1338                                               2 Glendale                           CA                     91214
1339                                             7.5 Savage                             MN                     55378
1340                                             7.5 Vacaville                          CA                     95687
1341                                           7.625 Moreno Valley                      CA                     92553
1342                                           6.875 Denver                             CO                     80206
1343                                           7.375 Scottsdale                         AZ                     85259
1344                                           7.875 Carson                             CA                     90745
1345                                             8.5 Boca Raton                         FL                     33428
1346                                            8.25 Vallejo                            CA                     94591
1347                                            7.75 Henderson                          NV                     89052
1348                                           6.875 Phoenix                            AZ                     85017
1349                                            7.75 Bordentown                         NJ                      8505
1350                                             8.5 Chino Hills                        CA                     91709
1351                                            7.75 Escondido                          CA                     92027
1352                                               8 Deltona                            FL                     32738
1353                                           7.375 Rialto                             CA                     92376
1354                                            7.75 Aurora                             CO                     80015
1355                                            7.75 Pembroke Pnes                      FL                     33028
1356                                           8.125 Winter Park                        FL                     32789
1357                                           7.625 Fontana                            CA                     92336
1358                                           7.625 Phoenix                            AZ                     85042
1359                                            7.75 Bellingham                         WA                     98226
1360                                           6.875 Huntington Beach                   CA                     92646
1361                                           7.875 San Jacinto                        CA                     92583
1362                                           7.625 Long Beach                         CA                     90806
1363                                           7.125 Adelanto                           CA                     92301
1364                                            7.75 Lake Worth                         FL                     33467
1365                                           7.375 Napa                               CA                     94558
1366                                            7.75 Woodbury                           MN                     55125
1367                                             7.5 San Jacinto                        CA                     92583
1368                                           7.375 Westminster                        CO                     80021
1369                                           8.625 Long Lake                          MN                     55356
1370                                            7.75 Alexandria                         VA                     22309
1371                                             8.5 Eagan                              MN                     55123
1372                                           7.875 Alameda                            CA                     94501
1373                                           7.125 San Diego                          CA                     92126
1374                                             7.5 San Diego                          CA                     92120
1375                                           8.125 Rochester                          MN                     55902
1376                                             7.5 Jordan                             MN                     55352
1377                                           8.375 Miami                              FL                     33186
1378                                               8 Bell                               CA                     90201
1379                                           8.375 Phoenix                            AZ                     85374
1380                                           8.625 Miami Beach                        FL                     33139
1381                                           8.125 Byron                              MN                     55920
1382                                           7.625 Pembroke Pines                     FL                     33025
1383                                           7.375 Goodyear                           AZ                     85338
1384                                             7.5 Orange                             CA                     92867
1385                                               7 Stafford                           VA                     22554
1386                                               8 Corona                             CA                     92882
1387                                           7.625 Glendale                           AZ                     85308
1388                                            7.75 Torrance                           CA                     90505
1389                                           7.625 Miami                              FL                     33186
1390                                             8.5 Tempe                              AZ                     85281
1391                                            7.75 Yuma                               AZ                     85364
1392                                             7.5 Providence                         RI                      2909
1393                                             7.5 Fontana                            CA                     92336
1394                                           7.875 Puyallup                           WA                     98373
1395                                           7.125 Montclair                          CA                     91763
1396                                           7.625 Portland                           OR                     97209
1397                                             7.5 Des Moines                         WA                     98198
1398                                           7.875 Miami                              FL                     33031
1399                                           7.625 Brick                              NJ                      8724
1400                                             8.5 Toms River                         NJ                      8757
1401                                           7.625 Upper Marlboro                     MD                     20774
1402                                           7.875 Scottsdale                         AZ                     85255
1403                                             6.5 Chandler                           AZ                     85249
1404                                           7.625 Orlando                            FL                     32824
1405                                           6.875 Kansas City                        MO                     64146
1406                                           7.875 Brooklyn                           MD                     21225
1407                                             7.5 Saint Louis                        MO                     63108
1408                                           8.375 Tampa                              FL                     33610
1409                                               1 Kingman                            AZ                     86401
1410                                               8 Tustin                             CA                     92782
1411                                             8.5 Los Angeles                        CA                     90042
1412                                            7.75 South Gate                         CA                     90280
1413                                               3 Dorchester                         MA                      2124
1414                                               1 Covington                          WA                     98042
1415                                             8.5 Winchester                         CA                     92596
1416                                            7.25 Vancouver                          WA                     98661
1417                                           7.625 Las Vegas                          NV                     89135
1418                                               1 Kent                               WA                     98031
1419                                           7.625 Perris                             CA                     92571
1420                                            7.75 Homestead                          FL                     33032
1421                                           7.625 Miami                              FL                     33125
1422                                               8 Winchester                         CA                     92596
1423                                            8.25 Hopatcong                          NJ                      7843
1424                                               1 Wilmington                         DE                     19808
1425                                            7.75 Richmond                           VA                     23225
1426                                               1 Westminster                        CA                     92683
1427                                           7.625 Woodbridge                         VA                     22191
1428                                               1 Zephyrhills                        FL                     33541
1429                                               8 Fort Myers                         FL                     33907
1430                                           7.875 San Pablo                          CA                     94806
1431                                            7.75 Canyon Country                     CA                     91351
1432                                             8.5 Mount Dora                         FL                     32757
1433                                            7.25 Flagstaff                          AZ                     86001
1434                                             7.5 Maplewood                          MN                     55117
1435                                           7.875 Moreno Valley                      CA                     92553
1436                                           8.625 Lakewood                           CA                     90712
1437                                            7.75 Maple Grove                        MN                     55311
1438                                           7.875 Garden Grove                       CA                     92845
1439                                            7.75 ANAHEIM                            CA                     92804
1440                                            7.75 Las Vegas                          NV                     89178
1441                                             7.5 Corona                             CA                     92881
1442                                             8.5 North Bergen                       NJ                      7047
1443                                           7.875 Bonita Springs                     FL                     34135
1444                                               1 Battle Ground                      WA                     98604
1445                                           7.875 Sacramento                         CA                     95827
1446                                             8.5 Los Angeles                        CA                     90016
1447                                               1 Milwaukie                          OR                     97267
1448                                               8 Pasadena                           CA                     91103
1449                                            7.75 Kent                               WA                     98031
1450                                            8.25 Monrovia                           CA                     91016
1451                                           6.875 Murrieta                           CA                     92563
1452                                             7.5 Gilbert                            AZ                     85234
1453                                            8.25 Petaluma                           CA                     94952
1454                                               8 Brick                              NJ                      8724
1455                                               8 Phoenix                            AZ                     85041
1456                                             7.5 Moreno Valley                      CA                     92557
1457                                           7.875 Pasadena                           CA                     91104
1458                                           8.125 Hialeah                            FL                     33010
1459                                             7.5 Scottsdale                         AZ                     85255
1460                                               8 Santa Rosa                         CA                     95409
1461                                               1 Compton                            CA                     90221
1462                                           8.125 Whittier                           CA                     90606
1463                                               8 Wildomar                           CA                     92595
1464                                               8 WINCHESTER                         CA                     92596
1465                                               1 Los Angeles                        CA                     90043
1466                                           8.125 Chula Vista                        CA                     91911
1467                                               1 Chantilly                          VA                     20151
1468                                             7.5 Moorpark                           CA                     93021
1469                                             8.5 Rosemount                          MN                     55068
1470                                               1 Harbor City                        CA                     90710
1471                                            7.75 Centreville                        VA                     20120
1472                                            7.75 San Jose                           CA                     95123
1473                                               1 Phoenix                            AZ                     85042
1474                                           8.125 Winchester                         CA                     92596
1475                                               8 Wildomar                           CA                     92595
1476                                               8 Oxnard                             CA                     93030
1477                                            7.75 Concord                            CA                     94520
1478                                            8.25 Oxford                             NC                     27565
1479                                           8.625 Los Angeles                        CA                     90024
1480                                           7.875 Bordentown                         NJ                      8505
1481                                           8.375 Discovery Bay                      CA                     94514
1482                                           7.875 San Diego                          CA                     92154
1483                                               1 Fontana                            CA                     92336
1484                                             8.5 New River                          AZ                     85087
1485                                               8 Winchester                         CA                     92596
1486                                            7.75 La Habra                           CA                     90631
1487                                           7.875 San Diego                          CA                     92154
1488                                               1 Winchester                         CA                     92596
1489                                           7.125 Fresno                             CA                     93720
1490                                            7.75 Irvine                             CA                     92620
1491                                             8.5 Oakland                            CA                     94605
1492                                               8 Riverside                          CA                     92503
1493                                           8.125 Surprise                           AZ                     85387
1494                                             8.5 Miami                              FL                     33182
1495                                             7.5 (toluca lake area) Los An          CA                     91602
1496                                            7.75 Dorchester                         MA                      2122
1497                                             7.5 Alexandria                         VA                     22312
1498                                            7.25 Seattle                            WA                     98115
1499                                            7.75 Renton                             WA                     98055
1500                                           7.625 San Diego                          CA                     92104
1501                                               1 Deerfield Beach                    FL                     33441
1502                                           8.125 Scottsdale                         AZ                     85255
1503                                            8.75 Tracy                              CA                     95376
1504                                             8.5 Tacoma                             WA                     98445
1505                                               1 Puyallup                           WA                     98371
1506                                               8 Torrance                           CA                     90502
1507                                               2 Parker                             CO                     80138
1508                                           7.625 Bristow                            VA                     20136
1509                                           7.875 Fontana                            CA                     92336
1510                                            7.75 Glendale                           AZ                     85306
1511                                            7.75 Alma                               CO                     80420
1512                                             7.5 Las Vegas                          NV                     89121
1513                                            7.75 Phoenix                            AZ                     85024
1514                                           7.125 Mission Viejo                      CA                     92694
1515                                           7.375 Monticello                         MN                     55362
1516                                            7.25 Longmont                           CO                     80501
1517                                           8.375 Port Saint Lucie                   FL                     34953
1518                                           7.125 Irvine                             CA                     92603
1519                                             7.5 Bellflower                         CA                     90706
1520                                           7.125 Altadena                           CA                     91001
1521                                            7.75 Gilbert                            AZ                     85296
1522                                           7.625 Nixa                               MO                     65714
1523                                            7.75 Naples                             FL                     34114
1524                                            7.25 Big Lake                           MN                     55309
1525                                            7.75 Litchfield Park                    AZ                     85340
1526                                           7.125 Las Vegas                          NV                     89110
1527                                            6.75 Beaumont                           CA                     92223
1528                                            7.75 Lakewood                           CO                     80401
1529                                            7.75 San Diego                          CA                     92126
1530                                            7.75 SPRING LAKE PARK                   MN                     55432
1531                                            7.75 Hacienda Heights                   CA                     91745
1532                                           7.875 Inglewood                          CA                     90302
1533                                             7.5 Sun City                           CA                     92586
1534                                           7.625 Manassas                           VA                     20110
1535                                               7 Pasadena                           CA                     91103
1536                                           8.375 Sun City                           AZ                     85351
1537                                               8 Melbourne                          FL                     32940
1538                                           7.625 Saint Francis                      MN                     55070
1539                                            7.75 Monterey Park                      CA                     91755
1540                                           7.125 Worcester                          MA                      1605
1541                                            7.75 Mission Viejo                      CA                     92692
1542                                            7.75 Burke                              VA                     22015
1543                                            7.25 Chandler                           AZ                     85248
1544                                            8.25 Mesa                               AZ                     85201
1545                                           7.375 Center Valley                      PA                     18034
1546                                            8.25 Phoenix                            AZ                     85044
1547                                               8 Sebastian                          FL                     32958
1548                                            7.75 Las Vegas                          NV                     89147
1549                                               8 Mullica Hill                       NJ                      8062
1550                                           7.375 Riverside                          CA                     92507
1551                                           6.875 Santee                             CA                     92071
1552                                           6.625 Ashburn                            VA                     20147
1553                                           7.875 Orlando                            FL                     32822
1554                                            7.75 Las Vegas                          NV                     89104
1555                                             8.5 Cape Coral                         FL                     33993
1556                                             7.5 Riverside                          CA                     92509
1557                                               8 Cumberland                         RI                      2864
1558                                             7.5 Burrillville                       RI                      2830
1559                                            7.75 Stockton                           CA                     95204
1560                                           7.875 Cape Coral                         FL                     33914
1561                                            7.75 San Jose                           CA                     95136
1562                                            7.75 Fountain Hills                     AZ                     85268
1563                                             8.5 Santa Paula                        CA                     93060
1564                                           7.125 Carson                             CA                     90810
1565                                             7.5 Albuquerque                        NM                     87121
1566                                            7.75 Phoenix                            AZ                     85032
1567                                               8 Bakersfield                        CA                     93312
1568                                               7 Sammamish                          WA                     98074
1569                                           7.625 Bowie                              MD                     20715
1570                                           6.875 Cambridge                          MN                     55008
1571                                             8.5 Ocoee                              FL                     34761
1572                                           7.625 Herndon                            VA                     20170
1573                                           7.375 Washington                         DC                     20011
1574                                            7.75 Temple Hills                       MD                     20748
1575                                             7.5 Phoenix                            AZ                     85024
1576                                           7.875 Orange                             CA                     92869
1577                                               7 Aurora                             CO                     80013
1578                                            7.25 Rancho Cucamonga                   CA                     91730
1579                                             8.5 Calabasas                          CA                     91302
1580                                           8.125 Palm Springs                       CA                     92264
1581                                             7.5 Jacksonville                       FL                     32246
1582                                           7.875 Burbank                            CA                     91504
1583                                           7.875 Las Vegas                          NV                     89144
1584                                           7.625 Alexandria                         VA                     22309
1585                                           7.125 Corona                             CA                     92883
1586                                             7.5 Arlington                          VA                     22203
1587                                           7.875 Homestead                          FL                     33033
1588                                             7.5 Fort Myers                         FL                     33919
1589                                             7.5 San Jose                           CA                     95135
1590                                            7.75 Absecon                            NJ                      8205
1591                                            7.25 Castle Rock                        CO                     80108
1592                                               8 Flagstaff                          AZ                     86004
1593                                            7.75 Bowie                              MD                     20720
1594                                            7.75 Scottsdale                         AZ                     85255
1595                                            7.75 Rio Vista                          CA                     94571
1596                                           7.625 Temecula                           CA                     92592
1597                                            7.75 Barnegat                           NJ                      8005
1598                                           7.375 Riverside                          CA                     92505
1599                                            7.25 Pomona                             CA                     91766
1600                                           8.375 Temple City                        CA                     91780
1601                                               8 Highlands Ranch                    CO                     80130
1602                                               8 Prior Lake                         MN                     55372
1603                                               7 Johnston                           RI                      2919
1604                                             8.5 Dover Township                     NJ                      8753
1605                                            7.75 Woodbridge                         VA                     22192
1606                                             7.5 Mesa                               AZ                     85204
1607                                            7.75 Norwalk                            CA                     90650
1608                                            7.75 Cottage Grove                      MN                     55016
1609                                               8 Las Vegas                          NV                     89123
1610                                               1 Garden Grove                       CA                     92840
1611                                               7 San Diego                          CA                     92104
1612                                             7.5 Garden Grove                       CA                     92843
1613                                           7.625 New Bedford                        MA                      2746
1614                                           7.375 Orlando                            FL                     32828
1615                                               1 Calexico                           CA                     92231
1616                                            7.75 Fountain                           CO                     80817
1617                                             7.5 Los Alamitos                       CA                     90720
1618                                               1 Temecula                           CA                     92592
1619                                            7.75 Ladera Ranch                       CA                     92694
1620                                             7.5 Maplewood                          MN                     55119
1621                                             8.5 Pleasantville                      NJ                      8232
1622                                             8.5 Ormond Beach                       FL                     32176
1623                                            7.75 Miami                              FL                     33194
1624                                            7.75 Centreville                        VA                     20121
1625                                            7.75 Garden Grove                       CA                     92840
1626                                            7.25 La Crescenta                       CA                     91214
1627                                           8.125 Hemet                              CA                     92543
1628                                               7 Los Angeles                        CA                     90062
1629                                            7.75 Fontana                            CA                     92336
1630                                           6.875 Lees Summit                        MO                     64082
1631                                           7.625 Milford                            NY                     13807
1632                                             7.5 Poulsbo                            WA                     98370
1633                                            7.75 Bakersfield                        CA                     93312
1634                                           7.125 Sun City                           CA                     92587
1635                                           7.125 Temecula                           CA                     92592
1636                                            7.75 Vallejo                            CA                     94591
1637                                           7.875 Odenton                            MD                     21113
1638                                           7.625 Avondale                           AZ                     85323
1639                                               8 Elizabeth                          NJ                      7202
1640                                           7.625 Phoenix                            AZ                     85043
1641                                            7.75 Silver Spring                      MD                     20906
1642                                            7.75 Corona                             CA                     92882
1643                                            7.75 Norwalk                            CA                     90650
1644                                            7.75 Torrance                           CA                     90502
1645                                             7.5 Sacramento                         CA                     95835
1646                                             7.5 Corona                             CA                     92880
1647                                           7.375 Brick                              NJ                      8723
1648                                            7.75 Buckeye                            AZ                     85326
1649                                               8 North Hills                        CA                     91343
1650                                            7.25 Ellicott City                      MD                     21042
1651                                            6.75 Los Angeles                        CA                     90022
1652                                           7.625 Morganville                        NJ                      7751
1653                                            7.75 Phoenix                            AZ                     85086
1654                                             6.5 Inver Grove Heights                MN                     55076
1655                                             7.5 Tucson                             AZ                     85745
1656                                           7.875 Las Vegas                          NV                     89139
1657                                           7.375 Corona                             CA                     92879
1658                                           7.125 Ventura                            CA                     93001
1659                                               8 Ballwin                            MO                     63021
1660                                               1 Laguna Niguel                      CA                     92677
1661                                            7.75 San Diego                          CA                     92154
1662                                            7.75 Las Vegas                          NV                     89129
1663                                           7.625 Ontario                            CA                     91761
1664                                             7.5 Ladera Ranch                       CA                     92694
1665                                           7.875 Englewood                          CO                     80112
1666                                            7.75 Moreno Valley                      CA                     92557
1667                                           8.375 Bronx                              NY                     10472
1668                                            7.75 Torrance                           CA                     90502
1669                                           7.875 Shoreview                          MN                     55126
1670                                           7.375 Warwick                            RI                      2886
1671                                            7.75 Corona                             CA                     92882
1672                                           7.125 Port St. Lucie                     FL                     34983
1673                                            7.75 Apple Valley                       CA                     92307
1674                                            8.25 Minneapolis                        MN                     55411
1675                                               8 Mount Vernon                       WA                     98273
1676                                               7 Las Vegas                          NV                     89123
1677                                            7.75 Centreville                        VA                     20121
1678                                           7.875 Windermere                         FL                     34786
1679                                           6.875 Anaheim                            CA                     92807
1680                                             8.5 Saint Paul                         MN                     55106
1681                                            7.75 Phoenix                            AZ                     85043
1682                                               8 Visalia                            CA                     93277
1683                                           6.625 Bellingham                         WA                     98229
1684                                           7.875 Fredericksburg                     VA                     22407
1685                                           8.125 Scottsdale                         AZ                     85260
1686                                               1 Hollywood                          FL                     33020
1687                                               8 Phoenix                            AZ                     85042
1688                                               1 Los Angeles                        CA                     90007
1689                                            8.25 Glen Allen                         VA                     23060
1690                                           8.375 Tempe                              AZ                     85281
1691                                            8.25 Opa Locka                          FL                     33054
1692                                           7.875 Inglewood                          CA                     90303
1693                                             7.5 Aurora                             CO                     80012
1694                                             7.5 Davenport                          FL                     33897
1695                                             7.5 Mesa                               AZ                     85205
1696                                             8.5 Chelsea                            MA                      2150
1697                                               1 Aurora                             CO                     80013
1698                                            7.75 Chantilly                          VA                     20152
1699                                               1 Winter Haven                       FL                     33880
1700                                           8.125 Hacienda Heights                   CA                     91745
1701                                           8.375 Waterloo                           IL                     62298
1702                                            7.75 Santa Ana                          CA                     92701
1703                                            7.75 Sierra Vista                       AZ                     85650
1704                                               7 Saint Michael                      MN                     55376
1705                                            6.75 Las Vegas                          NV                     89109
1706                                           8.125 Maplewood                          MN                     55109
1707                                           8.125 Richfield                          MN                     55423
1708                                               8 Kissimmee                          FL                     34744
1709                                            7.75 Stafford                           VA                     22556
1710                                           7.625 Sanford                            FL                     32773
1711                                               8 Everett                            WA                     98205
1712                                           7.625 District Heights                   MD                     20747
1713                                             7.5 Phoenix                            AZ                     85032
1714                                           7.625 Aliso Viejo                        CA                     92656
1715                                            7.25 Temecula                           CA                     92592
1716                                            7.75 Puyallup                           WA                     98375
1717                                             8.5 Carson                             CA                     90745
1718                                            7.75 Moreno Valley                      CA                     92553
1719                                               7 Capitol Heights                    MD                     20743
1720                                           7.375 Sausalito                          CA                     94965
1721                                            7.75 Petaluma                           CA                     94952
1722                                            7.75 Kirkland                           WA                     98033
1723                                           7.375 El Cajon                           CA                     92021
1724                                           7.375 Vancouver                          WA                     98664
1725                                             7.5 Oxnard                             CA                     93030
1726                                               1 Lake Arrowhead                     CA                     92352
1727                                               8 Stafford                           VA                     22556
1728                                            7.75 La Mesa                            CA                     91941
1729                                            8.25 Mechanicsvlle                      VA                     23116
1730                                             7.5 Lawndale                           CA                     90260
1731                                             8.5 Imperial                           MO                     63052
1732                                             8.5 Paterson                           NJ                      7514
1733                                            8.25 Daly City                          CA                     94014
1734                                               8 Riverside                          CA                     92506
1735                                             7.5 Chula Vista                        CA                     91914
1736                                            7.75 Waterford                          CA                     95386
1737                                             7.5 Voorhees                           NJ                      8043
1738                                            7.75 Arnold                             MD                     21012
1739                                               1 Elk Grove                          CA                     95624
1740                                               8 Mesa                               AZ                     85205
1741                                               8 Pasadena                           CA                     91103
1742                                           7.875 Ellicott City                      MD                     21043
1743                                            7.75 Mesa                               AZ                     85206
1744                                           7.875 Orlando                            FL                     32819
1745                                             7.5 San Diego                          CA                     92127
1746                                            7.25 Arcadia                            CA                     91006
1747                                             8.5 Woodbridge                         VA                     22193
1748                                               1 San Bruno                          CA                     94066
1749                                               1 San Diego                          CA                     92115
1750                                             8.5 Phoenix                            AZ                     85024
1751                                           8.375 Mickleton                          NJ                      8056
1752                                            7.75 Westminster                        CA                     92683
1753                                           8.125 Blaine                             MN                     55449
1754                                            7.75 Groveland                          FL                     34736
1755                                               1 Parker                             CO                     80134
1756                                            7.75 Saint Paul                         MN                     55119
1757                                           7.875 Kansas City                        MO                     64114
1758                                               1 Downey                             CA                     90241
1759                                               8 Windsor                            CA                     95492
1760                                               1 Las Vegas                          NV                     89107
1761                                           7.375 Corona                             CA                     92882
1762                                           7.625 San Fernando                       CA                     91340
1763                                            8.75 Northridge                         CA                     91326
1764                                           7.375 Windermere                         FL                     34786
1765                                           8.125 Altadena                           CA                     91001
1766                                               1 Santa Clarita                      CA                     91351
1767                                               2 Las Vegas                          NV                     89118
1768                                             8.5 Roselle Park                       NJ                      7204
1769                                               2 Moreno Valley                      CA                     92551
1770                                               7 Everett                            WA                     98204
1771                                               1 Chino                              CA                     91710
1772                                           7.375 Jupiter                            FL                     33458
1773                                           7.875 Sedona                             AZ                     86351
1774                                           6.875 Tracy                              CA                     95377
1775                                            7.75 Bellevue                           WA                     98008
1776                                             7.5 Sacramento                         CA                     95818
1777                                            8.75 Lakeville                          MN                     55044
1778                                            7.75 Lake Elsinore                      CA                     92530
1779                                            7.75 Maple Falls                        WA                     98266
1780                                             7.5 Severn                             MD                     21144
1781                                           7.375 Provincetown                       MA                      2657
1782                                           8.125 Scottsdale                         AZ                     85254
1783                                            7.75 Mesa                               AZ                     85207
1784                                             8.5 Oakland                            FL                     34760
1785                                           7.125 Green Valley                       AZ                     85614
1786                                            6.75 Las Vegas                          NV                     89123
1787                                           7.875 Lawrence                           MA                      1841
1788                                           7.375 Camarillo                          CA                     93012
1789                                            7.25 Sun City                           CA                     92586
1790                                           7.875 Modesto                            CA                     95351
1791                                            7.75 Los Angeles                        CA                     90016
1792                                            7.75 Lake Montezuma                     AZ                     86342
1793                                           7.375 Port Saint Lucie                   FL                     34983
1794                                            7.75 Alexandria                         VA                     22309
1795                                             7.5 Riverside                          CA                     92506
1796                                               1 Baldwin Park                       CA                     91706
1797                                            8.25 Sun City West                      AZ                     85375
1798                                               1 Centreville                        VA                     20120
1799                                           8.125 San Ramon                          CA                     94583
1800                                            8.25 Wall Township                      NJ                      7719
1801                                           8.375 Robbinsdale                        MN                     55422
1802                                            7.25 Lake Park                          FL                     33403
1803                                               1 Las Vegas                          NV                     89110
1804                                               1 Manassas                           VA                     20111
1805                                               8 Avondale                           AZ                     85323
1806                                            7.75 Brooklyn                           NY                     11223
1807                                               8 Arlington                          VA                     22204
1808                                             8.5 Burbank                            CA                     91505
1809                                            7.25 Alexandria                         VA                     22315
1810                                            7.75 Auburn                             WA                     98001
1811                                           7.625 Vienna                             VA                     22180
1812                                             8.5 Hawthorne                          CA                     90250
1813                                           7.375 Potomac Falls                      VA                     20165
1814                                               8 Morris Plains                      NJ                      7950
1815                                           7.375 Chandler                           AZ                     85225
1816                                            8.25 Laguna Hills                       CA                     92653
1817                                               1 Lake Worth                         FL                     33463
1818                                           7.625 Las Vegas                          NV                     89131
1819                                               1 El Sobrante                        CA                     94803
1820                                           7.625 Las Vegas                          NV                     89122
1821                                           7.625 Burke                              VA                     22015
1822                                               8 Clinton                            MD                     20735
1823                                           7.625 Riverdale                          MD                     20737
1824                                               1 Chandler                           AZ                     85249
1825                                           7.875 San Jose                           CA                     95117
1826                                             8.5 North Hollywood                    CA                     91606
1827                                           7.875 Moreno Valley                      CA                     92551
1828                                             7.5 Interlachen                        FL                     32148
1829                                               8 Mesa                               AZ                     85208
1830                                           7.875 Seattle                            WA                     98105
1831                                               1 Lake Elsinore                      CA                     92530
1832                                            7.75 Auburn                             WA                     98092
1833                                               1 W. Sacramento                      CA                     95691
1834                                           8.125 Upland                             CA                     91786
1835                                               1 Monroe                             NJ                      8831
1836                                           8.375 Chatsworth                         CA                     91311
1837                                               7 Olney                              MD                     20832
1838                                           7.875 Marlton                            NJ                      8053
1839                                           8.375 Willingboro                        NJ                      8046
1840                                             7.5 East Hampton                       NY                     11937
1841                                            7.75 Oceanside                          CA                     92056
1842                                            7.75 Azusa                              CA                     91702
1843                                             7.5 Anthem                             AZ                     85086
1844                                            7.75 Phoenix                            AZ                     85022
1845                                           7.375 Las Vegas                          NV                     89145
1846                                            7.75 La Mirada                          CA                     90638
1847                                           8.125 Mendota Heights                    MN                     55120
1848                                               8 Orlando                            FL                     32828
1849                                            7.75 Hollywood                          FL                     33021
1850                                            7.75 Santa Ana                          CA                     92701
1851                                            7.75 Falls Church                       VA                     22041
1852                                           7.375 Alpine                             CA                     91901
1853                                             8.5 Springfield                        MO                     65807
1854                                           7.125 Victorville                        CA                     92395
1855                                           7.625 Dumfries                           VA                     22026
1856                                            7.75 W Hempstead                        NY                     11552
1857                                            7.75 Phoenix                            AZ                     85015
1858                                             8.5 Paterson                           NJ                      7501
1859                                            7.25 Phoenix                            AZ                     85008
1860                                            7.75 San Clemente                       CA                     92672
1861                                            7.75 Manassas                           VA                     20111
1862                                            7.75 Apple Valley                       CA                     92308
1863                                            7.75 San Diego                          CA                     92114
1864                                           6.875 Berlin                             NJ                      8009
1865                                            7.75 Northridge                         CA                     91325
1866                                            8.25 Las Vegas                          NV                     89084
1867                                           6.875 Brighton                           CO                     80602
1868                                           7.625 Las Vegas                          NV                     89149
1869                                            7.25 Anthem                             AZ                     85086
1870                                            7.75 Compton                            CA                     90220
1871                                           7.875 District Heights                   MD                     20747
1872                                             7.5 Los Angeles                        CA                     90022
1873                                             7.5 Woodbridge                         VA                     22191
1874                                            7.25 Santa Ana                          CA                     92707
1875                                            7.25 Glendale                           AZ                     85305
1876                                           6.875 Phoenix                            AZ                     85022
1877                                            7.25 Bel Air                            MD                     21014
1878                                            7.75 San Diego                          CA                     92104
1879                                            7.75 North Las Vegas                    NV                     89081
1880                                            7.75 Desert Hot Springs                 CA                     92240
1881                                           6.625 Phoenix                            AZ                     85028
1882                                               8 Accokeek                           MD                     20607
1883                                           8.375 Chula Vista                        CA                     91913
1884                                             7.5 Sterling                           VA                     20164
1885                                            7.75 Fullerton                          CA                     92835
1886                                            6.75 Newark                             CA                     94560
1887                                            7.75 Potomac Falls                      VA                     20165
1888                                            7.75 Anaheim                            CA                     92802
1889                                            7.75 La Mesa                            CA                     91941
1890                                           7.625 Manassas                           VA                     20111
1891                                            7.75 Huntington Beach                   CA                     92646
1892                                           6.875 Rotonda West                       FL                     33947
1893                                             7.5 Feasterville Trevose               PA                     19053
1894                                            8.25 Chula Vista                        CA                     91910
1895                                           7.625 Cape Coral                         FL                     33904
1896                                           7.875 Inglewood                          CA                     90305
1897                                             7.5 Arleta                             CA                     91331
1898                                            7.75 Tustin                             CA                     92782
1899                                            7.75 Hamilton                           VA                     20158
1900                                               8 Culpeper                           VA                     22701
1901                                            7.25 Chula Vista                        CA                     91911
1902                                           7.625 Los Angeles                        CA                     90012
1903                                               2 Las Vegas                          NV                     89117
1904                                             8.5 Buckeye                            AZ                     85326
1905                                           7.875 Los Angeles                        CA                     91405
1906                                           7.375 Fremont                            CA                     94536
1907                                             7.5 Becker                             MN                     55308
1908                                               1 Anaheim                            CA                     92804
1909                                               1 Westminster                        CA                     92683
1910                                            7.75 Phoenix                            AZ                     85041
1911                                            7.75 Chula Vista                        CA                     91915
1912                                           8.125 Phoenix                            AZ                     85027
1913                                               8 Corona                             CA                     92879
1914                                               1 San Pablo                          CA                     94806
1915                                               1 Lathrop                            CA                     95330
1916                                            7.75 Chesterfield                       VA                     23832
1917                                           7.625 New Market                         VA                     22844
1918                                               1 bay point                          CA                     94565
1919                                               1 Hayward                            CA                     94545
1920                                               1 Salinas                            CA                     93906
1921                                            7.75 Las Vegas                          NV                     89115
1922                                           6.875 Saint Paul                         MN                     55119
1923                                            7.75 San Diego                          CA                     92130
1924                                               2 Greenfield                         CA                     93927
1925                                               1 Bay Point                          CA                     94565
1926                                               2 Gaithersburg                       MD                     20886
1927                                               1 Penngrove                          CA                     94951
1928                                           7.375 Rohnert Park                       CA                     94928
1929                                           7.625 Antioch                            CA                     94509
1930                                               2 Delhi                              CA                     95315
1931                                               8 PLEASANT HILL                      CA                     94523
1932                                               1 San Francisco                      CA                     94116
1933                                            7.75 Palmdale                           CA                     93552
1934                                           7.875 West Hills                         CA                     91307
1935                                               2 Capitol Heights                    MD                     20743
1936                                               1 Lanham                             MD                     20706
1937                                            7.75 San Diego                          CA                     92122
1938                                            7.75 Campbell                           CA                     95008
1939                                               1 Concord                            CA                     94519
1940                                               8 Atwater                            CA                     95301
1941                                               8 San Jose                           CA                     95126
1942                                            7.75 San Diego                          CA                     92113
1943                                               8 Antioch                            CA                     94531
1944                                           7.625 Stockton                           CA                     95205
1945                                               8 Manassas                           VA                     20109
1946                                           8.125 Minneapolis                        MN                     55411
1947                                           7.875 Naples                             FL                     34112
1948                                             7.5 Naples                             FL                     34114
1949                                            8.75 Minneapolis                        MN                     55411
1950                                            8.75 Bergenfield                        NJ                      7621
1951                                             8.5 Faribault                          MN                     55021
1952                                               1 Spring                             TX                     77388
1953                                            7.75 Raymore                            MO                     64083
1954                                            8.75 Orlando                            FL                     32828
1955                                               1 Hyattsville                        MD                     20785
1956                                               1 Las Vegas                          NV                     89123
1957                                            8.75 Tampa                              FL                     33625
1958                                               1 O Fallon                           MO                     63366
1959                                               8 Crystal                            MN                     55429
1960                                            8.25 Kent                               WA                     98031
1961                                            7.75 Buford                             GA                     30518
1962                                            7.75 Tampa                              FL                     33625
1963                                           7.875 Woodbridge                         VA                     22191
1964                                            8.25 Las Vegas                          NV                     89148
1965                                             8.5 Philadelphia                       PA                     19131
1966                                               1 Union                              NJ                      7083
1967                                            7.75 Chula Vista                        CA                     91911
1968                                               1 Gilbert                            AZ                     85296
1969                                            8.75 Fairfax                            VA                     22032
1970                                           7.625 Kansas City                        MO                     64137
1971                                               1 Las Vegas                          NV                     89015
1972                                               1 Moreno Valley                      CA                     92557
1973                                           8.375 Alexandria                         VA                     22310
1974                                               1 Annapolis                          MD                     21403
1975                                             8.5 Tacoma                             WA                     98422
1976                                               1 Corona                             CA                     92883
1977                                            8.75 Saddle Brook                       NJ                      7663
1978                                               8 Puyallup                           WA                     98371
1979                                           8.375 Richmond                           VA                     23224
1980                                           7.875 Seattle                            WA                     98144
1981                                             8.5 Centreville                        VA                     20120
1982                                               1 North Palm Beach                   FL                     33408
1983                                            7.75 Long Beach                         CA                     90804
1984                                             8.5 Sanford                            FL                     32771
1985                                           7.375 Orlando                            FL                     32835
1986                                               8 Rehoboth                           MA                      2769
1987                                               1 West Covina                        CA                     91792
1988                                            8.75 San Leandro                        CA                     94579
1989                                            8.75 Colonia                            NJ                      7067
1990                                               1 Las Vegas                          NV                     89115
1991                                               1 Avondale                           AZ                     85323
1992                                           7.625 Houston                            TX                     77002
1993                                               1 Phoenix                            AZ                     85020
1994                                            8.75 Interlaken                         NJ                      7712
1995                                            8.75 Plainsboro                         NJ                      8536
1996                                            8.75 Lorton                             VA                     22079
1997                                             7.5 Newman                             CA                     95360
1998                                           7.875 Coon Rapids                        MN                     55433
1999                                           7.625 Land O Lakes                       FL                     34639
2000                                           7.625 Sterling                           VA                     20164
2001                                               1 Alexandria                         VA                     22305
2002                                               8 Orlando                            FL                     32836
2003                                             8.5 Avondale                           AZ                     85323
2004                                           8.375 Phoenix                            AZ                     85031
2005                                            8.25 Los Angeles                        CA                     91335
2006                                               1 Avondale                           AZ                     85323
2007                                             7.5 Tacoma                             WA                     98422
2008                                               1 Plumas Lake                        CA                     95961
2009                                           7.875 Falls Church                       VA                     22044
2010                                               8 Bakersfield                        CA                     93312
2011                                            8.25 Long Beach                         CA                     90805
2012                                           7.375 Saint Paul                         MN                     55106
2013                                           8.375 Glen Ridge                         NJ                      7028
2014                                            7.75 Sacramento                         CA                     95828
2015                                            7.75 Litchfield Park                    AZ                     85340
2016                                           8.125 Arlington                          VA                     22204
2017                                               1 Phoenix                            AZ                     85020
2018                                            7.75 Placentia                          CA                     92870
2019                                           7.375 Centreville                        VA                     20121
2020                                               1 Bellevue                           WA                     98006
2021                                           8.625 Ontario                            CA                     91761
2022                                           7.125 Hawthorne                          CA                     90250
2023                                           7.375 Garden Grove                       CA                     92845
2024                                             7.5 Blakeslee                          PA                     18610
2025                                           7.875 Sterling                           VA                     20166
2026                                           7.875 Burtonsville                       MD                     20866
2027                                            7.75 Alexandria                         VA                     22306
2028                                            7.75 St. Louis                          MO                     63123
2029                                               1 Miami                              FL                     33185
2030                                           7.875 Los Angeles                        CA                     90022
2031                                               1 Phoenix                            AZ                     85028
2032                                            8.75 Phoenix                            AZ                     85043
2033                                           7.875 Lake Mary                          FL                     32746
2034                                            8.25 Falls Church                       VA                     22043
2035                                               1 Tampa                              FL                     33615
2036                                           7.625 Pflugerville                       TX                     78660
2037                                            7.25 CHANTILLY                          VA                     20152
2038                                           7.875 Reno                               NV                     89523
2039                                               8 Henderson                          NV                     89015
2040                                               1 Manassas                           VA                     20111
2041                                            7.75 Farmington                         MN                     55024
2042                                               8 Las Vegas                          NV                     89129
2043                                               1 Chesterfield                       MO                     63017
2044                                            7.75 Surprise                           AZ                     85388
2045                                               1 Glendale                           AZ                     85308
2046                                           8.625 Dahlonega                          GA                     30533
2047                                           8.125 Westminster                        CA                     92683
2048                                            7.25 Fairview                           OR                     97024
2049                                               1 Richland                           WA                     99352
2050                                           8.125 Scottsdale                         AZ                     85251
2051                                             8.5 Fort Detrick                       MD                     21702
2052                                               8 Charlotte                          NC                     28269
2053                                           8.625 Fort Lauderdale                    FL                     33319
2054                                           7.875 Capitol Heights                    MD                     20743
2055                                           8.625 Clearwater                         FL                     33755
2056                                           7.625 Springfield                        VA                     22150
2057                                            6.75 Plymouth                           MN                     55441
2058                                               1 Lakewood                           CA                     90713
2059                                           7.625 Shakopee                           MN                     55379
2060                                               1 Phoenix                            AZ                     85050
2061                                            8.75 Woodbridge                         VA                     22191
2062                                               8 Winchester                         VA                     22602
2063                                           8.125 Waldorf                            MD                     20603
2064                                               1 Lehigh Acres                       FL                     33936
2065                                               1 Las Vegas                          NV                     89148
2066                                           8.125 Tucson                             AZ                     85741
2067                                               1 Scottsdale                         AZ                     85254
2068                                           7.375 Surprise                           AZ                     85388
2069                                            8.25 Margate                            FL                     33068
2070                                           7.875 North Las Vegas                    NV                     89032
2071                                           7.625 Kasson                             MN                     55944
2072                                               1 Miami                              FL                     33186
2073                                            8.25 Wildomar                           CA                     92595
2074                                           8.125 Midlothian                         VA                     23112
2075                                             8.5 Lancaster                          CA                     93535
2076                                             8.5 Kissimmee                          FL                     34743
2077                                               1 Auburn                             WA                     98092
2078                                             7.5 Arlington                          VA                     22204
2079                                            7.75 Davie                              FL                     33325
2080                                               8 Chanhassen                         MN                     55317
2081                                           8.375 Moreno Valley                      CA                     92551
2082                                           7.875 WOODBRIDGE                         VA                     22193
2083                                             7.5 Vallejo                            CA                     94590
2084                                             8.5 Miami                              FL                     33193
2085                                               8 Reston                             VA                     20191
2086                                               1 Manassas                           VA                     20110
2087                                               8 Culpeper                           VA                     22701
2088                                               1 San Diego                          CA                     92105
2089                                               1 Phoenix                            AZ                     85085
2090                                           7.125 Whittier                           CA                     90605
2091                                           8.375 Moreno Valley                      CA                     92557
2092                                           8.375 Sterling                           VA                     20166
2093                                               1 Suisun City                        CA                     94585
2094                                            7.25 Phoenix                            AZ                     85053
2095                                             8.5 San Diego                          CA                     92107
2096                                           8.375 Apopka                             FL                     32703
2097                                               8 Sonoma                             CA                     95476
2098                                               1 Woodbridge                         VA                     22193
2099                                             8.5 Avondale                           AZ                     85323
2100                                           8.125 Moreno Valley                      CA                     92555
2101                                            7.75 Escondido                          CA                     92027
2102                                            7.75 Chandler                           AZ                     85248
2103                                               1 Lake Elsinore                      CA                     92530
2104                                               1 Las Vegas                          NV                     89141
2105                                             7.5 Westminster                        CA                     92683
2106                                           7.625 Chandler                           AZ                     85248
2107                                            7.75 Stockton                           CA                     95206
2108                                             8.5 West Covina                        CA                     91790
2109                                               1 SACRAMENTO                         CA                     95821
2110                                           8.125 Whittier                           CA                     90605
2111                                            8.75 Orlando                            FL                     32824
2112                                             7.5 Germantown                         MD                     20876
2113                                             7.5 Bell                               CA                     90201
2114                                            8.75 Union                              NJ                      7083
2115                                               1 Glendale                           AZ                     85302
2116                                           7.875 San Clemente                       CA                     92673
2117                                            7.25 Spring                             TX                     77382
2118                                           7.625 Temecula                           CA                     92591
2119                                               8 Phoenix                            AZ                     85041
2120                                               8 Avondale                           AZ                     85323
2121                                           7.375 Miramar                            FL                     33025
2122                                               2 Lovettsville                       VA                     20180
2123                                             8.5 Woodbridge                         VA                     22193
2124                                             8.5 Forest Lake                        MN                     55025
2125                                           7.625 Chandler                           AZ                     85249
2126                                               1 Port Saint Lucie                   FL                     34953
2127                                               2 Germantown                         MD                     20876
2128                                           7.625 Fall City                          WA                     98024
2129                                               1 Redmond                            WA                     98052
2130                                           8.125 Midlothian                         VA                     23112
2131                                           7.875 Round Hill                         VA                     20141
2132                                             8.5 Henderson                          NV                     89015
2133                                           8.625 Riverside                          NJ                      8075
2134                                            7.75 Whittier                           CA                     90605
2135                                               1 Modesto                            CA                     95358
2136                                           8.375 Woodbridge                         VA                     22193
2137                                             7.5 Bakersfield                        CA                     93313
2138                                            7.25 Corona                             CA                     92880
2139                                           7.625 Hacienda Hights                    CA                     91745
2140                                               1 Bellevue                           WA                     98006
2141                                             7.5 Canoga Park                        CA                     91306
2142                                           7.875 Snohomish                          WA                     98296
2143                                           7.375 Vacaville                          CA                     95687
2144                                            7.75 San Jacinto                        CA                     92582
2145                                           8.625 Annandale                          VA                     22003
2146                                           8.125 Venice                             FL                     34292
2147                                               1 Hyattsville                        MD                     20782
2148                                            7.75 Bellevue                           WA                     98006
2149                                               8 Fairfield                          CA                     94533
2150                                           7.625 Livingston                         NJ                      7039
2151                                               8 College Park                       MD                     20740
2152                                           7.875 San Diego                          CA                     92111
2153                                               8 PERRIS                             CA                     92571
2154                                               1 Palm Bay                           FL                     32907
2155                                           7.875 Gilbert                            AZ                     85234
2156                                               1 Westminster                        CA                     92683
2157                                            8.75 Washington                         DC                     20024
2158                                           8.125 Richmond                           VA                     23236
2159                                               1 Corona                             CA                     92880
2160                                           7.125 Long Beach                         CA                     90810
2161                                           7.625 Imperial                           CA                     92251
2162                                             8.5 Elkton                             MD                     21921
2163                                               1 Jupiter                            FL                     33458
2164                                           7.875 Garden Grove                       CA                     92843
2165                                               8 N Las Vegas                        NV                     89084
2166                                           7.625 Rancho Cucamonga                   CA                     91737
2167                                           7.625 Dunedin                            FL                     34698
2168                                           7.625 Wytheville                         VA                     24382
2169                                             8.5 Long Beach                         CA                     90806
2170                                           8.125 Laveen                             AZ                     85339
2171                                           8.125 Miami                              FL                     33178
2172                                            8.25 Santa Ana                          CA                     92704
2173                                           7.375 Farmington                         MN                     55024
2174                                               7 Richmond                           VA                     23234
2175                                           8.125 Chino                              CA                     91710
2176                                           7.875 Washington                         DC                     20017
2177                                           7.875 CATONSVILLE                        MD                     21228
2178                                               1 Irvine                             CA                     92620
2179                                               2 Seattle                            WA                     98118
2180                                           7.875 Tampa                              FL                     33626
2181                                            7.75 Sacramento                         CA                     95835
2182                                            1.75 Fort Myers                         FL                     33912
2183                                               1 Atlanta                            GA                     30318
2184                                           8.375 San Pablo                          CA                     94806
2185                                               8 Irving                             TX                     75063
2186                                               1 Bothell                            WA                     98012
2187                                           8.375 Richmond                           VA                     23237
2188                                            8.25 Las Vegas                          NV                     89146
2189                                           7.375 Nokesville                         VA                     20181
2190                                            7.75 Rancho Cucamonga                   CA                     91701
2191                                             8.5 Dumfries                           VA                     22026
2192                                           7.875 Alexandria                         VA                     22305
2193                                           7.625 Brighton                           CO                     80601
2194                                               1 Ventura                            CA                     93003
2195                                           7.875 Pittsburg                          CA                     94565
2196                                             8.5 Las Vegas                          NV                     89144
2197                                               8 Orlando                            FL                     32810
2198                                            7.75 Los Angeles                        CA                     91343
2199                                             7.5 Falls Church                       VA                     22042
2200                                             8.5 Clermont                           FL                     34711
2201                                           8.125 Chula Vista                        CA                     91913
2202                                               1 Canoga Park                        CA                     91304
2203                                           8.375 Modesto                            CA                     95356
2204                                               1 Crete                              IL                     60417
2205                                               1 Milpitas                           CA                     95035
2206                                            7.75 FRESNO                             CA                     93727
2207                                               1 Chandler                           AZ                     85249
2208                                           8.125 Port St. Lucie                     FL                     34966
2209                                            8.25 Wildomar                           CA                     92595
2210                                           7.875 Riverside                          CA                     92504
2211                                               1 Snohomish                          WA                     98290
2212                                               1 Los Angeles                        CA                     90000
2213                                               1 San Francisco                      CA                     94133
2214                                           7.875 Davie                              FL                     33317
2215                                               8 Laguna Hills                       CA                     92653
2216                                            7.75 Phoenix                            AZ                     85050
2217                                            7.25 Chula Vista                        CA                     91911
2218                                               3 BAKERSFIELD                        CA                     93305
2219                                           8.125 San Jose                           CA                     95128
2220                                           7.875 Bellingham                         WA                     98225
2221                                            7.75 Fallbrook                          CA                     92028
2222                                               8 Las Vegas                          NV                     89131
2223                                            7.75 Mesa                               AZ                     85212
2224                                           7.625 Baltimore                          MD                     21224
2225                                               1 Chula Vista                        CA                     91914
2226                                           8.125 Hawthorne                          CA                     90250
2227                                               1 Lancaster                          CA                     93535
2228                                           7.875 Everett                            WA                     98203
2229                                               8 Farmington                         MN                     55024
2230                                               1 Henderson                          NV                     89012
2231                                            7.75 West Palm Beach                    FL                     33409
2232                                           7.875 Miramar                            FL                     33025
2233                                             7.5 Higley                             AZ                     85236
2234                                            7.75 Santee                             CA                     92071
2235                                             8.5 Las Vegas                          NV                     89143
2236                                             8.5 Woodbridge                         NJ                      7095
2237                                            8.25 HYATTSVILLE                        MD                     20783
2238                                             6.5 Apollo Beach                       FL                     33572
2239                                             8.5 Modesto                            CA                     95350
2240                                               8 Wellington                         FL                     33414
2241                                             8.5 Farmington                         MN                     55024
2242                                           7.625 North Riverside                    IL                     60546
2243                                               1 San Diego                          CA                     92154
2244                                               8 Las Vegas                          NV                     89117
2245                                             8.5 Maplewood                          NJ                      7040
2246                                           7.375 Phoenix                            AZ                     85042
2247                                               1 Alexandria                         VA                     22303
2248                                           7.375 Manassas                           VA                     20111
2249                                            7.75 Frederick                          MD                     21703
2250                                               1 Scottsdale                         AZ                     85259
2251                                             8.5 Miami                              FL                     33147
2252                                           7.625 Saint Paul                         MN                     55119
2253                                           8.375 Minneapolis                        MN                     55419
2254                                               1 Palm Springs                       CA                     92262
2255                                           7.875 Vancouver                          WA                     98661
2256                                           7.125 Jordan                             MN                     55352
2257                                           8.625 Saddle Brook                       NJ                      7663
2258                                           6.875 Port Hueneme                       CA                     93041
2259                                               1 Alexandria                         VA                     22307
2260                                             8.5 Sicklerville                       NJ                      8081
2261                                             8.5 Folsom                             CA                     95630
2262                                           7.625 Edmonds                            WA                     98020
2263                                               7 Lake Worth                         FL                     33463
2264                                             8.5 Phoenix                            AZ                     85048
2265                                            7.25 Chino                              CA                     91710
2266                                             8.5 Daly City                          CA                     94015
2267                                             8.5 Seattle                            WA                     98178
2268                                               8 Woodland Hills                     CA                     91367
2269                                             8.5 Miami                              FL                     33178
2270                                           8.125 Richmond                           VA                     23228
2271                                               8 Glendale                           AZ                     85302
2272                                             8.5 Los Angeles                        CA                     91325
2273                                           7.125 Chandler                           AZ                     85225
2274                                           8.625 (Wilmington Area) Los Ang          CA                     90744
2275                                           8.375 Camp Verde                         AZ                     86322
2276                                           7.875 Dewey                              AZ                     86327
2277                                               1 La Habra                           CA                     90631
2278                                               1 Antioch                            CA                     94531
2279                                               1 Riviera Beach                      FL                     33404
2280                                             8.5 East Orange                        NJ                      7017
2281                                               1 Concord                            CA                     94520
2282                                               2 Chino Hills                        CA                     91709
2283                                               1 Oceanside                          CA                     92054
2284                                               1 Castroville                        CA                     95012
2285                                               1 Canoga Park                        CA                     91304
2286                                               1 LAS VEGAS                          NV                     89138
2287                                               1 Pine                               AZ                     85544
2288                                               1 Dos Palos                          CA                     93620
2289                                               1 Los Angeles                        CA                     90039
2290                                               1 Chula Vista                        CA                     91915
2291                                               1 Buckeye                            AZ                     85326
2292                                               2 Providence                         RI                      2908
2293                                               1 Oceanside                          CA                     92057
2294                                               1 Norwalk                            CA                     90650
2295                                               1 San Diego                          CA                     92114
2296                                               1 Santa Ana                          CA                     92707
2297                                               1 North Highlands                    CA                     95660
2298                                               1 Port Richey                        FL                     34668
2299                                               1 Carlsbad                           CA                     92009
2300                                               1 Warwick                            RI                      2889
2301                                               1 Vista                              CA                     92084
2302                                               1 Santee                             CA                     92071
2303                                               1 Chula Vista                        CA                     91914
2304                                               2 Palm Springs                       CA                     92264
2305                                               1 San Marcos                         CA                     92069
2306                                               1 INDIO                              CA                     92201
2307                                               1 Stockton                           CA                     95207
2308                                               1 Galt                               CA                     95632
2309                                               1 Vancouver                          WA                     98660
2310                                               1 Kissimmee                          FL                     34744
2311                                               1 Dublin                             CA                     94568
2312                                               2 Stockton                           CA                     95209
2313                                               1 Peoria                             AZ                     85383
2314                                               1 Los Angeles                        CA                     90026
2315                                               1 Santa Rosa                         CA                     95401
2316                                               8 Fresno                             CA                     93727
2317                                               1 Fort Collins                       CO                     80525
2318                                               1 Menifee                            CA                     92584
2319                                               1 Corona                             CA                     92882
2320                                               1 Irvine                             CA                     92618
2321                                               1 Los Angeles                        CA                     90045
2322                                               1 Fallbrook                          CA                     92028
2323                                               1 Chester                            CA                     96020
2324                                               1 La Mesa                            CA                     91941
2325                                               1 Gig Harbor                         WA                     98335
2326                                               1 CHINO HILLS                        CA                     91709
2327                                               1 Hawthorne                          CA                     90250
2328                                               1 Naples                             FL                     34104
2329                                               1 Manteca                            CA                     95337
2330                                               1 Charlotte                          NC                     28269
2331                                               2 LOS ANGELES                        CA                     91602
2332                                               1 Las Vegas                          NV                     89147
2333                                               1 Las Vegas                          NV                     89147
2334                                               1 Stockton                           CA                     95206
2335                                               1 Reseda                             CA                     91335
2336                                               2 Hollywood                          FL                     33024
2337                                               1 Laurel                             MD                     20723
2338                                               2 Hesperia                           CA                     92345
2339                                               1 Saint George                       UT                     84790
2340                                               1 TOLLESON                           AZ                     85323
2341                                               1 San Diego                          CA                     92115
2342                                               2 Orlando                            FL                     32827
2343                                               1 anapolis                           MD                     21401
2344                                               1 Anderson                           CA                     96007
2345                                               1 San Diego                          CA                     92113
2346                                               1 Lathrop                            CA                     95330
2347                                               1 ALTADENA                           CA                     91101
2348                                               1 Upland                             CA                     91784
2349                                               1 San Jose                           CA                     95128
2350                                               1 Union City                         CA                     94587
2351                                               1 Las Vegas                          NV                     89122
2352                                               1 UPLAND                             CA                     91786
2353                                               2 Tamarac                            FL                     33321
2354                                               2 Miami                              FL                     33145
2355                                               1 Antioch                            CA                     94531
2356                                               2 Santa Rosa                         CA                     95409
2357                                               1 NORTH HOLLYWOOD                    CA                     91607
2358                                               1 Queen Creek                        AZ                     85242
2359                                               1 South Gate                         CA                     90280
2360                                               1 Vallejo                            CA                     94591
2361                                               2 Fort Lauderdale                    FL                     33301
2362                                               1 South Gate                         CA                     90280
2363                                               1 Chesterfield                       VA                     23832
2364                                               2 Bangor                             PA                     18013
2365                                               1 Lakewood                           CA                     90715
2366                                               2 Palm Harbor                        FL                     34683
2367                                               1 Compton                            CA                     90221
2368                                               2 Port Hueneme                       CA                     93041
2369                                               1 Crockett                           CA                     94525
2370                                               1 Carson                             CA                     90745
2371                                               1 Rohnert Park                       CA                     94928
2372                                            7.75 San Leandro                        CA                     94577
2373                                               1 Livermore                          CA                     94550
2374                                               1 Sunnyvale                          CA                     94085
2375                                               1 Long Beach                         CA                     90806
2376                                               2 Vallejo                            CA                     94591
2377                                               1 Las Vegas                          NV                     89141
2378                                               1 North Port                         FL                     34287
2379                                               1 Santa Rosa                         CA                     95409
2380                                               1 Hialeah                            FL                     33012
2381                                               2 Sunnyvale                          CA                     94089
2382                                               1 Collegeville                       PA                     19426
2383                                               1 Stafford                           VA                     22554
2384                                               8 Los Angeles                        CA                     90043
2385                                               2 San Jose                           CA                     95122
2386                                               1 Stratford                          CT                      6614
2387                                               1 South San Francisco                CA                     94080
2388                                               1 Santa Rosa                         CA                     95407
2389                                               1 Antioch                            CA                     94531
2390                                               1 Fremont                            CA                     94538
2391                                               2 Fort Myers                         FL                     33905
2392                                            7.75 Naples                             FL                     34103
2393                                            7.75 Atlanta                            GA                     30305
2394                                           7.625 LOS ANGELES                        CA                     91601
2395                                               1 Maricopa                           AZ                     85239
2396                                               1 San Jose                           CA                     95138
2397                                               1 San Jose                           CA                     95122
2398                                               1 Antioch                            CA                     94509
2399                                               1 Cape Coral                         FL                     33914
2400                                               8 Highland                           CA                     92346
2401                                               1 Los Angeles                        CA                     90043
2402                                               1 Moreno Valley                      CA                     92555
2403                                               1 Oakland                            CA                     94603
2404                                               1 Rohnert Park                       CA                     94928
2405                                               1 Vallejo                            CA                     94591
2406                                               1 Corona                             CA                     92879
2407                                               1 Phoenix                            AZ                     85033
2408                                               1 Irvine                             CA                     92620
2409                                               1 Ridgecrest                         CA                     93555
2410                                            7.75 Chula Vista                        CA                     91910
2411                                               1 San Diego                          CA                     92126
2412                                               2 Oakland                            CA                     94619
2413                                               1 Pleasanton                         CA                     94566
2414                                               2 Henderson                          NV                     89074
2415                                               1 Soledad                            CA                     93960
2416                                               1 Vallejo                            CA                     94591
2417                                               1 Modesto                            CA                     95357
2418                                               1 Modesto                            CA                     95355
2419                                               1 San Mateo                          CA                     94403
2420                                               8 Ceres                              CA                     95307
2421                                               1 Orlando                            FL                     32832
2422                                               1 Lompoc                             CA                     93436
2423                                               1 Washington                         DC                     20016
2424                                               1 Maywood                            CA                     90270
2425                                               1 Coral Gables                       FL                     33134
2426                                           7.875 Stuarts Draft                      VA                     24477
2427                                               1 Lincoln                            CA                     95648
2428                                               1 Napa                               CA                     94558
2429                                               2 San Francisco                      CA                     94103
2430                                               1 Stockton                           CA                     95206
2431                                               1 Palo Alto                          CA                     94303
2432                                               2 Miami                              FL                     33196
2433                                               2 Pittsburg                          CA                     94565
2434                                               1 Hemet                              CA                     92544
2435                                               1 Palm Beach Gardens                 FL                     33410
2436                                               1 Palo Alto                          CA                     94303
2437                                         7.73166 Rancho Cucamonga                   CA                     91739
2438                                         7.93166 Williams                           CA                     95987
2439                                         7.78166 Bell                               CA                     90201
2440                                               1 Oxnard                             CA                     93036
2441                                               1 San Ramon                          CA                     94582
2442                                               2 Salinas                            CA                     93905
2443                                               1 Antioch                            CA                     94509
2444                                           7.625 Temecula                           CA                     92592
2445                                               1 LOS ANGELES                        CA                     91352
2446                                           7.125 La Mirada                          CA                     90638
2447                                               1 Passaic                            NJ                      7055
2448                                               1 Woodbridge                         VA                     22191
2449                                               8 Compton                            CA                     90220
2450                                            7.75 Peekskill                          NY                     10566
2451                                               1 Oakland                            CA                     94621
2452                                               1 South San Francisco                CA                     94080
2453                                               1 San Jose                           CA                     95121
2454                                               1 Redding                            CA                     96003
2455                                               1 Carson                             CA                     90810
2456                                               8 Woodland                           CA                     95776
2457                                               1 VALENCIA                           CA                     91355
2458                                               1 Lauderhill                         FL                     33319
2459                                             6.5 MITCHELLVILLE                      MD                     20721
2460                                               2 Santa Rosa                         CA                     95401
2461                                               1 Fremont                            CA                     94538
2462                                               2 Orlando                            FL                     32822
2463                                               2 Kissimmee                          FL                     34744
2464                                               2 Stockton                           CA                     95206
2465                                               1 Escondido                          CA                     92027
2466                                               1 San Jose                           CA                     95123
2467                                               1 Benicia                            CA                     94510
2468                                               8 Sun City AREA                      CA                     92586
2469                                           7.625 Norwich                            CT                      6360
2470                                            7.75 San Ramon                          CA                     94582
2471                                               1 Spring Valley                      CA                     91977
2472                                               1 Cerritos                           CA                     90703
2473                                               1 San Jose                           CA                     95148
2474                                               1 La Habra Heights                   CA                     90631
2475                                               2 Perris                             CA                     92571
2476                                               8 San Diego                          CA                     92114
2477                                         8.03166 Dos Palos                          CA                     93620
2478                                               8 Corona                             CA                     92879
2479                                             7.5 Orlando                            FL                     32836
2480                                               1 Richmond                           CA                     94806
2481                                               1 Windsor                            CA                     95492
2482                                               1 Modesto                            CA                     95355
2483                                               1 Union City                         CA                     94587
2484                                               1 San Jose                           CA                     95132
2485                                               1 Brea                               CA                     92821
2486                                               1 Petaluma                           CA                     94954
2487                                               1 Bakersfield                        CA                     93312
2488                                               8 Las Vegas                          NV                     89146
2489                                               8 Desert Hot Springs                 CA                     92240
2490                                               8 Shasta Lake                        CA                     96089
2491                                            7.75 Chula Vista                        CA                     91915
2492                                            7.75 San Jose                           CA                     95123
2493                                           7.875 Long Beach                         CA                     90804
2494                                           7.625 San Diego                          CA                     92114
2495                                            7.75 Tigard                             OR                     97223
2496                                               1 Falls Church                       VA                     22041
2497                                            7.75 San Diego                          CA                     92101
2498                                               1 Merced                             CA                     95340
2499                                               1 San Clemente                       CA                     92672
2500                                               1 Elk Grove                          CA                     95757
2501                                               1 Oakland                            CA                     94605
2502                                            7.75 Tracy                              CA                     95377
2503                                               1 Campbell                           CA                     95008
2504                                               2 Northridge                         CA                     91324
2505                                            7.75 San Diego                          CA                     92102
2506                                               8 Chula Vista                        CA                     91913
2507                                           7.625 CUDAHY                             CA                     90201
2508                                            7.75 Inglewood                          CA                     90302
2509                                            7.75 San Diego                          CA                     92111
2510                                            7.75 Woodbridge                         VA                     22193
2511                                           7.625 Fort Myers                         FL                     33913
2512                                            7.75 Hayward                            CA                     94544
2513                                            7.75 Bellflower                         CA                     90706
2514                                            7.75 Murrieta                           CA                     92562
2515                                            7.75 Lorton                             VA                     22079
2516                                           7.125 San Diego                          CA                     92109
2517                                            7.75 Washington                         DC                     20020
2518                                            7.75 Riverside                          CA                     92503
2519                                           7.125 Marietta                           GA                     30064
2520                                            7.75 Ellenwood                          GA                     30294
2521                                            7.25 Winter Springs                     FL                     32708
2522                                            7.75 Fredericksburg                     VA                     22406
2523                                           7.875 Peoria                             AZ                     85345
2524                                            7.25 Downey                             CA                     90241
2525                                            7.75 Huntingtn Bch                      CA                     92646
2526                                            7.75 Springfield                        MO                     65807
2527                                            7.25 Corona                             CA                     92883
2528                                            7.75 Las Vegas                          NV                     89148
2529                                            7.75 Surprise                           AZ                     85379
2530                                           6.875 Washington                         DC                     20009
2531                                               7 Benbrook                           TX                     76116
2532                                            7.75 Manassas                           VA                     20110
2533                                            7.75 Lake Worth                         FL                     33467
2534                                            7.25 San Diego                          CA                     92111
2535                                           7.125 Victorville                        CA                     92395
2536                                            7.75 Lancaster                          CA                     93536
2537                                             7.5 Los Angeles                        CA                     90022
2538                                           6.875 Lynden                             WA                     98264
2539                                             7.5 Scottsdale                         AZ                     85254
2540                                            7.75 Woodbridge                         VA                     22192
2541                                           7.625 Silver Spring                      MD                     20906
2542                                           7.375 Buckeye                            AZ                     85326
2543                                            7.75 Fredericksburg                     VA                     22407
2544                                            7.25 Queen Creek                        AZ                     85242
2545                                            7.75 North Highlands                    CA                     95660
2546                                            7.75 Midlothian                         VA                     23112
2547                                             7.5 Pomona                             CA                     91767
2548                                           7.375 Waldorf                            MD                     20603
2549                                           7.625 Fredericksburg                     VA                     22406
2550                                            7.75 Las Vegas                          NV                     89147
2551                                           7.625 Huntington Beach                   CA                     92646
2552                                            7.75 Chula Vista                        CA                     91910
2553                                             7.5 Ashburn                            VA                     20147
2554                                            7.75 Murrieta                           CA                     92562
2555                                           6.625 Glendale                           AZ                     85306
2556                                           7.125 Los Angeles                        CA                     90059
2557                                            7.75 Sacramento                         CA                     95816
2558                                            7.75 Woodstock                          MD                     21163
2559                                            7.75 Laguna Niguel                      CA                     92677
2560                                               7 Phoenix                            AZ                     85037
2561                                           7.375 Hyattsville                        MD                     20783
2562                                           7.125 Saint Paul                         MN                     55104
2563                                            7.75 Los Angeles (Reseda Area)          CA                     91335
2564                                           7.125 Arcadia                            CA                     91006
2565                                           7.125 Las Vegas                          NV                     89178
2566                                            7.25 Chula Vista                        CA                     91910
2567                                           7.125 Chula Vista                        CA                     91911
2568                                            7.75 Marco Island                       FL                     34145
2569                                            7.25 St. Paul                           MN                     55108
2570                                           7.125 Los Angeles                        CA                     91306
2571                                           7.125 Alta Loma                          CA                     91701
2572                                           7.375 Capitol Heights                    MD                     20743
2573                                            7.25 San Diego                          CA                     92139
2574                                           7.875 Sterling                           VA                     20165
2575                                            7.75 Long Beach                         CA                     90815
2576                                           7.625 Buckeye                            AZ                     85326
2577                                            7.25 Long Beach                         CA                     90804
2578                                           8.375 San Diego                          CA                     92123
2579                                           7.125 Scottsdale                         AZ                     85250
2580                                            7.75 Glendale                           AZ                     85301
2581                                            7.75 Bristow                            VA                     20136
2582                                             7.5 Pembroke Pines                     FL                     33026
2583                                            7.75 Miami                              FL                     33186
2584                                           7.625 Arroyo Grande                      CA                     93420
2585                                            7.75 Long Beach                         CA                     90805
2586                                            8.25 Hackensack                         NJ                      7601
2587                                               8 Lino Lakes                         MN                     55014
2588                                            7.75 Reston                             VA                     20191
2589                                           7.375 Prattville                         AL                     36067
2590                                           7.875 Gilbert                            AZ                     85233
2591                                           7.875 Oro Valley                         AZ                     85755
2592                                           6.875 Orlando                            FL                     32819
2593                                           7.375 Henderson                          NV                     89052
2594                                           7.625 Woodbridge                         VA                     22191
2595                                            7.25 Covina                             CA                     91722
2596                                           7.375 Kissimmee                          FL                     34758
2597                                             7.5 Lake Stevens                       WA                     98258
2598                                           8.375 Tucson                             AZ                     85713
2599                                            7.75 Lake Worth                         FL                     33460
2600                                             7.5 Fontana                            CA                     92336
2601                                             7.5 Alexandria                         VA                     22305
2602                                           7.375 Santa Ana                          CA                     92707
2603                                            7.75 Palmdale                           CA                     93551
2604                                           7.875 Fallston                           MD                     21047
2605                                               8 Tracy                              CA                     95376
2606                                            7.75 Santa Rosa                         CA                     95407
2607                                           7.875 Hayward                            CA                     94541
2608                                           7.625 Antioch                            CA                     94509
2609                                            7.25 Modesto                            CA                     95354
2610                                            7.75 Hayward                            CA                     94544
2611                                               8 Richmond                           CA                     94801
2612                                               8 Marysville                         CA                     95901
2613                                            7.75 Richmond                           CA                     94806
2614                                               8 Modesto                            CA                     95358
2615                                            7.75 Fairfield                          CA                     94533
2616                                           7.875 Newark                             CA                     94560
2617                                           7.625 Richmond                           CA                     94804
2618                                               8 San Jose                           CA                     95116
2619                                           7.375 Santa Clarita                      CA                     91321
2620                                               8 Elk Grove                          CA                     95624
2621                                               8 Newman                             CA                     95360
2622                                               8 San Jose                           CA                     95116
2623                                             7.5 Campbell                           CA                     95008
2624                                             7.5 Modesto                            CA                     95351
2625                                           7.625 Lakewood                           CA                     90712
2626                                            7.75 Napa                               CA                     94558
2627                                               8 Stockton                           CA                     95212
2628                                           7.375 Stockton                           CA                     95209
2629                                               8 San Jose                           CA                     95131
2630                                               8 San Mateo                          CA                     94401
2631                                               8 Tracy                              CA                     95377
2632                                               8 San Lorenzo                        CA                     94580
2633                                             7.5 Oakton                             VA                     22124
2634                                            7.75 ANAHEIM                            CA                     92806
2635                                               1 Rancho Santa Margarita             CA                     92688
2636                                               1 Fredericksburg                     VA                     22407
2637                                               1 Fairfax                            VA                     22033
2638                                            7.75 Anaheim                            CA                     92806
2639                                               1 Temecula                           CA                     92592
2640                                               1 Redwood City                       CA                     94063
2641                                               2 Visalia                            CA                     93291
2642                                               1 Buena Park                         CA                     90621
2643                                               2 Vancouver                          WA                     98662
2644                                               1 San Luis Obispo                    CA                     93401
2645                                            7.75 Chino                              CA                     91710
2646                                               1 Corona                             CA                     92883
2647                                               1 Los Angeles                        CA                     90068
2648                                               1 Monrovia                           CA                     91016
2649                                               1 Woodland Hills                     CA                     91367
2650                                             6.5 Woodbridge                         VA                     22192
2651                                               1 Menlo Park                         CA                     94025
2652                                           7.625 Cerritos                           CA                     90703
2653                                            7.75 Antelope                           CA                     95843
2654                                            7.75 Sanger                             CA                     93657
2655                                               8 Calabasas                          CA                     91302
2656                                               1 Ruskin                             FL                     33572
2657                                               8 Arleta                             CA                     91331
2658                                               8 Orlando                            FL                     32837
2659                                               8 Los Angeles                        CA                     90003
2660                                               8 Spring Valley                      CA                     91977
2661                                               8 Los Banos                          CA                     93635
2662                                               1 Visalia                            CA                     93277
2663                                               8 Moreno Valley                      CA                     92553
2664                                               1 Daly City                          CA                     94015
2665                                               1 Santa Rosa                         CA                     95407
2666                                            7.75 Stockton                           CA                     95219
2667                                               8 Kissimmee                          FL                     34744
2668                                               8 Palm Springs                       CA                     92264
2669                                               1 Downey                             CA                     90241
2670                                               8 Pico Rivera                        CA                     90660
2671                                           7.875 San Jose                           CA                     95138
2672                                               8 San Francisco                      CA                     94110
2673                                           7.625 Pomona                             CA                     91768
2674                                           7.875 Antioch                            CA                     94531
2675                                            7.75 Washington                         DC                     20001
2676                                            7.75 Los Angeles                        CA                     90037
2677                                             6.5 Bowie                              MD                     20721
2678                                               8 Berthoud                           CO                     80513
2679                                             7.5 Deltona                            FL                     32725
2680                                            7.75 San Diego                          CA                     92104
2681                                           7.625 San Diego                          CA                     92114
2682                                            7.75 Mesa                               AZ                     85208
2683                                               1 Oakland                            CA                     94603
2684                                               1 San Jose                           CA                     95122
2685                                               8 San Francisco                      CA                     94112
2686                                            7.75 Hayward                            CA                     94541
2687                                               1 Stockton                           CA                     95210
2688                                               2 Ceres                              CA                     95307
2689                                               8 Oakland                            CA                     94621
2690                                               1 Hollister                          CA                     95023
2691                                               8 Tracy                              CA                     95377
2692                                             7.5 Anaheim                            CA                     92807
2693                                               8 Stock Island                       FL                     33040
2694                                               1 West Sacramento                    CA                     95605
2695                                               2 Van Nuys                           CA                     91406
2696                                               8 Ione                               CA                     95640
2697                                               1 Tracy                              CA                     95377
2698                                            7.75 santa rosa                         CA                     95403
2699                                               1 Bakersfield                        CA                     93313
2700                                               1 Livermore                          CA                     94550
2701                                               1 San Jose                           CA                     95133
2702                                               8 Union City                         CA                     94587
2703                                               1 Oakland                            CA                     94606
2704                                               2 ELK GROVE                          CA                     95737
2705                                               8 Vallejo                            CA                     94589
2706                                               8 Daly City                          CA                     94015
2707                                             7.5 Sierra Madre                       CA                     91024
2708                                           7.375 Sunland                            CA                     91040
2709                                               8 Sacramento                         CA                     95823
2710                                               1 Fresno                             CA                     93722
2711                                            7.75 Antelope                           CA                     95843
2712                                            7.75 Goodyear                           AZ                     85338
2713                                            7.75 Fremont                            CA                     94536
2714                                               1 Montebello                         CA                     90640
2715                                               8 Los Angeles                        CA                     90016
2716                                            7.75 Lincoln                            CA                     95648
2717                                               8 Long Beach                         CA                     90806
2718                                            7.75 Fresno                             CA                     93711
2719                                               6 Fontana                            CA                     92336
2720                                               8 Tracy                              CA                     95376
2721                                               8 SAN PABLO                          CA                     94806
2722                                               8 Fairfield                          CA                     94534
2723                                           7.125 San Bruno                          CA                     94066
2724                                               8 San Jose                           CA                     95133
2725                                               8 Vallejo                            CA                     94589
2726                                           7.875 East Palo Alto                     CA                     94303
2727                                               8 San Jose                           CA                     95127
2728                                               8 Gustine                            CA                     95322
2729                                               8 Novato                             CA                     94947
2730                                            7.75 SAN JOSE                           CA                     95020
2731                                           7.375 Sebastopol                         CA                     95472
2732                                               8 Richmond                           CA                     94803
2733                                               8 San Jose                           CA                     95127
2734                                           7.875 San Jose                           CA                     95122
2735                                               8 Fremont                            CA                     94536
2736                                            7.75 Avondale                           AZ                     85323
2737                                            7.75 Plumas Lake                        CA                     95961
2738                                            7.75 San Jose                           CA                     95122
2739                                               8 Fresno                             CA                     93704
2740                                               8 West Sacramento                    CA                     95691
2741                                           7.875 Azusa                              CA                     91702
2742                                               8 Prince Frederick                   MD                     20678
2743                                            7.75 RIALTO                             CA                     92376
2744                                               8 North Hills                        CA                     91343
2745                                           7.875 Hollister                          CA                     95023
2746                                            7.75 San Jose                           CA                     95123




--------------------------------------------------------------------------------




              PROPTYPE                          MATURITY_DATE              ORIGINAL_BALANCE            FIRST_PAY_DATE
_______________________________________________________________________________________________________________________
1             Single Family                          20460401                        160000                  20060501
2             Single Family                          20460401                        440000                  20060501
3             Single Family                          20360401                        650000                  20060501
4             Single Family                          20360401                        660000                  20060501
5             Single Family                          20360501                        404000                  20060601
6             Single Family                          20360501                        600000                  20060601
7             Single Family                          20460501                        220000                  20060601
8             Single Family                          20360601                        543200                  20060701
9             Single Family                          20460601                        400000                  20060701
10            Single Family                          20460601                       1000000                  20060701
11            Single Family                          20360601                        500000                  20060701
12            Single Family                          20360601                        334400                  20060701
13            PUD                                    20460601                        340000                  20060701
14            Single Family                          20360601                        836000                  20060701
15            PUD                                    20360601                        576000                  20060701
16            Condominium                            20360601                        408000                  20060701
17            Single Family                          20360601                        412000                  20060701
18            PUD                                    20360601                        448000                  20060701
19            Single Family                          20460601                        456000                  20060701
20            Single Family                          20360601                        264000                  20060701
21            PUD                                    20460601                        436000                  20060701
22            Single Family                          20460601                        592000                  20060701
23            Single Family                          20460601                        300000                  20060701
24            Single Family                          20360601                        420000                  20060701
25            Single Family                          20360601                        259800                  20060701
26            Single Family                          20360601                        632000                  20060701
27            PUD                                    20460601                        460000                  20060701
28            Single Family                          20360601                        452000                  20060701
29            Single Family                          20360601                        573485                  20060701
30            Single Family                          20460701                        560000                  20060801
31            PUD                                    20360601                        359120                  20060701
32            Single Family                          20360601                        560000                  20060701
33            Single Family                          20360501                        284000                  20060601
34            Single Family                          20360601                        255000                  20060701
35            Single Family                          20360601                        640000                  20060701
36            Single Family                          20360601                        187500                  20060701
37            Single Family                          20460601                        360000                  20060701
38            Single Family                          20460601                        472000                  20060701
39            Single Family                          20360601                        764000                  20060701
40            Single Family                          20360601                        316000                  20060701
41            Single Family                          20360601                        357600                  20060701
42            Single Family                          20360601                        408000                  20060701
43            Single Family                          20360701                        436000                  20060801
44            Single Family                          20360601                        355840                  20060701
45            Single Family                          20460701                        620000                  20060801
46            Single Family                          20460501                        708000                  20060601
47            Single Family                          20360601                        552000                  20060701
48            PUD                                    20360701                        584000                  20060801
49            Single Family                          20460501                        245500                  20060601
50            Single Family                          20460501                        217500                  20060601
51            Single Family                          20360601                        648000                  20060701
52            Single Family                          20360601                        304000                  20060701
53            Single Family                          20460601                        531200                  20060701
54            Single Family                          20460601                        650000                  20060701
55            Single Family                          20460601                        500000                  20060701
56            Single Family                          20360601                        321360                  20060701
57            Single Family                          20360601                        512000                  20060701
58            Single Family                          20360601                        252000                  20060701
59            Single Family                          20360601                        425161                  20060701
60            Single Family                          20360601                        300000                  20060701
61            Single Family                          20460601                        128000                  20060701
62            Single Family                          20360601                        568000                  20060701
63            Single Family                          20360501                        431250                  20060601
64            Single Family                          20360501                        384000                  20060601
65            Single Family                          20360601                        500000                  20060701
66            Single Family                          20360601                        160000                  20060701
67            Single Family                          20360601                        324000                  20060701
68            Single Family                          20360501                        169000                  20060601
69            Single Family                          20460601                        588000                  20060701
70            Single Family                          20360501                        297500                  20060601
71            2-4 Family                             20360501                        364000                  20060601
72            Single Family                          20360601                        480000                  20060701
73            Single Family                          20360501                        564000                  20060601
74            Single Family                          20460501                        552000                  20060601
75            Single Family                          20460501                        576000                  20060601
76            Single Family                          20360501                        217906                  20060601
77            Single Family                          20360501                        332000                  20060601
78            Single Family                          20360601                        548000                  20060701
79            PUD                                    20460601                        112000                  20060701
80            Single Family                          20460601                        455200                  20060701
81            Single Family                          20460701                        328000                  20060801
82            Single Family                          20360601                        228000                  20060701
83            Single Family                          20460601                        650000                  20060701
84            Single Family                          20360501                        500000                  20060601
85            Single Family                          20360501                        270000                  20060601
86            Single Family                          20360501                        452000                  20060601
87            Single Family                          20360601                        619200                  20060701
88            Single Family                          20360701                        546400                  20060801
89            Single Family                          20360601                        600000                  20060701
90            Single Family                          20360501                        492000                  20060601
91            Single Family                          20360601                        351050                  20060701
92            Single Family                          20360601                        484000                  20060701
93            PUD                                    20360701                        516000                  20060801
94            Single Family                          20360601                        460000                  20060701
95            Single Family                          20360501                        508000                  20060601
96            Single Family                          20360601                        400000                  20060701
97            Single Family                          20360501                        349642                  20060601
98            Single Family                          20360501                        568000                  20060601
99            Single Family                          20360501                        461600                  20060601
100           Single Family                          20360601                        392000                  20060701
101           Single Family                          20360701                        378400                  20060801
102           2-4 Family                             20460601                        500000                  20060701
103           Single Family                          20360601                        552710                  20060701
104           Condominium                            20360601                        280000                  20060701
105           PUD                                    20360601                        430000                  20060701
106           Single Family                          20360701                        504000                  20060801
107           Single Family                          20360701                        459976                  20060801
108           PUD                                    20460601                        650000                  20060701
109           Single Family                          20460701                        650000                  20060801
110           Single Family                          20360601                        544000                  20060701
111           Single Family                          20360601                        388000                  20060701
112           Single Family                          20460601                        392000                  20060701
113           Single Family                          20360601                        650000                  20060701
114           Townhouse                              20460601                        420000                  20060701
115           Single Family                          20460601                        346400                  20060701
116           Single Family                          20460601                        360000                  20060701
117           Single Family                          20460601                        500000                  20060701
118           Single Family                          20360601                        608000                  20060701
119           Single Family                          20360601                        636800                  20060701
120           Single Family                          20360601                        600000                  20060701
121           Single Family                          20460601                        352000                  20060701
122           Single Family                          20360601                        247500                  20060701
123           Single Family                          20460601                        432000                  20060701
124           Single Family                          20360601                        150000                  20060701
125           2-4 Family                             20360601                        395000                  20060701
126           Single Family                          20460601                        460000                  20060701
127           Condominium                            20360601                        441600                  20060701
128           Single Family                          20360601                        650000                  20060701
129           Single Family                          20360701                        412000                  20060801
130           Single Family                          20360601                        260000                  20060701
131           Single Family                          20360601                        650000                  20060701
132           Single Family                          20360701                        372000                  20060801
133           Single Family                          20460701                        344000                  20060801
134           Single Family                          20360601                        283200                  20060701
135           Single Family                          20360601                        460000                  20060701
136           Single Family                          20360601                        304000                  20060701
137           Single Family                          20460601                        480000                  20060701
138           Single Family                          20360601                        396000                  20060701
139           Single Family                          20360601                        423200                  20060701
140           Condominium                            20360601                        396000                  20060701
141           Single Family                          20360601                        343200                  20060701
142           PUD                                    20460701                        648000                  20060801
143           PUD                                    20460601                        500000                  20060701
144           Condominium                            20360601                        264000                  20060701
145           Single Family                          20360601                        464000                  20060701
146           Single Family                          20360601                        308400                  20060701
147           Single Family                          20460601                        308000                  20060701
148           Single Family                          20360601                        504000                  20060701
149           Single Family                          20360601                        516000                  20060701
150           Single Family                          20360601                        364000                  20060701
151           Single Family                          20360601                        528000                  20060701
152           Single Family                          20360601                        284000                  20060701
153           Single Family                          20460601                        222400                  20060701
154           PUD                                    20360601                        288000                  20060701
155           Single Family                          20360601                        382400                  20060701
156           Single Family                          20360601                        352000                  20060701
157           Single Family                          20360501                        712000                  20060601
158           Single Family                          20360601                        396000                  20060701
159           Single Family                          20360501                        368000                  20060601
160           Single Family                          20360601                        527200                  20060701
161           PUD                                    20360601                        388000                  20060701
162           Single Family                          20360601                        383200                  20060701
163           Single Family                          20460601                        776000                  20060701
164           Single Family                          20360601                        650000                  20060701
165           Single Family                          20460601                        631200                  20060701
166           Single Family                          20360601                        650000                  20060701
167           Single Family                          20360601                        316000                  20060701
168           Single Family                          20360601                        340000                  20060701
169           Single Family                          20360601                        268000                  20060701
170           Condominium                            20460601                        280000                  20060701
171           2-4 Family                             20360601                        552000                  20060701
172           Single Family                          20460601                        296000                  20060701
173           Single Family                          20460601                        272000                  20060701
174           Condominium                            20360601                        295200                  20060701
175           Single Family                          20460601                        328000                  20060701
176           Single Family                          20460501                        582400                  20060601
177           Single Family                          20360501                        464000                  20060601
178           PUD                                    20360701                        355800                  20060801
179           Single Family                          20460601                       1680000                  20060701
180           Single Family                          20460501                        344000                  20060601
181           Single Family                          20360601                        271920                  20060701
182           Single Family                          20360701                        458000                  20060801
183           Single Family                          20360701                        492000                  20060801
184           PUD                                    20360701                        640000                  20060801
185           Single Family                          20360701                        540000                  20060801
186           Single Family                          20360701                        170400                  20060801
187           Single Family                          20460701                        600000                  20060801
188           Single Family                          20360701                        608000                  20060801
189           Condominium                            20360701                        272000                  20060801
190           Single Family                          20360601                        240000                  20060701
191           Single Family                          20360601                        460000                  20060701
192           Single Family                          20360601                        408000                  20060701
193           Single Family                          20460701                        500800                  20060801
194           Single Family                          20360601                        368000                  20060701
195           Single Family                          20460601                        399200                  20060701
196           Single Family                          20460601                        644800                  20060701
197           Single Family                          20360501                        185600                  20060601
198           Single Family                          20460401                        440000                  20060501
199           Single Family                          20360401                        380000                  20060501
200           Single Family                          20360501                        167200                  20060601
201           PUD                                    20460501                        496000                  20060601
202           Single Family                          20460501                        391200                  20060601
203           Single Family                          20360401                        340000                  20060501
204           Condominium                            20460501                        420000                  20060601
205           Single Family                          20360501                        183200                  20060601
206           Single Family                          20460501                        308080                  20060601
207           Single Family                          20360501                        268000                  20060601
208           Single Family                          20360501                        420000                  20060601
209           PUD                                    20360401                        372000                  20060501
210           Condominium                            20460501                        244000                  20060601
211           PUD                                    20360401                        323120                  20060501
212           PUD                                    20360401                        106080                  20060501
213           Condominium                            20360401                        263120                  20060501
214           PUD                                    20360401                        176700                  20060501
215           Single Family                          20460501                        606400                  20060601
216           Townhouse                              20360501                        180000                  20060601
217           Single Family                          20360401                        188000                  20060501
218           Condominium                            20360401                        252772                  20060501
219           Condominium                            20360501                        206400                  20060601
220           PUD                                    20360601                        324019                  20060701
221           Condominium                            20460401                        176000                  20060501
222           PUD                                    20460501                         90000                  20060601
223           Single Family                          20460401                        524000                  20060501
224           PUD                                    20360501                        201600                  20060601
225           Condominium                            20360501                        208000                  20060601
226           2-4 Family                             20360501                        650000                  20060601
227           PUD                                    20360501                        139920                  20060601
228           Single Family                          20360501                        535200                  20060601
229           Condominium                            20360501                         88000                  20060601
230           2-4 Family                             20360401                        300000                  20060501
231           Single Family                          20360401                        236200                  20060501
232           Single Family                          20360501                        526400                  20060601
233           PUD                                    20360401                        376000                  20060501
234           PUD                                    20360401                        400000                  20060501
235           Condominium                            20460401                        348000                  20060501
236           PUD                                    20360401                        245600                  20060501
237           Single Family                          20360401                        400000                  20060501
238           Single Family                          20360401                        472000                  20060501
239           Condominium                            20360401                        392000                  20060501
240           PUD                                    20360401                        360000                  20060501
241           Single Family                          20360401                        384000                  20060501
242           Single Family                          20360401                        125000                  20060501
243           Single Family                          20360401                        196800                  20060501
244           PUD                                    20360401                        192000                  20060501
245           Single Family                          20460401                        112000                  20060501
246           Single Family                          20360401                        317860                  20060501
247           Single Family                          20460401                        390400                  20060501
248           PUD                                    20360401                        279200                  20060501
249           Single Family                          20360401                        345514                  20060501
250           Single Family                          20360401                        159600                  20060501
251           PUD                                    20360401                        285000                  20060501
252           Single Family                          20360401                        330400                  20060501
253           PUD                                    20360701                        556000                  20060801
254           2-4 Family                             20360701                        396500                  20060801
255           2-4 Family                             20360601                        444000                  20060701
256           Single Family                          20360701                        516000                  20060801
257           Single Family                          20360701                        366000                  20060801
258           Single Family                          20460601                        245600                  20060701
259           Single Family                          20360601                        540000                  20060701
260           Single Family                          20360701                        191200                  20060801
261           Single Family                          20360601                        290000                  20060701
262           Single Family                          20360701                        468800                  20060801
263           2-4 Family                             20460701                        548000                  20060801
264           PUD                                    20360701                        216000                  20060801
265           Single Family                          20360701                        332000                  20060801
266           Single Family                          20360701                        520000                  20060801
267           Single Family                          20360701                        208000                  20060801
268           PUD                                    20360701                        256648                  20060801
269           Single Family                          20360701                        193600                  20060801
270           Single Family                          20360701                        258776                  20060801
271           Single Family                          20360701                        572000                  20060801
272           Single Family                          20360701                        464000                  20060801
273           Condominium                            20360701                        316000                  20060801
274           Single Family                          20360701                        400000                  20060801
275           PUD                                    20360701                        333600                  20060801
276           Condominium                            20360701                        308000                  20060801
277           Condominium                            20360701                        220000                  20060801
278           Condominium                            20360701                        308000                  20060801
279           Single Family                          20360701                        479600                  20060801
280           Townhouse                              20460701                        154400                  20060801
281           Single Family                          20360701                        511200                  20060801
282           Single Family                          20360701                        236400                  20060801
283           Single Family                          20360701                        332000                  20060801
284           Single Family                          20360701                        500000                  20060801
285           Condominium                            20360701                        201600                  20060801
286           Single Family                          20360701                        632896                  20060801
287           Single Family                          20360701                        498400                  20060801
288           Condominium                            20360601                        128560                  20060701
289           Single Family                          20360701                        280000                  20060801
290           Single Family                          20360701                        327500                  20060801
291           Single Family                          20360701                        210000                  20060801
292           Single Family                          20360701                        347920                  20060801
293           Condominium                            20360701                        626250                  20060801
294           Single Family                          20360701                        420000                  20060801
295           Single Family                          20360701                        288000                  20060801
296           PUD                                    20360701                        999000                  20060801
297           Single Family                          20360701                        356000                  20060801
298           Single Family                          20360701                        179920                  20060801
299           Single Family                          20360701                        319999                  20060801
300           Single Family                          20360701                        469847                  20060801
301           Single Family                          20360701                        484000                  20060801
302           Single Family                          20360701                        316000                  20060801
303           Single Family                          20360601                        319992                  20060701
304           Condominium                            20360701                        320000                  20060801
305           Single Family                          20360701                        343200                  20060801
306           PUD                                    20360601                        237200                  20060701
307           Single Family                          20360601                        286131                  20060701
308           Single Family                          20360701                        484000                  20060801
309           PUD                                    20360701                        438400                  20060801
310           PUD                                    20360701                        155350                  20060801
311           Single Family                          20360701                        164000                  20060801
312           Townhouse                              20360701                        180400                  20060801
313           Condominium                            20360701                        328000                  20060801
314           Single Family                          20360701                        456000                  20060801
315           Single Family                          20360701                        444000                  20060801
316           2-4 Family                             20460701                        411200                  20060801
317           Condominium                            20360701                        372000                  20060801
318           Single Family                          20360701                        280000                  20060801
319           Townhouse                              20360701                        198400                  20060801
320           2-4 Family                             20360701                        548000                  20060801
321           Single Family                          20360601                        412000                  20060701
322           Single Family                          20360701                        480000                  20060801
323           Single Family                          20360701                        232800                  20060801
324           Single Family                          20360701                        300000                  20060801
325           PUD                                    20360701                        540000                  20060801
326           2-4 Family                             20360701                        376800                  20060801
327           2-4 Family                             20360701                        566250                  20060801
328           Single Family                          20360701                        156000                  20060801
329           Single Family                          20360601                        104000                  20060701
330           Single Family                          20360701                        319200                  20060801
331           Condominium                            20360701                        408000                  20060801
332           PUD                                    20360701                        252000                  20060801
333           Single Family                          20360701                        588000                  20060801
334           Single Family                          20360701                        492800                  20060801
335           PUD                                    20360601                        210000                  20060701
336           Single Family                          20360701                        169040                  20060801
337           Single Family                          20360701                        612000                  20060801
338           PUD                                    20360701                        403560                  20060801
339           PUD                                    20360701                        704000                  20060801
340           Single Family                          20360701                        470000                  20060801
341           Condominium                            20360601                         84000                  20060701
342           Single Family                          20360701                        191920                  20060801
343           PUD                                    20360601                        251992                  20060701
344           Single Family                          20360701                        504000                  20060801
345           Single Family                          20360701                        300000                  20060801
346           Townhouse                              20460701                        344000                  20060801
347           Townhouse                              20360701                        293600                  20060801
348           Condominium                            20360701                        300000                  20060801
349           Single Family                          20360701                        748000                  20060801
350           PUD                                    20460701                        191000                  20060801
351           Single Family                          20360701                        504000                  20060801
352           Townhouse                              20360701                        228000                  20060801
353           Single Family                          20460601                        336000                  20060701
354           PUD                                    20360701                        608000                  20060801
355           Single Family                          20360601                        494400                  20060701
356           2-4 Family                             20360701                        260000                  20060801
357           Single Family                          20460601                        508000                  20060701
358           PUD                                    20360601                        637364                  20060701
359           PUD                                    20360701                        195920                  20060801
360           Single Family                          20360601                        300000                  20060701
361           Condominium                            20360701                        241600                  20060801
362           PUD                                    20360601                        348760                  20060701
363           PUD                                    20360701                        248000                  20060801
364           Single Family                          20360601                        188000                  20060701
365           Condominium                            20360601                        230400                  20060701
366           Single Family                          20360601                        202880                  20060701
367           PUD                                    20360701                        158800                  20060801
368           PUD                                    20460701                        391200                  20060801
369           Single Family                          20360701                        235600                  20060801
370           Single Family                          20360601                        428000                  20060701
371           PUD                                    20360601                        650000                  20060701
372           PUD                                    20460601                        410280                  20060701
373           PUD                                    20360601                        300000                  20060701
374           Single Family                          20360601                        520000                  20060701
375           Single Family                          20360601                        342400                  20060701
376           PUD                                    20460601                        177600                  20060701
377           Single Family                          20360601                        224000                  20060701
378           Single Family                          20360601                        352000                  20060701
379           Condominium                            20360701                        132800                  20060801
380           Single Family                          20360701                        492000                  20060801
381           Single Family                          20360601                        699200                  20060701
382           Single Family                          20360701                        220000                  20060801
383           Condominium                            20360701                        148000                  20060801
384           2-4 Family                             20360601                        304000                  20060701
385           PUD                                    20360701                        676800                  20060801
386           Single Family                          20360601                        256000                  20060701
387           PUD                                    20360601                        447900                  20060701
388           Single Family                          20360701                        472000                  20060801
389           Single Family                          20360601                        398400                  20060701
390           Single Family                          20360701                        203632                  20060801
391           Single Family                          20360701                        129600                  20060801
392           Condominium                            20360701                        192000                  20060801
393           Single Family                          20360701                        272000                  20060801
394           Single Family                          20360701                        385600                  20060801
395           Single Family                          20360601                        256000                  20060701
396           Single Family                          20360701                        472000                  20060801
397           PUD                                    20360701                        500000                  20060801
398           Single Family                          20360701                        608000                  20060801
399           Condominium                            20360701                        500000                  20060801
400           Single Family                          20360701                        222400                  20060801
401           Condominium                            20360701                        284000                  20060801
402           PUD                                    20360701                        191250                  20060801
403           PUD                                    20360701                        316000                  20060801
404           Single Family                          20360701                        181600                  20060801
405           Single Family                          20360701                        452000                  20060801
406           Single Family                          20360701                        200800                  20060801
407           PUD                                    20360601                        380000                  20060701
408           Single Family                          20360601                        172800                  20060701
409           PUD                                    20360601                        225000                  20060701
410           Single Family                          20360701                        488000                  20060801
411           Condominium                            20360601                        292000                  20060701
412           Single Family                          20360601                        264000                  20060701
413           PUD                                    20360701                        237300                  20060801
414           Single Family                          20360701                        192000                  20060801
415           Single Family                          20360701                      168285.6                  20060801
416           Condominium                            20360701                        279748                  20060801
417           Single Family                          20460701                        492750                  20060801
418           PUD                                    20360601                        367800                  20060701
419           Single Family                          20360701                        278240                  20060801
420           Condominium                            20360601                        241600                  20060701
421           Single Family                          20360601                        215000                  20060701
422           PUD                                    20360601                        200000                  20060701
423           Single Family                          20360601                        284000                  20060701
424           PUD                                    20360601                        477192                  20060701
425           Condominium                            20360601                        160000                  20060701
426           Condominium                            20360601                        165040                  20060701
427           PUD                                    20360601                        380000                  20060701
428           Single Family                          20360701                        332000                  20060801
429           Condominium                            20460701                        493800                  20060801
430           Single Family                          20360701                        304000                  20060801
431           PUD                                    20360601                        204000                  20060701
432           Single Family                          20360601                        304000                  20060701
433           Single Family                          20360701                        693750                  20060801
434           Single Family                          20360601                        719960                  20060701
435           PUD                                    20360601                        520000                  20060701
436           Single Family                          20360701                        443520                  20060801
437           PUD                                    20360701                        176000                  20060801
438           Single Family                          20360701                        252000                  20060801
439           PUD                                    20360601                        372000                  20060701
440           Condominium                            20360601                        166320                  20060701
441           PUD                                    20360701                        520000                  20060801
442           Single Family                          20360701                         95000                  20060801
443           PUD                                    20360601                        480000                  20060701
444           Townhouse                              20360601                        319200                  20060701
445           Single Family                          20460601                        536000                  20060701
446           Condominium                            20360701                        463920                  20060801
447           PUD                                    20460701                        342400                  20060801
448           PUD                                    20360701                        200000                  20060801
449           PUD                                    20360701                        478400                  20060801
450           Single Family                          20360601                        282400                  20060701
451           PUD                                    20360701                        168000                  20060801
452           Single Family                          20360701                        530000                  20060801
453           Single Family                          20460701                        480000                  20060801
454           Single Family                          20360701                        660000                  20060701
455           Single Family                          20360701                        292000                  20060801
456           PUD                                    20360701                        338051                  20060801
457           PUD                                    20360601                        274400                  20060701
458           Single Family                          20460701                        240000                  20060801
459           Single Family                          20360601                        425000                  20060701
460           Single Family                          20360701                        480000                  20060801
461           PUD                                    20360701                        284000                  20060801
462           Single Family                          20360601                        648750                  20060701
463           Single Family                          20360701                        150000                  20060801
464           Single Family                          20360701                        284800                  20060801
465           PUD                                    20460701                        560000                  20060801
466           Single Family                          20460701                        328000                  20060801
467           Single Family                          20360601                        444000                  20060701
468           PUD                                    20360701                        276000                  20060801
469           Single Family                          20360701                        284308                  20060801
470           Single Family                          20360601                        212000                  20060701
471           Single Family                          20360701                        240000                  20060801
472           Single Family                          20360601                        463200                  20060701
473           PUD                                    20360601                        280000                  20060701
474           Single Family                          20460701                        412000                  20060801
475           Single Family                          20360701                        220400                  20060801
476           PUD                                    20460701                        383960                  20060801
477           Single Family                          20360701                        343200                  20060801
478           PUD                                    20360701                        197145                  20060801
479           PUD                                    20360601                        248800                  20060701
480           PUD                                    20360701                        358400                  20060801
481           Single Family                          20360701                        200800                  20060801
482           2-4 Family                             20460701                        440000                  20060801
483           2-4 Family                             20460701                        440000                  20060801
484           Single Family                          20360701                        376000                  20060801
485           Single Family                          20360601                        255200                  20060701
486           PUD                                    20360601                        356000                  20060701
487           PUD                                    20360701                        251040                  20060801
488           Condominium                            20360601                        273600                  20060701
489           Single Family                          20360701                        514800                  20060801
490           Single Family                          20360601                        268000                  20060701
491           PUD                                    20360701                        228000                  20060801
492           PUD                                    20360701                        293000                  20060801
493           Single Family                          20360701                        246400                  20060801
494           Single Family                          20360701                        282000                  20060801
495           Single Family                          20360601                        428800                  20060701
496           Single Family                          20360701                        296000                  20060801
497           Condominium                            20360701                        265600                  20060801
498           Single Family                          20360601                        394400                  20060701
499           Single Family                          20360701                        120000                  20060801
500           Single Family                          20360701                        375000                  20060801
501           Single Family                          20360701                        319200                  20060801
502           Single Family                          20360701                        126400                  20060801
503           Single Family                          20360701                        443000                  20060801
504           Single Family                          20360701                        375920                  20060801
505           PUD                                    20360701                        549600                  20060801
506           PUD                                    20360601                        408000                  20060701
507           Single Family                          20360701                        321500                  20060801
508           Condominium                            20360701                        362500                  20060801
509           Single Family                          20360701                        352000                  20060801
510           Condominium                            20360701                        215920                  20060801
511           Single Family                          20360701                        285000                  20060801
512           PUD                                    20360701                        240000                  20060801
513           PUD                                    20360601                        323200                  20060701
514           Single Family                          20360701                        116800                  20060801
515           Single Family                          20360701                        185500                  20060801
516           Single Family                          20360701                        680000                  20060801
517           2-4 Family                             20360701                        547500                  20060801
518           Single Family                          20460701                        357200                  20060801
519           Single Family                          20360701                        340000                  20060801
520           Single Family                          20360701                        537600                  20060801
521           Single Family                          20360701                        220000                  20060801
522           Single Family                          20460701                        576000                  20060801
523           Single Family                          20360601                        295920                  20060701
524           PUD                                    20360701                        892500                  20060801
525           Single Family                          20360701                        440000                  20060801
526           Single Family                          20360701                        462000                  20060801
527           PUD                                    20360701                        207200                  20060801
528           Condominium                            20360701                        212720                  20060801
529           PUD                                    20360701                        251000                  20060801
530           Condominium                            20360701                        280000                  20060801
531           Condominium                            20360701                        168160                  20060801
532           Single Family                          20360701                        648000                  20060801
533           PUD                                    20360701                        190000                  20060801
534           PUD                                    20360601                        191320                  20060701
535           Single Family                          20360601                        237600                  20060701
536           PUD                                    20360701                        520000                  20060801
537           2-4 Family                             20360701                        210000                  20060801
538           Condominium                            20360701                        296000                  20060801
539           Condominium                            20360701                        161000                  20060801
540           Condominium                            20360701                        188000                  20060801
541           PUD                                    20360701                        356000                  20060801
542           Single Family                          20360601                        252000                  20060701
543           Single Family                          20360601                        200000                  20060701
544           PUD                                    20360601                        332000                  20060701
545           Single Family                          20360601                        346000                  20060701
546           PUD                                    20360601                        516000                  20060701
547           PUD                                    20360601                        397600                  20060701
548           Single Family                          20360601                        244000                  20060701
549           Condominium                            20360601                        288000                  20060701
550           Single Family                          20360601                        375200                  20060701
551           Single Family                          20360701                        240000                  20060801
552           PUD                                    20360601                        292000                  20060701
553           Single Family                          20360601                        234750                  20060701
554           Condominium                            20360701                        115600                  20060801
555           Single Family                          20360601                        285000                  20060701
556           Single Family                          20460601                        304000                  20060701
557           Single Family                          20360601                        285600                  20060701
558           Single Family                          20360601                        620000                  20060701
559           Single Family                          20360601                        452000                  20060701
560           PUD                                    20360601                        231600                  20060701
561           Single Family                          20360601                        226400                  20060701
562           Single Family                          20360601                        380000                  20060701
563           Single Family                          20360601                        580000                  20060701
564           PUD                                    20360601                        664000                  20060701
565           Condominium                            20360601                        302400                  20060701
566           Single Family                          20460601                        268000                  20060701
567           PUD                                    20360601                        280000                  20060701
568           PUD                                    20360701                        581500                  20060801
569           Single Family                          20360601                        225000                  20060701
570           PUD                                    20360601                        214000                  20060701
571           PUD                                    20360601                        206800                  20060701
572           Single Family                          20360601                        210000                  20060701
573           Single Family                          20360601                        421600                  20060701
574           Single Family                          20360701                        340000                  20060801
575           Condominium                            20360701                        404800                  20060801
576           Single Family                          20360601                        213200                  20060701
577           Single Family                          20360601                        144000                  20060701
578           Single Family                          20360601                        352564                  20060701
579           Condominium                            20360601                        344000                  20060701
580           Single Family                          20360701                        295200                  20060801
581           2-4 Family                             20360601                        260000                  20060701
582           PUD                                    20360701                        278400                  20060801
583           Single Family                          20360601                        636000                  20060701
584           Single Family                          20360701                        148000                  20060801
585           Single Family                          20460601                        629600                  20060701
586           PUD                                    20360601                        511920                  20060701
587           Condominium                            20360601                        276000                  20060701
588           Single Family                          20360601                        313600                  20060701
589           Single Family                          20360701                        344000                  20060801
590           Single Family                          20360601                        306750                  20060701
591           Single Family                          20360601                        292000                  20060701
592           Single Family                          20360601                        191920                  20060701
593           Single Family                          20360601                        284000                  20060701
594           PUD                                    20360601                        496000                  20060701
595           Single Family                          20360601                        136000                  20060701
596           2-4 Family                             20360601                        335920                  20060701
597           Single Family                          20360601                        180000                  20060701
598           Single Family                          20360601                        232368                  20060701
599           Condominium                            20360601                        532000                  20060701
600           Single Family                          20360601                        420000                  20060701
601           PUD                                    20360601                        448000                  20060701
602           Single Family                          20360601                        379200                  20060701
603           Single Family                          20460601                        448000                  20060701
604           Single Family                          20360601                        388000                  20060701
605           PUD                                    20360601                        236000                  20060701
606           PUD                                    20360601                        198000                  20060701
607           Condominium                            20360701                        215200                  20060801
608           PUD                                    20360601                        385600                  20060701
609           PUD                                    20360701                        539300                  20060801
610           Single Family                          20360601                        394320                  20060701
611           Condominium                            20360601                        286400                  20060701
612           Single Family                          20460701                        428000                  20060801
613           PUD                                    20360601                        316000                  20060701
614           Single Family                          20360701                        460000                  20060801
615           Single Family                          20360701                        368800                  20060801
616           PUD                                    20360701                        464000                  20060801
617           Single Family                          20460601                        184000                  20060701
618           PUD                                    20360601                        675500                  20060701
619           2-4 Family                             20360601                        380000                  20060701
620           Condominium                            20360601                        276720                  20060701
621           Single Family                          20360601                        222400                  20060701
622           Single Family                          20360601                        624000                  20060701
623           PUD                                    20360701                        228000                  20060801
624           Single Family                          20360601                        188000                  20060701
625           Single Family                          20360601                        520000                  20060701
626           Single Family                          20360601                        318000                  20060701
627           PUD                                    20360601                        240000                  20060701
628           Single Family                          20360601                        215200                  20060701
629           Condominium                            20360701                        256000                  20060801
630           Condominium                            20360601                        636000                  20060701
631           Single Family                          20360601                        344000                  20060701
632           PUD                                    20360701                        552000                  20060801
633           PUD                                    20360601                        239920                  20060701
634           Condominium                            20360601                        254400                  20060701
635           Single Family                          20360601                        367000                  20060701
636           Single Family                          20360701                        476800                  20060801
637           Single Family                          20360601                        397500                  20060701
638           PUD                                    20360601                        290000                  20060701
639           Single Family                          20360601                        205600                  20060701
640           PUD                                    20360601                        248000                  20060701
641           PUD                                    20360601                        575000                  20060701
642           PUD                                    20360701                        584000                  20060801
643           Single Family                          20360601                        252000                  20060701
644           PUD                                    20360601                        660000                  20060701
645           Condominium                            20360701                        324000                  20060801
646           Single Family                          20360701                        544000                  20060801
647           Single Family                          20360601                        314984                  20060701
648           Single Family                          20360601                        360000                  20060701
649           PUD                                    20360601                        322360                  20060701
650           Single Family                          20360601                        969000                  20060701
651           Single Family                          20360601                        364000                  20060701
652           Single Family                          20360601                        528000                  20060701
653           Single Family                          20360601                        249820                  20060701
654           Single Family                          20360701                        232000                  20060801
655           Single Family                          20360701                        216000                  20060801
656           Single Family                          20360601                        189600                  20060701
657           Single Family                          20360601                        171000                  20060701
658           PUD                                    20360601                        356000                  20060701
659           Single Family                          20360701                        516000                  20060801
660           Single Family                          20360701                        388000                  20060801
661           Single Family                          20360701                        446216                  20060801
662           PUD                                    20360601                        296000                  20060701
663           Single Family                          20360601                        199999                  20060701
664           Single Family                          20360601                        550000                  20060701
665           Single Family                          20360601                        231992                  20060701
666           Single Family                          20360601                        244000                  20060701
667           PUD                                    20360601                        172000                  20060701
668           PUD                                    20460701                        476000                  20060801
669           Single Family                          20360601                        344000                  20060701
670           Condominium                            20460701                        242000                  20060801
671           Single Family                          20360701                        380000                  20060801
672           Single Family                          20360701                        240800                  20060801
673           Single Family                          20360601                        448000                  20060701
674           Single Family                          20360701                        504000                  20060801
675           Single Family                          20360601                        244000                  20060701
676           Single Family                          20360601                        456000                  20060701
677           PUD                                    20360601                        250000                  20060701
678           Single Family                          20360601                        510000                  20060701
679           Single Family                          20360601                        306400                  20060701
680           Condominium                            20360601                        415000                  20060701
681           Single Family                          20460601                        176000                  20060701
682           Single Family                          20360601                        368000                  20060701
683           Single Family                          20360601                        387200                  20060701
684           Condominium                            20360601                        228800                  20060701
685           Single Family                          20360601                        344000                  20060701
686           Single Family                          20360601                        184000                  20060701
687           PUD                                    20360601                        212000                  20060701
688           Single Family                          20360601                        192000                  20060701
689           Single Family                          20360601                        264000                  20060701
690           Condominium                            20360601                        368000                  20060701
691           Single Family                          20360601                        199200                  20060701
692           Single Family                          20360601                        277600                  20060701
693           Condominium                            20360701                        254400                  20060801
694           PUD                                    20360601                        264000                  20060701
695           PUD                                    20460601                        316000                  20060701
696           Single Family                          20360601                        256000                  20060701
697           PUD                                    20360601                        294800                  20060701
698           Single Family                          20360701                        304000                  20060801
699           Single Family                          20360601                        200000                  20060701
700           Condominium                            20360601                        376000                  20060701
701           Single Family                          20360601                        292000                  20060701
702           Single Family                          20360601                        288000                  20060701
703           PUD                                    20360601                        199028                  20060701
704           Single Family                          20360701                        472000                  20060801
705           Single Family                          20360601                        399920                  20060701
706           Condominium                            20460701                        461600                  20060801
707           Single Family                          20360601                        143200                  20060701
708           Single Family                          20360601                        332000                  20060701
709           Single Family                          20360601                        253600                  20060701
710           PUD                                    20360601                        212000                  20060701
711           Single Family                          20360601                        340000                  20060701
712           Single Family                          20360601                        240000                  20060701
713           Single Family                          20360701                        462400                  20060801
714           PUD                                    20460601                        522400                  20060701
715           PUD                                    20360601                        192000                  20060701
716           Single Family                          20360601                        363520                  20060701
717           Single Family                          20360601                        204720                  20060701
718           Single Family                          20460601                        223200                  20060701
719           Single Family                          20360601                        203200                  20060701
720           2-4 Family                             20360601                        257600                  20060701
721           Single Family                          20360601                        346750                  20060701
722           Condominium                            20360601                        480000                  20060701
723           PUD                                    20360701                        386400                  20060801
724           Condominium                            20460601                        293000                  20060701
725           PUD                                    20360601                        530400                  20060701
726           Single Family                          20360601                        200000                  20060701
727           PUD                                    20360701                        153600                  20060801
728           Condominium                            20360601                        208000                  20060701
729           Single Family                          20460701                        400000                  20060801
730           Single Family                          20360601                        364000                  20060701
731           Single Family                          20360601                        508000                  20060701
732           Single Family                          20360601                        592000                  20060701
733           Single Family                          20360601                        256000                  20060701
734           PUD                                    20360601                        295200                  20060701
735           Single Family                          20360601                        240000                  20060701
736           Single Family                          20360701                        292000                  20060801
737           Single Family                          20360701                        975000                  20060801
738           Single Family                          20360601                        304000                  20060701
739           PUD                                    20360601                        320000                  20060701
740           PUD                                    20360601                        280000                  20060701
741           PUD                                    20360701                        153600                  20060801
742           Single Family                          20360701                        284000                  20060801
743           2-4 Family                             20360601                        508000                  20060701
744           PUD                                    20360701                        298400                  20060801
745           Single Family                          20460701                        294240                  20060801
746           PUD                                    20360601                        180000                  20060701
747           Single Family                          20360701                        364000                  20060801
748           PUD                                    20360701                        139200                  20060801
749           Single Family                          20360601                        343920                  20060701
750           PUD                                    20360701                        482000                  20060801
751           PUD                                    20360701                        325000                  20060801
752           Townhouse                              20360601                        184000                  20060701
753           Single Family                          20360701                        401500                  20060801
754           PUD                                    20360601                        255000                  20060701
755           Single Family                          20360601                        247920                  20060701
756           Single Family                          20360701                        183600                  20060801
757           Single Family                          20360701                        296520                  20060801
758           Single Family                          20360601                        322250                  20060701
759           Single Family                          20360701                       1100000                  20060801
760           Single Family                          20360601                        612000                  20060701
761           Single Family                          20360701                        266400                  20060801
762           Single Family                          20360601                        415000                  20060701
763           Single Family                          20360701                        184000                  20060801
764           2-4 Family                             20360601                         92440                  20060701
765           Single Family                          20360701                        280800                  20060801
766           Single Family                          20360701                        367584                  20060801
767           Single Family                          20360601                        300000                  20060701
768           Condominium                            20360701                        324000                  20060801
769           Single Family                          20360601                        417600                  20060701
770           Single Family                          20360601                        395000                  20060701
771           Condominium                            20360701                        176000                  20060801
772           PUD                                    20360701                        349600                  20060801
773           Single Family                          20360601                        164730                  20060701
774           Single Family                          20360701                        324000                  20060801
775           PUD                                    20360601                        176000                  20060701
776           Single Family                          20360601                        430400                  20060701
777           Single Family                          20360601                        445600                  20060701
778           Single Family                          20360601                        388000                  20060701
779           Single Family                          20360601                        500000                  20060701
780           Single Family                          20360701                        648000                  20060801
781           PUD                                    20360701                        600000                  20060801
782           PUD                                    20360601                        229600                  20060701
783           Single Family                          20360601                        213750                  20060701
784           Single Family                          20360701                        400000                  20060801
785           Single Family                          20360701                        160000                  20060801
786           Single Family                          20360601                        479960                  20060701
787           Single Family                          20360601                        326323                  20060701
788           Single Family                          20360701                        640000                  20060801
789           PUD                                    20360701                        347750                  20060801
790           Single Family                          20460601                        340000                  20060701
791           Single Family                          20360601                        450000                  20060701
792           PUD                                    20460701                        310800                  20060801
793           PUD                                    20360601                        198640                  20060701
794           Condominium                            20360601                        493290                  20060701
795           Single Family                          20360601                        144000                  20060701
796           Single Family                          20360701                        130400                  20060801
797           PUD                                    20360601                        376000                  20060701
798           Condominium                            20460601                        276000                  20060701
799           Single Family                          20360601                        383000                  20060701
800           Single Family                          20360701                        224792                  20060801
801           Condominium                            20360701                        332000                  20060801
802           PUD                                    20360601                        238400                  20060701
803           Single Family                          20460601                        591920                  20060701
804           PUD                                    20360601                        316800                  20060701
805           Single Family                          20360601                        221000                  20060701
806           Single Family                          20360701                        204000                  20060801
807           PUD                                    20360601                        252000                  20060701
808           Single Family                          20360701                        463000                  20060801
809           Single Family                          20360601                        136000                  20060701
810           Condominium                            20460701                        319200                  20060801
811           Condominium                            20360701                        184000                  20060801
812           PUD                                    20360701                        392000                  20060801
813           Single Family                          20460701                        560000                  20060801
814           PUD                                    20360701                        189560                  20060801
815           Single Family                          20360701                        197600                  20060801
816           Condominium                            20360601                        304418                  20060701
817           PUD                                    20360701                        308000                  20060801
818           Single Family                          20360601                        228000                  20060701
819           Single Family                          20360601                        260000                  20060701
820           Single Family                          20360601                      259498.4                  20060701
821           Single Family                          20360701                        268720                  20060801
822           Single Family                          20360701                        252000                  20060801
823           Single Family                          20360701                        332800                  20060801
824           PUD                                    20360601                        237600                  20060701
825           2-4 Family                             20360601                        147120                  20060701
826           Single Family                          20360701                        530400                  20060801
827           Condominium                            20360601                        308000                  20060701
828           PUD                                    20360601                        500000                  20060701
829           Single Family                          20360701                        468640                  20060801
830           Single Family                          20360601                        244000                  20060701
831           PUD                                    20360601                        254400                  20060701
832           Single Family                          20360601                        222400                  20060701
833           Single Family                          20460701                        650000                  20060801
834           Single Family                          20460601                        292000                  20060701
835           Single Family                          20360601                        164000                  20060701
836           PUD                                    20360601                        478000                  20060701
837           Single Family                          20360601                        308000                  20060701
838           Single Family                          20360601                        416000                  20060701
839           Single Family                          20360601                        440000                  20060701
840           PUD                                    20460701                        204000                  20060801
841           Single Family                          20360601                        417000                  20060701
842           Single Family                          20360601                        740000                  20060701
843           Single Family                          20360601                        198800                  20060701
844           Single Family                          20360701                        588000                  20060801
845           Single Family                          20360601                        439600                  20060701
846           Single Family                          20360601                        392000                  20060701
847           PUD                                    20360701                        284000                  20060801
848           Single Family                          20360601                        320000                  20060701
849           Single Family                          20360601                        168750                  20060701
850           PUD                                    20460701                        408000                  20060801
851           Condominium                            20360601                        199200                  20060701
852           Single Family                          20360601                        324800                  20060701
853           Single Family                          20360601                        226880                  20060701
854           Condominium                            20360601                        294000                  20060701
855           Single Family                          20360601                        376000                  20060701
856           Single Family                          20460601                        300000                  20060701
857           Single Family                          20360601                        364000                  20060701
858           Single Family                          20360601                        324000                  20060701
859           PUD                                    20360601                        228000                  20060701
860           Single Family                          20360601                        684000                  20060701
861           PUD                                    20360701                        142400                  20060801
862           Single Family                          20360701                        272000                  20060801
863           Condominium                            20360601                        308720                  20060701
864           PUD                                    20360601                        400000                  20060701
865           Single Family                          20360601                        161600                  20060701
866           Single Family                          20360701                        300000                  20060801
867           Condominium                            20360701                        227920                  20060801
868           Single Family                          20360701                        406000                  20060801
869           Single Family                          20460701                        336000                  20060801
870           Single Family                          20360601                        370000                  20060701
871           Single Family                          20460701                        682500                  20060801
872           2-4 Family                             20360701                        137600                  20060801
873           Townhouse                              20360601                        219000                  20060701
874           Single Family                          20360601                        448000                  20060701
875           Single Family                          20360701                        440683                  20060801
876           Single Family                          20360601                        337000                  20060701
877           Single Family                          20360601                        263200                  20060701
878           Single Family                          20360601                        320000                  20060701
879           Single Family                          20360601                        300000                  20060701
880           Single Family                          20360601                        256000                  20060701
881           Condominium                            20360601                        440000                  20060701
882           PUD                                    20360601                        346000                  20060701
883           Single Family                          20360701                        408000                  20060801
884           Single Family                          20360601                        304000                  20060701
885           Single Family                          20360601                        359444                  20060701
886           Single Family                          20360601                        268000                  20060701
887           Single Family                          20360601                        232000                  20060701
888           Condominium                            20360601                        159120                  20060701
889           Single Family                          20360601                        288000                  20060701
890           PUD                                    20360601                        536000                  20060701
891           Single Family                          20360601                        332000                  20060701
892           PUD                                    20360601                        312000                  20060701
893           Single Family                          20360701                        352000                  20060801
894           Single Family                          20360601                        416990                  20060701
895           Single Family                          20460601                        196000                  20060701
896           Single Family                          20360601                        259000                  20060701
897           PUD                                    20360601                        232000                  20060701
898           PUD                                    20360701                      293813.6                  20060801
899           Single Family                          20360701                        216000                  20060801
900           Condominium                            20360701                        138000                  20060801
901           PUD                                    20360601                        453520                  20060701
902           Single Family                          20360601                        468000                  20060701
903           PUD                                    20360701                        260000                  20060801
904           Single Family                          20460701                        470400                  20060801
905           Condominium                            20360701                        372000                  20060801
906           Single Family                          20360701                        396000                  20060801
907           Single Family                          20360601                        294400                  20060701
908           Single Family                          20360601                        207920                  20060701
909           Single Family                          20360601                        672000                  20060701
910           PUD                                    20360701                        560000                  20060801
911           Single Family                          20360701                        148000                  20060801
912           Single Family                          20360701                        182080                  20060801
913           Single Family                          20360701                         59300                  20060801
914           PUD                                    20360601                        211200                  20060701
915           Single Family                          20360601                        376000                  20060701
916           Condominium                            20360701                        364000                  20060801
917           Single Family                          20360601                        196000                  20060701
918           PUD                                    20360601                        492000                  20060701
919           PUD                                    20360601                        788000                  20060701
920           Single Family                          20360601                        592000                  20060701
921           PUD                                    20360701                        224000                  20060801
922           Single Family                          20360601                        560000                  20060701
923           Condominium                            20360701                        350000                  20060801
924           Condominium                            20360701                        354400                  20060801
925           Single Family                          20360701                        444000                  20060801
926           Single Family                          20360601                        544000                  20060701
927           Single Family                          20360601                        207200                  20060701
928           Single Family                          20360601                        262400                  20060701
929           PUD                                    20360601                        423000                  20060701
930           Single Family                          20360701                        584000                  20060801
931           PUD                                    20360701                        226400                  20060801
932           PUD                                    20460701                        468000                  20060801
933           Single Family                          20360701                        157600                  20060801
934           PUD                                    20460701                       3000000                  20060801
935           Condominium                            20360701                        248000                  20060801
936           Single Family                          20360701                        437600                  20060801
937           PUD                                    20360601                        184000                  20060701
938           Single Family                          20360701                        360000                  20060801
939           Condominium                            20360601                        153600                  20060701
940           Single Family                          20360601                        379900                  20060701
941           Single Family                          20360701                        242000                  20060801
942           PUD                                    20360601                        221813                  20060701
943           Single Family                          20360601                        420000                  20060701
944           Single Family                          20360601                        252000                  20060701
945           Single Family                          20360601                        672000                  20060701
946           Single Family                          20360601                        332800                  20060701
947           Single Family                          20360601                        103840                  20060701
948           Condominium                            20460601                        637000                  20060701
949           PUD                                    20360701                        380000                  20060801
950           Condominium                            20360701                        140000                  20060801
951           Single Family                          20360601                        178400                  20060701
952           Single Family                          20360601                        850000                  20060701
953           Single Family                          20360701                        408000                  20060801
954           Single Family                          20360601                        560400                  20060701
955           Single Family                          20360701                        340000                  20060801
956           Single Family                          20360701                        328000                  20060801
957           PUD                                    20360601                        404000                  20060701
958           Single Family                          20360601                        568000                  20060701
959           PUD                                    20360601                        358000                  20060701
960           PUD                                    20360601                        864000                  20060701
961           Condominium                            20360601                        215200                  20060701
962           PUD                                    20360701                        162790                  20060801
963           Single Family                          20360601                        452000                  20060701
964           Condominium                            20360601                        411176                  20060701
965           Single Family                          20360601                        198400                  20060701
966           PUD                                    20360701                        510400                  20060801
967           Single Family                          20360701                        360000                  20060801
968           Single Family                          20360701                        376000                  20060801
969           Single Family                          20360601                        459032                  20060701
970           PUD                                    20360701                        510400                  20060801
971           PUD                                    20360701                        134000                  20060801
972           Single Family                          20360701                        245600                  20060801
973           Single Family                          20360601                        500000                  20060701
974           Single Family                          20360601                        312000                  20060701
975           2-4 Family                             20360701                        647500                  20060801
976           Condominium                            20360701                        176000                  20060801
977           Single Family                          20460701                        560000                  20060801
978           Single Family                          20360601                        319200                  20060701
979           Single Family                          20360601                        236000                  20060701
980           PUD                                    20460701                        538400                  20060801
981           Single Family                          20360601                        380000                  20060701
982           PUD                                    20360701                        318500                  20060801
983           Single Family                          20360601                        440000                  20060701
984           Single Family                          20460701                        650000                  20060801
985           PUD                                    20360601                        599920                  20060701
986           Single Family                          20360601                        511000                  20060701
987           Single Family                          20360601                        185200                  20060701
988           Single Family                          20360601                        190320                  20060701
989           Single Family                          20360701                        386616                  20060801
990           Single Family                          20360601                        256000                  20060701
991           Condominium                            20360701                        424000                  20060801
992           Single Family                          20360601                        181400                  20060701
993           PUD                                    20360601                        196000                  20060701
994           Condominium                            20360601                        300000                  20060701
995           Single Family                          20360601                        383200                  20060701
996           Single Family                          20360601                        364000                  20060701
997           Single Family                          20360601                        391200                  20060701
998           PUD                                    20360601                        311920                  20060701
999           Condominium                            20360601                        183200                  20060701
1000          2-4 Family                             20460701                        376000                  20060801
1001          Single Family                          20360601                        175200                  20060701
1002          Single Family                          20360701                        244000                  20060801
1003          PUD                                    20360601                        198000                  20060701
1004          PUD                                    20360601                        241200                  20060701
1005          Condominium                            20360701                        280000                  20060801
1006          Condominium                            20360601                        351920                  20060701
1007          PUD                                    20360701                        268000                  20060801
1008          Townhouse                              20360601                        659840                  20060701
1009          PUD                                    20460701                        624000                  20060801
1010          Single Family                          20360601                        380000                  20060701
1011          PUD                                    20360501                        316557                  20060601
1012          Single Family                          20360501                        328800                  20060601
1013          Single Family                          20360601                        480000                  20060701
1014          PUD                                    20460501                        296000                  20060601
1015          Single Family                          20360601                        452000                  20060701
1016          PUD                                    20360601                        459960                  20060701
1017          PUD                                    20360501                        260000                  20060601
1018          PUD                                    20360601                        260000                  20060701
1019          Single Family                          20360601                        684000                  20060701
1020          PUD                                    20360601                        330000                  20060701
1021          Single Family                          20360601                        500000                  20060701
1022          PUD                                    20360601                        385100                  20060701
1023          PUD                                    20360501                        239200                  20060601
1024          Condominium                            20360601                        103000                  20060701
1025          PUD                                    20360601                        185700                  20060701
1026          Condominium                            20360601                        251920                  20060701
1027          Condominium                            20360501                        357600                  20060601
1028          Single Family                          20360501                        476000                  20060601
1029          PUD                                    20360501                        573600                  20060601
1030          Single Family                          20460701                        496000                  20060801
1031          Single Family                          20360501                        147750                  20060601
1032          Condominium                            20360601                        268000                  20060701
1033          Single Family                          20360501                        380000                  20060601
1034          Condominium                            20360501                        137320                  20060601
1035          Single Family                          20360501                        444000                  20060601
1036          Single Family                          20360601                        350000                  20060701
1037          Condominium                            20360501                        124080                  20060601
1038          Single Family                          20360501                        196000                  20060601
1039          Townhouse                              20360501                        333600                  20060601
1040          PUD                                    20360601                        359280                  20060701
1041          Single Family                          20360601                        344000                  20060701
1042          Single Family                          20360601                        120920                  20060701
1043          Condominium                            20360601                        172000                  20060701
1044          Condominium                            20360601                        376000                  20060701
1045          Townhouse                              20360501                        344960                  20060601
1046          PUD                                    20360601                        279886                  20060701
1047          Single Family                          20360601                        372000                  20060701
1048          Single Family                          20360601                        552000                  20060701
1049          Single Family                          20460501                        446400                  20060601
1050          PUD                                    20360601                        256000                  20060701
1051          Single Family                          20360601                        296164                  20060701
1052          Single Family                          20360601                        105000                  20060701
1053          PUD                                    20360601                        209600                  20060701
1054          Single Family                          20360501                        404000                  20060601
1055          Single Family                          20360601                        237600                  20060701
1056          Single Family                          20360601                        190400                  20060701
1057          Single Family                          20360501                        408800                  20060601
1058          Single Family                          20360701                        277600                  20060801
1059          Single Family                          20360601                        416950                  20060701
1060          Single Family                          20360501                        244000                  20060601
1061          Single Family                          20460601                        460000                  20060701
1062          Single Family                          20360501                        111920                  20060601
1063          Condominium                            20360501                        160000                  20060601
1064          Single Family                          20360601                        872000                  20060701
1065          PUD                                    20360501                        962500                  20060601
1066          Single Family                          20360601                        171200                  20060701
1067          Single Family                          20360501                        348000                  20060601
1068          PUD                                    20360601                        382416                  20060701
1069          Single Family                          20360601                        277000                  20060701
1070          PUD                                    20360601                        324000                  20060701
1071          PUD                                    20360601                        232000                  20060701
1072          Single Family                          20460501                        140000                  20060601
1073          Single Family                          20360601                        428000                  20060701
1074          PUD                                    20360501                        783000                  20060601
1075          Single Family                          20360501                        223200                  20060601
1076          Single Family                          20360601                        106000                  20060701
1077          Single Family                          20360601                        465600                  20060701
1078          Single Family                          20360601                        160000                  20060701
1079          PUD                                    20360501                        216000                  20060601
1080          Single Family                          20360601                        197120                  20060701
1081          PUD                                    20360601                        238400                  20060701
1082          Single Family                          20360701                        311200                  20060801
1083          PUD                                    20360701                        892000                  20060801
1084          Single Family                          20360601                        321600                  20060701
1085          Single Family                          20360601                        214400                  20060701
1086          Single Family                          20360601                        217600                  20060701
1087          Single Family                          20360501                        245000                  20060601
1088          Single Family                          20360601                        388000                  20060701
1089          Single Family                          20360501                        471600                  20060601
1090          Single Family                          20360601                        192000                  20060701
1091          Single Family                          20360501                        150400                  20060601
1092          PUD                                    20360601                        348800                  20060701
1093          PUD                                    20360501                        791200                  20060601
1094          Single Family                          20360601                        344000                  20060701
1095          Single Family                          20360501                        470400                  20060601
1096          PUD                                    20360601                        216000                  20060701
1097          Single Family                          20460601                        248000                  20060701
1098          Single Family                          20360601                        295200                  20060701
1099          Single Family                          20360601                        376000                  20060701
1100          Single Family                          20360601                        295200                  20060701
1101          PUD                                    20360601                        162400                  20060701
1102          PUD                                    20360601                        284000                  20060701
1103          PUD                                    20360601                        285600                  20060701
1104          PUD                                    20360601                        305000                  20060701
1105          Single Family                          20360601                        272000                  20060701
1106          Single Family                          20360601                        176000                  20060701
1107          PUD                                    20360601                        300000                  20060701
1108          PUD                                    20360601                        208000                  20060701
1109          PUD                                    20360601                        960000                  20060701
1110          PUD                                    20360501                        368000                  20060601
1111          PUD                                    20360601                        478665                  20060701
1112          Condominium                            20360501                        397600                  20060601
1113          Single Family                          20360601                        570400                  20060701
1114          Single Family                          20360601                        496000                  20060701
1115          Single Family                          20360501                        248000                  20060601
1116          Single Family                          20360601                        442000                  20060701
1117          Condominium                            20360501                        268000                  20060601
1118          PUD                                    20360601                        472000                  20060701
1119          Single Family                          20360601                        415000                  20060701
1120          PUD                                    20460601                        256000                  20060701
1121          2-4 Family                             20360601                        376000                  20060701
1122          Single Family                          20360701                        235360                  20060801
1123          Single Family                          20360501                        331200                  20060601
1124          Single Family                          20460701                        304000                  20060801
1125          PUD                                    20360601                        163000                  20060701
1126          Condominium                            20460601                        693750                  20060701
1127          Single Family                          20360501                        492800                  20060601
1128          Condominium                            20360501                        303200                  20060601
1129          2-4 Family                             20360601                        333000                  20060701
1130          2-4 Family                             20360601                        495000                  20060701
1131          Single Family                          20360601                        360000                  20060701
1132          Condominium                            20360501                        336616                  20060601
1133          Single Family                          20360501                        312000                  20060601
1134          PUD                                    20360601                        126160                  20060701
1135          Single Family                          20360601                        396000                  20060701
1136          2-4 Family                             20360601                        267000                  20060701
1137          Single Family                          20360601                        125000                  20060701
1138          Single Family                          20360601                        420000                  20060701
1139          Condominium                            20360601                        260000                  20060701
1140          PUD                                    20360601                        313600                  20060701
1141          Single Family                          20360601                        479920                  20060701
1142          PUD                                    20360601                        510000                  20060701
1143          Single Family                          20360601                        268000                  20060701
1144          PUD                                    20360601                        500000                  20060701
1145          Single Family                          20360601                        182250                  20060701
1146          PUD                                    20360701                        425600                  20060801
1147          Single Family                          20360601                        220000                  20060701
1148          Single Family                          20360601                        440000                  20060701
1149          Single Family                          20360601                        264000                  20060701
1150          Single Family                          20360601                        275000                  20060701
1151          Single Family                          20360601                        332000                  20060701
1152          PUD                                    20360601                        402650                  20060701
1153          Single Family                          20460701                        378400                  20060801
1154          Condominium                            20360601                        136000                  20060701
1155          Single Family                          20360601                        168000                  20060701
1156          Single Family                          20360501                        200000                  20060601
1157          PUD                                    20360601                        113250                  20060701
1158          PUD                                    20360501                        264000                  20060601
1159          Single Family                          20460601                        438750                  20060701
1160          PUD                                    20360501                        156000                  20060601
1161          Single Family                          20360601                        384800                  20060701
1162          Single Family                          20360601                        325000                  20060701
1163          PUD                                    20360601                       1000000                  20060701
1164          Single Family                          20460601                        344000                  20060701
1165          Single Family                          20360601                        377600                  20060701
1166          PUD                                    20360601                        279960                  20060701
1167          Single Family                          20360601                        314400                  20060701
1168          Single Family                          20360601                        335000                  20060701
1169          Condominium                            20360601                        177500                  20060701
1170          Single Family                          20360701                        160000                  20060801
1171          Single Family                          20360601                        540000                  20060701
1172          PUD                                    20360601                        604000                  20060701
1173          Single Family                          20360601                        352000                  20060701
1174          PUD                                    20360601                        256000                  20060701
1175          Condominium                            20360601                        120000                  20060701
1176          PUD                                    20360601                        328000                  20060701
1177          Single Family                          20360601                        277000                  20060701
1178          Single Family                          20360601                        328800                  20060701
1179          Condominium                            20460601                        372500                  20060701
1180          PUD                                    20360601                        212500                  20060701
1181          Single Family                          20360501                        692000                  20060601
1182          Condominium                            20360501                        136800                  20060601
1183          Single Family                          20360501                        399920                  20060601
1184          2-4 Family                             20360601                        309000                  20060701
1185          Single Family                          20460501                        205600                  20060601
1186          Condominium                            20360501                        312000                  20060601
1187          PUD                                    20460501                        589600                  20060601
1188          PUD                                    20360601                        572000                  20060701
1189          PUD                                    20360601                        792000                  20060701
1190          PUD                                    20360601                        215200                  20060701
1191          Condominium                            20360501                        148000                  20060601
1192          PUD                                    20360601                        203200                  20060701
1193          PUD                                    20360601                        239435                  20060701
1194          Condominium                            20360701                        352000                  20060801
1195          Single Family                          20360501                        364000                  20060601
1196          PUD                                    20360501                        372000                  20060601
1197          Condominium                            20360601                         88000                  20060701
1198          Condominium                            20360601                        263200                  20060701
1199          Single Family                          20360501                        284000                  20060601
1200          PUD                                    20360601                        300000                  20060701
1201          Single Family                          20360601                        484000                  20060701
1202          Single Family                          20360601                        432000                  20060701
1203          PUD                                    20360601                       1200000                  20060701
1204          Condominium                            20360601                        800000                  20060701
1205          Single Family                          20360601                        331600                  20060701
1206          Single Family                          20360601                        404000                  20060701
1207          Condominium                            20360601                        100000                  20060701
1208          Single Family                          20360501                        210000                  20060601
1209          PUD                                    20360601                        527200                  20060701
1210          Single Family                          20360701                        271200                  20060801
1211          PUD                                    20360601                        389430                  20060701
1212          Single Family                          20360601                        772000                  20060701
1213          PUD                                    20360701                        543900                  20060801
1214          Townhouse                              20360601                        344000                  20060701
1215          Single Family                          20360701                        372000                  20060801
1216          PUD                                    20360601                        155968                  20060701
1217          Single Family                          20360601                        452000                  20060701
1218          PUD                                    20360701                        422030                  20060801
1219          Condominium                            20360601                        372000                  20060701
1220          PUD                                    20360701                        258000                  20060801
1221          Single Family                          20360601                        444000                  20060701
1222          Single Family                          20360601                        286400                  20060701
1223          Single Family                          20360601                        480000                  20060701
1224          Single Family                          20360601                        324000                  20060701
1225          Single Family                          20360601                        736000                  20060701
1226          Single Family                          20360601                        327999                  20060701
1227          PUD                                    20360501                        204000                  20060601
1228          Condominium                            20360601                        165600                  20060701
1229          Single Family                          20360501                        496000                  20060601
1230          Townhouse                              20360701                        132500                  20060801
1231          Condominium                            20360601                        294400                  20060701
1232          PUD                                    20460701                        278400                  20060801
1233          PUD                                    20360501                        181600                  20060601
1234          PUD                                    20360601                        880000                  20060701
1235          Condominium                            20360701                        191920                  20060801
1236          Condominium                            20360701                        390000                  20060801
1237          PUD                                    20360601                        278400                  20060701
1238          Single Family                          20360601                        311920                  20060701
1239          2-4 Family                             20360601                        328000                  20060701
1240          Single Family                          20360501                        248000                  20060601
1241          Single Family                          20460601                        408000                  20060701
1242          2-4 Family                             20360601                        454400                  20060701
1243          Condominium                            20360601                        232000                  20060701
1244          PUD                                    20360601                        217500                  20060701
1245          PUD                                    20360601                        240000                  20060701
1246          PUD                                    20360501                        347200                  20060601
1247          PUD                                    20360601                        560000                  20060701
1248          PUD                                    20360701                        257696                  20060801
1249          Condominium                            20360601                        448000                  20060701
1250          Single Family                          20360601                        157600                  20060701
1251          Condominium                            20360501                        173600                  20060601
1252          Condominium                            20360601                        344000                  20060701
1253          Single Family                          20360601                        175000                  20060701
1254          Single Family                          20360501                        600000                  20060601
1255          Single Family                          20360601                        326400                  20060701
1256          Condominium                            20360601                        166000                  20060701
1257          Single Family                          20360701                        164000                  20060801
1258          Single Family                          20360601                        392000                  20060701
1259          Single Family                          20360601                        548000                  20060701
1260          Single Family                          20360601                        236000                  20060601
1261          PUD                                    20360501                        198400                  20060601
1262          Single Family                          20360601                        548000                  20060701
1263          Single Family                          20360601                        341000                  20060701
1264          Single Family                          20360601                        344000                  20060701
1265          Condominium                            20460601                        364000                  20060701
1266          Single Family                          20360601                        399920                  20060701
1267          Single Family                          20360601                        164800                  20060701
1268          2-4 Family                             20360601                        191200                  20060701
1269          Single Family                          20360601                        204000                  20060701
1270          Single Family                          20360601                        260000                  20060701
1271          Single Family                          20360601                        240000                  20060701
1272          Single Family                          20360601                        364800                  20060701
1273          Single Family                          20360601                        456000                  20060701
1274          Single Family                          20360701                        396000                  20060801
1275          Single Family                          20360601                        208000                  20060701
1276          PUD                                    20360601                        220000                  20060701
1277          Condominium                            20360601                        375200                  20060701
1278          Single Family                          20360601                        260000                  20060701
1279          PUD                                    20360601                        206436                  20060701
1280          PUD                                    20360601                        232000                  20060701
1281          Single Family                          20360601                        148000                  20060701
1282          Single Family                          20360601                        258400                  20060701
1283          Single Family                          20360601                        260000                  20060701
1284          Townhouse                              20360601                        395200                  20060701
1285          Single Family                          20360601                        384000                  20060701
1286          Single Family                          20360601                        266320                  20060701
1287          Condominium                            20360701                        584000                  20060801
1288          Single Family                          20360601                        490000                  20060701
1289          PUD                                    20360501                        704000                  20060601
1290          PUD                                    20360601                         96000                  20060701
1291          Single Family                          20360501                        324800                  20060601
1292          Single Family                          20360701                        265680                  20060801
1293          Single Family                          20360701                        312000                  20060801
1294          Condominium                            20360501                        148000                  20060601
1295          2-4 Family                             20360501                        199200                  20060601
1296          PUD                                    20360601                        280000                  20060701
1297          Single Family                          20360601                        577000                  20060701
1298          Condominium                            20360601                        245000                  20060701
1299          Condominium                            20460601                        284000                  20060701
1300          Single Family                          20360601                        236000                  20060701
1301          PUD                                    20360601                        416000                  20060701
1302          Single Family                          20360601                        252792                  20060701
1303          Single Family                          20360701                        428000                  20060801
1304          Single Family                          20360601                        603200                  20060701
1305          PUD                                    20460601                        405600                  20060701
1306          Single Family                          20360601                        241719                  20060701
1307          Single Family                          20360601                        455200                  20060701
1308          Condominium                            20360601                        142800                  20060701
1309          Single Family                          20360601                        194000                  20060701
1310          Townhouse                              20360601                        279920                  20060701
1311          Single Family                          20360601                        378800                  20060701
1312          Single Family                          20360601                        650000                  20060701
1313          PUD                                    20360701                        569050                  20060801
1314          Single Family                          20360601                        200000                  20060701
1315          Single Family                          20360601                        426400                  20060701
1316          PUD                                    20360601                        188000                  20060701
1317          Single Family                          20360601                        173800                  20060701
1318          Condominium                            20360601                        158400                  20060701
1319          Single Family                          20460601                        556200                  20060701
1320          Single Family                          20360601                        365000                  20060701
1321          2-4 Family                             20360701                        212800                  20060801
1322          PUD                                    20360601                        330000                  20060701
1323          Single Family                          20360701                        221920                  20060801
1324          Townhouse                              20360601                        164000                  20060701
1325          Single Family                          20360601                        672000                  20060701
1326          Condominium                            20360601                        280000                  20060701
1327          Condominium                            20360601                        264000                  20060701
1328          PUD                                    20360601                        228000                  20060701
1329          Single Family                          20360601                        320000                  20060701
1330          Single Family                          20360601                        272000                  20060701
1331          PUD                                    20360601                        220000                  20060701
1332          Townhouse                              20460701                        392000                  20060801
1333          Single Family                          20360601                        360000                  20060701
1334          Single Family                          20360601                        364000                  20060701
1335          Single Family                          20360601                        204400                  20060701
1336          PUD                                    20360601                        272000                  20060701
1337          Single Family                          20360601                        115000                  20060701
1338          Single Family                          20360701                        624000                  20060801
1339          Condominium                            20360601                        134400                  20060701
1340          Single Family                          20360601                        368000                  20060701
1341          Single Family                          20360601                        308000                  20060701
1342          Single Family                          20360601                        476800                  20060701
1343          PUD                                    20360601                        806000                  20060701
1344          Single Family                          20360601                        480000                  20060701
1345          Single Family                          20360601                        251200                  20060701
1346          Single Family                          20360601                        257320                  20060701
1347          PUD                                    20460601                        590353                  20060701
1348          Single Family                          20360601                        201500                  20060701
1349          Single Family                          20360601                        280000                  20060701
1350          Single Family                          20360601                        568000                  20060701
1351          Single Family                          20360601                        394400                  20060701
1352          Single Family                          20360601                        197520                  20060701
1353          Single Family                          20360601                        299200                  20060701
1354          Single Family                          20360601                        224000                  20060701
1355          Single Family                          20360601                        392000                  20060701
1356          Single Family                          20360601                        800000                  20060701
1357          Single Family                          20360601                        388000                  20060701
1358          Single Family                          20460601                        208000                  20060701
1359          Single Family                          20360601                        221600                  20060701
1360          Single Family                          20360701                        130000                  20060801
1361          Single Family                          20360701                        356000                  20060801
1362          Single Family                          20360601                        390400                  20060701
1363          Single Family                          20460601                        280000                  20060701
1364          PUD                                    20360601                        350000                  20060701
1365          Single Family                          20360601                        552000                  20060701
1366          Single Family                          20360601                        352000                  20060701
1367          Single Family                          20360601                        275200                  20060701
1368          PUD                                    20360601                        214400                  20060701
1369          Single Family                          20360601                        300000                  20060701
1370          Condominium                            20360601                        240000                  20060701
1371          Single Family                          20360601                        224000                  20060701
1372          PUD                                    20360601                        710196                  20060701
1373          Single Family                          20460601                        428000                  20060701
1374          Single Family                          20360601                        460000                  20060701
1375          Single Family                          20360601                        388000                  20060701
1376          Single Family                          20360601                        195200                  20060701
1377          PUD                                    20360701                        256000                  20060801
1378          Single Family                          20360601                        360000                  20060701
1379          Single Family                          20360601                        232000                  20060701
1380          Condominium                            20360601                        208000                  20060701
1381          Single Family                          20360601                        348800                  20060701
1382          PUD                                    20360601                        250800                  20060701
1383          PUD                                    20360601                        260000                  20060701
1384          Single Family                          20360601                        504000                  20060701
1385          PUD                                    20360601                        324000                  20060701
1386          Single Family                          20360601                        356000                  20060701
1387          PUD                                    20360601                        160000                  20060701
1388          Single Family                          20360601                        546000                  20060701
1389          PUD                                    20360601                        226250                  20060701
1390          Condominium                            20360601                        516800                  20060701
1391          Single Family                          20360601                        360000                  20060701
1392          2-4 Family                             20360601                        198500                  20060701
1393          Single Family                          20460601                        340800                  20060701
1394          Single Family                          20360501                        398800                  20060601
1395          Single Family                          20360501                        480352                  20060601
1396          Single Family                          20460601                        551200                  20060701
1397          Single Family                          20360601                        240000                  20060701
1398          Single Family                          20360601                        200000                  20060701
1399          Single Family                          20360601                        240000                  20060701
1400          PUD                                    20360601                        134000                  20060701
1401          Condominium                            20360701                        148850                  20060801
1402          PUD                                    20360601                       1232175                  20060701
1403          PUD                                    20360601                        232000                  20060701
1404          Single Family                          20360601                        320000                  20060701
1405          Single Family                          20360601                         84000                  20060701
1406          Single Family                          20360501                        191000                  20060601
1407          Single Family                          20360501                        672000                  20060601
1408          Single Family                          20360601                        144000                  20060701
1409          Single Family                          20360701                        261119                  20060801
1410          PUD                                    20360701                        790000                  20060801
1411          Single Family                          20360701                        612000                  20060801
1412          Single Family                          20360701                        440000                  20060801
1413          2-4 Family                             20360701                        472000                  20060801
1414          Single Family                          20360701                        251200                  20060801
1415          Single Family                          20360701                        308800                  20060801
1416          Single Family                          20360701                        164000                  20060801
1417          PUD                                    20360701                        240000                  20060801
1418          PUD                                    20360701                        460000                  20060801
1419          PUD                                    20360701                        292000                  20060801
1420          Single Family                          20360701                        193957                  20060801
1421          Single Family                          20360601                        268000                  20060701
1422          PUD                                    20360701                        414950                  20060801
1423          Single Family                          20360701                        206400                  20060801
1424          Condominium                            20360701                        213000                  20060801
1425          Single Family                          20360601                        157600                  20060701
1426          Single Family                          20360701                        420000                  20060801
1427          Single Family                          20360701                        316000                  20060801
1428          PUD                                    20360701                        232000                  20060801
1429          Single Family                          20360701                        203200                  20060801
1430          Townhouse                              20360701                        394400                  20060801
1431          Condominium                            20360701                        225600                  20060801
1432          PUD                                    20360701                        487116                  20060801
1433          PUD                                    20360701                        417000                  20060801
1434          Single Family                          20360701                        211920                  20060801
1435          Single Family                          20360701                        352000                  20060801
1436          Single Family                          20360701                        448000                  20060801
1437          PUD                                    20360701                        176000                  20060801
1438          Single Family                          20360701                        295000                  20060801
1439          Condominium                            20360701                        324000                  20060801
1440          Single Family                          20360701                        301200                  20060801
1441          Condominium                            20360701                        372000                  20060801
1442          2-4 Family                             20360701                        532000                  20060801
1443          PUD                                    20360701                        333000                  20060801
1444          Single Family                          20360701                        232768                  20060801
1445          Single Family                          20360701                        280000                  20060801
1446          Single Family                          20360701                        440000                  20060801
1447          Single Family                          20460701                        192000                  20060801
1448          Single Family                          20360701                        432000                  20060801
1449          Single Family                          20360701                        216800                  20060801
1450          Single Family                          20360701                        524000                  20060801
1451          PUD                                    20360701                        356000                  20060801
1452          PUD                                    20360701                        192000                  20060801
1453          Single Family                          20360701                        452000                  20060801
1454          Single Family                          20360701                        331200                  20060801
1455          PUD                                    20360701                        329600                  20060801
1456          Single Family                          20360701                        376000                  20060801
1457          2-4 Family                             20360701                        636000                  20060801
1458          Single Family                          20360701                        280000                  20060801
1459          PUD                                    20360701                        354400                  20060801
1460          PUD                                    20360701                        680000                  20060801
1461          Single Family                          20360701                        352000                  20060801
1462          Single Family                          20360701                        452000                  20060801
1463          PUD                                    20360701                        398850                  20060801
1464          Single Family                          20360701                        364800                  20060801
1465          Single Family                          20360701                        338000                  20060801
1466          Single Family                          20360701                        352000                  20060801
1467          Single Family                          20360701                        412000                  20060801
1468          PUD                                    20360701                        328000                  20060801
1469          Single Family                          20360701                        149600                  20060801
1470          Condominium                            20360701                        308000                  20060801
1471          Townhouse                              20360701                        303920                  20060801
1472          Single Family                          20360701                        544000                  20060801
1473          Single Family                          20360701                        168000                  20060801
1474          PUD                                    20360701                        475550                  20060801
1475          PUD                                    20360701                        430800                  20060801
1476          Single Family                          20360701                        527200                  20060801
1477          Townhouse                              20360701                        312000                  20060801
1478          Single Family                          20360701                        192000                  20060801
1479          Condominium                            20360701                        395200                  20060801
1480          Condominium                            20360701                        188000                  20060801
1481          PUD                                    20360701                        588000                  20060801
1482          Single Family                          20360701                        420000                  20060801
1483          Single Family                          20360701                        305000                  20060801
1484          Single Family                          20360701                        268800                  20060801
1485          PUD                                    20360701                        413150                  20060801
1486          Single Family                          20360701                        405600                  20060801
1487          Single Family                          20360701                        376000                  20060801
1488          PUD                                    20460701                        492550                  20060801
1489          Single Family                          20360701                        320000                  20060801
1490          Condominium                            20360701                        427904                  20060801
1491          Single Family                          20360701                        723937                  20060801
1492          Single Family                          20360701                        315000                  20060801
1493          PUD                                    20360701                        273992                  20060801
1494          Single Family                          20360701                        304000                  20060801
1495          Condominium                            20360701                        420000                  20060801
1496          2-4 Family                             20360701                        383000                  20060801
1497          Single Family                          20360701                        370000                  20060801
1498          Single Family                          20360701                        315000                  20060801
1499          Single Family                          20360701                        311950                  20060801
1500          Single Family                          20360701                        404000                  20060801
1501          Condominium                            20360701                        272000                  20060801
1502          Condominium                            20360701                       1000000                  20060801
1503          Single Family                          20360701                        254800                  20060801
1504          Single Family                          20360701                        152000                  20060801
1505          Single Family                          20460701                        192000                  20060801
1506          Condominium                            20360701                        272000                  20060801
1507          PUD                                    20360701                        188000                  20060801
1508          PUD                                    20360501                        320000                  20060601
1509          PUD                                    20360501                        584955                  20060601
1510          Single Family                          20460501                        180000                  20060601
1511          Single Family                          20460501                        284000                  20060601
1512          Condominium                            20360501                        136000                  20060601
1513          Condominium                            20360601                        172400                  20060701
1514          Condominium                            20360601                        495200                  20060701
1515          Single Family                          20360501                        198000                  20060601
1516          Single Family                          20360601                        164800                  20060701
1517          Single Family                          20360501                        173600                  20060601
1518          Condominium                            20360501                        710585                  20060601
1519          Condominium                            20360501                        392000                  20060601
1520          Single Family                          20360601                        440000                  20060701
1521          PUD                                    20360501                        320000                  20060601
1522          Single Family                          20460601                        189600                  20060701
1523          Condominium                            20360601                        532000                  20060701
1524          Single Family                          20360501                        218336                  20060601
1525          PUD                                    20360501                        212000                  20060601
1526          PUD                                    20360501                        379200                  20060601
1527          Single Family                          20360501                        210000                  20060601
1528          Single Family                          20360501                        234650                  20060601
1529          Single Family                          20360501                        480000                  20060601
1530          PUD                                    20360501                        204000                  20060601
1531          Single Family                          20360601                        447920                  20060701
1532          Condominium                            20360601                        272000                  20060701
1533          Condominium                            20360501                        180000                  20060601
1534          Single Family                          20360601                        412000                  20060701
1535          2-4 Family                             20360601                        575000                  20060701
1536          PUD                                    20360601                        156000                  20060701
1537          PUD                                    20360501                        227200                  20060601
1538          Single Family                          20360501                        171384                  20060601
1539          Single Family                          20360501                        504000                  20060601
1540          Single Family                          20360601                        224000                  20060701
1541          PUD                                    20360501                        463200                  20060601
1542          PUD                                    20360501                        325600                  20060601
1543          PUD                                    20360501                        440800                  20060601
1544          PUD                                    20360501                        249600                  20060601
1545          Single Family                          20360501                        380965                  20060601
1546          PUD                                    20360501                        217600                  20060601
1547          PUD                                    20360601                        400000                  20060701
1548          Single Family                          20360501                        240000                  20060601
1549          Single Family                          20360501                        576000                  20060601
1550          PUD                                    20360501                        298400                  20060601
1551          Single Family                          20360501                        409600                  20060601
1552          PUD                                    20460501                        853600                  20060601
1553          Townhouse                              20360501                        128000                  20060601
1554          Single Family                          20360501                        238000                  20060601
1555          Single Family                          20360501                        214400                  20060601
1556          Single Family                          20360501                        340000                  20060601
1557          Single Family                          20360601                        308720                  20060701
1558          Single Family                          20360501                        271200                  20060601
1559          Single Family                          20360501                        211200                  20060601
1560          Single Family                          20360501                        206000                  20060601
1561          Single Family                          20360601                        576000                  20060701
1562          Single Family                          20460501                        336000                  20060601
1563          Single Family                          20360501                        444000                  20060601
1564          Single Family                          20360601                        352000                  20060701
1565          Single Family                          20360701                        137600                  20060801
1566          PUD                                    20360601                        248000                  20060701
1567          Single Family                          20360601                        560000                  20060701
1568          PUD                                    20360601                        386212                  20060701
1569          Single Family                          20360601                        288000                  20060701
1570          Single Family                          20360501                        182400                  20060601
1571          PUD                                    20360601                        257600                  20060701
1572          PUD                                    20360601                        212000                  20060701
1573          Single Family                          20360601                        320000                  20060701
1574          Single Family                          20360501                        192000                  20060601
1575          PUD                                    20360501                        253000                  20060601
1576          Condominium                            20360601                        387920                  20060701
1577          PUD                                    20360501                        228000                  20060601
1578          Condominium                            20360501                        400000                  20060601
1579          2-4 Family                             20360501                        460000                  20060601
1580          Single Family                          20360501                        239600                  20060601
1581          PUD                                    20360601                        201600                  20060701
1582          Condominium                            20360601                        456000                  20060701
1583          PUD                                    20360601                        274400                  20060701
1584          Townhouse                              20360601                        348000                  20060701
1585          PUD                                    20360601                        443120                  20060701
1586          Single Family                          20360601                        494400                  20060701
1587          Condominium                            20360501                        164000                  20060601
1588          Single Family                          20360601                        243000                  20060701
1589          Single Family                          20360601                        648000                  20060701
1590          Single Family                          20360601                        175000                  20060701
1591          PUD                                    20360501                        296000                  20060601
1592          Single Family                          20360601                        272000                  20060701
1593          Condominium                            20360601                        200000                  20060701
1594          PUD                                    20360601                        482400                  20060701
1595          Single Family                          20360601                        447920                  20060701
1596          PUD                                    20360501                        392800                  20060601
1597          Single Family                          20360501                        224000                  20060601
1598          Single Family                          20360501                        391600                  20060601
1599          Single Family                          20360501                        336000                  20060601
1600          Single Family                          20360601                        366000                  20060701
1601          PUD                                    20360601                        204000                  20060701
1602          PUD                                    20360501                        184800                  20060601
1603          Condominium                            20360501                        184000                  20060601
1604          Single Family                          20360601                        225600                  20060701
1605          PUD                                    20360501                        351200                  20060601
1606          Single Family                          20460601                        176000                  20060701
1607          Single Family                          20360501                        338400                  20060601
1608          PUD                                    20360501                        196000                  20060601
1609          PUD                                    20360501                        246400                  20060601
1610          Single Family                          20460701                        452000                  20060801
1611          Condominium                            20360601                        238400                  20060701
1612          Single Family                          20360501                        404000                  20060601
1613          2-4 Family                             20360601                        274400                  20060701
1614          PUD                                    20360501                        318000                  20060601
1615          Single Family                          20360701                        252000                  20060801
1616          Single Family                          20360601                        152000                  20060701
1617          Single Family                          20360501                        650000                  20060601
1618          PUD                                    20460701                        528000                  20060801
1619          Condominium                            20360601                        464000                  20060701
1620          Single Family                          20360501                        260800                  20060601
1621          Single Family                          20360501                        190400                  20060601
1622          Single Family                          20360601                        183200                  20060701
1623          PUD                                    20360501                        280000                  20060601
1624          PUD                                    20360501                        316800                  20060601
1625          PUD                                    20360501                        400000                  20060601
1626          Condominium                            20360501                        324000                  20060601
1627          Single Family                          20360601                        256000                  20060701
1628          Single Family                          20360501                        379100                  20060601
1629          Single Family                          20460501                        460700                  20060601
1630          PUD                                    20360601                        182772                  20060701
1631          Single Family                          20360601                         89250                  20060701
1632          PUD                                    20360501                        219600                  20060601
1633          Single Family                          20360501                        192800                  20060601
1634          Single Family                          20360501                        306400                  20060601
1635          PUD                                    20360501                        440000                  20060601
1636          PUD                                    20460501                        463960                  20060601
1637          PUD                                    20360701                        273600                  20060801
1638          PUD                                    20360501                        260990                  20060601
1639          Single Family                          20360601                        265000                  20060701
1640          PUD                                    20360501                        209000                  20060601
1641          Condominium                            20360601                        296000                  20060701
1642          Single Family                          20360501                        350000                  20060601
1643          Single Family                          20360501                        392000                  20060601
1644          Condominium                            20360501                        276000                  20060601
1645          Single Family                          20360601                        320000                  20060701
1646          Single Family                          20360601                        552750                  20060701
1647          Single Family                          20360501                        499999                  20060601
1648          Single Family                          20360501                        210000                  20060601
1649          Condominium                            20360501                        392000                  20060601
1650          Single Family                          20360701                        220000                  20060801
1651          Single Family                          20360601                        318500                  20060701
1652          PUD                                    20360501                        376000                  20060601
1653          PUD                                    20360601                        283000                  20060701
1654          Single Family                          20360601                        548080                  20060701
1655          PUD                                    20360501                        164400                  20060601
1656          PUD                                    20360501                        451480                  20060601
1657          Condominium                            20360501                        285520                  20060601
1658          2-4 Family                             20360601                        500000                  20060701
1659          Single Family                          20360501                        148000                  20060601
1660          PUD                                    20460701                        650000                  20060801
1661          Single Family                          20360601                        438750                  20060701
1662          Condominium                            20360501                        164800                  20060601
1663          PUD                                    20360501                        416000                  20060601
1664          Single Family                          20360501                        575200                  20060601
1665          Condominium                            20360501                        164000                  20060601
1666          Single Family                          20360501                        252800                  20060601
1667          2-4 Family                             20360601                        424000                  20060701
1668          Single Family                          20360601                        468000                  20060701
1669          Townhouse                              20360501                        125520                  20060601
1670          Condominium                            20360601                        135000                  20060701
1671          Condominium                            20460501                        275920                  20060601
1672          Single Family                          20360601                        183920                  20060701
1673          Single Family                          20360501                        344000                  20060601
1674          Single Family                          20360601                        200000                  20060701
1675          Single Family                          20360501                        143960                  20060601
1676          Single Family                          20360501                        234400                  20060601
1677          PUD                                    20360501                        367200                  20060601
1678          PUD                                    20360601                        165616                  20060701
1679          Single Family                          20360501                        500000                  20060601
1680          Single Family                          20360501                        172000                  20060601
1681          Single Family                          20460501                        120000                  20060601
1682          Single Family                          20360501                        199600                  20060601
1683          Single Family                          20360601                        313500                  20060701
1684          Single Family                          20360501                        260000                  20060601
1685          Condominium                            20360701                        136000                  20060801
1686          Single Family                          20360701                        192000                  20060801
1687          Single Family                          20360701                        160000                  20060801
1688          2-4 Family                             20360701                        420800                  20060801
1689          PUD                                    20360701                        151960                  20060801
1690          Condominium                            20360701                        150750                  20060801
1691          Single Family                          20360701                        148000                  20060801
1692          Single Family                          20360701                        452000                  20060801
1693          Single Family                          20360701                        200000                  20060801
1694          PUD                                    20360701                        180000                  20060801
1695          PUD                                    20360701                        111000                  20060801
1696          2-4 Family                             20360701                        397600                  20060801
1697          PUD                                    20360701                        304000                  20060801
1698          Townhouse                              20360701                        366316                  20060801
1699          Single Family                          20360701                        145600                  20060801
1700          Single Family                          20360701                        600000                  20060801
1701          PUD                                    20360701                        188800                  20060801
1702          Single Family                          20360701                        397000                  20060801
1703          Single Family                          20460501                        108800                  20060601
1704          Single Family                          20360501                        299200                  20060601
1705          Condominium                            20460501                        552000                  20060601
1706          Single Family                          20360501                        312000                  20060601
1707          Single Family                          20360501                        181600                  20060601
1708          PUD                                    20360601                        204436                  20060701
1709          Single Family                          20460501                        288000                  20060601
1710          PUD                                    20360501                        268000                  20060601
1711          PUD                                    20360501                        162000                  20060601
1712          PUD                                    20360501                        320000                  20060601
1713          Condominium                            20360501                        184720                  20060601
1714          Condominium                            20460501                        460000                  20060601
1715          PUD                                    20360501                        383000                  20060601
1716          PUD                                    20360501                        275340                  20060601
1717          Single Family                          20360501                        357600                  20060601
1718          Single Family                          20360501                        280000                  20060601
1719          Single Family                          20360601                        192000                  20060701
1720          Single Family                          20360501                        857500                  20060601
1721          Single Family                          20360601                        348000                  20060701
1722          Condominium                            20360701                        244000                  20060801
1723          Single Family                          20360701                        255000                  20060801
1724          Single Family                          20360701                        184800                  20060801
1725          Single Family                          20360701                        535200                  20060801
1726          Single Family                          20360701                        362000                  20060801
1727          Single Family                          20360601                        400000                  20060701
1728          Single Family                          20360701                        356000                  20060801
1729          Single Family                          20360701                        429600                  20060801
1730          Single Family                          20360701                        448800                  20060801
1731          Townhouse                              20360701                         96800                  20060801
1732          2-4 Family                             20360701                        260000                  20060801
1733          Single Family                          20360701                        600000                  20060801
1734          Single Family                          20360701                        280000                  20060801
1735          Single Family                          20360701                        440000                  20060801
1736          PUD                                    20360701                        367174                  20060801
1737          Single Family                          20360701                        329500                  20060801
1738          Single Family                          20360701                        344000                  20060801
1739          Single Family                          20360701                        309200                  20060801
1740          PUD                                    20360601                        146000                  20060701
1741          Single Family                          20360501                        480000                  20060601
1742          Single Family                          20360501                        491920                  20060601
1743          Single Family                          20460501                        245520                  20060601
1744          PUD                                    20360501                        452000                  20060601
1745          Single Family                          20360501                        496600                  20060601
1746          Single Family                          20360601                        404000                  20060701
1747          Single Family                          20360601                        392000                  20060701
1748          Single Family                          20360701                        576000                  20060801
1749          Condominium                            20360701                        260000                  20060801
1750          Condominium                            20360701                        204000                  20060801
1751          Single Family                          20360701                        457500                  20060801
1752          Single Family                          20360701                        464000                  20060801
1753          PUD                                    20360701                        690000                  20060801
1754          PUD                                    20360701                        240700                  20060801
1755          PUD                                    20360701                        225600                  20060801
1756          Single Family                          20360701                         91120                  20060801
1757          Single Family                          20360601                        143200                  20060701
1758          Single Family                          20460701                        467000                  20060801
1759          Single Family                          20360701                        472000                  20060801
1760          PUD                                    20460701                        214400                  20060801
1761          Condominium                            20360701                        499200                  20060801
1762          Single Family                          20360701                        415000                  20060801
1763          Condominium                            20360701                        495440                  20060801
1764          Townhouse                              20360701                        220000                  20060801
1765          Single Family                          20360701                        424000                  20060801
1766          Single Family                          20360701                        480000                  20060801
1767          Single Family                          20360701                        287920                  20060801
1768          Single Family                          20360701                        238400                  20060801
1769          Single Family                          20460701                        271200                  20060801
1770          Condominium                            20360701                        114500                  20060801
1771          Single Family                          20360701                        396000                  20060801
1772          Single Family                          20360701                        247110                  20060801
1773          PUD                                    20360701                        650000                  20060801
1774          PUD                                    20360701                        622400                  20060801
1775          Single Family                          20360701                        528000                  20060801
1776          Single Family                          20360701                        384800                  20060801
1777          Townhouse                              20360701                        175600                  20060801
1778          Single Family                          20460501                        268000                  20060601
1779          PUD                                    20360501                        140000                  20060601
1780          Single Family                          20360601                        408000                  20060701
1781          Single Family                          20360501                        310000                  20060601
1782          Condominium                            20360501                        152000                  20060601
1783          PUD                                    20360501                        308000                  20060601
1784          PUD                                    20360501                        445968                  20060601
1785          PUD                                    20360501                        196000                  20060601
1786          Single Family                          20360501                        247000                  20060601
1787          Single Family                          20360601                        216000                  20060701
1788          Single Family                          20360501                        760000                  20060601
1789          Single Family                          20360601                        212000                  20060701
1790          Single Family                          20360501                        248000                  20060601
1791          Single Family                          20460601                        388000                  20060701
1792          Single Family                          20360501                        226400                  20060601
1793          Single Family                          20360501                        172500                  20060601
1794          Single Family                          20360501                        407760                  20060601
1795          Single Family                          20360701                        340000                  20060801
1796          Single Family                          20360701                        348000                  20060801
1797          Single Family                          20360701                        198400                  20060801
1798          PUD                                    20360701                        630000                  20060801
1799          Single Family                          20360701                        560000                  20060801
1800          Single Family                          20360601                        480000                  20060701
1801          Single Family                          20360701                        252000                  20060801
1802          Condominium                            20360701                        135999                  20060801
1803          Single Family                          20360701                        188000                  20060801
1804          PUD                                    20360701                        472000                  20060801
1805          PUD                                    20360701                        192000                  20060801
1806          2-4 Family                             20360701                        492700                  20060801
1807          Townhouse                              20360701                        360000                  20060801
1808          Single Family                          20360701                        560000                  20060801
1809          PUD                                    20360601                        420000                  20060701
1810          PUD                                    20360701                        387600                  20060801
1811          Single Family                          20360701                        468000                  20060801
1812          Condominium                            20360601                        312000                  20060701
1813          PUD                                    20360701                        364000                  20060801
1814          Single Family                          20360701                        483000                  20060801
1815          Single Family                          20360701                        240000                  20060801
1816          Condominium                            20360701                        432000                  20060801
1817          PUD                                    20360701                        315000                  20060801
1818          PUD                                    20360701                        328000                  20060801
1819          Single Family                          20460701                        404000                  20060801
1820          Single Family                          20360701                        204000                  20060801
1821          PUD                                    20360601                        311920                  20060701
1822          Single Family                          20360601                        280000                  20060701
1823          Single Family                          20360701                        280000                  20060801
1824          PUD                                    20360701                        508000                  20060801
1825          PUD                                    20360701                        352000                  20060801
1826          Condominium                            20360701                        337600                  20060801
1827          Single Family                          20360701                        305000                  20060801
1828          Single Family                          20360701                        148000                  20060801
1829          Single Family                          20360701                        197600                  20060801
1830          Single Family                          20360701                        328000                  20060801
1831          PUD                                    20360701                        336000                  20060801
1832          Single Family                          20460601                        344000                  20060701
1833          Single Family                          20460701                        372000                  20060801
1834          Single Family                          20360701                        289600                  20060801
1835          Single Family                          20360701                        448000                  20060801
1836          Single Family                          20360601                        716400                  20060701
1837          Single Family                          20360601                        438500                  20060701
1838          PUD                                    20360501                        224000                  20060601
1839          Single Family                          20360501                        174400                  20060601
1840          Single Family                          20360501                        367500                  20060601
1841          PUD                                    20460501                        252000                  20060601
1842          Condominium                            20360501                        319920                  20060601
1843          PUD                                    20360501                        704000                  20060601
1844          PUD                                    20360601                        280000                  20060701
1845          PUD                                    20360501                        193600                  20060601
1846          PUD                                    20360501                        572000                  20060601
1847          Single Family                          20360501                        600000                  20060601
1848          PUD                                    20360501                        142217                  20060601
1849          Single Family                          20460501                        479200                  20060601
1850          Condominium                            20360501                        228000                  20060601
1851          Condominium                            20360501                        320000                  20060601
1852          Single Family                          20360401                        640900                  20060501
1853          Single Family                          20360501                        120800                  20060601
1854          Single Family                          20360501                        267200                  20060601
1855          PUD                                    20360401                        272000                  20060501
1856          Single Family                          20360501                        316000                  20060601
1857          Condominium                            20360501                        164000                  20060601
1858          2-4 Family                             20360401                        322900                  20060501
1859          2-4 Family                             20460501                        215600                  20060601
1860          2-4 Family                             20460501                        678750                  20060601
1861          Condominium                            20360501                        288000                  20060601
1862          PUD                                    20360501                        292000                  20060601
1863          Single Family                          20460601                        348000                  20060701
1864          Townhouse                              20360501                        121600                  20060601
1865          Single Family                          20460401                        460000                  20060501
1866          PUD                                    20360501                        320367                  20060601
1867          PUD                                    20360501                        220000                  20060601
1868          Single Family                          20360501                        250000                  20060601
1869          Single Family                          20360501                        392000                  20060601
1870          2-4 Family                             20360401                        424000                  20060501
1871          PUD                                    20360501                        188000                  20060601
1872          Single Family                          20360601                        348000                  20060701
1873          PUD                                    20360501                        217500                  20060601
1874          Single Family                          20360501                        200000                  20060601
1875          Single Family                          20360501                        189000                  20060601
1876          PUD                                    20360501                        525000                  20060601
1877          PUD                                    20360501                        428000                  20060601
1878          Condominium                            20460501                        332000                  20060601
1879          Single Family                          20360501                        316930                  20060601
1880          Single Family                          20460501                        167920                  20060601
1881          PUD                                    20360501                        288000                  20060601
1882          Single Family                          20360601                        476800                  20060701
1883          Condominium                            20360501                        287200                  20060601
1884          Condominium                            20360501                        280000                  20060601
1885          Condominium                            20460501                        397600                  20060601
1886          Single Family                          20360501                        306000                  20060601
1887          PUD                                    20360501                        320000                  20060601
1888          Single Family                          20360501                        490400                  20060601
1889          Single Family                          20360601                        588000                  20060701
1890          PUD                                    20360501                        420000                  20060601
1891          Single Family                          20360501                        623200                  20060601
1892          Single Family                          20360501                        166500                  20060601
1893          PUD                                    20360501                        203200                  20060601
1894          Single Family                          20360501                        500000                  20060601
1895          Single Family                          20360501                        169500                  20060601
1896          Single Family                          20360501                        452000                  20060601
1897          Single Family                          20360501                        425040                  20060601
1898          Condominium                            20360601                        285600                  20060701
1899          Single Family                          20360601                        698600                  20060701
1900          Single Family                          20360601                        240000                  20060701
1901          Condominium                            20360601                        333600                  20060701
1902          Condominium                            20360601                        478400                  20060701
1903          PUD                                    20360701                        352000                  20060801
1904          PUD                                    20360701                        260000                  20060801
1905          Single Family                          20360701                        448000                  20060801
1906          Condominium                            20360701                        384000                  20060801
1907          Single Family                          20360701                        284480                  20060801
1908          Single Family                          20360701                        480000                  20060801
1909          Single Family                          20460701                        496000                  20060801
1910          PUD                                    20360701                        294400                  20060801
1911          PUD                                    20360701                        518400                  20060801
1912          PUD                                    20360701                        191920                  20060801
1913          Single Family                          20360601                        452000                  20060701
1914          Single Family                          20360701                        512000                  20060801
1915          Single Family                          20360701                        292760                  20060801
1916          PUD                                    20360601                        328500                  20060701
1917          Single Family                          20360601                        247000                  20060701
1918          Single Family                          20360701                        416000                  20060801
1919          PUD                                    20460701                        731250                  20060801
1920          Single Family                          20360701                        516000                  20060801
1921          PUD                                    20460501                        185600                  20060601
1922          Single Family                          20360501                        147000                  20060601
1923          PUD                                    20460601                        892500                  20060701
1924          Single Family                          20360701                        361000                  20060801
1925          Single Family                          20460701                        452000                  20060801
1926          PUD                                    20360701                        304800                  20060801
1927          Single Family                          20360701                        732000                  20060801
1928          Condominium                            20460601                        236000                  20060701
1929          Single Family                          20360601                        400000                  20060701
1930          Single Family                          20360701                        288000                  20060801
1931          Single Family                          20360601                        650000                  20060701
1932          Single Family                          20360701                        630400                  20060801
1933          Single Family                          20360601                        382577                  20060701
1934          Single Family                          20360601                        650000                  20060701
1935          Single Family                          20360701                        180000                  20060801
1936          Single Family                          20360701                        320000                  20060801
1937          Single Family                          20360601                        488000                  20060701
1938          Single Family                          20360601                        500000                  20060701
1939          Single Family                          20360701                        495200                  20060801
1940          Single Family                          20460601                        650000                  20060701
1941          Condominium                            20460601                        440000                  20060701
1942          Single Family                          20360601                        303000                  20060701
1943          Single Family                          20360501                        560000                  20060601
1944          Single Family                          20360601                        188000                  20060701
1945          Condominium                            20360701                        205600                  20060801
1946          Single Family                          20360701                        263680                  20060801
1947          PUD                                    20360701                        335200                  20060801
1948          PUD                                    20360701                        332000                  20060801
1949          Single Family                          20360701                        496000                  20060801
1950          Single Family                          20360701                        392000                  20060801
1951          Single Family                          20360701                        148800                  20060801
1952          PUD                                    20360701                        208000                  20060801
1953          Single Family                          20360701                        129200                  20060801
1954          PUD                                    20360701                        231920                  20060801
1955          Single Family                          20360701                        195120                  20060801
1956          PUD                                    20360701                        195600                  20060801
1957          Single Family                          20360701                        162000                  20060801
1958          Single Family                          20360701                        114400                  20060801
1959          Single Family                          20360701                        177200                  20060801
1960          Single Family                          20360701                        252800                  20060801
1961          PUD                                    20360701                        419960                  20060801
1962          PUD                                    20360701                        363920                  20060801
1963          PUD                                    20360701                        360000                  20060801
1964          PUD                                    20360701                        248800                  20060801
1965          2-4 Family                             20360701                        152800                  20060801
1966          Single Family                          20460701                        276000                  20060801
1967          Single Family                          20360701                        368000                  20060801
1968          PUD                                    20360701                        300000                  20060801
1969          PUD                                    20360701                        319200                  20060801
1970          Single Family                          20360701                         95200                  20060801
1971          PUD                                    20360701                        208650                  20060801
1972          PUD                                    20360701                        375840                  20060801
1973          Single Family                          20360701                        332000                  20060801
1974          Single Family                          20360701                        354200                  20060801
1975          Single Family                          20360701                        480000                  20060801
1976          Single Family                          20360701                        631950                  20060801
1977          Single Family                          20360701                        292520                  20060801
1978          Single Family                          20360701                        189600                  20060801
1979          PUD                                    20360701                        112800                  20060801
1980          Townhouse                              20360701                        232000                  20060801
1981          PUD                                    20360701                        280000                  20060801
1982          Condominium                            20460701                        391000                  20060801
1983          Single Family                          20360701                        439200                  20060801
1984          Single Family                          20360701                        118320                  20060801
1985          PUD                                    20360701                        408000                  20060801
1986          Single Family                          20360701                        480800                  20060801
1987          Single Family                          20460701                        408000                  20060801
1988          Single Family                          20360701                        460000                  20060801
1989          Single Family                          20360701                        498000                  20060801
1990          Single Family                          20460701                        200000                  20060801
1991          PUD                                    20360701                        256000                  20060801
1992          Condominium                            20360701                        108500                  20060801
1993          Single Family                          20360701                        410400                  20060801
1994          Single Family                          20360701                        604000                  20060801
1995          Condominium                            20360701                        128000                  20060801
1996          PUD                                    20360701                        649600                  20060801
1997          Single Family                          20360701                        262500                  20060801
1998          Condominium                            20360701                        126100                  20060801
1999          Single Family                          20360701                        256000                  20060801
2000          Single Family                          20360701                        405000                  20060801
2001          Single Family                          20360701                        456000                  20060801
2002          Single Family                          20360701                        500000                  20060801
2003          PUD                                    20360701                        224000                  20060801
2004          Single Family                          20360701                        159200                  20060801
2005          Single Family                          20360701                        428000                  20060801
2006          PUD                                    20360701                        268000                  20060801
2007          Single Family                          20360701                        519000                  20060801
2008          Single Family                          20460701                        331600                  20060801
2009          Single Family                          20360701                        500000                  20060801
2010          Single Family                          20360701                        336000                  20060801
2011          Single Family                          20360701                        352800                  20060801
2012          Single Family                          20360701                        148560                  20060801
2013          Single Family                          20360701                        343000                  20060801
2014          Single Family                          20360701                        271000                  20060801
2015          PUD                                    20360701                        326250                  20060801
2016          Single Family                          20360701                        344000                  20060801
2017          Single Family                          20360701                        256000                  20060801
2018          Single Family                          20360701                        576000                  20060801
2019          Townhouse                              20360701                        157500                  20060801
2020          Condominium                            20460701                        424000                  20060801
2021          Single Family                          20360701                        504492                  20060801
2022          Single Family                          20360701                        350400                  20060801
2023          Single Family                          20360701                        580000                  20060801
2024          PUD                                    20360701                        108000                  20060801
2025          PUD                                    20360701                        354400                  20060801
2026          Condominium                            20360701                        260000                  20060801
2027          Single Family                          20360701                        508000                  20060801
2028          Single Family                          20360701                        112000                  20060801
2029          Single Family                          20360701                        276000                  20060801
2030          Single Family                          20360701                        348000                  20060801
2031          PUD                                    20460701                        436000                  20060801
2032          PUD                                    20360701                        181600                  20060801
2033          PUD                                    20360701                        240000                  20060801
2034          Condominium                            20360701                        198000                  20060801
2035          Single Family                          20360701                        264000                  20060801
2036          PUD                                    20360701                        148000                  20060801
2037          Townhouse                              20360701                        406400                  20060801
2038          Single Family                          20360701                        322097                  20060801
2039          Single Family                          20360701                        177600                  20060801
2040          Condominium                            20360701                        319200                  20060801
2041          Condominium                            20360701                        140000                  20060801
2042          PUD                                    20360701                        252000                  20060801
2043          PUD                                    20360701                        260000                  20060801
2044          PUD                                    20360701                        216500                  20060801
2045          Single Family                          20360701                        174400                  20060801
2046          Single Family                          20360701                        192000                  20060801
2047          Single Family                          20360701                        568000                  20060801
2048          Townhouse                              20360701                        178620                  20060801
2049          Condominium                            20460701                        471608                  20060801
2050          Single Family                          20360701                        588750                  20060801
2051          Condominium                            20360701                        181600                  20060801
2052          PUD                                    20360701                        262960                  20060801
2053          PUD                                    20360701                        180000                  20060801
2054          Single Family                          20360701                        210000                  20060801
2055          Single Family                          20360701                        160000                  20060801
2056          Single Family                          20360701                        455920                  20060801
2057          Single Family                          20360701                        104000                  20060801
2058          Single Family                          20460701                        420000                  20060801
2059          Single Family                          20360701                        241874                  20060801
2060          Single Family                          20360701                        577750                  20060801
2061          Single Family                          20360701                        284000                  20060801
2062          Single Family                          20360701                        272000                  20060801
2063          Single Family                          20360701                        439920                  20060801
2064          Single Family                          20460701                        156000                  20060801
2065          PUD                                    20360701                        367150                  20060801
2066          PUD                                    20360701                        182400                  20060801
2067          Single Family                          20460701                        435200                  20060801
2068          PUD                                    20360701                        340100                  20060801
2069          PUD                                    20360701                        223200                  20060801
2070          Single Family                          20360701                        217600                  20060801
2071          Single Family                          20360701                        151920                  20060801
2072          PUD                                    20360701                        260000                  20060801
2073          PUD                                    20360701                        443150                  20060801
2074          Single Family                          20360701                        129600                  20060801
2075          Single Family                          20360701                        244000                  20060801
2076          Single Family                          20360701                        205200                  20060801
2077          PUD                                    20460701                        363600                  20060801
2078          Townhouse                              20360701                        383920                  20060801
2079          PUD                                    20360701                        130000                  20060801
2080          Townhouse                              20360701                        142400                  20060801
2081          Single Family                          20360701                        300000                  20060801
2082          PUD                                    20360701                        292000                  20060801
2083          Single Family                          20360701                        345600                  20060801
2084          PUD                                    20360701                        288000                  20060801
2085          Single Family                          20360701                        176000                  20060801
2086          PUD                                    20360701                        240000                  20060801
2087          PUD                                    20360701                        316000                  20060801
2088          Single Family                          20460701                        352000                  20060801
2089          PUD                                    20360701                        612000                  20060801
2090          Single Family                          20360701                        360000                  20060801
2091          Single Family                          20360701                        292000                  20060801
2092          PUD                                    20360701                        359920                  20060801
2093          Single Family                          20460701                        338400                  20060801
2094          Single Family                          20360701                        192000                  20060801
2095          Single Family                          20360701                        519200                  20060801
2096          Single Family                          20360701                        179200                  20060801
2097          PUD                                    20360701                        480000                  20060801
2098          Townhouse                              20360701                        266400                  20060801
2099          PUD                                    20360701                        210667                  20060801
2100          PUD                                    20360701                        359200                  20060801
2101          Single Family                          20360701                        476000                  20060801
2102          PUD                                    20360701                        663000                  20060801
2103          Single Family                          20360701                        316000                  20060801
2104          PUD                                    20360701                        248000                  20060801
2105          Single Family                          20360701                        568800                  20060801
2106          PUD                                    20360701                        285600                  20060801
2107          Single Family                          20360701                        322400                  20060801
2108          Single Family                          20360701                        480000                  20060801
2109          Single Family                          20360701                        993750                  20060801
2110          Single Family                          20360701                        396000                  20060801
2111          Single Family                          20360701                        180000                  20060801
2112          Condominium                            20360701                        337500                  20060801
2113          2-4 Family                             20360701                        480000                  20060801
2114          Single Family                          20360701                        308000                  20060801
2115          PUD                                    20460701                        240000                  20060801
2116          Single Family                          20360701                        788000                  20060801
2117          PUD                                    20360701                       1000000                  20060801
2118          Single Family                          20360701                       1000000                  20060801
2119          PUD                                    20360701                        235800                  20060801
2120          PUD                                    20360701                        199900                  20060801
2121          PUD                                    20360701                        125600                  20060801
2122          PUD                                    20460701                        443876                  20060801
2123          Single Family                          20360701                        364000                  20060801
2124          Single Family                          20360701                        246400                  20060801
2125          PUD                                    20360701                        756000                  20060801
2126          Single Family                          20460701                        225600                  20060801
2127          PUD                                    20360701                        300800                  20060801
2128          Single Family                          20360701                        691100                  20060801
2129          Condominium                            20360701                        310400                  20060801
2130          Single Family                          20360701                        161600                  20060801
2131          PUD                                    20360701                        498400                  20060801
2132          PUD                                    20360701                        224000                  20060801
2133          Single Family                          20360701                        310500                  20060801
2134          Single Family                          20360701                        278000                  20060801
2135          Single Family                          20360701                        384000                  20060801
2136          PUD                                    20360701                        640000                  20060801
2137          Single Family                          20360701                        232800                  20060801
2138          Single Family                          20360701                        497600                  20060801
2139          Single Family                          20360701                        380000                  20060801
2140          Single Family                          20460701                        280000                  20060801
2141          Single Family                          20360701                        420000                  20060801
2142          Condominium                            20360701                        202400                  20060801
2143          Single Family                          20360701                        271920                  20060801
2144          PUD                                    20360701                        268850                  20060801
2145          Single Family                          20360701                        477600                  20060801
2146          Single Family                          20360701                        500000                  20060801
2147          Single Family                          20360701                        360000                  20060801
2148          Single Family                          20360701                        376000                  20060801
2149          Single Family                          20360701                        329600                  20060801
2150          Single Family                          20360701                        408000                  20060801
2151          Single Family                          20360701                        379200                  20060801
2152          Single Family                          20360701                        404000                  20060801
2153          Single Family                          20360701                        388000                  20060801
2154          Single Family                          20360701                        175500                  20060801
2155          PUD                                    20360701                        251200                  20060801
2156          Single Family                          20360701                        446400                  20060801
2157          Condominium                            20360701                        400000                  20060801
2158          Single Family                          20360701                        131960                  20060801
2159          Single Family                          20360701                        441696                  20060801
2160          Single Family                          20360701                        328000                  20060801
2161          Single Family                          20360701                        191359                  20060801
2162          PUD                                    20360701                        375120                  20060801
2163          PUD                                    20360701                        420000                  20060801
2164          Condominium                            20360701                        343920                  20060801
2165          PUD                                    20360701                        165000                  20060801
2166          Single Family                          20360701                        367920                  20060801
2167          Single Family                          20360701                        216000                  20060801
2168          PUD                                    20360701                        108800                  20060801
2169          2-4 Family                             20360701                        500000                  20060801
2170          PUD                                    20360701                        266910                  20060801
2171          Condominium                            20360701                        264000                  20060801
2172          Single Family                          20360701                        688000                  20060801
2173          Single Family                          20360701                        218800                  20060801
2174          Single Family                          20360701                        196760                  20060801
2175          Single Family                          20360701                        384000                  20060801
2176          Single Family                          20360701                        288000                  20060801
2177          Single Family                          20360701                        264000                  20060801
2178          PUD                                    20460701                        711750                  20060801
2179          Single Family                          20460701                        272000                  20060801
2180          PUD                                    20360701                        184800                  20060801
2181          PUD                                    20360701                        410312                  20060801
2182          PUD                                    20360701                        327200                  20060801
2183          PUD                                    20360701                        630000                  20060801
2184          Condominium                            20360701                        284000                  20060801
2185          PUD                                    20360701                        189600                  20060801
2186          PUD                                    20360701                        442737                  20060801
2187          Single Family                          20360701                        104000                  20060801
2188          Single Family                          20360701                        244800                  20060801
2189          Single Family                          20360701                        500000                  20060801
2190          Single Family                          20360701                        426400                  20060801
2191          PUD                                    20360701                      499635.2                  20060801
2192          Townhouse                              20360701                        272000                  20060801
2193          PUD                                    20360701                        128000                  20060801
2194          Condominium                            20460701                        276800                  20060801
2195          Single Family                          20360701                        312000                  20060801
2196          Single Family                          20360701                        252000                  20060801
2197          Single Family                          20360701                        204000                  20060801
2198          Condominium                            20360701                        308000                  20060801
2199          Single Family                          20360701                        492000                  20060801
2200          PUD                                    20360701                        199200                  20060801
2201          Condominium                            20360701                        295920                  20060801
2202          Single Family                          20360701                        450400                  20060801
2203          Single Family                          20360701                        268000                  20060801
2204          Single Family                          20360701                        183200                  20060801
2205          Single Family                          20360701                        504000                  20060801
2206          Single Family                          20360701                        201600                  20060801
2207          PUD                                    20360701                        228000                  20060801
2208          PUD                                    20360701                        192800                  20060801
2209          PUD                                    20360701                        330579                  20060801
2210          Single Family                          20360701                        528000                  20060801
2211          PUD                                    20360701                        530400                  20060801
2212          Single Family                          20360701                        328000                  20060801
2213          Condominium                            20360701                        716250                  20060801
2214          Single Family                          20360701                        268000                  20060801
2215          Condominium                            20360701                        391200                  20060801
2216          Single Family                          20360701                        340800                  20060801
2217          Single Family                          20360701                        364000                  20060801
2218          2-4 Family                             20460701                        364000                  20060801
2219          2-4 Family                             20360701                        600000                  20060801
2220          2-4 Family                             20360701                        222480                  20060801
2221          Condominium                            20360701                        284000                  20060801
2222          PUD                                    20360701                       1000000                  20060801
2223          PUD                                    20360701                        384000                  20060801
2224          Townhouse                              20360701                        109500                  20060801
2225          PUD                                    20360701                        552000                  20060801
2226          Single Family                          20360701                        468000                  20060801
2227          Single Family                          20460701                        276000                  20060801
2228          Single Family                          20360701                        206800                  20060801
2229          PUD                                    20360701                        258400                  20060801
2230          Single Family                          20460701                        341600                  20060801
2231          PUD                                    20360701                        256000                  20060801
2232          Condominium                            20360701                        132000                  20060801
2233          PUD                                    20360701                        222000                  20060801
2234          PUD                                    20360701                        409449                  20060801
2235          Single Family                          20360701                        216000                  20060801
2236          Condominium                            20360701                        181280                  20060801
2237          Single Family                          20360701                        436000                  20060801
2238          PUD                                    20360701                        176000                  20060801
2239          Single Family                          20360701                        308000                  20060801
2240          PUD                                    20360701                        240000                  20060801
2241          PUD                                    20360701                        125600                  20060801
2242          Single Family                          20360701                        181200                  20060801
2243          Single Family                          20460701                        550000                  20060801
2244          Single Family                          20360701                        239120                  20060801
2245          Single Family                          20360701                        417000                  20060801
2246          PUD                                    20360701                        185000                  20060801
2247          Single Family                          20360701                        520000                  20060801
2248          Single Family                          20360701                        320000                  20060801
2249          PUD                                    20360701                        320000                  20060801
2250          PUD                                    20460701                       1000000                  20060801
2251          Single Family                          20360701                        160000                  20060801
2252          Single Family                          20360701                        184000                  20060801
2253          Single Family                          20360701                        548000                  20060801
2254          Condominium                            20360701                        635988                  20060801
2255          PUD                                    20360701                        188700                  20060801
2256          Single Family                          20360701                        324000                  20060801
2257          2-4 Family                             20360701                        417000                  20060801
2258          PUD                                    20360701                        284000                  20060801
2259          Single Family                          20360701                        311200                  20060801
2260          Single Family                          20360701                        292000                  20060801
2261          Single Family                          20360701                        528000                  20060801
2262          Single Family                          20360701                        238500                  20060801
2263          PUD                                    20360701                        184000                  20060801
2264          PUD                                    20360701                        444000                  20060801
2265          Condominium                            20360701                        220000                  20060801
2266          Condominium                            20360701                        400000                  20060801
2267          Single Family                          20360701                        202500                  20060801
2268          Single Family                          20360701                        444000                  20060801
2269          Condominium                            20360701                        248000                  20060801
2270          Single Family                          20360701                         90720                  20060801
2271          PUD                                    20360701                        212700                  20060801
2272          Single Family                          20360701                        460000                  20060801
2273          PUD                                    20360701                        315200                  20060801
2274          Single Family                          20360701                        308000                  20060801
2275          Single Family                          20360701                        236000                  20060801
2276          PUD                                    20360701                        290079                  20060801
2277          Condominium                            20360701                        316000                  20060801
2278          Single Family                          20360701                        408000                  20060801
2279          Single Family                          20360701                        168000                  20060801
2280          Single Family                          20360701                        247200                  20060801
2281          Single Family                          20360701                        476000                  20060801
2282          Single Family                          20360701                        397500                  20060801
2283          PUD                                    20360701                        480000                  20060801
2284          Single Family                          20360701                        481000                  20060801
2285          Condominium                            20460701                        269600                  20060801
2286          PUD                                    20360701                        268000                  20060801
2287          Single Family                          20360701                        440000                  20060801
2288          Single Family                          20360701                        319500                  20060801
2289          2-4 Family                             20360701                        480000                  20060801
2290          Condominium                            20460701                        440000                  20060801
2291          Single Family                          20360701                        516000                  20060801
2292          Single Family                          20360701                        203820                  20060801
2293          PUD                                    20360701                        440000                  20060801
2294          Single Family                          20360701                        439920                  20060801
2295          Single Family                          20360701                        394000                  20060801
2296          Single Family                          20460701                        459000                  20060801
2297          Single Family                          20460701                        254800                  20060801
2298          Single Family                          20360701                        148000                  20060801
2299          Condominium                            20460701                        360000                  20060801
2300          Single Family                          20360701                        240550                  20060801
2301          Single Family                          20460701                        201000                  20060801
2302          Single Family                          20360701                        388000                  20060801
2303          PUD                                    20460701                        640000                  20060801
2304          Single Family                          20460701                        252000                  20060801
2305          PUD                                    20460701                        508000                  20060801
2306          Single Family                          20360701                        400800                  20060801
2307          Single Family                          20460701                        316000                  20060801
2308          Single Family                          20360701                        560000                  20060801
2309          Single Family                          20360701                        124000                  20060801
2310          Single Family                          20460701                        532000                  20060801
2311          PUD                                    20360701                        945000                  20060801
2312          Single Family                          20460701                        352000                  20060801
2313          PUD                                    20360701                        308840                  20060801
2314          Single Family                          20360701                        564000                  20060801
2315          Single Family                          20460701                        436000                  20060801
2316          Single Family                          20360601                        367873                  20060701
2317          Single Family                          20460701                        200000                  20060801
2318          Single Family                          20360701                        444000                  20060801
2319          Condominium                            20460701                        215920                  20060801
2320          Condominium                            20460701                        592000                  20060801
2321          Single Family                          20460701                        639999                  20060801
2322          Single Family                          20360701                        701600                  20060801
2323          Single Family                          20460701                        592000                  20060801
2324          Single Family                          20460701                        612000                  20060801
2325          Single Family                          20460701                        424000                  20060801
2326          Single Family                          20460701                        650000                  20060801
2327          Single Family                          20360701                        572000                  20060801
2328          Single Family                          20360701                        620000                  20060801
2329          Single Family                          20360701                        376000                  20060801
2330          PUD                                    20360701                        168000                  20060801
2331          2-4 Family                             20360701                        731250                  20060801
2332          Single Family                          20360701                        236000                  20060801
2333          PUD                                    20360701                        252800                  20060801
2334          Single Family                          20460701                        408000                  20060801
2335          Single Family                          20360701                        508800                  20060801
2336          Single Family                          20360701                        272000                  20060801
2337          Townhouse                              20360701                        249000                  20060801
2338          Single Family                          20460701                        326250                  20060801
2339          Single Family                          20360701                        331600                  20060801
2340          Single Family                          20360701                        184000                  20060801
2341          Single Family                          20360701                        492000                  20060801
2342          PUD                                    20360701                        373500                  20060801
2343          PUD                                    20360701                        228000                  20060801
2344          Single Family                          20460701                        544000                  20060801
2345          Single Family                          20360701                        335250                  20060801
2346          Single Family                          20460701                        494400                  20060801
2347          Single Family                          20360701                        607200                  20060801
2348          Single Family                          20460701                        453750                  20060801
2349          Single Family                          20460701                        363000                  20060801
2350          Single Family                          20460701                        590000                  20060801
2351          PUD                                    20360701                        324000                  20060801
2352          Single Family                          20360701                        384000                  20060801
2353          PUD                                    20360701                        253550                  20060801
2354          2-4 Family                             20360701                        370000                  20060801
2355          Single Family                          20360701                        392000                  20060801
2356          Single Family                          20460701                        405000                  20060801
2357          Single Family                          20460701                        496000                  20060801
2358          PUD                                    20360701                        316000                  20060801
2359          Single Family                          20360701                        356000                  20060801
2360          Single Family                          20460701                        713250                  20060801
2361          Condominium                            20360701                        328000                  20060801
2362          Single Family                          20460701                        337600                  20060801
2363          Single Family                          20360701                        155000                  20060801
2364          Single Family                          20360701                        187000                  20060801
2365          Single Family                          20460701                        444000                  20060801
2366          Townhouse                              20360701                        127500                  20060801
2367          Single Family                          20460701                        344000                  20060801
2368          Single Family                          20360701                        455000                  20060801
2369          Single Family                          20460701                        562500                  20060801
2370          Single Family                          20360701                        325000                  20060801
2371          Single Family                          20460701                        402000                  20060801
2372          Condominium                            20360601                        345000                  20060701
2373          PUD                                    20360701                        650000                  20060801
2374          Single Family                          20360701                        592000                  20060801
2375          2-4 Family                             20360701                        512000                  20060801
2376          Single Family                          20460701                        271200                  20060801
2377          Single Family                          20460701                        472000                  20060801
2378          Single Family                          20360701                        226500                  20060801
2379          Single Family                          20460701                        444000                  20060801
2380          Condominium                            20360701                        130320                  20060801
2381          Single Family                          20360701                        525000                  20060801
2382          Single Family                          20360701                        336000                  20060801
2383          Single Family                          20360701                        418500                  20060801
2384          Single Family                          20460601                        388000                  20060701
2385          Single Family                          20360701                        500000                  20060801
2386          Single Family                          20360701                        300000                  20060801
2387          Single Family                          20460701                        560000                  20060801
2388          Single Family                          20360701                        448000                  20060801
2389          Single Family                          20360701                        650000                  20060801
2390          Single Family                          20460701                        472000                  20060801
2391          Single Family                          20360701                        300000                  20060801
2392          Condominium                            20360601                        458000                  20060701
2393          Condominium                            20360601                        515500                  20060701
2394          Single Family                          20360601                        331000                  20060701
2395          PUD                                    20360701                        380000                  20060801
2396          PUD                                    20460701                       1000000                  20060801
2397          Single Family                          20460701                        494730                  20060801
2398          Single Family                          20360701                        436000                  20060801
2399          Single Family                          20360701                        239200                  20060801
2400          Single Family                          20460601                        264000                  20060701
2401          Condominium                            20360701                        212000                  20060801
2402          Single Family                          20460701                        400000                  20060801
2403          Condominium                            20360701                        368000                  20060801
2404          Single Family                          20360701                        424000                  20060801
2405          PUD                                    20360701                        464000                  20060801
2406          Condominium                            20360701                        285600                  20060801
2407          Single Family                          20360701                        161250                  20060801
2408          Condominium                            20360701                        575800                  20060801
2409          Single Family                          20360701                        260000                  20060801
2410          Single Family                          20360601                        472000                  20060701
2411          Single Family                          20460701                        414400                  20060801
2412          Single Family                          20360701                        499400                  20060801
2413          Single Family                          20360701                        650000                  20060801
2414          PUD                                    20360701                        267750                  20060801
2415          Single Family                          20360701                        552000                  20060801
2416          PUD                                    20360701                        548000                  20060801
2417          Single Family                          20360701                        340800                  20060801
2418          Single Family                          20360701                        384000                  20060801
2419          Condominium                            20460701                        416000                  20060801
2420          Single Family                          20360601                        320250                  20060701
2421          PUD                                    20360701                        348750                  20060801
2422          PUD                                    20460701                        504000                  20060801
2423          Single Family                          20460701                       1000000                  20060801
2424          2-4 Family                             20460701                        478400                  20060801
2425          Condominium                            20360701                        495300                  20060801
2426          Single Family                          20360601                        106500                  20060701
2427          Single Family                          20460701                        508800                  20060801
2428          Single Family                          20460701                        428000                  20060801
2429          2-4 Family                             20360701                        900000                  20060801
2430          Single Family                          20360701                        247000                  20060801
2431          Single Family                          20460701                        425000                  20060801
2432          Single Family                          20360701                        348750                  20060801
2433          Condominium                            20360701                        307500                  20060801
2434          Single Family                          20360701                        250000                  20060801
2435          Single Family                          20360701                        280800                  20060801
2436          Single Family                          20460701                        560000                  20060801
2437          Single Family                          20360601                        468750                  20060701
2438          Single Family                          20460601                        364000                  20060701
2439          Single Family                          20360601                        396800                  20060701
2440          Single Family                          20460701                        632000                  20060801
2441          Single Family                          20460701                       1000000                  20060801
2442          Single Family                          20360701                        500000                  20060801
2443          Single Family                          20360701                        428000                  20060801
2444          PUD                                    20460601                        537600                  20060701
2445          Single Family                          20360701                        508000                  20060801
2446          Single Family                          20360601                        471200                  20060701
2447          2-4 Family                             20360701                        335820                  20060801
2448          Townhouse                              20460701                        272000                  20060801
2449          Single Family                          20360601                        320000                  20060701
2450          Single Family                          20360601                        300000                  20060701
2451          Single Family                          20360701                        880000                  20060801
2452          Single Family                          20360701                        452000                  20060801
2453          Single Family                          20360701                        600000                  20060801
2454          Single Family                          20360701                        363200                  20060801
2455          Single Family                          20360701                        381000                  20060801
2456          Single Family                          20460601                        328800                  20060701
2457          Single Family                          20360701                        520000                  20060801
2458          Condominium                            20360701                        195200                  20060801
2459          PUD                                    20460601                        645330                  20060701
2460          Single Family                          20360701                        460000                  20060801
2461          Single Family                          20360701                        580000                  20060801
2462          Condominium                            20460701                         95200                  20060801
2463          PUD                                    20460701                        227500                  20060801
2464          Single Family                          20460701                        339000                  20060801
2465          Single Family                          20460701                        404000                  20060801
2466          Condominium                            20360701                        305200                  20060801
2467          Single Family                          20360701                        568000                  20060801
2468          Single Family                          20460601                        304000                  20060701
2469          2-4 Family                             20360601                        238500                  20060701
2470          Single Family                          20360601                        980000                  20060701
2471          Single Family                          20360701                        492000                  20060801
2472          Single Family                          20460701                        544000                  20060801
2473          Single Family                          20360701                        616000                  20060801
2474          Condominium                            20460701                        203920                  20060801
2475          Single Family                          20460701                        310500                  20060801
2476          Single Family                          20360601                        386400                  20060701
2477          Single Family                          20360601                        200000                  20060701
2478          Single Family                          20360601                        528000                  20060701
2479          Single Family                          20360601                       1918100                  20060701
2480          PUD                                    20460701                        650000                  20060801
2481          PUD                                    20360701                        360000                  20060801
2482          Single Family                          20460701                        488000                  20060801
2483          Single Family                          20360701                       1000000                  20060801
2484          Single Family                          20360701                        520000                  20060801
2485          Condominium                            20460701                        348000                  20060801
2486          Single Family                          20360701                        480000                  20060801
2487          Single Family                          20360701                        343200                  20060801
2488          Condominium                            20360601                        243900                  20060701
2489          Single Family                          20460601                        280000                  20060701
2490          Single Family                          20460601                        267200                  20060701
2491          PUD                                    20460601                        672000                  20060701
2492          Condominium                            20360601                        288000                  20060701
2493          2-4 Family                             20360601                        588000                  20060701
2494          Single Family                          20460601                        348000                  20060701
2495          Single Family                          20360601                        200000                  20060701
2496          PUD                                    20360701                       1000000                  20060801
2497          Condominium                            20360601                        473652                  20060701
2498          Single Family                          20360701                        320000                  20060801
2499          PUD                                    20360701                        380000                  20060801
2500          Single Family                          20360701                        464000                  20060801
2501          Single Family                          20360701                        456000                  20060801
2502          Single Family                          20460601                        456000                  20060701
2503          Single Family                          20360701                        592000                  20060801
2504          Single Family                          20460701                        500000                  20060801
2505          Condominium                            20360601                        252000                  20060701
2506          PUD                                    20360601                        516000                  20060701
2507          Single Family                          20360601                        310000                  20060701
2508          Single Family                          20360601                        423200                  20060701
2509          Single Family                          20460501                        408000                  20060601
2510          PUD                                    20460401                        280000                  20060501
2511          PUD                                    20360501                        352701                  20060601
2512          Single Family                          20360501                        408000                  20060601
2513          Condominium                            20360501                        284800                  20060601
2514          PUD                                    20360401                        357404                  20060501
2515          PUD                                    20360401                        276000                  20060501
2516          Single Family                          20460501                        640000                  20060601
2517          Single Family                          20460501                        378500                  20060601
2518          PUD                                    20360501                        492000                  20060601
2519          PUD                                    20460501                        232000                  20060601
2520          PUD                                    20460501                        173600                  20060601
2521          PUD                                    20360501                        356000                  20060601
2522          Single Family                          20360501                        496000                  20060601
2523          Single Family                          20360401                        188720                  20060501
2524          Single Family                          20360501                        798750                  20060601
2525          Single Family                          20460501                        240000                  20060601
2526          PUD                                    20360401                         92400                  20060501
2527          Single Family                          20360401                        552000                  20060501
2528          Single Family                          20360501                        272000                  20060601
2529          PUD                                    20360501                        374368                  20060601
2530          Townhouse                              20360501                        600000                  20060601
2531          Single Family                          20460501                        111124                  20060601
2532          Condominium                            20360501                        220000                  20060601
2533          Condominium                            20360601                        116000                  20060701
2534          Condominium                            20460501                        215800                  20060601
2535          Single Family                          20360501                        272000                  20060601
2536          Single Family                          20360501                        322880                  20060601
2537          2-4 Family                             20360501                        419250                  20060601
2538          Single Family                          20360401                        206400                  20060501
2539          PUD                                    20360401                        596250                  20060501
2540          PUD                                    20460501                        619219                  20060601
2541          Single Family                          20360501                        316000                  20060601
2542          PUD                                    20360601                        163000                  20060701
2543          PUD                                    20460501                        496000                  20060601
2544          PUD                                    20460501                        408000                  20060601
2545          2-4 Family                             20460501                        344000                  20060601
2546          Single Family                          20360501                        180400                  20060601
2547          Single Family                          20360501                        323200                  20060601
2548          PUD                                    20360501                        185600                  20060601
2549          PUD                                    20360501                        400000                  20060601
2550          Single Family                          20360501                        224000                  20060601
2551          Condominium                            20360501                        460000                  20060601
2552          PUD                                    20360501                        270000                  20060601
2553          PUD                                    20360401                        464000                  20060501
2554          Single Family                          20360501                        420000                  20060601
2555          Single Family                          20360401                        204000                  20060501
2556          2-4 Family                             20360501                        372000                  20060601
2557          Single Family                          20360501                        340000                  20060601
2558          Single Family                          20360601                        446250                  20060701
2559          Condominium                            20360501                        244000                  20060601
2560          PUD                                    20360401                        206000                  20060501
2561          Townhouse                              20360401                        253600                  20060501
2562          Single Family                          20360401                        436000                  20060501
2563          Single Family                          20360501                        480000                  20060601
2564          Single Family                          20360401                        670400                  20060501
2565          PUD                                    20360501                        284000                  20060601
2566          Condominium                            20360401                        248000                  20060501
2567          Single Family                          20360501                        409600                  20060601
2568          Single Family                          20460501                        560000                  20060601
2569          Single Family                          20360401                        189200                  20060501
2570          Single Family                          20360501                        465000                  20060601
2571          Single Family                          20360501                        465000                  20060601
2572          Single Family                          20360501                        175000                  20060601
2573          Condominium                            20360501                        280000                  20060601
2574          PUD                                    20360501                        380000                  20060601
2575          Single Family                          20360501                        488000                  20060601
2576          PUD                                    20360501                        417000                  20060601
2577          Condominium                            20460601                        500000                  20060701
2578          Condominium                            20360601                        420000                  20060701
2579          Single Family                          20360501                        208000                  20060601
2580          Single Family                          20360501                        115200                  20060601
2581          PUD                                    20360401                        478712                  20060501
2582          PUD                                    20360501                        228000                  20060601
2583          PUD                                    20360501                        292000                  20060601
2584          Single Family                          20360601                        580000                  20060701
2585          Single Family                          20460601                        352000                  20060701
2586          Condominium                            20360501                        228800                  20060601
2587          Single Family                          20360501                        225520                  20060601
2588          Townhouse                              20460501                        324000                  20060601
2589          Single Family                          20360501                        145600                  20060601
2590          PUD                                    20360501                        292000                  20060601
2591          PUD                                    20360501                        208000                  20060601
2592          Condominium                            20360401                        164000                  20060501
2593          PUD                                    20360501                        468000                  20060601
2594          PUD                                    20460501                        364000                  20060601
2595          Condominium                            20360501                        324000                  20060601
2596          PUD                                    20360501                        163800                  20060601
2597          Condominium                            20360401                        258232                  20060501
2598          PUD                                    20360501                        133600                  20060601
2599          Single Family                          20360501                        348000                  20060601
2600          PUD                                    20360501                        399200                  20060601
2601          Single Family                          20360501                        286400                  20060601
2602          Condominium                            20360501                        375900                  20060601
2603          Single Family                          20360501                        258000                  20060601
2604          Single Family                          20360601                        301600                  20060701
2605          Single Family                          20360501                        408000                  20060601
2606          Single Family                          20360501                        432000                  20060601
2607          Single Family                          20460501                        472000                  20060601
2608          Single Family                          20360501                        464000                  20060601
2609          Single Family                          20360501                        264000                  20060601
2610          Single Family                          20360601                        435000                  20060701
2611          Single Family                          20360501                        350000                  20060601
2612          Single Family                          20460601                        208000                  20060701
2613          PUD                                    20360601                        650000                  20060701
2614          Single Family                          20360501                        308000                  20060601
2615          Single Family                          20360501                        340000                  20060601
2616          Single Family                          20460501                        571200                  20060601
2617          Single Family                          20360501                        360000                  20060601
2618          PUD                                    20460501                        320000                  20060601
2619          PUD                                    20360501                        448000                  20060601
2620          Single Family                          20360501                        372000                  20060601
2621          Single Family                          20360501                        368000                  20060601
2622          Single Family                          20360501                        540000                  20060601
2623          Single Family                          20360501                        638400                  20060601
2624          Single Family                          20460501                        236000                  20060601
2625          Single Family                          20360501                        416500                  20060601
2626          Single Family                          20360501                        604000                  20060601
2627          Single Family                          20360501                        335200                  20060601
2628          Single Family                          20360601                        372120                  20060701
2629          Single Family                          20360601                        650000                  20060701
2630          Single Family                          20360501                        500000                  20060601
2631          Single Family                          20460501                        520000                  20060601
2632          PUD                                    20360501                        532000                  20060601
2633          PUD                                    20460601                        400000                  20060701
2634          Single Family                          20360401                        503200                  20060501
2635          PUD                                    20360701                        572000                  20060801
2636          PUD                                    20360701                        464800                  20060801
2637          PUD                                    20360701                        580000                  20060801
2638          Single Family                          20360601                        519999                  20060701
2639          PUD                                    20360701                        420000                  20060801
2640          2-4 Family                             20360701                        528000                  20060801
2641          Single Family                          20360701                        172000                  20060801
2642          Single Family                          20360701                        600000                  20060801
2643          Single Family                          20360701                        175000                  20060801
2644          Single Family                          20360701                        937500                  20060801
2645          Single Family                          20360601                        416000                  20060701
2646          PUD                                    20360701                        500000                  20060801
2647          Single Family                          20460701                       1102500                  20060801
2648          Single Family                          20460701                        600000                  20060801
2649          Single Family                          20360701                        512000                  20060801
2650          PUD                                    20360601                        685750                  20060701
2651          Single Family                          20360701                        635000                  20060801
2652          Single Family                          20360601                        940500                  20060701
2653          Single Family                          20360601                        444000                  20060701
2654          Single Family                          20360601                        293712                  20060701
2655          Single Family                          20360601                        686000                  20060701
2656          Single Family                          20360701                        125000                  20060801
2657          Single Family                          20460601                        428000                  20060701
2658          PUD                                    20360601                        260800                  20060701
2659          2-4 Family                             20360601                        398000                  20060701
2660          Single Family                          20460601                        340000                  20060701
2661          Single Family                          20360601                        292500                  20060701
2662          Single Family                          20360701                        208000                  20060801
2663          Single Family                          20460601                        300000                  20060701
2664          Single Family                          20360701                        608000                  20060801
2665          PUD                                    20360701                        560000                  20060801
2666          PUD                                    20360601                        344800                  20060701
2667          PUD                                    20360601                        499200                  20060701
2668          Condominium                            20460601                        168750                  20060701
2669          2-4 Family                             20360701                        555200                  20060801
2670          Single Family                          20360601                        432000                  20060701
2671          Single Family                          20460601                        650000                  20060701
2672          2-4 Family                             20360601                        650000                  20060701
2673          Single Family                          20360601                        336000                  20060701
2674          Single Family                          20460601                        444000                  20060701
2675          Condominium                            20360501                        393520                  20060601
2676          Single Family                          20360601                        420000                  20060701
2677          Single Family                          20360601                        260000                  20060701
2678          PUD                                    20360601                        616000                  20060701
2679          Single Family                          20360601                        225000                  20060701
2680          Condominium                            20360601                        272000                  20060701
2681          Single Family                          20360601                        404000                  20060701
2682          Single Family                          20360601                        116000                  20060701
2683          Single Family                          20460701                        360000                  20060801
2684          Single Family                          20360701                        468000                  20060801
2685          Single Family                          20460601                        640000                  20060701
2686          Single Family                          20360601                        428000                  20060701
2687          Single Family                          20360701                        296000                  20060801
2688          Single Family                          20360701                        145000                  20060801
2689          Single Family                          20360601                        336000                  20060701
2690          Single Family                          20360701                        444800                  20060801
2691          Single Family                          20360601                        422000                  20060701
2692          Single Family                          20360601                        499200                  20060701
2693          Single Family                          20360601                        440000                  20060701
2694          PUD                                    20360701                        466885                  20060801
2695          Single Family                          20360701                        424000                  20060801
2696          Single Family                          20360601                        266400                  20060701
2697          Single Family                          20460701                        482080                  20060801
2698          Single Family                          20360601                        511200                  20060701
2699          Single Family                          20360701                        259012                  20060801
2700          PUD                                    20460701                        964500                  20060801
2701          Condominium                            20460701                        336000                  20060801
2702          Single Family                          20360601                        552000                  20060701
2703          2-4 Family                             20460701                        416000                  20060801
2704          PUD                                    20360701                        650000                  20060801
2705          Single Family                          20460601                        416250                  20060701
2706          Single Family                          20360601                        650000                  20060701
2707          Single Family                          20360601                       1000000                  20060701
2708          Single Family                          20360601                        980000                  20060701
2709          Single Family                          20360601                        276000                  20060701
2710          Single Family                          20360701                        245000                  20060801
2711          Single Family                          20360601                        352000                  20060701
2712          PUD                                    20360601                        292000                  20060701
2713          Single Family                          20360601                        454000                  20060701
2714          Single Family                          20460701                        522000                  20060801
2715          Condominium                            20460601                        272000                  20060701
2716          Single Family                          20360601                        620000                  20060701
2717          2-4 Family                             20360601                        560000                  20060701
2718          Single Family                          20360601                        351200                  20060701
2719          Single Family                          20360601                        359920                  20060701
2720          Single Family                          20460501                        432000                  20060601
2721          Single Family                          20460601                        350000                  20060701
2722          Single Family                          20460501                        337500                  20060601
2723          Single Family                          20360501                        395000                  20060601
2724          Condominium                            20460501                        300000                  20060601
2725          Single Family                          20360501                        403200                  20060601
2726          Single Family                          20360501                        536000                  20060601
2727          Single Family                          20360501                        565000                  20060601
2728          Single Family                          20360501                        247500                  20060601
2729          Single Family                          20360601                        572000                  20060701
2730          Single Family                          20460601                        647717                  20060701
2731          Single Family                          20360601                       1000000                  20060701
2732          Single Family                          20360601                        553600                  20060701
2733          Single Family                          20460501                        628000                  20060601
2734          Single Family                          20460501                        632000                  20060601
2735          Condominium                            20360501                        288000                  20060601
2736          PUD                                    20360501                        340000                  20060601
2737          Single Family                          20460501                        311200                  20060601
2738          Single Family                          20360601                        544000                  20060701
2739          Single Family                          20360501                        176800                  20060601
2740          Single Family                          20360501                        412500                  20060601
2741          PUD                                    20360601                        546750                  20060701
2742          Single Family                          20360501                        280000                  20060601
2743          Single Family                          20460101                        264000                  20060201
2744          Condominium                            20360501                        376000                  20060601
2745          PUD                                    20360601                        400000                  20060701
2746          Single Family                          20360501                        524000                  20060601




--------------------------------------------------------------------------------




                         LOAN_TO_VALUE  MI                                         MERS_ID1         MARGIN
___________________________________________________________________________________________________________
1                          28.06999969 No MI                                       1.00E+17          3.75
2                                   80 No MI                                       1.00E+17          3.75
3                          72.45999908 No MI                                       1.00E+17           3.5
4                                   75 No MI                                       1.00E+17           3.5
5                                   80 No MI                                       1.00E+17          3.75
6                                   80 No MI                                       1.00E+17          3.25
7                                   80 No MI                                       1.00E+17          3.75
8                                   80 No MI                                                         3.75
9                          71.43000031 No MI                                       1.00E+17          3.75
10                         78.73999786 No MI                                       1.00E+17          3.75
11                         76.91999817 No MI                                       1.00E+17          3.75
12                                  80 No MI                                       1.00E+17          3.75
13                                  80 No MI                                       1.00E+17           3.5
14                                  80 No MI                                       1.00E+17           3.5
15                                  80 No MI                                       1.00E+17          3.75
16                                  80 No MI                                       1.00E+17          3.75
17                                  80 No MI                                       1.00E+17           3.5
18                                  80 No MI                                       1.00E+17          3.25
19                                  80 No MI                                       1.00E+17          3.75
20                                  80 No MI                                       1.00E+17          3.75
21                                  80 No MI                                       1.00E+17          3.75
22                                  80 No MI                                       1.00E+17          3.75
23                         78.94999695 No MI                                       1.00E+17          3.75
24                                  80 No MI                                       1.00E+17           3.5
25                         72.98000336 No MI                                       1.00E+17          3.75
26                                  80 No MI                                       1.00E+17           3.5
27                                  80 No MI                                       1.00E+17          3.75
28                                  80 No MI                                       1.00E+17          3.75
29                                  80 No MI                                       1.00E+17         3.125
30                                  80 No MI                                       1.00E+17         3.625
31                                  80 No MI                                       1.00E+17          3.75
32                         77.77999878 No MI                                       1.00E+17          3.75
33                                  80 No MI                                       1.00E+17          3.75
34                         68.91999817 No MI                                       1.00E+17          3.75
35                                  80 No MI                                       1.00E+17          3.75
36                                  75 No MI                                       1.00E+17           3.5
37                                  80 No MI                                       1.00E+17           3.5
38                                  80 No MI                                       1.00E+17          3.75
39                                  80 No MI                                       1.00E+17           3.5
40                                  80 No MI                                                         3.75
41                                  80 No MI                                       1.00E+17          3.75
42                                  80 No MI                                       1.00E+17          3.75
43                                  80 No MI                                       1.00E+17          3.75
44                                  80 No MI                                       1.00E+17          3.75
45                                  80 No MI                                       1.00E+17         3.375
46                                  80 No MI                                       1.00E+17          3.75
47                                  80 No MI                                       1.00E+17          3.75
48                                  80 No MI                                       1.00E+17           3.5
49                         33.63000107 No MI                                       1.00E+17          3.25
50                                  75 No MI                                       1.00E+17          3.75
51                                  80 No MI                                       1.00E+17          3.75
52                                  80 No MI                                       1.00E+17         3.625
53                         79.87999725 No MI                                       1.00E+17          3.75
54                         69.15000153 No MI                                       1.00E+17          3.25
55                         57.47000122 No MI                                       1.00E+17          3.75
56                                  80 No MI                                                         3.75
57                                  80 No MI                                       1.00E+17          3.75
58                                  80 No MI                                       1.00E+17          3.75
59                                  80 No MI                                       1.00E+17         3.375
60                                  80 No MI                                       1.00E+17           3.5
61                                  80 No MI                                       1.00E+17          3.75
62                         79.44000244 No MI                                       1.00E+17          3.75
63                                  75 No MI                                       1.00E+17           3.5
64                                  80 No MI                                       1.00E+17          3.75
65                                  80 No MI                                                          3.5
66                                  80 No MI                                       1.00E+17          3.75
67                                  80 No MI                                       1.00E+17          3.75
68                         55.40999985 No MI                                       1.00E+17          3.75
69                                  80 No MI                                       1.00E+17          3.75
70                         79.33000183 No MI                                       1.00E+17           3.5
71                                  80 No MI                                       1.00E+17           3.5
72                                  80 No MI                                       1.00E+17          3.75
73                                  80 No MI                                       1.00E+17          3.75
74                                  80 No MI                                       1.00E+17           3.5
75                                  80 No MI                                       1.00E+17          3.75
76                                  80 No MI                                       1.00E+17          3.75
77                         77.20999908 No MI                                       1.00E+17          3.25
78                         77.18000031 No MI                                       1.00E+17           3.5
79                                  80 No MI                                       1.00E+17          3.75
80                                  80 No MI                                       1.00E+17          3.75
81                                  80 No MI                                       1.00E+17           3.5
82                                  80 No MI                                       1.00E+17           3.5
83                         79.26999664 No MI                                       1.00E+17          3.75
84                         74.06999969 No MI                                       1.00E+17          3.25
85                         49.54000092 No MI                                                         3.75
86                                  80 No MI                                       1.00E+17         3.625
87                                  80 No MI                                       1.00E+17          3.75
88                                  80 No MI                                       1.00E+17          3.75
89                                  80 No MI                                       1.00E+17          3.75
90                                  80 No MI                                       1.00E+17          3.25
91                         74.69000244 No MI                                       1.00E+17          3.75
92                                  80 No MI                                       1.00E+17           3.5
93                                  80 No MI                                       1.00E+17          3.75
94                                  80 No MI                                       1.00E+17          3.75
95                                  80 No MI                                       1.00E+17          3.75
96                         72.06999969 No MI                                       1.00E+17         3.375
97                                  80 No MI                                       1.00E+17         3.375
98                                  80 No MI                                       1.00E+17          3.75
99                                  80 No MI                                       1.00E+17           3.5
100                                 80 No MI                                       1.00E+17         3.375
101                                 80 No MI                                       1.00E+17          3.75
102                        79.37000275 No MI                                       1.00E+17           3.5
103                                 80 No MI                                       1.00E+17          3.75
104                                 80 No MI                                       1.00E+17          3.75
105                        61.24000168 No MI                                       1.00E+17          2.25
106                        67.19999695 No MI                                       1.00E+17          2.25
107                                 80 No MI                                       1.00E+17         3.625
108                        67.70999908 No MI                                       1.00E+17          3.75
109                        78.79000092 No MI                                       1.00E+17           3.5
110                                 80 No MI                                       1.00E+17          3.75
111                                 80 No MI                                       1.00E+17           3.5
112                                 80 No MI                                       1.00E+17          3.75
113                        72.22000122 No MI                                       1.00E+17          3.75
114                                 80 No MI                                       1.00E+17          3.75
115                                 80 No MI                                       1.00E+17          3.75
116                                 80 No MI                                       1.00E+17          2.75
117                        64.09999847 No MI                                       1.00E+17           3.5
118                                 80 No MI                                       1.00E+17          3.25
119                                 80 No MI                                       1.00E+17         3.625
120                                 80 No MI                                       1.00E+17          3.75
121                                 80 No MI                                       1.00E+17           3.5
122                                 75 No MI                                       1.00E+17         3.625
123                                 80 No MI                                       1.00E+17          3.75
124                        68.80999756 No MI                                       1.00E+17           3.5
125                        58.09000015 No MI                                       1.00E+17         3.375
126                                 80 No MI                                       1.00E+17          3.75
127                                 80 No MI                                       1.00E+17          3.75
128                        78.30999756 No MI                                       1.00E+17           3.5
129                                 80 No MI                                       1.00E+17           3.5
130                                 80 No MI                                       1.00E+17           3.5
131                        72.22000122 No MI                                       1.00E+17          3.75
132                                 80 No MI                                       1.00E+17          3.75
133                                 80 No MI                                       1.00E+17         3.625
134                                 80 No MI                                       1.00E+17         3.625
135                                 80 No MI                                       1.00E+17           3.5
136                                 80 No MI                                       1.00E+17          3.75
137                                 80 No MI                                       1.00E+17           3.5
138                                 80 No MI                                       1.00E+17           3.5
139                                 80 No MI                                       1.00E+17          3.75
140                                 80 No MI                                       1.00E+17          3.75
141                                 80 No MI                                       1.00E+17          3.25
142                        77.33000183 No MI                                       1.00E+17           3.5
143                        71.94000244 No MI                                       1.00E+17           3.5
144                                 80 No MI                                       1.00E+17           3.5
145                                 80 No MI                                       1.00E+17         3.625
146                                 80 No MI                                       1.00E+17          3.75
147                                 80 No MI                                       1.00E+17          3.75
148                                 80 No MI                                       1.00E+17           3.5
149                                 80 No MI                                       1.00E+17         3.375
150                                 80 No MI                                       1.00E+17          3.75
151                                 80 No MI                                                          3.5
152                                 80 No MI                                       1.00E+17          3.75
153                                 80 No MI                                       1.00E+17         3.375
154                                 80 No MI                                       1.00E+17          3.75
155                                 80 No MI                                       1.00E+17         3.375
156                                 80 No MI                                       1.00E+17         3.125
157                                 80 No MI                                       1.00E+17          3.25
158                                 80 No MI                                       1.00E+17         2.625
159                                 80 No MI                                       1.00E+17         2.875
160                                 80 No MI                                       1.00E+17           3.5
161                                 80 No MI                                       1.00E+17          3.75
162                                 80 No MI                                       1.00E+17           3.5
163                                 80 No MI                                       1.00E+17          3.75
164                        75.13999939 No MI                                       1.00E+17          3.75
165                                 80 No MI                                       1.00E+17         3.375
166                        70.65000153 No MI                                       1.00E+17          3.75
167                                 80 No MI                                       1.00E+17          3.75
168                                 80 No MI                                       1.00E+17          3.25
169                              37.75 No MI                                       1.00E+17           3.5
170                        77.77999878 No MI                                       1.00E+17         3.375
171                                 80 No MI                                       1.00E+17          3.25
172                                 80 No MI                                       1.00E+17           3.5
173                                 80 No MI                                       1.00E+17          3.75
174                                 80 No MI                                       1.00E+17          3.75
175                        64.81999969 No MI                                       1.00E+17          3.75
176                                 80 No MI                                       1.00E+17          3.75
177                                 80 No MI                                       1.00E+17         3.625
178                        79.98999786 No MI                                       1.00E+17          3.25
179                                 70 No MI                                       1.00E+17         3.375
180                        79.08000183 No MI                                       1.00E+17          3.75
181                                 80 No MI                                       1.00E+17          3.25
182                        70.45999908 No MI                                       1.00E+17          3.75
183                                 80 No MI                                       1.00E+17           3.5
184                        72.31999969 No MI                                                        3.625
185                                 80 No MI                                       1.00E+17           3.5
186                                 80 No MI                                       1.00E+17          3.75
187                        74.06999969 No MI                                                          3.5
188                                 80 No MI                                       1.00E+17          3.75
189                                 80 No MI                                       1.00E+17          3.25
190                        78.69000244 No MI                                       1.00E+17         3.375
191                        77.97000122 No MI                                       1.00E+17         3.625
192                                 80 No MI                                       1.00E+17         3.375
193                                 80 No MI                                       1.00E+17          3.75
194                                 80 No MI                                       1.00E+17          3.25
195                                 80 No MI                                       1.00E+17           3.5
196                                 80 No MI                                       1.00E+17          3.75
197                                 80 No MI                                       1.00E+17           3.5
198                                 80 No MI                                       1.00E+17           3.5
199                                 80 No MI                                                          3.5
200                                 80 No MI                                       1.00E+17           3.5
201                                 80 No MI                                       1.00E+17           3.5
202                                 80 No MI                                       1.00E+17         3.125
203                                 80 No MI                                       1.00E+17          2.25
204                                 80 No MI                                       1.00E+17           3.5
205                                 80 No MI                                       1.00E+17           2.5
206                                 80 No MI                                       1.00E+17           3.5
207                                 80 No MI                                       1.00E+17         3.375
208                                 80 No MI                                                          3.5
209                                 80 No MI                                       1.00E+17           3.5
210                                 80 No MI                                       1.00E+17           3.5
211                                 80 No MI                                       1.00E+17           3.5
212                                 80 No MI                                       1.00E+17           3.5
213                                 80 No MI                                       1.00E+17           3.5
214                                 80 No MI                                       1.00E+17         2.875
215                                 80 No MI                                       1.00E+17          3.25
216                                 80 No MI                                       1.00E+17         3.375
217                                 80 No MI                                       1.00E+17           3.5
218                                 80 No MI                                       1.00E+17          3.25
219                                 80 No MI                                       1.00E+17           3.5
220                                 80 No MI                                       1.00E+17          2.25
221                                 80 No MI                                       1.00E+17           3.5
222                        15.38000011 No MI                                       1.00E+17           3.5
223                                 80 No MI                                       1.00E+17           3.5
224                                 80 No MI                                       1.00E+17             3
225                                 80 No MI                                       1.00E+17           3.5
226                        78.30999756 No MI                                       1.00E+17         2.875
227                                 80 No MI                                       1.00E+17         2.625
228                                 80 No MI                                                         3.25
229                                 80 No MI                                       1.00E+17          3.25
230                                 75 No MI                                       1.00E+17         3.125
231                                 80 No MI                                       1.00E+17           3.5
232                                 80 No MI                                       1.00E+17          2.25
233                                 80 No MI                                                        3.375
234                                 80 No MI                                       1.00E+17         3.875
235                                 80 No MI                                       1.00E+17           3.5
236                                 80 No MI                                       1.00E+17           3.5
237                                 80 No MI                                       1.00E+17           3.5
238                                 80 No MI                                       1.00E+17           3.5
239                                 80 No MI                                       1.00E+17           3.5
240                                 80 No MI                                       1.00E+17           3.5
241                                 80 No MI                                       1.00E+17          3.25
242                        78.12999725 No MI                                       1.00E+17          2.75
243                                 80 No MI                                       1.00E+17           3.5
244                                 80 No MI                                       1.00E+17           3.5
245                                 80 No MI                                       1.00E+17           3.5
246                                 80 No MI                                                         2.25
247                                 80 No MI                                       1.00E+17           3.5
248                                 80 No MI                                       1.00E+17           3.5
249                                 80 No MI                                       1.00E+17           3.5
250                                 80 No MI                                       1.00E+17           3.5
251                                 75 No MI                                       1.00E+17         2.875
252                                 80 No MI                                       1.00E+17         3.875
253                                 80 No MI                                       1.00E+17           3.5
254                        62.93999863 No MI                                       1.00E+17          3.75
255                                 80 No MI                                       1.00E+17           3.5
256                                 80 No MI                                       1.00E+17          3.75
257                                 75 No MI                                       1.00E+17          3.75
258                                 80 No MI                                       1.00E+17          3.75
259                                 75 No MI                                       1.00E+17         3.375
260                                 80 No MI                                       1.00E+17          3.75
261                        77.33000183 No MI                                       1.00E+17          3.25
262                                 80 No MI                                       1.00E+17          2.25
263                                 80 No MI                                       1.00E+17           3.5
264                                 80 No MI                                       1.00E+17          2.25
265                                 80 No MI                                       1.00E+17          2.25
266                                 80 No MI                                       1.00E+17           3.5
267                                 80 No MI                                       1.00E+17           3.5
268                                 80 No MI                                       1.00E+17          2.25
269                                 80 No MI                                       1.00E+17          2.25
270                                 80 No MI                                       1.00E+17          2.25
271                                 80 No MI                                       1.00E+17           3.5
272                                 80 No MI                                       1.00E+17          2.25
273                                 80 No MI                                       1.00E+17          2.25
274                                 80 No MI                                       1.00E+17           3.5
275                                 80 No MI                                       1.00E+17          2.75
276                                 80 No MI                                       1.00E+17          2.25
277                                 80 No MI                                       1.00E+17          3.25
278                                 80 No MI                                       1.00E+17          2.25
279                                 80 No MI                                       1.00E+17          2.25
280                                 80 No MI                                       1.00E+17             3
281                                 80 No MI                                       1.00E+17          2.25
282                                 80 No MI                                       1.00E+17          2.25
283                                 80 No MI                                       1.00E+17          2.25
284                                 80 No MI                                       1.00E+17          2.25
285                                 80 No MI                                       1.00E+17          2.25
286                                 80 No MI                                       1.00E+17           3.5
287                                 80 No MI                                       1.00E+17          2.25
288                                 80 No MI                                       1.00E+17           3.5
289                                 80 No MI                                       1.00E+17          2.25
290                        78.91999817 No MI                                       1.00E+17          2.25
291                        72.41000366 No MI                                       1.00E+17          2.25
292                                 80 No MI                                                          3.5
293                                 75 No MI                                       1.00E+17          2.25
294                                 70 No MI                                       1.00E+17             3
295                                 80 No MI                                       1.00E+17          2.25
296                        79.91999817 No MI                                       1.00E+17         2.875
297                                 80 No MI                                       1.00E+17          2.25
298                                 80 No MI                                       1.00E+17          2.25
299                                 80 No MI                                       1.00E+17          2.25
300                                 80 No MI                                       1.00E+17          2.25
301                                 80 No MI                                       1.00E+17           3.5
302                                 80 No MI                                       1.00E+17          2.25
303                                 80 No MI                                       1.00E+17          2.25
304                                 80 No MI                                       1.00E+17          2.25
305                                 80 No MI                                                          3.5
306                                 80 No MI                                       1.00E+17          2.25
307                                 80 No MI                                                          3.5
308                                 80 No MI                                       1.00E+17          2.25
309                                 80 No MI                                       1.00E+17          2.25
310                        79.98000336 No MI                                       1.00E+17         3.125
311                                 80 No MI                                       1.00E+17          2.25
312                                 80 No MI                                       1.00E+17          2.25
313                                 80 No MI                                       1.00E+17           3.5
314                                 80 No MI                                       1.00E+17          2.25
315                                 80 No MI                                       1.00E+17          2.25
316                                 80 No MI                                       1.00E+17           3.5
317                                 80 No MI                                       1.00E+17         3.625
318                                 80 No MI                                       1.00E+17          2.25
319                        74.87000275 No MI                                       1.00E+17           3.5
320                                 80 No MI                                       1.00E+17          3.75
321                                 80 No MI                                       1.00E+17          3.75
322                        79.33999634 No MI                                       1.00E+17           3.5
323                                 80 No MI                                       1.00E+17          2.25
324                                 80 No MI                                       1.00E+17          2.25
325                                 80 No MI                                       1.00E+17          3.25
326                                 80 No MI                                       1.00E+17          2.25
327                                 75 No MI                                       1.00E+17           3.5
328                        56.72999954 No MI                                       1.00E+17          2.25
329                                 80 No MI                                                         2.25
330                                 80 No MI                                       1.00E+17          2.25
331                                 80 No MI                                       1.00E+17          2.25
332                                 80 No MI                                       1.00E+17          2.25
333                        79.88999939 No MI                                       1.00E+17          2.25
334                                 80 No MI                                       1.00E+17          2.25
335                                 80 No MI                                       1.00E+17          2.25
336                                 80 No MI                                       1.00E+17          2.25
337                                 75 No MI                                       1.00E+17           3.5
338                                 80 No MI                                       1.00E+17          2.25
339                                 80 No MI                                       1.00E+17          2.25
340                                 80 No MI                                       1.00E+17          3.25
341                               78.5 No MI                                       1.00E+17          2.25
342                                 80 No MI                                       1.00E+17          2.25
343                                 80 No MI                                       1.00E+17          2.25
344                                 80 No MI                                       1.00E+17          2.25
345                        61.86000061 No MI                                       1.00E+17          2.25
346                                 80 No MI                                       1.00E+17           3.5
347                                 80 No MI                                       1.00E+17          2.25
348                                 80 No MI                                       1.00E+17           3.5
349                                 80 No MI                                       1.00E+17          2.25
350                        77.95999908 No MI                                       1.00E+17          3.75
351                                 80 No MI                                       1.00E+17           3.5
352                                 80 No MI                                       1.00E+17           3.5
353                                 80 No MI                                       1.00E+17          3.75
354                                 80 No MI                                       1.00E+17          3.75
355                                 80 No MI                                       1.00E+17          3.25
356                        64.68000031 No MI                                       1.00E+17          3.75
357                                 80 No MI                                       1.00E+17          3.75
358                                 80 No MI                                       1.00E+17          2.25
359                                 80 No MI                                       1.00E+17          2.25
360                                 40 No MI                                       1.00E+17          2.25
361                                 80 No MI                                       1.00E+17          2.25
362                                 80 No MI                                       1.00E+17          2.25
363                                 80 No MI                                       1.00E+17          2.25
364                                 80 No MI                                       1.00E+17          2.25
365                                 80 No MI                                       1.00E+17          2.25
366                                 80 No MI                                       1.00E+17          2.25
367                                 80 No MI                                       1.00E+17         2.875
368                        79.84999847 No MI                                       1.00E+17         2.875
369                                 80 No MI                                       1.00E+17          2.25
370                                 80 No MI                                       1.00E+17           3.5
371                        76.47000122 No MI                                       1.00E+17          2.25
372                                 80 No MI                                       1.00E+17         2.875
373                                 80 No MI                                       1.00E+17          2.25
374                                 80 No MI                                       1.00E+17          2.25
375                                 80 No MI                                       1.00E+17           3.5
376                                 80 No MI                                       1.00E+17         3.375
377                        78.59999847 No MI                                       1.00E+17         3.375
378                                 80 No MI                                       1.00E+17          2.25
379                                 80 No MI                                       1.00E+17          2.25
380                                 80 No MI                                       1.00E+17          2.25
381                                 80 No MI                                       1.00E+17          2.25
382                                 80 No MI                                       1.00E+17           3.5
383                                 80 No MI                                       1.00E+17          2.25
384                                 80 No MI                                       1.00E+17          2.25
385                                 80 No MI                                       1.00E+17          2.25
386                                 80 No MI                                       1.00E+17          2.25
387                                 80 No MI                                       1.00E+17          2.25
388                                 80 No MI                                       1.00E+17           3.5
389                                 80 No MI                                       1.00E+17          2.25
390                                 80 No MI                                       1.00E+17          2.25
391                        67.84999847 No MI                                       1.00E+17          2.25
392                                 80 No MI                                       1.00E+17          2.25
393                                 80 No MI                                       1.00E+17          2.25
394                                 80 No MI                                       1.00E+17          2.25
395                                 80 No MI                                       1.00E+17          2.25
396                                 80 No MI                                       1.00E+17          2.25
397                                 80 No MI                                       1.00E+17          2.25
398                                 80 No MI                                       1.00E+17          2.25
399                                 80 No MI                                       1.00E+17          2.25
400                                 80 No MI                                       1.00E+17          2.25
401                                 80 No MI                                       1.00E+17          2.25
402                                 75 No MI                                       1.00E+17          2.25
403                                 80 No MI                                       1.00E+17          2.25
404                                 80 No MI                                       1.00E+17          2.25
405                                 80 No MI                                       1.00E+17          2.25
406                                 80 No MI                                       1.00E+17          2.25
407                                 80 No MI                                       1.00E+17          2.25
408                                 80 No MI                                       1.00E+17          2.25
409                        78.94999695 No MI                                       1.00E+17         3.125
410                                 80 No MI                                       1.00E+17          2.25
411                                 80 No MI                                       1.00E+17          2.25
412                                 80 No MI                                       1.00E+17          2.25
413                                 80 No MI                                       1.00E+17          2.25
414                                 80 No MI                                       1.00E+17          2.25
415                                 80 No MI                                       1.00E+17          2.25
416                                 80 No MI                                       1.00E+17          2.25
417                                 75 No MI                                       1.00E+17          3.25
418                                 80 No MI                                       1.00E+17          2.25
419                                 80 No MI                                       1.00E+17          2.25
420                                 80 No MI                                       1.00E+17           3.5
421                        58.11000061 No MI                                       1.00E+17          2.25
422                                 80 No MI                                       1.00E+17          2.25
423                                 80 No MI                                       1.00E+17          2.25
424                                 80 No MI                                       1.00E+17          2.25
425                                 80 No MI                                       1.00E+17          2.25
426                                 80 No MI                                       1.00E+17          2.25
427                                 80 No MI                                       1.00E+17          2.25
428                                 80 No MI                                       1.00E+17          2.25
429                                 75 No MI                                       1.00E+17           3.5
430                                 80 No MI                                                         2.25
431                                 80 No MI                                       1.00E+17          2.25
432                                 80 No MI                                       1.00E+17          2.25
433                                 75 No MI                                       1.00E+17           3.5
434                                 80 No MI                                       1.00E+17          2.25
435                                 80 No MI                                       1.00E+17          2.25
436                                 80 No MI                                       1.00E+17          2.25
437                                 80 No MI                                       1.00E+17           3.5
438                                 70 No MI                                       1.00E+17          2.25
439                                 80 No MI                                       1.00E+17          2.25
440                                 80 No MI                                       1.00E+17          2.25
441                                 80 No MI                                       1.00E+17          2.25
442                        52.77999878 No MI                                       1.00E+17          2.25
443                                 80 No MI                                       1.00E+17          2.25
444                                 80 No MI                                       1.00E+17          2.25
445                                 80 No MI                                       1.00E+17          3.25
446                                 80 No MI                                                          3.5
447                                 80 No MI                                       1.00E+17           2.5
448                        66.66999817 No MI                                       1.00E+17          2.25
449                                 80 No MI                                       1.00E+17          2.25
450                                 80 No MI                                       1.00E+17          2.25
451                                 80 No MI                                       1.00E+17          2.25
452                        60.22999954 No MI                                       1.00E+17          2.25
453                                 80 No MI                                       1.00E+17           3.5
454                                 75 No MI                                                          3.5
455                                 80 No MI                                       1.00E+17          2.25
456                                 80 No MI                                       1.00E+17          2.25
457                                 80 No MI                                       1.00E+17          2.25
458                                 80 No MI                                                          3.5
459                                 80 No MI                                       1.00E+17           3.5
460                                 80 No MI                                       1.00E+17          2.25
461                                 80 No MI                                       1.00E+17          3.25
462                                 75 No MI                                       1.00E+17          2.25
463                        57.68999863 No MI                                       1.00E+17          2.25
464                                 80 No MI                                       1.00E+17          2.25
465                                 80 No MI                                       1.00E+17           3.5
466                                 80 No MI                                       1.00E+17           3.5
467                                 80 No MI                                       1.00E+17          2.25
468                                 80 No MI                                       1.00E+17          2.25
469                                 80 No MI                                       1.00E+17          2.25
470                                 80 No MI                                       1.00E+17          2.25
471                                 80 No MI                                       1.00E+17          2.25
472                                 80 No MI                                                          3.5
473                        60.61000061 No MI                                       1.00E+17          2.25
474                                 80 No MI                                                          3.5
475                                 80 No MI                                       1.00E+17          2.25
476                                 80 No MI                                       1.00E+17           3.5
477                                 80 No MI                                       1.00E+17          2.25
478                                 80 No MI                                       1.00E+17          2.25
479                                 80 No MI                                       1.00E+17          2.25
480                                 80 No MI                                       1.00E+17          2.25
481                                 80 No MI                                       1.00E+17          2.25
482                                 80 No MI                                       1.00E+17         3.375
483                                 80 No MI                                       1.00E+17         3.375
484                                 80 No MI                                       1.00E+17          2.25
485                                 80 No MI                                       1.00E+17          2.25
486                                 80 No MI                                       1.00E+17         3.125
487                        78.44999695 No MI                                       1.00E+17          2.25
488                                 80 No MI                                       1.00E+17          2.25
489                                 80 No MI                                       1.00E+17          2.25
490                                 80 No MI                                       1.00E+17          2.25
491                                 80 No MI                                       1.00E+17          2.25
492                        38.29999924 No MI                                       1.00E+17          2.25
493                                 80 No MI                                       1.00E+17          2.25
494                                 80 No MI                                       1.00E+17          2.25
495                                 80 No MI                                       1.00E+17          2.25
496                                 80 No MI                                       1.00E+17          2.25
497                                 80 No MI                                       1.00E+17          2.25
498                                 80 No MI                                       1.00E+17          2.25
499                        44.11999893 No MI                                       1.00E+17          2.75
500                                 75 No MI                                       1.00E+17          2.25
501                                 80 No MI                                       1.00E+17          2.25
502                                 80 No MI                                       1.00E+17          2.25
503                        72.02999878 No MI                                       1.00E+17         2.875
504                                 80 No MI                                       1.00E+17          2.25
505                                 80 No MI                                       1.00E+17          2.25
506                                 75 No MI                                       1.00E+17          2.25
507                        56.40000153 No MI                                       1.00E+17          2.25
508                                 76 No MI                                                        2.875
509                        79.09999847 No MI                                       1.00E+17          2.25
510                                 80 No MI                                       1.00E+17          2.25
511                                 76 No MI                                       1.00E+17          2.25
512                                 80 No MI                                       1.00E+17          2.25
513                                 80 No MI                                       1.00E+17             3
514                        79.45999908 No MI                                       1.00E+17          2.25
515                        78.94000244 No MI                                       1.00E+17          2.25
516                                 80 No MI                                       1.00E+17          2.25
517                                 75 No MI                                       1.00E+17          2.25
518                                 80 No MI                                       1.00E+17           3.5
519                                 80 No MI                                       1.00E+17          2.25
520                                 80 No MI                                       1.00E+17          2.25
521                                 80 No MI                                       1.00E+17          2.25
522                                 80 No MI                                       1.00E+17           3.5
523                                 80 No MI                                       1.00E+17          2.25
524                                 70 No MI                                       1.00E+17          2.25
525                                 80 No MI                                       1.00E+17           3.5
526                                 80 No MI                                       1.00E+17          2.25
527                                 80 No MI                                       1.00E+17          2.25
528                                 80 No MI                                       1.00E+17          2.25
529                        79.94000244 No MI                                       1.00E+17          2.25
530                                 80 No MI                                       1.00E+17          2.25
531                                 80 No MI                                       1.00E+17          2.25
532                                 80 No MI                                       1.00E+17          2.25
533                        43.38000107 No MI                                       1.00E+17          2.25
534                                 80 No MI                                       1.00E+17          2.25
535                                 80 No MI                                       1.00E+17          2.25
536                                 80 No MI                                       1.00E+17          2.25
537                               37.5 No MI                                       1.00E+17          2.25
538                                 80 No MI                                       1.00E+17          2.25
539                        58.54999924 No MI                                       1.00E+17          2.25
540                                 80 No MI                                       1.00E+17          2.25
541                                 80 No MI                                       1.00E+17         2.375
542                                 80 No MI                                       1.00E+17          2.25
543                        72.73000336 No MI                                       1.00E+17          2.25
544                                 80 No MI                                       1.00E+17          2.25
545                        79.54000092 No MI                                       1.00E+17          2.75
546                                 80 No MI                                       1.00E+17          2.25
547                                 80 No MI                                       1.00E+17          2.25
548                                 80 No MI                                       1.00E+17          2.75
549                                 80 No MI                                       1.00E+17          2.25
550                                 80 No MI                                       1.00E+17           3.5
551                                 80 No MI                                       1.00E+17          2.25
552                                 80 No MI                                       1.00E+17          2.25
553                                 75 No MI                                       1.00E+17          2.25
554                        79.44999695 No MI                                       1.00E+17          2.25
555                                 76 No MI                                       1.00E+17             3
556                                 80 No MI                                       1.00E+17         2.875
557                                 80 No MI                                       1.00E+17          2.25
558                        79.18000031 No MI                                       1.00E+17          2.25
559                                 80 No MI                                       1.00E+17          2.25
560                                 80 No MI                                       1.00E+17          2.25
561                                 80 No MI                                       1.00E+17          2.25
562                                 80 No MI                                       1.00E+17          2.25
563                                 80 No MI                                       1.00E+17          2.25
564                        78.58000183 No MI                                       1.00E+17          2.25
565                                 80 No MI                                       1.00E+17          2.25
566                                 80 No MI                                       1.00E+17           3.5
567                                 80 No MI                                       1.00E+17          2.25
568                        72.69000244 No MI                                       1.00E+17          2.25
569                        86.54000092 PMI                                         1.00E+17         2.875
570                                 80 No MI                                       1.00E+17          2.25
571                                 80 No MI                                       1.00E+17          2.25
572                                 80 No MI                                       1.00E+17          2.25
573                                 80 No MI                                       1.00E+17          2.25
574                                 80 No MI                                       1.00E+17          2.25
575                        77.84999847 No MI                                       1.00E+17           3.5
576                                 80 No MI                                       1.00E+17          2.25
577                                 80 No MI                                       1.00E+17          2.25
578                                 80 No MI                                       1.00E+17          2.25
579                                 80 No MI                                       1.00E+17          2.25
580                                 80 No MI                                       1.00E+17          2.25
581                                 80 No MI                                       1.00E+17          2.25
582                                 80 No MI                                       1.00E+17          2.25
583                                 80 No MI                                       1.00E+17          2.25
584                                 80 No MI                                       1.00E+17          2.25
585                                 80 No MI                                       1.00E+17           3.5
586                                 80 No MI                                       1.00E+17          2.25
587                                 80 No MI                                       1.00E+17          2.25
588                                 80 No MI                                       1.00E+17          2.25
589                                 80 No MI                                       1.00E+17          2.25
590                                 75 No MI                                       1.00E+17           2.5
591                                 80 No MI                                       1.00E+17          2.25
592                                 80 No MI                                       1.00E+17          2.25
593                                 80 No MI                                       1.00E+17          2.25
594                                 80 No MI                                       1.00E+17          2.25
595                                 80 No MI                                       1.00E+17             3
596                                 80 No MI                                       1.00E+17          2.25
597                                 80 No MI                                       1.00E+17          2.25
598                                 80 No MI                                       1.00E+17          2.25
599                                 80 No MI                                       1.00E+17          2.25
600                                 80 No MI                                       1.00E+17          2.25
601                                 80 No MI                                       1.00E+17          2.25
602                                 80 No MI                                       1.00E+17          2.25
603                                 80 No MI                                       1.00E+17           3.5
604                                 80 No MI                                       1.00E+17          2.25
605                        78.93000031 No MI                                       1.00E+17          2.25
606                                 80 No MI                                       1.00E+17          2.25
607                                 80 No MI                                       1.00E+17          2.25
608                                 80 No MI                                       1.00E+17          2.25
609                        77.04000092 No MI                                       1.00E+17          2.25
610                                 80 No MI                                       1.00E+17          2.25
611                                 80 No MI                                       1.00E+17           3.5
612                                 80 No MI                                       1.00E+17           3.5
613                                 80 No MI                                       1.00E+17          2.25
614                        78.62999725 No MI                                                          3.5
615                                 80 No MI                                       1.00E+17          2.25
616                                 80 No MI                                       1.00E+17          2.25
617                                 80 No MI                                       1.00E+17         2.875
618                                 70 No MI                                       1.00E+17          2.25
619                                 80 No MI                                       1.00E+17          2.25
620                                 80 No MI                                       1.00E+17          2.25
621                                 80 No MI                                       1.00E+17          2.25
622                        79.58999634 No MI                                       1.00E+17          2.25
623                                 80 No MI                                       1.00E+17          2.25
624                                 80 No MI                                       1.00E+17          2.25
625                                 80 No MI                                       1.00E+17          2.25
626                                 80 No MI                                       1.00E+17           3.5
627                                 80 No MI                                       1.00E+17           3.5
628                                 80 No MI                                       1.00E+17          2.25
629                                 80 No MI                                       1.00E+17          2.25
630                                 80 No MI                                       1.00E+17           3.5
631                                 80 No MI                                       1.00E+17          2.25
632                                 80 No MI                                       1.00E+17          2.25
633                                 80 No MI                                       1.00E+17          2.25
634                                 80 No MI                                       1.00E+17          2.25
635                        48.61000061 No MI                                       1.00E+17           2.5
636                                 80 No MI                                       1.00E+17           3.5
637                                 75 No MI                                       1.00E+17          2.25
638                                 80 No MI                                       1.00E+17          2.25
639                                 80 No MI                                       1.00E+17          2.25
640                        79.48999786 No MI                                       1.00E+17          2.25
641                        73.91000366 No MI                                       1.00E+17          2.25
642                                 80 No MI                                       1.00E+17          2.25
643                                 80 No MI                                       1.00E+17          2.25
644                                 80 No MI                                       1.00E+17          2.25
645                                 80 No MI                                       1.00E+17          2.25
646                                 80 No MI                                       1.00E+17          2.25
647                                 80 No MI                                       1.00E+17          2.25
648                        55.38000107 No MI                                       1.00E+17          2.25
649                                 80 No MI                                       1.00E+17          2.25
650                        38.75999832 No MI                                       1.00E+17          2.25
651                                 80 No MI                                       1.00E+17          2.25
652                                 80 No MI                                       1.00E+17          2.25
653                                 80 No MI                                       1.00E+17          2.25
654                                 80 No MI                                       1.00E+17          2.25
655                                 80 No MI                                       1.00E+17          2.25
656                                 80 No MI                                       1.00E+17          2.25
657                                 75 No MI                                       1.00E+17         3.125
658                                 80 No MI                                       1.00E+17          2.25
659                                 80 No MI                                       1.00E+17          2.25
660                                 80 No MI                                       1.00E+17           3.5
661                                 80 No MI                                       1.00E+17          2.25
662                                 80 No MI                                       1.00E+17          2.25
663                                 80 No MI                                       1.00E+17          2.25
664                              68.75 No MI                                       1.00E+17          2.75
665                                 80 No MI                                       1.00E+17          2.25
666                                 80 No MI                                       1.00E+17          2.25
667                                 80 No MI                                       1.00E+17          2.25
668                                 80 No MI                                       1.00E+17           3.5
669                                 80 No MI                                       1.00E+17          2.25
670                                 80 No MI                                       1.00E+17         3.375
671                                 80 No MI                                       1.00E+17          2.25
672                                 80 No MI                                       1.00E+17           3.5
673                                 80 No MI                                       1.00E+17          2.25
674                                 80 No MI                                       1.00E+17          2.25
675                                 80 No MI                                       1.00E+17          2.25
676                                 80 No MI                                       1.00E+17          2.25
677                              73.75 No MI                                       1.00E+17          2.25
678                                 75 No MI                                       1.00E+17          2.25
679                                 80 No MI                                       1.00E+17          2.25
680                        79.05000305 No MI                                       1.00E+17          2.25
681                                 80 No MI                                       1.00E+17         3.375
682                                 80 No MI                                       1.00E+17          2.25
683                                 80 No MI                                       1.00E+17          2.25
684                                 80 No MI                                                          3.5
685                                 80 No MI                                       1.00E+17          2.25
686                                 80 No MI                                       1.00E+17          2.25
687                                 80 No MI                                       1.00E+17          3.25
688                                 80 No MI                                       1.00E+17           3.5
689                                 80 No MI                                       1.00E+17          2.25
690                                 80 No MI                                       1.00E+17          2.25
691                                 80 No MI                                       1.00E+17          2.25
692                                 80 No MI                                       1.00E+17          2.25
693                                 80 No MI                                       1.00E+17          2.25
694                                 80 No MI                                       1.00E+17         3.125
695                                 80 No MI                                       1.00E+17         3.375
696                                 80 No MI                                       1.00E+17           3.5
697                                 80 No MI                                       1.00E+17          2.25
698                        78.34999847 No MI                                       1.00E+17          2.25
699                                 80 No MI                                       1.00E+17          2.25
700                                 80 No MI                                       1.00E+17           3.5
701                                 80 No MI                                       1.00E+17          2.25
702                                 80 No MI                                       1.00E+17          2.25
703                                 80 No MI                                       1.00E+17          2.25
704                                 80 No MI                                       1.00E+17          2.25
705                                 80 No MI                                       1.00E+17          2.25
706                                 80 No MI                                       1.00E+17          3.25
707                                 80 No MI                                       1.00E+17          2.25
708                                 80 No MI                                       1.00E+17          2.25
709                                 80 No MI                                       1.00E+17          2.25
710                                 80 No MI                                       1.00E+17         2.625
711                                 80 No MI                                       1.00E+17          2.25
712                                 80 No MI                                                          3.5
713                                 80 No MI                                       1.00E+17          2.25
714                                 80 No MI                                       1.00E+17           3.5
715                                 80 No MI                                       1.00E+17          2.25
716                                 80 No MI                                       1.00E+17          2.25
717                                 80 No MI                                       1.00E+17          2.25
718                                 80 No MI                                       1.00E+17         3.375
719                                 80 No MI                                       1.00E+17          2.25
720                                 80 No MI                                       1.00E+17          2.25
721                                 95 Radian Guaranty                             1.00E+17           3.5
722                                 80 No MI                                       1.00E+17          2.25
723                                 80 No MI                                       1.00E+17          2.25
724                        70.09999847 No MI                                       1.00E+17         3.375
725                                 80 No MI                                       1.00E+17          2.25
726                                 80 No MI                                       1.00E+17          2.25
727                                 80 No MI                                       1.00E+17          3.25
728                                 80 No MI                                       1.00E+17          2.25
729                                 80 No MI                                       1.00E+17          3.25
730                                 80 No MI                                       1.00E+17           3.5
731                                 80 No MI                                       1.00E+17          2.25
732                                 74 No MI                                       1.00E+17          2.25
733                                 80 No MI                                       1.00E+17           3.5
734                                 80 No MI                                       1.00E+17           3.5
735                        79.20999908 No MI                                       1.00E+17           3.5
736                                 80 No MI                                       1.00E+17          2.25
737                                 75 No MI                                       1.00E+17          2.25
738                                 80 No MI                                       1.00E+17          2.25
739                                 80 No MI                                       1.00E+17          2.25
740                                 80 No MI                                       1.00E+17          2.25
741                                 80 No MI                                       1.00E+17          2.25
742                                 80 No MI                                       1.00E+17          2.25
743                                 80 No MI                                       1.00E+17          2.25
744                                 80 No MI                                       1.00E+17          2.25
745                                 80 No MI                                       1.00E+17           3.5
746                                 80 No MI                                       1.00E+17          2.25
747                                 80 No MI                                       1.00E+17          2.25
748                                 80 No MI                                       1.00E+17          2.25
749                                 80 No MI                                                          3.5
750                        59.50999832 No MI                                       1.00E+17          2.25
751                        74.70999908 No MI                                       1.00E+17          2.25
752                                 80 No MI                                       1.00E+17          2.25
753                        78.73000336 No MI                                       1.00E+17          2.25
754                                 75 No MI                                       1.00E+17          2.25
755                                 80 No MI                                       1.00E+17          2.25
756                                 80 No MI                                       1.00E+17          2.25
757                                 80 No MI                                       1.00E+17          2.25
758                        79.98999786 No MI                                       1.00E+17         3.375
759                        30.55999947 No MI                                       1.00E+17          3.25
760                                 80 No MI                                       1.00E+17          2.25
761                                 80 No MI                                       1.00E+17           3.5
762                        74.91000366 No MI                                       1.00E+17         3.375
763                                 80 No MI                                       1.00E+17          2.25
764                                 80 No MI                                       1.00E+17          2.25
765                                 80 No MI                                       1.00E+17          3.25
766                                 80 No MI                                       1.00E+17          2.25
767                                 80 No MI                                       1.00E+17          2.25
768                                 80 No MI                                       1.00E+17          2.25
769                                 80 No MI                                       1.00E+17          2.25
770                        60.77000046 No MI                                       1.00E+17          2.25
771                                 80 No MI                                       1.00E+17          2.25
772                                 80 No MI                                       1.00E+17          2.25
773                        73.20999908 No MI                                       1.00E+17          2.25
774                                 80 No MI                                       1.00E+17          2.25
775                        72.43000031 No MI                                       1.00E+17          2.25
776                                 80 No MI                                                          3.5
777                                 80 No MI                                       1.00E+17          2.25
778                                 80 No MI                                       1.00E+17          2.25
779                        78.48999786 No MI                                       1.00E+17          2.25
780                                 80 No MI                                       1.00E+17          2.25
781                                 80 No MI                                       1.00E+17          2.25
782                                 80 No MI                                       1.00E+17          2.25
783                                 75 No MI                                       1.00E+17          2.25
784                                 80 No MI                                       1.00E+17          2.25
785                        58.81999969 No MI                                       1.00E+17          2.25
786                                 80 No MI                                       1.00E+17          2.25
787                                 80 No MI                                       1.00E+17          2.25
788                                 80 No MI                                       1.00E+17          2.25
789                                 80 No MI                                       1.00E+17          2.25
790                                 80 No MI                                       1.00E+17          3.25
791                        64.29000092 No MI                                       1.00E+17          2.25
792                                 80 No MI                                       1.00E+17           3.5
793                                 80 No MI                                       1.00E+17          2.25
794                                 80 No MI                                       1.00E+17          2.25
795                                 80 No MI                                       1.00E+17          2.25
796                                 80 No MI                                       1.00E+17          2.25
797                                 80 No MI                                       1.00E+17          2.25
798                                 80 No MI                                       1.00E+17           3.5
799                        73.65000153 No MI                                       1.00E+17          2.25
800                                 80 No MI                                       1.00E+17          2.25
801                                 80 No MI                                       1.00E+17          2.25
802                                 80 No MI                                       1.00E+17           3.5
803                                 80 No MI                                       1.00E+17           3.5
804                                 80 No MI                                       1.00E+17          2.25
805                        51.63999939 No MI                                       1.00E+17          2.25
806                                 80 No MI                                       1.00E+17          2.25
807                                 80 No MI                                       1.00E+17          2.25
808                        71.23000336 No MI                                       1.00E+17          2.25
809                                 80 No MI                                       1.00E+17          2.25
810                                 80 No MI                                       1.00E+17           3.5
811                                 80 No MI                                       1.00E+17          2.25
812                                 80 No MI                                       1.00E+17          2.25
813                                 80 No MI                                       1.00E+17           3.5
814                                 80 No MI                                       1.00E+17          2.25
815                                 80 No MI                                       1.00E+17          2.25
816                                 80 No MI                                       1.00E+17          2.25
817                                 80 No MI                                       1.00E+17          2.25
818                                 80 No MI                                       1.00E+17          2.25
819                        78.79000092 No MI                                       1.00E+17          2.25
820                                 80 No MI                                       1.00E+17          2.25
821                        79.98000336 No MI                                       1.00E+17          2.25
822                              78.75 No MI                                       1.00E+17          2.25
823                                 80 No MI                                       1.00E+17          2.25
824                                 80 No MI                                       1.00E+17          2.25
825                                 80 No MI                                       1.00E+17          2.25
826                                 80 No MI                                       1.00E+17          2.25
827                                 80 No MI                                       1.00E+17          2.25
828                        72.98999786 No MI                                       1.00E+17          2.25
829                        53.20000076 No MI                                       1.00E+17          2.25
830                                 80 No MI                                       1.00E+17          2.25
831                                 80 No MI                                       1.00E+17          2.25
832                                 80 No MI                                       1.00E+17          2.25
833                        74.70999908 No MI                                       1.00E+17           3.5
834                                 80 No MI                                       1.00E+17         2.875
835                                 80 No MI                                       1.00E+17          2.25
836                        61.43999863 No MI                                       1.00E+17          2.25
837                                 80 No MI                                       1.00E+17          2.25
838                                 80 No MI                                       1.00E+17           3.5
839                                 80 No MI                                       1.00E+17           3.5
840                                 80 No MI                                       1.00E+17           3.5
841                        79.90000153 No MI                                       1.00E+17          2.25
842                                 80 No MI                                       1.00E+17          2.25
843                                 80 No MI                                       1.00E+17          2.25
844                                 80 No MI                                       1.00E+17          3.25
845                                 80 No MI                                       1.00E+17          2.25
846                                 80 No MI                                       1.00E+17          2.25
847                                 80 No MI                                       1.00E+17          2.25
848                                 80 No MI                                       1.00E+17          2.25
849                                 75 No MI                                       1.00E+17         2.625
850                                 80 No MI                                       1.00E+17           3.5
851                                 80 No MI                                       1.00E+17          2.25
852                                 80 No MI                                       1.00E+17           3.5
853                                 80 No MI                                       1.00E+17           3.5
854                                 50 No MI                                       1.00E+17          2.25
855                                 80 No MI                                       1.00E+17          2.25
856                                 80 No MI                                       1.00E+17         3.125
857                                 80 No MI                                       1.00E+17          2.25
858                                 80 No MI                                       1.00E+17          2.25
859                                 80 No MI                                       1.00E+17          2.25
860                                 80 No MI                                       1.00E+17          2.25
861                                 80 No MI                                       1.00E+17          2.25
862                                 80 No MI                                       1.00E+17          2.25
863                                 80 No MI                                       1.00E+17          2.25
864                        72.73000336 No MI                                       1.00E+17           3.5
865                                 80 No MI                                       1.00E+17          2.25
866                        74.06999969 No MI                                       1.00E+17          2.25
867                                 80 No MI                                       1.00E+17          2.25
868                                 70 No MI                                       1.00E+17          2.25
869                                 80 No MI                                                        3.375
870                        61.66999817 No MI                                       1.00E+17          2.25
871                                 75 No MI                                       1.00E+17           3.5
872                                 80 No MI                                       1.00E+17          2.25
873                        79.63999939 No MI                                       1.00E+17          2.25
874                                 80 No MI                                                          3.5
875                        79.83000183 No MI                                       1.00E+17          2.25
876                        78.73999786 No MI                                       1.00E+17          2.25
877                                 80 No MI                                       1.00E+17          2.25
878                                 80 No MI                                       1.00E+17          2.25
879                                 80 No MI                                                          3.5
880                                 80 No MI                                       1.00E+17          2.25
881                        67.69000244 No MI                                       1.00E+17          2.25
882                                 80 No MI                                       1.00E+17          2.25
883                                 80 No MI                                                          3.5
884                                 80 No MI                                       1.00E+17          2.25
885                                 80 No MI                                       1.00E+17          2.25
886                                 80 No MI                                       1.00E+17          2.25
887                                 80 No MI                                       1.00E+17          2.25
888                                 80 No MI                                       1.00E+17          2.25
889                                 80 No MI                                       1.00E+17          2.25
890                                 80 No MI                                       1.00E+17          2.25
891                                 80 No MI                                       1.00E+17          2.25
892                                 80 No MI                                       1.00E+17          2.25
893                                 80 No MI                                       1.00E+17          2.25
894                        79.43000031 No MI                                       1.00E+17          2.25
895                                 80 No MI                                       1.00E+17           3.5
896                        79.94999695 No MI                                       1.00E+17          2.25
897                                 80 No MI                                       1.00E+17          2.25
898                                 80 No MI                                       1.00E+17          2.25
899                                 80 No MI                                                         3.25
900                                 80 No MI                                       1.00E+17          2.25
901                                 80 No MI                                       1.00E+17          2.25
902                                 80 No MI                                                            3
903                                 80 No MI                                       1.00E+17          2.25
904                                 80 No MI                                                          3.5
905                                 80 No MI                                       1.00E+17          2.25
906                                 80 No MI                                       1.00E+17          2.25
907                                 80 No MI                                       1.00E+17          2.25
908                                 80 No MI                                       1.00E+17          2.25
909                                 80 No MI                                       1.00E+17          2.25
910                                 80 No MI                                       1.00E+17          2.25
911                                 80 No MI                                       1.00E+17          2.25
912                                 80 No MI                                       1.00E+17           3.5
913                        77.01000214 No MI                                       1.00E+17         3.375
914                                 80 No MI                                       1.00E+17          2.25
915                                 80 No MI                                       1.00E+17          2.25
916                                 80 No MI                                       1.00E+17          2.25
917                                 80 No MI                                       1.00E+17          2.25
918                                 80 No MI                                       1.00E+17          2.25
919                                 80 No MI                                       1.00E+17          2.25
920                                 80 No MI                                       1.00E+17          2.25
921                                 80 No MI                                       1.00E+17          2.25
922                                 80 No MI                                       1.00E+17          3.25
923                        55.56000137 No MI                                       1.00E+17          2.25
924                                 80 No MI                                       1.00E+17          2.25
925                                 80 No MI                                       1.00E+17          2.25
926                                 80 No MI                                       1.00E+17          2.25
927                                 80 No MI                                       1.00E+17          2.25
928                                 80 No MI                                       1.00E+17          2.25
929                                 80 No MI                                       1.00E+17          2.25
930                                 80 No MI                                       1.00E+17          2.25
931                                 80 No MI                                       1.00E+17          2.25
932                                 80 No MI                                       1.00E+17           3.5
933                                 80 No MI                                       1.00E+17          2.25
934                        54.54999924 No MI                                       1.00E+17          3.25
935                                 80 No MI                                       1.00E+17          2.25
936                                 80 No MI                                       1.00E+17         3.125
937                                 80 No MI                                       1.00E+17          2.25
938                                 80 No MI                                       1.00E+17          2.25
939                                 80 No MI                                       1.00E+17          2.25
940                        63.33000183 No MI                                       1.00E+17          2.25
941                                 80 No MI                                       1.00E+17          2.25
942                                 80 No MI                                       1.00E+17          2.25
943                                 80 No MI                                       1.00E+17          2.25
944                                 80 No MI                                       1.00E+17          2.25
945                                 80 No MI                                       1.00E+17          2.25
946                                 80 No MI                                       1.00E+17          2.25
947                                 80 No MI                                       1.00E+17          2.25
948                        34.43000031 No MI                                       1.00E+17         3.375
949                                 80 No MI                                       1.00E+17          2.25
950                                 80 No MI                                       1.00E+17          2.25
951                                 80 No MI                                       1.00E+17          2.25
952                        62.95999908 No MI                                       1.00E+17          2.25
953                                 80 No MI                                       1.00E+17          2.25
954                                 80 No MI                                       1.00E+17          2.25
955                                 80 No MI                                       1.00E+17          2.25
956                                 80 No MI                                       1.00E+17         3.375
957                                 80 No MI                                       1.00E+17          2.25
958                                 80 No MI                                       1.00E+17          2.25
959                        79.93000031 No MI                                       1.00E+17          2.25
960                                 80 No MI                                       1.00E+17          2.25
961                                 80 No MI                                       1.00E+17          3.25
962                                 80 No MI                                       1.00E+17          2.25
963                                 80 No MI                                       1.00E+17           3.5
964                                 80 No MI                                       1.00E+17             3
965                                 80 No MI                                       1.00E+17          2.25
966                                 80 No MI                                       1.00E+17           3.5
967                                 80 No MI                                       1.00E+17          2.25
968                                 80 No MI                                       1.00E+17          2.25
969                                 80 No MI                                       1.00E+17          2.25
970                                 80 No MI                                       1.00E+17           3.5
971                                 80 No MI                                       1.00E+17          2.25
972                                 80 No MI                                       1.00E+17          2.25
973                        79.37000275 No MI                                       1.00E+17          2.25
974                                 80 No MI                                       1.00E+17          2.25
975                                 70 No MI                                                            3
976                                 80 No MI                                       1.00E+17         2.625
977                                 80 No MI                                       1.00E+17         3.375
978                                 80 No MI                                       1.00E+17          2.25
979                                 80 No MI                                       1.00E+17          2.25
980                                 80 No MI                                       1.00E+17           3.5
981                                 80 No MI                                       1.00E+17          2.25
982                        79.98000336 No MI                                       1.00E+17          2.25
983                                 80 No MI                                       1.00E+17          2.25
984                        78.87999725 No MI                                       1.00E+17         3.375
985                                 80 No MI                                       1.00E+17           3.5
986                        79.83999634 No MI                                       1.00E+17          2.25
987                                 80 No MI                                       1.00E+17          2.25
988                                 80 No MI                                       1.00E+17          2.25
989                                 80 No MI                                       1.00E+17          2.25
990                                 80 No MI                                       1.00E+17          2.25
991                                 80 No MI                                       1.00E+17           3.5
992                                 80 No MI                                       1.00E+17          2.25
993                                 80 No MI                                       1.00E+17          2.25
994                                 80 No MI                                       1.00E+17           3.5
995                                 80 No MI                                       1.00E+17           3.5
996                                 80 No MI                                       1.00E+17          2.25
997                                 80 No MI                                       1.00E+17          2.25
998                                 80 No MI                                       1.00E+17          2.25
999                                 80 No MI                                       1.00E+17          2.25
1000                                80 No MI                                       1.00E+17           3.5
1001                                80 No MI                                       1.00E+17          2.25
1002                                80 No MI                                       1.00E+17          2.25
1003                                80 No MI                                       1.00E+17          2.25
1004                                80 No MI                                       1.00E+17          2.25
1005                                80 No MI                                       1.00E+17          2.25
1006                                80 No MI                                       1.00E+17           3.5
1007                                80 No MI                                       1.00E+17          2.25
1008                                80 No MI                                       1.00E+17          2.25
1009                                80 No MI                                       1.00E+17          3.25
1010                                80 No MI                                       1.00E+17           3.5
1011                                80 No MI                                       1.00E+17          2.25
1012                                80 No MI                                       1.00E+17           3.5
1013                                80 No MI                                       1.00E+17          2.25
1014                                80 No MI                                       1.00E+17           3.5
1015                                80 No MI                                       1.00E+17          2.25
1016                                80 No MI                                       1.00E+17          2.25
1017                                80 No MI                                       1.00E+17          2.25
1018                                80 No MI                                       1.00E+17         2.875
1019                                80 No MI                                       1.00E+17          2.25
1020                       73.33000183 No MI                                       1.00E+17          2.25
1021                       72.45999908 No MI                                       1.00E+17          2.25
1022                       79.98999786 No MI                                       1.00E+17          2.25
1023                                80 No MI                                       1.00E+17          2.25
1024                       60.22999954 No MI                                       1.00E+17          2.25
1025                       50.88000107 No MI                                       1.00E+17          2.25
1026                                80 No MI                                       1.00E+17          2.25
1027                                80 No MI                                       1.00E+17          2.25
1028                                80 No MI                                       1.00E+17          2.25
1029                                80 No MI                                       1.00E+17          2.25
1030                                80 No MI                                       1.00E+17           3.5
1031                                75 No MI                                       1.00E+17          2.25
1032                                80 No MI                                       1.00E+17         2.875
1033                                80 No MI                                       1.00E+17          2.25
1034                                80 No MI                                       1.00E+17          2.25
1035                                80 No MI                                       1.00E+17          2.25
1036                       72.16000366 No MI                                       1.00E+17          2.25
1037                                80 No MI                                       1.00E+17          2.25
1038                                80 No MI                                       1.00E+17          2.25
1039                                80 No MI                                       1.00E+17          2.25
1040                                80 No MI                                       1.00E+17         3.375
1041                                80 No MI                                       1.00E+17          2.25
1042                       79.47000122 No MI                                       1.00E+17          2.25
1043                                80 No MI                                       1.00E+17          2.25
1044                                80 No MI                                       1.00E+17          2.25
1045                                80 No MI                                       1.00E+17          2.25
1046                                80 No MI                                       1.00E+17          2.25
1047                                80 No MI                                       1.00E+17          2.25
1048                                80 No MI                                       1.00E+17          2.25
1049                                80 No MI                                       1.00E+17          3.25
1050                                80 No MI                                       1.00E+17          2.25
1051                                80 No MI                                       1.00E+17          2.25
1052                       51.22000122 No MI                                       1.00E+17          2.25
1053                                80 No MI                                       1.00E+17          2.25
1054                                80 No MI                                       1.00E+17          2.25
1055                                80 No MI                                       1.00E+17           3.5
1056                                80 No MI                                       1.00E+17          2.25
1057                                80 No MI                                       1.00E+17          2.25
1058                                80 No MI                                       1.00E+17          2.25
1059                       78.68000031 No MI                                       1.00E+17          2.25
1060                                80 No MI                                       1.00E+17          2.25
1061                                80 No MI                                       1.00E+17           3.5
1062                                80 No MI                                       1.00E+17          2.25
1063                                80 No MI                                       1.00E+17          2.25
1064                       77.16999817 No MI                                       1.00E+17          3.25
1065                                70 No MI                                       1.00E+17          2.25
1066                                80 No MI                                       1.00E+17          2.25
1067                                80 No MI                                       1.00E+17          2.25
1068                                80 No MI                                       1.00E+17          2.25
1069                       54.63999939 No MI                                       1.00E+17          2.25
1070                                80 No MI                                       1.00E+17          2.25
1071                                80 No MI                                       1.00E+17          2.25
1072                                80 No MI                                       1.00E+17           3.5
1073                                80 No MI                                       1.00E+17          2.25
1074                       78.30000305 No MI                                       1.00E+17          2.25
1075                                80 No MI                                       1.00E+17          2.25
1076                       67.08999634 No MI                                       1.00E+17          2.25
1077                                80 No MI                                       1.00E+17           3.5
1078                                80 No MI                                       1.00E+17          2.25
1079                                80 No MI                                       1.00E+17          2.25
1080                                80 No MI                                       1.00E+17          2.25
1081                                80 No MI                                       1.00E+17          3.25
1082                                80 No MI                                       1.00E+17          2.25
1083                                80 No MI                                       1.00E+17          2.25
1084                                80 No MI                                       1.00E+17          2.25
1085                                80 No MI                                       1.00E+17          2.25
1086                                80 No MI                                                          3.5
1087                                70 No MI                                       1.00E+17          2.25
1088                                80 No MI                                       1.00E+17          3.25
1089                                80 No MI                                       1.00E+17          2.25
1090                                80 No MI                                       1.00E+17          2.25
1091                                80 No MI                                       1.00E+17          2.75
1092                                80 No MI                                       1.00E+17           3.5
1093                                80 No MI                                       1.00E+17          2.25
1094                                80 No MI                                       1.00E+17          2.25
1095                                80 No MI                                       1.00E+17          2.25
1096                       79.95999908 No MI                                       1.00E+17          2.25
1097                                80 No MI                                       1.00E+17           3.5
1098                                80 No MI                                       1.00E+17          2.25
1099                                80 No MI                                       1.00E+17          2.25
1100                                80 No MI                                       1.00E+17          2.25
1101                                80 No MI                                       1.00E+17          2.25
1102                                80 No MI                                       1.00E+17          2.25
1103                                80 No MI                                       1.00E+17          2.25
1104                       67.02999878 No MI                                       1.00E+17          2.25
1105                                80 No MI                                       1.00E+17          2.25
1106                                80 No MI                                       1.00E+17          2.25
1107                                80 No MI                                       1.00E+17           3.5
1108                                80 No MI                                       1.00E+17          2.25
1109                                80 No MI                                       1.00E+17          2.25
1110                                80 No MI                                       1.00E+17          2.25
1111                                75 No MI                                       1.00E+17          2.25
1112                                80 No MI                                       1.00E+17           3.5
1113                                80 No MI                                                          3.5
1114                                80 No MI                                                          3.5
1115                                80 No MI                                       1.00E+17          2.25
1116                       66.19999695 No MI                                       1.00E+17          2.25
1117                                80 No MI                                       1.00E+17          2.25
1118                                80 No MI                                       1.00E+17          2.25
1119                       67.48000336 No MI                                       1.00E+17          2.25
1120                                80 No MI                                       1.00E+17           3.5
1121                       78.33000183 No MI                                       1.00E+17          2.25
1122                                80 No MI                                       1.00E+17          2.25
1123                                80 No MI                                       1.00E+17          2.25
1124                                80 No MI                                                          3.5
1125                       72.44000244 No MI                                       1.00E+17          2.25
1126                                75 No MI                                       1.00E+17           3.5
1127                                80 No MI                                       1.00E+17          2.25
1128                                80 No MI                                       1.00E+17          2.25
1129                       79.29000092 No MI                                       1.00E+17          2.25
1130                                75 No MI                                       1.00E+17          3.25
1131                                80 No MI                                       1.00E+17          2.25
1132                                80 No MI                                       1.00E+17          2.25
1133                                80 No MI                                       1.00E+17          3.25
1134                                80 No MI                                       1.00E+17          2.25
1135                                80 No MI                                       1.00E+17          2.25
1136                       73.55000305 No MI                                       1.00E+17          2.25
1137                       60.97999954 No MI                                       1.00E+17          2.25
1138                                80 No MI                                       1.00E+17          2.25
1139                                80 No MI                                       1.00E+17          2.25
1140                                80 No MI                                       1.00E+17          2.25
1141                                80 No MI                                       1.00E+17          3.25
1142                       77.26999664 No MI                                       1.00E+17          2.25
1143                                80 No MI                                       1.00E+17          2.25
1144                       71.43000031 No MI                                       1.00E+17          2.25
1145                       74.70999908 No MI                                       1.00E+17          2.25
1146                                80 No MI                                       1.00E+17          2.25
1147                                80 No MI                                       1.00E+17          2.25
1148                                80 No MI                                       1.00E+17          2.25
1149                       67.69000244 No MI                                       1.00E+17          2.25
1150                       74.31999969 No MI                                       1.00E+17           3.5
1151                                80 No MI                                       1.00E+17          2.25
1152                                80 No MI                                       1.00E+17          2.25
1153                                80 No MI                                       1.00E+17           3.5
1154                                80 No MI                                       1.00E+17          2.25
1155                                80 No MI                                       1.00E+17          2.25
1156                                80 No MI                                       1.00E+17          2.25
1157                                75 No MI                                       1.00E+17          2.25
1158                                80 No MI                                       1.00E+17          2.25
1159                                75 No MI                                       1.00E+17           3.5
1160                                80 No MI                                       1.00E+17          2.25
1161                                80 No MI                                       1.00E+17          2.25
1162                       54.61999893 No MI                                       1.00E+17          2.25
1163                       74.06999969 No MI                                       1.00E+17          2.25
1164                                80 No MI                                       1.00E+17           3.5
1165                                80 No MI                                       1.00E+17          2.25
1166                                80 No MI                                       1.00E+17          2.25
1167                                80 No MI                                       1.00E+17          2.25
1168                       57.75999832 No MI                                       1.00E+17          2.25
1169                       54.61999893 No MI                                       1.00E+17          2.25
1170                       56.34000015 No MI                                       1.00E+17          2.25
1171                                80 No MI                                       1.00E+17          2.25
1172                                80 No MI                                       1.00E+17          2.25
1173                                80 No MI                                       1.00E+17          3.25
1174                       77.58000183 No MI                                       1.00E+17          2.25
1175                                80 No MI                                       1.00E+17           3.5
1176                                80 No MI                                       1.00E+17          2.25
1177                             69.25 No MI                                       1.00E+17          2.25
1178                                80 No MI                                       1.00E+17          2.25
1179                       74.94999695 No MI                                       1.00E+17         3.125
1180                       68.55000305 No MI                                       1.00E+17          2.25
1181                                80 No MI                                       1.00E+17          2.25
1182                                80 No MI                                       1.00E+17          2.25
1183                                80 No MI                                       1.00E+17          2.25
1184                       65.73999786 No MI                                       1.00E+17          2.25
1185                                80 No MI                                       1.00E+17         3.375
1186                                80 No MI                                       1.00E+17          2.25
1187                                80 No MI                                       1.00E+17           3.5
1188                                80 No MI                                       1.00E+17          2.25
1189                                80 No MI                                       1.00E+17          2.25
1190                                80 No MI                                       1.00E+17          2.25
1191                                80 No MI                                       1.00E+17          2.25
1192                                80 No MI                                       1.00E+17          2.25
1193                                80 No MI                                       1.00E+17          2.25
1194                                80 No MI                                       1.00E+17           3.5
1195                                80 No MI                                       1.00E+17           3.5
1196                                80 No MI                                       1.00E+17          2.25
1197                                80 No MI                                       1.00E+17          2.25
1198                                80 No MI                                       1.00E+17          2.25
1199                                80 No MI                                       1.00E+17          2.25
1200                                80 No MI                                       1.00E+17          2.25
1201                                80 No MI                                       1.00E+17          2.25
1202                                80 No MI                                       1.00E+17          2.25
1203                       57.13999939 No MI                                       1.00E+17          2.25
1204                                80 No MI                                       1.00E+17          2.25
1205                                80 No MI                                       1.00E+17          2.25
1206                                80 No MI                                       1.00E+17           3.5
1207                                80 No MI                                       1.00E+17          2.25
1208                                80 No MI                                       1.00E+17          2.25
1209                                80 No MI                                       1.00E+17           3.5
1210                                80 No MI                                       1.00E+17           3.5
1211                                80 No MI                                       1.00E+17          2.25
1212                                80 No MI                                       1.00E+17          2.25
1213                                80 No MI                                       1.00E+17          2.25
1214                                80 No MI                                       1.00E+17          2.25
1215                                80 No MI                                       1.00E+17          2.25
1216                                80 No MI                                       1.00E+17          2.25
1217                                80 No MI                                       1.00E+17          2.25
1218                                80 No MI                                       1.00E+17          2.25
1219                                80 No MI                                       1.00E+17          2.25
1220                                80 No MI                                       1.00E+17          2.25
1221                                80 No MI                                       1.00E+17          2.25
1222                                80 No MI                                       1.00E+17          2.25
1223                                80 No MI                                       1.00E+17          2.25
1224                                80 No MI                                       1.00E+17          2.25
1225                                80 No MI                                       1.00E+17          2.25
1226                                80 No MI                                                          3.5
1227                                80 No MI                                       1.00E+17          2.25
1228                                80 No MI                                       1.00E+17          2.25
1229                                80 No MI                                       1.00E+17          2.25
1230                       53.31999969 No MI                                       1.00E+17          2.25
1231                                80 No MI                                       1.00E+17          2.25
1232                                80 No MI                                       1.00E+17           3.5
1233                                80 No MI                                       1.00E+17          2.25
1234                                80 No MI                                       1.00E+17          2.25
1235                                80 No MI                                       1.00E+17          2.25
1236                       70.91000366 No MI                                       1.00E+17             3
1237                                80 No MI                                       1.00E+17          2.25
1238                                80 No MI                                       1.00E+17          2.25
1239                                80 No MI                                       1.00E+17          2.25
1240                                80 No MI                                       1.00E+17          2.25
1241                                80 No MI                                       1.00E+17           3.5
1242                                80 No MI                                       1.00E+17          2.25
1243                                80 No MI                                       1.00E+17          2.25
1244                                75 No MI                                       1.00E+17          2.25
1245                                80 No MI                                       1.00E+17          2.25
1246                                80 No MI                                       1.00E+17          2.25
1247                                80 No MI                                       1.00E+17          2.25
1248                                80 No MI                                       1.00E+17          2.25
1249                                80 No MI                                       1.00E+17          2.25
1250                                80 No MI                                       1.00E+17          2.25
1251                                80 No MI                                       1.00E+17          2.25
1252                                80 No MI                                                          3.5
1253                       73.83999634 No MI                                       1.00E+17          2.25
1254                                80 No MI                                       1.00E+17           3.5
1255                                80 No MI                                       1.00E+17          3.25
1256                       79.05000305 No MI                                       1.00E+17          2.25
1257                                80 No MI                                       1.00E+17          2.25
1258                                80 No MI                                       1.00E+17          2.25
1259                                80 No MI                                       1.00E+17          2.25
1260                                80 No MI                                       1.00E+17             3
1261                                80 No MI                                       1.00E+17          2.25
1262                       77.94999695 No MI                                       1.00E+17          2.25
1263                       68.88999939 No MI                                       1.00E+17          2.25
1264                                80 No MI                                       1.00E+17          2.25
1265                                80 No MI                                       1.00E+17           3.5
1266                                80 No MI                                       1.00E+17          2.25
1267                                80 No MI                                       1.00E+17          2.25
1268                                80 No MI                                       1.00E+17          2.25
1269                       31.37999916 No MI                                       1.00E+17          2.25
1270                       74.29000092 No MI                                       1.00E+17          2.25
1271                                80 No MI                                       1.00E+17          2.25
1272                                80 No MI                                       1.00E+17          2.25
1273                                80 No MI                                       1.00E+17          2.25
1274                                80 No MI                                       1.00E+17          2.25
1275                                80 No MI                                       1.00E+17          2.25
1276                       71.43000031 No MI                                       1.00E+17          2.25
1277                                80 No MI                                       1.00E+17          2.25
1278                                80 No MI                                       1.00E+17          2.25
1279                                80 No MI                                       1.00E+17          2.25
1280                                80 No MI                                       1.00E+17          2.25
1281                                80 No MI                                       1.00E+17          2.25
1282                                80 No MI                                       1.00E+17          2.25
1283                                80 No MI                                       1.00E+17          2.25
1284                                80 No MI                                       1.00E+17          2.25
1285                                80 No MI                                       1.00E+17           3.5
1286                                80 No MI                                       1.00E+17          2.25
1287                       79.45999908 No MI                                       1.00E+17          2.25
1288                                80 No MI                                       1.00E+17          2.25
1289                                80 No MI                                       1.00E+17          2.25
1290                                80 No MI                                       1.00E+17          2.25
1291                                80 No MI                                       1.00E+17          2.25
1292                                72 No MI                                       1.00E+17          2.25
1293                                80 No MI                                       1.00E+17          2.25
1294                                80 No MI                                       1.00E+17          2.25
1295                                80 No MI                                       1.00E+17          2.25
1296                                80 No MI                                       1.00E+17          2.25
1297                       44.90000153 No MI                                       1.00E+17          2.25
1298                                80 No MI                                       1.00E+17          2.25
1299                                80 No MI                                       1.00E+17           3.5
1300                                80 No MI                                       1.00E+17           3.5
1301                                80 No MI                                       1.00E+17          2.25
1302                                80 No MI                                       1.00E+17          2.25
1303                                80 No MI                                                          3.5
1304                                80 No MI                                       1.00E+17          2.25
1305                                80 No MI                                       1.00E+17         3.375
1306                                80 No MI                                       1.00E+17          2.25
1307                                80 No MI                                       1.00E+17          2.25
1308                                80 No MI                                       1.00E+17          2.25
1309                                80 No MI                                                          3.5
1310                                80 No MI                                       1.00E+17          2.25
1311                                80 No MI                                       1.00E+17          2.25
1312                       78.30999756 No MI                                       1.00E+17          2.25
1313                                75 No MI                                       1.00E+17          2.25
1314                                80 No MI                                       1.00E+17          2.25
1315                                80 No MI                                       1.00E+17          2.25
1316                                80 No MI                                       1.00E+17          2.25
1317                                80 No MI                                       1.00E+17          2.25
1318                                80 No MI                                       1.00E+17          2.25
1319                       79.45999908 No MI                                       1.00E+17         3.375
1320                       49.65999985 No MI                                       1.00E+17          2.25
1321                                80 No MI                                       1.00E+17          2.75
1322                       79.51999664 No MI                                       1.00E+17          2.25
1323                                80 No MI                                       1.00E+17          2.25
1324                                80 No MI                                       1.00E+17          2.25
1325                                80 No MI                                       1.00E+17          2.25
1326                                80 No MI                                       1.00E+17          2.25
1327                                80 No MI                                       1.00E+17          2.25
1328                                80 No MI                                       1.00E+17          2.25
1329                                80 No MI                                       1.00E+17          2.25
1330                                80 No MI                                       1.00E+17          2.25
1331                                80 No MI                                       1.00E+17          2.25
1332                                80 No MI                                                         3.25
1333                       76.26999664 No MI                                       1.00E+17          2.25
1334                                80 No MI                                       1.00E+17          2.25
1335                             49.25 No MI                                       1.00E+17          2.25
1336                                80 No MI                                       1.00E+17          2.25
1337                       79.86000061 No MI                                       1.00E+17          2.25
1338                                65 No MI                                                        2.625
1339                                80 No MI                                       1.00E+17          2.25
1340                                80 No MI                                       1.00E+17          2.25
1341                                80 No MI                                       1.00E+17          2.25
1342                                80 No MI                                       1.00E+17          2.25
1343                                65 No MI                                       1.00E+17          2.25
1344                                80 No MI                                       1.00E+17          2.25
1345                                80 No MI                                       1.00E+17          2.25
1346                                80 No MI                                       1.00E+17          2.25
1347                                80 No MI                                       1.00E+17           3.5
1348                                65 No MI                                       1.00E+17         2.625
1349                       74.66999817 No MI                                       1.00E+17          2.25
1350                                80 No MI                                       1.00E+17          2.25
1351                                80 No MI                                       1.00E+17          2.25
1352                                80 No MI                                       1.00E+17          2.25
1353                                80 No MI                                       1.00E+17         3.125
1354                       79.72000122 No MI                                       1.00E+17           3.5
1355                                80 No MI                                                          3.5
1356                                80 No MI                                       1.00E+17          2.25
1357                                80 No MI                                       1.00E+17          2.25
1358                              73.5 No MI                                       1.00E+17         3.375
1359                                80 No MI                                       1.00E+17          2.25
1360                       17.93000031 No MI                                       1.00E+17          2.25
1361                                80 No MI                                       1.00E+17          2.25
1362                                80 No MI                                       1.00E+17          3.25
1363                                80 No MI                                       1.00E+17         2.875
1364                                70 No MI                                       1.00E+17          2.25
1365                                80 No MI                                       1.00E+17          2.25
1366                                80 No MI                                       1.00E+17          2.25
1367                                80 No MI                                       1.00E+17          2.25
1368                                80 No MI                                       1.00E+17         3.125
1369                                80 No MI                                       1.00E+17          2.25
1370                                80 No MI                                       1.00E+17          2.25
1371                                80 No MI                                       1.00E+17          2.25
1372                                80 No MI                                       1.00E+17          2.25
1373                                80 No MI                                       1.00E+17         2.875
1374                                80 No MI                                       1.00E+17          3.25
1375                                80 No MI                                       1.00E+17          2.25
1376                                80 No MI                                       1.00E+17          2.25
1377                       75.73999786 No MI                                       1.00E+17          2.25
1378                                80 No MI                                       1.00E+17          2.25
1379                       79.18000031 No MI                                       1.00E+17          2.25
1380                       76.47000122 No MI                                       1.00E+17          2.25
1381                                80 No MI                                       1.00E+17          2.25
1382                                80 No MI                                       1.00E+17          2.25
1383                                80 No MI                                       1.00E+17         3.125
1384                                80 No MI                                       1.00E+17          2.25
1385                       79.01999664 No MI                                       1.00E+17          2.75
1386                                80 No MI                                       1.00E+17          2.25
1387                       61.54000092 No MI                                       1.00E+17          2.25
1388                                80 No MI                                       1.00E+17          2.25
1389                       71.83000183 No MI                                       1.00E+17          2.25
1390                       79.98999786 No MI                                       1.00E+17          2.25
1391                                80 No MI                                       1.00E+17          2.25
1392                       76.34999847 No MI                                       1.00E+17          2.25
1393                                80 No MI                                                         3.25
1394                                80 No MI                                       1.00E+17          2.25
1395                                80 No MI                                       1.00E+17         2.875
1396                                80 No MI                                       1.00E+17         3.375
1397                                80 No MI                                       1.00E+17          2.25
1398                             31.75 No MI                                       1.00E+17          2.25
1399                       62.34000015 No MI                                       1.00E+17          2.25
1400                                80 No MI                                       1.00E+17          2.25
1401                       79.59999847 No MI                                       1.00E+17          2.25
1402                       69.01000214 No MI                                       1.00E+17          2.25
1403                                80 No MI                                       1.00E+17          2.25
1404                                80 No MI                                       1.00E+17          2.25
1405                                80 No MI                                       1.00E+17          2.25
1406                       73.45999908 No MI                                       1.00E+17          2.25
1407                                80 No MI                                       1.00E+17          2.25
1408                                80 No MI                                       1.00E+17          2.25
1409                                80 No MI                                       1.00E+17         3.375
1410                       71.16999817 No MI                                       1.00E+17          2.25
1411                                80 No MI                                       1.00E+17          2.25
1412                                80 No MI                                       1.00E+17          2.25
1413                                80 No MI                                       1.00E+17           3.5
1414                                80 No MI                                       1.00E+17         3.125
1415                                80 No MI                                       1.00E+17          2.25
1416                                80 No MI                                       1.00E+17          2.25
1417                                80 No MI                                       1.00E+17          2.25
1418                                80 No MI                                       1.00E+17           3.5
1419                                80 No MI                                       1.00E+17          2.25
1420                                80 No MI                                       1.00E+17          2.25
1421                                80 No MI                                       1.00E+17          2.25
1422                       79.98999786 No MI                                       1.00E+17          2.25
1423                                80 No MI                                       1.00E+17          2.25
1424                       77.44999695 No MI                                       1.00E+17          3.25
1425                                80 No MI                                       1.00E+17           3.5
1426                                80 No MI                                       1.00E+17           3.5
1427                                80 No MI                                       1.00E+17          2.25
1428                                80 No MI                                       1.00E+17           3.5
1429                                80 No MI                                       1.00E+17          2.25
1430                                80 No MI                                       1.00E+17          2.25
1431                                80 No MI                                       1.00E+17          2.25
1432                                80 No MI                                       1.00E+17          2.25
1433                       79.43000031 No MI                                       1.00E+17          2.25
1434                                80 No MI                                       1.00E+17          2.25
1435                                80 No MI                                       1.00E+17          2.25
1436                                80 No MI                                       1.00E+17          2.25
1437                                80 No MI                                       1.00E+17          2.25
1438                       41.25999832 No MI                                       1.00E+17          2.25
1439                                80 No MI                                       1.00E+17          2.25
1440                       79.97000122 No MI                                       1.00E+17          2.25
1441                                80 No MI                                       1.00E+17          2.25
1442                                80 No MI                                       1.00E+17          2.25
1443                       79.86000061 No MI                                       1.00E+17          2.25
1444                                80 No MI                                       1.00E+17           3.5
1445                                80 No MI                                       1.00E+17          2.25
1446                                80 No MI                                                         2.25
1447                                80 No MI                                       1.00E+17           3.5
1448                                80 No MI                                                         2.25
1449                                80 No MI                                       1.00E+17          2.25
1450                                80 No MI                                                         2.25
1451                                80 No MI                                       1.00E+17          2.25
1452                                80 No MI                                       1.00E+17          2.25
1453                                80 No MI                                       1.00E+17          2.25
1454                                80 No MI                                       1.00E+17          2.25
1455                                80 No MI                                       1.00E+17          2.25
1456                                80 No MI                                       1.00E+17          2.25
1457                                80 No MI                                       1.00E+17          2.25
1458                                80 No MI                                       1.00E+17          2.25
1459                                80 No MI                                       1.00E+17          2.25
1460                                80 No MI                                       1.00E+17          2.25
1461                                80 No MI                                       1.00E+17           3.5
1462                                80 No MI                                       1.00E+17          2.25
1463                       79.98999786 No MI                                       1.00E+17          2.25
1464                       79.98999786 No MI                                       1.00E+17          2.25
1465                                80 No MI                                       1.00E+17           3.5
1466                                80 No MI                                       1.00E+17          2.25
1467                                80 No MI                                       1.00E+17         3.375
1468                                80 No MI                                       1.00E+17          2.25
1469                                80 No MI                                       1.00E+17          2.25
1470                                80 No MI                                       1.00E+17           3.5
1471                                80 No MI                                       1.00E+17          2.25
1472                                80 No MI                                       1.00E+17          2.25
1473                                80 No MI                                       1.00E+17           3.5
1474                       79.98999786 No MI                                       1.00E+17          2.25
1475                       79.98999786 No MI                                       1.00E+17          2.25
1476                                80 No MI                                       1.00E+17          2.25
1477                                80 No MI                                       1.00E+17          2.25
1478                                80 No MI                                       1.00E+17          2.25
1479                                80 No MI                                       1.00E+17          2.25
1480                                80 No MI                                       1.00E+17          2.25
1481                                80 No MI                                       1.00E+17          2.25
1482                                80 No MI                                       1.00E+17          2.25
1483                       72.62000275 No MI                                       1.00E+17         3.125
1484                                80 No MI                                       1.00E+17          2.25
1485                       79.98999786 No MI                                       1.00E+17          2.25
1486                                80 No MI                                       1.00E+17          2.25
1487                                80 No MI                                       1.00E+17          2.25
1488                                80 No MI                                       1.00E+17           3.5
1489                                80 No MI                                       1.00E+17          2.25
1490                                80 No MI                                       1.00E+17          2.25
1491                                75 No MI                                       1.00E+17          2.25
1492                       73.51000214 No MI                                       1.00E+17          2.25
1493                                80 No MI                                       1.00E+17          2.25
1494                                80 No MI                                       1.00E+17          2.25
1495                                80 No MI                                       1.00E+17          2.25
1496                       79.45999908 No MI                                       1.00E+17          2.25
1497                                80 No MI                                       1.00E+17          2.25
1498                       66.31999969 No MI                                       1.00E+17          2.25
1499                                80 No MI                                       1.00E+17          2.25
1500                                80 No MI                                       1.00E+17          2.25
1501                                80 No MI                                       1.00E+17           3.5
1502                       72.73000336 No MI                                       1.00E+17          2.25
1503                                80 No MI                                       1.00E+17          2.25
1504                                80 No MI                                       1.00E+17          2.25
1505                                80 No MI                                       1.00E+17           3.5
1506                                80 No MI                                       1.00E+17          2.25
1507                                80 No MI                                       1.00E+17           3.5
1508                                80 No MI                                       1.00E+17          2.25
1509                                80 No MI                                       1.00E+17          2.25
1510                                80 No MI                                       1.00E+17           3.5
1511                                80 No MI                                       1.00E+17           3.5
1512                                80 No MI                                       1.00E+17          2.25
1513                                80 No MI                                       1.00E+17          2.25
1514                                80 No MI                                       1.00E+17          2.25
1515                                80 No MI                                       1.00E+17          2.25
1516                                80 No MI                                       1.00E+17          2.25
1517                                80 No MI                                       1.00E+17          2.25
1518                                80 No MI                                       1.00E+17          2.25
1519                                80 No MI                                       1.00E+17          2.25
1520                                80 No MI                                       1.00E+17         2.875
1521                                80 No MI                                       1.00E+17           3.5
1522                                80 No MI                                       1.00E+17         3.375
1523                                80 No MI                                       1.00E+17           3.5
1524                                80 No MI                                       1.00E+17          2.25
1525                                80 No MI                                       1.00E+17          2.25
1526                                79 No MI                                       1.00E+17          2.25
1527                                70 No MI                                       1.00E+17          2.25
1528                                95 Republic MIC                                1.00E+17           3.5
1529                                80 No MI                                                          3.5
1530                                80 No MI                                       1.00E+17          2.25
1531                                80 No MI                                       1.00E+17          2.25
1532                                80 No MI                                       1.00E+17          2.25
1533                                80 No MI                                       1.00E+17          2.25
1534                                80 No MI                                       1.00E+17         3.375
1535                       74.68000031 No MI                                       1.00E+17          2.75
1536                                80 No MI                                       1.00E+17          2.25
1537                                80 No MI                                       1.00E+17          2.25
1538                                80 No MI                                       1.00E+17          2.25
1539                                80 No MI                                       1.00E+17          2.25
1540                                80 No MI                                       1.00E+17         2.875
1541                                80 No MI                                       1.00E+17           3.5
1542                                80 No MI                                       1.00E+17           3.5
1543                                80 No MI                                       1.00E+17          2.25
1544                                80 No MI                                       1.00E+17          2.25
1545                                80 No MI                                       1.00E+17          2.25
1546                                80 No MI                                       1.00E+17          2.25
1547                                80 No MI                                       1.00E+17          2.25
1548                                80 No MI                                       1.00E+17           3.5
1549                                80 No MI                                       1.00E+17          2.25
1550                                80 No MI                                       1.00E+17          2.25
1551                       79.52999878 No MI                                       1.00E+17          2.25
1552                                80 No MI                                       1.00E+17         2.375
1553                                80 No MI                                       1.00E+17          2.25
1554                                80 No MI                                       1.00E+17          2.25
1555                                80 No MI                                       1.00E+17          2.25
1556                                80 No MI                                       1.00E+17          2.25
1557                                80 No MI                                       1.00E+17          2.25
1558                                80 No MI                                       1.00E+17          2.25
1559                                80 No MI                                                          3.5
1560                                80 No MI                                       1.00E+17          2.25
1561                                80 No MI                                       1.00E+17          2.25
1562                                80 No MI                                       1.00E+17           3.5
1563                                80 No MI                                       1.00E+17          2.25
1564                                80 No MI                                       1.00E+17          2.25
1565                                80 No MI                                       1.00E+17          2.25
1566                                80 No MI                                       1.00E+17           3.5
1567                                80 No MI                                       1.00E+17          2.25
1568                                75 No MI                                       1.00E+17          2.25
1569                                80 No MI                                       1.00E+17          2.25
1570                                80 No MI                                       1.00E+17          2.25
1571                                80 No MI                                       1.00E+17          2.25
1572                       67.94999695 No MI                                       1.00E+17         3.375
1573                       78.05000305 No MI                                       1.00E+17          2.25
1574                                80 No MI                                       1.00E+17          2.25
1575                       69.31999969 No MI                                       1.00E+17          2.25
1576                                80 No MI                                       1.00E+17          2.25
1577                                80 No MI                                       1.00E+17          2.25
1578                                80 No MI                                       1.00E+17          2.25
1579                                80 No MI                                       1.00E+17          2.25
1580                                80 No MI                                       1.00E+17          2.25
1581                                80 No MI                                       1.00E+17          2.25
1582                                80 No MI                                       1.00E+17          2.25
1583                                80 No MI                                       1.00E+17          2.25
1584                                80 No MI                                       1.00E+17          2.25
1585                                80 No MI                                       1.00E+17          2.25
1586                                80 No MI                                       1.00E+17          2.25
1587                                80 No MI                                       1.00E+17          2.25
1588                       64.80000305 No MI                                       1.00E+17          2.25
1589                                80 No MI                                       1.00E+17          2.25
1590                              62.5 No MI                                       1.00E+17          2.25
1591                                80 No MI                                       1.00E+17          2.25
1592                                80 No MI                                       1.00E+17          2.25
1593                       68.97000122 No MI                                       1.00E+17          2.25
1594                                80 No MI                                       1.00E+17           3.5
1595                                80 No MI                                       1.00E+17          2.25
1596                                80 No MI                                       1.00E+17          2.25
1597                                80 No MI                                       1.00E+17          2.25
1598                       79.76000214 No MI                                       1.00E+17          2.25
1599                                80 No MI                                       1.00E+17          2.25
1600                       73.19999695 No MI                                       1.00E+17          2.25
1601                                80 No MI                                       1.00E+17          2.25
1602                                80 No MI                                       1.00E+17          2.25
1603                                80 No MI                                       1.00E+17          2.25
1604                                80 No MI                                       1.00E+17          2.25
1605                                80 No MI                                       1.00E+17          2.25
1606                                80 No MI                                       1.00E+17          3.25
1607                                80 No MI                                       1.00E+17           3.5
1608                                80 No MI                                       1.00E+17          2.25
1609                                80 No MI                                       1.00E+17          2.25
1610                                80 No MI                                       1.00E+17           3.5
1611                                80 No MI                                       1.00E+17          2.25
1612                                80 No MI                                       1.00E+17          2.25
1613                                80 No MI                                       1.00E+17         3.375
1614                       71.45999908 No MI                                       1.00E+17          2.25
1615                                80 No MI                                       1.00E+17           3.5
1616                                95 PMI                                         1.00E+17           3.5
1617                       76.47000122 No MI                                       1.00E+17          2.25
1618                                80 No MI                                       1.00E+17           3.5
1619                                80 No MI                                       1.00E+17          2.25
1620                                80 No MI                                       1.00E+17          2.25
1621                                80 No MI                                       1.00E+17          2.25
1622                                80 No MI                                       1.00E+17          2.25
1623                                80 No MI                                       1.00E+17           3.5
1624                                80 No MI                                       1.00E+17           3.5
1625                                80 No MI                                       1.00E+17           3.5
1626                                80 No MI                                       1.00E+17          2.25
1627                                80 No MI                                       1.00E+17          2.25
1628                       59.97999954 No MI                                       1.00E+17          2.25
1629                                80 No MI                                                          3.5
1630                                80 No MI                                       1.00E+17          2.25
1631                                75 No MI                                       1.00E+17          2.25
1632                                80 No MI                                       1.00E+17          3.25
1633                                80 No MI                                       1.00E+17           3.5
1634                                80 No MI                                       1.00E+17          2.25
1635                                80 No MI                                       1.00E+17          2.25
1636                                80 No MI                                       1.00E+17           3.5
1637                                80 No MI                                       1.00E+17          2.25
1638                                80 No MI                                       1.00E+17          2.25
1639                       73.61000061 No MI                                       1.00E+17          2.25
1640                       71.81999969 No MI                                       1.00E+17         3.375
1641                                80 No MI                                       1.00E+17           3.5
1642                       72.61000061 No MI                                       1.00E+17           3.5
1643                                80 No MI                                                          3.5
1644                                80 No MI                                       1.00E+17           3.5
1645                                80 No MI                                       1.00E+17          2.25
1646                       78.95999908 No MI                                       1.00E+17          2.25
1647                       58.13999939 No MI                                       1.00E+17          2.25
1648                                80 No MI                                       1.00E+17           3.5
1649                                80 No MI                                       1.00E+17          2.25
1650                       38.13000107 No MI                                       1.00E+17          2.25
1651                                65 No MI                                       1.00E+17          2.25
1652                                80 No MI                                       1.00E+17          2.25
1653                       68.51999664 No MI                                       1.00E+17          2.25
1654                                80 No MI                                       1.00E+17          2.25
1655                                80 No MI                                       1.00E+17          2.25
1656                                80 No MI                                       1.00E+17          2.25
1657                                80 No MI                                       1.00E+17          2.25
1658                       78.12999725 No MI                                                        2.875
1659                                80 No MI                                       1.00E+17          2.25
1660                       74.29000092 No MI                                       1.00E+17           3.5
1661                                75 No MI                                       1.00E+17          2.25
1662                                80 No MI                                       1.00E+17           3.5
1663                                80 No MI                                       1.00E+17          2.25
1664                                80 No MI                                       1.00E+17          2.25
1665                                80 No MI                                       1.00E+17          2.25
1666                                80 No MI                                       1.00E+17           3.5
1667                                80 No MI                                       1.00E+17          2.25
1668                                80 No MI                                                          3.5
1669                                80 No MI                                       1.00E+17          2.25
1670                                75 No MI                                       1.00E+17          2.25
1671                                80 No MI                                       1.00E+17           3.5
1672                                80 No MI                                       1.00E+17         2.875
1673                                80 No MI                                                          3.5
1674                                80 No MI                                       1.00E+17          2.25
1675                                80 No MI                                       1.00E+17          2.25
1676                                80 No MI                                                         2.75
1677                                80 No MI                                       1.00E+17          2.25
1678                                80 No MI                                       1.00E+17          2.25
1679                                80 No MI                                       1.00E+17          2.25
1680                                80 No MI                                       1.00E+17          2.25
1681                       72.73000336 No MI                                       1.00E+17           3.5
1682                                80 No MI                                       1.00E+17          2.25
1683                       48.31000137 No MI                                       1.00E+17          2.25
1684                                80 No MI                                       1.00E+17          2.25
1685                                80 No MI                                       1.00E+17          2.25
1686                                80 No MI                                       1.00E+17           3.5
1687                                80 No MI                                       1.00E+17          2.25
1688                                80 No MI                                       1.00E+17          3.25
1689                                80 No MI                                       1.00E+17          2.25
1690                                75 No MI                                       1.00E+17          2.25
1691                                80 No MI                                       1.00E+17          2.25
1692                                80 No MI                                       1.00E+17          2.25
1693                                80 No MI                                       1.00E+17          2.25
1694                                80 No MI                                       1.00E+17          2.25
1695                       65.29000092 No MI                                       1.00E+17          2.25
1696                                80 No MI                                       1.00E+17          2.25
1697                                80 No MI                                       1.00E+17           3.5
1698                                80 No MI                                       1.00E+17          2.25
1699                                80 No MI                                       1.00E+17           3.5
1700                                80 No MI                                       1.00E+17          2.25
1701                                80 No MI                                       1.00E+17          2.25
1702                             59.25 No MI                                                         2.25
1703                                80 No MI                                       1.00E+17           3.5
1704                                80 No MI                                       1.00E+17          2.25
1705                                80 No MI                                       1.00E+17           2.5
1706                                80 No MI                                       1.00E+17          2.25
1707                                80 No MI                                       1.00E+17          2.25
1708                                80 No MI                                       1.00E+17          2.25
1709                                80 No MI                                       1.00E+17           3.5
1710                                80 No MI                                       1.00E+17          2.25
1711                       79.01999664 No MI                                       1.00E+17          2.25
1712                                80 No MI                                       1.00E+17          2.25
1713                                80 No MI                                       1.00E+17          2.25
1714                                80 No MI                                       1.00E+17         3.375
1715                       69.88999939 No MI                                       1.00E+17          2.25
1716                                80 No MI                                       1.00E+17           3.5
1717                                80 No MI                                       1.00E+17          2.25
1718                                80 No MI                                                          3.5
1719                                80 No MI                                       1.00E+17          2.25
1720                                70 No MI                                       1.00E+17          2.25
1721                                80 No MI                                       1.00E+17          2.25
1722                                80 No MI                                       1.00E+17          2.25
1723                       38.63999939 No MI                                       1.00E+17          2.25
1724                                80 No MI                                       1.00E+17          2.25
1725                                80 No MI                                       1.00E+17          2.25
1726                       65.81999969 No MI                                       1.00E+17           2.5
1727                                80 No MI                                       1.00E+17          2.25
1728                                80 No MI                                       1.00E+17          2.25
1729                                80 No MI                                       1.00E+17          2.25
1730                                80 No MI                                       1.00E+17          2.25
1731                                80 No MI                                       1.00E+17          2.25
1732                                80 No MI                                       1.00E+17          2.25
1733                                80 No MI                                       1.00E+17          2.25
1734                                80 No MI                                       1.00E+17          2.25
1735                                80 No MI                                       1.00E+17          2.25
1736                                80 No MI                                       1.00E+17          2.25
1737                       68.66000366 No MI                                       1.00E+17          2.25
1738                                80 No MI                                       1.00E+17          2.25
1739                                80 No MI                                                          3.5
1740                                80 No MI                                       1.00E+17          2.25
1741                                80 No MI                                       1.00E+17          2.25
1742                                80 No MI                                       1.00E+17          2.25
1743                                80 No MI                                       1.00E+17           3.5
1744                                80 No MI                                       1.00E+17          2.25
1745                       79.98999786 No MI                                       1.00E+17          2.25
1746                                80 No MI                                       1.00E+17          2.25
1747                                80 No MI                                       1.00E+17          2.25
1748                                80 No MI                                       1.00E+17           3.5
1749                                80 No MI                                       1.00E+17           3.5
1750                                80 No MI                                       1.00E+17          2.25
1751                                75 No MI                                       1.00E+17          2.25
1752                                80 No MI                                       1.00E+17          2.25
1753                                75 No MI                                       1.00E+17          2.25
1754                                80 No MI                                       1.00E+17          2.25
1755                                80 No MI                                       1.00E+17           3.5
1756                                80 No MI                                       1.00E+17          2.25
1757                                80 No MI                                       1.00E+17          2.25
1758                       76.55999756 No MI                                       1.00E+17           3.5
1759                                80 No MI                                       1.00E+17          2.25
1760                                80 No MI                                       1.00E+17           3.5
1761                                80 No MI                                       1.00E+17          2.25
1762                       77.56999969 No MI                                       1.00E+17          2.25
1763                                80 No MI                                       1.00E+17          2.25
1764                                80 No MI                                       1.00E+17          2.25
1765                                80 No MI                                       1.00E+17          2.25
1766                                80 No MI                                       1.00E+17           3.5
1767                                80 No MI                                       1.00E+17           3.5
1768                                80 No MI                                       1.00E+17          2.25
1769                                80 No MI                                       1.00E+17         3.375
1770                       58.72000122 No MI                                       1.00E+17          2.25
1771                                80 No MI                                       1.00E+17         2.875
1772                                80 No MI                                       1.00E+17          2.25
1773                       77.37999725 No MI                                       1.00E+17          2.25
1774                                80 No MI                                       1.00E+17          2.25
1775                                80 No MI                                       1.00E+17          2.25
1776                                80 No MI                                       1.00E+17          2.25
1777                                80 No MI                                       1.00E+17          2.25
1778                                80 No MI                                       1.00E+17           3.5
1779                                80 No MI                                       1.00E+17          2.25
1780                       79.22000122 No MI                                       1.00E+17          2.25
1781                       35.63000107 No MI                                       1.00E+17          2.25
1782                                80 No MI                                       1.00E+17          2.25
1783                                80 No MI                                       1.00E+17          2.25
1784                                80 No MI                                       1.00E+17          2.25
1785                                70 No MI                                       1.00E+17          2.25
1786                       63.33000183 No MI                                       1.00E+17          2.25
1787                                80 No MI                                       1.00E+17          2.25
1788                                80 No MI                                       1.00E+17          2.25
1789                                80 No MI                                       1.00E+17          2.25
1790                                80 No MI                                       1.00E+17          2.25
1791                                80 No MI                                       1.00E+17           3.5
1792                                80 No MI                                       1.00E+17          2.25
1793                                75 No MI                                       1.00E+17         3.125
1794                                80 No MI                                       1.00E+17           3.5
1795                                80 No MI                                       1.00E+17          2.25
1796                       77.33000183 No MI                                       1.00E+17         3.375
1797                                80 No MI                                       1.00E+17          2.25
1798                       74.98999786 No MI                                       1.00E+17           3.5
1799                                80 No MI                                       1.00E+17          2.25
1800                                80 No MI                                       1.00E+17          2.25
1801                                80 No MI                                       1.00E+17          2.25
1802                                80 No MI                                       1.00E+17          2.25
1803                                80 No MI                                       1.00E+17          3.25
1804                                80 No MI                                       1.00E+17          3.25
1805                                80 No MI                                       1.00E+17          2.25
1806                       79.98999786 No MI                                       1.00E+17          2.25
1807                                80 No MI                                       1.00E+17          2.25
1808                                80 No MI                                       1.00E+17          2.25
1809                                80 No MI                                       1.00E+17          2.25
1810                                80 No MI                                       1.00E+17          2.25
1811                                80 No MI                                       1.00E+17          2.25
1812                                80 No MI                                                         2.25
1813                                80 No MI                                       1.00E+17          2.25
1814                       68.51000214 No MI                                       1.00E+17          2.25
1815                                80 No MI                                       1.00E+17          2.25
1816                                80 No MI                                       1.00E+17          2.25
1817                       64.29000092 No MI                                       1.00E+17           3.5
1818                                80 No MI                                       1.00E+17          2.25
1819                                80 No MI                                       1.00E+17           3.5
1820                                80 No MI                                       1.00E+17          2.25
1821                                80 No MI                                       1.00E+17          2.25
1822                                80 No MI                                       1.00E+17          2.25
1823                                80 No MI                                       1.00E+17          2.25
1824                                80 No MI                                       1.00E+17          2.75
1825                                80 No MI                                       1.00E+17          2.25
1826                                80 No MI                                       1.00E+17          2.25
1827                       77.80999756 No MI                                       1.00E+17          2.25
1828                                80 No MI                                       1.00E+17          2.25
1829                                80 No MI                                       1.00E+17          2.25
1830                                80 No MI                                       1.00E+17          2.25
1831                                80 No MI                                       1.00E+17           3.5
1832                                80 No MI                                       1.00E+17           3.5
1833                                80 No MI                                       1.00E+17          2.75
1834                                80 No MI                                       1.00E+17          2.25
1835                                80 No MI                                       1.00E+17           3.5
1836                                80 No MI                                                         2.25
1837                       67.45999908 No MI                                       1.00E+17          2.25
1838                                80 No MI                                       1.00E+17          2.25
1839                                80 No MI                                       1.00E+17          2.25
1840                                75 No MI                                       1.00E+17          2.25
1841                                80 No MI                                       1.00E+17           3.5
1842                                80 No MI                                       1.00E+17           3.5
1843                                80 No MI                                       1.00E+17          2.25
1844                                80 No MI                                       1.00E+17           3.5
1845                                80 No MI                                       1.00E+17          2.25
1846                                80 No MI                                       1.00E+17           3.5
1847                                80 No MI                                       1.00E+17          2.25
1848                                80 No MI                                       1.00E+17          2.25
1849                                80 No MI                                       1.00E+17           3.5
1850                                80 No MI                                       1.00E+17           3.5
1851                       79.59999847 No MI                                       1.00E+17           3.5
1852                                80 No MI                                       1.00E+17          2.25
1853                                80 No MI                                       1.00E+17          2.25
1854                                80 No MI                                       1.00E+17         2.875
1855                                80 No MI                                       1.00E+17          2.25
1856                                80 No MI                                       1.00E+17          2.25
1857                                80 No MI                                       1.00E+17           3.5
1858                       78.76000214 No MI                                       1.00E+17          2.25
1859                                80 No MI                                       1.00E+17             3
1860                                75 No MI                                       1.00E+17           3.5
1861                                80 No MI                                       1.00E+17           3.5
1862                                80 No MI                                       1.00E+17           3.5
1863                                80 No MI                                       1.00E+17           3.5
1864                                80 No MI                                       1.00E+17          2.25
1865                                80 No MI                                       1.00E+17           3.5
1866                                80 No MI                                       1.00E+17          2.25
1867                                80 No MI                                       1.00E+17          2.25
1868                       56.81999969 No MI                                       1.00E+17         3.375
1869                                80 No MI                                       1.00E+17          2.25
1870                                80 No MI                                                          3.5
1871                                80 No MI                                       1.00E+17          2.25
1872                                80 No MI                                                         3.25
1873                                75 No MI                                       1.00E+17          2.25
1874                       39.22000122 No MI                                       1.00E+17             3
1875                       67.73999786 No MI                                       1.00E+17          2.25
1876                                75 No MI                                       1.00E+17          2.25
1877                                80 No MI                                       1.00E+17          2.25
1878                                80 No MI                                       1.00E+17           3.5
1879                                80 No MI                                                          3.5
1880                                80 No MI                                       1.00E+17           3.5
1881                                80 No MI                                       1.00E+17          2.25
1882                                80 No MI                                       1.00E+17          2.25
1883                                80 No MI                                       1.00E+17          2.25
1884                                80 No MI                                       1.00E+17          2.25
1885                                80 No MI                                       1.00E+17           3.5
1886                       43.40000153 No MI                                       1.00E+17          2.25
1887                                80 No MI                                       1.00E+17           3.5
1888                                80 No MI                                                          3.5
1889                                80 No MI                                       1.00E+17           3.5
1890                                80 No MI                                       1.00E+17         3.375
1891                                80 No MI                                       1.00E+17           3.5
1892                       69.37999725 No MI                                       1.00E+17          2.25
1893                                80 No MI                                       1.00E+17          3.25
1894                       78.12999725 No MI                                       1.00E+17          2.25
1895                       63.72000122 No MI                                       1.00E+17          2.25
1896                                80 No MI                                       1.00E+17          2.25
1897                                80 No MI                                       1.00E+17          3.25
1898                                80 No MI                                       1.00E+17           3.5
1899                                75 No MI                                       1.00E+17          2.25
1900                                80 No MI                                       1.00E+17          2.25
1901                                80 No MI                                       1.00E+17             3
1902                                80 No MI                                       1.00E+17         3.375
1903                                80 No MI                                       1.00E+17          3.75
1904                                80 No MI                                       1.00E+17          2.25
1905                                80 No MI                                       1.00E+17          2.25
1906                                80 No MI                                       1.00E+17          2.25
1907                                80 No MI                                       1.00E+17          2.25
1908                                80 No MI                                       1.00E+17         3.375
1909                                80 No MI                                       1.00E+17           3.5
1910                                80 No MI                                       1.00E+17          2.25
1911                                80 No MI                                       1.00E+17          2.25
1912                                80 No MI                                       1.00E+17          2.25
1913                                80 No MI                                       1.00E+17          3.75
1914                                80 No MI                                       1.00E+17           3.5
1915                                80 No MI                                       1.00E+17             3
1916                                90 PMI                                         1.00E+17           3.5
1917                       84.58999634 GE Capital MI                               1.00E+17         3.375
1918                                80 No MI                                       1.00E+17           3.5
1919                                75 No MI                                       1.00E+17         3.625
1920                                80 No MI                                       1.00E+17           3.5
1921                                80 No MI                                       1.00E+17           3.5
1922                                75 No MI                                       1.00E+17          2.25
1923                                75 No MI                                       1.01E+17           3.5
1924                       68.11000061 No MI                                       1.00E+17          3.75
1925                                80 No MI                                       1.00E+17          3.75
1926                                80 No MI                                       1.00E+17           3.5
1927                                80 No MI                                       1.00E+17         3.375
1928                       78.66999817 No MI                                       1.00E+17         3.125
1929                                80 No MI                                       1.00E+17         3.375
1930                                80 No MI                                       1.00E+17          3.75
1931                       76.47000122 No MI                                       1.00E+17          3.75
1932                                80 No MI                                       1.00E+17           3.5
1933                       79.79000092 No MI                                       1.00E+17           3.5
1934                       76.47000122 No MI                                       1.00E+17         3.625
1935                                80 No MI                                       1.00E+17          3.75
1936                       71.91000366 No MI                                       1.00E+17          3.75
1937                       76.84999847 No MI                                       1.01E+17           3.5
1938                       72.45999908 No MI                                       1.00E+17           3.5
1939                                80 No MI                                       1.00E+17         3.625
1940                       79.26999664 No MI                                       1.00E+17          3.75
1941                                80 No MI                                       1.00E+17          3.75
1942                       60.59999847 No MI                                       1.00E+17           3.5
1943                                80 No MI                                       1.00E+17          3.75
1944                                80 No MI                                       1.00E+17         3.375
1945                                80 No MI                                       1.00E+17          2.25
1946                                80 No MI                                       1.00E+17          2.25
1947                                80 No MI                                       1.00E+17          2.25
1948                                80 No MI                                       1.00E+17          2.25
1949                                80 No MI                                       1.00E+17          2.25
1950                                80 No MI                                       1.00E+17          2.25
1951                                80 No MI                                       1.00E+17          2.25
1952                                80 No MI                                       1.00E+17         3.125
1953                                80 No MI                                       1.00E+17          2.25
1954                                80 No MI                                       1.00E+17          2.25
1955                                80 No MI                                       1.00E+17         3.625
1956                                80 No MI                                       1.00E+17         3.125
1957                                80 No MI                                       1.00E+17          2.25
1958                                80 No MI                                       1.00E+17         3.125
1959                                80 No MI                                       1.00E+17          2.25
1960                                80 No MI                                       1.00E+17          2.25
1961                                80 No MI                                       1.00E+17          2.25
1962                                80 No MI                                       1.00E+17          2.25
1963                                80 No MI                                       1.00E+17          2.25
1964                                80 No MI                                       1.00E+17          2.25
1965                                80 No MI                                       1.00E+17          2.25
1966                                80 No MI                                       1.00E+17          3.25
1967                                80 No MI                                       1.00E+17          2.25
1968                                80 No MI                                       1.00E+17         3.125
1969                                80 No MI                                       1.00E+17          2.25
1970                                80 No MI                                       1.00E+17          2.25
1971                       79.98999786 No MI                                       1.00E+17           3.5
1972                                80 No MI                                                          3.5
1973                                80 No MI                                       1.00E+17          2.25
1974                                80 No MI                                       1.00E+17           3.5
1975                                80 No MI                                       1.00E+17          2.25
1976                       79.98999786 No MI                                       1.00E+17         3.625
1977                                80 No MI                                       1.00E+17          2.25
1978                                80 No MI                                       1.00E+17          2.25
1979                                80 No MI                                       1.00E+17          2.25
1980                                80 No MI                                       1.00E+17          2.25
1981                                80 No MI                                       1.00E+17          2.25
1982                       79.80000305 No MI                                       1.00E+17         3.625
1983                                80 No MI                                       1.00E+17          2.25
1984                                80 No MI                                       1.00E+17          2.25
1985                                80 No MI                                       1.00E+17          2.25
1986                                80 No MI                                       1.00E+17          2.25
1987                                80 No MI                                       1.00E+17           3.5
1988                                80 No MI                                       1.00E+17          2.25
1989                                80 No MI                                       1.00E+17          2.25
1990                                80 No MI                                       1.00E+17         3.625
1991                                80 No MI                                       1.00E+17         3.625
1992                                70 No MI                                       1.00E+17          2.25
1993                                80 No MI                                       1.00E+17           3.5
1994                                80 No MI                                       1.00E+17          2.25
1995                                80 No MI                                       1.00E+17          2.25
1996                                80 No MI                                       1.00E+17          2.25
1997                                70 No MI                                       1.00E+17          2.25
1998                                65 No MI                                       1.00E+17          2.25
1999                                80 No MI                                       1.00E+17          2.25
2000                                75 No MI                                       1.00E+17          2.25
2001                                80 No MI                                       1.00E+17           3.5
2002                                80 No MI                                       1.00E+17          2.25
2003                                70 No MI                                       1.00E+17          2.25
2004                                80 No MI                                       1.00E+17          2.25
2005                                80 No MI                                       1.00E+17          2.25
2006                                80 No MI                                       1.00E+17          3.25
2007                       78.05000305 No MI                                       1.00E+17          2.25
2008                                80 No MI                                       1.00E+17           3.5
2009                                80 No MI                                       1.00E+17          2.25
2010                                80 No MI                                       1.00E+17          2.25
2011                                80 No MI                                       1.00E+17          2.25
2012                                80 No MI                                       1.00E+17          2.25
2013                       79.76999664 No MI                                       1.00E+17          2.25
2014                                80 No MI                                       1.00E+17          2.25
2015                                75 No MI                                       1.00E+17          2.25
2016                                80 No MI                                       1.00E+17          2.25
2017                                80 No MI                                       1.00E+17         3.125
2018                                80 No MI                                       1.00E+17          2.25
2019                       44.74000168 No MI                                       1.00E+17          2.25
2020                                80 No MI                                       1.00E+17          3.25
2021                                80 No MI                                       1.00E+17          2.25
2022                                80 No MI                                       1.00E+17          2.25
2023                                80 No MI                                       1.00E+17          2.25
2024                       64.29000092 No MI                                       1.00E+17          2.25
2025                                80 No MI                                       1.00E+17          2.25
2026                                80 No MI                                       1.00E+17          2.25
2027                                80 No MI                                       1.00E+17          2.25
2028                                80 No MI                                       1.00E+17          2.25
2029                                80 No MI                                       1.00E+17           3.5
2030                                80 No MI                                       1.00E+17          2.25
2031                                80 No MI                                       1.00E+17           3.5
2032                                80 No MI                                       1.00E+17          2.25
2033                                80 No MI                                       1.00E+17          2.25
2034                                80 No MI                                       1.00E+17          2.25
2035                                80 No MI                                       1.00E+17           3.5
2036                                80 No MI                                       1.00E+17          2.25
2037                                80 No MI                                       1.00E+17          2.25
2038                                80 No MI                                       1.00E+17          2.25
2039                                80 No MI                                       1.00E+17          2.25
2040                                80 No MI                                       1.00E+17           3.5
2041                       79.81999969 No MI                                       1.00E+17          2.25
2042                                80 No MI                                       1.00E+17          2.25
2043                                80 No MI                                       1.00E+17         3.625
2044                       79.98999786 No MI                                       1.00E+17          2.25
2045                                80 No MI                                       1.00E+17           3.5
2046                                80 No MI                                       1.00E+17          2.25
2047                       79.44000244 No MI                                       1.00E+17          2.25
2048                                80 No MI                                       1.00E+17          2.25
2049                                80 No MI                                       1.00E+17         3.375
2050                                75 No MI                                       1.00E+17          2.25
2051                                80 No MI                                       1.00E+17          2.25
2052                                80 No MI                                       1.00E+17          2.25
2053                                80 No MI                                       1.00E+17          2.25
2054                                75 No MI                                       1.00E+17          2.25
2055                                80 No MI                                       1.00E+17          2.25
2056                                80 No MI                                       1.00E+17          2.25
2057                       25.37000084 No MI                                       1.00E+17          2.25
2058                                80 No MI                                       1.00E+17           3.5
2059                                80 No MI                                       1.00E+17          2.25
2060                                80 No MI                                       1.00E+17         2.875
2061                       76.33999634 No MI                                       1.00E+17          2.25
2062                                80 No MI                                       1.00E+17          2.25
2063                                80 No MI                                       1.00E+17          2.25
2064                                75 No MI                                       1.00E+17          3.25
2065                                80 No MI                                       1.00E+17          3.25
2066                                80 No MI                                       1.00E+17          2.25
2067                                80 No MI                                       1.00E+17         3.625
2068                                80 No MI                                       1.00E+17          2.25
2069                                80 No MI                                       1.00E+17          2.25
2070                                80 No MI                                       1.00E+17          2.25
2071                                80 No MI                                       1.00E+17          2.25
2072                                80 No MI                                       1.00E+17          3.25
2073                       79.98999786 No MI                                       1.00E+17          2.25
2074                                80 No MI                                       1.00E+17          2.25
2075                                80 No MI                                       1.00E+17          2.25
2076                                80 No MI                                       1.00E+17          2.25
2077                                80 No MI                                       1.00E+17         3.125
2078                                80 No MI                                       1.00E+17          2.25
2079                       45.61000061 No MI                                       1.00E+17          2.25
2080                                80 No MI                                       1.00E+17          2.25
2081                                80 No MI                                       1.00E+17          2.25
2082                                80 No MI                                       1.00E+17          2.25
2083                                80 No MI                                       1.00E+17          2.25
2084                                80 No MI                                       1.00E+17          2.25
2085                                80 No MI                                       1.00E+17          2.25
2086                                80 No MI                                       1.00E+17           3.5
2087                                80 No MI                                       1.00E+17          2.25
2088                                80 No MI                                       1.00E+17          3.25
2089                                80 No MI                                       1.00E+17         2.875
2090                                75 No MI                                       1.00E+17          2.25
2091                                80 No MI                                       1.00E+17          2.25
2092                                80 No MI                                       1.00E+17          2.25
2093                                80 No MI                                       1.00E+17           3.5
2094                       79.33999634 No MI                                       1.00E+17          2.25
2095                                80 No MI                                       1.00E+17          2.25
2096                                80 No MI                                       1.00E+17          2.25
2097                                80 No MI                                       1.00E+17          2.25
2098                                80 No MI                                       1.00E+17           3.5
2099                                80 No MI                                       1.00E+17          2.25
2100                                80 No MI                                       1.00E+17          2.25
2101                                80 No MI                                       1.00E+17          2.25
2102                       79.87999725 No MI                                       1.00E+17          2.25
2103                                80 No MI                                       1.00E+17           3.5
2104                                80 No MI                                       1.00E+17           3.5
2105                                80 No MI                                       1.00E+17          2.25
2106                                80 No MI                                       1.00E+17          2.25
2107                                80 No MI                                       1.00E+17          2.25
2108                                80 No MI                                       1.00E+17          2.25
2109                                75 No MI                                       1.00E+17         3.125
2110                                80 No MI                                       1.00E+17          2.25
2111                                80 No MI                                       1.00E+17          2.25
2112                                75 No MI                                       1.00E+17          2.25
2113                                60 No MI                                       1.00E+17          2.25
2114                                80 No MI                                       1.00E+17          2.25
2115                                80 No MI                                       1.00E+17           3.5
2116                                80 No MI                                       1.00E+17          2.25
2117                       74.06999969 No MI                                       1.00E+17          2.25
2118                       78.90000153 No MI                                       1.00E+17          2.25
2119                                80 No MI                                       1.00E+17          2.25
2120                       79.98999786 No MI                                       1.00E+17          2.25
2121                                80 No MI                                       1.00E+17          2.25
2122                                80 No MI                                       1.00E+17           3.5
2123                                80 No MI                                       1.00E+17          2.25
2124                                80 No MI                                       1.00E+17          2.25
2125                                80 No MI                                       1.00E+17          2.25
2126                                80 No MI                                       1.00E+17         3.625
2127                                80 No MI                                       1.00E+17           3.5
2128                                80 No MI                                       1.00E+17          2.25
2129                                80 No MI                                       1.00E+17           3.5
2130                                80 No MI                                       1.00E+17          2.25
2131                                80 No MI                                       1.00E+17          2.25
2132                                80 No MI                                       1.00E+17          2.25
2133                                75 No MI                                       1.00E+17          2.25
2134                       79.43000031 No MI                                       1.00E+17          2.25
2135                                80 No MI                                       1.00E+17           3.5
2136                                80 No MI                                       1.00E+17          2.25
2137                                80 No MI                                       1.00E+17          2.25
2138                                80 No MI                                       1.00E+17          2.25
2139                                80 No MI                                                         2.25
2140                                80 No MI                                       1.00E+17          3.25
2141                                80 No MI                                       1.00E+17          2.25
2142                                80 No MI                                       1.00E+17          2.25
2143                                80 No MI                                       1.00E+17          2.25
2144                       79.98999786 No MI                                       1.00E+17          2.25
2145                                80 No MI                                       1.00E+17          2.25
2146                                80 No MI                                       1.00E+17          2.25
2147                                80 No MI                                       1.00E+17           3.5
2148                                80 No MI                                       1.00E+17          2.25
2149                                80 No MI                                       1.00E+17          2.25
2150                       61.34999847 No MI                                       1.00E+17          2.25
2151                                80 No MI                                       1.00E+17          2.25
2152                                80 No MI                                       1.00E+17          2.25
2153                                80 No MI                                       1.00E+17          2.25
2154                                75 No MI                                       1.00E+17         3.375
2155                                80 No MI                                       1.00E+17          2.25
2156                                80 No MI                                       1.00E+17         3.125
2157                                80 No MI                                       1.00E+17          2.25
2158                                80 No MI                                       1.00E+17          2.25
2159                                80 No MI                                       1.00E+17          3.25
2160                                80 No MI                                       1.00E+17          2.25
2161                                80 No MI                                       1.00E+17          2.25
2162                                80 No MI                                       1.00E+17          2.25
2163                                80 No MI                                       1.00E+17           3.5
2164                                80 No MI                                       1.00E+17          2.25
2165                                60 No MI                                       1.00E+17          2.25
2166                                80 No MI                                       1.00E+17          2.25
2167                                80 No MI                                       1.00E+17          2.25
2168                                80 No MI                                       1.00E+17          2.25
2169                       79.37000275 No MI                                       1.00E+17          2.25
2170                                80 No MI                                       1.00E+17          2.25
2171                                80 No MI                                       1.00E+17          2.25
2172                                80 No MI                                       1.00E+17          2.25
2173                                80 No MI                                       1.00E+17          2.25
2174                                80 No MI                                       1.00E+17          2.25
2175                                80 No MI                                       1.00E+17          2.25
2176                                80 No MI                                       1.00E+17          2.25
2177                                80 No MI                                       1.00E+17          2.25
2178                                75 No MI                                       1.00E+17           3.5
2179                                80 No MI                                       1.00E+17           3.5
2180                                80 No MI                                       1.00E+17          2.25
2181                                80 No MI                                       1.00E+17          2.25
2182                                80 No MI                                       1.00E+17           3.5
2183                                75 No MI                                       1.00E+17           3.5
2184                                80 No MI                                       1.00E+17          2.25
2185                                80 No MI                                       1.00E+17          2.25
2186                                80 No MI                                       1.00E+17           3.5
2187                                80 No MI                                       1.00E+17          2.25
2188                                80 No MI                                       1.00E+17          2.25
2189                                80 No MI                                       1.00E+17          2.25
2190                                80 No MI                                       1.00E+17          2.25
2191                                80 No MI                                       1.00E+17          2.25
2192                       78.83999634 No MI                                       1.00E+17          2.25
2193                                80 No MI                                       1.00E+17          2.25
2194                                80 No MI                                                          3.5
2195                                80 No MI                                       1.00E+17          2.25
2196                                80 No MI                                       1.00E+17          2.25
2197                                80 No MI                                       1.00E+17          2.25
2198                                80 No MI                                       1.00E+17          2.25
2199                                80 No MI                                       1.00E+17          2.25
2200                                80 No MI                                       1.00E+17          2.25
2201                                80 No MI                                       1.00E+17          2.25
2202                                80 No MI                                                          3.5
2203                                80 No MI                                       1.00E+17          2.25
2204                                80 No MI                                       1.00E+17         3.375
2205                                80 No MI                                       1.00E+17           3.5
2206                                80 No MI                                       1.00E+17          2.25
2207                                80 No MI                                       1.00E+17           3.5
2208                                80 No MI                                       1.00E+17          2.25
2209                                80 No MI                                       1.00E+17          2.25
2210                                80 No MI                                       1.00E+17          2.25
2211                                80 No MI                                       1.00E+17          2.75
2212                                80 No MI                                                          3.5
2213                                75 No MI                                       1.00E+17          3.25
2214                                80 No MI                                       1.00E+17          2.25
2215                                80 No MI                                       1.00E+17          2.25
2216                                80 No MI                                       1.00E+17          2.25
2217                                70 No MI                                       1.00E+17          2.25
2218                       79.73999786 No MI                                       1.00E+17           3.5
2219                                80 No MI                                       1.00E+17          2.25
2220                                80 No MI                                       1.00E+17          2.25
2221                                80 No MI                                       1.00E+17          2.25
2222                       78.19000244 No MI                                       1.00E+17          2.25
2223                                80 No MI                                       1.00E+17          2.25
2224                                75 No MI                                       1.00E+17          2.25
2225                                80 No MI                                       1.00E+17           3.5
2226                                80 No MI                                       1.00E+17          2.25
2227                                80 No MI                                       1.00E+17           3.5
2228                                80 No MI                                       1.00E+17          2.25
2229                                80 No MI                                       1.00E+17          2.25
2230                                80 No MI                                       1.00E+17         3.375
2231                                80 No MI                                       1.00E+17          2.25
2232                                80 No MI                                       1.00E+17          2.25
2233                       67.88999939 No MI                                       1.00E+17          2.25
2234                                80 No MI                                       1.00E+17          2.25
2235                                80 No MI                                       1.00E+17          2.25
2236                                80 No MI                                       1.00E+17          2.25
2237                                80 No MI                                       1.00E+17          2.25
2238                                80 No MI                                       1.00E+17          2.25
2239                       79.79000092 No MI                                       1.00E+17          2.25
2240                                80 No MI                                       1.00E+17          2.25
2241                                80 No MI                                       1.00E+17          2.25
2242                                80 No MI                                       1.00E+17          2.25
2243                       78.01000214 No MI                                       1.00E+17         2.875
2244                                80 No MI                                       1.00E+17          2.25
2245                       73.80999756 No MI                                       1.00E+17          2.25
2246                       70.08000183 No MI                                       1.00E+17          2.25
2247                                80 No MI                                       1.00E+17         3.375
2248                                80 No MI                                       1.00E+17          2.25
2249                                80 No MI                                       1.00E+17          2.25
2250                       68.02999878 No MI                                       1.00E+17         3.375
2251                                80 No MI                                       1.00E+17          2.25
2252                                80 No MI                                       1.00E+17          2.25
2253                                80 No MI                                       1.00E+17          2.25
2254                                80 No MI                                       1.00E+17           3.5
2255                       79.98999786 No MI                                       1.00E+17          2.25
2256                                80 No MI                                       1.00E+17          2.25
2257                       76.51000214 No MI                                       1.00E+17          2.25
2258                                80 No MI                                       1.00E+17          2.25
2259                                80 No MI                                       1.00E+17           3.5
2260                                80 No MI                                       1.00E+17          2.25
2261                                80 No MI                                       1.00E+17          2.25
2262                       57.47000122 No MI                                       1.00E+17          2.25
2263                                80 No MI                                       1.00E+17          2.25
2264                                80 No MI                                       1.00E+17          2.25
2265                       78.56999969 No MI                                       1.00E+17          2.25
2266                                80 No MI                                       1.00E+17          2.25
2267                       72.31999969 No MI                                       1.00E+17          2.25
2268                                80 No MI                                       1.00E+17          2.25
2269                                80 No MI                                       1.00E+17          2.25
2270                                80 No MI                                       1.00E+17          2.25
2271                       79.98999786 No MI                                       1.00E+17          2.25
2272                                80 No MI                                       1.00E+17          2.25
2273                                80 No MI                                       1.00E+17          2.25
2274                                80 No MI                                       1.00E+17          2.25
2275                                80 No MI                                       1.00E+17          2.25
2276                                80 No MI                                       1.00E+17          2.25
2277                                80 No MI                                       1.00E+17           3.5
2278                                80 No MI                                                          3.5
2279                                80 No MI                                       1.00E+17             3
2280                                80 No MI                                       1.00E+17          2.25
2281                                80 No MI                                       1.00E+17           3.5
2282                                75 No MI                                       1.00E+17           3.5
2283                                80 No MI                                       1.00E+17           3.5
2284                       75.16000366 No MI                                       1.00E+17           3.5
2285                                80 No MI                                       1.00E+17         3.625
2286                                80 No MI                                       1.00E+17           3.5
2287                                80 No MI                                       1.00E+17             2
2288                                90 GE Capital MI                               1.00E+17             3
2289                       64.86000061 No MI                                       1.00E+17           3.5
2290                                80 No MI                                       1.00E+17         2.875
2291                                80 No MI                                       1.00E+17          3.25
2292                                79 No MI                                       1.00E+17           3.5
2293                                80 No MI                                       1.00E+17           3.5
2294                                80 No MI                                       1.00E+17           3.5
2295                       72.95999908 No MI                                       1.00E+17           3.5
2296                                85 PMI                                                            3.5
2297                                80 No MI                                       1.00E+17         3.625
2298                                80 No MI                                       1.00E+17           3.5
2299                                80 No MI                                       1.00E+17         2.625
2300                                85 PMI                                         1.00E+17           3.5
2301                       39.63999939 No MI                                       1.00E+17           3.5
2302                                80 No MI                                       1.00E+17          3.75
2303                       72.73000336 No MI                                       1.00E+17           3.5
2304                       68.11000061 No MI                                       1.00E+17          3.75
2305                                80 No MI                                       1.00E+17          3.75
2306                                80 No MI                                       1.00E+17         3.125
2307                                80 No MI                                       1.00E+17         3.125
2308                                80 No MI                                       1.00E+17         3.125
2309                       65.61000061 No MI                                       1.00E+17          3.25
2310                                80 No MI                                       1.00E+17          3.75
2311                                75 No MI                                       1.00E+17          3.25
2312                                80 No MI                                       1.00E+17          3.75
2313                                80 No MI                                       1.00E+17           3.5
2314                                80 No MI                                       1.00E+17         3.625
2315                                80 No MI                                       1.00E+17         3.375
2316                                90 PMI                                         1.00E+17          3.75
2317                                80 No MI                                       1.00E+17           3.5
2318                                80 No MI                                       1.00E+17          3.75
2319                                80 No MI                                       1.00E+17          3.75
2320                                80 No MI                                       1.00E+17          3.75
2321                                80 No MI                                       1.00E+17          3.75
2322                                80 No MI                                       1.00E+17          3.25
2323                                80 No MI                                       1.00E+17          3.75
2324                                80 No MI                                       1.00E+17         3.125
2325                                80 No MI                                       1.00E+17          3.75
2326                       72.22000122 No MI                                       1.00E+17          3.75
2327                                80 No MI                                       1.00E+17          3.75
2328                              77.5 No MI                                       1.00E+17          2.75
2329                                80 No MI                                       1.00E+17           3.5
2330                                80 No MI                                       1.00E+17         3.375
2331                                75 No MI                                       1.00E+17           3.5
2332                                80 No MI                                       1.00E+17          3.75
2333                                80 No MI                                       1.00E+17         3.375
2334                                80 No MI                                       1.00E+17          3.75
2335                                80 No MI                                       1.00E+17          3.75
2336                       73.51000214 No MI                                       1.00E+17          3.75
2337                       67.30000305 No MI                                       1.00E+17           3.5
2338                                75 No MI                                       1.00E+17          3.75
2339                       79.90000153 No MI                                       1.00E+17         3.375
2340                       79.30999756 No MI                                       1.00E+17         3.375
2341                                80 No MI                                       1.00E+17           3.5
2342                                90 GE Capital MI                               1.00E+17          3.25
2343                                80 No MI                                       1.00E+17         3.375
2344                                80 No MI                                       1.00E+17         3.625
2345                       78.87999725 No MI                                       1.00E+17           3.5
2346                                80 No MI                                                          3.5
2347                                80 No MI                                       1.00E+17          3.25
2348                                75 No MI                                       1.00E+17          3.75
2349                                55 No MI                                       1.00E+17          3.75
2350                                80 No MI                                       1.00E+17           3.5
2351                                80 No MI                                       1.00E+17           3.5
2352                                80 No MI                                       1.00E+17          3.75
2353                       79.98000336 No MI                                       1.00E+17          3.75
2354                       66.06999969 No MI                                       1.00E+17          3.75
2355                                80 No MI                                       1.00E+17          3.75
2356                                75 No MI                                       1.00E+17          3.75
2357                                80 No MI                                       1.00E+17           3.5
2358                                80 No MI                                       1.00E+17          3.75
2359                                80 No MI                                       1.00E+17          3.75
2360                                75 No MI                                       1.00E+17         3.125
2361                                80 No MI                                       1.00E+17          3.75
2362                                80 No MI                                       1.00E+17           3.5
2363                       84.23999786 PMI                                         1.00E+17           3.5
2364                                85 GE Capital MI                               1.00E+17         3.625
2365                                80 No MI                                       1.00E+17             3
2366                       72.86000061 No MI                                                         3.75
2367                                80 No MI                                       1.00E+17          3.75
2368                       73.98000336 No MI                                       1.00E+17           3.5
2369                                75 No MI                                       1.00E+17         3.375
2370                       61.90000153 No MI                                       1.00E+17         3.375
2371                                75 No MI                                       1.00E+17          3.75
2372                                75 No MI                                       1.00E+17           3.5
2373                       61.31999969 No MI                                       1.00E+17          3.75
2374                                80 No MI                                       1.00E+17          3.75
2375                                80 No MI                                       1.00E+17          3.75
2376                                80 No MI                                       1.00E+17           3.5
2377                                80 No MI                                                          3.5
2378                                75 No MI                                       1.00E+17         3.125
2379                                80 No MI                                       1.00E+17          3.75
2380                                72 No MI                                       1.00E+17          3.75
2381                                70 No MI                                       1.00E+17          3.75
2382                                80 No MI                                       1.00E+17          3.25
2383                                90 GE Capital MI                               1.00E+17           3.5
2384                                80 No MI                                       1.00E+17          3.75
2385                       74.06999969 No MI                                       1.00E+17          3.75
2386                       47.61999893 No MI                                       1.00E+17         3.125
2387                                80 No MI                                       1.00E+17         3.625
2388                                80 No MI                                       1.00E+17           3.5
2389                       79.55999756 No MI                                       1.00E+17           3.5
2390                                80 No MI                                       1.00E+17         3.375
2391                       56.59999847 No MI                                       1.00E+17          3.75
2392                       65.43000031 No MI                                       1.00E+17           3.5
2393                       51.54999924 No MI                                       1.00E+17           3.5
2394                       63.65000153 No MI                                       1.00E+17         3.375
2395                                80 No MI                                       1.00E+17          3.75
2396                       68.48999786 No MI                                       1.00E+17          3.75
2397                                69 No MI                                       1.00E+17          3.75
2398                                80 No MI                                                        3.375
2399                                80 No MI                                       1.00E+17          3.75
2400                                80 No MI                                       1.00E+17          3.75
2401                                80 No MI                                       1.00E+17          3.75
2402                       73.38999939 No MI                                       1.00E+17           3.5
2403                                80 No MI                                       1.00E+17         3.625
2404                                80 No MI                                       1.00E+17           3.5
2405                                80 No MI                                       1.00E+17           3.5
2406                                80 No MI                                                        3.625
2407                                75 No MI                                       1.00E+17          3.75
2408                       79.98999786 No MI                                       1.00E+17          3.75
2409                                80 No MI                                       1.00E+17          3.75
2410                                80 No MI                                       1.00E+17           3.5
2411                                80 No MI                                       1.00E+17          3.75
2412                       64.02999878 No MI                                       1.00E+17          3.75
2413                       74.70999908 No MI                                       1.00E+17           3.5
2414                                75 No MI                                       1.00E+17          3.75
2415                                80 No MI                                       1.00E+17           3.5
2416                                80 No MI                                       1.00E+17         3.625
2417                                80 No MI                                       1.00E+17         3.625
2418                                80 No MI                                       1.00E+17          3.75
2419                                80 No MI                                       1.00E+17           3.5
2420                                75 No MI                                       1.00E+17          3.75
2421                                75 No MI                                       1.00E+17          3.75
2422                                80 No MI                                       1.00E+17          3.75
2423                       74.12999725 No MI                                       1.00E+17          3.75
2424                                80 No MI                                       1.00E+17          3.75
2425                                78 No MI                                                        3.375
2426                       68.70999908 No MI                                       1.00E+17         3.625
2427                                80 No MI                                       1.00E+17          3.75
2428                                80 No MI                                       1.00E+17           3.5
2429                                75 No MI                                       1.00E+17         3.625
2430                       74.84999847 No MI                                       1.00E+17          3.25
2431                       63.43000031 No MI                                       1.00E+17           3.5
2432                                75 No MI                                       1.00E+17          3.75
2433                                75 No MI                                       1.00E+17          3.75
2434                       76.91999817 No MI                                       1.00E+17           3.5
2435                                90 Mortgage Guaranty In                        1.00E+17           3.5
2436                                80 No MI                                       1.00E+17         3.625
2437                                75 No MI                                       1.00E+17          3.45
2438                                80 No MI                                       1.00E+17         3.625
2439                                80 No MI                                       1.00E+17           3.5
2440                                80 No MI                                       1.00E+17           3.5
2441                       79.48999786 No MI                                       1.00E+17         3.375
2442                       66.05000305 No MI                                       1.00E+17          3.75
2443                                80 No MI                                       1.00E+17          3.75
2444                                80 No MI                                       1.00E+17         3.375
2445                                80 No MI                                       1.00E+17           3.5
2446                                80 No MI                                       1.00E+17         2.875
2447                                87 PMI                                         1.00E+17           3.5
2448                                80 No MI                                       1.00E+17          3.75
2449                                80 No MI                                       1.00E+17          3.75
2450                                75 No MI                                       1.00E+17           3.5
2451                                80 No MI                                       1.00E+17           3.5
2452                       61.91999817 No MI                                       1.00E+17          3.75
2453                                80 No MI                                       1.00E+17           3.5
2454                                80 No MI                                       1.00E+17           3.5
2455                       79.87000275 No MI                                       1.00E+17          3.75
2456                                80 No MI                                       1.00E+17          3.75
2457                                80 No MI                                       1.00E+17          3.75
2458                                80 No MI                                       1.00E+17          3.75
2459                                80 No MI                                       1.00E+17          2.25
2460                                80 No MI                                       1.00E+17          3.75
2461                                80 No MI                                       1.00E+17          3.25
2462                       74.95999908 No MI                                                          3.5
2463                                70 No MI                                                        3.375
2464                                75 No MI                                       1.00E+17         3.625
2465                                80 No MI                                       1.00E+17          3.75
2466                                80 No MI                                       1.00E+17          3.75
2467                       75.68000031 No MI                                       1.00E+17          3.75
2468                       79.58000183 No MI                                       1.00E+17          3.75
2469                                90 GE Capital MI                               1.00E+17         3.375
2470                                70 No MI                                       1.00E+17           3.5
2471                                80 No MI                                       1.00E+17           3.5
2472                                80 No MI                                       1.00E+17         3.625
2473                                80 No MI                                       1.00E+17         3.625
2474                                80 No MI                                       1.00E+17          3.75
2475                                75 No MI                                       1.00E+17          3.75
2476                                80 No MI                                       1.00E+17          3.75
2477                       74.06999969 No MI                                       1.00E+17          3.75
2478                                80 No MI                                       1.00E+17          3.75
2479                                65 No MI                                                         3.25
2480                       76.01999664 No MI                                       1.00E+17          3.75
2481                       79.81999969 No MI                                       1.00E+17          3.75
2482                                80 No MI                                       1.00E+17         3.625
2483                                80 No MI                                       1.00E+17           3.5
2484                                80 No MI                                       1.00E+17         3.625
2485                                80 No MI                                       1.00E+17         3.375
2486                                80 No MI                                       1.00E+17         3.375
2487                       76.26999664 No MI                                       1.00E+17         3.375
2488                                90 PMI                                         1.00E+17          3.75
2489                       79.76999664 No MI                                       1.00E+17          3.75
2490                                80 No MI                                       1.00E+17          3.75
2491                                80 No MI                                       1.00E+17           3.5
2492                                80 No MI                                       1.00E+17           3.5
2493                                80 No MI                                       1.00E+17         3.625
2494                                80 No MI                                       1.00E+17         3.375
2495                                80 No MI                                       1.00E+17           3.5
2496                       70.18000031 No MI                                       1.00E+17         3.375
2497                                80 No MI                                       1.00E+17           3.5
2498                                80 No MI                                       1.00E+17          3.75
2499                                80 No MI                                       1.00E+17          3.75
2500                                80 No MI                                       1.00E+17          3.75
2501                                80 No MI                                       1.00E+17             3
2502                                80 No MI                                       1.00E+17           3.5
2503                                80 No MI                                       1.00E+17         3.375
2504                       74.84999847 No MI                                       1.00E+17          3.75
2505                                80 No MI                                       1.00E+17           3.5
2506                                80 No MI                                       1.00E+17          3.75
2507                       66.66999817 No MI                                       1.00E+17         3.375
2508                                80 No MI                                       1.00E+17           3.5
2509                                80 No MI                                       1.00E+17           3.5
2510                                80 No MI                                       1.00E+17           3.5
2511                                80 No MI                                       1.00E+17         3.375
2512                                80 No MI                                       1.00E+17           3.5
2513                                80 No MI                                       1.00E+17           3.5
2514                                80 No MI                                       1.00E+17           3.5
2515                                80 No MI                                       1.00E+17           3.5
2516                                80 No MI                                       1.00E+17         2.875
2517                       71.41999817 No MI                                       1.00E+17           3.5
2518                                80 No MI                                       1.00E+17           3.5
2519                                80 No MI                                       1.00E+17         2.875
2520                                80 No MI                                       1.00E+17           3.5
2521                                80 No MI                                       1.00E+17             3
2522                                80 No MI                                       1.00E+17           3.5
2523                                80 No MI                                       1.00E+17          2.25
2524                                75 No MI                                                            3
2525                                80 No MI                                                          3.5
2526                                80 No MI                                       1.00E+17           3.5
2527                                80 No MI                                       1.00E+17          2.25
2528                                80 No MI                                                          3.5
2529                                80 No MI                                       1.00E+17           3.5
2530                                80 No MI                                       1.00E+17          2.25
2531                                80 No MI                                       1.00E+17          2.75
2532                                80 No MI                                       1.00E+17           3.5
2533                                80 No MI                                       1.00E+17           3.5
2534                                80 No MI                                       1.00E+17             3
2535                                80 No MI                                       1.00E+17         2.875
2536                                80 No MI                                       1.00E+17           3.5
2537                                75 No MI                                       1.00E+17          3.25
2538                                80 No MI                                       1.00E+17          2.25
2539                                75 No MI                                       1.00E+17          2.25
2540                                80 No MI                                       1.00E+17           3.5
2541                                80 No MI                                       1.00E+17          2.25
2542                       73.41999817 No MI                                       1.00E+17          2.25
2543                                80 No MI                                       1.00E+17           3.5
2544                                80 No MI                                       1.00E+17             3
2545                                80 No MI                                       1.00E+17           3.5
2546                                80 No MI                                       1.00E+17           3.5
2547                                80 No MI                                       1.00E+17          2.25
2548                                80 No MI                                       1.00E+17          2.25
2549                                80 No MI                                       1.00E+17         3.375
2550                                80 No MI                                       1.00E+17           3.5
2551                                80 No MI                                       1.00E+17         3.375
2552                                80 No MI                                       1.00E+17           3.5
2553                                80 No MI                                       1.00E+17          2.25
2554                                80 No MI                                                          3.5
2555                                80 No MI                                       1.00E+17          2.25
2556                                80 No MI                                       1.00E+17         2.875
2557                                80 No MI                                                          3.5
2558                                75 No MI                                       1.00E+17          2.25
2559                                80 No MI                                       1.00E+17           3.5
2560                                80 No MI                                       1.00E+17          2.25
2561                                80 No MI                                       1.00E+17          2.25
2562                                80 No MI                                       1.00E+17          2.25
2563                                80 No MI                                       1.00E+17          2.25
2564                                80 No MI                                       1.00E+17         2.875
2565                                80 No MI                                       1.00E+17         2.875
2566                                80 No MI                                       1.00E+17          2.25
2567                                80 No MI                                       1.00E+17          2.25
2568                                80 No MI                                       1.00E+17           3.5
2569                                80 No MI                                       1.00E+17          2.25
2570                              77.5 No MI                                       1.00E+17          2.25
2571                       64.13999939 No MI                                       1.00E+17          2.25
2572                       79.55000305 No MI                                       1.00E+17          2.25
2573                       72.73000336 No MI                                       1.00E+17          2.25
2574                       72.37999725 No MI                                       1.00E+17          2.25
2575                             76.25 No MI                                       1.00E+17          2.25
2576                       77.94000244 No MI                                       1.00E+17          2.25
2577                                80 No MI                                       1.00E+17             3
2578                                80 No MI                                       1.00E+17          2.25
2579                                80 No MI                                       1.00E+17         2.875
2580                                80 No MI                                       1.00E+17           3.5
2581                                80 No MI                                       1.00E+17          2.25
2582                       89.41000366 Radian Guaranty                             1.00E+17          3.25
2583                                80 No MI                                       1.00E+17           3.5
2584                       48.33000183 No MI                                       1.00E+17          2.25
2585                                80 No MI                                       1.00E+17           3.5
2586                                80 No MI                                       1.00E+17          2.25
2587                                80 No MI                                       1.00E+17          2.25
2588                                80 No MI                                       1.00E+17           3.5
2589                                80 No MI                                       1.00E+17         3.125
2590                                80 No MI                                       1.00E+17          2.25
2591                                80 No MI                                       1.00E+17          2.25
2592                                80 No MI                                       1.00E+17          2.25
2593                                80 No MI                                       1.00E+17          2.25
2594                                80 No MI                                       1.00E+17         3.375
2595                                80 No MI                                       1.00E+17          2.25
2596                                65 No MI                                       1.00E+17          2.25
2597                                80 No MI                                       1.00E+17          2.25
2598                                80 No MI                                       1.00E+17          2.25
2599                                80 No MI                                       1.00E+17           3.5
2600                                80 No MI                                       1.00E+17          3.25
2601                                80 No MI                                       1.00E+17          2.25
2602                                80 No MI                                       1.00E+17          2.25
2603                       55.47999954 No MI                                       1.00E+17           3.5
2604                                80 No MI                                       1.00E+17          2.25
2605                                80 No MI                                       1.00E+17          3.75
2606                                80 No MI                                       1.00E+17           3.5
2607                                80 No MI                                       1.00E+17         3.625
2608                                80 No MI                                       1.00E+17         3.375
2609                              82.5 Radian Guaranty                             1.00E+17             3
2610                                75 No MI                                       1.00E+17           3.5
2611                       72.91999817 No MI                                       1.00E+17          3.75
2612                       79.08999634 No MI                                       1.00E+17          3.75
2613                       69.88999939 No MI                                       1.00E+17           3.5
2614                                80 No MI                                       1.00E+17          3.75
2615                                80 No MI                                       1.00E+17           3.5
2616                                80 No MI                                       1.00E+17         3.625
2617                       75.79000092 No MI                                       1.00E+17         3.375
2618                                80 No MI                                       1.00E+17          3.75
2619                                80 No MI                                       1.00E+17         3.125
2620                                80 No MI                                       1.00E+17          3.75
2621                                80 No MI                                       1.00E+17          3.75
2622                                80 No MI                                       1.00E+17          3.75
2623                                80 No MI                                       1.00E+17          3.25
2624                                80 No MI                                       1.00E+17          3.25
2625                                70 No MI                                       1.00E+17         3.375
2626                                80 No MI                                       1.00E+17           3.5
2627                                80 No MI                                       1.00E+17          3.75
2628                                80 No MI                                       1.00E+17         3.125
2629                       72.22000122 No MI                                       1.00E+17          3.75
2630                       58.81999969 No MI                                       1.00E+17          3.75
2631                                80 No MI                                       1.00E+17          3.75
2632                                80 No MI                                       1.00E+17          3.75
2633                       74.06999969 No MI                                       1.00E+17          3.25
2634                                80 No MI                                       1.00E+17           3.5
2635                                80 No MI                                       1.00E+17         3.375
2636                                80 No MI                                       1.00E+17         3.625
2637                                80 No MI                                       1.00E+17         3.125
2638                                80 No MI                                       1.00E+17           3.5
2639                                80 No MI                                       1.00E+17         3.625
2640                                80 No MI                                       1.00E+17         3.375
2641                              73.5 No MI                                       1.00E+17          3.75
2642                                80 No MI                                       1.00E+17         3.375
2643                                70 No MI                                       1.00E+17          3.75
2644                                75 No MI                                       1.00E+17         3.375
2645                                80 No MI                                       1.00E+17           3.5
2646                       74.62999725 No MI                                       1.00E+17          3.75
2647                                70 No MI                                       1.00E+17         2.875
2648                                80 No MI                                       1.00E+17          3.75
2649                                80 No MI                                       1.00E+17          3.25
2650                                75 No MI                                       1.00E+17         3.375
2651                       79.37999725 No MI                                       1.00E+17           3.5
2652                                75 No MI                                       1.00E+17         3.375
2653                                80 No MI                                       1.00E+17           3.5
2654                                80 No MI                                       1.00E+17           3.5
2655                                70 No MI                                                         3.75
2656                       62.97000122 No MI                                       1.00E+17           3.5
2657                                80 No MI                                       1.00E+17          3.75
2658                                80 No MI                                       1.00E+17          3.75
2659                       72.36000061 No MI                                       1.00E+17          3.75
2660                                80 No MI                                       1.00E+17          3.75
2661                                75 No MI                                       1.00E+17          3.75
2662                                80 No MI                                       1.00E+17           3.5
2663                                80 No MI                                       1.00E+17          3.75
2664                                80 No MI                                       1.00E+17           3.5
2665                                80 No MI                                       1.00E+17         3.375
2666                                80 No MI                                       1.00E+17           3.5
2667                                78 No MI                                       1.00E+17          3.75
2668                                75 No MI                                       1.00E+17          3.75
2669                                80 No MI                                       1.00E+17          3.75
2670                                80 No MI                                                         3.75
2671                       75.61000061 No MI                                       1.00E+17         3.625
2672                       64.68000031 No MI                                       1.00E+17          3.75
2673                                80 No MI                                       1.00E+17         3.375
2674                                80 No MI                                       1.00E+17         3.625
2675                                80 No MI                                       1.00E+17          3.45
2676                                80 No MI                                       1.00E+17           3.5
2677                       75.80000305 No MI                                       1.00E+17         3.625
2678                                80 No MI                                       1.00E+17          3.75
2679                                90 PMI                                         1.00E+17          3.25
2680                                80 No MI                                       1.00E+17           3.5
2681                                80 No MI                                       1.00E+17         3.375
2682                                80 No MI                                       1.00E+17           3.5
2683                                80 No MI                                       1.00E+17           3.5
2684                                80 No MI                                       1.00E+17         3.375
2685                                80 No MI                                       1.00E+17          3.75
2686                                80 No MI                                       1.00E+17           3.5
2687                                80 No MI                                       1.00E+17           3.5
2688                       48.33000183 No MI                                       1.00E+17          3.75
2689                                80 No MI                                       1.00E+17          3.75
2690                                80 No MI                                       1.00E+17          3.75
2691                                80 No MI                                       1.00E+17          3.75
2692                                80 No MI                                       1.00E+17          3.25
2693                                80 No MI                                       1.00E+17          3.75
2694                                70 No MI                                       1.00E+17           3.5
2695                                80 No MI                                       1.00E+17          3.75
2696                       79.51999664 No MI                                       1.00E+17          3.75
2697                       76.80999756 No MI                                       1.00E+17          3.75
2698                                80 No MI                                       1.00E+17           3.5
2699                                80 No MI                                       1.00E+17          3.25
2700                                75 No MI                                       1.00E+17         3.125
2701                       79.05999756 No MI                                       1.00E+17          3.75
2702                                80 No MI                                       1.00E+17          3.75
2703                                80 No MI                                       1.00E+17          3.75
2704                       74.19999695 No MI                                       1.00E+17           3.5
2705                                75 No MI                                       1.00E+17          3.75
2706                       78.79000092 No MI                                       1.00E+17          3.75
2707                       73.52999878 No MI                                       1.00E+17          3.25
2708                       58.56999969 No MI                                       1.00E+17         3.125
2709                                80 No MI                                       1.00E+17          3.75
2710                       64.47000122 No MI                                       1.00E+17         3.375
2711                                80 No MI                                       1.00E+17           3.5
2712                                80 No MI                                       1.00E+17           3.5
2713                                80 No MI                                                          3.5
2714                       79.69000244 No MI                                       1.00E+17          3.75
2715                       78.83999634 No MI                                       1.00E+17          3.75
2716                                80 No MI                                       1.00E+17           3.5
2717                                80 No MI                                       1.00E+17           3.5
2718                                80 No MI                                       1.00E+17           3.5
2719                                80 No MI                                       1.00E+17          2.25
2720                                80 No MI                                       1.00E+17          3.75
2721                       72.01999664 No MI                                       1.00E+17          3.75
2722                       66.83000183 No MI                                       1.00E+17          3.75
2723                       58.95999908 No MI                                       1.00E+17         2.875
2724                                80 No MI                                       1.00E+17          3.75
2725                                80 No MI                                       1.00E+17          3.75
2726                                80 No MI                                       1.00E+17         3.625
2727                       79.58000183 No MI                                       1.00E+17          3.75
2728                       73.87999725 No MI                                       1.00E+17          3.75
2729                                80 No MI                                       1.00E+17          3.75
2730                       79.98999786 No MI                                       1.00E+17           3.5
2731                       73.52999878 No MI                                       1.00E+17         3.125
2732                       79.88999939 No MI                                       1.00E+17          3.75
2733                                80 No MI                                       1.00E+17          3.75
2734                                80 No MI                                       1.00E+17         3.625
2735                                80 No MI                                       1.00E+17          3.75
2736                                80 No MI                                       1.00E+17           3.5
2737                       79.83000183 No MI                                       1.00E+17           3.5
2738                                80 No MI                                       1.00E+17           3.5
2739                                80 No MI                                       1.00E+17          3.75
2740                       72.37000275 No MI                                       1.00E+17          3.75
2741                                75 No MI                                       1.00E+17         3.625
2742                                80 No MI                                       1.00E+17          2.25
2743                                80 No MI                                       1.00E+17           3.5
2744                                80 No MI                                       1.00E+17          3.75
2745                                80 No MI                                       1.00E+17         3.625
2746                                80 No MI                                       1.00E+17           3.5




--------------------------------------------------------------------------------




                            NEXT_RATE_ADJ_DATE1          MAX_RATE          MIN_RATE           PER_RATE_CAP
____________________________________________________________________________________________________________
1                                      20060801              9.95            3.75                        0
2                                      20060801              9.95            3.75                        0
3                                      20060801              9.95             3.5                        0
4                                      20060801              9.95             3.5                        0
5                                      20060801              9.95            3.75                        0
6                                      20060801              9.95            3.25                        0
7                                      20060801              9.95            3.75                        0
8                                      20060801              9.95            3.75                        0
9                                      20060801              9.95            3.75                        0
10                                     20060801              9.95            3.75                        0
11                                     20060801              9.95            3.75                        0
12                                     20060801              9.95            3.75                        0
13                                     20060801              9.95             3.5                        0
14                                     20060801              9.95             3.5                        0
15                                     20060801              9.95            3.75                        0
16                                     20060801              9.95            3.75                        0
17                                     20060801              9.95             3.5                        0
18                                     20060801              9.95            3.25                        0
19                                     20060801              9.95            3.75                        0
20                                     20060801              9.95            3.75                        0
21                                     20060801              9.95            3.75                        0
22                                     20060801              9.95            3.75                        0
23                                     20060801              9.95            3.75                        0
24                                     20060801              9.95             3.5                        0
25                                     20060801              9.95            3.75                        0
26                                     20060801              9.95             3.5                        0
27                                     20060801              9.95            3.75                        0
28                                     20060801              9.95            3.75                        0
29                                     20060801              9.95           3.125                        0
30                                     20060801              9.95           3.625                        0
31                                     20060801              9.95            3.75                        0
32                                     20060801              9.95            3.75                        0
33                                     20060801              9.95            3.75                        0
34                                     20060801              9.95            3.75                        0
35                                     20060801              9.95            3.75                        0
36                                     20060801              9.95             3.5                        0
37                                     20060801              9.95             3.5                        0
38                                     20060801              9.95            3.75                        0
39                                     20060801              9.95             3.5                        0
40                                     20060801              9.95            3.75                        0
41                                     20060801              9.95            3.75                        0
42                                     20060801              9.95            3.75                        0
43                                     20060801              9.95            3.75                        0
44                                     20060801              9.95            3.75                        0
45                                     20060801              9.95           3.375                        0
46                                     20060801              9.95            3.75                        0
47                                     20060801              9.95            3.75                        0
48                                     20060801              9.95             3.5                        0
49                                     20060801              9.95            3.25                        0
50                                     20060801              9.95            3.75                        0
51                                     20060801              9.95            3.75                        0
52                                     20060801              9.95           3.625                        0
53                                     20060801              9.95            3.75                        0
54                                     20060801              9.95            3.25                        0
55                                     20060801              9.95            3.75                        0
56                                     20060801              9.95            3.75                        0
57                                     20060801              9.95            3.75                        0
58                                     20060801              9.95            3.75                        0
59                                     20060801              9.95           3.375                        0
60                                     20060801              9.95             3.5                        0
61                                     20060801              9.95            3.75                        0
62                                     20060801              9.95            3.75                        0
63                                     20060801              9.95             3.5                        0
64                                     20060801              9.95            3.75                        0
65                                     20060801              9.95             3.5                        0
66                                     20060801              9.95            3.75                        0
67                                     20060801              9.95            3.75                        0
68                                     20060801              9.95            3.75                        0
69                                     20060801              9.95            3.75                        0
70                                     20060801              9.95             3.5                        0
71                                     20060801              9.95             3.5                        0
72                                     20060801              9.95            3.75                        0
73                                     20060801              9.95            3.75                        0
74                                     20060801              9.95             3.5                        0
75                                     20060801              9.95            3.75                        0
76                                     20060801              9.95            3.75                        0
77                                     20060801              9.95            3.25                        0
78                                     20060801              9.95             3.5                        0
79                                     20060801              9.95            3.75                        0
80                                     20060801              9.95            3.75                        0
81                                     20060801              9.95             3.5                        0
82                                     20060801              9.95             3.5                        0
83                                     20060801              9.95            3.75                        0
84                                     20060801              9.95            3.25                        0
85                                     20060801              9.95            3.75                        0
86                                     20060801              9.95           3.625                        0
87                                     20060801              9.95            3.75                        0
88                                     20060801              9.95            3.75                        0
89                                     20060801              9.95            3.75                        0
90                                     20060801              9.95            3.25                        0
91                                     20060801              9.95            3.75                        0
92                                     20060801              9.95             3.5                        0
93                                     20060801              9.95            3.75                        0
94                                     20060801              9.95            3.75                        0
95                                     20060801              9.95            3.75                        0
96                                     20060801              9.95           3.375                        0
97                                     20060801              9.95           3.375                        0
98                                     20060801              9.95            3.75                        0
99                                     20060801              9.95             3.5                        0
100                                    20060801              9.95           3.375                        0
101                                    20060801              9.95            3.75                        0
102                                    20060801              9.95             3.5                        0
103                                    20060801              9.95            3.75                        0
104                                    20060801              9.95            3.75                        0
105                                    20060801              9.95            2.25                        0
106                                    20060801              9.95            2.25                        0
107                                    20060801              9.95           3.625                        0
108                                    20060801              9.95            3.75                        0
109                                    20060801              9.95             3.5                        0
110                                    20060801              9.95            3.75                        0
111                                    20060801              9.95             3.5                        0
112                                    20060801              9.95            3.75                        0
113                                    20060801              9.95            3.75                        0
114                                    20060801              9.95            3.75                        0
115                                    20060801              9.95            3.75                        0
116                                    20060801              9.95            2.75                        0
117                                    20060801              9.95             3.5                        0
118                                    20060801              9.95            3.25                        0
119                                    20060801              9.95           3.625                        0
120                                    20060801              9.95            3.75                        0
121                                    20060801              9.95             3.5                        0
122                                    20060801              9.95           3.625                        0
123                                    20060801              9.95            3.75                        0
124                                    20060801              9.95             3.5                        0
125                                    20060801              9.95           3.375                        0
126                                    20060801              9.95            3.75                        0
127                                    20060801              9.95            3.75                        0
128                                    20060801              9.95             3.5                        0
129                                    20060801              9.95             3.5                        0
130                                    20060801              9.95             3.5                        0
131                                    20060801              9.95            3.75                        0
132                                    20060801              9.95            3.75                        0
133                                    20060801              9.95           3.625                        0
134                                    20060801              9.95           3.625                        0
135                                    20060801              9.95             3.5                        0
136                                    20060801              9.95            3.75                        0
137                                    20060801              9.95             3.5                        0
138                                    20060801              9.95             3.5                        0
139                                    20060801              9.95            3.75                        0
140                                    20060801              9.95            3.75                        0
141                                    20060801              9.95            3.25                        0
142                                    20060801              9.95             3.5                        0
143                                    20060801              9.95             3.5                        0
144                                    20060801              9.95             3.5                        0
145                                    20060801              9.95           3.625                        0
146                                    20060801              9.95            3.75                        0
147                                    20060801              9.95            3.75                        0
148                                    20060801              9.95             3.5                        0
149                                    20060801              9.95           3.375                        0
150                                    20060801              9.95            3.75                        0
151                                    20060801              9.95             3.5                        0
152                                    20060801              9.95            3.75                        0
153                                    20060801              9.95           3.375                        0
154                                    20060801              9.95            3.75                        0
155                                    20060801              9.95           3.375                        0
156                                    20060801              9.95           3.125                        0
157                                    20060801              9.95            3.25                        0
158                                    20060801              9.95           2.625                        0
159                                    20060801              9.95           2.875                        0
160                                    20060801              9.95             3.5                        0
161                                    20060801              9.95            3.75                        0
162                                    20060801              9.95             3.5                        0
163                                    20060801              9.95            3.75                        0
164                                    20060801              9.95            3.75                        0
165                                    20060801              9.95           3.375                        0
166                                    20060801              9.95            3.75                        0
167                                    20060801              9.95            3.75                        0
168                                    20060801              9.95            3.25                        0
169                                    20060801              9.95             3.5                        0
170                                    20060801              9.95           3.375                        0
171                                    20060801              9.95            3.25                        0
172                                    20060801              9.95             3.5                        0
173                                    20060801              9.95            3.75                        0
174                                    20060801              9.95            3.75                        0
175                                    20060801              9.95            3.75                        0
176                                    20060801              9.95            3.75                        0
177                                    20060801              9.95           3.625                        0
178                                    20060801              9.95            3.25                        0
179                                    20060801              9.95           3.375                        0
180                                    20060801              9.95            3.75                        0
181                                    20060801              9.95            3.25                        0
182                                    20060801              9.95            3.75                        0
183                                    20060801              9.95             3.5                        0
184                                    20060801              9.95           3.625                        0
185                                    20060801              9.95             3.5                        0
186                                    20060801              9.95            3.75                        0
187                                    20060801              9.95             3.5                        0
188                                    20060801              9.95            3.75                        0
189                                    20060801              9.95            3.25                        0
190                                    20060801              9.95           3.375                        0
191                                    20060801              9.95           3.625                        0
192                                    20060801              9.95           3.375                        0
193                                    20060801              9.95            3.75                        0
194                                    20060801              9.95            3.25                        0
195                                    20060801              9.95             3.5                        0
196                                    20060801              9.95            3.75                        0
197                                    20060801              9.95             3.5                        0
198                                    20060801              9.95             3.5                        0
199                                    20060801              9.95             3.5                        0
200                                    20060801              9.95             3.5                        0
201                                    20060801              9.95             3.5                        0
202                                    20060801              9.95           3.125                        0
203                                    20110401              12.5            2.25                        1
204                                    20060801              9.95             3.5                        0
205                                    20060801              9.95             2.5                        0
206                                    20060801              9.95             3.5                        0
207                                    20060801              9.95           3.375                        0
208                                    20060801              9.95             3.5                        0
209                                    20060801              9.95             3.5                        0
210                                    20060801              9.95             3.5                        0
211                                    20060801              9.95             3.5                        0
212                                    20060801              9.95             3.5                        0
213                                    20060801              9.95             3.5                        0
214                                    20060801              9.95           2.875                        0
215                                    20060801              9.95            3.25                        0
216                                    20060801              9.95           3.375                        0
217                                    20060801              9.95             3.5                        0
218                                    20060801              9.95            3.25                        0
219                                    20060801              9.95             3.5                        0
220                                    20110601            11.875            2.25                        1
221                                    20060801              9.95             3.5                        0
222                                    20060801              9.95             3.5                        0
223                                    20060801              9.95             3.5                        0
224                                    20060801              9.95               3                        0
225                                    20060801              9.95             3.5                        0
226                                    20060801              9.95           2.875                        0
227                                    20060801              9.95           2.625                        0
228                                    20060801              9.95            3.25                        0
229                                    20060801              9.95            3.25                        0
230                                    20060801              9.95           3.125                        0
231                                    20060801              9.95             3.5                        0
232                                    20110501             12.75            2.25                        1
233                                    20060801              9.95           3.375                        0
234                                    20060801              9.95           3.875                        0
235                                    20060801              9.95             3.5                        0
236                                    20060801              9.95             3.5                        0
237                                    20060801              9.95             3.5                        0
238                                    20060801              9.95             3.5                        0
239                                    20060801              9.95             3.5                        0
240                                    20060801              9.95             3.5                        0
241                                    20060801              9.95            3.25                        0
242                                    20060801              9.95            2.75                        0
243                                    20060801              9.95             3.5                        0
244                                    20060801              9.95             3.5                        0
245                                    20060801              9.95             3.5                        0
246                                    20060801              9.95            2.25                        0
247                                    20060801              9.95             3.5                        0
248                                    20060801              9.95             3.5                        0
249                                    20060801              9.95             3.5                        0
250                                    20060801              9.95             3.5                        0
251                                    20060801              9.95           2.875                        0
252                                    20060801              9.95           3.875                        0
253                                    20060801              9.95             3.5                        0
254                                    20060801              9.95            3.75                        0
255                                    20060801              9.95             3.5                        0
256                                    20060801              9.95            3.75                        0
257                                    20060801              9.95            3.75                        0
258                                    20060801              9.95            3.75                        0
259                                    20060801              9.95           3.375                        0
260                                    20060801              9.95            3.75                        0
261                                    20060801              9.95            3.25                        0
262                                    20110701             12.25            2.25                        1
263                                    20060801              9.95             3.5                        0
264                                    20110701              13.5            2.25                        1
265                                    20110701              12.5            2.25                        1
266                                    20060801              9.95             3.5                        0
267                                    20060801              9.95             3.5                        0
268                                    20110701                13            2.25                        1
269                                    20110701            12.625            2.25                        1
270                                    20110701              13.5            2.25                        1
271                                    20060801              9.95             3.5                        0
272                                    20110701              13.5            2.25                        1
273                                    20110701            12.875            2.25                        1
274                                    20060801              9.95             3.5                        0
275                                    20060801              9.95            2.75                        0
276                                    20110701             13.25            2.25                        1
277                                    20060801              9.95            3.25                        0
278                                    20110701             12.75            2.25                        1
279                                    20110701              13.5            2.25                        1
280                                    20060801              9.95               3                        0
281                                    20110701            12.625            2.25                        1
282                                    20110701            12.625            2.25                        1
283                                    20110701            12.125            2.25                        1
284                                    20110701            12.875            2.25                        1
285                                    20110701              13.5            2.25                        1
286                                    20060801              9.95             3.5                        0
287                                    20110701              13.5            2.25                        1
288                                    20060801              9.95             3.5                        0
289                                    20110701            12.625            2.25                        1
290                                    20110701              13.5            2.25                        1
291                                    20110701             12.75            2.25                        1
292                                    20060801              9.95             3.5                        0
293                                    20110701             12.75            2.25                        1
294                                    20060801              9.95               3                        0
295                                    20110701              13.5            2.25                        1
296                                    20060801              9.95           2.875                        0
297                                    20110701                13            2.25                        1
298                                    20110701            12.625            2.25                        1
299                                    20110701              13.5            2.25                        1
300                                    20110701            12.625            2.25                        1
301                                    20060801              9.95             3.5                        0
302                                    20110701             12.75            2.25                        1
303                                    20110601              13.5            2.25                        1
304                                    20110701            12.625            2.25                        1
305                                    20060801              9.95             3.5                        0
306                                    20110601            11.875            2.25                        1
307                                    20060801              9.95             3.5                        0
308                                    20110701              12.5            2.25                        1
309                                    20110701              12.5            2.25                        1
310                                    20060801              9.95           3.125                        0
311                                    20110701                13            2.25                        1
312                                    20110701              13.5            2.25                        1
313                                    20060801              9.95             3.5                        0
314                                    20110701              13.5            2.25                        1
315                                    20110701                13            2.25                        1
316                                    20060801              9.95             3.5                        0
317                                    20060801              9.95           3.625                        0
318                                    20110701              12.5            2.25                        1
319                                    20060801              9.95             3.5                        0
320                                    20060801              9.95            3.75                        0
321                                    20060801              9.95            3.75                        0
322                                    20060801              9.95             3.5                        0
323                                    20110701             12.75            2.25                        1
324                                    20110701            12.875            2.25                        1
325                                    20060801              9.95            3.25                        0
326                                    20110701             12.75            2.25                        1
327                                    20060801              9.95             3.5                        0
328                                    20110701            12.125            2.25                        1
329                                    20110601            12.875            2.25                        1
330                                    20110701              12.5            2.25                        1
331                                    20110701            11.875            2.25                        1
332                                    20110701             12.75            2.25                        1
333                                    20110701             13.25            2.25                        1
334                                    20110701            13.125            2.25                        1
335                                    20110601             12.25            2.25                        1
336                                    20110701             13.25            2.25                        1
337                                    20060801              9.95             3.5                        0
338                                    20110701              13.5            2.25                        1
339                                    20110701            12.875            2.25                        1
340                                    20060801              9.95            3.25                        0
341                                    20110601            12.875            2.25                        1
342                                    20110701            13.625            2.25                        1
343                                    20110601            12.125            2.25                        1
344                                    20110701            12.875            2.25                        1
345                                    20110701            12.125            2.25                        1
346                                    20060801              9.95             3.5                        0
347                                    20110701            12.125            2.25                        1
348                                    20060801              9.95             3.5                        0
349                                    20110701              13.5            2.25                        1
350                                    20060801              9.95            3.75                        0
351                                    20060801              9.95             3.5                        0
352                                    20060801              9.95             3.5                        0
353                                    20060801              9.95            3.75                        0
354                                    20060801              9.95            3.75                        0
355                                    20060801              9.95            3.25                        0
356                                    20060801              9.95            3.75                        0
357                                    20060801              9.95            3.75                        0
358                                    20110601            12.875            2.25                        1
359                                    20110701              13.5            2.25                        1
360                                    20110601            12.625            2.25                        1
361                                    20110701              13.5            2.25                        1
362                                    20110601              12.5            2.25                        1
363                                    20110701            12.375            2.25                        1
364                                    20110601              12.5            2.25                        1
365                                    20110601            13.375            2.25                        1
366                                    20110601            13.375            2.25                        1
367                                    20060801              9.95           2.875                        0
368                                    20060801              9.95           2.875                        0
369                                    20110701             12.75            2.25                        1
370                                    20060801              9.95             3.5                        0
371                                    20110601             12.75            2.25                        1
372                                    20060801              9.95           2.875                        0
373                                    20110601              12.5            2.25                        1
374                                    20110601                13            2.25                        1
375                                    20060801              9.95             3.5                        0
376                                    20060801              9.95           3.375                        0
377                                    20060801              9.95           3.375                        0
378                                    20110601                13            2.25                        1
379                                    20110701                12            2.25                        1
380                                    20110701            12.875            2.25                        1
381                                    20110601                13            2.25                        1
382                                    20060801              9.95             3.5                        0
383                                    20110701              13.5            2.25                        1
384                                    20110601              13.5            2.25                        1
385                                    20110701            12.875            2.25                        1
386                                    20110601              13.5            2.25                        1
387                                    20110601              12.5            2.25                        1
388                                    20060801              9.95             3.5                        0
389                                    20110601              13.5            2.25                        1
390                                    20110701             12.75            2.25                        1
391                                    20110701            12.625            2.25                        1
392                                    20110701                12            2.25                        1
393                                    20110701            12.875            2.25                        1
394                                    20110701             13.25            2.25                        1
395                                    20110601              12.5            2.25                        1
396                                    20110701            13.375            2.25                        1
397                                    20110701            12.125            2.25                        1
398                                    20110701            13.125            2.25                        1
399                                    20110701            13.125            2.25                        1
400                                    20110701            12.375            2.25                        1
401                                    20110701            12.875            2.25                        1
402                                    20110701              13.5            2.25                        1
403                                    20110701             12.25            2.25                        1
404                                    20110701                13            2.25                        1
405                                    20110701                13            2.25                        1
406                                    20110701            12.875            2.25                        1
407                                    20110601            13.125            2.25                        1
408                                    20110601              12.5            2.25                        1
409                                    20060801              9.95           3.125                        0
410                                    20110701              13.5            2.25                        1
411                                    20110601              13.5            2.25                        1
412                                    20110601              13.5            2.25                        1
413                                    20110701                13            2.25                        1
414                                    20110701                13            2.25                        1
415                                    20110701              12.5            2.25                        1
416                                    20110701            11.875            2.25                        1
417                                    20060801              9.95            3.25                        0
418                                    20110601             12.75            2.25                        1
419                                    20110701             13.25            2.25                        1
420                                    20060801              9.95             3.5                        0
421                                    20110601             13.25            2.25                        1
422                                    20110601             12.25            2.25                        1
423                                    20110601             12.75            2.25                        1
424                                    20110601            12.875            2.25                        1
425                                    20110601            12.875            2.25                        1
426                                    20110601              13.5            2.25                        1
427                                    20110601              12.5            2.25                        1
428                                    20110701              12.5            2.25                        1
429                                    20060801              9.95             3.5                        0
430                                    20110701              13.5            2.25                        1
431                                    20110601            12.875            2.25                        1
432                                    20110601              13.5            2.25                        1
433                                    20060801              9.95             3.5                        0
434                                    20110601              13.5            2.25                        1
435                                    20110601             12.25            2.25                        1
436                                    20110701            12.125            2.25                        1
437                                    20060801              9.95             3.5                        0
438                                    20110701              13.5            2.25                        1
439                                    20110601            12.875            2.25                        1
440                                    20110601            12.875            2.25                        1
441                                    20110701              12.5            2.25                        1
442                                    20110701            12.375            2.25                        1
443                                    20110601            12.875            2.25                        1
444                                    20110601            12.375            2.25                        1
445                                    20060801              9.95            3.25                        0
446                                    20060801              9.95             3.5                        0
447                                    20060801              9.95             2.5                        0
448                                    20110701            12.375            2.25                        1
449                                    20110701              13.5            2.25                        1
450                                    20110601              12.5            2.25                        1
451                                    20110701              12.5            2.25                        1
452                                    20110701              12.5            2.25                        1
453                                    20060801              9.95             3.5                        0
454                                    20060801              9.95             3.5                        0
455                                    20110701            12.875            2.25                        1
456                                    20110701              13.5            2.25                        1
457                                    20110601            12.875            2.25                        1
458                                    20060801              9.95             3.5                        0
459                                    20060801              9.95             3.5                        0
460                                    20110701                13            2.25                        1
461                                    20060801              9.95            3.25                        0
462                                    20110601            12.625            2.25                        1
463                                    20110701            13.375            2.25                        1
464                                    20110701            12.875            2.25                        1
465                                    20060801              9.95             3.5                        0
466                                    20060801              9.95             3.5                        0
467                                    20110601                13            2.25                        1
468                                    20110701              13.5            2.25                        1
469                                    20110701            12.375            2.25                        1
470                                    20110601            12.875            2.25                        1
471                                    20110701             12.25            2.25                        1
472                                    20060801              9.95             3.5                        0
473                                    20110601             12.25            2.25                        1
474                                    20060801              9.95             3.5                        0
475                                    20110701            12.625            2.25                        1
476                                    20060801              9.95             3.5                        0
477                                    20110701              12.5            2.25                        1
478                                    20110701            13.375            2.25                        1
479                                    20110601            12.875            2.25                        1
480                                    20110701            12.375            2.25                        1
481                                    20110701            12.375            2.25                        1
482                                    20060801              9.95           3.375                        0
483                                    20060801              9.95           3.375                        0
484                                    20110701              13.5            2.25                        1
485                                    20110601              13.5            2.25                        1
486                                    20060801              9.95           3.125                        0
487                                    20110701            12.125            2.25                        1
488                                    20110601            12.875            2.25                        1
489                                    20110701             12.25            2.25                        1
490                                    20110601            12.625            2.25                        1
491                                    20110701             12.75            2.25                        1
492                                    20110701            12.875            2.25                        1
493                                    20110701             12.75            2.25                        1
494                                    20110701                13            2.25                        1
495                                    20110601              12.5            2.25                        1
496                                    20110701            12.625            2.25                        1
497                                    20110701              12.5            2.25                        1
498                                    20110601             12.75            2.25                        1
499                                    20060801              9.95            2.75                        0
500                                    20110701            12.875            2.25                        1
501                                    20110701            12.875            2.25                        1
502                                    20110701              13.5            2.25                        1
503                                    20060801              9.95           2.875                        0
504                                    20110701                13            2.25                        1
505                                    20110701             12.25            2.25                        1
506                                    20110601             13.25            2.25                        1
507                                    20110701            12.875            2.25                        1
508                                    20060801              9.95           2.875                        0
509                                    20110701             12.75            2.25                        1
510                                    20110701             12.25            2.25                        1
511                                    20110701              12.5            2.25                        1
512                                    20110701             12.75            2.25                        1
513                                    20060801              9.95               3                        0
514                                    20110701            12.375            2.25                        1
515                                    20110701            12.625            2.25                        1
516                                    20110701                13            2.25                        1
517                                    20110701                13            2.25                        1
518                                    20060801              9.95             3.5                        0
519                                    20110701            12.125            2.25                        1
520                                    20110701              13.5            2.25                        1
521                                    20110701            12.375            2.25                        1
522                                    20060801              9.95             3.5                        0
523                                    20110601              12.5            2.25                        1
524                                    20110701             13.75            2.25                        1
525                                    20060801              9.95             3.5                        0
526                                    20110701             12.25            2.25                        1
527                                    20110701              13.5            2.25                        1
528                                    20110701              13.5            2.25                        1
529                                    20110701              12.5            2.25                        1
530                                    20110701             12.25            2.25                        1
531                                    20110701            12.875            2.25                        1
532                                    20110701              13.5            2.25                        1
533                                    20110701            12.125            2.25                        1
534                                    20110601            12.375            2.25                        1
535                                    20110601              13.5            2.25                        1
536                                    20110701              12.5            2.25                        1
537                                    20110701            12.875            2.25                        1
538                                    20110701            12.875            2.25                        1
539                                    20110701             12.25            2.25                        1
540                                    20110701              13.5            2.25                        1
541                                    20060801              9.95           2.375                        0
542                                    20110601              13.5            2.25                        1
543                                    20110601            12.875            2.25                        1
544                                    20110601            12.375            2.25                        1
545                                    20060801              9.95            2.75                        0
546                                    20110601            12.875            2.25                        1
547                                    20110601             13.25            2.25                        1
548                                    20060801              9.95            2.75                        0
549                                    20110601            13.375            2.25                        1
550                                    20060801              9.95             3.5                        0
551                                    20110701                13            2.25                        1
552                                    20110601            12.375            2.25                        1
553                                    20110601            12.625            2.25                        1
554                                    20110701            12.875            2.25                        1
555                                    20060801              9.95               3                        0
556                                    20060801              9.95           2.875                        0
557                                    20110601              13.5            2.25                        1
558                                    20110601                13            2.25                        1
559                                    20110601            12.375            2.25                        1
560                                    20110601            12.875            2.25                        1
561                                    20110601                13            2.25                        1
562                                    20110601             12.75            2.25                        1
563                                    20110601            12.875            2.25                        1
564                                    20110601                13            2.25                        1
565                                    20110601            13.125            2.25                        1
566                                    20060801              9.95             3.5                        0
567                                    20110601             13.25            2.25                        1
568                                    20110701             12.75            2.25                        1
569                                    20060801              9.95           2.875                        0
570                                    20110601            12.625            2.25                        1
571                                    20110601            12.125            2.25                        1
572                                    20110601            12.625            2.25                        1
573                                    20110601              13.5            2.25                        1
574                                    20110701            12.875            2.25                        1
575                                    20060801              9.95             3.5                        0
576                                    20110601                13            2.25                        1
577                                    20110601              12.5            2.25                        1
578                                    20110601            11.875            2.25                        1
579                                    20110601            12.625            2.25                        1
580                                    20110701             12.25            2.25                        1
581                                    20110601             12.75            2.25                        1
582                                    20110701             12.25            2.25                        1
583                                    20110601                13            2.25                        1
584                                    20110701            12.125            2.25                        1
585                                    20060801              9.95             3.5                        0
586                                    20110601            12.625            2.25                        1
587                                    20110601              13.5            2.25                        1
588                                    20110601             13.25            2.25                        1
589                                    20110701            13.125            2.25                        1
590                                    20060801              9.95             2.5                        0
591                                    20110601            12.125            2.25                        1
592                                    20110601            12.375            2.25                        1
593                                    20110601              13.5            2.25                        1
594                                    20110601              13.5            2.25                        1
595                                    20060801              9.95               3                        0
596                                    20110601            13.375            2.25                        1
597                                    20110601                13            2.25                        1
598                                    20110601              13.5            2.25                        1
599                                    20110601            12.625            2.25                        1
600                                    20110601            12.875            2.25                        1
601                                    20110601            13.375            2.25                        1
602                                    20110601              12.5            2.25                        1
603                                    20060801              9.95             3.5                        0
604                                    20110601            12.875            2.25                        1
605                                    20110601             12.75            2.25                        1
606                                    20110601                13            2.25                        1
607                                    20110701            12.875            2.25                        1
608                                    20110601            12.875            2.25                        1
609                                    20110701             12.25            2.25                        1
610                                    20110601              13.5            2.25                        1
611                                    20060801              9.95             3.5                        0
612                                    20060801              9.95             3.5                        0
613                                    20110601            13.125            2.25                        1
614                                    20060801              9.95             3.5                        0
615                                    20110701              12.5            2.25                        1
616                                    20110701            12.875            2.25                        1
617                                    20060801              9.95           2.875                        0
618                                    20110601              13.5            2.25                        1
619                                    20110601            12.875            2.25                        1
620                                    20110601            12.875            2.25                        1
621                                    20110601              13.5            2.25                        1
622                                    20110601              13.5            2.25                        1
623                                    20110701            12.875            2.25                        1
624                                    20110601             12.75            2.25                        1
625                                    20110601             13.25            2.25                        1
626                                    20060801              9.95             3.5                        0
627                                    20060801              9.95             3.5                        0
628                                    20110601             12.75            2.25                        1
629                                    20110701                13            2.25                        1
630                                    20060801              9.95             3.5                        0
631                                    20110601            12.625            2.25                        1
632                                    20110701              13.5            2.25                        1
633                                    20110601            12.375            2.25                        1
634                                    20110601              13.5            2.25                        1
635                                    20060801              9.95             2.5                        0
636                                    20060801              9.95             3.5                        0
637                                    20110601            12.875            2.25                        1
638                                    20110601            12.125            2.25                        1
639                                    20110601            12.125            2.25                        1
640                                    20110601             12.75            2.25                        1
641                                    20110601              13.5            2.25                        1
642                                    20110701            13.375            2.25                        1
643                                    20110601            12.875            2.25                        1
644                                    20110601              12.5            2.25                        1
645                                    20110701              12.5            2.25                        1
646                                    20110701              13.5            2.25                        1
647                                    20110601              12.5            2.25                        1
648                                    20110601            12.875            2.25                        1
649                                    20110601            12.875            2.25                        1
650                                    20110601              12.5            2.25                        1
651                                    20110601                13            2.25                        1
652                                    20110601            12.375            2.25                        1
653                                    20110601            12.875            2.25                        1
654                                    20110701              12.5            2.25                        1
655                                    20110701              13.5            2.25                        1
656                                    20110601              13.5            2.25                        1
657                                    20060801              9.95           3.125                        0
658                                    20110601            12.125            2.25                        1
659                                    20110701            12.875            2.25                        1
660                                    20060801              9.95             3.5                        0
661                                    20110701             12.25            2.25                        1
662                                    20110601                13            2.25                        1
663                                    20110601              12.5            2.25                        1
664                                    20060801              9.95            2.75                        0
665                                    20110601             12.75            2.25                        1
666                                    20110601            12.625            2.25                        1
667                                    20110601             12.75            2.25                        1
668                                    20060801              9.95             3.5                        0
669                                    20110601              12.5            2.25                        1
670                                    20060801              9.95           3.375                        0
671                                    20110701            13.875            2.25                        1
672                                    20060801              9.95             3.5                        0
673                                    20110601              13.5            2.25                        1
674                                    20110701             12.75            2.25                        1
675                                    20110601            13.125            2.25                        1
676                                    20110601            12.625            2.25                        1
677                                    20110601             12.75            2.25                        1
678                                    20110601            12.625            2.25                        1
679                                    20110601             12.75            2.25                        1
680                                    20110601            11.875            2.25                        1
681                                    20060801              9.95           3.375                        0
682                                    20110601            11.875            2.25                        1
683                                    20110601            12.375            2.25                        1
684                                    20060801              9.95             3.5                        0
685                                    20110601            12.375            2.25                        1
686                                    20110601             12.75            2.25                        1
687                                    20060801              9.95            3.25                        0
688                                    20060801              9.95             3.5                        0
689                                    20110601            12.625            2.25                        1
690                                    20110601            12.375            2.25                        1
691                                    20110601              13.5            2.25                        1
692                                    20110601              12.5            2.25                        1
693                                    20110701              12.5            2.25                        1
694                                    20060801              9.95           3.125                        0
695                                    20060801              9.95           3.375                        0
696                                    20060801              9.95             3.5                        0
697                                    20110601             12.25            2.25                        1
698                                    20110701            12.625            2.25                        1
699                                    20110601            12.875            2.25                        1
700                                    20060801              9.95             3.5                        0
701                                    20110601             12.75            2.25                        1
702                                    20110601              13.5            2.25                        1
703                                    20110601            12.375            2.25                        1
704                                    20110701              12.5            2.25                        1
705                                    20110601              13.5            2.25                        1
706                                    20060801              9.95            3.25                        0
707                                    20110601                13            2.25                        1
708                                    20110601            12.625            2.25                        1
709                                    20110601              13.5            2.25                        1
710                                    20060801              9.95           2.625                        0
711                                    20110601              12.5            2.25                        1
712                                    20060801              9.95             3.5                        0
713                                    20110701            13.375            2.25                        1
714                                    20060801              9.95             3.5                        0
715                                    20110601             13.25            2.25                        1
716                                    20110601            12.875            2.25                        1
717                                    20110601            12.375            2.25                        1
718                                    20060801              9.95           3.375                        0
719                                    20110601            12.375            2.25                        1
720                                    20110601            12.875            2.25                        1
721                                    20060801              9.95             3.5                        0
722                                    20110601             12.75            2.25                        1
723                                    20110701             13.75            2.25                        1
724                                    20060801              9.95           3.375                        0
725                                    20110601             12.75            2.25                        1
726                                    20110601              13.5            2.25                        1
727                                    20060801              9.95            3.25                        0
728                                    20110601            12.625            2.25                        1
729                                    20060801              9.95            3.25                        0
730                                    20060801              9.95             3.5                        0
731                                    20110601                13            2.25                        1
732                                    20110601              13.5            2.25                        1
733                                    20060801              9.95             3.5                        0
734                                    20060801              9.95             3.5                        0
735                                    20060801              9.95             3.5                        0
736                                    20110701                13            2.25                        1
737                                    20110701              13.5            2.25                        1
738                                    20110601              12.5            2.25                        1
739                                    20110601            12.875            2.25                        1
740                                    20110601            12.875            2.25                        1
741                                    20110701              13.5            2.25                        1
742                                    20110701              12.5            2.25                        1
743                                    20110601              12.5            2.25                        1
744                                    20110701             12.25            2.25                        1
745                                    20060801              9.95             3.5                        0
746                                    20110601             12.75            2.25                        1
747                                    20110701              13.5            2.25                        1
748                                    20110701            12.375            2.25                        1
749                                    20060801              9.95             3.5                        0
750                                    20110701             12.75            2.25                        1
751                                    20110701             12.75            2.25                        1
752                                    20110601             12.75            2.25                        1
753                                    20110701              13.5            2.25                        1
754                                    20110601            13.125            2.25                        1
755                                    20110601            12.375            2.25                        1
756                                    20110701              13.5            2.25                        1
757                                    20110701            12.875            2.25                        1
758                                    20060801              9.95           3.375                        0
759                                    20061001              9.95            3.25                        0
760                                    20110601            12.625            2.25                        1
761                                    20060801              9.95             3.5                        0
762                                    20060801              9.95           3.375                        0
763                                    20110701            12.625            2.25                        1
764                                    20110601            13.375            2.25                        1
765                                    20060801              9.95            3.25                        0
766                                    20110701            12.125            2.25                        1
767                                    20110601            13.375            2.25                        1
768                                    20110701                13            2.25                        1
769                                    20110601              12.5            2.25                        1
770                                    20110601                13            2.25                        1
771                                    20110701                13            2.25                        1
772                                    20110701            12.875            2.25                        1
773                                    20110601            12.875            2.25                        1
774                                    20110701            11.875            2.25                        1
775                                    20110601              12.5            2.25                        1
776                                    20060801              9.95             3.5                        0
777                                    20110601            12.375            2.25                        1
778                                    20110601              12.5            2.25                        1
779                                    20110601            12.875            2.25                        1
780                                    20110701            12.375            2.25                        1
781                                    20110701            13.375            2.25                        1
782                                    20110601             12.25            2.25                        1
783                                    20110601            12.875            2.25                        1
784                                    20110701              12.5            2.25                        1
785                                    20110701            11.875            2.25                        1
786                                    20110601                13            2.25                        1
787                                    20110601            12.875            2.25                        1
788                                    20110701             12.25            2.25                        1
789                                    20110701             12.25            2.25                        1
790                                    20060801              9.95            3.25                        0
791                                    20110601            12.375            2.25                        1
792                                    20060801              9.95             3.5                        0
793                                    20110601                13            2.25                        1
794                                    20110601            12.875            2.25                        1
795                                    20110601                13            2.25                        1
796                                    20110701            13.625            2.25                        1
797                                    20110601             12.75            2.25                        1
798                                    20060801              9.95             3.5                        0
799                                    20110601             12.75            2.25                        1
800                                    20110701            12.625            2.25                        1
801                                    20110701              12.5            2.25                        1
802                                    20060801              9.95             3.5                        0
803                                    20060801              9.95             3.5                        0
804                                    20110601            11.875            2.25                        1
805                                    20110601            12.875            2.25                        1
806                                    20110701              13.5            2.25                        1
807                                    20110601              13.5            2.25                        1
808                                    20110701              13.5            2.25                        1
809                                    20110601              13.5            2.25                        1
810                                    20060801              9.95             3.5                        0
811                                    20110701              12.5            2.25                        1
812                                    20110701              12.5            2.25                        1
813                                    20060801              9.95             3.5                        0
814                                    20110701            13.375            2.25                        1
815                                    20110701            12.625            2.25                        1
816                                    20110601             12.75            2.25                        1
817                                    20110701              13.5            2.25                        1
818                                    20110601            12.875            2.25                        1
819                                    20110601            12.375            2.25                        1
820                                    20110601            12.875            2.25                        1
821                                    20110701              13.5            2.25                        1
822                                    20110701            12.875            2.25                        1
823                                    20110701             13.25            2.25                        1
824                                    20110601            12.875            2.25                        1
825                                    20110601                13            2.25                        1
826                                    20110701            12.875            2.25                        1
827                                    20110601              12.5            2.25                        1
828                                    20110601             12.75            2.25                        1
829                                    20110701            13.125            2.25                        1
830                                    20110601            12.875            2.25                        1
831                                    20110601             12.75            2.25                        1
832                                    20110601              13.5            2.25                        1
833                                    20060801              9.95             3.5                        0
834                                    20060801              9.95           2.875                        0
835                                    20110601            12.875            2.25                        1
836                                    20110601             12.25            2.25                        1
837                                    20110601            13.125            2.25                        1
838                                    20060801              9.95             3.5                        0
839                                    20060801              9.95             3.5                        0
840                                    20060801              9.95             3.5                        0
841                                    20110601              13.5            2.25                        1
842                                    20110601            12.875            2.25                        1
843                                    20110601             12.75            2.25                        1
844                                    20060801              9.95            3.25                        0
845                                    20110601              13.5            2.25                        1
846                                    20110601            12.875            2.25                        1
847                                    20110701            12.625            2.25                        1
848                                    20110601            12.375            2.25                        1
849                                    20060801              9.95           2.625                        0
850                                    20060801              9.95             3.5                        0
851                                    20110601            12.875            2.25                        1
852                                    20060801              9.95             3.5                        0
853                                    20060801              9.95             3.5                        0
854                                    20110601            13.125            2.25                        1
855                                    20110601            12.625            2.25                        1
856                                    20060801              9.95           3.125                        0
857                                    20110601            12.875            2.25                        1
858                                    20110601            12.875            2.25                        1
859                                    20110601             13.25            2.25                        1
860                                    20110601            12.625            2.25                        1
861                                    20110701              13.5            2.25                        1
862                                    20110701              13.5            2.25                        1
863                                    20110601              13.5            2.25                        1
864                                    20060801              9.95             3.5                        0
865                                    20110601             13.25            2.25                        1
866                                    20110701            12.875            2.25                        1
867                                    20110701              12.5            2.25                        1
868                                    20110701            12.625            2.25                        1
869                                    20060801              9.95           3.375                        0
870                                    20110601            12.875            2.25                        1
871                                    20060801              9.95             3.5                        0
872                                    20110701              13.5            2.25                        1
873                                    20110601            12.375            2.25                        1
874                                    20060801              9.95             3.5                        0
875                                    20110701              13.5            2.25                        1
876                                    20110601              13.5            2.25                        1
877                                    20110601             13.25            2.25                        1
878                                    20110601             11.75            2.25                        1
879                                    20060801              9.95             3.5                        0
880                                    20110601             12.75            2.25                        1
881                                    20110601            13.125            2.25                        1
882                                    20110601            12.375            2.25                        1
883                                    20060801              9.95             3.5                        0
884                                    20110601            12.875            2.25                        1
885                                    20110601             12.25            2.25                        1
886                                    20110601            12.875            2.25                        1
887                                    20110601             13.25            2.25                        1
888                                    20110601             13.25            2.25                        1
889                                    20110601              13.5            2.25                        1
890                                    20110601            12.875            2.25                        1
891                                    20110601             12.25            2.25                        1
892                                    20110601              13.5            2.25                        1
893                                    20110701            12.875            2.25                        1
894                                    20110601             12.25            2.25                        1
895                                    20060801              9.95             3.5                        0
896                                    20110601             12.75            2.25                        1
897                                    20110601            12.875            2.25                        1
898                                    20110701                13            2.25                        1
899                                    20060801              9.95            3.25                        0
900                                    20110701            12.625            2.25                        1
901                                    20110601            12.375            2.25                        1
902                                    20060801              9.95               3                        0
903                                    20110701             12.75            2.25                        1
904                                    20060801              9.95             3.5                        0
905                                    20110701                13            2.25                        1
906                                    20110701            12.875            2.25                        1
907                                    20110601             12.25            2.25                        1
908                                    20110601             12.25            2.25                        1
909                                    20110601            12.625            2.25                        1
910                                    20110701            12.875            2.25                        1
911                                    20110701              13.5            2.25                        1
912                                    20060801              9.95             3.5                        0
913                                    20060801              9.95           3.375                        0
914                                    20110601             12.75            2.25                        1
915                                    20110601             12.25            2.25                        1
916                                    20110701             12.25            2.25                        1
917                                    20110601              13.5            2.25                        1
918                                    20110601            12.875            2.25                        1
919                                    20110601            13.125            2.25                        1
920                                    20110601            12.625            2.25                        1
921                                    20110701            12.875            2.25                        1
922                                    20060801              9.95            3.25                        0
923                                    20110701                13            2.25                        1
924                                    20110701              12.5            2.25                        1
925                                    20110701              13.5            2.25                        1
926                                    20110601            13.125            2.25                        1
927                                    20110601            13.375            2.25                        1
928                                    20110601            12.625            2.25                        1
929                                    20110601            12.625            2.25                        1
930                                    20110701            12.875            2.25                        1
931                                    20110701              13.5            2.25                        1
932                                    20060801              9.95             3.5                        0
933                                    20110701             12.75            2.25                        1
934                                    20060801              9.95            3.25                        0
935                                    20110701            12.875            2.25                        1
936                                    20060801              9.95           3.125                        0
937                                    20110601            12.625            2.25                        1
938                                    20110701             13.25            2.25                        1
939                                    20110601              13.5            2.25                        1
940                                    20110601              12.5            2.25                        1
941                                    20110701                13            2.25                        1
942                                    20110601                13            2.25                        1
943                                    20110601            12.875            2.25                        1
944                                    20110601            13.125            2.25                        1
945                                    20110601             13.25            2.25                        1
946                                    20110601            13.375            2.25                        1
947                                    20110601                13            2.25                        1
948                                    20060801              9.95           3.375                        0
949                                    20110701            12.875            2.25                        1
950                                    20110701            13.375            2.25                        1
951                                    20110601            13.125            2.25                        1
952                                    20110601            12.875            2.25                        1
953                                    20110701            12.625            2.25                        1
954                                    20110601            13.375            2.25                        1
955                                    20110701             12.75            2.25                        1
956                                    20060801              9.95           3.375                        0
957                                    20110601                13            2.25                        1
958                                    20110601             13.25            2.25                        1
959                                    20110601             13.25            2.25                        1
960                                    20110601             12.25            2.25                        1
961                                    20060801              9.95            3.25                        0
962                                    20110701              13.5            2.25                        1
963                                    20060801              9.95             3.5                        0
964                                    20060801              9.95               3                        0
965                                    20110601            12.375            2.25                        1
966                                    20060801              9.95             3.5                        0
967                                    20110701             12.25            2.25                        1
968                                    20110701              12.5            2.25                        1
969                                    20110601            12.875            2.25                        1
970                                    20060801              9.95             3.5                        0
971                                    20110701              13.5            2.25                        1
972                                    20110701              13.5            2.25                        1
973                                    20110601              13.5            2.25                        1
974                                    20110601            12.625            2.25                        1
975                                    20060801              9.95               3                        0
976                                    20060801              9.95           2.625                        0
977                                    20060801              9.95           3.375                        0
978                                    20110601             13.25            2.25                        1
979                                    20110601              12.5            2.25                        1
980                                    20060801              9.95             3.5                        0
981                                    20110601              12.5            2.25                        1
982                                    20110701            12.875            2.25                        1
983                                    20110601              13.5            2.25                        1
984                                    20060801              9.95           3.375                        0
985                                    20060801              9.95             3.5                        0
986                                    20110601             12.25            2.25                        1
987                                    20110601            12.875            2.25                        1
988                                    20110601            12.875            2.25                        1
989                                    20110701            13.375            2.25                        1
990                                    20110601             12.75            2.25                        1
991                                    20060801              9.95             3.5                        0
992                                    20110601            12.875            2.25                        1
993                                    20110601            12.625            2.25                        1
994                                    20060801              9.95             3.5                        0
995                                    20060801              9.95             3.5                        0
996                                    20110601            12.875            2.25                        1
997                                    20110601            13.375            2.25                        1
998                                    20110601            12.125            2.25                        1
999                                    20110601              13.5            2.25                        1
1000                                   20060801              9.95             3.5                        0
1001                                   20110601            12.625            2.25                        1
1002                                   20110701            12.875            2.25                        1
1003                                   20110601             12.75            2.25                        1
1004                                   20110601            12.625            2.25                        1
1005                                   20110701            12.875            2.25                        1
1006                                   20060801              9.95             3.5                        0
1007                                   20110701            12.875            2.25                        1
1008                                   20110601            13.125            2.25                        1
1009                                   20060801              9.95            3.25                        0
1010                                   20060801              9.95             3.5                        0
1011                                   20110501              12.5            2.25                        1
1012                                   20060801              9.95             3.5                        0
1013                                   20110601            11.875            2.25                        1
1014                                   20060801              9.95             3.5                        0
1015                                   20110601            12.625            2.25                        1
1016                                   20110601            12.875            2.25                        1
1017                                   20110501            12.875            2.25                        1
1018                                   20060801              9.95           2.875                        0
1019                                   20110601             12.75            2.25                        1
1020                                   20110601             12.25            2.25                        1
1021                                   20110601             13.25            2.25                        1
1022                                   20110601              12.5            2.25                        1
1023                                   20110501              12.5            2.25                        1
1024                                   20110601            12.875            2.25                        1
1025                                   20110601             12.25            2.25                        1
1026                                   20110601             12.75            2.25                        1
1027                                   20110501              13.5            2.25                        1
1028                                   20110501             13.25            2.25                        1
1029                                   20110501             12.75            2.25                        1
1030                                   20060801              9.95             3.5                        0
1031                                   20110501            12.125            2.25                        1
1032                                   20060801              9.95           2.875                        0
1033                                   20110501             12.75            2.25                        1
1034                                   20110501             12.75            2.25                        1
1035                                   20110501            13.125            2.25                        1
1036                                   20110601            12.375            2.25                        1
1037                                   20110501            12.625            2.25                        1
1038                                   20110501                13            2.25                        1
1039                                   20110501            12.625            2.25                        1
1040                                   20060801              9.95           3.375                        0
1041                                   20110601             13.25            2.25                        1
1042                                   20110601              12.5            2.25                        1
1043                                   20110601            12.125            2.25                        1
1044                                   20110601            12.875            2.25                        1
1045                                   20110501            12.375            2.25                        1
1046                                   20110601                12            2.25                        1
1047                                   20110601             12.75            2.25                        1
1048                                   20110601            12.625            2.25                        1
1049                                   20060801              9.95            3.25                        0
1050                                   20110601            13.125            2.25                        1
1051                                   20110601              12.5            2.25                        1
1052                                   20110601                13            2.25                        1
1053                                   20110601              12.5            2.25                        1
1054                                   20110501              12.5            2.25                        1
1055                                   20060801              9.95             3.5                        0
1056                                   20110601            11.875            2.25                        1
1057                                   20110501            13.125            2.25                        1
1058                                   20110701             12.75            2.25                        1
1059                                   20110601            12.375            2.25                        1
1060                                   20110501            12.875            2.25                        1
1061                                   20060801              9.95             3.5                        0
1062                                   20110501            12.625            2.25                        1
1063                                   20110501              13.5            2.25                        1
1064                                   20060801              9.95            3.25                        0
1065                                   20110501            13.125            2.25                        1
1066                                   20110601            13.125            2.25                        1
1067                                   20110501                13            2.25                        1
1068                                   20110601             12.75            2.25                        1
1069                                   20110601             11.75            2.25                        1
1070                                   20110601              12.5            2.25                        1
1071                                   20110601              12.5            2.25                        1
1072                                   20060801              9.95             3.5                        0
1073                                   20110601            11.875            2.25                        1
1074                                   20110501            12.875            2.25                        1
1075                                   20110501                13            2.25                        1
1076                                   20110601            12.375            2.25                        1
1077                                   20060801              9.95             3.5                        0
1078                                   20110601              12.5            2.25                        1
1079                                   20110501             13.25            2.25                        1
1080                                   20110601             13.25            2.25                        1
1081                                   20060801              9.95            3.25                        0
1082                                   20110701                13            2.25                        1
1083                                   20110701                13            2.25                        1
1084                                   20110601                13            2.25                        1
1085                                   20110601            12.875            2.25                        1
1086                                   20060801              9.95             3.5                        0
1087                                   20110501            12.625            2.25                        1
1088                                   20060801              9.95            3.25                        0
1089                                   20110501            12.875            2.25                        1
1090                                   20110601              13.5            2.25                        1
1091                                   20060801              9.95            2.75                        0
1092                                   20060801              9.95             3.5                        0
1093                                   20110501            12.375            2.25                        1
1094                                   20110601              12.5            2.25                        1
1095                                   20110501              12.5            2.25                        1
1096                                   20110601              12.5            2.25                        1
1097                                   20060801              9.95             3.5                        0
1098                                   20110601            12.375            2.25                        1
1099                                   20110601            12.125            2.25                        1
1100                                   20110601                12            2.25                        1
1101                                   20110601                13            2.25                        1
1102                                   20110601              13.5            2.25                        1
1103                                   20110601              13.5            2.25                        1
1104                                   20110601             12.25            2.25                        1
1105                                   20110601            12.375            2.25                        1
1106                                   20110601             13.25            2.25                        1
1107                                   20060801              9.95             3.5                        0
1108                                   20110601            12.625            2.25                        1
1109                                   20110601            12.375            2.25                        1
1110                                   20110501            12.875            2.25                        1
1111                                   20110601                13            2.25                        1
1112                                   20060801              9.95             3.5                        0
1113                                   20060801              9.95             3.5                        0
1114                                   20060801              9.95             3.5                        0
1115                                   20110501              12.5            2.25                        1
1116                                   20110601             12.25            2.25                        1
1117                                   20110501            12.375            2.25                        1
1118                                   20110601             13.25            2.25                        1
1119                                   20110601            12.625            2.25                        1
1120                                   20060801              9.95             3.5                        0
1121                                   20110601              13.5            2.25                        1
1122                                   20110701                12            2.25                        1
1123                                   20110501             13.25            2.25                        1
1124                                   20060801              9.95             3.5                        0
1125                                   20110601             12.75            2.25                        1
1126                                   20060801              9.95             3.5                        0
1127                                   20110501              12.5            2.25                        1
1128                                   20110501             12.75            2.25                        1
1129                                   20110601             12.75            2.25                        1
1130                                   20060801              9.95            3.25                        0
1131                                   20110601            12.875            2.25                        1
1132                                   20110501            12.875            2.25                        1
1133                                   20060801              9.95            3.25                        0
1134                                   20110601            12.625            2.25                        1
1135                                   20110601                13            2.25                        1
1136                                   20110601             13.25            2.25                        1
1137                                   20110601             12.25            2.25                        1
1138                                   20110601            12.875            2.25                        1
1139                                   20110601              12.5            2.25                        1
1140                                   20110601              11.5            2.25                        1
1141                                   20060801              9.95            3.25                        0
1142                                   20110601             12.75            2.25                        1
1143                                   20110601            11.875            2.25                        1
1144                                   20110601            12.875            2.25                        1
1145                                   20110601              12.5            2.25                        1
1146                                   20110701            12.625            2.25                        1
1147                                   20110601            13.375            2.25                        1
1148                                   20110601                13            2.25                        1
1149                                   20110601            12.375            2.25                        1
1150                                   20060801              9.95             3.5                        0
1151                                   20110601            13.375            2.25                        1
1152                                   20110601                13            2.25                        1
1153                                   20060801              9.95             3.5                        0
1154                                   20110601            12.875            2.25                        1
1155                                   20110601             12.75            2.25                        1
1156                                   20110501            12.625            2.25                        1
1157                                   20110601              12.5            2.25                        1
1158                                   20110501            13.125            2.25                        1
1159                                   20060801              9.95             3.5                        0
1160                                   20110501              13.5            2.25                        1
1161                                   20110601            12.125            2.25                        1
1162                                   20110601            12.375            2.25                        1
1163                                   20110601            12.625            2.25                        1
1164                                   20060801              9.95             3.5                        0
1165                                   20110601            11.375            2.25                        1
1166                                   20110601            12.625            2.25                        1
1167                                   20110601              12.5            2.25                        1
1168                                   20110601            11.875            2.25                        1
1169                                   20110601             11.75            2.25                        1
1170                                   20110701              12.5            2.25                        1
1171                                   20110601            12.375            2.25                        1
1172                                   20110601              12.5            2.25                        1
1173                                   20060801              9.95            3.25                        0
1174                                   20110601             12.25            2.25                        1
1175                                   20060801              9.95             3.5                        0
1176                                   20110601            12.625            2.25                        1
1177                                   20110601            12.875            2.25                        1
1178                                   20110601              12.5            2.25                        1
1179                                   20060801              9.95           3.125                        0
1180                                   20110601             12.25            2.25                        1
1181                                   20110501             13.25            2.25                        1
1182                                   20110501              12.5            2.25                        1
1183                                   20110501            13.125            2.25                        1
1184                                   20110601             12.75            2.25                        1
1185                                   20060801              9.95           3.375                        0
1186                                   20110501             13.25            2.25                        1
1187                                   20060801              9.95             3.5                        0
1188                                   20110601            12.375            2.25                        1
1189                                   20110601              13.5            2.25                        1
1190                                   20110601            12.375            2.25                        1
1191                                   20110501            12.625            2.25                        1
1192                                   20110601            12.125            2.25                        1
1193                                   20110601            13.375            2.25                        1
1194                                   20060801              9.95             3.5                        0
1195                                   20060801              9.95             3.5                        0
1196                                   20110501              12.5            2.25                        1
1197                                   20110601            12.625            2.25                        1
1198                                   20110601            13.625            2.25                        1
1199                                   20110501             12.75            2.25                        1
1200                                   20110601            12.625            2.25                        1
1201                                   20110601            12.625            2.25                        1
1202                                   20110601              13.5            2.25                        1
1203                                   20110601            12.625            2.25                        1
1204                                   20110601              13.5            2.25                        1
1205                                   20110601              12.5            2.25                        1
1206                                   20060801              9.95             3.5                        0
1207                                   20110601                13            2.25                        1
1208                                   20110501            13.125            2.25                        1
1209                                   20060801              9.95             3.5                        0
1210                                   20060801              9.95             3.5                        0
1211                                   20110601              12.5            2.25                        1
1212                                   20110601                13            2.25                        1
1213                                   20110701             12.25            2.25                        1
1214                                   20110601                12            2.25                        1
1215                                   20110701            12.875            2.25                        1
1216                                   20110601            12.375            2.25                        1
1217                                   20110601            12.875            2.25                        1
1218                                   20110701                13            2.25                        1
1219                                   20110601              12.5            2.25                        1
1220                                   20110701              13.5            2.25                        1
1221                                   20110601            12.625            2.25                        1
1222                                   20110601            12.125            2.25                        1
1223                                   20110601              13.5            2.25                        1
1224                                   20110601                13            2.25                        1
1225                                   20110601                13            2.25                        1
1226                                   20060801              9.95             3.5                        0
1227                                   20110501            12.875            2.25                        1
1228                                   20110601            12.875            2.25                        1
1229                                   20110501            12.875            2.25                        1
1230                                   20110701            12.375            2.25                        1
1231                                   20110601            12.875            2.25                        1
1232                                   20060801              9.95             3.5                        0
1233                                   20110501             12.25            2.25                        1
1234                                   20110601            12.625            2.25                        1
1235                                   20110701            12.875            2.25                        1
1236                                   20060801              9.95               3                        0
1237                                   20110601                13            2.25                        1
1238                                   20110601            12.625            2.25                        1
1239                                   20110601              13.5            2.25                        1
1240                                   20110501             12.25            2.25                        1
1241                                   20060801              9.95             3.5                        0
1242                                   20110601                13            2.25                        1
1243                                   20110601             12.75            2.25                        1
1244                                   20110601            12.625            2.25                        1
1245                                   20110601            12.875            2.25                        1
1246                                   20110501            13.125            2.25                        1
1247                                   20110601            13.375            2.25                        1
1248                                   20110701            12.375            2.25                        1
1249                                   20110601            12.875            2.25                        1
1250                                   20110601            12.125            2.25                        1
1251                                   20110501            11.875            2.25                        1
1252                                   20060801              9.95             3.5                        0
1253                                   20110601              12.5            2.25                        1
1254                                   20060801              9.95             3.5                        0
1255                                   20060801              9.95            3.25                        0
1256                                   20110601             12.75            2.25                        1
1257                                   20110701             12.75            2.25                        1
1258                                   20110601            12.625            2.25                        1
1259                                   20110601            12.625            2.25                        1
1260                                   20060801              9.95               3                        0
1261                                   20110501            12.875            2.25                        1
1262                                   20110601            12.875            2.25                        1
1263                                   20110601                12            2.25                        1
1264                                   20110601                12            2.25                        1
1265                                   20060801              9.95             3.5                        0
1266                                   20110601                13            2.25                        1
1267                                   20110601             12.25            2.25                        1
1268                                   20110601              13.5            2.25                        1
1269                                   20110601                12            2.25                        1
1270                                   20110601              12.5            2.25                        1
1271                                   20110601            12.375            2.25                        1
1272                                   20110601            13.375            2.25                        1
1273                                   20110601             12.25            2.25                        1
1274                                   20110701             12.75            2.25                        1
1275                                   20110601                13            2.25                        1
1276                                   20110601                13            2.25                        1
1277                                   20110601            12.375            2.25                        1
1278                                   20110601                13            2.25                        1
1279                                   20110601              13.5            2.25                        1
1280                                   20110601            13.125            2.25                        1
1281                                   20110601              13.5            2.25                        1
1282                                   20110601             12.75            2.25                        1
1283                                   20110601              13.5            2.25                        1
1284                                   20110601              12.5            2.25                        1
1285                                   20060801              9.95             3.5                        0
1286                                   20110601            12.625            2.25                        1
1287                                   20110701             12.75            2.25                        1
1288                                   20110601                13            2.25                        1
1289                                   20110501            13.125            2.25                        1
1290                                   20110601             12.75            2.25                        1
1291                                   20110501            12.875            2.25                        1
1292                                   20110701             12.25            2.25                        1
1293                                   20110701            12.875            2.25                        1
1294                                   20110501             12.25            2.25                        1
1295                                   20110501            13.625            2.25                        1
1296                                   20110601            12.625            2.25                        1
1297                                   20110601             12.25            2.25                        1
1298                                   20110601              12.5            2.25                        1
1299                                   20060801              9.95             3.5                        0
1300                                   20060801              9.95             3.5                        0
1301                                   20110601             13.25            2.25                        1
1302                                   20110601             12.25            2.25                        1
1303                                   20060801              9.95             3.5                        0
1304                                   20110601             12.75            2.25                        1
1305                                   20060801              9.95           3.375                        0
1306                                   20110601              12.5            2.25                        1
1307                                   20110601                13            2.25                        1
1308                                   20110601            12.875            2.25                        1
1309                                   20060801              9.95             3.5                        0
1310                                   20110601            12.875            2.25                        1
1311                                   20110601             12.75            2.25                        1
1312                                   20110601            13.125            2.25                        1
1313                                   20110701              13.5            2.25                        1
1314                                   20110601                12            2.25                        1
1315                                   20110601            12.375            2.25                        1
1316                                   20110601            12.875            2.25                        1
1317                                   20110601            13.625            2.25                        1
1318                                   20110601            13.375            2.25                        1
1319                                   20060801              9.95           3.375                        0
1320                                   20110601                12            2.25                        1
1321                                   20060801              9.95            2.75                        0
1322                                   20110601            12.125            2.25                        1
1323                                   20110701            12.875            2.25                        1
1324                                   20110601              12.5            2.25                        1
1325                                   20110601              12.5            2.25                        1
1326                                   20110601             12.25            2.25                        1
1327                                   20110601              12.5            2.25                        1
1328                                   20110601             12.75            2.25                        1
1329                                   20110601            12.875            2.25                        1
1330                                   20110601            12.875            2.25                        1
1331                                   20110601            12.875            2.25                        1
1332                                   20060801              9.95            3.25                        0
1333                                   20110601            12.625            2.25                        1
1334                                   20110601            12.375            2.25                        1
1335                                   20110601              12.5            2.25                        1
1336                                   20110601            12.875            2.25                        1
1337                                   20110601            13.125            2.25                        1
1338                                   20060801              9.95           2.625                        0
1339                                   20110601              12.5            2.25                        1
1340                                   20110601              12.5            2.25                        1
1341                                   20110601            12.625            2.25                        1
1342                                   20110601            11.875            2.25                        1
1343                                   20110601            12.375            2.25                        1
1344                                   20110601            12.875            2.25                        1
1345                                   20110601              13.5            2.25                        1
1346                                   20110601             13.25            2.25                        1
1347                                   20060801              9.95             3.5                        0
1348                                   20060801              9.95           2.625                        0
1349                                   20110601             12.75            2.25                        1
1350                                   20110601              13.5            2.25                        1
1351                                   20110601             12.75            2.25                        1
1352                                   20110601                13            2.25                        1
1353                                   20060801              9.95           3.125                        0
1354                                   20060801              9.95             3.5                        0
1355                                   20060801              9.95             3.5                        0
1356                                   20110601            13.125            2.25                        1
1357                                   20110601            12.625            2.25                        1
1358                                   20060801              9.95           3.375                        0
1359                                   20110601             12.75            2.25                        1
1360                                   20110701            11.875            2.25                        1
1361                                   20110701            12.875            2.25                        1
1362                                   20110601            12.625            3.25                        1
1363                                   20060801              9.95           2.875                        0
1364                                   20110601             12.75            2.25                        1
1365                                   20110601            12.375            2.25                        1
1366                                   20110601             12.75            2.25                        1
1367                                   20110601              12.5            2.25                        1
1368                                   20060801              9.95           3.125                        0
1369                                   20110601            13.625            2.25                        1
1370                                   20110601             12.75            2.25                        1
1371                                   20110601              13.5            2.25                        1
1372                                   20110601            12.875            2.25                        1
1373                                   20060801              9.95           2.875                        0
1374                                   20060801              9.95            3.25                        0
1375                                   20110601            13.125            2.25                        1
1376                                   20110601              12.5            2.25                        1
1377                                   20110701            13.375            2.25                        1
1378                                   20110601                13            2.25                        1
1379                                   20110601            13.375            2.25                        1
1380                                   20110601            13.625            2.25                        1
1381                                   20110601            13.125            2.25                        1
1382                                   20110601            12.625            2.25                        1
1383                                   20060801              9.95           3.125                        0
1384                                   20110601              12.5            2.25                        1
1385                                   20060801              9.95            2.75                        0
1386                                   20110601                13            2.25                        1
1387                                   20110601            12.625            2.25                        1
1388                                   20110601             12.75            2.25                        1
1389                                   20110601            12.625            2.25                        1
1390                                   20110601              13.5            2.25                        1
1391                                   20110601             12.75            2.25                        1
1392                                   20110601              12.5            2.25                        1
1393                                   20060801              9.95            3.25                        0
1394                                   20110501            12.875            2.25                        1
1395                                   20060801              9.95           2.875                        0
1396                                   20060801              9.95           3.375                        0
1397                                   20110601              12.5            2.25                        1
1398                                   20110601            12.875            2.25                        1
1399                                   20110601            12.625            2.25                        1
1400                                   20110601              13.5            2.25                        1
1401                                   20110701            12.625            2.25                        1
1402                                   20110601            12.875            2.25                        1
1403                                   20110601              11.5            2.25                        1
1404                                   20110601            12.625            2.25                        1
1405                                   20110601            11.875            2.25                        1
1406                                   20110501            12.875            2.25                        1
1407                                   20110501              12.5            2.25                        1
1408                                   20110601            13.375            2.25                        1
1409                                   20060801              9.95           3.375                        0
1410                                   20110701                13            2.25                        1
1411                                   20110701              13.5            2.25                        1
1412                                   20110701             12.75            2.25                        1
1413                                   20060801              9.95             3.5                        0
1414                                   20060801              9.95           3.125                        0
1415                                   20110701              13.5            2.25                        1
1416                                   20110701             12.25            2.25                        1
1417                                   20110701            12.625            2.25                        1
1418                                   20060801              9.95             3.5                        0
1419                                   20110701            12.625            2.25                        1
1420                                   20110701             12.75            2.25                        1
1421                                   20110601            12.625            2.25                        1
1422                                   20110701                13            2.25                        1
1423                                   20110701             13.25            2.25                        1
1424                                   20060801              9.95            3.25                        0
1425                                   20060801              9.95             3.5                        0
1426                                   20060801              9.95             3.5                        0
1427                                   20110701            12.625            2.25                        1
1428                                   20060801              9.95             3.5                        0
1429                                   20110701                13            2.25                        1
1430                                   20110701            12.875            2.25                        1
1431                                   20110701             12.75            2.25                        1
1432                                   20110701              13.5            2.25                        1
1433                                   20110701             12.25            2.25                        1
1434                                   20110701              12.5            2.25                        1
1435                                   20110701            12.875            2.25                        1
1436                                   20110701            13.625            2.25                        1
1437                                   20110701             12.75            2.25                        1
1438                                   20110701            12.875            2.25                        1
1439                                   20110701             12.75            2.25                        1
1440                                   20110701             12.75            2.25                        1
1441                                   20110701              12.5            2.25                        1
1442                                   20110701              13.5            2.25                        1
1443                                   20110701            12.875            2.25                        1
1444                                   20060801              9.95             3.5                        0
1445                                   20110701            12.875            2.25                        1
1446                                   20110701              13.5            2.25                        1
1447                                   20060801              9.95             3.5                        0
1448                                   20110701                13            2.25                        1
1449                                   20110701             12.75            2.25                        1
1450                                   20110701             13.25            2.25                        1
1451                                   20110701            11.875            2.25                        1
1452                                   20110701              12.5            2.25                        1
1453                                   20110701             13.25            2.25                        1
1454                                   20110701                13            2.25                        1
1455                                   20110701                13            2.25                        1
1456                                   20110701              12.5            2.25                        1
1457                                   20110701            12.875            2.25                        1
1458                                   20110701            13.125            2.25                        1
1459                                   20110701              12.5            2.25                        1
1460                                   20110701                13            2.25                        1
1461                                   20060801              9.95             3.5                        0
1462                                   20110701            13.125            2.25                        1
1463                                   20110701                13            2.25                        1
1464                                   20110701                13            2.25                        1
1465                                   20060801              9.95             3.5                        0
1466                                   20110701            13.125            2.25                        1
1467                                   20060801              9.95           3.375                        0
1468                                   20110701              12.5            2.25                        1
1469                                   20110701              13.5            2.25                        1
1470                                   20060801              9.95             3.5                        0
1471                                   20110701             12.75            2.25                        1
1472                                   20110701             12.75            2.25                        1
1473                                   20060801              9.95             3.5                        0
1474                                   20110701            13.125            2.25                        1
1475                                   20110701                13            2.25                        1
1476                                   20110701                13            2.25                        1
1477                                   20110701             12.75            2.25                        1
1478                                   20110701             13.25            2.25                        1
1479                                   20110701            13.625            2.25                        1
1480                                   20110701            12.875            2.25                        1
1481                                   20110701            13.375            2.25                        1
1482                                   20110701            12.875            2.25                        1
1483                                   20060801              9.95           3.125                        0
1484                                   20110701              13.5            2.25                        1
1485                                   20110701                13            2.25                        1
1486                                   20110701             12.75            2.25                        1
1487                                   20110701            12.875            2.25                        1
1488                                   20060801              9.95             3.5                        0
1489                                   20110701            12.125            2.25                        1
1490                                   20110701             12.75            2.25                        1
1491                                   20110701              13.5            2.25                        1
1492                                   20110701                13            2.25                        1
1493                                   20110701            13.125            2.25                        1
1494                                   20110701              13.5            2.25                        1
1495                                   20110701              12.5            2.25                        1
1496                                   20110701             12.75            2.25                        1
1497                                   20110701              12.5            2.25                        1
1498                                   20110701             12.25            2.25                        1
1499                                   20110701             12.75            2.25                        1
1500                                   20110701            12.625            2.25                        1
1501                                   20060801              9.95             3.5                        0
1502                                   20110701            13.125            2.25                        1
1503                                   20110701             13.75            2.25                        1
1504                                   20110701              13.5            2.25                        1
1505                                   20060801              9.95             3.5                        0
1506                                   20110701                13            2.25                        1
1507                                   20060801              9.95             3.5                        0
1508                                   20110501            12.625            2.25                        1
1509                                   20110501            12.875            2.25                        1
1510                                   20060801              9.95             3.5                        0
1511                                   20060801              9.95             3.5                        0
1512                                   20110501              12.5            2.25                        1
1513                                   20110601             12.75            2.25                        1
1514                                   20110601            12.125            2.25                        1
1515                                   20110501            12.375            2.25                        1
1516                                   20110601             12.25            2.25                        1
1517                                   20110501            13.375            2.25                        1
1518                                   20110501            12.125            2.25                        1
1519                                   20110501              12.5            2.25                        1
1520                                   20060801              9.95           2.875                        0
1521                                   20060801              9.95             3.5                        0
1522                                   20060801              9.95           3.375                        0
1523                                   20060801              9.95             3.5                        0
1524                                   20110501             12.25            2.25                        1
1525                                   20110501             12.75            2.25                        1
1526                                   20110501            12.125            2.25                        1
1527                                   20110501             11.75            2.25                        1
1528                                   20060801              9.95             3.5                        0
1529                                   20060801              9.95             3.5                        0
1530                                   20110501             12.75            2.25                        1
1531                                   20110601             12.75            2.25                        1
1532                                   20110601            12.875            2.25                        1
1533                                   20110501              12.5            2.25                        1
1534                                   20060801              9.95           3.375                        0
1535                                   20060801              9.95            2.75                        0
1536                                   20110601            13.375            2.25                        1
1537                                   20110501                13            2.25                        1
1538                                   20110501            12.625            2.25                        1
1539                                   20110501             12.75            2.25                        1
1540                                   20060801              9.95           2.875                        0
1541                                   20060801              9.95             3.5                        0
1542                                   20060801              9.95             3.5                        0
1543                                   20110501             12.25            2.25                        1
1544                                   20110501             13.25            2.25                        1
1545                                   20110501            12.375            2.25                        1
1546                                   20110501             13.25            2.25                        1
1547                                   20110601                13            2.25                        1
1548                                   20060801              9.95             3.5                        0
1549                                   20110501                13            2.25                        1
1550                                   20110501            12.375            2.25                        1
1551                                   20110501            11.875            2.25                        1
1552                                   20060801              9.95           2.375                        0
1553                                   20110501            12.875            2.25                        1
1554                                   20110501             12.75            2.25                        1
1555                                   20110501              13.5            2.25                        1
1556                                   20110501              12.5            2.25                        1
1557                                   20110601                13            2.25                        1
1558                                   20110501              12.5            2.25                        1
1559                                   20060801              9.95             3.5                        0
1560                                   20110501            12.875            2.25                        1
1561                                   20110601             12.75            2.25                        1
1562                                   20060801              9.95             3.5                        0
1563                                   20110501              13.5            2.25                        1
1564                                   20110601            12.125            2.25                        1
1565                                   20110701              12.5            2.25                        1
1566                                   20060801              9.95             3.5                        0
1567                                   20110601                13            2.25                        1
1568                                   20110601                12            2.25                        1
1569                                   20110601            12.625            2.25                        1
1570                                   20110501            11.875            2.25                        1
1571                                   20110601              13.5            2.25                        1
1572                                   20060801              9.95           3.375                        0
1573                                   20110601            12.375            2.25                        1
1574                                   20110501             12.75            2.25                        1
1575                                   20110501              12.5            2.25                        1
1576                                   20110601            12.875            2.25                        1
1577                                   20110501                12            2.25                        1
1578                                   20110501             12.25            2.25                        1
1579                                   20110501              13.5            2.25                        1
1580                                   20110501            13.125            2.25                        1
1581                                   20110601              12.5            2.25                        1
1582                                   20110601            12.875            2.25                        1
1583                                   20110601            12.875            2.25                        1
1584                                   20110601            12.625            2.25                        1
1585                                   20110601            12.125            2.25                        1
1586                                   20110601              12.5            2.25                        1
1587                                   20110501            12.875            2.25                        1
1588                                   20110601              12.5            2.25                        1
1589                                   20110601              12.5            2.25                        1
1590                                   20110601             12.75            2.25                        1
1591                                   20110501             12.25            2.25                        1
1592                                   20110601                13            2.25                        1
1593                                   20110601             12.75            2.25                        1
1594                                   20060801              9.95             3.5                        0
1595                                   20110601             12.75            2.25                        1
1596                                   20110501            12.625            2.25                        1
1597                                   20110501             12.75            2.25                        1
1598                                   20110501            12.375            2.25                        1
1599                                   20110501             12.25            2.25                        1
1600                                   20110601            13.375            2.25                        1
1601                                   20110601                13            2.25                        1
1602                                   20110501                13            2.25                        1
1603                                   20110501                12            2.25                        1
1604                                   20110601              13.5            2.25                        1
1605                                   20110501             12.75            2.25                        1
1606                                   20060801              9.95            3.25                        0
1607                                   20060801              9.95             3.5                        0
1608                                   20110501             12.75            2.25                        1
1609                                   20110501                13            2.25                        1
1610                                   20060801              9.95             3.5                        0
1611                                   20110601                12            2.25                        1
1612                                   20110501              12.5            2.25                        1
1613                                   20060801              9.95           3.375                        0
1614                                   20110501            12.375            2.25                        1
1615                                   20060801              9.95             3.5                        0
1616                                   20060801              9.95             3.5                        0
1617                                   20110501              12.5            2.25                        1
1618                                   20060801              9.95             3.5                        0
1619                                   20110601             12.75            2.25                        1
1620                                   20110501              12.5            2.25                        1
1621                                   20110501              13.5            2.25                        1
1622                                   20110601              13.5            2.25                        1
1623                                   20060801              9.95             3.5                        0
1624                                   20060801              9.95             3.5                        0
1625                                   20060801              9.95             3.5                        0
1626                                   20110501             12.25            2.25                        1
1627                                   20110601            13.125            2.25                        1
1628                                   20110501                12            2.25                        1
1629                                   20060801              9.95             3.5                        0
1630                                   20110601            11.875            2.25                        1
1631                                   20110601            12.625            2.25                        1
1632                                   20060801              9.95            3.25                        0
1633                                   20060801              9.95             3.5                        0
1634                                   20110501            12.125            2.25                        1
1635                                   20110501            12.125            2.25                        1
1636                                   20060801              9.95             3.5                        0
1637                                   20110701            12.875            2.25                        1
1638                                   20110501            12.625            2.25                        1
1639                                   20110601                13            2.25                        1
1640                                   20060801              9.95           3.375                        0
1641                                   20060801              9.95             3.5                        0
1642                                   20060801              9.95             3.5                        0
1643                                   20060801              9.95             3.5                        0
1644                                   20060801              9.95             3.5                        0
1645                                   20110601              12.5            2.25                        1
1646                                   20110601              12.5            2.25                        1
1647                                   20110501            12.375            2.25                        1
1648                                   20060801              9.95             3.5                        0
1649                                   20110501                13            2.25                        1
1650                                   20110701             12.25            2.25                        1
1651                                   20110601             11.75            2.25                        1
1652                                   20110501            12.625            2.25                        1
1653                                   20110601             12.75            2.25                        1
1654                                   20110601              11.5            2.25                        1
1655                                   20110501              12.5            2.25                        1
1656                                   20110501            12.875            2.25                        1
1657                                   20110501            12.375            2.25                        1
1658                                   20060801              9.95           2.875                        0
1659                                   20110501                13            2.25                        1
1660                                   20060801              9.95             3.5                        0
1661                                   20110601             12.75            2.25                        1
1662                                   20060801              9.95             3.5                        0
1663                                   20110501            12.625            2.25                        1
1664                                   20110501              12.5            2.25                        1
1665                                   20110501            12.875            2.25                        1
1666                                   20060801              9.95             3.5                        0
1667                                   20110601            13.375            2.25                        1
1668                                   20060801              9.95             3.5                        0
1669                                   20110501            12.875            2.25                        1
1670                                   20110601            12.375            2.25                        1
1671                                   20060801              9.95             3.5                        0
1672                                   20060801              9.95           2.875                        0
1673                                   20060801              9.95             3.5                        0
1674                                   20110601             13.25            2.25                        1
1675                                   20110501                13            2.25                        1
1676                                   20060801              9.95            2.75                        0
1677                                   20110501             12.75            2.25                        1
1678                                   20110601            12.875            2.25                        1
1679                                   20110501            11.875            2.25                        1
1680                                   20110501              13.5            2.25                        1
1681                                   20060801              9.95             3.5                        0
1682                                   20110501                13            2.25                        1
1683                                   20110601            11.625            2.25                        1
1684                                   20110501            12.875            2.25                        1
1685                                   20110701            13.125            2.25                        1
1686                                   20060801              9.95             3.5                        0
1687                                   20110701                13            2.25                        1
1688                                   20060801              9.95            3.25                        0
1689                                   20110701             13.25            2.25                        1
1690                                   20110701            13.375            2.25                        1
1691                                   20110701             13.25            2.25                        1
1692                                   20110701            12.875            2.25                        1
1693                                   20110701              12.5            2.25                        1
1694                                   20110701              12.5            2.25                        1
1695                                   20110701              12.5            2.25                        1
1696                                   20110701              13.5            2.25                        1
1697                                   20060801              9.95             3.5                        0
1698                                   20110701             12.75            2.25                        1
1699                                   20060801              9.95             3.5                        0
1700                                   20110701            13.125            2.25                        1
1701                                   20110701            13.375            2.25                        1
1702                                   20110701             12.75            2.25                        1
1703                                   20060801              9.95             3.5                        0
1704                                   20110501                12            2.25                        1
1705                                   20060801              9.95             2.5                        0
1706                                   20110501            13.125            2.25                        1
1707                                   20110501            13.125            2.25                        1
1708                                   20110601                13            2.25                        1
1709                                   20060801              9.95             3.5                        0
1710                                   20110501            12.625            2.25                        1
1711                                   20110501                13            2.25                        1
1712                                   20110501            12.625            2.25                        1
1713                                   20110501              12.5            2.25                        1
1714                                   20060801              9.95           3.375                        0
1715                                   20110501             12.25            2.25                        1
1716                                   20060801              9.95             3.5                        0
1717                                   20110501              13.5            2.25                        1
1718                                   20060801              9.95             3.5                        0
1719                                   20110601                12            2.25                        1
1720                                   20110501            12.375            2.25                        1
1721                                   20110601             12.75            2.25                        1
1722                                   20110701             12.75            2.25                        1
1723                                   20110701            12.375            2.25                        1
1724                                   20110701            12.375            2.25                        1
1725                                   20110701              12.5            2.25                        1
1726                                   20060801              9.95             2.5                        0
1727                                   20110601                13            2.25                        1
1728                                   20110701             12.75            2.25                        1
1729                                   20110701             13.25            2.25                        1
1730                                   20110701              12.5            2.25                        1
1731                                   20110701              13.5            2.25                        1
1732                                   20110701              13.5            2.25                        1
1733                                   20110701             13.25            2.25                        1
1734                                   20110701                13            2.25                        1
1735                                   20110701              12.5            2.25                        1
1736                                   20110701             12.75            2.25                        1
1737                                   20110701              12.5            2.25                        1
1738                                   20110701             12.75            2.25                        1
1739                                   20060801              9.95             3.5                        0
1740                                   20110601                13            2.25                        1
1741                                   20110501                13            2.25                        1
1742                                   20110501                13            2.25                        1
1743                                   20060801              9.95             3.5                        0
1744                                   20110501            12.875            2.25                        1
1745                                   20110501              12.5            2.25                        1
1746                                   20110601             12.25            2.25                        1
1747                                   20110601              13.5            2.25                        1
1748                                   20060801              9.95             3.5                        0
1749                                   20060801              9.95             3.5                        0
1750                                   20110701              13.5            2.25                        1
1751                                   20110701            13.375            2.25                        1
1752                                   20110701             12.75            2.25                        1
1753                                   20110701            13.125            2.25                        1
1754                                   20110701             12.75            2.25                        1
1755                                   20060801              9.95             3.5                        0
1756                                   20110701             12.75            2.25                        1
1757                                   20110601            12.875            2.25                        1
1758                                   20060801              9.95             3.5                        0
1759                                   20110701                13            2.25                        1
1760                                   20060801              9.95             3.5                        0
1761                                   20110701            12.375            2.25                        1
1762                                   20110701            12.625            2.25                        1
1763                                   20110701             13.75            2.25                        1
1764                                   20110701            12.375            2.25                        1
1765                                   20110701            13.125            2.25                        1
1766                                   20060801              9.95             3.5                        0
1767                                   20060801              9.95             3.5                        0
1768                                   20110701              13.5            2.25                        1
1769                                   20060801              9.95           3.375                        0
1770                                   20110701                12            2.25                        1
1771                                   20060801              9.95           2.875                        0
1772                                   20110701            12.375            2.25                        1
1773                                   20110701            12.875            2.25                        1
1774                                   20110701            11.875            2.25                        1
1775                                   20110701             12.75            2.25                        1
1776                                   20110701              12.5            2.25                        1
1777                                   20110701             13.75            2.25                        1
1778                                   20060801              9.95             3.5                        0
1779                                   20110501             12.75            2.25                        1
1780                                   20110601              12.5            2.25                        1
1781                                   20110501            12.375            2.25                        1
1782                                   20110501            13.125            2.25                        1
1783                                   20110501             12.75            2.25                        1
1784                                   20110501              13.5            2.25                        1
1785                                   20110501            12.125            2.25                        1
1786                                   20110501             11.75            2.25                        1
1787                                   20110601            12.875            2.25                        1
1788                                   20110501            12.375            2.25                        1
1789                                   20110601             12.25            2.25                        1
1790                                   20110501            12.875            2.25                        1
1791                                   20060801              9.95             3.5                        0
1792                                   20110501             12.75            2.25                        1
1793                                   20060801              9.95           3.125                        0
1794                                   20060801              9.95             3.5                        0
1795                                   20110701              12.5            2.25                        1
1796                                   20060801              9.95           3.375                        0
1797                                   20110701             13.25            2.25                        1
1798                                   20060801              9.95             3.5                        0
1799                                   20110701            13.125            2.25                        1
1800                                   20110601             13.25            2.25                        1
1801                                   20110701            13.375            2.25                        1
1802                                   20110701             12.25            2.25                        1
1803                                   20060801              9.95            3.25                        0
1804                                   20060801              9.95            3.25                        0
1805                                   20110701                13            2.25                        1
1806                                   20110701             12.75            2.25                        1
1807                                   20110701                13            2.25                        1
1808                                   20110701              13.5            2.25                        1
1809                                   20110601             12.25            2.25                        1
1810                                   20110701             12.75            2.25                        1
1811                                   20110701            12.625            2.25                        1
1812                                   20110601              13.5            2.25                        1
1813                                   20110701            12.375            2.25                        1
1814                                   20110701                13            2.25                        1
1815                                   20110701            12.375            2.25                        1
1816                                   20110701             13.25            2.25                        1
1817                                   20060801              9.95             3.5                        0
1818                                   20110701            12.625            2.25                        1
1819                                   20060801              9.95             3.5                        0
1820                                   20110701            12.625            2.25                        1
1821                                   20110601            12.625            2.25                        1
1822                                   20110601                13            2.25                        1
1823                                   20110701            12.625            2.25                        1
1824                                   20060801              9.95            2.75                        0
1825                                   20110701            12.875            2.25                        1
1826                                   20110701              13.5            2.25                        1
1827                                   20110701            12.875            2.25                        1
1828                                   20110701              12.5            2.25                        1
1829                                   20110701                13            2.25                        1
1830                                   20110701            12.875            2.25                        1
1831                                   20060801              9.95             3.5                        0
1832                                   20060801              9.95             3.5                        0
1833                                   20060801              9.95            2.75                        0
1834                                   20110701            13.125            2.25                        1
1835                                   20060801              9.95             3.5                        0
1836                                   20110601            13.375            2.25                        1
1837                                   20110601                12            2.25                        1
1838                                   20110501            12.875            2.25                        1
1839                                   20110501            13.375            2.25                        1
1840                                   20110501              12.5            2.25                        1
1841                                   20060801              9.95             3.5                        0
1842                                   20060801              9.95             3.5                        0
1843                                   20110501              12.5            2.25                        1
1844                                   20060801              9.95             3.5                        0
1845                                   20110501            12.375            2.25                        1
1846                                   20060801              9.95             3.5                        0
1847                                   20110501            13.125            2.25                        1
1848                                   20110501                13            2.25                        1
1849                                   20060801              9.95             3.5                        0
1850                                   20060801              9.95             3.5                        0
1851                                   20060801              9.95             3.5                        0
1852                                   20110401            12.375            2.25                        1
1853                                   20110501              13.5            2.25                        1
1854                                   20060801              9.95           2.875                        0
1855                                   20110401            12.625            2.25                        1
1856                                   20110501             12.75            2.25                        1
1857                                   20060801              9.95             3.5                        0
1858                                   20110401              13.5            2.25                        1
1859                                   20060801              9.95               3                        0
1860                                   20060801              9.95             3.5                        0
1861                                   20060801              9.95             3.5                        0
1862                                   20060801              9.95             3.5                        0
1863                                   20060801              9.95             3.5                        0
1864                                   20110501            11.875            2.25                        1
1865                                   20060801              9.95             3.5                        0
1866                                   20110501             13.25            2.25                        1
1867                                   20110501            11.875            2.25                        1
1868                                   20060801              9.95           3.375                        0
1869                                   20110501             12.25            2.25                        1
1870                                   20060801              9.95             3.5                        0
1871                                   20110501            12.875            2.25                        1
1872                                   20060801              9.95            3.25                        0
1873                                   20110501              12.5            2.25                        1
1874                                   20060801              9.95               3                        0
1875                                   20110501             12.25            2.25                        1
1876                                   20110501            11.875            2.25                        1
1877                                   20110501             12.25            2.25                        1
1878                                   20060801              9.95             3.5                        0
1879                                   20060801              9.95             3.5                        0
1880                                   20060801              9.95             3.5                        0
1881                                   20110501            11.625            2.25                        1
1882                                   20110601                13            2.25                        1
1883                                   20110501            13.375            2.25                        1
1884                                   20110501              12.5            2.25                        1
1885                                   20060801              9.95             3.5                        0
1886                                   20110501             11.75            2.25                        1
1887                                   20060801              9.95             3.5                        0
1888                                   20060801              9.95             3.5                        0
1889                                   20060801              9.95             3.5                        0
1890                                   20060801              9.95           3.375                        0
1891                                   20060801              9.95             3.5                        0
1892                                   20110501            11.875            2.25                        1
1893                                   20060801              9.95            3.25                        0
1894                                   20110501             13.25            2.25                        1
1895                                   20110501            12.625            2.25                        1
1896                                   20110501            12.875            2.25                        1
1897                                   20060801              9.95            3.25                        0
1898                                   20060801              9.95             3.5                        0
1899                                   20110601             12.75            2.25                        1
1900                                   20110601                13            2.25                        1
1901                                   20060801              9.95               3                        0
1902                                   20060801              9.95           3.375                        0
1903                                   20060801              9.95            3.75                        0
1904                                   20110701              13.5            2.25                        1
1905                                   20110701            12.875            2.25                        1
1906                                   20110701            12.375            2.25                        1
1907                                   20110701              12.5            2.25                        1
1908                                   20060801              9.95           3.375                        0
1909                                   20060801              9.95             3.5                        0
1910                                   20110701             12.75            2.25                        1
1911                                   20110701             12.75            2.25                        1
1912                                   20110701            13.125            2.25                        1
1913                                   20060801              9.95            3.75                        0
1914                                   20060801              9.95             3.5                        0
1915                                   20060801              9.95               3                        0
1916                                   20060801              9.95             3.5                        0
1917                                   20060801              9.95           3.375                        0
1918                                   20060801              9.95             3.5                        0
1919                                   20060801              9.95           3.625                        0
1920                                   20060801              9.95             3.5                        0
1921                                   20060801              9.95             3.5                        0
1922                                   20110501            11.875            2.25                        1
1923                                   20060801              9.95             3.5                        0
1924                                   20060801              9.95            3.75                        0
1925                                   20060801              9.95            3.75                        0
1926                                   20060801              9.95             3.5                        0
1927                                   20060801              9.95           3.375                        0
1928                                   20060801              9.95           3.125                        0
1929                                   20060801              9.95           3.375                        0
1930                                   20060801              9.95            3.75                        0
1931                                   20060801              9.95            3.75                        0
1932                                   20060801              9.95             3.5                        0
1933                                   20060801              9.95             3.5                        0
1934                                   20060801              9.95           3.625                        0
1935                                   20060801              9.95            3.75                        0
1936                                   20060801              9.95            3.75                        0
1937                                   20060801              9.95             3.5                        0
1938                                   20060801              9.95             3.5                        0
1939                                   20060801              9.95           3.625                        0
1940                                   20060801              9.95            3.75                        0
1941                                   20060801              9.95            3.75                        0
1942                                   20060801              9.95             3.5                        0
1943                                   20060801              9.95            3.75                        0
1944                                   20060801              9.95           3.375                        0
1945                                   20110701                13            2.25                        1
1946                                   20110701            13.125            2.25                        1
1947                                   20110701            12.875            2.25                        1
1948                                   20110701              12.5            2.25                        1
1949                                   20110701             13.75            2.25                        1
1950                                   20110701             13.75            2.25                        1
1951                                   20110701              13.5            2.25                        1
1952                                   20060801              9.95           3.125                        0
1953                                   20110701             12.75            2.25                        1
1954                                   20110701             13.75            2.25                        1
1955                                   20060801              9.95           3.625                        0
1956                                   20060801              9.95           3.125                        0
1957                                   20110701             13.75            2.25                        1
1958                                   20060801              9.95           3.125                        0
1959                                   20110701                13            2.25                        1
1960                                   20110701             13.25            2.25                        1
1961                                   20110701             12.75            2.25                        1
1962                                   20110701             12.75            2.25                        1
1963                                   20110701            12.875            2.25                        1
1964                                   20110701             13.25            2.25                        1
1965                                   20110701              13.5            2.25                        1
1966                                   20060801              9.95            3.25                        0
1967                                   20110701             12.75            2.25                        1
1968                                   20060801              9.95           3.125                        0
1969                                   20110701             13.75            2.25                        1
1970                                   20110701            12.625            2.25                        1
1971                                   20060801              9.95             3.5                        0
1972                                   20060801              9.95             3.5                        0
1973                                   20110701            13.375            2.25                        1
1974                                   20060801              9.95             3.5                        0
1975                                   20110701              13.5            2.25                        1
1976                                   20060801              9.95           3.625                        0
1977                                   20110701            13.625            2.25                        1
1978                                   20110701                13            2.25                        1
1979                                   20110701            13.375            2.25                        1
1980                                   20110701            12.875            2.25                        1
1981                                   20110701              13.5            2.25                        1
1982                                   20060801              9.95           3.625                        0
1983                                   20110701             12.75            2.25                        1
1984                                   20110701              13.5            2.25                        1
1985                                   20110701            12.375            2.25                        1
1986                                   20110701                13            2.25                        1
1987                                   20060801              9.95             3.5                        0
1988                                   20110701             13.75            2.25                        1
1989                                   20110701             13.75            2.25                        1
1990                                   20060801              9.95           3.625                        0
1991                                   20060801              9.95           3.625                        0
1992                                   20110701            12.625            2.25                        1
1993                                   20060801              9.95             3.5                        0
1994                                   20110701             13.75            2.25                        1
1995                                   20110701             13.75            2.25                        1
1996                                   20110701             13.75            2.25                        1
1997                                   20110701              12.5            2.25                        1
1998                                   20110701            12.875            2.25                        1
1999                                   20110701            12.625            2.25                        1
2000                                   20110701            12.625            2.25                        1
2001                                   20060801              9.95             3.5                        0
2002                                   20110701                13            2.25                        1
2003                                   20110701              13.5            2.25                        1
2004                                   20110701            13.375            2.25                        1
2005                                   20110701             13.25            2.25                        1
2006                                   20060801              9.95            3.25                        0
2007                                   20110701              12.5            2.25                        1
2008                                   20060801              9.95             3.5                        0
2009                                   20110701            12.875            2.25                        1
2010                                   20110701                13            2.25                        1
2011                                   20110701             13.25            2.25                        1
2012                                   20110701            12.375            2.25                        1
2013                                   20110701            13.375            2.25                        1
2014                                   20110701             12.75            2.25                        1
2015                                   20110701             12.75            2.25                        1
2016                                   20110701            13.125            2.25                        1
2017                                   20060801              9.95           3.125                        0
2018                                   20110701             12.75            2.25                        1
2019                                   20110701            12.375            2.25                        1
2020                                   20060801              9.95            3.25                        0
2021                                   20110701            13.625            2.25                        1
2022                                   20110701            12.125            2.25                        1
2023                                   20110701            12.375            2.25                        1
2024                                   20110701              12.5            2.25                        1
2025                                   20110701            12.875            2.25                        1
2026                                   20110701            12.875            2.25                        1
2027                                   20110701             12.75            2.25                        1
2028                                   20110701             12.75            2.25                        1
2029                                   20060801              9.95             3.5                        0
2030                                   20110701            12.875            2.25                        1
2031                                   20060801              9.95             3.5                        0
2032                                   20110701             13.75            2.25                        1
2033                                   20110701            12.875            2.25                        1
2034                                   20110701             13.25            2.25                        1
2035                                   20060801              9.95             3.5                        0
2036                                   20110701            12.625            2.25                        1
2037                                   20110701             12.25            2.25                        1
2038                                   20110701            12.875            2.25                        1
2039                                   20110701                13            2.25                        1
2040                                   20060801              9.95             3.5                        0
2041                                   20110701             12.75            2.25                        1
2042                                   20110701                13            2.25                        1
2043                                   20060801              9.95           3.625                        0
2044                                   20110701             12.75            2.25                        1
2045                                   20060801              9.95             3.5                        0
2046                                   20110701            13.625            2.25                        1
2047                                   20110701            13.125            2.25                        1
2048                                   20110701             12.25            2.25                        1
2049                                   20060801              9.95           3.375                        0
2050                                   20110701            13.125            2.25                        1
2051                                   20110701              13.5            2.25                        1
2052                                   20110701                13            2.25                        1
2053                                   20110701            13.625            2.25                        1
2054                                   20110701            12.875            2.25                        1
2055                                   20110701            13.625            2.25                        1
2056                                   20110701            12.625            2.25                        1
2057                                   20110701             11.75            2.25                        1
2058                                   20060801              9.95             3.5                        0
2059                                   20110701            12.625            2.25                        1
2060                                   20060801              9.95           2.875                        0
2061                                   20110701             13.75            2.25                        1
2062                                   20110701                13            2.25                        1
2063                                   20110701            13.125            2.25                        1
2064                                   20060801              9.95            3.25                        0
2065                                   20060801              9.95            3.25                        0
2066                                   20110701            13.125            2.25                        1
2067                                   20060801              9.95           3.625                        0
2068                                   20110701            12.375            2.25                        1
2069                                   20110701             13.25            2.25                        1
2070                                   20110701            12.875            2.25                        1
2071                                   20110701            12.625            2.25                        1
2072                                   20060801              9.95            3.25                        0
2073                                   20110701             13.25            2.25                        1
2074                                   20110701            13.125            2.25                        1
2075                                   20110701              13.5            2.25                        1
2076                                   20110701              13.5            2.25                        1
2077                                   20060801              9.95           3.125                        0
2078                                   20110701              12.5            2.25                        1
2079                                   20110701             12.75            2.25                        1
2080                                   20110701                13            2.25                        1
2081                                   20110701            13.375            2.25                        1
2082                                   20110701            12.875            2.25                        1
2083                                   20110701              12.5            2.25                        1
2084                                   20110701              13.5            2.25                        1
2085                                   20110701                13            2.25                        1
2086                                   20060801              9.95             3.5                        0
2087                                   20110701                13            2.25                        1
2088                                   20060801              9.95            3.25                        0
2089                                   20060801              9.95           2.875                        0
2090                                   20110701            12.125            2.25                        1
2091                                   20110701            13.375            2.25                        1
2092                                   20110701            13.375            2.25                        1
2093                                   20060801              9.95             3.5                        0
2094                                   20110701             12.25            2.25                        1
2095                                   20110701              13.5            2.25                        1
2096                                   20110701            13.375            2.25                        1
2097                                   20110701                13            2.25                        1
2098                                   20060801              9.95             3.5                        0
2099                                   20110701              13.5            2.25                        1
2100                                   20110701            13.125            2.25                        1
2101                                   20110701             12.75            2.25                        1
2102                                   20110701             12.75            2.25                        1
2103                                   20060801              9.95             3.5                        0
2104                                   20060801              9.95             3.5                        0
2105                                   20110701              12.5            2.25                        1
2106                                   20110701            12.625            2.25                        1
2107                                   20110701             12.75            2.25                        1
2108                                   20110701              13.5            2.25                        1
2109                                   20060801              9.95           3.125                        0
2110                                   20110701            13.125            2.25                        1
2111                                   20110701             13.75            2.25                        1
2112                                   20110701              12.5            2.25                        1
2113                                   20110701              12.5            2.25                        1
2114                                   20110701             13.75            2.25                        1
2115                                   20060801              9.95             3.5                        0
2116                                   20110701            12.875            2.25                        1
2117                                   20110701             12.25            2.25                        1
2118                                   20110701            12.625            2.25                        1
2119                                   20110701                13            2.25                        1
2120                                   20110701                13            2.25                        1
2121                                   20110701            12.375            2.25                        1
2122                                   20060801              9.95             3.5                        0
2123                                   20110701              13.5            2.25                        1
2124                                   20110701              13.5            2.25                        1
2125                                   20110701            12.625            2.25                        1
2126                                   20060801              9.95           3.625                        0
2127                                   20060801              9.95             3.5                        0
2128                                   20110701            12.625            2.25                        1
2129                                   20060801              9.95             3.5                        0
2130                                   20110701            13.125            2.25                        1
2131                                   20110701            12.875            2.25                        1
2132                                   20110701              13.5            2.25                        1
2133                                   20110701            13.625            2.25                        1
2134                                   20110701             12.75            2.25                        1
2135                                   20060801              9.95             3.5                        0
2136                                   20110701            13.375            2.25                        1
2137                                   20110701              12.5            2.25                        1
2138                                   20110701             12.25            2.25                        1
2139                                   20110701            12.625            2.25                        1
2140                                   20060801              9.95            3.25                        0
2141                                   20110701              12.5            2.25                        1
2142                                   20110701            12.875            2.25                        1
2143                                   20110701            12.375            2.25                        1
2144                                   20110701             12.75            2.25                        1
2145                                   20110701            13.625            2.25                        1
2146                                   20110701            13.125            2.25                        1
2147                                   20060801              9.95             3.5                        0
2148                                   20110701             12.75            2.25                        1
2149                                   20110701                13            2.25                        1
2150                                   20110701            12.625            2.25                        1
2151                                   20110701                13            2.25                        1
2152                                   20110701            12.875            2.25                        1
2153                                   20110701                13            2.25                        1
2154                                   20060801              9.95           3.375                        0
2155                                   20110701            12.875            2.25                        1
2156                                   20060801              9.95           3.125                        0
2157                                   20110701             13.75            2.25                        1
2158                                   20110701            13.125            2.25                        1
2159                                   20060801              9.95            3.25                        0
2160                                   20110701            12.125            2.25                        1
2161                                   20110701            12.625            2.25                        1
2162                                   20110701              13.5            2.25                        1
2163                                   20060801              9.95             3.5                        0
2164                                   20110701            12.875            2.25                        1
2165                                   20110701                13            2.25                        1
2166                                   20110701            12.625            2.25                        1
2167                                   20110701            12.625            2.25                        1
2168                                   20110701            12.625            2.25                        1
2169                                   20110701              13.5            2.25                        1
2170                                   20110701            13.125            2.25                        1
2171                                   20110701            13.125            2.25                        1
2172                                   20110701             13.25            2.25                        1
2173                                   20110701            12.375            2.25                        1
2174                                   20110701                12            2.25                        1
2175                                   20110701            13.125            2.25                        1
2176                                   20110701            12.875            2.25                        1
2177                                   20110701            12.875            2.25                        1
2178                                   20060801              9.95             3.5                        0
2179                                   20060801              9.95             3.5                        0
2180                                   20110701            12.875            2.25                        1
2181                                   20110701             12.75            2.25                        1
2182                                   20061001              9.95             3.5                        0
2183                                   20060801              9.95             3.5                        0
2184                                   20110701            13.375            2.25                        1
2185                                   20110701                13            2.25                        1
2186                                   20060801              9.95             3.5                        0
2187                                   20110701            13.375            2.25                        1
2188                                   20110701             13.25            2.25                        1
2189                                   20110701            12.375            2.25                        1
2190                                   20110701             12.75            2.25                        1
2191                                   20110701              13.5            2.25                        1
2192                                   20110701            12.875            2.25                        1
2193                                   20110701            12.625            2.25                        1
2194                                   20060801              9.95             3.5                        0
2195                                   20110701            12.875            2.25                        1
2196                                   20110701              13.5            2.25                        1
2197                                   20110701                13            2.25                        1
2198                                   20110701             12.75            2.25                        1
2199                                   20110701              12.5            2.25                        1
2200                                   20110701              13.5            2.25                        1
2201                                   20110701            13.125            2.25                        1
2202                                   20060801              9.95             3.5                        0
2203                                   20110701            13.375            2.25                        1
2204                                   20060801              9.95           3.375                        0
2205                                   20060801              9.95             3.5                        0
2206                                   20110701             12.75            2.25                        1
2207                                   20060801              9.95             3.5                        0
2208                                   20110701            13.125            2.25                        1
2209                                   20110701             13.25            2.25                        1
2210                                   20110701            12.875            2.25                        1
2211                                   20060801              9.95            2.75                        0
2212                                   20060801              9.95             3.5                        0
2213                                   20060801              9.95            3.25                        0
2214                                   20110701            12.875            2.25                        1
2215                                   20110701                13            2.25                        1
2216                                   20110701             12.75            2.25                        1
2217                                   20110701             12.25            2.25                        1
2218                                   20060801              9.95             3.5                        0
2219                                   20110701            13.125            2.25                        1
2220                                   20110701            12.875            2.25                        1
2221                                   20110701             12.75            2.25                        1
2222                                   20110701                13            2.25                        1
2223                                   20110701             12.75            2.25                        1
2224                                   20110701            12.625            2.25                        1
2225                                   20060801              9.95             3.5                        0
2226                                   20110701            13.125            2.25                        1
2227                                   20060801              9.95             3.5                        0
2228                                   20110701            12.875            2.25                        1
2229                                   20110701                13            2.25                        1
2230                                   20060801              9.95           3.375                        0
2231                                   20110701             12.75            2.25                        1
2232                                   20110701            12.875            2.25                        1
2233                                   20110701              12.5            2.25                        1
2234                                   20110701             12.75            2.25                        1
2235                                   20110701              13.5            2.25                        1
2236                                   20110701              13.5            2.25                        1
2237                                   20110701             13.25            2.25                        1
2238                                   20110701              11.5            2.25                        1
2239                                   20110701              13.5            2.25                        1
2240                                   20110701                13            2.25                        1
2241                                   20110701              13.5            2.25                        1
2242                                   20110701            12.625            2.25                        1
2243                                   20060801              9.95           2.875                        0
2244                                   20110701                13            2.25                        1
2245                                   20110701              13.5            2.25                        1
2246                                   20110701            12.375            2.25                        1
2247                                   20060801              9.95           3.375                        0
2248                                   20110701            12.375            2.25                        1
2249                                   20110701             12.75            2.25                        1
2250                                   20060801              9.95           3.375                        0
2251                                   20110701              13.5            2.25                        1
2252                                   20110701            12.625            2.25                        1
2253                                   20110701            13.375            2.25                        1
2254                                   20060801              9.95             3.5                        0
2255                                   20110701            12.875            2.25                        1
2256                                   20110701            12.125            2.25                        1
2257                                   20110701            13.625            2.25                        1
2258                                   20110701            11.875            2.25                        1
2259                                   20060801              9.95             3.5                        0
2260                                   20110701              13.5            2.25                        1
2261                                   20110701              13.5            2.25                        1
2262                                   20110701            12.625            2.25                        1
2263                                   20110701                12            2.25                        1
2264                                   20110701              13.5            2.25                        1
2265                                   20110701             12.25            2.25                        1
2266                                   20110701              13.5            2.25                        1
2267                                   20110701              13.5            2.25                        1
2268                                   20110701                13            2.25                        1
2269                                   20110701              13.5            2.25                        1
2270                                   20110701            13.125            2.25                        1
2271                                   20110701                13            2.25                        1
2272                                   20110701              13.5            2.25                        1
2273                                   20110701            12.125            2.25                        1
2274                                   20110701            13.625            2.25                        1
2275                                   20110701            13.375            2.25                        1
2276                                   20110701            12.875            2.25                        1
2277                                   20060801              9.95             3.5                        0
2278                                   20060801              9.95             3.5                        0
2279                                   20060801              9.95               3                        0
2280                                   20110701              13.5            2.25                        1
2281                                   20060801              9.95             3.5                        0
2282                                   20060801              9.95             3.5                        0
2283                                   20060801              9.95             3.5                        0
2284                                   20060801              9.95             3.5                        0
2285                                   20060801              9.95           3.625                        0
2286                                   20060801              9.95             3.5                        0
2287                                   20060801              9.95               2                        0
2288                                   20060801              9.95               3                        0
2289                                   20060801              9.95             3.5                        0
2290                                   20060801              9.95           2.875                        0
2291                                   20060801              9.95            3.25                        0
2292                                   20060801              9.95             3.5                        0
2293                                   20060801              9.95             3.5                        0
2294                                   20060801              9.95             3.5                        0
2295                                   20060801              9.95             3.5                        0
2296                                   20060801              9.95             3.5                        0
2297                                   20060801              9.95           3.625                        0
2298                                   20060801              9.95             3.5                        0
2299                                   20060801              9.95           2.625                        0
2300                                   20060801              9.95             3.5                        0
2301                                   20060801              9.95             3.5                        0
2302                                   20060801              9.95            3.75                        0
2303                                   20060801              9.95             3.5                        0
2304                                   20060801              9.95            3.75                        0
2305                                   20060801              9.95            3.75                        0
2306                                   20060801              9.95           3.125                        0
2307                                   20060801              9.95           3.125                        0
2308                                   20060801              9.95           3.125                        0
2309                                   20060801              9.95            3.25                        0
2310                                   20060801              9.95            3.75                        0
2311                                   20060801              9.95            3.25                        0
2312                                   20060801              9.95            3.75                        0
2313                                   20060801              9.95             3.5                        0
2314                                   20060801              9.95           3.625                        0
2315                                   20060801              9.95           3.375                        0
2316                                   20060801              9.95            3.75                        0
2317                                   20060801              9.95             3.5                        0
2318                                   20060801              9.95            3.75                        0
2319                                   20060801              9.95            3.75                        0
2320                                   20060801              9.95            3.75                        0
2321                                   20060801              9.95            3.75                        0
2322                                   20060801              9.95            3.25                        0
2323                                   20060801              9.95            3.75                        0
2324                                   20060801              9.95           3.125                        0
2325                                   20060801              9.95            3.75                        0
2326                                   20060801              9.95            3.75                        0
2327                                   20060801              9.95            3.75                        0
2328                                   20060801              9.95            2.75                        0
2329                                   20060801              9.95             3.5                        0
2330                                   20060801              9.95           3.375                        0
2331                                   20060801              9.95             3.5                        0
2332                                   20060801              9.95            3.75                        0
2333                                   20060801              9.95           3.375                        0
2334                                   20060801              9.95            3.75                        0
2335                                   20060801              9.95            3.75                        0
2336                                   20060801              9.95            3.75                        0
2337                                   20060801              9.95             3.5                        0
2338                                   20060801              9.95            3.75                        0
2339                                   20060801              9.95           3.375                        0
2340                                   20060801              9.95           3.375                        0
2341                                   20060801              9.95             3.5                        0
2342                                   20060801              9.95            3.25                        0
2343                                   20060801              9.95           3.375                        0
2344                                   20060801              9.95           3.625                        0
2345                                   20060801              9.95             3.5                        0
2346                                   20060801              9.95             3.5                        0
2347                                   20060801              9.95            3.25                        0
2348                                   20060801              9.95            3.75                        0
2349                                   20060801              9.95            3.75                        0
2350                                   20060801              9.95             3.5                        0
2351                                   20060801              9.95             3.5                        0
2352                                   20060801              9.95            3.75                        0
2353                                   20060801              9.95            3.75                        0
2354                                   20060801              9.95            3.75                        0
2355                                   20060801              9.95            3.75                        0
2356                                   20060801              9.95            3.75                        0
2357                                   20060801              9.95             3.5                        0
2358                                   20060801              9.95            3.75                        0
2359                                   20060801              9.95            3.75                        0
2360                                   20060801              9.95           3.125                        0
2361                                   20060801              9.95            3.75                        0
2362                                   20060801              9.95             3.5                        0
2363                                   20060801              9.95             3.5                        0
2364                                   20060801              9.95           3.625                        0
2365                                   20060801              9.95               3                        0
2366                                   20060801              9.95            3.75                        0
2367                                   20060801              9.95            3.75                        0
2368                                   20060801              9.95             3.5                        0
2369                                   20060801              9.95           3.375                        0
2370                                   20060801              9.95           3.375                        0
2371                                   20060801              9.95            3.75                        0
2372                                   20060801              9.95             3.5                        0
2373                                   20060801              9.95            3.75                        0
2374                                   20060801              9.95            3.75                        0
2375                                   20060801              9.95            3.75                        0
2376                                   20060801              9.95             3.5                        0
2377                                   20060801              9.95             3.5                        0
2378                                   20060801              9.95           3.125                        0
2379                                   20060801              9.95            3.75                        0
2380                                   20060801              9.95            3.75                        0
2381                                   20060801              9.95            3.75                        0
2382                                   20060801              9.95            3.25                        0
2383                                   20060801              9.95             3.5                        0
2384                                   20060801              9.95            3.75                        0
2385                                   20060801              9.95            3.75                        0
2386                                   20060801              9.95           3.125                        0
2387                                   20060801              9.95           3.625                        0
2388                                   20060801              9.95             3.5                        0
2389                                   20060801              9.95             3.5                        0
2390                                   20060801              9.95           3.375                        0
2391                                   20060801              9.95            3.75                        0
2392                                   20060801              9.95             3.5                        0
2393                                   20060801              9.95             3.5                        0
2394                                   20060801              9.95           3.375                        0
2395                                   20060801              9.95            3.75                        0
2396                                   20060801              9.95            3.75                        0
2397                                   20060801              9.95            3.75                        0
2398                                   20060801              9.95           3.375                        0
2399                                   20060801              9.95            3.75                        0
2400                                   20060801              9.95            3.75                        0
2401                                   20060801              9.95            3.75                        0
2402                                   20060801              9.95             3.5                        0
2403                                   20060801              9.95           3.625                        0
2404                                   20060801              9.95             3.5                        0
2405                                   20060801              9.95             3.5                        0
2406                                   20060801              9.95           3.625                        0
2407                                   20060801              9.95            3.75                        0
2408                                   20060801              9.95            3.75                        0
2409                                   20060801              9.95            3.75                        0
2410                                   20060801              9.95             3.5                        0
2411                                   20060801              9.95            3.75                        0
2412                                   20060801              9.95            3.75                        0
2413                                   20060801              9.95             3.5                        0
2414                                   20060801              9.95            3.75                        0
2415                                   20060801              9.95             3.5                        0
2416                                   20060801              9.95           3.625                        0
2417                                   20060801              9.95           3.625                        0
2418                                   20060801              9.95            3.75                        0
2419                                   20060801              9.95             3.5                        0
2420                                   20060801              9.95            3.75                        0
2421                                   20060801              9.95            3.75                        0
2422                                   20060801              9.95            3.75                        0
2423                                   20060801              9.95            3.75                        0
2424                                   20060801              9.95            3.75                        0
2425                                   20060801              9.95           3.375                        0
2426                                   20060801              9.95           3.625                        0
2427                                   20060801              9.95            3.75                        0
2428                                   20060801              9.95             3.5                        0
2429                                   20060801              9.95           3.625                        0
2430                                   20060801              9.95            3.25                        0
2431                                   20060801              9.95             3.5                        0
2432                                   20060801              9.95            3.75                        0
2433                                   20060801              9.95            3.75                        0
2434                                   20060801              9.95             3.5                        0
2435                                   20060801              9.95             3.5                        0
2436                                   20060801              9.95           3.625                        0
2437                                   20060801              9.95            3.45                        0
2438                                   20060801              9.95           3.625                        0
2439                                   20060801              9.95             3.5                        0
2440                                   20060801              9.95             3.5                        0
2441                                   20060801              9.95           3.375                        0
2442                                   20060801              9.95            3.75                        0
2443                                   20060801              9.95            3.75                        0
2444                                   20060801              9.95           3.375                        0
2445                                   20060801              9.95             3.5                        0
2446                                   20060801              9.95           2.875                        0
2447                                   20060801              9.95             3.5                        0
2448                                   20060801              9.95            3.75                        0
2449                                   20060801              9.95            3.75                        0
2450                                   20060801              9.95             3.5                        0
2451                                   20060801              9.95             3.5                        0
2452                                   20060801              9.95            3.75                        0
2453                                   20060801              9.95             3.5                        0
2454                                   20060801              9.95             3.5                        0
2455                                   20060801              9.95            3.75                        0
2456                                   20060801              9.95            3.75                        0
2457                                   20060801              9.95            3.75                        0
2458                                   20060801              9.95            3.75                        0
2459                                   20060801              9.95            2.25                        0
2460                                   20060801              9.95            3.75                        0
2461                                   20060801              9.95            3.25                        0
2462                                   20060801              9.95             3.5                        0
2463                                   20060801              9.95           3.375                        0
2464                                   20060801              9.95           3.625                        0
2465                                   20060801              9.95            3.75                        0
2466                                   20060801              9.95            3.75                        0
2467                                   20060801              9.95            3.75                        0
2468                                   20060801              9.95            3.75                        0
2469                                   20060801              9.95           3.375                        0
2470                                   20060801              9.95             3.5                        0
2471                                   20060801              9.95             3.5                        0
2472                                   20060801              9.95           3.625                        0
2473                                   20060801              9.95           3.625                        0
2474                                   20060801              9.95            3.75                        0
2475                                   20060801              9.95            3.75                        0
2476                                   20060801              9.95            3.75                        0
2477                                   20060801              9.95            3.75                        0
2478                                   20060801              9.95            3.75                        0
2479                                   20060801              9.95            3.25                        0
2480                                   20060801              9.95            3.75                        0
2481                                   20060801              9.95            3.75                        0
2482                                   20060801              9.95           3.625                        0
2483                                   20060801              9.95             3.5                        0
2484                                   20060801              9.95           3.625                        0
2485                                   20060801              9.95           3.375                        0
2486                                   20060801              9.95           3.375                        0
2487                                   20060801              9.95           3.375                        0
2488                                   20060801              9.95            3.75                        0
2489                                   20060801              9.95            3.75                        0
2490                                   20060801              9.95            3.75                        0
2491                                   20060801              9.95             3.5                        0
2492                                   20060801              9.95             3.5                        0
2493                                   20060801              9.95           3.625                        0
2494                                   20060801              9.95           3.375                        0
2495                                   20060801              9.95             3.5                        0
2496                                   20060801              9.95           3.375                        0
2497                                   20060801              9.95             3.5                        0
2498                                   20060801              9.95            3.75                        0
2499                                   20060801              9.95            3.75                        0
2500                                   20060801              9.95            3.75                        0
2501                                   20060801              9.95               3                        0
2502                                   20060801              9.95             3.5                        0
2503                                   20060801              9.95           3.375                        0
2504                                   20060801              9.95            3.75                        0
2505                                   20060801              9.95             3.5                        0
2506                                   20060801              9.95            3.75                        0
2507                                   20060801              9.95           3.375                        0
2508                                   20060801              9.95             3.5                        0
2509                                   20060801              9.95             3.5                        0
2510                                   20060801              9.95             3.5                        0
2511                                   20060801              9.95           3.375                        0
2512                                   20060801              9.95             3.5                        0
2513                                   20060801              9.95             3.5                        0
2514                                   20060801              9.95             3.5                        0
2515                                   20060801              9.95             3.5                        0
2516                                   20060801              9.95           2.875                        0
2517                                   20060801              9.95             3.5                        0
2518                                   20060801              9.95             3.5                        0
2519                                   20060801              9.95           2.875                        0
2520                                   20060801              9.95             3.5                        0
2521                                   20060801              9.95               3                        0
2522                                   20060801              9.95             3.5                        0
2523                                   20110401            12.875            2.25                        1
2524                                   20060801              9.95               3                        0
2525                                   20060801              9.95             3.5                        0
2526                                   20060801              9.95             3.5                        0
2527                                   20110401             12.25            2.25                        1
2528                                   20060801              9.95             3.5                        0
2529                                   20060801              9.95             3.5                        0
2530                                   20110501            11.875            2.25                        1
2531                                   20060801              9.95            2.75                        0
2532                                   20060801              9.95             3.5                        0
2533                                   20060801              9.95             3.5                        0
2534                                   20060801              9.95               3                        0
2535                                   20060801              9.95           2.875                        0
2536                                   20060801              9.95             3.5                        0
2537                                   20060801              9.95            3.25                        0
2538                                   20110401            11.875            2.25                        1
2539                                   20110401              12.5            2.25                        1
2540                                   20060801              9.95             3.5                        0
2541                                   20110501            12.625            2.25                        1
2542                                   20110601            12.375            2.25                        1
2543                                   20060801              9.95             3.5                        0
2544                                   20060801              9.95               3                        0
2545                                   20060801              9.95             3.5                        0
2546                                   20060801              9.95             3.5                        0
2547                                   20110501              12.5            2.25                        1
2548                                   20110501            12.375            2.25                        1
2549                                   20060801              9.95           3.375                        0
2550                                   20060801              9.95             3.5                        0
2551                                   20060801              9.95           3.375                        0
2552                                   20060801              9.95             3.5                        0
2553                                   20110401              12.5            2.25                        1
2554                                   20060801              9.95             3.5                        0
2555                                   20110401            11.625            2.25                        1
2556                                   20060801              9.95           2.875                        0
2557                                   20060801              9.95             3.5                        0
2558                                   20110601             12.75            2.25                        1
2559                                   20060801              9.95             3.5                        0
2560                                   20110401                12            2.25                        1
2561                                   20110401            12.375            2.25                        1
2562                                   20110401            12.125            2.25                        1
2563                                   20110501             12.75            2.25                        1
2564                                   20060801              9.95           2.875                        0
2565                                   20060801              9.95           2.875                        0
2566                                   20110401             12.25            2.25                        1
2567                                   20110501            12.125            2.25                        1
2568                                   20060801              9.95             3.5                        0
2569                                   20110401             12.25            2.25                        1
2570                                   20110501            12.125            2.25                        1
2571                                   20110501            12.125            2.25                        1
2572                                   20110501            12.375            2.25                        1
2573                                   20110501             12.25            2.25                        1
2574                                   20110501            12.875            2.25                        1
2575                                   20110501             12.75            2.25                        1
2576                                   20110501            12.625            2.25                        1
2577                                   20060801              9.95               3                        0
2578                                   20110601            13.375            2.25                        1
2579                                   20060801              9.95           2.875                        0
2580                                   20060801              9.95             3.5                        0
2581                                   20110401             12.75            2.25                        1
2582                                   20060801              9.95            3.25                        0
2583                                   20060801              9.95             3.5                        0
2584                                   20110601            12.625            2.25                        1
2585                                   20060801              9.95             3.5                        0
2586                                   20110501             13.25            2.25                        1
2587                                   20110501                13            2.25                        1
2588                                   20060801              9.95             3.5                        0
2589                                   20060801              9.95           3.125                        0
2590                                   20110501            12.875            2.25                        1
2591                                   20110501            12.875            2.25                        1
2592                                   20110401            11.875            2.25                        1
2593                                   20110501            12.375            2.25                        1
2594                                   20060801              9.95           3.375                        0
2595                                   20110501             12.25            2.25                        1
2596                                   20110501            12.375            2.25                        1
2597                                   20110401              12.5            2.25                        1
2598                                   20110501            13.375            2.25                        1
2599                                   20060801              9.95             3.5                        0
2600                                   20060801              9.95            3.25                        0
2601                                   20110501              12.5            2.25                        1
2602                                   20110501            12.375            2.25                        1
2603                                   20060801              9.95             3.5                        0
2604                                   20110601            12.875            2.25                        1
2605                                   20060801              9.95            3.75                        0
2606                                   20060801              9.95             3.5                        0
2607                                   20060801              9.95           3.625                        0
2608                                   20060801              9.95           3.375                        0
2609                                   20060801              9.95               3                        0
2610                                   20060801              9.95             3.5                        0
2611                                   20060801              9.95            3.75                        0
2612                                   20060801              9.95            3.75                        0
2613                                   20060801              9.95             3.5                        0
2614                                   20060801              9.95            3.75                        0
2615                                   20060801              9.95             3.5                        0
2616                                   20060801              9.95           3.625                        0
2617                                   20060801              9.95           3.375                        0
2618                                   20060801              9.95            3.75                        0
2619                                   20060801              9.95           3.125                        0
2620                                   20060801              9.95            3.75                        0
2621                                   20060801              9.95            3.75                        0
2622                                   20060801              9.95            3.75                        0
2623                                   20060801              9.95            3.25                        0
2624                                   20060801              9.95            3.25                        0
2625                                   20060801              9.95           3.375                        0
2626                                   20060801              9.95             3.5                        0
2627                                   20060801              9.95            3.75                        0
2628                                   20060801              9.95           3.125                        0
2629                                   20060801              9.95            3.75                        0
2630                                   20060801              9.95            3.75                        0
2631                                   20060801              9.95            3.75                        0
2632                                   20060801              9.95            3.75                        0
2633                                   20060801              9.95            3.25                        0
2634                                   20060801              9.95             3.5                        0
2635                                   20060801              9.95           3.375                        0
2636                                   20060801              9.95           3.625                        0
2637                                   20060801              9.95           3.125                        0
2638                                   20060801              9.95             3.5                        0
2639                                   20060801              9.95           3.625                        0
2640                                   20060801              9.95           3.375                        0
2641                                   20060801              9.95            3.75                        0
2642                                   20060801              9.95           3.375                        0
2643                                   20060801              9.95            3.75                        0
2644                                   20060801              9.95           3.375                        0
2645                                   20060801              9.95             3.5                        0
2646                                   20060801              9.95            3.75                        0
2647                                   20060801              9.95           2.875                        0
2648                                   20060801              9.95            3.75                        0
2649                                   20060801              9.95            3.25                        0
2650                                   20060801              9.95           3.375                        0
2651                                   20060801              9.95             3.5                        0
2652                                   20060801              9.95           3.375                        0
2653                                   20060801              9.95             3.5                        0
2654                                   20060801              9.95             3.5                        0
2655                                   20060801              9.95            3.75                        0
2656                                   20060801              9.95             3.5                        0
2657                                   20060801              9.95            3.75                        0
2658                                   20060801              9.95            3.75                        0
2659                                   20060801              9.95            3.75                        0
2660                                   20060801              9.95            3.75                        0
2661                                   20060801              9.95            3.75                        0
2662                                   20060801              9.95             3.5                        0
2663                                   20060801              9.95            3.75                        0
2664                                   20060801              9.95             3.5                        0
2665                                   20060801              9.95           3.375                        0
2666                                   20060801              9.95             3.5                        0
2667                                   20060801              9.95            3.75                        0
2668                                   20060801              9.95            3.75                        0
2669                                   20060801              9.95            3.75                        0
2670                                   20060801              9.95            3.75                        0
2671                                   20060801              9.95           3.625                        0
2672                                   20060801              9.95            3.75                        0
2673                                   20060801              9.95           3.375                        0
2674                                   20060801              9.95           3.625                        0
2675                                   20060801              9.95            3.45                        0
2676                                   20060801              9.95             3.5                        0
2677                                   20060801              9.95           3.625                        0
2678                                   20060801              9.95            3.75                        0
2679                                   20060801              9.95            3.25                        0
2680                                   20060801              9.95             3.5                        0
2681                                   20060801              9.95           3.375                        0
2682                                   20060801              9.95             3.5                        0
2683                                   20060801              9.95             3.5                        0
2684                                   20060801              9.95           3.375                        0
2685                                   20060801              9.95            3.75                        0
2686                                   20060801              9.95             3.5                        0
2687                                   20060801              9.95             3.5                        0
2688                                   20060801              9.95            3.75                        0
2689                                   20060801              9.95            3.75                        0
2690                                   20060801              9.95            3.75                        0
2691                                   20060801              9.95            3.75                        0
2692                                   20060801              9.95            3.25                        0
2693                                   20060801              9.95            3.75                        0
2694                                   20060801              9.95             3.5                        0
2695                                   20060801              9.95            3.75                        0
2696                                   20060801              9.95            3.75                        0
2697                                   20060801              9.95            3.75                        0
2698                                   20060801              9.95             3.5                        0
2699                                   20060801              9.95            3.25                        0
2700                                   20060801              9.95           3.125                        0
2701                                   20060801              9.95            3.75                        0
2702                                   20060801              9.95            3.75                        0
2703                                   20060801              9.95            3.75                        0
2704                                   20060801              9.95             3.5                        0
2705                                   20060801              9.95            3.75                        0
2706                                   20060801              9.95            3.75                        0
2707                                   20060801              9.95            3.25                        0
2708                                   20060801              9.95           3.125                        0
2709                                   20060801              9.95            3.75                        0
2710                                   20060801              9.95           3.375                        0
2711                                   20060801              9.95             3.5                        0
2712                                   20060801              9.95             3.5                        0
2713                                   20060801              9.95             3.5                        0
2714                                   20060801              9.95            3.75                        0
2715                                   20060801              9.95            3.75                        0
2716                                   20060801              9.95             3.5                        0
2717                                   20060801              9.95             3.5                        0
2718                                   20060801              9.95             3.5                        0
2719                                   20110601             12.75            2.25                        1
2720                                   20060801              9.95            3.75                        0
2721                                   20060801              9.95            3.75                        0
2722                                   20060801              9.95            3.75                        0
2723                                   20060801              9.95           2.875                        0
2724                                   20060801              9.95            3.75                        0
2725                                   20060801              9.95            3.75                        0
2726                                   20060801              9.95           3.625                        0
2727                                   20060801              9.95            3.75                        0
2728                                   20060801              9.95            3.75                        0
2729                                   20060801              9.95            3.75                        0
2730                                   20060801              9.95             3.5                        0
2731                                   20060801              9.95           3.125                        0
2732                                   20060801              9.95            3.75                        0
2733                                   20060801              9.95            3.75                        0
2734                                   20060801              9.95           3.625                        0
2735                                   20060801              9.95            3.75                        0
2736                                   20060801              9.95             3.5                        0
2737                                   20060801              9.95             3.5                        0
2738                                   20060801              9.95             3.5                        0
2739                                   20060801              9.95            3.75                        0
2740                                   20060801              9.95            3.75                        0
2741                                   20060801              9.95           3.625                        0
2742                                   20110501                13            2.25                        1
2743                                   20060801              9.95             3.5                        0
2744                                   20060801              9.95            3.75                        0
2745                                   20060801              9.95           3.625                        0
2746                                   20060801              9.95             3.5                        0




--------------------------------------------------------------------------------




              LIEN           BALLOON     IO_FLAG        IO_PERIOD
_____________________________________________________________________
1             First Lien     No               NO            NONIO
2             First Lien     No               NO            NONIO
3             First Lien     No               NO            NONIO
4             First Lien     No               NO            NONIO
5             First Lien     No               NO            NONIO
6             First Lien     No               NO            NONIO
7             First Lien     No               NO            NONIO
8             First Lien     No               NO            NONIO
9             First Lien     No               NO            NONIO
10            First Lien     No               NO            NONIO
11            First Lien     No               NO            NONIO
12            First Lien     No               NO            NONIO
13            First Lien     No               NO            NONIO
14            First Lien     No               NO            NONIO
15            First Lien     No               NO            NONIO
16            First Lien     No               NO            NONIO
17            First Lien     No               NO            NONIO
18            First Lien     No               NO            NONIO
19            First Lien     No               NO            NONIO
20            First Lien     No               NO            NONIO
21            First Lien     No               NO            NONIO
22            First Lien     No               NO            NONIO
23            First Lien     No               NO            NONIO
24            First Lien     No               NO            NONIO
25            First Lien     No               NO            NONIO
26            First Lien     No               NO            NONIO
27            First Lien     No               NO            NONIO
28            First Lien     No               NO            NONIO
29            First Lien     No               NO            NONIO
30            First Lien     No               NO            NONIO
31            First Lien     No               NO            NONIO
32            First Lien     No               NO            NONIO
33            First Lien     No               NO            NONIO
34            First Lien     No               NO            NONIO
35            First Lien     No               NO            NONIO
36            First Lien     No               NO            NONIO
37            First Lien     No               NO            NONIO
38            First Lien     No               NO            NONIO
39            First Lien     No               NO            NONIO
40            First Lien     No               NO            NONIO
41            First Lien     No               NO            NONIO
42            First Lien     No               NO            NONIO
43            First Lien     No               NO            NONIO
44            First Lien     No               NO            NONIO
45            First Lien     No               NO            NONIO
46            First Lien     No               NO            NONIO
47            First Lien     No               NO            NONIO
48            First Lien     No               NO            NONIO
49            First Lien     No               NO            NONIO
50            First Lien     No               NO            NONIO
51            First Lien     No               NO            NONIO
52            First Lien     No               NO            NONIO
53            First Lien     No               NO            NONIO
54            First Lien     No               NO            NONIO
55            First Lien     No               NO            NONIO
56            First Lien     No               NO            NONIO
57            First Lien     No               NO            NONIO
58            First Lien     No               NO            NONIO
59            First Lien     No               NO            NONIO
60            First Lien     No               NO            NONIO
61            First Lien     No               NO            NONIO
62            First Lien     No               NO            NONIO
63            First Lien     No               NO            NONIO
64            First Lien     No               NO            NONIO
65            First Lien     No               NO            NONIO
66            First Lien     No               NO            NONIO
67            First Lien     No               NO            NONIO
68            First Lien     No               NO            NONIO
69            First Lien     No               NO            NONIO
70            First Lien     No               NO            NONIO
71            First Lien     No               NO            NONIO
72            First Lien     No               NO            NONIO
73            First Lien     No               NO            NONIO
74            First Lien     No               NO            NONIO
75            First Lien     No               NO            NONIO
76            First Lien     No               NO            NONIO
77            First Lien     No               NO            NONIO
78            First Lien     No               NO            NONIO
79            First Lien     No               NO            NONIO
80            First Lien     No               NO            NONIO
81            First Lien     No               NO            NONIO
82            First Lien     No               NO            NONIO
83            First Lien     No               NO            NONIO
84            First Lien     No               NO            NONIO
85            First Lien     No               NO            NONIO
86            First Lien     No               NO            NONIO
87            First Lien     No               NO            NONIO
88            First Lien     No               NO            NONIO
89            First Lien     No               NO            NONIO
90            First Lien     No               NO            NONIO
91            First Lien     No               NO            NONIO
92            First Lien     No               NO            NONIO
93            First Lien     No               NO            NONIO
94            First Lien     No               NO            NONIO
95            First Lien     No               NO            NONIO
96            First Lien     No               NO            NONIO
97            First Lien     No               NO            NONIO
98            First Lien     No               NO            NONIO
99            First Lien     No               NO            NONIO
100           First Lien     No               NO            NONIO
101           First Lien     No               NO            NONIO
102           First Lien     No               NO            NONIO
103           First Lien     No               NO            NONIO
104           First Lien     No               NO            NONIO
105           First Lien     No               NO            NONIO
106           First Lien     No               NO            NONIO
107           First Lien     No               NO            NONIO
108           First Lien     No               NO            NONIO
109           First Lien     No               NO            NONIO
110           First Lien     No               NO            NONIO
111           First Lien     No               NO            NONIO
112           First Lien     No               NO            NONIO
113           First Lien     No               NO            NONIO
114           First Lien     No               NO            NONIO
115           First Lien     No               NO            NONIO
116           First Lien     No               NO            NONIO
117           First Lien     No               NO            NONIO
118           First Lien     No               NO            NONIO
119           First Lien     No               NO            NONIO
120           First Lien     No               NO            NONIO
121           First Lien     No               NO            NONIO
122           First Lien     No               NO            NONIO
123           First Lien     No               NO            NONIO
124           First Lien     No               NO            NONIO
125           First Lien     No               NO            NONIO
126           First Lien     No               NO            NONIO
127           First Lien     No               NO            NONIO
128           First Lien     No               NO            NONIO
129           First Lien     No               NO            NONIO
130           First Lien     No               NO            NONIO
131           First Lien     No               NO            NONIO
132           First Lien     No               NO            NONIO
133           First Lien     No               NO            NONIO
134           First Lien     No               NO            NONIO
135           First Lien     No               NO            NONIO
136           First Lien     No               NO            NONIO
137           First Lien     No               NO            NONIO
138           First Lien     No               NO            NONIO
139           First Lien     No               NO            NONIO
140           First Lien     No               NO            NONIO
141           First Lien     No               NO            NONIO
142           First Lien     No               NO            NONIO
143           First Lien     No               NO            NONIO
144           First Lien     No               NO            NONIO
145           First Lien     No               NO            NONIO
146           First Lien     No               NO            NONIO
147           First Lien     No               NO            NONIO
148           First Lien     No               NO            NONIO
149           First Lien     No               NO            NONIO
150           First Lien     No               NO            NONIO
151           First Lien     No               NO            NONIO
152           First Lien     No               NO            NONIO
153           First Lien     No               NO            NONIO
154           First Lien     No               NO            NONIO
155           First Lien     No               NO            NONIO
156           First Lien     No               NO            NONIO
157           First Lien     No               NO            NONIO
158           First Lien     No               NO            NONIO
159           First Lien     No               NO            NONIO
160           First Lien     No               NO            NONIO
161           First Lien     No               NO            NONIO
162           First Lien     No               NO            NONIO
163           First Lien     No               NO            NONIO
164           First Lien     No               NO            NONIO
165           First Lien     No               NO            NONIO
166           First Lien     No               NO            NONIO
167           First Lien     No               NO            NONIO
168           First Lien     No               NO            NONIO
169           First Lien     No               NO            NONIO
170           First Lien     No               NO            NONIO
171           First Lien     No               NO            NONIO
172           First Lien     No               NO            NONIO
173           First Lien     No               NO            NONIO
174           First Lien     No               NO            NONIO
175           First Lien     No               NO            NONIO
176           First Lien     No               NO            NONIO
177           First Lien     No               NO            NONIO
178           First Lien     No               NO            NONIO
179           First Lien     No               NO            NONIO
180           First Lien     No               NO            NONIO
181           First Lien     No               NO            NONIO
182           First Lien     No               NO            NONIO
183           First Lien     No               NO            NONIO
184           First Lien     No               NO            NONIO
185           First Lien     No               NO            NONIO
186           First Lien     No               NO            NONIO
187           First Lien     No               NO            NONIO
188           First Lien     No               NO            NONIO
189           First Lien     No               NO            NONIO
190           First Lien     No               NO            NONIO
191           First Lien     No               NO            NONIO
192           First Lien     No               NO            NONIO
193           First Lien     No               NO            NONIO
194           First Lien     No               NO            NONIO
195           First Lien     No               NO            NONIO
196           First Lien     No               NO            NONIO
197           First Lien     No               NO            NONIO
198           First Lien     No               NO            NONIO
199           First Lien     No               NO            NONIO
200           First Lien     No               NO            NONIO
201           First Lien     No               NO            NONIO
202           First Lien     No               NO            NONIO
203           First Lien     No               YES           10YRIO
204           First Lien     No               NO            NONIO
205           First Lien     No               NO            NONIO
206           First Lien     No               NO            NONIO
207           First Lien     No               NO            NONIO
208           First Lien     No               NO            NONIO
209           First Lien     No               NO            NONIO
210           First Lien     No               NO            NONIO
211           First Lien     No               NO            NONIO
212           First Lien     No               NO            NONIO
213           First Lien     No               NO            NONIO
214           First Lien     No               NO            NONIO
215           First Lien     No               NO            NONIO
216           First Lien     No               NO            NONIO
217           First Lien     No               NO            NONIO
218           First Lien     No               NO            NONIO
219           First Lien     No               NO            NONIO
220           First Lien     No               YES           10YRIO
221           First Lien     No               NO            NONIO
222           First Lien     No               NO            NONIO
223           First Lien     No               NO            NONIO
224           First Lien     No               NO            NONIO
225           First Lien     No               NO            NONIO
226           First Lien     No               NO            NONIO
227           First Lien     No               NO            NONIO
228           First Lien     No               NO            NONIO
229           First Lien     No               NO            NONIO
230           First Lien     No               NO            NONIO
231           First Lien     No               NO            NONIO
232           First Lien     No               YES           10YRIO
233           First Lien     No               NO            NONIO
234           First Lien     No               NO            NONIO
235           First Lien     No               NO            NONIO
236           First Lien     No               NO            NONIO
237           First Lien     No               NO            NONIO
238           First Lien     No               NO            NONIO
239           First Lien     No               NO            NONIO
240           First Lien     No               NO            NONIO
241           First Lien     No               NO            NONIO
242           First Lien     No               NO            NONIO
243           First Lien     No               NO            NONIO
244           First Lien     No               NO            NONIO
245           First Lien     No               NO            NONIO
246           First Lien     No               NO            NONIO
247           First Lien     No               NO            NONIO
248           First Lien     No               NO            NONIO
249           First Lien     No               NO            NONIO
250           First Lien     No               NO            NONIO
251           First Lien     No               NO            NONIO
252           First Lien     No               NO            NONIO
253           First Lien     No               NO            NONIO
254           First Lien     No               NO            NONIO
255           First Lien     No               NO            NONIO
256           First Lien     No               NO            NONIO
257           First Lien     No               NO            NONIO
258           First Lien     No               NO            NONIO
259           First Lien     No               NO            NONIO
260           First Lien     No               NO            NONIO
261           First Lien     No               NO            NONIO
262           First Lien     No               YES           10YRIO
263           First Lien     No               NO            NONIO
264           First Lien     No               YES           10YRIO
265           First Lien     No               YES           10YRIO
266           First Lien     No               NO            NONIO
267           First Lien     No               NO            NONIO
268           First Lien     No               YES           10YRIO
269           First Lien     No               YES           10YRIO
270           First Lien     No               YES           10YRIO
271           First Lien     No               NO            NONIO
272           First Lien     No               YES           10YRIO
273           First Lien     No               YES           10YRIO
274           First Lien     No               NO            NONIO
275           First Lien     No               NO            NONIO
276           First Lien     No               YES           10YRIO
277           First Lien     No               NO            NONIO
278           First Lien     No               YES           10YRIO
279           First Lien     No               YES           10YRIO
280           First Lien     No               NO            NONIO
281           First Lien     No               YES           10YRIO
282           First Lien     No               YES           10YRIO
283           First Lien     No               YES           10YRIO
284           First Lien     No               YES           10YRIO
285           First Lien     No               YES           10YRIO
286           First Lien     No               NO            NONIO
287           First Lien     No               YES           10YRIO
288           First Lien     No               NO            NONIO
289           First Lien     No               YES           10YRIO
290           First Lien     No               YES           10YRIO
291           First Lien     No               YES           10YRIO
292           First Lien     No               NO            NONIO
293           First Lien     No               YES           10YRIO
294           First Lien     No               NO            NONIO
295           First Lien     No               YES           10YRIO
296           First Lien     No               NO            NONIO
297           First Lien     No               YES           10YRIO
298           First Lien     No               YES           10YRIO
299           First Lien     No               YES           10YRIO
300           First Lien     No               YES           10YRIO
301           First Lien     No               NO            NONIO
302           First Lien     No               YES           10YRIO
303           First Lien     No               YES           10YRIO
304           First Lien     No               YES           10YRIO
305           First Lien     No               NO            NONIO
306           First Lien     No               YES           10YRIO
307           First Lien     No               NO            NONIO
308           First Lien     No               YES           10YRIO
309           First Lien     No               YES           10YRIO
310           First Lien     No               NO            NONIO
311           First Lien     No               YES           10YRIO
312           First Lien     No               YES           10YRIO
313           First Lien     No               NO            NONIO
314           First Lien     No               YES           10YRIO
315           First Lien     No               YES           10YRIO
316           First Lien     No               NO            NONIO
317           First Lien     No               NO            NONIO
318           First Lien     No               YES           10YRIO
319           First Lien     No               NO            NONIO
320           First Lien     No               NO            NONIO
321           First Lien     No               NO            NONIO
322           First Lien     No               NO            NONIO
323           First Lien     No               YES           10YRIO
324           First Lien     No               YES           10YRIO
325           First Lien     No               NO            NONIO
326           First Lien     No               YES           10YRIO
327           First Lien     No               NO            NONIO
328           First Lien     No               YES           10YRIO
329           First Lien     No               YES           10YRIO
330           First Lien     No               YES           10YRIO
331           First Lien     No               YES           10YRIO
332           First Lien     No               YES           10YRIO
333           First Lien     No               YES           10YRIO
334           First Lien     No               YES           10YRIO
335           First Lien     No               YES           10YRIO
336           First Lien     No               YES           10YRIO
337           First Lien     No               NO            NONIO
338           First Lien     No               YES           10YRIO
339           First Lien     No               YES           10YRIO
340           First Lien     No               NO            NONIO
341           First Lien     No               YES           10YRIO
342           First Lien     No               YES           10YRIO
343           First Lien     No               YES           10YRIO
344           First Lien     No               YES           10YRIO
345           First Lien     No               YES           10YRIO
346           First Lien     No               NO            NONIO
347           First Lien     No               YES           10YRIO
348           First Lien     No               NO            NONIO
349           First Lien     No               YES           10YRIO
350           First Lien     No               NO            NONIO
351           First Lien     No               NO            NONIO
352           First Lien     No               NO            NONIO
353           First Lien     No               NO            NONIO
354           First Lien     No               NO            NONIO
355           First Lien     No               NO            NONIO
356           First Lien     No               NO            NONIO
357           First Lien     No               NO            NONIO
358           First Lien     No               YES           10YRIO
359           First Lien     No               YES           10YRIO
360           First Lien     No               YES           10YRIO
361           First Lien     No               YES           10YRIO
362           First Lien     No               YES           10YRIO
363           First Lien     No               YES           10YRIO
364           First Lien     No               YES           10YRIO
365           First Lien     No               YES           10YRIO
366           First Lien     No               YES           10YRIO
367           First Lien     No               NO            NONIO
368           First Lien     No               NO            NONIO
369           First Lien     No               YES           10YRIO
370           First Lien     No               NO            NONIO
371           First Lien     No               YES           10YRIO
372           First Lien     No               NO            NONIO
373           First Lien     No               YES           10YRIO
374           First Lien     No               YES           10YRIO
375           First Lien     No               NO            NONIO
376           First Lien     No               NO            NONIO
377           First Lien     No               NO            NONIO
378           First Lien     No               YES           10YRIO
379           First Lien     No               YES           10YRIO
380           First Lien     No               YES           10YRIO
381           First Lien     No               YES           10YRIO
382           First Lien     No               NO            NONIO
383           First Lien     No               YES           10YRIO
384           First Lien     No               YES           10YRIO
385           First Lien     No               YES           10YRIO
386           First Lien     No               YES           10YRIO
387           First Lien     No               YES           10YRIO
388           First Lien     No               NO            NONIO
389           First Lien     No               YES           10YRIO
390           First Lien     No               YES           10YRIO
391           First Lien     No               YES           10YRIO
392           First Lien     No               YES           10YRIO
393           First Lien     No               YES           10YRIO
394           First Lien     No               YES           10YRIO
395           First Lien     No               YES           10YRIO
396           First Lien     No               YES           10YRIO
397           First Lien     No               YES           10YRIO
398           First Lien     No               YES           10YRIO
399           First Lien     No               YES           10YRIO
400           First Lien     No               YES           10YRIO
401           First Lien     No               YES           10YRIO
402           First Lien     No               YES           10YRIO
403           First Lien     No               YES           10YRIO
404           First Lien     No               YES           10YRIO
405           First Lien     No               YES           10YRIO
406           First Lien     No               YES           10YRIO
407           First Lien     No               YES           10YRIO
408           First Lien     No               YES           10YRIO
409           First Lien     No               NO            NONIO
410           First Lien     No               YES           10YRIO
411           First Lien     No               YES           10YRIO
412           First Lien     No               YES           10YRIO
413           First Lien     No               YES           10YRIO
414           First Lien     No               YES           10YRIO
415           First Lien     No               YES           10YRIO
416           First Lien     No               YES           10YRIO
417           First Lien     No               NO            NONIO
418           First Lien     No               YES           10YRIO
419           First Lien     No               YES           10YRIO
420           First Lien     No               NO            NONIO
421           First Lien     No               YES           10YRIO
422           First Lien     No               YES           10YRIO
423           First Lien     No               YES           10YRIO
424           First Lien     No               YES           10YRIO
425           First Lien     No               YES           10YRIO
426           First Lien     No               YES           10YRIO
427           First Lien     No               YES           10YRIO
428           First Lien     No               YES           10YRIO
429           First Lien     No               NO            NONIO
430           First Lien     No               YES           10YRIO
431           First Lien     No               YES           10YRIO
432           First Lien     No               YES           10YRIO
433           First Lien     No               NO            NONIO
434           First Lien     No               YES           10YRIO
435           First Lien     No               YES           10YRIO
436           First Lien     No               YES           10YRIO
437           First Lien     No               NO            NONIO
438           First Lien     No               YES           10YRIO
439           First Lien     No               YES           10YRIO
440           First Lien     No               YES           10YRIO
441           First Lien     No               YES           10YRIO
442           First Lien     No               YES           10YRIO
443           First Lien     No               YES           10YRIO
444           First Lien     No               YES           10YRIO
445           First Lien     No               NO            NONIO
446           First Lien     No               NO            NONIO
447           First Lien     No               NO            NONIO
448           First Lien     No               YES           10YRIO
449           First Lien     No               YES           10YRIO
450           First Lien     No               YES           10YRIO
451           First Lien     No               YES           10YRIO
452           First Lien     No               YES           10YRIO
453           First Lien     No               NO            NONIO
454           First Lien     No               NO            NONIO
455           First Lien     No               YES           10YRIO
456           First Lien     No               YES           10YRIO
457           First Lien     No               YES           10YRIO
458           First Lien     No               NO            NONIO
459           First Lien     No               NO            NONIO
460           First Lien     No               YES           10YRIO
461           First Lien     No               NO            NONIO
462           First Lien     No               YES           10YRIO
463           First Lien     No               YES           10YRIO
464           First Lien     No               YES           10YRIO
465           First Lien     No               NO            NONIO
466           First Lien     No               NO            NONIO
467           First Lien     No               YES           10YRIO
468           First Lien     No               YES           10YRIO
469           First Lien     No               YES           10YRIO
470           First Lien     No               YES           10YRIO
471           First Lien     No               YES           10YRIO
472           First Lien     No               NO            NONIO
473           First Lien     No               YES           10YRIO
474           First Lien     No               NO            NONIO
475           First Lien     No               YES           10YRIO
476           First Lien     No               NO            NONIO
477           First Lien     No               YES           10YRIO
478           First Lien     No               YES           10YRIO
479           First Lien     No               YES           10YRIO
480           First Lien     No               YES           10YRIO
481           First Lien     No               YES           10YRIO
482           First Lien     No               NO            NONIO
483           First Lien     No               NO            NONIO
484           First Lien     No               YES           10YRIO
485           First Lien     No               YES           10YRIO
486           First Lien     No               NO            NONIO
487           First Lien     No               YES           10YRIO
488           First Lien     No               YES           10YRIO
489           First Lien     No               YES           10YRIO
490           First Lien     No               YES           10YRIO
491           First Lien     No               YES           10YRIO
492           First Lien     No               YES           10YRIO
493           First Lien     No               YES           10YRIO
494           First Lien     No               YES           10YRIO
495           First Lien     No               YES           10YRIO
496           First Lien     No               YES           10YRIO
497           First Lien     No               YES           10YRIO
498           First Lien     No               YES           10YRIO
499           First Lien     No               NO            NONIO
500           First Lien     No               YES           10YRIO
501           First Lien     No               YES           10YRIO
502           First Lien     No               YES           10YRIO
503           First Lien     No               NO            NONIO
504           First Lien     No               YES           10YRIO
505           First Lien     No               YES           10YRIO
506           First Lien     No               YES           10YRIO
507           First Lien     No               YES           10YRIO
508           First Lien     No               NO            NONIO
509           First Lien     No               YES           10YRIO
510           First Lien     No               YES           10YRIO
511           First Lien     No               YES           10YRIO
512           First Lien     No               YES           10YRIO
513           First Lien     No               NO            NONIO
514           First Lien     No               YES           10YRIO
515           First Lien     No               YES           10YRIO
516           First Lien     No               YES           10YRIO
517           First Lien     No               YES           10YRIO
518           First Lien     No               NO            NONIO
519           First Lien     No               YES           10YRIO
520           First Lien     No               YES           10YRIO
521           First Lien     No               YES           10YRIO
522           First Lien     No               NO            NONIO
523           First Lien     No               YES           10YRIO
524           First Lien     No               YES           10YRIO
525           First Lien     No               NO            NONIO
526           First Lien     No               YES           10YRIO
527           First Lien     No               YES           10YRIO
528           First Lien     No               YES           10YRIO
529           First Lien     No               YES           10YRIO
530           First Lien     No               YES           10YRIO
531           First Lien     No               YES           10YRIO
532           First Lien     No               YES           10YRIO
533           First Lien     No               YES           10YRIO
534           First Lien     No               YES           10YRIO
535           First Lien     No               YES           10YRIO
536           First Lien     No               YES           10YRIO
537           First Lien     No               YES           10YRIO
538           First Lien     No               YES           10YRIO
539           First Lien     No               YES           10YRIO
540           First Lien     No               YES           10YRIO
541           First Lien     No               NO            NONIO
542           First Lien     No               YES           10YRIO
543           First Lien     No               YES           10YRIO
544           First Lien     No               YES           10YRIO
545           First Lien     No               NO            NONIO
546           First Lien     No               YES           10YRIO
547           First Lien     No               YES           10YRIO
548           First Lien     No               NO            NONIO
549           First Lien     No               YES           10YRIO
550           First Lien     No               NO            NONIO
551           First Lien     No               YES           10YRIO
552           First Lien     No               YES           10YRIO
553           First Lien     No               YES           10YRIO
554           First Lien     No               YES           10YRIO
555           First Lien     No               NO            NONIO
556           First Lien     No               NO            NONIO
557           First Lien     No               YES           10YRIO
558           First Lien     No               YES           10YRIO
559           First Lien     No               YES           10YRIO
560           First Lien     No               YES           10YRIO
561           First Lien     No               YES           10YRIO
562           First Lien     No               YES           10YRIO
563           First Lien     No               YES           10YRIO
564           First Lien     No               YES           10YRIO
565           First Lien     No               YES           10YRIO
566           First Lien     No               NO            NONIO
567           First Lien     No               YES           10YRIO
568           First Lien     No               YES           10YRIO
569           First Lien     No               NO            NONIO
570           First Lien     No               YES           10YRIO
571           First Lien     No               YES           10YRIO
572           First Lien     No               YES           10YRIO
573           First Lien     No               YES           10YRIO
574           First Lien     No               YES           10YRIO
575           First Lien     No               NO            NONIO
576           First Lien     No               YES           10YRIO
577           First Lien     No               YES           10YRIO
578           First Lien     No               YES           10YRIO
579           First Lien     No               YES           10YRIO
580           First Lien     No               YES           10YRIO
581           First Lien     No               YES           10YRIO
582           First Lien     No               YES           10YRIO
583           First Lien     No               YES           10YRIO
584           First Lien     No               YES           10YRIO
585           First Lien     No               NO            NONIO
586           First Lien     No               YES           10YRIO
587           First Lien     No               YES           10YRIO
588           First Lien     No               YES           10YRIO
589           First Lien     No               YES           10YRIO
590           First Lien     No               NO            NONIO
591           First Lien     No               YES           10YRIO
592           First Lien     No               YES           10YRIO
593           First Lien     No               YES           10YRIO
594           First Lien     No               YES           10YRIO
595           First Lien     No               NO            NONIO
596           First Lien     No               YES           10YRIO
597           First Lien     No               YES           10YRIO
598           First Lien     No               YES           10YRIO
599           First Lien     No               YES           10YRIO
600           First Lien     No               YES           10YRIO
601           First Lien     No               YES           10YRIO
602           First Lien     No               YES           10YRIO
603           First Lien     No               NO            NONIO
604           First Lien     No               YES           10YRIO
605           First Lien     No               YES           10YRIO
606           First Lien     No               YES           10YRIO
607           First Lien     No               YES           10YRIO
608           First Lien     No               YES           10YRIO
609           First Lien     No               YES           10YRIO
610           First Lien     No               YES           10YRIO
611           First Lien     No               NO            NONIO
612           First Lien     No               NO            NONIO
613           First Lien     No               YES           10YRIO
614           First Lien     No               NO            NONIO
615           First Lien     No               YES           10YRIO
616           First Lien     No               YES           10YRIO
617           First Lien     No               NO            NONIO
618           First Lien     No               YES           10YRIO
619           First Lien     No               YES           10YRIO
620           First Lien     No               YES           10YRIO
621           First Lien     No               YES           10YRIO
622           First Lien     No               YES           10YRIO
623           First Lien     No               YES           10YRIO
624           First Lien     No               YES           10YRIO
625           First Lien     No               YES           10YRIO
626           First Lien     No               NO            NONIO
627           First Lien     No               NO            NONIO
628           First Lien     No               YES           10YRIO
629           First Lien     No               YES           10YRIO
630           First Lien     No               NO            NONIO
631           First Lien     No               YES           10YRIO
632           First Lien     No               YES           10YRIO
633           First Lien     No               YES           10YRIO
634           First Lien     No               YES           10YRIO
635           First Lien     No               NO            NONIO
636           First Lien     No               NO            NONIO
637           First Lien     No               YES           10YRIO
638           First Lien     No               YES           10YRIO
639           First Lien     No               YES           10YRIO
640           First Lien     No               YES           10YRIO
641           First Lien     No               YES           10YRIO
642           First Lien     No               YES           10YRIO
643           First Lien     No               YES           10YRIO
644           First Lien     No               YES           10YRIO
645           First Lien     No               YES           10YRIO
646           First Lien     No               YES           10YRIO
647           First Lien     No               YES           10YRIO
648           First Lien     No               YES           10YRIO
649           First Lien     No               YES           10YRIO
650           First Lien     No               YES           10YRIO
651           First Lien     No               YES           10YRIO
652           First Lien     No               YES           10YRIO
653           First Lien     No               YES           10YRIO
654           First Lien     No               YES           10YRIO
655           First Lien     No               YES           10YRIO
656           First Lien     No               YES           10YRIO
657           First Lien     No               NO            NONIO
658           First Lien     No               YES           10YRIO
659           First Lien     No               YES           10YRIO
660           First Lien     No               NO            NONIO
661           First Lien     No               YES           10YRIO
662           First Lien     No               YES           10YRIO
663           First Lien     No               YES           10YRIO
664           First Lien     No               NO            NONIO
665           First Lien     No               YES           10YRIO
666           First Lien     No               YES           10YRIO
667           First Lien     No               YES           10YRIO
668           First Lien     No               NO            NONIO
669           First Lien     No               YES           10YRIO
670           First Lien     No               NO            NONIO
671           First Lien     No               YES           10YRIO
672           First Lien     No               NO            NONIO
673           First Lien     No               YES           10YRIO
674           First Lien     No               YES           10YRIO
675           First Lien     No               YES           10YRIO
676           First Lien     No               YES           10YRIO
677           First Lien     No               YES           10YRIO
678           First Lien     No               YES           10YRIO
679           First Lien     No               YES           10YRIO
680           First Lien     No               YES           10YRIO
681           First Lien     No               NO            NONIO
682           First Lien     No               YES           10YRIO
683           First Lien     No               YES           10YRIO
684           First Lien     No               NO            NONIO
685           First Lien     No               YES           10YRIO
686           First Lien     No               YES           10YRIO
687           First Lien     No               NO            NONIO
688           First Lien     No               NO            NONIO
689           First Lien     No               YES           10YRIO
690           First Lien     No               YES           10YRIO
691           First Lien     No               YES           10YRIO
692           First Lien     No               YES           10YRIO
693           First Lien     No               YES           10YRIO
694           First Lien     No               NO            NONIO
695           First Lien     No               NO            NONIO
696           First Lien     No               NO            NONIO
697           First Lien     No               YES           10YRIO
698           First Lien     No               YES           10YRIO
699           First Lien     No               YES           10YRIO
700           First Lien     No               NO            NONIO
701           First Lien     No               YES           10YRIO
702           First Lien     No               YES           10YRIO
703           First Lien     No               YES           10YRIO
704           First Lien     No               YES           10YRIO
705           First Lien     No               YES           10YRIO
706           First Lien     No               NO            NONIO
707           First Lien     No               YES           10YRIO
708           First Lien     No               YES           10YRIO
709           First Lien     No               YES           10YRIO
710           First Lien     No               NO            NONIO
711           First Lien     No               YES           10YRIO
712           First Lien     No               NO            NONIO
713           First Lien     No               YES           10YRIO
714           First Lien     No               NO            NONIO
715           First Lien     No               YES           10YRIO
716           First Lien     No               YES           10YRIO
717           First Lien     No               YES           10YRIO
718           First Lien     No               NO            NONIO
719           First Lien     No               YES           10YRIO
720           First Lien     No               YES           10YRIO
721           First Lien     No               NO            NONIO
722           First Lien     No               YES           10YRIO
723           First Lien     No               YES           10YRIO
724           First Lien     No               NO            NONIO
725           First Lien     No               YES           10YRIO
726           First Lien     No               YES           10YRIO
727           First Lien     No               NO            NONIO
728           First Lien     No               YES           10YRIO
729           First Lien     No               NO            NONIO
730           First Lien     No               NO            NONIO
731           First Lien     No               YES           10YRIO
732           First Lien     No               YES           10YRIO
733           First Lien     No               NO            NONIO
734           First Lien     No               NO            NONIO
735           First Lien     No               NO            NONIO
736           First Lien     No               YES           10YRIO
737           First Lien     No               YES           10YRIO
738           First Lien     No               YES           10YRIO
739           First Lien     No               YES           10YRIO
740           First Lien     No               YES           10YRIO
741           First Lien     No               YES           10YRIO
742           First Lien     No               YES           10YRIO
743           First Lien     No               YES           10YRIO
744           First Lien     No               YES           10YRIO
745           First Lien     No               NO            NONIO
746           First Lien     No               YES           10YRIO
747           First Lien     No               YES           10YRIO
748           First Lien     No               YES           10YRIO
749           First Lien     No               NO            NONIO
750           First Lien     No               YES           10YRIO
751           First Lien     No               YES           10YRIO
752           First Lien     No               YES           10YRIO
753           First Lien     No               YES           10YRIO
754           First Lien     No               YES           10YRIO
755           First Lien     No               YES           10YRIO
756           First Lien     No               YES           10YRIO
757           First Lien     No               YES           10YRIO
758           First Lien     No               NO            NONIO
759           First Lien     No               NO            NONIO
760           First Lien     No               YES           10YRIO
761           First Lien     No               NO            NONIO
762           First Lien     No               NO            NONIO
763           First Lien     No               YES           10YRIO
764           First Lien     No               YES           10YRIO
765           First Lien     No               NO            NONIO
766           First Lien     No               YES           10YRIO
767           First Lien     No               YES           10YRIO
768           First Lien     No               YES           10YRIO
769           First Lien     No               YES           10YRIO
770           First Lien     No               YES           10YRIO
771           First Lien     No               YES           10YRIO
772           First Lien     No               YES           10YRIO
773           First Lien     No               YES           10YRIO
774           First Lien     No               YES           10YRIO
775           First Lien     No               YES           10YRIO
776           First Lien     No               NO            NONIO
777           First Lien     No               YES           10YRIO
778           First Lien     No               YES           10YRIO
779           First Lien     No               YES           10YRIO
780           First Lien     No               YES           10YRIO
781           First Lien     No               YES           10YRIO
782           First Lien     No               YES           10YRIO
783           First Lien     No               YES           10YRIO
784           First Lien     No               YES           10YRIO
785           First Lien     No               YES           10YRIO
786           First Lien     No               YES           10YRIO
787           First Lien     No               YES           10YRIO
788           First Lien     No               YES           10YRIO
789           First Lien     No               YES           10YRIO
790           First Lien     No               NO            NONIO
791           First Lien     No               YES           10YRIO
792           First Lien     No               NO            NONIO
793           First Lien     No               YES           10YRIO
794           First Lien     No               YES           10YRIO
795           First Lien     No               YES           10YRIO
796           First Lien     No               YES           10YRIO
797           First Lien     No               YES           10YRIO
798           First Lien     No               NO            NONIO
799           First Lien     No               YES           10YRIO
800           First Lien     No               YES           10YRIO
801           First Lien     No               YES           10YRIO
802           First Lien     No               NO            NONIO
803           First Lien     No               NO            NONIO
804           First Lien     No               YES           10YRIO
805           First Lien     No               YES           10YRIO
806           First Lien     No               YES           10YRIO
807           First Lien     No               YES           10YRIO
808           First Lien     No               YES           10YRIO
809           First Lien     No               YES           10YRIO
810           First Lien     No               NO            NONIO
811           First Lien     No               YES           10YRIO
812           First Lien     No               YES           10YRIO
813           First Lien     No               NO            NONIO
814           First Lien     No               YES           10YRIO
815           First Lien     No               YES           10YRIO
816           First Lien     No               YES           10YRIO
817           First Lien     No               YES           10YRIO
818           First Lien     No               YES           10YRIO
819           First Lien     No               YES           10YRIO
820           First Lien     No               YES           10YRIO
821           First Lien     No               YES           10YRIO
822           First Lien     No               YES           10YRIO
823           First Lien     No               YES           10YRIO
824           First Lien     No               YES           10YRIO
825           First Lien     No               YES           10YRIO
826           First Lien     No               YES           10YRIO
827           First Lien     No               YES           10YRIO
828           First Lien     No               YES           10YRIO
829           First Lien     No               YES           10YRIO
830           First Lien     No               YES           10YRIO
831           First Lien     No               YES           10YRIO
832           First Lien     No               YES           10YRIO
833           First Lien     No               NO            NONIO
834           First Lien     No               NO            NONIO
835           First Lien     No               YES           10YRIO
836           First Lien     No               YES           10YRIO
837           First Lien     No               YES           10YRIO
838           First Lien     No               NO            NONIO
839           First Lien     No               NO            NONIO
840           First Lien     No               NO            NONIO
841           First Lien     No               YES           10YRIO
842           First Lien     No               YES           10YRIO
843           First Lien     No               YES           10YRIO
844           First Lien     No               NO            NONIO
845           First Lien     No               YES           10YRIO
846           First Lien     No               YES           10YRIO
847           First Lien     No               YES           10YRIO
848           First Lien     No               YES           10YRIO
849           First Lien     No               NO            NONIO
850           First Lien     No               NO            NONIO
851           First Lien     No               YES           10YRIO
852           First Lien     No               NO            NONIO
853           First Lien     No               NO            NONIO
854           First Lien     No               YES           10YRIO
855           First Lien     No               YES           10YRIO
856           First Lien     No               NO            NONIO
857           First Lien     No               YES           10YRIO
858           First Lien     No               YES           10YRIO
859           First Lien     No               YES           10YRIO
860           First Lien     No               YES           10YRIO
861           First Lien     No               YES           10YRIO
862           First Lien     No               YES           10YRIO
863           First Lien     No               YES           10YRIO
864           First Lien     No               NO            NONIO
865           First Lien     No               YES           10YRIO
866           First Lien     No               YES           10YRIO
867           First Lien     No               YES           10YRIO
868           First Lien     No               YES           10YRIO
869           First Lien     No               NO            NONIO
870           First Lien     No               YES           10YRIO
871           First Lien     No               NO            NONIO
872           First Lien     No               YES           10YRIO
873           First Lien     No               YES           10YRIO
874           First Lien     No               NO            NONIO
875           First Lien     No               YES           10YRIO
876           First Lien     No               YES           10YRIO
877           First Lien     No               YES           10YRIO
878           First Lien     No               YES           10YRIO
879           First Lien     No               NO            NONIO
880           First Lien     No               YES           10YRIO
881           First Lien     No               YES           10YRIO
882           First Lien     No               YES           10YRIO
883           First Lien     No               NO            NONIO
884           First Lien     No               YES           10YRIO
885           First Lien     No               YES           10YRIO
886           First Lien     No               YES           10YRIO
887           First Lien     No               YES           10YRIO
888           First Lien     No               YES           10YRIO
889           First Lien     No               YES           10YRIO
890           First Lien     No               YES           10YRIO
891           First Lien     No               YES           10YRIO
892           First Lien     No               YES           10YRIO
893           First Lien     No               YES           10YRIO
894           First Lien     No               YES           10YRIO
895           First Lien     No               NO            NONIO
896           First Lien     No               YES           10YRIO
897           First Lien     No               YES           10YRIO
898           First Lien     No               YES           10YRIO
899           First Lien     No               NO            NONIO
900           First Lien     No               YES           10YRIO
901           First Lien     No               YES           10YRIO
902           First Lien     No               NO            NONIO
903           First Lien     No               YES           10YRIO
904           First Lien     No               NO            NONIO
905           First Lien     No               YES           10YRIO
906           First Lien     No               YES           10YRIO
907           First Lien     No               YES           10YRIO
908           First Lien     No               YES           10YRIO
909           First Lien     No               YES           10YRIO
910           First Lien     No               YES           10YRIO
911           First Lien     No               YES           10YRIO
912           First Lien     No               NO            NONIO
913           First Lien     No               NO            NONIO
914           First Lien     No               YES           10YRIO
915           First Lien     No               YES           10YRIO
916           First Lien     No               YES           10YRIO
917           First Lien     No               YES           10YRIO
918           First Lien     No               YES           10YRIO
919           First Lien     No               YES           10YRIO
920           First Lien     No               YES           10YRIO
921           First Lien     No               YES           10YRIO
922           First Lien     No               NO            NONIO
923           First Lien     No               YES           10YRIO
924           First Lien     No               YES           10YRIO
925           First Lien     No               YES           10YRIO
926           First Lien     No               YES           10YRIO
927           First Lien     No               YES           10YRIO
928           First Lien     No               YES           10YRIO
929           First Lien     No               YES           10YRIO
930           First Lien     No               YES           10YRIO
931           First Lien     No               YES           10YRIO
932           First Lien     No               NO            NONIO
933           First Lien     No               YES           10YRIO
934           First Lien     No               NO            NONIO
935           First Lien     No               YES           10YRIO
936           First Lien     No               NO            NONIO
937           First Lien     No               YES           10YRIO
938           First Lien     No               YES           10YRIO
939           First Lien     No               YES           10YRIO
940           First Lien     No               YES           10YRIO
941           First Lien     No               YES           10YRIO
942           First Lien     No               YES           10YRIO
943           First Lien     No               YES           10YRIO
944           First Lien     No               YES           10YRIO
945           First Lien     No               YES           10YRIO
946           First Lien     No               YES           10YRIO
947           First Lien     No               YES           10YRIO
948           First Lien     No               NO            NONIO
949           First Lien     No               YES           10YRIO
950           First Lien     No               YES           10YRIO
951           First Lien     No               YES           10YRIO
952           First Lien     No               YES           10YRIO
953           First Lien     No               YES           10YRIO
954           First Lien     No               YES           10YRIO
955           First Lien     No               YES           10YRIO
956           First Lien     No               NO            NONIO
957           First Lien     No               YES           10YRIO
958           First Lien     No               YES           10YRIO
959           First Lien     No               YES           10YRIO
960           First Lien     No               YES           10YRIO
961           First Lien     No               NO            NONIO
962           First Lien     No               YES           10YRIO
963           First Lien     No               NO            NONIO
964           First Lien     No               NO            NONIO
965           First Lien     No               YES           10YRIO
966           First Lien     No               NO            NONIO
967           First Lien     No               YES           10YRIO
968           First Lien     No               YES           10YRIO
969           First Lien     No               YES           10YRIO
970           First Lien     No               NO            NONIO
971           First Lien     No               YES           10YRIO
972           First Lien     No               YES           10YRIO
973           First Lien     No               YES           10YRIO
974           First Lien     No               YES           10YRIO
975           First Lien     No               NO            NONIO
976           First Lien     No               NO            NONIO
977           First Lien     No               NO            NONIO
978           First Lien     No               YES           10YRIO
979           First Lien     No               YES           10YRIO
980           First Lien     No               NO            NONIO
981           First Lien     No               YES           10YRIO
982           First Lien     No               YES           10YRIO
983           First Lien     No               YES           10YRIO
984           First Lien     No               NO            NONIO
985           First Lien     No               NO            NONIO
986           First Lien     No               YES           10YRIO
987           First Lien     No               YES           10YRIO
988           First Lien     No               YES           10YRIO
989           First Lien     No               YES           10YRIO
990           First Lien     No               YES           10YRIO
991           First Lien     No               NO            NONIO
992           First Lien     No               YES           10YRIO
993           First Lien     No               YES           10YRIO
994           First Lien     No               NO            NONIO
995           First Lien     No               NO            NONIO
996           First Lien     No               YES           10YRIO
997           First Lien     No               YES           10YRIO
998           First Lien     No               YES           10YRIO
999           First Lien     No               YES           10YRIO
1000          First Lien     No               NO            NONIO
1001          First Lien     No               YES           10YRIO
1002          First Lien     No               YES           10YRIO
1003          First Lien     No               YES           10YRIO
1004          First Lien     No               YES           10YRIO
1005          First Lien     No               YES           10YRIO
1006          First Lien     No               NO            NONIO
1007          First Lien     No               YES           10YRIO
1008          First Lien     No               YES           10YRIO
1009          First Lien     No               NO            NONIO
1010          First Lien     No               NO            NONIO
1011          First Lien     No               YES           10YRIO
1012          First Lien     No               NO            NONIO
1013          First Lien     No               YES           10YRIO
1014          First Lien     No               NO            NONIO
1015          First Lien     No               YES           10YRIO
1016          First Lien     No               YES           10YRIO
1017          First Lien     No               YES           10YRIO
1018          First Lien     No               NO            NONIO
1019          First Lien     No               YES           10YRIO
1020          First Lien     No               YES           10YRIO
1021          First Lien     No               YES           10YRIO
1022          First Lien     No               YES           10YRIO
1023          First Lien     No               YES           10YRIO
1024          First Lien     No               YES           10YRIO
1025          First Lien     No               YES           10YRIO
1026          First Lien     No               YES           10YRIO
1027          First Lien     No               YES           10YRIO
1028          First Lien     No               YES           10YRIO
1029          First Lien     No               YES           10YRIO
1030          First Lien     No               NO            NONIO
1031          First Lien     No               YES           10YRIO
1032          First Lien     No               NO            NONIO
1033          First Lien     No               YES           10YRIO
1034          First Lien     No               YES           10YRIO
1035          First Lien     No               YES           10YRIO
1036          First Lien     No               YES           10YRIO
1037          First Lien     No               YES           10YRIO
1038          First Lien     No               YES           10YRIO
1039          First Lien     No               YES           10YRIO
1040          First Lien     No               NO            NONIO
1041          First Lien     No               YES           10YRIO
1042          First Lien     No               YES           10YRIO
1043          First Lien     No               YES           10YRIO
1044          First Lien     No               YES           10YRIO
1045          First Lien     No               YES           10YRIO
1046          First Lien     No               YES           10YRIO
1047          First Lien     No               YES           10YRIO
1048          First Lien     No               YES           10YRIO
1049          First Lien     No               NO            NONIO
1050          First Lien     No               YES           10YRIO
1051          First Lien     No               YES           10YRIO
1052          First Lien     No               YES           10YRIO
1053          First Lien     No               YES           10YRIO
1054          First Lien     No               YES           10YRIO
1055          First Lien     No               NO            NONIO
1056          First Lien     No               YES           10YRIO
1057          First Lien     No               YES           10YRIO
1058          First Lien     No               YES           10YRIO
1059          First Lien     No               YES           10YRIO
1060          First Lien     No               YES           10YRIO
1061          First Lien     No               NO            NONIO
1062          First Lien     No               YES           10YRIO
1063          First Lien     No               YES           10YRIO
1064          First Lien     No               NO            NONIO
1065          First Lien     No               YES           10YRIO
1066          First Lien     No               YES           10YRIO
1067          First Lien     No               YES           10YRIO
1068          First Lien     No               YES           10YRIO
1069          First Lien     No               YES           10YRIO
1070          First Lien     No               YES           10YRIO
1071          First Lien     No               YES           10YRIO
1072          First Lien     No               NO            NONIO
1073          First Lien     No               YES           10YRIO
1074          First Lien     No               YES           10YRIO
1075          First Lien     No               YES           10YRIO
1076          First Lien     No               YES           10YRIO
1077          First Lien     No               NO            NONIO
1078          First Lien     No               YES           10YRIO
1079          First Lien     No               YES           10YRIO
1080          First Lien     No               YES           10YRIO
1081          First Lien     No               NO            NONIO
1082          First Lien     No               YES           10YRIO
1083          First Lien     No               YES           10YRIO
1084          First Lien     No               YES           10YRIO
1085          First Lien     No               YES           10YRIO
1086          First Lien     No               NO            NONIO
1087          First Lien     No               YES           10YRIO
1088          First Lien     No               NO            NONIO
1089          First Lien     No               YES           10YRIO
1090          First Lien     No               YES           10YRIO
1091          First Lien     No               NO            NONIO
1092          First Lien     No               NO            NONIO
1093          First Lien     No               YES           10YRIO
1094          First Lien     No               YES           10YRIO
1095          First Lien     No               YES           10YRIO
1096          First Lien     No               YES           10YRIO
1097          First Lien     No               NO            NONIO
1098          First Lien     No               YES           10YRIO
1099          First Lien     No               YES           10YRIO
1100          First Lien     No               YES           10YRIO
1101          First Lien     No               YES           10YRIO
1102          First Lien     No               YES           10YRIO
1103          First Lien     No               YES           10YRIO
1104          First Lien     No               YES           10YRIO
1105          First Lien     No               YES           10YRIO
1106          First Lien     No               YES           10YRIO
1107          First Lien     No               NO            NONIO
1108          First Lien     No               YES           10YRIO
1109          First Lien     No               YES           10YRIO
1110          First Lien     No               YES           10YRIO
1111          First Lien     No               YES           10YRIO
1112          First Lien     No               NO            NONIO
1113          First Lien     No               NO            NONIO
1114          First Lien     No               NO            NONIO
1115          First Lien     No               YES           10YRIO
1116          First Lien     No               YES           10YRIO
1117          First Lien     No               YES           10YRIO
1118          First Lien     No               YES           10YRIO
1119          First Lien     No               YES           10YRIO
1120          First Lien     No               NO            NONIO
1121          First Lien     No               YES           10YRIO
1122          First Lien     No               YES           10YRIO
1123          First Lien     No               YES           10YRIO
1124          First Lien     No               NO            NONIO
1125          First Lien     No               YES           10YRIO
1126          First Lien     No               NO            NONIO
1127          First Lien     No               YES           10YRIO
1128          First Lien     No               YES           10YRIO
1129          First Lien     No               YES           10YRIO
1130          First Lien     No               NO            NONIO
1131          First Lien     No               YES           10YRIO
1132          First Lien     No               YES           10YRIO
1133          First Lien     No               NO            NONIO
1134          First Lien     No               YES           10YRIO
1135          First Lien     No               YES           10YRIO
1136          First Lien     No               YES           10YRIO
1137          First Lien     No               YES           10YRIO
1138          First Lien     No               YES           10YRIO
1139          First Lien     No               YES           10YRIO
1140          First Lien     No               YES           10YRIO
1141          First Lien     No               NO            NONIO
1142          First Lien     No               YES           10YRIO
1143          First Lien     No               YES           10YRIO
1144          First Lien     No               YES           10YRIO
1145          First Lien     No               YES           10YRIO
1146          First Lien     No               YES           10YRIO
1147          First Lien     No               YES           10YRIO
1148          First Lien     No               YES           10YRIO
1149          First Lien     No               YES           10YRIO
1150          First Lien     No               NO            NONIO
1151          First Lien     No               YES           10YRIO
1152          First Lien     No               YES           10YRIO
1153          First Lien     No               NO            NONIO
1154          First Lien     No               YES           10YRIO
1155          First Lien     No               YES           10YRIO
1156          First Lien     No               YES           10YRIO
1157          First Lien     No               YES           10YRIO
1158          First Lien     No               YES           10YRIO
1159          First Lien     No               NO            NONIO
1160          First Lien     No               YES           10YRIO
1161          First Lien     No               YES           10YRIO
1162          First Lien     No               YES           10YRIO
1163          First Lien     No               YES           10YRIO
1164          First Lien     No               NO            NONIO
1165          First Lien     No               YES           10YRIO
1166          First Lien     No               YES           10YRIO
1167          First Lien     No               YES           10YRIO
1168          First Lien     No               YES           10YRIO
1169          First Lien     No               YES           10YRIO
1170          First Lien     No               YES           10YRIO
1171          First Lien     No               YES           10YRIO
1172          First Lien     No               YES           10YRIO
1173          First Lien     No               NO            NONIO
1174          First Lien     No               YES           10YRIO
1175          First Lien     No               NO            NONIO
1176          First Lien     No               YES           10YRIO
1177          First Lien     No               YES           10YRIO
1178          First Lien     No               YES           10YRIO
1179          First Lien     No               NO            NONIO
1180          First Lien     No               YES           10YRIO
1181          First Lien     No               YES           10YRIO
1182          First Lien     No               YES           10YRIO
1183          First Lien     No               YES           10YRIO
1184          First Lien     No               YES           10YRIO
1185          First Lien     No               NO            NONIO
1186          First Lien     No               YES           10YRIO
1187          First Lien     No               NO            NONIO
1188          First Lien     No               YES           10YRIO
1189          First Lien     No               YES           10YRIO
1190          First Lien     No               YES           10YRIO
1191          First Lien     No               YES           10YRIO
1192          First Lien     No               YES           10YRIO
1193          First Lien     No               YES           10YRIO
1194          First Lien     No               NO            NONIO
1195          First Lien     No               NO            NONIO
1196          First Lien     No               YES           10YRIO
1197          First Lien     No               YES           10YRIO
1198          First Lien     No               YES           10YRIO
1199          First Lien     No               YES           10YRIO
1200          First Lien     No               YES           10YRIO
1201          First Lien     No               YES           10YRIO
1202          First Lien     No               YES           10YRIO
1203          First Lien     No               YES           10YRIO
1204          First Lien     No               YES           10YRIO
1205          First Lien     No               YES           10YRIO
1206          First Lien     No               NO            NONIO
1207          First Lien     No               YES           10YRIO
1208          First Lien     No               YES           10YRIO
1209          First Lien     No               NO            NONIO
1210          First Lien     No               NO            NONIO
1211          First Lien     No               YES           10YRIO
1212          First Lien     No               YES           10YRIO
1213          First Lien     No               YES           10YRIO
1214          First Lien     No               YES           10YRIO
1215          First Lien     No               YES           10YRIO
1216          First Lien     No               YES           10YRIO
1217          First Lien     No               YES           10YRIO
1218          First Lien     No               YES           10YRIO
1219          First Lien     No               YES           10YRIO
1220          First Lien     No               YES           10YRIO
1221          First Lien     No               YES           10YRIO
1222          First Lien     No               YES           10YRIO
1223          First Lien     No               YES           10YRIO
1224          First Lien     No               YES           10YRIO
1225          First Lien     No               YES           10YRIO
1226          First Lien     No               NO            NONIO
1227          First Lien     No               YES           10YRIO
1228          First Lien     No               YES           10YRIO
1229          First Lien     No               YES           10YRIO
1230          First Lien     No               YES           10YRIO
1231          First Lien     No               YES           10YRIO
1232          First Lien     No               NO            NONIO
1233          First Lien     No               YES           10YRIO
1234          First Lien     No               YES           10YRIO
1235          First Lien     No               YES           10YRIO
1236          First Lien     No               NO            NONIO
1237          First Lien     No               YES           10YRIO
1238          First Lien     No               YES           10YRIO
1239          First Lien     No               YES           10YRIO
1240          First Lien     No               YES           10YRIO
1241          First Lien     No               NO            NONIO
1242          First Lien     No               YES           10YRIO
1243          First Lien     No               YES           10YRIO
1244          First Lien     No               YES           10YRIO
1245          First Lien     No               YES           10YRIO
1246          First Lien     No               YES           10YRIO
1247          First Lien     No               YES           10YRIO
1248          First Lien     No               YES           10YRIO
1249          First Lien     No               YES           10YRIO
1250          First Lien     No               YES           10YRIO
1251          First Lien     No               YES           10YRIO
1252          First Lien     No               NO            NONIO
1253          First Lien     No               YES           10YRIO
1254          First Lien     No               NO            NONIO
1255          First Lien     No               NO            NONIO
1256          First Lien     No               YES           10YRIO
1257          First Lien     No               YES           10YRIO
1258          First Lien     No               YES           10YRIO
1259          First Lien     No               YES           10YRIO
1260          First Lien     No               NO            NONIO
1261          First Lien     No               YES           10YRIO
1262          First Lien     No               YES           10YRIO
1263          First Lien     No               YES           10YRIO
1264          First Lien     No               YES           10YRIO
1265          First Lien     No               NO            NONIO
1266          First Lien     No               YES           10YRIO
1267          First Lien     No               YES           10YRIO
1268          First Lien     No               YES           10YRIO
1269          First Lien     No               YES           10YRIO
1270          First Lien     No               YES           10YRIO
1271          First Lien     No               YES           10YRIO
1272          First Lien     No               YES           10YRIO
1273          First Lien     No               YES           10YRIO
1274          First Lien     No               YES           10YRIO
1275          First Lien     No               YES           10YRIO
1276          First Lien     No               YES           10YRIO
1277          First Lien     No               YES           10YRIO
1278          First Lien     No               YES           10YRIO
1279          First Lien     No               YES           10YRIO
1280          First Lien     No               YES           10YRIO
1281          First Lien     No               YES           10YRIO
1282          First Lien     No               YES           10YRIO
1283          First Lien     No               YES           10YRIO
1284          First Lien     No               YES           10YRIO
1285          First Lien     No               NO            NONIO
1286          First Lien     No               YES           10YRIO
1287          First Lien     No               YES           10YRIO
1288          First Lien     No               YES           10YRIO
1289          First Lien     No               YES           10YRIO
1290          First Lien     No               YES           10YRIO
1291          First Lien     No               YES           10YRIO
1292          First Lien     No               YES           10YRIO
1293          First Lien     No               YES           10YRIO
1294          First Lien     No               YES           10YRIO
1295          First Lien     No               YES           10YRIO
1296          First Lien     No               YES           10YRIO
1297          First Lien     No               YES           10YRIO
1298          First Lien     No               YES           10YRIO
1299          First Lien     No               NO            NONIO
1300          First Lien     No               NO            NONIO
1301          First Lien     No               YES           10YRIO
1302          First Lien     No               YES           10YRIO
1303          First Lien     No               NO            NONIO
1304          First Lien     No               YES           10YRIO
1305          First Lien     No               NO            NONIO
1306          First Lien     No               YES           10YRIO
1307          First Lien     No               YES           10YRIO
1308          First Lien     No               YES           10YRIO
1309          First Lien     No               NO            NONIO
1310          First Lien     No               YES           10YRIO
1311          First Lien     No               YES           10YRIO
1312          First Lien     No               YES           10YRIO
1313          First Lien     No               YES           10YRIO
1314          First Lien     No               YES           10YRIO
1315          First Lien     No               YES           10YRIO
1316          First Lien     No               YES           10YRIO
1317          First Lien     No               YES           10YRIO
1318          First Lien     No               YES           10YRIO
1319          First Lien     No               NO            NONIO
1320          First Lien     No               YES           10YRIO
1321          First Lien     No               NO            NONIO
1322          First Lien     No               YES           10YRIO
1323          First Lien     No               YES           10YRIO
1324          First Lien     No               YES           10YRIO
1325          First Lien     No               YES           10YRIO
1326          First Lien     No               YES           10YRIO
1327          First Lien     No               YES           10YRIO
1328          First Lien     No               YES           10YRIO
1329          First Lien     No               YES           10YRIO
1330          First Lien     No               YES           10YRIO
1331          First Lien     No               YES           10YRIO
1332          First Lien     No               NO            NONIO
1333          First Lien     No               YES           10YRIO
1334          First Lien     No               YES           10YRIO
1335          First Lien     No               YES           10YRIO
1336          First Lien     No               YES           10YRIO
1337          First Lien     No               YES           10YRIO
1338          First Lien     No               NO            NONIO
1339          First Lien     No               YES           10YRIO
1340          First Lien     No               YES           10YRIO
1341          First Lien     No               YES           10YRIO
1342          First Lien     No               YES           10YRIO
1343          First Lien     No               YES           10YRIO
1344          First Lien     No               YES           10YRIO
1345          First Lien     No               YES           10YRIO
1346          First Lien     No               YES           10YRIO
1347          First Lien     No               NO            NONIO
1348          First Lien     No               NO            NONIO
1349          First Lien     No               YES           10YRIO
1350          First Lien     No               YES           10YRIO
1351          First Lien     No               YES           10YRIO
1352          First Lien     No               YES           10YRIO
1353          First Lien     No               NO            NONIO
1354          First Lien     No               NO            NONIO
1355          First Lien     No               NO            NONIO
1356          First Lien     No               YES           10YRIO
1357          First Lien     No               YES           10YRIO
1358          First Lien     No               NO            NONIO
1359          First Lien     No               YES           10YRIO
1360          First Lien     No               YES           10YRIO
1361          First Lien     No               YES           10YRIO
1362          First Lien     No               YES           10YRIO
1363          First Lien     No               NO            NONIO
1364          First Lien     No               YES           10YRIO
1365          First Lien     No               YES           10YRIO
1366          First Lien     No               YES           10YRIO
1367          First Lien     No               YES           10YRIO
1368          First Lien     No               NO            NONIO
1369          First Lien     No               YES           10YRIO
1370          First Lien     No               YES           10YRIO
1371          First Lien     No               YES           10YRIO
1372          First Lien     No               YES           10YRIO
1373          First Lien     No               NO            NONIO
1374          First Lien     No               NO            NONIO
1375          First Lien     No               YES           10YRIO
1376          First Lien     No               YES           10YRIO
1377          First Lien     No               YES           10YRIO
1378          First Lien     No               YES           10YRIO
1379          First Lien     No               YES           10YRIO
1380          First Lien     No               YES           10YRIO
1381          First Lien     No               YES           10YRIO
1382          First Lien     No               YES           10YRIO
1383          First Lien     No               NO            NONIO
1384          First Lien     No               YES           10YRIO
1385          First Lien     No               NO            NONIO
1386          First Lien     No               YES           10YRIO
1387          First Lien     No               YES           10YRIO
1388          First Lien     No               YES           10YRIO
1389          First Lien     No               YES           10YRIO
1390          First Lien     No               YES           10YRIO
1391          First Lien     No               YES           10YRIO
1392          First Lien     No               YES           10YRIO
1393          First Lien     No               NO            NONIO
1394          First Lien     No               YES           10YRIO
1395          First Lien     No               NO            NONIO
1396          First Lien     No               NO            NONIO
1397          First Lien     No               YES           10YRIO
1398          First Lien     No               YES           10YRIO
1399          First Lien     No               YES           10YRIO
1400          First Lien     No               YES           10YRIO
1401          First Lien     No               YES           10YRIO
1402          First Lien     No               YES           10YRIO
1403          First Lien     No               YES           10YRIO
1404          First Lien     No               YES           10YRIO
1405          First Lien     No               YES           10YRIO
1406          First Lien     No               YES           10YRIO
1407          First Lien     No               YES           10YRIO
1408          First Lien     No               YES           10YRIO
1409          First Lien     No               NO            NONIO
1410          First Lien     No               YES           10YRIO
1411          First Lien     No               YES           10YRIO
1412          First Lien     No               YES           10YRIO
1413          First Lien     No               NO            NONIO
1414          First Lien     No               NO            NONIO
1415          First Lien     No               YES           10YRIO
1416          First Lien     No               YES           10YRIO
1417          First Lien     No               YES           10YRIO
1418          First Lien     No               NO            NONIO
1419          First Lien     No               YES           10YRIO
1420          First Lien     No               YES           10YRIO
1421          First Lien     No               YES           10YRIO
1422          First Lien     No               YES           10YRIO
1423          First Lien     No               YES           10YRIO
1424          First Lien     No               NO            NONIO
1425          First Lien     No               NO            NONIO
1426          First Lien     No               NO            NONIO
1427          First Lien     No               YES           10YRIO
1428          First Lien     No               NO            NONIO
1429          First Lien     No               YES           10YRIO
1430          First Lien     No               YES           10YRIO
1431          First Lien     No               YES           10YRIO
1432          First Lien     No               YES           10YRIO
1433          First Lien     No               YES           10YRIO
1434          First Lien     No               YES           10YRIO
1435          First Lien     No               YES           10YRIO
1436          First Lien     No               YES           10YRIO
1437          First Lien     No               YES           10YRIO
1438          First Lien     No               YES           10YRIO
1439          First Lien     No               YES           10YRIO
1440          First Lien     No               YES           10YRIO
1441          First Lien     No               YES           10YRIO
1442          First Lien     No               YES           10YRIO
1443          First Lien     No               YES           10YRIO
1444          First Lien     No               NO            NONIO
1445          First Lien     No               YES           10YRIO
1446          First Lien     No               YES           10YRIO
1447          First Lien     No               NO            NONIO
1448          First Lien     No               YES           10YRIO
1449          First Lien     No               YES           10YRIO
1450          First Lien     No               YES           10YRIO
1451          First Lien     No               YES           10YRIO
1452          First Lien     No               YES           10YRIO
1453          First Lien     No               YES           10YRIO
1454          First Lien     No               YES           10YRIO
1455          First Lien     No               YES           10YRIO
1456          First Lien     No               YES           10YRIO
1457          First Lien     No               YES           10YRIO
1458          First Lien     No               YES           10YRIO
1459          First Lien     No               YES           10YRIO
1460          First Lien     No               YES           10YRIO
1461          First Lien     No               NO            NONIO
1462          First Lien     No               YES           10YRIO
1463          First Lien     No               YES           10YRIO
1464          First Lien     No               YES           10YRIO
1465          First Lien     No               NO            NONIO
1466          First Lien     No               YES           10YRIO
1467          First Lien     No               NO            NONIO
1468          First Lien     No               YES           10YRIO
1469          First Lien     No               YES           10YRIO
1470          First Lien     No               NO            NONIO
1471          First Lien     No               YES           10YRIO
1472          First Lien     No               YES           10YRIO
1473          First Lien     No               NO            NONIO
1474          First Lien     No               YES           10YRIO
1475          First Lien     No               YES           10YRIO
1476          First Lien     No               YES           10YRIO
1477          First Lien     No               YES           10YRIO
1478          First Lien     No               YES           10YRIO
1479          First Lien     No               YES           10YRIO
1480          First Lien     No               YES           10YRIO
1481          First Lien     No               YES           10YRIO
1482          First Lien     No               YES           10YRIO
1483          First Lien     No               NO            NONIO
1484          First Lien     No               YES           10YRIO
1485          First Lien     No               YES           10YRIO
1486          First Lien     No               YES           10YRIO
1487          First Lien     No               YES           10YRIO
1488          First Lien     No               NO            NONIO
1489          First Lien     No               YES           10YRIO
1490          First Lien     No               YES           10YRIO
1491          First Lien     No               YES           10YRIO
1492          First Lien     No               YES           10YRIO
1493          First Lien     No               YES           10YRIO
1494          First Lien     No               YES           10YRIO
1495          First Lien     No               YES           10YRIO
1496          First Lien     No               YES           10YRIO
1497          First Lien     No               YES           10YRIO
1498          First Lien     No               YES           10YRIO
1499          First Lien     No               YES           10YRIO
1500          First Lien     No               YES           10YRIO
1501          First Lien     No               NO            NONIO
1502          First Lien     No               YES           10YRIO
1503          First Lien     No               YES           10YRIO
1504          First Lien     No               YES           10YRIO
1505          First Lien     No               NO            NONIO
1506          First Lien     No               YES           10YRIO
1507          First Lien     No               NO            NONIO
1508          First Lien     No               YES           10YRIO
1509          First Lien     No               YES           10YRIO
1510          First Lien     No               NO            NONIO
1511          First Lien     No               NO            NONIO
1512          First Lien     No               YES           10YRIO
1513          First Lien     No               YES           10YRIO
1514          First Lien     No               YES           10YRIO
1515          First Lien     No               YES           10YRIO
1516          First Lien     No               YES           10YRIO
1517          First Lien     No               YES           10YRIO
1518          First Lien     No               YES           10YRIO
1519          First Lien     No               YES           10YRIO
1520          First Lien     No               NO            NONIO
1521          First Lien     No               NO            NONIO
1522          First Lien     No               NO            NONIO
1523          First Lien     No               NO            NONIO
1524          First Lien     No               YES           10YRIO
1525          First Lien     No               YES           10YRIO
1526          First Lien     No               YES           10YRIO
1527          First Lien     No               YES           10YRIO
1528          First Lien     No               NO            NONIO
1529          First Lien     No               NO            NONIO
1530          First Lien     No               YES           10YRIO
1531          First Lien     No               YES           10YRIO
1532          First Lien     No               YES           10YRIO
1533          First Lien     No               YES           10YRIO
1534          First Lien     No               NO            NONIO
1535          First Lien     No               NO            NONIO
1536          First Lien     No               YES           10YRIO
1537          First Lien     No               YES           10YRIO
1538          First Lien     No               YES           10YRIO
1539          First Lien     No               YES           10YRIO
1540          First Lien     No               NO            NONIO
1541          First Lien     No               NO            NONIO
1542          First Lien     No               NO            NONIO
1543          First Lien     No               YES           10YRIO
1544          First Lien     No               YES           10YRIO
1545          First Lien     No               YES           10YRIO
1546          First Lien     No               YES           10YRIO
1547          First Lien     No               YES           10YRIO
1548          First Lien     No               NO            NONIO
1549          First Lien     No               YES           10YRIO
1550          First Lien     No               YES           10YRIO
1551          First Lien     No               YES           10YRIO
1552          First Lien     No               NO            NONIO
1553          First Lien     No               YES           10YRIO
1554          First Lien     No               YES           10YRIO
1555          First Lien     No               YES           10YRIO
1556          First Lien     No               YES           10YRIO
1557          First Lien     No               YES           10YRIO
1558          First Lien     No               YES           10YRIO
1559          First Lien     No               NO            NONIO
1560          First Lien     No               YES           10YRIO
1561          First Lien     No               YES           10YRIO
1562          First Lien     No               NO            NONIO
1563          First Lien     No               YES           10YRIO
1564          First Lien     No               YES           10YRIO
1565          First Lien     No               YES           10YRIO
1566          First Lien     No               NO            NONIO
1567          First Lien     No               YES           10YRIO
1568          First Lien     No               YES           10YRIO
1569          First Lien     No               YES           10YRIO
1570          First Lien     No               YES           10YRIO
1571          First Lien     No               YES           10YRIO
1572          First Lien     No               NO            NONIO
1573          First Lien     No               YES           10YRIO
1574          First Lien     No               YES           10YRIO
1575          First Lien     No               YES           10YRIO
1576          First Lien     No               YES           10YRIO
1577          First Lien     No               YES           10YRIO
1578          First Lien     No               YES           10YRIO
1579          First Lien     No               YES           10YRIO
1580          First Lien     No               YES           10YRIO
1581          First Lien     No               YES           10YRIO
1582          First Lien     No               YES           10YRIO
1583          First Lien     No               YES           10YRIO
1584          First Lien     No               YES           10YRIO
1585          First Lien     No               YES           10YRIO
1586          First Lien     No               YES           10YRIO
1587          First Lien     No               YES           10YRIO
1588          First Lien     No               YES           10YRIO
1589          First Lien     No               YES           10YRIO
1590          First Lien     No               YES           10YRIO
1591          First Lien     No               YES           10YRIO
1592          First Lien     No               YES           10YRIO
1593          First Lien     No               YES           10YRIO
1594          First Lien     No               NO            NONIO
1595          First Lien     No               YES           10YRIO
1596          First Lien     No               YES           10YRIO
1597          First Lien     No               YES           10YRIO
1598          First Lien     No               YES           10YRIO
1599          First Lien     No               YES           10YRIO
1600          First Lien     No               YES           10YRIO
1601          First Lien     No               YES           10YRIO
1602          First Lien     No               YES           10YRIO
1603          First Lien     No               YES           10YRIO
1604          First Lien     No               YES           10YRIO
1605          First Lien     No               YES           10YRIO
1606          First Lien     No               NO            NONIO
1607          First Lien     No               NO            NONIO
1608          First Lien     No               YES           10YRIO
1609          First Lien     No               YES           10YRIO
1610          First Lien     No               NO            NONIO
1611          First Lien     No               YES           10YRIO
1612          First Lien     No               YES           10YRIO
1613          First Lien     No               NO            NONIO
1614          First Lien     No               YES           10YRIO
1615          First Lien     No               NO            NONIO
1616          First Lien     No               NO            NONIO
1617          First Lien     No               YES           10YRIO
1618          First Lien     No               NO            NONIO
1619          First Lien     No               YES           10YRIO
1620          First Lien     No               YES           10YRIO
1621          First Lien     No               YES           10YRIO
1622          First Lien     No               YES           10YRIO
1623          First Lien     No               NO            NONIO
1624          First Lien     No               NO            NONIO
1625          First Lien     No               NO            NONIO
1626          First Lien     No               YES           10YRIO
1627          First Lien     No               YES           10YRIO
1628          First Lien     No               YES           10YRIO
1629          First Lien     No               NO            NONIO
1630          First Lien     No               YES           10YRIO
1631          First Lien     No               YES           10YRIO
1632          First Lien     No               NO            NONIO
1633          First Lien     No               NO            NONIO
1634          First Lien     No               YES           10YRIO
1635          First Lien     No               YES           10YRIO
1636          First Lien     No               NO            NONIO
1637          First Lien     No               YES           10YRIO
1638          First Lien     No               YES           10YRIO
1639          First Lien     No               YES           10YRIO
1640          First Lien     No               NO            NONIO
1641          First Lien     No               NO            NONIO
1642          First Lien     No               NO            NONIO
1643          First Lien     No               NO            NONIO
1644          First Lien     No               NO            NONIO
1645          First Lien     No               YES           10YRIO
1646          First Lien     No               YES           10YRIO
1647          First Lien     No               YES           10YRIO
1648          First Lien     No               NO            NONIO
1649          First Lien     No               YES           10YRIO
1650          First Lien     No               YES           10YRIO
1651          First Lien     No               YES           10YRIO
1652          First Lien     No               YES           10YRIO
1653          First Lien     No               YES           10YRIO
1654          First Lien     No               YES           10YRIO
1655          First Lien     No               YES           10YRIO
1656          First Lien     No               YES           10YRIO
1657          First Lien     No               YES           10YRIO
1658          First Lien     No               NO            NONIO
1659          First Lien     No               YES           10YRIO
1660          First Lien     No               NO            NONIO
1661          First Lien     No               YES           10YRIO
1662          First Lien     No               NO            NONIO
1663          First Lien     No               YES           10YRIO
1664          First Lien     No               YES           10YRIO
1665          First Lien     No               YES           10YRIO
1666          First Lien     No               NO            NONIO
1667          First Lien     No               YES           10YRIO
1668          First Lien     No               NO            NONIO
1669          First Lien     No               YES           10YRIO
1670          First Lien     No               YES           10YRIO
1671          First Lien     No               NO            NONIO
1672          First Lien     No               NO            NONIO
1673          First Lien     No               NO            NONIO
1674          First Lien     No               YES           10YRIO
1675          First Lien     No               YES           10YRIO
1676          First Lien     No               NO            NONIO
1677          First Lien     No               YES           10YRIO
1678          First Lien     No               YES           10YRIO
1679          First Lien     No               YES           10YRIO
1680          First Lien     No               YES           10YRIO
1681          First Lien     No               NO            NONIO
1682          First Lien     No               YES           10YRIO
1683          First Lien     No               YES           10YRIO
1684          First Lien     No               YES           10YRIO
1685          First Lien     No               YES           10YRIO
1686          First Lien     No               NO            NONIO
1687          First Lien     No               YES           10YRIO
1688          First Lien     No               NO            NONIO
1689          First Lien     No               YES           10YRIO
1690          First Lien     No               YES           10YRIO
1691          First Lien     No               YES           10YRIO
1692          First Lien     No               YES           10YRIO
1693          First Lien     No               YES           10YRIO
1694          First Lien     No               YES           10YRIO
1695          First Lien     No               YES           10YRIO
1696          First Lien     No               YES           10YRIO
1697          First Lien     No               NO            NONIO
1698          First Lien     No               YES           10YRIO
1699          First Lien     No               NO            NONIO
1700          First Lien     No               YES           10YRIO
1701          First Lien     No               YES           10YRIO
1702          First Lien     No               YES           10YRIO
1703          First Lien     No               NO            NONIO
1704          First Lien     No               YES           10YRIO
1705          First Lien     No               NO            NONIO
1706          First Lien     No               YES           10YRIO
1707          First Lien     No               YES           10YRIO
1708          First Lien     No               YES           10YRIO
1709          First Lien     No               NO            NONIO
1710          First Lien     No               YES           10YRIO
1711          First Lien     No               YES           10YRIO
1712          First Lien     No               YES           10YRIO
1713          First Lien     No               YES           10YRIO
1714          First Lien     No               NO            NONIO
1715          First Lien     No               YES           10YRIO
1716          First Lien     No               NO            NONIO
1717          First Lien     No               YES           10YRIO
1718          First Lien     No               NO            NONIO
1719          First Lien     No               YES           10YRIO
1720          First Lien     No               YES           10YRIO
1721          First Lien     No               YES           10YRIO
1722          First Lien     No               YES           10YRIO
1723          First Lien     No               YES           10YRIO
1724          First Lien     No               YES           10YRIO
1725          First Lien     No               YES           10YRIO
1726          First Lien     No               NO            NONIO
1727          First Lien     No               YES           10YRIO
1728          First Lien     No               YES           10YRIO
1729          First Lien     No               YES           10YRIO
1730          First Lien     No               YES           10YRIO
1731          First Lien     No               YES           10YRIO
1732          First Lien     No               YES           10YRIO
1733          First Lien     No               YES           10YRIO
1734          First Lien     No               YES           10YRIO
1735          First Lien     No               YES           10YRIO
1736          First Lien     No               YES           10YRIO
1737          First Lien     No               YES           10YRIO
1738          First Lien     No               YES           10YRIO
1739          First Lien     No               NO            NONIO
1740          First Lien     No               YES           10YRIO
1741          First Lien     No               YES           10YRIO
1742          First Lien     No               YES           10YRIO
1743          First Lien     No               NO            NONIO
1744          First Lien     No               YES           10YRIO
1745          First Lien     No               YES           10YRIO
1746          First Lien     No               YES           10YRIO
1747          First Lien     No               YES           10YRIO
1748          First Lien     No               NO            NONIO
1749          First Lien     No               NO            NONIO
1750          First Lien     No               YES           10YRIO
1751          First Lien     No               YES           10YRIO
1752          First Lien     No               YES           10YRIO
1753          First Lien     No               YES           10YRIO
1754          First Lien     No               YES           10YRIO
1755          First Lien     No               NO            NONIO
1756          First Lien     No               YES           10YRIO
1757          First Lien     No               YES           10YRIO
1758          First Lien     No               NO            NONIO
1759          First Lien     No               YES           10YRIO
1760          First Lien     No               NO            NONIO
1761          First Lien     No               YES           10YRIO
1762          First Lien     No               YES           10YRIO
1763          First Lien     No               YES           10YRIO
1764          First Lien     No               YES           10YRIO
1765          First Lien     No               YES           10YRIO
1766          First Lien     No               NO            NONIO
1767          First Lien     No               NO            NONIO
1768          First Lien     No               YES           10YRIO
1769          First Lien     No               NO            NONIO
1770          First Lien     No               YES           10YRIO
1771          First Lien     No               NO            NONIO
1772          First Lien     No               YES           10YRIO
1773          First Lien     No               YES           10YRIO
1774          First Lien     No               YES           10YRIO
1775          First Lien     No               YES           10YRIO
1776          First Lien     No               YES           10YRIO
1777          First Lien     No               YES           10YRIO
1778          First Lien     No               NO            NONIO
1779          First Lien     No               YES           10YRIO
1780          First Lien     No               YES           10YRIO
1781          First Lien     No               YES           10YRIO
1782          First Lien     No               YES           10YRIO
1783          First Lien     No               YES           10YRIO
1784          First Lien     No               YES           10YRIO
1785          First Lien     No               YES           10YRIO
1786          First Lien     No               YES           10YRIO
1787          First Lien     No               YES           10YRIO
1788          First Lien     No               YES           10YRIO
1789          First Lien     No               YES           10YRIO
1790          First Lien     No               YES           10YRIO
1791          First Lien     No               NO            NONIO
1792          First Lien     No               YES           10YRIO
1793          First Lien     No               NO            NONIO
1794          First Lien     No               NO            NONIO
1795          First Lien     No               YES           10YRIO
1796          First Lien     No               NO            NONIO
1797          First Lien     No               YES           10YRIO
1798          First Lien     No               NO            NONIO
1799          First Lien     No               YES           10YRIO
1800          First Lien     No               YES           10YRIO
1801          First Lien     No               YES           10YRIO
1802          First Lien     No               YES           10YRIO
1803          First Lien     No               NO            NONIO
1804          First Lien     No               NO            NONIO
1805          First Lien     No               YES           10YRIO
1806          First Lien     No               YES           10YRIO
1807          First Lien     No               YES           10YRIO
1808          First Lien     No               YES           10YRIO
1809          First Lien     No               YES           10YRIO
1810          First Lien     No               YES           10YRIO
1811          First Lien     No               YES           10YRIO
1812          First Lien     No               YES           10YRIO
1813          First Lien     No               YES           10YRIO
1814          First Lien     No               YES           10YRIO
1815          First Lien     No               YES           10YRIO
1816          First Lien     No               YES           10YRIO
1817          First Lien     No               NO            NONIO
1818          First Lien     No               YES           10YRIO
1819          First Lien     No               NO            NONIO
1820          First Lien     No               YES           10YRIO
1821          First Lien     No               YES           10YRIO
1822          First Lien     No               YES           10YRIO
1823          First Lien     No               YES           10YRIO
1824          First Lien     No               NO            NONIO
1825          First Lien     No               YES           10YRIO
1826          First Lien     No               YES           10YRIO
1827          First Lien     No               YES           10YRIO
1828          First Lien     No               YES           10YRIO
1829          First Lien     No               YES           10YRIO
1830          First Lien     No               YES           10YRIO
1831          First Lien     No               NO            NONIO
1832          First Lien     No               NO            NONIO
1833          First Lien     No               NO            NONIO
1834          First Lien     No               YES           10YRIO
1835          First Lien     No               NO            NONIO
1836          First Lien     No               YES           10YRIO
1837          First Lien     No               YES           10YRIO
1838          First Lien     No               YES           10YRIO
1839          First Lien     No               YES           10YRIO
1840          First Lien     No               YES           10YRIO
1841          First Lien     No               NO            NONIO
1842          First Lien     No               NO            NONIO
1843          First Lien     No               YES           10YRIO
1844          First Lien     No               NO            NONIO
1845          First Lien     No               YES           10YRIO
1846          First Lien     No               NO            NONIO
1847          First Lien     No               YES           10YRIO
1848          First Lien     No               YES           10YRIO
1849          First Lien     No               NO            NONIO
1850          First Lien     No               NO            NONIO
1851          First Lien     No               NO            NONIO
1852          First Lien     No               YES           10YRIO
1853          First Lien     No               YES           10YRIO
1854          First Lien     No               NO            NONIO
1855          First Lien     No               YES           10YRIO
1856          First Lien     No               YES           10YRIO
1857          First Lien     No               NO            NONIO
1858          First Lien     No               YES           10YRIO
1859          First Lien     No               NO            NONIO
1860          First Lien     No               NO            NONIO
1861          First Lien     No               NO            NONIO
1862          First Lien     No               NO            NONIO
1863          First Lien     No               NO            NONIO
1864          First Lien     No               YES           10YRIO
1865          First Lien     No               NO            NONIO
1866          First Lien     No               YES           10YRIO
1867          First Lien     No               YES           10YRIO
1868          First Lien     No               NO            NONIO
1869          First Lien     No               YES           10YRIO
1870          First Lien     No               NO            NONIO
1871          First Lien     No               YES           10YRIO
1872          First Lien     No               NO            NONIO
1873          First Lien     No               YES           10YRIO
1874          First Lien     No               NO            NONIO
1875          First Lien     No               YES           10YRIO
1876          First Lien     No               YES           10YRIO
1877          First Lien     No               YES           10YRIO
1878          First Lien     No               NO            NONIO
1879          First Lien     No               NO            NONIO
1880          First Lien     No               NO            NONIO
1881          First Lien     No               YES           10YRIO
1882          First Lien     No               YES           10YRIO
1883          First Lien     No               YES           10YRIO
1884          First Lien     No               YES           10YRIO
1885          First Lien     No               NO            NONIO
1886          First Lien     No               YES           10YRIO
1887          First Lien     No               NO            NONIO
1888          First Lien     No               NO            NONIO
1889          First Lien     No               NO            NONIO
1890          First Lien     No               NO            NONIO
1891          First Lien     No               NO            NONIO
1892          First Lien     No               YES           10YRIO
1893          First Lien     No               NO            NONIO
1894          First Lien     No               YES           10YRIO
1895          First Lien     No               YES           10YRIO
1896          First Lien     No               YES           10YRIO
1897          First Lien     No               NO            NONIO
1898          First Lien     No               NO            NONIO
1899          First Lien     No               YES           10YRIO
1900          First Lien     No               YES           10YRIO
1901          First Lien     No               NO            NONIO
1902          First Lien     No               NO            NONIO
1903          First Lien     No               NO            NONIO
1904          First Lien     No               YES           10YRIO
1905          First Lien     No               YES           10YRIO
1906          First Lien     No               YES           10YRIO
1907          First Lien     No               YES           10YRIO
1908          First Lien     No               NO            NONIO
1909          First Lien     No               NO            NONIO
1910          First Lien     No               YES           10YRIO
1911          First Lien     No               YES           10YRIO
1912          First Lien     No               YES           10YRIO
1913          First Lien     No               NO            NONIO
1914          First Lien     No               NO            NONIO
1915          First Lien     No               NO            NONIO
1916          First Lien     No               NO            NONIO
1917          First Lien     No               NO            NONIO
1918          First Lien     No               NO            NONIO
1919          First Lien     No               NO            NONIO
1920          First Lien     No               NO            NONIO
1921          First Lien     No               NO            NONIO
1922          First Lien     No               YES           10YRIO
1923          First Lien     No               NO            NONIO
1924          First Lien     No               NO            NONIO
1925          First Lien     No               NO            NONIO
1926          First Lien     No               NO            NONIO
1927          First Lien     No               NO            NONIO
1928          First Lien     No               NO            NONIO
1929          First Lien     No               NO            NONIO
1930          First Lien     No               NO            NONIO
1931          First Lien     No               NO            NONIO
1932          First Lien     No               NO            NONIO
1933          First Lien     No               NO            NONIO
1934          First Lien     No               NO            NONIO
1935          First Lien     No               NO            NONIO
1936          First Lien     No               NO            NONIO
1937          First Lien     No               NO            NONIO
1938          First Lien     No               NO            NONIO
1939          First Lien     No               NO            NONIO
1940          First Lien     No               NO            NONIO
1941          First Lien     No               NO            NONIO
1942          First Lien     No               NO            NONIO
1943          First Lien     No               NO            NONIO
1944          First Lien     No               NO            NONIO
1945          First Lien     No               YES           10YRIO
1946          First Lien     No               YES           10YRIO
1947          First Lien     No               YES           10YRIO
1948          First Lien     No               YES           10YRIO
1949          First Lien     No               YES           10YRIO
1950          First Lien     No               YES           10YRIO
1951          First Lien     No               YES           10YRIO
1952          First Lien     No               NO            NONIO
1953          First Lien     No               YES           10YRIO
1954          First Lien     No               YES           10YRIO
1955          First Lien     No               NO            NONIO
1956          First Lien     No               NO            NONIO
1957          First Lien     No               YES           10YRIO
1958          First Lien     No               NO            NONIO
1959          First Lien     No               YES           10YRIO
1960          First Lien     No               YES           10YRIO
1961          First Lien     No               YES           10YRIO
1962          First Lien     No               YES           10YRIO
1963          First Lien     No               YES           10YRIO
1964          First Lien     No               YES           10YRIO
1965          First Lien     No               YES           10YRIO
1966          First Lien     No               NO            NONIO
1967          First Lien     No               YES           10YRIO
1968          First Lien     No               NO            NONIO
1969          First Lien     No               YES           10YRIO
1970          First Lien     No               YES           10YRIO
1971          First Lien     No               NO            NONIO
1972          First Lien     No               NO            NONIO
1973          First Lien     No               YES           10YRIO
1974          First Lien     No               NO            NONIO
1975          First Lien     No               YES           10YRIO
1976          First Lien     No               NO            NONIO
1977          First Lien     No               YES           10YRIO
1978          First Lien     No               YES           10YRIO
1979          First Lien     No               YES           10YRIO
1980          First Lien     No               YES           10YRIO
1981          First Lien     No               YES           10YRIO
1982          First Lien     No               NO            NONIO
1983          First Lien     No               YES           10YRIO
1984          First Lien     No               YES           10YRIO
1985          First Lien     No               YES           10YRIO
1986          First Lien     No               YES           10YRIO
1987          First Lien     No               NO            NONIO
1988          First Lien     No               YES           10YRIO
1989          First Lien     No               YES           10YRIO
1990          First Lien     No               NO            NONIO
1991          First Lien     No               NO            NONIO
1992          First Lien     No               YES           10YRIO
1993          First Lien     No               NO            NONIO
1994          First Lien     No               YES           10YRIO
1995          First Lien     No               YES           10YRIO
1996          First Lien     No               YES           10YRIO
1997          First Lien     No               YES           10YRIO
1998          First Lien     No               YES           10YRIO
1999          First Lien     No               YES           10YRIO
2000          First Lien     No               YES           10YRIO
2001          First Lien     No               NO            NONIO
2002          First Lien     No               YES           10YRIO
2003          First Lien     No               YES           10YRIO
2004          First Lien     No               YES           10YRIO
2005          First Lien     No               YES           10YRIO
2006          First Lien     No               NO            NONIO
2007          First Lien     No               YES           10YRIO
2008          First Lien     No               NO            NONIO
2009          First Lien     No               YES           10YRIO
2010          First Lien     No               YES           10YRIO
2011          First Lien     No               YES           10YRIO
2012          First Lien     No               YES           10YRIO
2013          First Lien     No               YES           10YRIO
2014          First Lien     No               YES           10YRIO
2015          First Lien     No               YES           10YRIO
2016          First Lien     No               YES           10YRIO
2017          First Lien     No               NO            NONIO
2018          First Lien     No               YES           10YRIO
2019          First Lien     No               YES           10YRIO
2020          First Lien     No               NO            NONIO
2021          First Lien     No               YES           10YRIO
2022          First Lien     No               YES           10YRIO
2023          First Lien     No               YES           10YRIO
2024          First Lien     No               YES           10YRIO
2025          First Lien     No               YES           10YRIO
2026          First Lien     No               YES           10YRIO
2027          First Lien     No               YES           10YRIO
2028          First Lien     No               YES           10YRIO
2029          First Lien     No               NO            NONIO
2030          First Lien     No               YES           10YRIO
2031          First Lien     No               NO            NONIO
2032          First Lien     No               YES           10YRIO
2033          First Lien     No               YES           10YRIO
2034          First Lien     No               YES           10YRIO
2035          First Lien     No               NO            NONIO
2036          First Lien     No               YES           10YRIO
2037          First Lien     No               YES           10YRIO
2038          First Lien     No               YES           10YRIO
2039          First Lien     No               YES           10YRIO
2040          First Lien     No               NO            NONIO
2041          First Lien     No               YES           10YRIO
2042          First Lien     No               YES           10YRIO
2043          First Lien     No               NO            NONIO
2044          First Lien     No               YES           10YRIO
2045          First Lien     No               NO            NONIO
2046          First Lien     No               YES           10YRIO
2047          First Lien     No               YES           10YRIO
2048          First Lien     No               YES           10YRIO
2049          First Lien     No               NO            NONIO
2050          First Lien     No               YES           10YRIO
2051          First Lien     No               YES           10YRIO
2052          First Lien     No               YES           10YRIO
2053          First Lien     No               YES           10YRIO
2054          First Lien     No               YES           10YRIO
2055          First Lien     No               YES           10YRIO
2056          First Lien     No               YES           10YRIO
2057          First Lien     No               YES           10YRIO
2058          First Lien     No               NO            NONIO
2059          First Lien     No               YES           10YRIO
2060          First Lien     No               NO            NONIO
2061          First Lien     No               YES           10YRIO
2062          First Lien     No               YES           10YRIO
2063          First Lien     No               YES           10YRIO
2064          First Lien     No               NO            NONIO
2065          First Lien     No               NO            NONIO
2066          First Lien     No               YES           10YRIO
2067          First Lien     No               NO            NONIO
2068          First Lien     No               YES           10YRIO
2069          First Lien     No               YES           10YRIO
2070          First Lien     No               YES           10YRIO
2071          First Lien     No               YES           10YRIO
2072          First Lien     No               NO            NONIO
2073          First Lien     No               YES           10YRIO
2074          First Lien     No               YES           10YRIO
2075          First Lien     No               YES           10YRIO
2076          First Lien     No               YES           10YRIO
2077          First Lien     No               NO            NONIO
2078          First Lien     No               YES           10YRIO
2079          First Lien     No               YES           10YRIO
2080          First Lien     No               YES           10YRIO
2081          First Lien     No               YES           10YRIO
2082          First Lien     No               YES           10YRIO
2083          First Lien     No               YES           10YRIO
2084          First Lien     No               YES           10YRIO
2085          First Lien     No               YES           10YRIO
2086          First Lien     No               NO            NONIO
2087          First Lien     No               YES           10YRIO
2088          First Lien     No               NO            NONIO
2089          First Lien     No               NO            NONIO
2090          First Lien     No               YES           10YRIO
2091          First Lien     No               YES           10YRIO
2092          First Lien     No               YES           10YRIO
2093          First Lien     No               NO            NONIO
2094          First Lien     No               YES           10YRIO
2095          First Lien     No               YES           10YRIO
2096          First Lien     No               YES           10YRIO
2097          First Lien     No               YES           10YRIO
2098          First Lien     No               NO            NONIO
2099          First Lien     No               YES           10YRIO
2100          First Lien     No               YES           10YRIO
2101          First Lien     No               YES           10YRIO
2102          First Lien     No               YES           10YRIO
2103          First Lien     No               NO            NONIO
2104          First Lien     No               NO            NONIO
2105          First Lien     No               YES           10YRIO
2106          First Lien     No               YES           10YRIO
2107          First Lien     No               YES           10YRIO
2108          First Lien     No               YES           10YRIO
2109          First Lien     No               NO            NONIO
2110          First Lien     No               YES           10YRIO
2111          First Lien     No               YES           10YRIO
2112          First Lien     No               YES           10YRIO
2113          First Lien     No               YES           10YRIO
2114          First Lien     No               YES           10YRIO
2115          First Lien     No               NO            NONIO
2116          First Lien     No               YES           10YRIO
2117          First Lien     No               YES           10YRIO
2118          First Lien     No               YES           10YRIO
2119          First Lien     No               YES           10YRIO
2120          First Lien     No               YES           10YRIO
2121          First Lien     No               YES           10YRIO
2122          First Lien     No               NO            NONIO
2123          First Lien     No               YES           10YRIO
2124          First Lien     No               YES           10YRIO
2125          First Lien     No               YES           10YRIO
2126          First Lien     No               NO            NONIO
2127          First Lien     No               NO            NONIO
2128          First Lien     No               YES           10YRIO
2129          First Lien     No               NO            NONIO
2130          First Lien     No               YES           10YRIO
2131          First Lien     No               YES           10YRIO
2132          First Lien     No               YES           10YRIO
2133          First Lien     No               YES           10YRIO
2134          First Lien     No               YES           10YRIO
2135          First Lien     No               NO            NONIO
2136          First Lien     No               YES           10YRIO
2137          First Lien     No               YES           10YRIO
2138          First Lien     No               YES           10YRIO
2139          First Lien     No               YES           10YRIO
2140          First Lien     No               NO            NONIO
2141          First Lien     No               YES           10YRIO
2142          First Lien     No               YES           10YRIO
2143          First Lien     No               YES           10YRIO
2144          First Lien     No               YES           10YRIO
2145          First Lien     No               YES           10YRIO
2146          First Lien     No               YES           10YRIO
2147          First Lien     No               NO            NONIO
2148          First Lien     No               YES           10YRIO
2149          First Lien     No               YES           10YRIO
2150          First Lien     No               YES           10YRIO
2151          First Lien     No               YES           10YRIO
2152          First Lien     No               YES           10YRIO
2153          First Lien     No               YES           10YRIO
2154          First Lien     No               NO            NONIO
2155          First Lien     No               YES           10YRIO
2156          First Lien     No               NO            NONIO
2157          First Lien     No               YES           10YRIO
2158          First Lien     No               YES           10YRIO
2159          First Lien     No               NO            NONIO
2160          First Lien     No               YES           10YRIO
2161          First Lien     No               YES           10YRIO
2162          First Lien     No               YES           10YRIO
2163          First Lien     No               NO            NONIO
2164          First Lien     No               YES           10YRIO
2165          First Lien     No               YES           10YRIO
2166          First Lien     No               YES           10YRIO
2167          First Lien     No               YES           10YRIO
2168          First Lien     No               YES           10YRIO
2169          First Lien     No               YES           10YRIO
2170          First Lien     No               YES           10YRIO
2171          First Lien     No               YES           10YRIO
2172          First Lien     No               YES           10YRIO
2173          First Lien     No               YES           10YRIO
2174          First Lien     No               YES           10YRIO
2175          First Lien     No               YES           10YRIO
2176          First Lien     No               YES           10YRIO
2177          First Lien     No               YES           10YRIO
2178          First Lien     No               NO            NONIO
2179          First Lien     No               NO            NONIO
2180          First Lien     No               YES           10YRIO
2181          First Lien     No               YES           10YRIO
2182          First Lien     No               NO            NONIO
2183          First Lien     No               NO            NONIO
2184          First Lien     No               YES           10YRIO
2185          First Lien     No               YES           10YRIO
2186          First Lien     No               NO            NONIO
2187          First Lien     No               YES           10YRIO
2188          First Lien     No               YES           10YRIO
2189          First Lien     No               YES           10YRIO
2190          First Lien     No               YES           10YRIO
2191          First Lien     No               YES           10YRIO
2192          First Lien     No               YES           10YRIO
2193          First Lien     No               YES           10YRIO
2194          First Lien     No               NO            NONIO
2195          First Lien     No               YES           10YRIO
2196          First Lien     No               YES           10YRIO
2197          First Lien     No               YES           10YRIO
2198          First Lien     No               YES           10YRIO
2199          First Lien     No               YES           10YRIO
2200          First Lien     No               YES           10YRIO
2201          First Lien     No               YES           10YRIO
2202          First Lien     No               NO            NONIO
2203          First Lien     No               YES           10YRIO
2204          First Lien     No               NO            NONIO
2205          First Lien     No               NO            NONIO
2206          First Lien     No               YES           10YRIO
2207          First Lien     No               NO            NONIO
2208          First Lien     No               YES           10YRIO
2209          First Lien     No               YES           10YRIO
2210          First Lien     No               YES           10YRIO
2211          First Lien     No               NO            NONIO
2212          First Lien     No               NO            NONIO
2213          First Lien     No               NO            NONIO
2214          First Lien     No               YES           10YRIO
2215          First Lien     No               YES           10YRIO
2216          First Lien     No               YES           10YRIO
2217          First Lien     No               YES           10YRIO
2218          First Lien     No               NO            NONIO
2219          First Lien     No               YES           10YRIO
2220          First Lien     No               YES           10YRIO
2221          First Lien     No               YES           10YRIO
2222          First Lien     No               YES           10YRIO
2223          First Lien     No               YES           10YRIO
2224          First Lien     No               YES           10YRIO
2225          First Lien     No               NO            NONIO
2226          First Lien     No               YES           10YRIO
2227          First Lien     No               NO            NONIO
2228          First Lien     No               YES           10YRIO
2229          First Lien     No               YES           10YRIO
2230          First Lien     No               NO            NONIO
2231          First Lien     No               YES           10YRIO
2232          First Lien     No               YES           10YRIO
2233          First Lien     No               YES           10YRIO
2234          First Lien     No               YES           10YRIO
2235          First Lien     No               YES           10YRIO
2236          First Lien     No               YES           10YRIO
2237          First Lien     No               YES           10YRIO
2238          First Lien     No               YES           10YRIO
2239          First Lien     No               YES           10YRIO
2240          First Lien     No               YES           10YRIO
2241          First Lien     No               YES           10YRIO
2242          First Lien     No               YES           10YRIO
2243          First Lien     No               NO            NONIO
2244          First Lien     No               YES           10YRIO
2245          First Lien     No               YES           10YRIO
2246          First Lien     No               YES           10YRIO
2247          First Lien     No               NO            NONIO
2248          First Lien     No               YES           10YRIO
2249          First Lien     No               YES           10YRIO
2250          First Lien     No               NO            NONIO
2251          First Lien     No               YES           10YRIO
2252          First Lien     No               YES           10YRIO
2253          First Lien     No               YES           10YRIO
2254          First Lien     No               NO            NONIO
2255          First Lien     No               YES           10YRIO
2256          First Lien     No               YES           10YRIO
2257          First Lien     No               YES           10YRIO
2258          First Lien     No               YES           10YRIO
2259          First Lien     No               NO            NONIO
2260          First Lien     No               YES           10YRIO
2261          First Lien     No               YES           10YRIO
2262          First Lien     No               YES           10YRIO
2263          First Lien     No               YES           10YRIO
2264          First Lien     No               YES           10YRIO
2265          First Lien     No               YES           10YRIO
2266          First Lien     No               YES           10YRIO
2267          First Lien     No               YES           10YRIO
2268          First Lien     No               YES           10YRIO
2269          First Lien     No               YES           10YRIO
2270          First Lien     No               YES           10YRIO
2271          First Lien     No               YES           10YRIO
2272          First Lien     No               YES           10YRIO
2273          First Lien     No               YES           10YRIO
2274          First Lien     No               YES           10YRIO
2275          First Lien     No               YES           10YRIO
2276          First Lien     No               YES           10YRIO
2277          First Lien     No               NO            NONIO
2278          First Lien     No               NO            NONIO
2279          First Lien     No               NO            NONIO
2280          First Lien     No               YES           10YRIO
2281          First Lien     No               NO            NONIO
2282          First Lien     No               NO            NONIO
2283          First Lien     No               NO            NONIO
2284          First Lien     No               NO            NONIO
2285          First Lien     No               NO            NONIO
2286          First Lien     No               NO            NONIO
2287          First Lien     No               NO            NONIO
2288          First Lien     No               NO            NONIO
2289          First Lien     No               NO            NONIO
2290          First Lien     No               NO            NONIO
2291          First Lien     No               NO            NONIO
2292          First Lien     No               NO            NONIO
2293          First Lien     No               NO            NONIO
2294          First Lien     No               NO            NONIO
2295          First Lien     No               NO            NONIO
2296          First Lien     No               NO            NONIO
2297          First Lien     No               NO            NONIO
2298          First Lien     No               NO            NONIO
2299          First Lien     No               NO            NONIO
2300          First Lien     No               NO            NONIO
2301          First Lien     No               NO            NONIO
2302          First Lien     No               NO            NONIO
2303          First Lien     No               NO            NONIO
2304          First Lien     No               NO            NONIO
2305          First Lien     No               NO            NONIO
2306          First Lien     No               NO            NONIO
2307          First Lien     No               NO            NONIO
2308          First Lien     No               NO            NONIO
2309          First Lien     No               NO            NONIO
2310          First Lien     No               NO            NONIO
2311          First Lien     No               NO            NONIO
2312          First Lien     No               NO            NONIO
2313          First Lien     No               NO            NONIO
2314          First Lien     No               NO            NONIO
2315          First Lien     No               NO            NONIO
2316          First Lien     No               NO            NONIO
2317          First Lien     No               NO            NONIO
2318          First Lien     No               NO            NONIO
2319          First Lien     No               NO            NONIO
2320          First Lien     No               NO            NONIO
2321          First Lien     No               NO            NONIO
2322          First Lien     No               NO            NONIO
2323          First Lien     No               NO            NONIO
2324          First Lien     No               NO            NONIO
2325          First Lien     No               NO            NONIO
2326          First Lien     No               NO            NONIO
2327          First Lien     No               NO            NONIO
2328          First Lien     No               NO            NONIO
2329          First Lien     No               NO            NONIO
2330          First Lien     No               NO            NONIO
2331          First Lien     No               NO            NONIO
2332          First Lien     No               NO            NONIO
2333          First Lien     No               NO            NONIO
2334          First Lien     No               NO            NONIO
2335          First Lien     No               NO            NONIO
2336          First Lien     No               NO            NONIO
2337          First Lien     No               NO            NONIO
2338          First Lien     No               NO            NONIO
2339          First Lien     No               NO            NONIO
2340          First Lien     No               NO            NONIO
2341          First Lien     No               NO            NONIO
2342          First Lien     No               NO            NONIO
2343          First Lien     No               NO            NONIO
2344          First Lien     No               NO            NONIO
2345          First Lien     No               NO            NONIO
2346          First Lien     No               NO            NONIO
2347          First Lien     No               NO            NONIO
2348          First Lien     No               NO            NONIO
2349          First Lien     No               NO            NONIO
2350          First Lien     No               NO            NONIO
2351          First Lien     No               NO            NONIO
2352          First Lien     No               NO            NONIO
2353          First Lien     No               NO            NONIO
2354          First Lien     No               NO            NONIO
2355          First Lien     No               NO            NONIO
2356          First Lien     No               NO            NONIO
2357          First Lien     No               NO            NONIO
2358          First Lien     No               NO            NONIO
2359          First Lien     No               NO            NONIO
2360          First Lien     No               NO            NONIO
2361          First Lien     No               NO            NONIO
2362          First Lien     No               NO            NONIO
2363          First Lien     No               NO            NONIO
2364          First Lien     No               NO            NONIO
2365          First Lien     No               NO            NONIO
2366          First Lien     No               NO            NONIO
2367          First Lien     No               NO            NONIO
2368          First Lien     No               NO            NONIO
2369          First Lien     No               NO            NONIO
2370          First Lien     No               NO            NONIO
2371          First Lien     No               NO            NONIO
2372          First Lien     No               NO            NONIO
2373          First Lien     No               NO            NONIO
2374          First Lien     No               NO            NONIO
2375          First Lien     No               NO            NONIO
2376          First Lien     No               NO            NONIO
2377          First Lien     No               NO            NONIO
2378          First Lien     No               NO            NONIO
2379          First Lien     No               NO            NONIO
2380          First Lien     No               NO            NONIO
2381          First Lien     No               NO            NONIO
2382          First Lien     No               NO            NONIO
2383          First Lien     No               NO            NONIO
2384          First Lien     No               NO            NONIO
2385          First Lien     No               NO            NONIO
2386          First Lien     No               NO            NONIO
2387          First Lien     No               NO            NONIO
2388          First Lien     No               NO            NONIO
2389          First Lien     No               NO            NONIO
2390          First Lien     No               NO            NONIO
2391          First Lien     No               NO            NONIO
2392          First Lien     No               NO            NONIO
2393          First Lien     No               NO            NONIO
2394          First Lien     No               NO            NONIO
2395          First Lien     No               NO            NONIO
2396          First Lien     No               NO            NONIO
2397          First Lien     No               NO            NONIO
2398          First Lien     No               NO            NONIO
2399          First Lien     No               NO            NONIO
2400          First Lien     No               NO            NONIO
2401          First Lien     No               NO            NONIO
2402          First Lien     No               NO            NONIO
2403          First Lien     No               NO            NONIO
2404          First Lien     No               NO            NONIO
2405          First Lien     No               NO            NONIO
2406          First Lien     No               NO            NONIO
2407          First Lien     No               NO            NONIO
2408          First Lien     No               NO            NONIO
2409          First Lien     No               NO            NONIO
2410          First Lien     No               NO            NONIO
2411          First Lien     No               NO            NONIO
2412          First Lien     No               NO            NONIO
2413          First Lien     No               NO            NONIO
2414          First Lien     No               NO            NONIO
2415          First Lien     No               NO            NONIO
2416          First Lien     No               NO            NONIO
2417          First Lien     No               NO            NONIO
2418          First Lien     No               NO            NONIO
2419          First Lien     No               NO            NONIO
2420          First Lien     No               NO            NONIO
2421          First Lien     No               NO            NONIO
2422          First Lien     No               NO            NONIO
2423          First Lien     No               NO            NONIO
2424          First Lien     No               NO            NONIO
2425          First Lien     No               NO            NONIO
2426          First Lien     No               NO            NONIO
2427          First Lien     No               NO            NONIO
2428          First Lien     No               NO            NONIO
2429          First Lien     No               NO            NONIO
2430          First Lien     No               NO            NONIO
2431          First Lien     No               NO            NONIO
2432          First Lien     No               NO            NONIO
2433          First Lien     No               NO            NONIO
2434          First Lien     No               NO            NONIO
2435          First Lien     No               NO            NONIO
2436          First Lien     No               NO            NONIO
2437          First Lien     No               NO            NONIO
2438          First Lien     No               NO            NONIO
2439          First Lien     No               NO            NONIO
2440          First Lien     No               NO            NONIO
2441          First Lien     No               NO            NONIO
2442          First Lien     No               NO            NONIO
2443          First Lien     No               NO            NONIO
2444          First Lien     No               NO            NONIO
2445          First Lien     No               NO            NONIO
2446          First Lien     No               NO            NONIO
2447          First Lien     No               NO            NONIO
2448          First Lien     No               NO            NONIO
2449          First Lien     No               NO            NONIO
2450          First Lien     No               NO            NONIO
2451          First Lien     No               NO            NONIO
2452          First Lien     No               NO            NONIO
2453          First Lien     No               NO            NONIO
2454          First Lien     No               NO            NONIO
2455          First Lien     No               NO            NONIO
2456          First Lien     No               NO            NONIO
2457          First Lien     No               NO            NONIO
2458          First Lien     No               NO            NONIO
2459          First Lien     No               NO            NONIO
2460          First Lien     No               NO            NONIO
2461          First Lien     No               NO            NONIO
2462          First Lien     No               NO            NONIO
2463          First Lien     No               NO            NONIO
2464          First Lien     No               NO            NONIO
2465          First Lien     No               NO            NONIO
2466          First Lien     No               NO            NONIO
2467          First Lien     No               NO            NONIO
2468          First Lien     No               NO            NONIO
2469          First Lien     No               NO            NONIO
2470          First Lien     No               NO            NONIO
2471          First Lien     No               NO            NONIO
2472          First Lien     No               NO            NONIO
2473          First Lien     No               NO            NONIO
2474          First Lien     No               NO            NONIO
2475          First Lien     No               NO            NONIO
2476          First Lien     No               NO            NONIO
2477          First Lien     No               NO            NONIO
2478          First Lien     No               NO            NONIO
2479          First Lien     No               NO            NONIO
2480          First Lien     No               NO            NONIO
2481          First Lien     No               NO            NONIO
2482          First Lien     No               NO            NONIO
2483          First Lien     No               NO            NONIO
2484          First Lien     No               NO            NONIO
2485          First Lien     No               NO            NONIO
2486          First Lien     No               NO            NONIO
2487          First Lien     No               NO            NONIO
2488          First Lien     No               NO            NONIO
2489          First Lien     No               NO            NONIO
2490          First Lien     No               NO            NONIO
2491          First Lien     No               NO            NONIO
2492          First Lien     No               NO            NONIO
2493          First Lien     No               NO            NONIO
2494          First Lien     No               NO            NONIO
2495          First Lien     No               NO            NONIO
2496          First Lien     No               NO            NONIO
2497          First Lien     No               NO            NONIO
2498          First Lien     No               NO            NONIO
2499          First Lien     No               NO            NONIO
2500          First Lien     No               NO            NONIO
2501          First Lien     No               NO            NONIO
2502          First Lien     No               NO            NONIO
2503          First Lien     No               NO            NONIO
2504          First Lien     No               NO            NONIO
2505          First Lien     No               NO            NONIO
2506          First Lien     No               NO            NONIO
2507          First Lien     No               NO            NONIO
2508          First Lien     No               NO            NONIO
2509          First Lien     No               NO            NONIO
2510          First Lien     No               NO            NONIO
2511          First Lien     No               NO            NONIO
2512          First Lien     No               NO            NONIO
2513          First Lien     No               NO            NONIO
2514          First Lien     No               NO            NONIO
2515          First Lien     No               NO            NONIO
2516          First Lien     No               NO            NONIO
2517          First Lien     No               NO            NONIO
2518          First Lien     No               NO            NONIO
2519          First Lien     No               NO            NONIO
2520          First Lien     No               NO            NONIO
2521          First Lien     No               NO            NONIO
2522          First Lien     No               NO            NONIO
2523          First Lien     No               YES           10YRIO
2524          First Lien     No               NO            NONIO
2525          First Lien     No               NO            NONIO
2526          First Lien     No               NO            NONIO
2527          First Lien     No               YES           10YRIO
2528          First Lien     No               NO            NONIO
2529          First Lien     No               NO            NONIO
2530          First Lien     No               YES           10YRIO
2531          First Lien     No               NO            NONIO
2532          First Lien     No               NO            NONIO
2533          First Lien     No               NO            NONIO
2534          First Lien     No               NO            NONIO
2535          First Lien     No               NO            NONIO
2536          First Lien     No               NO            NONIO
2537          First Lien     No               NO            NONIO
2538          First Lien     No               YES           10YRIO
2539          First Lien     No               YES           10YRIO
2540          First Lien     No               NO            NONIO
2541          First Lien     No               YES           10YRIO
2542          First Lien     No               YES           10YRIO
2543          First Lien     No               NO            NONIO
2544          First Lien     No               NO            NONIO
2545          First Lien     No               NO            NONIO
2546          First Lien     No               NO            NONIO
2547          First Lien     No               YES           10YRIO
2548          First Lien     No               YES           10YRIO
2549          First Lien     No               NO            NONIO
2550          First Lien     No               NO            NONIO
2551          First Lien     No               NO            NONIO
2552          First Lien     No               NO            NONIO
2553          First Lien     No               YES           10YRIO
2554          First Lien     No               NO            NONIO
2555          First Lien     No               YES           10YRIO
2556          First Lien     No               NO            NONIO
2557          First Lien     No               NO            NONIO
2558          First Lien     No               YES           10YRIO
2559          First Lien     No               NO            NONIO
2560          First Lien     No               YES           10YRIO
2561          First Lien     No               YES           10YRIO
2562          First Lien     No               YES           10YRIO
2563          First Lien     No               YES           10YRIO
2564          First Lien     No               NO            NONIO
2565          First Lien     No               NO            NONIO
2566          First Lien     No               YES           10YRIO
2567          First Lien     No               YES           10YRIO
2568          First Lien     No               NO            NONIO
2569          First Lien     No               YES           10YRIO
2570          First Lien     No               YES           10YRIO
2571          First Lien     No               YES           10YRIO
2572          First Lien     No               YES           10YRIO
2573          First Lien     No               YES           10YRIO
2574          First Lien     No               YES           10YRIO
2575          First Lien     No               YES           10YRIO
2576          First Lien     No               YES           10YRIO
2577          First Lien     No               NO            NONIO
2578          First Lien     No               YES           10YRIO
2579          First Lien     No               NO            NONIO
2580          First Lien     No               NO            NONIO
2581          First Lien     No               YES           10YRIO
2582          First Lien     No               NO            NONIO
2583          First Lien     No               NO            NONIO
2584          First Lien     No               YES           10YRIO
2585          First Lien     No               NO            NONIO
2586          First Lien     No               YES           10YRIO
2587          First Lien     No               YES           10YRIO
2588          First Lien     No               NO            NONIO
2589          First Lien     No               NO            NONIO
2590          First Lien     No               YES           10YRIO
2591          First Lien     No               YES           10YRIO
2592          First Lien     No               YES           10YRIO
2593          First Lien     No               YES           10YRIO
2594          First Lien     No               NO            NONIO
2595          First Lien     No               YES           10YRIO
2596          First Lien     No               YES           10YRIO
2597          First Lien     No               YES           10YRIO
2598          First Lien     No               YES           10YRIO
2599          First Lien     No               NO            NONIO
2600          First Lien     No               NO            NONIO
2601          First Lien     No               YES           10YRIO
2602          First Lien     No               YES           10YRIO
2603          First Lien     No               NO            NONIO
2604          First Lien     No               YES           10YRIO
2605          First Lien     No               NO            NONIO
2606          First Lien     No               NO            NONIO
2607          First Lien     No               NO            NONIO
2608          First Lien     No               NO            NONIO
2609          First Lien     No               NO            NONIO
2610          First Lien     No               NO            NONIO
2611          First Lien     No               NO            NONIO
2612          First Lien     No               NO            NONIO
2613          First Lien     No               NO            NONIO
2614          First Lien     No               NO            NONIO
2615          First Lien     No               NO            NONIO
2616          First Lien     No               NO            NONIO
2617          First Lien     No               NO            NONIO
2618          First Lien     No               NO            NONIO
2619          First Lien     No               NO            NONIO
2620          First Lien     No               NO            NONIO
2621          First Lien     No               NO            NONIO
2622          First Lien     No               NO            NONIO
2623          First Lien     No               NO            NONIO
2624          First Lien     No               NO            NONIO
2625          First Lien     No               NO            NONIO
2626          First Lien     No               NO            NONIO
2627          First Lien     No               NO            NONIO
2628          First Lien     No               NO            NONIO
2629          First Lien     No               NO            NONIO
2630          First Lien     No               NO            NONIO
2631          First Lien     No               NO            NONIO
2632          First Lien     No               NO            NONIO
2633          First Lien     No               NO            NONIO
2634          First Lien     No               NO            NONIO
2635          First Lien     No               NO            NONIO
2636          First Lien     No               NO            NONIO
2637          First Lien     No               NO            NONIO
2638          First Lien     No               NO            NONIO
2639          First Lien     No               NO            NONIO
2640          First Lien     No               NO            NONIO
2641          First Lien     No               NO            NONIO
2642          First Lien     No               NO            NONIO
2643          First Lien     No               NO            NONIO
2644          First Lien     No               NO            NONIO
2645          First Lien     No               NO            NONIO
2646          First Lien     No               NO            NONIO
2647          First Lien     No               NO            NONIO
2648          First Lien     No               NO            NONIO
2649          First Lien     No               NO            NONIO
2650          First Lien     No               NO            NONIO
2651          First Lien     No               NO            NONIO
2652          First Lien     No               NO            NONIO
2653          First Lien     No               NO            NONIO
2654          First Lien     No               NO            NONIO
2655          First Lien     No               NO            NONIO
2656          First Lien     No               NO            NONIO
2657          First Lien     No               NO            NONIO
2658          First Lien     No               NO            NONIO
2659          First Lien     No               NO            NONIO
2660          First Lien     No               NO            NONIO
2661          First Lien     No               NO            NONIO
2662          First Lien     No               NO            NONIO
2663          First Lien     No               NO            NONIO
2664          First Lien     No               NO            NONIO
2665          First Lien     No               NO            NONIO
2666          First Lien     No               NO            NONIO
2667          First Lien     No               NO            NONIO
2668          First Lien     No               NO            NONIO
2669          First Lien     No               NO            NONIO
2670          First Lien     No               NO            NONIO
2671          First Lien     No               NO            NONIO
2672          First Lien     No               NO            NONIO
2673          First Lien     No               NO            NONIO
2674          First Lien     No               NO            NONIO
2675          First Lien     No               NO            NONIO
2676          First Lien     No               NO            NONIO
2677          First Lien     No               NO            NONIO
2678          First Lien     No               NO            NONIO
2679          First Lien     No               NO            NONIO
2680          First Lien     No               NO            NONIO
2681          First Lien     No               NO            NONIO
2682          First Lien     No               NO            NONIO
2683          First Lien     No               NO            NONIO
2684          First Lien     No               NO            NONIO
2685          First Lien     No               NO            NONIO
2686          First Lien     No               NO            NONIO
2687          First Lien     No               NO            NONIO
2688          First Lien     No               NO            NONIO
2689          First Lien     No               NO            NONIO
2690          First Lien     No               NO            NONIO
2691          First Lien     No               NO            NONIO
2692          First Lien     No               NO            NONIO
2693          First Lien     No               NO            NONIO
2694          First Lien     No               NO            NONIO
2695          First Lien     No               NO            NONIO
2696          First Lien     No               NO            NONIO
2697          First Lien     No               NO            NONIO
2698          First Lien     No               NO            NONIO
2699          First Lien     No               NO            NONIO
2700          First Lien     No               NO            NONIO
2701          First Lien     No               NO            NONIO
2702          First Lien     No               NO            NONIO
2703          First Lien     No               NO            NONIO
2704          First Lien     No               NO            NONIO
2705          First Lien     No               NO            NONIO
2706          First Lien     No               NO            NONIO
2707          First Lien     No               NO            NONIO
2708          First Lien     No               NO            NONIO
2709          First Lien     No               NO            NONIO
2710          First Lien     No               NO            NONIO
2711          First Lien     No               NO            NONIO
2712          First Lien     No               NO            NONIO
2713          First Lien     No               NO            NONIO
2714          First Lien     No               NO            NONIO
2715          First Lien     No               NO            NONIO
2716          First Lien     No               NO            NONIO
2717          First Lien     No               NO            NONIO
2718          First Lien     No               NO            NONIO
2719          First Lien     No               YES           10YRIO
2720          First Lien     No               NO            NONIO
2721          First Lien     No               NO            NONIO
2722          First Lien     No               NO            NONIO
2723          First Lien     No               NO            NONIO
2724          First Lien     No               NO            NONIO
2725          First Lien     No               NO            NONIO
2726          First Lien     No               NO            NONIO
2727          First Lien     No               NO            NONIO
2728          First Lien     No               NO            NONIO
2729          First Lien     No               NO            NONIO
2730          First Lien     No               NO            NONIO
2731          First Lien     No               NO            NONIO
2732          First Lien     No               NO            NONIO
2733          First Lien     No               NO            NONIO
2734          First Lien     No               NO            NONIO
2735          First Lien     No               NO            NONIO
2736          First Lien     No               NO            NONIO
2737          First Lien     No               NO            NONIO
2738          First Lien     No               NO            NONIO
2739          First Lien     No               NO            NONIO
2740          First Lien     No               NO            NONIO
2741          First Lien     No               NO            NONIO
2742          First Lien     No               YES           10YRIO
2743          First Lien     No               NO            NONIO
2744          First Lien     No               NO            NONIO
2745          First Lien     No               NO            NONIO
2746          First Lien     No               NO            NONIO




--------------------------------------------------------------------------------




              PREPAY                         HYBRID_PERIOD      AMORT_TERM1 PORTFOLIO
_____________________________________________________________________________________
1             Yes                                  1                    480 AFL2
2             Yes                                  1                    480 AFL2
3             Yes                                  1                    360 AFL2
4             Yes                                  1                    360 AFL2
5             Yes                                  1                    360 AFL2
6             Yes                                  1                    360 AFL2
7             Yes                                  1                    480 AFL2
8             Yes                                  1                    360 AFL2
9             Yes                                  1                    480 AFL2
10            Yes                                  1                    480 AFL2
11            Yes                                  1                    360 AFL2
12            Yes                                  1                    360 AFL2
13            Yes                                  1                    480 AFL2
14            Yes                                  1                    360 AFL2
15            Yes                                  1                    360 AFL2
16            Yes                                  1                    360 AFL2
17            Yes                                  1                    360 AFL2
18            Yes                                  1                    360 AFL2
19            Yes                                  1                    480 AFL2
20            Yes                                  1                    360 AFL2
21            Yes                                  1                    480 AFL2
22            Yes                                  1                    480 AFL2
23            Yes                                  1                    480 AFL2
24            Yes                                  1                    360 AFL2
25            Yes                                  1                    360 AFL2
26            Yes                                  1                    360 AFL2
27            Yes                                  1                    480 AFL2
28            Yes                                  1                    360 AFL2
29            Yes                                  1                    360 AFL2
30            Yes                                  1                    480 AFL2
31            Yes                                  1                    360 AFL2
32            Yes                                  1                    360 AFL2
33            Yes                                  1                    360 AFL2
34            Yes                                  1                    360 AFL2
35            Yes                                  1                    360 AFL2
36            Yes                                  1                    360 AFL2
37            Yes                                  1                    480 AFL2
38            Yes                                  1                    480 AFL2
39            Yes                                  1                    360 AFL2
40            Yes                                  1                    360 AFL2
41            Yes                                  1                    360 AFL2
42            Yes                                  1                    360 AFL2
43            Yes                                  1                    360 AFL2
44            Yes                                  1                    360 AFL2
45            Yes                                  1                    480 AFL2
46            Yes                                  1                    480 AFL2
47            Yes                                  1                    360 AFL2
48            Yes                                  1                    360 AFL2
49            Yes                                  1                    480 AFL2
50            Yes                                  1                    480 AFL2
51            Yes                                  1                    360 AFL2
52            Yes                                  1                    360 AFL2
53            Yes                                  1                    480 AFL2
54            Yes                                  1                    480 AFL2
55            Yes                                  1                    480 AFL2
56            Yes                                  1                    360 AFL2
57            Yes                                  1                    360 AFL2
58            Yes                                  1                    360 AFL2
59            Yes                                  1                    360 AFL2
60            Yes                                  1                    360 AFL2
61            Yes                                  1                    480 AFL2
62            Yes                                  1                    360 AFL2
63            Yes                                  1                    360 AFL2
64            Yes                                  1                    360 AFL2
65            Yes                                  1                    360 AFL2
66            Yes                                  1                    360 AFL2
67            Yes                                  1                    360 AFL2
68            Yes                                  1                    360 AFL2
69            Yes                                  1                    480 AFL2
70            Yes                                  1                    360 AFL2
71            Yes                                  1                    360 AFL2
72            Yes                                  1                    360 AFL2
73            Yes                                  1                    360 AFL2
74            Yes                                  1                    480 AFL2
75            Yes                                  1                    480 AFL2
76            Yes                                  1                    360 AFL2
77            Yes                                  1                    360 AFL2
78            Yes                                  1                    360 AFL2
79            Yes                                  1                    480 AFL2
80            Yes                                  1                    480 AFL2
81            Yes                                  1                    480 AFL2
82            Yes                                  1                    360 AFL2
83            Yes                                  1                    480 AFL2
84            Yes                                  1                    360 AFL2
85            Yes                                  1                    360 AFL2
86            Yes                                  1                    360 AFL2
87            Yes                                  1                    360 AFL2
88            Yes                                  1                    360 AFL2
89            Yes                                  1                    360 AFL2
90            Yes                                  1                    360 AFL2
91            Yes                                  1                    360 AFL2
92            Yes                                  1                    360 AFL2
93            Yes                                  1                    360 AFL2
94            Yes                                  1                    360 AFL2
95            Yes                                  1                    360 AFL2
96            Yes                                  1                    360 AFL2
97            Yes                                  1                    360 AFL2
98            Yes                                  1                    360 AFL2
99            Yes                                  1                    360 AFL2
100           Yes                                  1                    360 AFL2
101           Yes                                  1                    360 AFL2
102           Yes                                  1                    480 AFL2
103           Yes                                  1                    360 AFL2
104           Yes                                  1                    360 AFL2
105           Yes                                  1                    360 AFL2
106           Yes                                  1                    360 AFL2
107           Yes                                  1                    360 AFL2
108           Yes                                  1                    480 AFL2
109           Yes                                  1                    480 AFL2
110           Yes                                  1                    360 AFL2
111           Yes                                  1                    360 AFL2
112           Yes                                  1                    480 AFL2
113           Yes                                  1                    360 AFL2
114           Yes                                  1                    480 AFL2
115           Yes                                  1                    480 AFL2
116           Yes                                  1                    480 AFL2
117           Yes                                  1                    480 AFL2
118           Yes                                  1                    360 AFL2
119           Yes                                  1                    360 AFL2
120           Yes                                  1                    360 AFL2
121           Yes                                  1                    480 AFL2
122           Yes                                  1                    360 AFL2
123           Yes                                  1                    480 AFL2
124           Yes                                  1                    360 AFL2
125           Yes                                  1                    360 AFL2
126           Yes                                  1                    480 AFL2
127           Yes                                  1                    360 AFL2
128           Yes                                  1                    360 AFL2
129           Yes                                  1                    360 AFL2
130           Yes                                  1                    360 AFL2
131           Yes                                  1                    360 AFL2
132           Yes                                  1                    360 AFL2
133           Yes                                  1                    480 AFL2
134           Yes                                  1                    360 AFL2
135           Yes                                  1                    360 AFL2
136           Yes                                  1                    360 AFL2
137           Yes                                  1                    480 AFL2
138           Yes                                  1                    360 AFL2
139           Yes                                  1                    360 AFL2
140           Yes                                  1                    360 AFL2
141           Yes                                  1                    360 AFL2
142           Yes                                  1                    480 AFL2
143           Yes                                  1                    480 AFL2
144           Yes                                  1                    360 AFL2
145           Yes                                  1                    360 AFL2
146           Yes                                  1                    360 AFL2
147           Yes                                  1                    480 AFL2
148           Yes                                  1                    360 AFL2
149           Yes                                  1                    360 AFL2
150           Yes                                  1                    360 AFL2
151           Yes                                  1                    360 AFL2
152           Yes                                  1                    360 AFL2
153           Yes                                  1                    480 AFL2
154           Yes                                  1                    360 AFL2
155           Yes                                  1                    360 AFL2
156           Yes                                  1                    360 AFL2
157           Yes                                  1                    360 AFL2
158           Yes                                  1                    360 AFL2
159           Yes                                  1                    360 AFL2
160           Yes                                  1                    360 AFL2
161           Yes                                  1                    360 AFL2
162           Yes                                  1                    360 AFL2
163           Yes                                  1                    480 AFL2
164           Yes                                  1                    360 AFL2
165           Yes                                  1                    480 AFL2
166           Yes                                  1                    360 AFL2
167           Yes                                  1                    360 AFL2
168           Yes                                  1                    360 AFL2
169           Yes                                  1                    360 AFL2
170           Yes                                  1                    480 AFL2
171           Yes                                  1                    360 AFL2
172           Yes                                  1                    480 AFL2
173           Yes                                  1                    480 AFL2
174           Yes                                  1                    360 AFL2
175           Yes                                  1                    480 AFL2
176           Yes                                  1                    480 AFL2
177           Yes                                  1                    360 AFL2
178           Yes                                  1                    360 AFL2
179           Yes                                  1                    480 AFL2
180           Yes                                  1                    480 AFL2
181           Yes                                  1                    360 AFL2
182           Yes                                  1                    360 AFL2
183           Yes                                  1                    360 AFL2
184           Yes                                  1                    360 AFL2
185           Yes                                  1                    360 AFL2
186           Yes                                  1                    360 AFL2
187           Yes                                  1                    480 AFL2
188           Yes                                  1                    360 AFL2
189           Yes                                  1                    360 AFL2
190           Yes                                  1                    360 AFL2
191           Yes                                  1                    360 AFL2
192           Yes                                  1                    360 AFL2
193           Yes                                  1                    480 AFL2
194           Yes                                  1                    360 AFL2
195           Yes                                  1                    480 AFL2
196           Yes                                  1                    480 AFL2
197           Yes                                  1                    360 WALN
198           Yes                                  1                    480 WALN
199           Yes                                  1                    360 WALN
200           Yes                                  1                    360 WALN
201           Yes                                  1                    480 WALN
202           Yes                                  1                    480 WALN
203           No                                  60                    360 WALN
204           Yes                                  1                    480 WALN
205           Yes                                  1                    360 WALN
206           Yes                                  1                    480 WALN
207           Yes                                  1                    360 WALN
208           Yes                                  1                    360 WALN
209           Yes                                  1                    360 WALN
210           Yes                                  1                    480 WALN
211           Yes                                  1                    360 WALN
212           Yes                                  1                    360 WALN
213           Yes                                  1                    360 WALN
214           Yes                                  1                    360 WALN
215           Yes                                  1                    480 WALN
216           Yes                                  1                    360 WALN
217           Yes                                  1                    360 WALN
218           Yes                                  1                    360 WALN
219           Yes                                  1                    360 WALN
220           Yes                                 60                    360 WALN
221           Yes                                  1                    480 WALN
222           Yes                                  1                    480 WALN
223           Yes                                  1                    480 WALN
224           Yes                                  1                    360 WALN
225           Yes                                  1                    360 WALN
226           Yes                                  1                    360 WALN
227           Yes                                  1                    360 WALN
228           Yes                                  1                    360 WALN
229           Yes                                  1                    360 WALN
230           Yes                                  1                    360 WALN
231           Yes                                  1                    360 WALN
232           Yes                                 60                    360 WALN
233           Yes                                  1                    360 WALN
234           Yes                                  1                    360 WALN
235           Yes                                  1                    480 WALN
236           Yes                                  1                    360 WALN
237           Yes                                  1                    360 WALN
238           Yes                                  1                    360 WALN
239           Yes                                  1                    360 WALN
240           Yes                                  1                    360 WALN
241           Yes                                  1                    360 WALN
242           Yes                                  1                    360 WALN
243           Yes                                  1                    360 WALN
244           Yes                                  1                    360 WALN
245           Yes                                  1                    480 WALN
246           Yes                                  1                    360 WALN
247           Yes                                  3                    480 WALN
248           Yes                                  1                    360 WALN
249           Yes                                  1                    360 WALN
250           Yes                                  1                    360 WALN
251           Yes                                  1                    360 WALN
252           Yes                                  1                    360 WALN
253           Yes                                  1                    360 AFL2
254           Yes                                  1                    360 AFL2
255           Yes                                  1                    360 AFL2
256           Yes                                  1                    360 AFL2
257           Yes                                  1                    360 AFL2
258           Yes                                  1                    480 AFL2
259           Yes                                  1                    360 AFL2
260           Yes                                  1                    360 AFL2
261           Yes                                  1                    360 AFL2
262           Yes                                 60                    360 WALN
263           No                                   1                    480 WALN
264           Yes                                 60                    360 WALN
265           Yes                                 60                    360 WALN
266           Yes                                  1                    360 WALN
267           Yes                                  1                    360 WALN
268           Yes                                 60                    360 WALN
269           Yes                                 60                    360 WALN
270           Yes                                 60                    360 WALN
271           Yes                                  1                    360 WALN
272           Yes                                 60                    360 WALN
273           Yes                                 60                    360 WALN
274           Yes                                  1                    360 WALN
275           Yes                                  1                    360 WALN
276           Yes                                 60                    360 WALN
277           Yes                                  1                    360 WALN
278           Yes                                 60                    360 WALN
279           No                                  60                    360 WALN
280           Yes                                  1                    480 WALN
281           Yes                                 60                    360 WALN
282           Yes                                 60                    360 WALN
283           Yes                                 60                    360 WALN
284           Yes                                 60                    360 WALN
285           Yes                                 60                    360 WALN
286           Yes                                  1                    360 WALN
287           No                                  60                    360 WALN
288           Yes                                  1                    360 WALN
289           Yes                                 60                    360 WALN
290           Yes                                 60                    360 WALN
291           Yes                                 60                    360 WALN
292           Yes                                  1                    360 WALN
293           Yes                                 60                    360 WALN
294           Yes                                  1                    360 WALN
295           Yes                                 60                    360 WALN
296           Yes                                  1                    360 WALN
297           Yes                                 60                    360 WALN
298           No                                  60                    360 WALN
299           Yes                                 60                    360 WALN
300           Yes                                 60                    360 WALN
301           Yes                                  1                    360 WALN
302           Yes                                 60                    360 WALN
303           Yes                                 60                    360 WALN
304           Yes                                 60                    360 WALN
305           Yes                                  1                    360 WALN
306           No                                  60                    360 WALN
307           Yes                                  1                    360 WALN
308           Yes                                 60                    360 WALN
309           Yes                                 60                    360 WALN
310           Yes                                  1                    360 WALN
311           No                                  60                    360 WALN
312           Yes                                 60                    360 WALN
313           Yes                                  1                    360 WALN
314           Yes                                 60                    360 WALN
315           Yes                                 60                    360 WALN
316           Yes                                  1                    480 WALN
317           Yes                                  1                    360 WALN
318           Yes                                 60                    360 WALN
319           Yes                                  1                    360 WALN
320           Yes                                  1                    360 AFL2
321           Yes                                  1                    360 AFL2
322           Yes                                  1                    360 WALN
323           No                                  60                    360 WALN
324           Yes                                 60                    360 WALN
325           Yes                                  1                    360 WALN
326           Yes                                 60                    360 WALN
327           Yes                                  1                    360 WALN
328           Yes                                 60                    360 WALN
329           Yes                                 60                    360 WALN
330           No                                  60                    360 WALN
331           Yes                                 60                    360 WALN
332           No                                  60                    360 WALN
333           No                                  60                    360 WALN
334           Yes                                 60                    360 WALN
335           Yes                                 60                    360 WALN
336           Yes                                 60                    360 WALN
337           Yes                                  1                    360 WALN
338           No                                  60                    360 WALN
339           Yes                                 60                    360 WALN
340           Yes                                  1                    360 WALN
341           Yes                                 60                    360 WALN
342           Yes                                 60                    360 WALN
343           Yes                                 60                    360 WALN
344           Yes                                 60                    360 WALN
345           Yes                                 60                    360 WALN
346           Yes                                  1                    480 WALN
347           Yes                                 60                    360 WALN
348           Yes                                  1                    360 WALN
349           Yes                                 60                    360 WALN
350           Yes                                  1                    480 AFL2
351           Yes                                  1                    360 AFL2
352           Yes                                  1                    360 AFL2
353           Yes                                  1                    480 AFL2
354           Yes                                  1                    360 AFL2
355           Yes                                  1                    360 AFL2
356           Yes                                  1                    360 AFL2
357           Yes                                  1                    480 AFL2
358           Yes                                 60                    360 WALN
359           Yes                                 60                    360 WALN
360           No                                  60                    360 WALN
361           Yes                                 60                    360 WALN
362           Yes                                 60                    360 WALN
363           Yes                                 60                    360 WALN
364           Yes                                 60                    360 WALN
365           Yes                                 60                    360 WALN
366           Yes                                 60                    360 WALN
367           Yes                                  1                    360 WALN
368           Yes                                  1                    480 WALN
369           Yes                                 60                    360 WALN
370           Yes                                  1                    360 WALN
371           Yes                                 60                    360 WALN
372           Yes                                  1                    480 WALN
373           Yes                                 60                    360 WALN
374           Yes                                 60                    360 WALN
375           Yes                                  1                    360 WALN
376           Yes                                  1                    480 WALN
377           Yes                                  1                    360 WALN
378           Yes                                 60                    360 WALN
379           Yes                                 60                    360 WALN
380           Yes                                 60                    360 WALN
381           Yes                                 60                    360 WALN
382           Yes                                  1                    360 WALN
383           Yes                                 60                    360 WALN
384           Yes                                 60                    360 WALN
385           Yes                                 60                    360 WALN
386           No                                  60                    360 WALN
387           No                                  60                    360 WALN
388           Yes                                  1                    360 WALN
389           Yes                                 60                    360 WALN
390           Yes                                 60                    360 WALN
391           No                                  60                    360 WALN
392           Yes                                 60                    360 WALN
393           Yes                                 60                    360 WALN
394           Yes                                 60                    360 WALN
395           Yes                                 60                    360 WALN
396           Yes                                 60                    360 WALN
397           Yes                                 60                    360 WALN
398           No                                  60                    360 WALN
399           Yes                                 60                    360 WALN
400           Yes                                 60                    360 WALN
401           No                                  60                    360 WALN
402           Yes                                 60                    360 WALN
403           Yes                                 60                    360 WALN
404           No                                  60                    360 WALN
405           Yes                                 60                    360 WALN
406           No                                  60                    360 WALN
407           Yes                                 60                    360 WALN
408           Yes                                 60                    360 WALN
409           Yes                                  1                    360 WALN
410           Yes                                 60                    360 WALN
411           No                                  60                    360 WALN
412           No                                  60                    360 WALN
413           Yes                                 60                    360 WALN
414           Yes                                 60                    360 WALN
415           Yes                                 60                    360 WALN
416           Yes                                 60                    360 WALN
417           Yes                                  1                    480 WALN
418           Yes                                 60                    360 WALN
419           Yes                                 60                    360 WALN
420           Yes                                  1                    360 WALN
421           Yes                                 60                    360 WALN
422           Yes                                 60                    360 WALN
423           Yes                                 60                    360 WALN
424           Yes                                 60                    360 WALN
425           Yes                                 60                    360 WALN
426           Yes                                 60                    360 WALN
427           No                                  60                    360 WALN
428           Yes                                 60                    360 WALN
429           Yes                                  1                    480 WALN
430           Yes                                 60                    360 WALN
431           Yes                                 60                    360 WALN
432           No                                  60                    360 WALN
433           Yes                                  1                    360 WALN
434           No                                  60                    360 WALN
435           No                                  60                    360 WALN
436           Yes                                 60                    360 WALN
437           Yes                                  1                    360 WALN
438           Yes                                 60                    360 WALN
439           Yes                                 60                    360 WALN
440           Yes                                 60                    360 WALN
441           Yes                                 60                    360 WALN
442           Yes                                 60                    360 WALN
443           Yes                                 60                    360 WALN
444           Yes                                 60                    360 WALN
445           No                                   1                    480 WALN
446           Yes                                  1                    360 WALN
447           Yes                                  1                    480 WALN
448           No                                  60                    360 WALN
449           Yes                                 60                    360 WALN
450           Yes                                 60                    360 WALN
451           Yes                                 60                    360 WALN
452           No                                  60                    360 WALN
453           Yes                                  1                    480 WALN
454           Yes                                  1                    360 WALN
455           No                                  60                    360 WALN
456           No                                  60                    360 WALN
457           Yes                                 60                    360 WALN
458           Yes                                  1                    480 WALN
459           Yes                                  1                    360 WALN
460           Yes                                 60                    360 WALN
461           Yes                                  1                    360 WALN
462           No                                  60                    360 WALN
463           Yes                                 60                    360 WALN
464           No                                  60                    360 WALN
465           Yes                                  1                    480 WALN
466           Yes                                  1                    480 WALN
467           No                                  60                    360 WALN
468           Yes                                 60                    360 WALN
469           Yes                                 60                    360 WALN
470           Yes                                 60                    360 WALN
471           Yes                                 60                    360 WALN
472           Yes                                  1                    360 WALN
473           Yes                                 60                    360 WALN
474           Yes                                  1                    480 WALN
475           Yes                                 60                    360 WALN
476           Yes                                  1                    480 WALN
477           No                                  60                    360 WALN
478           Yes                                 60                    360 WALN
479           Yes                                 60                    360 WALN
480           No                                  60                    360 WALN
481           Yes                                 60                    360 WALN
482           Yes                                  1                    480 WALN
483           Yes                                  1                    480 WALN
484           No                                  60                    360 WALN
485           No                                  60                    360 WALN
486           Yes                                  1                    360 WALN
487           Yes                                 60                    360 WALN
488           Yes                                 60                    360 WALN
489           Yes                                 60                    360 WALN
490           Yes                                 60                    360 WALN
491           Yes                                 60                    360 WALN
492           Yes                                 60                    360 WALN
493           Yes                                 60                    360 WALN
494           No                                  60                    360 WALN
495           Yes                                 60                    360 WALN
496           Yes                                 60                    360 WALN
497           Yes                                 60                    360 WALN
498           Yes                                 60                    360 WALN
499           Yes                                  1                    360 WALN
500           Yes                                 60                    360 WALN
501           Yes                                 60                    360 WALN
502           No                                  60                    360 WALN
503           Yes                                  1                    360 WALN
504           Yes                                 60                    360 WALN
505           Yes                                 60                    360 WALN
506           Yes                                 60                    360 WALN
507           Yes                                 60                    360 WALN
508           Yes                                  1                    360 WALN
509           Yes                                 60                    360 WALN
510           Yes                                 60                    360 WALN
511           Yes                                 60                    360 WALN
512           Yes                                 60                    360 WALN
513           Yes                                  1                    360 WALN
514           Yes                                 60                    360 WALN
515           Yes                                 60                    360 WALN
516           Yes                                 60                    360 WALN
517           Yes                                 60                    360 WALN
518           Yes                                  1                    480 WALN
519           Yes                                 60                    360 WALN
520           Yes                                 60                    360 WALN
521           Yes                                 60                    360 WALN
522           Yes                                  1                    480 WALN
523           Yes                                 60                    360 WALN
524           No                                  60                    360 WALN
525           Yes                                  1                    360 WALN
526           Yes                                 60                    360 WALN
527           Yes                                 60                    360 WALN
528           Yes                                 60                    360 WALN
529           Yes                                 60                    360 WALN
530           Yes                                 60                    360 WALN
531           Yes                                 60                    360 WALN
532           Yes                                 60                    360 WALN
533           Yes                                 60                    360 WALN
534           Yes                                 60                    360 WALN
535           Yes                                 60                    360 WALN
536           Yes                                 60                    360 WALN
537           Yes                                 60                    360 WALN
538           Yes                                 60                    360 WALN
539           No                                  60                    360 WALN
540           Yes                                 60                    360 WALN
541           Yes                                  1                    360 WALN
542           No                                  60                    360 WALN
543           Yes                                 60                    360 WALN
544           Yes                                 60                    360 WALN
545           Yes                                  1                    360 WALN
546           No                                  60                    360 WALN
547           Yes                                 60                    360 WALN
548           Yes                                  1                    360 WALN
549           Yes                                 60                    360 WALN
550           Yes                                  1                    360 WALN
551           Yes                                 60                    360 WALN
552           Yes                                 60                    360 WALN
553           Yes                                 60                    360 WALN
554           Yes                                 60                    360 WALN
555           Yes                                  1                    360 WALN
556           Yes                                  1                    480 WALN
557           No                                  60                    360 WALN
558           Yes                                 60                    360 WALN
559           Yes                                 60                    360 WALN
560           Yes                                 60                    360 WALN
561           Yes                                 60                    360 WALN
562           Yes                                 60                    360 WALN
563           Yes                                 60                    360 WALN
564           Yes                                 60                    360 WALN
565           Yes                                 60                    360 WALN
566           Yes                                  1                    480 WALN
567           No                                  60                    360 WALN
568           Yes                                 60                    360 WALN
569           Yes                                  1                    360 WALN
570           Yes                                 60                    360 WALN
571           Yes                                 60                    360 WALN
572           Yes                                 60                    360 WALN
573           Yes                                 60                    360 WALN
574           Yes                                 60                    360 WALN
575           Yes                                  1                    360 WALN
576           Yes                                 60                    360 WALN
577           Yes                                 60                    360 WALN
578           Yes                                 60                    360 WALN
579           No                                  60                    360 WALN
580           Yes                                 60                    360 WALN
581           Yes                                 60                    360 WALN
582           Yes                                 60                    360 WALN
583           Yes                                 60                    360 WALN
584           Yes                                 60                    360 WALN
585           Yes                                  1                    480 WALN
586           Yes                                 60                    360 WALN
587           Yes                                 60                    360 WALN
588           No                                  60                    360 WALN
589           Yes                                 60                    360 WALN
590           Yes                                  1                    360 WALN
591           Yes                                 60                    360 WALN
592           Yes                                 60                    360 WALN
593           No                                  60                    360 WALN
594           No                                  60                    360 WALN
595           Yes                                  1                    360 WALN
596           No                                  60                    360 WALN
597           Yes                                 60                    360 WALN
598           No                                  60                    360 WALN
599           No                                  60                    360 WALN
600           Yes                                 60                    360 WALN
601           No                                  60                    360 WALN
602           Yes                                 60                    360 WALN
603           Yes                                  1                    480 WALN
604           Yes                                 60                    360 WALN
605           Yes                                 60                    360 WALN
606           Yes                                 60                    360 WALN
607           Yes                                 60                    360 WALN
608           No                                  60                    360 WALN
609           Yes                                 60                    360 WALN
610           No                                  60                    360 WALN
611           Yes                                  1                    360 WALN
612           Yes                                  1                    480 WALN
613           Yes                                 60                    360 WALN
614           Yes                                  1                    360 WALN
615           Yes                                 60                    360 WALN
616           Yes                                 60                    360 WALN
617           Yes                                  1                    480 WALN
618           No                                  60                    360 WALN
619           Yes                                 60                    360 WALN
620           No                                  60                    360 WALN
621           No                                  60                    360 WALN
622           Yes                                 60                    360 WALN
623           No                                  60                    360 WALN
624           Yes                                 60                    360 WALN
625           Yes                                 60                    360 WALN
626           Yes                                  1                    360 WALN
627           Yes                                  1                    360 WALN
628           Yes                                 60                    360 WALN
629           No                                  60                    360 WALN
630           Yes                                  1                    360 WALN
631           Yes                                 60                    360 WALN
632           Yes                                 60                    360 WALN
633           Yes                                 60                    360 WALN
634           Yes                                 60                    360 WALN
635           Yes                                  1                    360 WALN
636           Yes                                  1                    360 WALN
637           Yes                                 60                    360 WALN
638           No                                  60                    360 WALN
639           Yes                                 60                    360 WALN
640           No                                  60                    360 WALN
641           Yes                                 60                    360 WALN
642           Yes                                 60                    360 WALN
643           Yes                                 60                    360 WALN
644           No                                  60                    360 WALN
645           No                                  60                    360 WALN
646           Yes                                 60                    360 WALN
647           Yes                                 60                    360 WALN
648           Yes                                 60                    360 WALN
649           Yes                                 60                    360 WALN
650           Yes                                 60                    360 WALN
651           Yes                                 60                    360 WALN
652           No                                  60                    360 WALN
653           Yes                                 60                    360 WALN
654           Yes                                 60                    360 WALN
655           No                                  60                    360 WALN
656           Yes                                 60                    360 WALN
657           Yes                                  1                    360 WALN
658           No                                  60                    360 WALN
659           No                                  60                    360 WALN
660           Yes                                  1                    360 WALN
661           Yes                                 60                    360 WALN
662           Yes                                 60                    360 WALN
663           Yes                                 60                    360 WALN
664           No                                   1                    360 WALN
665           Yes                                 60                    360 WALN
666           No                                  60                    360 WALN
667           No                                  60                    360 WALN
668           Yes                                  1                    480 WALN
669           No                                  60                    360 WALN
670           Yes                                  1                    480 WALN
671           Yes                                 60                    360 WALN
672           Yes                                  1                    360 WALN
673           Yes                                 60                    360 WALN
674           Yes                                 60                    360 WALN
675           Yes                                 60                    360 WALN
676           Yes                                 60                    360 WALN
677           No                                  60                    360 WALN
678           Yes                                 60                    360 WALN
679           Yes                                 60                    360 WALN
680           No                                  60                    360 WALN
681           Yes                                  1                    480 WALN
682           No                                  60                    360 WALN
683           Yes                                 60                    360 WALN
684           Yes                                  1                    360 WALN
685           No                                  60                    360 WALN
686           Yes                                 60                    360 WALN
687           Yes                                  1                    360 WALN
688           Yes                                  1                    360 WALN
689           Yes                                 60                    360 WALN
690           Yes                                 60                    360 WALN
691           Yes                                 60                    360 WALN
692           Yes                                 60                    360 WALN
693           Yes                                 60                    360 WALN
694           Yes                                  1                    360 WALN
695           Yes                                  1                    480 WALN
696           Yes                                  1                    360 WALN
697           No                                  60                    360 WALN
698           No                                  60                    360 WALN
699           Yes                                 60                    360 WALN
700           Yes                                  1                    360 WALN
701           Yes                                 60                    360 WALN
702           No                                  60                    360 WALN
703           Yes                                 60                    360 WALN
704           Yes                                 60                    360 WALN
705           Yes                                 60                    360 WALN
706           No                                   1                    480 WALN
707           Yes                                 60                    360 WALN
708           Yes                                 60                    360 WALN
709           Yes                                 60                    360 WALN
710           Yes                                  1                    360 WALN
711           Yes                                 60                    360 WALN
712           Yes                                  1                    360 WALN
713           No                                  60                    360 WALN
714           Yes                                  1                    480 WALN
715           No                                  60                    360 WALN
716           Yes                                 60                    360 WALN
717           Yes                                 60                    360 WALN
718           Yes                                  1                    480 WALN
719           Yes                                 60                    360 WALN
720           Yes                                 60                    360 WALN
721           Yes                                  1                    360 WALN
722           Yes                                 60                    360 WALN
723           Yes                                 60                    360 WALN
724           Yes                                  1                    480 WALN
725           Yes                                 60                    360 WALN
726           No                                  60                    360 WALN
727           Yes                                  1                    360 WALN
728           Yes                                 60                    360 WALN
729           Yes                                  1                    480 WALN
730           Yes                                  1                    360 WALN
731           Yes                                 60                    360 WALN
732           Yes                                 60                    360 WALN
733           Yes                                  1                    360 WALN
734           Yes                                  1                    360 WALN
735           Yes                                  1                    360 WALN
736           No                                  60                    360 WALN
737           Yes                                 60                    360 WALN
738           Yes                                 60                    360 WALN
739           Yes                                 60                    360 WALN
740           Yes                                 60                    360 WALN
741           Yes                                 60                    360 WALN
742           No                                  60                    360 WALN
743           Yes                                 60                    360 WALN
744           No                                  60                    360 WALN
745           Yes                                  1                    480 WALN
746           Yes                                 60                    360 WALN
747           Yes                                 60                    360 WALN
748           Yes                                 60                    360 WALN
749           Yes                                  1                    360 WALN
750           Yes                                 60                    360 WALN
751           No                                  60                    360 WALN
752           Yes                                 60                    360 WALN
753           Yes                                 60                    360 WALN
754           Yes                                 60                    360 WALN
755           Yes                                 60                    360 WALN
756           No                                  60                    360 WALN
757           No                                  60                    360 WALN
758           Yes                                  1                    360 WALN
759           No                                   3                    360 WALN
760           Yes                                 60                    360 WALN
761           Yes                                  1                    360 WALN
762           Yes                                  1                    360 WALN
763           Yes                                 60                    360 WALN
764           Yes                                 60                    360 WALN
765           Yes                                  1                    360 WALN
766           Yes                                 60                    360 WALN
767           Yes                                 60                    360 WALN
768           Yes                                 60                    360 WALN
769           Yes                                 60                    360 WALN
770           Yes                                 60                    360 WALN
771           Yes                                 60                    360 WALN
772           Yes                                 60                    360 WALN
773           No                                  60                    360 WALN
774           No                                  60                    360 WALN
775           Yes                                 60                    360 WALN
776           Yes                                  1                    360 WALN
777           Yes                                 60                    360 WALN
778           Yes                                 60                    360 WALN
779           Yes                                 60                    360 WALN
780           Yes                                 60                    360 WALN
781           No                                  60                    360 WALN
782           Yes                                 60                    360 WALN
783           Yes                                 60                    360 WALN
784           Yes                                 60                    360 WALN
785           Yes                                 60                    360 WALN
786           Yes                                 60                    360 WALN
787           No                                  60                    360 WALN
788           Yes                                 60                    360 WALN
789           Yes                                 60                    360 WALN
790           Yes                                  1                    480 WALN
791           Yes                                 60                    360 WALN
792           No                                   1                    480 WALN
793           No                                  60                    360 WALN
794           No                                  60                    360 WALN
795           Yes                                 60                    360 WALN
796           Yes                                 60                    360 WALN
797           Yes                                 60                    360 WALN
798           Yes                                  1                    480 WALN
799           Yes                                 60                    360 WALN
800           Yes                                 60                    360 WALN
801           Yes                                 60                    360 WALN
802           Yes                                  1                    360 WALN
803           Yes                                  1                    480 WALN
804           No                                  60                    360 WALN
805           Yes                                 60                    360 WALN
806           No                                  60                    360 WALN
807           Yes                                 60                    360 WALN
808           Yes                                 60                    360 WALN
809           No                                  60                    360 WALN
810           Yes                                  1                    480 WALN
811           Yes                                 60                    360 WALN
812           Yes                                 60                    360 WALN
813           No                                   1                    480 WALN
814           Yes                                 60                    360 WALN
815           Yes                                 60                    360 WALN
816           Yes                                 60                    360 WALN
817           No                                  60                    360 WALN
818           Yes                                 60                    360 WALN
819           Yes                                 60                    360 WALN
820           No                                  60                    360 WALN
821           Yes                                 60                    360 WALN
822           No                                  60                    360 WALN
823           Yes                                 60                    360 WALN
824           Yes                                 60                    360 WALN
825           Yes                                 60                    360 WALN
826           No                                  60                    360 WALN
827           No                                  60                    360 WALN
828           Yes                                 60                    360 WALN
829           No                                  60                    360 WALN
830           Yes                                 60                    360 WALN
831           Yes                                 60                    360 WALN
832           No                                  60                    360 WALN
833           Yes                                  1                    480 WALN
834           Yes                                  1                    480 WALN
835           Yes                                 60                    360 WALN
836           Yes                                 60                    360 WALN
837           No                                  60                    360 WALN
838           Yes                                  1                    360 WALN
839           Yes                                  1                    360 WALN
840           Yes                                  1                    480 WALN
841           No                                  60                    360 WALN
842           Yes                                 60                    360 WALN
843           Yes                                 60                    360 WALN
844           Yes                                  1                    360 WALN
845           No                                  60                    360 WALN
846           No                                  60                    360 WALN
847           Yes                                 60                    360 WALN
848           Yes                                 60                    360 WALN
849           Yes                                  1                    360 WALN
850           Yes                                  1                    480 WALN
851           Yes                                 60                    360 WALN
852           Yes                                  1                    360 WALN
853           Yes                                  1                    360 WALN
854           No                                  60                    360 WALN
855           Yes                                 60                    360 WALN
856           Yes                                  1                    480 WALN
857           Yes                                 60                    360 WALN
858           Yes                                 60                    360 WALN
859           Yes                                 60                    360 WALN
860           No                                  60                    360 WALN
861           Yes                                 60                    360 WALN
862           Yes                                 60                    360 WALN
863           Yes                                 60                    360 WALN
864           Yes                                  1                    360 WALN
865           No                                  60                    360 WALN
866           No                                  60                    360 WALN
867           Yes                                 60                    360 WALN
868           Yes                                 60                    360 WALN
869           Yes                                  1                    480 WALN
870           No                                  60                    360 WALN
871           Yes                                  1                    480 WALN
872           Yes                                 60                    360 WALN
873           Yes                                 60                    360 WALN
874           Yes                                  1                    360 WALN
875           Yes                                 60                    360 WALN
876           Yes                                 60                    360 WALN
877           Yes                                 60                    360 WALN
878           Yes                                 60                    360 WALN
879           Yes                                  1                    360 WALN
880           Yes                                 60                    360 WALN
881           No                                  60                    360 WALN
882           Yes                                 60                    360 WALN
883           Yes                                  1                    360 WALN
884           Yes                                 60                    360 WALN
885           Yes                                 60                    360 WALN
886           Yes                                 60                    360 WALN
887           Yes                                 60                    360 WALN
888           Yes                                 60                    360 WALN
889           Yes                                 60                    360 WALN
890           Yes                                 60                    360 WALN
891           Yes                                 60                    360 WALN
892           No                                  60                    360 WALN
893           Yes                                 60                    360 WALN
894           Yes                                 60                    360 WALN
895           Yes                                  1                    480 WALN
896           Yes                                 60                    360 WALN
897           Yes                                 60                    360 WALN
898           Yes                                 60                    360 WALN
899           Yes                                  1                    360 WALN
900           Yes                                 60                    360 WALN
901           Yes                                 60                    360 WALN
902           Yes                                  1                    360 WALN
903           No                                  60                    360 WALN
904           Yes                                  1                    480 WALN
905           Yes                                 60                    360 WALN
906           Yes                                 60                    360 WALN
907           No                                  60                    360 WALN
908           Yes                                 60                    360 WALN
909           No                                  60                    360 WALN
910           No                                  60                    360 WALN
911           No                                  60                    360 WALN
912           Yes                                  1                    360 WALN
913           Yes                                  1                    360 WALN
914           Yes                                 60                    360 WALN
915           Yes                                 60                    360 WALN
916           Yes                                 60                    360 WALN
917           Yes                                 60                    360 WALN
918           Yes                                 60                    360 WALN
919           No                                  60                    360 WALN
920           Yes                                 60                    360 WALN
921           Yes                                 60                    360 WALN
922           Yes                                  1                    360 WALN
923           Yes                                 60                    360 WALN
924           Yes                                 60                    360 WALN
925           Yes                                 60                    360 WALN
926           No                                  60                    360 WALN
927           Yes                                 60                    360 WALN
928           Yes                                 60                    360 WALN
929           Yes                                 60                    360 WALN
930           No                                  60                    360 WALN
931           Yes                                 60                    360 WALN
932           Yes                                  1                    480 WALN
933           No                                  60                    360 WALN
934           Yes                                  1                    480 WALN
935           No                                  60                    360 WALN
936           Yes                                  1                    360 WALN
937           Yes                                 60                    360 WALN
938           No                                  60                    360 WALN
939           No                                  60                    360 WALN
940           Yes                                 60                    360 WALN
941           No                                  60                    360 WALN
942           No                                  60                    360 WALN
943           No                                  60                    360 WALN
944           No                                  60                    360 WALN
945           Yes                                 60                    360 WALN
946           Yes                                 60                    360 WALN
947           Yes                                 60                    360 WALN
948           Yes                                  1                    480 WALN
949           Yes                                 60                    360 WALN
950           Yes                                 60                    360 WALN
951           Yes                                 60                    360 WALN
952           Yes                                 60                    360 WALN
953           Yes                                 60                    360 WALN
954           No                                  60                    360 WALN
955           Yes                                 60                    360 WALN
956           Yes                                  1                    360 WALN
957           No                                  60                    360 WALN
958           Yes                                 60                    360 WALN
959           Yes                                 60                    360 WALN
960           Yes                                 60                    360 WALN
961           Yes                                  1                    360 WALN
962           Yes                                 60                    360 WALN
963           Yes                                  1                    360 WALN
964           Yes                                  1                    360 WALN
965           Yes                                 60                    360 WALN
966           Yes                                  1                    360 WALN
967           Yes                                 60                    360 WALN
968           No                                  60                    360 WALN
969           Yes                                 60                    360 WALN
970           Yes                                  1                    360 WALN
971           No                                  60                    360 WALN
972           Yes                                 60                    360 WALN
973           No                                  60                    360 WALN
974           No                                  60                    360 WALN
975           Yes                                  1                    360 WALN
976           Yes                                  1                    360 WALN
977           Yes                                  1                    480 WALN
978           Yes                                 60                    360 WALN
979           No                                  60                    360 WALN
980           Yes                                  1                    480 WALN
981           No                                  60                    360 WALN
982           No                                  60                    360 WALN
983           Yes                                 60                    360 WALN
984           Yes                                  1                    480 WALN
985           Yes                                  1                    360 WALN
986           Yes                                 60                    360 WALN
987           Yes                                 60                    360 WALN
988           Yes                                 60                    360 WALN
989           No                                  60                    360 WALN
990           Yes                                 60                    360 WALN
991           Yes                                  1                    360 WALN
992           No                                  60                    360 WALN
993           Yes                                 60                    360 WALN
994           Yes                                  1                    360 WALN
995           Yes                                  1                    360 WALN
996           Yes                                 60                    360 WALN
997           No                                  60                    360 WALN
998           No                                  60                    360 WALN
999           Yes                                 60                    360 WALN
1000          Yes                                  1                    480 WALN
1001          Yes                                 60                    360 WALN
1002          Yes                                 60                    360 WALN
1003          Yes                                 60                    360 WALN
1004          Yes                                 60                    360 WALN
1005          Yes                                 60                    360 WALN
1006          Yes                                  1                    360 WALN
1007          Yes                                 60                    360 WALN
1008          Yes                                 60                    360 WALN
1009          No                                   1                    480 WALN
1010          Yes                                  1                    360 WALN
1011          Yes                                 60                    360 WALN
1012          Yes                                  1                    360 WALN
1013          Yes                                 60                    360 WALN
1014          Yes                                  1                    480 WALN
1015          Yes                                 60                    360 WALN
1016          No                                  60                    360 WALN
1017          No                                  60                    360 WALN
1018          Yes                                  1                    360 WALN
1019          Yes                                 60                    360 WALN
1020          Yes                                 60                    360 WALN
1021          Yes                                 60                    360 WALN
1022          Yes                                 60                    360 WALN
1023          Yes                                 60                    360 WALN
1024          Yes                                 60                    360 WALN
1025          Yes                                 60                    360 WALN
1026          No                                  60                    360 WALN
1027          Yes                                 60                    360 WALN
1028          Yes                                 60                    360 WALN
1029          Yes                                 60                    360 WALN
1030          Yes                                  1                    480 WALN
1031          Yes                                 60                    360 WALN
1032          Yes                                  1                    360 WALN
1033          Yes                                 60                    360 WALN
1034          Yes                                 60                    360 WALN
1035          Yes                                 60                    360 WALN
1036          No                                  60                    360 WALN
1037          Yes                                 60                    360 WALN
1038          Yes                                 60                    360 WALN
1039          No                                  60                    360 WALN
1040          Yes                                  1                    360 WALN
1041          Yes                                 60                    360 WALN
1042          No                                  60                    360 WALN
1043          Yes                                 60                    360 WALN
1044          Yes                                 60                    360 WALN
1045          Yes                                 60                    360 WALN
1046          Yes                                 60                    360 WALN
1047          Yes                                 60                    360 WALN
1048          Yes                                 60                    360 WALN
1049          Yes                                  1                    480 WALN
1050          Yes                                 60                    360 WALN
1051          Yes                                 60                    360 WALN
1052          Yes                                 60                    360 WALN
1053          No                                  60                    360 WALN
1054          Yes                                 60                    360 WALN
1055          Yes                                  1                    360 WALN
1056          Yes                                 60                    360 WALN
1057          Yes                                 60                    360 WALN
1058          Yes                                 60                    360 WALN
1059          Yes                                 60                    360 WALN
1060          Yes                                 60                    360 WALN
1061          Yes                                  1                    480 WALN
1062          Yes                                 60                    360 WALN
1063          Yes                                 60                    360 WALN
1064          Yes                                  1                    360 WALN
1065          No                                  60                    360 WALN
1066          Yes                                 60                    360 WALN
1067          No                                  60                    360 WALN
1068          Yes                                 60                    360 WALN
1069          Yes                                 60                    360 WALN
1070          Yes                                 60                    360 WALN
1071          Yes                                 60                    360 WALN
1072          Yes                                  1                    480 WALN
1073          Yes                                 60                    360 WALN
1074          Yes                                 60                    360 WALN
1075          No                                  60                    360 WALN
1076          Yes                                 60                    360 WALN
1077          Yes                                  1                    360 WALN
1078          No                                  60                    360 WALN
1079          Yes                                 60                    360 WALN
1080          Yes                                 60                    360 WALN
1081          Yes                                  1                    360 WALN
1082          Yes                                 60                    360 WALN
1083          Yes                                 60                    360 WALN
1084          Yes                                 60                    360 WALN
1085          Yes                                 60                    360 WALN
1086          Yes                                  1                    360 WALN
1087          Yes                                 60                    360 WALN
1088          Yes                                  1                    360 WALN
1089          Yes                                 60                    360 WALN
1090          No                                  60                    360 WALN
1091          Yes                                  1                    360 WALN
1092          Yes                                  1                    360 WALN
1093          Yes                                 60                    360 WALN
1094          Yes                                 60                    360 WALN
1095          Yes                                 60                    360 WALN
1096          Yes                                 60                    360 WALN
1097          Yes                                  1                    480 WALN
1098          Yes                                 60                    360 WALN
1099          Yes                                 60                    360 WALN
1100          Yes                                 60                    360 WALN
1101          Yes                                 60                    360 WALN
1102          No                                  60                    360 WALN
1103          Yes                                 60                    360 WALN
1104          Yes                                 60                    360 WALN
1105          Yes                                 60                    360 WALN
1106          Yes                                 60                    360 WALN
1107          Yes                                  1                    360 WALN
1108          Yes                                 60                    360 WALN
1109          Yes                                 60                    360 WALN
1110          Yes                                 60                    360 WALN
1111          Yes                                 60                    360 WALN
1112          Yes                                  1                    360 WALN
1113          Yes                                  1                    360 WALN
1114          Yes                                  1                    360 WALN
1115          Yes                                 60                    360 WALN
1116          Yes                                 60                    360 WALN
1117          Yes                                 60                    360 WALN
1118          No                                  60                    360 WALN
1119          Yes                                 60                    360 WALN
1120          Yes                                  1                    480 WALN
1121          No                                  60                    360 WALN
1122          No                                  60                    360 WALN
1123          No                                  60                    360 WALN
1124          Yes                                  1                    480 WALN
1125          Yes                                 60                    360 WALN
1126          Yes                                  1                    480 WALN
1127          Yes                                 60                    360 WALN
1128          Yes                                 60                    360 WALN
1129          Yes                                 60                    360 WALN
1130          Yes                                  1                    360 WALN
1131          Yes                                 60                    360 WALN
1132          Yes                                 60                    360 WALN
1133          Yes                                  1                    360 WALN
1134          Yes                                 60                    360 WALN
1135          Yes                                 60                    360 WALN
1136          No                                  60                    360 WALN
1137          Yes                                 60                    360 WALN
1138          Yes                                 60                    360 WALN
1139          Yes                                 60                    360 WALN
1140          Yes                                 60                    360 WALN
1141          Yes                                  1                    360 WALN
1142          Yes                                 60                    360 WALN
1143          No                                  60                    360 WALN
1144          Yes                                 60                    360 WALN
1145          Yes                                 60                    360 WALN
1146          Yes                                 60                    360 WALN
1147          Yes                                 60                    360 WALN
1148          No                                  60                    360 WALN
1149          Yes                                 60                    360 WALN
1150          Yes                                  1                    360 WALN
1151          No                                  60                    360 WALN
1152          Yes                                 60                    360 WALN
1153          Yes                                  1                    480 WALN
1154          Yes                                 60                    360 WALN
1155          Yes                                 60                    360 WALN
1156          Yes                                 60                    360 WALN
1157          Yes                                 60                    360 WALN
1158          Yes                                 60                    360 WALN
1159          Yes                                  1                    480 WALN
1160          Yes                                 60                    360 WALN
1161          Yes                                 60                    360 WALN
1162          Yes                                 60                    360 WALN
1163          Yes                                 60                    360 WALN
1164          Yes                                  1                    480 WALN
1165          No                                  60                    360 WALN
1166          No                                  60                    360 WALN
1167          Yes                                 60                    360 WALN
1168          Yes                                 60                    360 WALN
1169          Yes                                 60                    360 WALN
1170          No                                  60                    360 WALN
1171          Yes                                 60                    360 WALN
1172          Yes                                 60                    360 WALN
1173          Yes                                  1                    360 WALN
1174          No                                  60                    360 WALN
1175          Yes                                  1                    360 WALN
1176          No                                  60                    360 WALN
1177          No                                  60                    360 WALN
1178          Yes                                 60                    360 WALN
1179          Yes                                  1                    480 WALN
1180          Yes                                 60                    360 WALN
1181          Yes                                 60                    360 WALN
1182          Yes                                 60                    360 WALN
1183          Yes                                 60                    360 WALN
1184          No                                  60                    360 WALN
1185          Yes                                  1                    480 WALN
1186          Yes                                 60                    360 WALN
1187          Yes                                  1                    480 WALN
1188          Yes                                 60                    360 WALN
1189          Yes                                 60                    360 WALN
1190          Yes                                 60                    360 WALN
1191          Yes                                 60                    360 WALN
1192          Yes                                 60                    360 WALN
1193          Yes                                 60                    360 WALN
1194          Yes                                  1                    360 WALN
1195          Yes                                  1                    360 WALN
1196          Yes                                 60                    360 WALN
1197          Yes                                 60                    360 WALN
1198          Yes                                 60                    360 WALN
1199          No                                  60                    360 WALN
1200          Yes                                 60                    360 WALN
1201          Yes                                 60                    360 WALN
1202          Yes                                 60                    360 WALN
1203          Yes                                 60                    360 WALN
1204          No                                  60                    360 WALN
1205          Yes                                 60                    360 WALN
1206          Yes                                  1                    360 WALN
1207          No                                  60                    360 WALN
1208          Yes                                 60                    360 WALN
1209          Yes                                  1                    360 WALN
1210          Yes                                  1                    360 WALN
1211          Yes                                 60                    360 WALN
1212          No                                  60                    360 WALN
1213          Yes                                 60                    360 WALN
1214          Yes                                 60                    360 WALN
1215          Yes                                 60                    360 WALN
1216          Yes                                 60                    360 WALN
1217          Yes                                 60                    360 WALN
1218          Yes                                 60                    360 WALN
1219          Yes                                 60                    360 WALN
1220          Yes                                 60                    360 WALN
1221          Yes                                 60                    360 WALN
1222          Yes                                 60                    360 WALN
1223          Yes                                 60                    360 WALN
1224          No                                  60                    360 WALN
1225          Yes                                 60                    360 WALN
1226          Yes                                  1                    360 WALN
1227          Yes                                 60                    360 WALN
1228          Yes                                 60                    360 WALN
1229          Yes                                 60                    360 WALN
1230          No                                  60                    360 WALN
1231          Yes                                 60                    360 WALN
1232          Yes                                  1                    480 WALN
1233          Yes                                 60                    360 WALN
1234          Yes                                 60                    360 WALN
1235          Yes                                 60                    360 WALN
1236          Yes                                  1                    360 WALN
1237          Yes                                 60                    360 WALN
1238          Yes                                 60                    360 WALN
1239          No                                  60                    360 WALN
1240          Yes                                 60                    360 WALN
1241          Yes                                  1                    480 WALN
1242          Yes                                 60                    360 WALN
1243          Yes                                 60                    360 WALN
1244          Yes                                 60                    360 WALN
1245          Yes                                 60                    360 WALN
1246          Yes                                 60                    360 WALN
1247          Yes                                 60                    360 WALN
1248          Yes                                 60                    360 WALN
1249          Yes                                 60                    360 WALN
1250          Yes                                 60                    360 WALN
1251          Yes                                 60                    360 WALN
1252          Yes                                  1                    360 WALN
1253          Yes                                 60                    360 WALN
1254          Yes                                  1                    360 WALN
1255          Yes                                  1                    360 WALN
1256          No                                  60                    360 WALN
1257          No                                  60                    360 WALN
1258          No                                  60                    360 WALN
1259          Yes                                 60                    360 WALN
1260          Yes                                  1                    360 WALN
1261          Yes                                 60                    360 WALN
1262          Yes                                 60                    360 WALN
1263          Yes                                 60                    360 WALN
1264          Yes                                 60                    360 WALN
1265          Yes                                  1                    480 WALN
1266          Yes                                 60                    360 WALN
1267          Yes                                 60                    360 WALN
1268          No                                  60                    360 WALN
1269          Yes                                 60                    360 WALN
1270          Yes                                 60                    360 WALN
1271          Yes                                 60                    360 WALN
1272          Yes                                 60                    360 WALN
1273          Yes                                 60                    360 WALN
1274          Yes                                 60                    360 WALN
1275          No                                  60                    360 WALN
1276          Yes                                 60                    360 WALN
1277          Yes                                 60                    360 WALN
1278          No                                  60                    360 WALN
1279          Yes                                 60                    360 WALN
1280          Yes                                 60                    360 WALN
1281          No                                  60                    360 WALN
1282          Yes                                 60                    360 WALN
1283          No                                  60                    360 WALN
1284          Yes                                 60                    360 WALN
1285          Yes                                  1                    360 WALN
1286          Yes                                 60                    360 WALN
1287          Yes                                 60                    360 WALN
1288          Yes                                 60                    360 WALN
1289          Yes                                 60                    360 WALN
1290          No                                  60                    360 WALN
1291          Yes                                 60                    360 WALN
1292          Yes                                 60                    360 WALN
1293          Yes                                 60                    360 WALN
1294          Yes                                 60                    360 WALN
1295          No                                  60                    360 WALN
1296          Yes                                 60                    360 WALN
1297          No                                  60                    360 WALN
1298          Yes                                 60                    360 WALN
1299          Yes                                  1                    480 WALN
1300          Yes                                  1                    360 WALN
1301          Yes                                 60                    360 WALN
1302          Yes                                 60                    360 WALN
1303          Yes                                  1                    360 WALN
1304          Yes                                 60                    360 WALN
1305          Yes                                  1                    480 WALN
1306          Yes                                 60                    360 WALN
1307          Yes                                 60                    360 WALN
1308          No                                  60                    360 WALN
1309          Yes                                  1                    360 WALN
1310          Yes                                 60                    360 WALN
1311          Yes                                 60                    360 WALN
1312          Yes                                 60                    360 WALN
1313          No                                  60                    360 WALN
1314          No                                  60                    360 WALN
1315          Yes                                 60                    360 WALN
1316          Yes                                 60                    360 WALN
1317          No                                  60                    360 WALN
1318          Yes                                 60                    360 WALN
1319          Yes                                  1                    480 WALN
1320          Yes                                 60                    360 WALN
1321          Yes                                  1                    360 WALN
1322          No                                  60                    360 WALN
1323          Yes                                 60                    360 WALN
1324          Yes                                 60                    360 WALN
1325          Yes                                 60                    360 WALN
1326          Yes                                 60                    360 WALN
1327          Yes                                 60                    360 WALN
1328          Yes                                 60                    360 WALN
1329          Yes                                 60                    360 WALN
1330          Yes                                 60                    360 WALN
1331          Yes                                 60                    360 WALN
1332          Yes                                  1                    480 WALN
1333          Yes                                 60                    360 WALN
1334          Yes                                 60                    360 WALN
1335          No                                  60                    360 WALN
1336          Yes                                 60                    360 WALN
1337          Yes                                 60                    360 WALN
1338          Yes                                  1                    360 WALN
1339          Yes                                 60                    360 WALN
1340          Yes                                 60                    360 WALN
1341          Yes                                 60                    360 WALN
1342          No                                  60                    360 WALN
1343          Yes                                 60                    360 WALN
1344          Yes                                 60                    360 WALN
1345          Yes                                 60                    360 WALN
1346          No                                  60                    360 WALN
1347          Yes                                  1                    480 WALN
1348          Yes                                  1                    360 WALN
1349          No                                  60                    360 WALN
1350          Yes                                 60                    360 WALN
1351          Yes                                 60                    360 WALN
1352          Yes                                 60                    360 WALN
1353          Yes                                  1                    360 WALN
1354          Yes                                  1                    360 WALN
1355          Yes                                  1                    360 WALN
1356          Yes                                 60                    360 WALN
1357          Yes                                 60                    360 WALN
1358          Yes                                  1                    480 WALN
1359          Yes                                 60                    360 WALN
1360          No                                  60                    360 WALN
1361          Yes                                 60                    360 WALN
1362          Yes                                 60                    360 WALN
1363          Yes                                  1                    480 WALN
1364          Yes                                 60                    360 WALN
1365          Yes                                 60                    360 WALN
1366          Yes                                 60                    360 WALN
1367          Yes                                 60                    360 WALN
1368          Yes                                  1                    360 WALN
1369          Yes                                 60                    360 WALN
1370          Yes                                 60                    360 WALN
1371          Yes                                 60                    360 WALN
1372          No                                  60                    360 WALN
1373          Yes                                  1                    480 WALN
1374          Yes                                  1                    360 WALN
1375          Yes                                 60                    360 WALN
1376          Yes                                 60                    360 WALN
1377          Yes                                 60                    360 WALN
1378          Yes                                 60                    360 WALN
1379          Yes                                 60                    360 WALN
1380          Yes                                 60                    360 WALN
1381          Yes                                 60                    360 WALN
1382          Yes                                 60                    360 WALN
1383          Yes                                  1                    360 WALN
1384          Yes                                 60                    360 WALN
1385          Yes                                  1                    360 WALN
1386          Yes                                 60                    360 WALN
1387          Yes                                 60                    360 WALN
1388          Yes                                 60                    360 WALN
1389          Yes                                 60                    360 WALN
1390          No                                  60                    360 WALN
1391          Yes                                 60                    360 WALN
1392          Yes                                 60                    360 WALN
1393          Yes                                  1                    480 WALN
1394          Yes                                 60                    360 WALN
1395          Yes                                  1                    360 WALN
1396          Yes                                  1                    480 WALN
1397          Yes                                 60                    360 WALN
1398          Yes                                 60                    360 WALN
1399          No                                  60                    360 WALN
1400          No                                  60                    360 WALN
1401          Yes                                 60                    360 WALN
1402          No                                  60                    360 WALN
1403          Yes                                 60                    360 WALN
1404          Yes                                 60                    360 WALN
1405          Yes                                 60                    360 WALN
1406          Yes                                 60                    360 WALN
1407          Yes                                 60                    360 WALN
1408          No                                  60                    360 WALN
1409          Yes                                  1                    360 WALN
1410          Yes                                 60                    360 WALN
1411          No                                  60                    360 WALN
1412          Yes                                 60                    360 WALN
1413          Yes                                  1                    360 WALN
1414          Yes                                  1                    360 WALN
1415          Yes                                 60                    360 WALN
1416          Yes                                 60                    360 WALN
1417          Yes                                 60                    360 WALN
1418          Yes                                  1                    360 WALN
1419          Yes                                 60                    360 WALN
1420          Yes                                 60                    360 WALN
1421          Yes                                 60                    360 WALN
1422          Yes                                 60                    360 WALN
1423          No                                  60                    360 WALN
1424          No                                   1                    360 WALN
1425          Yes                                  1                    360 WALN
1426          Yes                                  1                    360 WALN
1427          Yes                                 60                    360 WALN
1428          Yes                                  1                    360 WALN
1429          Yes                                 60                    360 WALN
1430          Yes                                 60                    360 WALN
1431          Yes                                 60                    360 WALN
1432          Yes                                 60                    360 WALN
1433          Yes                                 60                    360 WALN
1434          Yes                                 60                    360 WALN
1435          Yes                                 60                    360 WALN
1436          Yes                                 60                    360 WALN
1437          Yes                                 60                    360 WALN
1438          Yes                                 60                    360 WALN
1439          Yes                                 60                    360 WALN
1440          Yes                                 60                    360 WALN
1441          Yes                                 60                    360 WALN
1442          No                                  60                    360 WALN
1443          Yes                                 60                    360 WALN
1444          Yes                                  1                    360 WALN
1445          Yes                                 60                    360 WALN
1446          Yes                                 60                    360 WALN
1447          Yes                                  1                    480 WALN
1448          Yes                                 60                    360 WALN
1449          Yes                                 60                    360 WALN
1450          Yes                                 60                    360 WALN
1451          Yes                                 60                    360 WALN
1452          Yes                                 60                    360 WALN
1453          No                                  60                    360 WALN
1454          No                                  60                    360 WALN
1455          Yes                                 60                    360 WALN
1456          Yes                                 60                    360 WALN
1457          Yes                                 60                    360 WALN
1458          Yes                                 60                    360 WALN
1459          No                                  60                    360 WALN
1460          Yes                                 60                    360 WALN
1461          Yes                                  1                    360 WALN
1462          Yes                                 60                    360 WALN
1463          No                                  60                    360 WALN
1464          Yes                                 60                    360 WALN
1465          Yes                                  1                    360 WALN
1466          Yes                                 60                    360 WALN
1467          Yes                                  1                    360 WALN
1468          Yes                                 60                    360 WALN
1469          Yes                                 60                    360 WALN
1470          Yes                                  1                    360 WALN
1471          No                                  60                    360 WALN
1472          Yes                                 60                    360 WALN
1473          Yes                                  1                    360 WALN
1474          Yes                                 60                    360 WALN
1475          Yes                                 60                    360 WALN
1476          Yes                                 60                    360 WALN
1477          No                                  60                    360 WALN
1478          Yes                                 60                    360 WALN
1479          Yes                                 60                    360 WALN
1480          No                                  60                    360 WALN
1481          Yes                                 60                    360 WALN
1482          Yes                                 60                    360 WALN
1483          Yes                                  1                    360 WALN
1484          Yes                                 60                    360 WALN
1485          Yes                                 60                    360 WALN
1486          Yes                                 60                    360 WALN
1487          Yes                                 60                    360 WALN
1488          Yes                                  1                    480 WALN
1489          Yes                                 60                    360 WALN
1490          Yes                                 60                    360 WALN
1491          Yes                                 60                    360 WALN
1492          Yes                                 60                    360 WALN
1493          No                                  60                    360 WALN
1494          Yes                                 60                    360 WALN
1495          Yes                                 60                    360 WALN
1496          Yes                                 60                    360 WALN
1497          Yes                                 60                    360 WALN
1498          Yes                                 60                    360 WALN
1499          Yes                                 60                    360 WALN
1500          Yes                                 60                    360 WALN
1501          Yes                                  1                    360 WALN
1502          Yes                                 60                    360 WALN
1503          Yes                                 60                    360 WALN
1504          No                                  60                    360 WALN
1505          Yes                                  1                    480 WALN
1506          Yes                                 60                    360 WALN
1507          Yes                                  1                    360 WALN
1508          Yes                                 60                    360 WALN
1509          Yes                                 60                    360 WALN
1510          Yes                                  1                    480 WALN
1511          Yes                                  1                    480 WALN
1512          Yes                                 60                    360 WALN
1513          No                                  60                    360 WALN
1514          Yes                                 60                    360 WALN
1515          Yes                                 60                    360 WALN
1516          Yes                                 60                    360 WALN
1517          Yes                                 60                    360 WALN
1518          Yes                                 60                    360 WALN
1519          Yes                                 60                    360 WALN
1520          Yes                                  1                    360 WALN
1521          Yes                                  1                    360 WALN
1522          Yes                                  1                    480 WALN
1523          Yes                                  1                    360 WALN
1524          Yes                                 60                    360 WALN
1525          Yes                                 60                    360 WALN
1526          Yes                                 60                    360 WALN
1527          Yes                                 60                    360 WALN
1528          Yes                                  1                    360 WALN
1529          Yes                                  1                    360 WALN
1530          Yes                                 60                    360 WALN
1531          Yes                                 60                    360 WALN
1532          Yes                                 60                    360 WALN
1533          Yes                                 60                    360 WALN
1534          Yes                                  1                    360 WALN
1535          Yes                                  1                    360 WALN
1536          No                                  60                    360 WALN
1537          Yes                                 60                    360 WALN
1538          Yes                                 60                    360 WALN
1539          Yes                                 60                    360 WALN
1540          Yes                                  1                    360 WALN
1541          Yes                                  1                    360 WALN
1542          Yes                                  1                    360 WALN
1543          No                                  60                    360 WALN
1544          No                                  60                    360 WALN
1545          Yes                                 60                    360 WALN
1546          No                                  60                    360 WALN
1547          Yes                                 60                    360 WALN
1548          Yes                                  1                    360 WALN
1549          No                                  60                    360 WALN
1550          Yes                                 60                    360 WALN
1551          Yes                                 60                    360 WALN
1552          Yes                                  1                    480 WALN
1553          Yes                                 60                    360 WALN
1554          Yes                                 60                    360 WALN
1555          Yes                                 60                    360 WALN
1556          Yes                                 60                    360 WALN
1557          Yes                                 60                    360 WALN
1558          Yes                                 60                    360 WALN
1559          Yes                                  1                    360 WALN
1560          Yes                                 60                    360 WALN
1561          Yes                                 60                    360 WALN
1562          Yes                                  1                    480 WALN
1563          Yes                                 60                    360 WALN
1564          Yes                                 60                    360 WALN
1565          No                                  60                    360 WALN
1566          Yes                                  1                    360 WALN
1567          Yes                                 60                    360 WALN
1568          No                                  60                    360 WALN
1569          No                                  60                    360 WALN
1570          Yes                                 60                    360 WALN
1571          Yes                                 60                    360 WALN
1572          Yes                                  1                    360 WALN
1573          Yes                                 60                    360 WALN
1574          Yes                                 60                    360 WALN
1575          Yes                                 60                    360 WALN
1576          Yes                                 60                    360 WALN
1577          Yes                                 60                    360 WALN
1578          Yes                                 60                    360 WALN
1579          No                                  60                    360 WALN
1580          Yes                                 60                    360 WALN
1581          Yes                                 60                    360 WALN
1582          Yes                                 60                    360 WALN
1583          Yes                                 60                    360 WALN
1584          Yes                                 60                    360 WALN
1585          Yes                                 60                    360 WALN
1586          Yes                                 60                    360 WALN
1587          Yes                                 60                    360 WALN
1588          Yes                                 60                    360 WALN
1589          Yes                                 60                    360 WALN
1590          No                                  60                    360 WALN
1591          Yes                                 60                    360 WALN
1592          Yes                                 60                    360 WALN
1593          Yes                                 60                    360 WALN
1594          Yes                                  1                    360 WALN
1595          Yes                                 60                    360 WALN
1596          No                                  60                    360 WALN
1597          No                                  60                    360 WALN
1598          Yes                                 60                    360 WALN
1599          Yes                                 60                    360 WALN
1600          Yes                                 60                    360 WALN
1601          Yes                                 60                    360 WALN
1602          Yes                                 60                    360 WALN
1603          Yes                                 60                    360 WALN
1604          No                                  60                    360 WALN
1605          Yes                                 60                    360 WALN
1606          Yes                                  1                    480 WALN
1607          Yes                                  1                    360 WALN
1608          Yes                                 60                    360 WALN
1609          Yes                                 60                    360 WALN
1610          Yes                                  1                    480 WALN
1611          Yes                                 60                    360 WALN
1612          Yes                                 60                    360 WALN
1613          Yes                                  1                    360 WALN
1614          Yes                                 60                    360 WALN
1615          Yes                                  1                    360 WALN
1616          Yes                                  1                    360 WALN
1617          Yes                                 60                    360 WALN
1618          Yes                                  1                    480 WALN
1619          Yes                                 60                    360 WALN
1620          No                                  60                    360 WALN
1621          No                                  60                    360 WALN
1622          No                                  60                    360 WALN
1623          Yes                                  1                    360 WALN
1624          Yes                                  1                    360 WALN
1625          Yes                                  1                    360 WALN
1626          Yes                                 60                    360 WALN
1627          Yes                                 60                    360 WALN
1628          Yes                                 60                    360 WALN
1629          Yes                                  1                    480 WALN
1630          Yes                                 60                    360 WALN
1631          No                                  60                    360 WALN
1632          Yes                                  1                    360 WALN
1633          Yes                                  1                    360 WALN
1634          Yes                                 60                    360 WALN
1635          Yes                                 60                    360 WALN
1636          Yes                                  1                    480 WALN
1637          Yes                                 60                    360 WALN
1638          No                                  60                    360 WALN
1639          No                                  60                    360 WALN
1640          Yes                                  1                    360 WALN
1641          Yes                                  1                    360 WALN
1642          Yes                                  1                    360 WALN
1643          Yes                                  1                    360 WALN
1644          Yes                                  1                    360 WALN
1645          Yes                                 60                    360 WALN
1646          Yes                                 60                    360 WALN
1647          No                                  60                    360 WALN
1648          Yes                                  1                    360 WALN
1649          Yes                                 60                    360 WALN
1650          Yes                                 60                    360 WALN
1651          Yes                                 60                    360 WALN
1652          No                                  60                    360 WALN
1653          No                                  60                    360 WALN
1654          Yes                                 60                    360 WALN
1655          No                                  60                    360 WALN
1656          Yes                                 60                    360 WALN
1657          No                                  60                    360 WALN
1658          Yes                                  1                    360 WALN
1659          Yes                                 60                    360 WALN
1660          Yes                                  1                    480 WALN
1661          Yes                                 60                    360 WALN
1662          Yes                                  1                    360 WALN
1663          Yes                                 60                    360 WALN
1664          Yes                                 60                    360 WALN
1665          Yes                                 60                    360 WALN
1666          Yes                                  1                    360 WALN
1667          No                                  60                    360 WALN
1668          Yes                                  1                    360 WALN
1669          Yes                                 60                    360 WALN
1670          Yes                                 60                    360 WALN
1671          Yes                                  1                    480 WALN
1672          Yes                                  1                    360 WALN
1673          Yes                                  1                    360 WALN
1674          Yes                                 60                    360 WALN
1675          No                                  60                    360 WALN
1676          Yes                                  1                    360 WALN
1677          Yes                                 60                    360 WALN
1678          Yes                                 60                    360 WALN
1679          Yes                                 60                    360 WALN
1680          Yes                                 60                    360 WALN
1681          Yes                                  1                    480 WALN
1682          Yes                                 60                    360 WALN
1683          Yes                                 60                    360 WALN
1684          Yes                                 60                    360 WALN
1685          Yes                                 60                    360 WALN
1686          Yes                                  1                    360 WALN
1687          Yes                                 60                    360 WALN
1688          Yes                                  1                    360 WALN
1689          Yes                                 60                    360 WALN
1690          Yes                                 60                    360 WALN
1691          Yes                                 60                    360 WALN
1692          Yes                                 60                    360 WALN
1693          Yes                                 60                    360 WALN
1694          Yes                                 60                    360 WALN
1695          Yes                                 60                    360 WALN
1696          No                                  60                    360 WALN
1697          Yes                                  1                    360 WALN
1698          Yes                                 60                    360 WALN
1699          Yes                                  1                    360 WALN
1700          No                                  60                    360 WALN
1701          No                                  60                    360 WALN
1702          Yes                                 60                    360 WALN
1703          Yes                                  1                    480 WALN
1704          Yes                                 60                    360 WALN
1705          Yes                                  1                    480 WALN
1706          Yes                                 60                    360 WALN
1707          Yes                                 60                    360 WALN
1708          Yes                                 60                    360 WALN
1709          Yes                                  1                    480 WALN
1710          Yes                                 60                    360 WALN
1711          No                                  60                    360 WALN
1712          Yes                                 60                    360 WALN
1713          Yes                                 60                    360 WALN
1714          Yes                                  1                    480 WALN
1715          Yes                                 60                    360 WALN
1716          Yes                                  1                    360 WALN
1717          Yes                                 60                    360 WALN
1718          Yes                                  1                    360 WALN
1719          No                                  60                    360 WALN
1720          Yes                                 60                    360 WALN
1721          Yes                                 60                    360 WALN
1722          Yes                                 60                    360 WALN
1723          No                                  60                    360 WALN
1724          Yes                                 60                    360 WALN
1725          Yes                                 60                    360 WALN
1726          No                                   1                    360 WALN
1727          Yes                                 60                    360 WALN
1728          Yes                                 60                    360 WALN
1729          Yes                                 60                    360 WALN
1730          Yes                                 60                    360 WALN
1731          Yes                                 60                    360 WALN
1732          No                                  60                    360 WALN
1733          Yes                                 60                    360 WALN
1734          Yes                                 60                    360 WALN
1735          Yes                                 60                    360 WALN
1736          Yes                                 60                    360 WALN
1737          No                                  60                    360 WALN
1738          Yes                                 60                    360 WALN
1739          Yes                                  1                    360 WALN
1740          Yes                                 60                    360 WALN
1741          Yes                                 60                    360 WALN
1742          Yes                                 60                    360 WALN
1743          Yes                                  1                    480 WALN
1744          Yes                                 60                    360 WALN
1745          Yes                                 60                    360 WALN
1746          Yes                                 60                    360 WALN
1747          Yes                                 60                    360 WALN
1748          Yes                                  1                    360 WALN
1749          Yes                                  1                    360 WALN
1750          Yes                                 60                    360 WALN
1751          No                                  60                    360 WALN
1752          Yes                                 60                    360 WALN
1753          Yes                                 60                    360 WALN
1754          Yes                                 60                    360 WALN
1755          Yes                                  1                    360 WALN
1756          Yes                                 60                    360 WALN
1757          Yes                                 60                    360 WALN
1758          Yes                                  1                    480 WALN
1759          Yes                                 60                    360 WALN
1760          Yes                                  1                    480 WALN
1761          Yes                                 60                    360 WALN
1762          Yes                                 60                    360 WALN
1763          No                                  60                    360 WALN
1764          Yes                                 60                    360 WALN
1765          Yes                                 60                    360 WALN
1766          Yes                                  1                    360 WALN
1767          Yes                                  1                    360 WALN
1768          No                                  60                    360 WALN
1769          Yes                                  1                    480 WALN
1770          Yes                                 60                    360 WALN
1771          Yes                                  1                    360 WALN
1772          Yes                                 60                    360 WALN
1773          Yes                                 60                    360 WALN
1774          Yes                                 60                    360 WALN
1775          No                                  60                    360 WALN
1776          Yes                                 60                    360 WALN
1777          Yes                                 60                    360 WALN
1778          Yes                                  1                    480 WALN
1779          Yes                                 60                    360 WALN
1780          Yes                                 60                    360 WALN
1781          Yes                                 60                    360 WALN
1782          Yes                                 60                    360 WALN
1783          Yes                                 60                    360 WALN
1784          Yes                                 60                    360 WALN
1785          Yes                                 60                    360 WALN
1786          Yes                                 60                    360 WALN
1787          Yes                                 60                    360 WALN
1788          Yes                                 60                    360 WALN
1789          No                                  60                    360 WALN
1790          Yes                                 60                    360 WALN
1791          Yes                                  1                    480 WALN
1792          Yes                                 60                    360 WALN
1793          Yes                                  1                    360 WALN
1794          Yes                                  1                    360 WALN
1795          Yes                                 60                    360 WALN
1796          Yes                                  1                    360 WALN
1797          Yes                                 60                    360 WALN
1798          Yes                                  1                    360 WALN
1799          Yes                                 60                    360 WALN
1800          No                                  60                    360 WALN
1801          Yes                                 60                    360 WALN
1802          Yes                                 60                    360 WALN
1803          Yes                                  1                    360 WALN
1804          Yes                                  1                    360 WALN
1805          No                                  60                    360 WALN
1806          Yes                                 60                    360 WALN
1807          Yes                                 60                    360 WALN
1808          Yes                                 60                    360 WALN
1809          Yes                                 60                    360 WALN
1810          Yes                                 60                    360 WALN
1811          Yes                                 60                    360 WALN
1812          Yes                                 60                    360 WALN
1813          Yes                                 60                    360 WALN
1814          No                                  60                    360 WALN
1815          Yes                                 60                    360 WALN
1816          Yes                                 60                    360 WALN
1817          Yes                                  1                    360 WALN
1818          Yes                                 60                    360 WALN
1819          Yes                                  1                    480 WALN
1820          Yes                                 60                    360 WALN
1821          No                                  60                    360 WALN
1822          No                                  60                    360 WALN
1823          Yes                                 60                    360 WALN
1824          Yes                                  1                    360 WALN
1825          Yes                                 60                    360 WALN
1826          Yes                                 60                    360 WALN
1827          Yes                                 60                    360 WALN
1828          Yes                                 60                    360 WALN
1829          Yes                                 60                    360 WALN
1830          Yes                                 60                    360 WALN
1831          Yes                                  1                    360 WALN
1832          Yes                                  1                    480 WALN
1833          Yes                                  1                    480 WALN
1834          Yes                                 60                    360 WALN
1835          No                                   1                    360 WALN
1836          Yes                                 60                    360 WALN
1837          Yes                                 60                    360 WALN
1838          No                                  60                    360 WALN
1839          No                                  60                    360 WALN
1840          No                                  60                    360 WALN
1841          Yes                                  1                    480 WALN
1842          Yes                                  1                    360 WALN
1843          No                                  60                    360 WALN
1844          Yes                                  1                    360 WALN
1845          Yes                                 60                    360 WALN
1846          Yes                                  1                    360 WALN
1847          Yes                                 60                    360 WALN
1848          Yes                                 60                    360 WALN
1849          Yes                                  1                    480 WALN
1850          Yes                                  1                    360 WALN
1851          Yes                                  1                    360 WALN
1852          Yes                                 60                    360 WALN
1853          Yes                                 60                    360 WALN
1854          Yes                                  1                    360 WALN
1855          Yes                                 60                    360 WALN
1856          No                                  60                    360 WALN
1857          Yes                                  1                    360 WALN
1858          No                                  60                    360 WALN
1859          Yes                                  1                    480 WALN
1860          Yes                                  1                    480 WALN
1861          Yes                                  1                    360 WALN
1862          Yes                                  1                    360 WALN
1863          Yes                                  1                    480 WALN
1864          No                                  60                    360 WALN
1865          Yes                                  1                    480 WALN
1866          Yes                                 60                    360 WALN
1867          Yes                                 60                    360 WALN
1868          Yes                                  1                    360 WALN
1869          Yes                                 60                    360 WALN
1870          Yes                                  1                    360 WALN
1871          Yes                                 60                    360 WALN
1872          Yes                                  1                    360 WALN
1873          No                                  60                    360 WALN
1874          Yes                                  1                    360 WALN
1875          Yes                                 60                    360 WALN
1876          Yes                                 60                    360 WALN
1877          Yes                                 60                    360 WALN
1878          Yes                                  1                    480 WALN
1879          Yes                                  1                    360 WALN
1880          Yes                                  1                    480 WALN
1881          Yes                                 60                    360 WALN
1882          No                                  60                    360 WALN
1883          Yes                                 60                    360 WALN
1884          Yes                                 60                    360 WALN
1885          Yes                                  1                    480 WALN
1886          Yes                                 60                    360 WALN
1887          Yes                                  1                    360 WALN
1888          Yes                                  1                    360 WALN
1889          Yes                                  1                    360 WALN
1890          Yes                                  1                    360 WALN
1891          Yes                                  1                    360 WALN
1892          Yes                                 60                    360 WALN
1893          Yes                                  1                    360 WALN
1894          Yes                                 60                    360 WALN
1895          Yes                                 60                    360 WALN
1896          Yes                                 60                    360 WALN
1897          Yes                                  1                    360 WALN
1898          Yes                                  1                    360 WALN
1899          Yes                                 60                    360 WALN
1900          Yes                                 60                    360 WALN
1901          Yes                                  1                    360 AFL2
1902          Yes                                  1                    360 AFL2
1903          Yes                                  1                    360 AFL2
1904          Yes                                 60                    360 WALN
1905          Yes                                 60                    360 WALN
1906          Yes                                 60                    360 WALN
1907          Yes                                 60                    360 WALN
1908          Yes                                  1                    360 WALN
1909          Yes                                  1                    480 WALN
1910          Yes                                 60                    360 WALN
1911          Yes                                 60                    360 WALN
1912          Yes                                 60                    360 WALN
1913          Yes                                  1                    360 AFL2
1914          Yes                                  1                    360 AFL2
1915          Yes                                  1                    360 AFL2
1916          Yes                                  1                    360 AFL2
1917          Yes                                  1                    360 AFL2
1918          Yes                                  1                    360 AFL2
1919          Yes                                  1                    480 AFL2
1920          Yes                                  1                    360 AFL2
1921          Yes                                  1                    480 WALN
1922          Yes                                 60                    360 WALN
1923          Yes                                  1                    480 AFL2
1924          Yes                                  1                    360 AFL2
1925          Yes                                  1                    480 AFL2
1926          Yes                                  1                    360 AFL2
1927          Yes                                  1                    360 AFL2
1928          Yes                                  1                    480 AFL2
1929          Yes                                  1                    360 AFL2
1930          Yes                                  1                    360 AFL2
1931          Yes                                  1                    360 AFL2
1932          Yes                                  1                    360 AFL2
1933          Yes                                  1                    360 AFL2
1934          Yes                                  1                    360 AFL2
1935          Yes                                  1                    360 AFL2
1936          Yes                                  1                    360 AFL2
1937          Yes                                  1                    360 AFL2
1938          Yes                                  1                    360 AFL2
1939          Yes                                  1                    360 AFL2
1940          Yes                                  1                    480 AFL2
1941          Yes                                  1                    480 AFL2
1942          Yes                                  1                    360 AFL2
1943          Yes                                  1                    360 AFL2
1944          Yes                                  1                    360 AFL2
1945          Yes                                 60                    360 WALN
1946          Yes                                 60                    360 WALN
1947          Yes                                 60                    360 WALN
1948          Yes                                 60                    360 WALN
1949          Yes                                 60                    360 WALN
1950          No                                  60                    360 WALN
1951          Yes                                 60                    360 WALN
1952          Yes                                  1                    360 WALN
1953          Yes                                 60                    360 WALN
1954          Yes                                 60                    360 WALN
1955          Yes                                  1                    360 WALN
1956          Yes                                  1                    360 WALN
1957          Yes                                 60                    360 WALN
1958          Yes                                  1                    360 WALN
1959          Yes                                 60                    360 WALN
1960          Yes                                 60                    360 WALN
1961          Yes                                 60                    360 WALN
1962          Yes                                 60                    360 WALN
1963          Yes                                 60                    360 WALN
1964          No                                  60                    360 WALN
1965          Yes                                 60                    360 WALN
1966          No                                   1                    480 WALN
1967          Yes                                 60                    360 WALN
1968          Yes                                  1                    360 WALN
1969          No                                  60                    360 WALN
1970          Yes                                 60                    360 WALN
1971          Yes                                  1                    360 WALN
1972          Yes                                  1                    360 WALN
1973          No                                  60                    360 WALN
1974          Yes                                  1                    360 WALN
1975          Yes                                 60                    360 WALN
1976          Yes                                  1                    360 WALN
1977          No                                  60                    360 WALN
1978          No                                  60                    360 WALN
1979          Yes                                 60                    360 WALN
1980          Yes                                 60                    360 WALN
1981          Yes                                 60                    360 WALN
1982          Yes                                  1                    480 WALN
1983          Yes                                 60                    360 WALN
1984          Yes                                 60                    360 WALN
1985          Yes                                 60                    360 WALN
1986          Yes                                 60                    360 WALN
1987          Yes                                  1                    480 WALN
1988          Yes                                 60                    360 WALN
1989          No                                  60                    360 WALN
1990          Yes                                  1                    480 WALN
1991          Yes                                  1                    360 WALN
1992          Yes                                 60                    360 WALN
1993          Yes                                  1                    360 WALN
1994          No                                  60                    360 WALN
1995          No                                  60                    360 WALN
1996          No                                  60                    360 WALN
1997          Yes                                 60                    360 WALN
1998          Yes                                 60                    360 WALN
1999          Yes                                 60                    360 WALN
2000          Yes                                 60                    360 WALN
2001          Yes                                  1                    360 WALN
2002          Yes                                 60                    360 WALN
2003          Yes                                 60                    360 WALN
2004          Yes                                 60                    360 WALN
2005          Yes                                 60                    360 WALN
2006          Yes                                  1                    360 WALN
2007          Yes                                 60                    360 WALN
2008          Yes                                  1                    480 WALN
2009          Yes                                 60                    360 WALN
2010          Yes                                 60                    360 WALN
2011          No                                  60                    360 WALN
2012          Yes                                 60                    360 WALN
2013          No                                  60                    360 WALN
2014          Yes                                 60                    360 WALN
2015          Yes                                 60                    360 WALN
2016          Yes                                 60                    360 WALN
2017          Yes                                  1                    360 WALN
2018          Yes                                 60                    360 WALN
2019          No                                  60                    360 WALN
2020          Yes                                  1                    480 WALN
2021          No                                  60                    360 WALN
2022          Yes                                 60                    360 WALN
2023          Yes                                 60                    360 WALN
2024          Yes                                 60                    360 WALN
2025          No                                  60                    360 WALN
2026          Yes                                 60                    360 WALN
2027          Yes                                 60                    360 WALN
2028          Yes                                 60                    360 WALN
2029          Yes                                  1                    360 WALN
2030          Yes                                 60                    360 WALN
2031          No                                   1                    480 WALN
2032          Yes                                 60                    360 WALN
2033          Yes                                 60                    360 WALN
2034          Yes                                 60                    360 WALN
2035          Yes                                  1                    360 WALN
2036          Yes                                 60                    360 WALN
2037          Yes                                 60                    360 WALN
2038          Yes                                 60                    360 WALN
2039          Yes                                 60                    360 WALN
2040          Yes                                  1                    360 WALN
2041          Yes                                 60                    360 WALN
2042          Yes                                 60                    360 WALN
2043          Yes                                  1                    360 WALN
2044          No                                  60                    360 WALN
2045          Yes                                  1                    360 WALN
2046          Yes                                 60                    360 WALN
2047          Yes                                 60                    360 WALN
2048          Yes                                 60                    360 WALN
2049          Yes                                  1                    480 WALN
2050          Yes                                 60                    360 WALN
2051          No                                  60                    360 WALN
2052          No                                  60                    360 WALN
2053          Yes                                 60                    360 WALN
2054          Yes                                 60                    360 WALN
2055          Yes                                 60                    360 WALN
2056          Yes                                 60                    360 WALN
2057          Yes                                 60                    360 WALN
2058          Yes                                  1                    480 WALN
2059          Yes                                 60                    360 WALN
2060          No                                   1                    360 WALN
2061          Yes                                 60                    360 WALN
2062          Yes                                 60                    360 WALN
2063          No                                  60                    360 WALN
2064          Yes                                  1                    480 WALN
2065          Yes                                  1                    360 WALN
2066          Yes                                 60                    360 WALN
2067          Yes                                  1                    480 WALN
2068          No                                  60                    360 WALN
2069          Yes                                 60                    360 WALN
2070          Yes                                 60                    360 WALN
2071          Yes                                 60                    360 WALN
2072          Yes                                  1                    360 WALN
2073          Yes                                 60                    360 WALN
2074          Yes                                 60                    360 WALN
2075          No                                  60                    360 WALN
2076          Yes                                 60                    360 WALN
2077          Yes                                  1                    480 WALN
2078          Yes                                 60                    360 WALN
2079          Yes                                 60                    360 WALN
2080          Yes                                 60                    360 WALN
2081          Yes                                 60                    360 WALN
2082          Yes                                 60                    360 WALN
2083          Yes                                 60                    360 WALN
2084          Yes                                 60                    360 WALN
2085          Yes                                 60                    360 WALN
2086          Yes                                  1                    360 WALN
2087          Yes                                 60                    360 WALN
2088          Yes                                  1                    480 WALN
2089          No                                   1                    360 WALN
2090          Yes                                 60                    360 WALN
2091          Yes                                 60                    360 WALN
2092          Yes                                 60                    360 WALN
2093          Yes                                  1                    480 WALN
2094          Yes                                 60                    360 WALN
2095          Yes                                 60                    360 WALN
2096          Yes                                 60                    360 WALN
2097          Yes                                 60                    360 WALN
2098          Yes                                  1                    360 WALN
2099          No                                  60                    360 WALN
2100          Yes                                 60                    360 WALN
2101          Yes                                 60                    360 WALN
2102          No                                  60                    360 WALN
2103          Yes                                  1                    360 WALN
2104          Yes                                  1                    360 WALN
2105          Yes                                 60                    360 WALN
2106          No                                  60                    360 WALN
2107          Yes                                 60                    360 WALN
2108          Yes                                 60                    360 WALN
2109          No                                   1                    360 WALN
2110          Yes                                 60                    360 WALN
2111          Yes                                 60                    360 WALN
2112          Yes                                 60                    360 WALN
2113          Yes                                 60                    360 WALN
2114          No                                  60                    360 WALN
2115          Yes                                  1                    480 WALN
2116          Yes                                 60                    360 WALN
2117          Yes                                 60                    360 WALN
2118          Yes                                 60                    360 WALN
2119          Yes                                 60                    360 WALN
2120          Yes                                 60                    360 WALN
2121          No                                  60                    360 WALN
2122          Yes                                  1                    480 WALN
2123          Yes                                 60                    360 WALN
2124          Yes                                 60                    360 WALN
2125          Yes                                 60                    360 WALN
2126          Yes                                  1                    480 WALN
2127          Yes                                  1                    360 WALN
2128          Yes                                 60                    360 WALN
2129          Yes                                  1                    360 WALN
2130          Yes                                 60                    360 WALN
2131          Yes                                 60                    360 WALN
2132          Yes                                 60                    360 WALN
2133          No                                  60                    360 WALN
2134          No                                  60                    360 WALN
2135          Yes                                  1                    360 WALN
2136          Yes                                 60                    360 WALN
2137          Yes                                 60                    360 WALN
2138          Yes                                 60                    360 WALN
2139          Yes                                 60                    360 WALN
2140          Yes                                  1                    480 WALN
2141          Yes                                 60                    360 WALN
2142          Yes                                 60                    360 WALN
2143          Yes                                 60                    360 WALN
2144          Yes                                 60                    360 WALN
2145          Yes                                 60                    360 WALN
2146          Yes                                 60                    360 WALN
2147          Yes                                  1                    360 WALN
2148          No                                  60                    360 WALN
2149          Yes                                 60                    360 WALN
2150          No                                  60                    360 WALN
2151          No                                  60                    360 WALN
2152          Yes                                 60                    360 WALN
2153          Yes                                 60                    360 WALN
2154          Yes                                  1                    360 WALN
2155          No                                  60                    360 WALN
2156          Yes                                  1                    360 WALN
2157          Yes                                 60                    360 WALN
2158          Yes                                 60                    360 WALN
2159          Yes                                  1                    360 WALN
2160          Yes                                 60                    360 WALN
2161          Yes                                 60                    360 WALN
2162          No                                  60                    360 WALN
2163          Yes                                  1                    360 WALN
2164          Yes                                 60                    360 WALN
2165          Yes                                 60                    360 WALN
2166          Yes                                 60                    360 WALN
2167          Yes                                 60                    360 WALN
2168          Yes                                 60                    360 WALN
2169          Yes                                 60                    360 WALN
2170          Yes                                 60                    360 WALN
2171          Yes                                 60                    360 WALN
2172          Yes                                 60                    360 WALN
2173          Yes                                 60                    360 WALN
2174          Yes                                 60                    360 WALN
2175          Yes                                 60                    360 WALN
2176          Yes                                 60                    360 WALN
2177          Yes                                 60                    360 WALN
2178          Yes                                  1                    480 WALN
2179          Yes                                  1                    480 WALN
2180          Yes                                 60                    360 WALN
2181          Yes                                 60                    360 WALN
2182          Yes                                  3                    360 WALN
2183          Yes                                  1                    360 WALN
2184          Yes                                 60                    360 WALN
2185          No                                  60                    360 WALN
2186          Yes                                  1                    360 WALN
2187          Yes                                 60                    360 WALN
2188          Yes                                 60                    360 WALN
2189          Yes                                 60                    360 WALN
2190          Yes                                 60                    360 WALN
2191          Yes                                 60                    360 WALN
2192          Yes                                 60                    360 WALN
2193          Yes                                 60                    360 WALN
2194          Yes                                  1                    480 WALN
2195          Yes                                 60                    360 WALN
2196          Yes                                 60                    360 WALN
2197          Yes                                 60                    360 WALN
2198          Yes                                 60                    360 WALN
2199          Yes                                 60                    360 WALN
2200          Yes                                 60                    360 WALN
2201          Yes                                 60                    360 WALN
2202          Yes                                  1                    360 WALN
2203          Yes                                 60                    360 WALN
2204          Yes                                  1                    360 WALN
2205          Yes                                  1                    360 WALN
2206          Yes                                 60                    360 WALN
2207          Yes                                  1                    360 WALN
2208          Yes                                 60                    360 WALN
2209          Yes                                 60                    360 WALN
2210          Yes                                 60                    360 WALN
2211          Yes                                  1                    360 WALN
2212          Yes                                  1                    360 WALN
2213          Yes                                  1                    360 WALN
2214          Yes                                 60                    360 WALN
2215          Yes                                 60                    360 WALN
2216          Yes                                 60                    360 WALN
2217          Yes                                 60                    360 WALN
2218          Yes                                  1                    480 WALN
2219          Yes                                 60                    360 WALN
2220          Yes                                 60                    360 WALN
2221          Yes                                 60                    360 WALN
2222          Yes                                 60                    360 WALN
2223          Yes                                 60                    360 WALN
2224          Yes                                 60                    360 WALN
2225          Yes                                  1                    360 WALN
2226          Yes                                 60                    360 WALN
2227          Yes                                  1                    480 WALN
2228          Yes                                 60                    360 WALN
2229          Yes                                 60                    360 WALN
2230          Yes                                  1                    480 WALN
2231          No                                  60                    360 WALN
2232          Yes                                 60                    360 WALN
2233          No                                  60                    360 WALN
2234          Yes                                 60                    360 WALN
2235          Yes                                 60                    360 WALN
2236          No                                  60                    360 WALN
2237          No                                  60                    360 WALN
2238          Yes                                 60                    360 WALN
2239          Yes                                 60                    360 WALN
2240          No                                  60                    360 WALN
2241          Yes                                 60                    360 WALN
2242          Yes                                 60                    360 WALN
2243          Yes                                  1                    480 WALN
2244          Yes                                 60                    360 WALN
2245          No                                  60                    360 WALN
2246          Yes                                 60                    360 WALN
2247          Yes                                  1                    360 WALN
2248          Yes                                 60                    360 WALN
2249          Yes                                 60                    360 WALN
2250          Yes                                  1                    480 WALN
2251          Yes                                 60                    360 WALN
2252          Yes                                 60                    360 WALN
2253          Yes                                 60                    360 WALN
2254          Yes                                  1                    360 WALN
2255          Yes                                 60                    360 WALN
2256          Yes                                 60                    360 WALN
2257          No                                  60                    360 WALN
2258          Yes                                 60                    360 WALN
2259          Yes                                  1                    360 WALN
2260          No                                  60                    360 WALN
2261          Yes                                 60                    360 WALN
2262          No                                  60                    360 WALN
2263          Yes                                 60                    360 WALN
2264          Yes                                 60                    360 WALN
2265          Yes                                 60                    360 WALN
2266          Yes                                 60                    360 WALN
2267          No                                  60                    360 WALN
2268          Yes                                 60                    360 WALN
2269          Yes                                 60                    360 WALN
2270          Yes                                 60                    360 WALN
2271          Yes                                 60                    360 WALN
2272          Yes                                 60                    360 WALN
2273          Yes                                 60                    360 WALN
2274          No                                  60                    360 WALN
2275          Yes                                 60                    360 WALN
2276          Yes                                 60                    360 WALN
2277          Yes                                  1                    360 WALN
2278          Yes                                  1                    360 WALN
2279          Yes                                  1                    360 WALN
2280          No                                  60                    360 WALN
2281          Yes                                  1                    360 AFL2
2282          Yes                                  1                    360 AFL2
2283          Yes                                  1                    360 AFL2
2284          Yes                                  1                    360 AFL2
2285          Yes                                  1                    480 AFL2
2286          Yes                                  1                    360 AFL2
2287          Yes                                  1                    360 AFL2
2288          Yes                                  1                    360 AFL2
2289          Yes                                  1                    360 AFL2
2290          Yes                                  1                    480 AFL2
2291          Yes                                  1                    360 AFL2
2292          Yes                                  1                    360 AFL2
2293          Yes                                  1                    360 AFL2
2294          Yes                                  1                    360 AFL2
2295          Yes                                  1                    360 AFL2
2296          Yes                                  1                    480 AFL2
2297          Yes                                  1                    480 AFL2
2298          Yes                                  1                    360 AFL2
2299          Yes                                  1                    480 AFL2
2300          Yes                                  1                    360 AFL2
2301          Yes                                  1                    480 AFL2
2302          Yes                                  1                    360 AFL2
2303          Yes                                  1                    480 AFL2
2304          Yes                                  1                    480 AFL2
2305          Yes                                  1                    480 AFL2
2306          Yes                                  1                    360 AFL2
2307          Yes                                  1                    480 AFL2
2308          Yes                                  1                    360 AFL2
2309          Yes                                  1                    360 AFL2
2310          Yes                                  1                    480 AFL2
2311          Yes                                  1                    360 AFL2
2312          Yes                                  1                    480 AFL2
2313          Yes                                  1                    360 AFL2
2314          Yes                                  1                    360 AFL2
2315          Yes                                  1                    480 AFL2
2316          Yes                                  1                    360 AFL2
2317          Yes                                  1                    480 AFL2
2318          Yes                                  1                    360 AFL2
2319          Yes                                  1                    480 AFL2
2320          Yes                                  1                    480 AFL2
2321          Yes                                  1                    480 AFL2
2322          Yes                                  1                    360 AFL2
2323          Yes                                  1                    480 AFL2
2324          Yes                                  1                    480 AFL2
2325          Yes                                  1                    480 AFL2
2326          Yes                                  1                    480 AFL2
2327          Yes                                  1                    360 AFL2
2328          Yes                                  1                    360 AFL2
2329          Yes                                  1                    360 AFL2
2330          Yes                                  1                    360 AFL2
2331          Yes                                  1                    360 AFL2
2332          Yes                                  1                    360 AFL2
2333          Yes                                  1                    360 AFL2
2334          Yes                                  1                    480 AFL2
2335          Yes                                  1                    360 AFL2
2336          Yes                                  1                    360 AFL2
2337          No                                   1                    360 AFL2
2338          Yes                                  1                    480 AFL2
2339          Yes                                  1                    360 AFL2
2340          Yes                                  1                    360 AFL2
2341          Yes                                  1                    360 AFL2
2342          Yes                                  1                    360 AFL2
2343          Yes                                  1                    360 AFL2
2344          Yes                                  1                    480 AFL2
2345          Yes                                  1                    360 AFL2
2346          Yes                                  1                    480 AFL2
2347          Yes                                  1                    360 AFL2
2348          Yes                                  1                    480 AFL2
2349          Yes                                  1                    480 AFL2
2350          Yes                                  1                    480 AFL2
2351          Yes                                  1                    360 AFL2
2352          Yes                                  1                    360 AFL2
2353          Yes                                  1                    360 AFL2
2354          Yes                                  1                    360 AFL2
2355          Yes                                  1                    360 AFL2
2356          Yes                                  1                    480 AFL2
2357          Yes                                  1                    480 AFL2
2358          Yes                                  1                    360 AFL2
2359          Yes                                  1                    360 AFL2
2360          Yes                                  1                    480 AFL2
2361          Yes                                  1                    360 AFL2
2362          Yes                                  1                    480 AFL2
2363          Yes                                  1                    360 AFL2
2364          Yes                                  1                    360 AFL2
2365          Yes                                  1                    480 AFL2
2366          Yes                                  1                    360 AFL2
2367          Yes                                  1                    480 AFL2
2368          Yes                                  1                    360 AFL2
2369          Yes                                  1                    480 AFL2
2370          Yes                                  1                    360 AFL2
2371          Yes                                  1                    480 AFL2
2372          No                                   1                    360 AFL2
2373          Yes                                  1                    360 AFL2
2374          Yes                                  1                    360 AFL2
2375          Yes                                  1                    360 AFL2
2376          Yes                                  1                    480 AFL2
2377          Yes                                  1                    480 AFL2
2378          Yes                                  1                    360 AFL2
2379          Yes                                  1                    480 AFL2
2380          Yes                                  1                    360 AFL2
2381          Yes                                  1                    360 AFL2
2382          Yes                                  1                    360 AFL2
2383          Yes                                  1                    360 AFL2
2384          Yes                                  1                    480 AFL2
2385          Yes                                  1                    360 AFL2
2386          Yes                                  1                    360 AFL2
2387          Yes                                  1                    480 AFL2
2388          Yes                                  1                    360 AFL2
2389          Yes                                  1                    360 AFL2
2390          Yes                                  1                    480 AFL2
2391          Yes                                  1                    360 AFL2
2392          Yes                                  1                    360 AFL2
2393          Yes                                  1                    360 AFL2
2394          Yes                                  1                    360 AFL2
2395          Yes                                  1                    360 AFL2
2396          Yes                                  1                    480 AFL2
2397          Yes                                  1                    480 AFL2
2398          Yes                                  1                    360 AFL2
2399          Yes                                  1                    360 AFL2
2400          Yes                                  1                    480 AFL2
2401          Yes                                  1                    360 AFL2
2402          Yes                                  1                    480 AFL2
2403          Yes                                  1                    360 AFL2
2404          Yes                                  1                    360 AFL2
2405          Yes                                  1                    360 AFL2
2406          Yes                                  1                    360 AFL2
2407          Yes                                  1                    360 AFL2
2408          Yes                                  1                    360 AFL2
2409          Yes                                  1                    360 AFL2
2410          Yes                                  1                    360 AFL2
2411          Yes                                  1                    480 AFL2
2412          Yes                                  1                    360 AFL2
2413          Yes                                  1                    360 AFL2
2414          Yes                                  1                    360 AFL2
2415          Yes                                  1                    360 AFL2
2416          Yes                                  1                    360 AFL2
2417          Yes                                  1                    360 AFL2
2418          Yes                                  1                    360 AFL2
2419          Yes                                  1                    480 AFL2
2420          Yes                                  1                    360 AFL2
2421          Yes                                  1                    360 AFL2
2422          Yes                                  1                    480 AFL2
2423          Yes                                  1                    480 AFL2
2424          Yes                                  1                    480 AFL2
2425          Yes                                  1                    360 AFL2
2426          Yes                                  1                    360 AFL2
2427          Yes                                  1                    480 AFL2
2428          Yes                                  1                    480 AFL2
2429          Yes                                  1                    360 AFL2
2430          Yes                                  1                    360 AFL2
2431          Yes                                  1                    480 AFL2
2432          Yes                                  1                    360 AFL2
2433          Yes                                  1                    360 AFL2
2434          Yes                                  1                    360 AFL2
2435          Yes                                  1                    360 AFL2
2436          Yes                                  1                    480 AFL2
2437          Yes                                  1                    360 AFL2
2438          Yes                                  1                    480 AFL2
2439          Yes                                  1                    360 AFL2
2440          Yes                                  1                    480 AFL2
2441          Yes                                  1                    480 AFL2
2442          Yes                                  1                    360 AFL2
2443          Yes                                  1                    360 AFL2
2444          Yes                                  1                    480 AFL2
2445          Yes                                  1                    360 AFL2
2446          Yes                                  1                    360 AFL2
2447          No                                   1                    360 AFL2
2448          Yes                                  1                    480 AFL2
2449          Yes                                  1                    360 AFL2
2450          No                                   1                    360 AFL2
2451          Yes                                  1                    360 AFL2
2452          Yes                                  1                    360 AFL2
2453          Yes                                  1                    360 AFL2
2454          Yes                                  1                    360 AFL2
2455          Yes                                  1                    360 AFL2
2456          Yes                                  1                    480 AFL2
2457          Yes                                  1                    360 AFL2
2458          Yes                                  1                    360 AFL2
2459          Yes                                  1                    480 AFL2
2460          Yes                                  1                    360 AFL2
2461          Yes                                  1                    360 AFL2
2462          Yes                                  1                    480 AFL2
2463          Yes                                  1                    480 AFL2
2464          Yes                                  1                    480 AFL2
2465          Yes                                  1                    480 AFL2
2466          Yes                                  1                    360 AFL2
2467          Yes                                  1                    360 AFL2
2468          Yes                                  1                    480 AFL2
2469          Yes                                  1                    360 AFL2
2470          Yes                                  1                    360 AFL2
2471          Yes                                  1                    360 AFL2
2472          Yes                                  1                    480 AFL2
2473          Yes                                  1                    360 AFL2
2474          Yes                                  1                    480 AFL2
2475          Yes                                  1                    480 AFL2
2476          Yes                                  1                    360 AFL2
2477          Yes                                  1                    360 AFL2
2478          Yes                                  1                    360 AFL2
2479          Yes                                  1                    360 AFL2
2480          Yes                                  1                    480 AFL2
2481          Yes                                  1                    360 AFL2
2482          Yes                                  1                    480 AFL2
2483          No                                   1                    360 AFL2
2484          Yes                                  1                    360 AFL2
2485          Yes                                  1                    480 AFL2
2486          Yes                                  1                    360 AFL2
2487          Yes                                  1                    360 AFL2
2488          Yes                                  1                    360 AFL2
2489          Yes                                  1                    480 AFL2
2490          Yes                                  1                    480 AFL2
2491          Yes                                  1                    480 AFL2
2492          Yes                                  1                    360 AFL2
2493          Yes                                  1                    360 AFL2
2494          Yes                                  1                    480 AFL2
2495          Yes                                  1                    360 AFL2
2496          Yes                                  1                    360 AFL2
2497          Yes                                  1                    360 AFL2
2498          Yes                                  1                    360 AFL2
2499          Yes                                  1                    360 AFL2
2500          Yes                                  1                    360 AFL2
2501          Yes                                  1                    360 AFL2
2502          Yes                                  1                    480 AFL2
2503          Yes                                  1                    360 AFL2
2504          Yes                                  1                    480 AFL2
2505          Yes                                  1                    360 AFL2
2506          Yes                                  1                    360 AFL2
2507          Yes                                  1                    360 AFL2
2508          Yes                                  1                    360 AFL2
2509          Yes                                  1                    480 WALN
2510          Yes                                  1                    480 WALN
2511          Yes                                  1                    360 WALN
2512          Yes                                  1                    360 WALN
2513          Yes                                  1                    360 WALN
2514          Yes                                  1                    360 WALN
2515          Yes                                  1                    360 WALN
2516          Yes                                  1                    480 WALN
2517          Yes                                  1                    480 WALN
2518          Yes                                  1                    360 WALN
2519          Yes                                  1                    480 WALN
2520          Yes                                  1                    480 WALN
2521          Yes                                  1                    360 WALN
2522          Yes                                  1                    360 WALN
2523          Yes                                 60                    360 WALN
2524          Yes                                  1                    360 WALN
2525          Yes                                  1                    480 WALN
2526          Yes                                  1                    360 WALN
2527          Yes                                 60                    360 WALN
2528          Yes                                  1                    360 WALN
2529          Yes                                  1                    360 WALN
2530          Yes                                 60                    360 WALN
2531          Yes                                  1                    480 WALN
2532          Yes                                  1                    360 WALN
2533          Yes                                  1                    360 WALN
2534          Yes                                  1                    480 WALN
2535          Yes                                  1                    360 WALN
2536          Yes                                  1                    360 WALN
2537          Yes                                  1                    360 WALN
2538          Yes                                 60                    360 WALN
2539          No                                  60                    360 WALN
2540          Yes                                  1                    480 WALN
2541          Yes                                 60                    360 WALN
2542          Yes                                 60                    360 WALN
2543          Yes                                  1                    480 WALN
2544          Yes                                  1                    480 WALN
2545          Yes                                  1                    480 WALN
2546          Yes                                  1                    360 WALN
2547          Yes                                 60                    360 WALN
2548          No                                  60                    360 WALN
2549          Yes                                  1                    360 WALN
2550          Yes                                  1                    360 WALN
2551          Yes                                  1                    360 WALN
2552          Yes                                  1                    360 WALN
2553          Yes                                 60                    360 WALN
2554          Yes                                  1                    360 WALN
2555          No                                  60                    360 WALN
2556          Yes                                  1                    360 WALN
2557          Yes                                  1                    360 WALN
2558          No                                  60                    360 WALN
2559          Yes                                  1                    360 WALN
2560          No                                  60                    360 WALN
2561          No                                  60                    360 WALN
2562          Yes                                 60                    360 WALN
2563          Yes                                 60                    360 WALN
2564          Yes                                  1                    360 WALN
2565          Yes                                  1                    360 WALN
2566          Yes                                 60                    360 WALN
2567          Yes                                 60                    360 WALN
2568          Yes                                  1                    480 WALN
2569          Yes                                 60                    360 WALN
2570          Yes                                 60                    360 WALN
2571          Yes                                 60                    360 WALN
2572          No                                  60                    360 WALN
2573          Yes                                 60                    360 WALN
2574          Yes                                 60                    360 WALN
2575          Yes                                 60                    360 WALN
2576          No                                  60                    360 WALN
2577          Yes                                  1                    480 WALN
2578          Yes                                 60                    360 WALN
2579          Yes                                  1                    360 WALN
2580          Yes                                  1                    360 WALN
2581          Yes                                 60                    360 WALN
2582          Yes                                  1                    360 WALN
2583          Yes                                  1                    360 WALN
2584          Yes                                 60                    360 WALN
2585          Yes                                  1                    480 WALN
2586          No                                  60                    360 WALN
2587          Yes                                 60                    360 WALN
2588          Yes                                  1                    480 WALN
2589          Yes                                  1                    360 WALN
2590          Yes                                 60                    360 WALN
2591          Yes                                 60                    360 WALN
2592          Yes                                 60                    360 WALN
2593          Yes                                 60                    360 WALN
2594          Yes                                  1                    480 WALN
2595          Yes                                 60                    360 WALN
2596          Yes                                 60                    360 WALN
2597          Yes                                 60                    360 WALN
2598          Yes                                 60                    360 WALN
2599          Yes                                  1                    360 WALN
2600          Yes                                  1                    360 WALN
2601          Yes                                 60                    360 WALN
2602          Yes                                 60                    360 WALN
2603          Yes                                  1                    360 WALN
2604          Yes                                 60                    360 WALN
2605          Yes                                  1                    360 AFL2
2606          Yes                                  1                    360 AFL2
2607          Yes                                  1                    480 AFL2
2608          Yes                                  1                    360 AFL2
2609          Yes                                  1                    360 AFL2
2610          Yes                                  1                    360 AFL2
2611          Yes                                  1                    360 AFL2
2612          Yes                                  1                    480 AFL2
2613          Yes                                  1                    360 AFL2
2614          Yes                                  1                    360 AFL2
2615          Yes                                  1                    360 AFL2
2616          Yes                                  1                    480 AFL2
2617          Yes                                  1                    360 AFL2
2618          Yes                                  1                    480 AFL2
2619          Yes                                  1                    360 AFL2
2620          Yes                                  1                    360 AFL2
2621          Yes                                  1                    360 AFL2
2622          Yes                                  1                    360 AFL2
2623          Yes                                  1                    360 AFL2
2624          Yes                                  1                    480 AFL2
2625          Yes                                  1                    360 AFL2
2626          Yes                                  1                    360 AFL2
2627          Yes                                  1                    360 AFL2
2628          Yes                                  1                    360 AFL2
2629          Yes                                  1                    360 AFL2
2630          Yes                                  1                    360 AFL2
2631          Yes                                  1                    480 AFL2
2632          Yes                                  1                    360 AFL2
2633          Yes                                  1                    480 WALN
2634          Yes                                  1                    360 WALN
2635          Yes                                  1                    360 AFL2
2636          Yes                                  1                    360 AFL2
2637          Yes                                  1                    360 AFL2
2638          Yes                                  1                    360 AFL2
2639          Yes                                  1                    360 AFL2
2640          Yes                                  1                    360 AFL2
2641          Yes                                  1                    360 AFL2
2642          Yes                                  1                    360 AFL2
2643          Yes                                  1                    360 AFL2
2644          Yes                                  1                    360 AFL2
2645          Yes                                  1                    360 AFL2
2646          Yes                                  1                    360 AFL2
2647          Yes                                  1                    480 AFL2
2648          Yes                                  1                    480 AFL2
2649          Yes                                  1                    360 AFL2
2650          Yes                                  1                    360 AFL2
2651          No                                   1                    360 AFL2
2652          Yes                                  1                    360 AFL2
2653          Yes                                  1                    360 AFL2
2654          Yes                                  1                    360 AFL2
2655          Yes                                  1                    360 AFL2
2656          Yes                                  1                    360 AFL2
2657          Yes                                  1                    480 AFL2
2658          Yes                                  1                    360 AFL2
2659          Yes                                  1                    360 AFL2
2660          Yes                                  1                    480 AFL2
2661          Yes                                  1                    360 AFL2
2662          Yes                                  1                    360 AFL2
2663          Yes                                  1                    480 AFL2
2664          Yes                                  1                    360 AFL2
2665          Yes                                  1                    360 AFL2
2666          Yes                                  1                    360 AFL2
2667          Yes                                  1                    360 AFL2
2668          Yes                                  1                    480 AFL2
2669          Yes                                  1                    360 AFL2
2670          Yes                                  1                    360 AFL2
2671          Yes                                  1                    480 AFL2
2672          Yes                                  1                    360 AFL2
2673          Yes                                  1                    360 AFL2
2674          Yes                                  1                    480 AFL2
2675          Yes                                  1                    360 AFL2
2676          Yes                                  1                    360 AFL2
2677          Yes                                  1                    360 AFL2
2678          Yes                                  1                    360 AFL2
2679          Yes                                  1                    360 AFL2
2680          Yes                                  1                    360 AFL2
2681          Yes                                  1                    360 AFL2
2682          No                                   1                    360 AFL2
2683          Yes                                  1                    480 AFL2
2684          Yes                                  1                    360 AFL2
2685          Yes                                  1                    480 AFL2
2686          Yes                                  1                    360 AFL2
2687          Yes                                  1                    360 AFL2
2688          Yes                                  1                    360 AFL2
2689          Yes                                  1                    360 AFL2
2690          Yes                                  1                    360 AFL2
2691          Yes                                  1                    360 AFL2
2692          Yes                                  1                    360 AFL2
2693          Yes                                  1                    360 AFL2
2694          Yes                                  1                    360 AFL2
2695          Yes                                  1                    360 AFL2
2696          Yes                                  1                    360 AFL2
2697          Yes                                  1                    480 AFL2
2698          Yes                                  1                    360 AFL2
2699          Yes                                  1                    360 AFL2
2700          Yes                                  1                    480 AFL2
2701          Yes                                  1                    480 AFL2
2702          Yes                                  1                    360 AFL2
2703          Yes                                  1                    480 AFL2
2704          Yes                                  1                    360 AFL2
2705          Yes                                  1                    480 AFL2
2706          Yes                                  1                    360 AFL2
2707          Yes                                  1                    360 AFL2
2708          Yes                                  1                    360 AFL2
2709          Yes                                  1                    360 AFL2
2710          Yes                                  1                    360 AFL2
2711          Yes                                  1                    360 AFL2
2712          Yes                                  1                    360 AFL2
2713          Yes                                  1                    360 AFL2
2714          Yes                                  1                    480 AFL2
2715          Yes                                  1                    480 AFL2
2716          Yes                                  1                    360 AFL2
2717          Yes                                  1                    360 AFL2
2718          Yes                                  1                    360 AFL2
2719          Yes                                 60                    360 WALN
2720          Yes                                  1                    480 AFL2
2721          Yes                                  1                    480 AFL2
2722          Yes                                  1                    480 AFL2
2723          Yes                                  1                    360 AFL2
2724          Yes                                  1                    480 AFL2
2725          Yes                                  1                    360 AFL2
2726          Yes                                  1                    360 AFL2
2727          Yes                                  1                    360 AFL2
2728          Yes                                  1                    360 AFL2
2729          Yes                                  1                    360 AFL2
2730          Yes                                  1                    480 AFL2
2731          Yes                                  1                    360 AFL2
2732          Yes                                  1                    360 AFL2
2733          Yes                                  1                    480 AFL2
2734          Yes                                  1                    480 AFL2
2735          Yes                                  1                    360 AFL2
2736          Yes                                  1                    360 AFL2
2737          Yes                                  1                    480 AFL2
2738          Yes                                  1                    360 AFL2
2739          Yes                                  1                    360 AFL2
2740          Yes                                  1                    360 AFL2
2741          Yes                                  1                    360 AFL2
2742          No                                  60                    360 WALN
2743          Yes                                  1                    480 WALN
2744          Yes                                  1                    360 AFL2
2745          Yes                                  1                    360 AFL2
2746          Yes                                  1                    360 AFL2





--------------------------------------------------------------------------------





                                                                                                         EXHIBIT C

                                                    [RESERVED]








--------------------------------------------------------------------------------





                                                                                                         EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Pooling and Servicing  Agreement,  dated as of July 1, 2006 among Structured Asset Mortgage Investments II
         Inc., as depositor,  Wells Fargo Bank, National  Association as trustee and EMC Mortgage  Corporation,  as
         servicer  and seller,  issuing  Bear  Stearns  Mortgage  Funding  Trust  2006-AR1,  Mortgage  Pass-Through
         Certificates, Series 2006-AR1

         In connection with the  administration  of the Mortgage Loans held by you pursuant to the  above-captioned
Pooling and Servicing  Agreement,  we request the release, and hereby acknowledge receipt, of the Mortgage File for
the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:___________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:





--------------------------------------------------------------------------------





                                                                                                          EXHIBIT E

                                            FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit  pursuant to Section  860E(e)(4) of the
                                                                  Internal  Revenue Code of 1986,  as amended,  and
                                                                  for other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of  Officer]  of [Name of  Investor]  (record or  beneficial  owner of the Bear
Stearns Mortgage  Funding Trust 2006-AR1,  Mortgage  Pass-Through  Certificates,  Series 2006-AR1,  Class [I][II]-R
Certificates)  (the "Class R Certificates")  (the "Owner"),  a [savings  institution]  [corporation] duly organized
and  existing  under the laws of [the  State of  _____]  [the  United  States],  on  behalf of which he makes  this
affidavit.

         2.       That  the  Owner  (i)  is  not  and  will  not  be as  of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the Internal  Revenue Code of 1986,  as
amended (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of the Code, (ii) will
endeavor to remain other than a  disqualified  organization  and an electing  large  partnership  for so long as it
retains its  ownership in the Class R  Certificates  and (iii) is acquiring  the Class R  Certificates  for its own
account  or for  the  account  of  another  Owner  from  which  it has  received  an  affidavit  and  agreement  in
substantially  the same form as this  affidavit and agreement.  (For this purpose,  a  "disqualified  organization"
means an electing  large  partnership  under  Section 775 of the Code,  the United  States,  any state or political
subdivision  thereof,  any agency or instrumentality of any of the foregoing (other than an instrumentality  all of
the activities of which are subject to tax and, except for the Federal Home Loan Mortgage  Corporation,  a majority
of  whose  board of  directors  is not  selected  by any  such  governmental  entity)  or any  foreign  government,
international  organization or any agency or instrumentality of such foreign government or organization,  any rural
electric  or  telephone  cooperative,  or any  organization  (other than  certain  farmers'  cooperatives)  that is
generally  exempt from federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the  Owner is  aware  (i) of the tax that  would be  imposed  on  transfers  of the  Class R
Certificates  to  disqualified  organizations  or electing large  partnerships  under the Code, that applies to all
transfers of the Class R  Certificates  after March 31, 1988;  (ii) that such tax would be on the  transferor  (or,
with  respect to transfers to electing  large  partnerships,  on each such  partnership),  or, if such  transfer is
through an agent (which person  includes a broker,  nominee or middleman) for a disqualified  organization,  on the
agent;  (iii) that the person  (other than with  respect to  transfers to electing  large  partnerships)  otherwise
liable for the tax shall be  relieved  of  liability  for the tax if the  transferee  furnishes  to such  person an
affidavit  that the transferee is not a disqualified  organization  and, at the time of transfer,  such person does
not have actual  knowledge that the affidavit is false;  and (iv) that the Class R Certificates may be "noneconomic
residual  interests"  within the  meaning of  Treasury  regulations  promulgated  pursuant to the Code and that the
transferor  of a noneconomic  residual  interest will remain liable for any taxes due with respect to the income on
such residual  interest,  unless no significant  purpose of the transfer was to impede the assessment or collection
of tax.

                  4.       That the  Owner is aware of the tax  imposed  on a  "pass-through  entity"  holding  the
Class R Certificates if either the pass-through  entity is an electing large  partnership  under Section 775 of the
Code or if at any time  during the taxable  year of the  pass-through  entity a  disqualified  organization  is the
record  holder of an interest in such entity.  (For this  purpose,  a "pass  through  entity"  includes a regulated
investment  company,  a real estate  investment  trust or common trust fund, a  partnership,  trust or estate,  and
certain cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not  register the transfer of any Class R
Certificates  unless the transferee,  or the transferee's agent,  delivers to it an affidavit and agreement,  among
other things,  in substantially  the same form as this affidavit and agreement.  The Owner expressly agrees that it
will not  consummate  any such transfer if it knows or believes that any of the  representations  contained in such
affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set  forth on the face of the Class R
Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under which the Class R
Certificates  were  issued.  The Owner  expressly  agrees to be bound by and to comply with such  restrictions  and
provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that shall be
deemed  necessary  upon  advice of counsel to  constitute  a  reasonable  arrangement  to ensure  that the  Class R
Certificates will only be owned, directly or indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates  only to the Class R  Certificates  held by the
Owner  and not to any other  holder  of the  Class R  Certificates.  The  Owner  understands  that the  liabilities
described herein relate only to the Class R Certificates.

                  10.      That  no  purpose  of the  Owner  relating  to the  transfer  of  any  of  the  Class  R
Certificates  by the Owner is or will be to  impede  the  assessment  or  collection  of any tax;  in  making  this
representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation  Section  1.860E-1 (c)
and recent amendments  thereto,  effective as of August 19, 2002, and (ii) the preamble  describing the adoption of
the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay
any United  States taxes owed by it so long as any of the  Certificates  remain  outstanding.  In this regard,  the
Owner hereby  represents to and for the benefit of the person from whom it acquired the Class R  Certificates  that
the Owner  intends to pay taxes  associated  with  holding  such Class R  Certificates  as they become  due,  fully
understanding that it may incur tax liabilities in excess of any cash flows generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge or  expectation  that it will become  insolvent
or subject to a bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States,  a corporation,  partnership or
other  entity  created  or  organized  in, or under the laws of,  the United  States or any  political  subdivision
thereof,  or an estate or trust whose income from sources  without the United  States is includable in gross income
for  United  States  federal  income tax  purposes  regardless  of its  connection  with the  conduct of a trade or
business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R  Certificates  to
be  attributable to a foreign  permanent  establishment  or fixed base (within the meaning of an applicable  income
tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The Purchaser hereby certifies,  represents and warrants to, and covenants with
the Company and the Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not  being  acquired  by,  and  will  not be
transferred  to, any employee  benefit plan within the meaning of section  3(3) of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA")  or other  retirement  arrangement,  including  individual  retirement
accounts  and  annuities,  Keogh  plans and bank  collective  investment  funds and  insurance  company  general or
separate  accounts in which such plans,  accounts or arrangements  are invested,  that is subject to Section 406 of
ERISA or  Section 4975  of the Internal  Revenue Code of 1986 (the "Code") (any of the foregoing,  a "Plan"),  (ii)
are not being  acquired  with  "plan  assets" of a Plan  within the  meaning  of the  Department  of Labor  ("DOL")
regulation,  29 C.F.R. ? 2510.3-101 or otherwise under ERISA,  and (iii) will not be transferred to any entity that
is deemed to be  investing  plan  assets  within  the  meaning of the DOL  regulation,  29  C.F.R. ? 2510.3-101  or
otherwise under ERISA;

                           (2)      The purchase of the Certificates is permissible  under applicable law, will not
constitute or result in any prohibited  transaction  under ERISA or Section 4975 of the Code,  will not subject the
Company or the Trustee to any  obligation in addition to those  undertaken  in the Pooling and Servicing  Agreement
and,  with respect to each source of funds  ("Source")  being used by the  Purchaser  to acquire the  Certificates,
each of the following  statements is accurate:  (a) the Purchaser is an insurance company; (b) the Source is assets
of the  Purchaser's  "general  account;" (c) the conditions  set forth in Prohibited  Transaction  Class  Exemption
("PTCE") 95-60 issued by the DOL have been satisfied and the purchase,  holding and transfer of  Certificates by or
on behalf of the Purchaser  are exempt under PTCE 95-60;  and (d) the amount of reserves and  liabilities  for such
general  account  contracts  held by or on  behalf  of any Plan  does not  exceed  10% of the  total  reserves  and
liabilities  of such general  account plus  surplus as of the date hereof (for  purposes of this clause,  all Plans
maintained  by the same employer (or affiliate  thereof) or employee  organization  are deemed to be a single Plan)
in connection with its purchase and holding of such Certificates; or

                  (b)      The  Owner  will  provide  the  Trustee  and the  Company  with an  opinion  of  counsel
acceptable  to and in form and  substance  satisfactory  to the  Trustee  and the  Company to the  effect  that the
purchase of the  Certificates is permissible  under applicable law, will not constitute or result in any non-exempt
prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the Trustee or the Company to
any  obligation or liability  (including  obligations  or  liabilities  under ERISA or Section 4975 of the Code) in
addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition,  the Owner hereby  certifies,  represents  and warrants to, and covenants  with, the
Company and the Trustee that the Owner will not transfer  such  Certificates  to any Plan or person  unless  either
such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the  meanings  assigned in the Pooling
and Servicing Agreement.

         IN WITNESS  WHEREOF,  the Investor has caused this  instrument  to be executed on its behalf,  pursuant to
authority of its Board of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:_______________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]
                                                           [Address of Investor for receipt of tax information]



         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same
person who executed the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged
to me that he executed the same as his free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                               ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR1

                  Re:      Bear Stearns Mortgage Funding Trust 2006-AR1
                           Mortgage Pass-Through Certificates, Series 2006-AR1

Ladies and Gentlemen:

         ______________  (the  "Purchaser")  intends to purchase  from  ______________  (the  "Seller")  $_________
initial  Current  Principal  Amount of  Mortgage  Pass-Through  Certificates,  Series  2006-AR1,  Class  _____ (the
"Certificates"),  issued pursuant to the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),
dated as of July 1, 2006 among  Structured  Asset Mortgage  Investments II Inc., as depositor (the  "Seller"),  EMC
Mortgage  Corporation,  as  servicer  and  seller and Wells  Fargo  Bank,  National  Association,  as trustee  (the
"Trustee").  All terms used herein and not  otherwise  defined shall have the meanings set forth in the Pooling and
Servicing  Agreement.  The Purchaser hereby  certifies,  represents and warrants to, and covenants with, the Seller
and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and will not
                  be  registered  or  qualified  under the  Securities  Act of 1933,  as amended (the "Act") or any
                  state   securities  law,  (b)  the  Seller  is  not  required  to  so  register  or  qualify  the
                  Certificates,  (c) the  Certificates  may be resold only if registered and qualified  pursuant to
                  the  provisions  of  the  Act  or  any  state  securities  law,  or if  an  exemption  from  such
                  registration and  qualification is available,  (d) the Pooling and Servicing  Agreement  contains
                  restrictions  regarding the transfer of the  Certificates  and (e) the  Certificates  will bear a
                  legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment
                  only and not with a view to or for  sale in  connection  with  any  distribution  thereof  in any
                  manner that would violate the Act or any applicable state securities laws.

                           3.       The  Purchaser  is  (a) a  substantial,  sophisticated  institutional  investor
                  having such knowledge and experience in financial and business  matters,  and, in particular,  in
                  such  matters  related  to  securities  similar to the  Certificates,  such that it is capable of
                  evaluating  the  merits  and  risks  of  investment  in the  Certificates,  (b)  able to bear the
                  economic  risks of such an  investment  and (c) an  "accredited  investor"  within the meaning of
                  Rule 501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser has been  furnished  with,  and has had an  opportunity to review
                  (a) a copy of the Pooling and Servicing  Agreement and (b) such other information  concerning the
                  Certificates,  the Mortgage  Loans and the Seller as has been requested by the Purchaser from the
                  Seller or the Seller and is relevant to the  Purchaser's  decision to purchase the  Certificates.
                  The  Purchaser  has had any  questions  arising  from such  review  answered by the Seller or the
                  Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it authorized or will it authorize
                  any person to (a) offer,  pledge,  sell,  dispose of or otherwise  transfer any Certificate,  any
                  interest in any  Certificate  or any other  similar  security  to any person in any  manner,  (b)
                  solicit  any  offer  to  buy  or to  accept  a  pledge,  disposition  of  other  transfer  of any
                  Certificate,  any interest in any  Certificate  or any other similar  security from any person in
                  any manner,  (c) otherwise  approach or negotiate with respect to any  Certificate,  any interest
                  in any  Certificate  or any other similar  security  with any person in any manner,  (d) make any
                  general  solicitation  by means of  general  advertising  or in any other  manner or (e) take any
                  other action,  that (as to any of (a) through (e) above) would  constitute a distribution  of any
                  Certificate  under the Act, that would render the  disposition of any  Certificate a violation of
                  Section  5 of the  Act or any  state  securities  law,  or that  would  require  registration  or
                  qualification  pursuant  thereto.  The Purchaser  will not sell or otherwise  transfer any of the
                  Certificates, except in compliance with the provisions of the Pooling and Servicing Agreement.

                           [6.      The  Purchaser  (if  the  Certificate  is not  rated  at  least  "BBB-"  or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the prohibited
                  transaction provisions of the Employee Retirement Income Security Act of 1974, as amended
                  ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a "Plan"), or any
                  other person (including an investment manager, a named fiduciary or a trustee of any Plan)
                  acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan assets"
                  of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
                  §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to
                  purchase the Certificates is an "insurance company general account" (within the meaning of DOL
                  Prohibited Transaction Class Exemption ("PTCE") 95-60), and the purchase is being made in
                  reliance upon the availability of the exemptive relief afforded under Sections I and III of
                  PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company
and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person unless such Plan or
person meets the requirements set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]




                                                            By:__________________________________________
                                                                    Name:
                                                                    Title:





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT F-2


                                    FORM OF RULE 144A INVESTMENT REPRESENTATION

                              Description of Rule 144A Securities, including numbers:

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________

                              _______________________________________________________

                  The undersigned  seller, as registered  holder (the "Seller"),  intends to transfer the Rule 144A
Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with such  transfer and in accordance  with the  agreements  pursuant to
which the Rule 144A Securities were issued,  the Seller hereby  certifies the following  facts:  Neither the Seller
nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the Rule 144A
Securities,  any interest in the Rule 144A  Securities or any other similar  security to, or solicited any offer to
buy or accept a transfer,  pledge or other  disposition of the Rule 144A Securities,  any interest in the Rule 144A
Securities  or any other similar  security  from,  or otherwise  approached or negotiated  with respect to the Rule
144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security with, any person in any
manner,  or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any
other action,  that would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933,
as amended  (the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities a violation of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered the Rule
144A Securities to any person other than the Buyer or another  "qualified  institutional  buyer" as defined in Rule
144A under the 1933 Act.

                  2.       The Buyer warrants and represents  to, and covenants  with, the Seller,  the Trustee and
the  Servicer  (as defined to the  Pooling and  Servicing  Agreement,  dated as of July 1, 2006 (the  "Agreement"),
among the Company, EMC and Wells Fargo Bank, National Association, as trustee (the "Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been    registered
under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the Rule
144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the Buyer nor anyone  acting on its behalf has  offered,  transferred,
         pledged,  sold or  otherwise  disposed  of the  Rule  144A  Securities,  any  interest  in the  Rule  144A
         Securities  or any other similar  security to, or solicited any offer to buy or accept a transfer,  pledge
         or other  disposition of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security from, or otherwise  approached or negotiated  with respect to the Rule 144A  Securities,
         any interest in the Rule 144A  Securities or any other similar  security  with,  any person in any manner,
         or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any
         other action,  that would  constitute a  distribution  of the Rule 144A  Securities  under the 1933 Act or
         that would  render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act
         or require  registration  pursuant  thereto,  nor will it act, nor has it  authorized or will it authorize
         any person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The Buyer is a "qualified  institutional buyer" as that term is defined in Rule
         144A under the 1933 Act and has completed  either of the forms of  certification  to that effect  attached
         hereto as Annex 1 or Annex 2. The Buyer is aware  that the sale to it is being  made in  reliance  on Rule
         144A.  The Buyer is  acquiring  the Rule 144A  Securities  for its own  account or the  accounts  of other
         qualified  institutional  buyers,  understands  that such Rule 144A  Securities may be resold,  pledged or
         transferred  only  (i)  to a  person  reasonably  believed  to be a  qualified  institutional  buyer  that
         purchases  for its own  account or for the account of a  qualified  institutional  buyer to whom notice is
         given that the resale,  pledge or transfer  is being made in  reliance on Rule 144A,  or (ii)  pursuant to
         another exemption from registration under the 1933 Act.

                  3.       [The  Buyer  (if the  Rule  144A  Securities  are  not  rated  at  least  "BBB-"  or its
equivalent by Fitch, S&P or Moody's):

                           a.       is not an employee benefit or other plan subject to the prohibited  transaction
         provisions of the Employee  Retirement Income Security Act of 1974, as amended ("ERISA"),  or Section 4975
         of the  Internal  Revenue  Code of 1986,  as  amended  (a  "Plan"),  or any  other  person  (including  an
         investment  manager,  a named  fiduciary  or a trustee of any Plan)  acting,  directly or  indirectly,  on
         behalf of or  purchasing  any  Certificate  with  "plan  assets"  of any Plan  within  the  meaning of the
         Department of Labor ("DOL") regulation at 29 C.F.R. § 2510.3-101; or

                           b.       is an insurance  company,  the source of funds to be used by it to purchase the
         Certificates is an "insurance  company general account" (within the meaning of DOL Prohibited  Transaction
         Class Exemption  ("PTCE") 95-60),  and the purchase is being made in reliance upon the availability of the
         exemptive relief afforded under Sections I and III of PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts and by the different  parties
hereto on  separate  counterparts,  each of which,  when so  executed,  shall be  deemed  to be an  original;  such
counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth
below.



_______________________________________                      ________________________________________
Print Name of Seller                                         Print Name of Buyer

By:____________________________________                      By:_____________________________________
    Name:                                                        Name:
    Title:                                                       Title:

Taxpayer Identification                                      Taxpayer Identification:

No.___________________________________                       No:_____________________________________

Date:_________________________________                       Date:___________________________________





--------------------------------------------------------------------------------





                                                                                             ANNEX 1 TO EXHIBIT F-2


                             QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                              [For Buyers Other Than Registered Investment Companies]

                  The  undersigned  hereby  certifies  as  follows  in  connection  with the Rule  144A  Investment
Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial  Officer,  Senior
Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases by the Buyer,  the Buyer is a  "qualified  institutional
buyer" as that term is defined in Rule 144A under the  Securities  Act of 1933 ("Rule 144A")  because (i) the Buyer
owned and/or  invested on a discretionary  basis  $                                      in securities  (except for
the  excluded  securities  referred to below) as of the end of the Buyer's  most  recent  fiscal year (such  amount
being  calculated in accordance  with Rule 144A) and (ii) the Buyer  satisfies the criteria in the category  marked
below.

         Corporation,  etc.  The  Buyer is a  corporation  (other  than a bank,  savings  and loan  association  or
         similar institution),  Massachusetts or similar business trust,  partnership,  or charitable  organization
         described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national  bank or  banking  institution  organized  under the laws of any State,
         territory or the District of Columbia,  the business of which is substantially  confined to banking and is
         supervised by the State or  territorial  banking  commission  or similar  official or is a foreign bank or
         equivalent  institution,  and (b) has an audited net worth of at least  $25,000,000 as demonstrated in its
         latest annual financial statements, a copy of which is attached hereto.

         Savings  and Loan.  The  Buyer  (a) is a savings  and loan  association,  building  and loan  association,
         cooperative  bank,  homestead  association or similar  institution,  which is supervised and examined by a
         State or Federal  authority  having  supervision  over any such  institutions  or is a foreign savings and
         loan  association or equivalent  institution  and (b) has an audited net worth of at least  $25,000,000 as
         demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act
         of 1934.

         Insurance  Company.  The Buyer is an insurance company whose primary and predominant  business activity is
         the writing of insurance or the  reinsuring  of risks  underwritten  by insurance  companies  and which is
         subject  to  supervision  by the  insurance  commissioner  or a similar  official  or agency of a State or
         territory or the District of Columbia.

         State  or  Local  Plan.  The  Buyer  is a plan  established  and  maintained  by a  State,  its  political
         subdivisions,  or any  agency or  instrumentality  of the  State or its  political  subdivisions,  for the
         benefit of its employees.

         ERISA  Plan.  The  Buyer is an  employee  benefit  plan  within  the  meaning  of Title I of the  Employee
         Retirement Income Security Act of 1974.

         Investment  Adviser.  The Buyer is an investment adviser  registered under the Investment  Advisers Act of
         1940.

         SBIC.  The  Buyer  is  a  Small  Business   Investment   Company  licensed  by  the  U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in  Section
         202(a)(22) of the Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose  trustee is a bank or trust  company  and whose  participants
         are  exclusively  (a) plans  established  and maintained by a State,  its political  subdivisions,  or any
         agency or  instrumentality of the State or its political  subdivisions,  for the benefit of its employees,
         or (b) employee  benefit plans within the meaning of Title I of the Employee  Retirement  Income  Security
         Act of 1974,  but is not a trust fund that  includes as  participants  individual  retirement  accounts or
         H.R. 10 plans.

                  3.       The term  "securities"  as used herein does not include (i)  securities  of issuers that
are affiliated  with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or  subscription by the
Buyer, if the Buyer is a dealer,  (iii) bank deposit notes and certificates of deposit,  (iv) loan  participations,
(v)  repurchase  agreements,  (vi)  securities  owned but subject to a  repurchase  agreement  and (vii)  currency,
interest rate and commodity swaps.

                  4.       For purposes of determining  the aggregate  amount of securities  owned and/or  invested
on a  discretionary  basis by the  Buyer,  the  Buyer  used the cost of such  securities  to the  Buyer and did not
include any of the  securities  referred to in the preceding  paragraph.  Further,  in  determining  such aggregate
amount,  the  Buyer  may  have  included  securities  owned  by  subsidiaries  of  the  Buyer,  but  only  if  such
subsidiaries  are  consolidated  with the Buyer in its financial  statements  prepared in accordance with generally
accepted  accounting  principles  and if the  investments  of such  subsidiaries  are  managed  under  the  Buyer's
direction.  However,  such securities were not included if the Buyer is a majority-owned,  consolidated  subsidiary
of another enterprise and the Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges  that it is  familiar  with Rule 144A and  understands  that the
seller  to it and  other  parties  related  to the  Certificates  are  relying  and  will  continue  to rely on the
statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.

_______          ______         Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?

                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees that, in connection
with any  purchase  of  securities  sold to the Buyer for the  account of a third  party  (including  any  separate
account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third party that at the time
is a  "qualified  institutional  buyer"  within the meaning of Rule 144A.  In  addition,  the Buyer agrees that the
Buyer  will not  purchase  securities  for a third  party  unless the Buyer has  obtained a current  representation
letter from such third party or taken  other  appropriate  steps  contemplated  by Rule 144A to conclude  that such
third party independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.

                  7.       The Buyer will  notify each of the  parties to which this  certification  is made of any
changes in the information and conclusions  herein.  Until such notice is given,  the Buyer's purchase of Rule 144A
Securities will constitute a reaffirmation of this certification as of the date of such purchase.



                                                     _____________________________________________________
                                                     Print Name of Buyer


                                                     By:__________________________________________________
                                                        Name:
                                                        Title:


                                                     Date:________________________________________________





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT F-3


                                     FORM OF TRANSFEROR REPRESENTATION LETTER





                                                                                                             , 20

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

                                        MORTGAGE PASS-THROUGH CERTIFICATES
                                                   SERIES 2006-AR1

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR1



                  Re:      Mortgage Pass-Through Certificates, Series 2006-AR1

Ladies and Gentlemen:

                  In  connection  with  the  sale  by                (the  "Seller")  to                       (the
"Purchaser")  of  $            Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series
2006-AR1  (the  "Certificates")  pursuant  to the Pooling and  Servicing  Agreement,  dated as of July 1, 2006 (the
"Pooling and Servicing  Agreement"),  among  Structured  Asset Mortgage  Investments II Inc. (the  "Company"),  EMC
Mortgage  Corporation ("EMC") and Wells Fargo Bank, National  Association,  as trustee (the "Trustee").  The Seller
hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither the Seller nor anyone acting on its behalf has (a) offered,  pledged,  sold,  disposed of
or otherwise  transferred any  Certificate,  any interest in any  Certificate or any other similar  security to any
person in any manner,  (b) has solicited any offer to buy or to accept a pledge,  disposition  or other transfer of
any Certificate,  any interest in any Certificate or any other similar security from any person in any manner,  (c)
has otherwise  approached or negotiated  with respect to any  Certificate,  any interest in any  Certificate or any
other similar  security with any person in any manner,  (d) has made any general  solicitation  by means of general
advertising  or in any other manner,  or (e) has taken any other action,  that (as to any of (a) through (e) above)
would  constitute a distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or
that would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set
forth  in the  foregoing  sentence  with  respect  to any  Certificate.  The  Seller  has not and  will not sell or
otherwise  transfer any of the Certificates,  except in compliance with the provisions of the Pooling and Servicing
Agreement.


                                                     Very truly yours,

                                                     _____________________________________________________
                                                     (Seller)



                                                     By:___________________________________________________
                                                        Name:
                                                        Title:





--------------------------------------------------------------------------------





                                                                                                          EXHIBIT G


                                            FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL  AGREEMENT  (as amended and  supplemented  from time to time,  the  "Agreement"),
dated as of July 31,  2006,  by and among  WELLS  FARGO  BANK,  NATIONAL  ASSOCIATION,  as trustee  (including  its
successors  under the Pooling and Servicing  Agreement  defined below,  the "Trustee"),  STRUCTURED  ASSET MORTGAGE
INVESTMENTS  II INC.,  as  company  (together  with  any  successor  in  interest,  the  "Company"),  EMC  MORTGAGE
CORPORATION,  as servicer  (together  with any  successor in interest or successor  under the Pooling and Servicing
Agreement referred to below, the "Servicer") and WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as custodian  (together
with any successor in interest or any successor appointed hereunder, the "Custodian").

                                                 WITNESSETH THAT:

                  WHEREAS,  the Company,  the  Servicer  and the Trustee have entered into a Pooling and  Servicing
Agreement,  dated as of July 1, 2006,  relating to the issuance of Bear Stearns  Mortgage  Funding Trust  2006-AR1,
Mortgage  Pass-Through  Certificates,  Series 2006-AR1 (as in effect on the date of this  agreement,  the "Original
Pooling and Servicing  Agreement,"  and as amended and  supplemented  from time to time, the "Pooling and Servicing
Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed  to  act  as  agent  for  the  Trustee  on  behalf  of  the
Certificateholders  for the purposes of receiving and holding certain documents and other instruments  delivered by
the Company or the  Servicer  under the Pooling and  Servicing  Agreement,  all upon the terms and  conditions  and
subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of the  premises  and the mutual  covenants  and  agreements
hereinafter set forth, the Trustee the Company, the Servicer and the Custodian hereby agree as follows:

ARTICLE I.
                                                    DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and not  defined  herein  shall  have  the  meanings
assigned in the Original Pooling and Servicing Agreement, unless otherwise required by the context herein.

ARTICLE II.
                                           CUSTODY OF MORTGAGE DOCUMENTS

Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The Custodian,  as the duly appointed
agent  of  the  Trustee  for  these  purposes,  acknowledges  (subject  to any  exceptions  noted  in  the  Initial
Certification  referred  to in  Section  2.3(a)  receipt of the  Mortgage  Files  relating  to the  Mortgage  Loans
identified on the schedule  attached  hereto (the  "Mortgage  Files") and declares that it holds and will hold such
Mortgage  Files  as  agent  for the  Trustee,  in  trust,  for  the  use and  benefit  of all  present  and  future
Certificateholders.

Section 2.2.      Recordation  of  Assignments.  If any Mortgage File includes one or more  assignments of Mortgage
to the Trustee in a state which is  specifically  excluded  from the Opinion of Counsel  delivered by the Seller to
the  Trustee  (with a copy to the  Custodian)  pursuant  to the  provisions  of  Section  2.01 of the  Pooling  and
Servicing  Agreement,  each such  assignment  shall be delivered by the Custodian to the Company for the purpose of
recording it in the  appropriate  public office for real property  records,  and the Company,  at no expense to the
Custodian,  shall promptly  cause to be recorded in the  appropriate  public office for real property  records each
such  assignment of Mortgage and, upon receipt  thereof from such public office,  shall return each such assignment
of Mortgage to the Custodian.

Section 2.3.      Review of Mortgage Files.

(1)      On or prior to the Closing Date, in accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the  Custodian  shall  deliver to the Trustee an Initial  Certification  in the form annexed  hereto as Exhibit One
evidencing  receipt  (subject to any  exceptions  noted  therein) of a Mortgage File for each of the Mortgage Loans
listed on the Schedule attached hereto (the "Mortgage Loan Schedule").

(2)      Within 90 days of the Closing  Date,  the  Custodian  agrees,  for the benefit of  Certificateholders,  to
review,  in  accordance  with the  provisions  of Section 2.02 of the Pooling and  Servicing  Agreement,  each such
document,  and shall deliver to the Seller and the Trustee an Interim  Certification  in the form annexed hereto as
Exhibit Two to the effect that all such documents  have been executed and received and that such  documents  relate
to the Mortgage  Loans  identified on the Mortgage Loan Schedule,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The Custodian shall be under no duty or obligation to inspect,  review or
examine  said  documents,  instruments,  certificates  or other  papers  to  determine  that the same are  genuine,
enforceable,  or appropriate for the represented  purpose or that they have actually been recorded or that they are
other than what they purport to be on their face.

(3)      Not later  than 180 days after the  Closing  Date,  the  Custodian  shall  review  the  Mortgage  Files as
provided in Section 2.02 of the Pooling and  Servicing  Agreement and deliver to the Seller and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the completeness of the Mortgage Files.

(4)      In  reviewing  the  Mortgage  Files as provided  herein and in the Pooling and  Servicing  Agreement,  the
Custodian  shall make no  representation  as to and shall not be responsible to verify (i) the validity,  legality,
enforceability,  due authorization,  recordability,  sufficiency or genuineness of any of the documents included in
any Mortgage File or (ii) the  collectibility,  insurability,  effectiveness or suitability of any of the documents
in any Mortgage File.

         Upon receipt of written request from the Trustee,  the Custodian  shall as soon as practicable  supply the
Trustee with a list of all of the documents relating to the Mortgage Loans missing from  the Mortgage Files.

Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of
a breach  of any  representation  or  warranty  made by the  Company  as set  forth in the  Pooling  and  Servicing
Agreement  with respect to a Mortgage Loan relating to a Mortgage  File,  the Custodian  shall give prompt  written
notice to the Company, the Servicer and the Trustee.

Section 2.5.      Custodian  to  Cooperate:  Release of Mortgage  Files.  Upon  receipt of written  notice from the
Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage  Loan pursuant to Article II of the Pooling and
Servicing  Agreement,  and that the purchase  price  therefore has been  deposited in the Custodial  Account or the
Distribution  Account,  then the  Custodian  agrees to  promptly  release to the  Mortgage  Loan Seller the related
Mortgage File.

                  Upon the  Custodian's  receipt of a request for release (a "Request for  Release")  substantially
in the form of Exhibit D to the Pooling and  Servicing  Agreement  signed by a  Servicing  Officer of the  Servicer
stating  that it has  received  payment in full of a Mortgage  Loan or that  payment in full will be  escrowed in a
manner  customary for such purposes,  the Custodian agrees promptly to release to the Servicer the related Mortgage
File.  The Company shall  deliver to the  Custodian and the Custodian  agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the  servicing or  foreclosure  of any  Mortgage  Loan,
including,  for this purpose,  collection  under any Primary  Insurance  Policy,  the Servicer shall deliver to the
Custodian a Request for Release signed by a Servicing  Officer  requesting  that  possession of all of the Mortgage
File be released to the  Servicer and  certifying  as to the reason for such release and that such release will not
invalidate  any insurance  coverage  provided in respect of the Mortgage Loan under any of the Insurance  Policies.
Upon  receipt of the  foregoing,  the  Custodian  shall  deliver the  Mortgage  File to the related  Servicer.  The
Servicer  shall cause each Mortgage File or any document  therein so released to be returned to the Custodian  when
the need therefore by the related  Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and
the  Liquidation  Proceeds  relating to the  Mortgage  Loan have been  deposited  in the  Custodial  Account or the
Distribution  Account or (ii) the Mortgage File or such document has been delivered to an attorney,  or to a public
trustee or other public  official as required by law, for purposes of initiating or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Servicer
has delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that the  Servicer  is required  to deliver to the  Custodian a Request for  Release,
the  Servicer  shall  deliver two copies of the Request for Release if  delivered  in hard copy or the Servicer may
furnish  such  Request  for  Release  electronically  to the  Custodian,  in  which  event  the  Servicing  Officer
transmitting  the same shall be deemed to have signed the Request for Release.  In connection  with any Request for
Release of a  Mortgage  File  because of a  repurchase  of a Mortgage  Loan,  such  Request  for  Release  shall be
accompanied  by an assignment of mortgage,  without  recourse,  representation  or warranty from the Trustee to the
Mortgage Loan Seller and the related Mortgage Note shall be endorsed without  recourse,  representation or warranty
by the Trustee  (unless such  Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for Release of a Mortgage  File because of the payment in
full of a Mortgage Loan,  such Request for Release shall be accompanied by a certificate of  satisfaction  or other
similar instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

Section 2.6.      Assumption  Agreements.  In the event that any assumption  agreement,  substitution  of liability
agreement  or sale of  servicing  agreement  is entered  into with  respect to any  Mortgage  Loan  subject to this
Agreement in accordance  with the terms and provisions of the Pooling and Servicing  Agreement,  the Servicer shall
notify the  Custodian  that such  assumption  or  substitution  agreement  has been  completed by forwarding to the
Custodian the original of such assumption or substitution  agreement,  which shall be added to the related Mortgage
File and,  for all  purposes,  shall be  considered  a part of such  Mortgage  File to the same extent as all other
documents and instruments constituting parts thereof.

ARTICLE III.
                                             CONCERNING THE CUSTODIAN

Section 3.1.      Custodian as Bailee and Agent of the Trustee.  With respect to each Mortgage  Note,  Mortgage and
other  documents  constituting  each  Mortgage  File  which  are  delivered  to the  Custodian,  the  Custodian  is
exclusively  the bailee and agent of the Trustee and has no  instructions to hold any Mortgage Note or Mortgage for
the benefit of any person other than the Trustee and the  Certificateholders  and undertakes to perform such duties
and only such duties as are  specifically  set forth in this Agreement.  Except upon compliance with the provisions
of Section 2.5 of this Agreement,  no Mortgage Note,  Mortgage or Mortgage File shall be delivered by the Custodian
to the Company or the Servicer or otherwise released from the possession of the Custodian.

Section 3.2.      Reserved.

Section 3.3.      Custodian  May Own  Certificates.  The  Custodian  in its  individual  or any other  capacity may
become the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

Section 3.4.      Custodian's  Fees and Expenses.  The Trustee  covenants  and agrees to pay to the Custodian  from
time to time, and the Custodian shall be entitled to,  reasonable  compensation for all services  rendered by it in
the exercise and performance of any of the powers and duties  hereunder of the Custodian,  and the Trustee will pay
or  reimburse,  from  amounts  held by it in the  Distribution  Account,  the  Custodian  upon its  request for all
reasonable  expenses,  disbursements  and advances  incurred or made by the Custodian in accordance with any of the
provisions of this Agreement  (including  the reasonable  compensation  and the expenses and  disbursements  of its
counsel and of all persons not regularly in its employ),  except any such expense,  disbursement  or advance as may
arise from its  negligence  or bad faith or to the extent that such cost or expense is  indemnified  by the Company
or the Trust pursuant to the Pooling and Servicing Agreement.

Section 3.5.      Custodian  May  Resign  Trustee  May  Remove  Custodian.   The  Custodian  may  resign  from  the
obligations  and duties hereby imposed upon it as such  obligations and duties relate to its acting as Custodian of
the  Mortgage  Loans.  Upon  receiving  such notice of  resignation,  the Trustee  shall either take custody of the
Mortgage Files itself and give prompt written  notice  thereof to the Company,  the Servicer and the Custodian,  or
promptly appoint a successor Custodian by written instrument,  in duplicate,  one copy of which instrument shall be
delivered to the resigning Custodian and one copy to the successor  Custodian.  If the Trustee shall not have taken
custody  of the  Mortgage  Files  and no  successor  Custodian  shall  have  been so  appointed  and have  accepted
appointment  within 30 days after the giving of such notice of  resignation,  the resigning  Custodian may petition
any court of competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may remove the  Custodian  at any time with the  consent of the  Servicer.  In such
event, the Trustee shall appoint,  or petition a court of competent  jurisdiction to appoint, a successor Custodian
hereunder.  Any successor  Custodian  shall be a depository  institution  subject to  supervision or examination by
federal or state authority,  shall be able to satisfy the other requirements  contained in Section 3.7 and shall be
unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment of a successor  Custodian  pursuant
to any of the  provisions  of this  Section 3.5 shall  become  effective  upon  acceptance  of  appointment  by the
successor  Custodian.  The Trustee shall give prompt notice to the Company and the Servicer of the  appointment  of
any successor  Custodian.  No successor  Custodian  shall be appointed by the Trustee without the prior approval of
the Company and the Servicer.

Section 3.6.      Merger or  Consolidation  of  Custodian.  Any Person  into which the  Custodian  may be merged or
converted  or  with  which  it may be  consolidated,  or any  Person  resulting  from  any  merger,  conversion  or
consolidation  to which the Custodian shall be a party, or any Person  succeeding to the business of the Custodian,
shall be the  successor of the  Custodian  hereunder,  without the  execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary  notwithstanding;  provided that such
successor is a depository  institution  subject to supervision or examination by federal or state  authority and is
able to satisfy the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the  Servicer or the
Company.

Section 3.7.      Representations  of the  Custodian.  The  Custodian  hereby  represents  that it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and
surplus of at least  $15,000,000  and is  qualified to do business in the  jurisdictions  in which it will hold any
Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor any of its  directors,
officers,  agents  or  employees,  shall  be  liable  for any  action  taken or  omitted  to be taken by it or them
hereunder or in  connection  herewith in good faith and  reasonably  believed  (which  belief may be based upon the
written  opinion  or advice of counsel  selected  by it in the  exercise  of  reasonable  care) by it or them to be
within  the  purview  of this  Agreement,  except  for its or their own  negligence,  lack of good faith or willful
misconduct.  The  Custodian  and any director,  officer,  employee or agent of the Custodian may rely in good faith
on any document of any kind prima facie  properly  executed and submitted by any person with authority with respect
to any related matters arising hereunder.  In no event shall the Custodian or its directors,  officers,  agents and
employees be held liable for any special,  indirect or  consequential  damages  resulting  from any action taken or
omitted to be taken by it or them  hereunder or in connection  herewith even if advised of the  possibility of such
damages.

                  Notwithstanding  anything  herein to the contrary,  the  Custodian  agrees to indemnify the Trust
Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,  directors and
agents  for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs  or  expenses  of any kind
whatsoever  that may be imposed on,  incurred  by or  asserted  against the Trustee or Trust Fund or any such other
respective Person,  due to any willful  misfeasance or negligent or bad faith performance or non-performance by the
Custodian of its duties and  responsibilities  under this Agreement;  provided,  however,  that the Custodian shall
not be liable to any of the  foregoing  Persons  for any amount and any  portion of any such  amount  directly  and
solely  resulting  from the willful  misfeasance,  bad faith or  negligence  of such  person,  and the  Custodian's
reliance on written  instructions  from the  Trustee or the  Servicer.  The  provisions  of this  Section 3.8 shall
survive the termination of this Custodial Agreement.

                  The  Custodian  and  its  directors,   officers,  employees  and  agents  shall  be  entitled  to
indemnification  and  defense  from the Trust Fund for any loss,  liability  or expense  incurred  (other than as a
result of any willful  misfeasance  or  negligent  or  bad-faith  performance  or  non-performance  on their part),
arising out of, or in connection  with,  the  acceptance or  administration  of the custodial  arrangement  created
hereunder,  including the costs and expenses of defending  themselves  against any claim or liability in connection
with the exercise or performance of any of their powers or duties hereunder.

                                                    ARTICLE IV.
                                           COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the  Parties;  Reasonableness.  The parties  hereto  acknowledge  and
agree that the purpose of this  Article IV is to  facilitate  compliance  by the  Company and the Trustee  with the
provisions  of  Regulation  AB and related rules and  regulations  of the  Commission.  The Company and the Trustee
shall not exercise its right to request delivery of information or other  performance  under these provisions other
than in good faith,  or for purposes other than  compliance with the Securities Act, the Exchange Act and the rules
and  regulations  of the  Commission  under the  Securities  Act and the Exchange Act.  Each of the parties  hereto
acknowledges  that  interpretations  of the requirements of the requirements of Regulation AB may change over time,
whether due to interpretive  guidance provided by the Commission or its staff,  consensus among participants in the
mortgage-backed  securities markets,  advice of counsel,  or otherwise,  and agrees to comply with requests made by
the Company  and the  Trustee in good faith for  delivery of  information  under these  provisions  on the basis of
evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall cooperate
reasonably  with the  Company and the Trustee to deliver to the  Company  and  (including  any of their  respective
assignees  or  designees),  any and all  disclosure,  statements,  reports,  certifications,  records and any other
information  necessary in the reasonable,  good faith determination of the Company, the Servicer and the Trustee to
permit the Company, the Servicer and the Trustee to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The  Custodian  hereby  represents  and warrants that the  information  set forth in the
Prospectus  Supplement  under the caption  "The  Pooling and  Servicing  Agreement – Custodial  Arrangements"  (the
"Custodian  Disclosure")  does not contain any untrue statement of a material fact or omit to state a material fact
required  to be  stated  therein  or  necessary  in order  to make  the  statements  therein,  in the  light of the
circumstances under which they were made, not misleading.

                  (2)      The  Custodian  shall be deemed to represent to the Company as of the date hereof and on
each date on which  information  is provided to the Company under Section 4.3 that,  except as disclosed in writing
to the Company prior to such date:  (i) there are no aspects of its financial  condition that could have a material
adverse  effect  on the  performance  by it of  its  Custodian  obligations  under  this  Agreement  or  any  other
securitization  transaction  as to which it is the  custodian;  (ii) there are no  material  legal or  governmental
proceedings  pending (or known to be contemplated)  against it; and (iii) there are no affiliations,  relationships
or transactions  relating to the Custodian with respect to the Company or any sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as
such terms are used in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original
Pooling and  Servicing  Agreement,  as identified by the Company to the Custodian in writing as of the Closing Date
(each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following  the Closing  Date,  the Custodian
shall,  within five Business Days  following such request,  confirm in writing the accuracy of the  representations
and  warranties  set forth in  paragraph  (1) of this  section or, if any such  representation  and warranty is not
accurate as of the date of such  confirmation,  provide reasonably  adequate  disclosure of the pertinent facts, in
writing,  to the  requesting  party.  Any such  request  from the  Company  shall not be given  more than once each
calendar  quarter,  unless  the  Company  shall  have  a  reasonable  basis  for a  determination  that  any of the
representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided by the  Custodian.  For so long as the
Certificates  are  outstanding,  for the  purpose of  satisfying  the  Company 's  reporting  obligation  under the
Exchange Act with respect to any class of  Certificates,  the Custodian  shall (a) notify the Company in writing of
any material  litigation  or  governmental  proceedings  pending  against the  Custodian  that would be material to
Certificateholders,  and (b)  provide to the Company a written  description  of such  proceedings.  Any notices and
descriptions  required  under  this  Section  4.3 shall be given no later  than  five  Business  Days  prior to the
Determination  Date  following the month in which the  Custodian  has  knowledge of the  occurrence of the relevant
event.  As of the date the Company or the Servicer  files each Report on Form 10-D or Form 10-K with respect to the
Certificates,  the  Custodian  will be deemed to represent  that any  information  previously  provided  under this
Section  4.3, if any, is  materially  correct and does not have any material  omissions  unless the  Custodian  has
provided an update to such information.

                  Section 4.4.      Reports on Assessment of Compliance and  Attestation.  On or before March 15 of
each calendar year beginning in 2007, the Custodian shall:

                  (a)      deliver to the Company,  the  Servicer  and the Trustee a report (in form and  substance
reasonably  satisfactory  to the Company)  regarding the  Custodian's  assessment of compliance  with the Servicing
Criteria  during the  immediately  preceding  calendar  year,  as  required  under  Rules  13a-18 and 15d-18 of the
Exchange Act and Item 1122 of  Regulation  AB. Such report  shall be  addressed  to the Company and the  Securities
Administrator  and signed by an  authorized  officer of the  Custodian,  and shall  address  each of the  Servicing
Criteria specified on a certification substantially in the form of Exhibit Five hereto; and

                   (b)     deliver  to the  Company,  the  Servicer  and the  Trustee  a  report  (an  "Attestation
Report") of a registered public  accounting firm reasonably  acceptable to the Company and the Trustee that attests
to, and reports on, the  assessment  of compliance  made by the  Custodian and delivered  pursuant to the preceding
paragraph.  Such  attestation  shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The  Custodian  shall  indemnify  the  Company,  each  affiliate  of  the  Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement  agent or initial  purchaser of the
Certificates  or each Person who controls any of such parties  (within the meaning of Section 15 of the  Securities
Act and Section 20 of the Exchange Act); and the respective present and former directors,  officers,  employees and
agents of each of the  foregoing,  and shall hold each of them  harmless  from and  against  any  losses,  damages,
penalties,  fines,  forfeitures,  legal fees and expenses and related costs,  judgments,  and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be contained in
the Custodian Disclosure and any information,  report,  certification,  accountants'  attestation or other material
provided under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),  or
(B) the omission or alleged  omission to state in the  Custodian  Information a material fact required to be stated
in the  Custodian  Information  or  necessary  in  order  to make  the  statements  therein,  in the  light  of the
circumstances under which they were made, not misleading; or

                  (ii)     any  failure  by the  Custodian  to  deliver  any  information,  report,  certification,
accountants' attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1), the
Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in order to
obtain the information, report, certification, accountants' letter or other material not delivered as required by
the Custodian

                                                    ARTICLE V.
                                             MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices. All notices,  requests,  consents and demands and other communications
required  under this  Agreement or pursuant to any other  instrument or document  delivered  hereunder  shall be in
writing and, unless  otherwise  specifically  provided,  may be delivered  personally,  by telegram or telex, or by
registered or certified  mail,  postage  prepaid,  return  receipt  requested,  at the  addresses  specified on the
signature page hereof (unless  changed by the particular  party whose address is stated herein by similar notice in
writing), in which case the notice will be deemed delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or supplement to this  Agreement
shall be valid or  effective  unless  the same is in  writing  and signed by all  parties  hereto,  and none of the
Company,  the Servicer or the Trustee shall enter into any amendment  hereof except as permitted by the Pooling and
Servicing  Agreement.  The Trustee  shall give prompt notice to the Custodian of any amendment or supplement to the
Pooling and Servicing Agreement and furnish the Custodian with written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAW PRINCIPLES  (OTHER THAN SECTIONS  5-1401 AND
5-1402  OF THE NEW YORK  GENERAL  OBLIGATION  LAW) AND SHALL BE  CONSTRUED  AND  ENFORCED  IN  ACCORDANCE  WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement  is subject to  recordation  in all  appropriate  public  offices  for real  property  records in all the
counties or other  comparable  jurisdictions  in which any or all of the  properties  subject to the  Mortgages are
situated,  and in any other  appropriate  public recording office or elsewhere,  such recordation to be effected by
the Company and at the Trust's  expense,  but only upon direction  accompanied by an Opinion of Counsel  reasonably
satisfactory  to the Company to the effect that the failure to effect such  recordation is likely to materially and
adversely affect the interests of the Certificateholders.

                  For the purpose of  facilitating  the  recordation of this  Agreement as herein  provided and for
other  purposes,  this  Agreement  may be  executed  simultaneously  in any number of  counterparts,  each of which
counterparts  shall be  deemed to be an  original,  and such  counterparts  shall  constitute  but one and the same
instrument.

                  Section 5.5       Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or terms of this  Agreement  shall be for any reason  whatsoever  held  invalid,  then such  covenants,
agreements,  provisions or terms shall be deemed severable from the remaining covenants, agreements,  provisions or
terms of this Agreement and shall in no way affect the validity or  enforceability  of the other provisions of this
Agreement or of the Certificates or the rights of the holders thereof.


                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                    By:__________________________________________
                                                               Name:
Attention:                                                     Title:
Telecopy:
Confirmation:
Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:__________________________________________
New York, New York 10179                                       Name:
                                                               Title:

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                     By:__________________________________________
Telecopier: (214) 626-3800                                     Name:
                                                               Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:__________________________________________
Minneapolis, Minnesota 55414                                   Name:
Attention: Bear Stearns Mortgage Funding Trust 2006-AR1        Title:
Telecopier: (612) 667-1068





--------------------------------------------------------------------------------





STATE OF MARYLAND                   )
                                    )ss.:
COUNTY OF                           )

                  On the   31st day of July,  2006,  before me, a notary  public in and for said State,  personally
appeared  _______________,  known to me to be a  _________________of  Wells Fargo  Bank,  National  Association,  a
national  banking  association  that  executed  the  within  instrument,  and also known to me to be the person who
executed  it on behalf of said  association  and  acknowledged  to me that such  association  executed  the  within
instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                       ___________________________________
                                                                                  Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF MINNESOTA               )
                                 ) ss.:
COUNTY OF HENNEPIN               )

                  On the 31st day of July,  2006,  before  me, a notary  public in and for said  State,  personally
appeared Leigh Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,  a national
banking  association that executed the within instrument,  and also known to me to be the person who executed it on
behalf of said  national  banking  association,  and  acknowledged  to me that such  national  banking  association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                       ___________________________________
                                                                                  Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF NEW YORK                   )
                                    )ss.:
COUNTY OF NEW YORK                  )

                  On the 31st day of July,  2006,  before  me, a notary  public in and for said  State,  personally
appeared Baron  Silverstein,  known to me to be a Vice President of Structured Asset Mortgage  Investments II Inc.,
one of the  companies  that executed the within  instrument,  and also known to me to be the person who executed it
on behalf of said company, and acknowledged to me that such corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                       ___________________________________
                                                                                  Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF TEXAS                 )
                               )ss.:
COUNTY OF DALLAS               )


                  On the 31st day of July,  2006,  before  me, a notary  public in and for said  State,  personally
appeared  __________________,  known  to me  to be  a/an  _____________________  of  EMC  Mortgage  Corporation,  a
corporation  that executed the within  instrument,  and also known to me to be the person who executed it on behalf
of said corporation, and acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                                       ___________________________________
                                                                                  Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------




                                                    EXHIBIT ONE

                                      FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates, Series 2006-AR1

                  Re:      Custodial  Agreement,  dated as of July 31,  2006,  by and among Wells
                           Fargo  Bank,   National   Association,   Structured   Asset   Mortgage
                           Investments  II Inc.  and EMC Mortgage  Corporation  relating to Bear
                           Stearns  Mortgage  Funding  Trust  2006-AR1,  Mortgage  Pass-Through
                           Certificates, Series 2006-AR1

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement,  and subject to
Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies that it has
received a Mortgage File (which  contains an original  Mortgage Note or lost note affidavit) to the extent required
in Section 2.01 of the Pooling and  Servicing  Agreement  with respect to each Mortgage Loan listed in the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                    EXHIBIT TWO

                                      FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Steans Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates, Series 2006-AR1

                  Re:      Custodial  Agreement,  dated as of July 31,  2006,  by and among Wells
                           Fargo  Bank,   National   Association,   Structured   Asset   Mortgage
                           Investments  II Inc and EMC  Mortgage  Corporation  relating  to Bear
                           Steans  Mortgage  Funding  Trust  2006-AR1,   Mortgage  Pass-Through
                           Certificates, Series 2006-AR1

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  the undersigned,  as
Custodian,  hereby  certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01
of the Pooling and Servicing  Agreement  with respect to each  Mortgage Loan listed in the Mortgage Loan  Schedule,
and it has  reviewed the  Mortgage  File and the Mortgage  Loan  Schedule  and has  determined  that:  all required
documents have been executed and received and that such documents  related to the Mortgage Loans  identified on the
Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                   EXHIBIT THREE

                                       FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.
Bear Steans Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates, Series 2006-AR1

                  Re:      Custodial  Agreement,  dated as of July 31,  2006,  by and among Wells
                           Fargo  Bank,   National   Association,   Structured   Asset   Mortgage
                           Investments  II Inc.  and EMC Mortgage  Corporation  relating to Bear
                           Steans  Mortgage  Funding  Trust  2006-AR1,   Mortgage  Pass-Through
                           Certificates, Series 2006-AR1

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3 of the  above-captioned  Custodial  Agreement  and  subject to
Section 2.02(b) of the Pooling and Servicing  Agreement,  the  undersigned,  as Custodian,  hereby  certifies that,
subject to any  exceptions  listed on Schedule A attached  hereto,  it has received a Mortgage File with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule containing with respect to each such Mortgage Loan:

                  (i)   The original  Mortgage Note,  endorsed  without recourse (A) to the order of the Trustee or
         (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case  showing an unbroken
         chain of  endorsements  from the  originator  thereof to the Person  endorsing it to the Trustee or a lost
         note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the presence
         of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been recorded
         (or if the original is not available, a copy), with evidence of such recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified  copy of the  assignment  (which may be
         in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property is
         located) to "Wells  Fargo Bank,  National  Association,  as  Trustee",  with  evidence of  recording  with
         respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all  intervening  assignments  of the Security  Instrument,  if applicable  and only to the
         extent available to the Seller with evidence of recording thereon;

                  (v)   the  original  or a copy  of  the  policy  or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the original  policy of title  insurance or mortgagee's  certificate of title  insurance or
         commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the  respective  meanings  assigned to them
in the above-captioned Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                   EXHIBIT FOUR

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   X
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     X
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------





--------------------------------------------------------------------------------





                                                                                                          EXHIBIT H


                                     FORM OF MORTGAGE LOAN PURCHASE AGREEMENT






                                                      between



                                             EMC MORTGAGE CORPORATION

                                              as Mortgage Loan Seller



                                                        and

                                   STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                                   as Purchaser



                                                    Dated as of

                                                   July 31, 2006



                                   Bear Stearns Mortgage Funding Trust 2006-AR1,
                                Mortgage Pass-Through Certificates, Series 2006-AR1





--------------------------------------------------------------------------------





                                                  TABLE OF CONTENTS
                                                                                                               Page
SECTION 1.    Definitions.........................................................................................1
SECTION 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................3
SECTION 3.    Mortgage Loan Schedules.............................................................................4
SECTION 4.    Mortgage Loan Transfer..............................................................................4
SECTION 5.    Examination of Mortgage Files.......................................................................5
SECTION 6.    Recordation of Assignments of Mortgage..............................................................7
SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning the
                          Mortgage Loans..........................................................................8
SECTION 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................13
SECTION 9.    Representations and Warranties Concerning the Purchaser............................................14
SECTION 10.  Conditions to Closing...............................................................................15
SECTION 11.  Fees and Expenses...................................................................................17
SECTION 12.  Accountants' Letters................................................................................17
SECTION 13.  Indemnification.....................................................................................18
SECTION 14.  Notices.............................................................................................20
SECTION 15.  Transfer of Mortgage Loans..........................................................................20
SECTION 16.  Termination.........................................................................................20
SECTION 17.  Representations, Warranties and Agreements to Survive Delivery......................................20
SECTION 18.  Severability........................................................................................21
SECTION 19.  Counterparts........................................................................................21
SECTION 20.  Amendment...........................................................................................21
SECTION 21.  Governing Law.......................................................................................21
SECTION 22.  Further Assurances..................................................................................21
SECTION 23.  Successors and Assigns..............................................................................21
SECTION 24.  The Mortgage Loan Seller and the Purchaser..........................................................21
SECTION 25.  Entire Agreement....................................................................................21
SECTION 26.  No Partnership......................................................................................22

   EXHIBIT 1          CONTENTS OF MORTGAGE FILE.................................................................E-1
   EXHIBIT 2          MORTGAGE LOAN SCHEDULE INFORMATION......................................................E-2-1
   EXHIBIT 3          MORTGAGE LOAN SELLER'S INFORMATION........................................................E-4
   EXHIBIT 4          PURCHASER'S INFORMATION...................................................................E-5
   EXHIBIT 5          SCHEDULE OF LOST NOTES....................................................................E-6
   EXHIBIT 6          Standard & Poor's LEVELS® Glossary, Version 5.7 Revised,
                        Appendix E............................................................................E-6-1
   SCHEDULE A         REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES...........................................A-1
   SCHEDULE B         MORTGAGE LOAN SCHEDULE....................................................................B-1





--------------------------------------------------------------------------------





                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE LOAN PURCHASE  AGREEMENT,  dated as of July 31, 2006, as amended and supplemented by any
and all amendments hereto  (collectively,  the "Agreement"),  by and between EMC MORTGAGE  CORPORATION,  a Delaware
corporation  (the  "Mortgage  Loan  Seller"),  and  STRUCTURED  ASSET  MORTGAGE  INVESTMENT  II  INC.,  a  Delaware
corporation (the "Purchaser").

                  Upon the terms and subject to the conditions of this  Agreement,  the Mortgage Loan Seller agrees
to sell, and the Purchaser  agrees to purchase,  certain  conventional,  adjustable rate, first lien mortgage loans
secured primarily by one- to four-family residential properties  (collectively,  the "Mortgage Loans") as described
herein.  The Purchaser  intends to deposit the Mortgage  Loans into a trust fund (the "Trust Fund") and create Bear
Stearns   Mortgage   Funding  Trust   2006-AR1,   Mortgage   Pass-Through   Certificates,   Series   2006-AR1  (the
"Certificates"),  under a pooling  and  servicing  agreement,  to be dated as of July 1, 2006  (the  "Pooling  and
Servicing Agreement"),  among the Purchaser, as depositor, Wells Fargo Bank, National Association,  as trustee (the
"Trustee") and EMC Mortgage Corporation, as servicer (in such capacity, the "Servicer"), sponsor and seller.

                  The  Purchaser  has filed with the  Securities  and  Exchange  Commission  (the  "Commission")  a
registration  statement on Form S-3 (Number 333-132232) relating to its Mortgage Pass-Through  Certificates and the
offering  of  certain  series  thereof  (including  certain  classes  of the  Certificates)  from  time  to time in
accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the rules and  regulations  of the
Commission  promulgated  thereunder (the "Securities Act"). Such registration  statement,  when it became effective
under  the  Securities  Act,  and the  prospectus  relating  to the  public  offering  of  certain  classes  of the
Certificates  by the  Purchaser  (the  "Public  Offering"),  as from time to time each is amended  or  supplemented
pursuant to the  Securities  Act or  otherwise,  are  referred to herein as the  "Registration  Statement"  and the
"Prospectus,"  respectively.  The "Prospectus  Supplement"  shall mean that supplement,  dated July 28, 2006 to the
Prospectus,  dated March 28,  2006,  relating to certain  classes of the  Certificates.  With respect to the Public
Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc. ("Bear Stearns") have
entered  into a terms  agreement  dated as of July 28, 2006 to an  underwriting  agreement  dated  March 10,  2006,
between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,
the parties hereto agree as follows:

SECTION 1.        Definitions.  Certain  terms are defined  herein.  Capitalized  terms used herein but not defined
herein shall have the meanings  specified in the Pooling and Servicing  Agreement.  The  following  other terms are
defined as follows:

                  Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and the Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: July 31, 2006.

                  Cut-off Date: July 1, 2006.

                  Cut-off Date Balance:  Approximately $994,507,554.33.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be replaced by a  Substitute  Mortgage
Loan.

                  Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment is due, if such due date is the first day of a month,  and  otherwise  is deemed to be the first day of the
following month or such other date specified in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage or deed of trust  creating a first lien on an interest in real  property
securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage Loan and
any  additional  documents  required to be added to such  documents  pursuant to this  Agreement or the Pooling and
Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of  counsel,  who may be counsel  for the  Mortgage  Loan
Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint venture,
association,  joint stock  company,  trust,  unincorporated  organization  or government or any agency or political
subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with  respect
thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or Article II of the
Pooling and Servicing  Agreement,  an amount equal to the sum of (i)(a) 100% of the Outstanding  Principal  Balance
of such  Mortgage  Loan as of the date of  repurchase  (or if the related  Mortgaged  Property  was  acquired  with
respect thereto,  100% of the Outstanding  Principal Balance at the date of the acquisition),  plus (b) accrued but
unpaid interest on the Outstanding  Principal Balance at the related Mortgage Interest Rate,  through and including
the last day of the month of  repurchase,  and reduced by (c) any portion of the  Servicing  Compensation,  Monthly
Advances  and  advances  payable to the  purchaser  of the  Mortgage  Loan and (ii) any costs and  damages (if any)
incurred by the Trust in  connection  with any violation of such  Mortgage  Loan of any  anti-predatory  or abusive
lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage  Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure debt or
security deed, including any riders or addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings Services, a division of The McGraw-Hill  Companies,
Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must
meet on the date of such  substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;
upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of origination  of the related  Mortgage
Loan,  such value  being the lesser of (i) the value of such  property  set forth in an  appraisal  accepted by the
applicable originator of the Mortgage Loan or (ii) the sales price of such property at the time of origination.

SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

(i)      Upon  satisfaction  of the conditions  set forth in Section 10 hereof,  the Mortgage Loan Seller agrees to
sell, and the Purchaser agrees to purchase Mortgage Loans having an aggregate  outstanding  principal balance as of
the Cut-off Date equal to the Cut-off Date Balance.

(ii)     The closing  for the  purchase  and sale of the  Mortgage  Loans and the  closing for the  issuance of the
Certificates  will take place on the Closing Date at the office of the  Purchaser's  counsel in New York,  New York
or such other place as the parties shall agree.

(iii)    Upon the  satisfaction  of the  conditions  set forth in Section  10  hereof,  on the  Closing  Date,  the
Purchaser  shall pay to the  Mortgage  Loan Seller the  Acquisition  Price for the  Mortgage  Loans in  immediately
available funds by wire transfer to such account or accounts as shall be designated by the Mortgage Loan Seller.

(iv)     In addition to the  foregoing,  on the Closing Date the Mortgage Loan Seller  assigns to the Purchaser all
of its right, title and interest in the Servicing  Agreements (other than its right to enforce the  representations
and warranties set forth therein).

SECTION 3.        Mortgage  Loan  Schedules.  The Mortgage Loan Seller agrees to provide to the Purchaser as of the
date hereof a preliminary  listing of the Mortgage Loans (the "Preliminary  Mortgage Loan Schedule")  setting forth
the  information  listed on Exhibit 2 to this  Agreement  with respect to each of the Mortgage  Loans being sold by
the Mortgage  Loan Seller.  If there are changes to the  Preliminary  Mortgage  Loan  Schedule,  the Mortgage  Loan
Seller  shall  provide to the  Purchaser  as of the  Closing  Date a final  schedule  (the  "Final  Mortgage  Loan
Schedule")  setting  forth the  information  listed on  Exhibit 2 to this  Agreement  with  respect  to each of the
Mortgage Loans being sold by the Mortgage Loan Seller to the  Purchaser.  The Final Mortgage Loan Schedule shall be
delivered  to the  Purchaser  on the Closing  Date,  shall be  attached to an  amendment  to this  Agreement  to be
executed on the Closing Date by the parties  hereto and shall be in form and  substance  mutually  agreed to by the
Mortgage Loan Seller and the  Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage
Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes
hereof.

SECTION 4.        Mortgage Loan Transfer.

(i)      The Purchaser  will be entitled to all scheduled  payments of principal and interest on the Mortgage Loans
due after the Cut-off Date (regardless of when actually  collected) and all payments thereon,  other than scheduled
principal  and  interest,  received  after the  Cut-off  Date.  The  Mortgage  Loan  Seller will be entitled to all
scheduled  payments of principal  and interest on the Mortgage  Loans due on or before the Cut-off Date  (including
payments collected after the Cut-off Date) and all payments thereon,  other than scheduled  principal and interest,
received on or before the Cut-off Date. Such principal  amounts and any interest thereon  belonging to the Mortgage
Loan  Seller as  described  above  will not be  included  in the  aggregate  outstanding  principal  balance of the
Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

(ii)     Pursuant to various  conveyance  documents  to be executed on the Closing Date and pursuant to the Pooling
and  Servicing  Agreement,  the Purchaser  will assign on the Closing Date all of its right,  title and interest in
and to the  Mortgage  Loans to the  Trustee  for the  benefit of the  Certificateholders.  In  connection  with the
transfer and assignment of the Mortgage  Loans,  the Mortgage Loan Seller has delivered or will deliver or cause to
be  delivered  to the  Trustee by the  Closing  Date or such later  date as is agreed to by the  Purchaser  and the
Mortgage  Loan Seller  (each of the Closing Date and such later date is referred to as a "Mortgage  File  Delivery
Date"),  the items of each Mortgage  File,  provided,  however,  that in lieu of the  foregoing,  the Mortgage Loan
Seller may deliver the following  documents,  under the  circumstances set forth below: (x) in lieu of the original
Security Instrument,  assignments to the Trustee or intervening assignments thereof which have been delivered,  are
being delivered or will, upon receipt of recording  information  relating to the Security Instrument required to be
included  thereon,  be delivered to recording offices for recording and have not been returned to the Mortgage Loan
Seller in time to permit  their  delivery as  specified  above,  the  Mortgage  Loan Seller may deliver a true copy
thereof with a  certification  by the Mortgage  Loan Seller,  on the face of such copy,  substantially  as follows:
"Certified to be a true and correct copy of the original,  which has been  transmitted  for  recording" (y) in lieu
of the Security  Instrument,  assignments  to the Trustee or  intervening  assignments  thereof,  if the applicable
jurisdiction  retains the  originals of such  documents  (as  evidenced by a  certification  from the Mortgage Loan
Seller to such effect) the Mortgage Loan Seller may deliver  photocopies of such  documents  containing an original
certification  by the  judicial or other  governmental  authority of the  jurisdiction  where such  documents  were
recorded;  and (z) in lieu of the  Mortgage  Notes  relating to the Mortgage  Loans,  each  identified  in the list
delivered by the  Purchaser to the Trustee on the Closing Date and attached  hereto as Exhibit 5, the Mortgage Loan
Seller may deliver lost note  affidavits  and  indemnities  of the  Mortgage  Loan  Seller;  and provided  further,
however,  that in the case of Mortgage  Loans which have been  prepaid in full after the Cut-off  Date and prior to
the Closing Date, the Mortgage Loan Seller,  in lieu of delivering the above documents,  may deliver to the Trustee
a  certification  by the  Mortgage  Loan Seller or the  Servicer to such  effect.  The  Mortgage  Loan Seller shall
deliver such original  documents  (including  any original  documents as to which  certified  copies had previously
been  delivered)  or such  certified  copies to the Trustee  promptly  after they are  received.  The Mortgage Loan
Seller  shall  cause  the  Mortgage  and  intervening  assignments,  if any,  and the  assignment  of the  Security
Instrument  to be recorded not later than 180 days after the Closing Date,  unless such  assignment is not required
to be recorded under the terms set forth in Section 6(i) hereof.

(iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of the Mortgage Loans and the
related  servicing  will  ultimately  be assigned to Wells Fargo  Bank,  National  Association,  as Trustee for the
benefit of the Certificateholders, on the date hereof.

SECTION 5.        Examination of Mortgage Files.

(i)      On or before the Mortgage File Delivery  Date,  the Mortgage Loan Seller will have made the Mortgage Files
available  to the  Purchaser  or its agent  for  examination  which may be at the  offices  of the  Trustee  or the
Mortgage  Loan Seller and/or the Mortgage  Loan  Seller's  custodian.  The fact that the Purchaser or its agent has
conducted or has failed to conduct any partial or complete  examination  of the Mortgage Files shall not affect the
Purchaser's  rights to demand cure,  repurchase,  substitution  or other relief as provided in this  Agreement.  In
furtherance  of the foregoing,  the Mortgage Loan Seller shall make the Mortgage  Files  available to the Purchaser
or its agent from time to time so as to permit the  Purchaser  to confirm the  Mortgage  Loan  Seller's  compliance
with the delivery and  recordation  requirements  of this  Agreement  and the Pooling and Servicing  Agreement.  In
addition,  upon  request of the  Purchaser,  the  Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear
Stearns and to any  investors or  prospective  investors in the  Certificates  information  regarding  the Mortgage
Loans and their  servicing,  to make the  Mortgage  Files  available  to the  Purchaser,  Bear  Stearns and to such
investors or  prospective  investors  (which may be at the offices of the Mortgage  Loan Seller and/or the Mortgage
Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage Loans for discussions
with the Purchaser,  Bear Stearns and such  investors or  prospective  investors,  upon  reasonable  request during
regular  business  hours,  sufficient  to permit the  Purchaser,  Bear  Stearns  and such  investors  or  potential
investors to conduct such due diligence as any such party reasonably believes is appropriate.

(ii)     Pursuant to the Pooling and Servicing  Agreement,  on the Closing Date the Trustee, for the benefit of the
Certificateholders,  will  review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on
Exhibit 1 and will execute and deliver or cause the  Custodian  to execute and deliver to the Mortgage  Loan Seller
an initial certification in the form attached as Exhibit One to the Custodial Agreement.

(iii)    Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the Closing  Date,  the Trustee will
review or shall  cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will
execute and  deliver,  or cause to be executed  and  delivered,  to the  Mortgage  Loan Seller and the  Servicer an
interim certification substantially in the form of Exhibit Two to the Custodial Agreement.

(iv)     Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing Date (or,  with respect
to any Substitute  Mortgage Loan, within five Business Days after the receipt by the Trustee or Custodian  thereof)
the Trustee will review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on Exhibit 1
and will deliver to the Mortgage Loan Seller and the Servicer a final  certification  substantially  in the form of
Exhibit Three to the Custodial  Agreement.  If the Trustee is unable to deliver a final  certification with respect
to the items  listed in  Exhibit 1 due to any  document  that is  missing,  has not been  executed,  is  unrelated,
determined on the basis of the Mortgagor name,  original  principal  balance and loan number, to the Mortgage Loans
identified in the Final  Mortgage Loan Schedule or appears to be defective on its face (a "Material  Defect"),  the
Trustee or the Custodian,  as its agent,  shall promptly  notify the Mortgage Loan Seller of such Material  Defect.
The Mortgage  Loan Seller shall  correct or cure any such  Material  Defect  within 90 days from the date of notice
from the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Mortgage Loan Seller does not
correct or cure such  Material  Defect  within such period and such defect  materially  and  adversely  affects the
interests of the  Certificateholders  in the related  Mortgage  Loan,  the Mortgage Loan Seller will, in accordance
with the terms of the Pooling and Servicing  Agreement,  within 90 days of the date of notice,  provide the Trustee
with a Substitute  Mortgage  Loan (if within two years of the Closing  Date) or purchase the related  Mortgage Loan
at the applicable  Purchase  Price;  provided that, if such defect would cause the Mortgage Loan to be other than a
"qualified  mortgage" as defined in Section 860G(a)(3) of the Code, any such cure,  repurchase or substitution must
occur  within 90 days from the date such breach was  discovered;  provided,  however,  that if such defect  relates
solely to the inability of the Mortgage  Loan Seller to deliver the original  security  instrument  or  intervening
assignments  thereof,  or a certified copy because the originals of such  documents,  or a certified copy, have not
been  returned by the  applicable  jurisdiction,  the Mortgage  Loan Seller shall not be required to purchase  such
Mortgage  Loan if the Mortgage  Loan Seller  delivers  such  original  documents or certified  copy  promptly  upon
receipt,  but in no event later than 360 days after the Closing Date.  The foregoing  repurchase  obligation  shall
not apply in the event  that the  Mortgage  Loan  Seller  cannot  deliver  such  original  or copy of any  document
submitted for recording to the appropriate  recording office in the applicable  jurisdiction  because such document
has not been returned by such office;  provided  that the Mortgage  Loan Seller shall  instead  deliver a recording
receipt of such recording  office or, if such receipt is not  available,  a certificate of the Mortgage Loan Seller
or the Servicing  Officer  confirming  that such documents  have been accepted for  recording,  and delivery to the
Trustee or the  Custodian,  as its agent,  shall be effected by the Mortgage  Loan Seller within thirty days of its
receipt of the original recorded document.

(v)      At the time of any  substitution,  the  Mortgage  Loan Seller shall  deliver or cause to be delivered  the
Substitute  Mortgage Loan, the related Mortgage File and any other documents and payments  required to be delivered
in connection with a substitution  pursuant to the Pooling and Servicing Agreement.  At the time of any purchase or
substitution,  the Trustee  shall (i) assign to the  Mortgage  Loan Seller and  release or cause the  Custodian  to
release the  documents  (including,  but not  limited to, the  Mortgage,  Mortgage  Note and other  contents of the
Mortgage File) in its possession or in the  possession of the Custodian  relating to the Deleted  Mortgage Loan and
(ii) execute and deliver such  instruments of transfer or assignment,  in each case without  recourse,  as shall be
necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage Loan.

SECTION 6.        Recordation of Assignments of Mortgage.

(i)      The Mortgage Loan Seller shall,  promptly after the Closing Date,  cause each Mortgage and each assignment
of Mortgage from the Mortgage  Loan Seller to the Trustee,  and all  unrecorded  intervening  assignments,  if any,
delivered on or prior to the Closing Date, to be recorded in all recording offices in the  jurisdictions  where the
related  Mortgaged  Properties  are  located;  provided,  however,  the  Mortgage  Loan Seller need not cause to be
recorded any  assignment  which  relates to a Mortgage Loan if (a) such  recordation  is not required by the Rating
Agencies  or an Opinion of Counsel  has been  provided to the Trustee  which  states that the  recordation  of such
assignment  is not  necessary  to protect  the  Trustee's  interest  in the  related  Mortgage  Loan or (b) MERS is
identified on the Mortgage or a properly  recorded  assignment  of the Mortgage,  as the mortgagee of record solely
as nominee for the Mortgage Loan Seller and its  successors and assigns;  provided,  however,  notwithstanding  the
delivery of any Opinion of Counsel,  each  assignment of Mortgage  shall be submitted for recording by the Mortgage
Loan Seller in the manner described  above, at no expense to the Trust Fund or Trustee,  upon the earliest to occur
of (i) reasonable direction by the Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating
not less than 25% of the Trust,  (ii) the occurrence of an Event of Default,  (iii) the occurrence of a bankruptcy,
insolvency or foreclosure  relating to the Mortgage Loan Seller and (iv) the occurrence of a servicing  transfer as
described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment  is being  recorded,  if  necessary,  the Mortgage  Loan
Seller shall leave or cause to be left with the Trustee a certified  copy of such  Mortgage or  assignment.  In the
event  that,  within 180 days of the  Closing  Date,  the  Trustee  has not been  provided an Opinion of Counsel as
described  above or received  evidence of recording  with respect to each Mortgage Loan  delivered to the Purchaser
pursuant to the terms  hereof or as set forth above,  the failure to provide  evidence of recording or such Opinion
of Counsel (in the alternative,  if required) shall be considered a Material Defect,  and the provisions of Section
5(iii) and (iv) shall apply. All customary  recording fees and reasonable  expenses  relating to the recordation of
the  assignments  of Mortgage to the Trustee or the Opinion of Counsel,  as the case may be,  shall be borne by the
Mortgage Loan Seller.

(ii)     It is the express  intent of the parties  hereto that the conveyance of the Mortgage Loans by the Mortgage
Loan Seller to the Purchaser,  as  contemplated  by this  Agreement be, and be treated as, a sale. It is,  further,
not the  intention of the parties  that such  conveyance  be deemed a pledge of the Mortgage  Loans by the Mortgage
Loan Seller to the  Purchaser to secure a debt or other  obligation of the Mortgage  Loan Seller.  However,  in the
event  that,  notwithstanding  the  intent of the  parties,  the  Mortgage  Loans are held by a court of  competent
jurisdiction  to continue to be property of the Mortgage Loan Seller,  then (a) this Agreement shall also be deemed
to be a security  agreement within the meaning of Articles 8 and 9 of the applicable  Uniform  Commercial Code; (b)
the transfer of the Mortgage  Loans  provided for herein shall be deemed to be a grant by the Mortgage  Loan Seller
to the Purchaser of a security  interest in all of the Mortgage Loan Seller's  right,  title and interest in and to
the  Mortgage  Loans and all amounts  payable to the holders of the  Mortgage  Loans in  accordance  with the terms
thereof and all proceeds of the  conversion,  voluntary or  involuntary,  of the foregoing into cash,  instruments,
securities or other  property,  to the extent the Purchaser  would otherwise be entitled to own such Mortgage Loans
and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than investment  earnings,  from time to
time held or invested in any  accounts  created  pursuant to the Pooling and  Servicing  Agreement,  whether in the
form of cash,  instruments,  securities or other  property;  (c) the  possession by the Purchaser or the Trustee of
Mortgage Notes and such other items of property as constitute  instruments,  money, negotiable documents or chattel
paper shall be deemed to be  "possession  by the secured  party" for purposes of perfecting  the security  interest
pursuant  to  Section  9-313  (or  comparable  provision)  of the  applicable  Uniform  Commercial  Code;  and  (d)
notifications  to persons  holding such  property,  and  acknowledgments,  receipts or  confirmations  from persons
holding such property,  shall be deemed  notifications  to, or  acknowledgments,  receipts or  confirmations  from,
financial  intermediaries,  bailees or agents (as  applicable) of the Purchaser for the purpose of perfecting  such
security  interest under applicable law. Any assignment of the interest of the Purchaser  pursuant to any provision
hereof or  pursuant  to the  Pooling  and  Servicing  Agreement  shall  also be deemed to be an  assignment  of any
security  interest created hereby.  The Mortgage Loan Seller and the Purchaser shall, to the extent consistent with
this Agreement,  take such actions as may be reasonably  necessary to ensure that, if this Agreement were deemed to
create a security  interest  in the  Mortgage  Loans,  such  security  interest  would be deemed to be a  perfected
security  interest of first  priority under  applicable  law and will be maintained as such  throughout the term of
the Pooling and Servicing Agreement.

SECTION 7.        Representations  and  Warranties  of Mortgage  Loan Seller  Concerning  the Mortgage  Loans.  The
Mortgage Loan Seller hereby  represents  and warrants to the Purchaser as of the Closing Date or such other date as
may be specified below with respect to each Mortgage Loan being sold by it:

                  (i)      the  information  set forth in the Mortgage Loan Schedule  hereto is true and correct in
all material  respects and the  information  provided to the Rating  Agencies,  including  the Mortgage  Loan level
detail, is true and correct according to the Rating Agency requirements;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the Mortgage  Loan Seller was the
sole owner of beneficial  title and holder of each  Mortgage and Mortgage  Note relating to the Mortgage  Loans and
is  conveying  the same  free and  clear  of any and all  liens,  claims,  encumbrances,  participation  interests,
equities,  pledges,  charges or security  interests of any nature and the  Mortgage  Loan Seller has full right and
authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage  Loan at the time it was made  complied in all material  respects with all
applicable  local,  state and federal laws and regulations,  including,  without  limitation,  usury,  equal credit
opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and fair lending laws; and
each Mortgage Loan has been serviced in all material  respects in accordance with all applicable  local,  state and
federal laws and regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure and
recording  laws and all  applicable  anti-predatory,  abusive  and fair  lending  laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no monetary  default  existing under any Mortgage or the related  Mortgage Note
and there is no material  event which,  with the passage of time or with notice and the  expiration of any grace or
cure period,  would constitute a default,  breach or event of  acceleration;  and neither the Mortgage Loan Seller,
any of its  affiliates  nor any  servicer of any related  Mortgage  Loan has taken any action to waive any default,
breach or event of  acceleration;  and no  foreclosure  action is threatened or has been  commenced with respect to
the Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note and the  Mortgage  have  not  been  impaired,  waived,
altered or modified  in any  respect,  except by written  instruments,  (i) if required by law in the  jurisdiction
where the  Mortgaged  Property  is  located,  or (ii) to  protect  the  interests  of the  Trustee on behalf of the
Certificateholders;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse
to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each  Mortgage  is a valid and  enforceable  first  lien on the  property  securing  the
related  Mortgage Note and each Mortgaged  Property is owned by the Mortgagor in fee simple (except with respect to
common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by  leasehold  for a term longer than the
term of the related  Mortgage,  subject only to (i) the lien of current real property taxes and  assessments,  (ii)
covenants,  conditions  and  restrictions,  rights of way,  easements  and other matters of public record as of the
date of recording of such Mortgage,  such exceptions being acceptable to mortgage  lending  institutions  generally
or specifically  reflected in the appraisal  obtained in connection  with the  origination of the related  Mortgage
Loan or referred to in the lender's title  insurance  policy  delivered to the  originator of the related  Mortgage
Loan and (iii) other matters to which like properties are commonly  subject which do not materially  interfere with
the benefits of the security intended to be provided by such Mortgage;

                  (viii)   there  is no  mechanics'  lien or  claim  for  work,  labor or  material  affecting  the
premises  subject to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such  Mortgage
except those which are insured against by the title insurance policy referred to in (xiii) below;

                  (ix)     there was no  delinquent  tax or  assessment  lien against the  property  subject to any
Mortgage,  except where such lien was being  contested in good faith and a stay had been granted against levying on
the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any Mortgage  Note or Mortgage,
including the obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the  physical  property  subject to any  Mortgage is free of  material  damage and is in
good  repair  and there is no  proceeding  pending  or  threatened  for the total or  partial  condemnation  of any
Mortgaged Property;

                  (xii)    the Mortgaged  Property and all  improvements  thereon comply with all  requirements  of
any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form)  or  binder,  or other
assurance of title  customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie Mae or Freddie
Mac, was issued on the date that each Mortgage Loan was created by a title  insurance  company  which,  to the best
of the  Mortgage  Loan  Seller's  knowledge,  was  qualified to do business in the  jurisdiction  where the related
Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its successors and assigns that the Mortgage
is a first  priority  lien on the related  Mortgaged  Property in the  original  principal  amount of the  Mortgage
Loan. The Mortgage Loan Seller is the sole insured under such lender's  title  insurance  policy,  and such policy,
binder or  assurance  is valid and  remains in full force and effect,  and each such  policy,  binder or  assurance
shall contain all applicable endorsements including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the subject of an appraisal
which conformed to the  underwriting  requirements of the originator of the Mortgage Loan and the appraisal is in a
form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by
an insurer which is  acceptable  to the Mortgage Loan Seller)  against loss by fire and such hazards as are covered
under a standard  extended  coverage  endorsement in the locale in which the Mortgaged  Property is located,  in an
amount  which is not less  than the  lesser  of the  maximum  insurable  value of the  improvements  securing  such
Mortgage Loan or the  outstanding  principal  balance of the Mortgage  Loan, but in no event in an amount less than
an amount that is required  to prevent  the  Mortgagor  from being  deemed to be a  co-insurer  thereunder;  if the
improvement  on the Mortgaged  Property is a  condominium  unit,  it is included  under the coverage  afforded by a
blanket policy for the condominium  project;  if upon origination of the related Mortgage Loan, the improvements on
the Mortgaged  Property were in an area identified as a federally  designated  flood area, a flood insurance policy
is in effect in an amount  representing  coverage not less than the least of (i) the outstanding  principal balance
of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on such Mortgaged  Property or (iii) the
maximum  coverage  available  under federal law; and each Mortgage  obligates the Mortgagor  thereunder to maintain
the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each Mortgage Loan  constitutes a "qualified  mortgage" under Section  860G(a)(3)(A)  of
the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4),  (5), (6), (7) and (9) without  reliance on
the provisions of Treasury  Regulations Section  1.860G-2(a)(3) or Treasury  Regulations Section  1.860G-2(f)(2) or
any other provision that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its
failure  to  meet  the  requirements  of  Section  860G(a)(3)(A)  of  the  Code  and  Treasury  Regulation  Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,  savings
bank,  commercial bank, credit union,  insurance company or similar  institution that is supervised and examined by
a federal or state  authority,  (b) by a mortgagee  approved by the  Secretary  of HUD pursuant to Sections 203 and
211 of the National Housing Act, as amended,  or (c) by a mortgage broker or correspondent  lender in a manner such
that the related  Mortgage Loan would be regarded for purposes of Section  3(a)(41) of the Securities  Exchange Act
of 1934, as amended, as having been originated by an entity described in clauses (a) or (b) above;

                  (xviii)  none of the  Mortgage  Loans are (a) loans  subject to 12 CFR Part  226.31,  12 CFR Part
226.32  or 12 CFR Part  226.34 of  Regulation  Z, the  regulation  implementing  TILA,  which  implements  the Home
Ownership and Equity  Protection Act of 1994, as amended or (b) "high cost home,"  "covered"  (excluding home loans
defined as  "covered  home  loans" in the New  Jersey  Home  Ownership  Security  Act of 2002 that were  originated
between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under any  applicable  state,
federal or local law (or a similarly  classified loan using different  terminology under a law imposing  heightened
regulatory  scrutiny or additional  legal  liability for  residential  mortgage  loans having high interest  rates,
points and/or fees);

                  (xix)    no Mortgage  Loan (a) is a "high cost loan" or  "covered  loan" as  applicable  (as such
terms are  defined in the then  current  version of  Standard & Poor's  LEVELS®  Glossary  in effect as of the date
hereof,  Appendix E, attached  hereto as Exhibit 6) or (b) was originated on or after October 1, 2002 through March
6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the  information  set forth in Schedule A of the Prospectus  Supplement  with respect to
the Mortgage Loans is true and correct in all material respects;

                  (xxi)    each Mortgage Loan was  originated in  accordance  with the  underwriting  guidelines of
the related originator;

                  (xxii)   each  original  Mortgage  has been  recorded or is in the  process of being  recorded in
accordance  with the  requirements  of Section  2.01 of the  Pooling and  Servicing  Agreement  in the  appropriate
jurisdictions wherein such recordation is required to perfect the lien thereof for the benefit of the Trust Fund;

                  (xxiii)  the related  Mortgage File contains  each of the  documents  and  instruments  listed in
Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions and qualifications
as are set forth in such Section;

                  (xxiv) the Mortgage  Loans are currently  being  serviced in accordance  with accepted  servicing
practices; and

                  (xxv)  with  respect to each  Mortgage  Loan that has a  prepayment  penalty  feature,  each such
prepayment  penalty is enforceable and will be enforced by the Mortgage Loan Seller and each prepayment  penalty is
permitted  pursuant to federal,  state and local law. No Mortgage Loan will impose a prepayment  penalty for a term
in excess of five years from the date such Mortgage Loan was  originated  and such  prepayment  penalty is at least
equal to the lesser of (A) the maximum amount  permitted  under  applicable law and (B) six months  interest at the
related  Mortgage  Interest Rate on the amount prepaid in excess of 20% of the original  principal  balance of such
Mortgage Loan.

                  It is understood and agreed that the  representations  and warranties set forth in this Section 7
will inure to the benefit of the  Purchaser,  its  successors  and  assigns,  notwithstanding  any  restrictive  or
qualified  endorsement  on any Mortgage  Note or assignment of Mortgage or the  examination  of any Mortgage  File.
Upon any  substitution for a Mortgage Loan, the  representations  and warranties set forth above shall be deemed to
be made by the Mortgage Loan Seller as to any Substitute Mortgage Loan as of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the  Purchaser or the Trustee
of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this  Section 7 which
materially  and  adversely  affects the value of the  interests of the  Purchaser,  the  Certificateholders  or the
Trustee in any of the Mortgage Loans delivered to the Purchaser  pursuant to this Agreement,  the party discovering
or receiving  notice of such breach shall give prompt written notice to the others.  In the case of any such breach
of a  representation  or warranty  set forth in this  Section 7, within 90 days from the date of  discovery  by the
Mortgage  Loan  Seller,  or the date the  Mortgage  Loan Seller is notified by the party  discovering  or receiving
notice of such  breach  (whichever  occurs  earlier),  the  Mortgage  Loan  Seller will (i) cure such breach in all
material  respects,  (ii) purchase the affected  Mortgage Loan at the applicable  Purchase Price or (iii) if within
two years of the Closing  Date,  substitute a qualifying  Substitute  Mortgage  Loan in exchange for such  Mortgage
Loan;  provided that, (A) in the case of a breach of the representation  and warranty  concerning the Mortgage Loan
Schedule  contained  in clause (i) of this  Section 7, if such breach is  material  and relates to any field on the
Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge  or  (B)  in  the  case  of a  breach  of  the
representation  contained  in clause  (xviii) of this Section 7, then,  in each case,  in lieu of  purchasing  such
Mortgage  Loan from the Trust Fund at the  Purchase  Price,  the  Sponsor  shall pay the  amount of the  Prepayment
Charge (net of any amount previously  collected by or paid to the Trust Fund in respect of such Prepayment  Charge)
from its own funds and without  reimbursement  thereof,  and the Sponsor  shall have no obligation to repurchase or
substitute  for such Mortgage Loan.  The  obligations  of the Mortgage Loan Seller to cure,  purchase or substitute
a qualifying Substitute Mortgage Loan shall constitute the Purchaser's,  the Trustee's and the  Certificateholder's
sole and  exclusive  remedies  under  this  Agreement  or  otherwise  respecting  a breach  of  representations  or
warranties  hereunder with respect to the Mortgage Loans,  except for the obligation of the Mortgage Loan Seller to
indemnify  the  Purchaser  for such breach as set forth in and limited by Section 13 hereof.  It is  understood  by
the parties hereto that a breach of the  representations  and warranties  made in either clause (xviii) or (xix)(b)
of this Section 7 will be deemed to materially  and adversely  affect the value of the interests of the  Purchaser,
the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of a breach
by the Mortgage Loan Seller of any  representations  and  warranties  made in this Section 7 shall accrue as to any
Mortgage  Loan upon (i)  discovery  of such  breach by the  Mortgage  Loan  Seller or notice  thereof  by the party
discovering  such breach and (ii) failure by the Mortgage  Loan Seller to cure such breach,  purchase such Mortgage
Loan or substitute a qualifying Substitute Mortgage Loan pursuant to the terms hereof.

SECTION 8.        Representations  and Warranties  Concerning  the Mortgage Loan Seller.  As of the date hereof and
as of the Closing  Date,  the Mortgage  Loan Seller  represents  and warrants to the  Purchaser as to itself in the
capacity indicated as follows:

(i)      the Mortgage  Loan Seller (i) is a  corporation  duly  organized,  validly  existing and in good  standing
under  the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each
jurisdiction  where such  qualification  is necessary,  except where the failure so to qualify would not reasonably
be expected to have a material adverse effect on the Mortgage Loan Seller's  business as presently  conducted or on
the Mortgage Loan Seller's  ability to enter into this  Agreement and to consummate the  transactions  contemplated
hereby;

(ii)     the  Mortgage  Loan  Seller has full  corporate  power to own its  property,  to carry on its  business as
presently conducted and to enter into and perform its obligations under this Agreement;

(iii)    the execution and delivery by the Mortgage Loan Seller of this  Agreement has been duly  authorized by all
necessary  action on the part of the  Mortgage  Loan  Seller;  and  neither  the  execution  and  delivery  of this
Agreement,  nor the  consummation  of the  transactions  herein  contemplated,  nor compliance  with the provisions
hereof,  will conflict with or result in a breach of, or constitute a default  under,  any of the provisions of any
law,  governmental  rule,  regulation,  judgment,  decree  or order  binding  on the  Mortgage  Loan  Seller or its
properties  or the charter or by-laws of the Mortgage  Loan Seller,  except those  conflicts,  breaches or defaults
which would not reasonably be expected to have a material  adverse effect on the Mortgage Loan Seller's  ability to
enter into this Agreement and to consummate the transactions contemplated hereby;

(iv)     the  execution,  delivery  and  performance  by the  Mortgage  Loan  Seller  of  this  Agreement  and  the
consummation  of the  transactions  contemplated  hereby do not require  the consent or approval  of, the giving of
notice to, the  registration  with,  or the taking of any other  action in respect of, any state,  federal or other
governmental  authority or agency,  except those consents,  approvals,  notices,  registrations or other actions as
have already been obtained,  given or made and, in connection  with the  recordation  of the  Mortgages,  powers of
attorney or assignments of Mortgages not yet completed;

(v)      this  Agreement  has been duly  executed  and  delivered  by the  Mortgage  Loan Seller and,  assuming due
authorization,  execution  and  delivery  by the  Purchaser,  constitutes  a valid and  binding  obligation  of the
Mortgage Loan Seller  enforceable  against it in accordance  with its terms  (subject to applicable  bankruptcy and
insolvency laws and other similar laws affecting the enforcement of the rights of creditors generally);

(vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge of the  Mortgage  Loan Seller,
threatened  against  the  Mortgage  Loan  Seller,  before or by any court,  administrative  agency,  arbitrator  or
governmental  body (i) with respect to any of the transactions  contemplated by this Agreement or (ii) with respect
to any other  matter  which in the  judgment  of the  Mortgage  Loan  Seller  could  reasonably  be  expected to be
determined  adversely  to the  Mortgage  Loan  Seller and if  determined  adversely  to the  Mortgage  Loan  Seller
materially  and  adversely  affect  the  Mortgage  Loan  Seller's  ability to perform  its  obligations  under this
Agreement;  and the Mortgage  Loan Seller is not in default with respect to any order of any court,  administrative
agency,  arbitrator or governmental body so as to materially and adversely affect the transactions  contemplated by
this Agreement; and

(vii)    the  Mortgage  Loan  Seller's  Information  (identified  in Exhibit 3 hereof)  does not include any untrue
statement of a material fact or omit to state a material fact  necessary in order to make the  statements  made, in
light of the circumstances under which they were made, not misleading.

SECTION 9.        Representations  and Warranties  Concerning  the  Purchaser.  As of the date hereof and as of the
Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

(i)      the Purchaser (i) is a limited  liability  company duly organized,  validly  existing and in good standing
under  the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each
jurisdiction  where such  qualification  is necessary,  except where the failure so to qualify would not reasonably
be  expected  to have a material  adverse  effect on the  Purchaser's  business as  presently  conducted  or on the
Purchaser's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

(ii)     the  Purchaser  has full  corporate  power to own its  property,  to carry on its  business  as  presently
conducted and to enter into and perform its obligations under this Agreement;

(iii)    the execution and delivery by the Purchaser of this Agreement  have been duly  authorized by all necessary
corporate  action on the part of the Purchaser;  and neither the execution and delivery of this Agreement,  nor the
consummation of the transactions  herein  contemplated,  nor compliance with the provisions  hereof,  will conflict
with or result in a breach of, or  constitute  a default  under,  any of the  provisions  of any law,  governmental
rule,  regulation,  judgment,  decree or order binding on the Purchaser or its  properties  or the  certificate  of
formation or limited  liability company  agreement of the Purchaser,  except those conflicts,  breaches or defaults
which would not reasonably be expected to have a material  adverse effect on the Purchaser's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

(iv)     the execution,  delivery and  performance by the Purchaser of this Agreement and the  consummation  of the
transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to, the
registration  with,  or the taking of any other  action in respect  of,  any state,  federal or other  governmental
authority or agency,  except those consents,  approvals,  notices,  registrations  or other actions as have already
been obtained, given or made;

(v)      this  Agreement has been duly executed and delivered by the  Purchaser  and,  assuming due  authorization,
execution  and delivery by the Mortgage Loan Seller,  constitutes  a valid and binding  obligation of the Purchaser
enforceable  against it in accordance  with its terms (subject to applicable  bankruptcy  and  insolvency  laws and
other similar laws affecting the enforcement of the rights of creditors generally);

(vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge of the  Purchaser,  threatened
against the Purchaser,  before or by any court,  administrative  agency,  arbitrator or governmental  body (i) with
respect to any of the  transactions  contemplated  by this Agreement or (ii) with respect to any other matter which
in the judgment of the  Purchaser  will be determined  adversely to the Purchaser and will if determined  adversely
to the Purchaser  materially and adversely  affect the Purchaser's  ability to perform its  obligations  under this
Agreement;  and the  Purchaser  is not in default with  respect to any order of any court,  administrative  agency,
arbitrator or  governmental  body so as to materially and adversely  affect the  transactions  contemplated by this
Agreement; and

(vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include any untrue  statement of a
material  fact or omit to state a material  fact  necessary in order to make the  statements  made, in light of the
circumstances under which they were made, not misleading.

SECTION 10.       Conditions to Closing.

(1)      The  obligations of the Purchaser  under this Agreement will be subject to the  satisfaction,  on or prior
to the Closing Date, of the following conditions:

(a)      Each of the  obligations  of the Mortgage Loan Seller  required to be performed at or prior to the Closing
         Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and complied  with in all
         material  respects;  all of the  representations  and  warranties  of the Mortgage  Loan Seller under this
         Agreement  shall be true and correct as of the date or dates  specified in all material  respects;  and no
         event shall have  occurred  which,  with notice or the passage of time,  would  constitute a default under
         this  Agreement,  or  the  Pooling  and  Servicing  Agreement;  and  the  Purchaser  shall  have  received
         certificates to that effect signed by authorized officers of the Mortgage Loan Seller.
(b)      The  Purchaser  shall have received all of the following  closing  documents,  in such forms as are agreed
         upon and  reasonably  acceptable  to the  Purchaser,  duly  executed  by all  signatories  other  than the
         Purchaser as required pursuant to the respective terms thereof:

         (i)      If required  pursuant to Section 3 hereof,  the  Amendment  dated as of the Closing Date and any documents
                  referred to therein;

         (ii)     If required  pursuant to Section 3 hereof,  the Final Mortgage Loan Schedule  containing  the  information
                  set forth on Exhibit 2 hereto, one copy to be attached to each counterpart of the Amendment;

         (iii)    The Pooling and Servicing  Agreement,  in form and substance  reasonably  satisfactory  to the Trustee and
                  the Purchaser, and all documents required thereby duly executed by all signatories;

(iv)     A  certificate  of an  officer  of the  Mortgage  Loan  Seller  dated as of the  Closing  Date,  in a form
                  reasonably  acceptable to the Purchaser,  and attached  thereto copies of the charter and by-laws
                  of the  Mortgage  Loan Seller and evidence as to the good  standing of the  Mortgage  Loan Seller
                  dated as of a recent date;

         (v)      One or more opinions of counsel from the Mortgage Loan  Seller's  counsel  otherwise in form and substance
                  reasonably satisfactory to the Purchaser, the Trustee and each Rating Agency;

         (vi)     A letter  from each of the Rating  Agencies  giving  each Class of  Certificates  set forth on  Schedule A
                  hereto the rating set forth therein; and

         (vii)    Such other documents,  certificates (including additional  representations and warranties) and opinions as
                  may be  reasonably  necessary  to secure the  intended  ratings  from each Rating  Agency for the
                  Certificates.

(c)      The  Certificates  to be sold to Bear  Stearns  pursuant to the  Underwriting  Agreement  and the Purchase
         Agreement, if applicable, shall have been issued and sold to Bear Stearns.

(d)      The Mortgage Loan Seller shall have  furnished to the Purchaser  such other  certificates  of its officers
         or others and such other  documents and opinions of counsel to evidence  fulfillment of the conditions set
         forth in this  Agreement  and the  transactions  contemplated  hereby as the Purchaser and its counsel may
         reasonably request.

(2)      The  obligations  of the Mortgage Loan Seller under this Agreement  shall be subject to the  satisfaction,
         on or prior to the Closing Date, of the following conditions:

(a)      The  obligations of the Purchaser  required to be performed by it on or prior to the Closing Date pursuant
         to the  terms of this  Agreement  shall  have  been  duly  performed  and  complied  with in all  material
         respects,  and all of the  representations  and warranties of the Purchaser  under this Agreement shall be
         true and correct in all material  respects as of the date hereof and as of the Closing Date,  and no event
         shall  have  occurred  which  would  constitute  a breach  by it of the terms of this  Agreement,  and the
         Mortgage Loan Seller shall have received a certificate  to that effect signed by an authorized  officer of
         the Purchaser.

(b)      The Mortgage Loan Seller shall have received  copies of all of the following  closing  documents,  in such
         forms as are agreed upon and  reasonably  acceptable  to the Mortgage  Loan Seller,  duly  executed by all
         signatories other than the Mortgage Loan Seller as required pursuant to the respective terms thereof:

         (i)      If required  pursuant to Section 3 hereof,  the  Amendment  dated as of the Closing Date and any documents
                  referred to therein;

         (ii)     The Pooling and Servicing Agreement,  in form and substance  reasonably  satisfactory to the Mortgage Loan
                  Seller, and all documents required thereby duly executed by all signatories;

         (iii)    A  certificate  of an  officer  of the  Purchaser  dated  as of the  Closing  Date,  in a form  reasonably
                  acceptable to the Mortgage Loan Seller,  and attached  thereto the written  consent of the member
                  of the Purchaser  authorizing  the  transactions  contemplated  by this Agreement and the Pooling
                  and  Servicing  Agreement,  together  with copies of the  Purchaser's  certificate  of formation,
                  limited  liability  company agreement and evidence as to the good standing of the Purchaser dated
                  as of a recent date;

         (iv)     One or  more  opinions  of  counsel  from  the  Purchaser's  counsel  in  form  and  substance  reasonably
                  satisfactory to the Mortgage Loan Seller; and

         (v)      Such other documents,  certificates (including additional  representations and warranties) and opinions as
                  may be  reasonably  necessary  to secure the  intended  rating  from each  Rating  Agency for the
                  Certificates.

SECTION 11.       Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan  Seller  shall pay on the
Closing  Date or such later date as may be agreed to by the  Purchaser  (i) the fees and  expenses of the  Mortgage
Loan Seller's  attorneys  and the  reasonable  fees and expenses of the  Purchaser's  attorneys,  (ii) the fees and
expenses of Deloitte & Touche LLP, (iii) the fee for the use of  Purchaser's  Registration  Statement  based on the
aggregate  original  principal  amount of the Certificates and the filing fee of the Commission as in effect on the
date on which the Registration  Statement was declared  effective,  (iv) the fees and expenses including  counsel's
fees and expenses in  connection  with any "blue sky" and legal  investment  matters,  (v) the fees and expenses of
the  Trustee  which shall  include  without  limitation  the fees and  expenses  of the  Trustee  (and the fees and
disbursements  of its counsel)  with respect to (A) legal and document  review of this  Agreement,  the Pooling and
Servicing Agreement,  the Certificates and related agreements,  (B) attendance at the Closing and (C) review of the
Mortgage  Loans to be  performed by the Trustee,  (vi) the  expenses  for  printing or  otherwise  reproducing  the
Certificates,  the  Prospectus  and the  Prospectus  Supplement,  (vii) the fees and expenses of each Rating Agency
(both initial and ongoing),  (viii) the fees and expenses  relating to the  preparation and recordation of mortgage
assignments  (including  intervening  assignments,  if any and if available,  to evidence a complete chain of title
from the originator  thereof to the Trustee) from the Mortgage Loan Seller to the Trustee or the expenses  relating
to the Opinion of Counsel  referred  to in Section  6(i)  hereof,  as the case may be, and (ix)  Mortgage  File due
diligence  expenses and other  out-of-pocket  expenses incurred by the Purchaser in connection with the purchase of
the Mortgage Loans and by Bear Stearns in connection  with the sale of the  Certificates.  The Mortgage Loan Seller
additionally  agrees to pay  directly to any third party on a timely  basis the fees  provided  for above which are
charged by such third party and which are billed periodically.

SECTION 12.       Accountants' Letters.

(i)      Deloitte & Touche LLP will review the  characteristics  of a sample of the Mortgage Loans described in the
Final  Mortgage Loan Schedule and will compare  those  characteristics  to the  description  of the Mortgage  Loans
contained in the Prospectus  Supplement under the captions  "Summary of Terms - The Mortgage Pool" and "Description
of the Mortgage  Loans" and in Schedule A thereto.  The Mortgage Loan Seller will  cooperate  with the Purchaser in
making available all information and taking all steps  reasonably  necessary to permit such accountants to complete
the review and to deliver the  letters  required of them under the  Underwriting  Agreement.  Deloitte & Touche LLP
will also confirm  certain  calculations  as set forth under the caption "Yield and Prepayment  Considerations"  in
the Prospectus Supplement.

(ii)     To the extent statistical  information with respect to the Servicer's  servicing  portfolio is included in
the Prospectus  Supplement under the caption "The Servicer," a letter from the certified public  accountant for the
Servicer will be delivered to the Purchaser  dated the date of the Prospectus  Supplement,  in the form  previously
agreed to by the Mortgage Loan Seller and the Purchaser, with respect to such statistical information.

SECTION 13.       Indemnification.

(i)      The Mortgage Loan Seller shall  indemnify and hold harmless the Purchaser and its directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or
liability or action in respect thereof,  to which they or any of them may become subject,  under the Securities Act
or  otherwise,  insofar as such loss,  claim,  damage,  liability or action arises out of, or is based upon (i) any
untrue  statement of a material fact contained in the Mortgage Loan Seller's  Information as identified in Exhibit
3, the omission to state in the  Prospectus  Supplement  or  Prospectus  (or any  amendment  thereof or  supplement
thereto  approved by the  Mortgage  Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is
identified),  in reliance upon and in conformity  with Mortgage Loan Seller's  Information a material fact required
to be stated therein or necessary to make the statements  therein in light of the  circumstances in which they were
made, not misleading,  (ii) any  representation or warranty assigned or made by the Mortgage Loan Seller in Section
7 or Section 8 hereof  being,  or alleged to be,  untrue or  incorrect,  or (iii) any failure by the Mortgage  Loan
Seller to perform  its  obligations  under this  Agreement;  and the  Mortgage  Loan  Seller  shall  reimburse  the
Purchaser  and each  other  indemnified  party  for any legal and other  expenses  reasonably  incurred  by them in
connection with investigating or defending or preparing to defend against any such loss, claim,  damage,  liability
or action.

         The  foregoing  indemnity  agreement  is in  addition  to any  liability  which the  Mortgage  Loan Seller
otherwise may have to the Purchaser or any other such indemnified party.

(ii)     The Purchaser  shall  indemnify and hold harmless the Mortgage Loan Seller and its  respective  directors,
officers  and  controlling  persons  (as  defined in Section 15 of the  Securities  Act) from and against any loss,
claim,  damage or liability or action in respect  thereof,  to which they or any of them may become subject,  under
the  Securities Act or otherwise,  insofar as such loss,  claim,  damage,  liability or action arises out of, or is
based upon (a) any untrue  statement of a material fact contained in the  Purchaser's  Information as identified in
Exhibit  4, the  omission  to state in the  Prospectus  Supplement  or  Prospectus  (or any  amendment  thereof  or
supplement  thereto approved by the Purchaser and in which additional  Purchaser's  Information is identified),  in
reliance upon and in conformity  with the  Purchaser's  Information,  a material fact required to be stated therein
or  necessary  to make  the  statements  therein  in light  of the  circumstances  in which  they  were  made,  not
misleading,  (b) any  representation or warranty made by the Purchaser in Section 9 hereof being, or alleged to be,
untrue or incorrect,  or (c) any failure by the Purchaser to perform its obligations under this Agreement;  and the
Purchaser  shall  reimburse  the Mortgage  Loan Seller,  and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in  connection  with  investigating  or defending or preparing to defend any
such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition to any liability
which the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

(iii)    Promptly  after  receipt  by an  indemnified  party  under  subsection  (i) or (ii) above of notice of the
commencement of any action,  such indemnified  party shall, if a claim in respect thereof is to be made against the
indemnifying  party  under such  subsection,  notify each party  against  whom  indemnification  is to be sought in
writing of the  commencement  thereof  (but the failure so to notify an  indemnifying  party shall not relieve such
indemnified  party from any  liability  which it may have under  this  Section 13 except to the extent  that it has
been  prejudiced in any material  respect by such failure or from any liability  which it may have  otherwise).  In
case any such action is brought  against any  indemnified  party,  and it  notifies  an  indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled to participate  therein and, to the extent it may
elect by written notice  delivered to the  indemnified  party  promptly  (but, in any event,  within 30 days) after
receiving the aforesaid notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such  indemnified  party.  Notwithstanding  the foregoing,  the indemnified  party or parties shall
have the right to employ its or their own  counsel  in any such case,  but the fees and  expenses  of such  counsel
shall be at the expense of such  indemnified  party or parties unless (a) the employment of such counsel shall have
been authorized in writing by one of the  indemnifying  parties in connection with the defense of such action,  (b)
the  indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action within a
reasonable  time after notice of commencement of the action,  or (c) such  indemnified  party or parties shall have
reasonably  concluded that there is a conflict of interest between itself or themselves and the indemnifying  party
in the  conduct of the  defense of any claim or that the  interests  of the  indemnified  party or parties  are not
substantially  co-extensive with those of the indemnifying party (in which case the indemnifying  parties shall not
have the right to direct the  defense of such  action on behalf of the  indemnified  party or  parties),  in any of
which  events such fees and  expenses  shall be borne by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local  counsel
in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying party
shall not be liable for any  settlement  or any claim or action  effected  without its written  consent;  provided,
however, that such consent was not unreasonably withheld.

(iv)     If the  indemnification  provided for in  paragraphs  (i) and (ii) of this Section 13 shall for any reason
be  unavailable  to an  indemnified  party in respect of any loss,  claim,  damage or  liability,  or any action in
respect  thereof,  referred  to in Section  13,  then the  indemnifying  party  shall in lieu of  indemnifying  the
indemnified  party  contribute  to the amount paid or payable by such  indemnified  party as a result of such loss,
claim,  damage or liability,  or action in respect  thereof,  in such proportion as shall be appropriate to reflect
the  relative  benefits  received by the Mortgage  Loan Seller on the one hand and the  Purchaser on the other from
the  purchase  and sale of the  Mortgage  Loans,  the  offering  of the  Certificates  and the  other  transactions
contemplated  hereunder.  No  person  found  liable  for  a  fraudulent  misrepresentation  shall  be  entitled  to
contribution from any person who is not also found liable for such fraudulent misrepresentation.

(v)      The parties hereto agree that reliance by an indemnified  party on any publicly  available  information or
any information or directions  furnished by an  indemnifying  party shall not constitute  negligence,  bad faith or
willful misconduct by such indemnified party.

SECTION 14.       Notices.  All  demands,  notices  and  communications  hereunder  shall be in writing  but may be
delivered by facsimile transmission  subsequently  confirmed in writing.  Notices to the Mortgage Loan Seller shall
be  directed  to EMC  Mortgage  Corporation,  2780 Lake Vista  Drive,  Lewisville,  Texas  75067  (Telecopy:  (214)
626-3800),  and notices to the Purchaser  shall be directed to Structured  Asset Mortgage  Investments II Inc., 383
Madison Avenue,  New York, New York 10179  (Telecopy:  (212-272-7206)),  Attention:  Baron  Silverstein;  or to any
other  address as may  hereafter  be  furnished  by one party to the other party by like  notice.  Any such demand,
notice or  communication  hereunder  shall be deemed to have been  received on the date received at the premises of
the  addressee  (as  evidenced,  in the case of  registered  or  certified  mail,  by the date  noted on the return
receipt)  provided  that it is received  on a Business  Day during  normal  business  hours and, if received  after
normal business hours, then it shall be deemed to be received on the next Business Day.

SECTION 15.       Transfer of Mortgage  Loans.  The  Purchaser  retains the right to assign the Mortgage  Loans and
any or all of its interest  under this  Agreement to the Trustee  without the consent of the Mortgage  Loan Seller,
and, upon such  assignment,  the Trustee shall succeed to the  applicable  rights and  obligations of the Purchaser
hereunder;  provided,  however,  the Purchaser  shall remain  entitled to the benefits set forth in Sections 11, 13
and 17 hereto and as provided in Section 2(i).  Notwithstanding  the  foregoing,  the sole and exclusive  right and
remedy of the Trustee with respect to a breach of a  representation  or warranty of the Mortgage  Loan Seller shall
be the cure,  purchase or  substitution  obligations  of the  Mortgage  Loan Seller  contained  in Sections 5 and 7
hereof.

SECTION 16.       Termination.  This  Agreement may be terminated  (a) by the mutual  consent of the parties hereto
prior to the Closing Date,  (b) by the  Purchaser,  if the  conditions to the  Purchaser's  obligation to close set
forth under  Section  10(1) hereof are not  fulfilled  as and when  required to be fulfilled or (c) by the Mortgage
Loan Seller,  if the  conditions to the Mortgage  Loan  Seller's  obligation to close set forth under Section 10(2)
hereof are not  fulfilled as and when  required to be  fulfilled.  In the event of  termination  pursuant to clause
(b), the Mortgage  Loan Seller shall pay,  and in the event of  termination  pursuant to clause (c), the  Purchaser
shall pay,  all  reasonable  out-of-pocket  expenses  incurred  by the other in  connection  with the  transactions
contemplated  by this  Agreement.  In the event of a  termination  pursuant  to clause  (a),  each  party  shall be
responsible for its own expenses.

SECTION 17.       Representations,  Warranties and Agreements to Survive Delivery. All representations,  warranties
and agreements  contained in this  Agreement,  or contained in certificates of officers of the Mortgage Loan Seller
submitted  pursuant  hereto,  shall remain operative and in full force and effect and shall survive delivery of the
Mortgage Loans to the Purchaser  (and by the Purchaser to the Trustee).  Subsequent to the delivery of the Mortgage
Loans to the Purchaser,  the Mortgage Loan Seller's  representations  and warranties  contained herein with respect
to the Mortgage  Loans shall be deemed to relate to the Mortgage  Loans  actually  delivered to the  Purchaser  and
included in the Final  Mortgage Loan Schedule and any  Substitute  Mortgage  Loan and not to those  Mortgage  Loans
deleted  from the  Preliminary  Mortgage  Loan  Schedule  pursuant to Section 3 hereof  prior to the closing of the
transactions contemplated hereby or any Deleted Mortgage Loan.

SECTION 18.       Severability.  If  any  provision  of  this  Agreement  shall  be  prohibited  or  invalid  under
applicable  law, this Agreement shall be ineffective  only to such extent,  without  invalidating  the remainder of
this Agreement.

SECTION 19.       Counterparts.  This  Agreement  may be  executed  in  counterparts,  each  of  which  will  be an
original, but which together shall constitute one and the same agreement.

SECTION 20.       Amendment.  This Agreement  cannot be amended or modified in any manner without the prior written
consent of each party.

SECTION 21.       GOVERNING  LAW.  THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF
NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN SECTIONS  5-1401 AND 5-1402 OF THE
NEW YORK GENERAL  OBLIGATION  LAW) AND SHALL BE  INTERPRETED  IN  ACCORDANCE  WITH THE LAWS OF SUCH STATE,  WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

SECTION 22.       Further  Assurances.  Each of the parties agrees to execute and deliver such instruments and take
such actions as another party may,  from time to time,  reasonably  request in order to effectuate  the purpose and
to carry out the terms of this  Agreement  including any  amendments  hereto which may be required by either Rating
Agency.

SECTION 23.       Successors  and  Assigns.  This  Agreement  shall  bind  and  inure  to  the  benefit  of  and be
enforceable  by the Mortgage Loan Seller and the Purchaser and their  permitted  successors and assigns and, to the
extent  specified  in Section 13 hereof,  Bear  Stearns,  and their  directors,  officers and  controlling  persons
(within the  meaning of federal  securities  laws).  The  Mortgage  Loan  Seller  acknowledges  and agrees that the
Purchaser may assign its rights under this Agreement (including,  without limitation,  with respect to the Mortgage
Loan Seller's  representations and warranties  respecting the Mortgage Loans) to the Trustee. Any person into which
the Mortgage Loan Seller may be merged or consolidated  (or any person  resulting from any merger or  consolidation
involving  the Mortgage  Loan Seller),  any person  resulting  from a change in form of the Mortgage Loan Seller or
any person  succeeding to the business of the Mortgage  Loan Seller,  shall be considered  the  "successor"  of the
Mortgage  Loan Seller  hereunder  and shall be  considered  a party hereto  without the  execution or filing of any
paper or any  further  act or consent on the part of any party  hereto.  Except as  provided  in the two  preceding
sentences and in Section 15 hereto,  this Agreement  cannot be assigned,  pledged or  hypothecated  by either party
hereto  without the written  consent of the other parties to this  Agreement  and any such  assignment or purported
assignment shall be deemed null and void.

SECTION 24.       The Mortgage  Loan Seller and the  Purchaser.  The Mortgage  Loan Seller and the  Purchaser  will
keep in full effect all rights as are necessary to perform their respective obligations under this Agreement.

SECTION 25.       Entire  Agreement.  This Agreement  contains the entire agreement and  understanding  between the
parties with  respect to the subject  matter  hereof,  and  supersedes  all prior and  contemporaneous  agreements,
understandings,  inducements and conditions,  express or implied,  oral or written,  of any nature  whatsoever with
respect to the subject matter hereof.

SECTION 26.       No  Partnership.  Nothing herein  contained  shall be deemed or construed to create a partnership
or joint venture between the parties hereto.

SECTION 27.       Third Party  Beneficiary.  The parties to this Agreement agree that the Certificate  Issuer shall
be a third party beneficiary of this Agreement.


                                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  the parties  hereto have caused their names to be signed hereto by their  respective
duly authorized officers as of the date first above written.


                                                              EMC MORTGAGE CORPORATION


                                                              By:_________________________________________________
                                                                 Name:
                                                                 Title:


                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                              By:_________________________________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall include each of the following  items,  which
shall be available for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser
or its designee pursuant to the terms of the Agreement:

                  (i)      The original  Mortgage Note,  endorsed  without recourse to the order of the Trustee and
         showing an unbroken chain of  endorsements  from the original payee thereof to the Person  endorsing it to
         the Trustee, or a lost note affidavit;

                  (ii)     The  original  Mortgage  and, if the  related  Mortgage  Loan is a MOM Loan,  noting the
         presence of the MIN and language  indicating that such Mortgage Loan is a MOM Loan,  which shall have been
         recorded  (or if the  original  is not  available,  a copy),  with  evidence of such  recording  indicated
         thereon (or if the original  Security  Instrument,  assignments to the Trustee or intervening  assignments
         thereof which have been  delivered,  are being  delivered or will,  upon receipt of recording  information
         relating to the Security  Instrument  required to be included  thereon,  be delivered to recording offices
         for recording  and have not been  returned to the Mortgage  Loan Seller in time to permit their  recording
         as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the Mortgage Loan is a MOM Loan, a certified copy of the  assignment  (which may
         be in the form of a blanket  assignment if permitted in the  jurisdiction in which the Mortgaged  Property
         is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with  evidence of recording  with
         respect  to  each  Mortgage  Loan  in the  name  of the  Trustee  thereon  (or  if the  original  Security
         Instrument,  assignments to the Trustee or intervening assignments thereof which have been delivered,  are
         being  delivered  or will,  upon  receipt of recording  information  relating to the  Security  Instrument
         required to be included  thereon,  be  delivered  to  recording  offices for  recording  and have not been
         returned to the Mortgage Loan Seller in time to permit their  delivery as specified in Section  2.01(b) of
         the Pooling and  Servicing  Agreement,  the  Mortgage  Loan Seller may deliver a true copy  thereof with a
         certification  by the  Mortgage  Loan  Seller,  on the  face  of  such  copy,  substantially  as  follows:
         "Certified to be a true and correct copy of the original, which has been transmitted for recording");

                  (iv)     All intervening  assignments of the Security  Instrument,  if applicable and only to the
         extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy or  certificate  of  primary  mortgage  guaranty
         insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or mortgagee's  certificate of title  insurance
         or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.





--------------------------------------------------------------------------------





                                                      EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The Preliminary and Final Mortgage Loan Schedules shall set forth the following  information  with respect
to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;

(b)      the property type;

(c)      the Mortgage Interest Rate;

(d)      the Servicing Fee Rate;

(e)      the LPMI Fee, if applicable;

(f)      the Trustee Fee Rate, if applicable;

(g)      the Net Rate;

(h)      the maturity date;

(i)      the stated original term to maturity;

(j)      the stated remaining term to maturity;

(k)      the original Principal Balance;

(l)      the first payment date;

(m)      the principal and interest payment in effect as of the Cut-off Date;

(n)      the unpaid Principal Balance as of the Cut-off Date;

(o)      the Loan-to-Value Ratio at origination;

(p)      the insurer of any Primary Mortgage Insurance Policy;

(q)      the MIN with respect to each MOM Loan;

(r)      the Gross Margin, if applicable;

(s)      the next Adjustment Date, if applicable;

(t)      the Maximum Lifetime Mortgage Rate, if applicable;

(u)      the Minimum Lifetime Mortgage Rate, if applicable;

(v)      the Periodic Rate Cap, if applicable;

(w)      the Loan Group;

(x)      a code indicating whether the Mortgage Loan is negatively amortizing;

(y)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven or ten
         years or any other period;

(z)      the Prepayment Charge, if any;

(aa)     lien position (e.g., first lien or second lien);

(bb)     a code indicating whether the Mortgage Loan is has a balloon payment;

(cc)     a code indicating whether the Mortgage Loan is an interest-only loan;

(dd)     the interest-only term, if applicable;

(ee)     the Mortgage Loan Seller; and

(ff)     the original amortization term.

Such schedule also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,  the total
of each of the amounts  described  under (n) and (j) above,  the weighted  average by  principal  balance as of the
Cut-off Date of each of the rates described under (c) through (h) above,  and the weighted  average  remaining term
to maturity by unpaid principal balance as of the Cut-off Date.





--------------------------------------------------------------------------------





                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLER'S INFORMATION




         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY OF TERMS
-- Mortgage Pool,"  "DESCRIPTION OF THE MORTGAGE LOANS" and "SCHEDULE I -- CERTAIN  CHARACTERISTICS OF THE MORTGAGE
LOANS."





--------------------------------------------------------------------------------





                                                      EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan Seller's
Information.





--------------------------------------------------------------------------------





                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request





--------------------------------------------------------------------------------





                                                    EXHIBIT 6

                        Standard & Poor's LEVELS® Glossary, Version 5.7 Revised, Appendix E

                                                                                  REVISED August 1, 2005

APPENDIX E – Standard & Poor's Anti-Predatory Lending Categorization


                  Standard  &  Poor's  has  categorized  loans  governed  by  anti-predatory  lending  laws  in the
Jurisdictions  listed below into three  categories  based upon a  combination  of factors that include (a) the risk
exposure  associated  with the assignee  liability and (b) the tests and thresholds  set forth in those laws.  Note
that certain loans  classified by the relevant  statute as Covered are included in Standard & Poor's High Cost Loan
Category because they included  thresholds and tests that are typical of what is generally  considered High Cost by
the industry.

Standard & Poor's High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 – Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
– current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind. Code Ann.   High Cost Home Loan
                                   §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 – High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
----------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan Practices Act   High Cost Home Mortgage Loan
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------


Standard & Poor's Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 – Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 – March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 – July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor's Home Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 – Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 – March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------





--------------------------------------------------------------------------------





                                                    SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES


------------------------------- ----------------- ---------------------
Offered Certificates                  S&P               Moody's
------------------------------- ----------------- ---------------------
Class I-A-1                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-A-2                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-A-3                           AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-X                             AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-1                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-2                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class II-A-3                          AAA                 Aaa
------------------------------- ----------------- ---------------------
Class I-B-1                           AA+                 Aaa
------------------------------- ----------------- ---------------------
Class I-B-2                            AA                 Aa1
------------------------------- ----------------- ---------------------
Class I-B-3                           AA-                 Aa2
------------------------------- ----------------- ---------------------
Class I-B-4                            A+                 Aa3
------------------------------- ----------------- ---------------------
Class I-B-5                            A                   A2
------------------------------- ----------------- ---------------------
Class I-B-6                           BBB                 Baa2
------------------------------- ----------------- ---------------------
Class I-B-7                           BBB-                Baa3
------------------------------- ----------------- ---------------------
Class II-B-1                           AA                 Aa1
------------------------------- ----------------- ---------------------
Class II-B-2                           A                  Aa2
------------------------------- ----------------- ---------------------
Class II-B-3                          BBB                  A1
------------------------------- ----------------- ---------------------
Class II-B-4                          BBB-                 A3
------------------------------- ----------------- ---------------------


The Class I-XP, Class II-XP, Class I-R, Class II-R, Class I-B-IO and Class II-B-IO Certificates have not been
rated.

None of the above ratings has been lowered,  qualified or withdrawn  since the dates of issuance of such ratings by
the Rating Agencies.





--------------------------------------------------------------------------------





                                                    SCHEDULE B

                                              MORTGAGE LOAN SCHEDULE

                                              (Provided upon request)









--------------------------------------------------------------------------------





                                                                                                          EXHIBIT I



                                     FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells Fargo Bank,  National  Association,  a banking  corporation,  having a
         place of  business at 9062 Old  Annapolis  Road,  Columbia,  Maryland,  as Trustee  (and in no personal or
         other  representative  capacity) under the Pooling and Servicing  Agreement,  dated as of July 1, 2006, by
         and among  Structured  Asset Mortgage  Investments II Inc., the Trustee and EMC Mortgage  Corporation  (as
         amended,  restated,  supplemented or otherwise  modified from time to time, the  "Agreement";  capitalized
         terms not defined herein have the definitions  assigned to such terms in the  Agreement),  relating to the
         Bear Stearns  Mortgage  Funding Trust  2006-AR1,  Mortgage  Pass-Through  Certificates,  Series  2006-AR1,
         hereby appoints  _______________,  in its capacity as Servicer under the Agreement,  as the Trustee's true
         and  lawful  Special  Attorney-in-Fact,  in the  Trustee's  name,  place and  stead and for the  Trustee's
         benefit,  but only in its capacity as Trustee aforesaid,  to perform all acts and execute all documents as
         may be customary,  necessary and  appropriate  to effectuate  the  following  enumerated  transactions  in
         respect of any  mortgage,  deed of trust,  promissory  note or real  estate  owned from time to time owned
         (beneficially  or in title,  whether the  Trustee is named  therein as  mortgagee  or  beneficiary  or has
         become  mortgagee or beneficiary by virtue of endorsement,  assignment or other  conveyance) or held by or
         registered  to the  Trustee  (directly  or through  custodians  or  nominees),  or in respect of which the
         Trustee has a security  interest or other lien, all as provided  under the  applicable  Agreement and only
         to the extent the  respective  Trustee  has an interest  therein  under the  Agreement,  and in respect of
         which the Servicer is acting as servicer pursuant to the Agreement (the "Mortgage Documents").





This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to conform to
the original intent of the parties thereto or to correct title errors discovered after title insurance was issued
and where such modification or re-recording does not adversely affect the lien under the Mortgage Document as
insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public  utility
company or a state or federal  agency or unit with powers of eminent  domain  including,  without  limitation,  the
execution of partial  satisfactions/releases,  partial  reconveyances  and the execution of requests to trustees to
accomplish same.

3.       The conveyance of the properties  subject to a Mortgage Document to the applicable  mortgage  insurer,  or
the closing of the title to the  property to be acquired as real estate so owned,  or  conveyance  of title to real
estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage  Document  or full  conveyance  upon  payment and
discharge of all sums secured thereby, including, without limitation, cancellation of the related note.

6.       The assignment of any Mortgage  Document,  in connection  with the repurchase of the mortgage loan secured
and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon payment and  discharge of all sums secured  thereby in
conjunction with the refinancing thereof, including, without limitation, the assignment of the related note.

8.       With respect to a Mortgage  Document,  the  foreclosure,  the taking of a deed in lieu of foreclosure,  or
the completion of judicial or  non-judicial  foreclosure  or  termination,  cancellation  or rescission of any such
foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and performance of such other actions as
                  may be  necessary  under  the  terms  of the  Mortgage  Document  or state  law to  expeditiously
                  complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and interest
(which now is, or  hereafter  shall  become due and  payable)  belonging  to or  claimed by the  Trustee  under the
Mortgage Documents, and to use or take any lawful means for recovery thereof by legal process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts  and/or  negotiable  instruments  made payable to the
Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such instruments and to do and
perform all and every act and thing  necessary and proper to carry into effect the power or powers  granted by this
Limited Power of Attorney,  subject to the terms and conditions  set forth in the Agreement  including the standard
of care  applicable  to the  servicer  in the  Agreement,  and hereby does  ratify and  confirm  what such  Special
Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.




         IN WITNESS  WHEREOF,  the Trustee has caused its  corporate  name and seal to be hereto signed and affixed
and these presents to be acknowledged by its duly elected and authorized officer this ___ day of _________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:_________________________________________________
                                                                 Name:
                                                                 Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                         Name:
Title:                                                        Title:






STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On ______________,  20___, before me, the undersigned,  a Notary Public in and for said state,  personally
appeared  __________________,  personally  known to me to be the  person  whose  name is  subscribed  to the within
instrument,  and such person  acknowledged to me that such person  executed the within  instrument in such person's
authorized  capacity  as a Senior  Vice  President  of Wells Fargo  Bank,  National  Association,  and that by such
signature on the within instrument the entity upon behalf of which such person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public





--------------------------------------------------------------------------------






                                                                                                          EXHIBIT J
                                                    [RESERVED]






--------------------------------------------------------------------------------






                                                                                                          EXHIBIT K

                                         LOAN LEVEL FORMAT FOR TAPE INPUT,
                                             SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                        COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)



Trailer Record:

Number of Records                  001-006          6                 9(06)
FILLER                             007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 – After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 – After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 – After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces





--------------------------------------------------------------------------------





                                                       S-A-1
                                                                                                          EXHIBIT L

                                        REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells Fargo Bank in an Excel  spreadsheet  format with fixed field names and data type.
The Excel spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

         Name                                                 Type                                Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o        Items in bold are  MANDATORY  FIELDS.  We must receive  information  in those fields every month in order
         for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate  that a special  action is being taken.
The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells Fargo Bank will accept alternative  Action Codes to those above,  provided that the Codes are consistent with
industry  standards.  If Action Codes other than those above are used,  the  Servicer  must supply Wells Fargo Bank
with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action  Code 12 - To  report a  Mortgage  Loan  for  which  the  Borrower  has been  granted  relief  for  curing a
delinquency.  The Action  Date is the date the relief is  expected  to end.  For  military  indulgence,  it will be
three months after the Borrower's discharge from military service.

Action Code 15 - To report the Borrower's  filing for bankruptcy or instituting  some other type of litigation that
will  prevent  or delay  liquidation  of the  Mortgage  Loan.  The  Action  Date will be  either  the date that any
repayment plan (or  forbearance)  instituted by the bankruptcy court will expire or an additional date by which the
litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the property.  The
Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision  has been made to foreclose  the  Mortgage  Loan.  The Action Date is
the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been
accepted,  and the  Servicer,  on behalf of the owner of the  Mortgage  Loan,  has  acquired  the  property and may
dispose of it. The Action  Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the date the deed is
recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a
total  condemnation of the property has occurred.  The Action Date is the date of the foreclosure  sale or the date
the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been foreclosed,  or a deed-in-lieu has been accepted,  and the
property may be conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is
the date of the foreclosure sale, or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative Loss Mitigation  Types to those above,  provided that they are consistent
with  industry  standards.  If Loss  Mitigation  Types other than those above are used,  the  Servicer  must supply
Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:

         Mortgagor
         Tenant
         Unknown
         Vacant





--------------------------------------------------------------------------------





                                                                                                          EXHIBIT M

                                                    [RESERVED]





--------------------------------------------------------------------------------







                                                                                                          EXHIBIT N

                                             Form of Cap Contract


[img1.jpg]


Wachovia
                                     RATE CORRIDOR TRANSACTION CONFIRMATION



DATE:                      July 27, 2006

TO:                        Bear Stearns Mortgage Funding Trust 2006-AR1 ("Counterparty")
ATTENTION:                 Client Manager - BSMF 2006-AR1
TELEPHONE:
FACSIMILE:                 410-715-2380

FROM:                      Wachovia Bank, NA ("Wachovia")
TELEPHONE:                 704-383-4599
FACSIMILE:                 704-383-9139

SUBJECT:                   Fixed Income Derivatives Confirmation and Agreement

REFERENCE NUMBER:  [______]

The  purpose  of this  letter  agreement  ("Agreement")  is to  confirm  the  terms  and  conditions  of the  current
Transaction  entered  into on the Trade  Date  specified  below  (the  "Transaction")  between  Wachovia  Bank,  N.A.
("Wachovia")  and Wells Fargo Bank, N.A., not  individually,  but solely as trustee (the "Trustee") on behalf of Bear
Stearns Mortage Funding Trust 2006-AR1  ("Counterparty") created under the Pooling and Servicing Agreement,  dated as
of July 01, 2006,  among  Structured  Asset Mortgage  Investments II Inc., as depositor,  Wells Fargo Bank,  N.A., as
trustee and EMC Mortgage  Corporation,  as servicer,  sponsor and company (the  "Pooling and  Servicing  Agreement").
This  Agreement,  which evidences a complete and binding  agreement  between you and us to enter into the Transaction
on the terms set forth below,  constitutes a  "Confirmation"  as referred to in the "ISDA Form Master  Agreement" (as
defined below), as well as a "Schedule" as referred to in the ISDA Form Master Agreement.

1.       This  Agreement  is  subject  to the 2000  ISDA  Definitions  (the  "Definitions"),  as  published  by the
         International  Swaps and Derivatives  Association,  Inc. ("ISDA").  Any reference to a "Swap Transaction" in
         the  Definitions  is deemed to be a reference to a  "Transaction"  for purposes of this  Agreement,  and any
         reference to a  "Transaction"  in this  Agreement is deemed to be a reference  to a "Swap  Transaction"  for
         purposes  of the  Definitions.  You and we have  agreed  that  this  Agreement  in lieu of  forms  part  of,
         supplements  and is subject to a 1992 ISDA Master  Agreement  (Multicurrency-Cross  Border)  form (the "ISDA
         Form Master Agreement");  with such elections and modifications as set forth herein and this Agreement shall
         form part of, supplement and be subject to such ISDA Form Master Agreement.  For the avoidance of doubt, the
         Transaction  described  herein shall be the sole  Transaction  governed by such ISDA Form Master  Agreement.
         Each term  capitalized but not defined herein or in the Definitions  shall have the meaning assigned thereto
         in the Pooling and Servicing  Agreement.  In the event of any  inconsistency  between the provisions of this
         Agreement and the Definitions or the ISDA Form Master  Agreement,  this Agreement shall prevail for purposes
         of the  Transaction.  Each  reference  to a  "Section"  (unless  specifically  referencing  the  Pooling and
         Servicing  Agreement) or to a "Section" "of this Agreement" will be construed as a reference to a Section of
         the ISDA Form Master Agreement.





2.  The terms of the particular Transaction to which the Confirmation relates are as follows:

Transaction Type:                         Rate Corridor
Currency for Payments:                    U.S. Dollars
Notional Amount:                          With respect to any Calculation Period, the lesser of (i) the Calculation
                                          Amount set forth for such period on Schedule I attached hereto and (ii) the
                                          aggregate Principal Balance of the Mortgage Loans immediately preceding the
                                          Distribution Date which occurs on or about the Floating Rate Payer Payment
                                          Date for such period.
Term:
      Trade Date:                         July 26, 2006
      Effective Date:                     July 31, 2006
      Termination Date:                   November 25, 2014, subject to adjustment in accordance with the Modified
                                          Following Business Day Convention.
Fixed Amount:
      Fixed Amount Payer:                 Counterparty
      Fixed Amount:                       USD 244,000.00
      Payment Date:                       July 31, 2006
Floating Amounts:
      Floating Rate Payer:                Wachovia
      Cap Rate:                           For a Calculation Period, the amount set forth opposite that Calculation
                                          Period on Schedule I hereto
      Floating Rate Payer                 Monthly on the 25th of each month commencing August 25, 2006, through and
      Period End Dates:                   including the Termination Date
                                          Early Payment shall be applicable. The Floating Rate Payer Payment Date
      Floating Rate Payer                 shall be one New York Business Day preceding each Floating Rate Payer Period
      Payment Dates:                      End Date.
      Floating Rate Option:               USD-LIBOR-BBA
      Reset Dates:                        The first day of each Calculation Period.
      Compounding:                        Inapplicable
      Business Day:                       New York
      Business Day Convention:            Modified Following
      Floating Rate Option:               USD-LIBOR-BBA, provided, however, the Relevant Rate for a Reset Date shall
                                          be determined on the day that is two London Banking Days preceding such
                                          Reset Date and if the Floating Rate Option for a Calculation Period is
                                          greater than 10.50% then the Floating Rate Option for such Calculation
                                          Period shall be deemed 10.50%
      Calculation Agent:                  Wachovia




3.       Provisions Deemed Incorporated in a Schedule to the Master Agreement:

Part 1.  Termination Provisions.  For purposes of the Master Agreement:

(a)      "Specified Entity" is not applicable to Wachovia or Counterparty for any purpose.

(b)      "Breach of Agreement" provision of Section 5(a)(ii) will not apply to Wachovia or Counterparty.

(c)      "Credit  Support  Default"  provisions of Section  5(a)(iii) will apply to Wachovia (if Wachovia enters into
         or delivers a Credit  Support  Document and posts  collateral  or provides a guarantee  or other  contingent
         agreement pursuant to Part 5(h) below), and will not apply to Counterparty.

(d)      "Misrepresentation" provisions of Section 5(a)(iv) will not apply to Wachovia or Counterparty.

(e)      "Specified  Transaction" is not applicable to Wachovia or Counterparty for any purpose,  and, accordingly,
Section 5(a)(v) shall not apply to Wachovia or Counterparty.

(f)      The "Cross Default" provisions of Section 5(a)(vi) will not apply to Wachovia or to  Counterparty.

(g)      The "Bankruptcy" provision of Section 5(a)(vii)(2) will not apply to Counterparty.

(h)      The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to Wachovia or Counterparty.

(i)         The "Automatic Early Termination" provision of Section 6(a) will not apply to Wachovia or to Counterparty.


(j)      Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

         (i)      Market Quotation will apply.

         (ii)     the Second Method will apply.

(k)      "Termination Currency" means United States Dollars.

(l)      Limitation  on Events of  Default.  Notwithstanding  the terms of  Sections 5 and 6 of the ISDA Form  Master
Agreement,  if at any time and so long as the  Counterparty has satisfied in full all its payment  obligations  under
Section  2(a)(i)  of the ISDA Form  Master  Agreement  and has at the time no  future  payment  obligations,  whether
absolute or contingent,  under such Section, then unless Wachovia is required pursuant to appropriate  proceedings to
return to the Counterparty or otherwise  returns to the  Counterparty  upon demand of the Counterparty any portion of
any such payment,  (a) the  occurrence of an event  described in Section 5(a) of the ISDA Form Master  Agreement with
respect to the  Counterparty  shall not constitute an Event of Default or Potential  Event of Default with respect to
the  Counterparty  as  Defaulting  Party and (b) Wachovia  shall be entitled to designate an Early  Termination  Date
pursuant to Section 6 of the ISDA Form Master  Agreement  only as a result of the  occurrence of a Termination  Event
set forth in either  Section  5(b)(i) or 5(b)(ii) of the ISDA Form Master  Agreement  with respect to Wachovia as the
Affected  Party,  or Section  5(b)(iii)  with  respect  to  Wachovia  as the  Burdened  Party.  For  purposes  of the
Transaction to which this Agreement  relates,  Counterparty's  only payment  obligation  under Section 2(a)(i) of the
ISDA Form Master Agreement is to pay the Fixed Amount on the Fixed Rate Payer Payment Date.


Part 2.  Tax Representations.

         (a) Payer  Representations.  For the purpose of Section 3(e) of this  Agreement,  each of Wachovia and the
         Counterparty makes the following representation:

         It is not  required  by any  applicable  law, as modified  by the  practice of any  relevant  governmental
         revenue  authority,  of any Relevant  Jurisdiction  to make any deduction or withholding for or on account
         of any Tax from any payment (other than interest under Section 2(e),  6(d)(ii) or 6(e) of this  Agreement)
         to be made by it to the other  party under this  Agreement.  In making  this  representation,  it may rely
         on:

                  (i)      the  accuracy of any  representations  made by the other party  pursuant to Section 3(f)
                  of this Agreement;

                  (ii)     the  satisfaction  of the  agreement  contained in Section  4(a)(i) or 4(a)(iii) of this
                  Agreement  and the  accuracy  and  effectiveness  of any  document  provided  by the other  party
                  pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

                  (iii) the  satisfaction  of the  agreement  of the other party  contained in Section 4(d) of this
                  Agreement,  provided  that it shall  not be a breach of this  representation  where  reliance  is
                  placed on clause  (ii) and the other  party does not  deliver a form or  document  under  Section
                  4(a)(iii) by reason of material prejudice to its legal or commercial position.

         (b)      Payee Representations. For the purpose of Section 3(f) of this Agreement:

                  (i)      Party A makes the following representation(s):

                  (A)      It is a national  banking  association  organized or formed under the laws of the United
                           States and is a United States resident for United States federal income tax purposes.

                  (B)      Party A makes no other Payee Tax Representations.

         (ii)     Party B makes the following representation(s):

                  (A)      Party B is a common law trust formed under the laws of the State of New York.



Part 3.  Agreement to Deliver Documents.  For the purpose of Section 4(a):

 (1)     Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered

Wachovia                              A  correct,  complete  and  duly   (A)  before  the first  Payment  Date  under this
                                      executed U.S.  Internal  Revenue   Agreement,  (B) promptly upon  reasonable  demand
                                      Service  Form W-9 (or  successor   by  the  other  party  and  (C)   promptly   upon
                                      thereto),      together     with   learning that any such form  previously  provided
                                      appropriate  attachments,   that   by the party has become obsolete or incorrect.
                                      eliminates     U.S.      federal
                                      withholding      and      backup
                                      withholding  tax on  payments to
                                      Wachovia under this Agreement.

Counterparty                          A  correct,  complete  and  duly   (A)  before  the first  Payment  Date  under this
                                      executed U.S.  Internal  Revenue   Agreement,  (B) promptly upon  reasonable  demand
                                      Service  Form W-9 (or  successor   by  the  other  party  and  (C)   promptly   upon
                                      thereto),      together     with   learning that any such form  previously  provided
                                      appropriate  attachments,   that   by the party has become obsolete or incorrect.
                                      eliminates     U.S.      federal
                                      withholding      and      backup
                                      withholding  tax on  payments to
                                      Counterparty      under     this
                                      Agreement.

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d) Representation
deliver document         Certificate                     be delivered

Wachovia and             Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of this Agreement
                         evidence the authority of       and such Confirmation
                         the delivering party or its
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver this Agreement, any
                         Confirmation , and any
                         Credit Support Documents to
                         which it is a party, and to
                         evidence the authority of
                         the delivering party or its
                         Credit Support Provider to
                         perform its obligations
                         under this Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be

Wachovia and             A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of this Agreement
                         party, as to the incumbency     and such Confirmation
                         and authority of the
                         respective officers of the
                         party signing this Agreement,
                         any relevant Credit Support
                         Document, or any
                         Confirmation, as the case may
                         be

Wachovia                 Annual Report of Wachovia       To be made available on       Yes
                         Corporation containing          http://wachovia.com/inside/page/0,,133_202_270,00.html
                         consolidated financial          as soon as available and in
                         statements certified by         any event within 90 days
                         independent certified public    after the end of each
                         accountants and prepared in     fiscal year of Party A
                         accordance with generally
                         accepted accounting
                         principles in the country in
                         which such party is organized

Wachovia                 Quarterly Financial             To be made available on       Yes
                         Statements of Wachovia          http://wachovia.com/inside/page/0,,133_202_270,00.html
                         Corporation containing          as soon as available and in
                         unaudited, consolidated         any event within 30 days
                         financial statements of such    after the end of each
                         party's fiscal quarter          fiscal quarter of Party A
                         prepared in accordance with
                         generally accepted accounting
                         principles in the country in
                         which such party is organized

Wachovia and the         An opinion of counsel with      Upon the execution and        Yes
Counterparty             respect to the due              delivery of this Agreement
                         authorization, execution and
                         enforceability of this
                         Agreement, acceptable to
                         Counterparty.




Part 4.   Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of this Agreement:

         Address for notices or communications to Wachovia:

                  Wachovia Bank, National Association
                  301 South College, DC-8
                  Charlotte, NC 28202-0600
                  Attention: Bruce M. Young
                  Senior Vice President, Risk Management
                  Fax: (704) 383-0575
                  Phone: (704) 383-8778

                  (For all purposes)

         Address for notices or communications to the Counterparty:

                  c/o Wells Fargo Bank, N.A.
                  Attention: Client Manager/Bear Stearns Mortgage Funding Trust 2006-AR1
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Fax:  (410) 715-2380
                  Phone: (410) 884-2000

                  (For all purposes)


(b)      Process Agent.  For the purpose of Section 13(c):

                  Wachovia appoints as its Process Agent:     Not Applicable

                  Counterparty appoints as its Process Agent: Not Applicable

 (c)     Offices.  The  provisions  of  Section  10(a) will not apply to this  Agreement;  neither  Wachovia  nor the
         Counterparty  has any Offices other than as set forth in the Notices  Section and Wachovia  agrees that, for
         purposes of Section  6(b) of this  Agreement,  it shall not in future have any Office  other than one in the
         United States.

 (d)     Multibranch Party.  For the purpose of Section 10(c) of this Agreement:

         Wachovia is not a Multibranch Party.

         Counterparty is not a Multibranch Party.

(e)      Credit Support Document.

         Wachovia:                  None or, in that event that  Wachovia  posts  collateral  under a Credit  Support
                                    Annex or  provides a guarantee  or other  contingent  agreement  pursuant to Part
                                    5(h) below, such Credit Support Annex or guarantee or other contingent  agreement
                                    beginning on the effective date of such ISDA Credit Support Annex or document.

         Counterparty:              Not Applicable

(f)      Credit Support Provider.

         Wachovia:                  None or, in that event that  Wachovia  provides a guarantee  or other  contingent
                                    agreement  pursuant  to Part 5(h)  below,  such  guarantor  or other  provider of
                                    credit support  beginning on the effective date of such ISDA Credit Support Annex
                                    or document.

         Counterparty:              Not Applicable

(g)      Governing  Law.  The  parties  to this  Agreement  hereby  agree that the law of the State of New York shall
govern their rights and duties in whole,  without  regard to the conflict of law  provisions  thereof  other than New
York General Obligations Law Sections 5-1401 and 5-1402.

(h)           Netting of  Payments.  The  parties  agree that  subparagraph  (ii) of Section  2(c) of the ISDA Form
Master Agreement will apply to any Transaction.

(i)      "Affiliate". Counterparty shall be deemed not to have any Affiliates for purposes of this Agreement.

Part 5.  Others Provisions.


(a)      Severability.     If any term,  provision,  covenant,  or condition of this  Agreement,  or the  application
thereof to any party or  circumstance,  shall be held to be invalid  or  unenforceable  (in whole or in part) for any
reason,  the remaining terms,  provisions,  covenants,  and conditions hereof shall continue in full force and effect
as if this  Agreement  had been  executed  with the  invalid or  unenforceable  portion  eliminated,  so long as this
Agreement as so modified  continues to express,  without material change,  the original  intentions of the parties as
to the subject matter of this  Agreement and the deletion of such portion of this  Agreement  will not  substantially
impair the respective benefits or expectations of the parties;  provided,  however, that this severability  provision
shall not be applicable  if any provision of Section 2, 5, 6, or 13 (or any  definition or provision in Section 14 to
the extent it relates to, or is used in or in  connection  with any such  Section)  shall be so held to be invalid or
unenforceable.  The  parties  shall  endeavor  to engage  in good  faith  negotiations  to  replace  any  invalid  or
unenforceable  term,  provision,  covenant or condition  with a valid or  enforceable  term,  provision,  covenant or
condition,  the  economic  effect of which comes as close as possible to that of the invalid or  unenforceable  term,
provision, covenant or condition.

The parties  shall  endeavor to engage in good faith  negotiations  to replace  any  invalid or  unenforceable  term,
provision,  covenant or condition with a valid or enforceable term,  provision,  covenant or condition,  the economic
effect of which  comes as close as  possible to that of the invalid or  unenforceable  term,  provision,  covenant or
condition.

(b)      Consent to Recording.  Each party hereto consents to the monitoring or recording,  at any time and from time
to time, by the other party of any and all  communications  between officers or employees of the parties,  waives any
further notice of such  monitoring or recording,  and agrees to notify its officers and employees of such  monitoring
or recording.

(c)      Waiver of Jury Trial.      Each  party  waives  any right it may have to a trial by jury in  respect  of any
Proceedings relating to this Agreement or any Credit Support Document.

(d)      Set-Off.  Notwithstanding  any provision of this Agreement or any other existing or future  agreement,  each
party irrevocably  waives any and all rights it may have to set off, net, recoup or otherwise  withhold or suspend or
condition  payment or performance of any obligation  between it and the other party hereunder  against any obligation
between it and the other party under any other  agreements;  provided that nothing herein shall be construed to waive
or otherwise  limit the netting  provisions  contained in Sections  2(c)(ii) or Section 6(e) of this Agreement or the
setoff rights  contained in the Credit  Support  Annex.  The  provisions for Set-off set forth in Section 6(e) of the
ISDA Form Master Agreement shall not apply for purposes of this Transaction.

(e)      Additional Definitional Provisions.

As used in this Agreement, the following terms shall have the meanings set forth below, unless the context clearly
requires otherwise:

                  "Moody's" means Moody's Investors Service, Inc., or any successor.

                  "S&P" means Standard & Poor's Ratings Services, or any successor.

                  "Fitch" means Fitch Ratings Ltd., or any successor.


(f)  Reserved.

(g) Additional Termination Events.  Additional Termination Events will apply:

                    (i) If a Rating  Agency  Downgrade  has occurred and Wachovia has not complied  with Part 5(h) below,  then an
                    Additional  Termination  Event shall have occurred with respect to Wachovia and Wachovia shall be
                    the sole Affected Party with respect to such Additional Termination Event.

                    (ii) If, at any time, a mandatory redemption,  auction call redemption,  optional redemption, tax
                    redemption,  clean-up call,  termination  upon  liquidation or repurchase in full of all mortgage
                    loans or other  prepayment in full or repayment in full of all  Certificates  outstanding  occurs
                    under the Pooling and Servicing  Agreement (or any notice is given to that effect and such notice
                    is not capable of being  rescinded),  then an  Additional  Termination  Event shall have occurred
                    with respect to Counterparty  and  Counterparty  shall be the sole Affected Party with respect to
                    such Additional  Termination Event; provided,  however, that notwithstanding  Section 6(b)(iv) of
                    the ISDA Form Master Agreement,  both Wachovia and Counterparty shall have the right to designate
                    an Early Termination Date in respect of this Additional  Termination Event; provided further that
                    the Early Termination Date in respect of this Additional  Termination Event shall not be prior to
                    the final distribution date for the Certificates.

                           (iii)    If,  upon the  occurrence  of a Swap  Disclosure  Event (as  defined in Part 5(n)
                    below)  Wachovia  has not,  within 10 Business  Days after such Swap  Disclosure  Event  complied
                    with any of the  provisions  set forth in clause  (iii) of Part 5(n)  below,  then an  Additional
                    Termination  Event shall have  occurred  with respect to Wachovia and Wachovia  shall be the sole
                    Affected Party with respect to such Additional Termination Event.

(h) Rating Agency Downgrade.  In the event that (i) Wachovia's  short-term  unsecured and unsubordinated  debt rating
is  reduced  below  "A-1" by S&P,  or if such  short-term  debt  rating is below  "A-1" or  Wachovia  does not have a
short-term  debt rating from S&P,  Wachovia's  long-term  unsecured and  unsubordinated  debt rating is reduced below
"A+" by S&P, (ii) Wachovia's  long-term  unsecured and unsubordinated debt rating is reduced below "A1" by Moody's or
its  short-term  unsecured and  unsubordinated  debt rating is reduced  below "P1" by Moody's,  or, in the event that
Wachovia does not have a short-term rating from Moody's,  if Wachovia's  long-term  unsecured and unsubordinated debt
rating is reduced below "Aa3" by Moody's or (iii) Wachovia's  long-term  unsecured and unsubordinated  debt rating is
withdrawn or reduced below "A" by Fitch or its short-term  unsecured and  unsubordinated  debt rating is withdrawn or
reduced  below  "F1" by Fitch  (and  together  with S&P and  Moody's,  the "Swap  Rating  Agencies"  and such  rating
thresholds,  "Approved Rating Thresholds" and any such reduction below the Approved Rating Thresholds,  a "Collateral
Rating Downgrade  Event"),  then within 30 days after such rating  withdrawal or downgrade by one or more Swap Rating
Agencies  (unless,  within 30 days after such withdrawal or downgrade,  each such Swap Rating Agency,  as applicable,
has reconfirmed the rating of the Mortgage  Pass-Through  Certificates,  Series 2006-AR1 (the  "Certificates")  which
was in effect  immediately  prior to such withdrawal or downgrade),  Wachovia  shall, at its own expense,  subject to
the Rating Agency  Condition,  either (i) seek another  entity to replace  Wachovia as party to this  Agreement  that
meets or exceeds the Approved  Rating  Thresholds on terms  substantially  similar to this  Agreement,  (ii) obtain a
guaranty of, or a contingent  agreement of another person with the Approved Rating Thresholds,  to honor,  Wachovia's
payment  obligations  under this  Agreement,  or (iii) post  collateral  which  will be  sufficient  to not cause the
reduction or withdrawal  of its then current  ratings of the  Certificates.  In the event that  Wachovia's  long-term
unsecured and  unsubordinated  debt rating is withdrawn or reduced below "BBB-" by S&P (a "Required  Rating Downgrade
Event"),  then within 10 Business  Days after such rating  withdrawal or downgrade,  Wachovia  shall,  subject to the
Rating Agency  Condition and at its own expense,  either (i) secure  another  entity to replace  Wachovia as party to
this  Agreement  that  meets or  exceeds  the  Approved  Rating  Thresholds  on terms  substantially  similar to this
Agreement  or (ii)  obtain a guaranty  of, or a  contingent  agreement  of another  person with the  Approved  Rating
Thresholds,  to honor,  Wachovia's obligations under this Agreement.  For purposes of this provision,  "Rating Agency
Condition" means,  with respect to any particular  proposed act or omission to act hereunder that the party acting or
failing to act must consult with each of the Swap Rating  Agencies then  providing a rating of the  Certificates  and
receive from each of the Swap Rating  Agencies a prior  written  confirmation  that the  proposed  action or inaction
would not cause a downgrade  or  withdrawal  of the  then-current  rating of any  Certificates.  For purposes of this
Agreement,  the occurrence of either a Collateral  Rating Downgrade Event or a Required Rating Downgrade Event may be
referred to as a rating agency downgrade (a "Rating Agency Downgrade").

(i) Payment  Instructions.  Wachovia  hereby agrees that,  unless notified in writing by the Trustee of other payment
instructions,  any and all amounts payable by Wachovia to the Counterparty  under this Agreement shall be paid to the
Derivative  Administrator  at the account  specified in paragraph 4 below.  Wachovia shall be entitled to rely on any
written  notice or  communication  from the Trustee to that effect which is delivered to Wachovia in accordance  with
Section 12 hereof.  Wachovia  shall be  entitled  to assume the  authenticity  of any such  notice or  communication,
including  without  limitation,  any written wiring account  information of Counterparty or the Trust, and shall have
no  obligation  to verify the  accuracy  of any facts  asserted  therein  or the  authority  of the  sender  thereof.
Counterparty  hereby indemnifies  Wachovia against any losses,  costs,  claims or liabilities arising from Wachovia's
reliance  on any such notice or  communication,  and  Wachovia  shall be released  from any  further  obligations  to
Counterparty  to the extent that it has rendered  performance  of such  obligations to the Trustee for the benefit of
the holders of the Certificates.

(j)  Section 3 of the ISDA Form  Master  Agreement  is hereby  amended  by adding at the end  thereof  the  following
subsection (g):

         "(g)     Relationship Between Parties.

                           Each party  represents  to the other party on each date when it enters into a  Transaction
                           that:--

                  (1)  Nonreliance.  (i) It is not  relying on any  statement  or  representation  of the other party
regarding  the  Transaction  (whether  written  or  oral),  other  than the  representations  expressly  made in this
Agreement  or the  Confirmation  in  respect  of that  Transaction  and (ii) it has  consulted  with  its own  legal,
regulatory, tax, business,  investment,  financial and accounting advisors to the extent it has deemed necessary, and
it has made its own  investment,  hedging and trading  decisions based upon its own judgment and upon any advice from
such advisors as it has deemed necessary and not upon any view expressed by the other party.

                  (2) Evaluation and Understanding.

                  (i) It has the capacity to evaluate  (internally or through  independent  professional  advice) the
Transaction  and has made its own decision  subject to Section 6(n) of this Agreement to enter into the  Transaction;
and

                  (ii) It  understands  the terms,  conditions and risks of the  Transaction  and is willing and able
to accept those terms and conditions and to assume those risks, financially and otherwise.

                  (3) Purpose.  It is entering into the  Transaction  for the purposes of managing its  borrowings or
investments, hedging its underlying assets or liabilities or in connection with a line of business.

                  (4) Status of Parties.  The other party is not acting as an agent,  fiduciary  or advisor for it in
respect of the Transaction.

                  (5) Eligible  Contract  Participant.  It is an "eligible swap  participant" as such term is defined
in Section  35.1(b)(2) of the regulations (17 C.F.R. 35) promulgated  under, and an "eligible  contract  participant"
as defined in Section 1(a)(12) of the Commodity Exchange Act, as amended."

(k) Non-Recourse.  Notwithstanding  anything herein to the contrary,  Wachovia hereunder acknowledges and agrees that
the  liability of  Counterparty  to Wachovia  hereunder  (including,  for the avoidance of doubt,  each  Confirmation
hereto) is limited in recourse  to the assets in the Trust Fund and to the extent that the  proceeds of the assets in
the Trust Fund,  when applied in accordance  with the applicable  provisions of the Pooling and Servicing  Agreement,
are  insufficient  to meet the  obligations of  Counterparty  hereunder in full,  Counterparty  shall have no further
liability  in  respect  of any  such  outstanding  obligations  and any  obligations  of  Counterparty  which  remain
outstanding,  and all claims  against  Counterparty  hereunder  shall be  extinguished.  Wachovia  further agrees and
acknowledges  that the  obligations of  Counterparty  hereunder are solely the corporate  obligations of Counterparty
and that  Wachovia  shall not take any action  against  the  directors,  shareholders,  administrator  or officers of
Counterparty  to recover any amounts due  hereunder  (absent fraud or willful  misconduct  by any such person).  This
clause shall survive the termination of this agreement for any reason.

(l)  Transfer,  Amendment  and  Assignment.  No  transfer,   amendment,  waiver,  supplement,   assignment  or  other
modification  of this  Agreement  shall be permitted  by either party unless each of Moody's,  S&P and Fitch has been
provided  prior notice of the same and confirms in writing  (including  by facsimile  transmission)  that it will not
downgrade, withdraw or otherwise modify its then-current ratings of any Certificates or Notes.

(m) Proceedings.  Wachovia shall not institute against,  or cause any other person to institute against  Counterparty
or the trust formed pursuant to the Pooling and Servicing  Agreement,  any bankruptcy,  reorganization,  arrangement,
insolvency or liquidation  proceedings or other  proceedings under any federal or state bankruptcy or similar law for
a period of one year (or, if longer,  the applicable  preference period) and one day following payment in full of the
Certificates  and any Notes;  provided,  that nothing  herein shall  preclude,  or be deemed to estop,  Wachovia from
taking any action in any case or proceeding  voluntarily  filed or commenced by or on behalf of  Counterparty  or the
trust formed  pursuant to the Pooling and Servicing  Agreement by a party other than  Wachovia or in any  involuntary
case or proceeding after it has commenced.  This provision will survive the termination of this Agreement.

(n) Compliance with Regulation AB.

          (i) Wachovia agrees and acknowledges  that Structured Asset Mortgage  Investments II Inc. (the "Depositor")
may be required  under  Regulation  AB, as defined in the  Pooling  and  Servicing  Agreement,  to  disclose  certain
financial  information  regarding  Wachovia or its group of  affiliated  entities,  if  applicable,  depending on the
aggregate  "significance  percentage" of this Agreement and any other  derivative  contracts  between Wachovia or its
group of affiliated  entities,  if applicable,  and Counterparty,  as calculated from time to time in accordance with
Item 1115 of Regulation AB.

          (ii) It shall be a swap  disclosure  event  ("Swap  Disclosure  Event") if, on any  Business  Day after the
date  hereof for so long as the Issuing  Entity is required to file  periodic  reports  under the  Exchange  Act with
respect  to the  Certificates,  Counterparty  or the  Depositor  requests  from  Wachovia  the  applicable  financial
information  described in Item 1115(b) of Regulation AB (such  request to be based on a reasonable  determination  by
the  Depositor,  based on  "significance  estimates"  made in  substantially  the  same  manner  as that  used in the
Sponsor's  internal risk  management  process in respect of similar  instruments  and furnished by the Sponsor to the
Depositor,  or  if  the  Sponsor  does  not  furnish  such  significance  estimates  to  the  Depositor,  based  on a
determination  of such  significance  estimates  by the  Depositor in a manner that it deems  reasonable)  (the "Swap
Financial Disclosure").

         (iii) Upon the occurrence of a Swap  Disclosure  Event,  Wachovia,  at its own expense,  shall either (1)(a)
  either (i) provide to the  Depositor  the current Swap  Financial  Disclosure  in an  EDGAR-compatible  format (for
  example,  such information may be provided in Microsoft Word® or Microsoft Excel® format but not in .pdf format) or
  (ii) provide  written  consent to the  Depositor  to  incorporation  by  reference  of such current Swap  Financial
  Disclosure  that are filed with the Securities and Exchange  Commission in the Exchange Act Reports of Wachovia (b)
  if applicable,  cause its outside accounting firm to provide its consent to filing or incorporation by reference in
  the  Exchange  Act Reports of the  Depositor  of such  accounting  firm's  report  relating to their audits of such
  current Swap  Financial  Disclosure,  and (c) provide to the Depositor any updated Swap Financial  Disclosure  with
  respect to Wachovia or any entity that  consolidates  Wachovia  within five days of the release of any such updated
  Swap  Financial  Disclosure;  (2) secure  another  entity to replace  Wachovia as party to this  Agreement on terms
  substantially  similar to this  Agreement,  which entity (or a guarantor  therefore)  meets or exceeds the Approved
  Rating  Thresholds  and which entity  complies with the  requirements  of Item 1115 of Regulation AB and clause (1)
  above,  (3) obtain a guaranty of Wachovia's  obligations  under this  Agreement  from an affiliate of Wachovia that
  complies with the  financial  information  disclosure  requirements  of Item 1115 of Regulation  AB, and cause such
  affiliate to provide Swap  Financial  Disclosure and any future Swap  Financial  Disclosure  and other  information
  pursuant to clause (1), such that  disclosure  provided in respect of such  affiliate  will satisfy any  disclosure
  requirements  applicable to the Swap Provider,  or (4) transfer Eligible Collateral to Counterparty's  Custodian in
  an amount  (taking into account any amount  posted  pursuant to paragraph (o) of this  Agreement,  if any) which is
  sufficient,  as  reasonably  determined  in good  faith by the  Depositor,  to reduce  the  aggregate  significance
  percentage below 10% (or, so long as Wachovia is able to provide the Swap Financial  Disclosure  required  pursuant
  to Item  1115(b)(1) of Regulation  AB, below 20%, in the event  Wachovia is requested to provide the Swap Financial
  Disclosure required pursuant to Item 1115(b)(2) of Regulation AB).


     (iv) Third Party  Beneficiary.  Depositor shall be an express third party  beneficiary of this Agreement as if a
party hereto to the extent of Depositor's rights explicitly specified herein.

(o)  The ISDA Form Master Agreement is hereby amended as follows:

     The word  "third"  shall be replaced by the word  "first" in the third line of Section  5(a)(i) of the ISDA Form
Master Agreement.

(p) FDIC  Requirements.  Party A represents  that it is a bank subject to the  requirements  of 12 U.S.C.  § 1823(e),
its  execution,   delivery  and  performance  of  this  Agreement  (including  the  Credit  Support  Annex  and  each
Confirmation)  have been approved by its board of directors or its loan committee,  such approval is reflected in the
minutes of said board of directors or loan  committee,  and this  Agreement  (including  the Credit Support Annex and
each  Confirmation)  will be maintained as one of its official  records  continuously  from the time of its execution
(or in the case of any  Confirmation,  continuously  until  such time as the  relevant  Transaction  matures  and the
obligations therefore are satisfied in full).

(q)  Permitted  Transfer upon Tax Events.  Notwithstanding  Section 7 of this  Agreement,  at any time at which a Tax
Event or Tax Event Upon  Merger  exists  with  respect to  Wachovia,  Wachovia  may,  with prior  written  consent of
Counterparty  (such consent not to be unreasonably  withheld)  transfer,  in whole but not in part, all of its rights
and obligations under this Agreement in a transfer which meets all of the following requirements:

     (A) The  transferee  is a  recognized  dealer in  interest  rate  swaps  organized  under the laws of the United
     States  of  America  or a  jurisdiction  located  in the  United  States of  America  (or  another  jurisdiction
     reasonably  acceptable to Counterparty  that, at the time of the transfer,  maintains (or its proposed guarantor
     maintains) the Approved Rating Thresholds from each Rating Agency;

     (B) The Rating Agency Condition is satisfied with respect to such transfer;

     (C) Neither an Event of Default with respect to the transferee nor a Termination  Event would exist  immediately
     after that transfer;

     (D) The transferee  executes and delivers a written agreement  reasonably  satisfactory to Counterparty in which
     the  transferee,  among  other  things,  legally  and  effectively  accepts  all the rights and  assumes all the
     obligations of Wachovia under this Agreement; and

     (E) As of the date of such transfer  neither the  Transferee  nor  Counterparty  will be required to withhold or
     deduct on account of any Tax from any payments  under this  Agreement in excess of what would have been required
     to be withheld or deducted in the absence of such transfer.



4.   Account Details and
     Settlement Information:

                      Payments to Wachovia Bank, N.A.:             Wachovia Bank, N.A.
                                                                   CIB Group, ABA 053000219
                                                                   Ref: Derivative Desk (Trade No: 1521876)
                                                                   Account #: 04659360006116


                      Payments to Counterparty:                    Wells Fargo Bank, N.A.
                                                                   ABA #: 121000248
                                                                   Account Name:  SAS Clearing
                                                                   Account #: 3970771416
                                                                   F/F/C: BSMF 2006-AR1
                                                                   Reserve Account # 50937401



This  Agreement may be executed in several  counterparts,  each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.




We are very pleased to have executed this Transaction  with you and we look forward to completing other  transactions
with you in the near future.
Very truly yours,


Wachovia Bank, N.A.


By:    _______________________________
       Name:
       Title:

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the
foregoing as of the Trade Date.

Bear Stearns Mortgage Funding Trust 2006-AR1
By:   Wells Fargo Bank, N.A., not individually
      but solely as Trustee


By:    _______________________________
       Name:
       Title:





--------------------------------------------------------------------------------





                                                    SCHEUDULE I
                                         Amortization Schedule for 1521876
   (all such dates subject to No Adjustment with respect to Fixed Payments and adjustment in accordance with the
                       Following Business Day Convention with respect to Floating Payments)


                Calculation Period                          USD Notional Amount     Cap Rate
       (from and including, to but excluding)                                      (percent)
________________________________________________________________________________________________
31-Jul-06                to               25-Aug-06              428,666,000.00       100
25-Aug-06                to               25-Sep-06              417,721,580.24       8.98
25-Sep-06                to               25-Oct-06              408,989,578.57       9.3
25-Oct-06                to               27-Nov-06              400,427,234.32       9.01
27-Nov-06                to               27-Dec-06              392,039,912.56       9.32
27-Dec-06                to               29-Jan-07              383,815,077.58       9.01
25-Jan-07                to               26-Feb-07              375,749,444.73       9.01
26-Feb-07                to               26-Mar-07              367,839,756.04      10.02
26-Mar-07                to               26-Apr-07              360,082,907.37       9.01
25-Apr-07                to               25-May-07              352,475,816.59       9.32
25-May-07                to               25-Jun-07              345,012,693.74       9.01
25-Jun-07                to               25-Jul-07              337,679,870.40       9.32
25-Jul-07                to               28-Aug-07              330,458,334.13       9.01
28-Aug-07                to               28-Sep-07              323,340,881.68       9.01
25-Sep-07                to               25-Oct-07              316,361,878.47       9.32
25-Oct-07                to               26-Nov-07              309,518,515.02       9.01
26-Nov-07                to               27-Dec-07              302,808,041.07       9.32
27-Dec-07                to               28-Jan-08              296,227,764.30       9.01
25-Jan-08                to               25-Feb-08              289,775,049.06       9.01
25-Feb-08                to               25-Mar-08              283,447,280.99       9.66
25-Mar-08                to               25-Apr-08              277,241,969.60       9.01
25-Apr-08                to               27-May-08              271,156,641.93       9.32
27-May-08                to               27-Jun-08              265,185,624.98       9.01
25-Jun-08                to               25-Jul-08              259,318,966.83       9.32
25-Jul-08                to               26-Aug-08              253,541,399.28       9.01
26-Aug-08                to               26-Sep-08              247,589,299.71       9.01
25-Sep-08                to               27-Oct-08              241,506,377.21       9.32
27-Oct-08                to               27-Nov-08              235,515,446.92       9.01
25-Nov-08                to               29-Dec-08              229,104,224.50       9.32
29-Dec-08                to               29-Jan-09              222,469,334.07       9.01
26-Jan-09                to               26-Feb-09              215,985,577.91       9.01
25-Feb-09                to               25-Mar-09              209,607,357.65      10.02
25-Mar-09                to               27-Apr-09              203,315,945.28       9.01
27-Apr-09                to               27-May-09              197,175,173.65       9.32
26-May-09                to               26-Jun-09              191,181,400.71       9.01
25-Jun-09                to               27-Jul-09              185,325,168.47       9.32
27-Jul-09                to               27-Aug-09              179,604,673.65       9.01
25-Aug-09                to               25-Sep-09              174,016,966.09       9.01
25-Sep-09                to               26-Oct-09              168,563,338.92       9.32
26-Oct-09                to               26-Nov-09              163,240,589.24       9.01
25-Nov-09                to               29-Dec-09              158,045,590.41       9.32
29-Dec-09                to               29-Jan-10              152,975,290.28       9.01



                Calculation Period                    USD Notional Amount           Cap Rate
       (from and including, to but excluding)                                      (percent)
_______________________________________________________________________________________________
25-Jan-10                to               25-Feb-10              148,026,709.40       9.01
25-Feb-10                to               25-Mar-10              143,196,939.30      10.02
25-Mar-10                to               26-Apr-10              139,021,758.74       9.01
26-Apr-10                to               26-May-10              135,657,570.12       9.32
25-May-10                to               25-Jun-10              132,374,180.66       9.01
25-Jun-10                to               26-Jul-10              129,169,659.10       9.32
26-Jul-10                to               26-Aug-10              126,042,120.20       9.01
25-Aug-10                to               27-Sep-10              122,989,723.63       9.01
27-Sep-10                to               27-Oct-10              120,010,672.92       9.32
25-Oct-10                to               25-Nov-10              117,103,214.43       9.01
26-Nov-10                to               29-Dec-10              114,265,636.28       9.32
29-Dec-10                to               31-Jan-11              111,496,267.41       9.01
25-Jan-11                to               25-Feb-11              108,793,476.61       9.01
25-Feb-11                to               25-Mar-11              106,155,671.50      10.02
25-Mar-11                to               26-Apr-11              103,581,297.71       9.01
26-Apr-11                to               26-May-11              101,068,837.90       9.32
25-May-11                to               27-Jun-11               98,616,810.90       9.01
27-Jun-11                to               27-Jul-11               96,223,770.87       9.32
25-Jul-11                to               25-Aug-11               93,888,306.42       9.01
25-Aug-11                to               26-Sep-11               91,609,039.82       9.01
26-Sep-11                to               26-Oct-11               89,384,626.22       9.32
25-Oct-11                to               25-Nov-11               87,213,752.79       9.01
25-Nov-11                to               28-Dec-11               85,095,138.06       9.32
28-Dec-11                to               30-Jan-12               83,027,531.08       9.01
25-Jan-12                to               27-Feb-12               81,009,710.76       9.01
27-Feb-12                to               27-Mar-12               79,040,485.12       9.66
26-Mar-12                to               26-Apr-12               77,118,690.63       9.01
25-Apr-12                to               25-May-12               75,243,191.51       9.32
25-May-12                to               25-Jun-12               73,412,879.07       9.01
25-Jun-12                to               25-Jul-12               71,626,671.06       9.32
25-Jul-12                to               28-Aug-12               71,626,671.06       9.01
28-Aug-12                to               28-Sep-12               71,626,671.06       9.01
25-Sep-12                to               25-Oct-12               71,411,898.01       9.32
25-Oct-12                to               26-Nov-12               69,672,708.15       9.01
26-Nov-12                to               27-Dec-12               67,975,458.48       9.32
27-Dec-12                to               28-Jan-13               66,319,143.94       9.01
25-Jan-13                to               25-Feb-13               64,702,783.47       9.01
25-Feb-13                to               25-Mar-13               63,125,419.41      10.02
25-Mar-13                to               25-Apr-13               61,586,116.96       9.01
25-Apr-13                to               28-May-13               60,083,963.64       9.32
28-May-13                to               28-Jun-13               58,618,068.78       9.01
25-Jun-13                to               25-Jul-13               57,187,562.92       9.32
25-Jul-13                to               27-Aug-13               55,791,597.42       9.01
27-Aug-13                to               27-Sep-13               54,429,343.85       9.01
25-Sep-13                to               25-Oct-13               53,099,993.62       9.32
25-Oct-13                to               25-Nov-13               51,802,757.39       9.01
25-Nov-13                to               27-Dec-13               50,536,864.73       9.32



                Calculation Period                    USD Notional Amount           Cap Rate
       (from and including, to but excluding)                                      (percent)
_________________________________________________________________________________________________
27-Dec-13                to               27-Jan-14               49,301,563.57       9.01
27-Jan-14                to               27-Feb-14               48,096,119.82       9.01
25-Feb-14                to               25-Mar-14               46,919,816.93      10.02
25-Mar-14                to               25-Apr-14               45,771,955.46       9.01
25-Apr-14                to               27-May-14               44,651,852.68       9.32
27-May-14                to               27-Jun-14               43,558,842.20       9.01
25-Jun-14                to               25-Jul-14               42,492,273.51       9.32
25-Jul-14                to               26-Aug-14               41,451,511.68       9.01
26-Aug-14                to               26-Sep-14               40,435,936.94       9.01
25-Sep-14                to               27-Oct-14               39,444,944.34       9.32
27-Oct-14                to               27-Nov-14               38,477,943.37       9.01





--------------------------------------------------------------------------------








                                                                                                          EXHIBIT O

                          SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                (RMBS unless otherwise noted)

Definitions
Primary Servicer – transaction party having borrower contact; aggregator of pool assets
Back-up Servicer – named in the transaction (in the event a Back-up Servicer becomes the Primary Servicer, follow
Primary Servicer obligations)
Custodian – safe keeper of pool assets
Trustee – fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the party's
title.  So, for example, in a particular transaction, the trustee may perform the "paying agent" and "securities
administrator" functions, while in another transaction, the securities administrator may perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that
they are attesting only to the portion of the distribution chain they are responsible for in the related
transaction agreements.

         Key:
         X - obligation

         Where there are  multiple  checks for  criteria  the  attesting  party will  identify in their  management
assertion that they are attesting only to the portion of the  distribution  chain they are  responsible  for in the
related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
  Reg AB Reference                 Servicing Criteria                Primary       Trustee      Custodian
                                                                     Servicer
---------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party's performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X             X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, "federally insured depository
                       institution" with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 30 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items. These reconciling items are
                       resolved within 90 calendar days of their
                       original identification, or such other
                       number of days specified in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors' or the
                       trustee's records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer's investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer's obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer's records regarding the pool        X
                       assets agree with the Servicer's records
                       with respect to an obligor's unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity's activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor's pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer's
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor's error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor's records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------


                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT P-1

                                           FORM OF BACK-UP CERTIFICATION
                                  TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR


         Re:      The [    ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of [NAME  OF  COMPANY]  (the  "Company"),
certify to [the Purchaser],  [the Depositor],  and the [Servicer] [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

1.       I have reviewed the servicer  compliance  statement of the Company  provided in accordance  with Item 1123
         of Regulation AB (the "Compliance  Statement"),  the report on assessment of the Company's compliance with
         the servicing  criteria set forth in Item 1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided
         in  accordance  with Rules  13a-18 and 15d-18  under  Securities  Exchange  Act of 1934,  as amended  (the
         "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing  Assessment"),  the  registered  public
         accounting  firm's  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
         Exchange Act and Section 1122(b) of Regulation AB (the "Attestation  Report"),  and all servicing reports,
         officer's  certificates  and other  information  relating to the  servicing of the  Mortgage  Loans by the
         Company  during  200[ ] that  were  delivered  by the  Company  to the  [Depositor]  [Servicer]  [Trustee]
         pursuant to the Agreement (collectively, the "Company Servicing Information");
2.       Based on my knowledge,  the Company Servicing  Information,  taken as a whole, does not contain any untrue
         statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
         the light of the  circumstances  under which such statements were made, not misleading with respect to the
         period of time covered by the Company Servicing Information;
3.       Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];
4.       I am responsible  for reviewing the  activities  performed by the Company as servicer under the Agreement,
         and based on my knowledge and the compliance  review  conducted in preparing the Compliance  Statement and
         except as disclosed in the Compliance  Statement,  the Servicing Assessment or the Attestation Report, the
         Company has fulfilled its obligations under the Agreement in all material respects; and
5.       The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
         Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
         Subservicer  and  Subcontractor  pursuant  to  the  Agreement,  have  been  provided  to  the  [Depositor]
         [Servicer].  Any material instances of noncompliance  described in such reports have been disclosed to the
         [Depositor]  [Servicer].  Any material  instance of  noncompliance  with the  Servicing  Criteria has been
         disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                         Name:
                                                                         Title:





--------------------------------------------------------------------------------





                                                                                                        EXHIBIT P-2


                                           FORM OF BACK-UP CERTIFICATION
                                  TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR


         Re:      ________________________________  Trust 200_-____(the  "Trust"),  Mortgage  Pass-Through
         Certificates,  Series 200_-____,  issued pursuant to the Pooling and Servicing  Agreement,  dated
         as of  ________,  200_,  among  ____________________________,  as  Depositor,  Wells  Fargo Bank,
         National Association, as [Trustee] and ________________________________.

         The [Trustee]  hereby  certifies to the Depositor,  and its officers,  directors and affiliates,  and with
the knowledge and intent that they will rely upon this certification, that:

1.       I have reviewed the annual report on Form 10-K for the fiscal year [____] (the "Annual  Report"),  and all
reports on Form 10-D  required to be filed in respect of period  covered by the Annual  Report  (collectively  with
the Annual Report, the "Reports"), of the Trust;

2.       To my  knowledge,  (a) the Reports,  taken as a whole,  do not contain any untrue  statement of a material
fact or omit to state a material fact necessary to make the statements  made, in light of the  circumstances  under
which such statements  were made, not misleading  with respect to the period covered by the Annual Report,  and (b)
the [Trustee's]  assessment of compliance and related  attestation  report referred to below,  taken as a whole, do
not  contain  any untrue  statement  of a  material  fact or omit to state a material  fact  necessary  to make the
statements made, in light of the  circumstances  under which such statements were made, not misleading with respect
to the period covered by such assessment of compliance and attestation report;

3.       To my  knowledge,  the  distribution  information  required  to be  provided  by the  [Trustee]  under the
Pooling and Servicing Agreement for inclusion in the Reports is included in the Reports;

4.       I am  responsible  for  reviewing  the  activities  performed  by the  [Trustee]  under  the  Pooling  and
Servicing  Agreement,  and based on my knowledge and the  compliance  review  conducted in preparing the compliance
statement  of the  [Trustee]  required by the Pooling  and  Servicing  Agreement,  and except as  disclosed  in the
Reports,  the [Trustee] has fulfilled  its  obligations  under the Pooling and Servicing  Agreement in all material
respects; and

5.       The  report  on  assessment  of  compliance  with  servicing  criteria  applicable  to the  [Trustee]  for
asset-backed  securities of the [Trustee] and each Subcontractor  utilized by the [Trustee] and related attestation
report on assessment of compliance with servicing  criteria  applicable to it required to be included in the Annual
Report in  accordance  with Item 1122 of  Regulation  AB and Exchange Act Rules 13a-18 and 15d-18 has been included
as an exhibit to the Annual  Report.  Any material  instances of  non-compliance  are  described in such report and
have been disclosed in the Annual Report.

         In giving the certifications  above, the [Trustee] has reasonably relied on information  provided to it by
the following  unaffiliated  parties:  [names of servicer(s),  master servicer,  subservicer,  depositor,  trustee,
custodian(s)].


Date:________________________________________________


_____________________________________________________
[Signature]
[Title]





--------------------------------------------------------------------------------







                                                                                                          EXHIBIT Q

                                         FORM 10-D, FORM 8-K AND FORM 10-K
                                             REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for
reporting the information to the party identified as responsible for preparing the Securities Exchange Act
Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be included
in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing Agreement, provided
by the Trustee based on information received from the Servicer; and b) items marked "Form 10-D report" are
required to be in the Form 10-D report but not the Monthly Statements to Certificateholders, provided by the
party indicated.  Information under all other Items of Form 10-D is to be included in the Form 10-D report and
sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.



----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
   Form      Item        Description        Servicer           Trustee            Custodian           Depositor           Sponsor
----------- ------------------------------------------------------------------------------------------------------------------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            1       Distribution and
                    Pool Performance
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1121(a) –
                    Distribution and
                    Pool Performance
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (1) Any applicable                 X
                    record dates,
                    accrual dates,                     (Monthly Statements to
                    determination dates                Certificateholders)
                    for calculating
                    distributions and
                    actual distribution
                    dates for the
                    distribution period.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (2) Cash flows                     X
                    received and the
                    sources thereof for                (Monthly Statements to
                    distributions, fees                Certificateholders)
                    and expenses.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (3) Calculated                     X
                    amounts and
                    distribution of the                (Monthly Statements to
                    flow of funds for                  Certificateholders)
                    the period itemized
                    by type and priority
                    of payment,
                    including:
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                             (i) Fees or               X
                    expenses accrued and
                    paid, with an                      (Monthly Statements to
                    identification of                  Certificateholders)
                    the general purpose
                    of such fees and the
                    party receiving such
                    fees or expenses.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                             (ii)                      X
                    Payments accrued or
                    paid with respect to               (Monthly Statements to
                    enhancement or other               Certificateholders)
                    support identified
                    in Item 1114 of
                    Regulation AB (such
                    as insurance
                    premiums or other
                    enhancement
                    maintenance fees),
                    with an
                    identification of
                    the general purpose
                    of such payments and
                    the party receiving
                    such payments.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                             (iii)                     X
                    Principal, interest
                    and other                          (Monthly Statements to
                    distributions                      Certificateholders)
                    accrued and paid on
                    the asset-backed
                    securities by type
                    and by class or
                    series and any
                    principal or
                    interest shortfalls
                    or carryovers.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                             (iv) The                  X
                    amount of excess
                    cash flow or excess                (Monthly Statements to
                    spread and the                     Certificateholders)
                    disposition of
                    excess cash flow.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (4) Beginning and                  X
                    ending principal
                    balances of the                    (Monthly Statements to
                    asset-backed                       Certificateholders)
                    securities.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (5) Interest rates                 X
                    applicable to the
                    pool assets and the                (Monthly Statements to
                    asset-backed                       Certificateholders)
                    securities, as
                    applicable. Consider
                    providing interest
                    rate information for
                    pool assets in
                    appropriate
                    distributional
                    groups or
                    incremental ranges.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (6) Beginning and                  X
                    ending balances of
                    transaction                        (Monthly Statements to
                    accounts, such as                  Certificateholders)
                    reserve accounts,
                    and material account
                    activity during the
                    period.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (7) Any amounts                    X
                    drawn on any credit
                    enhancement or other               (Monthly Statements to
                    support identified                 Certificateholders)
                    in Item 1114 of
                    Regulation AB, as
                    applicable, and the
                    amount of coverage
                    remaining under any
                    such enhancement, if
                    known and applicable.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (8) Number and                     X                                       Updated pool
                    amount of pool                                                             composition
                    assets at the                      (Monthly Statements to                  information fields to
                    beginning and ending               Certificateholders)                     be as specified by
                    of each period, and                                                        Depositor from time to
                    updated pool                                                               time
                    composition
                    information, such as
                    weighted average
                    coupon, weighted
                    average remaining
                    term, pool factors
                    and prepayment
                    amounts.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (9) Delinquency and    X           X
                    loss information for
                    the period.                        (Monthly Statements to
                                                       Certificateholders)
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    In addition,           X
                    describe any
                    material changes to
                    the information
                    specified in Item
                    1100(b)(5) of
                    Regulation AB
                    regarding the pool
                    assets. (methodology)
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (10) Information on    X           X
                    the amount, terms
                    and general purpose                (Monthly Statements to
                    of any advances made               Certificateholders)
                    or reimbursed during
                    the period,
                    including the
                    general use of funds
                    advanced and the
                    general source of
                    funds for
                    reimbursements.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (11) Any material      X           X
                    modifications,
                    extensions or                      (Monthly Statements to
                    waivers to pool                    Certificateholders)
                    asset terms, fees,
                    penalties or
                    payments during the
                    distribution period
                    or that have
                    cumulatively become
                    material over time.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (12) Material          X           X*                                      X
                    breaches of pool
                    asset                              (if agreed upon by the
                    representations or                 parties)
                    warranties or
                    transaction
                    covenants.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (13) Information on                X
                    ratio, coverage or
                    other tests used for               (Monthly Statements to
                    determining any                    Certificateholders)
                    early amortization,
                    liquidation or other
                    performance trigger
                    and whether the
                    trigger was met.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    (14) Information                                                           X
                    regarding any new
                    issuance of
                    asset-backed
                    securities backed by
                    the same asset pool,
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                          [information     X           X                                       X
                          regarding] any
                          pool asset
                          changes (other
                          than in
                          connection
                          with a pool
                          asset
                          converting
                          into cash in
                          accordance
                          with its
                          terms), such
                          as additions
                          or removals in
                          connection
                          with a
                          prefunding or
                          revolving
                          period and
                          pool asset
                          substitutions
                          and
                          repurchases
                          (and purchase
                          rates, if
                          applicable),
                          and cash flows
                          available for
                          future
                          purchases,
                          such as the
                          balances of
                          any prefunding
                          or revolving
                          accounts, if
                          applicable.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                          Disclose any                                                         X                        X
                          material
                          changes in the
                          solicitation,
                          credit-granting,
                          underwriting,
                          origination,
                          acquisition or
                          pool selection
                          criteria or
                          procedures, as
                          applicable,
                          used to
                          originate,
                          acquire or
                          select the new
                          pool assets.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1121(b) –                                                             X
                    Pre-Funding or
                    Revolving Period
                    Information

                    Updated pool
                    information as
                    required under Item
                    1121(b).
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            2       Legal Proceedings
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1117 – Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Sponsor (Seller)                                                                                    X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Depositor                                                                  X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Trustee


----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Issuing entity                                                             X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Securities                         X
                    Administrator
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Originator of 20% or                                                       X
                    more of pool assets
                    as of the Cut-off
                    Date
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Custodian                                                   X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            3       Sales of Securities
                    and Use of Proceeds
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Information from                                                           X
                    Item 2(a) of Part II
                    of Form 10-Q:

                    With respect to any
                    sale of securities
                    by the sponsor,
                    depositor or issuing
                    entity, that are
                    backed by the same
                    asset pool or are
                    otherwise issued by
                    the issuing entity,
                    whether or not
                    registered, provide
                    the sales and use of
                    proceeds information
                    in Item 701 of
                    Regulation S-K.
                    Pricing information
                    can be omitted if
                    securities were not
                    registered.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            4       Defaults Upon Senior
                    Securities
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Information from                   X
                    Item 3 of Part II of
                    Form 10-Q:

                    Report the
                    occurrence of any
                    Event of Default
                    (after expiration of
                    any grace period and
                    provision of any
                    required notice)
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            5       Submission of
                    Matters to a Vote of
                    Security Holders
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Information from                   X
                    Item 4 of Part II of
                    Form 10-Q
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            6       Significant Obligors
                    of Pool Assets
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1112(b) –                                                             X
                    Significant Obligor
                    Financial
                    Information*
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Item.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            7       Significant
                    Enhancement Provider
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1114(b)(2) –
                    Credit Enhancement
                    Provider Financial
                    Information*
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                          Determining                  X
                          applicable
                          disclosure
                          threshold
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                          Request                      X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1115(b) –
                    Derivative
                    Counterparty
                    Financial
                    Information*
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                          Determining                                                          X
                          current
                          maximum
                          probable
                          exposure
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                          Determining                  X
                          current
                          significance
                          percentage
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                          Request                      X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Items.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            8       Other Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Disclose any
                    information required
                    to be reported on
                    Form 8-K during the
                    period covered by
                    the Form 10-D but
                    not reported
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            9       Exhibits
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Distribution report                X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Exhibits required by                                                       X
                    Item 601 of
                    Regulation S-K, such
                    as material
                    agreements
----------- ------------------------------------------------------------------------------------------------------------------------------
8-K
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            1.01    Entry into a
                    Material Definitive
                    Agreement
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Disclosure is          X           X                                       X                        X
                    required regarding
                    entry into or
                    amendment of any
                    definitive agreement
                    that is material to
                    the securitization,
                    even if depositor is
                    not a party.

                    Examples: servicing
                    agreement, custodial
                    agreement.

                    Note: disclosure not
                    required as to
                    definitive
                    agreements that are
                    fully disclosed in
                    the prospectus
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            1.02    Termination of a       X           X                                       X                        X
                    Material Definitive
                    Agreement
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Disclosure is
                    required regarding
                    termination of  any
                    definitive agreement
                    that is material to
                    the securitization
                    (other than
                    expiration in
                    accordance with its
                    terms), even if
                    depositor is not a
                    party.


                    Examples: servicing
                    agreement, custodial
                    agreement.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            1.03    Bankruptcy or
                    Receivership
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Disclosure is          X           X                        X              X                        X
                    required regarding
                    the bankruptcy or
                    receivership, if
                    known to the Master
                    Servicer, with
                    respect to any of
                    the following:

                    Sponsor (Seller),
                    Depositor, Master
                    Servicer, affiliated
                    Servicer, other
                    Servicer servicing
                    20% or more of pool
                    assets at time of
                    report, other
                    material servicers,
                    Certificate
                    Administrator,
                    Trustee, significant
                    obligor, credit
                    enhancer (10% or
                    more), derivatives
                    counterparty,
                    Custodian
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            2.04    Triggering Events
                    that Accelerate or
                    Increase a Direct
                    Financial Obligation
                    or an Obligation
                    under an Off-Balance
                    Sheet Arrangement
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Includes an early      X           X
                    amortization,
                    performance trigger
                    or other event,
                    including event of
                    default, that would
                    materially alter the
                    payment
                    priority/distribution
                    of cash
                    flows/amortization
                    schedule.

                    Disclosure will be
                    made of events other
                    than waterfall
                    triggers which are
                    disclosed in the
                    Monthly Statements
                    to Certificateholders
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            3.03    Material
                    Modification to
                    Rights of Security
                    Holders
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Disclosure is                      X                                       X
                    required of any
                    material
                    modification to
                    documents defining
                    the rights of
                    Certificateholders,
                    including the
                    Pooling and
                    Servicing Agreement
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            5.03    Amendments to
                    Articles of
                    Incorporation or
                    Bylaws; Change in
                    Fiscal Year
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Disclosure is                                                              X
                    required of any
                    amendment "to the
                    governing documents
                    of the issuing
                    entity"
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            5.06    Change in Shell
                    Company Status
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    [Not applicable to                                                         X
                    ABS issuers]
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            6.01    ABS Informational
                    and Computational
                    Material
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    [Not included in                                                           X
                    reports to be filed
                    under Section 3.18]
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            6.02    Change of Servicer
                    or Trustee
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Requires disclosure
                    of any removal,
                    replacement,
                    substitution or
                    addition of any
                    master servicer,
                    affiliated servicer,
                    other servicer
                    servicing 10% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers,
                    certificate
                    administrator or
                    trustee.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Reg AB disclosure      X
                    about any new
                    servicer is also
                    required.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Reg AB disclosure                  X
                    about any new
                    trustee is also
                    required.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            6.03    Change in Credit
                    Enhancement or Other
                    External Support
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Covers termination                 X                                       X
                    of any enhancement
                    in manner other than
                    by its terms, the
                    addition of an
                    enhancement, or a
                    material change in
                    the enhancement
                    provided.  Applies
                    to external credit
                    enhancements as well
                    as derivatives.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Reg AB disclosure                  X                                       X
                    about any new
                    enhancement provider
                    is also required.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            6.04    Failure to Make a                  X
                    Required Distribution
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            6.05    Securities Act
                    Updating Disclosure
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    If any material pool                                                       X
                    characteristic
                    differs by 5% or
                    more at the time of
                    issuance of the
                    securities from the
                    description in the
                    final prospectus,
                    provide updated Reg
                    AB disclosure about
                    the actual asset
                    pool.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    If there are any new                                                       X
                    servicers or
                    originators required
                    to be disclosed
                    under Regulation AB
                    as a result of the
                    foregoing, provide
                    the information
                    called for in Items
                    1108 and 1110
                    respectively.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            7.01    Regulation FD          X           X                        X              X
                    Disclosure
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            8.01    Other Events
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Any event, with                                                            X
                    respect to which
                    information is not
                    otherwise called for
                    in Form 8-K, that
                    the registrant deems
                    of importance to
                    security holders.
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            9.01    Financial Statements
                    and Exhibits
----------- --------------- --------------------------------------------------------------------------------------------------------
10-K
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            9B      Other Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Disclose any
                    information required
                    to be reported on
                    Form 8-K during the
                    fourth quarter
                    covered by the Form
                    10-K but not reported
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
            15      Exhibits and
                    Financial Statement
                    Schedules
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1112(b) –                                                             X
                    Significant Obligor
                    Financial Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1114(b)(2) –
                    Credit Enhancement
                    Provider Financial
                    Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                         Determining                   X
                         applicable
                         disclosure
                         threshold
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                         Requesting                    X
                         required
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1115(b) –
                    Derivative
                    Counterparty
                    Financial Information
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                         Determining                                                           X
                         current maximum
                         probable
                         exposure
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                         Determining                   X
                         current
                         significance
                         percentage
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                         Requesting                    X
                         required
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1117 – Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Sponsor (Seller)                                                                                    X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Depositor                                                                  X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Trustee
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Issuing entity                                                             X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Securities                         X
                    Administrator
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Originator of 20% or                                                       X
                    more of pool assets
                    as of the Cut-off
                    Date
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Custodian                                                   X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1119 –
                    Affiliations and
                    relationships
                    between the
                    following entities,
                    or their respective
                    affiliates, that are
                    material to
                    Certificateholders:
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Sponsor (Seller)                                                                                    X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Depositor                                                                  X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Trustee
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Securities                         X
                    Administrator
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Originator                                                                 X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Custodian                                                   X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Credit                                                                     X
                    Enhancer/Support
                    Provider
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Significant Obligor                                                        X
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1122 –            X           X                        X
                    Assessment of
                    Compliance with
                    Servicing Criteria
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------
                    Item 1123 – Servicer   X
                    Compliance Statement
----------- ------- ---------------------- ----------- ------------------------ -------------- ------------------------ ------------





--------------------------------------------------------------------------------





                                                                                                          EXHIBIT R

                                         ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia Maryland 21045
Fax:  (410) 715-2380
E-mail:  [_____________________]
Attn:  Corporate Trust Services – BSMF 2006-AR1 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In accordance with Section  3.18(a)(v) of the Pooling and Servicing  Agreement,  dated as of July 1, 2006,
among  Structured  Asset  Mortgage  Investments  II Inc., as  depositor,  EMC Mortgage  Corporation,  as seller and
servicer  and Wells Fargo Bank,  National  Association,  as  trustee.  The  Undersigned  hereby  notifies  you that
certain events have come to our attention that [will][may] need to be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:





List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:



         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email
address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      _________________________
                                                                       Name:
                                                                       Title:





--------------------------------------------------------------------------------





                                                                                                          EXHIBIT S



                                               FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

I,  ____________________________,  the  _______________________  of [NAME OF COMPANY] (the  "Company"),  certify to
[the Purchaser],  [the Depositor],  and the [Trustee],  and their officers, with the knowledge and intent that they
will rely upon this certification, that:

I have  reviewed  the  servicer  compliance  statement  of the  Company  provided in  accordance  with Item 1123 of
Regulation  AB (the  "Compliance  Statement"),  the  report on  assessment  of the  Company's  compliance  with the
servicing  criteria set forth in Item 1122(d) of Regulation AB (the "Servicing  Criteria"),  provided in accordance
with Rules 13a-18 and 15d-18 under  Securities  Exchange Act of 1934, as amended (the "Exchange Act") and Item 1122
of Regulation  AB (the  "Servicing  Assessment"),  the  registered  public  accounting  firm's  attestation  report
provided in  accordance  with Rules 13a-18 and 15d-18 under the Exchange Act and Section  1122(b) of  Regulation AB
(the "Attestation  Report"),  and all servicing reports,  officer's  certificates and other information relating to
the  servicing  of the  Mortgage  Loans by the  Company  during  200[ ] that were  delivered  by the Company to the
[Depositor] [Trustee] pursuant to the Agreement (collectively, the "Company Servicing Information");

Based on my knowledge,  the Company Servicing Information,  taken as a whole, does not contain any untrue statement
of a material  fact or omit to state a material  fact  necessary to make the  statements  made, in the light of the
circumstances  under which such  statements were made, not misleading with respect to the period of time covered by
the Company Servicing Information;

Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the Company under the
Agreement has been provided to the [Depositor] [Trustee];

I am responsible for reviewing the activities  performed by the Company as servicer under the Agreement,  and based
on my knowledge and the compliance  review conducted in preparing the Compliance  Statement and except as disclosed
in the Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its
obligations under the Agreement in all material respects; and

The Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the Servicing
Assessment and Attestation  Report required to be provided by the Company and by any Subservicer and  Subcontractor
pursuant  to the  Agreement,  have been  provided to the  [Depositor].  Any  material  instances  of  noncompliance
described in such reports have been disclosed to the [Depositor].  Any material instance of noncompliance  with the
Servicing Criteria has been disclosed in such reports.





--------------------------------------------------------------------------------





                                       Schedule A


--------------------------- -------------------- ---------------------- ---------------------
                                Balance of                                   Balance of
                              40-Year Group I                             40-Year Group I
    Distribution Date         Loans at 16%CPR      Distribution Date      Loans at 16%CPR
--------------------------- -------------------- ---------------------- ---------------------
      July 25, 2016              723,530.78        November 25, 2019          393,503.44
--------------------------- -------------------- ---------------------- ---------------------
     August 25, 2016             712,668.83        December 25, 2019          387,513.90
--------------------------- -------------------- ---------------------- ---------------------
    September 25, 2016           701,965.52        January 25, 2020           381,613.38
--------------------------- -------------------- ---------------------- ---------------------
     October 25, 2016            691,419.15        February 25, 2020          375,800.89
--------------------------- -------------------- ---------------------- ---------------------
    November 25, 2016            681,026.88         March 25, 2020            370,074.81
--------------------------- -------------------- ---------------------- ---------------------
    December 25, 2016            670,787.04         April 25, 2020            364,433.88
--------------------------- -------------------- ---------------------- ---------------------
     January 25, 2017            660,696.88          May 25, 2020             358,876.85
--------------------------- -------------------- ---------------------- ---------------------
    February 25, 2017            650,754.78          June 25, 2020            353,402.47
--------------------------- -------------------- ---------------------- ---------------------
      March 25, 2017             640,958.07          July 25, 2020            348,008.75
--------------------------- -------------------- ---------------------- ---------------------
      April 25, 2017             631,305.16         August 25, 2020           342,692.29
--------------------------- -------------------- ---------------------- ---------------------
       May 25, 2017              621,793.99       September 25, 2020          337,454.98
--------------------------- -------------------- ---------------------- ---------------------
      June 25, 2017              612,422.49        October 25, 2020           332,295.37
--------------------------- -------------------- ---------------------- ---------------------
      July 25, 2017              603,190.10        November 25, 2020          327,212.62
--------------------------- -------------------- ---------------------- ---------------------
     August 25, 2017             594,099.05        December 25, 2020          322,205.30
--------------------------- -------------------- ---------------------- ---------------------
    September 25, 2017           585,142.01        January 25, 2021           317,272.59
--------------------------- -------------------- ---------------------- ---------------------
     October 25, 2017            576,317.04        February 25, 2021          312,413.13
--------------------------- -------------------- ---------------------- ---------------------
    November 25, 2017            567,622.21         March 25, 2021            307,625.85
--------------------------- -------------------- ---------------------- ---------------------
    December 25, 2017            559,056.08         April 25, 2021            302,909.68
--------------------------- -------------------- ---------------------- ---------------------
     January 25, 2018            550,616.32          May 25, 2021             298,263.59
--------------------------- -------------------- ---------------------- ---------------------
    February 25, 2018            542,301.51          June 25, 2021            293,686.55
--------------------------- -------------------- ---------------------- ---------------------
      March 25, 2018             534,109.85          July 25, 2021            289,177.43
--------------------------- -------------------- ---------------------- ---------------------
      April 25, 2018             526,039.50         August 25, 2021           284,734.82
--------------------------- -------------------- ---------------------- ---------------------
       May 25, 2018              518,088.71       September 25, 2021          280,358.29
--------------------------- -------------------- ---------------------- ---------------------
      June 25, 2018              510,256.13        October 25, 2021           276,046.63
--------------------------- -------------------- ---------------------- ---------------------
      July 25, 2018              502,539.25        November 25, 2021          271,799.13
--------------------------- -------------------- ---------------------- ---------------------
     August 25, 2018             494,934.10        December 25, 2021          267,614.86
--------------------------- -------------------- ---------------------- ---------------------
    September 25, 2018           487,441.68        January 25, 2022           263,492.66
--------------------------- -------------------- ---------------------- ---------------------
     October 25, 2018            480,060.74        February 25, 2022          259,431.84
--------------------------- -------------------- ---------------------- ---------------------
    November 25, 2018            472,789.63         March 25, 2022            255,431.31
--------------------------- -------------------- ---------------------- ---------------------
    December 25, 2018            465,626.36         April 25, 2022            251,490.37
--------------------------- -------------------- ---------------------- ---------------------
     January 25, 2019            458,569.71          May 25, 2022             247,607.96
--------------------------- -------------------- ---------------------- ---------------------
    February 25, 2019            451,618.11          June 25, 2022            243,783.43
--------------------------- -------------------- ---------------------- ---------------------
      March 25, 2019             444,770.00          July 25, 2022            240,015.84
--------------------------- -------------------- ---------------------- ---------------------
      April 25, 2019             438,023.51         August 25, 2022           236,305.10
--------------------------- -------------------- ---------------------- ---------------------
       May 25, 2019              431,377.49       September 25, 2022          232,649.52
--------------------------- -------------------- ---------------------- ---------------------
      June 25, 2019              424,830.45        October 25, 2022           229,048.49
--------------------------- -------------------- ---------------------- ---------------------
      July 25, 2019              418,380.04        November 25, 2022          225,501.01
--------------------------- -------------------- ---------------------- ---------------------
     August 25, 2019             412,020.24        December 25, 2022          222,006.32
--------------------------- -------------------- ---------------------- ---------------------
    September 25, 2019           405,755.25        January 25, 2023           218,563.63
--------------------------- -------------------- ---------------------- ---------------------
     October 25, 2019            399,583.33        February 25, 2023          215,172.18
--------------------------- -------------------- ---------------------- ---------------------


------------------------- ------------------- ---------------------- --------------------
   Distribution Date          Balance of        Distribution Date        Balance of
                           40-Year Group I                             40-Year Group I
                           Loans at 16%CPR                             Loans at 16%CPR
------------------------- ------------------- ---------------------- --------------------
     March 25, 2023          211,831.42           July 25, 2027            112,289.02
------------------------- ------------------- ---------------------- --------------------
     April 25, 2023          208,540.41          August 25, 2027           110,493.88
------------------------- ------------------- ---------------------- --------------------
      May 25, 2023           205,298.44        September 25, 2027          108,725.83
------------------------- ------------------- ---------------------- --------------------
     June 25, 2023           202,104.78         October 25, 2027           106,984.40
------------------------- ------------------- ---------------------- --------------------
     July 25, 2023           198,958.94         November 25, 2027          105,269.29
------------------------- ------------------- ---------------------- --------------------
    August 25, 2023          195,861.17         December 25, 2027          103,580.09
------------------------- ------------------- ---------------------- --------------------
   September 25, 2023        192,809.61         January 25, 2028           101,916.36
------------------------- ------------------- ---------------------- --------------------
    October 25, 2023         189,803.57         February 25, 2028          100,277.80
------------------------- ------------------- ---------------------- --------------------
   November 25, 2023         186,842.40          March 25, 2028             98,663.95
------------------------- ------------------- ---------------------- --------------------
   December 25, 2023         183,925.43          April 25, 2028             97,074.54
------------------------- ------------------- ---------------------- --------------------
    January 25, 2024         181,052.02           May 25, 2028              95,509.13
------------------------- ------------------- ---------------------- --------------------
   February 25, 2024         178,221.53           June 25, 2028             93,967.45
------------------------- ------------------- ---------------------- --------------------
     March 25, 2024          175,433.34           July 25, 2028             92,449.21
------------------------- ------------------- ---------------------- --------------------
     April 25, 2024          172,686.82          August 25, 2028            90,954.89
------------------------- ------------------- ---------------------- --------------------
      May 25, 2024           169,981.37        September 25, 2028           89,483.16
------------------------- ------------------- ---------------------- --------------------
     June 25, 2024           167,316.39         October 25, 2028            88,033.70
------------------------- ------------------- ---------------------- --------------------
     July 25, 2024           164,691.47         November 25, 2028           86,606.25
------------------------- ------------------- ---------------------- --------------------
    August 25, 2024          162,107.00         December 25, 2028           85,200.42
------------------------- ------------------- ---------------------- --------------------
   September 25, 2024        159,561.21         January 25, 2029            83,815.88
------------------------- ------------------- ---------------------- --------------------
    October 25, 2024         157,053.55         February 25, 2029           82,452.41
------------------------- ------------------- ---------------------- --------------------
   November 25, 2024         154,583.45          March 25, 2029             81,109.61
------------------------- ------------------- ---------------------- --------------------
   December 25, 2024         152,150.36          April 25, 2029             79,787.18
------------------------- ------------------- ---------------------- --------------------
    January 25, 2025         149,753.74           May 25, 2029              78,484.83
------------------------- ------------------- ---------------------- --------------------
   February 25, 2025         147,393.06           June 25, 2029             77,202.27
------------------------- ------------------- ---------------------- --------------------
     March 25, 2025          145,067.79           July 25, 2029             75,939.34
------------------------- ------------------- ---------------------- --------------------
     April 25, 2025          142,777.41          August 25, 2029            74,696.56
------------------------- ------------------- ---------------------- --------------------
      May 25, 2025           140,521.41        September 25, 2029           73,472.68
------------------------- ------------------- ---------------------- --------------------
     June 25, 2025           138,299.29         October 25, 2029            72,267.42
------------------------- ------------------- ---------------------- --------------------
     July 25, 2025           136,110.71         November 25, 2029           71,080.51
------------------------- ------------------- ---------------------- --------------------
    August 25, 2025          133,955.96         December 25, 2029           69,911.68
------------------------- ------------------- ---------------------- --------------------
   September 25, 2025        131,833.59         January 25, 2030            68,760.66
------------------------- ------------------- ---------------------- --------------------
    October 25, 2025         129,743.13         February 25, 2030           67,627.19
------------------------- ------------------- ---------------------- --------------------
   November 25, 2025         127,684.01          March 25, 2030             66,511.01
------------------------- ------------------- ---------------------- --------------------
   December 25, 2025         125,655.87          April 25, 2030             65,411.87
------------------------- ------------------- ---------------------- --------------------
    January 25, 2026         123,658.26           May 25, 2030              64,329.51
------------------------- ------------------- ---------------------- --------------------
   February 25, 2026         121,690.73           June 25, 2030             63,263.70
------------------------- ------------------- ---------------------- --------------------
     March 25, 2026          119,752.84           July 25, 2030             62,214.31
------------------------- ------------------- ---------------------- --------------------
     April 25, 2026          117,844.15          August 25, 2030            61,181.80
------------------------- ------------------- ---------------------- --------------------
      May 25, 2026           115,964.24        September 25, 2030           60,165.08
------------------------- ------------------- ---------------------- --------------------
     June 25, 2026           114,112.59         October 25, 2030            59,163.88
------------------------- ------------------- ---------------------- --------------------



-------------------------- ------------------- ---------------------- --------------------
    Distribution Date          Balance of        Distribution Date        Balance of
                            40-Year Group I                             40-Year Group I
                            Loans at 16%CPR                             Loans at 16%CPR
-------------------------- ------------------- ---------------------- --------------------
    November 25, 2030            47,468.39        April 25, 2033            28,577.83
-------------------------- ------------------- ---------------------- --------------------
    December 25, 2030            46,663.28         May 25, 2033             28,069.04
-------------------------- ------------------- ---------------------- --------------------
    January 25, 2031             45,870.64         June 25, 2033            27,568.36
-------------------------- ------------------- ---------------------- --------------------
    February 25, 2031            45,090.25         July 25, 2033            27,075.61
-------------------------- ------------------- ---------------------- --------------------
     March 25, 2031              44,321.97        August 25, 2033           26,590.53
-------------------------- ------------------- ---------------------- --------------------
     April 25, 2031              43,565.59      September 25, 2033          26,113.17
-------------------------- ------------------- ---------------------- --------------------
      May 25, 2031               42,820.95       October 25, 2033           25,643.44
-------------------------- ------------------- ---------------------- --------------------
      June 25, 2031              42,087.88       November 25, 2033          25,181.20
-------------------------- ------------------- ---------------------- --------------------
      July 25, 2031              41,366.29       December 25, 2033          24,726.37
-------------------------- ------------------- ---------------------- --------------------
     August 25, 2031             40,656.31       January 25, 2034           24,278.81
-------------------------- ------------------- ---------------------- --------------------
   September 25, 2031            39,957.38       February 25, 2034          23,838.41
-------------------------- ------------------- ---------------------- --------------------
    October 25, 2031             39,269.34        March 25, 2034            23,405.08
-------------------------- ------------------- ---------------------- --------------------
    November 25, 2031            38,592.06        April 25, 2034            22,978.68
-------------------------- ------------------- ---------------------- --------------------
    December 25, 2031            37,925.35         May 25, 2034             22,559.14
-------------------------- ------------------- ---------------------- --------------------
    January 25, 2032             37,269.08         June 25, 2034            22,146.32
-------------------------- ------------------- ---------------------- --------------------
    February 25, 2032            36,623.09         July 25, 2034            21,740.09
-------------------------- ------------------- ---------------------- --------------------
     March 25, 2032              35,987.20        August 25, 2034           21,340.20
-------------------------- ------------------- ---------------------- --------------------
     April 25, 2032              35,361.29      September 25, 2034          20,946.73
-------------------------- ------------------- ---------------------- --------------------
      May 25, 2032               34,745.21       October 25, 2034           20,559.60
-------------------------- ------------------- ---------------------- --------------------
      June 25, 2032              34,138.84       November 25, 2034          20,178.68
-------------------------- ------------------- ---------------------- --------------------
      July 25, 2032              33,542.01       December 25, 2034          19,803.91
-------------------------- ------------------- ---------------------- --------------------
     August 25, 2032             32,954.63       January 25, 2035           19,435.16
-------------------------- ------------------- ---------------------- --------------------
   September 25, 2032            32,376.52       February 25, 2035          19,072.35
-------------------------- ------------------- ---------------------- --------------------
    October 25, 2032             31,807.55        March 25, 2035            18,715.39
-------------------------- ------------------- ---------------------- --------------------
    November 25, 2032            31,247.55        April 25, 2035            18,364.19
-------------------------- ------------------- ---------------------- --------------------
    December 25, 2032            30,696.40         May 25, 2035             18,018.65
-------------------------- ------------------- ---------------------- --------------------
    January 25, 2032             30,153.99         June 25, 2035            17,678.68
-------------------------- ------------------- ---------------------- --------------------
    February 25, 2032            29,620.17         July 25, 2035            17,344.19
-------------------------- ------------------- ---------------------- --------------------
     March 25, 2032              47,468.39        August 25, 2035           17,015.10
-------------------------- ------------------- ---------------------- --------------------
     April 25, 2032              46,663.28      September 25, 2035          16,691.33
-------------------------- ------------------- ---------------------- --------------------
      May 25, 2032               45,870.64       October 25, 2035           16,372.79
-------------------------- ------------------- ---------------------- --------------------
      June 25, 2032              45,090.25       November 25, 2035          16,059.39
-------------------------- ------------------- ---------------------- --------------------
      July 25, 2032              44,321.97       December 25, 2035          15,751.05
-------------------------- ------------------- ---------------------- --------------------
     August 25, 2032             43,565.59       January 25, 2036           15,447.70
-------------------------- ------------------- ---------------------- --------------------
   September 25, 2032            42,820.95       February 25, 2036          15,149.26
-------------------------- ------------------- ---------------------- --------------------
    October 25, 2032             42,087.88        March 25, 2036            14,855.64
-------------------------- ------------------- ---------------------- --------------------
    November 25, 2032            41,366.29        April 25, 2036            14,566.78
-------------------------- ------------------- ---------------------- --------------------
    December 25, 2032            40,656.31         May 25, 2036             14,282.59
-------------------------- ------------------- ---------------------- --------------------
    January 25, 2033             39,957.38         June 25, 2036            14,003.00
-------------------------- ------------------- ---------------------- --------------------
    February 25, 2033            39,269.34         July 25, 2036            13,728.00
-------------------------- ------------------- ---------------------- --------------------
     March 25, 2033              29,094.83
-------------------------- ------------------- ---------------------- --------------------




--------------------------------------------------------------------------------







